 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20               Page 1 of 894 PageID 375



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 BO SHEN, Individually and On Behalf of          §
 All Others Similarly Situated,                  §
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §
                                                 § Civil Action No. 3:20-cv-00691-D
 EXELA TECHNOLOGIES, INC.,                       §
 RONALD COGBURN, JAMES G.                        §
 REYNOLDS AND PAR CHADHA,                        §
                                                 §
          Defendants.                            §
                                                 §


 APPENDIX OF EXHIBITS IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

         Defendants Exela Technologies, Inc. (“Exela”), Ronald Cogburn, James G. Reynolds and

Par Chadha, by and through undersigned counsel, respectfully submit this Appendix in support

of their Motion to Dismiss.


                                     INDEX OF EXHIBITS

 EX.      DOCUMENT                                          DATE            APP. PAGE(S)

          Declaration of Peter A. Stokes, Esq.              10/12/2020      1-4

 1        Exela Form 10-K (2017)                            03/16/2018      5-150

 2        Exela Form 10-Q (Q1 2018)                         05/05/2018      151-193

 3        Q1 2018 Earnings Call Transcript                  05/10/2018      194-209

 4        Exela Form 10-Q (Q2 2018)                         08/09/2018      210-258

 5        Q2 2018 Earnings Call Transcript                  08/09/2018      259-276

 6        Exela Form 10-Q (Q3 2018)                         11/08/2018      277-327




101172927.1                                      -1-
 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20     Page 2 of 894 PageID 376



 EX.      DOCUMENT                                 DATE          APP. PAGE(S)

 7        Q3 2018 Earnings Call Transcript         11/08/2018    328-342

 8        Q4 2018 Earnings Call Transcript         03/18/2019    343-359

 9        Exela Form 10-K (2018)                   03/20/2019    360-491

 10       Q1 2019 Earnings Call Transcript         05/09/2019    492-505

 11       Exela Form 10-Q (Q1 2019)                05/10/2019    506-548

 12       Exela Form 10-Q (Q2 2019)                08/08/2019    549-597

 13       Q2 2019 Earnings Call Transcript         08/08/2019    598-610

 14       Exela Form 10-Q (Q3 2019)                11/12/2019    611-660

 15       Q3 2019 Earnings Call Transcript         11/12/2019    661-673

 16       Exela Form 10-K (2019)                   06/09/2020    674-876

 17       Exela Form 8-K and Press Release         06/09/2020    857-876

 18       Q4 2019 Earnings Call Transcript         06/09/2020    877-891




101172927.1                                  -2-
 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                  Page 3 of 894 PageID 377



 Dated: October 12, 2020                     Respectfully submitted,

                                             NORTON ROSE FULBRIGHT US LLP



                                             /s/ Gerard G. Pecht
                                             Gerard G. Pecht (Attorney-in-Charge)
                                             State Bar No. 15701800
                                             1301 McKinney, Suite 5100
                                             Houston, TX 77010-3095
                                             Telephone: (713) 651-5151

                                             Ellen B. Sessions
                                             State Bar No. 00796282
                                             2200 Ross Avenue, Suite 3600
                                             Dallas, Texas 75201-7921
                                             Telephone: (214) 855-7465

                                             Peter A. Stokes
                                             State Bar No. 24028017
                                             peter.stokes@nortonrosefulbright.com
                                             98 San Jacinto Boulevard, Suite 1100
                                             Austin, Texas 78701-4255
                                             Telephone: (512) 474-5201

                                              Counsel for Defendants




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was filed with the Court’s electronic
case filing (ECF) system on October 12, 2020, which caused an electronic copy of this document
to be served on all counsel of record in this matter who have registered for ECF service.


                                                                   /s/ Gerard G. Pecht
                                                                     Gerard G. Pecht




101172927.1                                     -3-
 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                 Page 4 of 894 PageID 378



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 BO SHEN, Individually and On Behalf of          §
 All Others Similarly Situated,                  §
                                                 §
          Plaintiff,                             §
                                                 §
 v.                                              §
                                                 § Civil Action No. 3:20-cv-00691-D
 EXELA TECHNOLOGIES, INC.,                       §
 RONALD COGBURN, JAMES G.                        §
 REYNOLDS AND PAR CHADHA,                        §
                                                 §
          Defendants.                            §
                                                 §


                           DECLARATION OF PETER A. STOKES

         In accordance with the Federal Rules of Civil Procedure, I, Peter A. Stokes, do hereby

declare as follows. My name is Peter Andrew Stokes. I am an attorney licensed to practice law in

the State of Texas. I am an attorney at the law firm of Norton Rose Fulbright US LLP, attorneys

of record for Defendants Exela Technologies, Inc. (“Exela”), Ronald Cogburn, James G. Reynolds

and Par Chadha. The facts contained herein are true and correct based on my personal knowledge

and investigation.

         Exhibit 1 to this declaration is a true and correct copy of a Form 10-K filed with the U.S.

Securities and Exchange Commission (the “SEC”) by Exela on or about March 16, 2018, which

an employee of my law firm obtained from the SEC’s public website at my direction.

         Exhibit 2 to this declaration is a true and correct copy of a Form 10-Q filed with the SEC

by Exela on or about May 5, 2018, which an employee of my law firm obtained from the SEC’s

public website at my direction.




101171631.1                                     -1-
                                                                                               App. 1
 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                 Page 5 of 894 PageID 379



         Exhibit 3 to this declaration is a true and correct copy of a transcript of Exela’s Q1 2018

Earnings Call on or about May 10, 2018, which an employee of my law firm obtained from S&P

Global Market Intelligence.

         Exhibit 4 to this declaration is a true and correct copy of a Form 10-Q filed with the SEC

by Exela on or about August 9, 2018, which an employee of my law firm obtained from the SEC’s

public website at my direction.

         Exhibit 5 to this declaration is a true and correct copy of a transcript of Exela’s Q2 2018

Earnings Call on or about August 9, 2018, which an employee of my law firm obtained from S&P

Global Market Intelligence.

         Exhibit 6 to this declaration is a true and correct copy of a Form 10-Q filed with the SEC

by Exela on or about November 8, 2018, which an employee of my law firm obtained from the

SEC’s public website at my direction.

         Exhibit 7 to this declaration is a true and correct copy of a transcript of Exela’s Q3 2018

Earnings Call on or about November 8, 2018, which an employee of my law firm obtained from

S&P Global Market Intelligence.

         Exhibit 8 to this declaration is a true and correct copy of a transcript of Exela’s Q4 2018

Earnings Call on or about March 18, 2019, which an employee of my law firm obtained from S&P

Global Market Intelligence.

         Exhibit 9 to this declaration is a true and correct copy of a Form 10-K filed with the SEC

by Exela on or about March 20, 2019, which an employee of my law firm obtained from the SEC’s

public website at my direction.




101171631.1                                     -2-
                                                                                               App. 2
 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                  Page 6 of 894 PageID 380



         Exhibit 10 to this declaration is a true and correct copy of a transcript of Exela’s Q1 2019

Earnings Call on or about May 9, 2019, which an employee of my law firm obtained from S&P

Global Market Intelligence.

         Exhibit 11 to this declaration is a true and correct copy of a Form 10-Q filed with the SEC

by Exela on or about May 10, 2019, which an employee of my law firm obtained from the SEC’s

public website at my direction.

         Exhibit 12 to this declaration is a true and correct copy of a Form 10-Q filed with the SEC

by Exela on or about August 8, 2019, which an employee of my law firm obtained from the SEC’s

public website at my direction.

         Exhibit 13 to this declaration is a true and correct copy of a transcript of Exela’s Q2 2019

Earnings Call on or about August 8, 2019, which an employee of my law firm obtained from S&P

Global Market Intelligence.

         Exhibit 14 to this declaration is a true and correct copy of a Form 10-Q filed with the SEC

by Exela on or about November 12, 2019, which an employee of my law firm obtained from the

SEC’s public website at my direction

         Exhibit 15 to this declaration is a true and correct copy of a transcript of Exela’s Q3 2019

Earnings Call on or about November 12, 2019, which an employee of my law firm obtained from

S&P Global Market Intelligence.

         Exhibit 16 to this declaration is a true and correct copy of a Form 10-K filed with the SEC

by Exela on or about June 9, 2020, which an employee of my law firm obtained from the SEC’s

public website at my direction.




101171631.1                                      -3-
                                                                                                App. 3
 Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                   Page 7 of 894 PageID 381



         Exhibit 17 to this declaration is a true and correct copy of the Form 8-K filed with the SEC

by Exela on or about June 9, 2020, which an employee of my law firm obtained from the SEC’s

public website at my direction.

         Exhibit 18 to this declaration is a true and correct copy of a transcript of Exela’s Q4 2019

Earnings Call on or about June 9, 2020, which an employee of my law firm obtained from S&P

Global Market Intelligence.


         I declare under penalty of perjury under the laws of the United States of America that the

foregoing facts are true and correct.

         Executed this 12th day of October, 2020 in Austin, Texas.

                                                       /s/ Peter A. Stokes
                                                       Peter A. Stokes




101171631.1                                      -4-
                                                                                                App. 4
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 8 of 894 PageID 382




                       Exhibit 1




                                                                        App. 5
     Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 9 of 894 PageID 383


Use these links to rapidly review the document
TABLE OF CONTENTS
ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

Table of Contents




                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION
                                                              WASHINGTON, D.C. 20549




                                                               FORM 10-K



  (Mark
   One)

    ý        ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
             OF 1934

                                                   For the fiscal year ended December 31, 2017

                                                                         or

    o        TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
             ACT OF 1934

                                                         For the transition period from to

                                                       Commission File Number: 001-36788




                                          EXELA TECHNOLOGIES, INC.
                                                (Exact Name of Registrant as Specified in its Charter)




                                                 Delaware                                 XX-XXXXXXX
                                      (State of or other Jurisdiction                   (I.R.S. Employer
                                     Incorporation or Organization)                    Identification No.)

                                       2701 E. Grauwyler Rd.
                                              Irving, TX
                                    (Address of Principal Executive                            75061
                                                Offices)                                     (Zip Code)

                                       Registrant's Telephone Number, Including Area Code: (844) 935-2832

Securities Registered Pursuant to Section 12(b) of the Act:


                                                                                                                       App. 6
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                    Page 10 of 894 PageID 384
                                    Title of Each Class                                    Name of Each Exchange On Which Registered
                         Common Stock, Par Value $0.0001 per
                                       share                                                   The Nasdaq Stock Market LLC




Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes ý No

Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes ý No

Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during
the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days. ý Yes o No

Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the
Registrant was required to submit and post such files). ý Yes o No

Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained,
to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any
amendment to this Form 10-K. ý

Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.
See definitions of "large accelerated filer", "accelerated filer", "smaller reporting company" and "emerging growth company" in Rule 12b-2 of the
Exchange Act.

   Large accelerated filer o                  Accelerated filer ý              Non-accelerated filer o                  Smaller reporting company o
                                                                                    (Do not check if a                  Emerging growth company o
                                                                                smaller reporting company)

Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes ý No

The aggregate market value of the Registrant's voting common equity held by non-affiliates of the Registrant, computed by reference to the price at
which such voting common equity was last sold as of June 30, 2017, was approximately $201,313,414.72 (based on a closing price of $9.92). As a
result, the Registrant is an accelerated filer as of December 31, 2017. For purposes of this computation, shares of the voting common equity
beneficially owned by each executive officer and director of the Registrant disclosed in the Registrant's Definitive Proxy Statement on Schedule
14A, filed with the SEC on June 26, 2017 were deemed to be owned by affiliates of the Registrant as of June 30, 2017. Such determination should not
be deemed an admission that such executive officers and directors are, in fact, affiliates of the Registrant or affiliates as of the date of this Annual
Report on Form 10-K. As of March 16, 2018, the Registrant had 152,565,218 shares of Common Stock outstanding.




                                                                                                                                            App. 7
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                             Page 11 of 894 PageID 385




      PART I                                                                                                5

      Item 1.    Business                                                                                    5
      Item 1A.   Risk Factors                                                                               13
      Item 1B.   Unresolved Staff Comments                                                                  33
      Item 2.    Properties                                                                                 33
      Item 3.    Legal Proceedings                                                                          33
      Item 4.    Mine Safety Disclosures                                                                    33

     PART II                                                                                                34

      Item 5.    Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases
                   of Equity Securities                                                                     34
      Item 6.    Selected Financial Data                                                                    37
      Item 7.    Management's Discussion and Analysis of Financial Condition and Results of Operations      39
      Item 7A.   Quantitative and Qualitative Disclosure About Market Risk                                  57
      Item 8.    Financial Statements and Supplementary Data                                                58
      Item 9.    Changes in and Disagreements with Accountants on Accounting and Financial Disclosure      111
      Item 9A.   Controls and Procedures                                                                   111
      Item 9B.   Other Information                                                                         111

     PART III                                                                                              112

      Item 10.   Directors, Executive Officers and Corporate Governance                                    112
      Item 11.   Executive Compensation                                                                    115
      Item 12.   Security Ownership of Certain Beneficial Owners and Management and Related Stockholder
                   Matters                                                                                 129
      Item 13.   Certain Relationships and Related Transactions, and Director Independence                 133
      Item 14.   Principal Accounting Fees and Services                                                    137
      Item 15.   Exhibits and Financial Statement Schedules                                                137

                                                       2




                                                                                                                 App. 8
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 12 of 894 PageID 386


Table of Contents


                                      SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS


Certain statements included in this Annual Report on Form 10-K are not historical facts but are forward-looking statements for purposes of the safe
harbor provisions under The Private Securities Litigation Reform Act of 1995. Forward-looking statements generally are accompanied by words
such as "may", "should", "would", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential", "seem", "seek", "continue",
"future", "will", "expect", "outlook" or other similar words, phrases or expressions. These forward-looking statements include statements regarding
our industry, future events, the estimated or anticipated future results and benefits of the Business Combination, future opportunities for the
combined company, and other statements that are not historical facts. These statements are based on the current expectations of Exela management
and are not predictions of actual performance. These statements are subject to a number of risks and uncertainties regarding Exela's businesses,
and actual results may differ materially. The factors that may affect our results include, among others: the impact of political and economic
conditions on the demand for our services; the impact of a data or security breach; the impact of competition or alternatives to our services on our
business pricing and other actions by competitors; our ability to address technological development and change in order to keep pace with our
industry and the industries of our customers; the impact of terrorism, natural disasters or similar events on our business; the effect of legislative
and regulatory actions in the United States and internationally; the impact of operational failure due to the unavailability or failure of third-party
services on which we rely; the effect of intellectual property infringement; and other factors discussed in this report under the headings "Risk
Factors", "Legal Proceedings", "Management's Discussion and Analysis of Financial Condition and Results of Operations" and otherwise
identified or discussed in this Annual Report on Form 10-K. You should consider these factors carefully in evaluating forward-looking statements
and are cautioned not to place undue reliance on such statements, which speak only as of the date of this report. It is impossible for us to predict
new events or circumstances that may arise in the future or how they may affect us. We undertake no obligation to update forward-looking
statements to reflect events or circumstances occurring after the date of this report. We are not including the information provided on the websites
referenced herein as part of, or incorporating such information by reference into, this Annual Report on Form 10-K. In addition, forward-looking
statements provide Exela's expectations, plans or forecasts of future events and views as of the date of this report. Exela anticipates that
subsequent events and developments will cause Exela's assessments to change. These forward-looking statements should not be relied upon as
representing Exela's assessments as of any date subsequent to the date of this report.


                                                                 DEFINED TERMS


References to the "Company", "we", "us", or "our" in this Annual Report on Form 10-K refer to Exela Technologies, Inc. and its consolidated
subsidiaries, and where applicable, our predecessors SourceHOV and Novitex prior to the closing of the Business Combination. "Following is a
glossary of other abbreviations and acronyms that are found in this Annual Report on Form 10-K."

"Annual Report on Form 10-K" means this annual report on Form 10-K filed by the Company with the SEC pursuant to the Exchange Act.

"Apollo" means Apollo Global Management, LLC, together with its subsidiaries and affiliates, as applicable

"BPA" means business process automation.

       "BPO" means business process outsourcing

"Business Combination" means the transactions contemplated by the Business Combination Agreement, which closed on July 12, 2017 and
resulted in SourceHOV and Novitex becoming our wholly-owned subsidiaries and the financing transactions in connection therewith.

                                                                          3




                                                                                                                                        App. 9
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 13 of 894 PageID 387


Table of Contents

"Business Combination Agreement" means that certain Business Combination Agreement, dated February 21, 2017, among Quinpario Merger Sub
I, Inc. ("SourceHOV Merger Sub"), the Company, Quinpario Merger Sub II, Inc. ("Novitex Merger Sub"), SourceHOV, Novitex, HOVS LLC,
HandsOn Fund 4 I, LLC and Novitex Parent, L.P., as amended by that certain Consent, Waiver and Amendment, dated June 15, 2017, by and among
the Company, SourceHOV Merger Sub, Novitex Merger Sub, SourceHOV, Novitex, Novitex Parent, Ex-Sigma LLC, HOVS LLC and HandsOn Fund 4
I, LLC.

"Code" means the Internal Revenue Code of 1986, as amended.

"Common Stock" means the common stock of the Company, par value $0.0001.

"EIM" means enterprise information management,

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"GAAP" means generally accepted accounting principles in the United States.

"HGM Group" means, collectively, HOVS LLC and HandsOn Fund 4 I, LLC and certain of their respective affiliates.

"HITECH Act of 2009" means the Health Information Technology for Economic and Clinical Health Act, enacted under Title XIII of the American
Recovery and Reinvestment Act of 2009.

"HIPAA" means the Health Insurance Portability and Accountability Act of 1996.

"IT" mean information technology.

"JOBS Act" means the Jumpstart our Business Startups Act.

"MegaCenter" means the Company's Tier-III document processing and outsourcing centers in Windsor, Connecticut, and Austin, Texas.

"Nasdaq" means The Nasdaq Stock Market.

"Novitex" means Novitex Holdings, Inc., a Delaware corporation.

"Novitex Holdings" means Apollo Novitex Holdings, L.P., a Delaware limited partnership, which is owned and controlled by certain funds managed
by affiliates of Apollo.

"Novitex Parent" means Novitex Parent, L.P., a Delaware limited partnership, which is owned and controlled by certain funds managed by affiliates
of Apollo.

"PCIDSS" means the Payment Card Industry Data Security Standard.

"PIPE Investment" means the sale of shares of Common Stock in the private placement transaction of Common Stock entered into in connection
with the Business Combination.

"Quinpario" means Quinpario Acquisition Corp. 2, a Delaware corporation.

"SEC" means the United States Securities and Exchange Commission.

"Securities Act" means the Securities Act of 1933, as amended.

"SourceHOV" means SourceHOV Holdings, Inc., a Delaware corporation.

"TCJA" means the Tax Cut and Jobs Act.

"TPS" means transaction processing solutions.

                                                                        4




                                                                                                                                   App. 10
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 14 of 894 PageID 388


Table of Contents


                                                                       PART I


  ITEM 1. BUSINESS


Exela Technologies, Inc. ("Exela") is a global business process automation leader combining industry-specific and industry-agnostic enterprise
software and solutions (deployed on premise or on the cloud) with decades of experience. We enable our customers' organizations to more
efficiently and effectively execute transactions, make decisions, drive revenue and profitability, and communicate critical information to their
employees, customers, partners, and vendors. We serve over 60% of the Fortune® 100 and our solutions are deployed in banking, healthcare,
insurance and other industries to support mission-critical environments. With the increased scale resulting from our Business Combination in July
2017, we are poised to expand relationships with existing customers and realize substantial synergies.

As part of the broader business process outsourcing ("BPO") industry, our technology-enabled solutions allow global organizations to address the
challenges resulting from the massive amounts of data obtained and created through their daily operations. That data, and the supporting
technology architecture, have become increasingly complex to manage as the volume, velocity, and variety continue to increase, requiring
aggregation and integration across disparate parts of our customers' organizations. To effectively execute transactions and manage mission-critical
processes, decisions need to be executed accurately, with rapid turn-around time, and often subject to various regulatory and compliance
requirements. We believe our process expertise, information technology capabilities and operational insights enable our customers' organizations to
more efficiently and effectively execute transactions, make decisions, drive revenue and profitability, and communicate critical information to their
employees, customers, partners, and vendors. With solutions focused on enhancing the user experience, quality, and efficiency of our customers'
most critical processes, we believe our value proposition positions us to be a core operations and technology partner to our customers.

We have approximately 22,000 employees as of December 31, 2017 that provide solutions and services to over 3,500 customers worldwide. For the
fiscal year ended December 31, 2017, we generated $1,152.3 million of revenue of which approximately 90% is recurring in nature and supported by
long-term customer contracts.

Our solutions address the life cycle of transaction processing and enterprise information management, from enabling multi-channel payment
gateways and digital mailrooms with data exchanges across siloed systems, to matching inputs against contracts and handling exceptions, to
ultimately depositing payments and distributing communications. As a leader in complex information processing, we specialize in transactions that
require multiple layers of validation, supporting documentation processing, and reconciliation. Our suite of offerings combines platform modules
across information management, payments, finance & accounting, legal & loss prevention, and unified communication services to provide both
industry specific solutions, and solutions which span across multiple industries.

At the foundation of our industry-specific solution offerings, we use a combination of data-driven processes, technology, and human capital,
delivered through integrated enterprise information management ("EIM") and transaction processing solutions ("TPS") platforms:

       •       our proprietary EIM platforms facilitate the exchange, consolidation, organization, and analysis of large amounts of structured and
               unstructured data that are crucial to an enterprise's ability to effectively manage decisions, and enable the presentment of critical
               information through our unified communication solutions. These platforms can be hosted on customer premises, within our data
               centers, and/or in a cloud hosting and computing environment.

       •       our TPS offerings then use the structured data output from our EIM platforms and apply industry and customer specific rules-based
               data validation, management of exceptions, business

                                                                          5




                                                                                                                                       App. 11
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 15 of 894 PageID 389


Table of Contents

               automation, and outcome resolutions to complete transactions, customer interactions, and other operational processes.

       •       our model is to provide integrated EIM and TPS platforms as industry-specific solutions, with reliable information workflows
               through data aggregation, seamless connectivity, and automated processes that significantly reduce cycle times and improve
               quality. As a result, we believe we can execute a wide range of business processes, across multiple industries that are deeply
               embedded in, and essential to, our customers' most critical organizational workflows.




We seek to develop long-term relationships with organizations that are information-intensive and require specialized processing or subject matter
expertise. We offer solutions to highly regulated and information sensitive industries such as healthcare, banking and financial services, insurance,
public, legal, and commercial sectors.

We believe that our global presence benefits our customers with a balance of proximity, solutions, and cost to meet their needs. We use a global
delivery model to serve multi-national customers in over 50 countries, where we provide solutions from a network of over 1,100 onsite customer
facilities and approximately 150 delivery centers, strategically located throughout the Americas, Europe, and Asia. We believe our global delivery
model uniquely positions us to offer multi-lingual capabilities, optimize logistical requirements, access a large employee pool, and provide a flexible
"right-shoring" solution for our customers.

Overview of Revenues

Our business consists of the following three reportable segments:

Information and Transaction Processing Solutions ("ITPS"). The ITPS segment is our largest segment, with $827.1 million of revenues for the
fiscal year ended December 31, 2017, representing 72% of our revenues. ITPS provides industry-specific solutions for banking and financial
services, including lending solutions for mortgages and auto loans, and banking solutions for clearing, anti-money laundering, sanctions, and
cross-border settlement; property and casualty insurance solutions for enrollments, claims processing, and communications; public sector
solutions for income tax processing, benefits administration, and records management; industry-agnostic solutions for payment

                                                                           6




                                                                                                                                        App. 12
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 16 of 894 PageID 390


Table of Contents

processing and reconciliation, integrated receivable and payables management, document logistics and location services, records management, and
electronic storage of data/documents; and software, hardware, and maintenance related to information and transaction processing automation,
among others. We generate ITPS revenues primarily from a transaction-based pricing model for the various types of volumes processed, licensing
and maintenance fees for technology sales, and a mix of fixed management fee and transactional revenue for document logistics and location
services.

Healthcare Solutions ("HS"). The HS segment generated $233.6 million of revenues for the fiscal year ended December 31, 2017, representing 20%
of our revenues. Our HS offerings include revenue cycle solutions, integrated accounts payable and accounts receivable, and information
management for both the healthcare payer and provider markets. Our payer service offerings include claims processing, claims adjudication and
auditing services, enrollment processing and policy management, and scheduling and prescription management. Our provider service offerings
include medical coding and insurance claim generation, underpayment audit and recovery, and medical records management. As a leader in complex
claims processing, we specialize in transactions that require multiple layers of validation, supporting documentation processing, reconciliation, and
management of exceptions. We generate HS revenues primarily from a transaction-based pricing model for the various types of volumes processed
for healthcare payers and providers.

Legal & Loss Prevention Services ("LLPS"). The LLPS segment generated $91.6 million of revenues for the fiscal year ended December 31, 2017,
representing 8% of our revenues. Our LLPS solutions include processing of legal claims for class action and mass action settlement
administrations, involving project management support, notification, and outreach to claimants; and collection, analysis, and distribution of
settlement funds. Additionally, we provide data and analytical services in the context of litigation consulting, economic and statistical analysis,
expert witness services, and revenue recovery services for delinquent accounts receivable. We generate LLPS revenues primarily based on time and
materials pricing as well as through transactional services priced on a per item basis.

Additional financial information for our three business segments is included in Note 17 within our consolidated financial statements.

We provide services to our customers on a global basis. In 2017, our revenues by geography were as follows: $1,001.8 million in the United States
(86.9% of total revenues), $135.6 million in Europe (11.8% of total revenues), and $15.0 million from the rest of the world (1.3% of total revenues). We
present additional geographical financial information in Note 17 within our consolidated financial statements.

Our revenues can be affected by various factors such as our customers' demand pattern for our services. These factors have historically resulted in
higher revenues and profits in the fourth quarter. Backlog is not a metric that we use to measure our business.

       History and Development of Our Company

Exela is a Delaware corporation that was formed through the strategic combination of SourceHOV Holdings, Inc. ("SourceHOV") a leading global
transaction processing company, and Novitex Holding, Inc. ("Novitex"), a cloud-based document outsourcing company, pursuant to a business
combination agreement dated February 21, 2017. Formerly known as Quinpario Acquisition Corp. 2 ("Quinpario"), Exela was originally formed as a
blank check company on July 15, 2014 and completed its initial public offering on January 22, 2015. In conjunction with the completion of the
Business Combination in July 2017, Quinpario was renamed "Exela Technologies, Inc." Exela began trading under the ticker "XELA" on the Nasdaq
stock market on July 13, 2017.

The Business Combination was accounted for as a reverse merger for which SourceHOV was determined to be the accounting acquirer. The
acquisition of Novitex was accounted for using the acquisition method. As a result, the financial information presented in this Annual Report on

                                                                           7




                                                                                                                                        App. 13
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 17 of 894 PageID 391


Table of Contents

Form 10-K is not pro forma (unless labeled as such); it includes the financial information and activities for SourceHOV for the entire year ending
December 31, 2017, but only reflects the financial information and activities of Novitex for the period following the Business Combination from July
13, 2017 to December 31, 2017.

       Key Business Strategies

The key elements of our growth strategy are described below:

Pursue meaningful revenue synergy opportunities. We believe we have a number of meaningful revenue synergy opportunities, including
expanding the scope of our existing customer relationships, pursuing new customer opportunities, and utilizing our combined platform to develop
new process capabilities and industry expertise.

       •       Leverage BPA suite across on-site services. Approximately 6,000 of our employees currently work at customers in an on-site
               capacity. We believe this on-site presence is a competitive differentiator and a valuable asset as we pursue future growth
               opportunities. We aim to deploy our BPA software across these customer locations, and we believe that by offering our customers
               enhanced productivity and quality through our onsite employees, we will create additional opportunities to expand our footprint and
               wallet share across the organization. For example, in customers where we provide underwriting support and claims processing, we
               can enable our onsite employees to accelerate the aggregation and analysis of datasets while also increasing accuracy and
               automatically flagging deficiencies. By enhancing the productivity and quality of our onsite employees, we believe we will increase
               the demand from our customers to replicate our processes across the organization, bolstering our cross-sell/up-sell initiatives. By
               having our BPA suite already approved and deployed within existing onsite engagements, we believe our ability to expand into new
               lines of business will be streamlined and accelerated.

       •       Expand relationships with existing customers. We intend to aggressively pursue cross-sell and up-sell opportunities within our
               existing customer base. With an installed base of over 3,500 customers, we believe we have meaningful opportunities to offer a
               bundled suite of services and be a "one-stop-shop" for our customers' information and transaction processing needs. Our sales
               force will continue to be organized on an industry basis and will be re-deployed to remove duplication, and utilize solutions and
               relationships to better serve our customers across all levels of their organizations. Our sales force will be incentivized to drive
               additional revenue opportunities across our bases while also driving higher-margin bundled solutions. As an example, we now offer
               a full suite of healthcare-focused solutions by bundling enrollments, policy and plan management, claims processing, audit and
               recovery services, payment solutions, integrated accounts payable and receivable, medical records management, and unified
               communication services for payers and providers.

       •       Pursue new customer opportunities. We plan to continue to develop new long-term, strategic customer relationships, especially
               where we have an opportunity to deliver a wide range of our capabilities and can have a meaningful impact on our customers'
               business outcomes. For example, we plan to dedicate resources within the legal industry in order to pursue opportunities in e-
               discovery and contract management services.

       •       Develop additional process capabilities and industry expertise. We will focus on developing additional process capabilities and
               market expertise for our core industries. We will continue to invest in technology and innovation that will accelerate the build-out of
               our portfolio of next-generation solutions, such as platform-based descriptive and predictive analytics services for processing flows
               of "Big Data" to help customers gain better insight into their processes and businesses. As an example, on behalf of our customers,
               we are deploying Big Data automation platforms to analyze individual consumer behavior and interaction patterns to identify

                                                                          8




                                                                                                                                       App. 14
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 18 of 894 PageID 392


Table of Contents

               opportunities for revenue enhancement and loss prevention, and configure optimal outreach campaigns to drive sales, loyalty, and
               profitability.

Pursue meaningful cost synergy opportunities and accelerate long-term profitability. We have identified significant cost synergies that may
result from the closing of the Business Combination. Due to similar operating infrastructures between SourceHOV and Novitex, we continue to
believe we have opportunities across information technology, operations, facilities, and corporate functions to achieve cost savings executable
over the course of 2 years from the closing of the Business Combination. We believe these cost savings are in the following categories:

       •       Information Technology. We have opportunities for consolidation of Information Technology ("IT") management, insourcing of
               third-party vendors, and savings related to consolidation of IT services and software license replacement with in-house platforms.

       •       Operations. We have opportunities for data entry offshoring, regional management rationalization, and broader implementation and
               adoption of our own technology across our organization to replace vendor spend.

       •       Facilities. We have opportunities for lease and headcount savings resulting from facilities consolidation.

       •       Corporate and Shared Services. We have opportunities for cost savings primarily across shared services, including the finance,
               accounting, legal, and human resources departments, in addition to vendor savings from consolidation of costs such as audit and
               tax, insurance, and enterprise resource planning.

Additionally, we intend to further improve our margins through increased focus on operational best practices and cost efficiency through further
process standardization, increasing use of automation, and increased focus on quality. Our strategy is that over time this will result in margin
expansion and enhanced productivity.

Capitalize on our enhanced scale and operating capacity. We intend to utilize our increased global scale and brand recognition to strengthen our
ability to bid on new opportunities. We plan to dedicate more resources to pursue whitespace coverage to expand our range of service offerings
and pursue additional cross-selling opportunities. We will also look to use our increased scale and operations expertise to improve utilization of our
assets. As an example, we will pursue a strategy of consolidating smaller regional document processing centers to our two Tier-III document
processing and outsourcing centers in Windsor, Connecticut, and Austin, Texas that we call "MegaCenters," which will increase efficiency through
economies of scale. By driving utilization up from the current levels of the MegaCenters, we will benefit from high flow through margins from
increased revenues with minimal incremental investment.

       Customers

We serve over 3,500 customers across a variety of industries, including over 60% of the Fortune® 100. We believe our customers are among the
leading players in their respective industries, and many of them are recurring customers that have maintained long-term relationships with us and
our predecessor companies.

We have successfully leveraged our relationships with customers to offer extended value chain services, creating stickier customer relationships
and increasing overall margins. Customers are increasingly turning to us due to a demonstrated ability to work on large-scale projects, past
performance and record of delivery, and deep domain expertise accumulated from years of experience in key verticals. As a result, our stable base of
customers and sticky, long-term relationships lead to highly predictable revenues.

                                                                          9




                                                                                                                                       App. 15
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 19 of 894 PageID 393


Table of Contents

Customer and Industry Highlights




We maintain a strong mix of diversified customers with low customer concentration. No customer accounts for more than 10% of 2017 revenue. The
diversity of our customer base has contributed to the stability and predictability of our revenue streams and cash flows. We have been able to
effectively balance our customer mix and reduce dependency on any single customer or vertical by penetrating a diverse set of end markets.

       Research and Development

Our ability to continue to compete successfully depends heavily upon our ability to ensure a timely flow of competitive products, services and
technologies to the marketplace while also leveraging our domain expertise to demonstrate our understanding in implementing solutions across the
industries we serve. Through regular and sustained investment, licensing of intellectual property and acquisition of third-party businesses and
technology, we continue to develop new knowledge platforms, applications and supporting service bundles that enhance and expand our existing
suite of services. Additional financial information regarding our R&D expense is included in Note 2 within our consolidated financial statements.

       Intellectual Property

We deploy a combination of internally-developed proprietary knowledge platforms, applications and generally available third-party licensed
software as part of our scalable and flexible solutions and services. Our intellectual property is our competitive strength.

Our platforms aim to enhance information management and workflow processes through automation and process optimization to minimize labor
requirements or improve labor performance. Our decisioning engines have been built with years of deep domain expertise, incorporating hundreds
of thousands of customer and industry specific rules which enable the most efficient and lowest cost preparation and decisioning of transactions.
Our business processes and implementation methodologies are confidential and proprietary and include trade secrets that are important to our
business. We own a variety of trademarks and patents, which are registered or in the application process.

We regularly enter into nondisclosure agreements with customers, business partners, employees, and contractors that require confidential
treatment of our information to establish, maintain and enforce our intellectual property rights. Our licensed intellectual properties are generally
governed by written agreements of varying durations, including some with fixed terms that are subject to renewal based on mutual agreement.
Generally, each agreement may be further extended and we have historically been able to renew existing agreements before they expire. We expect
these and other similar agreements to be extended so long as it is mutually advantageous to both parties at the time of renewal.

       Competition

We believe that the principal competitive factors in providing our solutions include proprietary platforms, industry specific knowledge, quality,
reliability and security of service, and price. We are differentiated competitively given our scale of operations, reputation as a trusted partner with
deep

                                                                           10




                                                                                                                                          App. 16
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 20 of 894 PageID 394


Table of Contents

domain expertise, innovative solutions, and highly integrated technology platforms that provide customers with end-to-end services addressing
many aspects of their mission-critical operational processes. We continue to integrate best practice delivery processes into our service-delivery
capabilities to improve its quality and service levels and to increase operational efficiencies. The markets in which we serve are competitive with
both large and small businesses, as well as global companies:

       •       Multi-national companies that provide EIM and TPS services, such as Fiserv, Jack Henry, First Data, FIS, Black Knight Financial,
               Open Text, Broadridge Financial Solutions, Computershare, DST Systems and Iron Mountain;

       •       Multi-shore BPO companies, such as Genpact, Capita, Cognizant, Exlservice, Conduent, Wipro, and WNS; and

       •       Smaller, niche service providers in specific verticals or geographic markets.

       Regulation and Compliance

We handle, directly or indirectly through customer contracts and business associate agreements, a significant amount of information, including
personal and health-related information, which results in our being subject to federal, state and local privacy laws, including the Gramm-Leach-
Bliley Act, HIPAA and the HITECH Act of 2009. Further, we are subject to the local rules and regulations in the other countries in which we operate,
including those relating to the handling of information. In addition, services in our LLPS segment, though not directly regulated, must be provided
in a manner consistent with the relevant legal framework. For example, our bankruptcy claims administration services must be provided in
accordance with the requirements and deadlines of the United States Bankruptcy Code and Federal Rules of Civil Procedure. In addition, some of
our customers are subject to regulatory oversight, which may result in our being reviewed from time to time by such oversight bodies. Further, as a
government contractor, we are subject to associated regulations and requirements.

Other laws apply to our processing of individually identifiable information. These laws have been subject to frequent changes, and new legislation
in this area may be enacted at any time. Changes to existing laws, introduction of new laws in this area, or failure to comply with existing laws that
are applicable to us may subject us to, among other things, additional costs or changes to our business practices, liability for monetary damages,
fines and/or criminal prosecution, unfavorable publicity, restrictions on our ability to obtain and process information and allegations by our
customers and customers that we have not performed our contractual obligations, any of which may have a material adverse effect on profitability
and cash flow.

Privacy and Information Security Regulations

The processing and transfer of personal information is required to provide certain of our services. Data privacy laws and regulations in the U.S. and
foreign countries apply to the access, collection, transfer, use, storage, and destruction of personal information. In the U.S., our financial institution
customers are required to comply with privacy regulations imposed under the Gramm-Leach-Bliley Act, in addition to other regulations. As a
processor of personal information in our role as a provider of services to financial institutions, we are required to comply with privacy regulations
and are bound by similar limitations on disclosure of the information received from our customers as apply to the financial institutions themselves.
We also perform services for healthcare companies and are, therefore, subject to compliance with laws and regulations regarding healthcare
information, including in the U.S., HIPAA. We also perform credit-related services and agree to comply with payment card standards, including the
PCIDSS. In addition, federal and state privacy and information security laws, and consumer protection laws, which apply to businesses that collect
or process personal information, also apply to our businesses.

                                                                            11




                                                                                                                                          App. 17
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 21 of 894 PageID 395


Table of Contents

Privacy laws and regulations may require notification to affected individuals, federal and state regulators, and consumer reporting agencies in the
event of a security breach that results in unauthorized access to, or disclosure of, certain personal information. Privacy laws outside the U.S. may
be more restrictive and may require different compliance requirements than U.S. laws and regulations, and may impose additional duties on us in the
performance of our services.

There has been increased public attention regarding the use of personal information and data transfer, accompanied by legislation and regulations
intended to strengthen data protection, information security and consumer and personal privacy. The law in these areas continues to develop and
the changing nature of privacy laws in the U.S., the European Union and elsewhere could impact our processing of personal information of our
employees and on behalf of our customers. The European Union adopted a comprehensive General Data Privacy Regulation (the "GDPR") in May
2016 that will replace the current EU Data Protection Directive and related country-specific legislation. The GDPR will become fully effective in May
2018. While we believe that we are compliant with its regulatory responsibilities, information security threats continue to evolve resulting in
increased risk and exposure. In addition, legislation, regulation, litigation, court rulings, or other events could expose us to increased costs, liability,
and possible damage to our reputation.

       Employees

The continued success of our business is driven by our people. Our senior leadership team has extensive experience within the larger BPO as well
as the BPA industry. As we were formed through a series of acquisitions, we have retained an experienced and cohesive leadership team. The
combination of our employees with our technology is the backbone of our ability to provide customers with holistic solutions designed to meet the
rapidly evolving needs of our customers.

As of December 31, 2017, we had approximately 22,000 total employees, which included approximately 20,700 full-time and 1,300 part-time
employees. We have a global workforce with a majority of our employees located in the United States, and the remainder located in Europe, India,
the Philippines, Mexico, and China. Our employee count fluctuates from time to time based upon the timing and duration of our engagements. We
consider our relationship with our employees to be good.

We locate our operation centers in areas where the value proposition it offers is attractive to the employees in the area relative to other local
opportunities, resulting in an engaged workforce that is able to make a meaningful global contribution from their local marketplace. To supplement
the skills available in certain markets, we offer our employees a focused set of training programs to increase their skills and leadership capabilities
with the goal of creating a long-term funnel of talent to support the Company's continued growth. Additionally, our proprietary platforms enable
rapid learning and facilitate knowledge transfer among employees, reducing training time.

       Available Information

Our website address is www.exelatech.com. We are not including the information provided on our website as a part of, or incorporating it by
reference into, this Annual Report on Form 10-K. We make available free of charge (other than an investor's own internet access charges) through
our website our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to these reports, as
soon as reasonably practicable after we electronically file such material with, or furnish such material to, the Securities and Exchange Commission
(the "SEC"). In addition, we make available our code of ethics entitled "Global Code of Ethics and Business Conduct" free of charge through our
website. We intend to post on our website all disclosures that are required by law or Nasdaq listing standards concerning any amendments to, or
waivers from, any provision of our code of ethics.

The public may read and copy any materials filed by us with the SEC at the SEC's Public Reference Room at 100 F Street, NE, Room 1580,
Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.
The SEC maintains an internet site that contains reports, proxy and information statements and other information regarding issuers that file
electronically with the SEC at www.sec.gov. The information contained on the websites referenced in this Form 10-K is not incorporated by
reference into this filing.

                                                                             12




                                                                                                                                            App. 18
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 22 of 894 PageID 396


Table of Contents

  ITEM 1A. RISK FACTORS


 In addition to the other information contained in this Annual Report on Form 10-K, the following risks impact our business and operations.
These risk factors are not exhaustive and all investors are encouraged to perform their own investigation with respect to our business, financial
condition and prospects. Unless otherwise indicated or the context otherwise requires, references in this "Risk Factors" section to "Exela," "we,"
"our," "us" and other similar terms refer to Exela Technologies, Inc. and its consolidated subsidiaries.

Risks Related to our Business

Our results of operations could be adversely affected by economic and political conditions, creating complex risks, many of which are beyond
our control.

Our business depends on the continued demand for our services, and, if current global economic conditions worsen, our business could be
adversely affected by our customers' financial condition and level of business activity. Along with our customers we are subject to global political,
economic and market conditions, including inflation, interest rates, energy costs, the impact of natural disasters, military action and the threat of
terrorism. In particular, we currently derive, and are likely to continue to derive, a significant portion of revenues from customers located in the U.S.
Any future decreases in the general level of economic activity, such as decreases in business and consumer spending and increases in
unemployment rates, could result in a decrease in demand for our services, thus reducing our revenue. For example, certain customers may decide
to reduce or postpone their spending on the services we provide, and we may be forced to lower our prices. Other developments in response to
economic events, such as consolidations, restructurings or reorganizations, particularly involving our customers, could also cause the demand for
our services to decline, negatively affecting the amount of business that we are able to obtain or retain. We may not be able to predict the impact
such conditions will have on the industries we serve and may be unable to plan effectively for or respond to such impact. In response to economic
and market conditions, from time to time we have undertaken or may undertake initiatives to reduce our cost structure where appropriate, such as
consolidation of resources to provide functional region-wide support to our international subsidiaries in a centralized fashion. These initiatives, as
well as any future workforce and facilities reductions we may implement, may not be sufficient to meet current and future changes in economic and
market conditions and allow us to continue to achieve the growth rates expected. In addition, costs actually incurred in connection with certain
restructuring actions may be higher than our estimates of such costs and/or may not lead to the anticipated cost savings.

In addition, any future disruptions or turbulence in the global credit markets may adversely affect our liquidity and financial condition, and the
liquidity and financial condition of our customers. Such disruptions may limit our ability to access financing, increase the cost of financing needed
to meet liquidity needs and affect the ability of our customers to use credit to purchase our services or to make timely payments to us, adversely
affecting our financial condition and results of operations.

Cybersecurity issues, vulnerabilities, and criminal activity resulting in a data or security breach could result in risks to our systems, networks,
products, solutions and services resulting in liability or reputational damage.

We collect and retain large volumes of internal and customer data, including personally identifiable information and other sensitive data both
physically and electronically, for business purposes, and our various information technology systems enter, process, summarize and report such
data. We also maintain personally identifiable information about our employees. Safeguarding customer, employee and our own data is a key
priority for us, and our customers and employees have come to rely on us for the protection of their personal information. Augmented
vulnerabilities, threats and more sophisticated and targeted cyber-related attacks pose a risk to our security and the security of our customers,
partners, suppliers and third-party service providers, and to the confidentiality, availability

                                                                           13




                                                                                                                                          App. 19
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 23 of 894 PageID 397


Table of Contents

and integrity of data owned by us or our customers. Despite our efforts to protect sensitive, confidential or personal data or information, we may be
vulnerable to material security breaches, theft, misplaced or lost data, programming errors, employee errors and/or malfeasance that could
potentially lead to the compromising of sensitive, confidential or personal data or information, improper use of our systems, software solutions or
networks, unauthorized access, use, disclosure, modification or destruction of information, defective products, production downtimes and
operational disruptions. Despite protective measures, we may not be successful in preventing security breaches which compromise the
confidentiality and integrity of this data. While an attempt is made to mitigate these risks by employing a number of measures, including employee
training, monitoring and testing, and maintenance of protective systems and contingency plans, we remain vulnerable to such threats.

The sensitive, confidential or personal data or information that we have access to is also subject to privacy and security laws, regulations or
customer-imposed controls. The regulatory environment, as well as the requirements imposed on us by the industries we serve governing
information, security and privacy laws is increasingly demanding. Maintaining compliance with applicable security and privacy regulations may
increase our operating costs and/or adversely impact our ability to provide services to our customers. Furthermore, a compromised data system or
the intentional, inadvertent or negligent release or disclosure of data could result in theft, loss, fraudulent or unlawful use of customer, employee or
our data which could harm our reputation or result in remedial and other costs, fines or lawsuits. In addition, a cyber-related attack could result in
other negative consequences, including damage to our reputation or competitiveness, remediation or increased protection costs, litigation or
regulatory action. Fraud, employee negligence, unauthorized access, including, without limitation, malfunctions, viruses and other events beyond
our control, may lead to the misappropriation or unauthorized disclosure of sensitive or confidential information we process, store and transmit,
including personal information, for our customers, failure to prevent or mitigate data loss or other security breaches, including breaches of our
vendors' technology and systems, could expose us or our customers to a risk of loss or misuse of such information, adversely affect our operating
results, result in litigation or potential liability for us and otherwise harm our business. As a result, we may be subject to monetary damages,
regulatory enforcement actions or fines under federal legislation, such as, the Gramm-Leach-Bliley Act and HIPAA, as well as various states laws.
Similarly, regulations such as the Health Information Technology for Economic and Clinical Health Act provisions of the American Recovery and
Reinvestment Act of 2009 expand the obligations of "covered entities" and their business associates, including certain mandatory breach
notification requirements. In addition to any legal liability, data or security breaches may lead to negative publicity, reputational damage and
otherwise adversely affect the results of our operations.

Our industry may be adversely impacted by a negative public reaction in the U.S. and elsewhere to providing certain of our services from
outside the U.S. and recently proposed related legislation.

We have based our strategy of future growth on certain assumptions regarding our industry and future demand in the market for the provision of
business process solutions in part using offshore resources. However, providing services from offshore locations is a politically sensitive topic in
the U.S. and elsewhere, and many organizations and public figures have publicly expressed concern about a perceived association between
offshore service providers and the loss of jobs in their home countries. In addition, there has been limited publicity about the negative experience
of certain companies that provide their services offshore, particularly in India. The trend of providing business process solutions offshore may not
continue and could reverse if companies elect to develop and perform their business processes internally or are discouraged from transferring these
services to offshore service providers. Any slowdown or reversal of existing industry trends could negatively affect the amount of business that
we are able to obtain or retain.

                                                                           14




                                                                                                                                         App. 20
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 24 of 894 PageID 398


Table of Contents

A variety of U.S. federal and state legislation has been proposed that, if enacted, could restrict or discourage U.S. companies from providing their
services from outside the U.S., including recently introduced proposals for providing tax and other economic incentives for companies that create
jobs in the U.S. by reducing their reliance on offshore locations. Other state bills have proposed requiring offshore service providers to disclose
their geographic locations, requiring notice to individuals whose personal information is disclosed to non-U.S. affiliates or subcontractors,
requiring disclosures of companies' foreign outsourcing practices or restricting U.S. private sector companies that have government contracts,
grants or guaranteed loan programs from providing their services. Because most of our customers are located in the U.S., any expansion of existing
laws or the enactment of new legislation that constrains our ability to provide our solutions from offshore or otherwise makes using our services
unappealing or impractical for our customers could have a material and adverse effect on our business, results of operations, financial condition
and cash flows.

The HGM Group has significant influence over us and our corporate governance.

The HGM Group beneficially owns over 50% of our Common Stock. As long as the HGM Group owns or controls a significant percentage of
outstanding voting power, it will have the ability to strongly influence all corporate actions requiring stockholder approval, including the election
and removal of directors and the size of our board of directors, any amendment of our certificate of incorporation or bylaws, or the approval of any
merger or other significant corporate transaction, including a sale of substantially all of our assets. In addition, pursuant to the terms of the Director
Nomination Agreement, the HGM Group (as well as Novitex Holdings) have certain nomination rights with respect to our board of directors and
consent rights over certain of our corporate actions.

Additionally, the HGM Group's interests may not align with the interests of our other stockholders. The HGM Group is in the business of making
investments in companies and may acquire and hold interests in businesses that compete directly or indirectly with us. The HGM Group may also
pursue acquisition opportunities that may be complementary to our business, and, as a result, those acquisition opportunities may not be available
to us. In addition, our certificate of incorporation provides that we renounce any interest or expectancy in the business opportunities of the HGM
Group and that it shall not have any obligation to offer to us those opportunities unless presented to one of our directors or officers in his or her
capacity as a director or officer.

Certain services we provide to customers in our public sector vertical may be subject to additional restrictions or limitations.

Our engagements with entities in the public sector, including educational institutions, may be subject to compliance with additional legislative or
regulatory requirements. Certain state and local governments and agencies have adopted, or may in the future adopt, legislation or rules imposing
additional requirements on services provided to the public sector, including restrictions as to where certain services can be performed or where
certain data can be stored, even within the U.S. Additionally, our employees who are staffed on certain public sector engagements may be subject
to strict background checks or other certifications. These additional requirements may make it more difficult to staff large public sector
engagements, require us to turn down new engagements, affect our ability to meet customer expectations, deadlines or other specifications and
otherwise increase our costs or decrease our revenues. Further, there can be no assurances that a public sector entity will not face funding
shortages or reallocate funding for our services to other priorities, either prior to or after we have begun to perform our services, which could
impact whether we are fully compensated for our services and could have a material adverse effect on our business, results of operations, financial
condition and cash flows.

                                                                           15




                                                                                                                                          App. 21
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 25 of 894 PageID 399


Table of Contents

Certain of our contracts are subject to termination rights, audits and/or investigations, which, if exercised, could negatively impact our
reputation and reduce our ability to compete for new contracts and have an adverse effect on our business, results of operations and financial
condition.

Many of our customer contracts may be terminated by our customers without cause and without any fee or penalty, with only limited notice. Any
failure to meet a customer's expectations, as well as factors beyond our control, including a customer's financial condition, strategic priorities, or
mergers and acquisitions, could result in a cancellation or non-renewal of such a contract or a decrease in business provided to us and cause our
actual results to differ from our forecasts. We may not be able to replace any customer that elects to terminate or not renew its contract with us,
which would reduce our revenues.

In addition, a portion of our revenues is derived from contracts with the U.S. federal and state government and their agencies and from contracts
with foreign governments and their agencies. Government entities typically finance projects through appropriated funds. While these projects are
often planned and executed as multi-year projects, government entities usually reserve the right to change the scope of or terminate these projects
for lack of approved funding and/or at their convenience. Changes in government or political developments, including budget deficits, shortfalls or
uncertainties, government spending reductions (e.g., Congressional sequestration of funds under the Budget Control Act of 2016 or during a
government shutdown) or other debt or funding constraints, such as those recently experienced in the U.S. and Europe, could result in lower
governmental sales and in our projects being reduced in price or scope or terminated altogether, which also could limit our recovery of incurred
costs, reimbursable expenses and profits on work completed prior to the termination. The federal procurement environment is unpredictable and
this could adversely affect our ability to perform work under new and existing contracts. Also, our government business is subject to the risk that
one or more of our potential contracts or contract extensions may be diverted by the contracting agency to a small or disadvantaged or minority-
owned business pursuant to set-aside programs administered by the Small Business Administration, or may be bundled into large multiple award
contracts for very large businesses. These risks can potentially have an adverse effect on our revenue growth and profit margins.

If the government finds that it inappropriately charged any costs to a contract, the costs are not reimbursable or, if already reimbursed, the cost
must be refunded to the government. Additionally, if the government discovers improper or illegal activities or contractual non-compliance
(including improper billing), we may be subject to various civil and criminal penalties and administrative sanctions, which may include termination
of contracts, forfeiture of profits, suspension of payments, fines and suspensions or debarment from doing business with the government. Any
resulting penalties or sanctions could materially adversely affect our results of operations and financial condition. Moreover, government contracts
are generally subject to audits and investigations by government agencies. Further, the negative publicity that could arise from any such penalties,
sanctions or findings in such audits or investigations could have an adverse effect on our reputation in the industry and reduce our ability to
compete for new contracts and could materially adversely affect our results of operations and financial condition.

Our services and facilities may be impacted by terrorism, natural disasters and other disruptions, resulting in an adverse effect on our
profitability and financial condition.

Our ability to provide services may be impacted or disrupted as a result of natural disasters, technical disruptions (including power outage and
telecommunications failure), man-made events (including cyber-attacks, war and terrorist attacks), and global health risks or pandemics, as well as
the threat or perceived threat of any of these events in the U.S. or any of the locations in which we operate. A significant portion of our employees
and key operations centers are located in India and the Philippines, with, particularly in India, limited diversification or redundancy. India and the
Philippines

                                                                           16




                                                                                                                                         App. 22
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 26 of 894 PageID 400


Table of Contents

are particularly susceptible to natural disasters, including typhoons, tsunamis, floods and earthquakes, and the Philippines is additionally
susceptible to volcanic eruptions. Our operations in these locations, as well as certain other countries outside of the U.S., are also at greater risk of
disruptions in electricity, other public utilities or network services due to substandard infrastructure. Although all of our operations centers have
disaster management plans, certain disaster management facilities, particularly in India, may not be adequate to protect against potential
disruptions due to natural or other disasters. Damage, destruction or disruptions, including to our MegaCenters, could make it difficult or
impossible for employees to reach our business locations or otherwise interrupt our ability to provide our services. Sustained periods of
interruption in our services could adversely affect our reputation and relationships with our customers, cause us to incur substantial expenses and
expose us to liability. Our insurance coverage may not be sufficient to cover all of our potential losses and our business, results of operation and
financial condition could be adversely affected.

Any disruption related to our U.S. data centers or MegaCenters due to any of the foregoing events may cause significant disruptions in our ability
to provide our services to our customers and result in a material adverse effect on our reputation, results of operations and financial condition and
our business, results of operations and financial condition could be adversely affected.

Although we believe that our insurance coverage with respect to disruptive events is reasonable, significant events such as acts of war and
terrorism, economic conditions, judicial decisions, legislation, natural disasters and large losses could materially affect our insurance obligations
and future expense.

Our executives, senior management team and other key personnel are critical to our continued success and the loss of such personnel, or an
inability to attract, engage, retain and integrate our executives and other key employees could harm our business.

Our future success substantially depends on the continued service and performance of our executives, senior management team, as well as other
key individuals in senior leadership positions. These personnel possess business and technical capabilities that are difficult to replace. The loss of
any of our key personnel, particularly to competitors, may adversely affect our ability to effectively manage our current operations or meet ongoing
and future business challenges. Further, identifying, developing internally or hiring externally, training and retraining highly-skilled managerial,
technical, sales and services, finance and marketing personnel are critical to our future. Failure to successfully hire executives and key employees or
the loss of any executives and key employees could have a significant impact on our operations.

Our business, financial position, and results of operations could be harmed by adverse rating actions by credit rating agencies.

If the credit ratings of our outstanding indebtedness are downgraded, or if rating agencies indicate that a downgrade may occur, our business,
financial position, and results of operations could be adversely affected and perceptions of our financial strength could be damaged. A downgrade
would have the effect of increasing our borrowing costs, and could decrease the availability of funds we are able to borrow, adversely affecting our
business, financial position, and results of operations. In addition, a downgrade could adversely affect our relationships with our customers.

Our management team has limited experience managing a public company.

Most members of our management team have limited experience managing a publicly traded company, interacting with public company investors
and complying with the increasingly complex laws pertaining to public companies. Our management team may not successfully or efficiently
manage the next stages of our transition to being a public company subject to significant regulatory oversight and reporting obligations under the
federal securities laws and the scrutiny of securities analysts and

                                                                           17




                                                                                                                                          App. 23
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 27 of 894 PageID 401


Table of Contents

investors. These new obligations and constituents will require significant attention from our management team and could divert their attention
away from the day-to-day management of our business, which could materially adversely affect our business, financial condition and operating
results.

The requirements of being a public company may strain our resources, divert management's attention and affect our ability to attract and
retain qualified board members.

As a public company, we are subject to the reporting requirements of the Exchange Act, the listing requirements of the Nasdaq and other applicable
securities rules and regulations. Compliance with these rules and regulations will increase our legal and financial compliance costs, make some
activities more difficult, time-consuming or costly, and increase demand on our systems and resources, particularly as we are no longer an emerging
growth company. Among other things, the Exchange Act requires that we file annual, quarterly and current reports with respect to our business
and operating results and maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain
and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant
resources and management oversight may be required. As a result, management's attention may be diverted from other business concerns, which
could harm our business and operating results. Although we have already hired additional employees to comply with these requirements, we may
need to hire even more employees in the future, which will increase our costs and expenses.

We are currently evaluating our internal controls, identifying and remediating any deficiencies in those internal controls and documenting the
results of our evaluation, testing and remediation. We may not be able to complete our evaluation, testing and any required remediation in a timely
fashion. During the evaluation and testing process, if we identify one or more material weaknesses in our internal control over financial reporting
that we are unable to remediate before the end of the same fiscal year in which the material weakness is identified, we will be unable to assert that
our internal controls are effective. If we are unable to assert that our internal control over financial reporting is effective, or if our auditors are
unable to attest to management's report on the effectiveness of our internal controls, we could lose investor confidence in the accuracy and
completeness of our financial reports, which would cause the price of our Common Stock to decline.

In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public
companies, increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations, and
standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may
evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding
compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to invest resources to
comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expense and a
diversion of management's time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new laws,
regulations and standards differ from the activities intended by regulatory or governing bodies, regulatory authorities may initiate legal
proceedings against us and our business may be harmed.

As a result of being a public company and these new rules and regulations, it is more expensive for us to obtain director and officer liability
insurance, and in the future we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage. These factors
could also make it more difficult for us to attract and retain qualified members of our board of directors, particularly to serve on our audit committee
and compensation committee, and qualified executive officers.

                                                                           18




                                                                                                                                         App. 24
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 28 of 894 PageID 402


Table of Contents

Failure to establish and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act could have a material
adverse effect on our business and stock price.

For purposes of this annual report, we are not required to comply with the rules of the SEC implementing Section 404 of the Sarbanes-Oxley Act and
are therefore not required to make a formal assessment of the effectiveness of our internal control over financial reporting for that purpose. As a
newly public company, we are required to comply with the SEC's rules implementing Sections 302 and 404 of the Sarbanes-Oxley Act, which
requires management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the
effectiveness of controls over financial reporting. Though we are required to disclose changes made in our internal controls and procedures on a
quarterly basis, we are not required to make our first annual assessment of our internal control over financial reporting pursuant to Section 404 until
the year following our first annual report required to be filed with the SEC. Our independent registered public accounting firm will not be required to
formally attest to the effectiveness of our internal control over financial reporting pursuant to Section 404 until the year following our first annual
report required to be filed with the SEC. At such time, our independent registered public accounting firm, and management, may issue a report that
is adverse in the event it is not satisfied with the level at which our controls are documented, designed or operating.

To comply with the requirements of being a public company, we have undertaken various actions, and may need to take additional actions, such as
implementing new internal controls and procedures and hiring additional accounting staff. Testing and maintaining internal control can divert our
management's attention from other matters that are important to the operation of our business. Additionally, when evaluating our internal control
over financial reporting, we may identify material weaknesses that we may not be able to remediate in time to meet the applicable deadline imposed
upon us for compliance with the requirements of Section 404. If we identify any material weaknesses in our internal control over financial reporting
or are unable to comply with the requirements of Section 404 in a timely manner or assert that our internal control over financial reporting is
effective, or if our independent registered public accounting firm is unable to express an opinion as to the effectiveness of our internal control over
financial reporting once we are no longer an emerging growth company, investors may lose confidence in the accuracy and completeness of our
financial reports and the market price of our Common Stock could be materially adversely affected, and we could become subject to investigations
by the stock exchange on which our securities are listed, the SEC or other regulatory authorities, which could require additional financial and
management resources.

Elevated levels of leverage may harm our financial condition and results of operations.

As of December 31, 2017, we had approximately $1.276 billion of long-term debt, excluding current maturities. We and our subsidiaries may incur
additional indebtedness in the future. Our indebtedness could: decrease our ability to obtain additional financing for working capital, capital
expenditures, general corporate or other purposes; limit our flexibility to make acquisitions; increase our cash requirements to support the payment
of interest; limit our flexibility in planning for, or reacting to, changes in our business and our industry; and increase our vulnerability to adverse
changes in general economic and industry conditions. Our ability to make payments of principal and interest on our indebtedness depends upon
our future performance, which will be subject to general economic conditions and financial, business and other factors affecting our consolidated
operations, many of which are beyond our control. In addition, if our outstanding senior notes are downgraded to below investment grade, we may
incur additional interest expense. If we are unable to generate sufficient cash flow from operations in the future to service our debt and meet our
other cash requirements, we may be required, among other things: to seek additional financing in the debt or equity markets; to refinance or
restructure all or a portion of our indebtedness; or to reduce or delay planned capital or operating expenditures. Such measures might not be
sufficient to enable us to service our debt and

                                                                          19




                                                                                                                                        App. 25
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 29 of 894 PageID 403


Table of Contents

meet our other cash requirements. In addition, any such financing, refinancing or sale of assets might not be available at all or on economically
favorable terms.

If more stringent labor laws become applicable to us or if a significant number of our employees unionize, our profitability may be adversely
affected.

Increased labor costs due to competition, increased minimum wage or employee benefits costs (including various federal, state and local actions to
increase minimum wages), unionization activity or other factors would adversely impact our cost of sales and operating expenses. For example, the
State of California has passed regulations which increased minimum wage rates from $10.50 per hour to $11.00 per hour, effective January 1, 2018,
and will gradually increase to $15.00 per hour by 2022. In addition, the federal government and a number of other states are evaluating various
proposals to increase their respective minimum wage. As minimum wage rates increase, we may need to increase not only the wages of our
minimum wage employees but also the wages paid to employees at wage rates that are above minimum wage. As a result, we anticipate that our
labor costs will continue to increase.

We are subject to applicable rules and regulations relating to our relationship with our employees, including minimum wage and break requirements,
health benefits, unemployment and sales taxes, overtime, and working conditions and immigration status. Legislated increases in the minimum wage
and increases in additional labor cost components, such as employee benefit costs, workers' compensation insurance rates, compliance costs and
fines, as well as the cost of litigation in connection with these regulations, would increase our labor costs. Unionizing and collective bargaining
efforts have received increased attention nationwide in recent periods. While a small number of our employees belong to unions, should our
employees become represented by unions, we would be obligated to bargain with those unions with respect to wages, hours, and other terms and
conditions of employment, which is likely to increase our labor costs. Moreover, as part of the process of union organizing and collective
bargaining, strikes and other work stoppages may occur, which would cause disruption to our business. Similarly, many employers nationally in
similar environments have been subject to actions brought by governmental agencies and private individuals under wage-hour laws on a variety of
claims, such as improper classification of workers as exempt from overtime pay requirements and failure to pay overtime wages properly, with such
actions sometimes brought as class actions. These actions can result in material liabilities and expenses. Should we be subject to employment
litigation, such as actions involving wage-hour, overtime, break, and working time, we may distract our management from business matters and
result in increased labor costs. If costs of labor increase significantly, our business, results of operations, and financial condition may be adversely
affected.

We may not always offset increased costs with increased fees under long-term contracts.

The pricing and other terms of our customer contracts, particularly our long-term contact center agreements, are based on estimates and
assumptions we make at the time we enter into these contracts. These estimates reflect our best judgments regarding the nature of the engagement
and our expected costs to provide the contracted services and could differ from actual results. Not all our larger long-term contracts allow for
escalation of fees as our cost of operations increase and those that allow for such escalations do not always allow increases at rates comparable to
increases that we experience due to rising minimum wage costs and related payroll cost increases. If we cannot negotiate long-term contract terms
that provide for fee adjustments to reflect increases in our cost of service delivery, our business, financial conditions, and results of operation
would be materially impacted.

                                                                          20




                                                                                                                                        App. 26
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 30 of 894 PageID 404


Table of Contents

Our business process solutions often require long selling cycles and long implementation periods that may result in significant upfront
expenses that may not be recovered.

We often face long selling cycles to secure new contracts for our business process solutions. If we are successful in obtaining an engagement, the
selling cycle can be followed by a long implementation period during which we plan our services in detail and demonstrate to the customer our
ability to successfully integrate our solutions with the customer's internal operations. Our customers may experience delays in obtaining internal
approvals or delays associated with technology or system implementations which can further lengthen the selling cycle or implementation period,
and certain engagements may also require a ramping up period after implementation before we can commence providing our services. Even if we
succeed in developing a relationship with a potential customer and begin to discuss the services in detail, the potential customer may choose a
competitor or decide to retain the work in-house prior to the time a contract is signed. In addition, once a contract is signed, we sometimes do not
begin to receive revenue until completion of the implementation period and our solution is fully operational. The extended lengths of our selling
cycles and implementation periods can result in the incurrence of significant upfront expenses that may never result in profits or may result in
profits only after a significant period of time has elapsed, which may negatively impact our financial performance. For example, we generally hire
new employees to provide services in connection with certain large engagements once a new contract is signed. Accordingly, we may incur
significant costs associated with these hires before we collect corresponding revenues. Our inability to obtain contractual commitments after a
selling cycle, maintain contractual commitments after the implementation period or limit expenses prior to the receipt of corresponding revenue may
have a material adverse effect on our business, results of operations and financial condition.

We face significant competition from U.S.-based and non-U.S.-based companies and from our customers who may elect to perform their
business processes in-house.

Our industry is highly competitive, fragmented and subject to rapid change. We compete primarily against large multi-national information
technology companies, focused BPO companies based in offshore locations, BPO divisions of information technology companies located in India,
other BPO and consulting providers that focus on the legal sector and the in-house capabilities of our customers and potential customers. These
competitors may include entrants from adjacent industries or entrants in geographic locations with lower costs than those in which we operate.

We believe that the principal competitive factors in our markets are breadth and depth of process expertise, knowledge of industries served, service
quality, scalability of solutions, the ability to attract, train and retain qualified people, compliance rigor, global delivery capabilities, outcome-based
pricing and sales and customer management capabilities. Some of our competitors have greater financial, marketing, technological or other
resources, larger customer bases and more established reputations or brand awareness than we do. In addition, some of our competitors who do
not have, or have limited, global delivery capabilities may expand their delivery centers to the countries in which we operate or increase our
capacity in lower cost geographies, which could result in increased competition. Some of our competitors may also enter into strategic or
commercial relationships among themselves or with larger, more established companies in order to benefit from increased scale and enhanced scope
capabilities or enter into similar arrangements with potential customers. Further, we expect competition to intensify in the future as more companies
enter our markets and customers consolidate the services they require among fewer vendors. Increased competition, our inability to compete
successfully against competitors, pricing pressures or loss of market share could result in reduced operating margins, which could adversely affect
our business, results of operations and financial condition.

                                                                            21




                                                                                                                                           App. 27
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 31 of 894 PageID 405


Table of Contents

Our industry is characterized by rapid technological change and failure to compete successfully within the industry and address rapid
technological change could adversely affect our results of operations and financial condition.

The process of developing new services and solutions is inherently complex and uncertain. It requires accurate anticipation of customers' changing
needs and emerging technological trends. We must make long-term investments and commit significant resources before knowing whether these
investments will eventually result in services that achieve customer acceptance and generate the revenues required to provide desired returns. If
we fail to accurately anticipate and meet our customers' needs through the development of new technologies and service offerings or if our new
services are not widely accepted, we could lose market share and customers to our competitors and that could materially adversely affect our
results of operations and financial condition.

More specifically, the business process solutions industry is characterized by rapid technological change, evolving industry standards and
changing customer preferences. The success of our business depends, in part, upon our ability to develop technology and solutions that keep
pace with changes in our industry and the industries of our customers. Although we have made, and will continue to make, significant investments
in the research, design and development of new technology and platforms-driven solutions, we may not be successful in addressing these changes
on a timely basis or in marketing the changes we implement. In addition, products or technologies developed by others may render our services
uncompetitive or obsolete. Failure to address these developments could have a material adverse effect on our business, results of operations and
financial condition.

In addition, existing and potential customers are actively shifting their businesses away from paper-based environments to electronic environments
with reduced needs for physical document management and processing. This shift may result in decreased demand for the physical document
management services we provide such that our business and revenues may become more reliant on technology-based services in electronic
environments, which are typically provided at lower prices compared to physical document management services. Though we have solutions for
customers seeking to make these types of transitions, a significant shift by our customers away from physical documents to non-paper based
technologies, whether now existing or developed in the future, could adversely affect our business, results of operation and financial condition.

Also, some of the large international companies in the industry have significant financial resources and compete with us to provide document
processing services and/or business process services. We compete primarily on the basis of technology, performance, price, quality, reliability,
brand, distribution and customer service and support. Our success in future performance is largely dependent upon our ability to compete
successfully, to promptly and effectively react to changing technologies and customer expectations and to expand into additional market segments.
To remain competitive, we must develop services and applications; periodically enhance our existing offerings; remain cost efficient; and attract
and retain key personnel and management. If we are unable to compete successfully, we could lose market share and important customers to our
competitors and that could materially adversely affect our results of operations and financial condition.

We rely, in some cases, on third-party hardware and software, which could cause errors or failures of our services and could also result in
adverse effects for our business and reputation if these third-party services fail to perform properly or are no longer available.

Although we developed our platform-driven solutions internally, we rely, in some cases, on third-party hardware and software in connection with
our service offerings which we either purchase or lease from third-party vendors. We are generally able to select from a number of competing
hardware and software applications, but the complexity and unique specifications of the hardware or software makes design defects and software
errors difficult to detect. Any errors or defects in third-party hardware or

                                                                        22




                                                                                                                                   App. 28
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 32 of 894 PageID 406


Table of Contents

software incorporated into our service offerings, may result in a delay or loss of revenue, diversion of resources, damage to our reputation, the loss
of the affected customer, loss of future business, increased service costs or potential litigation claims against us.

Further, this hardware and software may not continue to be available on commercially reasonable terms or at all. Any loss of the right to use any of
this hardware or software could result in delays in the provisioning of our services, which could negatively affect our business until equivalent
technology is either developed by us or, if available, is identified, obtained and integrated. In addition, it is possible that our hardware vendors or
the licensors of third-party software could increase the prices they charge, which could have a material adverse impact on our results of operations.
Further, changing hardware vendors or software licensors could detract from management's ability to focus on the ongoing operations of our
business or could cause delays in the operations of our business.

Some of the work we do involves greater risks than other types of claims processing or document management engagements.

We provide certain business process solutions for customers that, for financial, legal or other reasons, may present higher risks compared to other
types of claims processing or document management engagements. Examples of higher risk engagements include, but are not limited to:

       •       class action and other legal distributions involving significant sums of money;

       •       economic analysis and expert testimony in high stakes legal matters; and

       •       engagements where we receive or process sensitive data, including personal consumer or private health information.

While we attempt to identify higher risk engagements and customers and mitigate our exposure by taking certain preventive measures and, where
necessary, turning down certain engagements, these efforts may be ineffective and an actual or alleged error or omission on our part, the part of our
customer or other third parties or possible fraudulent activity in one or more of these higher-risk engagements could result in the diversion of
management resources, damage to our reputation, increased service costs or impaired market acceptance of our services, any of which could
negatively impact our business and our financial condition.

We encounter professional conflicts of interest.

We encounter professional conflicts of interest, particularly in our provision of expert witness testimony in certain of our legal engagement
services. Although we have systems and procedures to identify potential conflicts of interest prior to accepting a new engagement, there is no
guarantee that all potential conflicts of interest will be identified, and undetected conflicts may result in damage to our reputation and result in
professional liability, which may adversely impact our business and results of operations. If we are unable to accept new engagements for any
reason, including business and legal conflicts, our professionals may become underutilized or discontented, which may adversely affect our future
revenues and results of operations, as well as our ability to retain these professionals.

New, more stringent privacy and data security regulations may have a negative impact on our business.

Any inability to adequately address privacy and security concerns could result in expenses and liability, and adverse impact on us. Every country
in which we provide services has established its own data security and privacy legal framework and in many jurisdictions, enforcement actions and
consequences for noncompliance are also rising (e.g., in Europe, the Data Protection Directive, with each country enacting data protection
legislation in accordance with European Union guidelines). Some of these countries, such as Canada, limit the transfer of information of their
residents outside of the country, which may impact the way we provide services in those locations. Other countries, such as

                                                                          23




                                                                                                                                        App. 29
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 33 of 894 PageID 407


Table of Contents

China, limit the kind of information that may be processed inside the country. Personal privacy and data security are increasingly the focus of
expanded regulation in Europe, and many other jurisdictions where we provide services to our customers.

Industry groups impose self-regulatory standards that bind us by their incorporation into the contracts we execute. For example, should we fail to
be compliant with the PCIDSS we may be subject to fines and other penalties.

Our business could be materially and adversely affected if we do not protect our intellectual property or if our services are found to infringe on
the intellectual property of others.

Our success depends in part on certain methodologies and practices we utilize in developing and implementing applications and other proprietary
intellectual property rights. In order to protect such rights, we rely upon a combination of nondisclosure and other contractual arrangements, as
well as trade secret, copyright, trademark and patent laws. We also generally enter into confidentiality agreements with our employees, customers
and potential customers and limit access to and distribution of our proprietary information. There can be no assurance that the laws, rules,
regulations and treaties in effect in the U.S., India and the other jurisdictions in which we operate and the contractual and other protective measures
we take are adequate to protect us from misappropriation or unauthorized use of our intellectual property, or that such laws will not change. There
can be no assurance that the resources invested by us to protect our intellectual property will be sufficient or that our intellectual property portfolio
will adequately deter misappropriation or improper use of our technology, and our intellectual property rights may not prevent competitors from
independently developing or selling products and services similar to or duplicative of ours. We may not be able to detect unauthorized use and
take appropriate steps to enforce our rights, and any such steps may be costly and unsuccessful. Infringement by others of our intellectual
property, including the costs of enforcing our intellectual property rights, may have a material adverse effect on our business, results of operations
and financial condition. We could also face competition in some countries where we have not invested in an intellectual property portfolio. If we are
not able to protect our intellectual property, the value of our brand and other intangible assets may be diminished, and our business may be
adversely affected. Further, although we believe that we are not infringing on the intellectual property rights of others, claims may nonetheless be
successfully asserted against us in the future, and we may be the target of enforcement of patents by third parties, including aggressive and
opportunistic enforcement claims by non-practicing entities. Regardless of the merit of such claims, responding to infringement claims can be
expensive and time-consuming. If we are found to infringe any third-party rights, we could be required to pay substantial damages or we could be
enjoined from offering some of our products and services. The costs of defending any such claims could be significant, and any successful claim
may require us to modify our services. The value of, or our ability to use, our intellectual property may also be negatively impacted by
dependencies on third parties, such as our ability to obtain or renew on reasonable terms licenses that we need in the future, or our ability to secure
or retain ownership or rights to use data in certain software analytics or services offerings. Any such circumstances may have a material adverse
effect on our business, results of operations and financial condition.

We generate a significant portion of our revenues from a small number of customers, and any loss of business from these customers could
materially reduce our revenues.

We have derived, and believe that in the foreseeable future we will continue to derive, a significant portion of our revenues from a small number of
customers. While we have no one customer that accounts for more than 10% of our revenue, for each of the years ended December 31, 2017 and
2016, our ten largest customers accounted for less than 30% of our revenues.

                                                                           24




                                                                                                                                         App. 30
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 34 of 894 PageID 408
 Table of Contents

Our ability to maintain close relationships with these and other major customers is essential to the growth and profitability of our business.
However, the volume of work performed for a specific customer is likely to vary from year to year. A major customer in one year may not provide the
same level of revenues for us in any subsequent year and there can be no assurance that any customer will extend or renew its contract with us.
The business process solutions we provide to our customers, and the revenues and net income from those services, may decline or vary as the
type and quantity of services we provide change over time. Furthermore, our reliance on any individual customer for a significant portion of our
revenues may give that customer a certain degree of pricing leverage against us when negotiating contracts and terms of service.

In addition, a number of factors other than our performance could cause the loss of or reduction in business or revenues from a customer, and these
factors are not predictable. For example, a customer may decide to reduce spending on business process solutions from us due to a challenging
economic environment or other factors, both internal and external, relating to our business. These factors may include corporate restructuring,
pricing pressure, changes to our outsourcing strategy, switching to another BPO provider or returning work in-house or other changes in a
customer's prospects or profitability. The loss of any of our major customers, or a significant decrease in the volume of work they give to us or the
price at which we are able to provide our services to them, could materially adversely affect our revenues and thus our results of operations.

Our revenues are highly dependent on a limited number of industries, and any decrease in demand for business process solutions in these
industries could reduce our revenues and adversely affect the results of operations.

A substantial portion of our revenues are derived from three specific industry-based segments: ITPS, HS, and LLPS. Customers in ITPS accounted
for 71.8% and 55.7% of our revenues in 2017 and 2016, respectively. Customers in HS accounted for 20.3% and 31.4% of our revenues in 2017 and
2016, respectively. Customers in LLPS accounted for 7.9% and 12.9% of our revenues in 2017 and 2016, respectively.

Our success largely depends on continued demand for our services from customers in these segments, and a downturn or reversal of the demand
for business process solutions in any of these segments, or the introduction of regulations that restrict or discourage companies from engaging our
services, could materially adversely affect our business, financial condition and results of operations. For example, consolidation in any of these
industries or combinations or mergers, particularly involving our customers, may decrease the potential number of customers for our services. We
have been affected by the worsening of economic conditions and significant consolidation in the financial services industry, and continuation of
this trend may negatively affect our revenues and profitability.

Our future profitability and ability to sustain positive cash flow is uncertain.

Our future profitability depends on, among other things, our ability to generate revenue in excess of our expenses. However, we have significant
and continuing fixed costs relating to the maintenance of our assets and business, including debt service requirements, which we may not be able
to reduce adequately to sustain our profitability if our revenue decreases. Our profitability also may be impacted by non-cash charges such as
stock-based compensation charges and potential impairment of goodwill, which will negatively affect our reported financial results. Even if we
achieve profitability on an annual basis, we may not be able to achieve profitability on a quarterly basis. You should not consider prior revenue
growth as indicative of our future performance. In fact, in future quarters, we may not have any revenue growth or our revenue could decline. We
may incur significant losses in the future for a number of reasons and risks described elsewhere herein and we may encounter unforeseen expenses,
difficulties, complications, delays and other unknown events.

                                                                         25




                                                                                                                                      App. 31
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 35 of 894 PageID 409


Table of Contents

Our ability to continue to generate positive cash flow depends on our ability to generate collections from sales in excess of our cash expenditures.
Our ability to generate and collect on sales can be negatively affected by many factors, including but not limited to our inability to convince new
customers to use our services or existing customers to renew their contracts or use additional services; the lengthening of our sales cycles and
implementation periods; changes in our customer mix; a decision by any of our existing customers to cease or reduce using our services; failure of
customers to pay our invoices on a timely basis or at all; a failure in the performance of our solutions or internal controls that adversely affects our
reputation or results in loss of business; the loss of market share to existing or new competitors; the failure to enter or succeed in new markets;
regional or global economic conditions or regulations affecting perceived need for or value of our services; or our inability to develop new
offerings, expand our offerings or drive adoption of our new offerings on a timely basis and thus potentially not meeting evolving market needs.

We anticipate that we will incur increased sales and marketing and general and administrative expenses as we continue to diversify our business
into new industries and geographic markets. Our business will also require significant amounts of working capital to support our growth. We may
not achieve collections from sales to offset these anticipated expenditures sufficient to maintain positive future cash flow. In addition, we may
encounter unforeseen expenses, difficulties, complications, delays and other unknown events that cause our costs to exceed our expectations. An
inability to generate positive cash flow may decrease our long-term viability.

We have a significant amount of intangible assets that could be materially impacted.

Goodwill and other intangible assets that have indefinite useful lives are not amortized but rather are evaluated annually for impairment and more
frequently if a triggering event occurs. The valuation of goodwill for impairment involves a high degree of judgment. Based on our estimates and
assumptions underlying the valuation, impairment is determined by estimating the fair value of a reporting unit and comparing that value to the
reporting unit's book value. If economic events occur that cause us to revise our estimates and assumptions used in determining the fair value of
our goodwill, such revisions could result in an impairment charge that could have a material adverse impact on our financial statements during the
period incurred.

We derive significant revenue and profit from commercial and government contracts awarded through competitive bidding processes,
including renewals, which can impose substantial costs on us, and we will not achieve revenue and profit objectives if we fail to accurately and
effectively bid on such projects.

Many of these contracts are extremely complex and require the investment of significant resources in order to prepare accurate bids and proposals.
Competitive bidding imposes substantial costs and presents a number of risks, including: (i) the substantial cost and managerial time and effort that
we spend to prepare bids and proposals for contracts that may or may not be awarded to us; (ii) the need to estimate accurately the resources and
costs that will be required to implement and service any contracts we are awarded, sometimes in advance of the final determination of their full
scope and design; (iii) the expense and delay that may arise if our competitors protest or challenge awards made to us pursuant to competitive
bidding and the risk that such protests or challenges could result in the requirement to resubmit bids and in the termination, reduction or
modification of the awarded contracts; and (iv) the opportunity cost of not bidding on and winning other contracts we might otherwise pursue. If
our competitors protest or challenge an award made to us on a government contract, the costs to defend such an award may be significant and
could involve subsequent litigation that could take years to resolve.

                                                                           26




                                                                                                                                          App. 32
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 36 of 894 PageID 410


Table of Contents

Our profitability is dependent upon our ability to obtain adequate pricing for our services and to improve our cost structure.

Our success depends on our ability to obtain adequate pricing for our services. Depending on competitive market factors, future prices we obtain
for our services may decline from previous levels. If we are unable to obtain adequate pricing for our services, it could materially adversely affect
our results of operations and financial condition. In addition, our contracts are increasingly requiring tighter timelines for implementation as well as
more stringent service level metrics. This makes the bidding process for new contracts much more difficult and requires us to adequately consider
these requirements in the pricing of our services.

We regularly review our operations with a view towards reducing our cost structure, including, without limitation, reducing our employee base,
exiting certain businesses, improving process and system efficiencies and outsourcing some internal functions. We, from time to time, engage in
restructuring actions to reduce our cost structure. If we are unable to continue to maintain our cost base at or below the current level and maintain
process and systems changes resulting from prior restructuring actions or to realize the expected cost reductions in the ongoing strategic
transformation program, it could materially adversely affect our results of operations and financial condition.

In addition, in order to meet the service requirements of our customers, which often includes 24/7 service, and to optimize our employee cost base,
including our back-office support, we often locate our delivery service and back-office support centers in lower-cost locations, including several
developing countries. Concentrating our centers in these locations presents a number of operational risks, many of which are beyond our control,
including the risks of political instability, natural disasters, safety and security risks, labor disruptions, excessive employee turnover and rising
labor rates. Additionally, a change in the political environment in the U.S. or the adoption and enforcement of legislation and regulations curbing
the use of such centers outside of the U.S. could materially adversely affect our results of operations and financial condition. These risks could
impair our ability to effectively provide services to our customers and keep our costs aligned to our associated revenues and market requirements.

Our ability to sustain and improve profit margins is dependent on a number of factors, including our ability to continue to improve the cost
efficiency of our operations through such programs as robotic process automation, to absorb the level of pricing pressures on our services through
cost improvements and to successfully complete information technology initiatives. If any of these factors adversely materialize or if we are unable
to achieve and maintain productivity improvements through restructuring actions or information technology initiatives, our ability to offset labor
cost inflation and competitive price pressures would be impaired, each of which could materially adversely affect our results of operations and
financial condition.

We are subject to regular customer and third-party security reviews and failure to pass these may have an adverse impact on our operations.

Many of our customer contracts require that we maintain certain physical and/or information security standards, and, in certain cases, we permit a
customer to audit our compliance with these contractual standards. Any failure to meet such standards or pass such audits may have a material
adverse impact on our business. Further, customers from time to time may require stricter physical and/or information security than they negotiated
in their contracts, and may condition continued volumes and business on the satisfaction of such additional requirements. Some of these
requirements may be expensive to implement or maintain, and may not be factored into our contract pricing. Further, on an annual basis we obtain
third-party audits of certain of our locations in accordance with Statement on Standards for Attestation Engagements No. 16 (SSAE 16) put forth by
the Auditing Standards Board (ASB) of the American Institute of Certified Public Accountants (AICPA). SSAE 16 is the current standard for
reporting on controls at service organizations, and many of our customers

                                                                           27




                                                                                                                                         App. 33
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 37 of 894 PageID 411


Table of Contents

expect that we will perform an annual SSAE 16 audit, and report to them the results. Negative findings in such an audit and/or the failure to
adequately remediate in a timely fashion such negative findings may cause customers to terminate their contracts or otherwise have a material
adverse effect on our reputation, results of operation and financial condition.

Failure to adhere to the regulations that govern our business could have an adverse impact on our operations.

Our customers are often subject to regulations that may require that we comply with certain rules and regulations in performing services for them
that would not otherwise apply to us. U.S. federal laws and regulations that apply to certain portions of our business include the Gramm-Leach-
Bliley Act, HIPAA, and the HITECH Act of 2009. We must also comply with applicable regulations relating to healthcare and other personal
information that we processes as part of our services. Due to our global delivery model, we are also subject to the burden and expense of
complying with the laws and regulations of various jurisdictions and changes thereto which are beyond our control. In addition, our contracts with
some of our customers require us to remain knowledgeable about and comply with a number of additional relevant consumer protection laws and
other regulatory requirements. Failure to perform our services in a manner that complies with any such requirement could result in breaches of
contracts with our customers. Our failure to comply with any applicable laws and regulations could subject us to civil fines and criminal penalties.

A significant portion of our assets and operations are located in India, the Philippines, China and Mexico, and we are subject to regulatory,
economic and political uncertainties in those locations.

A significant number of our operations centers are located in India, the Philippines and China and a majority of our assets and our professionals are
located in those locations. We intend to continue to develop and expand our facilities in these areas. Our financial performance may be adversely
affected by general economic conditions and economic and fiscal policy in these countries, including changes in exchange rates and controls,
interest rates and taxation policies, as well as social stability and political, economic or diplomatic developments affecting those countries in the
future. These countries have experienced significant economic growth over the last several years, but face major challenges in sustaining that
growth in the years ahead. These challenges include the need for substantial infrastructure development and improving access to healthcare and
education. Our ability to recruit, train and retain qualified employees, develop and operate our operations centers, and attract and retain customers
could be adversely affected if these countries do not successfully meet these challenges.

In the early 1990s, India experienced significant inflation, low growth in gross domestic product and shortages of foreign currency reserves. The
Indian government, however, has exercised and continues to exercise significant influence over many aspects of the Indian economy. India's
government has provided significant tax incentives and relaxed certain regulatory restrictions in order to encourage foreign investment in specified
sectors of the economy, including the BPO industry. Certain of those programs that have benefited us include tax holidays, liberalized import and
export duties and preferential rules on foreign investment and repatriation. We cannot assure you that liberalization policies will continue. Various
factors, such as changes in the current federal government, could trigger significant changes in India's economic liberalization and deregulation
policies and disrupt business and economic conditions in India generally and our business in particular.

The Philippines has experienced significant inflation, currency declines and shortages of foreign exchange. In addition, the Philippines has
experienced and may continue to experience civil unrest, terrorism and political turmoil, resulting in temporary work stoppages and technology
outages. These instabilities and any adverse changes in the political environment in the Philippines could increase our operational costs, increase
our exposure to legal and business risks and make it more difficult for us to operate our business in the Philippines.

                                                                         28




                                                                                                                                      App. 34
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 38 of 894 PageID 412


Table of Contents

Our business operations in China may be adversely affected by our current and future political environment. The Chinese government can exert
substantial influence and control over the manner in which companies in China conduct business. Under the current government leadership, the
government of China has been pursuing economic reform policies that encourage private economic activity and greater economic decentralization.
There is no assurance, however, that the government of China will continue to pursue these policies, or that it will not significantly alter these
policies from time to time without notice.

Our ability to efficiently conduct our business activities in Mexico is subject to changes in government policy or shifts in political attitudes that are
beyond our control. Government policy may change to discourage foreign investment, nationalization of industries may occur or other government
limitations, restrictions or requirements not currently foreseen may be implemented. In addition, Mexico may experience political instability, which
may result in outbreaks of civil unrest, drug-related violence, terrorist attacks or threats or acts of war in the affected areas, any of which could
materially and adversely affect our business, prospects, financial condition and results of operations.

Introduction of tax legislation and disputes with tax authorities may have an adverse effect on our operations and our overall tax rate.

Governments in countries in which we operate or provide services could enact new tax legislation that could have a material adverse effect on our
overall effective tax rate. In addition, our ability to repatriate surplus earnings, if any, from our operations centers in a tax-efficient manner is
dependent upon interpretations of local laws, possible changes in such laws and the renegotiation of existing double tax avoidance treaties.
Changes to any of these may adversely affect our overall tax rate, which could have a material adverse effect on our business, results of operations
and financial condition.

In addition, the transfer pricing regulations of the U.S. and certain foreign jurisdictions, including India, require that any cross-border transaction
involving related parties be at an arm's-length price. Accordingly, we base our pricing between our foreign subsidiaries and related parties on a
functional and economic analysis involving benchmarking against transactions among entities that are not related. However, the tax authorities
have jurisdiction to review our transfer-pricing policy. If they conclude the policy was not applied appropriately, we may incur additional tax
liability, including accrued interest and penalties. As an example, we have previously received an adverse order from the Indian Tax Tribunal over
the application of some of our transfer pricing policies. This decision may be overturned only by appeal to India's Supreme Court. However, it is
highly uncertain the matter would ultimately be decided in our favor. Based on the adverse Indian tax tribunal's decision, advice from tax advisors,
and the noted trend of Indian tax authorities aggressively pursuing higher transfer prices from multi-national companies, we believe it is probable
that we may experience future assessments of tax, penalty and interest in connection with our Indian transfer-pricing policy. Accordingly, reserves
have been established on our balance sheet. However, these reserves may not be sufficient. As we continue to expand our operations, we may be
subject to similar liability/exposure in additional geographies/jurisdictions.

We may have increases in tax expenses and uncertain future tax liabilities due to enactment of the Tax Cuts and Jobs Act.

On December 22, 2017, new U.S. federal income tax legislation was enacted (the "Tax Cuts and Jobs Act" or "TCJA") that made significant changes
to U.S. tax law, generally effective for tax years beginning after December 31, 2017. Among other changes, the TCJA reduces the U.S. corporate
income tax rate to 21 percent from a maximum rate of 35 percent; implements a new system of taxation for non-U.S. earnings, including by imposing
a one-time tax on the deemed repatriation of undistributed earnings of non-U.S. subsidiaries, permitting deductions for certain dividends from non-
U.S. subsidiaries and expanding income inclusions from controlled foreign corporations; imposes

                                                                           29




                                                                                                                                          App. 35
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 39 of 894 PageID 413


Table of Contents

significant additional limitations on the deductibility of interest; and allows for the expensing of certain capital expenditures. In the absence of
guidance on various ambiguities in the application of certain provisions of the TCJA, we will use what we believe are reasonable interpretations
and assumptions in applying the TCJA. It is possible, however, that the U.S. Internal Revenue Service will issue subsequent guidance or take
positions on audit that differ from our prior interpretations and assumptions, which could have a material adverse effect on our cash tax liabilities,
results of operations, and financial condition.

Sales tax laws in the U.S. may change resulting in service providers having to collect sales taxes in states where the current laws do not require
us to do so. This could result in substantial tax liabilities.

Our U.S. subsidiaries collect and remit sales tax in states in which the subsidiaries have physical presence or in which we believe sufficient nexus
exists which obligates us to collect sales tax. Other states may, from time to time, claim that we have state-related activities constituting physical
nexus to require such collection. Additionally, many other states seek to impose sales tax collection or reporting obligations on companies that sell
goods to customers in their state, or directly to the state and its political subdivisions, regardless of physical presence. Such efforts by states have
increased recently, as states seek to raise revenues without increasing the income tax burden on residents. We rely on U.S. Supreme Court
decisions which hold that, without Congressional authority, a state may not enforce a sales tax collection obligation on a company that has no
physical presence in the state. We cannot predict whether the nature or level of contacts we have with a particular state will be deemed enough to
require us to collect sales tax in that state nor can we be assured that Congress or individual states will not approve legislation authorizing states to
impose tax collection or reporting obligations on our activities. A successful assertion by one or more states that we should collect sales tax could
result in substantial tax liabilities related to past sales and would result in considerable administrative burdens and costs for us.

Restrictions on entry visas may affect our ability to compete for and provide services to customers in the U.S., which could have a material
adverse effect on future revenues.

A significant number of our employees are foreign nationals, including from India, the Philippines and China. Certain members of our development
team based in India travel to the U.S. on a regular basis to facilitate new project development, including the implementation of new contracts and to
meet our U.S. customers. The ability of these employees to travel to the U.S. and other countries in which we do business depends on the ability to
obtain the necessary visas and entry permits.

In response to political forces, terrorist attacks, the global economic downturn, public sentiments of high unemployment rates in certain parts of the
U.S. and other events, U.S. immigration authorities have increased the level of scrutiny in granting visas and applicable immigration laws may be
subject to legislative change and varying standards of application and enforcement. We cannot predict the political or economic events that could
affect immigration laws or any restrictive impact those events could have on obtaining or monitoring entry visas for our professionals.

Investors may have difficulty effecting service of process or enforcing judgments obtained in the U.S. against our non-U.S. subsidiaries.

We have significant operating subsidiaries that are organized outside the U.S. A portion of our assets are located in India, the Philippines, China,
Mexico, and Canada. As a result, you may be unable to effect service of process upon our affiliates who reside in these jurisdictions. In addition,
you may be unable to enforce against these persons outside the jurisdiction of their residence judgments obtained in U.S. courts, including
judgments predicated solely upon U.S. federal securities laws.

                                                                           30




                                                                                                                                         App. 36
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 40 of 894 PageID 414


Table of Contents

Currency fluctuations among the Euro, British Pound, Indian rupee, the Philippine Peso, the Mexican Peso, the Canadian Dollar, the Chinese
Yuan and the U.S. Dollar could have a material adverse effect on our results of operations.

We operate internationally and as a result, are subject to risks associated with doing business globally, such as risks related to the differing legal,
political and regulatory requirements and economic conditions of many jurisdictions. Risks inherent to operating internationally include changes in
a country's economic or political conditions, in foreign currency exchange rates, regulatory requirements and enforcement of intellectual property
rights.

The functional currencies of our businesses outside of the U.S. are the local currencies. Changes in exchange rates between these foreign
currencies and the U.S. Dollar will affect the recorded levels of our assets, liabilities, net sales, cost of goods sold and operating margins and could
result in exchange gains or losses. The primary foreign currencies to which we have exposure are the European Union Euro, Swedish Krona, British
Pound Sterling, Canadian Dollar and Indian rupees. Exchange rates between these currencies and the U.S. Dollar in recent years have fluctuated
significantly and may do so in the future. Our operating results and profitability may be affected by any volatility in currency exchange rates and
our ability to manage effectively currency transaction and translation risks. To the extent the U.S. Dollar strengthens against foreign currencies, our
foreign revenues and profits will be reduced when translated into U.S. Dollars.

Although the vast majority of our revenues are denominated in U.S. dollars, a significant portion of our expenses are incurred and paid in Euros,
British Pound Sterling, Swedish Krona, Indian rupees, and to a lesser extent in other currencies, including the Philippine Peso, the Mexican Peso,
the Canadian dollar and the Chinese Yuan. We report our financial results in U.S. Dollars. The exchange rate between the Indian rupee and the U.S.
Dollar has changed substantially in recent years and may fluctuate substantially in the future. Our results of operations may be adversely affected
if such fluctuations continue, or increase, or other currencies fluctuate significantly against the U.S. Dollar.

Although we do not currently take steps to hedge our foreign currency exposures, should we choose in the future to implement a hedging strategy,
there can be no assurance that our hedging strategy will be successful or that the hedging markets would have sufficient liquidity or depth to allow
us to implement such a hedging strategy in a cost-effective manner. Further, the success of any potential hedging strategy could be impacted by
any failure by the hedging counterparties to meet their contractual obligations.

Failure to comply with the U.S. Foreign Corrupt Practices Act, or the FCPA, economic and trade sanctions, regulations, and similar laws
could subject us to penalties and other adverse consequences.

We operate our business in several foreign countries with developing economies, where companies often engage in business practices that are
prohibited by U.S. and other regulations applicable to us. We are subject to anti-corruption laws and regulations, including the FCPA, the U.K.
Bribery Act and other laws that prohibit the making or offering of improper payments to foreign government officials and political figures, including
antibribery provisions enforced by the Department of Justice and accounting provisions enforced by the SEC. These laws prohibit improper
payments or offers of payments to foreign governments and their officials and political parties by the U.S. and other business entities for the
purpose of obtaining or retaining business. We have implemented policies to identify and address potentially impermissible transactions under
such laws and regulations; however, there can be no assurance that all of our and our subsidiaries' employees, consultants, and agents, including
those that may be based in or from countries where practices that violate U.S. or other laws may be customary, will not take actions in violation of
our policies, for which we may be ultimately responsible.

We are also subject to certain economic and trade sanctions programs that are administered by the Department of Treasury's Office of Foreign
Assets Control, or OFAC, which prohibit or restrict transactions to or from or dealings with specified countries, their governments, and in certain

                                                                           31




                                                                                                                                         App. 37
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 41 of 894 PageID 415


Table of Contents

circumstances, their nationals, and with individuals and entities that are specially-designated nationals of those countries, narcotics traffickers, and
terrorists or terrorist organizations. Our subsidiaries may be subject to additional foreign or local sanctions requirements in other relevant
jurisdictions.

Fluctuations in the costs of paper, ink, energy, by-products and other raw materials may adversely impact the results of our operations.

Purchases of paper, ink, energy and other raw materials represent a large portion of our costs. Increases in the costs of these inputs may increase
our costs and we may not be able to pass these costs on to customers through higher prices. In addition, we may not be able to resell waste paper
and other print-related by-products or may be adversely impacted by decreases in the prices for these by-products. Increases in the cost of
materials may adversely impact customers' demand for our printing and printing-related services.

We may be required to take write downs or write-offs, restructuring and impairment or other charges that could have a significant negative
effect on our financial condition, results of operations and stock price, which could cause you to lose some or all of your investment.

Although we conducted due diligence before the consummation of the Business Combination with respect to SourceHOV and Novitex, we cannot
assure you that this diligence revealed all material issues that may be present in our current businesses, that it would be possible to uncover all
material issues through a customary amount of due diligence, or that factors outside of our control will not later arise. As a result, we may be forced
to write down or write off assets, restructure our operations, or incur impairment or other charges that could result in losses. Unexpected risks may
arise and previously known risks may materialize in a manner not consistent with our risk analysis with respect to the Business Combination. Even
though these charges may be non-cash items and may not have an immediate impact on our liquidity, the fact that we report charges of this nature
could contribute to negative market perceptions about us or our securities, including, without limitation, our Common Stock.

The market for our securities remains volatile and may not continue, which would adversely affect the liquidity and price of our securities.

The price of our securities, including, without limitation, our Common Stock, may continue to fluctuate significantly due to the market's reaction to
the Business Combination and general market and economic conditions. An active trading market for our securities following the Business
Combination may not further develop or be sustained. In addition, the price of our securities can fluctuate due to general economic conditions and
forecasts, our general business condition and the release of our financial reports. Additionally, if our Common Stock become delisted from Nasdaq
(as has already occurred with our publicly traded warrants and units, which consist of one share of Common Stock and one warrant) for any reason,
and are quoted on the OTC Bulletin Board, an inter-dealer automated quotation system for equity securities that is not a national securities
exchange, the liquidity and price of our securities may be more limited than if they were quoted or listed on Nasdaq or another national securities
exchange.

Changes in laws or regulations, or a failure to comply with any laws and regulations, may adversely affect our business, investments and
results of operations.

We are subject to laws, regulations and rules enacted by national, regional and local governments and Nasdaq. In particular, we are required to
comply with certain SEC, Nasdaq and other legal or regulatory requirements. Compliance with, and monitoring of, applicable laws, regulations and
rules may be difficult, time consuming and costly. Those laws, regulations and rules and their interpretation and application may also change from
time to time and those changes could have a material adverse effect on our business, investments and results of operations. In addition, a failure to
comply with applicable laws, regulations and rules, as interpreted and applied, could have a material adverse effect on our business and results of
operations.

                                                                           32




                                                                                                                                         App. 38
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 42 of 894 PageID 416


Table of Contents

  ITEM 1B. UNRESOLVED STAFF COMMENTS


None.

  ITEM 2. PROPERTIES


We lease and own numerous facilities worldwide with larger concentrations of space in Texas, Michigan, Connecticut, California, India, Mexico, the
Philippines, and China. The size of our active property portfolio as of December 31, 2017 was approximately 4.0 million square feet (square feet) and
comprised 159 leased properties and 8 owned properties.

Our owned and leased facilities house general offices, sales offices, service locations, and production facilities. Many of our operating facilities are
equipped with fiber connectivity and have access to other power sources. Substantially all of our operations facilities are leased under long-term
leases with varying expiration dates, except for the following owned locations: (i) three operations facilities in India with a combined building area
of approximately 91,500 sq. ft., respectively, (ii) an operating facility in Georgiana, Alabama with an approximate building area of 20,000 sq. ft., (iii) an
operating facility in Tallahassee, Florida consisting of four buildings with a combined building area of approximately 21,000 sq. ft., (iv) an operating
facility in Upper Marlboro, Maryland with an approximate building area of 30,000 sq. ft., (v) an operating facility in Troy, Michigan that will serve as
the Company's primary data center with an approximate building area of 66,000 sq. ft. and (vi) an operating facility in Egham, England with an
approximate building area of 11,000 sq. ft. We also maintain an operating presence at approximately 1,100 customer sites.

Our properties are suitable to deliver services to our customers for each of our business segments. Our management believes that all of our
properties and facilities are well maintained.

  ITEM 3. LEGAL PROCEEDINGS


Appraisal Demand

On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV common stock, filed a
petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV
Holdings, Inc., C.A. No. 2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the Business Combination, which gave rise to
appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination of the fair value of
their shares at the time of the Business Combination; an order that SourceHOV pay that value to the petitioners, together with interest at the
statutory rate; and an award of costs, attorneys' fees, and other expenses.

On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The parties have commenced
discovery. At this stage of the litigation, the Company is unable to predict the outcome of the Appraisal Action or estimate any loss or range of
loss that may arise from the Appraisal Action. Pursuant to the terms of the Business Combination Agreement, if such appraisal rights are perfected,
a corresponding portion of shares of our Common Stock issued to Ex-Sigma 2 LLC, our principal stockholder, will be forfeited at such time as the
PIPE Financing (as defined in the Consent, Waiver and Amendment dated June 15, 2017) is repaid. The Company intends to vigorously defend
against the Appraisal Action.

Other

We are, from time to time, involved in other legal proceedings, inquiries, claims and disputes, which arise in the ordinary course of business.
Although our management cannot predict the outcomes of these matters, our management believes these actions will not have a material, adverse
effect on our financial position, results of operations or cash flows.

  ITEM 4. MINE SAFETY DISCLOSURES


        Not applicable

                                                                             33




                                                                                                                                             App. 39
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 43 of 894 PageID 417


Table of Contents


                                                                         PART II


  ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF
EQUITY SECURITIES


Market Information

Our Common Stock is traded on the Nasdaq composite under the symbol "XELA." Set forth below is the high and low sales price of our Common
Stock during the periods presented.

                                                                                                                            Sales Price
                                                                                                                         High         Low
                Year Ended December 31, 2017
                Fourth Quarter                                                                                        $ 6.10 $ 4.37
                Third Quarter(1)                                                                                      $ 10.00 $ 4.40
                Second Quarter                                                                                        $ 10.03 $ 7.66
                First Quarter                                                                                         $ 10.15 $ 9.93
                Year Ended December 31, 2016
                Fourth Quarter                                                                                        $ 9.98 $ 9.90
                Third Quarter                                                                                         $ 10.24 $ 9.85
                Second Quarter                                                                                        $ 9.95 $ 9.75
                First Quarter                                                                                         $ 9.85 $ 9.66


               (1)     Our Common Stock began trading on the Nasdaq under the symbol "XELA" on July 13, 2017, the day following the closing
                       of the Business Combination. From March 9, 2015 until the July 12, 2017 closing of the Business Combination common equity
                       of Quinpario was traded on the Nasdaq under the symbol "QPAC." Unlike our Common Stock, the common equity traded
                       under the symbol QPAC had cash redemption rights and other features that ceased upon the filing of a new certificate of
                       incorporation in connection with the closing of the Business Combination. Information provided above includes data for
                       QPAC for the period prior to July 13, 2017.

Stockholders

As of March 16, 2018 we had 67 record holders of our Common Stock.

Dividends

We have not paid any cash dividends on shares of our Common Stock to date and do not intend to pay cash dividends in the foreseeable future.
The payment of cash dividends in the future will be dependent upon our revenues and earnings, capital requirements and general financial
condition and is within the discretion of our board of directors. It is the present intention of the board of directors to retain all earnings for use in
our business operations and, accordingly, the board does not anticipate declaring any dividends in the foreseeable future.

                                                                            34




                                                                                                                                            App. 40
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 44 of 894 PageID 418


Table of Contents

Equity Compensation Plan Information

The following table provides information as of December 31, 2017, with respect to the shares of our Common Stock that may be issued under our
existing equity compensation plans.

                                                                                                                      Number of Securities
                                                                                                                      Remaining Available
                                                                Number of Securities to                               for Future Issuance
                                                                    be Issued Upon           Weighted Average            Under Equity
                                                                Exercise of Outstanding       Exercise Price of      Compensation Plans(1)
                                                                    Options, RSU,           Outstanding Options,     (Excluding Securities
                                                                 Warrants and Rights        Warrants and Rights       Reflected in Column
              Plan Category                                                (a)                       (b)                     (a)) (c)
               Equity compensation plans approved by
                stockholders                                                         —                        —                         —
               Equity compensation plans not approved by
                stockholders                                                         —                        —                         —
               Total                                                                 —                        —                         —


              (1)      The Company currently maintains the 2018 Stock Incentive Plan, which was approved by our board of directors on December
                       19, 2017 and subsequently approved by a majority of our stockholders by written consent on December 20, 2017. The 2018
                       Stock Incentive Plan became effective on January 17, 2018 and there are 8,323,764 shares of our Common Stock reserved for
                       issuance under our 2018 Stock Incentive Plan.

Sale of Unregistered Securities

There were no unregistered sales of equity securities in 2017 that have not been previously reported in a Quarterly Report on Form 10-Q or Current
Report on Form 8-K.

Issuer Purchases of Equity Securities

The table below sets forth information with respect to purchases made by or on behalf of us or any "affiliated purchaser" (as defined in Rule 10b-
18(a)(3) under the Securities Exchange Act of 1934) of shares of our Common Stock during the period of November 8, 2017 through the year ended
December 31, 2017:

                                                                                                            Total Number      Maximum
                                                                                                              of Shares       Number of
                                                                                                            Purchased as     Shares that
                                                                                                               Part of       May Yet Be
                                                                                                Average       Publicly        Purchased
                                                                           Total Number          Price       Announced        Under the
                                                                             of Shares          Paid per      Plans or         Plans or
              Period                                                        Purchased            Share       Programs(1)     Programs(1)
               October, 2017                                                           —    $          —               —               —
               November, 2017                                                      49,300   $        4.97          49,300       4,950,700
               December, 2017                                                          —    $          —               —        4,950,700
               Total                                                               49,300   $        4.97          49,300       4,950,700


              (1)      On November 8, 2017, the Company's board of directors authorized a share buyback program (the "Share Buyback Program"),
                       pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share
                       repurchases may be executed through various means, including, without limitation, open market transactions, privately
                       negotiated transactions or otherwise. The decision as to whether to purchase any shares and the timing of purchases, if any,
                       will be based on the price of the Company's Common Stock, general business and market conditions and other investment
                       considerations and factors. The Share Buyback Program does not

                                                                          35




                                                                                                                                             App. 41
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 45 of 894 PageID 419


Table of Contents

                      obligate the Company to purchase any shares and expires 24 months after authorized. The Share Buyback Program may be
                      terminated or amended by the Company's board of directors in its discretion at any time. As of December 31, 2017, 49,300
                      shares had been repurchased under the Share Buyback Program. The Company records treasury stock using the cost
                      method.

Stock Performance Graph

The stock performance graph and related information is not deemed to be "soliciting material" or to be "filed" with the Securities and Exchange
Commission or subject to Regulation 14A or 14C under the Securities Exchange Act of 1934 or to the liabilities of Section 18 of the Securities
Exchange Act of 1934 and will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities
Exchange Act of 1934, except to the extent we specifically incorporate it by reference into such a filing.

The graph and table set forth below compares the cumulative stockholder return from July 13, 2017 (the date our Common Stock began trading on
Nasdaq) through December 31, 2017, for our Common Stock, the Nasdaq composite, and a peer group. Measurement points are the last trading day
of each month and we assumed that dividends have been reinvested. The selected peer group for the period is comprised of four companies that
we believe are our closest reporting issuer competitors: Cognizant Technology Solutions Corp., ExlService Holdings, Inc., Genpact Ltd., and WNS
(Holdings). The returns of the component entities of our peer index are weighted according to the market capitalization of each company as of the
beginning of each period for which a return is presented. The returns assume that $100 was invested on July 13, 2017. The performance shown in
the graph and table is historical and should not be considered indicative of future price performance.

                                                                        36




                                                                                                                                     App. 42
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                    Page 46 of 894 PageID 420


Table of Contents




                                                                                         Exela
                                                                                    Technologies, Inc.    NASDAQ       Peer Group
                       Commence Trading as XELA 7/13/2017(1)                      $            100.00     $   100.00   $   100.00
                       7/31/2017                                                  $             77.07     $   101.17   $   102.83
                       8/31/2017                                                  $             61.86     $   102.46   $   103.09
                       9/29/2017                                                  $             54.81     $   103.53   $   106.33
                       10/31/2017                                                 $             64.32     $   107.22   $   111.95
                       11/30/2017                                                 $             56.49     $   109.56   $   112.26
                       12/29/2017                                                 $             57.61     $   110.02   $   110.39


                      (1)     From March 9, 2015 until the July 12, 2017 closing of the Business Combination common equity of Quinpario was
                              traded on the Nasdaq under the symbol "QPAC." QPAC stock had cash redemption rights and other features that
                              ceased upon the filing of a new certificate of incorporation in connection with the closing of the Business
                              Combination. A vast majority of the holders of QPAC stock exercised their redemption rights. QPAC common equity
                              and XELA's Common Stock are so different, we believe it would be misleading to present QPAC data from March 9,
                              2015 until the Business Combination as if it were XELA stock.

  ITEM 6. SELECTED FINANCIAL DATA


The following selected consolidated financial data should be read in conjunction with Item 7, "Management's Discussion and Analysis of Financial
Condition and Results of Operations" and Item 8, "Financial Statements and Supplementary Data" of this Annual Report. Additionally, increases in
revenue of $154.3 million, cost of revenue of $232.5 million, and selling, general and administrative expenses of $57.3 million from 2014 to 2015 relate
to the acquisition of BancTec which occurred on October 31, 2014. Due to this acquisition the company acquired new debt and paid down existing
debt in 2014. This resulted in an increase in long-term debt of $450.1 million in 2014, an increase of interest expense of $60.7 million in 2015 and a
loss on extinguishment of debt in 2014 of $18.5 million. Finally, in 2014 the company impaired $154.5 million of goodwill and trade names.

                                                                           37




                                                                                                                                         App. 43
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                       Page 47 of 894 PageID 421


Table of Contents

                                                                                                                                   2013
                                                                                                                      Successor               Predecessor
                                                                                                                       Period                   Period
                                                               Year Ended December 31,                                  From                     From
             (in thousands, except                                                                                    May 1 to                January 1
             share and per share data)         2017             2016              2015              2014             December 31              to April 30
              Statements of
                Operations
                Information:
              Revenue                    $     1,152,324 $       789,926 $         805,232 $          650,918 $          449,569          $      229,619
              Cost of revenue
                (exclusive of
                depreciation and
                amortization)                   829,143          519,121           559,846            451,539            327,320                 166,026
              Selling, general and
                administrative
                expenses                        220,955          130,437           120,691            131,864             63,360                  44,810
              Depreciation and
                amortization                      98,890          79,639            75,408             65,227             39,217                  15,357
              Impairment of
                goodwill and other
                intangible assets                 69,437                —                  —          154,454                   —                       —
              Related party
                expense                           33,431          10,493             8,977             19,080                   —                       —
              Operating (loss)
                income                           (99,532)         50,236            40,310           (171,246)            19,672                      3,426
              Other expense
                (income), net:
              Interest expense, net             128,489          109,414           108,779             48,045             24,659                  17,428
              Loss on
                extinguishment of
                debt                              35,512                —               —              18,548                   —                 24,889
              Sundry expense, net                  2,295               712           3,247             (2,201)                  —                     —
              Other income, net                   (1,297)               —               —                  —                    —                     —
              Net loss before
                income taxes                    (264,531)         (59,890)         (71,716)          (235,638)             (4,987)                (38,891)
              Income tax benefit                  60,246           11,787           26,812             38,003               1,661                  13,551
              Net loss                          (204,285)         (48,103)         (44,904)          (197,635)             (3,326)                (25,340)
                                                                                                                                                              ​




              Dividend equivalent
                on Series A
                Preferred Stock
                related to beneficial
                conversion feature               (16,375)               —                  —               —                    —                       —
              Cumulative
                dividends for
                Series A Preferred
                Stock                             (2,489)               —                  —               —                    —                       —
              Net loss attributable
                to common
                stockholders                    (223,149)         (48,103)         (44,904)          (197,635)             (3,326)                (25,340)
                                                                                                                                                              ​




              Loss per share:
                 Basic                                (2.08)        (0.75)            (0.70)             (3.09)             (0.14)                    N/A
                 Diluted                              (2.08)        (0.75)            (0.70)             (3.09)             (0.14)                    N/A
              Weighted average
                number of shares
                outstanding:
                 Basic                       107,068,262       64,024,557      64,024,557          64,024,557         24,228,683                      N/A
                 Diluted                     107,068,262       64,024,557      64,024,557          64,024,557         24,228,683                      N/A




                                                                                                As of December 31,
             (in thousands)                                       2017              2016               2015              2014                  2013
              Balance Sheet Data:
              Cash and cash equivalents                 $              39,000 $          8,361 $         16,619 $          22,667 $              17,412
              Accounts receivable, net of allowance
               for doubtful accounts                                229,704          138,421           145,162            157,853               147,186
              Working capital                                       (26,049)         (41,404)           18,162             42,583               102,124
              Total Assets                                        1,714,838          969,486           960,048          1,009,797             1,046,184
              Long-term debt, net of current maturities           1,276,094          983,502           975,142            952,071               501,962

                                                                                                                                                                  App. 44
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                       Page 48 of 894 PageID 422
      Total liabilities             1,724,844         1,309,387    1,251,537    1,266,169    729,092
      Total stockholders' deficit     (10,006)         (339,901)    (291,489)    (256,372)   317,092

                                                 38




                                                                                                       App. 45
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 49 of 894 PageID 423


Table of Contents

  ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS


Forward Looking Statements

 The following Management's Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with a
review of the other Items included in this Form 10-K and our December 31, 2017 Consolidated Financial Statements included elsewhere in this
report. Certain statements contained in this "Management's Discussion and Analysis of Financial Condition and Results of Operations" may be
deemed to be forward-looking statements. See "Special Note Regarding Forward-Looking Statements."

Overview

We are a global provider of transaction processing solutions, enterprise information management, document management and digital business
process services. Our technology-enabled solutions allow global organizations to address critical challenges resulting from the massive amounts of
data obtained and created through their daily operations. Our solutions address the life cycle of transaction processing and enterprise information
management, from enabling payment gateways and data exchanges across multiple systems, to matching inputs against contracts and handling
exceptions, to ultimately depositing payments and distributing communications. We believe our process expertise, information technology
capabilities and operational insights enable our customers' organizations to more efficiently and effectively execute transactions, make decisions,
drive revenue and profitability, and communicate critical information to their employees, customers, partners, and vendors.

History

We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017, Exela Technologies, Inc. ("Exela"),
formerly known as Quinpario Acquisition Corp. 2 ("Quinpario"), completed its acquisition of SourceHOV Holdings, Inc. ("SourceHOV") and
Novitex Holdings, Inc. ("Novitex") pursuant to the business combination agreement dated February 21, 2017 ("Business Combination"). In
conjunction with the completion of the Business Combination, Quinpario was renamed Exela Technologies, Inc.

The Business Combination was accounted for as a reverse merger for which SourceHOV was determined to be the accounting acquirer.
Outstanding shares of SourceHOV were converted into our Common Stock, presented as a recapitalization, and the net assets of Quinpario were
acquired at historical cost, with no goodwill or other intangible assets recorded. The acquisition of Novitex was treated as a business combination
under ASC 805 and was accounted for using the acquisition method. The strategic combination of SourceHOV and Novitex formed Exela, which is
one of the largest global providers of information processing solutions based on revenues.

Basis of Presentation

This analysis is presented on a consolidated basis. In addition, a description is provided of significant transactions and events that have an impact
on the comparability of the results being analyzed. Due to our specific situation, the presented financial information for the year ended December
31, 2017 is only partially comparable to the financial information for the year ended December 31, 2016. Since SourceHOV was deemed the
accounting acquirer in the Business Combination consummated on July 12, 2017, the presented financial information for the year ended December
31, 2016 reflects the financial information and activities of SourceHOV only. The presented financial information for the year ended December 31,
2017 includes the financial information and activities for SourceHOV for the period January 1, 2017 to December 31, 2017 (365 days) as well as the
financial information and activities of Novitex for the period July 13, 2017 to December 31, 2017

                                                                         39




                                                                                                                                      App. 46
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 50 of 894 PageID 424


Table of Contents

(172 days). This lack of comparability needs to be taken into account when reading the discussion and analysis of our results of operations and
cash flows. Furthermore, the presented financial information for the year ended December 31, 2017 also contains other one-time costs that are
directly associated with the Business Combination, such as professional fees, to support the our new and complex legal, tax, statutory and
reporting requirements following the Business Combination.

Our Segments

Our three reportable segments are Information & Transaction Processing Solutions ("ITPS"), Healthcare Solutions ("HS"), and Legal & Loss
Prevention Services ("LLPS"). These segments are comprised of significant strategic business units that align our TPS and EIM products and
services with how we manage our business, approach our key markets and interact with our customers based on their respective industries.

ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid businesses in information capture, processing,
decisioning and distribution to customers primarily in the financial services, commercial, public sector and legal industries. Our major customers
include 9 of the top 10 U.S. banks, 7 of the top 10 U.S. insurance companies, 5 of the top U.S. telecom companies, over 40 utility companies, over 30
state and county departments, and over 80 government entities. Our ITPS offerings enable companies to increase availability of working capital,
reduce turnaround times for application processes, increase regulatory compliance and enhance consumer engagement.

HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets. We serve
the top 5 healthcare insurance payers and over 900 healthcare providers.

LLPS: Our LLPS segment provides a broad and active array of support services in connection with class action, bankruptcy labor, claims
adjudication and employment and other legal matters. Our customer base consists of corporate counsel, government attorneys, and law firms.

Acquisitions

In July 2017, we completed the Business Combination. SourceHOV was deemed to be the accounting acquirer, and is a leading provider of platform-
based enterprise information management and transaction processing solutions primarily for the healthcare, banking and financial services,
commercial, public sector and legal industries. Through the acquisition of SourceHOV and Novitex, we expect to realize revenue synergies, leverage
brand awareness, strengthen margins, generate greater free cash flow, expand the existing Novitex sales channels, and increase utilization of the
existing workforce. We anticipate opportunities for growth through the ability to leverage additional future services and capabilities.

Prior to the Business Combination, SourceHOV transformed into an industry-agnostic solution provider and acquired key technology through the
acquisition of TransCentra, Inc. ("TransCentra") in September 2016, a provider of integrated outsourced billing, remittance processing and imaging
software and consulting services. The addition of TransCentra increased SourceHOV's footprint in the remittance transaction processing and
presentment area, expanded its mobile banking offering and enabled significant cross-selling and up-selling opportunities.

Revenues

ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed, licensing and
maintenance fees for technology sales, and a mix of fixed management fee and transactional revenue for document logistics and location services.
HS revenues are primarily generated from a transaction-based pricing model for the various types of volumes

                                                                         40




                                                                                                                                      App. 47
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 51 of 894 PageID 425


Table of Contents

processed for healthcare payers and providers. LLPS revenues are primarily based on time and materials pricing as well as through transactional
services priced on a per item basis.

People

We draw on the business and technical expertise of our talented and diverse global workforce to provide our customers with high-quality services.
Our business leaders bring a strong diversity of experience in our industry and a track record of successful performance and execution.

As of December 31, 2017, we had approximately 22,000 employees globally, with 52% located in the United States and the remainder located
primarily in Europe, India, the Philippines, Canada, Mexico, and China.

Costs associated with our employees represent the most significant expense for our business. We incurred personnel costs of $532.3 million, $373.2
million, and $388.3 million for the years ended December 31, 2017, 2016 and 2015, respectively. The majority of our personnel costs are variable and
are incurred only while we are providing our services.

Facilities

We lease and own numerous facilities worldwide with larger concentrations of space in Texas, Michigan, Connecticut, California, India, Mexico, the
Philippines, and China. Our owned and leased facilities house general offices, sales offices, service locations, and production facilities.

The size of our active property portfolio as of December 31, 2017 was approximately 4.0 million square feet at an annual operating cost of
approximately $48.3 million and comprised 159 leased properties and 8 owned properties.

We believe that our current facilities are suitable and adequate for our current businesses. Because of the interrelation of our business segments,
each of the segments uses substantially all of these properties at least in part.

Key Performance Indicators

We use a variety of operational and financial measures to assess our performance. Among the measures considered by our management are the
following:

         •     Revenue by segment;

         •     EBITDA; and

         •     Adjusted EBITDA.

Revenue

We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our operating segments in order to
assess performance, identify potential areas for improvement, and determine whether segments are meeting management's expectations.

EBITDA and Adjusted EBITDA

We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest expense,
and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including severance and
retention expenses; transaction and integration costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or
disposal of assets, and impairment charges; and management fees and expenses. See "—Other Financial Information (Non-GAAP Financial
Measures)" for more

                                                                         41




                                                                                                                                      App. 48
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 52 of 894 PageID 426


Table of Contents

information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly comparable financial measure calculated and
presented in accordance with GAAP.

Results of Operations

Year Ended December 31, 2017, Compared to Year Ended December 31, 2016

                                                                                                            Year ended December 31,
                                                                                                             2017            2016
                 Revenue:
                    ITPS                                                                                $      827,110 $ 439,924
                    HS                                                                                         233,595   247,796
                    LLPS                                                                                        91,619   102,206
                 Total revenue                                                                               1,152,324   789,926
                 Cost of revenue:
                    ITPS                                                                                       620,719       296,848
                    HS                                                                                         152,864       158,800
                    LLPS                                                                                        55,560        63,473
                 Total cost of revenue (exclusive of depreciation and amortization)                            829,143       519,121
                 Selling, general and administrative expenses                                                  220,955       130,437
                 Depreciation and amortization                                                                  98,890        79,639
                 Impairment of goodwill and other intangible assets                                             69,437            —
                 Related party expense                                                                          33,431        10,493
                 Operating income                                                                              (99,532)       50,236
                 Interest expense, net                                                                         128,489       109,414
                 Loss on extinguishment of debt                                                                 35,512            —
                 Sundry expense, net                                                                             2,295           712
                 Other (income), net                                                                            (1,297)           —
                 Net loss before income taxes                                                                 (264,531)      (59,890)
                 Income tax benefit                                                                             60,246        11,787
               Net loss                                                                                       (204,285)      (48,103)
                                                                                                                                      ​




Revenue

Our revenue increased $362.4 million, or 45.9%, to $1,152.3 million for the year ended December 31, 2017 compared to $789.9 million for the year
ended December 31, 2016. This increase is primarily related to an increase in our ITPS segment revenues of $387.2 million, which was primarily
attributable to the acquisition of TransCentra in 2016 and Novitex in 2017. The increase was partially offset by a decrease in revenues in the HS
segment and LLPS segment of $14.2 million and $10.6 million, respectively. Our ITPS, HS, and LLPS segments constituted 71.8%, 20.3%, and 7.9% of
our total revenue, respectively, for the year ended December 31, 2017, compared to 55.7%, 31.4%, and 12.9%, respectively, for the year ended
December 31, 2016. The revenue changes by reporting segment was as follows:

ITPS—Revenues increased $387.2 million, or 88.0%, to $827.1 million for the year ended December 31, 2017 compared to $439.9 million for the year
ended December 31, 2016. The increase was primarily attributable to the acquisition of Novitex, which contributed $292.1 million of the increase.
Additionally, the acquisition of TransCentra contributed $94.1 million of the increase. The remaining increase in revenue was the result of net
increases in services provided to ITPS customers.

                                                                        42




                                                                                                                                          App. 49
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 53 of 894 PageID 427


Table of Contents

HS—Revenues decreased $14.2 million, or 5.7%, to $233.6 million for the year ended December 31, 2017 compared to $247.8 million for the year
ended December 31, 2016. The decrease was primarily attributable to a surge in demand from healthcare provider customers in early 2016 as a result
of a change in regulatory coding requirements beginning in the fourth quarter of 2015, resulting in a decline in revenue of $17.9 million for the year
ended December 31, 2017 compared to the year ended December 31, 2016. We have since experienced a normalization of demand as healthcare
provider customers have reduced outsourcing of the service. The decrease was partially offset by an increase in revenues of $3.7 million from the
Payer business during the period.

LLPS—Revenues decreased $10.6 million, or 10.4%, to $91.6 million for the year ended December 31, 2017 compared to $102.2 million for the year
ended December 31, 2016. The decrease was primarily attributable to lower revenue resulting from the sale of Meridian Consulting Group, LLC of
approximately $4.4 million, lower revenue from the legal claims administration services of $4.3 million, and lower revenue from labor and employment
practice of $1.9 million, during the year ended December 31, 2017, compared to the year ended December 31, 2016.

Cost of Revenue

Cost of revenue increased $310.0 million, or 59.7%, to $829.1 million for the year ended December 31, 2017 compared to $519.1 million for year ended
December 31, 2016. The increase was primarily attributable to an increase in the ITPS segment of $323.9 million, offset by decreases in the HS and
LLPS segments of $5.9 million and $7.9 million, respectively. The cost of revenue decrease by operating segment was as follows:

ITPS—Cost of revenue increased $323.9 million, or 109.1%, to $620.7 million for the year ended December 31, 2017 compared to $296.8 million for
year ended December 31, 2016. The increase was primarily attributable to the acquisition of Novitex, which contributed $248.6 million. The
acquisition of TransCentra contributed approximately $75.4 million. The increase was partially offset by various cost savings initiatives
implemented during the year ended December 31, 2017.

HS—Cost of revenue decreased $5.9 million, or 3.7%, to $152.9 million for the year ended December 31, 2017 compared to $158.8 million for year
ended December 31, 2016. This was primarily attributable to normalization of demand for coding during the year ended December 31, 2017 after the
surge we experienced in early 2016 as a result of the increased healthcare coding requirements, resulting in a decrease of $4.5 million, along with an
associated decrease in revenue. Additionally, there was a decrease of $1.4 million due to various cost savings initiatives from the Payer business
during the year ended December 31, 2017.

LLPS—Cost of revenue decreased $7.9 million, or 12.4%, to $55.6 million for the year ended December 31, 2017 compared to $63.5 million for year
ended December 31, 2016. The decrease was primarily attributable to a decrease in revenues of $2.7 million as a result of the sale of Meridian
Consulting Group, LLC, a decrease from the legal claims administration of $2.6 million, and a decrease of $2.6 million due to lower revenues from
labor and employment practice.

Selling, General and Administrative Expenses ("SG&A")

Selling, general, and administrative expenses increased $90.6 million, or 69.5%, to $221.0 million for the year ended December 31, 2017 compared to
$130.4 million for the year ended December 31, 2016. The increase was primarily attributable to the expenses for professional fees related to the
Business Combination, which contributed $60.0 million in expense for the year ended December 31, 2017. Additionally, the increase is attributable to
acquisitions of Novitex and TransCentra, which contributed $25.2 million and $8.3 million, respectively, in expense for the year ended December 31,
2017. The increases were partially offset by a decrease due to cost saving initiatives we implemented, including reduced medical insurance
expenditures and administrative personnel costs.

                                                                          43




                                                                                                                                        App. 50
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 54 of 894 PageID 428


Table of Contents

Depreciation & Amortization

Depreciation and amortization expense increased $19.3 million, or 24.2%, to $98.9 million for the year ended December 31, 2017 compared to $79.6
million for the year ended December 31, 2016. The increase was primarily attributable to higher balances of customer relationships, developed
technology, and outsourced contract costs, resulting in higher amortization expense for the year ended December 31, 2017 compared to the year
ended December 31, 2016.

Impairment of Goodwill and Other Intangible Assets

Impairment of goodwill and other intangible assets for the year ended December 31, 2017 was $69.4 million. There was no impairment recorded in
2016. As a result of declining revenue and a change in our branding and marketing strategy, we quantitatively assessed goodwill and other
intangible assets as part of our annual impairment test. This assessment resulted in an impairment charge of $30.1 million for goodwill for the LLPS
reporting unit, and $39.3 million related to our trade names intangible assets.

Related Party Expense

Related party expense increased $22.9 million to $33.4 million for the year ended December 31, 2017 compared to $10.5 million for the year ended
December 31, 2016. The increase was primarily attributable to contract termination and advising fees as a result of the Business Combination.

Interest Expense

Interest expense increased $19.1 million, or 17.5%, to $128.5 million for the year ended December 31, 2017 compared to $109.4 million for the year
ended December 31, 2016. The increase was primarily attributable to the issuance of new debt in conjunction with the Business Combination.

Loss on Extinguishment of Debt

Loss on extinguishment of debt for the year ended December 31, 2017 was $35.5 million relating to the restructuring and Business Combinations.
There was no loss on extinguishment in 2016.

Sundry Expense

Sundry expense increased by $1.6 million to $2.3 million for the year ended December 31, 2017 compared to $0.7 million for the year ended December
31, 2016. The increase was mainly attributable to higher foreign currency transaction losses associated with exchange rate fluctuations.

Other Income

Other income for the year ended December 31, 2017 was $1.3 million. There was no other income in 2016 as this item relates solely to the interest rate
swap entered into in 2017. The interest rate swap was not designated as a hedge. As such, changes in the fair value of the derivative are recorded
directly in earnings.

Income Tax Benefit

Income tax benefit increased $48.4 million to $60.2 million for the year ended December 31, 2017 compared to $11.8 million for the year ended
December 31, 2016. The increase in the income tax benefit was primarily due to net deferred tax liabilities assumed in the acquisition of Novitex
which reduced the valuation allowance.

                                                                          44




                                                                                                                                        App. 51
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 55 of 894 PageID 429
 Table of Contents

Results of Operations

Year Ended December 31, 2016, Compared to Year Ended December 31, 2015

                                                                                                                   Year ended
                                                                                                                 December 31,
                                                                                                              2016            2015
                 Revenue:
                   ITPS                                                                                   $ 439,924 $ 421,409
                   HS                                                                                       247,796   251,685
                   LLPS                                                                                     102,206   132,138
                 Total revenue                                                                              789,926   805,232
                 Cost of revenue:
                   ITPS                                                                                       296,848        303,067
                   HS                                                                                         158,800        174,380
                   LLPS                                                                                        63,473         82,399
                 Total cost of revenue (exclusive of depreciation and amortization)                           519,121        559,846

                 Selling, general and administrative expenses                                                 130,437        120,691
                 Depreciation and amortization                                                                 79,639         75,408
                 Related party expense                                                                         10,493          8,977
                 Operating income                                                                              50,236         40,310
                 Interest expense, net                                                                        109,414        108,779
                 Loss on extinguishment of debt                                                                    —              —
                 Sundry expense, net                                                                              712          3,247
                 Net loss before income taxes                                                                 (59,890)       (71,716)
                 Income tax benefit                                                                            11,787         26,812
               Net loss                                                                                       (48,103)       (44,904)
                                                                                                                                     ​




Revenue

Our revenue decreased $15.3 million, or 1.9%, to $789.9 million for the year ended December 31, 2016 compared to $805.2 million for the year ended
December 31, 2015. This decrease is primarily related to a decrease in our LLPS segment revenues of $29.9 million. For the year ended December 31,
2016, our ITPS, HS, and LLPS segments constituted 55.7%, 31.4%, and 12.9% of our total revenue, respectively, compared to 52.3%, 31.3%, and
16.4%, respectively, for the year ended December 31, 2015. The revenue changes by reporting segment was as follows:

ITPS—Revenues increased $18.5 million, or 4.4%, to $439.9 million for the year ended December 31, 2016 compared to $421.4 million for the year
ended December 31, 2015. The increase is primarily attributable to the acquisition of TransCentra which contributed approximately $33.3 million in
revenue. The increase was partially offset by a $7.5 million decrease resulting from the impact of the devaluation of GBP and EUR against the USD
in our European business due to the potential exit of the United Kingdom from the European Union. Additional offsets were a decrease of $4.4
million in pass through revenue and decrease of $3.9 million from shifts in customer volumes in the unified communication service lines.

HS—Revenues decreased $3.9 million, or 1.5%, to $247.8 million for the year ended December 31, 2016 compared to $251.7 million for the year ended
December 31, 2015. The revenue decrease was primarily driven by an $11.4 million decline in a federal contract due to volume constraints resulting

                                                                        45




                                                                                                                                         App. 52
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 56 of 894 PageID 430


Table of Contents

from a site consolidation project executed in mid-2016, partially offset by a $9.7 million increase in revenue due to higher volumes from existing
customers and the on-boarding of new customers.

LLPS—Revenues decreased $29.9 million, or 22.7%, to $102.2 million for the year ended December 31, 2016 compared to $132.1 million for the year
ended December 31, 2015. The decrease was primarily due to declines of $24.0 million in the legal claims administration services including the
winding down of the outsourced contract costs mortgage mega-case settlement. The legal claims administration market has shifted from major
restitutions to fines and settlements from the regulatory authorities. The market remains steady with a supply of small settlements and cases in the
absence of any mega-cases for settlement. The remaining decrease was primarily attributable to the labor and employment practice as the Company
continues to right-size the employee base to improve utilization metrics per full time equivalent and reduce fixed costs.

Cost of Revenue

Cost of revenue decreased $40.7 million, or 7.3%, to $519.1 million for the year ended December 31, 2016 compared to $559.8 million for year ended
December 31, 2015. The decrease was primarily attributable to decreases in the ITPS, HS and LLPS segments of $6.3 million, $15.6 and $18.9 million,
respectively. The cost of revenue decrease by operating segment was as follows:

ITPS—Cost of revenue decreased $6.3 million, or 2.1%, to $296.8 million for the year ended December 31, 2016 compared to $303.1 million for year
ended December 31, 2015. The decrease was primarily attributable to $27.8 million in cost saving initiatives implemented during the year for various
service offerings, a decrease of $4.4 million in pass-through expenses and a decrease of $2.3 million in the unified communication service lines due
to the shift in customer volumes. These decreases were partially offset by an increase in cost of revenue of $27.2 million related to the acquisition of
TransCentra.

HS—Cost of revenue decreased $15.6 million, or 8.9%, to $158.8 million for the year ended December 31, 2016 compared to $174.4 million for year
ended December 31, 2015. The decrease was primarily attributable to $13.6 million in cost saving initiatives implemented during the year for various
service offerings and a $2.0 million decrease related to changes in revenue mix.

LLPS—Cost of revenue decreased $18.9 million, or 23.0%, to $63.5 million for the year ended December 31, 2016 compared to $82.4 million for year
ended December 31, 2015. The decrease was primarily related to the changes in revenue mix. The cost of revenues declined by $11.8 million primarily
due to lower revenue in the legal claims administration service lines including the winding down of the outsourced contract costs mortgage
settlement. Additionally, a decrease of $5.6 million was driven by the labor and employment practice as it scaled down during the year.

Selling, General and Administrative Expenses

Selling, general, and administrative expenses increased $9.7 million, or 8.1%, to $130.4 million for the year ended December 31, 2016 compared to
$120.7 million for the year ended December 31, 2015. The increase was primarily due to increases in personnel costs and professional fees.

Depreciation & Amortization

Depreciation and amortization expense increased $4.2 million, or 5.6%, to $79.6 million for the year ended December 31, 2016 compared to $75.4
million for the year ended December 31, 2015. The increase was primarily related to the write-off of outsourced contract costs during the year ended
December 31, 2016.

                                                                          46




                                                                                                                                        App. 53
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 57 of 894 PageID 431


Table of Contents

Related Party Expense

Related party expense increased $1.5 million, or 16.9%, to $10.5 million for the year ended December 31, 2016 compared to $9.0 million for the year
ended December 31, 2015.

Interest Expense

Interest expense increased $0.6 million, or 0.6%, to $109.4 million for the year ended December 31, 2016 compared to $108.8 million for the year ended
December 31, 2015.

Sundry Expense

Sundry expense decreased by $2.5 million, or 78.1%, to $0.7 million for the year ended December 31, 2016 compared to $3.2 million for the year ended
December 31, 2015. The decrease was mainly attributable to higher foreign currency transaction losses associated with exchange rate fluctuations
during 2015.

Income Tax Benefit

Income tax benefit decreased $15.0 million to $11.8 million for the year ended December 31, 2016 compared to $26.8 million for the year ended
December 31, 2015. The decrease was due to a decrease in the effective tax rate of 17% resulting from a partial valuation allowance being recorded
against certain U.S. federal and state net operating loss carryforwards. At December 31, 2016, we concluded it was not "more likely than not" that a
portion of its net operating loss and tax credit carryforwards will be realized.

Other Financial Information (Non-GAAP Financial Measures)

We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest expense,
and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including severance and
retention expenses; transaction and integration costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or
disposal of assets, and impairment charges; and management fees and expenses.

We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding the factors and trends affecting our
business in addition to measures calculated under GAAP. Additionally, our credit agreement requires us to comply with certain EBITDA related
metrics. Refer to "—Liquidity and Capital Resources—Indebtedness."

Note Regarding Non-GAAP Financial Measures

EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe that the presentation of these non-
GAAP financial measures will provide useful information to investors in assessing our financial performance and results of operations as our board
of directors and management use EBITDA and Adjusted EBITDA to assess our financial performance, because it allows them to compare our
operating performance on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of interest
expense), asset base (such as depreciation and amortization) and items outside the control of our management team. Net loss is the GAAP measure
most directly comparable to EBITDA and Adjusted EBITDA. Our non-GAAP financial measures should not be considered as alternatives to the
most directly comparable GAAP financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools
because they exclude some but not all items that affect the most directly comparable GAAP financial measures. These non-GAAP financial
measures are not required to be uniformly applied, are

                                                                          47




                                                                                                                                       App. 54
      Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 58 of 894 PageID 432


Table of Contents

not audited and should not be considered in isolation or as substitutes for results prepared in accordance with GAAP. Because EBITDA and
Adjusted EBITDA may be defined differently by other companies in our industry, our definitions of these non-GAAP financial measures may not be
comparable to similarly titled measures of other companies, thereby diminishing their utility.

The following tables present a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most directly comparable GAAP measure, for
the years ended December 31, 2017, 2016, and 2015:

                                                                                                      Year ended December 31,
                                                                                               2017             2016          2015
              Net Loss                                                                     $   (204,285) $ (48,103) $ (44,904)
              Taxes                                                                             (60,246)    (11,787)  (26,812)
              Interest expense                                                                  128,489    109,414    108,779
              Depreciation and amortization                                                      98,890      79,639    75,408
              EBITDA                                                                            (37,152)   129,163    112,471
              Optimization and restructuring expenses(1)                                         42,524       7,559     5,210
              Transaction and integration costs(2)                                               88,935      18,848    18,466
              Non-cash equity compensation(3)                                                     6,743       7,085     8,122
              Other non-cash charges(4)                                                             518         471     1,881
              Loss on sale of assets(5)                                                              40       2,274       284
              Gain on sale of Meridian(6)                                                          (588)         —         —
              Management, board fees and expenses(7)                                              4,153       7,837     6,897
              Loss on extinguishment of debt(8)                                                  35,512          —         —
              Gain / loss on derivative instruments(9)                                           (1,297)         —         —
              Impairment of intangible assets(10)                                                39,370          —         —
              Impairment of Goodwill(11)                                                         30,067          —         —
              Adjusted EBITDA                                                                   208,825    173,237    153,331
                                                                                                                                     ​




(1)    Adjustment represents compensation expense associated with positions that were terminated, including severance, retention bonuses, and
       related fees and expenses. Additionally, the adjustment includes charges incurred by us to terminate existing lease contracts as part of
       facility consolidation initiatives.

(2)    Represents costs incurred related to transactions and integration for completed or contemplated transactions during the period. For the year
       ended December 31, 2017, only transaction costs were incurred.

(3)    Represents the non-cash expenses related to restricted stock units granted by Ex-Sigma, LLC to our employees that vested during the year.

(4)    Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of purchase accounting.

(5)    Represents a loss recognized on the disposal of property, plant and equipment and other assets.

(6)    Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.

(7)    Amount represents management fees paid to HGM and TransCentra's prior owner, board of directors' fees and corresponding travel, and
       other expenses (e.g., rating agency fees, chargebacks) which are not expected to continue.

(8)    Represents a loss recognized due to restructuring of debt facilities in connection with the Business Combination.

                                                                        48




                                                                                                                                         App. 55
       Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 59 of 894 PageID 433


Table of Contents

(9)     Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth quarter of 2017.

(10)    Represents impairment charges recorded for indefinite lived intangible assets during the fourth quarter of 2017.

(11)    Represents impairment charges recorded for goodwill during the fourth quarter of 2017.

Year Ended December 31, 2017 compared to the Year Ended December 31, 2016

EBITDA and Adjusted EBITDA

EBITDA was $(37.2) million for the year ended December 31, 2017 compared to $129.2 million for the year ended December 31, 2016. Adjusted
EBITDA was $208.8 million for the year ended December 31, 2017 compared to $173.2 million for the year ended December 31, 2016. The decrease in
EBITDA was primarily due to a higher net loss amount for the year ended December 31, 2017 resulting from an increase in selling, general and
administrative expenses, related party expense, and loss on extinguishment of debt compared to the year ended December 31, 2016. The increase in
Adjusted EBITDA was primarily due higher overall gross profit for the year ended December 31, 2017 compared to the year ended December 31,
2016, along with lower recurring expenses as part of on-going operations.

Year Ended December 31, 2016 compared to the Year Ended December 31, 2015

EBITDA and Adjusted EBITDA

EBITDA was $129.2 million for the year ended December 31, 2016 compared to $112.5 million for the year ended December 31, 2015. Adjusted
EBITDA was $173.2 million for the year ended December 31, 2016 compared to $153.3 million for the year ended December 31, 2015. The increase in
EBITDA and Adjusted EBITDA resulted from an increase in gross profit, offset partially by an increase in SG&A expenses, as discussed above.
Additionally, the increase was partially due to a decrease in the income tax benefit amount compared to 2015.

Liquidity and Capital Resources

Overview

Our primary source of liquidity is principally cash generated from operating activities supplemented as necessary on a short-term basis by
borrowings against our senior secured revolving credit facility. We believe our current level of cash and short term financing capabilities along with
future cash flows from operations are sufficient to meet the needs of the business.

We currently expect to spend approximately $40.0 to $45.0 million on total capital expenditures over the next twelve months. We believe that our
operating cash flow and available borrowings under our credit facility will be sufficient to fund our operations for at least the next twelve months.

At December 31, 2017, cash and cash equivalents totaled $39.0 million, and we had availability of $79.1 million under our senior secured revolving
credit facility.

In connection with the Business Combination, we acquired debt facilities and issued notes totaling $1.4 billion. Proceeds from the acquired debt
were used to refinance the existing debt of SourceHOV, settle the outstanding debt facilities for Novitex, and pay fees and expenses incurred in
connection with the Business Combination. We entered into a Credit Agreement with a $350.0 million senior secured term loan, a $100.0 million
senior secured revolving facility, and $1.0 billion in First Priority Senior Secured Notes (the "Senior Secured Notes"). The $100.0 million revolver
remained undrawn (net of letters of credit) at the time of compilation of this report.

                                                                          49




                                                                                                                                        App. 56
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 60 of 894 PageID 434


Table of Contents

On November 8, 2017, the Company's board of directors authorized a share buyback program (the "Share Buyback Program"), pursuant to which
the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through various
means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
purchase any shares and the timing of purchases, if any, will be based on the price of the Company's Common Stock, general business and market
conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares
and expires 24 months after authorization. The Share Buyback Program may be terminated or amended by the Company's board of directors in its
discretion at any time. As of December 31, 2017, 49,300 shares had been repurchased under the Share Buyback Program.

Cash Flows

The following table summarizes our cash flows for the periods indicated:

                                                                                                         Year ended December 31,
                                                                                                  2017             2016          2015
               Cash flow from operating activities                                            $     42,369 $       68,658 $        7,438
               Cash flow used in investing activities                                             (452,374)       (31,602)       (34,432)
               Cash flows (used in) provided by financing activities                               440,215        (43,255)        21,618
               Subtotal                                                                             30,210         (6,199)        (5,376)
               Effect of exchange rates on cash                                                        429         (2,059)          (672)
               Net increase/(decrease) in cash                                                      30,639         (8,258)        (6,048)
                                                                                                                                        ​




Analysis of Cash Flow Changes between the years ended December 31, 2017, December 31, 2016, and December 31, 2015

Operating Activities—Net cash provided by operating activities was $42.4 million for the year ended December 31, 2017, compared to $68.7 million
for the year ended December 31, 2016. The decrease of $26.3 million in cash flow from operating activities was primarily due to decreases in
operating results, greater cash outflows from accounts payable and accrued liabilities due to timing of payments, and lower cash inflows from
accounts receivable due to the timing of collections.

Net cash provided by operating activities was $68.7 million for the year ended December 31, 2016, compared to $7.4 million for the year ended
December 31, 2015. The increase of $61.3 million in cash from operating activities was primarily due to increases in operating results, lower cash
outflows from accounts payable due to timing of payments, and greater cash inflow from accounts receivable due to the timing of collections,
partially offset by decreases in prepaid expenses.

Investing Activities—Net cash used in investing activities was $452.4 million for the year ended December 31, 2017, compared to $31.6 million for
the year ended December 31, 2016. The increase of $420.8 million in cash used in investing activities was primarily due to cash paid to acquire
Novitex, partially offset by proceeds received from the sale of Meridian Consulting Group, LLC during the year ended December 31, 2017, as well as
higher additions to intangible assets during the year ended December 31, 2016.

Net cash used in investing activities was $31.6 million for the year ended December 31, 2016, compared to $34.4 million for the year ended December
31, 2015. The decrease of $2.8 million in cash used in investing activities was primarily due to increases in cash utilized for capitalized software
costs and outsourced contract costs, offset by the strategic cash payment in 2015 for the option to acquire TransCentra, net of the cash acquired in
2016 from the acquisition of TransCentra.

                                                                           50




                                                                                                                                            App. 57
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 61 of 894 PageID 435


Table of Contents

Financing Activities—Net cash provided by financing activities was $440.2 million for the year ended December 31, 2017, compared to cash used in
financing activities of $43.3 million for the year ended December 31, 2016. The increase of $483.5 million in cash provided by financing activities was
primarily due to proceeds from issuance of stock and cash received from Quinpario in the amount of $231.4 million, as well as proceeds from a new
credit facility of $1,320.5 million during the year ended December 31, 2017, which was partially offset by the retirement of the previous credit
facilities of $1,055.7 million.

Net cash used in financing activities was $43.3 million for the year ended December 31, 2016, compared to net cash provided by financing activities
of $21.6 million for the year ended December 31, 2015. The change in cash used in financing activities was primarily due to a decrease in borrowings
from the revolvers, as well as an increase in principal payments on the long-term obligations.

Indebtedness

As noted, in connection with the Business Combination on July 12, 2017, we acquired debt facilities and issued notes totaling $1.4 billion. Proceeds
from the indebtedness were used to pay off credit facilities existing immediately before the Business Combination.

Senior Credit Facilities

On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands Branch,
Natixis, New York Branch and KKR Corporate Lending LLC (the "Credit Agreement") providing Exela Intermediate LLC, a wholly owned subsidiary
of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan
maturing July 12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022,
none of which is currently drawn. The Credit Agreement provides for the following interest rates for borrowings under the senior secured term
facility and senior secured revolving facility: at the Company's option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term
loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect
to LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0%
with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior secured
revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing
on the last day of the first full fiscal quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the
first eight payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due at maturity. As of December 31, 2017
the interest rate applicable for the first lien senior secured term loan was 9.064%.

Senior Secured Notes

Upon the closing of the Business Combination on July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First
Priority Senior Secured Notes due 2023 (the "Notes"). The Notes are guaranteed by certain subsidiaries of the Company. The Notes bear interest at
a rate of 10.0% per year. The Company pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The
Notes will mature on July 15, 2023.

Letters of Credit

As of December 31, 2017 and December 31, 2016, we had outstanding irrevocable letters of credit totaling approximately $20.9 million and $9.3
million, respectively, under the revolving credit facility.

                                                                            51




                                                                                                                                           App. 58
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                      Page 62 of 894 PageID 436


Table of Contents

Contractual Obligations

The table below provides estimates of the timing of future payments that we are obligated to make based on agreements in place at December 31,
2017.

                                                                                              Payments Due by Period
                                                            Less than 1 Year        1 - 3 Years     3 - 5 Years    More than 5 Years   Total
                                                                                                   (in millions)
               Credit Facilities                                         8.8              28.4           35.0                1,275.6   1,347.8
               Interest payments                                       132.6             262.2          255.5                   66.5     716.8
               Capital lease obligations                                18.3              17.9            7.7                    4.9      48.8
               Operating lease obligations                              36.9              48.9           27.4                   16.4     129.6
               Other obligations                                        11.8               3.3            2.4                    —        17.5
               Pension related obligations(1)                            2.5               —              —                      —         2.5
               Total                                                   210.9             360.7          328.0                1,363.4   2,263.0
                                                                                                                                               ​




               (1)    We sponsor pension related obligations that require periodic cash distributions. In 2018, based on current actuarial
                      calculations, we expect to make additional contributions of approximately $2.5 million to our worldwide pension related
                      obligations. Contributions to our pension related obligations in subsequent years will depend on a number of factors,
                      including the investment performance of plan assets and discount rates as well as potential legislative and plan changes.

Potential Future Transactions

We may, from time to time explore and evaluate possible strategic transactions, which may include joint ventures, as well as business combinations
or the acquisition or disposition of assets. In order to pursue certain of these opportunities, additional funds will likely be required. Subject to
applicable contractual restrictions, to obtain such financing, we may seek to use cash on hand, borrowings under our revolving credit facility, or we
may seek to raise additional debt or equity financing through private placements or through underwritten offerings. There can be no assurance that
we will enter into additional strategic transactions or alliances, nor do we know if we will be able to obtain the necessary financing for transactions
that require additional funds on favorable terms, if at all. In addition, pursuant to the Registration Rights Agreement that we entered into in
connection with the closing of the Business Combination, certain of our stockholders have the right to demand underwritten offerings of our
Common Stock. We are exploring, and may from time to time in the future explore, with certain of those stockholders the possibility of an
underwritten public offering of our Common Stock held by those stockholders. There can be no assurance as to whether or when an offering may
be commenced or completed, or as to the actual size or terms of the offering.

Critical Accounting Policies and Estimates

The preparation of financial statements requires the use of judgments and estimates. Our critical accounting policies are described below to provide
a better understanding of how we develop our assumptions and judgments about future events and related estimations and how they can impact
our financial statements. A critical accounting estimate is one that requires subjective or complex estimates and assessments, and is fundamental to
our results of operations. We base our estimates on historical experience and on various other assumptions we believe to be reasonable according
to the current facts and circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities
that are not readily apparent from other sources. We believe the current assumptions, judgments and estimates used to determine amounts reflected
in our consolidated financial statements are appropriate; however, actual results may differ under different conditions. This

                                                                               52




                                                                                                                                                   App. 59
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 63 of 894 PageID 437


Table of Contents

discussion and analysis should be read in conjunction with our consolidated financial statements and related notes included in this document.

Goodwill and other intangible assets: Goodwill and other intangible assets are initially recorded at their fair values. Goodwill represents the excess
of the purchase price of acquisitions over the fair value of the net assets acquired. Our goodwill at December 31, 2017 and December 31, 2016 was
$747.3 million and $373.3 million, respectively. Goodwill and other intangible assets not subject to amortization are tested for impairment annually or
more frequently if events or changes in circumstances indicate that the asset might be impaired. Intangible assets with finite useful lives are
amortized either on a straight-line basis over the asset's estimated useful life or on a basis that reflects the pattern in which the economic benefits of
the intangible assets are realized.

Outsourced contract costs: In connection with services arrangements, we incur and capitalize costs to originate long-term contracts. Certain initial
direct costs of an arrangement are capitalized and amortized over the contractual service period of the arrangement to cost of services. We regularly
review costs to determine appropriateness for deferral in accordance with the relevant accounting guidance. Key estimates and assumptions that
we must make include projecting future cash flows in order to assess the recoverability of deferred costs. To assess recoverability, cash flows are
projected over the remaining life and compared to the carrying amount of contract related assets, including the unamortized deferred cost balance.
Such estimates require judgment and assumptions, which are based upon the professional knowledge and experience of our personnel. A
significant change in an estimate or assumption on one or more contracts could have a material effect on our results of operations.

Impairment of goodwill, long-lived and other intangible assets: Long-lived assets, such as property and equipment and finite-lived intangible
assets are evaluated for impairment whenever events or changes in circumstances indicate that their carrying value may not be recoverable.
Recoverability is measured by a comparison of their carrying amount to the estimated undiscounted cash flows to be generated by those assets. If
the undiscounted cash flows are less than the carrying amount, we record impairment losses for the excess of the carrying value over the estimated
fair value. Fair value is determined, in part, by the estimated cash flows to be generated by those assets. Our cash flow estimates are based upon,
among other things, historical results adjusted to reflect our best estimate of future market rates, and operating performance. Development of future
cash flows also requires us to make assumptions and to apply judgment, including timing of future expected cash flows, using the appropriate
discount rates, and determining salvage values. The estimate of fair value represents our best estimates of these factors, and is subject to
variability. Assets are generally grouped at the lowest level of identifiable cash flows, which is the reporting unit level for us. Changes to our key
assumptions related to future performance and other economic factors could adversely affect our impairment valuation.

We test our indefinite lived intangible assets on October 1st of each year, or more frequently if events or changes in circumstances indicate that the
assets may be impaired. When performing the impairment test, we have the option of performing a qualitative or quantitative assessment to
determine if an impairment has occurred. A quantitative assessment requires comparison of fair value of the asset to its carrying value. We utilize
the Income Approach, specifically the Relief-from-Royalty method, which has the basic tenet that a user of that intangible asset would have to
make a stream of payments to the owner of the asset in return for the rights to use that asset. By acquiring the intangible asset, the user avoids
these payments. Application of the indefinite lived intangible asset impairment test requires judgment, including determination of royalty rates, and
projecting revenue attributable to the assets in order to determine fair value. On October 1, 2017, we elected to bypass the qualitative assessment
and perform a quantitative assessment of the carrying value of our indefinite-lived intangible assets as of our annual impairment testing date. As a
result of this analysis, $6.3 million of impairment was recorded due to the decline in the valuation of trade names. Additionally, later during

                                                                           53




                                                                                                                                          App. 60
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 64 of 894 PageID 438


Table of Contents

the fourth quarter of 2017, due to a change in our anticipated marketing strategy for 2018 and expected use of certain names, we performed another
quantitative impairment test as of December 31, 2017. As a result of this analysis, $33.0 million of additional impairment was recorded due to the
decline in the valuation of trade names. As part of the analysis, we also reconsidered the expected useful lives of certain indefinite-lived trade
names. We reduced the estimated useful lives of those trade names to one year, and will commence amortization over the remaining useful life
beginning in 2018.

We conduct our annual goodwill impairment tests on October 1st of each year, or more frequently if indicators of impairment exist. When performing
the annual impairment test, we have the option of performing a qualitative or quantitative assessment to determine if an impairment has occurred. If
a qualitative assessment indicates that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, we would be
required to perform a quantitative impairment test for goodwill. A quantitative test requires comparison of fair value of the reporting unit to its
carrying value, including goodwill. We use a combination of the Guideline Public Company Method of the Market Approach and the Discounted
Cash Flow Method of the Income Approach to determine the reporting unit fair value. For the Guideline Public Company Method, our annual
impairment test utilizes discounted cash flow projections using weighted average cost of capital calculations based on capital structures of publicly
traded peer companies. For the Discounted Cash Flow Method, our annual impairment test utilizes discounted cash flow projections using our
weighted average cost of capital calculation. If the fair value of goodwill at the reporting unit level is less than its carrying value, an impairment loss
is recorded for the amount by which a reporting unit's carrying amount exceeds its fair value, limited to the total amount of goodwill allocated to
that reporting unit. During the year ended December 31, 2017, due to a decline in revenues and operations in our LLPS reporting unit, we elected to
bypass the qualitative assessment and perform a quantitative impairment assessment of the carrying value of our goodwill. As a result of the
analysis, we recorded an impairment charge of $30.1 million for the LLPS reporting unit's goodwill. As of the annual impairment testing date in 2017,
the fair values of the ITPS and HS reporting units exceeded the carrying value by 61.7% and 130.9%, respectively.

Application of the goodwill impairment test requires judgment, including the identification of reporting units, allocation of assets and liabilities to
reporting units, and determination of fair value. The determination of reporting unit fair value is sensitive to the amount of EBITDA generated by
us, as well as the EBITDA multiple used in the calculation. Unanticipated changes, including immaterial revisions, to these assumptions could
result in a provision for impairment in a future period. Given the nature of these evaluations and their application to specific assets and time frames,
it is not possible to reasonably quantify the impact of changes in these assumptions.

Revenue: Application of the various accounting principles in GAAP related to the measurement and recognition of revenue requires us to make
judgments and estimates. Complex arrangements with nonstandard terms and conditions may require significant contract interpretation to
determine the appropriate accounting. Refer to Note 2—Basis of Presentation and Summary of Significant Accounting Policies for additional
information regarding our revenue recognition policy.

If a contract involves the provision of a single element, revenue is generally recognized when the product or service is provided and the amount
earned is not contingent upon any future event. Revenue from time and materials arrangements is recognized as the services are performed.

Multiple element arrangements

We also enter into multiple element arrangements involving various combinations. The deliverables within these arrangements are evaluated at
contract inception to determine whether they represent separate units of accounting, and if so, contract consideration is allocated to each
deliverable based on relative selling price. With respect to arrangements including tangible products containing both software

                                                                            54




                                                                                                                                           App. 61
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 65 of 894 PageID 439


Table of Contents

and non-software components that function together to deliver the product's essential functionality, the relative selling price is determined using
vendor specific objective evidence ("VSOE") of fair value, third-party evidence or best estimate of selling price. For our multiple element
arrangements that are comprised solely of software and software elements, revenue is allocated to the various elements based on VSOE of fair value
and the residual method to allocate the arrangement consideration. Revenue is then recognized in accordance with the appropriate revenue
recognition guidance applicable to the respective elements.

If the multiple element arrangements criteria are not met, the arrangement is accounted for as one unit of accounting which would result in revenue
being recognized on a straight-line basis over the period of delivery or being deferred until the earlier of when such criteria are met or when the last
element is delivered.

Income Taxes: We account for income taxes by using the asset and liability method. We account for income taxes regarding uncertain tax positions
and recognize interest and penalties related to uncertain tax positions in income tax benefit/ (expense) in the consolidated statements of operations.

The Tax Cuts and Jobs Act ("TCJA") was signed by the President of the United States and enacted into law on December 22, 2017. The TCJA
significantly changes U.S. tax law by reducing the U.S. corporate income tax rate to 21% from 35%, adopting a territorial tax regime, creating new
taxes on certain foreign sourced earnings and imposing a one-time transition tax on the undistributed earnings of certain non-U.S. subsidiaries.

Accounting Standards Codification Topic 740, Income Taxes ("ASC 740") requires companies to account for the tax effects of changes in income
tax rates and laws in the period in which legislation is enacted (December 22, 2017). ASC 740 does not specifically address accounting and
disclosure guidance in connection with the income tax effects of the TCJA. Consequently, on December 22, 2017, the Securities and Exchange
Commission staff issued Staff Accounting Bulletin No. 118 ("SAB 118"), to address the application of ASC 740 in the reporting period that includes
the date the TCJA was enacted. SAB 118 allows companies a reasonable period of time to complete the accounting for the income tax effects of the
TCJA.

At December 31, 2017, the Company has not completed the accounting for the income tax effects of the TCJA. However, pursuant to SAB 118, the
Company has made provisional estimates of the effects of existing deferred tax assets and liabilities and the one-time transition tax.

Deferred income taxes are recognized on the tax consequences of temporary differences by applying enacted statutory tax rates applicable in future
years to differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities, as determined under tax
laws and rates. A valuation allowance is provided when it is more likely than not that all or some portion of the deferred tax assets will not be
realized. Due to numerous ownership changes, we are subject to limitations on existing net operating losses under Section 382 of the Internal
Revenue Code (the Code). In the event we determine that we would be able to realize deferred tax assets that have valuation allowances
established, an adjustment to the deferred tax assets would be recognized as a component of income tax expense through continuing operations.

We engage in transactions (such as acquisitions) in which the tax consequences may be subject to uncertainty and examination by the varying
taxing authorities. Significant judgment is required by us in assessing and estimating the tax consequences of these transactions. While our tax
returns are prepared and based on our interpretation of tax laws and regulations, in the normal course of business the tax returns are subject to
examination by the various taxing authorities. Such examinations may result in future assessments of additional tax, interest and penalties. For
purposes of our income tax provision, a tax benefit is not recognized if the tax position is not more likely than not to be sustained based solely

                                                                           55




                                                                                                                                         App. 62
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 66 of 894 PageID 440


Table of Contents

on its technical merits. Considerable judgment is involved in determining which tax positions are more likely than not to be sustained.

Business Combinations: We allocate the total cost of an acquisition to the underlying assets based on their respective estimated fair values.
Determination of fair values involves significant estimates and assumptions about highly subjective variables, including future cash flows,
discount rates, and asset lives. The estimates of the fair values of assets and liabilities acquired are based upon assumptions believed to be
reasonable and, when appropriate, include assistance from independent third-party valuation firms.

Because we are primarily a services business, our acquisitions typically result in significant amounts of goodwill and other intangible assets. Fair
value estimates and calculations for these acquisitions will affect the amount of amortization expense, or possible impairment related charges
recognized in future periods. We base our fair value estimates on assumptions we believe are reasonable, but recognize that the assumptions are
inherently uncertain.

JOBS Act

On April 5, 2012, the JOBS Act was signed into law. The JOBS Act contains provisions that, among other things, relax certain reporting
requirements for qualifying public companies. We had previously elected to delay the adoption of new or revised accounting standards as an
emerging growth company; however, we no longer qualify as an emerging growth company and will be required to comply with new or revised
accounting standards using public company effective dates.

Recently Adopted and Recently Issued Accounting Pronouncements

See Note 2 to the consolidated financial statements.

Internal Controls and Procedures

As a publicly traded company, we are required to comply with the SEC's rules implementing Section 302 and 404 of the Sarbanes-Oxley Act, which
require management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the
effectiveness of controls over financial reporting. However, as we completed the Business Combination on July 12, 2017, it was not possible for us
to conduct an assessment of the accounting acquirer's internal control over financial reporting in the period between the consummation date of the
reverse acquisition and the date of management's assessment of internal control over financial reporting required by Item 308(a) of Regulation S-K.
As such, in accordance with the guidance provided in Section 215.02 of the SEC's Compliance and Disclosure Interpretations, we have not included
management's report on internal controls over financial reporting in this report. We will be required to provide such a report in our annual report for
the year ending December 31, 2018.

Off Balance Sheet Arrangements

At December 31, 2017, we had no material off balance sheet arrangements, except for operating leases. As such, we are not materially exposed to
any financing, liquidity, market or credit risk that could arise if we had engaged in such financing arrangements. Our operating leases are composed
of various office and industrial buildings, machinery, equipment, and vehicles. As of December 31, 2017, our total future minimum lease payments
under non-cancelable operating leases were $129.6 million.

                                                                          56




                                                                                                                                        App. 63
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 67 of 894 PageID 441


Table of Contents

  ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK


Quantitative and Qualitative Disclosure About Market Risk

Interest Rate Risk

At December 31, 2017, we had $1,350.0 million of debt outstanding, with a weighted average interest rate of 9.7585%. Interest is calculated under the
terms of our credit agreement based on the greatest of certain specified base rates plus an applicable margin that varies based on certain factors.
Assuming no change in the amount outstanding, the impact on interest expense of a 1% increase or decrease in the assumed weighted average
interest rate would be approximately $13.5 million per year. In order to mitigate interest rate fluctuations with respect to term loan borrowings under
the Credit Agreement, in November 2017, we entered into a three year, one-month LIBOR interest rate swap contract with a notional amount of
$347.8 million, which is the remaining principal balance of the term loan. The swap contract will swap out the floating rate interest risk related to the
LIBOR with a fixed interest rate of 1.9275% and will be effective on January 12, 2018.

The interest rate swap, which is used to manage our exposure to interest rate movements and other identified risks, was not designated as a hedge.
As such, changes in the fair value of the derivative are recorded directly in earnings and were equal to $1.3 million for the year ended December 31,
2017.

Foreign Currency Risk

We are exposed to foreign currency risks that arise from normal business operations. These risks include transaction gains and losses associated
with intercompany loans with foreign subsidiaries and transactions denominated in currencies other than a location's functional currency.
Contracts are denominated in currencies of major industrial countries.

Market Risk

We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates. We do not use derivatives for trading
purposes, to generate income or to engage in speculative activity.

                                                                           57




                                                                                                                                         App. 64
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 68 of 894 PageID 442


Table of Contents

 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA



                                           FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA


The following financial statements and schedules are included herein:



               Report of Independent Registered Public Accounting Firm                                                  59

               Consolidated Balance Sheets as of December 31, 2017 and 2016                                             60

               Consolidated Statements of Operations for the years ended December 31, 2017, 2016, and 2015              61

               Consolidated Statements of Comprehensive Loss for the years ended December 31, 2017, 2016, and 2015      62

               Consolidated Statements of Stockholders' Deficit for the years ended December 31, 2017, 2016, and 2015   63

               Consolidated Statements of Cash Flows for the years ended December 31, 2017, 2016, and 2015              66

               Notes to the Consolidated Financial Statements                                                           67

                                                                        58




                                                                                                                             App. 65
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 69 of 894 PageID 443
 Table of Contents



                                             Report of Independent Registered Public Accounting Firm

To the Stockholders and Board of Directors
Exela Technologies, Inc.:

Opinion on the Consolidated Financial Statements

We have audited the accompanying consolidated balance sheets of Exela Technologies, Inc. and subsidiaries (the Company) as of December 31,
2017 and 2016, the related consolidated statements of operations, comprehensive loss, stockholders' deficit, and cash flows for each of the years in
the three-year period ended December 31, 2017, and the related notes (collectively, the consolidated financial statements). In our opinion, the
consolidated financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2017 and 2016,
and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2017, in conformity with U.S.
generally accepted accounting principles.

Basis for Opinion

These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these
consolidated financial statements based on our audits. We are a public accounting firm registered with the Public Company Accounting Oversight
Board (United States) (PCAOB) and are required to be independent with respect to the Company in accordance with the U.S. federal securities laws
and the applicable rules and regulations of the Securities and Exchange Commission and the PCAOB.

We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and perform the audit to obtain
reasonable assurance about whether the consolidated financial statements are free of material misstatement, whether due to error or fraud. Our
audits included performing procedures to assess the risks of material misstatement of the consolidated financial statements, whether due to error or
fraud, and performing procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the
amounts and disclosures in the consolidated financial statements. Our audits also included evaluating the accounting principles used and
significant estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that
our audits provide a reasonable basis for our opinion.




We have served as the Company's auditor since 2013.

Dallas, Texas
March 16, 2018

                                                                         59




                                                                                                                                      App. 66
  Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                 Page 70 of 894 PageID 444
Table of Contents




                                                            Exela Technologies, Inc. and Subsidiaries

                                                                    Consolidated Balance Sheets

                                                       For the years ended December 31, 2017 and 2016

                                       (in thousands of United States dollars except share and per share amounts)

                                                                                                                                            December 31,
                                                                                                                                          2017        2016
             Assets
             Current assets
               Cash and cash equivalents                                                                                             $    39,000      $      8,361
               Restricted cash                                                                                                            42,489            25,892
               Accounts receivable, net of allowance for doubtful accounts of $3,725 and $3,219 respectively                             229,704           138,421
               Inventories, net                                                                                                           11,922            11,195
               Prepaid expenses and other current assets                                                                                  24,596            12,202
                  Total current assets                                                                                                   347,711           196,071
               Property, plant and equipment, net                                                                                        132,908            81,600
               Goodwill                                                                                                                  747,325           373,291
               Intangible assets, net                                                                                                    464,984           298,739
               Deferred income tax assets                                                                                                  9,019             9,654
               Other noncurrent assets                                                                                                    12,891            10,131
                  Total assets                                                                                                       $ 1,714,838      $    969,486
             Liabilities and Stockholders' Equity (Deficit)
             Liabilities
             Current liabilities
               Accounts payable                                                                                                      $      81,263    $      42,212
               Related party payables                                                                                                       14,445            9,344
               Income tax payable                                                                                                            3,612            1,031
               Accrued liabilities                                                                                                         104,485           29,492
               Accrued compensation and benefits                                                                                            46,925           31,200
               Customer deposits                                                                                                            31,656           18,729
               Deferred revenue                                                                                                             12,709           17,235
               Obligation for claim payment                                                                                                 42,489           25,892
               Current portion of capital lease obligations                                                                                 15,611            6,507
               Current portion of long-term debt                                                                                            20,565           55,833
                  Total current liabilities                                                                                                373,760          237,475
               Long-term debt, net of current maturities                                                                                 1,276,094          983,502
               Capital lease obligations, net of current maturities                                                                         25,958           18,439
               Pension liability                                                                                                            25,496           28,712
               Deferred income tax liabilities                                                                                               5,362           26,223
               Long-term income tax liability                                                                                                3,470            3,063
               Other long-term liabilities                                                                                                  14,704           11,973
                  Total liabilities                                                                                                      1,724,844        1,309,387
               Commitment and Contingencies(Note 12)
             Stockholders' equity (deficit)
               Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 150,578,451 shares issued and
                 150,529,151 outstanding at December 31, 2017 and 64,024,557 shares issued and outstanding at December 31, 2016;               15                 6
               Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized and 6,194,233 shares issued and
                 outstanding at December 31, 2017 and no shares issued or outstanding at December 31, 2016                                       1               —
               Additional paid in capital                                                                                                  482,018          (57,395)
               Less: common stock held in treasury, at cost; 49,300 shares at December 31, 2017 and no shares at December 31, 2016            (249)              —
               Equity-based compensation                                                                                                    34,085           27,342
               Accumulated deficit                                                                                                        (514,628)        (293,968)
               Accumulated other comprehensive loss:
               Foreign currency translation adjustment                                                                                      (194)    (3,547)
               Unrealized pension actuarial losses, net of tax                                                                           (11,054)   (12,339)
               Total accumulated other comprehensive loss                                                                                (11,248)   (15,886)
                  Total stockholders' deficit                                                                                            (10,006)  (339,901)
                  Total liabilities and stockholders' deficit                                                                        $ 1,714,838 $ 969,486
                                                                                                                                                                   ​




                                The accompanying notes are an integral part of these consolidated financial statements.

                                                                                     60




                                                                                                                                                                       App. 67
  Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 71 of 894 PageID 445
Table of Contents




                                                  Exela Technologies, Inc. and Subsidiaries

                                                    Consolidated Statement of Operations

                                           For the years ended December 31, 2017, 2016 and 2015

                                 (in thousands of United States dollars except share and per share amounts)

                                                                                                     Year ended December 31,
                                                                                              2017             2016            2015
             Revenue                                                                   $      1,152,324 $ 789,926 $ 805,232
             Cost of revenue (exclusive of depreciation and amortization)                       829,143   519,121   559,846
             Selling, general and administrative expenses                                       220,955   130,437   120,691
             Depreciation and amortization                                                       98,890    79,639    75,408
             Impairment of goodwill and other intangible assets                                  69,437        —         —
             Related party expense                                                               33,431    10,493     8,977
             Operating (loss) income                                                           (99,532)   50,236    40,310
             Other expense (income), net:
             Interest expense, net                                                         128,489    109,414    108,779
             Loss on extinguishment of debt                                                 35,512         —          —
             Sundry expense, net                                                             2,295        712      3,247
             Other income, net                                                              (1,297)        —          —
             Net loss before income taxes                                                 (264,531)   (59,890)   (71,716)
             Income tax benefit                                                             60,246     11,787     26,812
             Net loss                                                                  $ (204,285) $ (48,103) $ (44,904)
                                                                                                                                      ​




             Dividend equivalent on Series A Preferred Stock related to beneficial
               conversion feature                                                          (16,375)       —          —
             Cumulative dividends for Series A Preferred Stock                              (2,489)       —          —
             Net loss attributable to common stockholders                              $ (223,149) $ (48,103) $ (44,904)
                                                                                                                                      ​




             Loss per share:
             Basic and diluted                                                         $         (2.08) $         (0.75) $       (0.70)



                            The accompanying notes are an integral part of these consolidated financial statements.

                                                                      61




                                                                                                                                          App. 68
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 72 of 894 PageID 446


Table of Contents



                                                    Exela Technologies, Inc. and Subsidiaries

                                                Consolidated Statements of Comprehensive Loss

                                            For the years ended December 31, 2017, 2016 and 2015

                                                     (in thousands of United States dollars)


                                                                                                       Years ended December 31,
                                                                                                2017             2016           2015
              Net Loss                                                                     $ (204,285) $ (48,103) $ (44,904)
              Other comprehensive income (loss), net of tax
                Foreign currency translation adjustments                                         3,353       (132)    (1,990)
                Unrealized pension actuarial gains (losses), net of tax                          1,285     (7,263)     3,655
                  Total other comprehensive loss, net of tax                               $ (199,647) $ (55,498) $ (43,239)
                                                                                                                                       ​




                             The accompanying notes are an integral part of these consolidated financial statements.

                                                                          62




                                                                                                                                           App. 69
  Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                  Page 73 of 894 PageID 447
Table of Contents

                                                          Exela Technologies, Inc. and Subsidiaries
                                                     Consolidated Statements of Stockholders' Deficit
                                                            December 31, 2017, 2016 and 2015
                                         (in thousands of United States dollars except share and per share amounts)

                                                                                                           Accumulated
                                                                                                               Other
                                                                                                          Comprehensive
                                                                                                                Loss
                                                                                                                   Unrealized
                                                                                                         Foreign     Pension
                                   Common Stock   Preferred Stock Treasury Stock Additional             Currency Actuarial                 Total
                                                                                  Paid in Equity-Based Translation Losses, Accumulated Stockholders'
                                  Shares  Amount Shares Amount Shares Amount Capital Compensation Adjustment net of tax       Deficit     Deficit
             Balances at
              January 1,
              2015 (as
              previously
              reported)            144,400 $    —        —$      —       —$      —$      (57,389)$      12,134 $      (1,425)$      (8,731)$    (200,961)$      (256,372)
             Conversion of
              shares          63,880,157         6       —       —       —       —            (6)           —            —             —             —               —
                              ​             ​        ​       ​       ​       ​       ​              ​            ​              ​           ​               ​



             Balances at
              January 1,
              2015, effect
              of reverse
              acquisition
              (refer to Note
              2)             64,024,557 $        6       —$      —       —$      —$      (57,395)$      12,134 $      (1,425)$      (8,731)$    (200,961)$      (256,372)
                              ​             ​        ​       ​       ​       ​       ​              ​            ​              ​           ​               ​



             Net loss
              January 1 to
              December 31,
              2015                      —       —        —       —       —       —           —              —            —             —         (44,904)        (44,904)
             Equity-based
              compensation              —       —        —       —       —       —           —           8,122           —             —             —            8,122
             Foreign
              currency
              translation
              adjustment                —       —        —       —       —       —           —              —         (1,990)          —             —            (1,990)
             Net realized
              pension
              actuarial
              gains, net of
              tax                       —       —        —       —       —       —           —              —            —          3,655            —            3,655
                              ​             ​        ​       ​       ​       ​       ​              ​            ​              ​           ​               ​



             Balances at
              December
              31, 2015        64,024,557 $       6       —       —       —       —$      (57,395)$      20,256 $      (3,415)$      (5,076)$    (245,865)$      (291,489)
                              ​             ​        ​       ​       ​       ​       ​              ​            ​              ​           ​               ​
                              ​             ​        ​       ​       ​       ​       ​              ​            ​              ​           ​               ​



                              ​             ​        ​       ​       ​       ​       ​              ​            ​              ​           ​               ​




                                  The accompanying notes are an integral part of these consolidated financial statements.

                                                                                 63




                                                                                                                                                                 App. 70
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                            Page 74 of 894 PageID 448


Table of Contents

                                                       Exela Technologies, Inc. and Subsidiaries
                                             Consolidated Statements of Stockholders' Deficit (Continued)
                                                         December 31, 2017, 2016 and 2015
                                      (in thousands of United States dollars except share and per share amounts)

                                                                                              Accumulated Other Comprehensive Loss
                                                                                                                Unrealized
                                                                                                      Foreign    Pension
                                 Common Stock  Preferred Stock Treasury Stock Additional             Currency Actuarial                 Total
                                                                               Paid in Equity-Based Translation Losses, Accumulated Stockholders'
                                Shares  Amount Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit   Deficit
              Balances at
               January 1,
               2016          64,024,557 $      6       —       —       —       —$       (57,395)$   20,256 $     (3,415)$     (5,076)$      (245,865)$      (291,489)
              Net loss
               January 1 to
               December 31,
               2016                  —        —        —       —       —       —            —           —           —            —           (48,103)        (48,103)
              Equity-based
               compensation          —        —        —       —       —       —            —        7,086          —            —                            7,086
              Foreign
               currency
               translation
               adjustment            —        —        —       —       —       —            —           —         (132)          —               —              (132)
              Net realized
               pension
               actuarial
               gains, net of
               tax                   —        —        —       —       —       —            —           —           —         (7,263)            —            (7,263)
                            ​           ​          ​       ​       ​       ​       ​            ​            ​            ​             ​               ​



              Balances at
               December
               31, 2016     64,024,557 $       6       —       —       —       —$       (57,395)$   27,342 $     (3,547)$ (12,339)$         (293,968)$      (339,901)
                            ​           ​          ​       ​       ​       ​       ​            ​            ​            ​             ​               ​
                            ​           ​          ​       ​       ​       ​       ​            ​            ​            ​             ​               ​


                            ​           ​          ​       ​       ​       ​       ​            ​            ​            ​             ​               ​




                                The accompanying notes are an integral part of these consolidated financial statements.

                                                                                       64




                                                                                                                                                               App. 71
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                   Page 75 of 894 PageID 449


Table of Contents

                                                      Exela Technologies, Inc. and Subsidiaries
                                            Consolidated Statements of Stockholders' Deficit (Continued)
                                                        December 31, 2017, 2016 and 2015
                                     (in thousands of United States dollars except share and per share amounts)

                                                                                                         Accumulated Other Comprehensive Loss
                                                                                                                           Unrealized
                                                                                                                 Foreign    Pension
                                     Common Stock         Preferred Stock Treasury Stock Additional             Currency Actuarial                 Total
                                                                                          Paid in Equity-Based Translation Losses, Accumulated Stockholders'
                                       Shares     Amount Shares Amount Shares Amount Capital Compensation Adjustment net of tax         Deficit   Deficit
              Balances at January
                1, 2017               64,024,557 $     6        —$     —      —$      —$    (57,395)$    27,342 $   (3,547)$ (12,339)$     (293,968)$    (339,901)
              Net loss January 1 to
                December 31, 2017                                                                                                          (204,285)     (204,285)
              Equity-based
                compensation                                                                              6,743                                            6,743
              Foreign currency
                translation
                adjustment                                                                                           3,353                                 3,353
              Net realized pension
                actuarial gains, net
                of tax                                                                                                          1,285                      1,285
              Merger
                recapitalization      16,575,443       2                                     20,546                                                       20,548
              Shares issued to
                acquire Novitex
                (refer to Note 3)     30,600,000       3                                    244,797                                                      244,800
              Issuance\Conversion
                of Quinpario shares   12,093,331       1                                     22,358                                                       22,359
              Sale of common
                shares at July 12,
                2017                  18,757,942       3                                    130,860                                                      130,863
              Issuance of Series A
                Preferred Stock               —       — 9,194,233      1                     73,553                                                       73,554
              Shares issued for
                advisory services
                and underwriting
                fees                   3,609,375      —                                      28,573                                                       28,573
              Conversion of Series
                A Preferred Stock to
                common shares          3,667,803      — (3,000,000)    —                        —                                                             —
              Shares issued for
                HandsOn Global
                Management
                contract termination
                fee                    1,250,000                                             10,000                                                       10,000
              Equity issuance
                expenses                                                                     (7,649)                                                       (7,649)
              Adjustment for
                beneficial
                conversion feature of
                Series A Preferred
                Stock (refer to Note
                2)                                                                           16,375                                         (16,375)          —
              Treasury stock
                purchases                (49,300)                          49,300   (249)                                                                    (249)
              Balances at
                December 31, 2017 150,529,151 $       15 6,194,233 $   1 49,300 $   (249)$ 482,018 $     34,085 $     (194)$   (11,054)$   (514,628)$     (10,006)
                                                                                                                                                                   ​




                              The accompanying notes are an integral part of these consolidated financial statements.

                                                                              65




                                                                                                                                               App. 72
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                            Page 76 of 894 PageID 450


Table of Contents


                                                                 Exela Technologies, Inc. and Subsidiaries

                                                                   Consolidated Statements of Cash Flows

                                                       For the years ended December 31, 2017, 2016 and 2015

                                                   (in thousands of United States dollars unless otherwise stated)

                                                                                                                     Years ended December 31,
                                                                                                                  2017          2016        2015
              Cash flows from operating activities
              Net loss                                                                                       $     (204,285) $ (48,103) $        (44,904)
              Adjustments to reconcile net loss
                Depreciation and amortization                                                                         98,890      79,639          75,408
                Fees paid in stock                                                                                    23,875          —               —
                HGM contract termination fee paid in stock                                                            10,000          —               —
                Original issue discount and debt issuance cost amortization                                           12,280      13,684          12,974
                Loss on extinguishment of debt                                                                        35,512          —               —
                Impairment of goodwill and other intangible assets                                                    69,437          —               —
                Provision (recovery) for doubtful accounts                                                               500         756           1,105
                Deferred income tax benefit                                                                          (66,723)    (15,729)        (27,177)
                Share-based compensation expense                                                                       6,743       7,086           8,122
                Foreign currency remeasurement                                                                         1,382         193             150
                Gain on sale of Meridian                                                                                (588)         —               —
                Loss on sale of property, plant and equipment                                                            987       2,245             632
                Fair value adjustment of swap derivative                                                              (1,297)         —               —
                Change in operating assets and liabilities, net of effect from acquisitions
                  Accounts receivable                                                                                (4,832)     20,801           11,583
                  Prepaid expenses and other assets                                                                   2,628       4,969              892
                  Accounts payable and accrued liabilities                                                           52,953       5,544          (28,644)
                  Related party payables                                                                              4,907      (2,427)          (2,703)
                    Net cash provided by operating activities                                                        42,369      68,658            7,438
              Cash flows from investing activities
              Purchase of property, plant and equipment                                                             (14,440)      (7,926)        (10,669)
              Additions to internally developed software                                                             (7,843)     (13,017)         (3,279)
              Additions to outsourcing contract costs                                                               (10,992)     (14,636)         (7,882)
              Cash paid for TransCentra                                                                                  —            —          (12,810)
              Cash acquired in TransCentra acquisition                                                                   —         3,351              —
              Proceeds from sale of Meridian                                                                          4,582           —               —
              Cash acquired in Quinpario reverse merger                                                                  91           —               —
              Cash paid in Novitex acquisition, net of cash received                                               (423,428)          —               —
              Other acquisitions, net of cash received                                                                 (369)          —               —
              Proceeds from sale of property, plant and equipment                                                        25          626             208
                    Net cash used in investing activities                                                          (452,374)     (31,602)        (34,432)
              Cash flows from financing activities
              Change in bank overdraft                                                                                  (210)     (1,331)            938
              Proceeds from issuance of stock                                                                        204,417          —               —
              Cash received from Quinpario                                                                            27,031          —               —
              Repurchase of Common Stock                                                                                (249)         —               —
              Proceeds from financing obligation                                                                       3,116       5,429           5,554
              Contribution from Shareholders                                                                          20,548          —               —
              Proceeds from new credit facility                                                                    1,320,500          —               —
              Retirement of previous credit facilities                                                            (1,055,736)         —               —
              Cash paid for debt issuance costs                                                                      (39,837)         —               —
              Cash paid for equity issue costs                                                                          (149)         —               —
              Borrowings from revolver and swing-line loan                                                            72,600      53,700         157,400
              Repayments from revolver and swing line loan                                                           (72,500)    (53,200)       (108,800)
              Principal payments on long-term obligations                                                            (39,316)    (47,853)        (33,474)
                    Net cash provided by (used in) financing activities                                              440,215     (43,255)         21,618
              Effect of exchange rates on cash                                                                           429      (2,059)           (672)
                    Net increase (decrease) in cash and cash equivalents                                              30,639      (8,258)         (6,048)
              Cash and cash equivalents
              Beginning of period                                                                                     8,361      16,619          22,667
              End of period                                                                                  $       39,000     $ 8,361     $    16,619
                                                                                                                                                        ​



              Supplemental cash flow data:
              Income tax payments, net of refunds received                                                   $        5,711     $ 3,771     $     1,784
              Interest paid                                                                                          69,622      96,166          87,302
              Noncash investing and financing activities:
              Assets acquired through capital lease arrangements                                                      6,973      11,925           6,021
              Leasehold improvements funded by lessor                                                                   146       5,186             665
              Issuance of common stock as consideration for Novitex                                                 244,800          —               —
              Accrued capital expenditures                                                                            1,621         580             878
              Dividend equivalent on Series A Preferred Stock                                                        16,375          —               —
              Liability assumed of Quinpario                                                                          4,672          —               —



                                   The accompanying notes are an integral part of these consolidated financial statements.

                                                                                              66




                                                                                                                                                            App. 73
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 77 of 894 PageID 451
 Table of Contents

1. Description of the Business

Organization

Exela Technologies, Inc. (the "Company" or "Exela") is a global provider of transaction processing solutions, enterprise information management,
document management and digital business process services. The Company provides mission-critical information and transaction processing
solutions services to customers across three major industry segments: (1) Information & Transaction Processing, (2) Healthcare Solutions, and (3)
Legal and Loss Prevention Services. The Company manages information and document driven business processes and offers solutions and
services to fulfill specialized knowledge-based processing and consulting requirements, enabling customers to concentrate on their core
competencies. Through its outsourcing solutions, the Company enables businesses to streamline their internal and external communications and
workflows.

The Company was originally incorporated in Delaware on July 15, 2014 as a special purpose acquisition company under the name Quinpario
Acquisition Corp 2 ("Quinpario") for the purpose of effecting a merger, capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination involving Quinpario and one or more businesses or entities. On July 12, 2017 (the "Closing"), the Company
consummated its business combination with SourceHOV Holdings, Inc. ("SourceHOV") and Novitex Holdings, Inc. ("Novitex") pursuant to the
Business Combination Agreement and Consent, Waiver and Amendment to the Business Combination Agreement, dated February 21, 2017 and
June 15, 2017, respectively (the "Business Combination"). In connection with the Closing, the Company changed its name from Quinpario
Acquisition Corp 2 to Exela Technologies, Inc. Unless the context otherwise requires, the "Company" refers to the combined company and its
subsidiaries following the Business Combination, "Quinpario" refers to the Company prior to the closing of the Business Combination,
"SourceHOV" refers to SourceHOV prior to the Business Combination and "Novitex" refers to Novitex prior to the Business Combination. Refer to
Note 3 for further discussion of the Business Combination.

2. Basis of Presentation and Summary of Significant Accounting Policies

The following is a summary of the significant accounting policies consistently applied in the preparation of the accompanying consolidated
financial statements.

Basis of Presentation

The accompanying consolidated financial statements and related notes to the consolidated financial statements have been prepared in accordance
with generally accepted accounting principles in the United States ("U.S. GAAP") and in accordance with the rules and regulations of the
Securities and Exchange Commission ("SEC"). The consolidated financial statements reflect all normal and recurring adjustments that are, in the
opinion of the Company's management, necessary for the fair presentation of the results of operations for the periods.

The Business Combination has been accounted for as a reverse merger in accordance with U.S. GAAP. For accounting purposes, SourceHOV was
deemed to be the accounting acquirer, Quinpario was the legal acquirer, and Novitex is considered the acquired company. In conjunction with the
Business Combination, outstanding shares of SourceHOV were converted into Common Stock of the Company, par value $0.0001 per share, shown
as a recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill or other intangible assets recorded. The
consolidated assets and liabilities as of December 31, 2016, and results of operations for the years ended December 31, 2016 and 2015 are those of
SourceHOV. Quinpario's assets and liabilities, which include net cash from the trust of $27.0 million and accrued fees payable of $4.8 million, and
results of operations are consolidated with SourceHOV beginning on the Closing. The shares and corresponding capital amounts and earnings per
share available to holders of the Company's Common Stock, prior to

                                                                         67




                                                                                                                                      App. 74
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 78 of 894 PageID 452


Table of Contents

the Business Combination, have been retroactively restated as shares reflecting the exchange ratio established in the Business Combination. The
presented financial information for the year ended December 31, 2017 includes the financial information and activities for SourceHOV for the period
January 1, 2017 to December 31, 2017 (365 days) as well as the financial information and activities of Novitex for the period July 13, 2017 to
December 31, 2017 (172 days).

Principles of Consolidation

The accompanying consolidated financial statements and related notes to the consolidated financial statements include the accounts of the
Company and its wholly-owned subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. In
addition, the Company evaluates its relationships with other entities to identify whether they are variable interest entities as defined by the
Financial Accounting Standards Board ("FASB") Accounting Standards Codification ("ASC") 810-10, Consolidation and whether the Company is
the primary beneficiary. Consolidation is required if both of these criteria are met.

Use of Estimates

The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that
affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the
reported amounts of revenues and expenses during the reporting period.

Estimates and judgments relied upon in preparing these consolidated financial statements include revenue recognition for multiple element
arrangements, allowance for doubtful accounts, income taxes, depreciation, amortization, employee benefits, equity-based compensation,
contingencies, goodwill, intangible assets, fair value of assets and liabilities acquired in acquisitions, and asset and liability valuations. The
Company regularly assesses these estimates and records changes in estimates in the period in which they become known. The Company bases its
estimates on historical experience and various other assumptions that the Company believes to be reasonable under the circumstances. Actual
results could differ from those estimates.

Segment Reporting

The Company consists of the following three segments:

1. Information & Transaction Processing Solutions ("ITPS"). ITPS provides industry-specific solutions for banking and financial services,
including lending solutions for mortgages and auto loans, and banking solutions for clearing, anti-money laundering, sanctions, and interbank
cross-border settlement; property and casualty insurance solutions for origination, enrollments, claims processing, and benefits administration
communications; public sector solutions for income tax processing, benefits administration, and record management; industry-agnostic solutions
for payment processing and reconciliation, integrated receivables and payables management, document logistics and location services, records
management and electronic storage of data, documents; and software, hardware, professional services and maintenance related to information and
transaction processing automation, among others.

2. Healthcare Solutions ("HS"). HS offerings include revenue cycle solutions, integrated accounts payable and accounts receivable, and
information management for both the healthcare payer and provider markets. Payer service offerings include claims processing, claims adjudication
and auditing services, enrollment processing and policy management, and scheduling and prescription management. Provider service offerings
include medical coding and insurance claim generation, underpayment audit and recovery, and medical records management.

                                                                           68




                                                                                                                                          App. 75
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 79 of 894 PageID 453


Table of Contents

3. Legal and Loss Prevention Services ("LLPS"). LLPS solutions include processing of legal claims for class action and mass action settlement
administrations, involving project management support, notification and outreach to claimants, collection, analysis and distribution of settlement
funds. Additionally, LLPS provides data and analytical services in the context of litigation consulting, economic and statistical analysis, expert
witness services, and revenue recovery services for delinquent accounts receivable.

Cash and Cash Equivalents

Cash and cash equivalents include cash deposited with financial institutions and liquid investments with original maturity dates equal to or less
than three months. All bank deposits and money market accounts are considered cash and cash equivalents. The Company holds cash and cash
equivalents at major financial institutions, which often exceed Federal Deposit Insurance Corporation insured limits. Historically, the Company has
not experienced any losses due to such bank depository concentration.

Certificates of deposit and fixed deposits whose original maturity is greater than three months and is one year or less are classified as short-term
investments and certificates of deposit and fixed deposits whose maturity is greater than one year at the balance sheet date are classified as non-
current assets in the consolidated balance sheets. The purchase of any certificates of deposit or fixed deposits that are classified as short-term
investments or non-current assets appear in the investing section of the consolidated statements of cash flows.

Restricted Cash

As part of the Company's legal claims processing service, the Company holds cash for various settlement funds once the fund is in the wind down
stage and claims have been paid. The cash is used to pay tax obligations and other liabilities of the settlement funds. The Company has recorded
an offsetting liability for the settlement funds received, which is included in Obligation for claim payment in the consolidated balance sheets of
$42.5 million and $25.9 million at December 31, 2017 and December 31, 2016, respectively. Of the total amount of settlement funds received, $22.9
million and $17.1 million were not subject to legal restrictions on use as of December 31, 2017 and December 31, 2016, respectively.

Accounts Receivable and Allowance for Doubtful Accounts

Accounts receivable are carried at the original invoice amount less an estimate made for doubtful accounts. Revenue that has been earned but
remains unbilled at the end of the period is recorded as a component of accounts receivable, net. The Company specifically analyzes accounts
receivable and historical bad debts, customer credit-worthiness, current economic trends, and changes in customer payment terms and collection
trends when evaluating the adequacy of its allowance for doubtful accounts. The Company writes off accounts receivable balances against the
allowance for doubtful accounts, net of any amounts recorded in deferred revenue, when it becomes probable that the receivable will not be
collected.

Inventories

Inventories are valued using the lower of cost and net realizable value method and include the cost of raw materials, labor, and purchased
subassemblies. Cost is determined using the weighted average method. Net Inventory as of December 31, 2017 and 2016 were $11.9 million and $11.2
million, respectively.

                                                                          69




                                                                                                                                       App. 76
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 80 of 894 PageID 454


Table of Contents

Property, Plant and Equipment

Property, plant, and equipment are recorded at cost less accumulated depreciation. Depreciation is computed using the straight-line method (which
approximates the use of the assets) over the estimated useful lives of the assets. When these assets are sold or otherwise disposed of, the asset
and related depreciation is relieved, and any gain or loss is included in the consolidated statements of operations for the period of sale or disposal.
Leasehold improvements are amortized over the lease term or the useful life of the asset, whichever is shorter. Assets under capital leases are
amortized over the lease term unless ownership is transferred by the end of the lease or there is a bargain purchase option, in which case assets are
amortized normally on a straight-line basis over the useful life that would be assigned if the assets were owned. The amortization of these capital
lease assets is recorded in depreciation expense in the consolidated statements of operations. Repair and maintenance costs are expensed as
incurred.

Intangible Assets

Customer Relationships

Customer relationship intangible assets represent customer contracts and relationships obtained as part of acquired businesses. Customer
relationship values are estimated by evaluating various factors including historical attrition rates, contractual provisions and customer growth
rates, among others. The estimated average useful lives of customer relationships range from 4 to 16 years depending on facts and circumstances.
These intangible assets are primarily amortized based on undiscounted cash flows. The Company evaluates the remaining useful life of intangible
assets on an annual basis to determine whether events and circumstances warrant a revision to the remaining useful life.

Trade Names

The Company has determined that its trade name intangible assets are indefinite-lived assets and therefore are not subject to amortization. The
Company performed a quantitative analysis as part of the annual impairment test on October 1, 2017, and recorded an impairment charge.
Subsequently, late in the fourth quarter of 2017, the Company implemented a strategy to transition to a unified Exela brand beginning in 2018. As a
result, the Company performed a quantitative analysis as of December 31, 2017, and recorded another impairment charge. The Company's valuation
of trade names at the reporting unit level utilizes the Relief-from-Royalty method that represents the present value of the future economic benefits
generated by ownership of the trade names and approximates the amount that the Company would have to pay as a royalty to a third party to
license such names.

Trademarks

The Company has determined that its trademark intangible assets resulting from acquisitions are definite-lived assets and therefore are subject to
amortization. The Company has historically amortized trademarks on a straight-line basis over the estimated useful life, which is typically 10 years.
As part of the impairment analysis completed as of December 31, 2017, and due to the Company's strategy to transition to a unified Exela brand
beginning in 2018, the Company reduced the estimated useful lives of its trademarks and will amortize the trademarks over a one year period.

Developed Technology

The Company has various developed technologies embedded in its technology platform. Developed technology is an integral asset to the
Company in providing solutions to customers and is recorded as an intangible asset. The Company amortizes developed technology on a straight-
line basis over the estimated useful life, which is typically 5-8.5 years.

                                                                          70




                                                                                                                                        App. 77
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 81 of 894 PageID 455


Table of Contents

Capitalized Software Costs

The Company capitalizes certain costs incurred to develop software products to be sold, leased or otherwise marketed after establishing
technological feasibility in accordance with ASC section 985-20, Software—Costs of Software to Be Sold, Leased, or Marketed, and the Company
capitalizes costs to develop or purchase internal-use software in accordance with ASC section 350-40, Intangibles—Goodwill and Other—Internal-
Use Software. Significant estimates and assumptions include determining the appropriate period over which to amortize the capitalized costs based
on estimated useful lives and estimating the marketability of the commercial software products and related future revenues. The Company amortizes
capitalized software costs on a straight-line basis over the estimated useful term, which is typically 1-5 years.

Outsourced Contract Costs

Costs of outsourcing contracts, including costs incurred for bid and proposal activities, are generally expensed as incurred. However, certain costs
incurred upon initiation of an outsourcing contract are deferred and expensed on a straight-line basis over the estimated contract term. These costs
represent incremental external costs or certain specific internal costs that are directly related to the contract acquisition or transition activities and
can be separated into two principal categories: contract commissions and transition/set-up costs. Examples of such capitalized costs include hourly
labor and related fringe benefits and travel costs.

Non-compete Agreements

The Company acquired certain non-compete agreements in connection with the Business Combination. These were related to four Novitex
executives that were terminated following the acquisition. The Company has determined that the agreements have a definite useful life of one year.

Impairment of Indefinite-Lived Assets

The Company conducts its annual indefinite-lived assets impairment tests on October 1st of each year for its indefinite-lived trade names, or more
frequently if indicators of impairment exist. When performing the impairment test, the Company has the option of performing a qualitative or
quantitative assessment to determine if an impairment has occurred. A quantitative assessment requires comparison of fair value of the asset to its
carrying value. The Company utilizes the Income Approach, specifically the Relief-from-Royalty method, which has the basic tenet that a user of
that intangible asset would have to make a stream of payments to the owner of the asset in return for the rights to use that asset. Refer to Note 7—
Intangibles Assets and Goodwill for additional discussion of impairment of trade names.

Impairment of Long-Lived Assets

The Company reviews the recoverability of its long-lived assets, including finite-lived trade names, trademarks, customer relationships, developed
technology, capitalized software costs, outsourced contract costs and property, plant and equipment, when events or changes in circumstances
occur that indicate that the carrying value of the asset may not be recoverable. The assessment of possible impairment is based on the ability to
recover the carrying value of the asset from the expected future pre-tax cash flows (undiscounted and without interest charges) of the related
operations. If these cash flows are less than the carrying value of such asset, an impairment loss is recognized for the difference between estimated
fair value and carrying value. The primary measure of fair value is based on discounted cash flows based in part on the financial results and the
expectation of future performance.

The Company did not record any material impairment related to its property, plant, and equipment, customer relationships, trademarks, developed
technology, capitalized software, or outsourced contract costs for the years ended December 31, 2017, 2016, and 2015.

                                                                            71




                                                                                                                                          App. 78
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                     Page 82 of 894 PageID 456


Table of Contents

Goodwill

Goodwill represents the excess purchase price over tangible and intangible assets acquired less liabilities assumed arising from business
combinations. Goodwill is generally allocated to reporting units based upon relative fair value (taking into consideration other factors such as
synergies) when an acquired business is integrated into multiple reporting units. The Company's reporting units are at the operating segment level,
which discrete financial information is prepared and regularly reviewed by management. When a business within a reporting unit is disposed of,
goodwill is allocated to the disposed business using the relative fair value method.

The Company conducts its annual goodwill impairment tests on October 1st of each year, or more frequently if indicators of impairment exist. When
performing the annual impairment test, the Company has the option of performing a qualitative or quantitative assessment to determine if an
impairment has occurred. If a qualitative assessment indicates that it is more likely than not that the fair value of a reporting unit is less than its
carrying amount, the Company would be required to perform a quantitative impairment analysis for goodwill. The quantitative analysis requires a
comparison of fair value of the reporting unit to its carrying value, including goodwill. If the carrying value of the reporting unit exceeds its fair
value, an impairment loss is recognized in an amount equal to that excess, limited to the total amount of goodwill allocated to that reporting unit.
The Company uses a combination of the Guideline Public Company Method of the Market Approach and the Discounted Cash Flow Method of the
Income Approach to determine the reporting unit fair value. Refer to Note 7—Intangibles Assets and Goodwill for additional discussion of
impairment of goodwill.

Derivative Instruments and Hedging Activities

As required by ASC 815—Derivatives and Hedging, the Company records all derivatives on the balance sheet at fair value. The accounting for
changes in the fair value of derivatives depends on the intended use of the derivative, whether the Company has elected to designate a derivative
in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge
accounting. Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument with the
recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk in a fair value hedge or the
earnings effect of the hedged forecasted transactions in a cash flow hedge. The Company may enter into derivative contracts that are intended to
economically hedge certain of its risk, even though hedge accounting does not apply or the Company elects not to apply hedge accounting.

The Company's objective in using interest rate derivatives is to manage its exposure to variable interest rates related to its term loan under the
Credit Agreement. In order to accomplish this objective, in November 2017, the Company entered into a three year, one-month LIBOR interest rate
contract with a notional amount of $347.8 million. The contract will mitigate the variable interest rate risk related to the LIBOR with a fixed interest
rate paid semi-annually starting January 12, 2018.

The following table summarizes the Company's interest rate swap positions as of December 31, 2017:

                                                                                              December 31, 2017
                            Effective               Maturity                  (In Millions)                       Weighted Average
                              date                   date                   Notional Amount                        Interest Rate
                           1/12/2018              1/12/2021             $               347.8                                1.9725%

The interest rate swap, which is used to manage the Company's exposure to interest rate movements and other identified risks, was not designated
as a hedge. As such, the change in the fair value of the derivative is recorded directly in earnings and was $1.3 million for the year ended December
31, 2017.

                                                                            72




                                                                                                                                          App. 79
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 83 of 894 PageID 457


Table of Contents

Benefit Plan Accruals

The Company has defined benefit plans in the U.K and Germany, under which participants earn a retirement benefit based upon a formula set forth
in the plan. The Company records expense related to this plan using actuarially determined amounts that are calculated under the provisions of
ASC 715, Compensation—Retirement Benefits. Key assumptions used in the actuarial valuations include the discount rate, the expected rate of
return on plan assets and the rate of increase in future compensation levels. Refer to Note 11—Employee Benefit Plans.

Leases

Leases are classified as capital leases whenever the terms of the lease transfer substantially all of the risks and rewards of ownership to the lessee.
All other leases are classified as operating leases. Assets held under a capital lease are initially recognized as assets of the Company at their fair
value at the inception of the lease, or if lower, at the present value of the minimum lease payments. The corresponding liability to the lessor is
included in the other long-term obligations in the consolidated balance sheets. Operating lease payments are initially recognized as an expense on a
straight-line basis over the lease term, except where another systematic basis is more representative of the time pattern in which the economic
benefits from the leased asset are consumed.

Stock-Based Compensation

The Company accounts for stock based compensation in accordance with ASC 718, Compensation- Stock Compensation. ASC 718 requires
generally that all equity awards be accounted for at their "fair value." This fair value is measured at the fair value of value of the awards at the grant
date and recognized as compensation expense on a straight-line basis over the vesting period. The fair value of the awards on the grant date is
determined using the Enterprise Value model. The expense resulting from share-based payments is recorded in general and administrative expense
in the accompanying consolidated statements of operations. Refer to Note 14—Stock-Based Compensation.

Revenue Recognition

The majority of the Company's revenues are comprised of: (1) ITPS, (2) HS offerings, (3) LLPS solutions, and (4) some combination thereof.
Revenue is realized or realizable and earned when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or
determinable and collectability is probable. Delivery does not occur until services have been provided to the customer, risk of loss has transferred
to the customer, and either customer acceptance has been obtained, customer acceptance provisions have lapsed, or the Company has objective
evidence that the criteria specified in the customer acceptance provisions have been satisfied. The sales price is not considered to be fixed or
determinable until all contingencies related to the sale have been resolved.

ITPS revenues are primarily generated under service arrangements from a transaction-based pricing model for the various types of volumes
processed, licensing and maintenance fees for technology sales, and a mix of fixed management fee and transactional revenue for document
logistics and location services. HS revenues are primarily generated under service arrangements from a transaction-based pricing model for the
various types of volumes processed for healthcare payers and providers. LLPS revenues are primarily based on a time and materials pricing as well
as through transactional services priced on a per item basis.

If a contract involves the provision of a single element, revenue is generally recognized when the product or service is provided and the amount
earned is not contingent upon any future event. Revenue from time and materials arrangements is recognized as the services are performed.

                                                                            73




                                                                                                                                           App. 80
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 84 of 894 PageID 458
 Table of Contents

Sales commissions determined to be incremental direct costs incurred related to the successful acquisition of new customer revenues are deferred
and amortized over the length of the initial contract period.

The Company records deferred revenue when it receives payments or invoices in advance of the delivery of products or the performance of
services. The deferred revenue is recognized into earnings when underlying performance obligations are achieved.

The Company includes reimbursements from customers, such as postage costs, in revenue, while the related costs are included in cost of revenue
in the consolidated statement of operations.

Multiple Element Arrangements

Certain of the Company's revenue is generated from multiple element arrangements involving various combinations. The deliverables within these
arrangements are evaluated at contract inception to determine whether they represent separate units of accounting, and if so, contract
consideration is allocated to each deliverable based on relative selling price. The relative selling price of each deliverable within these arrangements
is determined using vendor specific objective evidence ("VSOE") of fair value, third-party evidence or best estimate of selling price. Revenue is
then recognized in accordance with the appropriate revenue recognition guidance applicable to the respective elements.

If the multiple element arrangements criteria are not met, the arrangement is accounted for as one unit of accounting which would result in revenue
being recognized on a straight-line basis over the period of delivery or being deferred until the earlier of when such criteria are met or when the last
element is delivered.

Research and Development

Research and development costs are expensed as incurred. Research and development costs expensed for the years ended December 31, 2017,
2016, and 2015 were $2.3 million, $2.3 million, and $1.7 million, respectively.

Advertising

Advertising costs are expensed as incurred. Advertising expense for the years ended December 31, 2017, 2016, and 2015, were $0.7 million, $1.1
million, and $0.8 million, respectively.

Income Taxes

The Company accounts for income taxes by using the asset and liability method. The Company accounts for income taxes regarding uncertain tax
positions and recognized interest and penalties related to uncertain tax positions in income tax benefit/ (expense) in the consolidated statements of
operations.

Deferred income taxes are recognized on the tax consequences of temporary differences by applying enacted statutory tax rates applicable in future
years to differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities, as determined under tax
laws and rates. A valuation allowance is provided when it is more likely than not that all or some portion of the deferred tax assets will not be
realized. Due to numerous ownership changes, the Company is subject to limitations on existing net operating losses under Section 382 of the
Internal Revenue Code (the Code). Accordingly, valuation allowances have been established against a portion of the net operating losses to reflect
estimated Section 382 limitations. The Company also considered the realizability of net operating losses not limited by Section 382. The Company
did not consider future book income as a source of taxable income when assessing if a portion of the deferred tax assets are more likely than not to
be realized. However, scheduling the reversal of existing deferred tax liabilities

                                                                           74




                                                                                                                                         App. 81
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 85 of 894 PageID 459


Table of Contents

indicated that only a portion of the deferred tax assets are likely to be realized. Therefore, partial valuation allowances were established against a
portion of the Company's deferred tax assets. In the event the Company determines that it would be able to realize deferred tax assets that have
valuation allowances established, an adjustment to the deferred tax assets would be recognized as component of income tax expense through
continuing operations.

The Company engages in transactions (i.e. acquisitions) in which the tax consequences may be subject to uncertainty and examination by the
varying taxing authorities. Significant judgment is required by the Company in assessing and estimating the tax consequences of these
transactions. While the Company's tax returns are prepared and based on the Company's interpretation of tax laws and regulations, in the normal
course of business the tax returns are subject to examination by the various taxing authorities. Such examinations may result in future assessments
of additional tax, interest and penalties. For purposes of the Company's income tax provision, a tax benefit is not recognized if the tax position is not
more likely than not to be sustained based solely on its technical merits. Considerable judgment is involved in determining which tax positions are
more likely than not to be sustained. Refer to Note 10—Income Taxes for further information.

Loss Contingencies

The Company reviews the status of each significant matter, if any, and assess its potential financial exposure considering all available information
including, but not limited to, the impact of negotiations, settlements, rulings, advice of legal counsel and other updated information and events
pertaining to a particular matter. If the potential loss from any claim or legal proceeding is considered probable and the amount can be reasonably
estimated, the Company accrues a liability for the estimated loss. Significant judgment is required in both the determination of probability and the
determination as to whether an exposure is reasonably estimable. Because of uncertainties related to loss contingencies, accruals are based only on
the best information available at the time. As additional information becomes available, the Company reassesses the potential liability related to its
pending claims and litigation, and may revise its estimates. These revisions in the estimates of the potential liabilities could have a material impact
on the results of operations and financial position. The Company's liabilities exclude any estimates for legal costs not yet incurred associated with
handling these matters.

Operations

A portion of the Company's labor and operations is situated outside of the United States in India and other locations. The carrying value of long-
lived assets that are situated outside of the United States is approximately $26.2 million and $26.3 million as of December 31, 2017 and 2016,
respectively.

Foreign Currency Translation

The functional currency for the Company's production operations located in India, Philippines, China, and Mexico is the United States dollar.
Included in other expense as "Sundry expense (income), net" in the consolidated statements of operations are net exchange losses of $2.3 million,
$0.7 million, and $3.2 million for the years ended December 31, 2017, 2016, and 2015, respectively.

The Company has determined all other international subsidiaries' functional currency is the local currency. These assets and liabilities are translated
at exchange rates in effect at the balance sheet date while income and expense amounts are translated at average exchange rates during the period.
The resulting foreign currency translation adjustments are disclosed as a separate component of other comprehensive loss.

                                                                           75




                                                                                                                                          App. 82
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 86 of 894 PageID 460


Table of Contents

Beneficial Conversion Feature

The Company's Series A Perpetual Convertible Preferred Stock, par value $0.0001 per share (the "Series A Preferred Stock") contains a beneficial
conversion feature, which arises when a debt or equity security is issued with an embedded conversion option that is beneficial to the investor or
in the money at inception because the conversion option has an effective strike price that is less than the market price of the underlying stock at
the commitment date. The Company recognized the beneficial conversion feature by allocating the intrinsic value of the conversion option, which is
the number of shares of Common Stock available upon conversion multiplied by the difference between the effective conversion price per share
and the fair value of Common Stock per share on the commitment date, to additional paid-in capital, resulting in a discount on the Series A Preferred
Stock. As a result of the occurrence of events meeting the definition of a "Fundamental Change" as defined in the Certificate of Designations,
Preferences, Rights and Limitations of Series A Perpetual Convertible Preferred Stock of the Company during the period, the Company recognized
the entire dividend equivalent of $16.4 million as of December 31, 2017.

Net Loss per Share

Earnings per share ("EPS") is computed by dividing net loss available to holders of the Company's Common Stock by the weighted average number
of shares of Common Stock outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or converted into Common Stock,
using the more dilutive of the two-class method or if-converted method in periods of earnings. The two class method is an earnings allocation
method that determines earnings per share for Common Stock and participating securities. As the Company experienced net losses for the periods
presented, the impact of participating Series A Preferred Stock was calculated based on the if-converted method. Diluted EPS excludes all dilutive
potential of shares of Common Stock if their effect is anti-dilutive.

For the year ended December 31, 2017, shares of the Company's Series A Convertible Preferred Stock ("Series A Preferred Stock"), if converted
would have resulted in an additional 7,573,066 shares of Common Stock outstanding, but were not included in the computation of diluted loss per
share as their effects were anti-dilutive.

The Company has not included the effect of 35,000,000 warrants sold in the Quinpario Initial Public Offering ("IPO") in the calculation of net income
(loss) per share. Warrants are considered anti-dilutive and excluded when the exercise price exceeds the average market value of the Company's
Common Stock price during the applicable period.

The components of basic and diluted EPS are as follows:

                                                                                             Year Ended December 31,
                                                                                    2017               2016             2015
                       Net loss attributable to common stockholders (A)        $      (223,149) $        (48,103) $       (44,904)
                       Weighted average common shares outstanding—
                        basic and diluted (B)                                      107,068,262        64,024,557       64,024,557
                       Loss Per Share:
                       Basic and diluted (A/B)                                 $           (2.08) $        (0.75) $            (0.70)

                                                                          76




                                                                                                                                        App. 83
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 87 of 894 PageID 461


Table of Contents

Business Combinations

The Company includes the results of operations of the businesses acquired as of the respective dates of acquisition. The Company allocates the
fair value of the purchase price of acquisitions to the assets acquired and liabilities assumed based on their estimated fair values. The excess of the
fair value of the purchase price over the fair values of these identifiable assets and liabilities is recorded as goodwill.

Fair Value Measurements

The Company records the fair value of assets and liabilities in accordance with ASC 820, Fair Value Measurement ("ASC 820"). ASC 820 defines
fair value as the price received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement
date and in the principal or most advantageous market for that asset or liability. The fair value should be calculated based on assumptions that
market participants would use in pricing the asset or liability, not on assumptions specific to the entity.

In addition to defining fair value, ASC 820 expands the disclosure requirements around fair value and establishes a fair value hierarchy for valuation
inputs. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the
market. Each fair value measurement is reported in one of the three levels, which is determined by the lowest level input that is significant to the fair
value measurement in its entirety. These levels are:

Level 1—quoted prices (unadjusted) in active markets for identical assets or liabilities.

Level 2—quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or
indirectly through market corroboration, for substantially the full term of the financial instrument.

Level 3—unobservable inputs reflecting Management's own assumptions about the inputs used in pricing the asset or liability at fair value.

Refer to Note 13—Fair Value Measurement for further discussion.

Recently Adopted Accounting Pronouncements

Effective January 1, 2017, the Company adopted Accounting Standards Update ("ASU") no. 2015-11, Inventory (Topic 330): Simplifying the
Measurement of Inventory. This amendment replaced the method of measuring inventories at lower of cost or market with a lower of cost and net
realizable value method. The adoption had no material impact on the Company's financial position, results of operations and cash flows.

Effective January 1, 2017, the Company adopted ASU no. 2016-09, Compensation—Stock Compensation (Topic 718): Improvements to Employee
Share-Based Payment Accounting (ASU 2016-09). The ASU changes how companies account for certain aspects of equity-based payment awards
to employees, including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification in the
statement of cash flows. The standard requires that all tax effects related to share-based payments be recorded as income tax expense or benefit in
the income statement at settlement or expiration and, accordingly, excess tax benefits and tax deficiencies be presented as operating activities in the
statement of cash flows. Upon adoption of this standard, the Company elected to continue its current practice of estimating expected forfeitures.
The adoption had no material impact on the Company's financial position, results of operations and cash flows.

In January 2017, the FASB issued ASU no. 2017-04, Intangibles Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment,
which eliminates Step 2 of the goodwill impairment test that had required a hypothetical purchase price allocation. Rather, entities should apply the
same

                                                                             77




                                                                                                                                             App. 84
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 88 of 894 PageID 462


Table of Contents

impairment assessment to all reporting units and recognize an impairment loss for the amount by which a reporting unit's carrying amount exceeds
its fair value, without exceeding the total amount of goodwill allocated to that reporting unit. Entities will continue to have the option to perform a
qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. The Company early adopted ASU 2017-04
as of October 1, 2017. The Company conducted its annual impairment test for 2017 and recorded an impairment loss for goodwill under the
provisions of ASU 2017-04.

Recently Issued Accounting Pronouncements

In May 2014, the FASB issued ASU no. 2014-09, Revenue from Contracts with Customers (ASC 606). Under the update, revenue will be recognized
based on a five-step model. The core principle of the model is that revenue will be recognized when the transfer of promised goods or services to
customers is made in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.
Subsequent updates have been issued primarily to provide implementation guidance related to the initial guidance issued in May 2014. The
guidance is effective for annual reporting periods beginning after December 15, 2017 and may be adopted using either (a) a full retrospective
method, whereby comparative periods would be restated to present the impact of the new standard, with the cumulative effect of applying the
standard recognized as of the earliest period presented, or (b) a modified retrospective method, under which comparative periods would not be
restated and the cumulative effect of applying the standard would be recognized at the date of initial adoption, January 1, 2018. The Company is
adopting this standard in the first quarter of fiscal 2018 and will use the modified retrospective approach. The Company is evaluating the impact of
the new revenue recognition standard and has assigned internal resources and engaged a third party service provider to assist in its evaluation. As
part of its preliminary evaluation, the Company is assessing the impact of capitalizing and amortizing incremental costs associated with obtaining
and fulfilling customer contracts, specifically set-up costs and commission and incentive payments. Under the updated guidance, the Company
anticipates that these payments will be deferred on the Company's consolidated balance sheets and amortized over the estimated useful life which
can include anticipated renewals of the original contract. Currently, these payments are deferred and amortized over the contract term. The
Company also currently believes ASC 606 will impact the Company's accounting for arrangements that include variable consideration and multiple
performance obligations. While the Company continues to assess the potential impacts of the new standard, including the areas described above, it
does not know or cannot reasonably estimate quantitative information related to the impact of the new standard on its consolidated financial
statements and related notes.

In February 2016, the FASB issued ASU no. 2016-02, Leases (842) This ASU increases transparency and comparability among organizations by
recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. Since the issuance of
the original standard, the FASB has issued a subsequent update that provides a practical expedient for land easements (ASU 2018-01). The
amendments in this ASU are effective for fiscal years beginning after December 15, 2018 and interim periods within those fiscal years and early
application is permitted. The Company is currently evaluating the impact that adopting this standard will have on the consolidated financial
statements.

In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments—Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments, to replace the incurred loss impairment methodology under current U.S. GAAP with a methodology that reflects expected credit losses
and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. The Company will be
required to use a forward-looking expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating
to available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a reduction in

                                                                           78




                                                                                                                                         App. 85
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 89 of 894 PageID 463


Table of Contents

the amortized cost basis of the securities. The standard will be effective for fiscal years beginning after December 15, 2019, and interim periods
within those fiscal years. Adoption of the standard will be applied using a modified retrospective approach through a cumulative-effect adjustment
to retained earnings as of the effective date. The Company is currently in the early stages of evaluating the impact that adopting this standard will
have on the consolidated financial statements.

In August 2016, the FASB issued ASU no. 2016-15, Statement of Cash Flows: Classification of Certain Cash Receipts and Cash Payments (Topic
230), which adds or clarifies guidance on the presentation and classification of eight specific types of cash receipts and cash payments in the
statement of cash flows such as debt prepayment or extinguishment costs, settlement of contingent consideration arising from a business
combination, insurance settlement proceeds, and distributions from certain equity method investees, with the intent of reducing diversity in
practice. For public entities, ASU 2016-15 is effective for fiscal years, including interim periods within those fiscal years, beginning after December
15, 2017 and interim periods within those fiscal years. Entities must apply the guidance retrospectively to all periods presented unless retrospective
application is impracticable. The Company is adopting this standard in the first quarter of fiscal 2018 and is currently evaluating the impact that
adopting this standard will have on the consolidated financial statements.

In October 2016, the FASB issued ASU no. 2016-16, Income Taxes: Intra-Entity Transfers of Assets Other Than Inventory (Topic 740), which
eliminates the current prohibition on immediate recognition of the current and deferred income tax effects of intra-entity transfers of assets other
than inventory, with the intent of reducing complexity and diversity in practice. Under ASU 2016-16, entities must recognize the income tax
consequences when the transfer occurs rather than deferring recognition. For public entities, ASU 2016-16 is effective for fiscal years beginning
after December 15, 2017 including interim reporting periods within those annual periods. Entities must apply the guidance on a modified
retrospective basis though a cumulative effect adjustment to retained earnings as of the beginning of the period of adoption. The Company is
adopting this standard in the first quarter of fiscal 2018 and is currently evaluating the impact that adopting this standard will have on the
consolidated financial statements.

In November 2016, the FASB issued ASU no. 2016-18, Statement of Cash Flows: Restricted Cash (Topic 230). The ASU addresses diversity in
practice that exists in the classification and presentation of changes in restricted cash and requires that a statement of cash flows explain the
change during the period in the total of cash, cash equivalents, and amounts generally described as restricted cash or restricted cash equivalents.
The ASU is effective beginning after December 15, 2017, and interim periods within those fiscal years. The Company is adopting this standard in
the first quarter of fiscal 2018 and is currently evaluating the impact that adopting this standard will have on the consolidated financial statements.

In January 2017, the FASB issued ASU no. 2017-01, Business Combinations: Clarifying the Definition of a Business (Topic 805). The ASU clarifies
the definition of a business and provides guidance on evaluating as to whether transactions should be accounted for as acquisitions (or disposals)
of assets or business combinations. The definition clarification as outlined in this ASU affects many areas of accounting including acquisitions,
disposals, goodwill, and consolidation. The amendments of the ASU are effective for annual periods beginning after December 15, 2017, and interim
periods within those annual periods. The Company is adopting this standard in the first quarter of fiscal 2018 and would apply this standard for
business combinations consummated subsequent to January 1, 2018.

In March 2017, the FASB issued ASU no. 2017-07, Compensation Retirement Benefits (Topic 715); Improving the Presentation of Net Periodic
Pension Cost and Net Periodic Postretirement Benefit Cost. The amendments to this ASU require the service cost component of net periodic
benefit cost be reported in the same income statement line or lines as other compensation costs for employees. The other components of net
periodic benefit cost are required to be reported separately from service costs and

                                                                           79




                                                                                                                                         App. 86
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 90 of 894 PageID 464


Table of Contents

outside a subtotal of income from operations. Only the service cost component is eligible for capitalization. The guidance is effective for annual
periods beginning after December 15, 2017, and interim periods within those annual periods. The amendments should be applied retrospectively for
the income statement presentations and prospectively for the capitalization of service costs. The Company is adopting this standard in the first
quarter of fiscal 2018 and is currently evaluating the impact that adopting this standard will have on the consolidated financial statements.

In May 2017, the FASB issued ASU no. 2017-09, Compensation—Stock Compensation (Topic 718): Scope of Modification Accounting. The
amendments in ASU 2017-09 provide guidance about which changes to the terms or conditions of a share-based payment award require an entity to
apply modification accounting in Topic 718. ASU 2017-09 is effective for annual periods beginning after December 15, 2017, and interim periods
within those annual periods. The amendments in this update will be applied on a prospective basis to an award modified on or after the adoption
date. The Company is adopting this standard in the first quarter of fiscal 2018.

In July 2017, the FASB issued ASU 2017-11, Earnings Per Share (Topic 260), Distinguishing Liabilities from Equity (Topic 480) and Derivatives
and Hedging (Topic 815): I. Accounting for Certain Financial Instruments with Down Round Features; II. Replacement of the Indefinite Deferral
for Mandatorily Redeemable Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
Interests with a Scope Exception. Part I of this update addresses the complexity of accounting for certain financial instruments with down round
features. Down round features are features of certain equity-linked instruments (or embedded features) that result in the strike price being reduced
on the basis of the pricing of future equity offerings. Current accounting guidance creates cost and complexity for entities that issue financial
instruments (such as warrants and convertible instruments) with down round features that require fair value measurement of the entire instrument
or conversion option. Part II of this update addresses the difficulty of navigating Topic 480, Distinguishing Liabilities from Equity, because of the
existence of extensive pending content in the FASB Accounting Standards Codification. This pending content is the result of the indefinite deferral
of accounting requirements about mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable
noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. This ASU is effective for fiscal years, and
interim periods within those years, beginning after December 15, 2018. The Company is currently in the early stages of evaluating the impact that
adopting this standard will have on the consolidated financial statements.

In August 2017, the FASB issued ASU No. 2017-12, Derivatives and Hedging (Topic 815); Targeted Improvements to Accounting for Hedging
Activities. The amendments in this ASU better align the risk management activities and financial reporting for these hedging relationships through
changes to both the designation and measurement guidance for qualifying hedging relationships and presentation of hedge results. The guidance
is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. The company is currently in the early
stages of evaluating the impact that adopting this standard will have on the consolidated financial statements.

Concentration of Credit Risk

Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of cash and cash equivalents and trade
receivables. The Company maintains its cash and cash equivalents and certain other financial instruments with highly rated financial institutions
and limits the amount of credit exposure with any one financial institution. From time to time, the Company assesses the credit worthiness of its
customers. Credit risk on trade receivables is minimized because of the large number of entities comprising the Company's customer base and their
dispersion across many industries and geographic areas. The Company generally has not experienced any material losses related to receivables
from any individual customer or groups of customers. The Company does not require collateral. Due to these factors, no additional credit risk
beyond amounts provided for

                                                                         80




                                                                                                                                       App. 87
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 91 of 894 PageID 465


Table of Contents

collection losses is believed by management to be probable in the Company's accounts receivable, net. The Company does not have any
significant customers that account for 10% or more of the total consolidated revenues.

3. Business Combinations

On July 12, 2017, the Company consummated its business combination with SourceHOV and Novitex pursuant to the Business Combination
Agreement and Consent, Waiver and Amendment to the Business Combination Agreement, dated February 21, 2017 and June 15, 2017,
respectively. In connection with the Business Combination, the Company acquired debt facilities and issued notes totaling $1.4 billion (refer to
Note 9—Long Term Debt and Credit Facilities). Proceeds from the acquired debt were used to refinance the existing debt of SourceHOV, settle the
outstanding debt of Novitex, and pay fees and expenses incurred in connection with the Business Combination. Immediately following the
Business Combination, there were 146,910,648 shares of Common Stock, 9,194,233 shares of Series A Preferred Stock, and 35,000,000 warrants
outstanding. Refer to Note 15—Stockholders' Equity.

Under ASC 805, Business Combinations, SourceHOV was deemed the accounting acquirer based on the following predominate factors: its former
owners have the largest portion of voting rights in the Company, the board and Management has more individuals coming from SourceHOV than
either Quinpario or Novitex, SourceHOV was the largest entity by revenue and by assets, and the headquarters was moved to the SourceHOV
headquarters location.

The Company acquired 100% of the equity of Novitex pursuant to the Business Combination Agreement by issuing 30,600,000 shares of Common
Stock of Exela to Novitex Parent, L.P., the sole stockholder of Novitex. Total value of equity for the transaction was $244.8 million. Additionally, as
noted, the Company used proceeds from acquired debt to settle the outstanding debt of Novitex in the amount of $420.5 million, and pay
transaction related costs and interest on behalf of Novitex in the amount of $10.3 million and $1.0 million, respectively, which was accounted for as
part of consideration.

The acquired assets and assumed liabilities of Novitex were recorded at their estimated fair values. The purchase price allocation for the Novitex
business combination is preliminary and subject to change within the respective measurement period which will not extend beyond one year from
the acquisition date. Measurement period adjustments will be recognized in the reporting period in which the adjustment amounts are determined.

The following table summarizes the consideration paid for Novitex and the fair value of the assets acquired and liabilities assumed at the acquisition
date on July 12, 2017. Certain estimated values for the acquisition, including goodwill, intangible assets, property, plant and equipment, and
deferred income taxes, are not yet finalized and are subject to revision as additional information becomes available and more detailed analyses are
completed. The purchase price was allocated based on information available at acquisition date. During the fourth quarter of 2017, the Company
recorded

                                                                           81




                                                                                                                                         App. 88
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 92 of 894 PageID 466


Table of Contents

measurement period adjustments which increased goodwill by $0.9 million, primarily related to updated information related to income taxes.

                       Assets acquired:
                       Cash and equivalents                                                                       $       8,428
                       Accounts receivable                                                                               87,474
                       Inventory                                                                                          1,245
                       Prepaid expenses & other                                                                          13,974
                       Property, plant and equipment, net                                                                60,657
                       Identifiable intangible assets, net                                                              251,060
                       Deferred charges and other assets                                                                  2,723
                       Other noncurrent assets                                                                               93
                       Goodwill                                                                                         406,060
                       Total identifiable assets acquired                                                         $     831,714
                       Liabilities assumed:
                       Accounts payable                                                                                 (29,444)
                       Short-term borrowings and current portion of long-term debt                                       (11,335)
                       Accrued liabilities                                                                              (30,432)
                       Advanced billings and customer deposits                                                          (18,926)
                       Long term debt                                                                                   (15,704)
                       Deferred taxes                                                                                   (46,991)
                       Other liabilities                                                                                  (2,226)
                       Total liabilities assumed                                                                  $    (155,058)
                       Total consideration                                                                        $     676,656

The identifiable intangible assets include customer relationships, non-compete agreements, internally developed software, and a trademark.
Customer relationships and non-compete agreements were valued using the Income Approach, specifically the Multi-Period Excess Earnings
method. The trademark was valued using the Income Approach, specifically the Relief-from-Royalty method. Internally developed software was
valued based on costs incurred related to Connect Platform. All of these intangibles acquired represent a Level 3 measurement as they are based on
unobservable inputs reflecting the Company's management's own assumptions about the inputs used in pricing the asset or liability at fair value.

                                                                                               Weighted Average
                                                                                                 Useful Life
                                                                                                  (in years)          Fair value
                       Trademark—Novitex                                                                    9.5 $ 18,000
                       Customer relationships                                                              16.0   230,000
                       Internally developed software—Connect Platform                                       5.0     1,710
                       Non-compete agreements                                                               1.0     1,350
                                                                                                                $ 251,060
                                                                                                                                   ​




As of the date of the Business Combination, the weighted-average useful life of total identifiable intangible assets acquired in the Business
Combination, excluding goodwill, is 15.4 years.

The Company expects to realize revenue synergies, leverage, brand awareness, stronger margins, greater free cash flow generation, and expand the
existing Novitex sales channels, and utilize the existing workforce. The Company also anticipates opportunities for growth through the ability to
leverage additional future solutions and capabilities. These factors, among others, contributed to a

                                                                         82




                                                                                                                                       App. 89
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 93 of 894 PageID 467


Table of Contents

purchase price in excess of the estimated fair value of Novitex's identifiable net assets assumed, and as a result, the Company has recorded
goodwill in connection with this acquisition. The Company engaged a third party valuation firm to aid management in its analyses of the fair value
of the assets and liabilities. All estimates, key assumptions, and forecasts were either provided by or reviewed by the Company. Approximately
$14.0 million of the goodwill recorded was tax deductible, which was carried over from the tax basis of the seller. Since the acquisition date of July
12, 2017, $292.1 million of revenue and $17.5 million of net loss are included in consolidated revenues and net loss, respectively, for Novitex. These
results are included in the ITPS segment.

Transaction Costs

The Company incurred approximately $60.0 million in advisory, legal, accounting and management fees in conjunction with the Business
Combination as of December 31, 2017, excluding contract cancellation and advising fees to HGM of $23.0 million described in Note 16. Additionally,
$7.6 million was incurred related to equity issuance costs and $40.9 million was incurred in debt issuance costs.

Restructuring Charges

In February 2017, management performed a strategic review of human resources at Novitex for the purpose of assessing the business need for their
employment and for the purpose of quantifying the synergies resulting from the acquisition. As a result, in July 2017, the Company communicated
the termination of certain executives and non-executive Novitex employees.

The Company determined that costs associated with termination benefits should be accounted for separately from the acquisition, as a post-
combination expense of the combined entity because the expense was incurred for the benefit of the combined entity. As of July 12, 2017, the
Company recorded severance expense in the amount of $4.6 million related to the impacted executives and $0.1 million related to other terminations
in the statement of operations.

The Company does not expect to incur additional charges for these terminations in future periods. Severance charges associated with the
terminations were included in Selling, general, and administrative expenses on the consolidated statement of operations and were included in the
ITPS segment.

Pro-Forma Information

Following are the supplemental consolidated results of the Company on an unaudited pro forma basis, as if the acquisition had been consummated
on January 1, 2016:

                                                                                                             December 31,
                                                                                                      2017                  2016
                       Net Revenue                                                               $   1,456,225 $        1,333,089
                       Net Loss                                                                  $    (121,172) $        (121,232)

These pro forma results were based on estimates and assumptions, which the Company believes are reasonable. They are not the results that
would have been realized had the Company been a combined company during the periods presented and are not necessarily indicative of
consolidated results of operations in future periods. The pro forma results include adjustments primarily related to purchase accounting
adjustments. Acquisition costs and other non-recurring charges incurred are included in the earliest period presented.

Additionally, the pro forma results are inclusive of the acquisition of TransCentra by SourceHOV in 2016 for the year ended December 31, 2016.
These pro forma results were based on estimates and assumptions, which the Company believes are reasonable. They are not the results that
would have been realized had the Company been a combined company during the periods presented and are not necessarily indicative of the
Company's consolidated results of operations in future periods.

                                                                          83




                                                                                                                                        App. 90
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 94 of 894 PageID 468
 Table of Contents

4. Accounts Receivable

Accounts receivable, net consist of the following:

                                                                                                              December 31,
                                                                                                           2017          2016
                       Billed receivables                                                           $ 199,201 $ 116,148
                       Unbilled receivables                                                            28,449    20,982
                       Other                                                                            5,779     4,510
                       Less: Allowance for doubtful accounts                                           (3,725)   (3,219)
                                                                                                    $ 229,704 $ 138,421
                                                                                                                                    ​




Unbilled receivables represent balances recognized as revenue that have not been billed to the customer. The Company's allowance for doubtful
accounts is based on a policy developed by historical experience and management judgment. Adjustments to the allowance for doubtful accounts
may occur based on market conditions or specific customer circumstances.

5. Prepaid Expenses and Other Current Assets

Prepaid expenses and other current assets consist of the following:

                                                                                                               December 31,
                                                                                                            2017         2016
                       Prepaids                                                                         $ 22,869 $ 10,906
                       Deposits                                                                            1,727    1,296
                                                                                                        $ 24,596 $ 12,202
                                                                                                                                    ​




6. Property, Plant and Equipment, Net

Property, plant, and equipment, which include assets recorded under capital leases, are stated at cost less accumulated depreciation and
amortization, and consist of the following:


                                                                                             Estimated               December 31,
                                                                                            Useful Lives
                                                                                             (in Years)          2017           2016
               Land                                                                            N/A           $      7,744 $        7,637
               Buildings and improvements                                                      7 - 40              18,726         16,989
               Leasehold improvements                                                          3 - 12              51,257         31,342
               Vehicles                                                                        5-7                    870            784
               Machinery and equipment                                                         5 - 15              62,249         23,297
               Computer equipment and software                                                 3-8                116,580         98,544
               Furniture and fixtures                                                          5 - 15               7,136          5,007
                                                                                                                  264,562        183,600
               Less: Accumulated depreciation and amortization                                                   (131,654)      (102,000)
               Property, plant and equipment, net                                                            $    132,908 $       81,600
                                                                                                                                        ​




Depreciation expense related to property, plant and equipment was $31.7 million, $22.8 million, and $27.4 million for the years ended December 31,
2017, 2016, and 2015, respectively.

                                                                         84




                                                                                                                                            App. 91
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                    Page 95 of 894 PageID 469


Table of Contents

7. Intangibles Assets and Goodwill

Intangibles

Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the following:

                                                                                                      December 31, 2017
                                                                                     Gross Carrying       Accumulated     Intangible
                                                                                       Amount(a)          Amortization    Asset, net
                       Customer relationships                                    $          504,643 $         (135,962) $ 368,681
                       Developed technology                                                  89,076            (77,103)    11,973
                       Trade names(b)                                                        13,100                 —      13,100
                       Outsource contract costs                                              40,456            (17,526)    22,930
                       Internally developed software                                         28,254             (2,597)    25,657
                       Trademarks                                                            23,370             (1,446)    21,924
                       Non compete agreements                                                 1,350               (631)       719
                                                                                 $          700,249 $         (235,265) $ 464,984
                                                                                                                                       ​




                                                                                                      December 31, 2016
                                                                                     Gross Carrying       Accumulated     Intangible
                                                                                        Amount            Amortization    Asset, net
                       Customer relationships                                    $          274,643 $         (100,172) $ 174,471
                       Developed technology                                                  89,076            (59,539)    29,537
                       Trade names                                                           53,370                 —      53,370
                       Outsource contract costs                                              27,619             (7,378)    20,241
                       Internally developed software                                         16,742               (858)    15,884
                       Trademarks                                                             5,370               (134)     5,236
                                                                                 $          466,820 $         (168,081) $ 298,739
                                                                                                                                       ​




                      (a)     Amounts include intangibles acquired in the Business Combination. See Note 3—Business Combinations.

                      (b)     The carrying amount of trade names for 2017 is net of accumulated impairment losses of $39.3 million. The carrying
                              amount of trade names includes $10.0 million of indefinite-lived trade names that are not amortizable.

In connection with the completion of the annual impairment test as of October 1, 2017, the Company recorded an impairment charge to trade names
of $6.3 million. Additionally, later in the fourth quarter of 2017, subsequent to the annual impairment test, the Company implemented a one year
strategy to transition to a unified Exela brand beginning in 2018. As a result, the Company performed a quantitative analysis of its trade names as of
December 31, 2017, and recorded an additional impairment charge of $33.0 million. As part of the impairment analysis completed on December 31,
2017, the Company reconsidered the estimated useful lives of certain trade names and trademarks, and reduced the estimated useful life to one year.
The fair value of the trade names was determined using the Relief from Royalty Method of the Income Approach. The impairment charges resulted
in decreases to the carrying values of the ITPS, HS, and LLPS trade names of $23.1 million, $9.6 million, and $6.6 million, respectively, and are
included within Impairment of intangible assets in the consolidated statement of operations for the year ended December 31, 2017. The Company
did not record any impairment related to its trade names for the year ended December 31, 2016.

                                                                          85




                                                                                                                                           App. 92
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                      Page 96 of 894 PageID 470


Table of Contents

Aggregate amortization expense related to intangibles was $67.2 million, $56.8 million, and $48.0 million for the years ended December 31, 2017, 2016,
and 2015, respectively.

Estimated intangibles amortization expense for the next five years and thereafter consists of the following:

                                                                                                                              Estimated
                                                                                                                             Amortization
                                                                                                                              Expense
                       2018                                                                                              $         102,865
                       2019                                                                                                         59,953
                       2020                                                                                                         51,441
                       2021                                                                                                         43,616
                       2022                                                                                                         39,658
                       Thereafter                                                                                                  157,451
                                                                                                                         $         454,984

Goodwill

Goodwill by reporting segment consists of the following:

                                                                                                                      Currency
                                                                                                                     translation
                                                                 Goodwill            Additions       Reductions      adjustments       Goodwill(a)
               ITPS                                            $ 145,562         $  13,558       $           — $               274    $      159,394
               HS                                                 86,786                —                    —                  —             86,786
               LLPS                                              127,111                —                    —                  —            127,111
               Balance as of December 31, 2016                 $ 359,459         $ 13,558        $           — $               274    $      373,291
                                                                                                                                                     ​




               ITPS                                            $ 159,394         $ 406,522(c)    $           — $               299    $      566,215
               HS                                                 86,786                —                    —                  —             86,786
               LLPS                                              127,111                —              (32,787)(b)              —             94,324
               Balance as of December 31, 2017                 $ 373,291         $ 406,522       $      (32,787) $             299    $      747,325
                                                                                                                                                     ​




               (a)    The carrying amount of goodwill for all periods presented is net of accumulated impairment losses of $137.9 million.

               (b)    The reduction in goodwill is due to $30.1 million for impairment recorded in the fourth quarter of 2017 and $2.7 million for the
                      sale of Meridian Consulting Group, LLC in the first quarter of 2017. Refer to Note 2—Basis of Presentation and Summary of
                      Significant Accounting Policies for details of the impairment of goodwill.

               (c)    Addition to goodwill is primarily the result of the Business Combination, which resulted in $406.1 million of goodwill. Refer to
                      Note 3—Business Combinations.

The Company recorded $406.1 million of goodwill as a result of the allocation of the purchase price between assets acquired and liabilities assumed
in the Business Combination. Of the total amount of goodwill recorded, $47.0 million of goodwill is associated with net deferred tax liabilities
recorded in connection with amortizable intangible assets acquired in the Business Combination. As of the annual impairment testing date in 2017,
due to a decline in revenues and operations for the LLPS reporting unit, the Company recorded an impairment charge of $30.1 million to the
reporting unit's goodwill. No impairment charges were recorded for the year ended December 31, 2016.

                                                                            86




                                                                                                                                                         App. 93
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 97 of 894 PageID 471


Table of Contents

8. Accrued Liabilities and Other Long-Term Liabilities

Accrued liabilities consist of the following:

                                                                                                            December 31,
                                                                                                         2017          2016
                       Accrued taxes (exclusive of income taxes)                                    $    9,310 $ 3,309
                       Accrued lease exit obligations                                                    2,207    3,949
                       Accrued professional and legal fees                                              16,529    8,289
                       Deferred rent                                                                     1,204      989
                       Accrued interest                                                                 55,102    8,459
                       Accrued transaction costs                                                        18,232    2,750
                       Other accruals                                                                    1,901    1,747
                                                                                                    $ 104,485 $ 29,492
                                                                                                                              ​




Other Long-term liabilities consist of the following:

                                                                                                            December 31,
                                                                                                         2017         2016
                       Deferred revenue                                                              $     424 $    235
                       Deferred rent                                                                     7,112    6,110
                       Accrued lease exit obligations                                                    1,144      672
                       Accrued compensation expense                                                      2,776   3,783
                       Other                                                                             3,248   1,173
                                                                                                     $ 14,704 $ 11,973
                                                                                                                              ​




9. Long-Term Debt and Credit Facilities

Senior Secured Notes

Upon the closing of the Business Combination on July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First
Priority Senior Secured Notes due 2023 (the "Notes"). The Notes are guaranteed by certain subsidiaries of the Company. The Notes bear interest at
a rate of 10.0% per year. The Company pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The
Notes will mature on July 15, 2023.

Debt Refinancing

Upon the closing of the Business Combination on July 12, 2017, the $1,050.7 million outstanding balance of SourceHOV related debt facilities and
the $420.5 million outstanding balance of Novitex related debt facilities were paid off using proceeds from the Credit Agreement and issuance of the
Notes.

In accordance with ASC 470—Debt—Modifications and Extinguishments, as a result of certain lenders that participated in SourceHOV's debt
structure prior to the refinancing and the Company's debt structure after the refinancing, it was determined that a portion of the refinancing of
SourceHOV's first lien secured term loan and second lien secured term loan ("Original SourceHOV Term Loans") would be accounted for as a debt
modification, and the remaining would be accounted for as an extinguishment. The Company incurred $28.9 million in debt issuance costs related to
the new secured term loan, of which $2.8 million was third party costs. The Company recorded $7.0 million of original issue discount as part of the
refinancing. The Company expensed $1.1 million of costs related to the modified debt and capitalized the remaining $27.8 million. The Company
wrote off $30.5 million

                                                                         87




                                                                                                                                     App. 94
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 98 of 894 PageID 472


Table of Contents

of the unamortized issuance costs and discounts associated with the retirement of SourceHOV's credit facilities. The Company retained
approximately $3.3 million and $3.5 million of debt issuance costs and debt discounts, respectively, associated with the modified portion of the
Original SourceHOV Term Loans that will be amortized over the term of the new term loan, which are presented on the balance sheet as a contra-
debt liability. The Company incurred a $5.0 million prepayment penalty related to the Original SourceHOV Term Loans that was recorded as a loss
on extinguishment of debt.

The proceeds of the new debt financing were also used to pay fees and expenses incurred in connection with the Business Combination and for
general corporate purposes.

Senior Credit Facilities

On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands Branch,
Natixis, New York Branch and KKR Corporate Lending LLC (the "Credit Agreement") providing Exela Intermediate LLC, a wholly owned subsidiary
of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan
maturing July 12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022,
none of which is currently drawn. The Credit Agreement provides for the following interest rates for borrowings under the senior secured term
facility and senior secured revolving facility: at the Company's option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term
loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect
to LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0%
with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior secured
revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing
on the last day of the first full fiscal quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the
first eight payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due at maturity. As of December 31, 2017
the interest rate applicable for the first lien senior secured term loan was 9.064%.

                                                                            88




                                                                                                                                           App. 95
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 99 of 894 PageID 473


Table of Contents

Long-Term Debt Outstanding

As of December 31, 2017 and 2016, the following long-term debt instruments were outstanding:

                                                                                                                    December 31,
                                                                                                             2017                  2016
              First lien revolving credit facility(a)                                                   $         — $             63,337
              First lien secured term loan(b)                                                                     —              687,884
              Second lien secured term loan(c)                                                                    —              236,344
              Transcentra revolving credit facility                                                               —                5,000
              Transcentra term loan                                                                               —               19,250
              FTS unsecured term loan                                                                             —               15,911
              Other(d)                                                                                        17,534              11,609
              First lien credit agreement(e)                                                                 308,825                  —
              Senior secured notes(f)                                                                        970,300                  —
              Senior secured revolving credit facility(g)                                                         —                   —
              Total debt                                                                                   1,296,659           1,039,335
              Less: Current portion of long-term debt                                                        (20,565)            (55,833)
              Long-term debt, net of current maturities                                                 $ 1,276,094 $           983,502
                                                                                                                                          ​




              (a)    Net of unamortized debt issuance costs of $2.3 million as of December 31, 2016.

              (b)    Net of unamortized original issue discount and debt issuance costs of $14.6 million and $14.2 million as of December 31, 2016.

              (c)    Net of unamortized original issue discount and debt issuance costs of $7.3 million and $6.3 million as of December 31, 2016.

              (d)    Other debt represents outstanding loan balances associated with various hardware and software purchases along with loans
                     entered into by subsidiaries of the Company.

              (e)    Net of unamortized original issue discount and debt issuance costs of $9.9 million and $29.1 million as of December 31, 2017.

              (f)    Net of unamortized debt discount and debt issuance costs of $21.2 million and $8.5 million as of December 31, 2017.

              (g)    Debt issuance costs of $3.0 million were capitalized as an asset and will be amortized ratably over the term of the facility. Debt
                     issuance costs are included in Other Non Current Assets on the balance sheet.

                                                                         89




                                                                                                                                              App. 96
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 100 of 894 PageID 474


Table of Contents

As of December 31, 2017, maturities of long-term debt are as follows:

                                                                                                                        Maturity
                       2018                                                                                         $        20,565
                       2019                                                                                                  12,547
                       2020                                                                                                  19,190
                       2021                                                                                                  19,865
                       2022                                                                                                  17,555
                       Thereafter                                                                                         1,275,625
                       Total long-term debt                                                                               1,365,347
                       Less: Unamortized discount and debt issuance costs                                                   (68,688)
                                                                                                                    $     1,296,659
                                                                                                                                   ​




As of December 31, 2017 and 2016, the Company had outstanding irrevocable letters of credit totaling approximately $20.9 million and $9.3 million,
respectively, under a revolving credit facility.

10. Income Taxes

The Company provides for income taxes using an asset and liability approach, under which deferred income taxes are provided based upon enacted
tax laws and rates applicable to periods in which the taxes become payable.

For financial reporting purposes, income/ (loss) before income taxes includes the following components:

                                                                                                   Year Ended December 31,
                                                                                            2017             2016          2015
                       United States                                                    $   (279,822) $      (71,171) $     (79,054)
                       Foreign                                                                15,291          11,281          7,338
                                                                                        $   (264,531) $      (59,890) $     (71,716)
                                                                                                                                   ​




The provision for federal, state, and foreign income taxes consists of the following:

                                                                                                   Year Ended December 31,
                                                                                            2017            2016           2015
                       Federal
                         Current                                                        $       (722) $           — $           (63)
                         Deferred                                                            (59,425)         (8,961)       (27,931)
                       State
                         Current                                                               1,405             830          1,203
                         Deferred                                                             (7,176)         (2,740)        (2,696)
                       Foreign
                         Current                                                               5,794           3,112           (774)
                         Deferred                                                               (122)         (4,028)         3,449
                       Income Tax Benefit                                               $    (60,246) $      (11,787) $     (26,812)
                                                                                                                                   ​




                                                                          90




                                                                                                                                       App. 97
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 101 of 894 PageID 475
 Table of Contents

The differences between income taxes expected by applying the U.S. federal statutory tax rate of 35% and the amount of income taxes provided are
as follows:

                                                                                                    Year Ended December 31,
                                                                                             2017            2016           2015
                       Tax at statutory rate                                             $   (92,586) $      (20,962) $     (25,101)
                         Add (deduct)
                            State income taxes                                                (4,219)          1,483            905
                            Foreign income taxes                                                (565)         (1,356)         2,654
                            Nondeductible transaction costs                                   27,311              —              —
                            Nondeductible goodwill impairment                                 10,497              —              —
                            Permanent differences                                                438           4,405           (172)
                            Changes in valuation allowance                                    (6,159)          6,075         (6,880)
                            Unremitted earnings                                                   —            1,686             —
                            Changes in U.S. tax rates                                         (4,784)             —              —
                            Deemed mandatory repatriation                                      7,441              —              —
                            Other                                                              2,380          (3,118)         1,782
                       Income Tax Benefit                                                $   (60,246) $      (11,787) $     (26,812)
                                                                                                                                   ​




The Tax Cuts and Jobs Act ("TCJA") was signed by the President of the United States and enacted into law on December 22, 2017. The TCJA
significantly changes U.S. tax law by reducing the U.S. corporate income tax rate to 21.0% from 35.0%, adopting a territorial tax regime, creating new
taxes on certain foreign sourced earnings and imposing a one-time transition tax on the undistributed earnings of certain non-U.S. subsidiaries.

Accounting Standards Codification Topic 740, Income Taxes ("ASC 740") requires companies to account for the tax effects of changes in income
tax rates and laws in the period in which legislation is enacted (December 22, 2017). ASC 740 does not specifically address accounting and
disclosure guidance in connection with the income tax effects of the TCJA. Consequently, on December 22, 2017, the Securities and Exchange
Commission staff issued Staff Accounting Bulletin No. 118 ("SAB 118"), to address the application of ASC 740 in the reporting period that includes
the date the TCJA was enacted. SAB 118 allows companies a reasonable period of time to complete the accounting for the income tax effects of the
TCJA.

At December 31 2017, the Company has not completed the accounting for the income tax effects of the TCJA. However, pursuant to SAB 118, the
Company has made provisional estimates of the effects of existing deferred tax assets and liabilities and the one-time transition tax. The Company
recognized a $9.4 million provisional tax benefit to Continuing Operations on revaluing its existing net deferred tax liability at the reduced corporate
tax rate of 21.0%. Also, the Company determined that a $9.1 million provisional tax was due on estimated earnings and profits subject to the deemed
mandatory repatriation. However, a payable was not recorded by the Company since the Company's net operating loss carryforward at December
31, 2017 can be used to offset the mandatory repatriation tax.

The TCJA subjects US stockholders to tax on global intangible low-taxed income ("GILTI") earned by certain foreign subsidiaries. Pursuant to
FASB Staff Q&A, Topic 740, No. 5, Accounting for Global Intangible Low-Taxed Income, the Company can make an accounting policy election to
either recognize deferred taxes for temporary basis differences expected to reverse as GILTI in subsequent periods or recognize the tax expense
related to GILTI as a period cost in the year the tax is incurred. The GILTI provisions are complex and the Company expects additional clarification
and interpretive guidance to be released by the Treasury subsequent to the issuance of the Company's annual financial statements. The Company
has not elected an accounting policy related to GILTI but will continue evaluating the application of the GILTI provisions during the SAB 118
measurement period.

                                                                           91




                                                                                                                                         App. 98
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 102 of 894 PageID 476


Table of Contents

The provisional tax effects reflected in the financial statements are subject to change due to, among other things, additional analysis and receipt of
final data as well as the release of new authoritative and interpretive guidance. The Company expects to complete its accounting for the effects of
the TCJA after the filing of the U.S. federal consolidated and state tax returns in 2018.

The components of deferred income tax liabilities and assets are as follows:

                                                                                                        Year Ended December 31,
                                                                                                         2017           2016
                       Deferred income tax liabilities:
                       Book over tax basis of intangible and fixed assets                           $    (113,844) $    (108,419)
                       Unremitted foreign earnings                                                             —          (1,686)
                       Other, net                                                                   $      (2,684) $      (7,781)
                       Total deferred income tax liabilities                                             (116,528)      (117,886)

                       Deferred income tax assets:
                       Allowance for doubtful accounts and receivable adjustments                   $       1,401 $        2,112
                       Inventory                                                                            1,807          3,076
                       Accrued liabilities                                                                  9,586          9,554
                       Net operating loss and tax credit carryforwards                                    196,633        232,226
                       Tax deductible goodwill                                                              3,862          6,806
                       Other, net                                                                          15,518         18,364
                       Total deferred income tax assets                                             $     228,807 $      272,138

                       Valuation allowance                                                               (108,622)      (170,821)
                       Total net deferred income tax assets (liabilities)                           $       3,657 $      (16,569)
                                                                                                                                  ​




Gross deferred tax assets are reduced by valuation allowances to the extent the Company determines it is not more-likely-than-not the deferred tax
assets are expected to be realized. At December 31, 2017, the Company recognized $108.6 million of valuation allowances against gross deferred tax
assets primarily related to net operating loss and tax credit carryforwards. Of this amount, approximately $84.6 million and $8.7 million of the total
valuation allowance was related to U.S. federal and state limitations on the utilization of net operating loss carryforwards due to numerous changes
in ownership. The remaining $15.3 million of the valuation allowance was related to non-limited U.S. federal and non-US net operating losses and
tax credits that are not expected to be realizable. In connection with the Novitex acquisition, the Company recorded additional taxable temporary
differences that provided support for reducing $14.0 million of valuation allowance established in the prior period, and resulted in an income tax
benefit. The remaining reduction in the valuation allowance attributable to net deferred tax liabilities acquired in the Novitex acquisition was offset
by an increase in valuation allowance on current year losses that are not more-likely-than-not to be realized.

The net change during the year in the total valuation allowance was a decrease of $62.2 million primarily related to the revaluation of deferred tax
assets and liabilities at the reduced corporate rate of 21.0%. The reduction of net deferred tax assets due to the rate revaluation also decreased the
amount of the valuation allowance by the same amount resulting in no overall net impact to the Company's income tax provision.

Section 382 of the Internal Revenue Code of 1986, as amended (the Code), limits the amount of U.S. tax attributes (net operating loss and tax credit
carryforwards) following a change in ownership. The Company has determined that an ownership change occurred under Section 382 on April 3,
2014 and October 31, 2014 for the Pangea group and on October 31, 2014 for the SourceHOV Holdings

                                                                            92




                                                                                                                                        App. 99
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 103 of 894 PageID 477


Table of Contents

group. The Section 382 limitations significantly limit the pre-acquisition Pangea net operating losses. Accordingly, upon the October 31, 2014
change in control, most of the historic Pangea federal net operating losses were limited and a valuation allowance has been established against the
related deferred tax asset. Following the filing of the October 31, 2014, Pangea federal tax returns and further Section 382 analysis, management
finalized the amount of the limitation and as a result, approximately $3.5 million of the valuation allowance was released in 2015. Management has
concluded that the U.S. tax attributes after Section 382 limitations were applied are more likely than not to be realized. With regard to Pangea's
foreign subsidiaries, it was determined that most deferred tax assets are not likely to be realized and valuation allowances have been established.
The Section 382 limit that applied to the historic SourceHOV LLC group is greater than the net operating losses and tax credits generated in the
predecessor periods. Therefore, no additional valuation allowances were established relating to Section 382 limitations other than the pre-2011
Section 382 limitations that applied.

Included in deferred tax assets are federal, foreign and state net operating loss carryforwards, federal general business credit carryforwards and
state tax credit carryforwards due to expire beginning in 2018 through 2037. As of December 31, 2017, the Company has federal and state income tax
net operating loss (NOL) carryforwards of $756.6 million and $465.9 million, which will expire at various dates from 2018 through 2037. Such NOL
carryforwards expire as follows:

                                                                                                              State and Local
                                                                                              Federal NOL          NOL
                      2018 - 2021                                                            $    116,285 $           30,400
                      2022 - 2026                                                                 117,314             79,355
                      2027 - 2037                                                                 523,025            356,172
                                                                                             $    756,624 $          465,927
                                                                                                                                ​




As of December 31, 2017, the Company has foreign net operating loss carryforwards of $28.8 million, $7.8 million of which were generated by
BancTec Holding N.V. and BancTec B.V., and will expire at various dates from 2018 through 2026, and the rest of which can be carried forward
indefinitely.

Since the 2014 Reorganization did not result in a new tax basis of assets and liabilities for the Company, some of the goodwill continues to be
deductible over the remaining amortization period for tax purposes. At December 31, 2017, approximately $63.9 million of the Company's goodwill is
tax deductible, $25.4 million of which is carried over from the 2014 Reorganization. Additionally, the Company has tax deductible goodwill of $26.5
million in connection with the TransCentra acquisition, and $12.0 million in connection with the Novitex acquisition as of December 31, 2017. These
amounts were related to the tax basis carried over from the seller.

The Company adopted the provision of accounting for uncertainty in income taxes in the Topic of the ASC 740. ASC 740 clarifies the accounting
for uncertain tax positions in the Company's financial statements and prescribes a recognition threshold and measurement attribute for financial
statement disclosure of tax positions taken or expected to be taken on tax returns. The total amount of unrecognized tax benefits at December 31,
2017 is $1.0 million, and if recognized $0.5 million would benefit the effective tax rate. Total accrued interest and penalties recorded on the
Consolidated Balance Sheet were $3.0 million and $2.6 million at December 31, 2017 and 2016, respectively. The total amount of interest and
penalties recognized in the Consolidated Statement of Operations at December 31, 2017 was $0.4 million. The Company does not anticipate a
significant change in the amount of unrecognized tax benefits during 2017.

                                                                        93




                                                                                                                                    App. 100
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 104 of 894 PageID 478


Table of Contents

The following is a tabular reconciliation of the total amounts of unrecognized tax benefits:

                                                                                                      Year Ended December 31,
                                                                                                   2017        2016        2015
                       Unrecognized tax benefits—January 1                                     $   999 $ 1,287 $ 2,760
                         Gross increases—tax positions in prior period                               9      —       —
                         Gross decreases—tax positions in prior period                              39     (31)   (916)
                         Gross increases—tax positions in current period                            —       45      70
                         Settlement                                                                 —     (103)   (110)
                         Lapse of statute of limitations                                            —     (199)   (517)
                       Unrecognized tax benefits—December 31                                   $ 1,047 $   999 $ 1,287
                                                                                                                                  ​




The Company files income tax returns in the U.S. and various state and foreign jurisdictions. The statute of limitations for U.S. purposes is open for
tax years ending on or after December 31, 2013, However, NOLs generated in years prior to 2013 and utilized in future periods may be subject to
examination by U.S. tax authorities. State jurisdictions that remain subject to examination are not considered significant. The Company has
significant foreign operations in India and Europe. The Company may be subject to examination by the India tax authorities for tax periods ending
on or after March 31, 2011.

The Company recorded a provisional amount for the deemed mandatory repatriation of its total post-1986 earnings and profits that were previously
deferred from US income taxes. The deemed mandatory repatriation was based in part on the amount of untaxed earnings held in cash and other
specified assets. The Company notes the final amount of earnings and profits may change based on the completion of the Company's US federal
tax return and the actual amounts held in cash and other specified assets. At December 31, 2017, the Company has not changed its prior indefinite
reinvestment assertion on undistributed earnings related to certain foreign subsidiaries. As such, no additional taxes including foreign withholding
taxes have been provided on these undistributed earnings. Additionally, the Company does not indefinitely reinvest earnings in Canada, China,
India, Mexico and Philippines.

11. Employee Benefit Plans

German Pension Plan

The Company's subsidiary in Germany provides pension benefits to eligible retirees. Employees eligible for participation includes all employees
who started working for the Company prior to September 30, 1987 and have finished a qualifying period of at least 10 years. The Company accrues
the cost of these benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
measurement date for this plan.

U.K. Pension Plan

The Company's subsidiary in the United Kingdom provides pension benefits to eligible retirees and eligible dependents. Employees eligible for
participation included all full-time regular employees who were more than three years from retirement prior to October 2001. A retirement pension or
a lump-sum payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the cost of these
benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement date for
this plan.

The German pension plan is an unfunded plan and therefore has no plan assets. The expected rate of return assumptions for plan assets relate
solely to the UK plan and are based mainly on historical performance achieved over a long period of time (15 to 20 years) encompassing many
business and

                                                                          94




                                                                                                                                      App. 101
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 105 of 894 PageID 479


Table of Contents

economic cycles. The Company assumed a weighted average expected long-term rate on plan assets of 4.25%.

Funded Status

The change in benefit obligations, the change in the fair value of the plan assets and the funded status of the Company's pension plans (except for
the German pension plan which is unfunded) and the amounts recognized in the Company's consolidated financial statements are as follows:

                                                                                                                   Year ended
                                                                                                                 December 31,
                                                                                                              2017            2016
                Change in Benefit Obligation:
                Benefit obligation at beginning of period                                                 $    82,320 $       76,569
                Service cost                                                                                        8             11
                Interest cost                                                                                   2,288          2,667
                Plan participants' contributions                                                                   —              —
                Actuarial loss                                                                                  1,021         19,330
                Plan curtailment                                                                                   —              —
                Benefits paid                                                                                  (1,797)        (2,042)
                Foreign-exchange rate changes                                                                   7,674        (14,215)
                Benefit obligation at end of year                                                         $    91,514 $       82,320
                                                                                                                                     ​




                Change in Plan Assets:
                Fair value of plan assets at beginning of period                                          $    52,538 $       55,909
                Actual return on plan assets                                                                    6,579          6,790
                Employer contributions                                                                          2,297          1,770
                Plan participants' contributions                                                                   —              —
                Benefits paid                                                                                  (1,782)        (2,031)
                Foreign-exchange rate changes                                                                   5,254         (9,900)
                Fair value of plan assets at end of year                                                       64,886         52,538
                Funded status at end of year                                                              $   (26,628) $     (29,782)
                                                                                                                                     ​




                Net amount recognized in the Consolidated Balance Sheets:
                Accrued compensation and benefits(a)                                                      $    (1,551)        (1,479)
                Pension liability(b)                                                                      $   (25,077) $     (28,303)
                Amounts recognized in accumulated other comprehensive loss, net of tax consist of:
                Net actuarial loss                                                                            (11,054)       (12,339)
                Net amount recognized in accumulated other comprehensive loss, net of tax                 $   (11,054) $     (12,339)
                                                                                                                                     ​




                Plans with underfunded or non-funded accumulated benefit obligation:

                Aggregate projected benefit obligation                                                    $    91,514 $       82,320
                Aggregate accumulated benefit obligation                                                  $    91,514 $       82,320
                Aggregate fair value of plan assets                                                       $    64,886 $       52,538


                (a)   Germany pension represents only a portion of the accrued compensation and benefits balance presented in the consolidated
                      balance sheet.

                (b)   Consolidated balance of $25,496 and $28,712 includes UK pension of $25,077 and $28,303, for the years ended December 31,
                      2017 and 2016, respectively, and minimum regulatory benefit for a Philippines legal entity.

                                                                        95




                                                                                                                                         App. 102
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 106 of 894 PageID 480
 Table of Contents

Amounts in Accumulated Other Comprehensive Loss Expected to be Recognized in Net Periodic Benefit Costs in 2017

The liability recorded on the Company's consolidated balance sheets representing the net unfunded status of this plan is different than the
cumulative expense recognized for this plan. The difference relates to losses that are deferred and that will be amortized into periodic benefit costs
in future periods. These unamortized amounts are recorded in Accumulated Other Comprehensive Loss in the consolidated balance sheets.

As of December 31, 2017, the estimated pre-tax amount that will be amortized from accumulated other comprehensive loss into net periodic benefit
cost over the next year will be net actuarial loss of $3.1 million and prior service cost of $0.1 million.

Tax Effect on Accumulated Other Comprehensive Loss

As of December 31, 2017 and 2016, the Company recorded actuarial losses of $11.1 million and $12.3 million, respectively, which is net of a deferred
tax benefit of $2.0 million and $2.5 million, respectively.

Pension and Postretirement Expense

The components of the net periodic benefit cost are as follows:

                                                                                                     Year ended December 31,
                                                                                                 2017         2016          2015
                       Service cost                                                          $        8 $          11 $        735
                       Interest cost                                                              2,288         2,667        2,926
                       Expected return on plan assets                                            (2,392)       (2,623)      (2,696)
                       Curtailment recognized                                                        —             —          (258)
                       Amortization:                                                                               —            —
                          Amortization of prior service cost                                       (134)         (141)        (159)
                          Amortization of net (gain) loss                                         2,063           891        1,426
                       Net periodic benefit cost                                             $    1,833 $         805 $      1,974
                                                                                                                                   ​




Valuation

The Company uses the corridor approach and projected unit credit method in the valuation of its defined benefit plans for the UK and Germany,
respectively. The corridor approach defers all actuarial gains and losses resulting from variances between actual results and economic estimates or
actuarial assumptions. For defined benefit pension plan, these unrecognized gains and losses are amortized when the net gains and losses exceed
10% of the greater of the market-related value of plan assets or the projected benefit obligation at the beginning of the year. The amount in excess
of the corridor is amortized over 15 years. Similarly, the Company used the Projected Unit Credit Method for the German Plan, and evaluated the
assumptions used to derive the related benefit obligations consisting primarily of financial and demographic assumptions including commencement
of employment, biometric decrement tables, retirement age, staff turnover. The projected unit credit method determines the present value of the
Company's defined benefit obligations and related service costs by taking into account each period of service as giving rise to an additional unit of
benefit entitlement and measures each unit separately in building up the final obligation. Benefit is attributed to periods of service using the plan's
benefit formula, unless an employee's service in later years will lead to a materially higher of benefit than in earlier years, in which case a straight-
line basis is used.

                                                                           96




                                                                                                                                        App. 103
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 107 of 894 PageID 481


Table of Contents

The following tables set forth the principal actuarial assumptions used to determine benefit obligation and net periodic benefit costs:

                                                                                                                 December 31,
                                                                                                      2017      2016     2017      2016
                                                                                                             UK              Germany
                Weighted-average assumptions used to determine benefit obligations:
                Discount rate                                                                         2.50%      2.70%     2.40%    2.45%
                Rate of compensation increase                                                         N/A        N/A       1.00%    1.00%

                Weighted-average assumptions used to determine net periodic benefit cost:
                Discount rate                                                                         2.70%      3.90%    N/A      N/A
                Expected asset return                                                                 4.34%      5.15%    N/A      N/A
                Rate of compensation increase                                                         N/A        N/A      N/A      N/A

The Germany plan is an unfunded plan and therefore has no plan assets. The expected rate of return assumptions for plan assets relates solely to
the UK plan and are based mainly on historical performance achieved over a long period of time (15 to 20 years) encompassing many business and
economic cycles. Adjustments, upward and downward, may be made to those historical returns to reflect future capital market expectations; these
expectations are typically derived from expert advice from the investment community and surveys of peer company assumptions.

The Company assumed a weighted average expected long-term rate of return on plan assets for the overall scheme of 4.25%. The Company's
expected rate of return for equities is derived by applying an equity risk premium to the expected yield on the fixed-interest 15-year U.K.
government gilts. The Company evaluated a number of indicators including prevailing market valuations and conditions, corporate earnings
expectations, and the estimates of long-term economic growth and inflations to derive the equity risk premium. The expected return on the gilts and
corporate bonds typically reflect market conditions at the balance sheet date, and the nature of the bond holdings.

The discount rate assumption was developed considering the current yield on an investment grade non-gilt index with an adjustment to the yield to
match the average duration of the index with the average duration of the plan's liabilities. The index utilized reflected the market's yield requirements
for these types of investments.

The inflation rate assumption was developed considering the difference in yields between a long-term government stocks index and a long-term
index-linked stocks index. This difference was modified to consider the depression of the yield on index-linked stocks due to the shortage of supply
and high demand, the premium for inflation above the expectation built into the yield on fixed-interest stocks and the UK government's target rate
for inflation (CPI) at 2.0%.The assumptions used are the best estimates chosen from a range of possible actuarial assumptions which, due to the
time scale covered, may not necessarily be borne out in practice.

Plan Assets

The investment objective for the plan is to earn, over moving fifteen to twenty year periods, the long-term expected rate of return, net of investment
fees and transaction costs, to satisfy the benefit obligations of the plan, while at the same time maintaining sufficient liquidity to pay benefit
obligations and proper expenses, and meet any other cash needs, in the short-to medium-term.

The Company's investment policy related to the defined benefit plan is to continue to maintain investments in government gilts and highly rated
bonds as a means to reduce the overall risk of assets held in the fund. No specific targeted allocation percentages have been set by category, but
are at the direction and discretion of the plan trustees. During 2017 and 2016, all contributions made to the fund were in these categories.

                                                                           97




                                                                                                                                          App. 104
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 108 of 894 PageID 482


Table of Contents

The weighted average allocation of plan assets by asset category is as follows:

                                                                                                             December 31,
                                                                                                      2017       2016       2015
                       U.S. and international equities                                                 45.0%      42.0%      41.0%
                       UK government and corporate bonds                                               20.0%      21.0%      20.0%
                       Diversified growth fund                                                         35.0%      37.0%      39.0%
                       Total                                                                          100.0%     100.0%     100.0%
                                                                                                                                   ​




The following tables set forth, by category and within the fair value hierarchy, the fair value of the Company's pension assets at December 31, 2017
and 2016:

                                                                                                          December 31, 2017
                                                                                             Total        Level 1      Level 2         Level 3
               Asset Category:
               Cash                                                                      $    256 $    256 $                — $             —
               Equities:                                                                       —
                 U.S.                                                                      17,307   17,307                  —               —
                 International                                                             11,539   11,539                  —               —
               Fixed Income Securities:                                                        —
                 Corporate bonds                                                           12,884   12,884                  —               —
               Other investments:                                                              —
                 Diversified growth fund                                                   22,900   22,900                  —               —
               Total fair value                                                          $ 64,886 $ 64,886 $                — $             —
                                                                                                                                                 ​




                                                                                                          December 31, 2016
                                                                                             Total        Level 1      Level 2         Level 3
               Asset Category:
               Cash                                                                      $       315 $         315 $        — $             —
               Equities:
                 U.S.                                                                        13,171          13,171         —               —
                 International                                                                8,781           8,781         —               —
               Fixed Income Securities:
                 UK Gilts                                                                    10,962          10,962         —               —
               Other investments:
                 Diversified growth fund                                                   19,309   19,309                  —               —
               Total fair value                                                          $ 52,538 $ 52,538 $                — $             —
                                                                                                                                                 ​




The plan assets for the UK are categorized as follows, as applicable:

Level 1: Any asset for which a unit price is available and used without adjustment, cash balances, etc.

Level 2: Any asset for which the amount disclosed is based on market data, for example a fair value measurement based on a present value
technique (where all calculation inputs are based on data).

Level 3: Other assets. For example, any asset value with a fair value adjustment made not based on available indices or data.

                                                                         98




                                                                                                                                                     App. 105
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 109 of 894 PageID 483
 Table of Contents

Employer Contributions

The Company's funding is based on governmental requirements and differs from those methods used to recognize pension expense. The Company
made contributions of $2.3 million to its pension plans during the year ended December 31, 2017. The Company has fully funded the pension plans
for 2017 based on current plan provisions. The Company expects to contribute $2.5 million to the pension plans during 2018, based on current plan
provisions.

Estimated Future Benefit Payments

The estimated future pension benefit payments expected to be paid to plan participants are as follows:

                                                                                                                          Estimated
                                                                                                                           Benefit
                                                                                                                          Payments
                       Year ended December 31,
                       2018                                                                                           $       1,126
                       2019                                                                                                   1,364
                       2020                                                                                                   1,578
                       2021                                                                                                   1,739
                       2022                                                                                                   1,937
                       2023 - 2027                                                                                           13,284
                       Total                                                                                          $      21,028
                                                                                                                                      ​




12. Commitments and Contingencies

Litigation

The Company is, from time to time, involved in certain legal proceedings, inquiries, claims and disputes, which arise in the ordinary course of
business. Although management cannot predict the outcomes of these matters, management does not believe these actions will have a material,
adverse effect on the Company's consolidated balance sheets, consolidated statements of operations or consolidated statements of cash flows.

Appraisal Demand

On September 21, 2017, former stockholders of the wholly-owned subsidiary SourceHOV, who allege combined ownership of 10,304 shares of
SourceHOV Common Stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean
Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No. 2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the Business
Combination, which gave rise to appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a
determination of the fair value of their shares at the time of the Business Combination; an order that SourceHOV pay that value to the petitioners,
together with interest at the statutory rate; and an award of costs, attorneys' fees, and other expenses.

On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). At this early stage of the litigation,
the Company is unable to predict the outcome of the Appraisal Action or estimate any loss or range of loss that may arise from the Appraisal
Action.

                                                                            99




                                                                                                                                          App. 106
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 110 of 894 PageID 484


Table of Contents

Lease Commitments

The Company leases various office buildings, machinery, equipment, and vehicles. Future minimum lease payments under capital leases, included in
long-term obligations, and non-cancelable operating leases at December 31, 2017 are as follows:

                                                                                            Capital     Operating
                                                                                            Leases       Lease        Total
                       2018                                                             $     18,268 $ 36,945 $ 55,213
                       2019                                                                   11,260    27,143    38,403
                       2020                                                                    6,637    21,786    28,423
                       2021                                                                    5,611    15,970    21,581
                       2022                                                                    2,070    11,424    13,494
                       Thereafter                                                              4,880    16,361    21,241
                       Total minimum lease payments                                     $     48,726 $ 129,629 $ 178,355
                       Less: Amounts representing interest                                    (7,157)
                       Total net minimum lease payments                                       41,569
                       Less: Current portion of obligations under capital leases             (15,611)
                       Long-term portion of obligations under capital leases            $     25,958
                                                                                                                              ​




Rent expense for all operating leases was $60.3 million, $36.7 million, and $30.7 million for the years ended December 31, 2017, 2016, and 2015,
respectively.

Contract-Related Contingencies

The Company has certain contingent liabilities that arise in the ordinary course of providing services to its customers. These contingencies are
generally the result of contracts that require the Company to comply with certain performance measurements or the delivery of certain services by a
specified deadline. The Company believes the liability, if any, incurred under these contract provisions will not have a material adverse effect on the
Company's consolidated balance sheets, consolidated statements of operations or consolidated statements of cash flows.

The Company has certain contingent liabilities related to prior acquisitions. The Company adjusts these liabilities to fair value at each reporting
period. The Company had a $0.7 million liability related to HandsOn Global Management's ("HGM") acquisition of BancTec, Inc. for both December
31, 2017 and 2016, respectively. The fair value is determined using an earn out method based on the agreement terms. This fair value measurement
represents a Level 3 measurement as it is based on significant inputs not observable in the market. Significant judgment is employed in determining
the appropriateness of these assumptions.

13. Fair Value Measurement

Assets and Liabilities Measured at Fair Value on a Non-Recurring Basis

The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts payable approximated their
fair value as of December 31, 2017 and December 31, 2016 due to the relative short maturity of these instruments. Management estimates the fair
values of the secured term loan and secured notes at approximately 96.8% and 97.5%, respectively, of the respective principal balance outstanding
as of December 30, 2017. The carrying value approximates the fair value for the long-term debt. The Company acquired $11.7 million of other

                                                                          100




                                                                                                                                       App. 107
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 111 of 894 PageID 485


Table of Contents

long-term debt from Novitex (refer to Note 3), which primarily relates to the financing of equipment. Other debt represents the Company's
outstanding loan balances associated with various hardware and software purchases along with loans entered into by subsidiaries of the Company
and as such, the cost incurred would approximate fair value. Property and equipment, intangible assets, capital lease obligations, and goodwill are
not required to be re-measured to fair value on a recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such
evaluation indicates that impairment exists, the respective asset is written down to its fair value.

The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the debt, the Company's credit
rating, and the current risk-free rate. The Company's contingent liabilities related to prior acquisitions are re-measured each period and represent a
Level 2 measurement as it is based on using an earn out method based on the agreement terms.

The Company determined the fair value of the interest rate swap using Level 2 inputs. The Company uses closing prices as provided by a third
party institution. (Refer to Note 2—Basis of Presentation and Summary of Significant Accounting Policies).

The following table provides the carrying amounts and estimated fair values of the Company's financial instruments as of December 31, 2017 and
December 31, 2016:


                                                                        Carrying        Fair                Fair Value Measurements
               As of December 31, 2017                                  Amount          Value        Level 1         Level 2      Level 3
               Recurring and nonrecurring assets and liabilities:
               Acquisition contingent liability                     $        721 $       721 $            — $         — $            721
               Long-term debt                                          1,276,094   1,308,478              —    1,308,478              —
               Interest rate swap                                          1,297       1,297              —        1,297              —
                                                                    $ 1,278,112 $ 1,310,496 $             — $ 1,309,775 $            721
                                                                                                                                            ​




                                                                            Carrying    Fair                Fair Value Measurements
               As of December 31, 2016                                      Amount      Value        Level 1         Level 2      Level 3
               Recurring and nonrecurring assets and liabilities:
               Acquisition contingent liability                         $      721 $       721 $          — $         — $            721
               Long-term debt                                              983,502   1,009,913            —    1,009,913              —
                                                                        $ 984,223 $ 1,010,634 $           — $ 1,009,913 $            721
                                                                                                                                            ​




The significant unobservable inputs used in the fair value of the Company's acquisition contingent liabilities are the discount rate, growth
assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate would have resulted in a lower (higher) fair value
measurement. Significant increases (decreases) in the forecasted financial information would have resulted in a higher (lower) fair value
measurement. For all significant unobservable inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs
would not necessarily result in a directionally similar change in the other based on the current level of billings.

                                                                             101




                                                                                                                                                App. 108
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 112 of 894 PageID 486


Table of Contents

The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for which a reconciliation is
required:

                                                                                                                    December 31,
                                                                                                                  2017      2016
                       Balance as of January 1,                                                               $ 721 $ 1,513
                       Payments/Reductions                                                                       —     (792)
                       Balance as of December 31,                                                             $ 721 $   721
                                                                                                                                       ​




14. Stock-Based Compensation

At Closing, SourceHOV had 24,535 restricted stock units ("RSUs") outstanding under its 2013 Long Term Incentive Plan ("2013 Plan").
Simultaneous with the Closing, the 2013 Plan, as well as all vested and unvested RSUs under the 2013 Plan, were assumed by Ex-Sigma, LLC ("Ex-
Sigma"), an entity formed by the former SourceHOV equity holders, which is also the Company's principal stockholder. In accordance with U.S.
GAAP, the Company will continue to incur compensation expense related to the 9,880 unvested RSUs as of July 12, 2017 on a straight-line basis
until fully vested, as the recipients of the RSUs are employees of the Company. Subject to continuous employment and other terms of the 2013 Plan,
all remaining unvested RSUs with an initial vesting period of 3 or 4 years will vest by April 2019. Stock-based compensation expense is recorded as
personnel and related costs within Selling, general, and administrative expenses. The Company incurred total compensation expense of $6.7 million
and $7.1 million related to these awards for the years ended December 31, 2017 and 2016, respectively.

Exela 2018 Stock Incentive Plan

On December 20, 2017, Exela's 2018 Stock Incentive Plan (the "2018 Plan") became effective. The 2018 Plan provides for the grant of incentive and
nonqualified stock options, restricted stock, restricted stock units, stock appreciation rights, performance awards, and other stock-based
compensation to eligible participants. Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value
per share of the underlying stock at the grant date. The plan administrator determines the vesting period for each option award on the grant date,
and the options generally expire 10 years from the grant date. The Company will be authorized to issue up to 8,323,764 shares of Common Stock. No
awards have been issued under the 2018 Plan as of December 31, 2017.

A summary of the status of restricted stock units as of December 31, 2017 and 2016, and the changes during the years then ended is presented as
follows:

                                                                                                  Weighted
                                                                                                 Remaining             Aggregate
                                                                                   Number      Contractual Life      Intrinsic Value
                                                                                  of Shares        (Years)                 ($)
                       Nonvested as of January 1, 2016                                7,301                2.13 $              1,587
                       Shares granted                                                 6,375                                       —
                       Shares forfeited                                                (250)                                      —
                       Shares vested                                                 (4,539)                                      —
                       Nonvested as of December 31, 2016                              8,887                2.01                1,567
                       Shares granted                                                    —                                        —
                       Shares forfeited                                              (1,192)                                      —
                       Shares vested                                                 (2,295)                                      —
                       Nonvested as of December 31, 2017                              5,400                1.33 $              1,633
                                                                                                                                       ​




                                                                          102




                                                                                                                                           App. 109
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 113 of 894 PageID 487


Table of Contents

For the 6,375 restricted stock units issued during 2016, the fair value of the awards was estimated based on the estimated enterprise value of
SourceHOV, determined under a market approach. SourceHOV determined the enterprise value by performing a guideline public company analysis,
and determining multiples to apply based on guideline public companies' enterprise value ratios, in accordance with the Guideline Public Company
Method. The enterprise value was reduced by outstanding debt to determine the fair value of the Company's equity, which was adjusted for
discounts attributable to lack of control and marketability.

As of December 31, 2017, there was approximately $6.0 million of total unrecognized compensation expense related to restricted stock of which will
be recognized over the respective service period, approximately 1.33 years. There were 24,535 restricted stock units outstanding, of which 5,400
were unvested. As of December 31, 2016, there were 25,727 restricted stock units outstanding, of which 8,887 were unvested.

Awards to Non- employees

At Closing, the Company issued 3,609,375 shares of Common Stock to advisors who are not affiliates of the Company at the Closing in exchange
for services provided. The shares issued were fully vested at the Closing. The Company records equity instruments issued to non-employees as
expense at the fair value. For the year ended December 31, 2017, the Company recorded expense related to these non-employee advisors of $28.6
million in Selling, general and administrative expense, based on the fair value of $8.00 per share.

15. Stockholders' Equity

The following description summarizes the material terms and provisions of the securities that the Company has authorized.

Common Stock

The Company is authorized to issue 1,600,000,000 shares of Common Stock. At Closing, the Company had 146,910,648 shares of Common Stock
outstanding, of which: a) 80,600,000 shares were issued to Ex-Sigma 2, LLC, b) 30,600,000 shares were issued to the sole stockholder of Novitex, c)
12,093,331 shares were issued to the stockholders of Quinpario who did not redeem their shares, d) 3,609,375 shares were issued to certain third
party advisors involved in the Business Combination, and e) 16,358,389 shares were issued to holders as part of a secondary offering at $8.00 per
share with an additional 2,399,553 bonus shares issued. Certain stockholders of Quinpario were offered 25% Common Stock bonuses if they
executed conversion agreements within a specified time limit. Seven Quinpario stockholders returned the agreements and were awarded 841,876
additional shares. As of December 31, 2017, there were no additional issuances of Common Stock other than the conversion of 3,000,000 shares of
Series A Preferred Stock being converted into 3,667,803 shares of Common Stock. In January 2018, 1,625,000 shares of Series A Preferred Stock were
converted into 1,986,767 shares of Common Stock. As of December 31, 2017, there were 150,578,451 shares of Common Stock issued and 150,529,151
shares outstanding.

Except as otherwise required by law or as otherwise provided in any certificate of designation for any series of preferred stock or as provided for in
the Director Nomination Agreements, the holders of Exela Common Stock possess all voting power for the election of Exela's directors and all other
matters requiring stockholder action and will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders
of Exela Common Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Exela Common Stock will be
entitled to receive such dividends and other distributions, if any, as may be declared from time to time by the board of directors in its discretion out
of funds legally available therefor and shall share equally on a

                                                                          103




                                                                                                                                       App. 110
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 114 of 894 PageID 488


Table of Contents

per share basis in such dividends and distributions. The holders of the Common Stock have no conversion, preemptive or other subscription rights
and there are no sinking fund or redemption provisions applicable to the Common Stock.

Preferred Stock

The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be
determined from time to time by the board of directors. At the Closing, the Company issued 9,194,233 shares of Series A Preferred Stock. Refer to
Note 3 for additional details about the Business Combination. The par value of the Series A Preferred Stock is $0.0001 per share. Each share of
Series A Preferred Stock will be convertible at the holder's option, at any time after the six month anniversary and prior to the third anniversary of
the issue date, initially into 1.2226 shares of Exela Common Stock (assuming a conversion price of $8.80 per share and a third anniversary expected
liquidation preference of $10.75911 per the below). Due to a Fundamental Change (as defined in the Certificate of Designations, Preferences, Rights
and Limitations of the Series A Preferred Stock) that occurred on August 1, 2017 as described in the beneficial conversion feature section of Note 2,
holders of the Series A Preferred Stock were able to convert their shares prior to the six month anniversary. Based on such assumed conversion
rate, approximately 11,240,869 shares of Exela Common Stock would be issuable upon conversion of all of the shares of Series A Preferred Stock at
the six month anniversary of the issue date. As 3,000,000 shares of Series A Preferred Stock converted into 3,667,803 shares of Common Stock upon
the occurrence of a fundamental change, as of December 31, 2017, an additional 7,573,066 shares of Common Stock are issuable upon conversion of
the remaining 6,194,233 shares of Series A Preferred Stock.

Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of the Liquidation Preference per
share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue date until the third anniversary of the issue date, the amount
of all accrued but unpaid dividends on the Series A Preferred Stock will be added to the Liquidation Preference without any action by the
Company's board of directors. For the year ended December 31, 2017, this amount was $2.5 million as reflected on the Consolidated Statement of
Operations.

Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by adding to the Liquidation Preference
or paid in cash, or a combination thereof. In addition, holders of the Series A Preferred Stock will participate in any dividend or distribution of cash
or other property paid in respect of the Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions
that trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series A Preferred Stock had
been converted into Common Stock immediately prior to the date on which such holders of the Common Stock became entitled to such dividend or
distribution.

Treasury Stock

On November 8, 2017, the Company's board of directors authorized a share buyback program (the "Share Buyback Program"), pursuant to which
the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through various
means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
purchase any shares and the timing of purchases, if any, will be based on the price of the Company's Common Stock, general business and market
conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares
and expires in 24 months. The Share Buyback Program may be terminated or amended by the Company's board of directors in its discretion at any
time. As of December 31, 2017,

                                                                          104




                                                                                                                                       App. 111
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 115 of 894 PageID 489


Table of Contents

49,300 shares had been repurchased under the share buyback program. The Company records treasury stock using the cost method.

Warrants

At December 31, 2017, there were a total of 35,000,000 warrants outstanding. As part of its IPO, Quinpario had issued 35,000,000 units including one
share of Common Stock and one warrant. As of December 31, 2017, there are 35,000,000 warrants outstanding. The warrants are traded on the OTC
Bulletin board as of December 31, 2017.

Each warrant entitles the holder to purchase one-half of one share of Common Stock at a price of $5.75 per half share ($11.50 per whole share).
Warrants may be exercised only for a whole number of shares of Common Stock. No fractional shares will be issued upon exercise of the warrants.
Each warrant is currently exercisable and will expire July 12, 2022 (five years after the completion of the Business Combination), or earlier upon
redemption.

The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days' prior written notice of redemption, if,
and only if, the last sales price of the shares of Common Stock equals or exceeds $24.00 per share for any 20 trading days within a 30 trading day
period (the "30-day trading period") ending three business days before the Company sends the notice of redemption, and if, and only if, there is a
current registration statement in effect with respect to the shares of Common Stock underlying such warrants commencing five business days prior
to the 30-day trading period and continuing each day thereafter until the date of redemption.

16. Related-Party Transactions

Leasing Transactions

Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are affiliates through common
interest held by Ex-Sigma 2 LLC, our largest stockholder. The rental expense for these operating leases was $0.7 million, $0.6 million, and $0.2 million
for the years ended December 31, 2017, 2016, and 2015.

Consulting Agreements

The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related through a family relationship
between certain stockholders and the president of Oakana Holdings, Inc. The expense recognized for these services was approximately $0.1 million
for the year ended December 31, 2017. For the years ended December 31, 2016, and 2015, the Company incurred no expenses for these services.

The Company receives consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly-owned and controlled by Vik Negi, our Executive
Vice President Treasury and Business Affairs. The consulting arrangement was established to compensate Mr. Negi for his services to the
Company prior to becoming an employee. The expense recognized for these services was approximately $0.5 million, $0.5 million, and $0.2 million for
the years ended December 31, 2017, 2016 and 2015, respectively. We expect the consulting arrangement with Shadow Pond, LLC to terminate on
April 1, 2018 and for Mr.Negi to continue to provide services as an employee of the Company.

Relationship with HandsOn Global Management

The Company incurred management fees to HGM, SourceHOV's former owner, of $6.0 million for all years ended December 31, 2017, 2016, and 2015.
The contract with HGM was terminated upon consummation of the Business Combination, and no fees were payable after July 12, 2017.

                                                                          105




                                                                                                                                       App. 112
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 116 of 894 PageID 490


Table of Contents

The Company incurred reimbursable travel expenses to HGM of $0.9 million, $1.7 million, and $0.8 million for the years ended December 31, 2017,
2016, and 2015, respectively.

Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurs marketing fees to Rule 14, LLC, a
portfolio company of HGM. Similarly, SourceHOV is party to ten master agreements with entities affiliated with HGM's ventures portfolio, each of
which were entered into during 2015 and 2016. Each master agreement provides SourceHOV with free use of technology and includes a reseller
arrangement pursuant to which SourceHOV is entitled to sell these services to third parties. Any revenue earned by SourceHOV in such third-party
sale is shared 75%/25% with each of HGM's venture affiliates in favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet,
Teletype, CourtQ and Rewardio are part of the HGM ventures portfolio. SourceHOV has the license to use and resell such brands, as described
therein. We incurred fees relating to these agreements of $0.6 million and $0.5 million for the years ended December 31, 2017 and 2016, respectively.
No expenses were incurred for the year ended December 31, 2015.

During 2017, the Company incurred contract cancellation and advising fees to HGM of $23.0 million, $10.0 million of which was paid by the issuance
of 1,250,000 shares of Common Stock, relating to the Business Combination.

Relationship with HOV Services, Ltd.

HOV Services, Ltd., a former stockholder of SourceHOV who currently owns equity interest in the Company through Ex-Sigma, provides the
Company data capture and technology services. The expense recognized for these services was approximately $1.7 million, $1.7 million, and $1.4
million for the years ended December 31, 2017, 2016, and 2015 and is included in cost of revenue in the consolidated statements of operations.

Relationship with Apollo Global Management, LLC

The Company provides services to and receives services from certain companies controlled by investment funds affiliated with Apollo Global
Management, LLC (together with its subsidiaries and affiliates, as applicable, "Apollo"). Investment funds affiliated with Apollo also control one of
our largest stockholders, Novitex Holdings, which has the right to designate two of the Company's directors and has certain other consent rights
under the Director Nomination Agreement. For the year ended December 31, 2017 there were related party expenses of $0.3 million for services
received from an Apollo affiliated company with a common Apollo designated director. For the years ended December 31, 2016 and 2015, the
Company incurred no expenses for these services.

On November 18, 2014, Novitex Solutions, entered into a master services agreement with Management Holdings, an indirect wholly-owned
subsidiary of Apollo. Pursuant to this master services agreement, Novitex Solutions provides Management Holdings printer supplies and
maintenance services, including toner maintenance, training, quarterly business review and printer procurement. We recognized revenue of
approximately $0.3 million in our consolidated statements of operations from Apollo Holdings under this agreement for the year ended December
31, 2017. For the years ended December 31, 2016 and 2015, there were no revenues from this agreement.

On January 18, 2017, Novitex Solutions entered into a master purchase and professional services agreement with Caesars Enterprise Services, LLC
("Caesars"). Caesars is controlled by investment funds affiliated with Apollo. Pursuant to this master purchase and professional services
agreement, Novitex Solutions provides managed print services to Caesars, including general equipment operation, supply management, support
services and technical support. We recognized revenue of approximately $1.2 million in our consolidated statements of operations from Caesars
under this master purchase and professional services agreement for the year ended December 31, 2017. For the years ended December 31, 2016 and
2015, there were no revenues from this agreement.

                                                                        106




                                                                                                                                     App. 113
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 117 of 894 PageID 491


Table of Contents

On May 5, 2017, Novitex Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by investment funds affiliated
with Apollo. Pursuant to this master services agreement, Novitex Solutions provides ADT LLC with mailroom and onsite mail delivery services at
an ADT LLC office location and managed print services, including supply management, equipment maintenance and technical support services. We
recognized revenue of less than $0.1 million in our consolidated statements of operations from ADT LLC under this master services agreement for
the year ended December 31, 2017.

Payable Balances with Affiliates

Payable balances with affiliates as of December 31, 2017 and 2016 are as follows:

                                                                                                            December 31,
                                                                                                          2017        2016
                                                                                                         Payable    Payable
                       HOV Services, Ltd                                                             $    286 $   352
                       Rule 14                                                                            158     134
                       HGM                                                                             13,689   8,858
                       Apollo affiliated company                                                          312      —
                                                                                                     $ 14,445 $ 9,344
                                                                                                                              ​




17. Segment and Geographic Area Information

The Company's operating segments are significant strategic business units that align its products and services with how it manages its business,
approach the markets and interacts with its customers. The Company is organized into three segments: ITPS, HS, and LLPS.

ITPS: The ITPS segment provides a wide range of solutions and services designed to aid businesses in information capture, processing,
decisioning and distribution to customers primarily in the financial services, commercial, public sector and legal industries.

HS: The HS segment operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets.

LLPS: The LLPS segment provides a broad and active array of legal services in connection with class action, bankruptcy labor, claims adjudication
and employment and other legal matters.

The chief operating decision maker reviews operating segment revenue and cost of revenue. The Company does not allocate Selling, general, and
administrative expenses, depreciation and amortization, interest expense and sundry, net. The Company manages assets on a total company basis,

                                                                        107




                                                                                                                                  App. 114
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 118 of 894 PageID 492


Table of Contents

not by operating segment, and therefore asset information and capital expenditures by operating segments are not presented.

                                                                                                   Year December 31, 2017
                                                                                      ITPS          HS         LLPS               Total
               Revenue                                                             827,110         233,595       91,619          1,152,324
               Cost of revenue                                                     620,719         152,864       55,560            829,143
               Selling, general and administrative expenses                                                                        220,955
               Depreciation and amortization                                                                                        98,890
               Impairment of goodwill and other intangible assets                                                                   69,437
               Related party expense                                                                                                33,431
               Interest expense, net                                                                                               128,489
               Loss on extinguishment of debt                                                                                       35,512
               Sundry expense, net                                                                                                   2,295
               Other income, net                                                                                                    (1,297)
               Net loss before income taxes                                                                                 $     (264,531)
                                                                                                                                           ​




                                                                                                Year ended December 31, 2016
                                                                                      ITPS           HS         LLPS               Total
               Revenue                                                                439,924       247,796      102,206          789,926
               Cost of revenue                                                        296,848       158,800       63,473          519,121
               Selling, general and administrative expenses                                                                       130,437
               Depreciation and amortization                                                                                       79,639
               Related party expense                                                                                               10,493
               Interest expense, net                                                                                              109,414
               Sundry expense, net                                                                                                    712
               Net loss before income taxes                                                                                     $ (59,890)
                                                                                                                                           ​




                                                                                                   Year December 31, 2015
                                                                                      ITPS          HS           LLPS              Total
               Revenue                                                                421,409       251,685       132,138         805,232
               Cost of revenue                                                        303,067       174,380        82,399         559,846
               Selling, general and administrative expenses                                                                       120,691
               Depreciation and amortization                                                                                       75,408
               Related party expense                                                                                                8,977
               Interest expense, net                                                                                              108,779
               Sundry expense, net                                                                                                  3,247
               Net loss before income taxes                                                                                     $ (71,716)
                                                                                                                                           ​




The following table presents revenues by principal geographic area where the Company's customers are located for the years ended December 31,
2017 and 2016:

                                                                                               Years ended December 31,
                                                                                        2017              2016          2015
                      United States                                               $     1,001,766 $ 654,565 $ 664,795
                      Europe                                                              135,575   131,303   136,711
                      Other                                                                14,983     4,058     3,726
                      Total Consolidated Revenue                                  $     1,152,324 $ 789,926 $ 805,232
                                                                                                                                   ​




                                                                      108




                                                                                                                                               App. 115
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 119 of 894 PageID 493


Table of Contents

18. Selected Quarterly Financial Results (Unaudited)

The following tables show a summary of the Company's quarterly financial information for each of the four quarters of 2017 and 2016. Significant
items impacting the fourth quarter of 2017 compared to other interim periods in 2017 relate to the Business Combination of SourceHOV Holdings,
Inc. and Novitex Holdings, Inc. as described in Note 3 to the consolidated financial statements and impairment charges as described in Note 7 to
the consolidated financial statements.

                                                                      Q1 2017         Q2 2017          Q3 2017          Q4 2017
               Revenue                                            $      218,260 $       209,382 $        338,393 $        386,289
               Cost of revenue (exclusive of depreciation and
                 amortization)                                           143,708         140,418          255,116          289,901
               Selling, general and administrative expenses               35,581          34,998          102,048           48,328
               Depreciation and amortization                              21,320          21,406           28,052           28,112
               Impairment of goodwill and other intangible
                 assets                                                       —               —                 —            69,437
               Related party expense                                       2,385           2,456            26,892            1,698
               Operating income (loss)                                    15,266          10,104           (73,715)         (51,187)

               Other expense (income), net:
               Interest expense, net                                      26,219          27,869            37,652           36,749
               Loss on extinguishment of debt                                 —               —             35,512               —
               Sundry expense (income), net                                2,724            (327)              563             (665)
               Other income, net                                              —               —                 —            (1,297)
               Net loss before income taxes                              (13,677)        (17,438)         (147,442)         (85,974)

               Income tax (expense) benefit                               (2,004)         (2,074)           37,002           27,322
               Net loss                                                  (15,681)        (19,512)         (110,440)         (58,652)
                                                                                                                                     ​




               Dividend equivalent on Series A Preferred
                 Stock related to beneficial conversion feature                 —               —          (16,375)               —
               Cumulative dividends for Series A Preferred
                 Stock                                                        —               —             (1,225)          (1,264)
               Net loss attributable to common stockholders       $      (15,681) $      (19,512) $       (128,040) $       (59,916)
                                                                                                                                     ​




               Weighted average outstanding common shares             67,827,401      69,721,078       138,895,681      150,569,877
               Earnings per share:
               Basic and diluted                                  $        (0.23) $        (0.28) $          (0.92) $         (0.40)

                                                                         109




                                                                                                                                         App. 116
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 120 of 894 PageID 494


Table of Contents




                                                                   Q1 2016           Q2 2016         Q3 2016          Q4 2016
              Revenue                                          $      199,690 $         191,464 $       186,373 $        212,399
              Cost of revenue (exclusive of depreciation and
               amortization)                                          133,343           122,577         121,780          141,421
              Selling, general and administrative expenses             31,028            33,528          30,829           35,052
              Depreciation and amortization                            18,759            20,943          18,761           21,176
              Related party expense                                     2,335             2,589           2,448            3,121
              Operating income (loss)                                  14,225            11,827          12,555           11,629

              Other expense (income), net:
              Interest expense, net                                    27,400            26,913          27,399           27,702
              Sundry expense (income), net                             (1,931)            1,503             711              429
              Net loss before income taxes                            (11,244)          (16,589)        (15,555)         (16,502)

              Income tax benefit                                        3,082             3,130            3,757           1,818
              Net loss                                                 (8,162)          (13,459)         (11,798)        (14,684)
                                                                                                                                   ​




              Net loss attributable to common stockholders     $       (8,162) $        (13,459) $       (11,798) $      (14,684)
                                                                                                                                   ​




              Weighted average outstanding common shares           64,024,557        64,024,557      64,024,557       64,024,557
              Earnings per share:                                                                             —
              Basic and diluted                                $          (0.13) $        (0.21) $         (0.18) $        (0.23)

                                                                    110




                                                                                                                                       App. 117
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 121 of 894 PageID 495


Table of Contents

  ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE


None.

  ITEM 9A. CONTROLS AND PROCEDURES


        Evaluation of Disclosure Controls and Procedures

Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure
controls and procedures, as defined by Rules 13a-15(e) and 15d-15(e) under the Exchange Act, as of December 31, 2017. Based on the evaluation of
our disclosure controls and procedures, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and
procedures were not effective as of December 31, 2017 due to a material weakness in its internal control over financial reporting described below.

Notwithstanding the material weaknesses, management believes the consolidated financial statements included in this Annual Report on Form 10-K
present fairly, in all material respects, the Company's financial condition, results of operations and cash flows at and for the periods presented in
accordance with U.S. generally accepted accounting principles.

        Management's Report on Internal Controls Over Financial Reporting

This Annual Report on Form 10-K does not include a report of management's assessment regarding internal control over financial reporting or an
attestation report of our registered public accounting firm due to a transition period established by rules of the SEC for newly public companies.

        Previously Identified Material Weaknesses in Internal Control over Financial Reporting

For the year ended December 31, 2016, we identified and disclosed material weaknesses in SourceHOV's internal controls over financial reporting
with respect to (i) deficiencies in the financial statement close process, including appropriate levels of review and (ii) the lack of formal policies and
procedures and related controls related to the evaluation of goodwill for impairment and the supervision of specialists engaged to assist
management in making the necessary fair value estimates involved in the impairment analysis. To remediate the material weakness described in (i)
above, we designed and implemented controls and enhanced and revised the design of existing controls and procedures and properly addressed
that material weakness. For the material weakness described in (ii) above, management has not adequately addressed the supervision of specialists
engaged to assist management in developing accounting conclusions with respect to a specific revenue contract and stock-based compensation
accounting. As a result, for the year ended December 31, 2017, a material weaknesses in internal controls over financial reporting continues to exist.

        Changes in Internal Control over Financial Reporting

Except as noted above, there were no changes in the Company's internal control over financial reporting identified during the fourth quarter of 2017
that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

  ITEM 9B. OTHER INFORMATION


None.

                                                                           111




                                                                                                                                         App. 118
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 122 of 894 PageID 496


Table of Contents


                                                                    PART III


  ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE


       Directors and Executive Officers

Our current directors and executive officers are as follows:

                      Name                                                Age                      Position
                      Par Chadha                                             62 Chairman of the Board

                      Ronald Cogburn                                         62 Chief Executive Officer

                      Jim Reynolds                                           49 Chief Financial Officer

                      Matthew H. Nord                                        38 Director

                      Joshua M. Black                                        31 Director

                      Nathaniel J. Lipman                                    53 Director

                      Gordon J. Coburn                                       54 Director

                      John H. Rexford                                        61 Director

                      Suresh Yannamani                                       52 President

                      Mark Fairchild                                         58 President, Exela Enterprise Solutions

                      Shrikant Sortur                                        45 Executive Vice President, Global Finance

 Par Chadha is the Chairman of our board of directors and is the founder, Chief Executive Officer and Chief Investment Officer of HGM, a family
office, formed in 2001, and the principal stockholder of SourceHOV immediately prior to the Business Combination on July 12, 2017. Mr. Chadha
also served as Chairman of SourceHOV from 2011 until the closing of the Business Combination. Mr. Chadha brings over 40 years of experience in
building businesses in the Americas, Europe and Asia, including execution of mergers and acquisitions, integration of businesses and public
offerings. Mr. Chadha is co-founder and owner of Rule 14, LLC, a leading big data mining and automation company formed in 2011, and during his
career, Mr. Chadha has founded or co-founded other technology companies in the fields of metro optical networks, systems-on-silicon and
communications. Through HGM, Mr. Chadha previously participated in director and executive roles in joint ventures with major financial and
investment institutions, including Apollo, as well as other portfolio companies of HGM, and currently holds and manages investments in evolving
financial technology, health technology and communications industries. Since 2005, Mr. Chadha has served as a Director of HOV Services Limited,
a company listed on the National Stock exchange of India, acting as its Chairman from 2009 to 2011. Mr. Chadha holds a B.S. in electrical
engineering from Punjab Engineering College, India.

We believe Mr. Chadha's significant experience in the public information technology and business services industry and his experience with
mergers and integration of businesses make him well-qualified to serve as a director of Exela.

 Ronald Cogburn is our Chief Executive Officer and served as Chief Executive Officer of SourceHOV from 2013 until the closing of the Business
Combination. Mr. Cogburn has been part of companies that were predecessors to SourceHOV since 1993, bringing over 30 years of diversified
experience in executive management, construction claims consulting, litigation support, program management project management, cost estimating,
damages assessment and general building construction. Mr. Cogburn has also been the President of Meridian Consulting Group, LLC since
January 1998 and a principal of HGM since 2003. Prior to his role as Chief Executive Officer of

                                                                       112




                                                                                                                                 App. 119
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 123 of 894 PageID 497


Table of Contents

SourceHOV, Mr. Cogburn was SourceHOV's President, KPO from March 2011 to July 2013. Prior to this role, Mr. Cogburn was the President of HOV
Services, LLC from January 2005 to September 2007, providing executive leadership during the company's growth to its IPO on the India Stock
Exchange in September 2006. Mr. Cogburn has a BSCE in Structural Design/Construction Management from Texas A&M University and is a
registered Professional Engineer.

We believe that Mr. Cogburn's significant, diversified business experience in Exela's industry make him well-qualified to serve as a director of Exela.

 Jim Reynolds is our Chief Financial Officer and has served in that role since the closing of the Business Combination. Mr. Reynolds served as Co-
Chairman of SourceHOV from 2014 until the closing of the Business Combination in 2017. Mr. Reynolds is also the Chief Operating Officer and a
Partner at HGM, bringing over 25 years of industry experience to the team. Prior to HGM Mr. Reynolds held numerous executive management or
senior advisory positions at SourceHOV and its related subsidiaries and predecessor companies, including serving as Chief Financial Officer for
HOV Services, LLC from 2007 to 2011 and Vice President and Corporate Controller for Lason from 2001 to 2006. Mr. Reynolds was a Senior Manager
in the Business Advisory Services Practice at PricewaterhouseCoopers from 1990 to 2001. Mr. Reynolds is a C.P.A. and holds a B.S. in Accounting
from Michigan State University.

We believe that Mr. Reynold's significant industry and management experience make him well-qualified to serve as a director of the Company.

 Matthew H. Nord is a Senior Partner of Apollo, where he has been employed since 2003. From 2001 to 2003, Mr. Nord was a member of the
Investment Banking division of Salomon Smith Barney Inc. Mr. Nord serves on the boards of directors of Presidio, Inc., The ADT Corporation, and
Mt. Olympus Holdings, Inc., DSB Parent, L.P. Mr. Nord also serves on the Board of Trustees of Montefiore Health System and on the Board of
Overseers of the University of Pennsylvania's School of Design. Mr. Nord served as a Director of Novitex from July 2013 until the closing of the
Business Combination. Mr. Nord graduated summa cum laude with a B.S. in Economics from the Wharton School of the University of Pennsylvania.

We believe that Mr. Nord's work at Apollo and his prior experience in investment banking and analyzing, financing and investing in public and
private companies, makes him well-qualified to serve as a director of Exela.

 Joshua M. Black is a Principal of Apollo, where he has been employed since 2011. From 2010 to 2011, Mr. Black was a member of the Leveraged
Finance Group of Goldman, Sachs & Co. From 2008 to 2010, Mr. Black was a member of the Financial Institutions Group within the Investment
Banking Division of Goldman, Sachs & Co. Mr. Black has served as a director of Environmental Solutions Worldwide, Inc., a public company, from
January 2011 to March 2015 and Athene USA Corporation from October 1, 2013 to January 22, 2015. Mr. Black graduated cum laude with a B.A. in
Religion from Princeton University.

We believe Mr. Black's significant investment and financial expertise make him well-qualified to serve as a director of Exela.

 Nathaniel J. Lipman has held numerous executive management or senior advisory positions in Affinion Group Holdings, Inc., a public company
that provides customer engagement and loyalty solutions, and/or its predecessors and subsidiaries, including serving as its Chief Executive Officer
from 2005 to 2012 and Executive Chairman of the board of directors from 2012 to November 2015. Since November 2015, Mr. Lipman has served as a
consultant to Affinion Group Holdings, Inc. Since December 2015, Mr. Lipman has served as a Special Advisor to the Chairman of the Upside
Travel Group, Inc., a business travel company, where he was a founding member of the Board of Managers. From 1996 to 1999, Mr. Lipman served
as Senior Executive Vice President, Corporate Development

                                                                          113




                                                                                                                                       App. 120
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 124 of 894 PageID 498


Table of Contents

and Strategic Planning for Planet Hollywood International, Inc., an entertainment and restaurant company. Prior to his tenure at Planet Hollywood,
Mr. Lipman was Senior Vice President and General Counsel of House of Blues Entertainment, Inc., an entertainment and restaurant company, Senior
Corporate Counsel at The Walt Disney Company, a diversified worldwide entertainment company, and a corporate associate at Skadden, Arps,
Slate, Meagher and Flom, LLP. Mr. Lipman serves on the board of directors of Trusted Media Brands, Inc., Diamond Resorts International, Walker
Innovations, Inc. and Redbox Automated Holdings, LLC. During the past five years, Mr. Lipman has also served as a director of EVERTEC, Inc.
from September 2010 to April 2013 and Walker Digital Holdings, LLC from May 2013 to September 2013. Mr. Lipman also previously served as a
director of Netmarket Group, Inc. Mr. Lipman received a Bachelor of Arts in Political Economy of Industrial Societies from the University of
California, Berkeley and a J.D. from UCLA School of Law.

We believe that Mr. Lipman's significant experience and numerous directorships make him well-qualified to serve as a director of Exela.

 Gordon J. Coburn is an Operating Executive for the Carlyle Group, which he joined in December 2017. He has also served as the Executive
Chairman of ZeroChaos, LLC since August 2017. Mr. Coburn previously held numerous executive management positions in Cognizant Technology
Solutions Corporation, a professional services company, from 1998 to 2016, including serving as President from 2012 to 2016, Chief Operating
Officer from 2007 to 2012, Chief Financial Officer and Treasurer from 1998 to 2012, Executive Vice President from 2003 to 2006 and Senior Vice
President from 1999 to 2003. Mr. Coburn has served as a director of ProKarm, Inc. since February 2018. Mr. Coburn has also served as a director of
CEB Inc. from 2007 until its acquisition in April 2017, director of US2020 from 2013 to 2015, director of TechAmerica from 2009 to 2013, director of
ICT Group, Inc. from 2005 until its acquisition in 2010 and director of Information Technology Association of America from 2005 to 2008. Mr.
Coburn holds a Bachelor of Arts degree from Wesleyan University and a Master of Business Administration degree from the Amos Tuck School at
Dartmouth College, where he serves as a member of its MBA Advisory Board.

We believe that Mr. Coburn's experience as a director and as an officer of a major public information technology and business services firm make
him well-qualified to serve as a director of Exela.

 John H. Rexford is the Managing Director of Ramona Park Consulting LLC, which he founded in 2016. Mr. Rexford has over 36 years of finance
experience that includes serving as Global M&A Head from 2010 to 2015 at the Xerox Corporation and serving in various positions at Affiliated
Computer Services, Inc. (which was acquired by the Xerox Corporation), including Chief Financial Officer from 2006 to 2007, Executive Vice
President from 2001 to 2009 and Senior Vice President of Mergers and Acquisitions from 1996 to 2001. Mr. Rexford received a Bachelor of Business
Administration from Southern Methodist University and a MBA from SMU Cox School of Business.

We believe that Mr. Rexford's prior experiences give him an understanding of the business models, structures and attributes of Exela, as well as the
risks and operating environment of Exela, which make him well-qualified to serve as a director of Exela.

 Suresh Yannamani is our President and served as President, Americas of SourceHOV from 2011 until the closing of the Business Combination, and
was been a part of companies that were predecessors to SourceHOV from 1997 until the closing of the Business Combination. Mr. Yannamani
oversees the region's sales and operations and plays a large part in scaling the transaction processing solutions practice and enterprise solution
strategy for healthcare, financial services and commercial industries. Mr. Yannamani was also President of HOV Services, LLC from 2007 to 2011,
serving customers in the healthcare, financial services, insurance and commercial industries. Mr. Yannamani was the Executive Vice President of
BPO services for Lason, which was subsequently acquired by HOV Services, LLC from 1997 to 2007. Mr. Yannamani also served in management
roles at IBM from 1995

                                                                         114




                                                                                                                                    App. 121
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 125 of 894 PageID 499


Table of Contents

to 1997, managing the design, development, and implementation of financial management information systems for the Public Sector and worked for
Coopers & Lybrand as a consultant in public audits from 1992 to 1994. Mr. Yannamani has a bachelor's degree in Chemistry from the University of
London and holds an MBA from Eastern Michigan University.

 Mark Fairchild is our President, Exela Enterprise Solutions and served as President, Europe, of SourceHOV from the merger of BancTec and
SourceHOV in 2014, having served in management roles at BancTec since 1985. With more than 30 years of executive experience in the financial
services industry, Mr. Fairchild specializes in global account management, transaction processing services, software solutions & hardware
technology products. In 2005, Mr. Fairchild was appointed Chief Technology Officer of BancTec and was responsible for the company's software
and hardware products, manufacturing and internal IT services until 2014. Prior to this role, Mr. Fairchild acted as Vice President for International
Operations from 2001 to 2005 and VP of European Operations from 1998 to 2001. In his role as International Systems Director from 1991 to 1998, Mr.
Fairchild led the European software teams, implementing payment platforms throughout the region. As Director of Engineering of BancTec from
1989 to 1991, Mr. Fairchild led the research and development team that introduced a new high-speed digital image processing system that formed
the base of BancTec's ImageFIRST product portfolio. Mr. Fairchild joined BancTec as a Project Manager, a position he held from 1985 to 1986. He
began his career as a software developer at British Aerospace, where he worked from 1981 to 1985. Mr. Fairchild graduated with honors from
Manchester University with a bachelor's degree in aeronautical engineering and an MBA from London Business School.

 Shrikant Sortur is our Executive Vice President, Global Finance and served as Senior Vice President, Global Finance of SourceHOV from 2016 until
the closing of the Business Combination. He was responsible for SourceHOV's finance and accounting groups, a role in which he leads financial
operations, activities, plans and budgets. Mr. Sortur's career spans more than 19 years of varied experience in financial management, accounting,
reporting, and lean operations. Mr. Sortur served in management roles in predecessor companies to SourceHOV from 2002 until the closing of the
Business Combination. Mr. Sortur also acted as Vice President of Finance of SoureHOV from June 2015 to May 2016. Mr. Sortur acted as Director of
Financial Planning and Analysis, TPS from January 2014 to June 2015. Prior to this role, Mr. Sortur was the Director of Financial Planning and
Analysis, North America Operations from January 2012 to December 2013. Mr. Sortur acted as Controller for HOV Global from January 2009 to
December 2011. Mr. Sortur was a Senior Accounting Manager for HOV Services, LLC / Lason, Inc. from May 2004 to December 2008 and worked for
the SourceHOV group as a Manager, Finance & Accounts for Lason India Ltd. from December 2002 to May 2014. From March 1999 to December
2002, Mr. Sortur served as General Manager, Finance at SRM Technologies, a business solutions and technology provider specializing in software
design and development, systems integration, web services, enterprise mobilization, and embedded solutions development. From June 1997 to
February 1999, Mr. Sortur served as Junior Manager, Finance and Accounting for Steel Authority of India, a large state-owned steel making
company based in New Delhi, India. Mr. Sortur graduated from Osmania University with a bachelor's degree in accounting and is a Certified Public
Accountant (CPA), Chartered Accountant (CA), and Certified Management Accountant (CMA).

  ITEM 11. EXECUTIVE COMPENSATION



                                                       Compensation Discussion and Analysis


       Executive Compensation Program Overview

Prior to the close of the Business Combination, SourceHOV maintained an executive compensation program that was aimed at attracting, motivating
and rewarding executives for exceeding financial performance expectations and enhancing shareholder value. The program primarily consisted of a
base salary, discretionary cash bonuses, and equity-based long-term incentive awards. The

                                                                         115




                                                                                                                                     App. 122
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 126 of 894 PageID 500


Table of Contents

compensation committee of our board of directors, or the compensation committee, did not engage outside advisors to assist with its review or
administration of our executive compensation program and instead decided to maintain SourceHOV's existing executive compensation program
during the portion of the 2017 calendar year that followed the close of the Business Combination.

In 2018, the compensation committee engaged Willis Towers Watson to assist with its review of our executive compensation program. With the
assistance of Willis Towers Watson, the compensation committee expects to develop and implement a new executive compensation program during
2018 that is market competitive, supports the achievement of short-term financial and operational performance, aligns the interests of our named
executive officers with those of our stockholders, and allows us to successfully attract and retain the talent needed to continue to grow and
successfully execute our business strategy.

This discussion summarizes material aspects of our executive compensation program during 2017 for our named executive officers which consisted
of the following executive officers:

         •     Ronald C. Cogburn, Chief Executive Officer

         •     Jim Reynolds, Chief Financial Officer

         •     Suresh Yannamani, President

         •     Mark Fairchild, President, Exela Enterprise Solutions

         •     Shrikant Sortur, Executive Vice President, Global Finance

         Material Elements of our 2017 Executive Compensation Program

Salary

We generally provide our named executive officers a base salary to compensate them for their service in their respective roles. Salaries for 2017 for
our named executive officers (other than Messrs. Reynolds and Sortur) remained the same before and after the close of the Business Combination.
On January 25, 2018, the compensation committee approved a base salary for Mr. Reynolds equal to $325,000, with retroactive effect as of the
consummation of the Business Combination, or July 12, 2017. Mr. Reynolds' base salary reflects the base salary earned by him with respect to
service as our Chief Financial Officer following the Business Combination during 2017, which was paid to him in the form of a lump sum catch-up
payment on February 16, 2018. Mr. Sortur's base salary was increased from $195,000 to $280,000, which became effective on October 1, 2017, in
recognition of his expanded duties and responsibilities resulting from the Business Combination.

Cash Bonuses

Prior to the close of the Business Combination, SourceHOV's practice was to provide discretionary bonuses to certain of our named executive
officers. The objective of the cash bonuses was to recognize the named executive officer for his contributions to the achievement of various key
short-term performance indicators. Factors that were considered in making these bonus payments included performance relative to revenue
projections, EBITDA levels and margin, and cost savings initiatives. Bonuses have historically been paid in equal installments on each pay period
during the calendar year following the calendar year of performance (for example, 2016 bonuses were paid in equal installments during 2017),
subject to continued employment through each applicable payroll date.

                                                                           116




                                                                                                                                      App. 123
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 127 of 894 PageID 501


Table of Contents

The table below details the aggregate bonuses paid to each of our named executive officers during 2017 for performance during the 2016 calendar
year.

                      Executive                                                                                  2016 Bonus
                      Ronald C. Cogburn                                                                         $      300,000
                      Jim Reynolds                                                                                          —
                      Suresh Yannamani                                                                          $      300,000
                      Mark Fairchild                                                                                        —
                      Shrikant Sortur                                                                           $       66,667

In lieu of bonuses for performance during the 2017 calendar year, our named executive officers (other than Mr. Reynolds) have received, and are
eligible to receive, the transaction bonuses described below.

Transaction Bonuses

Each of Messrs. Cogburn, Yannamani, Fairchild and Sortur received a portion of, and is eligible to receive the remaining portion of, a cash
transaction bonus in partial consideration for their efforts in connection with the Business Combination. Receipt of the transaction bonus
payments by each of Messrs. Cogburn, Yannamani, Fairchild and Sortur was and is contingent on the applicable executive remaining continuously
employed by the Company and its subsidiaries through the applicable payment date. The table below details the transaction bonuses payable to
our named executive officers.

                                                                                                         Transaction
                      Executive                                                                            Bonus
                      Ronald C. Cogburn                                                                 $   350,000(1)
                      Jim Reynolds                                                                               —
                      Suresh Yannamani                                                                  $   450,000(2)
                      Mark Fairchild                                                                    $   200,000(3)
                      Shrikant Sortur                                                                   $   200,000(4)


                      (1)     Mr. Cogburn's transaction bonus was paid in $50,000 increments on each of January 5, 2018, January 19, 2018,
                              February 2, 2018, February 16, 2018 and March 2, 2018. Subject to his continuous employment with the Company and
                              its subsidiaries, he will be paid the remaining two $50,000 increments on March 16, 2018 and March 30, 2018,
                              respectively.

                      (2)     Mr. Yannamani's transaction bonus was paid in $75,000 increments on each of January 12, 2018, January 26, 2018,
                              February 9, 2018 and February 23, 2018. Subject to his continuous employment with the Company and its subsidiaries,
                              he will be paid the remaining two $75,000 increments on March 9, 2018 and March 23, 2018, respectively.

                      (3)     Mr. Fairchild's transaction bonus was paid in approximately $33,333 increments on each of January 12, 2018, January
                              26, 2018, February 9, 2018 and February 23, 2018. Subject to his continuous employment with the Company and its
                              subsidiaries, he will be paid the remaining two approximately $33,333 increments on March 9, 2018 and March 23,
                              2018, respectively.

                      (4)     Mr. Sortur's transaction bonus was paid in approximately $16,667 increments on each of October 27, 2017, November
                              9, 2017, November 24, 2017, December 8, 2017, December 22, 2017, January 5, 2018, January 19, 2018, February 2, 2018,
                              February 16, 2018 and March 2, 2018. Subject to his continuous employment with the Company and its subsidiaries,
                              he will be paid the remaining two approximately $16,667 increments on March 16, 2018 and March 30, 2018,
                              respectively.

                                                                        117




                                                                                                                                   App. 124
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 128 of 894 PageID 502


Table of Contents

Because only a portion of the transaction bonus paid to Mr. Sortur was paid or earned in 2017, the remaining transaction bonuses are not included
in the Summary Compensation Table in this filing.

Long-Term Incentives

On December 19, 2017, our board of directors adopted, our 2018 Stock Incentive Plan, or the Plan, which was subsequently approved on December
20, 2017 by the written consent of the holders of a majority of the shares of our Common Stock. The Plan became effective on January 17, 2018. The
Plan, which is administered by the compensation committee, permits us to grant an aggregate of 8,323,764 shares of our Common Stock to eligible
participants in the form of stock options, restricted stock awards, restricted stock units, stock appreciation rights, performance awards and other
awards that may be settled in or based on our Common Stock. The compensation committee did not grant any awards under our Plan in 2017. As a
part of the overall review of our executive compensation program, we anticipate making equity grants in the future to create alignment with our
stockholders, motivate long-term value creation and retain our executives.

Prior to the Business Combination, long-term incentives were a key component of the executive compensation program. Our subsidiary,
SourceHOV, maintained a long-term incentive compensation plan, the 2013 Long Term Incentive Plan or the 2013 Plan, pursuant to which certain of
our named executive officers were previously granted restricted stock units. SourceHOV's objectives in granting equity-based awards was to retain
executives, align our executives' interests with those of our shareholders, and provide an incentive to deliver long-term performance. In connection
with the Business Combination, the 2013 Plan and all outstanding awards thereunder were assumed by Ex-Sigma LLC, or Ex-Sigma.

Ex-Sigma is a limited liability company that was formed to facilitate the raising of the funds necessary to consummate the Business Combination
and is owned by the former equity holders of SourceHOV. Ex-Sigma, through its wholly-owned subsidiary Ex Sigma 2, LLC, or Ex Sigma 2, owns
84,912,500 shares of our Common Stock and 2,669,233 shares of our preferred stock (which presently are convertible into 3,263,473 shares of
Common Stock). Those shares are pledged to secure certain financing incurred in connection with the Business Combination. Upon the repayment
of such financing, it is anticipated that Ex-Sigma will distribute the shares of our preferred stock and Common Stock that it then owns to its
members (including holders of restricted stock units) based on each member's proportionate ownership interest of Ex-Sigma at such time.

Upon the assumption of the 2013 Plan and awards thereunder by Ex-Sigma, each restricted stock unit granted pursuant to the 2013 Plan was
converted into the right to receive a membership interest of Ex-Sigma, subject to the applicable vesting terms, which require, among other things,
continued employment with us through the applicable vesting date. These awards generally vest ratably over three or four years based on an
executive's continued employment. Given the anticipated Business Combination, no restricted stock units were granted to our named executive
officers under the 2013 Plan in 2017.

Severance Benefits

Mr. Fairchild is a party to an employment agreement with our subsidiary, BancTec, Inc., which provides for certain payments to be made in
connection with certain terminations of service, as described below. This employment agreement was in effect prior to the Business Combination
and remains in effect currently in accordance with its terms. In addition, although we have not entered into written agreements providing Messrs.
Cogburn, Reynolds, Yannamani or Sortur severance benefits, upon a termination of Messrs. Cogburn's, Reynolds', Yannamani's or Sortur's
employment by us without cause, each of Messrs. Cogburn, Reynolds, Yannamani and Sortur would be entitled to severance benefits pursuant to
SourceHOV's current severance policy equal to continued payment of

                                                                         118




                                                                                                                                    App. 125
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 129 of 894 PageID 503


Table of Contents

his base salary for a period of three weeks for each year of credited service with SourceHOV and its affiliates, up to a maximum of 16 weeks. As of
December 31, 2017, Messrs. Cogburn, Reynolds, Yannamani and Sortur had 24, 1, 20 and 13 years of credited service with SourceHOV and its
affiliates, respectively. The SourceHOV severance policy may be amended or terminated at our discretion at any time.

Health and Welfare Plans

Our named executive officers are eligible to participate in our employee benefit plans, including our medical, dental, vision, life, disability, health and
dependent care flexible spending accounts and accidental death and dismemberment benefit plans, in each case on the same basis as all of our
other employees. We do not provide any other supplemental benefits or perquisites to our named executive officers other than those that are
provided to all our employees.

Retirement Plan

Our named executive officers are eligible to participate in our 401(k) retirement plan on the same basis as all of our other employees. The plan
provides for a discretionary employer matching contribution; but we did not make any matching contributions with respect to the 2017 or 2016 plan
years.

       Other Compensation Policies and Practices

Insider Trading Policy

Our Insider Trading Policy provides that employees, including our executive officers and the members of our board of directors, are prohibited from
engaging in transactions in our securities if such employee possesses material, non-public information about the Company. In addition, certain
covered persons must advise our General Counsel before effectuating any transaction in our securities.

Stock Ownership Guidelines

On December 19, 2017, our board of directors adopted stock ownership guidelines for our Chief Executive Officer, Chief Financial Officer and our
other executive officers who report directly to our Chief Executive Officer, which set the minimum ownership expectations for each such executive
officer. The guidelines require that within five years after first becoming subject to the guidelines (which for our named executive officers occurred
on December 19, 2017), our Chief Executive Officer, Chief Financial Officer and our other executive officers who report directly to our Chief
Executive Officer, should own shares of our Common Stock with a value equal to six times his or her annual base salary, three times his or her
annual base salary and one and one-half times his or her annual base salary, respectively. Half of the fair market value of the shares of our Common
Stock underlying vested stock options (to the extent the fair market value exceeds the applicable exercise price) and vested but deferred restricted
stock units are included when determining the executive officer's stock ownership. Shares underlying unvested restricted stock units are not
counted towards determining the executive officers' stock ownership. To the extent an executive covered by the stock ownership guidelines is a
member of Ex-Sigma, the executive is deemed to beneficially own a proportional share of the shares of our Common Stock held by Ex-Sigma. We
believe that the stock ownership guidelines serve to further align the interests of our executive officers with the interests of our stockholders.

                                                                            119




                                                                                                                                          App. 126
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 130 of 894 PageID 504


Table of Contents

       Report of the Compensation Committee

The compensation committee has reviewed and discussed with management the Compensation Discussion and Analysis set forth in this annual
report on Form 10-K for the year ended December 31, 2017. Based on such review and discussions, the compensation committee recommended to
the board of directors that the Compensation Discussion and Analysis be included in this annual report on Form 10-K for the year ended December
31, 2017.



                                                                      Respectfully submitted,

                                                                      The Compensation Committee of the Board of Directors
                                                                      Nathaniel Lipman, Chair
                                                                      John Rexford
                                                                      Gordon J. Coburn

                                                                      120




                                                                                                                               App. 127
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 131 of 894 PageID 505
 Table of Contents

       Summary Compensation Table

The following table sets forth compensation information for our named executive officers for services performed for the Company and its
subsidiaries for the fiscal year ended December 31, 2017, and for certain of our named executive officers, for the fiscal year ended December 31,
2016.

                                                                                    Salary       Bonus       Stock Awards     Total
               Name and principal position                                Year        ($)        ($)(1)           ($)          ($)
                Ronald C. Cogburn                                          2017     325,000           —                —      325,000
                     Chief Executive Officer                               2016     325,000      300,000          120,000     745,000
               Jim Reynolds                                                2017     186,096(2)        —                —           —
                    Chief Financial Officer
                Suresh Yannamani                                           2017     325,000           —                       325,000
                     President                                             2016     325,000      300,000          120,000     745,000
               Mark Fairchild                                              2017     400,000           —                —      400,000
                    President, Exela Enterprise                            2016     400,000           —                —      400,000
                    Solutions
                Shrikant Sortur                                            2017     228,365        83,333              —      311,698
                  Executive Vice President, Global Finance


               (1)     The amounts reported in this column for 2016 reflect discretionary cash bonuses paid to certain of our named executive
                       officers with respect to performance for calendar year 2016, which bonuses were paid in equal installments on each regularly
                       scheduled payroll date between January 6, 2017 and December 22, 2017 for Mr. Cogburn, and between January 13 and
                       December 29, 2017 for Mr. Yannamani.

               (2)     On January 25, 2018, our compensation committee approved a base salary for Mr. Reynolds equal to $325,000, with
                       retroactive effect as of the consummation of the Business Combination, or July 12, 2017. The amount reported in this column
                       for Mr. Reynolds reflects the base salary earned by him with respect to service as our Chief Financial Officer following the
                       Business Combination during 2017, which was paid to him in the form of a lump sum catch-up payment on February 16, 2018.

               (3)     The amount reported represents the portion of the cash transaction bonus payable to Mr. Sortur in partial consideration for
                       his efforts in connection with the Business Combination that was paid in 2017.

       Grant of Plan-Based Awards

None of our named executive officers were granted awards pursuant to any plan during the fiscal year ended December 31, 2017.

       Narrative to Summary Compensation Table

Executive Employment Agreements

Certain of the compensation paid to Mr. Fairchild reflected in the summary compensation table was provided pursuant to an employment agreement
with our subsidiary, BancTec, Inc. Mr. Fairchild is a party to an employment agreement, dated May 2007, with BancTec, Inc., which provides for an
indefinite term. Pursuant to his employment agreement, Mr. Fairchild is entitled to an annual base salary, currently $400,000 and is eligible to earn a
target annual bonus equal to up to 100% of his base salary.

We have not entered into employment agreements with Messrs. Cogburn, Reynolds, Yannamani or Sortur. For a discussion of the severance pay
and other benefits to be provided to our named executive

                                                                         121




                                                                                                                                        App. 128
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 132 of 894 PageID 506


Table of Contents

officers in connection with a termination of employment and/or a change in control under arrangements (including Mr. Fairchild's employment
agreement), please see "—Potential Payments Upon Termination or Change In Control" below.

Stock Plans, Health and Welfare Plans, and Retirement Plans

       2018 Stock Incentive Plan.

On December 19, 2017, our board of directors adopted our 2018 Stock Incentive Plan, or the Plan, which was subsequently approved on December
20, 2017 by the written consent of the holders of a majority of the shares of our Common Stock, and became effective on January 17, 2018. The Plan
is administered by the compensation committee of our board of directors. Under the Plan, the compensation committee may grant an aggregate of
8,323,764 shares of our Common Stock to eligible participants in the form of stock options, restricted stock awards, restricted stock units, stock
appreciation rights, performance awards and other awards that may be settled in or based on our Common Stock. The compensation committee did
not grant any awards under our Plan in 2017.

       SourceHOV Long Term Incentive Plan.

Prior to the Business Combination, our subsidiary, SourceHOV, maintained the 2013 Long Term Incentive Plan, or the 2013 Plan. Certain of our
named executive officers were granted restricted stock units pursuant to the 2013 Plan. In connection with the Business Combination, the 2013 Plan
was assigned to, and assumed by, Ex-Sigma LLC, or Ex-Sigma, and all awards outstanding under the 2013 Plan were transferred to, and assumed by,
Ex-Sigma. Upon such assumption, each restricted stock unit granted pursuant to the 2013 Plan was converted into the right to receive a membership
interest of Ex-Sigma, subject to the applicable vesting terms, which require, among other things, continued employment with us through the
applicable vesting date. For a summary of the vesting terms applicable to the restricted stock units granted to our named executive officers, see "—
Outstanding Equity Awards at Fiscal Year End" below.

Ex-Sigma is a limited liability company that was formed to facilitate the raising of the funds necessary to consummate the Business Combination
and is owned by the former equity holders of SourceHOV. Ex-Sigma, through its wholly-owned subsidiary Ex Sigma 2, LLC ("Ex Sigma 2"), owns
84,912,500 shares of our Common Stock and 2,669,233 shares of our preferred stock (which presently are convertible into 3,263,473 shares of
Common Stock). Those shares are pledged to secure certain financing incurred in connection with the Business Combination. Upon the repayment
of such financing, it is anticipated that Ex-Sigma will distribute the shares of our preferred stock and Common Stock that it then owns to its
members (including holders of restricted stock units) based on each member's proportionate ownership interest of Ex-Sigma at such time.

       Health and Welfare Plans.

Our named executive officers are eligible to participate in our employee benefit plans, including our medical, dental, vision, life, disability, health and
dependent care flexible spending accounts and accidental death and dismemberment benefit plans, in each case on the same basis as all of our
other employees.

       Retirement Plan.

We sponsor a retirement plan intended to qualify for favorable tax treatment under Section 401(a) of the Internal Revenue Code of 1986, as
amended, or the Code, containing a cash or deferred feature that is intended to meet the requirements of Section 401(k) of the Code. Employees who
meet the eligibility requirements may make pre-tax contributions to the plan from their eligible earnings up to the statutorily prescribed annual limit
on pre-tax contributions under the Code. Participants who are

                                                                           122




                                                                                                                                          App. 129
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 133 of 894 PageID 507


Table of Contents

50 years of age or older may contribute additional amounts based on the statutory limits for catch-up contributions. All employee and employer
contributions are allocated to each participant's individual account and are then invested in selected investment alternatives according to the
participant's directions. Pre-tax contributions by participants and contributions that we make to the plan and the income earned on those
contributions are generally not taxable to participants until withdrawn, and all contributions are generally deductible by us when made. Participant
contributions are held in trust as required by law. No minimum benefit is provided under the plan. An employee is 100% vested in his or her pre-tax
deferrals when contributed and any employer contributions ratably over four years. The plan provides for a discretionary employer matching
contribution, however, we currently do not make any matching contributions to the plan and did not make any matching contributions with respect
to the 2017 or 2016 plan years.

       Outstanding Equity Awards at Fiscal Year End

The following table contains information regarding outstanding equity awards of Ex-Sigma held by our named executive officers as of December 31,
2017.

                                                                                                     Stock awards(1)
                                                                                                             Market Value of shares
                                                                                     Number of shares             or units of
                                                                                        or units of             stock that have
                                                                                      stock that have              not vested
                      Name                                        Grant date             not vested                  ($)(4)
                      Ronald C. Cogburn                          April 30, 2015(2)                 475                     676,638
                      Ronald C. Cogburn                          April 29, 2016(3)                 100                     142,450
                      Suresh Yannamani                           April 30, 2015(2)                  25                      35,613
                      Suresh Yannamani                           April 29, 2016(3)                 100                     142,450
                      Mark Fairchild                             April 30, 2015(2)                 138                     196,581
                      Shrikant Sortur                            April 29, 2016(3)                 100                     142,450


                      (1)     Stock awards represent restricted stock units in Ex-Sigma. Ex-Sigma, through its wholly-owned subsidiary Ex Sigma 2,
                              owns 84,912,500 shares of our Common Stock and 2,669,233 shares of our preferred stock (which presently are
                              convertible into 3,263,473 shares of Common Stock). Those shares are pledged to secure certain financing incurred in
                              connection with the Business Combination. Upon the repayment of such financing, it is anticipated that Ex-Sigma will
                              distribute the shares of our preferred stock and Common Stock that it then owns to its members (including holders of
                              restricted stock units) based on each member's proportionate ownership interest of Ex-Sigma at such time.

                      (2)     The restricted units are subject to the following vesting schedule: one-fourth of the restricted stock units vest on
                              each of the first four anniversaries of the vesting commencement date, or April 30, 2015, subject to continued
                              employment with us through such date. In addition, if the grantee's employment is terminated without cause (other
                              than as a result of death or disability) following the occurrence of a change in control of Ex-Sigma, all unvested
                              restricted stock units will immediately vest.

                      (3)     The Restricted stock units are subject to the following vesting schedule: one-third of the restricted stock units vest
                              on each of the first three anniversaries of the vesting commencement date, or April 29, 2016, subject to continued
                              employment with us through such date. In addition, if the grantee's employment is terminated without cause (other
                              than as a result of death or disability) following the occurrence of a change in control of Ex-Sigma, all unvested
                              restricted stock units will immediately vest.

                                                                          123




                                                                                                                                      App. 130
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 134 of 894 PageID 508


Table of Contents

                      (4)    The amounts disclosed in this column represent the value of the membership interests underlying each restricted
                             stock unit that had not vested as of December 31, 2017, based on each member's (including each holder of restricted
                             stock units) proportionate ownership of Ex-Sigma at such time and the closing price of our Common Stock on
                             December 29, 2017, or $5.15, which was the final day in the fiscal year ended December 31, 2017 on which our Common
                             Stock was traded.

       Option Exercises and Stock Vested Table

The following table sets forth information concerning the vesting of stock awards in Ex-Sigma held by our named executive officers during the
fiscal year ended December 31, 2017.

                                                                                                         Stock Awards
                                                                                                Number of              Value
                                                                                              Shares Acquired         Realized
                                                                                                 on Vesting         on Vesting
                      Name                                                                           (#)              ($)(1)(2)
                      Ronald C. Cogburn                                                                    627       1,003,200
                      Suresh Yannamani                                                                     402         643,200
                      Mark Fairchild                                                                        69         110,400
                      Shrikant Sortur                                                                       50          80,000


                      (1)    Settlement of each of the restricted stock units that vested during 2017 is deferred pursuant to the terms of the
                             applicable agreement until the earlier to occur of (x) the fifth anniversary of the applicable date of grant, and (y) a
                             change in control of Ex-Sigma. All restricted stock units noted in the table above for each named executive officer
                             vested during fiscal year 2017, but the underlying membership interests of Ex-Sigma were not delivered to or acquired
                             by the executive as of the end of fiscal year 2017.

                      (2)    The amounts reported in this column represent the value of the Ex-Sigma membership interests underlying the
                             applicable restricted stock unit at the time the restricted stock units vested in accordance with their terms. Each
                             relevant vesting event during 2017 occurred prior to the consummation of the Business Combination, at which time
                             each share of SourceHOV Common Stock had a fair market value of $1,600 per share. Each restricted stock unit
                             currently represents the right to receive a membership interest in Ex-Sigma. Ex-Sigma, through its wholly-owned
                             subsidiary Ex Sigma 2, owns 84,912,500 shares of our Common Stock and 2,669,233 shares of our preferred stock
                             (which presently are convertible into 3,263,473 shares of Common Stock). Those shares are pledged to secure certain
                             financing incurred in connection with the Business Combination. Upon the repayment of such financing, it is
                             anticipated that Ex-Sigma will distribute the shares of our preferred stock and Common Stock that it then owns to its
                             members (including holders of restricted stock units) based on each member's proportionate ownership interest of Ex-
                             Sigma at such time.

                                                                        124




                                                                                                                                    App. 131
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 135 of 894 PageID 509


Table of Contents

       Non-Qualified Deferred Compensation

The following table sets forth information for our named executive officers with respect to Ex-Sigma restricted stock units held by our named
executive officers as of December 31, 2017 that were vested but for which the underlying Ex-Sigma membership interests had not yet been delivered
to the executive due to a deferral required by the applicable award agreements.

                                                                                                                              Aggregate
                                                                         Executive          Aggregate        Aggregate       Balance at
                                                                      Contributions in     Earnings in      Withdrawals/     2017 Fiscal
                                                                      Fiscal Year 2017   Fiscal Year 2017   Distributions     Year End
              Name                                                          ($)(1)             ($)(2)            ($)            ($)(3)
               Ronald C. Cogburn                                            1,003,200           (330,116)              —      2,679,485
               Suresh Yannamani                                               643,200           (251,141)              —      2,038,460
               Mark Fairchild                                                 110,400            (24,131)              —        195,157
               Shrikant Sortur                                                 80,000             (8,775)              —         71,225


              (1)     The amounts reported in this column represent the value of the Ex-Sigma membership interests underlying the applicable
                      restricted stock unit that vested during 2017 as reported in the Option Exercises and Stock Vested Table above. All
                      membership interests underlying the deferred restricted stock unit awards will be released to Messrs. Cogburn, Yannamani,
                      Fairchild, and Sortur, upon the earlier to occur of (x) the fifth anniversary of the applicable date of grant, and (y) a change in
                      control of Ex-Sigma LLC.

              (2)     Represents the change in market value of the membership interests underlying the deferred restricted stock units held by the
                      executives as of the last day of fiscal year 2017, calculated as the difference between: (a) the value of the restricted stock
                      units on the applicable vesting date (for restricted stock units vesting during fiscal year 2017) (at which time each share of
                      SourceHOV Common Stock had a fair market value of $1,600 per share), or the first day of fiscal year 2017 (for restricted stock
                      units that vested during prior fiscal years) (at which time each share of SourceHOV Common Stock had a fair market value of
                      $1,600 per share), and (b) the value on December 31, 2017, the last day of fiscal year 2017 (at which time each Ex-Sigma
                      membership interest had a fair market value of $1,424.50). No additional earnings (either in the form of accrued dividends or
                      dividend equivalents) are paid or accrued on deferred restricted stock units.

              (3)     The amounts disclosed in this column represent the value of the membership interests underlying each deferred restricted
                      stock unit as of December 31, 2017, based on each member's (including each holder of restricted stock units) proportionate
                      ownership of Ex-Sigma at such time and the closing price of our Common Stock on December 29, 2017, or $5.15, which was
                      the final day in the fiscal year ended December 31, 2017 on which our Common Stock was traded.

       Pension Benefits

None of our named executive officers participates in or has account balances in qualified or non-qualified defined benefit plans sponsored by us.

       Potential Payments Upon Termination or Change in Control

The following summaries describe the potential payments and benefits that we would provide to our named executive officers in connection with a
termination of employment and/or a change in control.

                                                                          125




                                                                                                                                           App. 132
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 136 of 894 PageID 510


Table of Contents

Severance Benefits

Mr. Fairchild's employment agreement provides for certain payments to be made in connection with certain terminations of service, as further
described below. In addition, although we have not entered into written agreements providing Messrs. Cogburn, Reynolds, Yannamani or Sortur
severance benefits, upon a termination of Messrs. Cogburn, Reynolds, Yannamani or Sortur's employment by us without cause, each of Messrs.
Cogburn, Reynolds, Yannamani and Sortur would be eligible for severance benefits pursuant to SourceHOV's current severance policy equal to
continued payment of his base salary for a period of three weeks for each year of service, up to a maximum of 16 weeks. The SourceHOV severance
policy may be amended or terminated at any time in our sole discretion.

Mark Fairchild. In the event that Mr. Fairchild's employment is terminated either by BancTec, Inc. without "cause" or by him for "good reason,"
subject to the his execution of a release of claims, Mr. Fairchild would be entitled to: (i) one years' base salary and one times his target annual
bonus; (ii) payment of the employee and employer portion of his COBRA premiums until the earlier of 18 months following such termination and
when he is employed by an employer who offers welfare benefits; and (iii) immediate vesting of all outstanding equity awards. In the event Mr.
Fairchild's employment is terminated either by BancTec, Inc. without "cause" at the request of any third party in connection with a "change in
control" or by him for "good reason," within one year following a "change in control," in addition to the severance benefits described in the
previous sentence, he would also be entitled to a pro-rated bonus for the year of termination.

In the event any payments paid pursuant Mr. Fairchild's employment agreement are subject to an excise tax under Section 4999 of the Code, or any
similar tax that may be imposed, he is entitled to an additional gross-up payment such that the net amount retained by him equals the amount he
would have been entitled to had no such tax been imposed on the payments. Following any termination of employment, Mr. Fairchild is subject to a
non-solicit of employees and customers for a period of one-year following his termination.

Vesting and Settlement of Outstanding Equity Awards

Each of Messrs. Cogburn, Yannamani, Fairchild and Sortur hold restricted stock units, which represent the right to receive membership interests in
Ex-Sigma. Ex-Sigma, through its wholly-owned subsidiary Ex Sigma 2, owns 84,912,500 shares of our Common Stock and 2,669,233 shares of our
preferred stock (which presently are convertible into 3,263,473 shares of Common Stock). Those shares are pledged to secure certain financing
incurred in connection with the Business Combination. Upon the repayment of such financing, it is anticipated that Ex-Sigma will distribute the
shares of our preferred stock and Common Stock that it then owns to its members (including holders of restricted stock units) based on each
member's proportionate ownership interest of Ex-Sigma at such time.

The vesting and settlement of each of Messrs. Cogburn, Yannamani, Fairchild and Sortur's restricted stock units will be accelerated in certain
instances upon or following a change in control of Ex-Sigma. With respect to the restricted stock units granted to each of Messrs. Cogburn and
Yannamani on November 6, 2013, all of the restricted stock units underlying such grants are currently vested and such restricted stock units will be
settled on the earlier of (i) the occurrence of a change in control of Ex-Sigma, and (ii) the fifth anniversary of the date of grant.

All of the then unvested restricted stock units granted to each of Messrs. Cogburn, Yannamani and Fairchild on April 30, 2015 and to Messrs.
Cogburn, Yannamani and Sortur on April 29, 2016 will vest if, following the occurrence of a change in control of Ex-Sigma, the grantee's employment
with us and our subsidiaries is terminated without cause (other than as a result of death or disability). In addition, such restricted stock units will be
settled on the earlier of (i) the occurrence of a change in control of Ex-Sigma, and (ii) the fifth anniversary of the date of grant; provided, that,
following a change in control of Ex-Sigma, each restricted stock unit that is not vested as of the date of such change in

                                                                           126




                                                                                                                                         App. 133
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 137 of 894 PageID 511


Table of Contents

control will be settled on the earlier to occur of (i) the date on which such restricted stock unit vests (disregarding any accelerated vesting on
account of a termination without cause), and (ii) if the grantee's employment is terminated without cause (other than as a result of the grantee's
death or disability) within two years following the occurrence of such change in control of Ex-Sigma, the date of such termination.

The table below reflects the amount of compensation and benefits payable to each named executive officer in the event of (i) an involuntary
termination without "cause" or, with respect to Mr. Fairchild, a resignation for "good reason" and (ii) an involuntary termination without "cause"
following a change in control. The amounts shown assume that the applicable triggering event occurred on December 31, 2017, and therefore are
estimates of the amounts that would be paid to the named executive officers upon the occurrence of such triggering event.

                                                                                                           Triggering Event
                                                                                                                        Involuntary
                                                                                                                        Termination
                                                                                                                        following a
                                                                                                   Involuntary           Change in
                                                                                                   Termination            Control
               Name                                                          Type of Payment           ($)                   ($)
                Ronald C. Cogburn                                       Cash severance                 100,000(1)           100,000(1)
                                                                        Benefit continuation                —                    —
                                                                        Equity acceleration                 —               819,088(3)
                                                                        TOTAL                          100,000              919,088

               Jim Reynolds                                             Cash severance                  25,000(1)            25,000(1)
                                                                        Benefit continuation                —                    —
                                                                        Equity acceleration                 —                    —
                                                                        TOTAL                           25,000               25,000

                Suresh Yannamani                                        Cash severance                 100,000(1)           100,000(1)
                                                                        Benefit continuation                —                    —
                                                                        Equity acceleration                 —               178,063(3)
                                                                        TOTAL                          100,000              278,063

               Mark Fairchild                                           Cash severance                 800,000(1)         1,200,000(1)
                                                                        Benefit continuation            31,072(2)            31,072(2)
                                                                        Equity acceleration                 —               196,581(3)
                                                                        Gross-up                            —                    —
                                                                        TOTAL                          831,072            1,427,653

                Shrikant Sortur                                         Cash Severance                  86,154(1)            86,154(1)
                                                                        Benefit continuation                —                    —
                                                                        Equity acceleration(                —               142,450(3)
                                                                        TOTAL                           86,154              228,604


               (1)    Represents the value of base salary continuation for twelve months, in the case of Mr. Fairchild, and for a period of three
                      weeks for each year of service, up to a maximum of 16 weeks, in the case of our other named executive officers and, for Mr.
                      Fairchild, one times his target annual bonus and for an involuntary termination following a change in control, and a pro-rated
                      bonus for the year of such termination.

               (2)    Represents the value of payment of the employee and employer portion of Mr. Fairchild's COBRA premiums for 18 months.

                                                                         127




                                                                                                                                         App. 134
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 138 of 894 PageID 512


Table of Contents

               (3)     Includes the value of accelerated vesting of all outstanding restricted stock units, which our named executive officers are
                       entitled to upon an involuntary termination without "cause" (other than due to death or disability) following a change in
                       control, based on each member's (including each holder of a restricted stock unit) proportionate ownership of Ex-Sigma at
                       such time and the closing price of our Common Stock on December 29, 2017, or $5.15, which was the final day in the fiscal
                       year ended December 31, 2017 on which our Common Stock was traded.

       Director Remuneration

Director Compensation Policy

For 2017, certain members of our board of directors received a pro-rated cash payment for services rendered in the 2017 calendar year. On December
19, 2017, our board of directors approved the director compensation policy. This compensation policy provides that each non-employee director
will receive the following compensation for service on our board of directors:


                                                            Director Compensation Policy


                                                                                                                              Annual
                                                                                                                              Retainer
                                                                                                                                 ($)
                Annual Cash Retainer for Board Membership                                                                       75,000
                Annual Cash Retainer for Board Chairman                                                                        185,000
                Audit Committee Member (other than the Chair)                                                                   20,000
                Audit Committee Chair                                                                                           30,000
                Compensation Committee Member (other than the Chair)                                                            12,500
                Compensation Committee Chair                                                                                    20,000
                Nominating and Corporate Governance Committee                                                                   12,500
                Nominating and Corporate Governance Committee Chair                                                             20,000

Each member of the audit committee, compensation committee and nominating and corporate governance committee will also receive $2,000 per
committee meeting, if in any one year there are greater than four audit, compensation or nominating and corporate governance committee meetings,
as applicable. Our board of directors also approved a one-time cash retainer for the chairman of our disclosure transition committee of $20,000. In
addition, if there are greater than four disclosure transition committee meetings following December 19, 2017, each non-employee director who is a
member of such committee will also receive $2,000 per committee meeting.

In addition, each non-employee director (other than the chairman of our board of directors) will receive (i) a one-time initial award of equity interests
with a grant date fair value of $150,000, which award vests ratably over a three-year period and (ii) an annual award of equity interests of $110,000,
which award vests immediately prior to the first annual meeting subsequent to the date of grant. The chairman of our board of directors will receive
(x) a one-time initial award of equity interests of $200,000, which award vests ratably over a three-year period and (y) an annual award of equity
interests of $140,000, which award vests immediately prior to the first annual meeting subsequent to the date of grant. The amount of any equity
award will be determined by dividing the fair value of the award by the most recent closing price of our Common Stock (rounded down to the
nearest whole share) immediately preceding the date of grant. Any non-employee director who is a representative of Apollo Management Holdings,
L.P. or any of its subsidiaries (but excluding any portfolio companies of funds or accounts managed or advised thereby) is not eligible to receive
any fees or equity awards pursuant to the director compensation policy.

                                                                          128




                                                                                                                                         App. 135
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 139 of 894 PageID 513
 Table of Contents

All Other Compensation

We reimburse our directors for reasonable and necessary out-of-pocket expenses incurred in attending board and committee meetings or
performing other services for us in their capacities as directors.

       Director Compensation Table

The following table sets forth information concerning director compensation for services performed during the year ended December 31, 2017.

                                                                                                       Fees earned
                                                                                                       or paid in
                                                                                                          cash         Total
                      Name                                                                                ($)(1)        ($)
                       Par Chadha                                                                           94,602     94,602
                       Nathaniel Lipman                                                                     64,665     64,665
                       Gordon Coburn                                                                        61,073     61,073
                       Matthew Nord(2)                                                                          —          —
                       Joshua Black(2)                                                                          —          —
                       John Rexford                                                                         56,283     56,283


                      (1)     Each of our directors was appointed as a member of our board of directors in connection with the close of the
                              Business Combination. As such, amounts reflected in this column show the fees earned or paid in cash for service on
                              our board of directors from and after the close of the Business Combination. No fees were paid to our directors for
                              service prior to the close of the Business Combination.

                      (2)     Messrs, Nord and Black are the Apollo Management Holdings, L.P. representatives, and therefore did not earn or
                              receive any fees in respect of service on our board of directors during the 2017 calendar year.

ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS

Securities Authorized for Issuance Under Equity Compensation Plans

The following table provides information as of December 31, 2017, with respect to the shares of our Common Stock that may be issued under our
existing equity compensation plans.

                                                                                                                  Number of Securities
                                                                                                                  Remaining Available
                                                               Number of Securities to                            for Future Issuance
                                                                   be Issued Upon         Weighted Average           Under Equity
                                                               Exercise of Outstanding     Exercise Price of     Compensation Plans(1)
                                                                   Options, RSU,         Outstanding Options,    (Excluding Securities
                                                                Warrants and Rights      Warrants and Rights      Reflected in Column
              Plan Category                                               (a)                     (b)                    (a)) (c)
               Equity compensation plans approved by
                stockholders                                                        —                      —                        —
               Equity compensation plans not approved by
                stockholders                                                        —                      —                        —
               Total                                                                —                      —                        —


              (1)     The Company currently maintains the 2018 Stock Incentive Plan, which was approved by our board of directors on December
                      20, 2017 and subsequently approved by a majority of our stockholders by

                                                                        129




                                                                                                                                         App. 136
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 140 of 894 PageID 514


Table of Contents

                     written consent on December 20, 2017. The 2018 Stock Incentive Plan became effective on January 17, 2018 and there are
                     8,323,764 shares of our Common Stock reserved for issuance under our 2018 Stock Incentive Plan

Principal Holders of Common Stock

The following table shows, based upon filings made with the Company, certain information as of March 16, 2018 concerning persons who may be
deemed beneficial owners of 5% or more of the outstanding shares of Common Stock because they possessed or shared voting or investment
power with respect to the shares of Common Stock.

                                                                                                   Amount and Nature
                                                                                                     of Beneficial         Percent of
              Name and Address                                                                        Ownership             Class(1)
              Various entities affiliated with Apollo Novitex Holdings, L.P.(2) 9 West 57th
               Street, 43rd Floor, New York, NY 10019                                                      28,647,136            17.9%
              Various entities affiliated with Ex-Sigma 2 LLC(3) 8550 West Desert Inn Road,
               Suite 102-452, Las Vegas, NV 89117                                                          89,425,973(4)         55.8%
              Rotation Capital Management, LP(5) 489 Fifth Avenue, 11t h Floor, New York, NY
               10017                                                                                       10,806,485             6.7%
              Greenlight Capital, Inc.(6) 140 East 45th Street, 24th Floor, New York, New York
               10017                                                                                        8,384,629             5.2%


              (1)    Percent of class refers to percentage of class beneficially owned as the term beneficial ownership is defined in Rule 13d-3
                     under the Securities Exchange Act and is based upon the 152,565,218 shares of Common Stock outstanding and 7,573,066
                     shares of Common Stock issuable upon conversion of the Series A Preferred Stock as of March 16, 2018.

              (2)    Information based on Amendment Number 1 to Schedule 13D (the ``13D"), filed with the SEC on October 10, 2017, relating to
                     securities held of record by Apollo Novitex Holdings, L.P., a Delaware limited partnership (``Novitex Holdings"). Novitex
                     Parent GP, LLC ("Novitex GP") is the general partner of Novitex Holdings. Apollo Management VII, L.P. ("Management VII")
                     is the manager of Novitex GP, and AIF VII Management, LLC ("AIF VII LLC") is the general partner of Management VII.
                     Apollo Management, L.P. ("Apollo Management") is the sole member-manager of AIF VII LLC, and Apollo Management GP,
                     LLC ("Apollo Management GP") is the general partner of Apollo Management. Apollo Management Holdings, L.P.
                     ("Management Holdings") is the sole member-manager of Apollo Management GP, and Apollo Management Holdings GP,
                     LLC ("Management Holdings GP") is the general partner of Management Holdings. Leon Black, Joshua Harris and Marc
                     Rowan are the managers, as well as executive officers, of Apollo Management Holdings GP and as such may be deemed to
                     have voting and dispositive control of the shares of Common Stock held by Novitex Holdings. The address of each of
                     Novitex Holdings, Novitex GP, Management VII, AIF VII LLC, Apollo Management, Apollo Management GP, Management
                     Holdings and Management Holdings GP, and Messrs. Black, Harris and Rowan is 9 West 57th Street, 43rd Floor, New York,
                     New York.

              (3)    Information based on a Schedule 13D, filed with the SEC on July 24, 2017, by HOVS LLC, HandsOn Fund 4 I LLC, HOV
                     Capital III LLC, HOV Services Ltd., Adesi 234 LLC, HOF 2 LLC, Ex-Sigma 2 LLC, Ex-Sigma LLC, HandsOn Global Management
                     LLC, and Par Chadha (collectively, the "HGM Reporting Persons") and includes 1,250,000 shares of Common Stock held
                     directly by HandsOn Global Management LLC. According to the Schedule 13D, Mr. Chadha may be deemed to be the
                     beneficial owner of, and he has shared power to vote and dispose of, the aggregate 89,425,973 shares of Common Stock held
                     by the HGM Reporting Persons.

                                                                       130




                                                                                                                                        App. 137
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 141 of 894 PageID 515


Table of Contents

              (4)    Share totals and ownership percentage include 3,263,473 shares of Common Stock issuable upon the conversion of 2,669,233
                     shares of Series A Preferred Stock. Ex-Sigma 2 LLC, a Delaware limited liability company ("Ex-Sigma 2"), directly owns
                     84,912,500 shares of Common Stock and 2,669,233 shares of Series A Convertible Preferred Stock, which may be converted
                     into 3,262,474 shares of Common Stock. Ex-Sigma LLC ("Ex-Sigma") is the sole equityholder of Ex-Sigma 2. HOVS LLC, a
                     Delaware limited liability company ("HOVS"), HandsOnFund 4 I LLC, a Nevada limited liability company ("HOF 4"), HOV
                     Capital III, LLC, a Nevada limited liability company ("HOV 3"), each directly own interests in Ex-Sigma. HOVS is a wholly-
                     owned subsidiary of HOV Services Ltd., an Indian limited company ("HOV Services"). Adesi 234 LLC, a Nevada limited
                     liability company ("Adesi"), and HOF 2 LLC, a Nevada limited liability company ("HOF 2"), together own a majority of the
                     equity interests of HOV 3. HandsOn Global Management, LLC, a Delaware limited liability company ("HGM"), owns 1,250,000
                     shares of Common Stock. Mr. Par Chadha may be deemed to control HGM , Ex-Sigma 2, Ex-Sigma, HOVS, HOF 4, HOV 3,
                     Adesi, and HOF 2 LLC and each may be deemed to share beneficial ownership of the shares of Common Stock. In connection
                     with the Business Combination, HOVS, HOF 4 and certain of their affiliates entered into a Director Nomination Agreement
                     with the Company pursuant to which HOVS, HOF 4 and certain of their affiliates are entitled to nominate a certain number of
                     directors to the board of the Company based on ownership thresholds in the Company. Mr. Par Chadha is currently Chairman
                     of the board of the Company. The principal business address of Ex-Sigma 2 and HGM is 8550 West Desert Inn Road, Suite
                     102-452, Las Vegas, NV 89117.

              (5)    Information based on a Schedule 13G, filed with the SEC on February 9, 2018, by Rotation Capital Management, LP (the
                     "Investment Manager") and Matthew Rothfleisch. According to the Schedule 13G, the Investment Manager serves as the
                     investment manager to the Rotation Capital Credit Opportunities Fund, Ltd. The general partner of the Investment Manager
                     is Rotation Capital Partners, LLC (the "General Partner"). Mr. Rothfleisch is the managing member of the General Partner. Mr.
                     Rothfleisch expressly disclaims beneficial ownership of the shares of Common Stock.(6) Information based on Schedule 13G,
                     filed with the SEC on February 14, 2018, by Greenlight Capital, Inc., a Delaware corporation ("Greenlight Inc."), DME
                     Advisors, LP, a Delaware limited partnership ("DME Advisors"), DME Capital Management, LP, a Delaware limited
                     partnership ("DME CM"), DME Advisors GP, LLC, a Delaware limited liability company ("DME GP" and together with
                     Greenlight Inc., DME Advisors and DME CM, "Greenlight"), and Mr. David Einhorn, the principal of Greenlight (collectively
                     with Greenlight, the "Greenlight Reporting Persons"). Pursuant to Rule 13d-4, each of the Greenlight Reporting Persons
                     disclaims all such beneficial ownership except to the extent of its pecuniary interest in any shares of Common Stock, if
                     applicable.

Common Stock Ownership by Directors and Executive Officers

The following table presents the number of shares of Common Stock beneficially owned by the directors, the nominees for director, the named
executive officers and all directors, nominees for

                                                                       131




                                                                                                                                  App. 138
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 142 of 894 PageID 516


Table of Contents

director and named executive officers as a group as of March 16, 2018. Individuals have sole voting and dispositive power over the stock unless
otherwise indicated in the footnotes.

                                                                                                        Amount and
                                                                                                         Nature of
                                                                                                         Beneficial   Percent of
                      Name of Individual                                                                Ownership      Class(1)
                      Par Chadha(2)                                                                      89,425,973    55.8%
                      Ronald Cogburn(3)                                                                          —       *
                      Jim Reynolds(4)                                                                            —       *
                      Matthew H. Nord(5)                                                                         —       *
                      Joshua M. Black(5)                                                                         —       *
                      Nathaniel J. Lipman                                                                    30,754      *
                      Gordon J. Coburn                                                                           —       *
                      John H. Rexford                                                                        27,000      *
                      Suresh Yannamani                                                                           —       *
                      Mark Fairchild                                                                             —       *
                      Shrikant Sortur                                                                            —       *
                      All directors, named executive officers and other executive officers as a
                        group (11 persons)                                                               89,483,727    55.8%


                      *       Represents holdings of less than one percent.

                      (1)     Percent of class refers to percentage of class beneficially owned as the term beneficial ownership is defined in Rule
                              13d-3 under the Securities Exchange Act of 1934 and is based upon the 152,565,218 shares of Common Stock
                              outstanding and 7,573,066 shares of Common Stock issuable upon conversion of the Series A Preferred Stock as of
                              March 16 2018.

                      (2)     The business address of Mr. Chadha is 8550 West Desert Inn Road, Suite 102-452, Las Vegas, NV 89117. Mr. Chadha is
                              a member of HGM or its affiliates and may be deemed to beneficially own the shares of Common Stock and Series A
                              Perpetual Convertible Preferred Stock beneficially owned by HGM or its affiliates under Rule 13d-3. Mr. Chadha
                              disclaims beneficial ownership of any such shares beneficially owned by HGM, except to the extent of his pecuniary
                              interest therein. See "Ownership of Voting Common Stock—Principal Holders of Voting Common Stock" above.

                      (3)     Mr. Cogburn is affiliated with HGM or its affiliates. Mr. Cogburn disclaims beneficial ownership of shares of Common
                              Stock that are owned by HGM or its affiliates.

                      (4)     Mr. Reynolds is affiliated with HGM or its affiliates. Mr. Reynolds disclaims beneficial ownership of shares of
                              Common Stock that are owned by HGM or its affiliates.

                      (5)     Messrs. Nord and Black are each affiliated with Apollo or its affiliated investment managers and advisors. Messrs.
                              Nord and Black each disclaim beneficial ownership of the shares of Common Stock that are owned by Apollo. The
                              address of Messrs. Nord and Black is c/o Apollo Global Management, LLC, 9 West 57th Street, 43rd Floor, New York,
                              NY 10019.

                                                                         132




                                                                                                                                     App. 139
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 143 of 894 PageID 517


Table of Contents

ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE

Certain Relationships and Related Transactions

We have adopted a written policy requiring that any related person transaction that would require disclosure under Item 404(a) of Regulation S-K
under the Exchange Act be reviewed and approved by our audit committee or, if the audit committee is not able to review the transaction for any
reason, the chairman of the audit committee. Compensation matters regarding our executive officers or directors are reviewed and approved by our
compensation committee. The policy also provides that, at least annually, any such ongoing, previously approved related person transaction is to
be reviewed by the audit committee to ensure that the transaction is in compliance with the audit committee's guidelines and that the transaction
remains appropriate. All relevant factors with respect to a proposed related person transaction will be considered, and such a transaction will only
be approved if it is in our and our stockholders' best interests. Related persons include our major stockholders and directors and officers, as well as
immediate family members of directors and officers.

During 2017, Exela entered into the following transactions with related persons that are required to be reported under the SEC's rules:

Registration Rights Agreement

In connection with the closing of the Business Combination on July 12, 2017, the Company and certain stockholders, including certain entities
affiliated with each of HGM and Apollo, entered into an Amended and Restated Registration Rights Agreement (the "Registration Rights
Agreement"). Under the Registration Rights Agreement, certain stockholders, including affiliates of HGM and Apollo, and their permitted
transferees are entitled to certain registration rights described in the Registration Rights Agreement. Among other things, pursuant to the
Registration Rights Agreement, affiliates of each of HGM and Apollo are each entitled to participate in five demand registrations, and also have
certain "piggyback" registration rights with respect to registration statements filed subsequent to the Business Combination. In addition, Ex-Sigma,
an affiliate of HGM, has the right to request up to three demand registrations for the purpose of generating proceeds to repay financing it received
in connection with the closing of the Business Combination. We will bear the expenses incurred in connection with the filing of any such
registration statements, other than underwriting discounts and selling commissions.

Messrs. Chadha, Cogburn, and Reynolds are each affiliated with HGM and Messrs. Black and Nord are each affiliated with Apollo. Messrs.
Cogburn and Reynolds received compensation from Exela as executive officers of Exela. See "Executive Compensation" above.

Director Nomination Agreements

At the closing of the Business Combination, the Company entered into a Director Nomination Agreement (the "Director Nomination Agreement")
with each of Novitex Holdings, an affiliate of Apollo, and certain affiliates of HOVS LLC and HandsOn Fund 4 I, LLC, affiliates of HGM (each a
"Nominating Stockholder"), which will remain in effect for so long as the applicable Nominating Stockholder (or Nominating Stockholder's affiliate)
continues to beneficially own at least 5% of the then outstanding shares of our Common Stock (without giving effect to the exercise of any
outstanding warrants to purchase our Common Stock). The Director Nomination Agreements require that the individuals nominated for election as
directors by our board of directors shall include a number of individuals selected by each of the Nominating Stockholders such that, upon the
election of each such individual, and each other individual nominated by or at the direction of our board of directors or a duly-authorized committee
of the Board, as a director of our Company, the individuals selected by each Nominating Stockholder (or Nominating Stockholder's affiliate) shall
be: (i) solely with respect to the

                                                                          133




                                                                                                                                       App. 140
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 144 of 894 PageID 518


Table of Contents

Director Nomination Agreement with certain affiliates of HOVS LLC and HandsOn Fund 4 I, LLC, for so long as the applicable Nominating
Stockholder beneficially owns at least 35% of the then outstanding shares of our Common Stock (without giving effect to the exercise of any
outstanding warrants to purchase our Common Stock), three directors; (ii) for so long as the applicable Nominating Stockholder beneficially owns
at least 15%, but less than 35%, of the then outstanding shares of Common Stock (without giving effect to the exercise of any outstanding warrants
to purchase our Common Stock), two directors; and (iii) for so long as the applicable Nominating Stockholder (or Nominating Stockholder's affiliate)
beneficially owns at least 5%, but less than 15%, of the then outstanding shares of our Common Stock (without giving effect to the exercise of any
outstanding warrants to purchase our Common Stock), one director. In the case of a vacancy on our board of directors created by the removal or
resignation of an individual selected for nomination by a Nominating Stockholder (or Nominating Stockholder's affiliate), the Director Nomination
Agreements require us to appoint another individual selected by the applicable Nominating Stockholder. The Director Nomination Agreements also
provide for observation rights for each Nominating Stockholder (or Nominating Stockholder's Affiliate) to the extent that it has a right of
nomination that it does not utilize.

In addition, the Director Nomination Agreements provide that for so long as a Nominating Stockholder continues to beneficially own at least 15%
of the then outstanding shares of our Common Stock (without giving effect to the exercise of any outstanding warrants to purchase our Common
Stock), we cannot, without the consent of such Nominating Stockholder, engage in certain related-party transactions, adopt an equity incentive
plan or amend the same to increase the number of securities that may be granted thereunder, issue certain equity securities, including with a fair
market value of more than $100 million, amend our certificate of incorporation or bylaws in a manner that adversely affects such Nominating
Stockholder's rights under the applicable Director Nomination Agreement or has a disproportionate impact on the interests of such Nominating
Stockholder, enter into certain new lines of business, or increase or decrease the size of the board of directors or change the classes on which the
members of the board of directors serve. For additional information on ownership of each of the Nominating Stockholders, see section entitled
"Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters—Principal Holders of Common Stock."

PIPE Investment

In connection with the financing of the Business Combination, Ex-Sigma committed to fund up to $57.5 million of the private placement of shares of
Exela Common Stock and Series A Perpetual Convertible Preferred Stock (the "PIPE Investment"). In connection therewith, Ex-Sigma entered into a
financing arrangement pursuant to which Ex-Sigma, through its wholly-owned subsidiary Ex Sigma 2, LLC, or Ex-Sigma 2, borrowed $57.5 million
(the "Ex-Sigma Financing") and pledged to the lenders thereunder 2,669,233 shares of Series A Perpetual Convertible Preferred Stock and 4,312,500
shares of Exela Common Stock acquired by Ex-Sigma in the PIPE Investment and the 80,600,000 shares of Exela Common Stock acquired by Ex-
Sigma in the Business Combination. As the Ex-Sigma Financing was undertaken to facilitate consummation of the Business Combination, the
Company agreed to pay the fees and expenses of the lenders thereunder associated with the incurrence of the Ex-Sigma Financing and to issue up
to 821,429 shares of Exela Common Stock to the lenders thereunder as a fee under the loan agreement. The Company also paid certain expenses
associated with the conversion of restricted equity awards in SourceHOV becoming restricted equity awards in Ex-Sigma.

Real Estate

HOV RE, LLC, an affiliate through common interest held by certain shareholders, leases a property in Antioch, California to HOVG LLC (aka Bay
Area Credit Service LLC) and HOV Services, Inc., pursuant to two lease agreements entered into on December 1, 2008 and September 1,

                                                                         134




                                                                                                                                     App. 141
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 145 of 894 PageID 519


Table of Contents

2010, respectively. Additionally, pursuant to a tripartite lease agreement dated November 14, 2016, HOV Services Limited, as landlord, rents to
BancTec TPS India Private Limited, as lessee, and TransCentra FTS Private Limited, as sub-lessee, a property in Vashi, Navi Mumbai, India. The
rental expense for these premises was $0.7 million, $0.6 million and $0.2 million for the years ended December 31, 2017, 2016 and 2015, respectively.

Services

HOV Services, Ltd., a former shareholder of SourceHOV who currently owns equity interest in the Company through Ex-Sigma, provides the
Company data capture and technology services. The expense recognized for these services was approximately $1.7 million, $1.7 million, and $1.4
million for the years ended December 31, 2017, 2016, and 2015, respectively.

SourceHOV licenses the use of the trademark "HOV" on a non-exclusive basis from HOF 2 LLC pursuant to a trademark license agreement dated
April 29, 2011.

Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurred marketing fees to Rule 14, LLC,
a portfolio company of HGM, of $0.6 million and $0.5 million for the years ended December 31, 2017 and 2016, respectively. No expenses were
incurred for the year ended December 31, 2015.

SourceHOV is party to ten master agreements with entities affiliated with HGM's ventures portfolio, each of which were entered into during 2015
and 2016. Each master agreement provides SourceHOV with free use of technology and includes a reseller arrangement pursuant to which
SourceHOV is entitled to sell these services to third parties. Any revenue earned by SourceHOV in such third-party sale is shared 75%/25% with
each of HGM's venture affiliates in favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet, Teletype, CourtQ and Rewardio are
part of the HGM ventures portfolio. SourceHOV has the license to use and resell such brands, as described therein.

Relationship with HGM

The Company incurred management fees to HGM, SourceHOV's former owner, of $6.0 million for all years ended December 31, 2017, 2016, and 2015.
The contract with HGM was terminated upon consummation of the Business Combination, and no fees were payable after July 12, 2017.

The Company incurred reimbursable travel expenses to HGM of $0.9 million, $1.7 million, and $0.8 million for the years ended December 31, 2017,
2016, and 2015, respectively.

Consulting Agreements

The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related through a family relationship
between certain shareholders and the president of Oakana Holdings, Inc. The expense recognized for these services was approximately $0.1 million
for the year ended December 31, 2017.

The Company receives consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly-owned and controlled by Vik Negi, our Executive
Vice President Treasury and Business Affairs. The consulting arrangement was established to compensate Mr. Negi for his services to the
Company prior to becoming an employee. The expense recognized for these services was approximately $0.5 million, $0.5 million, and $0.2 million for
the years ended December 31, 2017, 2016 and 2015, respectively. We expect the consulting arrangement with Shadow Pond, LLC to terminate on
April 1, 2018 and for Mr.Negi to continue to provide services as an employee of the Company.

                                                                         135




                                                                                                                                      App. 142
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 146 of 894 PageID 520


Table of Contents

Relationship with Apollo

The Company provides services to and receives services from certain companies controlled by investment funds affiliated with Apollo.

In April 2016, the Company's subsidiary, Novitex Enterprise Solutions, Inc. ("Novitex Solutions") entered into a master services agreement with
Presidio Networked Solutions Group, LLC ("Presidio Group"), a wholly-owned subsidiary of Presidio, Inc., a portion of which is owned by affiliates
of Apollo and with a common Apollo designated director. Pursuant to this master services agreement, Presidio Group provides Novitex Solutions
with employees, subcontractors, and/or goods and services. For the year ended December 31, 2017 there were related party expenses of $0.3 million
for this service.

On November 18, 2014, Novitex Solutions, entered into a master services agreement with Management Holdings, an indirect wholly-owned
subsidiary of Apollo. Pursuant to this master services agreement, Novitex Solutions provides Management Holdings printer supplies and
maintenance services, including toner maintenance, training, quarterly business review and printer procurement. The Company recognized revenue
from Apollo Holdings under this agreement of approximately $0.3 million in 2017.

On January 18, 2017, Novitex Solutions entered into a master purchase and professional services agreement with Caesars Enterprise Services, LLC
("Caesars"). Caesars is controlled by investment funds affiliated with Apollo. Pursuant to this master purchase and professional services
agreement, Novitex Solutions provides managed print services to Caesars, including general equipment operation, supply management, support
services and technical support. The Company recognized revenue from Caesars under this master purchase and professional services agreement of
approximately $1.2 million for the year ended December 31, 2017.

On May 5, 2017, Novitex Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by investment funds affiliated
with Apollo. Pursuant to this master services agreement, Novitex Solutions provides ADT LLC with mailroom and onsite mail delivery services at
an ADT LLC office location and managed print services, including supply management, equipment maintenance and technical support services.
The Company recognized revenue from ADT LLC under this master services agreement of less than $0.1 million for the year ended December 31,
2017.

On July 20, 2017, Novitex Solutions entered into a master services agreement with Diamond Resorts Centralized Services Company. Diamond
Resorts Centralized Services Company is controlled by investment funds affiliated with Apollo. Pursuant to this master services agreement, Novitex
Solutions provides commercial print and promotional product procurement services to Diamond Resorts Centralized Services Company, including
sourcing, inventory management and fulfillment services. The Company did not recognize revenue from Diamond Resorts Centralized Services
Company under this master services agreement during the year ended December 31, 2017, however it is expected to realize revenues in excess of the
reporting thresholds for 2018.

Employment Relationships

We have entered into or propose to enter into the following related party employment relationships: Matt Reynolds, the brother of our chief
financial officer, is employed as our Vice President—Finance, and is expected to receive to a base salary of $162,567 and may be eligible for
additional incentive compensation for 2018; and Andrej Jonovic, the son-in-law of the chairman of our board of directors, is expected to be
employed as our Executive Vice President, Business Strategy and Corporate Affairs and is expected to receive to a base salary of $300,000 and may
be eligible for additional incentive compensation for 2018.

                                                                       136




                                                                                                                                  App. 143
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 147 of 894 PageID 521


Table of Contents

Director Independence

The Company's Common Stock is listed on the Nasdaq Stock Market, and the Company complies with the Nasdaq listing requirements regarding
independent directors. Under Nasdaq's Marketplace Rules, the definition of an "independent director" is a person other than an executive officer or
employee of the company or any other individual having a relationship which, in the opinion of the issuer's board of directors, would interfere with
the exercise of independent judgment in carrying out the responsibilities of a director. Our board of directors has reviewed such information as it
has deemed appropriate for purposes of determining whether any of the directors has a relationship which, in the opinion of the Board, would
interfere with the exercise of independent judgment in carrying out the responsibilities of a director, including the beneficial ownership by our
directors of Common Stock (see "Ownership of Common Stock—Common Stock Ownership by Directors and Executive Officers") and transactions
between the Company, on the one hand, and our directors and their affiliates, on the other hand (see "Certain Relationships and Related Party
Transactions"). Based on such review, the board of directors has determined that we have six "independent directors" as defined in the Nasdaq
listing standards and applicable SEC rules, Messrs. Chadha, Lipman, Coburn, Rexford, Nord and Black; independent directors, therefore, constitute
a majority of our board of directors. Non-management directors meet periodically in executive session without members of the Company's
management at the conclusion of regularly scheduled board meetings. In addition, Messrs. Lipman, Coburn and Rexford qualify as independent
directors for the purpose of serving on the audit committee of the Company under SEC rules.

ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES

From and after July 12, 2017, the closing of the Business Combination, KPMG LLP and its affiliates (collectively, "KPMG") provided services
consisting of the audit of the annual consolidated financial statements and internal controls over financial reporting of the Company, review of the
quarterly financial statements of the Company, accounting consultations and consents and other services related to SEC filings by the Company
and its subsidiaries and other pertinent matters and other permitted services to the Company. From January 1, 2016 to July 12, 2017, KPMG
provided accounting services to SourceHOV, our accounting acquirer.

Audit Fees

The aggregate fees billed or expected to be billed by KPMG for professional services rendered for the audit of the Company's annual consolidated
financial statements and internal controls over financial reporting for the fiscal years ended 2016 and 2017, for the reviews of the condensed
consolidated financial statements included in the Company's Quarterly Reports on Form 10-Q for the 2016 and 2017 fiscal years and for accounting
research and consultation related to the audits and reviews totaled approximately $2.4 million for 2016 and $3.3 million for 2017. These fees were
approved by the Audit Committee.

Audit-Related Fees

The aggregate fees billed by KPMG for audit-related services for the fiscal years ended 2016 and 2017 were $0.3 million and $1.1 million,
respectively. These fees related to research and consultation on various filings with the SEC and due diligence services and were approved by the
Audit Committee.

All Other Fees

There were no fees billed by KPMG for services rendered to the Company other than the services described above under "Audit Fees," "and
Audit-Related Fees" for the fiscal years ended 2016 and 2017.

                                                                         137




                                                                                                                                     App. 144
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 148 of 894 PageID 522


Table of Contents

ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES

(a) (1) Financial Statements

                Report of Independent Registered Public Accounting FirmReport of Independent Registered Public
                 Accounting Firm

                Consolidated Balance Sheets at December 31, 2017 and 2016 Consolidated Balance Sheets at December 31,
                 2017 and 2016

                Consolidated Statements of Stockholders' Equity for each of the three years in the period ended December
                 31, 2017 Consolidated Statements of Operations for each of the three years in the period ended December
                 31, 2017

                Consolidated Statements of Stockholders' Equity for each of the three years in the period ended December
                 31, 2017

                Consolidated Statements of Cash Flows for each of the three years in the period ended December 31, 2017
                 Consolidated Statements of Cash Flows for each of the three years in the period ended December 31, 2017

                Notes to Consolidated Financial Statements Notes to Consolidated Financial Statements

(2) Financial Statement Schedules

Schedule II—Valuation and Qualifying Accounts

All other schedules for which provision is made in Regulation S-X either (i) are not required under the related instructions or are inapplicable and,
therefore, have been omitted, or (ii) the information required is included in the consolidated financial statements or the notes thereto that are a part
hereof.

                                                                           138




                                                                                                                                        App. 145
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 149 of 894 PageID 523
 Table of Contents

(a)(3) Exhibits

                                                                                                                          Filed or
                  Exhibit                                                                                                Furnished
                    No.                                                   Description                                    Herewith
                            2.1 Business Combination Agreement, dated as of February 21, 2017, by and among
                                Quinpario Acquisition Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II,
                                Inc., Novitex Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC
                                and HandsOn Fund 4 I, LLC (3)

                            3.1 Restated Certificate of Incorporation, dated July 12, 2017(5)

                            3.2 Amended and Restated Bylaws, dated July 12, 2017(5)

                            3.3 Certificate of Designations, Preferences, Rights and Limitations of Series A Perpetual
                                Convertible Preferred Stock(5)

                            3.4 Waiver of Bylaws(6)

                            4.1 Specimen Common Stock Certificate(1)

                            4.2 Specimen Warrant Certificate(1)

                            4.3 Form of Warrant Agreement between Continental Stock Transfer & Trust Company and
                                the Registrant(1)

                            4.4 Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance
                                Inc. as Issuers, the Subsidiary Guarantors set forth therein and Wilmington Trust,
                                National Association, as Trustee(5)

                            4.5 First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC
                                and Exela Finance Inc., as Issuers, the Subsidiary Guarantors set forth therein and
                                Wilmington Trust, National Association, as Trustee(5)

                       10.1 Modification Agreement, dated as of June 15, 2017(4)

                       10.2 Amended & Restated Registration Rights Agreement, dated July 12, 2017, by and among
                            the Company and the Holders(5)

                       10.3 First Lien Credit Agreement, dated July 12, 2017, by and among Exela Intermediate
                            Holdings LLC, Exela Intermediate LLC, the Lenders Party Thereto, Royal Bank of Canada,
                            RBC Capital Markets, Credit Suisse Securities (USA) LLC, Natixis, New York Branch and
                            KKR Capital Markets LLC(5)

                       10.4 Director Nomination Agreement, dated July 12, 2017, by and between the Company and
                            Apollo Novitex Holdings, L.P.(5)

                       10.5 Exela Technologies, Inc. Director Nomination Agreement, dated July 12, 2017, by and
                            among the Company, the HGM Group and Ex-Sigma 2 LLC(5)

                       10.6 Employment Agreement dated as of May 27, 2007, between BancTec, Inc. and Mark D.
                            Fairchild as amended October , 2007, May 26, 2008, June 1, 2009, March 9, 2011 and
                            November 30, 2012.

                       10.7 Letter Agreement between SourceHOV and its affiliates and Ron Cogburn

                       10.8 Letter Agreement between SourceHOV and its affiliates and Suresh Yannamani

                       10.9 Letter Agreement between SourceHOV and its affiliates and Mark Fairchild

                                                                            139




                                                                                                                                     App. 146
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 150 of 894 PageID 524


Table of Contents

                                                                                                                               Filed or
                   Exhibit                                                                                                    Furnished
                     No.                                               Description                                            Herewith
                        21.1 Subsidiaries of Exela Technologies Inc.

                        23.1 Consent of KPMG LLP(2)

                        31.1 Certification of the Principal Executive Officer required by Rule 13a-14(a) and Rule 15d-
                             14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to
                             Section 302 of the Sarbanes Oxley Act of 2002                                                 Furnished

                        31.2 Certification of the Principal Financial and Accounting Officer required by Rule 13a-14(a)
                             and Rule 15d-14(a) under the Securities Exchange Act of 1934, as amended, as adopted
                             pursuant to Section 302 of the Sarbanes Oxley Act of 2002                                     Furnished

                        32.1 Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as
                             adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002                             Furnished

                        32.2 Certification of the Principal Financial and Accounting Officer required by 18 U.S.C.
                             Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002            Furnished

                    101.INS XBRL Instance Document                                                                         Filed

                    101.SCH XBRL Taxonomy Extension Schema                                                                 Filed

                    101.CAL XBRL Taxonomy Extension Calculation Linkbase                                                   Filed

                    101.DEF XBRL Taxonomy Extension Definition Linkbase                                                    Filed

                    101.LAB XBRL Taxonomy Extension Label Linkbase                                                         Filed

                    101.PRE XBRL Taxonomy Extension Presentation Linkbase                                                  Filed


             (1)       Incorporated by reference to the Registrant's Registration Statement on Form S-1 (SEC File No. 333-198988).

             (2)       Incorporated by reference to the Registrant's Amendment No. 2 to Registration Statement on Form S-3, filed on September 21,
                       2017.

             (3)       Incorporated by reference to the Registrant's Current Report on Form 8-K filed on February 22, 2017.

             (4)       Incorporated by reference to the Registrants' Current Report on Form 8-K, filed on June 21, 2017.

             (5)       Incorporated by reference to the Registrants' Current Report on Form 8-K, filed on July 18, 2017.

             (6)       Incorporated by reference to the Registrants' Current Report on Form 8-K, filed on December 21, 2017.

                                                                          140




                                                                                                                                          App. 147
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 151 of 894 PageID 525


Table of Contents


                                                                  Schedule II


                                                    Valuation and Qualifying Accounts
                                         For the years ended December 31, 2017, 2016, and 2015
                                                         (Dollars in Thousands)


                                                                        Additions
                                                             Charges
                                               Balance at    to Costs           Other                                         Balance
                                               Beginning       and          Comprehensive                   Deductions       at End of
                                                of Year      Expenses       Income (Loss)    Goodwill     from Reserves         Year
              2017
              Allowance for doubtful
               accounts receivable         $        3,219 $        15 $                — $         — $              491 $         3,725
              Valuation allowances for
               deferred tax assets               (170,821)     (9,747)                 —          (730)          72,676       (108,622)
              2016
              Allowance for doubtful
               accounts receivable         $        3,164 $       188 $                — $         — $             (132) $        3,219
              Valuation allowances for
               deferred tax assets               (147,758)     (8,517)                 —       (16,880)           2,334       (170,821)
              2015
              Allowance for doubtful
               accounts receivable         $        2,199 $       196 $                — $         — $              769 $         3,164
              Valuation allowances for
               deferred tax assets               (149,376)     (4,143)                 —           —              5,761       (147,758)

                                                                         141




                                                                                                                                         App. 148
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 152 of 894 PageID 526


Table of Contents


                                                                  SIGNATURES


Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report
to be signed on its behalf by the undersigned, thereunto duly authorized.

              Dated:                                                     By: /s/ RONALD COGBURN
              March 16, 2018
                                                                              Ronald Cogburn, Chief Executive Officer

Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below by the following persons on
behalf of the Registrant and in the capacities and on the dates indicated.

              Dated:                                                     By: /s/ RONALD COGBURN
              March 16, 2018
                                                                              Ronald Cogburn, Chief Executive Officer (Principal
                                                                              Executive Officer) and Director

              Dated:                                                     By: /s/ JIM REYNOLDS
              March 16, 2018
                                                                              Jim Reynolds, Executive Chief Financial Officer
                                                                              (Principal Financial Officer and Principal
                                                                              Accounting Officer) and Director

              Dated:                                                     By: /s/ PAR CHADHA
              March 16, 2018
                                                                              Par Chadha, Chairman of the Board of Directors

              Dated:                                                     By: /s/ MATTHEW H. NORD
              March 16, 2018
                                                                              Matthew H. Nord, Director

              Dated:                                                     By: /s/ JOSHUA M. BLACK
              March 16, 2018
                                                                              Joshua M. Black, Director

              Dated:                                                     By: /s/ NATHANIEL J. LIPMAN
              March 16, 2018
                                                                              Nathaniel J. Lipman, Director

              Dated:                                                     By: /s/ GORDON J. COBURN
              March 16, 2018
                                                                              Gordon J. Coburn, Director

              Dated:                                                     By: /s/ JOHN H. REXFORD
              March 16, 2018
                                                                              John H. Rexford, Director

                                                                        142




                                                                                                                                   App. 149
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 153 of 894 PageID 527




                                                                       App. 150
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 154 of 894 PageID 528




                        Exhibit 2




                                                                        App. 151
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 155 of 894 PageID 529
Table of Contents

                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                                             WASHINGTON, D.C. 20549


                                                                FORM 10-Q
    x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
                                                    For the quarterly period ended March 31, 2018
                                                                          Or
    o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
       OF 1934
                                                          For the transition period from to .
                                                         Commission file number: 001-36788


                                           EXELA TECHNOLOGIES, INC.
                                                  (Exact Name of Registrant as Specified in its Charter)

                                  Delaware                                                              XX-XXXXXXX
                       (State of or other Jurisdiction                                                (I.R.S. Employer
                      Incorporation or Organization)                                                 Identification No.)
                          2701 E. Grauwyler Rd.
                                 Irving, TX                                                                75061
                     (Address of Principal Executive                                                     (Zip Code)
                                   Offices)
                                         Registrant’s Telephone Number, Including Area Code: (844) 935-2832
Securities Registered Pursuant to Section 12(b) of the Act:
                            Title of Each Class                                              Name of Each Exchange on Which Registered
               Common Stock, Par Value $0.0001 per share                                              The Nasdaq Stock Market LLC
Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. Yes x No o
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such
shorter period that the registrant was required to submit and post such files). Yes x No o
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or
an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth
company” in Rule 12b-2 of the Exchange Act.
Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Emerging Growth Company o
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x
As of May 7, 2018, the registrant had 152,379,013 shares of Common Stock outstanding.




                                                                                                                                         App. 152
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 156 of 894 PageID 530
Table of Contents
                                                          Exela Technologies, Inc.
                                                                 Form 10-Q
                                               For the quarterly period ended March 31, 2018
                                                          TABLE OF CONTENTS
                                             PART I—FINANCIAL INFORMATION
Item 1. Financial Statements                                                                                                1
Condensed Consolidated Financial Statements
Condensed Consolidated Balance Sheets as of March 31, 2018 and December 31, 2017                                            1
Condensed Consolidated Statements of Operations for the three months ended March 31, 2018 and 2017                          2
Condensed Consolidated Statements of Comprehensive Loss for the three months ended March 31, 2018 and 2017                  3
Condensed Consolidated Statements of Stockholders’ Deficit for the three months ended March 31, 2018 and 2017               4
Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2018 and 2017                          5
Notes to the Condensed Consolidated Financial Statements                                                                    6
Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                              27
Item 3. Quantitative and Qualitative Disclosures about Market Risk                                                         36
Item 4. Controls and Procedures                                                                                            37
                                                  PART II — OTHER INFORMATION
Item 1. Legal Proceedings                                                                                                  38
Item 1A. Risk Factors                                                                                                      39
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds                                                        39
Item 3. Defaults Upon Senior Securities                                                                                    39
Item 4. Mine Safety Disclosures                                                                                            39
Item 5. Other Information                                                                                                  39
Item 6. Exhibits                                                                                                           39




                                                                                                                App. 153
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 157 of 894 PageID 531
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                                    Condensed Consolidated Balance Sheets
                                                 As of March 31, 2018 and December 31, 2017
                                   (in thousands of United States dollars except share and per share amounts)
                                                                                                                March 31,             December 31,
                                                                                                                  2018                    2017
                                                                                                               (Unaudited)
Assets
Current assets
Cash and cash equivalents                                                                                 $             26,882    $           39,000
Restricted cash                                                                                                         12,549                42,489
Accounts receivable, net of allowance for doubtful accounts of $4,077 and $3,725, respectively                        238,680                229,704
Inventories, net                                                                                                        13,519                11,922
Prepaid expenses and other current assets                                                                               27,520                24,596
Total current assets                                                                                                 319,150                347,711
Property, plant and equipment, net                                                                                    132,870                132,908
Goodwill                                                                                                              747,325                747,325
Intangible assets, net                                                                                                438,929                464,984
Deferred income tax assets                                                                                               9,171                 9,019
Other noncurrent assets                                                                                                 18,490                12,891
Total assets                                                                                              $       1,665,935       $       1,714,838
Liabilities and Stockholders’ Deficit
Liabilities
Current Liabilities
Accounts payable                                                                                          $             77,194    $           81,263
Related party payables                                                                                                  14,172                14,445
Income tax payable                                                                                                       6,967                 3,612
Accrued liabilities                                                                                                     31,805                49,383
Accrued compensation and benefits                                                                                       49,738                46,925
Accrued Interest                                                                                                        23,795                55,102
Customer deposits                                                                                                       36,542                31,656
Deferred revenue                                                                                                        15,933                12,709
Obligation for claim payment                                                                                            56,554                42,489
Current portion of capital lease obligations                                                                            14,785                15,611
Current portion of long-term debt                                                                                       21,170                20,565
Total current liabilities                                                                                            348,655                373,760
Long-term debt, net of current maturities                                                                           1,277,029              1,276,094
Capital lease obligations, net of current maturities                                                                    26,474                25,958
Pension liability                                                                                                       26,081                25,496
Deferred income tax liabilities                                                                                          5,478                 5,362
Long-term income tax liability                                                                                           3,470                 3,470
Other long-term liabilities                                                                                             13,879                14,704
Total liabilities                                                                                                 1,701,066               1,724,844
Commitments and Contingencies (Note 9)
Stockholders’ deficit
Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 152,565,218 shares
   issued and 152,515,918 outstanding at March 31, 2018 and 150,578,451 shares issued and 150,529,151
   outstanding at December 31, 2017                                                                                         15                   15
Preferred stock, par value of $0.0001 per shares; 20,000,000 shares authorized; 4,569,233 shares issued
   and outstanding at March 31, 2018 and 6,194,233 shares issued and outstanding at December 31,
   2017                                                                                                                      1                     1
Additional paid in capital                                                                                            482,018                482,018
Less:common stock held in treasury, at cost; 49,300 shares at March 31, 2018 and 49,300 shares at
   December 31, 2017                                                                                                      (249)                 (249)
Equity based compensation                                                                                               35,044                34,085
Accumulated deficit                                                                                                  (540,041)              (514,628)
Accumulated other comprehensive loss:
Foreign currency translation adjustment                                                                                   (462)                 (194)
Unrealized pension actuarial losses, net of tax                                                                        (11,457)              (11,054)
Total accumulated other comprehensive loss                                                                             (11,919)              (11,248)
Total stockholders’ deficit                                                                                          (35,131)               (10,006)
Total liabilities and stockholders’ deficit                                                               $       1,665,935       $       1,714,838
                          The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                            1




                                                                                                                                      App. 154
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 158 of 894 PageID 532
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                               Condensed Consolidated Statements of Operations
                                             For the Three Months ended March 31, 2018 and 2017
                                   (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                                                                              Three Months ended March 31,
                                                                                                                2018               2017
Revenue                                                                                                  $           393,167    $         218,260
Cost of revenue (exclusive of depreciation and amortization)                                                         293,792              143,708
Selling, general and administrative expenses                                                                          45,595               35,581
Depreciation and amortization                                                                                         38,019               21,320
Related party expense                                                                                                  1,105                2,385
Operating income (loss)                                                                                              14,656               15,266
Other expense (income), net:
Interest expense, net                                                                                                 38,017               26,219
Sundry expense (income), net                                                                                             (64)               2,724
Other income, net                                                                                                     (3,328)                  —
Net loss before income taxes                                                                                         (19,969)             (13,677)
Income tax (expense) benefit                                                                                          (4,025)              (2,004)
Net loss                                                                                                            (23,994)             (15,681)
Cumulative dividends for Series A Preferred Stock                                                                       (914)                  —
Net loss attributable to common stockholders                                                             $          (24,908)    $        (15,681)
Net loss per share - basic and diluted                                                                                 (1.64)               (2.45)
                         The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                         2




                                                                                                                                    App. 155
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 159 of 894 PageID 533
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Condensed Consolidated Statements of Comprehensive Loss
                                              For the Three Months ended March 31, 2018 and 2017
                                    (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
                                                                                                              Three Months ended March 31,
                                                                                                                2018               2017
Net loss                                                                                                 $          (23,994)   $         (15,681)
Other comprehensive income (loss), net of tax:
Foreign currency translation adjustments                                                                               (268)               2,414
Unrealized pension actuarial gains (losses), net of tax                                                                (403)                (281)
Comprehensive loss                                                                                      $           (24,665)   $         (13,548)
                        The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                        3




                                                                                                                                   App. 156
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 160 of 894 PageID 534
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                         Condensed Consolidated Statements of Stockholders’ Equity (Deficit)
                                               For the Three Months ended March 31, 2018 and 2017
                                     (in thousands of United States dollars except share and per share amounts)
                                                                     (Unaudited)
                                                                                          Accumulated Other
                                                                                           Comprehensive
                     Common Stock Preferred Stock Treasury Stock                            Income (Loss)
                                                                                                   Unrealized
                                                                                          Foreign   Pension
                                                                 Additional Equity-based Currency Actuarial                    Total
                                                                  Paid-in Compensation Translation Losses, net Accumulated Stockholder’s
                     Shares Amount Shares Amount Shares Amount Capital       Agreement Adjustment    of tax      Deficit      Deficit
Balances at
  December 31,
  2016 (as
  previously
  reported)         $ 144,400 $     —$       —$       —$     —$       —$        (57,389) $   27,342 $   (3,547) $   (12,339) $   (293,968) $   (339,901)
Conversion of
  shares             63,880,157     —        —        —      —        —              —           —          —            —             —
Balances at
  December 31,
  2016, effect of
  reverse
  acquisition
  (refer to Note
  3)                $64,024,557 $   —$       —$       —$     —$       —$        (57,389) $   27,342 $   (3,547) $   (12,339) $   (293,968) $   (339,901)
  Net loss
      January 1 to
      March 31,
      2017                                                                                                                        (15,681)      (15,681)
Equity-based
  compensation                                                                                 310                                                  310
  Foreign
      currency
      translation
      adjustment                                                                                         2,414                                     2,414
Contribution from
  Shareholders                                                                  20,538                                                          20,538
  Net realized
      pension
      actuarial
      gains, net of
      tax                                                                                                              (281)                       (281)
Balances at March
  31, 2017          $64,024,557 $   —$       —$       —$     —$       —$        (36,851) $    (1,133) $ (12,620) $
                                                                                             27,652 $               (309,649) $   (332,601)
                                                                                           Accumulated Other
                                                                                            Comprehensive
                     Common Stock  Preferred Stock Treasury Stock                            Income (Loss)
                                                                                                      Unrealized
                                                                                           Foreign     Pension
                                                                  Additional Equity-based Currency Actuarial                     Total
                                                                   Paid-in Compensation Translation Losses, net Accumulated Stockholder’s
                     Shares Amount Shares AmountSharesAmount Capital          Agreement Adjustment      of tax     Deficit      Deficit
Balances at
  December 31,
  2017              150,529,151$    15 6,194,233 $        1 49,300$   (249)$     482,018$    34,085$      (194)$    (11,054)$    (514,628) $    (10,006)
Implementation of
  ASU 2014-09
  (Note 2)                                                                                                                         (1,419)       (1,419)
Net loss January 1
  to March 31,
  2018                                                                                                                            (23,994)      (23,994)
  Equity-based
      compensation                                                                              959                                                 959
  Foreign currency
      translation
      adjustment                                                                                          (268)                                    (268)
  Net realized
      pension
      actuarial
      gains, net of
      tax                                                                                                              (403)                       (403)
  Preferred shares
      converted to
      common          1,986,767         (1,625,000)                                                                                                  —
Balances at March
  31, 2018          152,515,918$    15 4,569,233 $        1 49,300$   (249) $    482,018$    35,044$      (462) $   (11,457) $   (540,041) $    (35,131)
                          The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                          4




                                                                                                                                        App. 157
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 161 of 894 PageID 535
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                                     (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
                                                                                                            Three Months ended March 31,
                                                                                                              2018               2017
Cash flows from operating activities
Net loss                                                                                                $         (23,994)   $       (15,681)
Adjustments to reconcile net loss
   Depreciation and amortization                                                                                  38,019              21,320
   Debt discount and debt issuance cost amortization                                                               2,595               3,474
   Provision (recovery) for doubtful accounts                                                                        481                  79
   Deferred income tax benefit                                                                                       835                 627
   Share-based compensation expense                                                                                  959                 310
   Foreign currency remeasurement                                                                                   (323)                687
   Gain on sale of Meridian                                                                                           —                 (251)
   Loss on sale of property, plant and equipment                                                                     253                 272
   Fair value adjustment for interest rate swap                                                                   (3,328)                 —
   Change in operating assets and liabilities, net of effect from acquisitions
     Accounts receivable                                                                                          (10,876)            (1,086)
     Prepaid expenses and other assets                                                                             (5,567)            (3,720)
     Accounts payable and accrued liabilities                                                                     (18,864)             1,928(1)
     Related party payables                                                                                          (273)            (3,690)
        Net cash provided by (used in) operating activities                                                       (20,083)             4,269(1)
Cash flows from investing activities
Purchases of property, plant and equipment                                                                         (5,957)            (2,045)
Additions to internally developed software                                                                         (1,092)            (2,528)
Additions to outsourcing contract costs                                                                            (1,596)            (3,989)
Proceeds from sale of Meridian                                                                                         —               4,381
Proceeds from sale of property, plant, and equipment                                                                    2                 —
        Net cash used in investing activities                                                                      (8,643)            (4,181)
Cash flows from financing activities
Change in bank overdraft                                                                                               —                (210)
Proceeds from financing obligations                                                                                 1,863              3,008
Contribution from shareholders                                                                                         —              20,538
Cash paid for equity issue costs                                                                                   (7,500)                —
Borrowings from revolver and swing-line loan                                                                       25,000             38,500
Repayments from revolver and swing line loan                                                                      (25,000)           (38,500)
Principal payments on long-term obligations                                                                        (7,750)           (15,786)
        Net cash provided by (used in) financing activities                                                       (13,387)             7,550
Effect of exchange rates on cash                                                                                       55                (44)
        Net increase (decrease) in cash and cash equivalents                                                      (42,058)             7,594(1)
Cash, restricted cash, and cash equivalents
Beginning of period                                                                                               81,489              34,253(1)
End of period                                                                                           $         39,431     $        41,847(1)
Supplemental cash flow data:
Income tax payments, net of refunds received                                                            $          1,053     $           (12)
Interest paid                                                                                                     66,192              30,844
Noncash investing and financing activities:
Assets acquired through capital lease arrangements                                                                 4,432                    68
Accrued capital expenditures                                                                                       1,101                    98

    (1) Balances for these items differ from previously reported balances due to the adoption of ASU no. 2016-15, Statement of Cash Flows:
         Classification of Certain Cash Receipts and Cash Payments (Topic 230), see Note 2.
                                                                      5




                                                                                                                                 App. 158
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 162 of 894 PageID 536
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                                     (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
1. General
These condensed consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements as of and
for the year ended December 31, 2017 included in the Exela Technologies, Inc. (the “Company,” “Exela,” “we,” “our” or “us”) annual report on Form
10-K for such period.
The accompanying condensed consolidated financial statements have been prepared using accounting principles generally accepted in the United
States of America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Securities and Exchange Commission (“SEC”) Regulation S-X
as they apply to interim financial information. Accordingly, they do not include all of the information and notes required by GAAP for complete
financial statements. These accounting principles require us to use estimates and assumptions that impact the reported amounts of assets,
liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Actual results may differ from our estimates.
The condensed consolidated financial statements are unaudited, but in our opinion include all adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim period. The interim financial results are not necessarily indicative of results
that may be expected for any other interim period or the fiscal year.
Net Loss per Share
Earnings per share (“EPS”) is computed by dividing net loss available to holders of the Company’s Common Stock by the weighted average number
of shares of Common Stock outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or converted into Common Stock,
using the more dilutive of the two-class method or if-converted method in periods of earnings. The two-class method is an earnings allocation
method that determines earnings per share for Common Stock and participating securities. As the Company experienced net losses for the periods
presented, the impact of participating Series A Preferred Stock was calculated based on the if-converted method. Diluted EPS excludes all dilutive
potential of shares of Common Stock if their effect is anti-dilutive.
For the quarter ended March 31, 2018, shares of the Company’s Series A Convertible Preferred Stock (“Series A Preferred Stock”), if converted
would have resulted in an additional 5,586,344 shares of Common Stock outstanding, but were not included in the computation of diluted loss per
share as their effects were anti-dilutive.
The Company has not included the effect of 35,000,000 warrants sold in the Quinpario Initial Public Offering (“IPO”) in the calculation of net income
(loss) per share. Warrants are considered anti-dilutive and excluded when the exercise price exceeds the average market value of the Company’s
Common Stock price during the applicable period.
                                                                                                                    Three Months ended March 31,
                                                                                                                      2018               2017
Net loss attributable to common stock holders (A)                                                              $          (24,908)    $          (15,681)
Weighted average common shares outstanding - basic and diluted (B)                                                    152,140,117             64,024,557
Loss Per Share:
Basic and diluted (A/B)                                                                                        $             (1.64)   $              (2.45)
                                                                            6




                                                                                                                                          App. 159
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 163 of 894 PageID 537
Table of Contents
                                                          Exela Technologies, Inc. and Subsidiaries
                                                 Notes to the Condensed Consolidated Financial Statements
                                        (in thousands of United States dollars except share and per share amounts)
                                                                         (Unaudited)
2. Recently Adopted Accounting Pronouncements
Effective January 1, 2018 the Company adopted Accounting Standards Update (“ASU”) no. 2014-09, Revenue from Contracts with Customers (ASC
606). Under the update, revenue is recognized based on a five-step model. The core principle of the model is that revenue will be recognized when
the transfer of promised goods or services to customers is made in an amount that reflects the consideration to which the entity expects to be
entitled in exchange for those goods or services. Subsequent updates have been issued primarily to provide implementation guidance related to the
initial guidance issued in May 2014. The Company has adopted this standard using the modified retrospective approach applied to those contracts
that were not completed as of January 1, 2018. The results for the reporting period beginning after January 1, 2018, are presented in accordance with
the new standard, although historical information has not been restated and continues to be reported under the accounting standards and policies
in effect for those periods. The adoption of ASC 606 did not have a material impact on the Company’s financial position, results of operations and
cash flows as of or for the period ended March 31, 2018, and we expect the impact of the adoption of the new standard will be immaterial to our
results of operations on an ongoing basis. The cumulative effect of accounting change recognized was $1.4 million recorded as an increase to
beginning balance of accumulated deficit, and a corresponding reduction to Accounts receivable, net. See Note 3 for additional disclosure.
Effective January 1, 2018, the Company adopted ASU no. 2016-15, (Topic 230): Statement of Cash Flows: Classification of Certain Cash Receipts
and Cash Payments, which adds or clarifies guidance on the presentation and classification of eight specific types of cash receipts and cash
payments in the statement of cash flows such as debt prepayment or extinguishment costs, settlement of contingent consideration arising from a
business combination, insurance settlement proceeds, and distributions from certain equity method investees, with the intent of reducing diversity
in practice. We applied the guidance retrospectively to all periods presented. Exela will reclassify a loss on extinguishment of debt from operating
activities to financing activities in the third quarter of 2017 in the to be filed quarterly and annual statements ended September 30, 2018 and
December 31, 2018, respectively. The adoption had no impact on the Company’s financial position, results of operations and cash flows for the
quarter ended March 31, 2018.
Effective January 1, 2018, the Company adopted ASU no. 2016-16, Income Taxes Topic (740): Intra-Entity Transfers of Assets Other Than
Inventory, which eliminates the current prohibition on immediate recognition of the current and deferred income tax effects of intra-entity transfers
of assets other than inventory, with the intent of reducing complexity and diversity in practice. Under ASU 2016-16, entities must recognize the
income tax consequences when the transfer occurs rather than deferring recognition. Entities must apply the guidance on a modified retrospective
basis though a cumulative effect adjustment to retained earnings as of the beginning of the period of adoption. The adoption had no material
impact on the Company’s financial position, results of operations and cash flows.
Effective January 1, 2018, the Company adopted ASU no. 2016-18, (Topic 230): Restricted Cash. Statement of Cash Flows: Restricted Cash. The
ASU addresses diversity in practice that exists in the classification and presentation of changes in restricted cash and requires that a statement of
cash flows explain the change during the period in the total of cash, cash equivalents, and amounts generally described as restricted cash or
restricted cash equivalents. We applied the guidance retrospectively to all periods presented. As a result of adopting the ASU no. 2016-18,
restricted cash is included in the balances of restricted cash, cash and cash equivalents presented in the Statement of Cash Flows for the quarters
ended March 31, 2018 and 2017. Adopting the standard increased the net change in cash and cash equivalents, which is reflected within operating
cash flows, by less than $0.1 million for the period ended March 31, 2017. Total Cash and cash equivalents for the Beginning of period and End of
period March 31, 2017 increased $25.9 million due to the inclusion of restricted cash.
                                                                                7




                                                                                                                                    App. 160
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 164 of 894 PageID 538
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                                      (in thousands of United States dollars except share and per share amounts)
                                                                        (Unaudited)
Effective January 1, 2018, the Company adopted ASU no. 2017-01, (Topic 805): Business Combinations: Clarifying the Definition of a Business.
The ASU clarifies the definition of a business and provides guidance on evaluating as to whether transactions should be accounted for as
acquisitions (or disposals) of assets or business combinations. The definition clarification as outlined in this ASU affects many areas of accounting
including acquisitions, disposals, goodwill, and consolidation. The adoption had no material impact on the Company’s financial position, results of
operations and cash flows.
Effective January 1, 2018, the Company adopted ASU no. 2017-07, (Topic 715): Compensation Retirement Benefit; Improving the Presentation of
Net Periodic Pension Cost and Net Periodic Postretirement Benefit Cost. The amendments to this ASU require the service cost component of net
periodic benefit cost be reported in the same income statement line or lines as other compensation costs for employees. The other components of
net periodic benefit cost are required to be reported separately from service costs and outside a subtotal of income from operations. The new
standard requires retrospective application and allows a practical expedient that permits an employer to use the amounts disclosed in its pension
plan footnote for the prior comparative periods as the estimation basis for applying the retrospective presentation. Adoption of the standard
resulted in only the service cost being recorded to Cost of revenue; see Note 8 for the related impact.
Effective January 1, 2018 the company adopted ASU no. 2017-09, (Topic 718): Compensation — Stock Compensation: Scope of Modification
Accounting. The amendments in ASU 2017-09 provide guidance about which changes to the terms or conditions of a share-based payment award
require an entity to apply modification accounting in Topic 718. The amendments in this update will be applied on a prospective basis to an award
modified on or after the adoption date. The adoption had no impact on the Company’s financial position, results of operations and cash flows.
Recently Issued Accounting Pronouncements
In February 2016, the FASB issued ASU no. 2016-02, Leases (842). This ASU increases transparency and comparability among organizations by
recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. Since the issuance of
the original standard, the FASB has issued a subsequent update that provides a practical expedient for land easements (ASU 2018-01). The
amendments in this ASU are effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years and early
application is permitted. The Company is currently evaluating the impact that adopting this standard will have on the consolidated financial
statements.
In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments — Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments, to replace the incurred loss impairment methodology under current U.S. GAAP with a methodology that reflects expected credit losses
and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. The Company will be
required to use a forward-looking expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating
to available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a reduction in the amortized cost
basis of the securities. The standard will be effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal
years. Adoption of the standard will be applied using a modified retrospective approach through a cumulative-effect adjustment to retained
earnings as of the effective date. The Company is currently in the early stages of evaluating the impact that adopting this standard will have on the
consolidated financial statements.
In July 2017, the FASB issued ASU 2017-11, Earnings Per Share (Topic 260), Distinguishing Liabilities from Equity (Topic 480) and Derivatives
and Hedging (Topic 815): I. Accounting for Certain Financial Instruments with Down Round Features; II. Replacement of the Indefinite Deferral
for Mandatorily
                                                                              8




                                                                                                                                    App. 161
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 165 of 894 PageID 539
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                                      (in thousands of United States dollars except share and per share amounts)
                                                                      (Unaudited)
Redeemable Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling Interests with a Scope
Exception. Part I of this update addresses the complexity of accounting for certain financial instruments with down round features. Down round
features are features of certain equity-linked instruments (or embedded features) that result in the strike price being reduced on the basis of the
pricing of future equity offerings. Current accounting guidance creates cost and complexity for entities that issue financial instruments (such as
warrants and convertible instruments) with down round features that require fair value measurement of the entire instrument or conversion option.
Part II of this update addresses the difficulty of navigating Topic 480, Distinguishing Liabilities from Equity, because of the existence of extensive
pending content in the FASB Accounting Standards Codification. This pending content is the result of the indefinite deferral of accounting
requirements about mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable noncontrolling
interests. The amendments in Part II of this update do not have an accounting effect. This ASU is effective for fiscal years, and interim periods
within those years, beginning after December 15, 2018. The Company is currently in the early stages of evaluating the impact that adopting this
standard will have on the consolidated financial statements
In August 2017, the FASB issued ASU No. 2017-12, Derivatives and Hedging (Topic 815); Targeted Improvements to Accounting for Hedging
Activities. The amendments in this ASU better align the risk management activities and financial reporting for these hedging relationships through
changes to both the designation and measurement guidance for qualifying hedging relationships and presentation of hedge results. The guidance
is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. The company is currently in the early
stages of evaluating the impact that adopting this standard will have on the consolidated financial statements.
3. Significant Accounting Policies
The information presented below supplements the Significant Accounting Policies information presented in our 2017 Form 10-K, including Revenue
Recognition for the adoption of ASC 606, which became effective January 1, 2018. See our 2017 Form 10-K for a description of our significant
accounting policies in effect prior to the adoption of the new accounting standard.
Revenue Recognition
We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to transfer a distinct good or service to
the customer, and is the unit of account in ASC 606. Revenue is measured as the amount of consideration we expect to receive in exchange for
transferring goods or providing services. The contract transaction price is allocated to each distinct performance obligation and recognized as
revenue when, or as, the performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
primarily relating to the provision of business and transaction processing services within each of our segments. We do not have any significant
payment terms, as payment is received shortly after goods are delivered or services are provided.
        Nature of Services
Our primary performance obligations are to stand ready to provide various forms of transaction processing services, consisting of a series of
distinct services that are substantially the same and have the same pattern of transfer over time, and accordingly are combined into a single
performance obligation. Our promise to our customers is typically to perform an unknown or unspecified quantity of tasks and the consideration
received is contingent upon the customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price
is variable. We allocate the variable fees to the single performance obligation charged to the distinct service period in which we have the
contractual right to bill under the contract.
                                                                            9




                                                                                                                                      App. 162
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 166 of 894 PageID 540
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                                   (in thousands of United States dollars except share and per share amounts)
                                                                  (Unaudited)
       Disaggregation of Revenues
The following table disaggregates revenue from contracts by geographic region and by segment for the three months ended March 31, 2018, and
2017:
                                                                      Three months ended March 31,
                                                        2018                                                  2017
                                      ITPS               HS               LLPS               ITPS              HS               LLPS
         United States           $      269,939    $        58,632   $        22,598   $       106,347   $        59,078   $        23,385
         Europe                          35,283                 —                 —             28,300                —                 —
         Other                            6,715                 —                 —              1,150                —                 —
         Total                  $       311,937    $        58,632      $     22,598    $      135,797   $        59,078$           23,385
       Contract Balances
The following table presents contract assets and contract liabilities recognized at March 31, 2018 and December 31, 2017:
                                                                                            March 31,           December 31,
                                                                                              2018                  2017
                    Accounts Receivable, net                                               $        238,680 $             229,704
                    Deferred revenues                                                                 16,793               13,717
                    Costs to obtain and fulfill a contract                                            20,814               22,929
                    Customer deposits                                                                 36,542               31,656
Accounts receivable includes $34.3 million and $27.9 million as of March 31, 2018 and December 31, 2017, respectively, representing amounts not
billed to customers. We have accrued the unbilled receivables for work performed in accordance with the terms of contracts with customers.
Deferred revenues relate to payments received in advance of performance under a contract. A significant portion of this balance relates to service
contracts where we received payments for upfront conversions/implementation type activities of which do not transfer a service to the customer
but rather are used in fulfilling the related performance obligations that transfer over time. The advance consideration received from customers is
deferred over the contract term. We recognized revenue of $7.1 million during the three months ended March 31, 2018 that had been deferred as of
December 31, 2017.
Costs incurred to obtain and fulfill contract are deferred and expensed on a straight-line basis over the estimated benefit period, which is generally
the contract term. We recognized $2.4 million of amortization for these costs in the first quarter of 2018 within depreciation and amortization
expense. These costs represent incremental external costs or certain specific internal costs that are directly related to the contract acquisition or
transition activities and can be separated into two principal categories: contract commissions and transition/set-up costs. Examples of such
capitalized costs include hourly labor and related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we
recognize the incremental costs of obtaining contracts as an expense when incurred if the amortization period would have been one year or less.
These costs are included in Selling, general and administrative expenses. The effect of applying this practical expedient was not material.
Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the amounts recorded as of
December 31, 2017 were used to pay for postage with the corresponding postage revenue being recognized during the quarter ended March 31,
2018.
                                                                             10




                                                                                                                                       App. 163
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 167 of 894 PageID 541
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                                     (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
          Performance Obligations
At the inception of each contract, we assess the goods and services promised in our contracts and identify each distinct performance obligation.
The majority of our contracts have a single performance obligation, as the promise to transfer the individual goods or services is not separately
identifiable from other promises in the contracts. For the majority of our business and transaction processing service contracts, revenues are
recognized as services are provided based on an appropriate input or output method, typically based on the related labor or transactional volumes.
Some of our contracts have multiple performance obligations, including contracts that combine software implementation services with post-
implementation customer support. For contracts with multiple performance obligations, we allocate the contract’s transaction price to each
performance obligation using our best estimate of the standalone selling price of each distinct good or service in the contract. The primary method
used to estimate standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of satisfying a
performance obligation and add an appropriate margin for that distinct good or service. We also use the adjusted market approach whereby we
estimate the price that customers in the market would be willing to pay. In assessing whether to allocate variable consideration to a specific part of
the contract, we consider the nature of the variable payment and whether it relates specifically to its efforts to satisfy a specific part of the contract.
Certain of our software implementation performance obligations are satisfied at a point in time, typically when customer acceptance is obtained.
When evaluating the transaction price, we analyze, on a contract by contract basis, all applicable variable consideration. The nature of our
contracts give rise to variable consideration, including volume discounts, contract penalties, and other similar items that generally decrease the
transaction price. We estimate these amounts based on the expected amount to be provided to customers and reduce revenues recognized. We do
not anticipate significant changes to our estimates of variable consideration.
We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included in cost of revenue.
          Transaction Price Allocated to the Remaining Performance Obligations
In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied performance obligations for (1)
contracts with an original expected length of one year or less, and (2) contracts for which variable consideration relates entirely to an unsatisfied
performance obligation, which comprise the majority of our contracts. We have certain contracts where we receive a fixed monthly fee in exchange
for a series of distinct services that are substantially the same and have the same pattern of transfer over time. These contracts comprise
substantially all of the amounts for which we expect to recognize revenue related to fixed consideration associated with remaining performance
obligations in each of the future periods noted:
                                                          Estimated Remaining Fixed
                                                         Consideration for Unsatisfied
                                                           Performance Obligations
                                      2018                                                      213,796,515
                                      2019                                                      250,487,172
                                      2020                                                      119,914,305
                                      2021                                                       59,989,281
                                      2022                                                       34,163,699
                                      2023 and thereafter                                        11,548,764
                                        Total                                            $      689,899,736
                                                                            11




                                                                                                                                          App. 164
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 168 of 894 PageID 542
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
4. Business Combination
On July 12, 2017, the Company consummated its business combination with SourceHOV and Novitex (the “Business Combination”) pursuant to the
Business Combination Agreement and Consent, Waiver and Amendment to the Business Combination Agreement, dated February 21, 2017 and
June 15, 2017. In connection with the Business Combination, the Company acquired debt facilities and issued notes totaling $1.4 billion (refer to
Note 5 — Long Term Debt and Credit Facilities). Proceeds from the acquired debt were used to refinance the existing debt of SourceHOV, settle the
outstanding debt of Novitex, and pay fees and expenses incurred in connection with the Business Combination. Immediately following the
Business Combination, there were 146,910,648 shares of common stock, 9,194,233 shares of Series A Preferred Stock, and 35,000,000 warrants
outstanding.
Under ASC 805, Business Combinations, SourceHOV was deemed the accounting acquirer based on the following predominate factors: it has the
largest portion of voting rights in the Company, the Board and Management has more individuals coming from SourceHOV than either Quinpario or
Novitex, SourceHOV was the largest entity by revenue and by assets, and the headquarters was moved to the SourceHOV headquarters location.
The Company acquired 100% of the equity of Novitex pursuant to the Business Combination Agreement by issuing 30,600,000 shares of common
stock of Exela to Novitex Parent, L.P., the sole stockholder of Novitex Holdings, Inc. Total value of equity for the transaction was $244.8 million.
Additionally, as noted, the Company used proceeds from acquired debt to settle the outstanding debt of Novitex in the amount of $420.5 million,
and pay transaction related costs and interest on behalf of Novitex in the amount of $10.3 million and $1.0 million, respectively, which was
accounted for as part of consideration.
The acquired assets and assumed liabilities of Novitex were recorded at their estimated fair values. The purchase price allocation for the Novitex
business combination is preliminary and subject to change within the respective measurement period which will not extend beyond one year from
the acquisition date. Measurement period adjustments will be recognized in the reporting period in which the adjustment amounts are determined.
The following table summarizes the consideration paid for Novitex and the preliminary fair value of the assets acquired and liabilities assumed at the
acquisition date on July 12, 2017:
                                                                            12




                                                                                                                                     App. 165
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 169 of 894 PageID 543
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
   Cash and equivalents                                                                                                                     8,428
   Accounts receivable                                                                                                                     87,474
   Inventory                                                                                                                                1,245
   Prepaid expenses & other                                                                                                                13,974
   Property and equipment, net                                                                                                             60,657
   Identifiable intangible Assets, net                                                                                                    251,060
   Deferred charges and other assets                                                                                                        2,723
   Other noncurrent assets                                                                                                                     93
   Goodwill, excess/deficient purchase price                                                                                              406,060
      Total assets                                                                                                                       831,714
      Total assets less goodwill                                                                                                         425,654
Liabilities and Equity
   Accounts payable                                                                                                                        29,444
   Short-term borrowings and current portion of LT debt                                                                                    11,335
   Accrued liabilities                                                                                                                     30,432
   Advanced billings and customer deposits                                                                                                 18,926
   Long term debt                                                                                                                          15,704
   Deferred taxes                                                                                                                          46,991
   Other liabilities                                                                                                                        2,226
   Equity                                                                                                                                 676,656
      Total liabilities and equity                                                                                                       831,714
      Total liabilities less equity/purchase price                                                                                       155,058
The identifiable intangible assets include customer relationships, non-compete agreements, internally developed software, and trademarks and
trade names. Customer relationships and non-compete agreements were valued using the Income Approach, specifically the Multi-Period Excess
Earnings method. Trademarks and trade names were valued using the Income Approach, specifically the Relief-from-Royalty method. Internally
developed software was valued based on costs incurred related to Connect Platform. All of these intangibles acquired represent a Level 3
measurement as they are based on unobservable inputs reflecting Management’s own assumptions about the inputs used in pricing the asset or
liability at fair value.
                                                                                                                    Weighted Average Useful Life
                                                                                                   Fair Value                (in Years)
Trademark and trade name - Novitex                                                             $          18,000                                  9.5
Customer relationships                                                                                   230,000                                 16.0
Internally devleoped software - Connect Platform                                                           1,710                                  5.0
Non-compete agreements                                                                                     1,350                                  1.0
Total identifiable intangibles, net                                                              $       251,060
As of the date of the Business Combination, the weighted-average useful life of total identifiable intangible assets acquired in the Business
Combination, excluding goodwill, is 15.4 years.
Through the acquisition of SourceHOV and Novitex, we expect to realize revenue synergies, leverage brand awareness, strengthen margins,
generate greater free cash flow, expand the existing Novitex sales channels, and increase utilization of the existing workforce. The Company also
anticipates opportunities for growth through the ability to leverage additional future services and capabilities. These factors, among others,
contributed to a purchase price in excess of the estimated fair value of Novitex’s identifiable net assets assumed, and as a result, the Company has
recorded goodwill in connection with this acquisition.
                                                                          13




                                                                                                                                     App. 166
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 170 of 894 PageID 544
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                                      (in thousands of United States dollars except share and per share amounts)
                                                                       (Unaudited)
The Company engaged a third party valuation firm to aid Management in its analyses of the fair value of the assets and liabilities. All estimates, key
assumptions, and forecasts were either provided by or reviewed by the Company. Approximately $14.0 million of the goodwill recorded was tax
deductible, which was carried over from the tax basis of the seller. Since the acquisition date of July 12, 2017, $134.4 million of revenue and $5.0
million of net loss are included in our consolidated revenues and net loss, respectively, for Novitex for the year ended December 31, 2017. These
results are included in the ITPS segment.
Transaction Costs
The Company incurred approximately $60.0 million in advisory, legal, accounting and management fees in conjunction with the Business
Combination as of December 31, 2017, excluding contract cancellation and advising fees to HGM of $23.0 million. Additionally, $7.6 million was
incurred related to equity issuance costs and $40.9 million was incurred in debt issuance costs. No transaction costs were incurred in the three
months ended March 31, 2018 and 2017.
Restructuring Charges
In February 2017, Management performed a strategic review of human resources at Novitex for the purpose of assessing the business need for their
employment and for the purpose of quantifying the synergies resulting from the acquisition. As a result, in June 2017, representatives of
SourceHOV and HGM Group communicated the termination of certain executives and non-executive Novitex employees. There were no
restructuring charges incurred in the three months ended March 31, 2018 and 2017.
The Company determined that costs associated with termination benefits should be accounted for separately from the acquisition, as a post
combination expense of the combined entity because the expense was incurred for the benefit of the combined entity. As of July 12, 2017, the
Company recorded severance expense in the amount of $4.6 million related to the impacted executives and $0.1 million related to other terminations
in the statement of operations No severance expense was incurred or recognized for the three months ended March 31, 2018.
5. Intangibles Assets and Goodwill
Intangibles
Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the following:
                                                                                                                 March 31, 2018
                                                                                           Gross Carrying         Accumulated       Intangible Assets,
                                                                                              Amount             Amortization              Net
Customer relationships                                                                 $           504,643   $          (149,576)   $         355,067
Developed technology                                                                                89,077               (81,543)               7,534
Trade names                                                                                         13,100                  (775)              12,325
Outsource contract costs                                                                            40,996               (20,182)              20,814
Internally developed software                                                                       30,762                (4,398)              26,364
Trademarks                                                                                          23,370                (6,927)              16,443
Non compete agreements                                                                               1,350                  (969)                 381
Intangibles, net                                                                       $           703,298   $          (264,370)   $         438,928
                                                                         14




                                                                                                                                        App. 167
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                    Page 171 of 894 PageID 545
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                                                                 December 31, 2017
                                                                    Gross Carrying                 Accumulated                 Intangible Assets,
                                                                       Amount                      Amortization                       Net
Customer relationships                                         $                 504,643     $                (135,962)   $                  368,681
Developed technology                                                              89,076                       (77,103)                       11,973
Trade names (b)                                                                   13,100                            —                         13,100
Outsource contract costs                                                          40,456                       (17,526)                       22,930
Internally developed software                                                     28,254                        (2,597)                       25,657
Trademarks                                                                        23,370                        (1,446)                       21,924
Non compete agreements                                                             1,350                          (631)                          719
   Intangibles, net                                            $                 700,249     $                (235,265)   $                  464,984

(a) Amounts include intangibles acquired in the 2017 Business Combination.
(b) The carrying amount of trade names for 2017 is net of accumulated impairment losses of $39.3 million.
Goodwill
Goodwill by reporting segment consists of the following:
                                                                                                                               Currency
                                                                                                                              translation
                                                             Goodwill            Additions              Reductions            adjustments           Goodwill (a)
ITPS                                                     $         159,394   $       406,522(b) $                 —      $             299      $        566,215
HC                                                                  86,786                —                       —                     —                 86,786
LLPS                                                               127,111                —                  (32,787)(c)                —                 94,324
Balance as of December 31, 2017                          $         373,291   $       406,522    $            (32,787)    $             299      $        747,325
ITPS                                                               566,215                                                                               566,215
HC                                                                  86,786                                                                                86,786
LLPS                                                                94,324                 —                                            —                 94,324
Balance as of March 31, 2018                             $         747,325   $             —        $            —        $             —       $        747,325

(a) The carrying amount of goodwill for all periods presented is net of accumulated impairment losses of $137.9 million.
(b) Addition to goodwill is due to the Novitex acquisition. Refer to Note 3.
(c) The reduction in goodwill is due to $30.1 million for impairment recorded in the fourth quarter of 2017 and $2.7 million for the sale of Meridian
     Consulting Group, LLC in the first quarter of 2017.
6. Long-Term Debt and Credit Facilities
Senior Secured Notes
On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior Secured Notes due 2023 with an OID
of $22.5 million (the “Notes”). The Notes are guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year.
The Company pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes will mature on July
15, 2023.
                                                                           15




                                                                                                                                               App. 168
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 172 of 894 PageID 546
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
Debt Refinancing
Upon the closing of the Business Combination on July 12, 2017, the $1,050.7 million outstanding balance of SourceHOV related debt facilities and
the $420.5 million outstanding balance of Novitex debt facilities were paid off using proceeds from the Credit Agreement and issuance of the Notes.
In accordance with ASC 470 — Debt — Modifications and Extinguishments, as a result of certain lenders that participated in SourceHOV’s debt
structure prior to the refinancing and the Company’s debt structure after the refinancing, it was determined that a portion of the refinancing of
SourceHOV’s First lien secured term loan and Second lien secured term loan (“original term loans”) would be accounted for as a debt modification,
and the remaining would be accounted for as an extinguishment. The Company incurred $28.9 million in debt issuance costs related to the new
secured term loan, of which $2.8 million was third party costs. The Company expensed $1.1 million of costs related to the modified debt and
capitalized the remaining $27.8 million. The Company wrote off $30.5 million of the unamortized issuance costs and discounts associated with the
retirement of SourceHOV’s credit facilities. The Company has approximately $3.3 million and $3.5 million of remaining unamortized debt issuance
costs and debt discounts, respectively, associated with the modified portion of the original term loans that will be amortized over the term of the
new term loan, which are presented on the balance sheet as a contra-debt liability. The Company incurred a $5.0 million prepayment penalty related
the Company’s original term loans that was recorded as a loss on extinguishment of debt.
The proceeds of the new debt financing were also used to pay fees and expenses incurred in connection with the Business Combination and for
general corporate purposes.
Senior Credit Facilities
On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands Branch,
Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary
of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, a (i) $350.0 million senior secured term loan
maturing July 12, 2023 with an original issue discount (“OID”) of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July
12, 2022, none of which is currently drawn. As of March 31, 2018 and December 31, 2017, the Company had outstanding irrevocable letters of credit
totaling approximately $20.6 million and $20.9 million, respectively, under the senior secured revolving facility.
The Credit Agreement provides for the following interest rates for borrowings under the senior secured term facility and senior secured revolving
facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in each case plus
an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with
respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR borrowings and
6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior secured revolving facility is subject to step-
downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing on the last day of the first full fiscal
quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
aggregate principal amount for payments thereafter, with any balance due at maturity.
Long-Term Debt Outstanding
As of March 31, 2018 and December 31, 2017, the following long-term debt instruments were outstanding:
                                                                            16




                                                                                                                                        App. 169
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 173 of 894 PageID 547
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                                                                                  March 31,           December 31,
                                                                                                                    2018                  2017
Other (a)                                                                                                                  18,815                17,534
First lien credit agreement (b)                                                                                           308,104               308,825
Senior secured notes (c)                                                                                                  971,280               970,300
Total debt                                                                                                              1,298,199            1,296,659
Less: Current portion of long-term debt                                                                                   (21,170)              (20,565)
Long-term debt, net of current maturities                                                                      $        1,277,029 $          1,276,094
(a) Other debt represents the Company’s outstanding loan balances associated with various hardware and software purchases along with loans
       entered into by subsidiaries of the Company.
(b) Net of unamortized original issue discount and debt issuance costs of $9.5 million and $28.0 million and $9.9 million and $29.1 million as of March
       31, 2018 and December 31, 2017.
(c) Net of unamortized debt discount and debt issuance costs of $20.5 million and $8.2 million and $21.2 million and $8.5 million as of March 31, 2018
       and December 31, 2017.
7. Income Taxes
The Company applies an estimated annual effective tax rate (“ETR”) approach for calculating a tax provision for interim periods, as required under
U.S. GAAP. The Company recorded an income tax expense of million $4.0 million and $2.0 million for the three months ended March 31, 2018 and
2017, respectively.
For the three months ended March 31, 2018, the Company’s ETR of (20.2%) differed from the expected U.S. statutory tax rate of 21.0%, and was
primarily impacted by permanent tax adjustments, state and local current expense, foreign operations, and valuation allowances, including valuation
allowances on a portion of the Company’s U.S. disallowed interest expense carryforwards created by the provisions of The Tax Cuts and Jobs Act
(“TCJA”).
For the three months ended March 31, 2017, the Company’s ETR of (14.65%) differed from the expected U.S. statutory tax rate of 35.0%, and was
primarily impacted by permanent tax adjustments, foreign operations, and a valuation allowance against certain domestic deferred tax assets that are
not more-likely-than-not to be realized.
The TCJA subjects a US shareholder to tax on global intangible low-taxed income (GILTI) earned by certain foreign subsidiaries. The FASB Staff
Q&A, Topic 740, No. 5, Accounting for GILTI, states that an entity can make an accounting policy election to either recognize deferred taxes for
temporary basis differences expected to reverse as GILTI in future years or provide for the tax expense related to GILTI in the year the tax is incurred
as a period expense only. Given the complexity of the GILTI provisions, we are still evaluating the effects of the GILTI provisions and have not yet
determined our accounting policy. At March 31, 2018, because we are still evaluating the GILTI provisions and our analysis of future taxable income
that is subject to GILTI, we have included GILTI related to current-year operations only in our annual effective ETR and have not provided
additional GILTI on deferred items.
As of March 31, 2018, there were no material changes to either the nature or the amounts of the uncertain tax positions previously determined for
the year ended December 31, 2017.
8. Employee Benefit Plans
German Pension Plan
The Company’s subsidiary in Germany provides pension benefits to retirees. Employees eligible for participation include all employees who started
working for the Company prior to September 30, 1987 and have finished a qualifying period of at least 10 years. The Company accrues the cost of
these benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a
                                                                           17




                                                                                                                                       App. 170
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 174 of 894 PageID 548
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                                       (in thousands of United States dollars except share and per share amounts)
                                                                      (Unaudited)
December 31 measurement date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.
U.K. Pension Plan
The Company’s subsidiary in the United Kingdom provides pension benefits to retirees and eligible dependents. Employees eligible for
participation included all full-time regular employees who were more than three years from retirement prior to October 2001. A retirement pension or
a lump-sum payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the cost of these
benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement date for
this plan.
The expected rate of return assumptions for U.K pension plan assets are based mainly on historical performance achieved over a long period of
time (15 to 20 years) encompassing many business and economic cycles. The Company assumed a weighted average expected long-term rate on
plan assets for the overall scheme of 4.25%.
Tax Effect on Accumulated Other Comprehensive Loss
As of March 31, 2018 and December 31, 2017, the Company recorded actuarial losses of $11.5 million and $11.1 million in accumulated other
comprehensive loss on the condensed consolidated balance sheets, respectively, which is net of a deferred tax benefit of $2.0 million.
Pension and Post Retirement Expense
The components of the net periodic benefit cost are as follows:
                                                                                                Three Months ended March 31,
                                                                                                  2018               2017
             Service cost                                                                  $                2    $                2
             Interest cost                                                                                586                   553
             Expected return on plan assets                                                              (719)                 (577)
             Amortization:
                Amortization of prior service cost                                                           (36)                  (32)
                Amortization of net (gain) loss                                                              463                  500
             Net periodic benefit cost                                                          $            296 $                446
Upon adopting ASU no. 2017-07 as described in Note 2, the company now records pension interest cost within Interest expense, net. Expected
return on plan assets, amortization of prior service costs, and amortization of net losses are recorded within Other income, net. Service cost is
recorded within Cost of Revenue.
Employer Contributions
The Company’s funding of employer contributions is based on governmental requirements and differs from those methods used to recognize
pension expense. The Company made contributions of $0.6 million and $0.6 million to its pension plans during the three months ended March 31,
2018 and 2017, respectively. The Company has fully funded the pension plans for 2018 based on current plan provisions.
                                                                           18




                                                                                                                                       App. 171
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 175 of 894 PageID 549
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                                      (in thousands of United States dollars except share and per share amounts)
                                                                        (Unaudited)
9. Commitments and Contingencies
Appraisal Demand
On September 21, 2017, stockholders of our wholly-owned subsidiary SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV
common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al.
v. SourceHOV Holdings, Inc., C.A. No. 2017-0673-JRS (the “Appraisal Action”). The Appraisal Action arises out of the Business Combination
Transaction, which gave rise to appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a
determination of the fair value of their shares at the time of the Business Combination; an order that SourceHOV pay that value to the petitioners,
together with interest at the statutory rate; and an award of costs, attorneys’ fees, and other expenses. On October 12, 2017, SourceHOV filed its
answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). Trial is currently scheduled for June 2019. At this early stage of the litigation,
the Company is unable to predict the outcome of the Appraisal Action or estimate any loss or range of loss that may arise from the Appraisal
Action.
10. Fair Value Measurement
Assets and Liabilities Measured at Fair Value on a Non-Recurring Basis
The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts payable approximated their
fair value as of March 31, 2018 and December 31, 2017 due to the relative short maturity of these instruments. Management estimates the fair values
of the secured term loan and secured notes at approximately 100.9% and 101.0% respectively, of the respective principal balance outstanding as of
March 31, 2018. The carrying value approximates the fair value for the long-term debt. Other debt represents the Company’s outstanding loan
balances associated with various hardware and software purchases along with loans entered into by subsidiaries of the Company and as such, the
cost incurred would approximate fair value. Property and equipment, intangible assets, capital lease obligations, and goodwill are not required to be
re-measured to fair value on a recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such evaluation
indicates that impairment exists, the respective asset is written down to its fair value.
The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the debt, the Company’s credit
rating, and the current risk-free rate. The Company’s contingent liabilities related to prior acquisitions are re-measured each period and represent a
Level 2 measurement as it is based on using an earn out method based on the agreement terms.
The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments as of March 31, 2018 and
December 31, 2017:
                                                                                                                   Fair Value Measurements
                                                                 Carrying               Fair
As of March 31, 2018                                             Amount                 Value            Level 1             Level 2            Level 3
Recurring and nonrecurring assets and liabilities:
Acquisition contingent liability                             $           721        $         721    $             —     $           —      $             721
Long-term debt                                                     1,277,029            1,356,297                             1,356,297
Interest rate swap asset                                               4,625                4,625                  —              4,625
                                                             $     1,282,375        $   1,361,643    $             —     $    1,360,922     $             721
                                                                               19




                                                                                                                                            App. 172
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 176 of 894 PageID 550
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                               Carrying            Fair                        Fair Value measurements
As of December 31, 2017                                        Amount              Value             Level 1            Level 2            Level 3
Recurring and nonrecurring assets and liabilities:
Acquisition contingent liability                           $            721    $           721     $            —    $           — $               721
Long-term debt                                                    1,276,094          1,308,478                            1,308,478
Interest rate swap asset                                              1,297              1,297                  —             1,297
                                                            $     1,278,112    $     1,310,496     $            —    $    1,309,775 $              721
The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liabilities are the discount rate, growth
assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate would have resulted in a lower (higher) fair value
measurement. Significant increases (decreases) in the forecasted financial information would have resulted in a higher (lower) fair value
measurement. For all significant unobservable inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs
would not necessarily result in a directionally similar change in the other based on the current level of billings.
The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for which a reconciliation is
required:
                                                                                                 March 31,             December 31,
                                                                                                   2018                    2017
             Balance as of Beginning of Period                                               $               721   $              721
             Payments/Reductions                                                                              —                    —
             Balance as of End of Period                                                       $             721    $             721
11. Stock-Based Compensation
At Closing, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding under its 2013 Long Term Incentive Plan (“2013 Plan”).
Simultaneous with the Closing, the 2013 Plan, as well as all vested and unvested RSUs under the 2013 Plan, were assumed by Ex-Sigma, LLC
(“ExSigma”), an entity formed by the former SourceHOV equity holders, which is also the Company’s principal stockholder. In accordance with U.S.
GAAP, the Company will continue to incur compensation expense related to the 9,880 unvested RSUs as of July 12, 2017 on a straight-line basis
until fully vested, as the recipients of the RSUs are employees of the Company. Subject to continuous employment and other terms of the 2013 Plan,
all remaining unvested RSUs with an initial vesting period of 3 or 4 years will vest in April 2019. Stock-based compensation expense is recorded
within Selling, general, and administrative expenses. The Company incurred total compensation expense of $0.9 million related to these awards for
the three months ended March 31, 2018.
Exela 2018 Stock Incentive Plan
On January 17, 2018, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides for the grant of incentive and
nonqualified stock options, restricted stock, restricted stock units, stock appreciation rights, performance awards, and other stock-based
compensation to eligible participants. Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value
per share of the underlying stock at the grant date. The plan administrator determines the vesting period for each option award on the grant date,
and the options generally expire 10 years from the grant date. The Company will be authorized to issue up to 8,323,764 shares of Common Stock. No
awards have been issued under the 2018 Plan as of March 31, 2018.
                                                                            20




                                                                                                                                        App. 173
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 177 of 894 PageID 551
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
A summary of the status of restricted stock units as of March 31, 2018 and December 31, 2017 and the changes during the periods then ended is
presented as follows:
                                                                                                             Weighted                 Weighted
                                                                                                            Remaining             Average Aggregate
                                                                                       Number             Contractural Life        Intrinsic Value
                                                                                      of Shares               (Years)                    ($)
Nonvested at January 1, 2017                                                                      8,887                     2.01   $               1,567
Shares granted                                                                                       —                                                —
Shares forfeited                                                                                 (1,192)                                              —
Shares vested                                                                                    (2,295)                                              —
Nonvested at December 31, 2017                                                                    5,400                     1.33   $               1,633
Shares granted                                                                                       —                                                —
Shares forfeited                                                                                     —                                                —
Shares vested                                                                                        —                                                —
Nonvested at March 31, 2018                                                                       5,400                     1.08   $               1,573
As of March 31, 2018, there was approximately $5.0 million of total unrecognized compensation expense related to restricted stock, which will be
recognized over the respective service period of approximately 1.08 years until April of 2019. There were 24,535 restricted stock units outstanding,
of which 5,400 were unvested as of March 31, 2018.
Restricted Stock Unit Grants
As part of the 2018 plan Exela issued Restricted Stock Units (“RSUs”) to directors on April 2, 2018. The RSUs are subject to all of the terms and
conditions of the 2018 Plan. In total Exela issued 207,020 units at a grant date fair value of $1.1 million. Provided that the Holder has not undergone
a Termination prior to the applicable vesting date, 86,874 of the shares issued shall vest immediately prior to the 2018 annual meeting of the
stockholders of the Company. Provided that Holder has not undergone a Termination prior to the applicable vesting date, for 120,146 of the shares
issued, thirty-three and one third percent of the Restricted Stock Units shall vest immediately prior to each of the 2018 annual meeting of the
stockholders of the Company, the 2019 annual meeting of the stockholders of the Company and the 2020 annual meeting of the stockholders of the
Company.
12. Stockholders’ Equity
The following description summarizes the material terms and provisions of the securities that the Company has authorized.
Common Stock
The Company is authorized to issue 1,600,000,000 shares of common stock, par value $0.0001 per share. At March 31, 2018 the Company had
152,515,918 shares of common stock outstanding: a) 80,600,000 shares of common stock were issued to to Ex-Sigma, b) 30,600,000 shares of common
stock to the sole shareholder of Novitex, c) 12,093,331 shares of common stock to the shareholders of Quinpario who did not redeem their shares, d)
3,609,375 to certain third party advisors involved in the Business Combination, and 19,599,818 shares of common stock issued to holders as part of
a private placement at $8 per share. Certain shareholders of Quinpario were offered 25% common stock bonuses if
                                                                            21




                                                                                                                                       App. 174
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 178 of 894 PageID 552
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                                     (in thousands of United States dollars except share and per share amounts)
                                                                       (Unaudited)
they executed conversion agreements within a specified time limit. No agreements were executed for the three months ended March 31, 2018. As of
March 31, 2018, there were no additional issuances of common stock.
Except as otherwise required by law or as otherwise provided in any certificate of designation for any series of preferred stock, the holders of Exela
Common Stock possess all voting power for the election of Exela’s directors and all other matters requiring stockholder action and will at all times
vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of Exela Common Stock are entitled to one vote per
share on matters to be voted on by stockholders. Holders of Exela Common Stock will be entitled to receive such dividends and other distributions,
if any, as may be declared from time to time by the board of directors in its discretion out of funds legally available therefor and shall share equally
on a per share basis in such dividends and distributions. The holders of the common stock have no conversion, preemptive or other subscription
rights and there are no sinking fund or redemption provisions applicable to the common stock.
Preferred Stock
The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be
determined from time to time by the Board of Directors. At March 31, 2018, the Company had 4,569,233 shares of Series A Preferred Stock
outstanding. The par value of Series A Preferred Stock is $0.0001 per share. Each share of Series A Convertible Preferred Stock will be convertible at
the holder’s option, at any time after the six-month anniversary and prior to the third anniversary of the issue date, initially into 1.2226 shares of
Exela Common Stock.
Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of the Liquidation Preference per
share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue date until the third anniversary of the issue date, the amount
of all accrued but unpaid dividends on the Series A Preferred Stock will be added to the Liquidation Preference without any action by the
Company’s board of directors. For the quarter ended March 31, 2018 this amount was $0.9 million as reflected on the Consolidated Statement of
Operations.
Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by adding to the Liquidation Preference
or paid in cash, or a combination thereof. In addition, holders of the Series A Preferred Stock will participate in any dividend or distribution of cash
or other property paid in respect of the Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions
that trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series A Preferred Stock had
been converted into Common Stock immediately prior to the date on which such holders of the Common Stock became entitled to such dividend or
distribution.
Treasury Stock
On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback Program”), pursuant to which
the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through various
means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general business and market
conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares
and expires in 24 months. The Share Buyback Program may be terminated or amended by the Company’s board of directors in its discretion at any
time. No shares were repurchased for the three months ended March 31, 2018.
                                                                            22




                                                                                                                                       App. 175
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 179 of 894 PageID 553
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                                       (in thousands of United States dollars except share and per share amounts)
                                                                      (Unaudited)
Under the Share Buyback Program we purchased an additional 136,905 shares during April 2018 at an average share price of $4.70.
Warrants
At March 31, 2018, there were a total of 34,980,163 warrants outstanding. As part of its IPO, Quinpario had issued 35,000,000 units including one
share of common stock and one warrant. The warrants are traded on the OTC Bulletin Board as of March 31, 2018.
Each warrant entitles the holder to purchase one-half of one share of common stock at a price of $5.75 per half share ($11.50 per whole share).
Warrants may be exercised only for a whole number of shares of common stock. No fractional shares will be issued upon exercise of the warrants.
Each warrant is currently exercisable and will expire July 12, 2022 (five years after the completion of the Business Combination), or earlier upon
redemption.
The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior written notice of redemption, if,
and only if, the last sales price of our shares of common stock equals or exceeds $24.00 per share for any 20 trading days within a 30 trading day
period (the “30-day trading period”) ending three business days before we send the notice of redemption, and if, and only if, there is a current
registration statement in effect with respect to the shares of common stock underlying such warrants commencing five business days prior to the
30-day trading period and continuing each day thereafter until the date of redemption.
13. Related-Party Transactions
Leasing Transactions
Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are affiliates through common
interest held by Ex-Sigma 2 LLC, our largest stockholder. The rental expense for these operating leases was $0.2 million for the three months ended
March 31, 2018 and none were incurred for the three months ended March 31, 2017.
Consulting Agreement
The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related through a family relationship
between certain shareholders and the president of Oakana Holdings, Inc. The expense recognized for these services was approximately $0.1 million
for the three months ended March 31, 2018 and no such expense was recognized for the three months ended March 31, 2017.
The Company receives consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly owned and controlled by Vik Negi, our Executive
Vice President Treasury and Business Affairs. The consulting arrangement was established to compensate Mr. Negi for his services to the
Company prior to becoming an employee. The expense recognized for these services was approximately $0.1 million and $0.1 million for three
months ended March 31, 2018 and 2017, respectively. We expect the consulting arrangement with Shadow Pond, LLC to terminate on April 1, 2018
and for Mr.Negi to continue to provide services as an employee of the Company.
Relationship with HandsOn Global Management
The Company incurred management fees to HandsOn Global Management (“HGM”), SourceHOV’s former owner, of $1.5 million for the three
months ended March 31, 2017. The management agreement terminated in 2017 and there were no such fees for the three months ended March 31,
2018.
                                                                            23




                                                                                                                                   App. 176
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 180 of 894 PageID 554
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                                      (in thousands of United States dollars except share and per share amounts)
                                                                      (Unaudited)
Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurs marketing fees to Rule 14, LLC, a
portfolio company of HGM. Similarly, SourceHOV is party to ten master agreements with entities affiliated with HGM’s ventures portfolio, each of
which were entered into during 2015 and 2016. Each master agreement provides SourceHOV with free use of technology and includes a reseller
arrangement pursuant to which SourceHOV is entitled to sell these services to third parties. Any revenue earned by SourceHOV in such third-party
sale is shared 75%/25% with each of HGM’s venture affiliates in favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet,
Teletype, CourtQ and Rewardio are part of the HGM ventures portfolio. SourceHOV has the license to use and resell such brands, as described
therein. We incurred fees relating to these agreements of $0.2 million and $0.1 million for the three months ended March 31, 2018 and 2017,
respectively.
Relationship with HOV Services, Ltd.
HOV Services, Ltd. provides the Company data capture and technology services. HOV Services, Ltd is an indirect equity holder of Ex-Sigma LLC.
The expense recognized for these services was approximately $0.4 million for the three months ended March 31, 2018 and 2017 and is included in
cost of revenue in the consolidated statements of operations.
Relationship with Apollo Global Management, LLC
The Company provides services to and receives services from certain Apollo affiliated companies. Funds managed by Apollo Global Management,
LLC have the right to designate two of the Company’s directors. On November 18, 2014, Novitex Solutions, entered into a master services
agreement with Management Holdings, an indirect wholly owned subsidiary of Apollo. Pursuant to this master services agreement, Novitex
Solutions provides Management Holdings printer supplies and maintenance services, including toner maintenance, training, quarterly business
review and printer procurement. We recognized revenue of approximately $0.1 million in our consolidated statements of operations from Apollo
affiliated companies under this agreement for the three months ended March 31, 2018 and 2017.
On January 18, 2017, Novitex Solutions entered into a master purchase and professional services agreement with Caesars Enterprise Services, LLC
(“Caesars”). Caesars is controlled by investment funds affiliated with Apollo. Pursuant to this master purchase and professional services
agreement, Novitex Solutions provides managed print services to Caesars, including general equipment operation, supply management, support
services and technical support. We recognized revenue of approximately $1.0 million in our consolidated statements of operations from Caesars
under this master purchase and professional services agreement for the three months ended March 31, 2018.
On May 5, 2017, Novitex Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by investment funds affiliated
with Apollo. Pursuant to this master services agreement, Novitex Solutions provides ADT LLC with mailroom and onsite mail delivery services at
an ADT LLC office location and managed print services, including supply management, equipment maintenance and technical support services. We
recognized revenue of less than $0.1 million in our consolidated statements of operations from ADT LLC under this master services agreement for
the three months ended March 31, 2018.
On July 20, 2017, Novitex Solutions entered into a master services agreement with Diamond Resorts Centralized Services Company. Diamond
Resorts Centralized Services Company is controlled by investment funds affiliated with Apollo. Pursuant to this master services agreement, Novitex
Solutions provides commercial print and promotional product procurement services to Diamond Resorts Centralized Services Company, including
sourcing, inventory management and fulfillment services. The Company recognized revenue of $2.4 million and cost of revenue of $0.1 million from
Diamond Resorts Centralized Services Company under this master services agreement during the three months ended March 31, 2018.
In April 2016, the Company’s subsidiary, Novitex Enterprise Solutions, Inc. (“Novitex Solutions”) entered into a master services agreement with
Presidio Networked Solutions Group, LLC (“Presidio Group”), a wholly-owned subsidiary of Presidio, Inc., a portion of which is owned by affiliates
of Apollo and with a common Apollo designated director. Pursuant to this master services agreement, Presidio Group provides Novitex Solutions
with employees, subcontractors, and/or goods and services. For the three months ended March 31, 2018 there were related party expenses of $0.1
million for this service.
                                                                           24




                                                                                                                                  App. 177
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 181 of 894 PageID 555
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                                   (in thousands of United States dollars except share and per share amounts)
                                                                  (Unaudited)
Payable Balances with Affiliates
Payable balances with affiliates as of March 31, 2018 and December 31, 2017 are as follows:
                                                                                March 31,           December 31,
                                                                                 2018                   2017
             HOV Services, Ltd                                         $                  410   $              286
             Rule 14                                                                       37                  158
             HGM                                                                       13,420               13,689
             Apollo affiliated company                                                    303                  312
             Other                                                                          2                   —
                                                                         $             14,172 $             14,445
14. Segment Information
The Company’s operating segments are significant strategic business units that align its products and services with how it manages its business,
approach the markets and interacts with its clients. The Company is organized into three segments: ITPS, HS, and LLPS.
ITPS: Our ITPS segment provides a wide range of solutions and services designed to aid businesses in information capture, processing,
decisioning and distribution to customers primarily in the financial services, commercial, public sector and legal industries.
HS: Our HS segment operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets.
LLPS: Our LLPS segment provides a broad and active array of legal services in connection with class action, bankruptcy labor, claims adjudication
and employment and other legal matters.
The chief operating decision maker reviews operating segment revenue and gross profit. The Company does not allocate SG&A, depreciation and
amortization, interest expense and sundry, net. The Company manages assets on a total company basis, not by operating segment, and therefore
asset information and capital expenditures by operating segments are not presented.
                                                                                            Three months ended March 31, 2018
                                                                       ITPS                      HS                LLPS                  Total
Revenue                                                                      311,937                   58,632            22,598              393,167
Cost of revenue                                                              245,173                   34,956            13,663              293,792
Selling, general and administrative expenses                                                                                                  45,595
Depreciation and amortization                                                                                                                 38,019
Related party expense                                                                                                                          1,105
Interest expense, net                                                                                                                         38,017
Sundry expense, net                                                                                                                              (64)
Other income, net                                                                                                                             (3,328)
Net loss before income taxes                                                                                                      $          (19,969)
                                                                           25




                                                                                                                                      App. 178
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 182 of 894 PageID 556
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                                    (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                                                         Three months ended March 31, 2017
                                                                        ITPS                  HS                LLPS                    Total
Revenue                                                                    135,797                59,078                23,385              218,260
Cost of revenue                                                             91,599                37,828                14,281              143,708
Selling, general and administrative expenses                                                                                                 35,581
Depreciation and amortization                                                                                                                21,320
Related party expense                                                                                                                         2,385
Interest expense, net                                                                                                                        26,219
Sundry expense, net                                                                                                                           2,724
Other income, net                                                                                                                                —
Net loss before income taxes                                                                                                        $       (13,677)
15. Subsequent Events
On April 10, 2018 Exela announced the acquisition of Asterion International Group (“Asterion”), a well-established provider of technology driven
business process outsourcing, document management and business process automation (BPA) across Europe. Asterion currently serves over 250
key customers in Europe from 13 operating locations and 30 customer sites. The purchase price was approximately $19.5 million. This acquisition
will not only enable Asterion’s customers to access Exela’s full suite of BPA solutions but also strategically position Exela to expand its existing
revenue base through a broader portfolio of offerings with a larger European presence.
                                                                           26




                                                                                                                                     App. 179
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 183 of 894 PageID 557
Table of Contents
ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS
You should read the following discussion and analysis together with our consolidated financial statements and the related notes included
elsewhere in this Form 10-Q. Among other things, the condensed consolidated financial statements include more detailed information regarding
the basis of presentation for the financial data than included in the following discussion.
Forward Looking Statements
Certain statements included in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in
this quarterly report are not historical facts but are forward-looking statements for purposes of the safe harbor provisions under The Private
Securities Litigation Reform Act of 1995. Forward-looking statements generally are accompanied by words such as “may”, “should”, “would”,
“plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”, “expect”,
“outlook” or other similar words, phrases or expressions. These forward-looking statements include statements regarding our industry, future
events, the estimated or anticipated future results and benefits of the Business Combination, future opportunities for the combined company, and
other statements that are not historical facts. These statements are based on the current expectations of Exela management and are not
predictions of actual performance. These statements are subject to a number of risks and uncertainties regarding Exela’s businesses and actual
results may differ materially. The factors that may affect our results include, among others: the impact of political and economic conditions on
the demand for our services; the impact of a data or security breach; the impact of competition or alternatives to our services on our business
pricing and other actions by competitors; our ability to address technological development and change in order to keep pace with our industry
and the industries of our customers; the impact of terrorism, natural disasters or similar events on our business; the effect of legislative and
regulatory actions in the United States and internationally; the impact of operational failure due to the unavailability or failure of third-party
services on which we rely; the effect of intellectual property infringement; and other factors discussed in this quarterly report and our Annual
Report on Form 10-K for the year ended December 31, 2017 (our “Annual Report”) under the heading “Risk Factors” and otherwise identified
or discussed in this quarterly report. You should consider these factors carefully in evaluating forward-looking statements and are cautioned not
to place undue reliance on such statements, which speak only as of the date of this quarterly report. It is impossible for us to predict new events
or circumstances that may arise in the future or how they may affect us. We undertake no obligation to update forward-looking statements to
reflect events or circumstances occurring after the date of this quarterly report. We are not including the information provided on the websites
referenced herein as part of, or incorporating such information by reference into, this quarterly report. In addition, forward-looking statements
provide Exela’s expectations, plans or forecasts of future events and views as of the date of this quarterly report. Exela anticipates that
subsequent events and developments will cause Exela’s assessments to change. These forward-looking statements should not be relied upon as
representing Exela’s assessments as of any date subsequent to the date of this quarterly report.
Overview
We are a global provider of transaction processing solutions, enterprise information management, document management and digital business
process services. Our technology-enabled solutions allow multi-national organizations to address critical challenges resulting from the massive
amounts of data obtained and created through their daily global operations. Our solutions address the life cycle of transaction processing and
enterprise information management, from enabling payment gateways and data exchanges across multiple systems, to matching inputs against
contracts and handling exceptions, to ultimately depositing payments and distributing communications. We believe our process expertise,
                                                                           27




                                                                                                                                   App. 180
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 184 of 894 PageID 558
Table of Contents
information technology capabilities and operational insights enable our clients’ organizations to more efficiently and effectively execute
transactions, make decisions, drive revenue and profitability, and communicate critical information to their employees, customers, partners, and
vendors.
History
We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017, Exela Technologies, Inc. (“Exela”),
formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and
Novitex Holdings, Inc. (“Novitex”) pursuant to the business combination agreement dated February 21, 2017 (“Business Combination”). In
conjunction with the completion of the Business Combination, Quinpario was renamed as Exela Technologies, Inc.
The Business Combination was accounted for as a reverse merger for which SourceHOV was determined to be the accounting acquirer.
Outstanding shares of SourceHOV were converted into equity in a newly formed entity that acquired our common shares, presented as a
recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill or other intangible assets recorded. The
acquisition of Novitex was treated as a business combination under ASC 805 and was accounted for using the acquisition method. The strategic
combination of SourceHOV and Novitex formed Exela, which is one of the largest global providers of information processing solutions based on
revenues.
Basis of Presentation
This analysis is presented on a consolidated basis. In addition, a description is provided of significant transactions and events that have an impact
on the comparability of the results being analyzed. Due to our specific situation, the presented financial information for the quarter ended March 31,
2018 is only partially comparable to the financial information for the quarter ended March 31, 2017. Since SourceHOV was deemed the accounting
acquirer in the Business Combination consummated on July 12, 2017, the presented financial information for the quarter ended March 31, 2017
reflects the financial information and activities of SourceHOV only. The presented financial information for the quarter ended March 31, 2018
includes the financial information and activities for SourceHOV and Novitex for the period January 1, 2018 to March 31, 2018. This lack of
comparability needs to be taken into account when reading the discussion and analysis of our results of operations and cash flows.
Our Segments
Our three reportable segments are Information & Transaction Processing Solutions (‘‘ITPS’’), Healthcare Solutions (‘‘HS’’), and Legal & Loss
Prevention Services (‘‘LLPS’’). These segments are comprised of significant strategic business units that align our transaction processing solutions
and enterprise information management products and services with how we manage our business, approach our key markets and interact with our
clients based on their respective industries.
ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid businesses in information capture, processing,
and distribution to customers primarily in the financial services, commercial, public sector and legal industries. Our major customers include the top
10 U.S. banks, 9 of the top 10 U.S. insurance companies, 5 of the top U.S. telecom companies, over 40 utility companies, over 30 state and county
departments, and over 80 government entities. Our ITPS offerings enable companies to increase availability of working capital, reduce turnaround
times for application processes, increase regulatory compliance and enhance consumer engagement.
                                                                           28




                                                                                                                                     App. 181
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 185 of 894 PageID 559
Table of Contents
HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets. We serve the
top 5 healthcare insurance payers and over 900 healthcare providers.
LLPS: Our LLPS segment provides a broad and active array of support services in connection with class action, bankruptcy labor, claims
adjudication and employment and other legal matters. Our client base consists of corporate counsel, government attorneys, and law firms.
Acquisitions
In July 2017, we completed the Business Combination. SourceHOV was deemed to be the accounting acquirer, and is a leading provider of platform-
based enterprise information management and transaction processing solutions primarily for the healthcare, banking and financial services,
commercial, public sector and legal industries. Through the acquisition of SourceHOV and Novitex, we expect to realize revenue synergies, leverage
brand awareness, strengthen margins, generate greater free cash flow, expand the existing Novitex sales channels, and increase utilization of the
existing workforce. We anticipate opportunities for growth through the ability to leverage additional future services and capabilities.
Prior to the Business Combination, SourceHOV transformed into a multi-industry solution provider and acquired key technology through the
acquisition of TransCentra, Inc. (‘‘TransCentra’’), a provider of integrated outsourced billing, remittance processing and imaging software and
consulting services. The addition of TransCentra increased SourceHOV’s footprint in the remittance transaction processing and presentment area,
expanded its mobile banking offering and enabled significant cross-selling and up-selling opportunities.
On April 10, 2018 Exela announced the acquisition of Asterion International Group (“Asterion”), a well-established provider of technology driven
business process outsourcing, document management and business process automation (BPA) across Europe. Asterion currently serves over 250
key customers in Europe from 13 operating locations and 30 customer sites. The purchase price was approximately $19.5 million. The acquisition
comes with minimal customer overlap and is strategic to expand Exela’s pro forma combined European business to over $200 million in annual
revenue. This acquisition will not only enable Asterion’s customers to access Exela’s full suite of BPA solutions but also strategically position Exela
to expand its existing revenue base through a broader portfolio of offerings with a larger European presence.
Revenues
ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed, licensing and
maintenance fees for technology sales, and a mix of fixed management fee and transactional revenue for document logistics and location services.
HS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed for healthcare payers and
providers. LLPS revenues are primarily based on time and materials pricing as well as through transactional services priced on a per item basis.
People
We draw on the business and technical expertise of our talented and diverse global workforce to provide our customers with high-quality services.
Our business leaders bring a strong diversity of experience in our industry and a track record of successful performance and execution.
Costs associated with our employees represent the most significant expense for our business. We incurred personnel costs of $167.1 million and
$95.6 million for the three months ended March 31, 2018
                                                                           29




                                                                                                                                      App. 182
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 186 of 894 PageID 560
Table of Contents
and 2017, respectively. The majority of our personnel costs are variable and are incurred only while we are providing our services.
Key Performance Indicators
We use a variety of operational and financial measures to assess our performance. Among the measures considered by our management are the
following:
         · Revenue by segment;
         · EBITDA; and
         · Adjusted EBITDA
Revenue
We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our operating segments in order to
assess performance, identify potential areas for improvement, and determine whether our segments are meeting management’s expectations.
EBITDA and Adjusted EBITDA
We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest expense,
and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including severance and
retention expenses; transaction and integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or
disposal of assets, and impairment charges; and management fees and expenses. See ‘‘—Other Financial Information (Non-GAAP Financial
Measures)’’ for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly comparable financial measure
calculated and presented in accordance with GAAP.
                                                                          30




                                                                                                                                App. 183
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 187 of 894 PageID 561
Table of Contents
Results of Operations
Three Months Ended March 31, 2018 compared to Three Months Ended March 31, 2017:
                                                                     Three Months ended March 31,
                                                                       2018               2017                  Change              % Change
  Revenue:
     ITPS                                                       $          311,937    $         135,797    $         176,140                129.71%
     HS                                                                     58,632               59,078                 (446)                -0.75%
     LLPS                                                                   22,598               23,385                 (787)                -3.37%
  Total revenue                                                            393,167              218,260              174,907                 80.14%
  Cost of revenues:
     ITPS                                                                  245,173               91,599              153,574                167.66%
     HS                                                                     34,956               37,828               (2,872)                -7.59%
     LLPS                                                                   13,663               14,281                 (618)                -4.33%
  Total cost of revenues                                                   293,792              143,708              150,084                104.44%
  Selling, general and administrative expenses                              45,595               35,581               10,014                 28.14%
  Depreciation and amortization                                             38,019               21,320               16,699                 78.33%
  Related party expense                                                      1,105                2,385               (1,280)               -53.67%
  Operating income                                                          14,656               15,266                 (610)                -4.00%
  Interest expense, net                                                     38,017               26,219               11,798                 45.00%
  Sundry expense/(income), net                                                 (64)               2,724               (2,788)              -102.35%
  Other income, net                                                         (3,328)                  —                (3,328)                   —
  Net loss before taxes                                                    (19,969)             (13,677)              (6,292)                46.00%
  Income tax (expense) benefit                                              (4,025)              (2,004)              (2,021)               100.85%
Net loss                                                                   (23,994)             (15,681)              (8,313)                53.01%
Revenue
     The increase in total revenues was primarily related to the acquisition of Novitex in July 2017. Our ITPS, HS, and LLPS segments constituted
79.3%, 14.9%, and 5.7% of total revenue, respectively, for the three months ended March 31, 2018, compared to 62.2%, 27.1%, and 10.7%,
respectively, for the three months ended March 31, 2017. The revenue changes by reporting segment were as follows:
     ITPS—The increase was primarily attributable to the acquisition of Novitex in 2017, which contributed $174.1 million, or 98.9% of the increase.
     HS—For the three months ended March 31, 2018 compared to the three months ended March 31, 2017 the nature and amounts of revenues
remained materially consistent.
     LLPS—For the three months ended March 31, 2018 compared to the three months ended March 31, 2017 the nature and amounts of revenues
remained materially consistent.
Cost of Revenue
     The increase in total cost of revenue was primarily related to the acquisition of Novitex in July 2017. The increase was partially offset by
decreases in the HS and LLPS segments. The cost of revenue changes by operating segment was as follows:
                                                                           31




                                                                                                                                    App. 184
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 188 of 894 PageID 562
Table of Contents
      ITPS—The increase was primarily attributable to the acquisition of Novitex in 2017, which contributed approximately $150.4 million, or 97.9%
of the increase.
      HS—The decrease was primarily driven by cost saving synergies.
      LLPS—The decrease was primarily attributable to a corresponding decrease in revenues.
Selling, General and Administrative Expenses (“SG&A”)
        The increase was primarily attributable to the acquisition of Novitex in 2017, which contributed $9.5 million in expense for the three months
ended March 31, 2018.
Depreciation & Amortization
        The increase was primarily attributable to accelerated amortization of Novitex and TransCentra trademarks resulting in higher amortization
expense.
Related Party Expenses
        The decrease was primarily attributable the termination of the management agreement with Hands on Global Management resulting in lower
management fees paid of $1.5 million.
Interest Expense
        The increase was primarily attributable to the issuance of new debt in conjunction with the Business Combination.
Sundry Expense
          The decrease was attributable to foreign currency transaction losses associated with exchange rate fluctuations.
Other Income
        The increase is primarily attributable to an interest rate swap entered into in 2017. The interest rate swap was not designated as a hedge. As
such, changes in the fair value of the derivative of $3.3 million for the quarter ended March 31, 2018 were recorded directly in earnings.
Income Tax (Expense) Benefit
          We had income tax expense of $4.0 million for the three months ended March 31, 2018 compared to $2.0 million for the three months ended
March 31, 2017. The change in the income tax expense was primarily attributable to our change in judgment related to the realizability of certain
deferred tax assets. The change in the effective tax rate for the three months ended March 31, 2018 resulted from permanent tax adjustments and
valuation allowances against disallowed interest expense deferred tax assets that are not more-likely-than-not to be realized.
Other Financial Information (Non-GAAP Financial Measures)
          We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest
expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including
severance and retention expenses; transaction and integrations costs; other non-cash charges, including non-cash
                                                                             32




                                                                                                                                      App. 185
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 189 of 894 PageID 563
Table of Contents
compensation, (gain) or loss from sale or disposal of assets, and impairment charges; and management fees and expenses.
          We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding the factors and trends affecting
its business in addition to measures calculated under GAAP. Additionally, our credit agreement requires us to comply with certain EBITDA related
metrics. Refer to ‘‘—Liquidity and Capital Resources—Credit Facility.’’
Note Regarding Non-GAAP Financial Measures
          EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe that the presentation of these
non-GAAP financial measures will provide useful information to investors in assessing our financial performance and results of operations as our
board of directors and management use EBITDA and Adjusted EBITDA to assess our financial performance, because it allows them to compare our
operating performance on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of interest
expense), asset base (such as depreciation and amortization) and items outside the control of our management team. Net loss is the GAAP measure
most directly comparable to EBITDA and Adjusted EBITDA. Our non-GAAP financial measures should not be considered as alternatives to the
most directly comparable GAAP financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools
because they exclude some but not all items that affect the most directly comparable GAAP financial measures. You should not consider EBITDA
and Adjusted EBITDA in isolation or as substitutes for an analysis of our results as reported under GAAP. Because EBITDA and Adjusted
EBITDA may be defined differently by other companies in our industry, our definitions of these non-GAAP financial measures may not be
comparable to similarly titled measures of other companies, thereby diminishing their utility.
The following tables present a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most directly comparable GAAP measure, for
the three months ended March 31, 2018 and 2017:
                                                                                                  Three months ended March 31,
                                                                                                    2018               2017
        Net Loss                                                                              $         (23,994)   $         (15,681)
        Taxes                                                                                             4,025                2,004
        Interest Expense                                                                                 38,017               26,219
        Depreciation and Amortization                                                                    38,019               21,320
        EBITDA                                                                                           56,067               33,862
        Optimization and Restructuring expenses (1)                                                      14,513                4,337
        Transaction related costs (2)                                                                     1,057                5,066
        Non-cash equity compensation (3)                                                                    959                  310
        Other non-cash charges (4)                                                                           —                    75
        Loss on sale of of assets                                                                           299                   —
        Non-cash gain on sale of Meridian (5)                                                                —                  (251)
        Management, Board Fees and expenses (6)                                                              —                 2,060
        Gain/Loss on Derivative Instruments                                                              (3,328)                  —
        Adjusted EBITDA                                                                                  69,567               45,459

    1. Adjustment represents net salary and benefits associated with positions that are part of the on-going savings initiatives including
        severance, retention bonuses, and related fees and expenses. Additionally, the adjustment includes charges incurred by us to terminate
        existing lease and vendor contracts as part of the on-going savings initiatives.
                                                                        33




                                                                                                                                 App. 186
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 190 of 894 PageID 564
Table of Contents
     2. Represents costs incurred related to transactions for completed or contemplated transactions during the period.
     3. Represents the non-cash charges related to restricted stock units granted by Ex-Sigma, LLC to our employees that vested during the year.
     4. Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of purchase accounting.
     5. Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.
     6. Amount represents management fees paid to HGM and TransCentra’s prior owner, Board of Directors fees and corresponding travel, and
          other expenses (e.g., rating agency fees, chargebacks) which are not expected to continue on a go-forward basis.
Three months ended March 31, 2018 compared to the Three Months ended March 31, 2017
EBITDA and Adjusted EBITDA
        EBITDA was $56.1 million for the three months ended March 31, 2018 compared to $33.9 million for the three months ended March 31, 2017.
Adjusted EBITDA was $69.6 million for the three months ended March 31, 2018 compared to $45.5 million for the three months ended March 31,
2017. The increase in EBITDA was primarily due to a higher net loss amount and increased optimization and restructuring expenses for the three
months ended March 31, 2018 resulting from the acquisition of Novitex in 2017.
Liquidity and Capital Resources
Overview
          Our primary source of liquidity is principally cash generated from operating activities supplemented as necessary on a short-term basis by
borrowings against our senior secured revolving credit facility. We believe our current level of cash and short-term financing capabilities along with
future cash flows from operations are sufficient to meet the needs of the business.
          We currently expect to spend approximately $40 to $45 million on total capital expenditures over the next twelve months. We believe that
our operating cash flow and available borrowings under our credit facility will be sufficient to fund our operations for at least the next twelve
months.
          At March 31, 2018, cash and cash equivalents totaled $26.9 million and we had availability of $79.4 million under our senior secured
revolving credit facility.
                                                                            34




                                                                                                                                     App. 187
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 191 of 894 PageID 565
Table of Contents
Cash Flows
    The following table summarizes our cash flows for the periods indicated:
                                                                                               Three months ended March 31,
                                                                                                 2018               2017
     Cash flow from operating activities                                                   $          (20,083) $              4,230
     Cash flow used in investing activities                                                             (8,643)              (4,181)
     Cash flows (used in) provided by financing activities                                            (13,387)                7,550
     Subtotal                                                                                          (42,113)               7,599
     Effect of exchange rates on cash                                                                       55                  (44)
     Net increase/(decrease) in cash                                                                  (42,058)                7,555
Analysis of Cash Flow Changes between the Three Months Ended March 31, 2018 and March 31, 2017
          Operating Activities—Net cash used by operating activities was $20.1 million for the three months ended March 31, 2018, compared to
$4.2 million provided for the three months ended March 31, 2017. The decrease of $24.3 million in cash flow from operating activities was primarily
due to higher interest payments on long-term debt in the first quarter of 2018 partially offset by lower cash inflows from accounts receivable due to
unbilled receivables from new customers.
          Investing Activities—Net cash used in investing activities was $8.6 million for the three months ended March 31, 2018 compared to $4.2
million for the three months ended March 31, 2017. The decrease of $4.4 million in cash used in investing activities was primarily due to the sale of
Meridian in Q1 2017.
          Financing Activities— Net cash used by financing activities was $13.4 million for the three months ended March 31, 2018, compared to
$7.6 million provided for the three months ended March 31, 2017. The decrease of $20.9 million in cash provided by financing activities was
primarily due to contributions from shareholders during the first quarter of 2017 and increased cash paid for equity issuance costs during the first
quarter of 2018, partially offset by lower principal payments on long-term obligations.
Indebtedness
          As noted, in connection with the Business Combination on July 12, 2017, we acquired debt facilities and issued notes totaling $1.4 billion.
Proceeds from the indebtedness were used to pay off credit facilities existing immediately before the Business Combination.
Senior Credit Facilities
          On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands
Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”) providing Exela Intermediate LLC, a wholly owned
subsidiary of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term
loan maturing July 12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12,
2022, none of which is currently drawn. The Credit Agreement provides for the following interest rates for borrowings under the senior secured
term facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term
loans, or (2) a base rate, in each case plus an
                                                                            35




                                                                                                                                          App. 188
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 192 of 894 PageID 566
Table of Contents
applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with respect
to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR borrowings and 6.0%
with respect to base rate borrowings. The applicable margin for borrowings under the senior secured revolving facility is subject to step-downs
based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing on the last day of the first full fiscal
quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
aggregate principal amount for payments thereafter, with any balance due at maturity. As of March 31, 2018 the interest rate applicable for the first
lien senior secured term loan was 10.0%.
Senior Secured Notes
          Senior secured notes of $1.0 billion due July 2023 were also issued as part of the Business Combination. The notes bear interest at a rate of
10.0% per year. We pay interest on the notes on January 15 and July 15 of each year, commencing on January 15, 2018. The notes are guaranteed by
subsidiary guarantors pursuant to a supplemental indenture.
Letters of Credit
          As of March 31, 2018 and December 31, 2017, we had outstanding irrevocable letters of credit totaling approximately $20.6 million and $20.9
million, respectively, under the revolving credit facility.
Contractual Obligations
          Our contractual obligations are described in our Form 10-K for the fiscal year ended December 31, 2017. There have been no material
changes to that information since December 31, 2017.
Potential Future Transactions
          We may, from time to time explore and evaluate possible strategic transactions, which may include joint ventures, as well as business
combinations or the acquisition or disposition of assets. In order to pursue certain of these opportunities, additional funds will likely be required.
There can be no assurance that we will enter into additional strategic transactions or alliances, nor do we know if we will be able to obtain the
necessary financing for transactions that require additional funds on favorable terms, if at all.
ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK
Interest Rate Risk
          At March 31, 2018, we had $1,298.2 million of debt outstanding, with a weighted average interest rate of 9.9%. Interest is calculated under
the terms of our credit agreement based on the greatest of certain specified base rates plus an applicable margin that varies based on certain
factors. Assuming no change in the amount outstanding, the impact on interest expense of a 1% increase or decrease in the assumed weighted
average interest rate would be approximately $13.0 million per year. In order to mitigate interest rate fluctuations with respect to term loan
borrowings under the Credit Agreement, in November 2017, we entered into a three year; one-month LIBOR interest rate swap contract with a
notional amount of $347.8 million, which at the time was the remaining principal balance of the term loan. The swap contract swaps out the floating
rate interest risk related to the LIBOR with a fixed interest rate of 1.9275% effective January 12, 2018.
                                                                             36




                                                                                                                                      App. 189
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 193 of 894 PageID 567
Table of Contents
          The interest rate swap, which is used to manage our exposure to interest rate movements and other identified risks, was not designated as
a hedge. As such, changes in the fair value of the derivative are recorded directly to other income in the amount of $3.3 million for the quarter ended
March 31, 2018.
Foreign Currency Risk
          We are exposed to foreign currency risks that arise from normal business operations. These risks include transaction gains and losses
associated with intercompany loans with foreign subsidiaries and transactions denominated in currencies other than a location’s functional
currency. Contracts are denominated in currencies of major industrial countries.
Market Risk
          We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates. We do not use derivatives for
trading purposes, to generate income or to engage in speculative activity.
Off Balance Sheet Arrangements
          At March 31, 2018, we had no material off balance sheet arrangements, except for operating leases. As such, we are not materially exposed
to any financing, liquidity, market or credit risk that could arise if we had engaged in such financing arrangements. Our operating leases are
composed of various office and industrial buildings, machinery, equipment, and vehicles. As of December 31, 2017, our total future minimum lease
payments under non-cancelable operating leases were $129.6 million. As of March 31, 2018, there were no material changes to either the nature or
the amounts of operating leases as compared to the year ended December 31, 2017.
ITEM 4. INTERNAL CONTROLS AND PROCEDURES
Disclosure Controls and Procedures
          We maintain disclosure controls and procedures that are designed to provide reasonable assurance that material information required to
be disclosed in our reports that we file or submit under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded,
processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and
communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions
regarding required financial disclosure. In designing and evaluating the disclosure controls and procedures, management recognized that a control
system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system
are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues
and instances of fraud, if any, with a company have been detected.
          As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our
management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure
controls and procedures pursuant to Rule 13a-15 of the Exchange Act. Based upon that evaluation, our Chief Executive Officer and Chief Financial
Officer concluded that our disclosure controls and procedures were not effective due to a material weakness in internal control over financial
reporting described below.
                                                                             37




                                                                                                                                      App. 190
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 194 of 894 PageID 568
Table of Contents
Material Weakness identified as of December 31, 2017
        As of the year ended December 31, 2017, management identified a material weakness in internal controls over financial reporting relating to
the supervision of specialists engaged to assist management in developing accounting conclusions with respect to a specific revenue contract and
stock-based compensation accounting. We are addressing the material weakness through hiring additional experienced professionals. We have
initiated changes in our process of evaluating information provided to and received from experts. We expect to be able to test the effectiveness of
the changes in the second quarter of 2018. After successful effectiveness tests, we would be able to have remediated the material weakness.
Management’s Report on Internal Controls over Financial Reporting
        Our Annual Report on Form 10-K for the year ended December 31, 2017 did not include a report of management’s assessment regarding
internal control over financial reporting or an attestation report of our registered public accounting firm due to a transition period established by
rules of the SEC for newly public companies.
Changes in Internal Control over Financial Reporting
        There have been no changes in our internal control over financial reporting during the three months ended March 31, 2018 that have
materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.
PART II OTHER INFORMATION
ITEM 1. LEGAL PROCEEDINGS
Appraisal Demand
        On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV common stock,
filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV
Holdings, Inc., C.A. No. 2017-0673-JRS (the “Appraisal Action”). The Appraisal Action arises out of the Business Combination, which gave rise to
appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination of the fair value of
their shares at the time of the Business Combination; an order that SourceHOV pay that value to the petitioners, together with interest at the
statutory rate; and an award of costs, attorneys’ fees, and other expenses.
        On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The parties have
commenced discovery. Trial is currently scheduled for June 2019. At this stage of the litigation, the Company is unable to predict the outcome of
the Appraisal Action or estimate any loss or range of loss that may arise from the Appraisal Action. Pursuant to the terms of the Business
Combination Agreement, if such appraisal rights are perfected, a corresponding portion of shares of our Common Stock issued to Ex-Sigma 2 LLC,
our principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in the Consent, Waiver and Amendment dated June 15,
2017) is repaid. The Company intends to vigorously defend against the Appraisal Action.
                                                                              38




                                                                                                                                     App. 191
      Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 195 of 894 PageID 569
Table of Contents
Other
        We are involved in various other legal proceedings that have arisen in the normal course of business. While the ultimate results of these
matters cannot be predicted with certainty, we do not expect them to have a material adverse effect on our Consolidated Financial Statements.
Item 1A. Risk Factors.
For a discussion of certain risk factors affecting the Company, see Part I, Item 1A: Risk Factors of Exela Technologies, Inc.’s Annual Report on Form
10-K.
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds.
There were no purchases made by or on behalf of us or any “affiliated purchaser” (as defined in Rule 10b-18(a)(3) under the Securities Exchange
Act of 1934) of shares of our Common Stock during the period January 1, 2018 through March 31, 2018:
On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback Program”), pursuant to which
the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through various
means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general business and market
conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares
and expires 24 months after authorized. The Share Buyback Program may be terminated or amended by the Company’s board of directors in its
discretion at any time. In November of 2017, the Company purchased 49,300 shares as part of the Program. As of March 31, 2018, 49,300 shares had
been repurchased under the Share Buyback Program. The Company records treasury stock using the cost method. Under the Share Buyback
Program, we purchased an additional 136,905 shares during April 2018 at an average share price of $4.70.
Item 3. Defaults Upon Senior Securities.
None.
Item 4. Mine Safety Disclosures.
Not applicable.
Item 5. Other Information.
None.
Item 6. Exhibits.
Exhibit No.                                                       Description
2.1                Business Combination Agreement, dated as of February 21, 2017, by and among Quinpario Acquisition
                   Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex Holdings, Inc.,
                   SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC and HandsOn Fund 4 I, LLC (2)
3.1                Restated Certificate of Incorporation, dated July 12, 2017 (3)
3.2                Amended and Restated Bylaws, dated July 12, 2017 (3)
4.1                Specimen common stock Certificate (1)
4.2                Specimen Warrant Certificate (1)
4.3                Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Registrant
                   (1)
4.4                Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc. as Issuers,
                   the Subsidiary Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (3)
4.5                First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela
                   Finance Inc., as Issuers, the Subsidiary Guarantors set forth therein and Wilmington Trust, National
                   Association, as Trustee (3)
10.1               Amendment No. 1 to Amended & Restated Registration Rights Agreement, dated April 10, 2018, by
                   and between the Company and the Holders (4)
31.1               Certification of the Principal Executive Officer required by Rule 13a-14(a) and Rule 15d-14(a) under the         Furnished
                   Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes
                   Oxley Act of 2002
31.2               Certification of the Principal Financial and Accounting Officer required by Rule 13a-14(a) and Rule 15d-         Furnished
                   14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of
                   the Sarbanes Oxley Act of 2002
                                                                           39




                                                                                                                                    App. 192
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 196 of 894 PageID 570
Table of Contents
32.1              Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted pursuant            Furnished
                  to Section 906 of the Sarbanes Oxley Act of 2002
32.2              Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section 1350, as              Furnished
                  adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
101.INS           XBRL Instance Document                                                                                               Herewith
101.SCH           XBRL Taxonomy Extension Schema                                                                                       Herewith
101.CAL           XBRL Taxonomy Extension Calculation Linkbase                                                                         Herewith
101.DEF           XBRL Taxonomy Extension Definition Linkbase                                                                          Herewith
101.LAB           XBRL Taxonomy Extension Label Linkbase                                                                               Herewith
101.PRE           XBRL Taxonomy Extension Presentation Linkbase                                                                        Herewith

(1) Incorporated by reference to the Registrant’s Registration Statement on Form S-1 (SEC File No. 333-198988).
(2) Incorporated by reference to the Registrant’s Current Report on Form 8-K, filed on February 22, 2017.
(3) Incorporated by reference to the Registrants’ Current Report on Form 8-K, filed on July 18, 2017.
(4) Incorporated by reference to the Registrants’ Current Report on Form 8-K, filed on April 10, 2018.
                                                                     SIGNATURES
Pursuant to the requirements of the Section 13 or 15 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized on the 10th day of May, 2018.
                                                                             EXELA TECHNOLOGIES, INC.
                                                                             By: /s/ Ronald Cogburn
                                                                                   Ronald Cogburn
                                                                                   Chief Executive Officer (Principal Executive Officer)
                                                                             By: /s/ James G. Reynolds
                                                                                   James G. Reynolds
                                                                                   Chief Financial Officer (Principal Financial and Accounting Officer)
                                                                            40




                                                                                                                                      App. 193
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 197 of 894 PageID 571




                        Exhibit 3




                                                                        App. 194
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 198 of 894 PageID 572




Exela Technologies, Inc. NasdaqCM:XELA
FQ1 2018 Earnings Call Transcripts
Thursday, May 10, 2018 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                                 -FQ1 2018-                                  -FQ2 2018-     -FY 2018-              -FY 2019-

                          CONSENSUS                ACTUAL               SURPRISE              CONSENSUS     CONSENSUS             CONSENSUS

 EPS Normalized               (0.02)                (0.05)                  NM                       0.00     0.10                   0.48

 Revenue (mm)                380.85                 393.17                   3.23                368.25      1533.25                1608.95
Currency: USD
Consensus as of Apr-23-2018 5:10 PM GMT




                                                                                    - EPS NORMALIZED -

                                                       CONSENSUS                               ACTUAL                SURPRISE

           FQ4 2017                                                 -                                   -                     -

           FQ1 2018                                           (0.02)                            (0.05)                     NM




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence                                                                                         App. 195
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 199 of 894 PageID 573




Table of Contents

Call Participants                                     ..................................................................................              3
Presentation                                          ..................................................................................              4
Question and Answer                                   ..................................................................................              9




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                    2
spglobal.com/marketintelligence                                                                                                            App. 196
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  200 of                                  894 PageID 574




Call Participants
EXECUTIVES

James G. Reynolds
Chief Financial Officer

Jim Mathias

Ronald Clark Cogburn
Chief Executive Officer

ANALYSTS

Arun A. Seshadri
Crédit Suisse AG, Research
Division

Brad Elliott

Joseph Dean Foresi
Cantor Fitzgerald & Co., Research
Division




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 197   3
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  201 of                                  894 PageID 575



Presentation
Operator
Good afternoon, ladies and gentlemen, and welcome to the Exela Technologies First Quarter 2018 Call.
My name is Austin. I'll be your host operator on this call. [Operator Instructions] Please note, today's
event is being recorded. I would now like to turn the meeting over to Jim Mathias, Vice President, Investor
Relations. Please go ahead.
Jim Mathias
Thanks, Austin. Good afternoon, and welcome to the Exela Technologies First Quarter 2018 Conference
Call. Presenting on today's call are Ron Cogburn, our Chief Executive Officer; and Jim Reynolds, our Chief
Financial Officer. Following prepared remarks made by Ron and Jim, we will take your questions.

Today's conference call is being broadcast live via webcast, which is available on our Exela Investor
Relations website. A replay of this call will be available until May 17th, 2018. Information to access the
replay is listed in today's press release, which is available on our website under the Investor section.

During today's call Exela will make forward-looking statements regarding future events and financial
performance. These forward-looking statements are subject to known and unknown risks and
uncertainties, and are based on current expectations and assumptions. We undertake no obligations to
update any statements to reflect the events that occur after this call. Please refer to the company's filings
with the SEC for factors that could cause our actual results to differ materially from any forward-looking
statements. Our 10-K includes risk factors that could cause our actual results to differ materially from the
forward-looking statements.

During the course of today's call, we'll refer to certain non-GAAP financial measures. Reconciliations
between GAAP and non-GAAP results we discuss on this call can be found on our Investor Relations
page of our website. As a reminder, financial results discussed on today's call reflect pro forma combined
company results for the business combination of SourceHOV and Novitex, which closed on July 12, 2017.
Please note, the results or presentation that accompanies this conference call and an investor fact sheet
are also accessible in the IR section of our website.

We will begin by turning the call over to our CEO, Ron Cogburn.
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Jim. Good afternoon, and thanks, everyone, for joining us today. We're beginning to see the early
signs of the benefits provided by the successful execution of our strategy of introducing business process
automation to our customers, executing on cost savings, and investing for growth. Based on our strong
first quarter results highlighted by pro forma revenue growth of 8.7% and pro forma adjusted EBITDA
growth of 10.9%, we're increasing our outlook for both revenue and adjusted EBITDA.

Now I'd like to cover a few highlights for the quarter. Let's begin on Slide 5. Here's a little more detail
around the results. First quarter results were highlighted by pro forma revenue growth of 8.7% year-over-
year to $393 million. The segmentation of this revenue for the quarter included 79.3% for ITPS, 14.9%
for healthcare solutions, and 5.8% for legal and loss prevention services. Profitability was also up 10.9%
year-over-year, with pro forma adjusted EBITDA of $69.6 million.

Exela continues to enjoy low CapEx intensity, with only 2.2% of the revenue for Q1. We continue to be
excited about the six large customers now generating more than $25 million in revenue with an eye on
the top 197 that generate between $1 million and $5 million of annual revenue. This is where our organic
growth will emerge. With approximately $1.5 billion in an annualized revenue stream over a broad base,
our largest customer represents only 6% of our pro forma revenue. Customer numbers between two and
20 represent 27% of our pro forma revenue. The top 100 customers represent 58% of our pro forma
revenue, which means we have lots of white space opportunity.
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 198   4
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  202 of                                  894 PageID 576


Now let's discuss the revenue generation by our team. As I've mentioned in previous quarters, our
revenue per full-time employee, or FTE, has dramatically improved over the last 10 years. Growing from
a BPO-type metric of $17,000 per FTE more than a decade ago to a BPA-type metric now at $69,000 per
FTE. The revenue per FTE metric grew by 5% alone in the period between December 2017 and March
2018. All of this is a result of our automation platforms that we utilize every day, as well as our customers.

Now let's turn to Slide 6. The mission to extend Exela's global leadership position in business process
automation continues. We have significant whitespace opportunity to harvest, and we're expanding our
customer engagements. For example, we are opening Exela Innovation Centers in key business markets.
At those centers, we can showcase our full suite of solutions and collaborate with customers to solve their
problems and to launch new services. If you haven't experienced our Innovation Center, please reach out,
and we can host a meeting with you and your group.

Early signs of our efforts are very positive, with over 24 pilots to date. Our work to share the breadth and
depth of the Exela solutions with our customers continues, and we're investing in people and technology to
further build customer awareness.

Our customer, our company, is on a journey to work with our customers to identify manual processes
where, through the application of our proprietary software technology, we can provide automation.
Through automating previously manual processes, workers become more efficient and productive. Our
customers benefit from automation and digitization of information by gaining the ability to aggregate and
make sense out of previously disparate pieces of data and to improve their decision-making capabilities.
Ultimately, we believe this transformation will drive higher revenue and improved profitability for Exela.

We have a high degree of revenue visibility. On a trailing 12-month basis, total contract value one was
$1.525 billion. The level of visibility gives us confidence in our ability to accurately forecast the trajectory
of our business, going forward. We also have a high renewal rate on strategic accounts, over 95%, which
is further proof of how effective we are at working to configure and implement meaningful and valuable
solutions to our customers year-over-year.

Importantly, we continue on our path of growth. We aim to keep a broad customer base and generate
revenue from a number of different customers. Our strategy to grow is focused on increasingly applying
our solutions throughout our 3,500 customer base. Long sales cycles are a fact of our business, and that's
why we are pleased to have over 24 pilot programs in place today. Only a year ago, we only had a handful
of pilots.

As I mentioned last quarter, we have several opportunities in financial services, insurance, and healthcare
that turned into these active pilots. Pilots, as you know, began as a proof-of-concept, then they move
to a small program utilizing a fraction of the customer's volume, and then to full production. One such
example was an initial pilot for a large insurance company with 3,800 of their agents, and after successful
completion, we converted this to a full production rollout with their entire 14,000 agent network.

Our mobile deposit and payment processing app significantly reduced the effort, as well as the cost,
and it also accelerated the insurer's journey towards digital transformation, and, most importantly, it
enhanced the customer experience. In addition, just this last week, or just this week, our Zuma Liquidity
Solutions platform was showcased as the opening act at Finovate, one of the largest FinTech conferences
in the world. Zuma was created to address the growing need for a more intelligent, efficient, lending
marketplace, which not only includes more asset classes than ever before, but also more potential
financing sources willing to participate. You can check out the video next week of the conference and see
our presentation.

Importantly, as a first mover in the BPA space, we're investing to increase the awareness of Exela and
our solutions. We're committed to strategically making investments in people with sales, marketing,
and strategy, as well as continuing to invest in our technologies. To this end, some of you on the call
have been to our innovation centers in New York or in Los Angeles. We're in the process of opening
up other innovation centers across the globe geographically located in the areas where our customers
can conveniently access them. These centers are set up to demonstrate the breadth of our solutions to

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 199   5
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  203 of                                  894 PageID 577


current and prospective customers, while early the response from the customers has been overwhelmingly
positive.

In addition to the investments in building customer awareness, we're also continuing to participate in
industry trade groups and present at shows. We're excited to tell others about the journey we're on,
ensuring stakeholders fully understand and appreciate how our business process automation solutions are
different than what the traditional BPO industry has previously offered.

Now let's turn to Slide 7, Global Presence. We're approximately 22,000 employees strong at nearly 1,100
onsite client facilities and 150 delivery centers in over 50 countries, where we're conveniently close to our
customers. Note that our largest concentration of employees is in North America, and we have about --
only 30 FTEs with H1B visas, and we have virtually no contractors. Important to note from this slide is that
we have over 2,000 FTEs dedicated to the IT and technology that's required to support our BPA platforms
worldwide.

Now let's turn to Slide 8, our distinguished customer base. We work with many of the largest companies
in the respective industries that they serve, and our revenue comes from diverse end markets. The total
addressable market for our solutions is large, and it's growing. We have over 3,500 customers, which
include 60% of the Fortune 100, along with many of the largest retail chains, banks, law firms, healthcare
insurance payers and providers, and of course, telecom companies. Over 50% of our revenue mix enjoys
the tailwinds of the fastest-growing segments in that industry, and those are BFSI and healthcare. Exela
does business with the top 10 U.S. banks, eight of the top 10 retailers, nine of the top 10 U.S. insurance
companies, and the top five U.S. telecoms, along with the top five insurance payers.

Now let's turn to Slide 9. Our focus over the long-term through execution of our strategy is to drive
shareholder value. We've highlighted four broad initiatives that I'll bring you up to date on. Let's start
with BPA. The creation of Exela enabled and expanded business model and provided us with a first mover
advantage in BPA. Customer response has been very positive. Growth within our largest customers is
ahead of our consolidated revenue growth, and we have a number of pilot programs that I mentioned, 24
and counting, and we have a lot of interesting conversations with many of our largest customers, which
should drive future growth.

Secondly, when Exela was formed last year, we found out a lot of customers simply didn't know our
name, or they didn't completely understand the set of solutions we could provide them. Business process
automation is a concept some of our customers are still becoming familiar with. To address that need, and
to increase the level of overall awareness, we've opened a number of innovation centers, as I mentioned
previously. There's two open to date, and we have two more under construction. Additionally, we've
invested in people and technology and other profile-raising initiatives that we believe will help customers
better appreciate our solutions.

Third, let's talk about cost savings, which is a big part of our story. During 2017, we delivered more than
$40 million in cost-saving initiatives. Savings during 2017 included a lot of savings related to the business
combination. Q1 2018, our achieved savings was $14.8 million. Our 2018 guidance includes $40 million
to $45 million in savings, with the remainder being realized in 2019. Realization of savings in 2018 and
beyond are increasingly related to COGS as we implement our technology in our customer engagements.

And fourth, accretive M&A. Asterion is a good example of a tuck-in acquisition that we like. Asterion
used to be part of Novitex, and it's a business we feel we have a good knowledge of and a proven
plan to transform the business unit. Essentially, we truly believe it was an extended execution of our
strategy to integrate similar businesses and to increase the opportunities for both revenue and EBITDA
transformation.

The acquisition comes with a minimal customer overlap, and is highly strategic to expand Exela's pro
forma combined European business revenue to over $200 million. This acquisition will enable Asterion
customers to access Exela's full suite of BPA solutions and also strategically position Exela to expand
existing revenue base through a broader portfolio of offerings with a large European presence.



Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 200   6
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  204 of                                  894 PageID 578


The transaction is anticipated to be accretive, slightly deleveraging in 2018. Important, though, is that
we want to maintain our financial flexibility that enabled a strategic acquisition like this and opportunistic
actions that ultimately help drive future growth and profitability.

We had a great start to the year, with 8.7% top line growth and adjusted EBITDA margins that increased
year-over-year and sequentially. We've increased our full-year 2018 guidance for revenue and adjusted
EBITDA. We're executing on a strategy to best position Exela for long-term sustainable growth, and to
achieve a valuation that better represents the strengths of our business.

And now I would like to hand the call over to Jim Reynolds, who will discuss our financial results in greater
detail. Jim?
James G. Reynolds
Chief Financial Officer
Thanks, Ron. Let's turn to Slide 11. Based on our pro forma revenue growth of 8.7% and adjusted EBITDA
growth of 10.9%, we're increasing our 2018 annual guidance for both revenue and adjusted EBITDA. From
a quarterly highlight perspective, in addition to higher revenue and adjusted EBITDA, we invested over
$26.5 million in growth initiatives. We reported net loss improved by $34.4 million from the fourth quarter
of 2017. At the end of the first quarter, our total liquidity was $117 million. And finally, Exela has $334
million in usable net operating loss carry-forwards available to offset pretax income.

Moving to Slide 12. From a P&L perspective, revenue for the first quarter were up 8.7% to $393.2 million
compared with $361.9 million in Q1 of 2017, and up 1.8% from Q4 of 2017. On an accounting segment
basis, information and transaction processing solutions, or what we call ITPS revenue, was $311.9 million
and grew 11.6% year-over-year. This segment revenue also increased 3.5% sequentially. The year-
over-year increase in ITPS was driven by increased volumes and expansion of services within existing
customers, as well as new customers. We saw continued growth in our banking and financial services
verticals, as well as our commercial, manufacturing, and technology markets.

Revenue in our healthcare solutions segment was $58.6 million compared with $59.1 million in Q1 of
2017, and in line with our expectations. This segment was down slightly from $60.1 million in the fourth
quarter of 2017. The decline from Q4 was driven by lower volumes the company received during the
quarter. This is common, as open enrollment volumes for insurance ends late in the fourth quarter.

Finally, in our third reporting segment, legal and loss prevention services, or Legal, our revenue was $22.6
million, down approximately 3.4% year-over-year compared with Q1 of 2017. We had a small noncore
asset sale in March of 2017 that impacted the year-over-year comparison by $1.1 million. As a reminder,
our revenue in our legal segment has a stable base, but is more event-driven, and therefore can fluctuate
between quarters.

On the next page, 13, we reported operating income of $14.7 million, flat on a year-over-year basis. Our
operating income was driven by revenue growth, slightly offset by higher costs of revenue, along with
lower SG&A expenses as a result of our flow-through cost savings initiatives. We saw a 14% decrease
in our SG&A expense year-over-year even after the investments in certain growth initiatives and higher
public company costs.

Our operating income was also negatively impacted by a $7 million increase in our amortization expense
during the quarter related to an accelerated expensing of our legacy trade names. This accelerated
expense will continue over the next three quarters. Exela's net loss for the current quarter improved by
$34.7 million over Q4 2017 to a net loss of $24 million. On a year-over-year basis, it improved by $1.4
million.

We are continuing down the path to transform our lower margin business, Exela Enterprise Solutions,
which we acquired in July of 2017. We are making good progress, and we expect this transformation to
take about 12 to 15 months.

On Slide 14, our EBITDA in Q1 2018 increased by $13.1 million year-over-year to $56.1 million. Our
adjusted EBITDA for Q1 of 2018 was $69.6 million, representing a margin of 17.7% compared with $62.7
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 201   7
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  205 of                                  894 PageID 579


million and a margin of 17.3% from Q1 2017. Business optimization and restructuring expenses increased
during the quarter as we continued to execute on our plan to deliver between $40 million to $45 million in
savings flow-through in 2018.

Touching on cost savings. We realized nearly $14.8 million during the first quarter. As we complete our
savings initiatives in 2018 and '19, we expect further adjusted EBITDA to converge with adjusted EBITDA
during 2019.

Now turning to Slide 15. On a pro forma basis full-year 2017, we reported a further adjusted free cash
flow conversion rate of 87.8%. Exela's strong free cash flow profile and conversion rate is due to our low
CapEx operating model. In the first quarter of 2018, our CapEx was 2.2%, or $8.7 million of our revenue,
and 90 basis points lower on a year-over-year basis. Exela also invested $26.5 million in business
initiatives during Q1 and working capital related to revenue expansion and business optimization costs to
drive our future savings.

Turning to the capital structure and other highlights on Slide 16. At March 31, 2018, total liquidity was
$117 million and net debt was $1.366 billion. We had global cash of $37.3 million and an undrawn $100
million revolving credit facility, of which $20.6 million was blocked for standby letters of credit. Cash was
down from December 31, 2017, as expected, due to interest payments of $66 million during the quarter,
of which approximately $50 million related to the senior secured notes and its payable, as you remember,
semi-annually every January and July.

Additionally, since we announced our stock buyback plan for our employee [ DSOP ] this last fall, we have
purchased over 186,000 shares to date. A majority was done -- this purchase was done in April before the
quiet period. Going forward, we will be opportunistic and continue to aggressively purchase shares, given
our view that the company shares are undervalued.

On Slide 17, Other Items, effective January 1, 2018, like all companies, we adopted ASC 606, the new
accounting standard for revenue recognition. The effect of the accounting change did not have a material
impact on our financial position, and we recognized a $1.4 million cumulative effect on adoption as an
increase to our beginning equity balance.

With respect to the Tax Reform Act, we will generate income on a tax basis as a result of certain
limitations on interest expense deductions and increased U.S. tax from global intangible lower tax income
on foreign income, or GILTI, which will be partially offset by 100% deduction of capital expenditures. Even
though we will generate taxable income, Exela has over $334 million of usable NOLs that will fully offset
our federal taxes. We currently do not anticipate paying any federal taxes until some time in 2021 or '22.

For this fiscal year, we estimate our cash taxes to be under $10 million, but payable for certain states and
some foreign taxes for profitable international subsidiaries. We paid $1.1 million in cash taxes during the
first quarter of 2018.

On Slide 18, we are raising our 2018 guidance, which we originally provided in March. We expect revenue
to be between $1.55 billion to $1.58 billion, up from $1.51 billion to $1.54 billion on a constant-currency
basis. We are also increasing the low-end guidance range of our adjusted EBITDA by $5 million. The new
guidance range is $295 million to $310 million. We have no change to our further adjusted EBITDA, which
we expect to be in the range of $330 million to $355 million, translating into a 22% to 23% margin.

In addition for 2018, our further adjusted free cash flow conversion in the range of 87% to 89%. Our
guidance includes delivering $40 million to $45 million in savings during 2018, with the remaining in 2019.

Our long-term growth view on the business remains unchanged, revenue growth on a constant-currency
basis in the range of 3% to 4%, and adjusted EBITDA margin in the range of 22% to 23%, and adjusted
free cash flow conversion in the range of 87% to 89%.
Thank you. And with that, operator, I'd like to open up the call for questions.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 202   8
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  206 of                                  894 PageID 580



Question and Answer
Operator
[Operator Instructions] Joseph Foresi, Cantor Fitzgerald.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
I wanted to ask about obviously the raise in guidance on the top line. Maybe you can just talk about the
drivers and what is giving you the confidence to raise that guidance. And are there any onetime projects
that are taking off or you're starting to get a boost from in the numbers, and how does that flow through
the year?
James G. Reynolds
Chief Financial Officer
Yes. Thanks for the question, Joe. If you think about our business and our contracts, they're long-term
in nature, right? They're typically three to five years, and we have over 95% renewal rates. So we have
good visibility into our revenue, typically just over 90% at any point in time. If you look at the numbers
we delivered in the first quarter, we're very pleased with the results, and we continue to believe we're on
the right trajectory. Ron talked about the large contract on the last call, which is starting to ramp up. So
we feel really good from a top line perspective, and thought it made sense to increase the guidance, given
that fact.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Maybe you could give us a little color on your expectations by segment for 2018, just from a growth
perspective. How should we think about that? I know that legal's got some projects to start and stop fairly
quickly, but how do we think about that more on the segment level side?
James G. Reynolds
Chief Financial Officer
Given the overall growth percentages, we see a majority of it coming through our largest segment, our
ITPS, right? We have over [ to ] 75% of our revenue in that segment. That's a big driver. That's where
we're strong in industries with banking and financial services and insurance. And as those industries grow,
we pick up incremental volumes. We move along with the market. Those markets, looking out, grow
somewhere between 6% and 8%. With respect to the legal, we think that some were -- it's very steady, as
we talk in baseball, a lot of singles and doubles, and we see that somewhere around the $90 million-ish,
give or take. And then, within healthcare, typically we see a little bit of a dip because open enrollment,
and people are using up their claim dollars in Q4. It starts to pick up throughout the year. So you will see
growth in healthcare this year, but not to the extent as ITPS.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
You talked about the $45 million in savings. Maybe you could tell us a little bit more about that target.
Is that something that you think you might be able to exceed this year? Are you comfortable with the
current pace of the flow-through into the rest of the income statement? And what does that encompass
particularly as far as the cost savings that you've been working on?
James G. Reynolds
Chief Financial Officer
Yes. We feel really good about the cost savings, and we're on track. If you think about the $40 million to
$45 million, they're kind of broken up into our typical three buckets. Our headcount savings are between

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 203   9
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  207 of                                  894 PageID 581


$16 million and $18 million, about $19 million to $22 million in vendor savings, and then $4 million to $5
million in lease savings.
Operator
[Operator Instructions] Arun Seshadri, Credit Suisse.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Just a couple from me. First, I just wanted to understand, obviously nice revenue growth in the quarter,
but it looked like gross profit actually declined. I just wanted to understand how that happened, whether
there were any ramp-up costs, et cetera. And then also, what was the impact of postage in the numbers?
James G. Reynolds
Chief Financial Officer
So if you take a look, we don't really look at it on a gross margin basis because we have a lot of business
optimization cost flowing through. We focus on an EBITDA perspective. It's a better measure at this point
in time. We incurred $14.5 million in optimization, of which I would say somewhere about 75%, 80%, give
or take, runs through cost of sales. So that's kind of the overall breakout. We were pleased with the SG&A
decrease. We're going to continue to work on these cost savings, and as you can see, what we're looking
at doing, we feel highly confident things we control with a majority within the headcount area. And then
with respect to your comment on postage, we don't really break out postage separately. We follow U.S.
GAAP revenue. We just adopted the 606, which drives the accounting for our revenue.
Arun A. Seshadri
Crédit Suisse AG, Research Division
The other thing was there was a $7.5 million equity -- I don't know what. It shows up in your cash flow
statements as cash paid for equity issue costs. What was that related to?
James G. Reynolds
Chief Financial Officer
That's a good point. This was basically fees we incurred one time related to the deal back in July. And
then, finally, we paid $7.5 million of it. So we were able to get pretty favorable terms. So one time.
Arun A. Seshadri
Crédit Suisse AG, Research Division
In terms of cost savings recognized already, is there any way you could give us how much of your full-year
$40 million to $45 million of cost savings, how much of that was actually reflected in the numbers in Q1?
James G. Reynolds
Chief Financial Officer
About $14.8 million.
Arun A. Seshadri
Crédit Suisse AG, Research Division
I'm sorry, so $14.8 million of the $40 million to $45 million was reflected--?
James G. Reynolds
Chief Financial Officer
Correct. Yes.
Arun A. Seshadri
Crédit Suisse AG, Research Division
First quarter? Okay, got it.
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 204   10
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  208 of                                  894 PageID 582


Operator
Brad Elliott, RBC.
Brad Elliott
I just wanted to follow up in a similar vein to the last two questions on some of the cost-saving stuff.
When you said that in '18 you're going to have $40 million to $45 million, and then the balance is going
to be in 2019, can you just refresh what that balance is going to be given that in the OM, that when
you did the deal last year, you had some cost savings and some that you weren't including in your full
adjustments. Can you give us a refresh on what the '19 number would look like, or a range?
James G. Reynolds
Chief Financial Officer
What we have remaining is about $81 million or so in our further adjusted that we're working on. So I
think that's in our fact sheet on our website. So if we get $40 million to $45 million now, you can do the
math, and there's a remainder of roughly $40 million-ish for '19 to flow through.
Brad Elliott
And then, Jim, in your prepared remarks, you said that the full integration and the conversion was about
12 to 15 months. Is that from the deal closing in July, or is that kind of where you stand now?
James G. Reynolds
Chief Financial Officer
I would say from that perspective, it's from when the deal closed. We're working hard on the back half
of this year, and there'll be incremental work to do into 2019. But if you remember, some of these we're
dealing with large customers that we have to work with their IT departments, their CTOs when we start
to move around some of the technology. So we're ready to move as quick as it makes sense with our
customers. So those are the types of things, things like headcount, vendor saves, those move a lot
quicker, obviously.
Brad Elliott
The last one on the incurred costs in the first quarter with the business optimization, that $26.5 million,
do you expect more of that throughout the balance of the year, or is that just for those contracts that are
starting up on the first quarter?
James G. Reynolds
Chief Financial Officer
I think you're talking about the investment we made.
Brad Elliott
Yes.
James G. Reynolds
Chief Financial Officer
Yes. I think that this company generates a lot of cash, and we're looking to drive those incremental
savings. But, I think that's going to come down over the next few quarters as we move through the end of
the year. That's the trajectory.
Brad Elliott
Any more thoughts on the acquisition front? Obviously the Asterion acquisition was a nice tuck-in. Are you
looking more for other global opportunities at this point, or you kind of set with the integration at hand?
James G. Reynolds
Chief Financial Officer
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 205   11
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  209 of                                  894 PageID 583


So overall, we're pleased with this tuck-in. It's small. It makes a lot of sense. It's a simple integration to
do. Looking out, we may look at some tuck-ins down the road, but think at this point we're pretty satisfied
with things.
Ronald Clark Cogburn
Chief Executive Officer
We're focused on what we have.
James G. Reynolds
Chief Financial Officer
We're focusing on really de-levering to three times and driving top line growth.
Brad Elliott
That acquisition, was that something that they approached you, or how do you source those? Is that
something that one of your sponsors was in touch with, as well?
James G. Reynolds
Chief Financial Officer
The reality of is these things come up every single day, right? They kind of knew about the Novitex deal.
Obviously, we bought the U.S. piece. There was a short window for us to execute on, and it made a lot of
sense. So that's typically how it works.
Operator
Joseph Foresi, Cantor Fitzgerald.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
I had just two final ones. Maybe you can help me with the cadence of revenue and margins through the
back half of this year. Anything we should know from a seasonality perspective, and if you can talk about
that steady pace of I guess you talked about $14 million. Is that what we should expect per quarter? And
then, I had one other final question.
James G. Reynolds
Chief Financial Officer
The thing is, is we have over 3,500 customers with different mandates, different margins, et cetera.
As we ramp up, we typically start with a lower margin, and they start to improve as we get to steady-
state. I think part of the revenue growth during the quarter and sequentially was from ramping up a large
customer. We see, as we move through the year, that our margins will expand. You can get to it through
our guidance of adjusted EBITDA margins for an increase of 220 to 320 bps. And then, we have Novitex.
And as we put in BPA, you're going to start to see that expansion.
Ronald Clark Cogburn
Chief Executive Officer
Transformation.
James G. Reynolds
Chief Financial Officer
And the transformation.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
So it sounds like it's a gradual increase through the next couple quarters.

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 206   12
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  210 of                                  894 PageID 584


James G. Reynolds
Chief Financial Officer
That's correct.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
On the use of cash, any thoughts about -- obviously you did a small acquisition, but what's your primary
objective for the use of cash? I assume it's to pay down debt. And could you be deleveraging quicker than
expected if cash flow improves for you? I'm just trying to get a sense of what you'd be looking to use the
cash for.
James G. Reynolds
Chief Financial Officer
I think it's a combination. I think [ if ] we look at it, deleveraging is very important to us. That's
important. I think that we can be opportunistic with respect to the stock buyback. We haven't bought
really back that many shares as of yet. And then, if there's a unique tuck-in acquisition, we'll look at
those. But I think overriding, our debt is a little expensive, and we're going to look to de-lever it.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Any chance of refinancing the debt?
James G. Reynolds
Chief Financial Officer
I think you would ask every -- I don't know if that's a fair. I mean, it's a good question.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
You [ wouldn't ] have any ideas.
Operator
Arun Seshadri, Credit Suisse.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Just wanted to get a sense for HS. How do you expect HS to progress through the balance of the year in
terms of growth cadence? When do you expect that to return to growth?
James G. Reynolds
Chief Financial Officer
I think as we look out, we see it steadily increasing through the rest of this year. Back in previous
quarters, we had the ICD-9 to -10 conversion, where it was really lumpy, and we had that kind of flow
through the system through the end of Q4 of this year. So I don't see anything lumpy in the next few
quarters.
Ronald Clark Cogburn
Chief Executive Officer
Steady, yes.
Arun A. Seshadri
Crédit Suisse AG, Research Division


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 207   13
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  211 of                                  894 PageID 585


As far as the optimization and restructuring expenses, we obviously saw that a little bit higher, like $14.5
million in Q1. In your full-year guidance, two things. One, what do you expect for full-year optimization
and restructuring expenses?
James G. Reynolds
Chief Financial Officer
I think that obviously, with the acquisition of Asterion, we're going to have some more. I think we're
working through that at this point in time. We just did the acquisition. We have some ideas, but haven't
fully vetted them yet. So I think that'll be on a follow-up earnings call once we start to digest.
Arun A. Seshadri
Crédit Suisse AG, Research Division
So you'll probably have that, but can you talk about that is the only additive thing [indiscernible] what you
said before, was something around $25 million of optimization and restructuring?
James G. Reynolds
Chief Financial Officer
Yes. I think the original guidance before this was around $25 million.
Arun A. Seshadri
Crédit Suisse AG, Research Division
In terms of GAAP EBITDA, I don't know if you could bridge for us against the good [improvement] in
adjusted EBITDA guidance, which was good to see. Just wanted to get a sense for where do you think
GAAP EBITDA ends up in a range for the year.
James G. Reynolds
Chief Financial Officer
We haven't given that guidance yet, but what I would say is it continues to transform and improve. If you
look at where we were in Q3, we went from negative $21 million up to positive $56 million. Obviously, you
know there was some impairment at that point in time. We're going to have some higher amortization this
year related to the legacy trade names that we have to write off over a year, which we discussed on the
Q4 call. So I think you'll see us, as the savings flow through from biz-op into the P&L up above, you'll start
to see more GAAP as we move through the year.
Operator
And this will conclude our question-and-answer session. I would like to turn the conference back over to
Ron Cogburn for any closing remarks.
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Austin. We really appreciate everybody participating in the call today. As you can tell, we're very
pleased with the quarter. For those of you that have not had the pleasure of visiting us at one of our
innovation centers, please reach out to myself, Jim Mathias, or Jim Reynolds, and we'd love to host you
and your group there. I think it makes a lot of sense in understanding our technology and the power of the
business process automation.

We look forward to speaking with everyone again next quarter. Thanks for participating.
Operator
The conference has now concluded. Thank you for attending today's presentation. You may now
disconnect.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 208   14
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   10, 2018
                                                        Page  212 of                                     894 PageID 586


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 209      15
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 213 of 894 PageID 587




                        Exhibit 4




                                                                        App. 210
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 214 of 894 PageID 588
Table of Contents

                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                                             WASHINGTON, D.C. 20549


                                                                FORM 10-Q
    x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
                                                     For the quarterly period ended June 30, 2018
                                                                          Or
    o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
       OF 1934
                                                          For the transition period from to .
                                                         Commission file number: 001-36788


                                           EXELA TECHNOLOGIES, INC.
                                                  (Exact Name of Registrant as Specified in its Charter)

                                  Delaware                                                              XX-XXXXXXX
                       (State of or other Jurisdiction                                                (I.R.S. Employer
                      Incorporation or Organization)                                                 Identification No.)
                          2701 E. Grauwyler Rd.
                                 Irving, TX                                                                75061
                     (Address of Principal Executive                                                     (Zip Code)
                                   Offices)
                                         Registrant’s Telephone Number, Including Area Code: (844) 935-2832
Securities Registered Pursuant to Section 12(b) of the Act:
                            Title of Each Class                                              Name of Each Exchange on Which Registered
               Common Stock, Par Value $0.0001 per share                                              The Nasdaq Stock Market LLC
Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. Yes x No o
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File
required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such
shorter period that the registrant was required to submit and post such files). Yes x No o
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or
an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth
company” in Rule 12b-2 of the Exchange Act.
                         Large Accelerated Filer o                                                         Accelerated Filer x
                         Non-Accelerated Filer o                                                      Smaller Reporting Company o
                                                                                                       Emerging Growth Company o
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x
As of August 6, 2018, the registrant had 151,121,721 shares of Common Stock outstanding.




                                                                                                                                         App. 211
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 215 of 894 PageID 589
Table of Contents
                                                         Exela Technologies, Inc.
                                                                Form 10-Q
                                               For the quarterly period ended June 30, 2018
                                                         TABLE OF CONTENTS
                                             PART I—FINANCIAL INFORMATION
Item 1. Financial Statements                                                                                                    1
Condensed Consolidated Financial Statements
Condensed Consolidated Balance Sheets as of June 30, 2018 and December 31, 2017                                                 1
Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2018 and 2017                       2
Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2018 and 2017               3
Condensed Consolidated Statements of Stockholders’ Deficit for the six months ended June 30, 2018 and 2017                      4
Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2018 and 2017                                 5
Notes to the Condensed Consolidated Financial Statements                                                                        6
Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                                  29
Item 3. Quantitative and Qualitative Disclosures about Market Risk                                                             41
Item 4. Controls and Procedures                                                                                                42
                                                  PART II — OTHER INFORMATION
Item 1. Legal Proceedings                                                                                                      43
Item 1A. Risk Factors                                                                                                          43
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds                                                            44
Item 3. Defaults Upon Senior Securities                                                                                        45
Item 4. Mine Safety Disclosures                                                                                                45
Item 5. Other Information                                                                                                      45
Item 6. Exhibits                                                                                                               46




                                                                                                                    App. 212
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 216 of 894 PageID 590
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                                    Condensed Consolidated Balance Sheets
                                                  As of June 30, 2018 and December 31, 2017
                                   (in thousands of United States dollars except share and per share amounts)
                                                                                                                June 30,             December 31,
                                                                                                                  2018                   2017
                                                                                                              (Unaudited)
Assets
Current assets
Cash and cash equivalents                                                                                 $            55,783    $           39,000
Restricted cash                                                                                                        31,088                42,489
Accounts receivable, net of allowance for doubtful accounts of $4,488 and $3,725, respectively                        262,260               229,704
Inventories, net                                                                                                       15,088                11,922
Prepaid expenses and other current assets                                                                              24,108                24,596
Total current assets                                                                                                 388,327               347,711
Property, plant and equipment, net                                                                                    135,585               132,908
Goodwill                                                                                                              748,708               747,325
Intangible assets, net                                                                                                419,725               464,984
Deferred income tax assets                                                                                             15,280                 9,019
Other noncurrent assets                                                                                                21,276                12,891
Total assets                                                                                              $        1,728,901     $       1,714,838
Liabilities and Stockholders’ Deficit
Liabilities
Current liabilities
Accounts payable                                                                                          $            86,304    $           81,263
Related party payables                                                                                                 11,987                14,445
Income tax payable                                                                                                      5,385                 3,612
Accrued liabilities                                                                                                    40,737                49,383
Accrued compensation and benefits                                                                                      50,905                46,925
Accrued interest                                                                                                       48,885                55,102
Customer deposits                                                                                                      36,997                31,656
Deferred revenue                                                                                                       20,654                12,709
Obligation for claim payment                                                                                           94,233                42,489
Current portion of capital lease obligations                                                                           16,568                15,611
Current portion of long-term debt                                                                                      16,299                20,565
Total current liabilities                                                                                            428,954               373,760
Long-term debt, net of current maturities                                                                           1,281,697             1,276,094
Capital lease obligations, net of current maturities                                                                   25,193                25,958
Pension liability                                                                                                      30,471                25,496
Deferred income tax liabilities                                                                                         5,016                 5,362
Long-term income tax liability                                                                                          3,470                 3,470
Other long-term liabilities                                                                                            16,208                14,704
Total liabilities                                                                                         $       1,791,009      $       1,724,844
Commitments and Contingencies (Note 9)
Stockholders’ deficit
Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 152,565,218 shares
   issued and 151,747,225 outstanding at June 30, 2018 and 150,578,451 shares issued and 150,529,151
   outstanding at December 31, 2017                                                                       $                15    $              15
Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,569,233 shares issued
   and outstanding at June 30, 2018 and 6,194,233 shares issued and outstanding at December 31, 2017                        1                     1
Additional paid in capital                                                                                            482,018               482,018
Less:common stock held in treasury, at cost; 817,993 shares at June 30, 2018 and 49,300 shares at
   December 31, 2017                                                                                                   (3,728)                 (249)
Equity based compensation                                                                                              36,980                34,085
Accumulated deficit                                                                                                  (565,222)             (514,628)
Accumulated other comprehensive loss:
Foreign currency translation adjustment                                                                                (1,341)                 (194)
Unrealized pension actuarial losses, net of tax                                                                       (10,831)              (11,054)
Total accumulated other comprehensive loss                                                                            (12,172)              (11,248)
Total stockholders’ deficit                                                                                         (62,108)               (10,006)
Total liabilities and stockholders’ deficit                                                               $       1,728,901      $       1,714,838
                          The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                            1




                                                                                                                                     App. 213
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 217 of 894 PageID 591
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                               Condensed Consolidated Statements of Operations
                                          For the Three and Six Months ended June 30, 2018 and 2017
                                   (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                                     Three Months ended June 30,                Six Months ended June 30,
                                                                      2018                2017                  2018                2017
Revenue                                                        $           410,382   $         209,382    $         803,549     $         427,642
Cost of revenue (exclusive of depreciation and amortization)               313,954             140,418              607,746               284,126
Selling, general and administrative expenses                                46,723              34,998                92,318               70,578
Depreciation and amortization                                               36,368              21,406                74,386               42,727
Related party expense                                                        1,402               2,456                 2,508                4,841
Operating income                                                            11,935              10,104                26,591               25,370
Other expense (income), net:
Interest expense, net                                                       38,527              27,869                76,544               54,088
Sundry expense (income), net                                                (2,325)               (327)               (2,389)               2,397
Other income, net                                                             (704)                 —                 (4,032)                  —
Net loss before income taxes                                               (23,563)            (17,438)              (43,532)             (31,115)
Income tax expense                                                          (1,619)             (2,074)               (5,644)              (4,078)
Net loss                                                                   (25,182)            (19,512)              (49,176)             (35,193)
Cumulative dividends for Series A Preferred Stock                             (914)                 —                 (1,828)                  —
Net loss attributable to common stockholders                   $           (26,096) $          (19,512) $            (51,004)   $         (35,193)
Net loss per share - basic and diluted                         $             (0.17) $            (0.28) $              (0.34)   $           (0.50)
                         The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                         2




                                                                                                                                    App. 214
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 218 of 894 PageID 592
Table of Contents
                                                   Exela Technologies, Inc. and Subsidiaries
                                          Condensed Consolidated Statements of Comprehensive Loss
                                         For the Three and Six Months ended June 30, 2018 and 2017
                                  (in thousands of United States dollars except share and per share amounts)
                                                                  (Unaudited)
                                                                              Three Months ended June             Six Months ended June 30,
                                                                               2018             2017                2018            2017
Net loss                                                                   $       (25,182) $       (19,512) $        (49,176)   $     (35,193)
Other comprehensive income (loss), net of tax:
Foreign currency translation adjustments                                              (879)           (1,391)          (1,147)           1,023
Unrealized pension actuarial gains (losses), net of tax                                626              (683)             223             (964)
Comprehensive loss                                                         $       (25,435 ) $      (21,586) $        (50,100)   $     (35,134)
                        The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                        3




                                                                                                                                 App. 215
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                                    Page 219 of 894 PageID 593
Table of Contents
                                                                   Exela Technologies, Inc. and Subsidiaries
                                                         Condensed Consolidated Statements of Stockholders’ Deficit
                                                              For the Six Months ended June 30, 2018 and 2017
                                                  (in thousands of United States dollars except share and per share amounts)
                                                                                  (Unaudited)
                                                                                                                                                   Accumulated Other
                                                                                                                                                     Comprehensive
                                                                                                                                                     Income (Loss)
                                                                                                                                                 Foreign     Unrealized
                                                                                                                  Additional                     Currency      Pension                             Total
                                   Common Stock            Preferred Stock              Treasury Stock             Paid-In                      Translation   Actuarial       Accumulated      Stockholders’
                                                                                                                                Equity-based                 Losses, net
                                  Shares      Amount      Shares       Amount          Shares    Amount            Capital      Compensation    Adjustment      of tax            Deficit         Deficit
Balances at December 31,
   2016, effect of reverse
   acquisition (refer to Note
   4)                            64,024,557   $      —         —       $       —           —     $       —    $       (57,389) $      27,342    $       (3,547) $    (12,339) $    (293,968) $     (339,901)
Net loss January 1 to June 30,
   2017                                                                                                                                                                             (35,193)         (35,193)
Equity-based compensation                                                                                                              2,217                                                           2,217
Foreign currency translation
   adjustment                                                                                                                                           1,023                                           1,023
Contribution from
   Shareholders                   5,697,032                                                                           20,546                                                                           20,546
Net realized pension actuarial
   gains, net of tax                                                                                                                                                    (964)                       (964)
Balances at June 30, 2017        69,721,589   $      —         —       $       —           —     $       —    $       (36,843) $      29,559    $       (2,524) $    (13,303) $ (329,161) $    (352,272)
                                                                                                                                                       Accumulated Other
                                                                                                                                                         Comprehensive
                                                                                                                                                         Income (Loss)
                                                                                                                                                     Foreign      Unrealized
                                                                                                                   Additional                        Currency      Pension                    Total
                                   Common Stock            Preferred Stock               Treasury Stock             Paid-In                         Translation   Actuarial   Accumulated Stockholders’
                                                                                                                                Equity-based                      Losses, net
                                 Shares       Amount      Shares           Amount       Shares       Amount         Capital     Compensation        Adjustment      of tax       Deficit     Deficit
Balances at December 31,
   2017                        150,529,151 $        15   6,194,233         $       1    49,300       $   (249) $      482,018   $      34,085   $         (194) $    (11,054) $    (514,628) $       (10,006)
Implementation of ASU
   2014-09 (Note 2)                                                                                                                                                                  (1,418)           (1,418)
Net loss January 1 to June 30,
   2018                                                                                                                                                                             (49,176)         (49,176)
Equity-based compensation                                                                                                               2,895                                                          2,895
Foreign currency translation
   adjustment                                                                                                                                            (1,147)                                       (1,147)
Net realized pension
   actuarial gains, net of tax                                                                                                                                          223                              223
Preferred shares converted to
   common                        1,986,767               (1,625,000)                                                                                                                                      —
Shares Repurchased                (768,693)                                            768,693         (3,479)                                                                                        (3,479)
Balances at June 30, 2018      151,747,225 $        15   4,569,233         $       1   817,993       $ (3,728) $      482,018   $      36,980   $        (1,341) $   (10,831) $    (565,222) $       (62,108)
                                 The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                                 4




                                                                                                                                                                                            App. 216
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 220 of 894 PageID 594
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                                 Condensed Consolidated Statement of Cash Flows
                                     (in thousands of United States dollars except share and per share amounts)
                                                                     (Unaudited)
                                                                                                             Six Months ended June 30,
                                                                                                             2018                2017
Cash flows from operating activities
Net loss                                                                                               $          (49,176)    $       (35,193)
Adjustments to reconcile net loss
   Depreciation and amortization                                                                                  74,386                 42,727
   Debt discount and debt issuance cost amortization                                                               5,272                  7,027
   Provision for doubtful accounts                                                                                 1,857                    192
   Deferred income tax benefit                                                                                       705                    617
   Share-based compensation expense                                                                                2,895                  2,217
   Foreign currency remeasurement                                                                                 (1,156)                   972
   Loss on sale of assets                                                                                          1,340                     26
   Fair value adjustment for interest rate swap                                                                   (4,675)                    —
   Change in operating assets and liabilities, net of effect from acquisitions
     Accounts receivable                                                                                          (19,813)                  (49)
     Prepaid expenses and other assets                                                                             (1,603)               (1,794)
     Accounts payable and accrued liabilities                                                                      40,677                24,543(1)
     Related party payables                                                                                        (2,458)               (8,025)
        Net cash provided by operating activities                                                                  48,251                33,260(1)
Cash flows from investing activities
Purchases of property, plant and equipment                                                                        (10,244)               (3,409)
Additions to internally developed software                                                                          (2,115)              (4,731)
Costs to obtain and fulfill a contract                                                                             (3,695)               (6,038)
Cash paid in acquisition net of cash - Asterion                                                                    (4,145)                   —
Proceeds on sale of assets                                                                                           1,014                4,392
        Net cash used in investing activities                                                                     (19,185)               (9,786)
Cash flows from financing activities
Change in bank overdraft                                                                                               —                   (210)
Common share repurchases                                                                                           (3,479)
Proceeds from financing obligations                                                                                 2,152               3,008
Contribution from shareholders                                                                                         —               20,546
Cash paid for equity issue costs                                                                                   (7,500)                 —
Borrowings from revolver and swing-line loan                                                                       30,000              72,600
Repayments from revolver and swing line loan                                                                      (30,000)            (72,500)
Principal payments on long-term obligations                                                                       (14,447)            (28,153)
        Net cash used in financing activities                                                                     (23,274)             (4,709)
Effect of exchange rates on cash                                                                                     (410)                240
        Net increase in cash and cash equivalents                                                                   5,382              19,005(1)
Cash, restricted cash, and cash equivalents
Beginning of period                                                                                               81,489                 34,253(1)
End of period                                                                                          $          86,871      $          53,258(1)
Supplemental cash flow data:
Income tax payments, net of refunds received                                                           $           3,864      $           2,032
Interest paid                                                                                                     76,353                 32,566
Noncash investing and financing activities:
Assets acquired through capital lease arrangements                                                                  7,787                   187
Leasehold improvements funded by lessor                                                                             1,540                    —
Accrued capital expenditures                                                                                        1,144                 1,026

    (1) Balances for these items differ from previously reported balances due to the adoption of ASU no. 2016-15, Statement of Cash Flows:
         Classification of Certain Cash Receipts and Cash Payments (Topic 230), see Note 2.
                         The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                          5




                                                                                                                                  App. 217
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 221 of 894 PageID 595
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
1. General
These condensed consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements as of and
for the year ended December 31, 2017 included in the Exela Technologies, Inc. (the “Company,” “Exela,” “we,” “our” or “us”) annual report on Form
10-K for such period.
The accompanying condensed consolidated financial statements have been prepared using accounting principles generally accepted in the United
States of America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Securities and Exchange Commission (“SEC”) Regulation S-X
as they apply to interim financial information. Accordingly, they do not include all of the information and notes required by GAAP for complete
financial statements. These accounting principles require us to use estimates and assumptions that impact the reported amounts of assets,
liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Actual results may differ from our estimates.
The condensed consolidated financial statements are unaudited, but in our opinion include all adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim period. The interim financial results are not necessarily indicative of results
that may be expected for any other interim period or the fiscal year.
Net Loss per Share
Earnings per share (“EPS”) is computed by dividing net loss available to holders of the Company’s Common Stock by the weighted average number
of shares of Common Stock outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or converted into Common Stock,
using the more dilutive of the two-class method or if-converted method in periods of earnings. The two-class method is an earnings allocation
method that determines earnings per share for Common Stock and participating securities. As the Company experienced net losses for the periods
presented, the impact of the Company’s Series A Convertible Preferred Stock (“Series A Preferred Stock”) was calculated based on the if-converted
method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their effect is anti-dilutive.
For the three and six months ended June 30, 2018, shares of the Series A Preferred Stock, if converted would have resulted in an additional 5,586,344
shares of Common Stock outstanding, but were not included in the computation of diluted loss per share as their effects were anti-dilutive.
The Company has not included the effect of 35,000,000 warrants sold in the Quinpario Initial Public Offering (“IPO”) in the calculation of net income
(loss) per share. Warrants are considered anti-dilutive and excluded when the exercise price exceeds the average market value of the Company’s
Common Stock price during the applicable period.
                                                                        Three Months ended June 30,                   Six Months ended June 30,
                                                                         2018                2017                     2018                2017
Net loss attributable to common stockholders (A)                   $            (26,096)   $         (19,512)   $          (51,004)   $          (35,193)
Weighted average common shares outstanding - basic and
  diluted (B)                                                             152,259,589            69,721,589           152,186,473             69,721,589
Loss Per Share:
Basic and diluted (A/B)                                            $              (0.17)   $           (0.28)   $            (0.34)   $              (0.50)
                                                                            6




                                                                                                                                          App. 218
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 222 of 894 PageID 596
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                         (Unaudited)
2. Recently Adopted Accounting Pronouncements
Effective January 1, 2018 the Company adopted Accounting Standards Update (“ASU”) no. 2014-09, Revenue from Contracts with Customers (ASC
606). Under ASU 2014-09, revenue is recognized based on a five-step model. The core principle of the model is that revenue will be recognized
when the transfer of promised goods or services to customers is made in an amount that reflects the consideration to which the entity expects to be
entitled in exchange for those goods or services. The Company adopted this standard using the modified retrospective approach applied to those
contracts that were not completed as of January 1, 2018. The results for the reporting period beginning after January 1, 2018 are presented in
accordance with the new standard, although historical information has not been restated and continues to be reported under the accounting
standards and policies in effect for those periods. The adoption of ASC 606 did not have a material impact on the Company’s financial position,
results of operations and cash flows as of or for the period ended June 30, 2018, and we expect the impact of the adoption of the new standard will
be immaterial to our results of operations on an ongoing basis. The cumulative effect of accounting change recognized was $1.4 million recorded as
an increase to beginning balance of accumulated deficit, and a corresponding reduction to Accounts receivable, net. See Note 3 for additional
disclosure.
Effective January 1, 2018, the Company adopted ASU no. 2016-15, (Topic 230): Statement of Cash Flows: Classification of Certain Cash Receipts
and Cash Payments, which adds or clarifies guidance on the presentation and classification of eight specific types of cash receipts and cash
payments in the statement of cash flows such as debt prepayment or extinguishment costs, settlement of contingent consideration arising from a
business combination, insurance settlement proceeds, and distributions from certain equity method investees, with the intent of reducing diversity
in practice. We applied the guidance retrospectively to all periods presented. Exela will reclassify a loss on extinguishment of debt from operating
activities to financing activities in the third quarter of 2017 in the to be filed quarterly and annual statements ended September 30, 2018 and
December 31, 2018, respectively. The adoption had no impact on the Company’s financial position, results of operations and cash flows for the
quarter ended June 30, 2018.
Effective January 1, 2018, the Company adopted ASU no. 2016-18, (Topic 230): Restricted Cash. Statement of Cash Flows: Restricted Cash. The
ASU addresses diversity in practice that exists in the classification and presentation of changes in restricted cash and requires that a statement of
cash flows explain the change during the period in the total of cash, cash equivalents, and amounts generally described as restricted cash or
restricted cash equivalents. We applied the guidance retrospectively to all periods presented. As a result of adopting the ASU no. 2016-18,
restricted cash is included in the balances of restricted cash, cash and cash equivalents presented in the Statement of Cash Flows for the six
months ended June 30, 2018 and 2017. Adopting the standard increased the net change in cash and cash equivalents, which is reflected within
operating cash flows, by $3.4 million for the six months ended June 30, 2017. Total Cash and cash equivalents for the Beginning of period and End
of period June 30, 2017 increased $25.9 million and $29.3 million due to the inclusion of restricted cash.
Effective January 1, 2018, the Company adopted ASU no. 2017-07, (Topic 715): Compensation Retirement Benefit; Improving the Presentation of
Net Periodic Pension Cost and Net Periodic Postretirement Benefit Cost. The amendments to this ASU require the service cost component of net
periodic benefit cost be reported in the same income statement line or lines as other compensation costs for employees. The other components of
net periodic benefit cost are required to be reported separately from service costs and outside a subtotal of income from operations. The new
standard requires retrospective application and allows a practical expedient that permits an employer to use the amounts disclosed in its pension
plan footnote for the prior comparative periods as the estimation basis for applying the retrospective presentation. Adoption of the standard
resulted in only the service cost being recorded to Cost of revenue; see Note 8 for the related impact.
                                                                                7




                                                                                                                                    App. 219
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 223 of 894 PageID 597
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
Recently Issued Accounting Pronouncements
In February 2016, the FASB issued ASU no. 2016-02, Leases (842). This ASU increases transparency and comparability among organizations by
recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. Since the issuance of
the original standard, the FASB has issued a subsequent update that provides a practical expedient for land easements (ASU 2018-01). The
amendments in this ASU are effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years and early
application is permitted. The Company has a significant amount of facilities and equipment leases and is currently evaluating the impact that
adopting this standard will have on the consolidated financial statements.
In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments — Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments, to replace the incurred loss impairment methodology under current U.S. GAAP with a methodology that reflects expected credit losses
and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. The Company will be
required to use a forward-looking expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating
to available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a reduction in the amortized cost
basis of the securities. The standard will be effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal
years. Adoption of the standard will be applied using a modified retrospective approach through a cumulative-effect adjustment to retained
earnings as of the effective date. The Company is currently in the early stages of evaluating the impact that adopting this standard will have on the
consolidated financial statements.
In July 2017, the FASB issued ASU 2017-11, Earnings Per Share (Topic 260), Distinguishing Liabilities from Equity (Topic 480) and Derivatives
and Hedging (Topic 815): I. Accounting for Certain Financial Instruments with Down Round Features; II. Replacement of the Indefinite Deferral
for Mandatorily Redeemable Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
Interests with a Scope Exception. Part I of this ASU addresses the complexity of accounting for certain financial instruments with down round
features. Down round features are features of certain equity-linked instruments (or embedded features) that result in the strike price being reduced
on the basis of the pricing of future equity offerings. Current accounting guidance creates cost and complexity for entities that issue financial
instruments (such as warrants and convertible instruments) with down round features that require fair value measurement of the entire instrument
or conversion option. Part II of this ASU addresses the difficulty of navigating Topic 480, Distinguishing Liabilities from Equity, because of the
existence of extensive pending content in the FASB Accounting Standards Codification. This pending content is the result of the indefinite deferral
of accounting requirements about mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable
noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. This ASU is effective for fiscal years, and
interim periods within those years, beginning after December 15, 2018. The Company is currently in the early stages of evaluating the impact that
adopting this standard will have on the consolidated financial statements.
In August 2017, the FASB issued ASU No. 2017-12, Derivatives and Hedging (Topic 815); Targeted Improvements to Accounting for Hedging
Activities. The amendments in this ASU better align the risk management activities and financial reporting for these hedging relationships through
changes to both the designation and measurement guidance for qualifying hedging relationships and presentation of hedge results. The guidance
is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. The company is currently in the early
stages of evaluating the impact that adopting this standard will have on the consolidated financial statements.
                                                                              8




                                                                                                                                     App. 220
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 224 of 894 PageID 598
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                    (Unaudited)
3. Significant Accounting Policies
The information presented below supplements the Significant Accounting Policies information presented in our 2017 Form 10-K, including Revenue
Recognition for the adoption of ASC 606, which became effective January 1, 2018. See our 2017 Form 10-K for a description of our significant
accounting policies in effect prior to the adoption of the new accounting standard.
Revenue Recognition
We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to transfer a distinct good or service to
the customer, and is the unit of account in ASC 606. Revenue is measured as the amount of consideration we expect to receive in exchange for
transferring goods or providing services. The contract transaction price is allocated to each distinct performance obligation and recognized as
revenue when, or as, the performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
primarily relating to the provision of business and transaction processing services within each of our segments. We do not have any significant
extended payment terms, as payment is received shortly after goods are delivered or services are provided.
        Nature of Services
Our primary performance obligations are to stand ready to provide various forms of business processing services, consisting of a series of distinct
services that are substantially the same and have the same pattern of transfer over time, and accordingly are combined into a single performance
obligation. Our promise to our customers is typically to perform an unknown or unspecified quantity of tasks and the consideration received is
contingent upon the customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price is variable.
We allocate the variable fees to the single performance obligation charged to the distinct service period in which we have the contractual right to
bill under the contract.
        Disaggregation of Revenues
The following tables disaggregate revenue from contracts by geographic region and by segment for the three and six months ended June 30, 2018,
and 2017:
                                                                                     Three months ended June 30,
                                                                    2018                                                   2017
                                                 ITPS                HS                 LLPS             ITPS               HS              LLPS
United States                               $       264,864   $        56,314    $         23,936   $       97,574    $       58,065   $        21,576
Europe                                               58,357                —                   —            31,130                —                 —
Other                                                 6,911                —                   —             1,037                —                 —
Total                                       $       330,132   $        56,314    $         23,936   $      129,741    $       58,065   $        21,576
                                                                                      Six months ended June 30,
                                                                    2018                                                   2017
                                                 ITPS                HS                 LLPS             ITPS               HS              LLPS
United States                               $       534,815   $       114,946    $         46,535   $      203,920    $      117,143   $        44,961
Europe                                               93,640                —                   —            59,431                —                 —
Other                                                13,613                —                   —             2,187                —                 —
Total                                       $       642,068    $      114,946     $        46,535   $      265,538  $        117,143   $        44,961
       Contract Balances
The following table presents contract assets and contract liabilities recognized at June 30, 2018 and December 31, 2017:
                                                                            9




                                                                                                                                       App. 221
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 225 of 894 PageID 599
Table of Contents
                                                   Exela Technologies, Inc. and Subsidiaries
                                          Notes to the Condensed Consolidated Financial Statements
                     (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                  (Unaudited)
                                                                                            June 30,            December 31,
                                                                                              2018                  2017
                    Accounts receivable, net                                                $         262,260 $             229,704
                    Deferred revenues                                                                  21,049                 13,717
                    Costs to obtain and fulfill a contract                                             20,505                 22,929
                    Customer deposits                                                                  36,997                 31,656
Accounts receivable, net includes $39.4 million and $27.9 million as of June 30, 2018 and December 31, 2017, respectively, representing amounts not
billed to customers. We have accrued the unbilled receivables for work performed in accordance with the terms of contracts with customers.
Deferred revenues relate to payments received in advance of performance under a contract. A significant portion of this balance relates to
maintenance contracts or other service contracts where we received payments for upfront conversions or implementation activities which do not
transfer a service to the customer but rather are used in fulfilling the related performance obligations that transfer over time. The advance
consideration received from customers is deferred over the contract term. We recognized revenue of $10.4 million during the six months ended June
30, 2018 that had been deferred as of December 31, 2017.
Costs incurred to obtain and fulfill contracts are deferred and expensed on a straight-line basis over the estimated benefit period. We recognized
$4.9 million of amortization for these costs in the first six months of 2018 within depreciation and amortization expense. These costs represent
incremental external costs or certain specific internal costs that are directly related to the contract acquisition or transition activities and can be
separated into two principal categories: contract commissions and transition/set-up costs. Examples of such capitalized costs include hourly labor
and related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we recognize the incremental costs of obtaining
contracts as an expense when incurred if the amortization period would have been one year or less. These costs are included in Selling, general and
administrative expenses. The effect of applying this practical expedient was not material.
Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the amounts recorded as of
December 31, 2017 were used to pay for postage with the corresponding postage revenue being recognized during the six months ended June 30,
2018.
          Performance Obligations
At the inception of each contract, we assess the goods and services promised in our contracts and identify each distinct performance obligation.
The majority of our contracts have a single performance obligation, as the promise to transfer the individual goods or services is not separately
identifiable from other promises in the contracts. For the majority of our business and transaction processing service contracts, revenues are
recognized as services are provided based on an appropriate input or output method, typically based on the related labor or transactional volumes.
Certain of our contracts have multiple performance obligations, including contracts that combine software implementation services with post-
implementation customer support. For contracts with multiple performance obligations, we allocate the contract’s transaction price to each
performance obligation using our best estimate of the standalone selling price of each distinct good or service in the contract. The primary method
used to estimate standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of satisfying a
performance obligation and add an appropriate margin for that distinct good or service. We also use the adjusted market approach whereby we
estimate the price that customers in the market would be willing to pay. In assessing whether to allocate variable consideration to a specific part of
the contract, we consider the nature of the variable
                                                                              10




                                                                                                                                       App. 222
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 226 of 894 PageID 600
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
payment and whether it relates specifically to its efforts to satisfy a specific part of the contract. Certain of our software implementation
performance obligations are satisfied at a point in time, typically when customer acceptance is obtained.
When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable consideration. The nature of our
contracts give rise to variable consideration, including volume discounts, contract penalties, and other similar items that generally decrease the
transaction price. We estimate these amounts based on the expected amount to be provided to customers and reduce revenues recognized. We do
not anticipate significant changes to our estimates of variable consideration.
We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included in cost of revenue.
          Transaction Price Allocated to the Remaining Performance Obligations
In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied performance obligations for (1)
contracts with an original expected length of one year or less, and (2) contracts for which variable consideration relates entirely to an unsatisfied
performance obligation, which comprise the majority of our contracts. We have certain non-cancellable contracts where we receive a fixed monthly
fee in exchange for a series of distinct services that are substantially the same and have the same pattern of transfer over time, with the
corresponding remaining performance obligations as of June 30, 2018 in each of the future periods below:
                                                       Estimated Remaining Fixed Consideration for
                                                           Unsatisfied Performance Obligations
                                       2018                                                 $          36,049
                                       2019                                                            57,945
                                       2020                                                            33,599
                                       2021                                                            15,406
                                       2022                                                             5,790
                                       2023 and thereafter                                              3,945
                                          Total                                             $         152,734
4. Business Combinations and Acquisitions
Novitex
On July 12, 2017, the Company consummated its business combination with SourceHOV and Novitex Holdings, Inc. (“Novitex,” the “Novitex
Business Combination”) pursuant to the Business Combination Agreement and Consent, Waiver and Amendment to the Novitex Business
Combination Agreement, dated February 21, 2017 and June 15, 2017. In connection with the Novitex Business Combination, the Company acquired
debt facilities and issued notes totaling $1.4 billion (refer to Note 6 — Long Term Debt and Credit Facilities). Proceeds from the acquired debt were
used to refinance the existing debt of SourceHOV, settle the outstanding debt of Novitex, and pay fees and expenses incurred in connection with
the Novitex Business Combination. Immediately following the Novitex Business Combination, there were 146,910,648 shares of common stock,
9,194,233 shares of Series A Preferred Stock, and 35,000,000 warrants outstanding.
Under ASC 805, Business Combinations, SourceHOV was deemed the accounting acquirer based on the following predominant factors: it has the
largest portion of voting rights in the Company, the Board and Management has more individuals coming from SourceHOV than either Quinpario or
Novitex,
                                                                              11




                                                                                                                                     App. 223
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 227 of 894 PageID 601
Table of Contents
SourceHOV was the largest entity by revenue and by assets, and the headquarters was moved to the SourceHOV headquarters location. The
Company acquired 100% of the equity of Novitex pursuant to the Business Combination Agreement by issuing 30,600,000 shares of common stock
of Exela to Novitex Parent, L.P.; the sole stockholder of Novitex Holdings, Inc. Total value of equity for the transaction was $244.8 million.
Additionally, as noted, the Company used proceeds from acquired debt to settle the outstanding debt of Novitex in the amount of $420.5 million,
and pay transaction related costs and interest on behalf of Novitex in the amount of $10.3 million and $1.0 million, respectively, which was
accounted for as part of consideration.
The following table summarizes the consideration paid for Novitex and the fair value of the assets acquired and liabilities assumed at the acquisition
date on July 12, 2017:
           Assets acquired:
           Cash and equivalents                                                                                            $           8,428
           Accounts receivable                                                                                                        87,474
           Inventory                                                                                                                   1,245
           Prepaid expenses & other                                                                                                   13,974
           Property and equipment, net                                                                                                60,657
           Identifiable intangible assets, net                                                                                      251,060
           Deferred charges and other assets                                                                                           2,723
           Other noncurrent assets                                                                                                        93
           Goodwill, excess/deficient purchase price                                                                                406,060
           Total identifiable assets acquired                                                                              $       831,714
           Liabilities Assumed:
           Accounts payable                                                                                                $        (29,444)
           Short-term borrowings and current portion of long term debt                                                               (11,335)
           Accrued liabilities                                                                                                      (30,432)
           Advanced billings and customer deposits                                                                                  (18,926)
           Long term debt                                                                                                           (15,704)
           Deferred taxes                                                                                                           (46,991)
           Other liabilities                                                                                                          (2,226)
           Total liabilities assumed                                                                                       $      (155,058)
           Total Consideration                                                                                             $       676,656
The identifiable intangible assets include customer relationships, non-compete agreements, internally developed software, and trademarks and
trade names. Customer relationships and non-compete agreements were valued using the Income Approach, specifically the Multi-Period Excess
Earnings method. Trademarks and trade names were valued using the Income Approach, specifically the Relief-from-Royalty method. Internally
developed software was valued based on costs incurred related to Connect Platform. All of these intangibles acquired represent a Level 3
measurement as they are based on unobservable inputs reflecting Management’s own assumptions about the inputs used in pricing the asset or
liability at fair value.
                                                                            12




                                                                                                                                     App. 224
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 228 of 894 PageID 602
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
                                                                                                         Weighted Average
                                                                                                        Useful Life (in years)         Fair Value
Trademark and trade name - Novitex                                                                                           9.5   $             18,000
Customer relationships                                                                                                      16.0               230,000
Inernally developed software - Connect Platform                                                                              5.0                  1,710
Non-compete agreements                                                                                                       1.0                  1,350
                                                                                                                                      $        251,060
As of the date of the Novitex Business Combination, the weighted-average useful life of total identifiable intangible assets acquired in the Novitex
Business Combination, excluding goodwill, was 15.4 years.
Through the acquisition of SourceHOV and Novitex, we continue to pursue revenue synergies, leverage brand awareness, generate greater free
cash flow, expand the existing Novitex sales channels, and increase utilization of the existing workforce. The Company also anticipates continued
opportunity for growth through the ability to leverage additional future services and capabilities. Our anticipation of synergies and leveraging
existing brand awareness, among other factors, contributed to a purchase price in excess of the estimated fair value of Novitex’s identifiable net
assets assumed, and as a result, the Company has recorded goodwill in connection with this acquisition. Approximately $14.0 million of the
goodwill recorded was tax deductible, which was carried over from the tax basis of the seller. Since the acquisition date of July 12, 2017, $134.4
million of revenue and $5.0 million of net loss were included in our consolidated revenues and net loss, respectively, for Novitex for the year ended
December 31, 2017. These results are included in the ITPS segment.
Transaction Costs
The Company incurred approximately $60.0 million in advisory, legal, accounting and management fees in conjunction with the Novitex Business
Combination as of December 31, 2017, excluding contract cancellation and advising fees to HGM of $23.0 million. Additionally, $7.6 million was
incurred related to equity issuance costs and $40.9 million was incurred in debt issuance costs. No transaction costs were incurred in the six
months ended June 30, 2018 and $8.4 million were incurred during the six months ended June 30, 2017.
Restructuring Charges
In February 2017, Management performed a strategic review of human resources at Novitex for the purpose of assessing the business need for their
employment and for the purpose of quantifying the synergies resulting from the acquisition. As a result, in June 2017, representatives of
SourceHOV and HGM Group communicated the termination of certain executives and non-executive Novitex employees. There were no
restructuring charges incurred in the six months ended June 30, 2018 and 2017.
The Company determined that costs associated with termination benefits should be accounted for separately from the acquisition, as a post
combination expense of the combined entity because the expense was incurred for the benefit of the combined entity. In connection with the
closing of the Novitex Business Combination in the third quarter of 2017 the Company recorded severance expense in the amount of $4.6 million
related to the impacted executives and $0.1 million related to other terminations in the statement of operations. No severance expense was incurred
or recognized for the six months ended June 30, 2018 and 2017.
Asterion
On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion Business Combination”), a well-
established provider of technology driven business process outsourcing, document management and business process automation across Europe.
The purchase
                                                                          13




                                                                                                                                       App. 225
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 229 of 894 PageID 603
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
price was approximately $19.5 million. The acquisition comes with minimal customer overlap and is strategic to expand Exela’s European business.
The acquired assets and assumed liabilities of Asterion were recorded at their estimated fair values. The purchase price allocation for Asterion is
preliminary for estimates for items such as income taxes and subject to change within the respective measurement period, which will not extend
beyond one year from the acquisition date. Measurement period adjustments will be recognized in the reporting period in which the adjustment
amounts are determined.
The following table summarizes the consideration paid for Asterion and the preliminary fair value of the assets acquired and liabilities assumed at
the acquisition date on April 10, 2018:
                   Assets Acquired:
                      Cash and cash equivalents                                                             $           15,323
                      Accounts receivable                                                                               18,123
                      Other current assets                                                                               2,282
                      Inventories, net                                                                                   1,137
                      Property, plant, and equipment, net                                                                4,747
                      Deferred income tax assets                                                                         6,317
                      Other noncurrent assets                                                                              522
                      Intangible assets, net                                                                             3,525
                      Goodwill                                                                                           1,493
                      Total identifiable assets acquired                                                    $           53,469
                   Liabilities Assumed:
                      Accounts payable                                                                      $           (6,583)
                      Income tax payable                                                                                    (5)
                      Accrued liabilities                                                                               (7,718)
                      Accrued compensation and benefits                                                                 (7,079)
                      Deferred revenue                                                                                    (880)
                      Current portion of long term debt                                                                   (664)
                      Current capital lease obligations                                                                   (331)
                      Customer deposits                                                                                   (462)
                      Pension liability                                                                                 (7,134)
                      Other long-term liabilities                                                                       (1,324)
                      Deferred income tax liabilities                                                                   (1,171)
                      Capital lease obligations, net of current maturities                                                (650)
                      Total liabilities assumed                                                             $          (34,001)
                      Total Consideration                                                                   $           19,468
The majority of identifiable intangible assets consisted of customer relationships. Customer relationships were valued using the Income Approach,
specifically the Multi-Period Excess Earnings method. This intangible acquired represents a Level 3 measurement as it is based on unobservable
inputs reflecting Management’s own assumptions about the inputs used in pricing the asset at fair value.
                                                                           14




                                                                                                                                   App. 226
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 230 of 894 PageID 604
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                    (Unaudited)
                                                                                             Weighed Average
                                                                                           Useful Life (in years)         Fair Value
          Customer Relationships                                                                                  9.5 $             3,516
Through the acquisition of Asterion, we expect to leverage brand awareness, strengthen margins, and expand the existing Asterion sales channels.
These factors, among others, contributed to a purchase price in excess of the estimated fair value of Asterion’s identifiable net assets assumed, and
as a result, the Company has recorded goodwill in connection with this acquisition. Since the date of acquisition, April 10, 2018, Exela has
recognized $20.9 million in revenue related to Asterion in the Consolidated Statement of Operations. The impact of Asterion on net loss for the
three and six months ended June 30, 2018 was not material.
5. Intangibles Assets and Goodwill
Intangibles
Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the following:
                                                                                                          June 30, 2018
                                                                                 Gross Carrying           Accumulated               Intangible Assets,
                                                                                  Amount (a)              Amortization                     Net
Customer relationships                                                       $             507,972    $             (163,269)   $              344,703
Developed technology                                                                        89,053                   (83,765)                    5,288
Trade names                                                                                 13,100                    (1,550)                   11,550
Costs to obtain and fulfill a contract                                                      42,745                   (22,241)                   20,504
Internally developed software                                                               31,594                    (4,929)                   26,665
Trademarks                                                                                  23,379                   (12,408)                   10,971
Non compete agreements                                                                       1,350                    (1,306)                       44
Intangibles, net                                                             $             709,193    $             (289,468)   $              419,725
                                                                                                       December 31, 2017
                                                                                 Gross Carrying          Accumulated                Intangible Assets,
                                                                                  Amount (a)             Amortization                      Net
Customer relationships                                                       $             504,643    $             (135,962)   $              368,681
Developed technology                                                                        89,076                   (77,103)                   11,973
Trade names (b)                                                                             13,100                        —                     13,100
Costs to obtain and fulfill a contract                                                      40,456                   (17,526)                   22,930
Internally developed software                                                               28,254                    (2,597)                   25,657
Trademarks                                                                                  23,370                    (1,446)                   21,924
Non compete agreements                                                                       1,350                      (631)                      719
Intangibles, net                                                             $             700,249    $             (235,265)   $              464,984

 (a) Amounts include intangible assets acquired in business combinations
 (b) The carrying amount of trade names is net of accumulated impairment losses of $39.3 million recognized in 2017.
                                                                       15




                                                                                                                                        App. 227
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 231 of 894 PageID 605
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
Goodwill
Goodwill by reporting segment consists of the following:
                                                                                                                         Currency
                                                                                                                        translation
                                                               Goodwill         Additions          Reductions           adjustments       Goodwill (a)
ITPS                                                       $      159,394   $       406,522(b)               —      $            299 $         566,215
HC                                                                 86,786                —                   —                    —             86,786
LLPS                                                              127,111                —              (32,787)(c)               —             94,324
Balance as of December 31, 2017                            $      373,291   $       406,522 $           (32,787)    $            299 $         747,325
ITPS                                                              566,215   $         1,493(d)                      $           (110)          567,598
HC                                                                 86,786                                                                       86,786
LLPS                                                               94,324                                                                       94,324
Balance as of June 30, 2018                                $      747,325   $         1,493    $            —      $            (110) $        748,708

(a) The goodwill amount for all periods presented is net of accumulated impairment losses of $137.9 million.
(b) Addition to goodwill is due to the Novitex Business Combination. Refer to Note 4.
(c) The reduction in goodwill is due to $30.1 million for impairment recorded in the fourth quarter of 2017 and $2.7 million for the sale of Meridian
Consulting Group, LLC in the first quarter of 2017.
(d) Addition to goodwill due to the Asterion Business Combination. Refer to Note 4.
6. Long-Term Debt and Credit Facilities
Senior Secured Notes
On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior Secured Notes due 2023 with an
original issue discount (“OID”) of $22.5 million (the “Notes”). The Notes are guaranteed by certain subsidiaries of the Company. The Notes bear
interest at a rate of 10.0% per year. The Company pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15,
2018. The Notes will mature on July 15, 2023.
Debt Refinancing
Upon the closing of the Novitex Business Combination on July 12, 2017, the $1,050.7 million outstanding balance of SourceHOV related debt
facilities and the $420.5 million outstanding balance of Novitex debt facilities were paid off using proceeds from the Credit Agreement and issuance
of the Notes.
In accordance with ASC 470 — Debt — Modifications and Extinguishments, as a result of certain lenders that participated in SourceHOV’s debt
structure prior to the refinancing and the Company’s debt structure after the refinancing, it was determined that a portion of the refinancing of
SourceHOV’s First lien secured term loan and Second lien secured term loan (“Original Term Loans”) would be accounted for as a debt
modification, and the remaining would be accounted for as an extinguishment. The Company incurred $28.9 million in debt issuance costs related to
the new secured term loan, of which $2.8 million was third party costs. The Company expensed $1.1 million of costs related to the modified debt and
capitalized the remaining $27.8 million in the third quarter of 2017. The Company wrote off $30.5 million of the unamortized issuance costs and
discounts associated with the retirement of SourceHOV’s credit facilities during the third quarter of 2017. The Company has approximately $3.3
million and $3.5 million of remaining unamortized debt issuance costs and debt discounts, respectively, associated with the modified portion of the
Original Term Loans that will be amortized over the term of the new term loan, which are presented on the balance sheet as a contra-debt liability.
The Company incurred a $5.0 million prepayment penalty related the Company’s Original Term Loans that was recorded as a loss on extinguishment
of debt in the third quarter of 2017.
The proceeds of the new debt financing were also used to pay fees and expenses incurred in connection with the Novitex Business Combination
and for general corporate purposes.
                                                                           16




                                                                                                                                      App. 228
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 232 of 894 PageID 606
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                      (Unaudited)
Senior Credit Facilities
On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands Branch,
Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary
of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, a (i) $350.0 million senior secured term loan
maturing July 12, 2023 with an OID of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022, none of which is
currently drawn. As of June 30, 2018 and December 31, 2017, the Company had outstanding irrevocable letters of credit totaling approximately $20.7
million and $20.9 million, respectively, under the senior secured revolving facility.
The Credit Agreement provides for the following interest rates for borrowings under the senior secured term facility and senior secured revolving
facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in each case plus
an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with
respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR borrowings and
6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior secured revolving facility is subject to step-
downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing on the last day of the first full fiscal
quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
aggregate principal amount for payments thereafter, with any balance due at maturity.
Long-Term Debt Outstanding
As of June 30, 2018 and December 31, 2017, the following long-term debt instruments were outstanding:
                                                                                                                    June 30,             December 31,
                                                                                                                      2018                   2017
Other (a)                                                                                                      $           18,270    $           17,534
First lien credit agreement (b)                                                                                           307,428               308,825
Senior secured notes (c)                                                                                                  972,298               970,300
Total debt                                                                                                              1,297,996             1,296,659
Less: Current portion of long-term debt                                                                                   (16,299)              (20,565)
Long-term debt, net of current maturities                                                                      $        1,281,697    $        1,276,094

(a) Other debt represents the Company’s outstanding loan balances associated with various hardware and software purchases along with loans
        entered into by subsidiaries of the Company.
(b) Net of unamortized original issue discount and debt issuance costs of $9.1 million and $26.9 million as of June 30, 2018 and $9.9 million and $29.1
        million as of December 31, 2017.
(c) Net of unamortized debt discount and debt issuance costs of $19.8 million and $7.9 million as of June 30, 2018 and $21.2 million and $8.5 million
        as of December 31, 2017.
Subsequent Event- Term Loan Repricing
On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured credit facilities (the “Repricing”).
The Repricing was accomplished pursuant to a First Amendment to First Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018,
by and among Exela Intermediate Holdings LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of
Canada, as administrative agent, and each of the lenders party thereto, whereby the Company borrowed $343.4 million of refinancing term loans (the
“Repricing Term Loans”) to refinance the Company’s existing senior secured term loans.
                                                                           17




                                                                                                                                         App. 229
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 233 of 894 PageID 607
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                         (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                         (Unaudited)
The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate determined by reference to the
costs of funds for Eurodollar deposits for the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.00%
floor, or (b) a base rate determined by reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month
adjusted LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The interest rates
applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing senior secured term loans that
were incurred on July 12, 2017 pursuant to the First Lien Credit Agreement, by and among Exela Intermediate Holdings, LLC, the Company, Royal
Bank of Canada, as administrative agent and collateral agent, and each of the lenders party thereto. The Repricing Term Loans will mature on July
12, 2023, the same maturity date as the existing senior secured term loans.
Subsequent Event- Incremental Term Loan
On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans (the “Incremental Term Loans”)
under the First Amendment. The proceeds of the Incremental Term Loans may be used by the Company for general corporate purposes and to pay
fees and expenses in connection with the First Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for
the Repricing Term Loans.
The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans (collectively, the “Term Loans”) at any time,
without prepayment premium or penalty, except in connection with a repricing event as described in the following sentence, subject to customary
“breakage” costs with respect to LIBOR rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing
amendment, in either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at any time during
the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as applicable.
Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans and the Incremental Term Loans are
consistent with the terms, conditions and covenants that were applicable to the Existing Term Loans under the First Lien Credit. The Repricing and
issuance of the Incremental Term Loans resulted in a partial debt extinguishment, for which Exela expects to recognize approximately $1.1 million in
debt extinguishment costs in the third quarter of 2018.
7. Income Taxes
The Company applies an estimated annual effective tax rate (“ETR”) approach for calculating a tax provision for interim periods, as required under
U.S. GAAP. The Company recorded an income tax expense of million $1.6 million and $2.1 million for the three months ended June 30, 2018 and 2017,
respectively. The Company recorded an income tax expense of $5.6 million and $4.1 million for the six months ended June 30, 2018 and 2017,
respectively.
The Company’s ETR of (6.9%) and (13.0%) for the three months and six months ended June 30, 2018, respectively, differed from the expected U.S.
statutory tax rate of 21.0% and was primarily impacted by permanent tax adjustments, state and local current expense, foreign operations, and
valuation allowances, including valuation allowances on a portion of the Company’s U.S. disallowed interest expense carryforward’s created by the
provisions of The Tax Cuts and Jobs Act (“TCJA”).
The Company’s ETR of (11.9%) and (13.1%) for the three months and six months ended June 30, 2017, respectively, differed from the U.S. statutory
tax rate of 35.0%, and was primarily impacted by permanent tax adjustments, Meridian goodwill impairment, foreign operations, Indian prior year tax
expense true-up,
                                                                              18




                                                                                                                                     App. 230
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 234 of 894 PageID 608
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                     (Unaudited)
and a valuation allowance against certain domestic deferred tax assets that are not more-likely-than-not to be realized.
The TCJA subjects a US shareholder to tax on global intangible low-taxed income (GILTI) earned by certain foreign subsidiaries. The FASB Staff
Q&A, Topic 740, No. 5, Accounting for GILTI, states that an entity can make an accounting policy election to either recognize deferred taxes for
temporary basis differences expected to reverse as GILTI in future years or provide for the tax expense related to GILTI in the year the tax is incurred
as a period expense only. Given the complexity of the GILTI provisions, we are still evaluating the effects of the GILTI provisions and have not yet
determined our accounting policy. At June 30, 2018, because we are still evaluating the GILTI provisions and our analysis of future taxable income
that is subject to GILTI, we have included GILTI related to current-year operations only in our annual effective ETR and have not provided
additional GILTI on deferred items.
As of June 30, 2018, there were no material changes to either the nature or the amounts of the uncertain tax positions previously determined for the
year ended December 31, 2017. The Company’s valuation allowances have increased by approximately $10.5 million from December 31, 2017 to June
30, 2018 due to effects of TCJA relating to interest expense.
8. Employee Benefit Plans
German Pension Plan
The Company’s subsidiary in Germany provides pension benefits to certain retirees. Employees eligible for participation include all employees who
started working for the Company prior to September 30, 1987 and have finished a qualifying period of at least 10 years. The Company accrues the
cost of these benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
measurement date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.
U.K. Pension Plan
The Company’s subsidiary in the United Kingdom provides pension benefits to certain retirees and eligible dependents. Employees eligible for
participation included all full-time regular employees who were more than three years from retirement prior to October 2001. A retirement pension or
a lump-sum payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the cost of these
benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement date for
this plan.
Tax Effect on Accumulated Other Comprehensive Loss
As of June 30, 2018 and December 31, 2017, the Company recorded actuarial losses of $10.8 million and $11.1 million in accumulated other
comprehensive loss on the condensed consolidated balance sheets, respectively, which is net of a deferred tax benefit of $2.0 million and $2.0
million, respectively.
                                                                           19




                                                                                                                                       App. 231
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 235 of 894 PageID 609
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                    (Unaudited)
Pension Expense
The components of the net periodic benefit cost are as follows:
                                                                         Three Months ended June 30,                   Six Months ended June 30,
                                                                          2018                2017                     2018                2017
Service cost                                                         $              158    $                 2    $              160 $                   4
Interest cost                                                                       638                    571                 1,149                 1,124
Expected return on plan assets                                                     (804)                  (595)               (1,429)               (1,172)
Amortization:
   Amortization of prior service cost                                               (31)                   (33)                  (63)                  (65)
   Amortization of net (gain) loss                                                  403                    516                   807                 1,016
Net periodic benefit cost                                            $              364    $               461    $              624 $                 907
Upon adopting ASU no. 2017-07 as described in Note 2, the Company now records pension interest cost within Interest expense, net. Expected
return on plan assets, amortization of prior service costs, and amortization of net losses are recorded within Other income, net. Service cost is
recorded within Cost of revenue.
Employer Contributions
The Company’s funding of employer contributions is based on governmental requirements and differs from those methods used to recognize
pension expense. The Company made contributions of $1.2 million and $0.8 million to its pension plans during the six months ended June 30, 2018
and 2017, respectively. The Company has funded the pension plans with the required contributions for 2018 based on current plan provisions.
9. Commitments and Contingencies
Appraisal Demand
On September 21, 2017, stockholders of our wholly-owned subsidiary SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV
common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al.
v. SourceHOV Holdings, Inc., C.A. No. 2017-0673-JRS (the “Appraisal Action”). The Appraisal Action arises out of the Novitex Business
Combination Transaction, which gave rise to appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other
things, a determination of the fair value of their shares at the time of the Novitex Business Combination; an order that SourceHOV pay that value to
the petitioners, together with interest at the statutory rate; and an award of costs, attorneys’ fees, and other expenses. On October 12, 2017,
SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). Trial is currently scheduled for June 2019. At this early
stage of the litigation, the Company is unable to predict the outcome of the Appraisal Action or estimate any loss or range of loss that may arise
from the Appraisal Action.
10. Fair Value Measurement
Assets and Liabilities Measured at Fair Value
The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts payable approximated their
fair value as of June 30, 2018 and December 31, 2017 due to the relative short maturity of these instruments. Management estimates the fair values
of the secured term loan and secured notes at approximately 100.3% and 102.5% respectively, of the respective principal balance outstanding as of
June 30, 2018. The carrying value approximates the fair value for the long-term debt. Other debt represents the Company’s outstanding loan
balances associated with various hardware and software purchases along with loans entered into by subsidiaries of the Company and as such, the
cost incurred would approximate fair value. Property and equipment, intangible assets, capital lease obligations, and goodwill are not required to be
re-measured to fair value on a recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such evaluation
indicates that impairment exists, the respective asset is written down to its fair value.
                                                                             20




                                                                                                                                          App. 232
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 236 of 894 PageID 610
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                     (Unaudited)
The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the debt, the Company’s credit
rating, and the current risk-free rate. The Company’s contingent liabilities related to prior acquisitions are re-measured each period and represent a
Level 2 measurement as it is based on using an earn out method based on the agreement terms.
The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments as of June 30, 2018 and
December 31, 2017:
                                                                Carrying            Fair                        Fair Value measurements
As of June 30, 2018                                             Amount             Value              Level 1            Level 2           Level 3
Recurring and nonrecurring assets and liabilities:
Acquisition contingent liability                            $           721   $           721    $              —    $           —     $             721
Long-term debt                                                    1,281,697         1,371,268                             1,371,268
Interest rate swap asset                                              5,972             5,972                   —             5,972
                                                                Carrying           Fair                         Fair Value measurements
As of December 31, 2017                                         Amount             Value              Level 1            Level 2           Level 3
Recurring and nonrecurring assets and liabilities:
Acquisition contingent liability                            $           721    $           721     $            —    $           — $               721
Long-term debt                                                    1,276,094          1,308,478                            1,308,478
Interest rate swap asset                                              1,297              1,297                  —             1,297
The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liability are the discount rate, growth
assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate would have resulted in a lower (higher) fair value
measurement. Significant increases (decreases) in the forecasted financial information would have resulted in a higher (lower) fair value
measurement. For all significant unobservable inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs
would not necessarily result in a directionally similar change in the other based on the current level of billings.
The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for which a reconciliation is
required:
                                                                                  June 30,            December 31,
                                                                                    2018                  2017
                            Balance as of Beginning of Period                    $           721 $                 721
                            Payments/Reductions                                               —                     —
                            Balance as of End of Period                          $           721 $                 721
11. Stock-Based Compensation
At Closing, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding under its 2013 Long Term Incentive Plan (“2013 Plan”).
Simultaneous with the closing of the Novitex Business Combination, the 2013 Plan, as well as all vested and unvested RSUs under the 2013 Plan
were assumed by Ex-Sigma, LLC (“ExSigma”), an entity formed by the former SourceHOV equity holders, which is also the Company’s principal
stockholder. In accordance with U.S. GAAP, the Company continues to incur compensation expense related to the 9,880 unvested RSUs as of July
12, 2017 on a straight-line basis until fully vested, as the recipients of the RSUs are employees of the Company. Subject to continuous employment
and other terms of the 2013 Plan, all remaining unvested RSUs with an initial vesting period of 3 or 4 years will vest in April 2019. As of June 30,
2018 there are 2,700 nonvested shares related to the 2013 Plan
                                                                              21




                                                                                                                                       App. 233
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 237 of 894 PageID 611
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
with a weighted average remaining contractual life of .83 years and a weighted average aggregate intrinsic value per share of $1,633.
Exela 2018 Stock Incentive Plan
On January 17, 2018, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides for the grant of incentive and
nonqualified stock options, restricted stock, restricted stock units, stock appreciation rights, performance awards, and other stock-based
compensation to eligible participants. Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value
per share of the underlying stock at the grant date. The vesting period for each option award is established on the grant date, and the options
generally expire 10 years from the grant date. The Company is authorized to issue up to 8,323,764 shares of Common Stock.
Restricted Stock Unit Grants
As part of the 2018 Plan, Exela issued Restricted Stock Units (“RSUs”) to directors on April 2, 2018. The RSUs are subject to all of the terms and
conditions of the 2018 Plan. Exela issued 207,020 units with a grant date fair value of $1.1 million. On June 6, 2018, 126,923 of the RSUs vested
immediately prior to the 2018 annual meeting of the stockholders of the Company. Provided that the award holder has not undergone a termination
prior to the applicable vesting date, for the remaining 80,097 of the RSUs issued, half shall vest immediately prior to both the 2019 annual meeting of
the stockholders of the Company and the 2020 annual meeting of the stockholders of the Company.
A summary of the status of restricted stock units related to the 2018 Plan as of June 30, 2018 is presented as follows:
                                                                                                   Remaining
                                                                            Number of             Contractural            Aggregate
                                                                             Shares               Life (Years)        Intrinsic Value ($)
         Shares granted                                                            207,020
         Shares forfeited                                                               —
         Shares vested                                                            (126,923)
         Nonvested at June 30, 2018                                                 80,097                     1.42 $                433
As of June 30, 2018, there was approximately $4.2 million of total unrecognized compensation expense related to restricted stock for the 2013 Plan
and 2018 Plan, which will be recognized over the respective service period.
Stock-based compensation expense is recorded within Selling, general, and administrative expenses. The Company incurred total compensation
expense of $1.9 million and $2.9 million related to the 2013 Plan and 2018 Plan awards for the three and six months ended June 30, 2018.
12. Stockholders’ Equity
The following description summarizes the material terms and provisions of the securities that the Company has authorized.
Common Stock
The Company is authorized to issue 1,600,000,000 shares of common stock, par value $0.0001 per share. At June 30, 2018 the Company had
151,747,225 shares of common stock outstanding. Except as otherwise required by law or as otherwise provided in any certificate of designation for
any series of
                                                                          22




                                                                                                                                      App. 234
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 238 of 894 PageID 612
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
preferred stock, the holders of Exela Common Stock possess all voting power for the election of Exela’s directors and all other matters requiring
stockholder action and will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of Exela Common
Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Exela Common Stock will be entitled to receive such
dividends and other distributions, if any, as may be declared from time to time by the board of directors in its discretion out of funds legally
available therefor and shall share equally on a per share basis in such dividends and distributions. The holders of the common stock have no
conversion, preemptive or other subscription rights and there are no sinking fund or redemption provisions applicable to the common stock.
Preferred Stock
The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be
determined from time to time by the Board of Directors. At June 30, 2018, the Company had 4,569,233 shares of Series A Preferred Stock
outstanding. The par value of Series A Preferred Stock is $0.0001 per share. Each share of Series A Convertible Preferred Stock will be convertible at
the holder’s option, at any time after the six-month anniversary and prior to the third anniversary of the issue date, initially into 1.2226 shares of
Exela Common Stock.
Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of the Liquidation Preference per
share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue date until the third anniversary of the issue date, the amount
of all accrued but unpaid dividends on the Series A Preferred Stock will be added to the Liquidation Preference without any action by the
Company’s board of directors. For the three and six months ended June 30, 2018 this amount was $0.9 million and $1.8 million, respectively, as
reflected on the Consolidated Statement of Operations.
Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by adding to the Liquidation Preference
or paid in cash, or a combination thereof. In addition, holders of the Series A Preferred Stock will participate in any dividend or distribution of cash
or other property paid in respect of the Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions
that trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series A Preferred Stock had
been converted into Common Stock immediately prior to the date on which such holders of the Common Stock became entitled to such dividend or
distribution.
Treasury Stock
On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback Program”), pursuant to which
the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through various
means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general business and market
conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares
and expires in 24 months. The Share Buyback Program may be terminated or amended by the Company’s board of directors in its discretion at any
time. We purchased 768,693 shares during the three months ended June 30, 2018 under the Share Buyback Program at an average share price of
$4.79.
Under the Share Buyback Program we purchased an additional 225,504 shares during July 2018 at an average share price of $4.94.
                                                                            23




                                                                                                                                       App. 235
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 239 of 894 PageID 613
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
Warrants
At June 30, 2018, there were 34,980,163 warrants outstanding. As part of its IPO, Quinpario had issued 35,000,000 units including one share of
common stock and one warrant of which 34,980,163 have been separated from the original unit and 19,837 warrants remain an unseparated part of
the originally issued units. The warrants are traded on the OTC Bulletin Board as of June 30, 2018.
Each warrant entitles the holder to purchase one-half of one share of common stock at a price of $5.75 per half share ($11.50 per whole share).
Warrants may be exercised only for a whole number of shares of common stock. No fractional shares will be issued upon exercise of the warrants.
Each warrant is currently exercisable and will expire July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier
upon redemption.
The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior written notice of redemption, if,
and only if, the last sales price of our shares of common stock equals or exceeds $24.00 per share for any 20 trading days within a 30 trading day
period (the “30-day trading period”) ending three business days before we send the notice of redemption, and if, and only if, there is a current
registration statement in effect with respect to the shares of common stock underlying such warrants commencing five business days prior to the
30-day trading period and continuing each day thereafter until the date of redemption.
13. Related-Party Transactions
Leasing Transactions
Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are affiliates through common
interest held by Ex-Sigma 2 LLC, our largest stockholder. The rental expense for these operating leases was $0.2 million and $0.2 million for the three
months ended June 30, 2018 and 2017, and $0.4 million and $0.3 million for the six months ended June 30, 2018 and 2017.
Consulting Agreement
The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related through a family relationship
between certain shareholders and the president of Oakana Holdings, Inc. The expense recognized for these services was $0.1 million for the three
months ended June 30, 2018 and no such expense was recognized for the three months ended June 30, 2017. The expense recognized for these
services was $0.1 million for the six months ended June 30, 2018 and no such expense was recognized for the six months ended June 30, 2017.
The Company received consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly owned and controlled by Vik Negi, our Executive
Vice President Treasury and Business Affairs. The consulting arrangement was established to compensate Mr. Negi for his services to the
Company prior to becoming an employee. The expense recognized for these services was $0.1 million and $0.2 million for the six months ended June
30, 2018 and 2017, respectively. This consulting arrangement with Shadow Pond, LLC terminated on April 1, 2018 and Mr. Negi continues to provide
services as an employee of the Company. As such, there were no additional expenses for the three months ended June 30, 2018.
Relationship with HandsOn Global Management
The Company incurred management fees to HandsOn Global Management (“HGM”), SourceHOV’s former owner, of $1.5 million and $3.0 million for
the three and six month periods ended June 30, 2017. The management agreement terminated in 2017 and there were no such fees for the three and
six months ended June 30, 2018.
The Company incurred reimbursable travel expenses to HGM of $0.1 million and $0.2 million for the three months ended June 30, 2018 and 2017, and
$0.1 million and $0.5 million for the six months ended June 30, 2018 and 2017.
                                                                            24




                                                                                                                                      App. 236
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 240 of 894 PageID 614
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurs marketing fees to Rule 14, LLC, a
portfolio company of HGM. Similarly, SourceHOV is party to ten master agreements with entities affiliated with HGM’s managed funds, each of
which were entered into during 2015 and 2016. Each master agreement provides SourceHOV with free use of technology and includes a reseller
arrangement pursuant to which SourceHOV is entitled to sell these services to third parties. Any revenue earned by SourceHOV in such third-party
sale is shared 75%/25% with each of HGM’s venture affiliates in favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet,
Teletype, CourtQ and Rewardio are part of the HGM managed funds. SourceHOV has the license to use and resell such brands, as described
therein. The fee relating to these agreements was $0.2 million and $0.1 million for the three months ended June 30, 2018 and 2017. We incurred fees
relating to these agreements of $0.4 million and $0.1 million for the six months ended June 30, 2018 and 2017, respectively.
Relationship with HOV Services, Ltd.
HOV Services, Ltd. provides the Company data capture and technology services. HOV Services, Ltd is an indirect equity holder of Ex-Sigma LLC.
The expense recognized for these services was $0.4 million and $0.5 million for the three months ended June 30, 2018 and 2017, and $0.8 million and
$0.9 million for the six months ended June 30, 2018 and 2017, respectively. These expenses are included in cost of revenue in the consolidated
statements of operations.
Relationship with Apollo Global Management, LLC
The Company provides services to and receives services from certain Apollo affiliated companies. Funds managed by Apollo Global Management,
LLC have the right to designate two of the Company’s directors. On November 18, 2014, the Company’s subsidiary, Exela Enterprise Solutions, Inc.
(“Novitex Solutions”) entered into a master services agreement with Management Holdings, an indirect wholly owned subsidiary of Apollo.
Pursuant to this master services agreement, Novitex Solutions provides Management Holdings printer supplies and maintenance services,
including toner maintenance, training, quarterly business review and printer procurement. We recognized revenue of $0.2 million in our
consolidated statements of operations from Apollo affiliated companies under this agreement for the three months ended June 30, 2018. We
recognized revenue of $0.3 million for the six months ended June 30, 2018 in our consolidated statements of operations from Apollo affiliated
companies under this agreement.
On January 18, 2017, Novitex Solutions entered into a master purchase and professional services agreement with Caesars Enterprise Services, LLC
(“Caesars”). Caesars is controlled by investment funds affiliated with Apollo. Pursuant to this master purchase and professional services
agreement, Novitex Solutions provides managed print services to Caesars, including general equipment operation, supply management, support
services and technical support. We recognized revenue of approximately $1.0 million and $2.0 million in our consolidated statements of operations
from Caesars under this master purchase and professional services agreement for the three and six months ended June 30, 2018.
On May 5, 2017, Novitex Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by investment funds affiliated
with Apollo. Pursuant to this master services agreement, Novitex Solutions provides ADT LLC with mailroom and onsite mail delivery services at
an ADT LLC office location and managed print services, including supply management, equipment maintenance and technical support services. We
recognized revenue of $0.1 million and $0.2 million in our consolidated statements of operations from ADT LLC under this master services
agreement for the three and six months ended June 30, 2018.
On July 20, 2017, Novitex Solutions entered into a master services agreement with Diamond Resorts Centralized Services Company. Diamond
Resorts Centralized Services Company is controlled by investment funds affiliated with Apollo. Pursuant to this master services agreement, Novitex
Solutions
                                                                            25




                                                                                                                                  App. 237
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 241 of 894 PageID 615
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                     (Unaudited)
provides commercial print and promotional product procurement services to Diamond Resorts Centralized Services Company, including sourcing,
inventory management and fulfillment services. The Company recognized revenue of $1.7 million and $4.2 million for the three and six months ended
June 30, 2018 and cost of revenue of $0.1 million for the six months ended June 30, 2018 from Diamond Resorts Centralized Services Company under
this master services agreement. No cost of revenue was recognized for the three months ended June 30, 2018 under this agreement.
In April 2016, Novitex Solutions entered into a master services agreement with Presidio Networked Solutions Group, LLC (“Presidio Group”), a
wholly owned subsidiary of Presidio, Inc., a portion of which is owned by affiliates of Apollo and with a common Apollo designated director.
Pursuant to this master services agreement, Presidio Group provides Novitex Solutions with employees, subcontractors, and/or goods and
services. For the three and six months ended June 30, 2018 there were related party expenses of $0.2 million and $0.3 million, respectively, for this
service.
Payable Balances with Affiliates
Payable balances with affiliates as of June 30, 2018 and December 31, 2017 are as follows:
                                                                                               June 30,        December 31,
                                                                                                 2018              2017
                    HOV Services, Ltd                                                      $           519    $           286
                    Rule 14                                                                             86                158
                    HGM                                                                             11,306             13,689
                    Apollo affiliated company                                                           76                312
                                                                                            $       11,987      $      14,445
14. Segment Information
The Company’s operating segments are significant strategic business units that align its products and services with how it manages its business,
approach the markets and interacts with its clients. The Company is organized into three segments: ITPS, HS, and LLPS.
ITPS: Our ITPS segment provides a wide range of solutions and services designed to aid businesses in information capture, processing,
decisioning and distribution to customers primarily in the financial services, commercial, public sector and legal industries.
HS: Our HS segment operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets.
LLPS: Our LLPS segment provides a broad and active array of legal services in connection with class action, bankruptcy labor, claims adjudication
and employment and other legal matters.
The chief operating decision maker reviews operating segment revenue and gross profit. The Company does not allocate selling, general, and
administrative expenses, depreciation and amortization, interest expense and sundry, net. The Company manages assets on a total company basis,
not by operating segment, and therefore asset information and capital expenditures by operating segments are not presented.
                                                                           26




                                                                                                                                    App. 238
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 242 of 894 PageID 616
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
                                                                                             Three months ended June 30, 2018
                                                                                  ITPS             HS             LLPS               Total
Revenue                                                                       $    330,132    $      56,314    $      23,936     $    410,382
Cost of revenue (exclusive of depreciation and amortization)                       261,131           39,260           13,563          313,954
Selling, general and administrative expenses                                                                                           46,723
Depreciation and amortization                                                                                                          36,368
Related party expense                                                                                                                   1,402
Interest expense, net                                                                                                                  38,527
Sundry expense, net                                                                                                                    (2,325)
Other income, net                                                                                                                        (704)
Net loss before income taxes                                                                                                     $    (23,563)
                                                                                             Three months ended June 30, 2017
                                                                                  ITPS             HS             LLPS               Total
Revenue                                                                       $    129,741    $      58,065    $      21,576     $    209,382
Cost of revenue (exclusive of depreciation and amortization)                        89,246           37,872           13,300          140,418
Selling, general and administrative expenses                                                                                           34,998
Depreciation and amortization                                                                                                          21,406
Related party expense                                                                                                                   2,456
Interest expense, net                                                                                                                  27,869
Sundry expense, net                                                                                                                      (327)
Other income, net                                                                                                                          —
Net loss before income taxes                                                                                                     $    (17,438)
                                                                                              Six months ended June 30, 2018
                                                                                  ITPS             HS             LLPS               Total
Revenue                                                                       $    642,068    $     114,946    $      46,535     $    803,549
Cost of revenue (exclusive of depreciation and amortization)                       506,304           74,216           27,226          607,746
Selling, general and administrative expenses                                                                                           92,318
Depreciation and amortization                                                                                                          74,386
Related party expense                                                                                                                   2,508
Interest expense, net                                                                                                                  76,544
Sundry expense, net                                                                                                                    (2,389)
Other income, net                                                                                                                      (4,032)
Net loss before income taxes                                                                                                     $    (43,532)
                                                                      27




                                                                                                                                App. 239
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 243 of 894 PageID 617
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                      (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
                                                                                              Six months ended June 30, 2017
                                                                                  ITPS             HS              LLPS              Total
Revenue                                                                      $     265,538     $     117,143    $      44,961    $    427,642
Cost of revenue (exclusive of depreciation and amortization)                       180,846            75,700           27,580         284,126
Selling, general and administrative expenses                                                                                            70,578
Depreciation and amortization                                                                                                           42,727
Related party expense                                                                                                                    4,841
Interest expense, net                                                                                                                   54,088
Sundry expense, net                                                                                                                      2,397
Other income, net                                                                                                                           —
Net loss before income taxes                                                                                                     $     (31,115)
                                                                      28




                                                                                                                                App. 240
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 244 of 894 PageID 618
Table of Contents
ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS
You should read the following discussion and analysis together with our condensed consolidated financial statements and the related notes
included elsewhere in this Form 10-Q. Among other things, the condensed consolidated financial statements include more detailed information
regarding the basis of presentation for the financial data than included in the following discussion. Amounts in thousands of United States
dollars.
Forward Looking Statements
Certain statements included in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in
this quarterly report are not historical facts but are forward-looking statements for purposes of the safe harbor provisions under The Private
Securities Litigation Reform Act of 1995. Forward-looking statements generally are accompanied by words such as “may”, “should”, “would”,
“plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”, “expect”,
“outlook” or other similar words, phrases or expressions. These forward-looking statements include statements regarding our industry, future
events, the estimated or anticipated future results and benefits of the Novitex Business Combination, future opportunities for the combined
company, and other statements that are not historical facts. These statements are based on the current expectations of Exela management and are
not predictions of actual performance. These statements are subject to a number of risks and uncertainties regarding Exela’s businesses and
actual results may differ materially. The factors that may affect our results include, among others: the impact of political and economic
conditions on the demand for our services; the impact of a data or security breach; the impact of competition or alternatives to our services on
our business pricing and other actions by competitors; our ability to address technological development and change in order to keep pace with
our industry and the industries of our customers; the impact of terrorism, natural disasters or similar events on our business; the effect of
legislative and regulatory actions in the United States and internationally; the impact of operational failure due to the unavailability or failure
of third-party services on which we rely; the effect of intellectual property infringement; and other factors discussed in this quarterly report and
our Annual Report on Form 10-K for the year ended December 31, 2017 (our “Annual Report”) under the heading “Risk Factors” and
otherwise identified or discussed in this quarterly report. You should consider these factors carefully in evaluating forward-looking statements
and are cautioned not to place undue reliance on such statements, which speak only as of the date of this quarterly report. It is impossible for us
to predict new events or circumstances that may arise in the future or how they may affect us. We undertake no obligation to update forward-
looking statements to reflect events or circumstances occurring after the date of this quarterly report. We are not including the information
provided on the websites referenced herein as part of, or incorporating such information by reference into, this quarterly report. In addition,
forward-looking statements provide Exela’s expectations, plans or forecasts of future events and views as of the date of this quarterly report.
Exela anticipates that subsequent events and developments will cause Exela’s assessments to change. These forward-looking statements should
not be relied upon as representing Exela’s assessments as of any date subsequent to the date of this quarterly report.
                                                                           29




                                                                                                                                    App. 241
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 245 of 894 PageID 619
Table of Contents
Overview
We are a global provider of transaction processing solutions, enterprise information management, document management and digital business
process services. Our technology-enabled solutions allow multi-national organizations to address critical challenges resulting from the massive
amounts of data obtained and created through their daily global operations. Our solutions address the life cycle of transaction processing and
enterprise information management, from enabling payment gateways and data exchanges across multiple systems, to matching inputs against
contracts and handling exceptions, to ultimately depositing payments and distributing communications. We believe our process expertise,
information technology capabilities and operational insights enable our clients’ organizations to more efficiently and effectively execute
transactions, make decisions, drive revenue and profitability, and communicate critical information to their employees, customers, partners, and
vendors.
History
We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017, Exela Technologies, Inc. (“Exela”),
formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and
Novitex Holdings, Inc. (“Novitex”) pursuant to the business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In
conjunction with the completion of the Novitex Business Combination, Quinpario was renamed as Exela Technologies, Inc.
The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to be the accounting acquirer.
Outstanding shares of SourceHOV were converted into equity in a newly formed entity that acquired our common shares, presented as a
recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill or other intangible assets recorded. The
acquisition of Novitex was treated as a business combination under ASC 805 and was accounted for using the acquisition method. The strategic
combination of SourceHOV and Novitex formed Exela, which is one of the largest global providers of information processing solutions based on
revenues.
Basis of Presentation
This analysis is presented on a consolidated basis. In addition, a description is provided of significant transactions and events that have an impact
on the comparability of the results being analyzed. Due to our specific situation, the financial information presented for the three and six months
ended June 30, 2018 is only partially comparable to the financial information for the three and six months ended June 30, 2017. Since SourceHOV
was deemed the accounting acquirer in the Novitex Business Combination consummated on July 12, 2017, the financial information presented for
the three and six months ended June 30, 2017 reflects the financial information and activities of SourceHOV only. The financial information
presented for the three and six months ended June 30, 2018 includes the financial information and activities for SourceHOV and Novitex for the
period January 1, 2018 to June 30, 2018. This lack of comparability needs to be taken into account when reading the discussion and analysis of our
results of operations and cash flows.
Our Segments
Our three reportable segments are Information & Transaction Processing Solutions (‘‘ITPS’’), Healthcare Solutions (‘‘HS’’), and Legal & Loss
Prevention Services (‘‘LLPS’’). These segments are comprised of significant strategic business units that align our transaction processing solutions
and enterprise information management products and services with how we manage our business, approach our key markets and interact with our
clients based on their respective industries.
ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid businesses in information capture, processing,
and distribution to customers primarily in the financial
                                                                           30




                                                                                                                                    App. 242
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 246 of 894 PageID 620
Table of Contents
services, commercial, public sector and legal industries. Our major customers include the top 10 U.S. banks, 9 of the top 10 U.S. insurance
companies, 5 of the top U.S. telecom companies, over 40 utility companies, over 30 state and county departments, and over 80 government entities.
Our ITPS offerings enable companies to increase availability of working capital, reduce turnaround times for application processes, increase
regulatory compliance and enhance consumer engagement.
HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets. We serve the
top 5 healthcare insurance payers and over 900 healthcare providers.
LLPS: Our LLPS segment provides a broad and active array of support services in connection with class action, bankruptcy labor, claims
adjudication and employment and other legal matters. Our client base consists of corporate counsel, government attorneys, and law firms.
Acquisitions
In July 2017, we completed the Novitex Business Combination. SourceHOV was deemed to be the accounting acquirer. Through the acquisition of
SourceHOV and Novitex, we continue to pursue revenue synergies, leverage brand awareness, generate greater free cash flow, expand the existing
Novitex sales channels, and increase utilization of the existing workforce. We anticipate future opportunities for growth through the ability to
leverage additional future services and capabilities.
Prior to the Novitex Business Combination, SourceHOV transformed into a multi-industry solution provider and acquired key technology through
the acquisition of TransCentra, Inc. (‘‘TransCentra’’), a provider of integrated outsourced billing, remittance processing and imaging software and
consulting services. The addition of TransCentra increased SourceHOV’s footprint in the remittance transaction processing and presentment area,
expanded its mobile banking offering and enabled significant cross-selling and up-selling opportunities.
On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion”), a well-established provider of technology driven
business process outsourcing, document management and business process automation (BPA) across Europe. Asterion currently serves over 250
key customers in Europe from 13 operating locations and 30 customer sites. The purchase price was approximately $19.5 million. The acquisition
comes with minimal customer overlap and is strategic to expand Exela’s pro forma combined European business to over $200 million in annual
revenue. This acquisition will not only enable Asterion’s customers to access Exela’s full suite of BPA solutions but also strategically position Exela
to expand its existing revenue base through a broader portfolio of offerings with a larger European presence.
Revenues
ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed, licensing and
maintenance fees for technology sales, and a mix of fixed management fee and transactional revenue for document logistics and location services.
HS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed for healthcare payers and
providers. LLPS revenues are primarily based on time and materials pricing as well as through transactional services priced on a per item basis.
                                                                           31




                                                                                                                                      App. 243
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 247 of 894 PageID 621
Table of Contents
People
We draw on the business and technical expertise of our talented and diverse global workforce to provide our customers with high-quality services.
Our business leaders bring a strong diversity of experience in our industry and a track record of successful performance and execution.
Costs associated with our employees represent the most significant expense for our business. We incurred personnel costs of $180.6 million and
$96.7 million for the three months ended June 30, 2018 and 2017, respectively. We incurred personnel costs of $347.7 million and $192.3 million for
the six months ended June 30, 2018 and 2017, respectively. The majority of our personnel costs are variable and are incurred only while we are
providing our services.
Key Performance Indicators
We use a variety of operational and financial measures to assess our performance. Among the measures considered by our management are the
following:
Revenue by segment;
EBITDA; and
Adjusted EBITDA
Revenue
We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our operating segments in order to
assess performance, identify potential areas for improvement, and determine whether our segments are meeting management’s expectations.
EBITDA and Adjusted EBITDA
We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest expense,
and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including severance and
retention expenses; transaction and integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or
disposal of assets, and impairment charges; and management fees and expenses. See ‘‘—Other Financial Information (Non-GAAP Financial
Measures)’’ for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly comparable financial measure
calculated and presented in accordance with GAAP.
                                                                          32




                                                                                                                                   App. 244
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 248 of 894 PageID 622
Table of Contents
Results of Operations
Three Months Ended June 30, 2018 compared to Three Months Ended June 30, 2017:
                                                                           Three Months ended June 30,
                                                                             2018              2017               Change           % Change
  Revenue:
     ITPS                                                                  $       330,132    $      129,741     $      200,391            154.45%
     HS                                                                             56,314            58,065              (1,751)           -3.02%
     LLPS                                                                           23,936            21,576               2,360            10.94%
  Total revenue                                                                    410,382           209,382            201,000             96.00%
  Cost of revenues (exclusive of depreciation and amortization):
     ITPS                                                                          261,131            89,246            171,885            192.60%
     HS                                                                             39,260            37,872               1,388             3.66%
     LLPS                                                                           13,563            13,300                 263             1.98%
  Total cost of revenues                                                           313,954           140,418            173,536            123.59%
  Selling, general and administrative expenses                                      46,723            34,998              11,725            33.50%
  Depreciation and amortization                                                     36,368            21,406              14,962            69.90%
  Related party expense                                                              1,402             2,456              (1,054)          -42.92%
  Operating income                                                                  11,935            10,104               1,831            18.12%
  Interest expense, net                                                             38,527            27,869              10,658            38.24%
  Sundry expense/(income), net                                                      (2,325)             (327)             (1,998)          611.01%
  Other income, net                                                                   (704)               —                 (704)              —
  Net loss before taxes                                                            (23,563)          (17,438)             (6,125)           35.12%
  Income tax expense                                                                (1,619)           (2,074)                455           -21.94%
Net loss                                                                   $       (25,182) $        (19,512) $           (5,670)           29.06%
Revenue
      The increase in total revenues was primarily related to the Novitex Business Combination and the Asterion Business Combination. Our ITPS,
HS, and LLPS segments constituted 80.4%, 13.7%, and 5.8% of total revenue, respectively, for the three months ended June 30, 2018, compared to
62.0%, 27.7%, and 10.3%, respectively, for the three months ended June 30, 2017. The revenue changes by reporting segment were as follows:
      ITPS—The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which
contributed $176.1 and $20.9 million, or 98.3% of the increase.
      HS—The decrease was primarily attributable to lower volume for a specific customer during the second quarter of 2018.
      LLPS— The increase was primarily attributable to legal claims revenue partially offset by a decrease due to the disposal of Meridian
Consulting in the first quarter of 2017.
Cost of Revenue
      The increase in total cost of revenue was primarily related to the Novitex Business Combination and the Asterion Business Combination. The
cost of revenue changes by operating segment was as follows:
                                                                          33




                                                                                                                                  App. 245
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 249 of 894 PageID 623
Table of Contents
      ITPS—The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which
contributed approximately $148.1 million and $19.2 million, or 97.3% of the increase.
      HS— The amounts are materially consistent with the prior period.
      LLPS— The amounts are materially consistent with the prior period.
Selling, General and Administrative Expenses
       The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which contributed
$8.6 million and $1.7 million in expense for the three months ended June 30, 2018.
Depreciation & Amortization
       The increase was primarily attributable to amortization of trademarks and trade names resulting in higher amortization expense.
Related Party Expenses
       The decrease was primarily attributable the termination of the management agreement with HandsOn Global Management (“HGM”) resulting
in lower management fees expense of $1.5 million offset by increases in service agreements with Apollo Global Management LLC and consulting
agreements.
Interest Expense
       The increase was primarily attributable to the issuance of new debt in conjunction with the Novitex Business Combination.
Sundry Expense (Income)
       The increase was primarily attributable to foreign currency transaction losses associated with exchange rate fluctuations.
Other Income
       The increase is primarily attributable to an interest rate swap entered into in 2017. The interest rate swap was not designated as a hedge. As
such, changes in the fair value of this derivative instrument of $0.7 million for the quarter ended June 30, 2018 were recorded directly in earnings.
Income Tax (Expense) Benefit
          We had income tax expense of $1.6 million for the three months ended June 30, 2018 compared to $2.1 million for the three months ended
June 30, 2017. The change in the income tax expense was primarily attributable to our change in judgment related to the realizability of certain
deferred tax assets. The change in the effective tax rate for the three months ended June 30, 2018 resulted from permanent tax adjustments and
valuation allowances against disallowed interest expense deferred tax assets that are not more-likely-than-not to be realized.
                                                                            34




                                                                                                                                    App. 246
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 250 of 894 PageID 624
Table of Contents
Six Months Ended June 30, 2018 compared to Six Months Ended June 30, 2017:
                                                                      Six Months ended June 30,
                                                                      2018                2017                 Change              % Change
  Revenue:
     ITPS                                                          $        642,068 $           265,538 $            376,530                141.80%
     HS                                                                      114,946            117,143                (2,197)                -1.88%
     LLPS                                                                     46,535              44,961                1,574                  3.50%
  Total revenue                                                             803,549             427,642              375,907                  87.90%
  Cost of revenues (exclusive of depreciation and
     amortization):
     ITPS                                                                   506,304             180,846              325,458                179.96%
     HS                                                                       74,216              75,700               (1,484)                -1.96%
     LLPS                                                                     27,226              27,580                 (354)                -1.28%
  Total cost of revenues                                                    607,746             284,126              323,620                113.90%
  Selling, general and administrative expenses                                92,318              70,578              21,740                  30.80%
  Depreciation and amortization                                               74,386              42,727              31,659                  74.10%
  Related party expense                                                        2,508               4,841               (2,333)               -48.19%
  Operating income                                                            26,591              25,370                1,221                  4.81%
  Interest expense, net                                                       76,544              54,088              22,456                  41.52%
  Sundry expense/(income), net                                                (2,389)              2,397               (4,786)             -199.67%
  Other income, net                                                           (4,032)                 —                (4,032)                   —
  Net loss before taxes                                                      (43,532)            (31,115)            (12,417)                 39.91%
  Income tax expense                                                          (5,644)             (4,078)              (1,566)                38.40%
Net loss                                                           $         (49,176) $         (35,193) $           (13,983)                 39.73%
Revenue
      The increase in total revenues was primarily related to the Novitex Business Combination and the Asterion Business Combination. Our ITPS,
HS, and LLPS segments constituted 79.9%, 14.3%, and 5.8% of total revenue, respectively, for the six months ended June 30, 2018, compared to
62.1%, 27.4%, and 10.5%, respectively, for the six months ended June 30, 2017. The revenue changes by reporting segment were as follows:
      ITPS—The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which
contributed $350.1 million and $20.9 million, or 98.6% of the increase.
      HS— The decrease was primarily attributable to lower volume for a specific customer during the second quarter of 2018.
      LLPS— The increase was primarily attributable to legal claims offset by a decrease due to the disposal of Meridian Consulting in the first
quarter of 2017.
Cost of Revenue
      The increase in total cost of revenue was primarily related to the Novitex Business Combination in and the Asterion Business Combination.
The cost of revenue changes by operating segment was as follows:
                                                                          35




                                                                                                                                   App. 247
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 251 of 894 PageID 625
Table of Contents
      ITPS—The increase was primarily attributable to the Novitex Business Combination and the Asterion Business combination, which
contributed approximately $298.5 million and $19.2 million, or 97.6% of the increase.
      HS— The decrease was primarily driven by cost savings synergies.
      LLPS— The amounts are materially consistent with the prior period.
Selling, General and Administrative Expenses
        The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which contributed
$18.1 and $1.7 million in expense for the six months ended June 30, 2018.
Depreciation & Amortization
        The increase was primarily attributable to amortization of trademarks and trade names resulting in higher amortization expense.
Related Party Expenses
        The decrease was primarily attributable the termination of the management agreement with HandsOn Global Management resulting in lower
management fees expense of $3.1 million offset by increases in service agreements with Apollo Global Management LLC and consulting
agreements.
Interest Expense
        The increase was primarily attributable to the issuance of new debt in conjunction with the Novitex Business Combination.
Sundry Expense
        The decrease was primarily attributable to foreign currency transaction losses associated with exchange rate fluctuations.
Other Income
        The increase is primarily attributable to an interest rate swap entered into in 2017. The interest rate swap was not designated as a hedge. As
such, changes in the fair value of this derivative instrument of $4.0 million for the six months ended June 30, 2018 were recorded directly in earnings.
Income Tax (Expense) Benefit
         We had income tax expense of $5.6 million for the six months ended June 30, 2018 compared to $4.1 million for the six months ended June
30, 2017. The change in the income tax expense was primarily attributable to our change in judgment related to the realizability of certain deferred tax
assets. The change in the effective tax rate for the six months ended June 30, 2018 resulted from permanent tax adjustments and valuation
allowances against disallowed interest expense deferred tax assets that are not more-likely-than-not to be realized.
Other Financial Information (Non-GAAP Financial Measures)
         We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest
expense, and depreciation and amortization. We define
                                                                            36




                                                                                                                                       App. 248
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 252 of 894 PageID 626
Table of Contents
Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including severance and retention expenses; transaction and
integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of assets, and impairment
charges; and management fees and expenses.
          We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding the factors and trends affecting
its business in addition to measures calculated under GAAP. Additionally, our credit agreement requires us to comply with certain EBITDA related
metrics. Refer to ‘‘—Liquidity and Capital Resources—Credit Facility.’’
Note Regarding Non-GAAP Financial Measures
          EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe that the presentation of these
non-GAAP financial measures will provide useful information to investors in assessing our financial performance and results of operations as our
board of directors and management use EBITDA and Adjusted EBITDA to assess our financial performance, because it allows them to compare our
operating performance on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of interest
expense), asset base (such as depreciation and amortization) and items outside the control of our management team. Net loss is the GAAP measure
most directly comparable to EBITDA and Adjusted EBITDA. Our non-GAAP financial measures should not be considered as alternatives to the
most directly comparable GAAP financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools
because they exclude some but not all items that affect the most directly comparable GAAP financial measures. You should not consider EBITDA
and Adjusted EBITDA in isolation or as substitutes for an analysis of our results as reported under GAAP. Because EBITDA and Adjusted
EBITDA may be defined differently by other companies in our industry, our definitions of these non-GAAP financial measures may not be
comparable to similarly titled measures of other companies, thereby diminishing their utility.
Three months ended June 30, 2018 compared to the Three Months ended June 30, 2017
        The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most directly comparable GAAP
measure, for the three months ended June 30, 2018 and 2017:
                                                                                                 Three months ended June 30,
                                                                                                  2018                2017
             Net Loss                                                                       $          (25,182)   $         (19,512)
             Taxes                                                                                       1,619                2,074
             Interest Expense                                                                           38,527               27,869
             Depreciation and Amortization                                                              36,368               21,406
             EBITDA                                                                                     51,332               31,837
             Optimization and Restructuring expenses (1)                                                13,009                7,496
             Transaction related costs (2)                                                                 819                4,174
             Non-cash equity compensation (3)                                                            1,936                1,906
             Other non-cash charges (4)                                                                  3,702                   75
             Loss on sale of assets                                                                         —                    18
             Management, board fees and expenses (5)                                                        —                 2,093
             Gain/Loss on Derivative Instruments                                                          (704)                  —
             Adjusted EBITDA                                                                $           70,094    $          47,599

    (1) Adjustment represents net salary and benefits associated with positions that are part of the on-going savings initiatives including
         severance, retention bonuses, and related fees and expenses.
                                                                        37




                                                                                                                                       App. 249
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 253 of 894 PageID 627
Table of Contents
          Additionally, the adjustment includes charges incurred by us to terminate existing lease and vendor contracts as part of the on-going
          savings initiatives.
     (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.
     (3) Represents the non-cash charges related to restricted stock units granted by Ex-Sigma, LLC to our employees that vested during the year.
     (4) Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of purchase accounting.
     (5) Amount represents management fees paid to HGM, Board of Directors fees and corresponding travel, and other expenses (e.g., rating
          agency fees, chargebacks) which are not expected to continue on a go-forward basis.
EBITDA and Adjusted EBITDA
        EBITDA was $51.3 million for the three months ended June 30, 2018 compared to $31.8 million for the three months ended June 30, 2017.
Adjusted EBITDA was $70.1 million for the three months ended June 30, 2018 compared to $47.6 million for the three months ended June 30, 2017.
The increase in EBITDA for the three months ended June 30, 2018 was primarily due to the net loss that was comprised of significantly higher
interest expense and depreciation and amortization expense resulting from the Novitex Business Combination in 2017.
Six months ended June 30, 2018 compared to the Six Months ended June 30, 2017:
        The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most directly comparable GAAP
measure, for the six months ended June 30, 2018 and 2017:
                                                                                                 Six months ended June 30,
                                                                                                 2018                2017
             Net Loss                                                                      $         (49,176)   $          (35,193)
             Taxes                                                                                     5,644                 4,078
             Interest Expense                                                                         76,545                54,088
             Depreciation and Amortization                                                            74,386                42,727
             EBITDA                                                                                  107,399                65,700
             Optimization and Restructuring expenses (1)                                              27,522                11,833
             Transaction related costs (2)                                                             1,876                 9,240
             Non-cash equity compensation (3)                                                          2,895                 2,217
             Other non-cash charges (4)                                                                4,000                   150
             Loss on sale of assets                                                                       —                     18
             Non-cash gain on sale of Meridian (5)                                                        —                   (251)
             Management, board fees and expenses (6)                                                      —                  4,153
             Gain/Loss on Derivative Instruments                                                      (4,032)                   —
             Adjusted EBITDA                                                               $         139,660    $           93,060

    (1) Adjustment represents net salary and benefits associated with positions that are part of the on-going savings initiatives including
         severance, retention bonuses, and related fees and expenses. Additionally, the adjustment includes charges incurred by us to terminate
         existing lease and vendor contracts as part of the on-going savings initiatives.
    (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.
    (3) Represents the non-cash charges related to restricted stock units granted by Ex-Sigma, LLC to our employees that vested during the year.
                                                                           38




                                                                                                                                      App. 250
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 254 of 894 PageID 628
Table of Contents
     (4) Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of purchase accounting.
     (5) Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.
     (6) Amount represents management fees paid to HGM, Board of Directors fees and corresponding travel, and other expenses (e.g., rating
          agency fees, chargebacks) which are not expected to continue on a go-forward basis.
EBITDA and Adjusted EBITDA
        EBITDA was $107.4 million for the six months ended June 30, 2018 compared to $65.7 million for the six months ended June 30, 2017.
Adjusted EBITDA was $139.7 million for the six months ended June 30, 2018 compared to $93.1 million for the six months ended June 30, 2017. The
increase in EBITDA for the six months ended June 30, 2018 was primarily due to the net loss that was comprised of significantly higher interest
expense and depreciation and amortization expense resulting from the Novitex Business Combination in 2017.
Liquidity and Capital Resources
Overview
        Our primary source of liquidity is principally cash generated from operating activities supplemented as necessary on a short-term basis by
borrowings against our senior secured revolving credit facility. We believe our current level of cash and short-term financing capabilities along with
future cash flows from operations are sufficient to meet the needs of the business.
        We currently expect to spend approximately $40 to $45 million on total capital expenditures over the next twelve months. We believe that our
operating cash flow and available borrowings under our credit facility will be sufficient to fund our operations for at least the next twelve months.
        On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured credit facilities (the
“Repricing”). The interest rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing
senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit Agreement. The Repricing Term Loans will mature on
July 12, 2023, the same maturity date as the existing senior secured term loans.
        At June 30, 2018, cash and cash equivalents totaled $55.8 million and we had availability of $79.4 million under our senior secured revolving
credit facility.
Cash Flows
The following table summarizes our cash flows for the periods indicated:
                                                                                                       Six months ended June 30,
                                                                                                       2018                2017
         Cash flow from operating activities                                                     $           48,251    $           33,260
         Cash flow used in investing activities                                                             (19,185)               (9,786)
         Cash flows used in financing activities                                                            (23,274)               (4,709)
         Subtotal                                                                                             5,792                18,765
         Effect of exchange rates on cash                                                                      (410)                  240
         Net increase in cash                                                                    $            5,382    $           19,005
                                                                         39




                                                                                                                                      App. 251
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 255 of 894 PageID 629
Table of Contents
Analysis of Cash Flow Changes between the Six Months Ended June 30, 2018 and June 30, 2017
         Operating Activities—The increase of $18.4 million in cash flows from operating activities for the six months ended June 30, 2018 was
primarily due to increased revenues and higher cash flows relating to the timing of payment of accounts payable and accrued liabilities, partially
offset by an increase in cost of revenues, higher interest payments, and lower cash inflows from accounts receivable due to unbilled receivables
from new customers.
         Investing Activities—The increase of $9.4 million in cash used in investing activities was primarily due to the sale of Meridian in the first
quarter of 2017, cash paid in the acquisition of Asterion, and purchases of property, plant and equipment.
         Financing Activities—The increase of $18.6 million in cash used in financing activities was primarily due to contributions from shareholders
during the first quarter of 2017, increased cash paid for equity issuance costs during the first quarter of 2018, and cash paid for common share
repurchases in the second quarter of 2018, partially offset by lower principal payments on long-term obligations.
Indebtedness
         In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling $1.4 billion. Proceeds from the
indebtedness were used to pay off credit facilities existing immediately before the Novitex Business Combination.
Senior Credit Facilities
         On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands
Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”) providing Exela Intermediate LLC, a wholly owned
subsidiary of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term
loan maturing July 12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12,
2022, none of which is currently drawn. The Credit Agreement provides for the following interest rates for borrowings under the senior secured
term facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term
loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect
to LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0%
with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior secured
revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing
on the last day of the first full fiscal quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the
first eight payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due at maturity. As of June 30, 2018 the
interest rate applicable for the first lien senior secured term loan was 9.83%.
Senior Secured Notes
         Senior secured notes of $1.0 billion due July 2023 were also issued as part of the Novitex Business Combination. The notes bear interest at a
rate of 10.0% per year. We pay interest on the notes on January 15 and July 15 of each year, commencing on January 15, 2018. The notes are
guaranteed by subsidiary guarantors pursuant to a supplemental indenture.
                                                                             40




                                                                                                                                         App. 252
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 256 of 894 PageID 630
Table of Contents
Letters of Credit
          As of June 30, 2018 and December 31, 2017, we had outstanding irrevocable letters of credit totaling approximately $20.6 million and $20.9
million, respectively, under the revolving credit facility.
Contractual Obligations
        Our contractual obligations are described in our Form 10-K for the fiscal year ended December 31, 2017. There have been no material
changes to that information since December 31, 2017.
Potential Future Transactions
        We may, from time to time explore and evaluate possible strategic transactions, which may include joint ventures, as well as business
acquisitions or the acquisition or disposition of assets. In order to pursue certain of these opportunities, additional funds will likely be required.
There can be no assurance that we will enter into additional strategic transactions or alliances, nor do we know if we will be able to obtain the
necessary financing for transactions that require additional funds on favorable terms, if at all.
ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK
Interest Rate Risk
        At June 30, 2018, we had $1,298.0 million of debt outstanding, with a weighted average interest rate of 9.9%. Interest is calculated under the
terms of our credit agreement based on the greatest of certain specified base rates plus an applicable margin that varies based on certain factors.
Assuming no change in the amount outstanding, the impact on interest expense of a 1% increase or decrease in the assumed weighted average
interest rate would be approximately $13.0 million per year. In order to mitigate interest rate fluctuations with respect to term loan borrowings under
the Credit Agreement, in November 2017, we entered into a three year; one-month LIBOR interest rate swap contract with a notional amount of
$347.8 million, which at the time was the remaining principal balance of the term loan. The swap contract swaps out the floating rate interest risk
related to the LIBOR with a fixed interest rate of 1.9275% effective January 12, 2018.
        The interest rate swap, which is used to manage our exposure to interest rate movements and other identified risks, was not designated as a
hedge. As such, changes in the fair value of the derivative are recorded directly to other income in the amount of $1.3 million and $4.7 million for the
three and six months ended June 30, 2018.
Foreign Currency Risk
        We are exposed to foreign currency risks that arise from normal business operations. These risks include transaction gains and losses
associated with intercompany loans with foreign subsidiaries and transactions denominated in currencies other than a location’s functional
currency. Contracts are denominated in currencies of major industrial countries.
Market Risk
        We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates. We do not use derivatives for
trading purposes, to generate income or to engage in speculative activity.
                                                                           41




                                                                                                                                       App. 253
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 257 of 894 PageID 631
Table of Contents
Off Balance Sheet Arrangements
        At June 30, 2018, we had no material off balance sheet arrangements, except for operating leases as described in our Form 10-K for the fiscal
year ended December 31, 2017 and letters of credit described above under Liquidity and Capital Resources. As such, we are not materially exposed
to any financing, liquidity, market or credit risk that could arise if we had engaged in such financing arrangements.
ITEM 4. INTERNAL CONTROLS AND PROCEDURES
Disclosure Controls and Procedures
        We maintain disclosure controls and procedures that are designed to provide reasonable assurance that material information required to be
disclosed in our reports that we file or submit under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and
communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions
regarding required financial disclosure. In designing and evaluating the disclosure controls and procedures, management recognized that a control
system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system
are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues
and instances of fraud, if any, with a company have been detected.
        As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our
management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure
controls and procedures pursuant to Rule 13a-15 of the Exchange Act. Based upon that evaluation, our Chief Executive Officer and Chief Financial
Officer concluded that our disclosure controls and procedures were not effective due to a material weakness in internal control over financial
reporting described below.
Material Weakness identified as of December 31, 2017
        As of the year ended December 31, 2017, management identified a material weakness in internal controls over financial reporting relating to
the supervision of specialists engaged to assist management in developing accounting conclusions with respect to a specific revenue contract and
stock-based compensation accounting. We are addressing the material weakness through hiring additional experienced professionals. We have
initiated changes in our process of evaluating information provided to and received from experts and are currently assessing the design and
operating effectiveness of such controls.
Management’s Report on Internal Controls over Financial Reporting
        Our Annual Report on Form 10-K for the year ended December 31, 2017 did not include a report of management’s assessment regarding
internal control over financial reporting or an attestation report of our registered public accounting firm due to a transition period established by
rules of the SEC for newly public companies.
Changes in Internal Control over Financial Reporting
        There have been no changes in our internal control over financial reporting during the quarter ended June 30, 2018 that have materially
affected, or are reasonably likely to materially affect, our internal control over financial reporting.
                                                                              42




                                                                                                                                     App. 254
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 258 of 894 PageID 632
Table of Contents
PART II OTHER INFORMATION
ITEM 1. LEGAL PROCEEDINGS
Appraisal Demand
        On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV common stock,
filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV
Holdings, Inc., C.A. No. 2017-0673-JRS (the “Appraisal Action”). The Appraisal Action arises out of the Novitex Business Combination, which
gave rise to appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination of the fair
value of their shares at the time of the Novitex Business Combination; an order that SourceHOV pay that value to the petitioners, together with
interest at the statutory rate; and an award of costs, attorneys’ fees, and other expenses.
        On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The parties have
commenced discovery. Trial is currently scheduled for June 2019. At this stage of the litigation, the Company is unable to predict the outcome of
the Appraisal Action or estimate any loss or range of loss that may arise from the Appraisal Action. Pursuant to the terms of the Novitex Business
Combination Agreement, if such appraisal rights are perfected, a corresponding portion of shares of our Common Stock issued to Ex-Sigma 2 LLC,
our principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in the Consent, Waiver and Amendment dated June 15,
2017) is repaid. The Company intends to vigorously defend against the Appraisal Action.
Other
        We are involved in various other legal proceedings that have arisen in the normal course of business. While the ultimate results of these
matters cannot be predicted with certainty, we do not expect them to have a material adverse effect on our Consolidated Financial Statements.
Item 1A. Risk Factors.
        In addition to the other information set forth in this report, you should carefully consider the risk factors discussed below and the risk
factors described in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2017, which could
materially affect our business, financial condition and/or operating results. The risks described in our Annual Report on Form 10-K for the fiscal
year ended December 31, 2017 and discussed below are not the only risks facing us. Additional risks and uncertainties not currently known to us or
that we currently deem to be immaterial also may materially and adversely affect our business, financial condition and/or operating results.
        Evolving data security and privacy requirements could increase our costs, and any significant data security incident could disrupt our
operations, harm our reputation, expose us to legal risks and otherwise materially adversely affect our business, results of operations and
financial condition.
        Our business requires the secure processing and storage of sensitive information relating to our customers, employees, business partners
and others. However, like any global enterprise operating in today’s digital business environment, we are subject to threats to the security of our
networks and data, including threats potentially involving criminal hackers, hacktivists, state-sponsored actors, corporate espionage, employee
malfeasance, and human or technological error. These threats continue to increase as the frequency, intensity and sophistication of attempted
attacks and intrusions increase around the world.
                                                                             43




                                                                                                                                        App. 255
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 259 of 894 PageID 633
Table of Contents
        Furthermore, in response to these threats there has been heightened legislative and regulatory focus on data privacy and security in the
U.S., the European Union (EU) and elsewhere. As a result, we must comply with a growing and fast-evolving set of legal requirements in this area,
including substantive cybersecurity standards as well as requirements for notifying regulators and affected individuals in the event of a data
security incident. This regulatory environment is increasingly challenging and may present material obligations and risks to our business, including
significantly expanded compliance burdens, costs and enforcement risks. For example, in May 2018, the EU’s new General Data Protection
Regulation, commonly referred to as GDPR, came into effect, which imposes a host of new data privacy and security requirements, imposing
significant costs on us and carrying substantial penalties for non-compliance.
        In addition, many of our customers, including credit card companies, have imposed data security standards that we must meet. In particular,
we must comply in some cases with the highest level of data security standards required by the Payment Card Industry Security Standards Council.
While we continue our efforts to meet these standards, new and revised standards may be imposed that may be difficult for us to meet and could
increase our costs.
        A significant cybersecurity incident could result in a range of potentially material negative consequences for us, including unauthorized
access to, disclosure, modification, misuse, loss or destruction of company systems or data; theft of sensitive, regulated or confidential data, such
as personal identifying information or our intellectual property; the loss of functionality of critical systems through ransomware, denial of service or
other attacks; and business delays, service or system disruptions, damage to equipment and injury to persons or property. The costs and
operational consequences of responding to and remediating an incident may be substantial. Further, we could be exposed to litigation, regulatory
enforcement or other legal action as a result of an incident, carrying the potential for damages, fines, sanctions or other penalties, as well injunctive
relief requiring costly compliance measures. A cybersecurity incident could also impact our brand, harm our reputation and adversely impact our
relationship with our customers, employees and stockholders. Failure to appropriately address these issues could also give rise to potentially
material legal risks and liabilities.
        If our Common Stock was no longer included in the Russell 2000 or Russell 3000 Indices, there could be a reduction in liquidity and
prices for our stock.
Our Common Stock is included in the Russell 2000 and Russell 3000 indices. Inclusion in these indices may have positively impacted the price,
trading volume, and liquidity of our Common Stock, in part, because index funds or other institutional investors often purchase securities that are in
these indices. Conversely, if our market capitalization falls below the minimum necessary to be included in either or both of these indices at any
annual reconstitution date, the opposite could occur. Further, our inclusion in these indices is weighted based on the size of our market
capitalization, so even if our market capitalization remains above the amount required to be included on these indices, if our market capitalization is
below the amount it was on the most recent reconstitution date, our Common Stock could be weighted at a lower level. If our Common Stock is
weighted at a lower level, holders attempting to track the composition of these indices will be required to sell our Common Stock to match the
reweighting of the indices.
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds.
        On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback Program”), pursuant to
which the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through
various means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether
to purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general business and
market conditions and other investment
                                                                            44




                                                                                                                                        App. 256
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 260 of 894 PageID 634
Table of Contents
considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares and expires 24 months after
authorized. The Share Buyback Program may be terminated or amended by the Company’s board of directors in its discretion at any time. In
November of 2017, the Company purchased 49,300 shares as part of the Program. We purchased an additional 768,993 shares during the second
quarter of 2018 at an average share price of $4.79. As of June 30, 2018, 817,993 shares had been repurchased under the Share Buyback Program. The
Company records treasury stock using the cost method.
       Under the Share Buyback Program we purchased an additional 225,504 shares during July 2018 at an average share price of $4.94.
Item 3. Defaults Upon Senior Securities.
None.
Item 4. Mine Safety Disclosures.
Not applicable.
Item 5. Other Information.
None.
                                                                          45




                                                                                                                                 App. 257
      Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 261 of 894 PageID 635
Table of Contents
Item 6. Exhibits.
Exhibit No.                                                                  Description
2.1             Business Combination Agreement, dated as of February 21, 2017, by and among Quinpario Acquisition Corp. 2, Quinpario Merger
                Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC and
                HandsOn Fund 4 I, LLC (3)
3.1             Restated Certificate of Incorporation, dated July 12, 2017 (4)
3.2             Amended and Restated Bylaws, dated July 12, 2017 (4)
4.1             Specimen common stock Certificate (1)
4.2             Specimen Warrant Certificate (1)
4.3             Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Registrant (1)
4.4             Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc. as Issuers, the Subsidiary Guarantors
                set forth therein and Wilmington Trust, National Association, as Trustee (4)
4.5             First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc., as Issuers, the
                Subsidiary Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (4)
10.1            Amendment No. 1 to Amended & Restated Registration Rights Agreement, dated April 11, 2018, by and between the Company and
                the Holders (5)
31.1            Certification of the Principal Executive Officer required by Rule 13a-14(a) and Rule 15d-14(a) under the Securities Exchange Act of
                1934, as amended, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002
31.2            Certification of the Principal Financial and Accounting Officer required by Rule 13a-14(a) and Rule 15d-14(a) under the Securities
                Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002
32.1            Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
                Sarbanes Oxley Act of 2002
32.2            Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section 1350, as adopted pursuant to Section
                906 of the Sarbanes Oxley Act of 2002
101.INS         XBRL Instance Document
101.SCH         XBRL Taxonomy Extension Schema
101.CAL         XBRL Taxonomy Extension Calculation Linkbase
101.DEF         XBRL Taxonomy Extension Definition Linkbase
101.LAB         XBRL Taxonomy Extension Label Linkbase
101.PRE         XBRL Taxonomy Extension Presentation Linkbase

(1)              Incorporated by reference to the Registrant’s Registration Statement on Form S-1 (SEC File No. 333-198988).
(2)              Incorporated by reference to the Registrant’s Amendment No. 1 to Registration Statement on Form S-3, filed on February 16, 2018.
(3)              Incorporated by reference to the Registrant’s Current Report on Form 8-K, filed on February 22, 2017.
(4)              Incorporated by reference to the Registrants’ Current Report on Form 8-K, filed on July 18, 2017.
(5)              Incorporated by reference to the Registrants’ Current Report on Form 8-K, filed on April 10, 2018.
                                                                    SIGNATURES
Pursuant to the requirements of the Section 13 or 15 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized on the 9th day of August, 2018.
                                                                            EXELA TECHNOLOGIES, INC.
                                                                            By: /s/ Ronald Cogburn
                                                                                  Ronald Cogburn
                                                                                  Chief Executive Officer (Principal Executive Officer)
                                                                            By: /s/ James G. Reynolds
                                                                                  James G. Reynolds
                                                                                  Chief Financial Officer (Principal Financial and Accounting
                                                                                  Officer)
                                                                          46




                                                                                                                                      App. 258
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 262 of 894 PageID 636




                        Exhibit 5




                                                                        App. 259
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 263 of 894 PageID 637




Exela Technologies, Inc. NasdaqCM:XELA
FQ2 2018 Earnings Call Transcripts
Thursday, August 09, 2018 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                                 -FQ2 2018-                                  -FQ3 2018-    -FY 2018-               -FY 2019-

                          CONSENSUS                ACTUAL               SURPRISE              CONSENSUS    CONSENSUS              CONSENSUS

 EPS Normalized               (0.05)                (0.07)                  NM                   (0.02)      (0.03)                  0.26

 Revenue (mm)                377.73                 410.38                   8.64                382.30     1565.03                 1638.87
Currency: USD
Consensus as of Jul-30-2018 10:36 AM GMT




                                                                                    - EPS NORMALIZED -

                                                       CONSENSUS                               ACTUAL                 SURPRISE

           FQ4 2017                                                 -                                -                        -

           FQ1 2018                                           (0.02)                            (0.05)                     NM

           FQ2 2018                                           (0.05)                            (0.07)                     NM




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence                                                                                         App. 260
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 264 of 894 PageID 638




Table of Contents

Call Participants                                     ..................................................................................              3
Presentation                                          ..................................................................................              4
Question and Answer                                   ..................................................................................              9




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                    2
spglobal.com/marketintelligence                                                                                                            App. 261
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  265 of                                  894 PageID 639




Call Participants
EXECUTIVES

James F. Mathias
Vice President of Investor
Relations

James G. Reynolds
Chief Financial Officer

Ronald Clark Cogburn
Chief Executive Officer

ANALYSTS

Arun A. Seshadri
Crédit Suisse AG, Research
Division

Dan Dolev
Instinet, LLC, Research Division

Joseph Dean Foresi
Cantor Fitzgerald & Co., Research
Division

Matthew Van Roswell
RBC Capital Markets, LLC,
Research Division

Unknown Analyst




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 262   3
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  266 of                                  894 PageID 640



Presentation
Operator
Good afternoon, ladies and gentlemen, and welcome to the Exela Technologies Second Quarter 2018 Call.
My name is Denise, I'll be your host operator on this call. [Operator Instructions] Please note, today's
event is being recorded.

I would now like to turn the meeting over to Jim Mathias, Vice President, of Investor Relations. Please go
ahead, sir.
James F. Mathias
Vice President of Investor Relations
Thank you, Denise. Good afternoon, everyone, and welcome to the Exela Technologies' Second Quarter
2018 Conference Call. I'm here today with Ron Cogburn, Exela's Chief Executive Officer; and Jim
Reynolds, Chief Financial Officer. Following prepared remarks made by Ron and Jim, we will take your
questions.

Today's conference call is being broadcast live via webcast, which is available on the Investor Relations
page of Exela's website, www.exela.com. A replay of this call will be available until August 16, 2018.
Information to access the replay is listed in today's press release, which is also available on the Investor
Relations page of Exela's website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking under the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are subject to known and unknown risks and uncertainties and are
based on current expectations and assumptions. We undertake no obligations to update any statements
to reflect the events that occur after this call, and actual results could differ materially from any forward-
looking statements. For more information, please refer to the risk factors discussed in Exela's most
recently filed periodic reports on Form 10-K and the Form 10-Q filed with the SEC today, along with the
associated press release and the company's other filings with the SEC. Copies are available from the SEC
or the Investor Relations page of Exela's website.

During today's call, we will refer to certain non-GAAP financial measures. Reconciliation between GAAP and
non-GAAP results we discuss on this call can be found on the Investor Relations page of our website. As
a reminder, financial results discussed on today's call reflect pro forma combined company results for the
business combination of SourceHOV holdings and Novitex holdings, which closed on July 12, 2017. Please
note, the presentation that accompanies this conference call and an investor fact sheet are also accessible
on the Investor Relations page of our website.

We will now begin by turning the call over to our CEO, Ron Cogburn. Ron?
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Jim. Good afternoon, and thanks, everyone, for joining us today. I am pleased to report second
quarter revenue grew 17.3% and EBITDA grew 23.8% on a pro forma year-over-year basis. We saw
growth across customers and geographies and increasing demand for our services. With approximately
200 customers generating annual revenue over $1 million, backed by strong quarterly results and large
contracted backlog, we are reaffirming our outlook for full year 2018, which Jim Reynolds will discuss a bit
later in the presentation.

Let's turn to Slide #5. I am pleased to report strong second quarter 2018 results that are highlighted by
double-digit revenue growth of 17.3% to $410.4 million, EBITDA growth of 23.8% and adjusted EBITDA
growth of 9% to $70.1 million. We are encouraged that 11% of our growth is organic coming from the
deals that were sold late last year and early this year. Additionally, not all the revenue expected from
these deals has come through yet, we're still ramping up both within existing customers as well as new
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 263   4
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  267 of                                  894 PageID 641


logos. The remaining 6% growth is inorganic driven by acquisition, net of divestitures. Cash generation
during Q2 was in line with our expectations. And at the end of the quarter, we had approximately $140
million of liquidity, which was up 20% since March 31, 2018. Our spending on capital expenditures
remains low at about 1.9% of revenue for the quarter.

Another highlight of Q2 that we are excited about is the fact that Exela was added to both the Russell
2000 and Russell 3000 indices. Inclusion in these indices should further increase our visibility and
exposure among our investors. Looking at our shareholder base, we had 91% of institutional holders as of
March 31, 2018.

I am very pleased with Exela's Q2 financial performance and hope that the market start recognizing our
accomplishments and rewarding our efforts and our results. As an update to our stock buyback program
approved by the board late last year, we bought back about 770,000 shares during the second quarter.
As we continue to think that we are undervalued, we expect to continue buying back the stock under this
program as long as the stock continues to trade at these discounted levels.

Now let's turn to Slide #6, which is about our growth across customers and geographies. With our
customer interest increasing and the expanded white space opportunities, our contracted backlog is
increasing as well and the mix is favorable, changing in line with the execution of our business strategy.
We have a high renewal rate, which further demonstrates our effectiveness in taking our customers on
their digital and business transformational journey. With our quarterly results, strong backlog and high
renewal rate, we are confident in the top line trajectory of the business going forward.

During the quarter, we added new contracts and statements of work, and now we have 8 large customers,
generating annual revenue in excess of $25 million. Importantly, as we grow our presence within our
customers, we are maintaining a very diversified revenue base. Our top 150 customers account for 66%
of our revenue. Our strategy, which is to provide business process automation services to all of our
customers, positions us for long-term growth. We differentiate ourselves by enabling rapid deployment
of business process automation using Exela's proprietary technology suite covering robotic and cognitive
automation, coupled with domain expertise that we've gathered over more than a decade of delivering
BPO services. We make it easy for customers to do business with us by offering hybrid deployment models
through our sites or our customer sites or even SaaS.

With our strategy in mind, we are growing across our customer base as well. With approximately 200
customers generating between $1 million and $5 million in annual revenue, we have the right solutions
and the platforms to capture these white space opportunities with our land-and-expand strategy which has
worked so well over these past many years. One of our business strategies and our goal is to take these
200 customers on their digital and business transformation journey and increase our wallet share. We're
making investments in people and technologies to do just that.

Exela is growing across the geographies we operate in as well. So let's talk about Americas first. The
9% growth in Americas was organic driven by the deals sold last year and early this year that are now
ramping up. We're also excited about the several pilots executed in the last few quarters that are expected
to drive revenue in the future.

Moving on to the rest of the world, especially Europe. The growth of 103% helped us double in size year-
over-year. This increase of $33 million in revenue is both organic and inorganic. 65% of the revenue
growth in Europe and the rest of the world was due to the recent acquisition of Asterion. The remaining
38% of the revenue growth in Europe and the rest of the world is driven by organic growth.

Now let's turn to Slide #7. We are well positioned with our 3,700 customers spread across diversified
industries. We serve leading companies with over 60% of the Fortune 100, and we are well positioned
doing business with the top 10 U.S. banks and 120 global banks, 14 of the top 20 U.S. insurance
companies and over 50 global insurance companies, the top 5 insurance payers in the U.S. and over 900
health care providers and 4 of the world's 5 largest retail chains. Additionally, we serve the top 5 U.S.
telecoms along with more than 40 utilities.



Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 264   5
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  268 of                                  894 PageID 642


Let's turn to Slide #8. With our customer growth, improving business metrics and growth across
diversified industries, we have the team that can deliver this. Over half of our employees are here in North
America. We have our 2,000 dedicated employees in IT and technology, supporting our BPA platforms
worldwide, and our total global employee count stands at approximately 22,000 strong.

As a direct result of our automation strategy that we can deploy throughout our organization, our
headcount declined year-over-year by 7% as you can see in the chart on the right, excluding the additions
due to the acquisitions and net of increases due to growth.

Our investments in technology continue to pay off with lower variable cost additions and higher
corresponding revenue growth with superior revenue per FTE metric, which differentiates us from our peer
group. Our strategy is to drive automation. We provide BPA-powered BPO services both on-site and off-
site.

Our view of BPO has evolved from the traditional model. We view on-site BPO as process outsourcing
and transform it just as we do off-site processing. We have developed the technology in our BPA suite
to provide attended and unattended automation for the process. Using the power of our technology and
recognizing the potential with BPA, many of our existing customers are now reanalyzing their on-site BPO
business. The interest from customers has broadened, and this also includes interest in our platforms like
print shop, digital mailroom, front-office automation and digital lockers.

The results of this strategy puts us in a unique position amongst our peer group. This essentially
demonstrates that we are able to grow the revenue faster with a much lower -- or slower variable cost
increase. Put in other words, the growth in the revenue exceeds the growth in the variable cost in the
form of headcount needed to service the revenue. As a direct result, we expect our revenue per FTE
to continue to climb. The strategy drives the growth in revenue per FTE from about $18,000 per FTE a
decade ago to over $70,000 per FTE currently. This is a growth and transformation story that we are
sharing with our customers at innovation centers in New York, Dallas, Los Angeles as well as other key
markets across the globe where our customers can conveniently access them.

Before I turn the call over to Jim, we had a great first half of 2018, and we are comfortable with our
outlook and excited with the opportunities we see for the second half.

And now I would like to hand the call over to Jim Reynolds, who will discuss our financial results in greater
detail. Jim?
James G. Reynolds
Chief Financial Officer
Thanks, Ron. Let's turn to Slide 10. We are pleased with our results. Second quarter 2018 revenue
increased by 17.3% to $410.4 million compared to pro forma Q2 of 2017. EBITDA increased by 23.8%
to $51.3 million compared to pro forma Q2 2017. We continue to convert our savings actions over the
quarter into EBITDA. Our adjusted EBITDA increased by 9% to $70.1 million in Q2 of 2018 compared with
$64.3 million in Q2 of 2017. This increase in EBITDA was partially offset by duplicate ramp costs incurred
that we are no longer able to capitalize in 2018 under ASC 606. This makes our margin to appear weaker
during the initial phase of ramp. This decrease is also reflected in our CapEx comparisons year-over-
year as there is approximately $2 million more of expense in the P&L in Q2 2018, which would have been
historically capitalized.

Margins were also impacted by increased public company cost as we navigate through our first year of
SOX compliance, and we have added more staff to the finance and accounting teams. This year, we have
also increased our investments in sales and strategy teams, innovation centers and marketing initiatives to
drive our top line growth.

Looking at the adjustments to EBITDA. We had a decrease of $6.5 million in transaction-related expenses
in Q2 2018 compared to Q2 2017. These costs were incurred as a result of the business combination in
July of 2017. Optimization and restructuring expenses were up $2.8 million in Q2 2018 and are part of
our plan in delivering $40 million to $45 million in flow-through P&L benefits in 2018. We will continue to
identify and invest in achieving these savings.
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 265   6
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  269 of                                  894 PageID 643


The total optimization and restructuring expenses have not changed. Year-to-date, we have already
incurred $27.5 million. The second half of 2018 and future quarter amounts will depend on the rate of
conversion of these savings. In the third bucket, other charges, on a pro forma basis in Q2 of 2017, there
were management fees of $5.4 million, which were terminated as part of the business combination. The
charges in Q2 of 2018 are noncash expenses related to premerger equity awards that are still vesting.
The last item relates to a small gain from our interest rate swap on the term loan that we entered into in
January of 2018.

To summarize our Q2 and half-year performance, we have ramped up a few big deals won late in 2017
and early this year, which is evident in our top line growth. We are expecting the big deals will migrate
towards normal margins in the next few quarters along with the savings actions being executed in parallel.
This will give us the gross margin lift that, in turn, will translate into higher EBITDA.

Moving to Slide 11. On an accounting segment basis, Information and Transaction Processing Solutions,
or what we call ITPS revenue, was $330.1 million and grew 22.1% year-over-year. The 22.1% increase in
ITPS was driven by increased volumes and expansion of services within new and existing customers. Our
recent tuck-in acquisition added 7.7% of the growth in ITPS during the quarter.

Revenue in our Healthcare Solutions segment was $56.3 million compared with $58.1 million in Q2 of
2018 or a slight decline of 3%. The main reason for the decline was due to lower volumes from a single
customer who lost a contract from one of its customers. We expect Healthcare Solutions to finish fiscal
year 2018 higher than fiscal year 2017 based on our contracted revenue.

Finally, in our third reporting segment, Legal and Loss Prevention Services, or Legal, our revenue was
$23.9 million, up approximately 10.9% year-over-year compared with Q2 of 2017. Revenue for this
segment is event-driven and in line with expectations. We would have had a larger increase in Q2 of 2018
but we sold a small noncore subsidiary in early Q2 that reduced the revenue growth by 2.5%.

On the next slide, 12. We reported operating income of $11.9 million, an increase of $1.9 million on a
year-over-year basis. Our operating income results were driven by revenue growth offset by higher cost
of revenue, which was driven by the impact of ramp-ups of large contracts offset by flow-through cost
savings initiatives and lower SG&A. These large contracts typically have very low margin in the initial
phase but, as they reach steady-state, margins improve and expand over time.

SG&A expense declined 7.1% year-over-year due to the flow-through of cost savings initiatives offset by
continued investments in our growth strategy and public company costs. Our operating income was also
negatively impacted by a $5.3 million increase in our depreciation and amortization expense due to an
accelerated write-off of legacy tradenames. This impact will continue during the remainder of 2018.

Exela's net loss for the second quarter improved by $2.7 million on a year-over-year basis to a net loss
of $25.2 million. As a reminder, we have a sizable amount of net operating loss carryforwards available to
offset pretax income. Cash taxes we paid totaled only $2.8 million during the quarter.

Moving to Slide 13. We generated $47.4 million of net cash during the quarter. We ended the second
quarter with a cash balance of approximately $86.9 million, an increase from the $39.4 million at the end
of the first quarter of 2018. Driving the increase in cash was $68.3 million of operating cash flow. This
increase was reduced by $7.4 million in CapEx, $3.1 million in net cash spent for M&A, $3.5 million cash
usage for our share buyback program and $6.4 million of cash for principal payments on debt.

Now turning to Slide 14. During the second quarter of 2018, our CapEx was $7.7 million. Through the
first half of 2018, our capital expenditures totaled $16.1 million or 2% of revenue. Our current level of
CapEx investment is below our guidance for 2018 of around 3%. The company had made significant
investments in historical periods, and this will continue to benefit Exela as we increase our utilization of
our infrastructure. In addition, in 2018, the company has reduced the amount of internal cost historically
capitalized.

Turning to the capital structure on Slide 15. On June 30, 2018, total liquidity was $139.7 million, and
net debt was $1.34 billion. We had global cash of $60.3 million, excluding restricted cash per our credit

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 266   7
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  270 of                                  894 PageID 644


agreement and an undrawn $100 million revolving credit facility, of which $20.6 million was set aside for
standby letters of credit.

Also during the second quarter, we purchased 768,693 shares of Exela common stock for about $3.5
million. Since we launched the buyback in Q4 of 2017, we have purchased 1,043,497 shares. We will
continue to do so under our share buyback program given our view that our shares are significantly
undervalued.

From a subsequent event perspective, on July 12, 2018, we repriced our term loan from L plus 750 to L
plus 650. We added an incremental $30 million in connection with the repricing. We anticipate using the
funds for general corporate purposes including small, opportunistic tuck-in acquisitions. As we continue to
deliver results, our plan is to reprice our term loan over the next few years to lower our cost of debt.

On Slide 16. Based on our strong second quarter results, we are reaffirming our 2018 and long-term
guidance. Our current 2018 business outlook is as follows. We expect full year revenue to be between
$1.55 billion to $1.58 billion. This is well achievable given our first half results in contracted revenue. We
expect adjusted EBITDA in the range of $295 million to $310 million. This represents a year-over-year
growth of between 20% and 26% on a pro forma basis. We expect further adjusted EBITDA in the range
of $330 million to $355 million. Our guidance includes delivering $40 million to $45 million in savings
during 2018 with the remainder beyond.

We are very comfortable with our long-term guidance. Our long-term growth was established as part of
the initial merger, and we were cautious being a new public company. Given our strong backlog and top
line results to date, we will be updating in a future period. As of July 12, 2018, Exela also completed our
first year as a public company. We are pleased with the results to date, and we'll continue to execute on
our strategy. Thank you.
And with that, operator, I would like to open up the call for questions.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 267   8
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  271 of                                  894 PageID 645



Question and Answer
Operator
[Operator Instructions] And the first question today will come from Joseph Foresi of Cantor Fitzgerald.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
I wonder if we could start talking about what might have been onetime in the cost structure this quarter,
particularly in the gross margins. I know that you had a slide in there that showed your sort of puts and
takes, but what can we consider to be, I guess, onetime in nature in 2Q?
James G. Reynolds
Chief Financial Officer
So hey, Joe, thanks for your call. I think that if you take a look at kind of a onetime impact during Q2,
it was the capitalization we had done historically before 606 and some of the duplicate ramp cost that
impacted us from a cost of sales perspective. In addition, during the quarter, we had incremental biz op,
we don't break that between SG&A and cost of sales at this point in time. Really, as a public company,
we're really focusing on driving the EBITDA margins and converting, really, adjustments -- or adjusted
EBITDA to GAAP EBITDA.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Got it. And so about how much -- what -- can you wrap a number around those onetime charges in the
quarter? And I assume you expect them to fall off in 3Q.
James G. Reynolds
Chief Financial Officer
Yes. The onetime charges, we will continue to have some of the biz op and restructuring on a go-forward
basis. We -- as long as we don't do any tuck-in acquisitions, transaction cost should be minimal to none.
The noncash charges will continue with respect to the restricted stock units that vest over the next year.
Those will be the major buckets on a go-forward basis. I think that we've done a good job of minimizing
the amount of adjustments as we convert the savings into GAAP.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Got it. And maybe you could talk about what the next 2 quarters look like because, with your annual
guidance, that would imply a considerable ramp in the margins over the next 2 quarters. So what do those
look like from, I guess, a restructuring perspective? And how should we expect those margins to improve?
What are your levers there?
James G. Reynolds
Chief Financial Officer
Yes. So if you look, Joe, we've ramped some large customer contracts which incur significant costs and
sometimes duplicate costs. As we move further out into the contracts, the ramp becomes steady-state, so
those margins will improve over time. For the second half of the year, if you look at where we are year-to-
date on an adjusted EBITDA, we're going to have a significant increase to hit our guidance, which we're
very comfortable with.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division



Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 268   9
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  272 of                                  894 PageID 646


Okay. And then just a final question. Maybe could you just give us some of the -- it sounds like you're
expecting the ramps in those contracts to help you hit that guidance. But is there anything else -- maybe
you could just give us the different levers that get you to and give you the confidence in the back half of
the year margins.
James G. Reynolds
Chief Financial Officer
Yes. So if you look at really the second half of the year, we've made investments this year early on. And
we're looking, as we move forward, to have significant savings flow through at the back half of the year.
In addition, typically, the back half, we see an uptick in our revenue as these contracts get steady-state.
So a combination of the savings and the incremental revenue growth with less ramp cost should drive the
margins.
Operator
The next question will be from Dan Perlin of RBC Capital Markets.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
Yes, it's actually Matt Roswell sitting in for Dan. I guess could you talk briefly about sort of the demand
environment across the various industries, like banking versus insurance? And as part of that, I think
you've generally talked about your larger clients growing faster, and I was just checking to see if that's still
the case.
Ronald Clark Cogburn
Chief Executive Officer
Yes. You hit it right on the head. More than 50% of our revenue comes from health care, banking, financial
services and insurance. And as we see the opportunity to roll out the opportunity to do business process
automation to our customers, we're beginning to see those customers engage with us in the pilots that
we've talked about in the past, but we're also seeing new opportunities. And these are opportunities
between the $1 million and $5 million customers. Those large group of customers, that 200 I mentioned,
we're seeing that be able to provide us with a runway to accelerate our growth in a nice fashion.
James G. Reynolds
Chief Financial Officer
Matt, to add to that, with the $1 million to $5 million customers, I mean we have 200 of them, right,
there's a lot of white space because typically those are 1 or 2 statements of work we have between the
white space and everything else we're doing. Even if we just double those customers, there's a significant
amount of upside in revenue.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
Okay. And then I guess, in terms of sort of industry demand, are you seeing any major differences
between them?
Ronald Clark Cogburn
Chief Executive Officer
No. The demand in the industries continue to be strong. Like we said banking, financial services, health
care, are probably the strongest industry with the industry tailwinds that we've talked about in the past
that are 6% to 8% CAGR between now and 2020. So we're participating in that movement as well.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 269   10
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  273 of                                  894 PageID 647


Okay. And then sort of a housekeeping question, was there any ASC 606 revenue impacts? You mentioned
the gross margin and some of the capitalization and contract cost, but I was wondering on the revenue
side, whether you ran into anything.
James G. Reynolds
Chief Financial Officer
When we adopted 606 back at the beginning of the year, there was less than $1 million impact on
revenue.
Operator
The next question will be from Dan Dolev of Nomura Instinet.
Dan Dolev
Instinet, LLC, Research Division
I saw that most of the great organic growth, I think you called out 11%. I saw that a lot of the growth
came from Europe and rest of the world. Is that -- did the organic growth include the FX tailwind? Or is
that net of the FX tailwind?
James G. Reynolds
Chief Financial Officer
That includes the FX tailwind. So we didn't report on a constant currency basis. So if you take a look,
currency probably hurt us by probably a few million in the top line over in Europe, but we did see growth
on an organic basis in our Northern European region during the quarter, which we were very pleased with.
So we see -- we're growing very well organically, and the inorganic acquisition will give us just a little bit
bigger diversity and less concentration in the U.S. because one of our goals is to minimize concentration
on a customer level, and it's also on a geographical level. We're still well focused in the U.S. with the
acquisition we'll have, maybe 15% top line thereabouts from Europe and the rest of the world.
Dan Dolev
Instinet, LLC, Research Division
Got it. If I understand it correctly, you said the currency hurt you. I thought the currency was a tailwind in
the second quarter.
James G. Reynolds
Chief Financial Officer
No. Sorry, you're correct. I was thinking quarter-over-quarter, but it was approximately the same amount.
Dan Dolev
Instinet, LLC, Research Division
Got it, okay. And then regarding the guidance, I mean, obviously, you had a very strong revenue quarter
and a very strong growth ex M&A, I'd say, right, including FX? What is the reason for not raising the
revenue guidance? Is that just conservatism? Are you worried about the FX headwind coming on? Maybe
you can give us some color on that.
James G. Reynolds
Chief Financial Officer
We feel really good about the backlog and the contracted revenue we have. We're pleased with the growth
this year. On an inorganic basis, I think that we were looking at doing that but, as time came on, we
decided we were just going to keep it the same and take a look at it in future quarters. As we hit 2019,
we were more focused on really having a great year in 2018 and then looking at what we can do to the
guidance on a go-forward basis because, obviously, we're growing well above our initial guidance.
Dan Dolev
Instinet, LLC, Research Division
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 270   11
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  274 of                                  894 PageID 648


Got it, understood. And maybe one last question, sorry, to come back to that. Can you give us maybe the
organic growth equivalent to that 11% number in the first quarter?
James G. Reynolds
Chief Financial Officer
It was all organic growth in the first quarter, so I would have to -- there were no acquisitions.
Dan Dolev
Instinet, LLC, Research Division
Got it. Yes, I meant more from a FX perspective, but we can do it offline, too, if that's fine.
James G. Reynolds
Chief Financial Officer
Yes, you can circle back, I'll give you the detail.
Operator
[Operator Instructions] The next question will be from [ David Fith ] of Citi.
Unknown Analyst
Can you talk a little bit -- we're all walking through this investment in gross profit that will roll through
the quarters. And maybe we can talk something about the spike that you did have in the second quarter.
So how does trade through? Is that a seasonal pattern? Is it something that you got some early ramp
quickly and there are some investment dollars? Because, look, I think people are still trying to -- it looks
like given your full year guidance that sales will decline a little bit sequentially, but margins look like they
have to improve. And so is that mix? Or is that -- is it just a realization of profitability on it?
James G. Reynolds
Chief Financial Officer
So I think we feel really good with our revenue guidance for the 2018. I think that we had great growth
in the first half of the year, and we've been ramping up customers. So typically we anticipate that, that
revenue trajectory will remain. But we did not adjust our top line guidance for 2018. So we feel really
good as to where things are heading for the year.
Unknown Analyst
Fair enough. And on the M&A pipeline, are there many things that you're looking at right now?
James G. Reynolds
Chief Financial Officer
What I would say with respect to the M&A, this industry is very fragmented, there is a lot of activity in
the market for small -- we probably see something every day like everybody else. But we're very, very
selective when we look at anything to make sure it matches up with our go-forward business strategy and
that it is accretive. Otherwise, we won't do it or even look at it.
Unknown Analyst
And the cash flow for the quarter was very strong. You have interest payments, semi-annual interest
payments that will impact you. Is there any -- was there anything unusual in the second quarter cash flow
that you want to talk about? Is that just pure profitability coming out of the business?
James G. Reynolds
Chief Financial Officer
No, I mean, I think if you look at it, Q1 was impacted, obviously, by the large interest payment. We did
reprice the loan, which will help us a little bit going forward. But there was -- it's typical when we operate

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 271   12
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  275 of                                  894 PageID 649


the business, generate the savings, we generate a lot of cash. There is great flow-through margin from a
cash flow perspective.
Operator
The next question will come from [ Brad Ehlert ] with RBC.
Unknown Analyst
Just a couple of questions I had. One was related to the Asterion acquisition. I believe the cash flow
savings, it shows there was only cash paid of just over $4 million for it. Is there more to come on that? Or
are there other sort of compensations for that? I mean because it looked like in some of the press releases
that were released by the parent company, it seemed like the acquisition was more in the range of like
$18 million. Is there -- are we seeing that right? Or is there anything else to come on that one?
James G. Reynolds
Chief Financial Officer
No. There's nothing else to come on that. We're done. I mean the reality...
Unknown Analyst
So it was really a $4 million acquisition?
James G. Reynolds
Chief Financial Officer
That's what the cash flow shows, yes.
Unknown Analyst
Great. And the impact for the quarter on revenues for Asterion, is that -- was that about just about $4.5
million kind of what you can back out?
James G. Reynolds
Chief Financial Officer
From a top line perspective?
Unknown Analyst
Yes.
James G. Reynolds
Chief Financial Officer
From the top line it was about $18.6 million.
Unknown Analyst
For the quarter?
James G. Reynolds
Chief Financial Officer
For the quarter.
Unknown Analyst
Okay. And I have 1 question on -- it seemed like there was a working cap swing between the first quarter
and second quarter mostly in accounts payable. Was there anything to sort of take away from that?
James G. Reynolds
Chief Financial Officer

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 272   13
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  276 of                                  894 PageID 650


That's where the accrued interest shows up typically. So that's kind of what's driving that since its payable
in January and July of each year.
Unknown Analyst
Okay. So nothing more to take away from that.
James G. Reynolds
Chief Financial Officer
No.
Unknown Analyst
And then -- and last on the -- with the Asterion acquisition and sort of the trend that you're seeing with
the cost savings, when you talk about hitting the guidance of $40 million to $45 million for this year still
and then further adjustments coming beyond it, do you still -- do you have any sort of level that we can
sort of model in of what we think cost savings could be in '19?
James G. Reynolds
Chief Financial Officer
So I mean I think on our investor fact sheet, we have a total of about $80 million -- $88 million, $87.8
million, of which the $40 million to $45 million we're saying in our guidance to come through this year and
the remainder beyond.
Unknown Analyst
Okay. And then just the last one, and I'll turn it over. In the revenue commentary you put in the press
release, you talked about, under the health care services solutions, that there was a contract loss. Do you
-- can you give any more color on that?
James G. Reynolds
Chief Financial Officer
Yes, sure. We have, obviously, large customers, and they have customers. So as a result of them losing
one of their customers, we lost some volume in one of our statements of work. So it's nothing we did. But
because they had lost the business, we were impacted by it. But we feel really good about our health care
and where we're positioned within the market based on our contracted revenue.
Unknown Analyst
Right. And that's more of a 2 -- a second half business anyways.
James G. Reynolds
Chief Financial Officer
Yes.
Operator
The next question will be from Arun Seshadri of Crédit Suisse.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Just a couple from me. Good to see the revenue growth, but I just wanted to get a sense for LLPS. We
saw that grow year-over-year. Is there sort of new business that you're starting to sort of ramp again?
And just any color there would be helpful.
James G. Reynolds
Chief Financial Officer

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 273   14
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  277 of                                  894 PageID 651


So that's really an event-driven business, and we picked up some nice business in Q2. So a lot of that
is really event-driven. And then when we did the deal with Enterprise Solutions, they have a great legal
base that we haven't really sold into. So I think that as part of having that footprint now and a lot of white
space, we'll see that there's a lot of opportunities to convert within that legal space.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Got it, that's good to hear. And then I just wanted to understand, as far as the sequential progression
goes, your revenue kind of grew nicely on a sequential basis between $93 million to $410 million. But
it looks like both gross profit and, I guess, cash EBITDA both declined sequentially. Just wanted to
understand, is there any way you could parse sort of why that's happening and what the impact of the
Asterion business was on a margin basis?
James G. Reynolds
Chief Financial Officer
Yes. So we haven't really broken it down between Asterion but, obviously, with the amount we paid,
Asterion did not have a significant margin, if you know what I mean. But it was really strategic to us
to bring that back and expand our European operations. With respect to the rest of the business, when
you're ramping up these large customers, you take the working capital hit first, and then the second is
you get impacted by the duplicate cost. As you're taking on employees and/or facilities, sometimes you
have duplicate cost. And then over time, as you're ramping up that revenue, it will expand, and you'll
start to take out those costs. Because we had great success last year and into this year, we had a large
amount of revenue come through at very little margin. So as we ramp up, you're going to continue to see
the revenue grow, those costs come out, and we will expand. Usually, revenue comes first and then -- on
these large contracts, and then the margins will expand over time. We're very pleased though with the top
line growth.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Got it. That's very helpful. Last question from me is just wanted to look at -- so if we look at sort of
EBITDA and the difference between EBITDA and adjusted EBITDA, I think it was like $56 million and $70
million for Q1, it was about sort of, I guess, almost $14 million of delta between EBITDA and adjusted
EBITDA. This quarter that delta widened a little bit to almost $19 million. How should we see that progress
towards the balance of the year?
James G. Reynolds
Chief Financial Officer
Yes. So as we discussed early in the year, we -- our job is to minimize the amount of adjustments. It's
primarily driven by our biz op and restructuring, which helps us deliver the savings. I think the good
news is you've seen the conversion and the significant growth within what we'll call GAAP EBITDA. So as
we continue to convert the savings, our GAAP EBITDA will expand, and adjusted EBITDA will -- and the
percentage of adjustments will shrink in the future.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Got it. So you do expect some pretty meaningful growth in GAAP EBITDA for the next couple of quarters,
it sounds like.
James G. Reynolds
Chief Financial Officer
Yes. I mean that's -- we only comment really on the adjusted EBITDA at this point because we're driving
those savings through biz op. So we if we try and accelerate savings, GAAP EBITDA may be impacted a
little bit, if you know what I mean.

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 274   15
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  278 of                                  894 PageID 652


Operator
And ladies and gentlemen, this will conclude our question-and-answer session. I would like to hand the
conference back over to CEO Ron Cogburn for any closing remarks.
Ronald Clark Cogburn
Chief Executive Officer
Yes, thanks, everyone. We really appreciate you participating in the call today. We appreciate the
questions. We look forward to speaking to everyone again next quarter. Thank you.
Operator
Thank you, sir. Ladies and gentlemen, the conference has concluded. Thank you for attending today's
presentation. You may now disconnect your lines.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 275   16
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   09, 2018
                                                        Page  279 of                                     894 PageID 653


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 276      17
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 280 of 894 PageID 654




                        Exhibit 6




                                                                        App. 277
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 281 of 894 PageID 655
Table of Contents

                                       UNITED STATES
                           SECURITIES AND EXCHANGE COMMISSION
                                                             WASHINGTON, D.C. 20549


                                                                FORM 10-Q
    x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
                                                  For the quarterly period ended September 30, 2018
                                                                          Or
    o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT
      OF 1934
                                                          For the transition period from to .
                                                         Commission file number: 001-36788


                                           EXELA TECHNOLOGIES, INC.
                                                  (Exact Name of Registrant as Specified in its Charter)

                                  Delaware                                                              XX-XXXXXXX
                       (State of or other Jurisdiction                                                (I.R.S. Employer
                      Incorporation or Organization)                                                 Identification No.)
                          2701 E. Grauwyler Rd.
                                 Irving, TX                                                                75061
                     (Address of Principal Executive                                                     (Zip Code)
                                   Offices)
                                         Registrant’s Telephone Number, Including Area Code: (844) 935-2832
Securities Registered Pursuant to Section 12(b) of the Act:
                            Title of Each Class                                              Name of Each Exchange on Which Registered
                Common Stock, Par Value $0.0001 per share                                             The Nasdaq Stock Market LLC
Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to
such filing requirements for the past 90 days. Yes x No o
Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405
of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit
such files). Yes x No o
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or
an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth
company” in Rule 12b-2 of the Exchange Act.
Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Emerging Growth Company o
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with
any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x
As of November 5, 2018, the registrant had 151,648,643 shares of Common Stock outstanding.




                                                                                                                                         App. 278
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 282 of 894 PageID 656
Table of Contents
                                                         Exela Technologies, Inc.
                                                                Form 10-Q
                                            For the quarterly period ended September 30, 2018
                                                         TABLE OF CONTENTS
                                            PART I—FINANCIAL INFORMATION
Item 1. Financial Statements                                                                                                          1
Condensed Consolidated Financial Statements
Condensed Consolidated Balance Sheets as of September 30, 2018 and December 31, 2017                                                  1
Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2018 and 2017                       2
Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2018 and 2017               3
Condensed Consolidated Statements of Stockholders’ Deficit for the nine months ended September 30, 2018 and 2017                      4
Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2018 and 2017                                 5
Notes to the Condensed Consolidated Financial Statements                                                                              6
Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                                        30
Item 3. Quantitative and Qualitative Disclosures about Market Risk                                                                   43
Item 4. Controls and Procedures                                                                                                      43
                                                  PART II — OTHER INFORMATION
Item 1. Legal Proceedings                                                                                                            44
Item 1A. Risk Factors                                                                                                                45
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds                                                                  46
Item 3. Defaults Upon Senior Securities                                                                                              46
Item 4. Mine Safety Disclosures                                                                                                      46
Item 5. Other Information                                                                                                            46
Item 6. Exhibits                                                                                                                     47




                                                                                                                          App. 279
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 283 of 894 PageID 657
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                                    Condensed Consolidated Balance Sheets
                                               As of September 30, 2018 and December 31, 2017
                                   (in thousands of United States dollars except share and per share amounts)
                                                                                                             September 30,           December 31,
                                                                                                                 2018                    2017
                                                                                                              (Unaudited)
Assets
Current assets
Cash and cash equivalents                                                                                 $            40,692    $           39,000
Restricted cash                                                                                                         8,955                42,489
Accounts receivable, net of allowance for doubtful accounts of $4,427 and $3,725, respectively                        253,986               229,704
Inventories, net                                                                                                       16,122                11,922
Prepaid expenses and other current assets                                                                              26,933                24,596
Total current assets                                                                                                 346,688               347,711
Property, plant and equipment, net                                                                                    131,156               132,908
Goodwill                                                                                                              749,762               747,325
Intangible assets, net                                                                                                398,280               464,984
Deferred income tax assets                                                                                             14,810                 9,019
Other noncurrent assets                                                                                                21,650                12,891
Total assets                                                                                              $       1,662,346      $       1,714,838
Liabilities and Stockholders’ Deficit
Liabilities
Current liabilities
Accounts payable                                                                                          $            90,673    $           81,263
Related party payables                                                                                                 10,756                14,445
Income tax payable                                                                                                      5,422                 3,612
Accrued liabilities                                                                                                    41,397                49,383
Accrued compensation and benefits                                                                                      54,975                46,925
Accrued interest                                                                                                       23,845                55,102
Customer deposits                                                                                                      39,419                31,656
Deferred revenue                                                                                                       18,084                12,709
Obligation for claim payment                                                                                           52,889                42,489
Current portion of capital lease obligations                                                                           15,926                15,611
Current portion of long-term debt                                                                                      20,062                20,565
Total current liabilities                                                                                            373,448               373,760
Long-term debt, net of current maturities                                                                           1,307,884             1,276,094
Capital lease obligations, net of current maturities                                                                   22,945                25,958
Pension liability                                                                                                      30,376                25,496
Deferred income tax liabilities                                                                                         2,115                 5,362
Long-term income tax liability                                                                                          3,470                 3,470
Other long-term liabilities                                                                                            15,307                14,704
Total liabilities                                                                                         $       1,755,545      $       1,724,844
Commitments and Contingencies (Note 9)
Stockholders’ deficit
Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 152,692,140 shares
   issued and 151,648,643 outstanding at September 30, 2018 and 150,578,451 shares issued and
   150,529,151 outstanding at December 31, 2017                                                           $                15    $              15
Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,569,233 shares issued
   and outstanding at September 30, 2018 and 6,194,233 shares issued and outstanding at December 31,
   2017                                                                                                                     1                     1
Additional paid in capital                                                                                            482,018               482,018
Less:common stock held in treasury, at cost; 1,043,497 shares at September 30, 2018 and 49,300 shares
   at December 31, 2017                                                                                                (5,148)                 (249)
Equity based compensation                                                                                              38,601                34,085
Accumulated deficit                                                                                                  (594,162)             (514,628)
Accumulated other comprehensive loss:
Foreign currency translation adjustment                                                                                (3,833)                 (194)
Unrealized pension actuarial losses, net of tax                                                                       (10,691)              (11,054)
Total accumulated other comprehensive loss                                                                            (14,524)              (11,248)
Total stockholders’ deficit                                                                                          (93,199)              (10,006)
Total liabilities and stockholders’ deficit                                                               $       1,662,346      $       1,714,838
                          The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                            1




                                                                                                                                     App. 280
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 284 of 894 PageID 658
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                                Condensed Consolidated Statements of Operations
                                       For the Three and Nine Months ended September 30, 2018 and 2017
                                   (in thousands of United States dollars except share and per share amounts)
                                                                   (Unaudited)
                                                                   Three Months ended September 30,            Nine Months ended September 30,
                                                                      2018                 2017                   2018                2017
Revenue                                                        $           383,030   $         338,393    $        1,186,579      $         766,035
Cost of revenue (exclusive of depreciation and amortization)               295,936             255,116               903,682                539,242
Selling, general and administrative expenses                                44,913             102,048               137,231                172,626
Depreciation and amortization                                               35,041              28,052               109,428                 70,779
Related party expense                                                          759              26,892                   3,267               31,733
Operating income (loss)                                                      6,381             (73,715)                32,971               (48,345)
Other expense (income), net:
Interest expense, net                                                       38,339              37,652               114,883                 91,740
Loss on extinguishment of debt                                               1,067              35,512                   1,067               35,512
Sundry expense (income), net                                                (2,571)                563                 (4,961)                2,960
Other income, net                                                             (781)                 —                  (4,813)                   —
Net loss before income taxes                                               (29,673)           (147,442)              (73,205)              (178,557)
Income tax benefit (expense)                                                   733              37,002                  (4,911)              32,924
Net loss                                                                   (28,940)           (110,440)               (78,116)             (145,633)
Dividend equivalent on Series A Preferred Stock related to
  beneficial conversion feature                                                 —              (16,375)                     —               (16,375)
Cumulative dividends for Series A Preferred Stock                             (914)             (1,225)                (2,742)               (1,225)
Net loss attributable to common stockholders                   $           (29,854) $         (128,040) $            (80,858)     $        (163,233)
Net loss per share - basic and diluted                         $             (0.20) $            (2.08) $                (0.53)   $           (3.98)
                         The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                         2




                                                                                                                                      App. 281
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 285 of 894 PageID 659
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Condensed Consolidated Statements of Comprehensive Loss
                                        For the Three and Nine Months ended September 30, 2018 and 2017
                                    (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
                                                                   Three Months ended September 30,           Nine Months ended September 30,
                                                                      2018                 2017                  2018                2017
Net loss                                                       $          (28,940)   $        (110,440)   $          (78,116)   $        (145,633)
Other comprehensive income (loss), net of tax:
Foreign currency translation adjustments                                   (2,492)                233                (3,639)                1,256
Unrealized pension actuarial gains (losses), net of tax                       140                (536)                  363                (1,500)
Comprehensive loss                                            $           (31,292) $         (110,743) $            (81,392)    $        (145,877)
                        The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                        3




                                                                                                                                    App. 282
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                     Page 286 of 894 PageID 660
Table of Contents
                                                               Exela Technologies, Inc. and Subsidiaries
                                                     Condensed Consolidated Statements of Stockholders’ Deficit
                                                       For the Nine Months ended September 30, 2018 and 2017
                                              (in thousands of United States dollars except share and per share amounts)
                                                                              (Unaudited)
                                                                                                                                   Accumulated Other
                                                                                                                                     Comprehensive
                                                                                                                                     Income (Loss)
                                                                                                                                Foreign      Unrealized
                                                                                                                                Currency       Pension
                                                                                                 Additional                                   Actuarial                          Total
                                   Common Stock         Preferred Stock        Treasury Stock     Paid-in       Equity-based   Translation     Losses,        Accumulated    Stockholders’
                                   Shares Amount        Shares   Amount       Shares Amount       Capital       Compensation   Adjustment     net of tax         Deficit        Deficit
Balances at December 31, 2016,
    effect of reverse acquisition
    (refer to Note 4)              64,024,557 $    6           — $        —        — $     — $       (57,395) $       27,342 $      (3,547) $      (12,339) $    (293,968) $      (339,901)
Net loss January 1 to September
    30, 2017                                                                                                                                                     (145,633)        (145,633)
Equity-based compensation                                                                                              4,446                                                         4,446
Foreign currency translation
    adjustment                                                                                                                       1,256                                           1,256
Net realized pension actuarial
    gains, net of tax                                                                                                                               (1,500)                         (1,500)
Merger recapitalization            16,575,443      2                                                  20,546                                                                        20,548
Shares issued to acquire Novitex
    (refer to Note 3)              30,600,000      3                                                 244,797                                                                       244,800
Issuance/Conversion of
    Quinpario shares               12,093,331      1                                                  22,358                                                                        22,359
Sale of common shares at July 12,
    2017                           18,757,942      3                                                 130,860                                                                       130,863
Issuance of Series A Preferred
    Stock                                              9,194,233          1                           73,553                                                                        73,554
Shares issued for advisory
    services and underwriting
    fees                            3,609,375                                                         28,573                                                                        28,573
Conversion of Series A Preferred
    Stock to common shares          3,667,803          (3,000,000)                                                                                                                      —
Shares issued for HandsOn
    Global Management contract
    termination fee                 1,250,000                                                         10,000                                                                        10,000
Equity issuance costs                                                                                 (7,649)                                                                       (7,649)
Adjustment for beneficial
    conversion feature of Series A
    preferred stock (refer to Note
    2)                                                                                                16,375                                                  (16,375)          —
Balances at September 30, 2017 150,578,451 $      15   6,194,233 $        1        — $     — $       482,018 $        31,788 $  (2,291) $       (13,839) $ (455,976) $      41,716
                                                                                                                               Accumulated Other
                                                                                                                                 Comprehensive
                                                                                                                                 Income (Loss)
                                                                                                                            Foreign
                                                                                                                            Currency      Unrealized
                                                                                                Additional                                 Pension                       Total
                                  Common Stock          Preferred Stock        Treasury Stock    Paid-in     Equity-based  Translation    Actuarial      Accumulated Stockholders’
                                                                                                                                         Losses, net of
                                 Shares     Amount Shares      Amount         Shares Amount      Capital    Compensation Adjustment           tax           Deficit     Deficit
Balances at December 31, 2017 150,529,151 $    1 5 6,194,233 $     1           49,300 $ (249) $     482,018 $      34,085 $       (194) $       (11,054) $ (514,628) $     (10,006)
Implementation of ASU 2014-
   09 (Note 2)                                                                                                                                                     (1,418)          (1,418)
Net loss January 1 to September
   30, 2018                                                                                                                                                       (78,116)         (78,116)
Equity-based compensation                                                                                              4,260                                                         4,260
Foreign currency translation
   adjustment                                                                                                                       (3,639)                                         (3,639)
Net realized pension actuarial
   gains, net of tax                                                                                                                                  363                              363
Stock options exercised            126,922                                                                              256                                                            256
Preferred shares converted to
   common                        1,986,767         (1,625,000)                                                                                                                          —
Shares Repurchased                (994,197)                            994,197   (4,899)                                                                                            (4,899)
Balances at September 30, 2018 151,648,643 $   1 5 4,569,233 $     1 1,043,497 $ (5,148) $           482,018 $        38,601 $      (3,833) $      (10,691) $    (594,162) $       (93,199)
                               The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                               4




                                                                                                                                                                       App. 283
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 287 of 894 PageID 661
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                                 Condensed Consolidated Statement of Cash Flows
                                     (in thousands of United States dollars except share and per share amounts)
                                                                     (Unaudited)
                                                                                                           Nine Months ended September 30,
                                                                                                              2018                2017
Cash flows from operating activities
Net loss                                                                                               $          (78,116)   $        (145,633)
Adjustments to reconcile net loss
   Depreciation and amortization                                                                                  109,428               70,779
   Fees paid in stock                                                                                                  —                23,875
   HGM Contract Termination Fee paid in stock                                                                          —                10,000
   Original issue discount and debt issuance cost amortization                                                      8,062                9,684
   Provision (recovery) for doubtful accounts                                                                       2,470                  451
   Deferred income tax benefit                                                                                     (3,689)             (37,186)
   Share-based compensation expense                                                                                 4,516                4,446
   Foreign currency remeasurement                                                                                  (2,040)                 777
   Gain on sale of Meridian                                                                                            —                  (588)
   Loss on sale of assets                                                                                           1,835                  508
   Fair value adjustment for interest rate swap                                                                    (5,456)                  —
   Change in operating assets and liabilities, net of effect from acquisitions
     Accounts receivable                                                                                           (6,374)              (2,784)
     Prepaid expenses and other assets                                                                             (5,770)                 189
     Accounts payable and accrued liabilities                                                                     (23,457)              48,745(1)
     Related party payables                                                                                        (3,689)               4,936
        Net cash used in operating activities                                                                      (2,280)             (11,801)(1)
Cash flows from investing activities
Purchases of property, plant and equipment                                                                        (14,077)              (7,001)
Additions to internally developed software                                                                         (3,080)              (6,348)
Additions to outsourcing contracts                                                                                 (5,427)              (8,574)
Proceeds from sale of Meridian                                                                                         —                 4,582
Cash acquired in Quinpario reverse merger                                                                              —                    91
Cash paid in acquisition, net of cash received                                                                     (6,513)            (423,428)
Proceeds on sale of assets                                                                                          1,095                   11
        Net cash used in investing activities                                                                     (28,002)            (440,667)
Cash flows from financing activities
Change in bank overdraft                                                                                               —                  (210)
Loss on extinguishment of debt                                                                                      1,067               35,512(2)
Proceeds from issuance of stock                                                                                        —               231,448
Repurchases of common stock                                                                                        (4,899)                  —
Proceeds from financing obligations                                                                                 3,068                3,040
Contribution from shareholders                                                                                         —                20,548
Proceeds from credit facility                                                                                      30,000            1,320,500
Retirement of previous credit facilities                                                                               —            (1,055,736)
Cash paid for debt issuance costs and debt discounts                                                               (1,094)             (39,837)
Cash paid for equity issue costs                                                                                   (7,500)                (149)
Borrowings from revolver and swing-line loan                                                                       30,000               72,600
Repayments from revolver and swing line loan                                                                      (30,000)             (72,500)
Principal payments on long-term obligations                                                                       (21,647)             (32,647)
        Net cash provided by (used in) financing activities                                                        (1,005)             482,569
Effect of exchange rates on cash                                                                                     (554)                 335
        Net increase (decrease) in cash and cash equivalents                                                      (31,842)              30,436(1)
Cash, restricted cash, and cash equivalents
Beginning of period                                                                                                81,489               34,253(1)
End of period                                                                                          $           49,647    $          64,689(1)
Supplemental cash flow data:
Income tax payments, net of refunds received                                                           $            5,296    $           2,673
Interest paid                                                                                                     136,396               60,347
Noncash investing and financing activities:
Assets acquired through capital lease arrangements                                                                  9,318                2,080
Leasehold improvements funded by lessor                                                                             1,565                   74
Issuance of common stock as consideration for Novitex                                                                  —               244,800
Accrued capital expenditures                                                                                        1,994                3,512
Accretion of dividend equivalents                                                                                      —                16,375
                                                 Note: Amounts may not foot due to rounding.

    (1) Balances for these items differ from previously reported balances due to the adoption of ASU no. 2016-18, Statement of Cash Flows:
         Classification of Certain Cash Receipts and Cash Payments (Topic 230), see Note 2.
    (2) Exela reclassified ‘Loss on extinguishment of debt’ from operating to financing activities due to the adoption of ASU no. 2016-15, Statement
         of Cash Flows: Classification of Certain Cash Receipts and Cash Payments, see Note 2.
                         The accompanying notes are an integral part of these condensed consolidated financial statements.
                                                                          5


                                                                                                                                    App. 284
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 288 of 894 PageID 662




                                                                       App. 285
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 289 of 894 PageID 663
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                    (Unaudited)
1. General
These condensed consolidated financial statements should be read in conjunction with the notes to the consolidated financial statements as of and
for the year ended December 31, 2017 included in the Exela Technologies, Inc. (the “Company,” “Exela,” “we,” “our” or “us”) annual report on Form
10-K for such period.
The accompanying condensed consolidated financial statements have been prepared using accounting principles generally accepted in the United
States of America (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Securities and Exchange Commission (“SEC”) Regulation S-X
as they apply to interim financial information. Accordingly, they do not include all of the information and notes required by GAAP for complete
financial statements. These accounting principles require us to use estimates and assumptions that impact the reported amounts of assets,
liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Actual results may differ from our estimates.
The condensed consolidated financial statements are unaudited, but in our opinion include all adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim period. The interim financial results are not necessarily indicative of results
that may be expected for any other interim period or the fiscal year.
Net Loss per Share
Earnings per share (“EPS”) is computed by dividing net loss available to holders of the Company’s Common Stock by the weighted average number
of shares of Common Stock outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or converted into Common Stock,
using the more dilutive of the two-class method or if-converted method in periods of earnings. The two-class method is an earnings allocation
method that determines earnings per share for Common Stock and participating securities. As the Company experienced net losses for the periods
presented, the impact of the Company’s Series A Convertible Preferred Stock (“Series A Preferred Stock”) was calculated based on the if-converted
method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their effect is anti-dilutive.
For the three and nine months ended September 30, 2018, outstanding shares of the Series A Preferred Stock, if converted would have resulted in an
additional 5,586,344 shares of Common Stock outstanding, but were not included in the computation of diluted loss per share as their effects were
anti-dilutive.
The Company was originally incorporated July 12, 2017 as a special purpose acquisition company under the name Quinpario Acquisition Corp 2
(“Quinpario”). The Company has not included the effect of 35,000,000 warrants sold in the Quinpario Initial Public Offering (“IPO”) in the
calculation of net income (loss) per share. Warrants are considered anti-dilutive and excluded when the exercise price exceeds the average market
value of the Company’s Common Stock price during the applicable period.
                                                                       Three Months ended September 30,             Nine Months ended September 30,
                                                                          2018                 2017                    2018                2017
Net loss attributable to common stockholders (A)                   $            (29,854)   $       (128,040)    $          (80,858)   $         (163,233)
Weighted average common shares outstanding - basic and
  diluted (B)                                                             151,663,670            61,584,175            152,010,290            41,018,724
Loss Per Share:
Basic and diluted (A/B)                                            $              (0.20)   $           (2.08)   $            (0.53)   $              (3.98)
                                                                            6




                                                                                                                                          App. 286
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 290 of 894 PageID 664
Table of Contents
                                                          Exela Technologies, Inc. and Subsidiaries
                                                 Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                         (Unaudited)
2. Recently Adopted Accounting Pronouncements
Effective January 1, 2018, the Company adopted Accounting Standards Update (“ASU”) no. 2014-09, Revenue from Contracts with Customers
(ASC 606). Under ASU 2014-09, revenue is recognized based on a five-step model. The core principle of the model is that revenue will be
recognized when the transfer of promised goods or services to customers is made in an amount that reflects the consideration to which the entity
expects to be entitled in exchange for those goods or services. The Company adopted this standard using the modified retrospective approach
applied to those contracts that were not completed as of January 1, 2018. The results for the reporting period beginning after January 1, 2018 are
presented in accordance with the new standard, although historical information has not been restated and continues to be reported under the
accounting standards and policies in effect for those periods. The adoption of ASC 606 did not have a material impact on the Company’s financial
position, results of operations and cash flows as of or for the period ended September 30, 2018, and we expect the impact of the adoption of the new
standard will be immaterial to our results of operations on an ongoing basis. The cumulative effect of accounting change recognized was $1.4
million recorded as an increase to beginning balance of accumulated deficit, and a corresponding reduction to Accounts Receivable, net. See Note
3 for additional disclosure.
Effective January 1, 2018, the Company adopted ASU no. 2016-15, (Topic 230): Statement of Cash Flows: Classification of Certain Cash Receipts
and Cash Payments, which adds or clarifies guidance on the presentation and classification of eight specific types of cash receipts and cash
payments in the statement of cash flows such as debt prepayment or extinguishment costs, settlement of contingent consideration arising from a
business combination, insurance settlement proceeds, and distributions from certain equity method investees, with the intent of reducing diversity
in practice. We applied the guidance retrospectively to all periods presented. Exela reclassified a loss on extinguishment of debt from operating
activities to financing activities in the third quarter of 2017 in the currently presented financial statements and the to be filed annual financial
statements ended December 31, 2018. The adoption had no impact on the Company’s financial position, results of operations, and cash flows for
the quarter ended September 30, 2018.
Effective January 1, 2018, the Company adopted ASU no. 2016-18, (Topic 230): Restricted Cash. Statement of Cash Flows: Restricted Cash. The
ASU addresses diversity in practice that exists in the classification and presentation of changes in restricted cash and requires that a statement of
cash flows explain the change during the period in the total of cash, cash equivalents, and amounts generally described as restricted cash or
restricted cash equivalents. We applied the guidance retrospectively to all periods presented. As a result of adopting the ASU no. 2016-18,
restricted cash is included in the balances of restricted cash, cash and cash equivalents presented in the Statement of Cash Flows for the nine
months ended September 30, 2018 and 2017. Adopting the standard increased the net change in cash and cash equivalents, which is reflected
within operating cash flows, by $11.4 million for the nine months ended September 30, 2017. Total Cash and cash equivalents for the Beginning of
period and End of period September 30, 2017 increased $25.9 million and $37.3 million due to the inclusion of restricted cash.
Effective January 1, 2018, the Company adopted ASU no. 2017-07, (Topic 715): Compensation Retirement Benefit; Improving the Presentation of
Net Periodic Pension Cost and Net Periodic Postretirement Benefit Cost. The amendments to this ASU require the service cost component of net
periodic benefit cost be reported in the same income statement line or lines as other compensation costs for employees. The other components of
net periodic benefit cost are required to be reported separately from service costs and outside a subtotal of income from operations. The new
standard requires retrospective application and allows a practical expedient that permits an employer to use the amounts disclosed in its pension
plan footnote for the prior comparative periods as the estimation basis for applying the retrospective presentation. Adoption of the standard
resulted in only the service cost being recorded to Cost of revenue; see Note 8 for the related impact.
                                                                               7




                                                                                                                                    App. 287
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 291 of 894 PageID 665
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                          (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                         (Unaudited)
Recently Issued Accounting Pronouncements
In February 2016, the FASB issued ASU no. 2016-02, Leases (842). This ASU increases transparency and comparability among organizations by
recognizing lease assets and lease liabilities on the balance sheet and disclosing key information about leasing arrangements. Since the issuance of
the original standard, the FASB has issued a subsequent update that provides a practical expedient for land easements (ASU 2018-01). The
amendments in this ASU are effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years and early
application is permitted. The Company has a significant amount of facilities and equipment leases and is currently evaluating the impact that
adopting this standard will have on the consolidated financial statements.
In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments — Credit Losses (Topic 326): Measurement of Credit Losses on Financial
Instruments, to replace the incurred loss impairment methodology under current U.S. GAAP with a methodology that reflects expected credit losses
and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. The Company will be
required to use a forward-looking expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating
to available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a reduction in the amortized cost
basis of the securities. The standard will be effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal
years. Adoption of the standard will be applied using a modified retrospective approach through a cumulative-effect adjustment to retained
earnings as of the effective date. The Company is currently in the early stages of evaluating the impact that adopting this standard will have on the
consolidated financial statements.
In January 2017, the FASB issued ASU 2017-04, Intangibles Goodwill and Other (Topic 350). Current guidance requires an entity that has not
elected the private company alternative for goodwill to perform a two-step test to determine the amount, if any, of goodwill impairment. In Step 1, an
entity compares the fair value of a reporting unit with its carrying amount, including goodwill. If the carrying amount of the reporting unit exceeds
its fair value, the entity performs Step 2 and compares the implied fair value of goodwill with the carrying amount of that goodwill for that reporting
unit. An impairment charge equal to the amount by which the carrying amount of goodwill for the reporting unit exceeds the implied fair value of
that goodwill is recorded, limited to the amount of goodwill allocated to that reporting unit. To address concerns over the cost and complexity of
the two-step goodwill impairment test, the amendments in this Update remove the second step of the test. An entity will apply a one-step
quantitative test and record the amount of goodwill impairment as the excess of a reporting unit’s carrying amount over its fair value, not to exceed
the total amount of goodwill allocated to the reporting unit. The new guidance does not amend the optional qualitative assessment of goodwill
impairment. The guidance is effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal years. The company
is currently in the early stages of evaluating the impact that adopting this standard will have on the consolidated financial statements.
In July 2017, the FASB issued ASU 2017-11, Earnings Per Share (Topic 260), Distinguishing Liabilities from Equity (Topic 480) and Derivatives
and Hedging (Topic 815): I. Accounting for Certain Financial Instruments with Down Round Features; II. Replacement of the Indefinite Deferral
for Mandatorily Redeemable Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
Interests with a Scope Exception. Part I of this ASU addresses the complexity of accounting for certain financial instruments with down round
features. Down round features are features of certain equity-linked instruments (or embedded features) that result in the strike price being reduced
on the basis of the pricing of future equity offerings. Current accounting guidance creates cost and complexity for entities that issue financial
instruments (such as warrants and convertible instruments) with down round features that require fair value measurement of the entire instrument
or conversion option. Part II of this ASU addresses the difficulty of navigating Topic 480, Distinguishing Liabilities from Equity,
                                                                              8




                                                                                                                                      App. 288
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 292 of 894 PageID 666
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                         (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
because of the existence of extensive pending content in the FASB Accounting Standards Codification. This pending content is the result of the
indefinite deferral of accounting requirements about mandatorily redeemable financial instruments of certain nonpublic entities and certain
mandatorily redeemable noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. This ASU is effective
for fiscal years, and interim periods within those years, beginning after December 15, 2018. The Company is currently in the early stages of
evaluating the impact that adopting this standard will have on the consolidated financial statements.
In August 2017, the FASB issued ASU No. 2017-12, Derivatives and Hedging (Topic 815); Targeted Improvements to Accounting for Hedging
Activities. The amendments in this ASU better align the risk management activities and financial reporting for these hedging relationships through
changes to both the designation and measurement guidance for qualifying hedging relationships and presentation of hedge results. The guidance
is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. The company is currently in the early
stages of evaluating the impact that adopting this standard will have on the consolidated financial statements.
In August 2018, the FASB issued ASU No. 2018-15, Intangibles, Goodwill, and Other - Internal Use Software (Subtopic 350-40): Customer’s
accounting for implementation costs incurred in a Cloud Computing Arrangement that is a service contract. The amendments in this Update
align the requirements for capitalizing implementation costs incurred in a hosting arrangement that is a service contract with the requirements for
capitalizing implementation costs incurred to develop or obtain internal-use software (and hosting arrangements that include an internal-use
software license). Accordingly, the amendments require an entity (customer) in a hosting arrangement that is a service contract to follow the
guidance in Subtopic 350-40 to determine which implementation costs to capitalize as an asset related to the service contract and which costs to
expense. The amendments also require the entity (customer) to expense the capitalized implementation costs of a hosting arrangement that is a
service contract over the term of the hosting arrangement, which includes reasonably certain renewals. The guidance is effective for fiscal years
beginning after December 15, 2019, and interim periods within those fiscal years. The company is currently in the early stages of evaluating the
impact that adopting this standard will have on the consolidated financial statements.
3. Significant Accounting Policies
The information presented below supplements the Significant Accounting Policies information presented in our 2017 Form 10-K, including Revenue
Recognition for the adoption of ASC 606, which became effective January 1, 2018. See our 2017 Form 10-K for a description of our significant
accounting policies in effect prior to the adoption of the new accounting standard.
Revenue Recognition
We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to transfer a distinct good or service to
the customer, and is the unit of account in ASC 606. Revenue is measured as the amount of consideration we expect to receive in exchange for
transferring goods or providing services. The contract transaction price is allocated to each distinct performance obligation and recognized as
revenue when, or as, the performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
primarily relating to the provision of business and transaction processing services within each of our segments. We do not have any significant
extended payment terms, as payment is received shortly after goods are delivered or services are provided.
                                                                            9




                                                                                                                                    App. 289
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 293 of 894 PageID 667
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                     (Unaudited)
        Nature of Services
Our primary performance obligations are to stand ready to provide various forms of business processing services, consisting of a series of distinct
services that are substantially the same and have the same pattern of transfer over time, and accordingly are combined into a single performance
obligation. Our promise to our customers is typically to perform an unknown or unspecified quantity of tasks and the consideration received is
contingent upon the customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price is variable.
We allocate the variable fees to the single performance obligation charged to the distinct service period in which we have the contractual right to
bill under the contract.
        Disaggregation of Revenues
The following tables disaggregate revenue from contracts by geographic region and by segment for the three and nine months ended September
30, 2018, and 2017:
                                                                                 Three months ended September 30,
                                                                    2018                                                   2017
                                                  ITPS               HS               LLPS                ITPS              HS               LLPS
United States                               $       248,055    $        56,776    $       18,941    $       223,555   $         56,405   $       21,969
Europe                                               52,602                 —                 —              30,505                 —                —
Other                                                 6,656                 —                 —               5,959                 —                —
Total                                       $       307,313    $        56,776    $       18,941    $       260,019   $         56,405   $       21,969
                                                                                 Nine months ended September 30,
                                                                    2018                                                   2017
                                                  ITPS               HS               LLPS                ITPS              HS               LLPS
United States                               $       782,870    $      171,722     $       65,476    $       427,675   $       173,548    $       66,930
Europe                                              146,242                —                  —              89,736                —                 —
Other                                                20,269                —                  —               8,146                —                 —
Total                                       $       949,381    $      171,722     $       65,476    $       525,557$          173,548    $       66,930
       Contract Balances
The following table presents contract assets and contract liabilities recognized at September 30, 2018 and December 31, 2017:
                                                                                          September 30,          December 31,
                                                                                              2018                   2017
                    Accounts receivable, net                                              $         253,986 $             229,704
                    Deferred revenues                                                                18,322                13,717
                    Costs to obtain and fulfill a contract                                           19,902                22,929
                    Customer deposits                                                                39,419                31,656
Accounts receivable, net includes $37.7 million and $27.9 million as of September 30, 2018 and December 31, 2017, respectively, representing
amounts not billed to customers. We have accrued the unbilled receivables for work performed in accordance with the terms of contracts with
customers.
Deferred revenues relate to payments received in advance of performance under a contract. A significant portion of this balance relates to
maintenance contracts or other service contracts where we received payments for upfront conversions or implementation activities which do not
transfer a service to the customer but rather are used in fulfilling the related performance obligations that transfer over time. The advance
consideration received from customers is deferred over the contract term. We recognized revenue of $12.1 million during the nine months ended
September 30, 2018 that had been deferred as of December 31, 2017.
                                                                              10




                                                                                                                                         App. 290
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 294 of 894 PageID 668
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
Costs incurred to obtain and fulfill contracts are deferred and expensed on a straight-line basis over the estimated benefit period. We recognized
$7.3 million of amortization for these costs in the first nine months of 2018 within depreciation and amortization expense. These costs represent
incremental external costs or certain specific internal costs that are directly related to the contract acquisition or transition activities and can be
separated into two principal categories: contract commissions and transition/set-up costs. Examples of such capitalized costs include hourly labor
and related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we recognize the incremental costs of obtaining
contracts as an expense when incurred if the amortization period would have been one year or less. These costs are included in Selling, general and
administrative expenses. The effect of applying this practical expedient was not material.
Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the amounts recorded as of
December 31, 2017 were used to pay for postage with the corresponding postage revenue being recognized during the nine months ended
September 30, 2018.
          Performance Obligations
At the inception of each contract, we assess the goods and services promised in our contracts and identify each distinct performance obligation.
The majority of our contracts have a single performance obligation, as the promise to transfer the individual goods or services is not separately
identifiable from other promises in the contracts. For the majority of our business and transaction processing service contracts, revenues are
recognized as services are provided based on an appropriate input or output method, typically based on the related labor or transactional volumes.
Certain of our contracts have multiple performance obligations, including contracts that combine software implementation services with post-
implementation customer support. For contracts with multiple performance obligations, we allocate the contract’s transaction price to each
performance obligation using our best estimate of the standalone selling price of each distinct good or service in the contract. The primary method
used to estimate standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of satisfying a
performance obligation and add an appropriate margin for that distinct good or service. We also use the adjusted market approach whereby we
estimate the price that customers in the market would be willing to pay. In assessing whether to allocate variable consideration to a specific part of
the contract, we consider the nature of the variable payment and whether it relates specifically to its efforts to satisfy a specific part of the contract.
Certain of our software implementation performance obligations are satisfied at a point in time, typically when customer acceptance is obtained.
When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable consideration. The nature of our
contracts give rise to variable consideration, including volume discounts, contract penalties, and other similar items that generally decrease the
transaction price. We estimate these amounts based on the expected amount to be provided to customers and reduce revenues recognized. We do
not anticipate significant changes to our estimates of variable consideration.
We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included in cost of revenue.
          Transaction Price Allocated to the Remaining Performance Obligations
In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied performance obligations for (1)
contracts with an original expected length of one year or less, and (2) contracts for which variable consideration relates entirely to an unsatisfied
performance obligation, which comprise the majority of our contracts. We have certain non-cancellable contracts where we receive a fixed monthly
fee in exchange for a series of distinct services that are substantially the same
                                                                             11




                                                                                                                                          App. 291
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 295 of 894 PageID 669
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                      (Unaudited)
and have the same pattern of transfer over time, with the corresponding remaining performance obligations as of September 30, 2018 in each of the
future periods below:
                                            Estimated Remaining Fixed Consideration for Unsatisfied
                                                            Performance Obligations
                                       2018                                             $           11,894
                                       2019                                                         35,726
                                       2020                                                         19,939
                                       2021                                                         11,385
                                       2022                                                          5,556
                                       2023 and thereafter                                           2,299
                                         Total                                          $           86,799
4. Business Combinations and Acquisitions
Novitex
On July 12, 2017, the Company consummated its business combination with SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc.
(“Novitex”, the “Novitex Business Combination”) pursuant to the Business Combination Agreement and Consent, Waiver and Amendment to the
Novitex Business Combination Agreement, dated February 21, 2017 and June 15, 2017. In connection with the Novitex Business Combination, the
Company acquired debt facilities and issued notes totaling $1.4 billion (refer to Note 6 — Long Term Debt and Credit Facilities). Proceeds from the
acquired debt were used to refinance the existing debt of SourceHOV, settle the outstanding debt of Novitex, and pay fees and expenses incurred in
connection with the Novitex Business Combination. Immediately following the Novitex Business Combination, there were 146,910,648 shares of
common stock, 9,194,233 shares of Series A Preferred Stock, and 35,000,000 warrants outstanding.
Under ASC 805, Business Combinations, SourceHOV was deemed the accounting acquirer based on the following predominant factors: it has the
largest portion of voting rights in the Company, the Board and Management has more individuals coming from SourceHOV than either Quinpario or
Novitex, SourceHOV was the largest entity by revenue and by assets, and the headquarters was moved to the SourceHOV headquarters location.
The Company acquired 100% of the equity of Novitex pursuant to the Business Combination Agreement by issuing 30,600,000 shares of common
stock of Exela to Novitex Parent, L.P.; the sole stockholder of Novitex Holdings, Inc. Total value of equity for the transaction was $244.8 million.
Additionally, as noted, the Company used proceeds from acquired debt to settle the outstanding debt of Novitex in the amount of $420.5 million,
and pay transaction related costs and interest on behalf of Novitex in the amount of $10.3 million and $1.0 million, respectively, which was
accounted for as part of consideration.
The following table summarizes the consideration paid for Novitex and the fair value of the assets acquired and liabilities assumed at the acquisition
date on July 12, 2017:
                                                                            12




                                                                                                                                     App. 292
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 296 of 894 PageID 670
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                          (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
           Assets Acquired:
              Cash and equivalents                                                                                    $            8,428
              Accounts receivable                                                                                                 87,474
              Inventory                                                                                                            1,245
              Prepaid expenses & other                                                                                            13,974
              Property and equipment, net                                                                                         60,657
              Identifiable intangible assets, net                                                                               251,060
              Deferred charges and other assets                                                                                    2,723
              Other noncurrent assets                                                                                                 93
              Goodwill, excess/deficient purchase price                                                                         406,060
              Total identifiable assets acquired                                                                      $        831,714
           Liabilities Assumed:
              Accounts payable                                                                                        $         (29,444)
              Short-term borrowings and current portion of long term debt                                                        (11,335)
              Accrued liabilities                                                                                               (30,432)
              Advanced billings and customer deposits                                                                           (18,926)
              Long term debt                                                                                                    (15,704)
              Deferred taxes                                                                                                    (46,991)
              Other liabilities                                                                                                   (2,226)
              Total liabilities assumed                                                                               $       (155,058)
              Total Consideration                                                                                     $        676,656
The identifiable intangible assets include customer relationships, non-compete agreements, internally developed software, and trademarks and
trade names. Customer relationships and non-compete agreements were valued using the Income Approach, specifically the Multi-Period Excess
Earnings method. Trademarks and trade names were valued using the Income Approach, specifically the Relief-from-Royalty method. Internally
developed software was valued based on costs incurred related to Connect Platform. All of these intangibles acquired represent a Level 3
measurement as they are based on unobservable inputs reflecting Management’s own assumptions about the inputs used in pricing the asset or
liability at fair value.
                                                                                                     Weighted Average
                                                                                                    Useful Life (in years)          Fair Value
Trademark and trade name - Novitex                                                                                     9.5    $                18,000
Customer relationships                                                                                                16.0                    230,000
Inernally developed software - Connect Platform                                                                        5.0                      1,710
Non-compete agreements                                                                                                 1.0                      1,350
                                                                                                                               $              251,060
As of the date of the Novitex Business Combination, the weighted-average useful life of total identifiable intangible assets acquired in the Novitex
Business Combination, excluding goodwill, was 15.4 years.
Through the acquisition of Novitex, we continue to pursue revenue synergies, leverage brand awareness, generate greater free cash flow, expand
the existing Novitex sales channels, and increase utilization of the existing workforce. The Company also anticipates continued opportunity for
growth through the ability to leverage additional future services and capabilities. Our anticipation of synergies and leveraging existing brand
awareness, among other factors, contributed to a purchase price in excess of the estimated fair value of Novitex’s identifiable net assets assumed,
and as a result, the Company has recorded goodwill in connection with this acquisition. Approximately $14.0 million of the
                                                                            13




                                                                                                                                     App. 293
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 297 of 894 PageID 671
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                       (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
goodwill recorded was tax deductible, which was carried over from the tax basis of the seller. Since the acquisition date of July 12, 2017, $292.1
million of revenue and $17.5 million of net loss were included in our consolidated revenues and net loss, respectively, for Novitex for the year ended
December 31, 2017. For the three and nine months ended September 30, 2018 Exela recognized $162.6 million and $512.7 million in revenue related to
Novitex in the Consolidated Statement of Operations. These results are included in the ITPS segment.
Transaction Costs
The Company incurred approximately $60.0 million in advisory, legal, accounting and management fees in conjunction with the Novitex Business
Combination as of December 31, 2017, excluding contract cancellation and advising fees to HandsOn Global Management (“HGM”) of $23.0 million.
Additionally, $7.6 million was incurred related to equity issuance costs and $40.9 million was incurred in debt issuance costs. No transaction costs
were incurred in the nine months ended September 30, 2018.
Restructuring Charges
In February 2017, Management performed a strategic review of human resources at Novitex for the purpose of assessing the business need for their
employment and for the purpose of quantifying the synergies resulting from the acquisition. As a result, in June 2017, representatives of
SourceHOV and HGM Group communicated the termination of certain executives and non-executive Novitex employees. There were no
restructuring charges incurred in the nine months ended September 30, 2018 and $4.7 million were incurred during the nine months ended
September 30, 2017.
The Company determined that costs associated with termination benefits should be accounted for separately from the acquisition, as a post
combination expense of the combined entity because the expense was incurred for the benefit of the combined entity. In connection with the
closing of the Novitex Business Combination in the third quarter of 2017 the Company recorded severance expense in the amount of $5.3 million
related to the impacted executives and $0.1 million related to other terminations in the statement of operations. Severance expense was $0.4 million
for the nine months ended September 30, 2018.
Asterion
On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion Business Combination”), a well-
established provider of technology driven business process outsourcing, document management and business process automation across Europe.
The purchase price was approximately $19.5 million. The acquisition comes with minimal customer overlap and is strategic to expanding Exela’s
European business.
The acquired assets and assumed liabilities of Asterion were recorded at their estimated fair values. The purchase price allocation for Asterion is
preliminary for estimates for items such as income taxes and subject to change within the respective measurement period, which will not extend
beyond one year from the acquisition date. Measurement period adjustments will be recognized in the reporting period in which the adjustment
amounts are determined.
The following table summarizes the consideration paid for Asterion and the preliminary fair value of the assets acquired and liabilities assumed at
the acquisition date on April 10, 2018:
                                                                           14




                                                                                                                                     App. 294
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 298 of 894 PageID 672
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                        (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                     (Unaudited)
         Assets Acquired:
            Cash and cash equivalents                                                                                $           15,323
            Accounts receivable                                                                                                  18,123
            Other current assets                                                                                                   2,282
            Inventories, net                                                                                                       1,137
            Property, plant, and equipment, net                                                                                    4,747
            Deferred income tax assets                                                                                             6,317
            Other noncurrent assets                                                                                                  522
            Intangible assets, net                                                                                                 3,525
            Goodwill                                                                                                               1,493
            Total identifiable assets acquired                                                                       $           53,469
         Liabilities Assumed:
            Accounts payable                                                                                         $            (6,583)
            Income tax payable                                                                                                        (5)
            Accrued liabilities                                                                                                   (7,718)
            Accrued compensation and benefits                                                                                     (7,079)
            Deferred revenue                                                                                                        (880)
            Current portion of long term debt                                                                                       (664)
            Current capital lease obligations                                                                                       (331)
            Customer deposits                                                                                                       (462)
            Pension liability                                                                                                     (7,134)
            Other long-term liabilities                                                                                           (1,324)
            Deferred income tax liabilities                                                                                       (1,171)
            Capital lease obligations, net of current maturities                                                                    (650)
            Total liabilities assumed                                                                                $          (34,001)
            Total Consideration                                                                                      $           19,468
The majority of identifiable intangible assets consisted of customer relationships. Customer relationships were valued using the Income Approach,
specifically the Multi-Period Excess Earnings method. This intangible acquired represents a Level 3 measurement as it is based on unobservable
inputs reflecting Management’s own assumptions about the inputs used in pricing the asset at fair value.
                                                                                               Weighed Average
                                                                                              Useful Life (in years)         Fair Value
     Customer Relationships                                                                                       9.5    $                3,516
Through the acquisition of Asterion, we expect to leverage brand awareness, strengthen margins, and expand the existing Asterion sales channels.
These factors, among others, contributed to a purchase price in excess of the estimated fair value of Asterion’s identifiable net assets assumed, and
as a result, the Company has recorded goodwill in connection with this acquisition. For the three and nine months ended September 30, 2018 Exela
recognized $18.9 million and $39.8 million in revenue related to Asterion in the Consolidated Statement of Operations.
                                                                          15




                                                                                                                                    App. 295
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                           Page 299 of 894 PageID 673
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                             (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
5. Intangibles Assets and Goodwill
Intangibles
Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the following:
                                                                                                                           September 30, 2018
                                                                                                  Gross Carrying           Accumulated
                                                                                                   Amount (a)              Amortization       Intangible Assets, Net
Customer relationships                                                                        $           507,950      $          (176,967)    $                 330,983
Developed technology                                                                                       89,053                  (85,096)                        3,957
Trade names                                                                                                13,100                   (2,326)                       10,774
Costs to obtain and fulfill a contract                                                                     44,406                  (24,504)                       19,902
Internally developed software                                                                              32,518                   (5,343)                       27,175
Trademarks                                                                                                 23,379                  (17,890)                        5,489
Non compete agreements                                                                                      1,350                   (1,350)                           —
Intangibles, net                                                                              $           711,756      $          (313,476)    $                 398,280
                                                                                                                           December 31, 2017
                                                                                                  Gross Carrying           Accumulated
                                                                                                   Amount (a)              Amortization      Intangible Assets, Net
Customer relationships                                                                        $           504,643      $          (135,962)    $                 368,681
Developed technology                                                                                       89,076                  (77,103)                       11,973
Trade names (b)                                                                                            13,100                       —                         13,100
Costs to obtain and fulfill a contract                                                                     40,456                  (17,526)                       22,930
Internally developed software                                                                              28,254                   (2,597)                       25,657
Trademarks                                                                                                 23,370                   (1,446)                       21,924
Non compete agreements                                                                                      1,350                     (631)                          719
Intangibles, net                                                                              $           700,249      $          (235,265)    $                 464,984

 (a) Amounts include intangible assets acquired in business combinations
 (b) The carrying amount of trade names is net of accumulated impairment losses of $39.3 million recognized in 2017.
Goodwill
Goodwill by reporting segment consists of the following:
                                                                                                                                         Currency
                                                                                                                                        translation
                                                                      Goodwill                Additions            Reductions           adjustments         Goodwill (a)
ITPS                                                              $        159,394        $         406,522(b)              —      $             299    $        566,215
HC                                                                          86,786                       —                  —                     —               86,786
LLPS                                                                       127,111                       —             (32,787)(c)                —               94,324
Balance as of December 31, 2017                                   $        373,291        $         406,522    $       (32,787)    $             299    $        747,325
ITPS                                                                       566,215        $           2,541(d)                     $            (104)            568,652
HC                                                                          86,786                                                                                86,786
LLPS                                                                        94,324                                                                                94,324
Balance as of September 30, 2018                                  $        747,325        $           2,541   $              —      $           (104)   $        749,762

(a) The goodwill amount for all periods presented is net of accumulated impairment losses of $137.9 million.
(b) Addition to goodwill is due to the Novitex Business Combination. Refer to Note 4.
(c) The reduction in goodwill is due to $30.1 million for impairment recorded in the fourth quarter of 2017 and $2.7 million for the sale of Meridian Consulting Group,
LLC in the first quarter of 2017.
                                                                                     16




                                                                                                                                                        App. 296
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 300 of 894 PageID 674
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                              (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
(d) Addition to goodwill due to the Asterion Business Combination (Refer to Note 4) and an immaterial acquisition in the third quarter.
6. Long-Term Debt and Credit Facilities
Senior Secured Notes
On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior Secured Notes due 2023 with an
original issue discount (“OID”) of $22.5 million (the “Notes”). The Notes are guaranteed by certain subsidiaries of the Company. The Notes bear
interest at a rate of 10.0% per year. The Company pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15,
2018. The Notes will mature on July 15, 2023.
Debt Refinancing
Upon the closing of the Novitex Business Combination on July 12, 2017, the $1,050.7 million outstanding balance of SourceHOV related debt
facilities and the $420.5 million outstanding balance of Novitex debt facilities were paid off using proceeds from the Credit Agreement and issuance
of the Notes.
In accordance with ASC 470 — Debt — Modifications and Extinguishments, as a result of certain lenders that participated in SourceHOV’s debt
structure prior to the refinancing and the Company’s debt structure after the refinancing, it was determined that a portion of the refinancing of
SourceHOV’s First lien secured term loan and Second lien secured term loan (“Original Term Loans”) would be accounted for as a debt
modification, and the remaining would be accounted for as an extinguishment. The Company incurred $28.9 million in debt issuance costs related to
the new secured term loan, of which $2.8 million was third party costs. The Company expensed $1.1 million of costs related to the modified debt and
capitalized the remaining $27.8 million in the third quarter of 2017. The Company wrote off $30.5 million of the unamortized issuance costs and
discounts associated with the retirement of SourceHOV’s credit facilities during the third quarter of 2017. The Company has approximately $3.3
million and $3.5 million of remaining unamortized debt issuance costs and debt discounts, respectively, associated with the modified portion of the
Original Term Loans that will be amortized over the term of the new term loan, which are presented on the balance sheet as a contra-debt liability.
The Company incurred a $5.0 million prepayment penalty related the Company’s Original Term Loans that was recorded as a loss on extinguishment
of debt in the third quarter of 2017.
The proceeds of the new debt financing were also used to pay fees and expenses incurred in connection with the Novitex Business Combination
and for general corporate purposes.
Senior Credit Facilities
On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands Branch,
Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary
of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, a (i) $350.0 million senior secured term loan
maturing July 12, 2023 with an OID of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022, none of which is
currently drawn. As of September 30, 2018 and December 31, 2017, the Company had outstanding irrevocable letters of credit totaling approximately
$20.6 million and $20.9 million, respectively, under the senior secured revolving facility.
The Credit Agreement provides for the following interest rates for borrowings under the senior secured term facility and senior secured revolving
facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in each case plus
an applicable margin. The initial applicable margin for the senior
                                                                            17




                                                                                                                                        App. 297
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 301 of 894 PageID 675
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                               (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                         (Unaudited)
secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the
senior secured revolving facility is 7.0% with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin
for borrowings under the senior secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is
subject to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following the closing date, of 0.6% of
the aggregate principal amount for each of the first eight payments and 1.3% of the aggregate principal amount for payments thereafter, with any
balance due at maturity.
Term Loan Repricing
On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured credit facilities (the “Repricing”).
The Repricing was accomplished pursuant to a First Amendment to First Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018,
by and among the Company’s subsidiaries Exela Intermediate Holdings LLC, Exela Intermediate, LLC, each “Subsidiary Loan Party” listed on the
signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party thereto, whereby the Company borrowed
$343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing senior secured term loans.
In accordance with ASC 470 — Debt — Modifications and Extinguishments, as a result of certain lenders that participated in Exela’s debt structure
prior to the Term Loan Repricing and the Company’s debt structure after the refinancing, it was determined that a portion of the refinancing of
Exela’s senior secured credit facilities would be accounted for as a debt modification, and the remaining would be accounted for as an
extinguishment. The company incurred $1.0 million in new debt issuance costs related to the refinancing, of which $1.0 million was expensed
pursuant to modification accounting. The proportion of debt that was extinguished resulted in a write off of previously recognized debt issue costs
of $0.1 million. Additionally, for the new lenders who exceeded the 10% test, less than $0.1 million was recorded as additional debt issue costs. All
unamortized costs and discounts will be amortized over the life of the new term loan using the effective interest rate of the term loan.
The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate determined by reference to the
costs of funds for Eurodollar deposits for the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.00%
floor, or (b) a base rate determined by reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month
adjusted LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The interest rates
applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing senior secured term loans that
were incurred on July 12, 2017 pursuant to the Credit Agreement. The Repricing Term Loans will mature on July 12, 2023, the same maturity date as
the existing senior secured term loans.
Incremental Term Loan
On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans (the “Incremental Term Loans”)
under the First Amendment. The proceeds of the Incremental Term Loans may be used by the Company for general corporate purposes and to pay
fees and expenses in connection with the First Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for
the Repricing Term Loans.
The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans (collectively, the “Term Loans”) at any time,
without prepayment premium or penalty, except in connection with a repricing event as described in the following sentence, subject to customary
“breakage” costs with respect to LIBOR rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing
amendment, in either case, that constitutes a “repricing event” applicable to the Term Loans
                                                                              18




                                                                                                                                       App. 298
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 302 of 894 PageID 676
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                              (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
resulting in a lower yield occurring at any time during the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or
fee, as applicable.
Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans and the Incremental Term Loans are
consistent with the terms, conditions and covenants that were applicable to the Existing Term Loans under the First Lien Credit. The Repricing and
issuance of the Incremental Term Loans resulted in a partial debt extinguishment, for which Exela recognized $1.1 million in debt extinguishment
costs in the third quarter of 2018.
Long-Term Debt Outstanding
As of September 30, 2018 and December 31, 2017, the following long-term debt instruments were outstanding:
                                                                                                                 September 30,          December 31,
                                                                                                                     2018                   2017
Other (a)                                                                                                    $            17,906    $           17,534
First lien credit agreement (b)                                                                                          336,684               308,825
Senior secured notes (c)                                                                                                 973,356               970,300
Total debt                                                                                                             1,327,946             1,296,659
Less: Current portion of long-term debt                                                                                  (20,062)              (20,565)
Long-term debt, net of current maturities                                                                    $         1,307,884    $        1,276,094

(a) Other debt represents the Company’s outstanding loan balances associated with various hardware and software purchases along with loans
       entered into by subsidiaries of the Company.
(b) Net of unamortized original issue discount and debt issuance costs of $8.7 million and $25.7 million as of September 30, 2018 and $9.9 million and
       $29.1 million as of December 31, 2017.
(c) Net of unamortized debt discount and debt issuance costs of $19.0 million and $7.6 million as of September 30, 2018 and $21.2 million and $8.5
       million as of December 31, 2017.
7. Income Taxes
The Company applies an estimated annual effective tax rate (“ETR”) approach for calculating a tax provision for interim periods, as required under
U.S. GAAP. The Company recorded an income tax benefit of $0.7 million and $37.0 million for the three months ended September 30, 2018 and 2017,
respectively. The Company recorded an income tax expense of $4.9 million and an income tax benefit of $32.9 million for the nine months ended
September 30, 2018 and 2017, respectively.
The Company’s ETR of 2.5% and (6.7%) for the three and nine months ended September 30, 2018, respectively, differed from the expected U.S.
statutory tax rate of 21.0% and was primarily impacted by permanent tax adjustments, state and local current expense, foreign operations, and
valuation allowances, including valuation allowances on a portion of the Company’s deferred tax assets on U.S. disallowed interest expense
carryforward’s created by the provisions of The Tax Cuts and Jobs Act (“TCJA”).
The Company’s ETR of 25.1% and 18.4% for the three and nine months ended September 30, 2017, respectively, differed from the U.S. statutory tax
rate of 35.0%, and was primarily impacted by permanent tax adjustments (primarily transaction costs), Meridian goodwill impairment, foreign
operations, Indian prior year tax expense true-up, and a valuation allowance against certain domestic deferred tax assets that are not more-likely-
than-not to be realized.
                                                                           19




                                                                                                                                        App. 299
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 303 of 894 PageID 677
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                               (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                        (Unaudited)
The TCJA subjects a US shareholder to tax on Global Intangible Low-taxed Income (“GILTI”) earned by certain foreign subsidiaries. The FASB Staff
Q&A, Topic 740, No. 5, Accounting for GILTI, states that an entity can make an accounting policy election to either recognize deferred taxes for
temporary basis differences expected to reverse as GILTI in future years or provide for the tax expense related to GILTI in the year the tax is incurred
as a period expense only. Our accounting policy election with respect to the new GILTI Tax rules will depend, in part, on analyzing our global
income to determine whether we can reasonably estimate the tax impact. We are interpreting the provisions included in the recently proposed GILTI
regulations issued by the U.S. Treasury Department which may impact our GILTI calculation. Given the complexity of the GILTI provisions, we are
still evaluating the effects of the GILTI provisions and have not yet determined our accounting policy. At September 30, 2018, because we are still
evaluating the GILTI provisions and our analysis of future taxable income that is subject to GILTI, we have included GILTI related to current-year
operations only in our annual effective ETR and have not provided additional GILTI on deferred items.
Additionally, on August 1, 2018, the U.S. Treasury Department released proposed regulations covering the one-time transition tax on undistributed
foreign earnings, which was enacted as part of the TCJA. We evaluated the issuance of the new guidance to our provisional amounts related to the
transition tax that were initially recorded in our overall tax provision for the year ended December 31, 2017 and determined there are no changes to
our prior estimates of the one-time transition tax as a result of the proposed regulations. We will continue to refine our provisional estimates for our
computations as information is made available.
As of September 30, 2018, there were no material changes to either the nature or the amounts of the uncertain tax positions previously determined
for the year ended December 31, 2017. The Company’s valuation allowances have increased by approximately $18.5 million from December 31, 2017
to September 30, 2018 due largely to effects of TCJA relating to interest expense.
During the fourth quarter the Company filed its 2017 U.S. federal income tax return for the year ended December 31, 2017. The impact of the 2017 tax
return to provision adjustments included changes in estimates to our previously recognized one-time transition tax on undistributed foreign
earnings that resulted in a reduction of our US federal net operating loss carryforwards by $6.7 million ($1.4 million tax effected at the newly enacted
US federal rate of 21%) and also decreased our federal valuation allowance by the same amount resulting in no net effect to the tax provision. As of
September 30, 2018 the Company has not finalized its accounting for the income tax effects of the TCJA and will continue to analyze the impact of
the proposed regulations covering the one-time transition tax during the SAB 118 measurement period.
8. Employee Benefit Plans
German Pension Plan
The Company’s subsidiary in Germany provides pension benefits to certain retirees. Employees eligible for participation include all employees who
started working for the Company prior to September 30, 1987 and have finished a qualifying period of at least 10 years. The Company accrues the
cost of these benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
measurement date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.
U.K. Pension Plan
The Company’s subsidiary in the United Kingdom provides pension benefits to certain retirees and eligible dependents. Employees eligible for
participation included all full-time regular employees who were more than three years from retirement prior to October 2001. A retirement pension or
a lump-sum payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the cost of these
benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement date for
this plan.
Tax Effect on Accumulated Other Comprehensive Loss
As of September 30, 2018 and December 31, 2017, the Company recorded actuarial losses of $10.7 million and $11.1 million in accumulated other
comprehensive loss on the condensed consolidated balance sheets, respectively, which is net of a deferred tax benefit of $2.0 million.
                                                                              20




                                                                                                                                       App. 300
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 304 of 894 PageID 678
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                            (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                    (Unaudited)
Pension Expense
The components of the net periodic benefit cost are as follows:
                                                                      Three Months ended September 30,             Nine Months ended September 30,
                                                                         2018                 2017                    2018                2017
Service cost                                                      $               27     $                2    $               56    $                6
Interest cost                                                                    569                    585                 1,686                 1,708
Expected return on plan assets                                                  (701)                  (610)               (2,076)               (1,782)
Amortization:
Amortization of prior service cost                                                  (34)                 (34)                 (102)                 (99)
Amortization of net (gain) loss                                                     433                  529                 1,294                1,546
Net periodic benefit cost                                          $                294    $             472   $               858 $              1,379
Upon adopting ASU no. 2017-07 as described in Note 2, the Company now records pension interest cost within Interest expense, net. Expected
return on plan assets, amortization of prior service costs, and amortization of net losses are recorded within Other income, net. Service cost is
recorded within Cost of revenue.
Employer Contributions
The Company’s funding of employer contributions is based on governmental requirements and differs from those methods used to recognize
pension expense. The Company made contributions of $2.3 million to its pension plans during the nine months ended September 30, 2018 and 2017.
The Company has funded the pension plans with the required contributions for 2018 based on current plan provisions.
9. Commitments and Contingencies
Appraisal Demand
On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV common stock, filed a
petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV
Holdings, Inc., C.A. No. 2017-0673-JRS (the “Appraisal Action”). The Appraisal Action arises out of the Novitex Business Combination, which
gave rise to appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination of the fair
value of their shares at the time of the Novitex Business Combination; an order that SourceHOV pay that value to the petitioners, together with
interest at the statutory rate; and an award of costs, attorneys’ fees, and other expenses.
On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The parties have commenced
discovery. Trial is currently scheduled for June 2019. At this stage of the litigation, the Company is unable to predict the outcome of the Appraisal
Action or estimate any loss or range of loss that may arise from the Appraisal Action. Pursuant to the terms of the Novitex Business Combination
Agreement, if such appraisal rights are perfected, a corresponding portion of shares of our Common Stock issued to Ex-Sigma 2 LLC, our principal
stockholder, will be forfeited at such time as the PIPE Financing (as defined in the Consent, Waiver and Amendment dated June 15, 2017) is repaid.
The Company intends to vigorously defend against the Appraisal Action.
10. Fair Value Measurement
Assets and Liabilities Measured at Fair Value
The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts payable approximated their
fair value as of September 30, 2018 and December 31, 2017
                                                                            21




                                                                                                                                         App. 301
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 305 of 894 PageID 679
Table of Contents
                                                        Exela Technologies, Inc. and Subsidiaries
                                               Notes to the Condensed Consolidated Financial Statements
                              (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                      (Unaudited)
due to the relative short maturity of these instruments. Management estimates the fair values of the secured term loan and secured notes at
approximately 101.5% and 106.4% respectively, of the respective principal balance outstanding as of September 30, 2018. The carrying value
approximates the fair value for the long-term debt. Other debt represents the Company’s outstanding loan balances associated with various
hardware and software purchases along with loans entered into by subsidiaries of the Company and as such, the cost incurred would approximate
fair value. Property and equipment, intangible assets, capital lease obligations, and goodwill are not required to be re-measured to fair value on a
recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such evaluation indicates that impairment exists, the
respective asset is written down to its fair value.
The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the debt, the Company’s credit
rating, and the current risk-free rate. The Company’s contingent liabilities related to prior acquisitions are re-measured each period and represent a
Level 2 measurement as it is based on using an earn out method based on the agreement terms.
The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments as of September 30, 2018 and
December 31, 2017:
                                                               Carrying            Fair                         Fair Value Measurements
As of September 30, 2018                                       Amount              Value              Level 1            Level 2           Level 3
Recurring and nonrecurring assets and liabilities:
Acquisition contingent liability                           $           721                721                   —                  —                 721
Long-term debt                                                   1,307,884          1,438,469                               1,438,469
Interest rate swap asset                                   $         6,753              6,753                   —               6,753
                                                               Carrying            Fair                         Fair Value measurements
As of December 31, 2017                                        Amount              Value              Level 1            Level 2           Level 3
Recurring and nonrecurring assets and liabilities:
Acquisition contingent liability                            $           721                721                  —                —                 721
Long-term debt                                                    1,276,094          1,308,478                            1,308,478
Interest rate swap asset                                    $         1,297              1,297                  —             1,297
The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liability are the discount rate, growth
assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate would have resulted in a lower (higher) fair value
measurement. Significant increases (decreases) in the forecasted financial information would have resulted in a higher (lower) fair value
measurement. For all significant unobservable inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs
would not necessarily result in a directionally similar change in the other based on the current level of billings.
The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for which a reconciliation is
required:
                                                                                            September 30,           December 31,
                                                                                                2018                    2017
                    Balance as of Beginning of Period                                   $              721      $             721
                    Payments/Reductions                                                                 —                      —
                    Balance as of End of Period                                         $              721      $             721
                                                                             22




                                                                                                                                        App. 302
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 306 of 894 PageID 680
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                             (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
11. Stock-Based Compensation
At closing of the Novitex Business Combination, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding under its 2013 Long Term
Incentive Plan (“2013 Plan”). Simultaneous with the closing of the Novitex Business Combination, the 2013 Plan, as well as all vested and unvested
RSUs under the 2013 Plan were assumed by Ex-Sigma, LLC (“ExSigma”), an entity formed by the former SourceHOV equity holders, which is also
the Company’s principal stockholder. In accordance with U.S. GAAP, the Company continues to incur compensation expense related to the 9,880
unvested RSUs as of July 12, 2017 on a straight-line basis until fully vested, as the recipients of the RSUs are employees of the Company. Subject
to continuous employment and other terms of the 2013 Plan, all remaining unvested RSUs with an initial vesting period of 3 or 4 years will vest in
April 2019. As of September 30, 2018 there are 2,675 nonvested shares related to the 2013 Plan with a weighted average remaining contractual life of
.58 years and a weighted average aggregate intrinsic value per share of $1,633.
Exela 2018 Stock Incentive Plan
On January 17, 2018, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides for the grant of incentive and
nonqualified stock options, restricted stock, restricted stock units, stock appreciation rights, performance awards, and other stock-based
compensation to eligible participants. Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value
per share of the underlying stock at the grant date. The vesting period for each option award is established on the grant date, and the options
generally expire 10 years from the grant date. The Company is authorized to issue up to 8,323,764 shares of Common Stock under the 2018 plan.
Restricted Stock Unit Grants
Restricted stock awards generally vest ratably over a one to two year period. Shares of restricted stock granted under the 2018 plan are considered
issued and outstanding at the date of grant and have the same voting rights as other outstanding common stock. Restricted stock units are subject
to forfeiture if employment terminates prior to vesting and are expensed ratably over the vesting period.
A summary of the status of restricted stock units related to the 2018 Plan as of September 30, 2018 is presented as follows:
                                                                                    Weighted            Average Remaining
                                                              Number of           Average Grant          Contractual Life             Aggregate
                                                               Shares             Date Fair Value            (Years)              Intrinsic Value ($)
Shares granted                                                     1,020,220 $                283.1
Shares forfeited                                                          —
Shares vested                                                       (126,923)
Nonvested at September 30, 2018                                      893,297 $                283.1                       1.00 $                  4,598
Options
Options are granted at not less than fair market value on the date of grant and expire no later than ten years after the date of grant. Options granted
under the 2018 Plan generally require no less than a two or four year ratable vesting period. Stock option activity in the first nine months of 2018 is
summarized in the following table:
                                                                          23




                                                                                                                                       App. 303
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 307 of 894 PageID 681
Table of Contents
                                                     Exela Technologies, Inc. and Subsidiaries
                                            Notes to the Condensed Consolidated Financial Statements
                            (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                    (Unaudited)
                                                                                   Weighted             Average Remaining
                                                                                   Average               Contractual Life              Aggregate
                                                            Outstanding          Exercise Price              (Years)               Intrinsic Value ($)
Granted                                                            3,570,300 $                 6.06
Exercised                                                                 —
Canceled                                                                  —
Expired
Balance at September 30, 2018                                      3,570,300 $                 6.06                         3.14 $                  9,590
As of September 30, 2018, there was approximately $17.0 million of total unrecognized compensation expense related to non-vested awards for the
2013 Plan and 2018 Plan, which will be recognized over the respective service period.
Stock-based compensation expense is recorded within Selling, general, and administrative expenses. The Company incurred total compensation
expense of $4.5 million and $1.6 million related to the 2013 Plan and 2018 Plan awards for the three and nine months ended September 30, 2018.
12. Stockholders’ Equity
The following description summarizes the material terms and provisions of the securities that the Company has authorized.
Common Stock
The Company is authorized to issue 1,600,000,000 shares of common stock, par value $0.0001 per share. At September 30, 2018 the Company had
151,648,643 shares of common stock outstanding. Except as otherwise required by law or as otherwise provided in any certificate of designation for
any series of preferred stock, the holders of Exela Common Stock possess all voting power for the election of Exela’s directors and all other matters
requiring stockholder action and will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of Exela
Common Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Exela Common Stock will be entitled to
receive such dividends and other distributions, if any, as may be declared from time to time by the board of directors in its discretion out of funds
legally available therefor and shall share equally on a per share basis in such dividends and distributions. The holders of the common stock have
no conversion, preemptive or other subscription rights and there are no sinking fund or redemption provisions applicable to the common stock.
Preferred Stock
The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be
determined from time to time by the Board of Directors. At September 30, 2018, the Company had 4,569,233 shares of Series A Preferred Stock
outstanding. The par value of Series A Preferred Stock is $0.0001 per share. Each share of Series A Convertible Preferred Stock will be convertible at
the holder’s option, at any time after the six-month anniversary and prior to the third anniversary of the issue date, initially into 1.2226 shares of
Exela Common Stock.
Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of the Liquidation Preference per
share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue date until the third anniversary of the issue date, the amount
of all accrued but unpaid dividends on the Series A Preferred Stock will be added to the Liquidation Preference without any action by the
Company’s board of directors. For the three and nine months ended September 30, 2018 this amount was $0.9 million and $2.7 million, respectively,
as reflected on the Consolidated
                                                                            24




                                                                                                                                        App. 304
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 308 of 894 PageID 682
Table of Contents
                                                         Exela Technologies, Inc. and Subsidiaries
                                                Notes to the Condensed Consolidated Financial Statements
                               (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                       (Unaudited)
Statement of Operations. The cumulative accrued but unpaid dividends of the Series A Preferred Stock since their inception on July 12, 2017 is $5.2
million. The per share average of cumulative preferred dividends is 0.6 dollars.
Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by adding to the Liquidation Preference
or paid in cash, or a combination thereof. In addition, holders of the Series A Preferred Stock will participate in any dividend or distribution of cash
or other property paid in respect of the Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions
that trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series A Preferred Stock had
been converted into Common Stock immediately prior to the date on which such holders of the Common Stock became entitled to such dividend or
distribution.
Treasury Stock
On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback Program”), pursuant to which
the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through various
means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general business and market
conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any shares
and expires in 24 months. The Share Buyback Program may be terminated or amended by the Company’s board of directors in its discretion at any
time. We purchased 994,197 shares during the nine months ended September 30, 2018 under the Share Buyback Program at an average share price
of $4.81.
Warrants
At September 30, 2018, there were 34,988,302 warrants outstanding. As part of its IPO, Quinpario had issued 35,000,000 units including one share of
common stock and one warrant of which 34,988,302 have been separated from the original unit and 11,698 warrants remain an unseparated part of
the originally issued units. The warrants are traded on the OTC Bulletin Board as of September 30, 2018.
Each warrant entitles the holder to purchase one-half of one share of common stock at a price of $5.75 per half share ($11.50 per whole share).
Warrants may be exercised only for a whole number of shares of common stock. No fractional shares will be issued upon exercise of the warrants.
Each warrant is currently exercisable and will expire July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier
upon redemption.
The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior written notice of redemption, if,
and only if, the last sales price of our shares of common stock equals or exceeds $24.00 per share for any 20 trading days within a 30 trading day
period (the “30-day trading period”) ending three business days before we send the notice of redemption, and if, and only if, there is a current
registration statement in effect with respect to the shares of common stock underlying such warrants commencing five business days prior to the
30-day trading period and continuing each day thereafter until the date of redemption.
13. Related-Party Transactions
Leasing Transactions
Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are affiliates through common
interest held by Ex-Sigma 2 LLC, our largest stockholder.
                                                                            25




                                                                                                                                       App. 305
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 309 of 894 PageID 683
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                              (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                      (Unaudited)
The rental expense for these operating leases was $0.2 million for the three months ended September 30, 2018 and 2017, and $0.5 million for the nine
months ended September 30, 2018 and 2017.
Consulting Agreement
The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related through a family relationship
between certain shareholders and the president of Oakana Holdings, Inc. The expense recognized for these services was $0.1 million for the three
months ended September 30, 2018. The expense recognized for these services was $0.1 million for the nine months ended September 30, 2018.
The Company received consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly owned and controlled by Vik Negi, our Executive
Vice President Treasury and Business Affairs. The consulting arrangement was established to compensate Mr. Negi for his services to the
Company prior to becoming an employee. The expense recognized for these services was $0.1 million and $0.4 million for the nine months ended
September 30, 2018 and 2017, respectively. This consulting arrangement with Shadow Pond, LLC terminated on April 1, 2018 and Mr. Negi continues
to provide services as an employee of the Company. As such, there were no additional expenses for the three months ended September 30, 2018.
Relationship with HandsOn Global Management
The Company incurred management fees to HGM, SourceHOV’s former owner, of $3.0 million and $6.0 million for the three and nine month periods
ended September 30, 2017. The management agreement terminated in 2017 and there were no such fees for the three and nine months ended
September 30, 2018.
The Company incurred reimbursable travel expenses to HGM of $0.1 million for the three months ended September 30, 2018, and $0.2 million and
$0.5 million for the nine months ended September 30, 2018 and 2017.
Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurs marketing fees to Rule 14, LLC, a
portfolio company of HGM. Similarly, SourceHOV is party to ten master agreements with entities affiliated with HGM’s managed funds, each of
which were entered into during 2015 and 2016. Each master agreement provides SourceHOV with free use of technology and includes a reseller
arrangement pursuant to which SourceHOV is entitled to sell these services to third parties. Any revenue earned by SourceHOV in such third-party
sale is shared 75%/25% with each of HGM’s venture affiliates in favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet,
Teletype, CourtQ and Rewardio are part of the HGM managed funds. SourceHOV has the license to use and resell such brands, as described
therein. We incurred fees relating to these agreements of $0.2 million and $0.1 million for the three months ended September 30, 2018 and 2017. We
incurred fees relating to these agreements of $0.6 million and $0.3 million for the nine months ended September 30, 2018 and 2017, respectively.
Relationship with HOV Services, Ltd.
HOV Services, Ltd. provides the Company data capture and technology services. HOV Services, Ltd is an indirect equity holder of Ex-Sigma LLC.
The expense recognized for these services was $0.4 million for the three months ended September 30, 2018 and 2017, and $1.2 million and $1.3
million for the nine months ended September 30, 2018 and 2017, respectively. These expenses are included in cost of revenue in the consolidated
statements of operations.
                                                                            26




                                                                                                                                   App. 306
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 310 of 894 PageID 684
Table of Contents
                                                       Exela Technologies, Inc. and Subsidiaries
                                              Notes to the Condensed Consolidated Financial Statements
                              (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                      (Unaudited)
Relationship with Apollo Global Management, LLC
The Company provides services to and receives services from certain Apollo affiliated companies. Funds managed by Apollo Global Management,
LLC have the right to designate two of the Company’s directors. On November 18, 2014, the Company’s subsidiary, Exela Enterprises Solutions, Inc.
(“Novitex Solutions”), entered into a master services agreement with Management Holdings, an indirect wholly owned subsidiary of Apollo.
Pursuant to this master services agreement, Novitex Solutions provides Management Holdings printer supplies and maintenance services,
including toner maintenance, training, quarterly business review and printer procurement. We recognized revenue of $0.1 million and $0.2 million in
our consolidated statements of operations from Apollo affiliated companies under this agreement for the three months ended September 30, 2018
and 2017. We recognized revenue of $0.5 million and $0.2 million for the nine months ended September 30, 2018 and 2017 in our consolidated
statements of operations from Apollo affiliated companies under this agreement.
On January 18, 2017, Novitex Solutions entered into a master purchase and professional services agreement with Caesars Enterprise Services, LLC
(“Caesars”). Caesars is controlled by investment funds affiliated with Apollo. Pursuant to this master purchase and professional services
agreement, Novitex Solutions provides managed print services to Caesars, including general equipment operation, supply management, support
services and technical support. We recognized revenue of approximately $1.1 million and 0.4 million in our consolidated statements of operations
from Caesars under this master purchase and professional services agreement for the three months ended September 30, 2018 and 2017. We
recognized revenue of $3.1 million and $0.4 million for the nine months ended September 30, 2018 and 2017 in our consolidated statements of
operations from Caesars under this master purchase and professional services agreement.
On May 5, 2017, Novitex Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by investment funds affiliated
with Apollo. Pursuant to this master services agreement, Novitex Solutions provides ADT LLC with mailroom and onsite mail delivery services at
an ADT LLC office location and managed print services, including supply management, equipment maintenance and technical support services. We
recognized revenue of $0.2 million and $0.4 million in our consolidated statements of operations from ADT LLC under this master services
agreement for the three and nine months ended September 30, 2018.
On July 20, 2017, Novitex Solutions entered into a master services agreement with Diamond Resorts Centralized Services Company. Diamond
Resorts Centralized Services Company is controlled by investment funds affiliated with Apollo. Pursuant to this master services agreement, Novitex
Solutions provides commercial print and promotional product procurement services to Diamond Resorts Centralized Services Company, including
sourcing, inventory management and fulfillment services. The Company recognized revenue of $0.7 million and $4.9 million for the three and nine
months ended September 30, 2018 and cost of revenue of $0.1 million for the nine months ended September 30, 2018 from Diamond Resorts
Centralized Services Company under this master services agreement. No cost of revenue was recognized for the three months ended September 30,
2018 under this agreement.
In April 2016, Novitex Solutions entered into a master services agreement with Presidio Networked Solutions Group, LLC (“Presidio Group”), a
wholly owned subsidiary of Presidio, Inc., a portion of which is owned by affiliates of Apollo and with a common Apollo designated director.
Pursuant to this master services agreement, Presidio Group provides Novitex Solutions with employees, subcontractors, and/or goods and
services. For the three and nine months ended September 30, 2018 there were related party expenses of $0.2 million and $0.5 million, respectively, for
this service. For the three and nine months ended September 30, 2017 there were related party expenses of $0.2 million for this service.
                                                                          27




                                                                                                                                     App. 307
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 311 of 894 PageID 685
Table of Contents
                                                      Exela Technologies, Inc. and Subsidiaries
                                             Notes to the Condensed Consolidated Financial Statements
                             (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                     (Unaudited)
Payable Balances with Affiliates
Payable balances with affiliates as of September 30, 2018 and December 31, 2017 are as follows:
                                                                                        September 30,            December 31,
                                                                                            2018                     2017
                    HOV Services, Ltd                                               $              411      $               286
                    Rule 14                                                                        123                      158
                    HGM                                                                         10,080                   13,689
                    Apollo affiliated company                                                      142                      312
                                                                                       $        10,756        $          14,445
14. Segment Information
The Company’s operating segments are significant strategic business units that align its products and services with how it manages its business,
approach the markets and interacts with its clients. The Company is organized into three segments: ITPS, HS, and LLPS.
ITPS: Our ITPS segment provides a wide range of solutions and services designed to aid businesses in information capture, processing,
decisioning and distribution to customers primarily in the financial services, commercial, public sector and legal industries.
HS: Our HS segment operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets.
LLPS: Our LLPS segment provides a broad and active array of legal services in connection with class action, bankruptcy labor, claims adjudication
and employment and other legal matters.
The chief operating decision maker reviews operating segment revenue and gross profit. The Company does not allocate selling, general, and
administrative expenses, depreciation and amortization, interest expense and sundry, net. The Company manages assets on a total company basis,
not by operating segment, and therefore asset information and capital expenditures by operating segments are not presented.
                                                                                          Three months ended September 30, 2018
                                                                             ITPS                 HS               LLPS                 Total
Revenue                                                                 $       307,313     $           56,776     $       18,941   $     383,030
Cost of revenue (exclusive of depreciation and amortization)                    246,492                 36,919             12,525         295,936
Selling, general and administrative expenses                                                                                               44,913
Depreciation and amortization                                                                                                              35,041
Related party expense                                                                                                                         759
Interest expense, net                                                                                                                      38,339
Loss on extinguishment of debt                                                                                                              1,067
Sundry expense, net                                                                                                                        (2,571)
Other income, net                                                                                                                            (781)
Net loss before income taxes                                                                                                        $     (29,673)
                                                                       28




                                                                                                                                    App. 308
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 312 of 894 PageID 686
Table of Contents
                                                    Exela Technologies, Inc. and Subsidiaries
                                           Notes to the Condensed Consolidated Financial Statements
                           (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                                   (Unaudited)
                                                                                         Three months ended September 30, 2017
                                                                             ITPS                HS               LLPS                Total
Revenue                                                                $       260,019     $        56,405   $        21,969     $       338,393
Cost of revenue (exclusive of depreciation and amortization)                   204,602              37,451            13,063             255,116
Selling, general and administrative expenses                                                                                             102,048
Depreciation and amortization                                                                                                             28,052
Related party expense                                                                                                                     26,892
Interest expense, net                                                                                                                     37,652
Sundry expense, net                                                                                                                          563
Loss on extinguishment of debt                                                                                                            35,512
Net loss before income taxes                                                                                                     $      (147,442)
                                                                                         Nine months ended September 30, 2018
                                                                             ITPS               HS               LLPS                 Total
Revenue                                                                $       949,381     $       171,722   $        65,476     $     1,186,579
Cost of revenue (exclusive of depreciation and amortization)                   752,796             111,135            39,751             903,682
Selling, general and administrative expenses                                                                                             137,231
Depreciation and amortization                                                                                                            109,428
Related party expense                                                                                                                      3,267
Interest expense, net                                                                                                                    114,883
Loss on extinguishment of debt                                                                                                             1,067
Sundry expense, net                                                                                                                       (4,961)
Other income, net                                                                                                                         (4,813)
Net loss before income taxes                                                                                                     $       (73,205)
                                                                                         Nine months ended September 30, 2017
                                                                             ITPS               HS               LLPS                 Total
Revenue                                                                $       525,557     $       173,548   $        66,930     $       766,035
Cost of revenue (exclusive of depreciation and amortization)                   385,447             113,152            40,643             539,242
Selling, general and administrative expenses                                                                                             172,626
Depreciation and amortization                                                                                                             70,779
Related party expense                                                                                                                     31,733
Interest expense, net                                                                                                                     91,740
Sundry expense, net                                                                                                                        2,960
Loss on extinguishment of debt                                                                                                            35,512
Net loss before income taxes                                                                                                          $ (178,557)
15. Subsequent Events
On October 31, 2018 Exela entered into a definitive agreement to acquire Drescher Group (“Drescher”), a well-established business process
outsourcing (“BPO”) company focusing on integrated communications with a large presence in Europe’s largest economy, Germany. The purchase
price was approximately $5.1 million on a cash free, debt free basis. The acquisition is subject to customary and closing conditions, including
regulatory approval.
                                                                          29




                                                                                                                                  App. 309
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 313 of 894 PageID 687
Table of Contents
Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations
You should read the following discussion and analysis together with our condensed consolidated financial statements and the related notes
included elsewhere in this Form 10-Q. Among other things, the condensed consolidated financial statements include more detailed information
regarding the basis of presentation for the financial data than included in the following discussion. Amounts in thousands of United States
dollars.
Forward Looking Statements
Certain statements included in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in
this quarterly report are not historical facts but are forward-looking statements for purposes of the safe harbor provisions under The Private
Securities Litigation Reform Act of 1995. Forward-looking statements generally are accompanied by words such as “may”, “should”, “would”,
“plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”, “expect”,
“outlook” or other similar words, phrases or expressions. These forward-looking statements include statements regarding our industry, future
events, the estimated or anticipated future results and benefits of the Novitex Business Combination, future opportunities for the combined
company, and other statements that are not historical facts. These statements are based on the current expectations of Exela management and are
not predictions of actual performance. These statements are subject to a number of risks and uncertainties regarding Exela’s businesses and
actual results may differ materially. The factors that may affect our results include, among others: the impact of political and economic
conditions on the demand for our services; the impact of a data or security breach; the impact of competition or alternatives to our services on
our business pricing and other actions by competitors; our ability to address technological development and change in order to keep pace with
our industry and the industries of our customers; the impact of terrorism, natural disasters or similar events on our business; the effect of
legislative and regulatory actions in the United States and internationally; the impact of operational failure due to the unavailability or failure
of third-party services on which we rely; the effect of intellectual property infringement; and other factors discussed in this quarterly report and
our Annual Report on Form 10-K for the year ended December 31, 2017 (our “Annual Report”) under the heading “Risk Factors” as
supplemented by risk factors described in Part II, “Item 1A. Risk Factors” of our quarterly report for the quarter ended June 30, 2018 and
otherwise identified or discussed in this quarterly report. You should consider these factors carefully in evaluating forward-looking statements
and are cautioned not to place undue reliance on such statements, which speak only as of the date of this quarterly report. It is impossible for us
to predict new events or circumstances that may arise in the future or how they may affect us. We undertake no obligation to update forward-
looking statements to reflect events or circumstances occurring after the date of this quarterly report. We are not including the information
provided on the websites referenced herein as part of, or incorporating such information by reference into, this quarterly report. In addition,
forward-looking statements provide Exela’s expectations, plans or forecasts of future events and views as of the date of this quarterly report.
Exela anticipates that subsequent events and developments will cause Exela’s assessments to change. These forward-looking statements should
not be relied upon as representing Exela’s assessments as of any date subsequent to the date of this quarterly report.
                                                                           30




                                                                                                                                    App. 310
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 314 of 894 PageID 688
Table of Contents
Overview
We are a global provider of transaction processing solutions, enterprise information management, document management and digital business
process services. Our technology-enabled solutions allow multi-national organizations to address critical challenges resulting from the massive
amounts of data obtained and created through their daily global operations. Our solutions address the life cycle of transaction processing and
enterprise information management, from enabling payment gateways and data exchanges across multiple systems, to matching inputs against
contracts and handling exceptions, to ultimately depositing payments and distributing communications. We believe our process expertise,
information technology capabilities and operational insights enable our clients’ organizations to more efficiently and effectively execute
transactions, make decisions, drive revenue and profitability, and communicate critical information to their employees, customers, partners, and
vendors.
History
We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017, Exela Technologies, Inc. (“Exela”),
formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and
Novitex Holdings, Inc. (“Novitex”) pursuant to the business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In
conjunction with the completion of the Novitex Business Combination, Quinpario was renamed as Exela Technologies, Inc.
The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to be the accounting acquirer.
Outstanding shares of SourceHOV were converted into equity in a newly formed entity that acquired our common shares, presented as a
recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill or other intangible assets recorded. The
acquisition of Novitex was treated as a business combination under ASC 805 and was accounted for using the acquisition method. The strategic
combination of SourceHOV and Novitex formed Exela, which is one of the largest global providers of information processing solutions based on
revenues.
Basis of Presentation
This analysis is presented on a consolidated basis. In addition, a description is provided of significant transactions and events that have an impact
on the comparability of the results being analyzed. Due to our specific situation, the financial information presented for the three and nine months
ended September 30, 2018 is only partially comparable to the financial information for the three and nine months ended September 30, 2017. Since
SourceHOV was deemed the accounting acquirer in the Novitex Business Combination consummated on July 12, 2017, the financial information
presented for the three and nine months ended September 30, 2017 reflects the financial information and activities of SourceHOV only. The financial
information presented for the three and nine months ended September 30, 2018 includes the financial information and activities for SourceHOV and
Novitex for the period January 1, 2018 to September 30, 2018. This lack of comparability needs to be taken into account when reading the discussion
and analysis of our results of operations and cash flows.
Our Segments
Our three reportable segments are Information & Transaction Processing Solutions (‘‘ITPS’’), Healthcare Solutions (‘‘HS’’), and Legal & Loss
Prevention Services (‘‘LLPS’’). These segments are comprised of significant strategic business units that align our transaction processing solutions
and enterprise information management products and services with how we manage our business, approach our key markets and interact with our
clients based on their respective industries.
ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid businesses in information capture, processing,
and distribution to customers primarily in the financial services, commercial, public sector and legal industries. Our major customers include the top
10 U.S. banks, 9 of the top 10 U.S. insurance companies, 5 of the top U.S. telecom companies, over 40 utility companies, over 30 state and county
departments, and over 80 government entities. Our ITPS offerings
                                                                           31




                                                                                                                                     App. 311
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 315 of 894 PageID 689
Table of Contents
enable companies to increase availability of working capital, reduce turnaround times for application processes, increase regulatory compliance and
enhance consumer engagement.
HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare provider and payer markets. We serve the
top 5 healthcare insurance payers and over 900 healthcare providers.
LLPS: Our LLPS segment provides a broad and active array of support services in connection with class action, bankruptcy labor, claims
adjudication and employment and other legal matters. Our client base consists of corporate counsel, government attorneys, and law firms.
Acquisitions
In July 2017, we completed the Novitex Business Combination. SourceHOV was deemed to be the accounting acquirer. Through the acquisition of
SourceHOV and Novitex, we continue to pursue revenue synergies, leverage brand awareness, generate greater free cash flow, expand the existing
Novitex sales channels, and increase utilization of the existing workforce. We anticipate future opportunities for growth through the ability to
leverage additional future services and capabilities.
Prior to the 2017 Novitex Business Combination, SourceHOV transformed into a multi-industry solution provider and acquired key technology
through the acquisition of TransCentra, Inc. (‘‘TransCentra’’), a provider of integrated outsourced billing, remittance processing and imaging
software and consulting services. The addition of TransCentra increased SourceHOV’s footprint in the remittance transaction processing and
presentment area, expanded its mobile banking offering and enabled significant cross-selling and up-selling opportunities.
On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion”), a well-established provider of technology driven
business process outsourcing, document management and business process automation (“BPA”) across Europe. Asterion currently serves over
250 key customers in Europe from 13 operating locations and 30 customer sites. The purchase price was approximately $19.5 million. The acquisition
comes with minimal customer overlap and is strategic to expand Exela’s pro forma combined European business to over $200 million in annual
revenue. This acquisition will not only enable Asterion’s customers to access Exela’s full suite of BPA solutions but also strategically position Exela
to expand its existing revenue base through a broader portfolio of offerings with a larger European presence.
Revenues
ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed, licensing and
maintenance fees for technology sales, and a mix of fixed management fee and transactional revenue for document logistics and location services.
HS revenues are primarily generated from a transaction-based pricing model for the various types of volumes processed for healthcare payers and
providers. LLPS revenues are primarily based on time and materials pricing as well as through transactional services priced on a per item basis.
People
We draw on the business and technical expertise of our talented and diverse global workforce to provide our customers with high-quality services.
Our business leaders bring a strong diversity of experience in our industry and a track record of successful performance and execution.
Costs associated with our employees represent the most significant expense for our business. We incurred personnel costs of $168.8 million and
$168.0 million for the three months ended September 30, 2018 and 2017, respectively. We incurred personnel costs of $516.5 million and $360.0
million for the nine months ended September 30, 2018 and 2017, respectively. The majority of our personnel costs are variable and are incurred only
while we are providing our services.
                                                                          32




                                                                                                                                      App. 312
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 316 of 894 PageID 690
Table of Contents
Key Performance Indicators
We use a variety of operational and financial measures to assess our performance. Among the measures considered by our management are the
following:
Revenue by segment;
EBITDA; and
Adjusted EBITDA
Revenue
We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our operating segments in order to
assess performance, identify potential areas for improvement, and determine whether our segments are meeting management’s expectations.
EBITDA and Adjusted EBITDA
We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest expense,
and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including severance and
retention expenses; transaction and integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or
disposal of assets, and impairment charges; and management fees and expenses. See ‘‘—Other Financial Information (Non-GAAP Financial
Measures)’’ for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly comparable financial measure
calculated and presented in accordance with GAAP.
Results of Operations
Three Months Ended September 30, 2018 compared to Three Months Ended September 30, 2017:
                                                                         33




                                                                                                                                App. 313
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 317 of 894 PageID 691
Table of Contents
                                                                           Three Months ended September
                                                                                        30,
                                                                              2018              2017            Change           % Change
Revenue:
   ITPS                                                                $        307,313    $     260,019    $        47,294              18.19%
   HS                                                                            56,776           56,405                371               0.66%
   LLPS                                                                          18,941           21,969             (3,028)            -13.78%
Total revenue                                                                   383,030          338,393             44,637              13.19%
Cost of revenues (exclusive of depreciation and amortization):
   ITPS                                                                         246,492          204,602             41,890             20.47%
   HS                                                                            36,919           37,451               (532)             -1.4%
   LLPS                                                                          12,525           13,063               (538)            -4.12%
Total cost of revenues                                                          295,936          255,116             40,820             16.00%
Selling, general and administrative expenses                                     44,913          102,048            (57,135)           -55.99%
Depreciation and amortization                                                    35,041           28,052              6,989             24.91%
Related party expense                                                               759           26,892            (26,133)           -97.18%
Operating income                                                                  6,381          (73,715)            80,096           -108.66%
Interest expense, net                                                            38,339           37,652                687              1.82%
Loss on extinguishment of debt                                                    1,067           35,512            (34,445)           -97.00%
Sundry expense/(income), net                                                     (2,571)             563             (3,134)          -556.66%
Other income, net                                                                  (781)              —                (781)               —
Net loss before taxes                                                           (29,673)        (147,442)           117,769            -79.87%
Income tax expense                                                                  733           37,002            (36,269)           -98.02%
Net loss                                                                    $   (28,940)    $   (110,440)      $     81,500             -73.8%
Revenue
      The increase in total revenues was primarily related to the Novitex Business Combination and the Asterion Business Combination. Our ITPS,
HS, and LLPS segments constituted 80.2%, 14.8%, and 5.0% of total revenue, respectively, for the three months ended September 30, 2018,
compared to 76.8%, 16.7%, and 6.5%, respectively, for the three months ended September 30, 2017. The revenue changes by reporting segment were
as follows:
      ITPS — The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which
contributed $28.1 million and $18.9 million, or 99.5% of the increase.
      HS — The amounts are materially consistent with the prior period.
      LLPS — The decrease was primarily attributable to projects winding down during the third quarter of 2018.
Cost of Revenue
      The increase in total cost of revenue was primarily related to the Novitex Business Combination and the Asterion Business Combination. The
cost of revenue changes by operating segment was as follows:
      ITPS — The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which
contributed approximately $26.0 million and $17.5 million of the increase.
      HS — The amounts are materially consistent with the prior period. Cost of revenue as a percentage of total revenue was 65.0% in the third
quarter of 2018 compared to 66.4% in the third quarter of 2017, a decrease of 1.4%.
                                                                           34




                                                                                                                                App. 314
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 318 of 894 PageID 692
Table of Contents
      LLPS — Cost of revenue as a percentage of revenue increased to 66.1% in the third quarter of 2018 compared to 59.5% in the third quarter of
2017 mainly driven by the lower revenue from projects winding down.
Selling, General and Administrative Expenses
      The decrease of $57.1 million for the comparative period was primarily driven by the one-time transaction costs incurred in 2017 as part of the
Business Combination, offset by the impact of the Asterion Business Combination which contributed $2.0 million in expense for the three months
ended September 30, 2018.
Depreciation & Amortization
        The increase was primarily attributable to amortization of trademarks and trade names resulting in higher amortization expense.
Related Party Expenses
        Excluding the $23.0 million of contract termination and advisory fees to HandsOn Global Management (“HGM”) during 2017 in connection
with the Novitex Business Combination, the expenses remained relatively flat.
Interest Expense
      The amounts are materially consistent with the prior period.
Sundry Expense (Income)
        The decrease was primarily attributable to foreign currency transaction losses associated with exchange rate fluctuations.
Other Income
        The increase is primarily attributable to an interest rate swap entered into in 2017. The interest rate swap was not designated as a hedge. As
such, changes in the fair value of this derivative instrument of $0.8 million for the quarter ended September 30, 2018 were recorded directly in
earnings.
Income Tax (Expense) Benefit
        We had an income tax benefit of $0.7 million for the three months ended September 30, 2018 compared to an income tax benefit of $37.0
million for the three months ended September 30, 2017. The change in the income tax expense was primarily attributable to our change in judgment
related to the realizability of certain deferred tax assets. The income tax benefit for the three months ended September 30, 2017 was primarily related
to the decrease of valuation allowance on a portion of the Company’s U.S. federal and state valuation allowance on deferred tax assets in
connection with the acquisition of Novitex. The change in the effective tax rate for the three months ended September 30, 2018 resulted from
permanent tax adjustments and valuation allowances, including valuation allowances against disallowed interest expense deferred tax assets that
are not more-likely-than-not to be realized.
                                                                              35




                                                                                                                                       App. 315
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 319 of 894 PageID 693
Table of Contents
Nine Months Ended September 30, 2018 compared to Nine Months Ended September 30, 2017:
                                                                       Nine Months ended September 30,
                                                                            2018             2017                Change          % Change
Revenue:
   ITPS                                                                $       949,381      $     525,557    $      423,824             80.64%
   HS                                                                          171,722            173,548            (1,826)            -1.05%
   LLPS                                                                         65,476             66,930            (1,454)            -2.17%
Total revenue                                                                1,186,579            766,035           420,544             54.90%
Cost of revenues (exclusive of depreciation and amortization):
   ITPS                                                                        752,796            385,447           367,349             95.30%
   HS                                                                          111,135            113,152            (2,017)            -1.78%
   LLPS                                                                          39,751            40,643              (892)            -2.19%
Total cost of revenues                                                         903,682            539,242           364,440             67.58%
Selling, general and administrative expenses                                   137,231            172,626           (35,395)           -20.50%
Depreciation and amortization                                                  109,428             70,779            38,649             54.61%
Related party expense                                                              3,267           31,733           (28,466)           -89.70%
Operating income                                                                 32,971           (48,345)           81,316           -168.20%
Interest expense, net                                                          114,883             91,740            23,143             25.23%
Loss on extinguishment of debt                                                     1,067           35,512           (34,445)           -97.00%
Sundry expense/(income), net                                                     (4,961)            2,960            (7,921)          -267.60%
Other income, net                                                                (4,813)               —             (4,813)               —
Net loss before taxes                                                          (73,205)          (178,557)          105,352            -59.00%
Income tax expense                                                                (4,911)          32,924           (37,835)          -114.92%
Net loss                                                                    $   (78,116)     $   (145,633)      $    67,517             -46.4%
Revenue
      The increase in total revenues was primarily related to the Novitex Business Combination and the Asterion Business Combination. Our ITPS,
HS, and LLPS segments constituted 80.0%, 14.5%, and 5.5% of total revenue, respectively, for the nine months ended September 30, 2018, compared
to 68.6%, 22.7%, and 8.7%, respectively, for the nine months ended September 30, 2017. The revenue changes by reporting segment were as
follows:
      ITPS — The increase was primarily attributable to the Novitex Business Combination and the Asterion Business Combination, which
contributed $378.3 million and $39.8 million, or 98.6% of the increase.
      HS — The net decrease of $2.0 million is primarily attributable to lower volumes in healthcare provider business.
      LLPS — The decrease was primarily attributable to the disposal of Meridian Consulting in the first quarter of 2017.
Cost of Revenue
      The increase in total cost of revenue was primarily related to the Novitex Business Combination and the Asterion Business Combination. The
cost of revenue changes by operating segment was as follows:
      ITPS — The increase was primarily attributable to the Novitex Business Combination and the Asterion Business combination, which
contributed approximately $324.5 million and $36.6 million, or 98.3% of the increase.
      HS — The decrease was primarily driven by cost savings synergies. Cost of revenue as a percentage of revenue remained relatively flat at
64.7% in the first nine months of 2018 compared to 65.2% in the first nine months of 2017.
                                                                           36




                                                                                                                                App. 316
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 320 of 894 PageID 694
Table of Contents
      LLPS — Cost of revenue, as a percentage of revenue remained flat at 60.7% for the first nine months of 2018 as well as 2017.
Selling, General and Administrative Expenses
        The decrease of $35.4 million for the comparative period was primarily driven by the one-time transaction costs incurred in 2017 as part of
the Novitex Business Combination.
Depreciation & Amortization
        The increase was primarily attributable to accelerated amortization of trademarks and trade names resulting in higher amortization expense.
Related Party Expenses
        The decrease was primarily attributable to the $23.0 million of contract termination and advisory fees to HandsOn Global Management
(“HGM”) during 2017 in connection with the Novitex Business Combination. Additionally, the July 2017 termination of the management agreement
with HGM resulted in lower management fees expense of $3.0M for the comparative period.
Interest Expense
        The increase was primarily attributable to the issuance of new debt in conjunction with the Novitex Business Combination.
Sundry Expense (Income)
        The decrease was primarily attributable to foreign currency transaction losses associated with exchange rate fluctuations.
Other Income
        The increase is primarily attributable to an interest rate swap entered into in 2017. The interest rate swap was not designated as a hedge. As
such, changes in the fair value of this derivative instrument of $5.5 million for the nine months ended September 30, 2018 were recorded directly in
earnings. This was offset by a net loss on the sale of a business asset of 0.7 million.
Income Tax (Expense) Benefit
        We had income tax expense of $4.9 million for the nine months ended September 30, 2018 compared to income tax benefit of $32.9 million for
the nine months ended September 30, 2017. The change in the income tax expense was primarily attributable to our change in judgment related to
the realizability of certain deferred tax assets. The income tax benefit for the nine months ended September 30, 2017 was primarily related to the
decrease of valuation allowance on a portion of the Company’s U.S. federal and state valuation allowance on deferred tax assets in connection with
the acquisition of Novitex. The change in the effective tax rate for the nine months ended September 30, 2018 resulted from permanent tax
adjustments and valuation allowances, including valuation allowances against disallowed interest expense deferred tax assets that are not more-
likely-than-not to be realized.
Other Financial Information (Non-GAAP Financial Measures)
          We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income, plus taxes, interest
expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges, including
severance and retention expenses; transaction and integrations costs; other non-cash charges, including non-cash
                                                                              37




                                                                                                                                      App. 317
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 321 of 894 PageID 695
Table of Contents
compensation, (gain) or loss from sale or disposal of assets, and impairment charges; and management fees and expenses.
          We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding the factors and trends affecting
its business in addition to measures calculated under GAAP. Additionally, our credit agreement requires us to comply with certain EBITDA related
metrics. Refer to ‘‘—Liquidity and Capital Resources—Credit Facility.’’
Note Regarding Non-GAAP Financial Measures
          EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe that the presentation of these
non-GAAP financial measures will provide useful information to investors in assessing our financial performance and results of operations as our
board of directors and management use EBITDA and Adjusted EBITDA to assess our financial performance, because it allows them to compare our
operating performance on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of interest
expense), asset base (such as depreciation and amortization) and items outside the control of our management team. Net loss is the GAAP measure
most directly comparable to EBITDA and Adjusted EBITDA. Our non-GAAP financial measures should not be considered as alternatives to the
most directly comparable GAAP financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools
because they exclude some but not all items that affect the most directly comparable GAAP financial measures. You should not consider EBITDA
and Adjusted EBITDA in isolation or as substitutes for an analysis of our results as reported under GAAP. Because EBITDA and Adjusted
EBITDA may be defined differently by other companies in our industry, our definitions of these non-GAAP financial measures may not be
comparable to similarly titled measures of other companies, thereby diminishing their utility.
Three months ended September 30, 2018 compared to the Three Months ended September 30, 2017
        The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most directly comparable GAAP
measure, for the three months ended September 30, 2018 and 2017:
                                                                                                 Three months ended September 30,
                                                                                                     2018                2017
          Net Loss                                                                           $          (28,940)   $        (110,440)
          Taxes                                                                                            (733)             (37,002)
          Interest Expense                                                                               38,339               37,652
          Depreciation and Amortization                                                                  35,041               28,052
          EBITDA                                                                                         43,707              (81,738)
          Optimization and restructuring expenses (1)                                                    19,446               19,702
          Transaction related costs (2)                                                                     220               77,321
          Non-cash equity compensation (3)                                                                1,621                2,230
          Other charges including non-cash (4)                                                            2,848                  364
          Loss on sale of of assets (5)                                                                     769                   —
          Gain on sale of Meridian (6)                                                                       —                  (337)
          Loss on extinguishment of debt                                                                  1,067               35,512
          Gain on derivative instruments                                                                   (781)                  —
          Adjusted EBITDA                                                                    $           68,898               53,054

    (1) Adjustment represents net salary and benefits associated with positions that are part of the on-going savings initiatives including
         severance, retention bonuses, and related fees and expenses. Additionally, the adjustment includes charges incurred by us to terminate
         existing lease and vendor contracts as part of the on-going savings initiatives.
                                                                         38




                                                                                                                                    App. 318
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 322 of 894 PageID 696
Table of Contents
     (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.
     (3) Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma, LLC and Exela to our employees that
          vested during the year.
     (4) Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of purchase accounting and other
          non-cash charges.
     (5) Represents a loss recognized on the disposal of property, plant, and equipment and other assets.
     (6) Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.
EBITDA and Adjusted EBITDA
        EBITDA was $43.7 million for the three months ended September 30, 2018 compared to $(81.7) million for the three months ended September
30, 2017. Adjusted EBITDA was $68.9 million for the three months ended September 30, 2018 compared to $53.1 million for the three months ended
September 30, 2017. The increase in EBITDA for the three months ended September 30, 2018 was primarily due to the net loss that was comprised of
significantly higher transaction costs and loss on extinguishment of debt incurred as a result of the Novitex Business Combination in 2017.
Nine months ended September 30, 2018 compared to the Nine Months ended September 30, 2017:
        The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most directly comparable GAAP
measure, for the nine months ended September 30, 2018 and 2017:
                                                                                                 Nine months ended September 30,
                                                                                                    2018                2017
          Net Loss                                                                           $           (78,116)   $       (145,633)
          Taxes                                                                                            4,911             (32,924)
          Interest Expense                                                                              114,883               91,740
          Depreciation and Amortization                                                                 109,428               70,779
          EBITDA                                                                                        151,106              (16,038)
          Optimization and restructuring expenses (1)                                                     46,968              31,535
          Transaction related costs (2)                                                                    2,097              86,561
          Non-cash equity compensation (3)                                                                 4,516               4,446
          Other charges including non-cash (4)                                                             5,463                 514
          Loss on sale of of assets (5)                                                                    1,434                  18
          (Gain)/loss on sale of Meridian (6)                                                                720                (588)
          Management, board fees and expenses (7)                                                             —                4,153
          Loss on extinguishment of debt                                                                   1,067              35,512
          Gain on derivative instruments                                                                  (4,813)                 —
          Adjusted EBITDA                                                                    $          208,558              146,113

    (1) Adjustment represents net salary and benefits associated with positions that are part of the on-going savings initiatives including
         severance, retention bonuses, and related fees and expenses. Additionally, the adjustment includes charges incurred by us to terminate
         existing lease and vendor contracts as part of the on-going savings initiatives.
    (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.
    (3) Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma, LLC and Exela to our employees that
         vested during the year.
    (4) Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of purchase accounting and other
         non-cash charges.
    (5) Represents a loss recognized on the disposal of property, plant, and equipment and other assets.
    (6) Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.
                                                                           39




                                                                                                                                   App. 319
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 323 of 894 PageID 697
Table of Contents
     (7) Amount represents management fees paid to HGM and TransCentra’s prior owner, Board of Directors fees and corresponding travel, and
          other expenses (e.g., rating agency fees, chargebacks) which are not expected to continue on a go-forward basis.
EBITDA and Adjusted EBITDA
        EBITDA was $151.1 million for the nine months ended September 30, 2018 compared to $(16.0) million for the nine months ended September
30, 2017. Adjusted EBITDA was $208.6 million for the nine months ended September 30, 2018 compared to $146.1 million for the nine months ended
September 30, 2017. The increase in EBITDA for the nine months ended September 30, 2018 was primarily due to the net loss that was comprised of
significantly higher transaction costs and loss on extinguishment of debt incurred as a result of the Novitex Business Combination in 2017.
Liquidity and Capital Resources
Overview
        Our primary source of liquidity is principally cash generated from operating activities supplemented as necessary on a short-term basis by
borrowings against our senior secured revolving credit facility. We believe our current level of cash and short-term financing capabilities along with
future cash flows from operations are sufficient to meet the needs of the business.
        We currently expect to spend approximately $40 to $45 million on total capital expenditures over the next twelve months. We believe that our
operating cash flow and available borrowings under our credit facility will be sufficient to fund our operations for at least the next twelve months.
        On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured credit facilities (the
“Repricing”). The interest rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing
senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit Agreement. The Repricing Term Loans will mature on
July 12, 2023, the same maturity date as the existing senior secured term loans.
        At September 30, 2018, cash and cash equivalents totaled $49.6 million and we had availability of $79.4 million under our senior secured
revolving credit facility.
Cash Flows
The following table summarizes our cash flows for the periods indicated:
                                                                                                         Nine months ended September 30,
                                                                                                            2018                2017
     Cash flow used in operating activities                                                           $           (2,280) $          (11,801)
     Cash flow used in investing activities                                                                     (28,002)           (440,667)
     Cash flow provided by (used in) financing activities                                                         (1,005)           482,569
     Subtotal                                                                                                   (31,287)              30,101
     Effect of exchange rates on cash                                                                               (554)                335
     Net increase (decrease) in cash                                                                  $         (31,842) $            30,436
Analysis of Cash Flow Changes between the Nine Months Ended September 30, 2018 and September 30, 2017
       Operating Activities—The increase of $9.5 million in cash flows from operating activities for the nine months ended September 30, 2018 was
primarily due to increased revenues due to the Novitex Business Combination, professional stock fees paid in 2017 as part of the Novitex Business
Combination, and an
                                                                        40




                                                                                                                                     App. 320
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 324 of 894 PageID 698
Table of Contents
adjustment in deferred income tax benefits offset by lower cash flows relating to the timing of payment of accounts payable and accrued liabilities,
an increase in cost of revenues, higher interest payments, and lower cash inflows from accounts receivable due to unbilled receivables from new
customers.
         Investing Activities—The increase of $412.7 million in cash used in investing activities was primarily due to the cash paid in the Novitex
Business Combination offset by an increase in purchases of property, plant, and equipment.
         Financing Activities—The decrease of $483.6 million in cash used in financing activities was primarily due to proceeds from the new credit
facility associated with the Novitex Business Combination and lower principal payments on long-term obligations offset by contributions from
shareholders during the first quarter of 2017, increased cash paid for equity issuance costs during the first quarter of 2018, and cash paid for
common share repurchases in the second quarter of 2018, partially offset by lower principal payments on long-term obligations.
Indebtedness
          In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling $1.4 billion. Proceeds from the
indebtedness were used to pay off credit facilities existing immediately before the Novitex Business Combination.
Senior Credit Facilities
         On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse AG, Cayman Islands
Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”) providing Exela Intermediate LLC, a wholly owned
subsidiary of the Company, upon the terms and subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term
loan maturing July 12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12,
2022, none of which is currently drawn. The Credit Agreement provides for the following interest rates for borrowings under the senior secured
term facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term
loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect
to LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0%
with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior secured
revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing
on the last day of the first full fiscal quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each of the
first eight payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due at maturity. As of September 30, 2018
the interest rate applicable for the first lien senior secured term loan was 8.83%.
Senior Secured Notes
         Senior secured notes of $1.0 billion due July 2023 were also issued as part of the Novitex Business Combination. The notes bear interest at a
rate of 10.0% per year. We pay interest on the notes on January 15 and July 15 of each year, commencing on January 15, 2018. The notes are
guaranteed by subsidiary guarantors pursuant to a supplemental indenture.
Term Loan Repricing
On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured credit facilities (the “Repricing”).
The Repricing was accomplished pursuant to a First Amendment to First Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018,
by and among Exela Intermediate Holdings LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of
Canada, as administrative agent, and each of the lenders party
                                                                              41




                                                                                                                                         App. 321
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 325 of 894 PageID 699
Table of Contents
thereto, whereby the Company borrowed $343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing
senior secured term loans.
The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate determined by reference to the
costs of funds for Eurodollar deposits for the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.00%
floor, or (b) a base rate determined by reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month
adjusted LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The interest rates
applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing senior secured term loans that
were incurred on July 12, 2017 pursuant to the First Lien Credit Agreement, by and among Exela Intermediate Holdings, LLC, the Company, Royal
Bank of Canada, as administrative agent and collateral agent, and each of the lenders party thereto. The Repricing Term Loans will mature on July
12, 2023, the same maturity date as the existing senior secured term loans.
Incremental Term Loan
On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans (the “Incremental Term Loans”)
under the First Amendment. The proceeds of the Incremental Term Loans may be used by the Company for general corporate purposes and to pay
fees and expenses in connection with the First Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for
the Repricing Term Loans.
The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans (collectively, the “Term Loans”) at any time,
without prepayment premium or penalty, except in connection with a repricing event as described in the following sentence, subject to customary
“breakage” costs with respect to LIBOR rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing
amendment, in either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at any time during
the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as applicable.
Letters of Credit
           As of September 30, 2018 and December 31, 2017, we had outstanding irrevocable letters of credit totaling approximately $20.6 million and
$20.9 million, respectively, under the revolving credit facility.
Contractual Obligations
           Our contractual obligations are described in our Form 10-K for the fiscal year ended December 31, 2017. There have been no material
changes to that information since December 31, 2017.
Potential Future Transactions
         We may, from time to time explore and evaluate possible strategic transactions, which may include joint ventures, as well as business
acquisitions or the acquisition or disposition of assets. In order to pursue certain of these opportunities, additional funds will likely be required.
There can be no assurance that we will enter into additional strategic transactions or alliances, nor do we know if we will be able to obtain the
necessary financing for transactions that require additional funds on favorable terms, if at all.
                                                                              42




                                                                                                                                     App. 322
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 326 of 894 PageID 700
Table of Contents
Item 3. Quantitative and Qualitative Disclosure About Market Risk
Interest Rate Risk
        At September 30, 2018, we had $1,327.9 million of debt outstanding, with a weighted average interest rate of 9.6%. Interest is calculated
under the terms of our credit agreement based on the greatest of certain specified base rates plus an applicable margin that varies based on certain
factors. Assuming no change in the amount outstanding, the impact on interest expense of a 1% increase or decrease in the assumed weighted
average interest rate would be approximately $13.3 million per year. In order to mitigate interest rate fluctuations with respect to term loan
borrowings under the Credit Agreement, in November 2017, we entered into a three year; one-month LIBOR interest rate swap contract with a
notional amount of $347.8 million, which at the time was the remaining principal balance of the term loan. The swap contract swaps out the floating
rate interest risk related to the LIBOR with a fixed interest rate of 1.9275% effective January 12, 2018.
        The interest rate swap, which is used to manage our exposure to interest rate movements and other identified risks, was not designated as a
hedge. As such, changes in the fair value of the derivative are recorded directly to other income in the amount of $0.8 million and $5.5 million for the
three and nine months ended September 30, 2018.
Foreign Currency Risk
        We are exposed to foreign currency risks that arise from normal business operations. These risks include transaction gains and losses
associated with intercompany loans with foreign subsidiaries and transactions denominated in currencies other than a location’s functional
currency. Contracts are denominated in currencies of major industrial countries.
Market Risk
        We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates. We do not use derivatives for
trading purposes, to generate income or to engage in speculative activity.
Off Balance Sheet Arrangements
        At September 30, 2018, we had no material off balance sheet arrangements, except for operating leases as described in our Form 10-K for the
fiscal year ended December 31, 2017 and letters of credit described above under Liquidity and Capital Resources. As such, we are not materially
exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in such financing arrangements.
Item 4. Internal Controls and Procedures
Disclosure Controls and Procedures
        We maintain disclosure controls and procedures that are designed to provide reasonable assurance that material information required to be
disclosed in our reports that we file or submit under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and
communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions
regarding required financial disclosure. In designing and evaluating the disclosure controls and procedures, management recognized that a control
system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system
are met. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues
and instances of fraud, if any, with a company have been detected.
        As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our
management, including our Chief Executive Officer and Chief
                                                                             43




                                                                                                                                       App. 323
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 327 of 894 PageID 701
Table of Contents
Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a-15 of the
Exchange Act. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and
procedures were not effective due to a material weakness in internal control over financial reporting described below.
Material Weakness identified as of December 31, 2017
        As of the year ended December 31, 2017, management identified a material weakness in internal controls over financial reporting relating to
the supervision of specialists engaged to assist management in developing accounting conclusions with respect to a specific revenue contract and
stock-based compensation accounting. We are addressing the material weakness through hiring additional experienced professionals. We have
initiated changes in our process of evaluating information provided to and received from experts and are currently assessing the design and
operating effectiveness of such controls.
Management’s Report on Internal Controls over Financial Reporting
        Our Annual Report on Form 10-K for the year ended December 31, 2017 did not include a report of management’s assessment regarding
internal control over financial reporting or an attestation report of our registered public accounting firm due to a transition period established by
rules of the SEC for newly public companies.
      The SEC, as required by Section 404 of the Sarbanes-Oxley Act, adopted rules requiring companies that file reports with the SEC to include a
management report on such company’s internal control over financial reporting in its annual report. In addition, our independent registered public
accounting firm will be required to attest to our internal control over financial reporting. Management will be required to provide an assessment of
the effectiveness of our internal control over financial reporting as of December 31, 2018. Our independent registered public accounting firm will
first be required to attest to the effectiveness of our internal control over financial reporting for our Annual Report on Form 10-K for the first year
we are no longer an “emerging growth company” under the JOBS Act. We are in the process of improving the internal control over financial
reporting required to comply with this obligation. However, there is no guarantee that our efforts will result in management’s ability to conclude, or,
if required, our independent registered public accounting firm to attest, that our internal control over financial reporting is effective as of December
31, 2018.
Changes in Internal Control over Financial Reporting
        There have been no changes in our internal control over financial reporting during the quarter-ended September 30, 2018 that have
materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.
                                                              PART II OTHER INFORMATION
Item 1. Legal Proceedings
Appraisal Demand
        On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304 shares of SourceHOV common stock,
filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV
Holdings, Inc., C.A. No. 2017-0673-JRS (the “Appraisal Action”). The Appraisal Action arises out of the Novitex Business Combination, which
gave rise to appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination of the fair
value of their shares at the time of the
                                                                               44




                                                                                                                                        App. 324
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 328 of 894 PageID 702
Table of Contents
Novitex Business Combination; an order that SourceHOV pay that value to the petitioners, together with interest at the statutory rate; and an award
of costs, attorneys’ fees, and other expenses.
        On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The parties have
commenced discovery. Trial is currently scheduled for June 2019. At this stage of the litigation, the Company is unable to predict the outcome of
the Appraisal Action or estimate any loss or range of loss that may arise from the Appraisal Action. Pursuant to the terms of the Novitex Business
Combination Agreement, if such appraisal rights are perfected, a corresponding portion of shares of our Common Stock issued to Ex-Sigma 2 LLC,
our principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in the Consent, Waiver and Amendment dated June 15,
2017) is repaid. The Company intends to vigorously defend against the Appraisal Action.
Other
        We are involved in various other legal proceedings that have arisen in the normal course of business. While the ultimate results of these
matters cannot be predicted with certainty, we do not expect them to have a material adverse effect on our Consolidated Financial Statements.
Item 1A. Risk Factors.
        In addition to the other information set forth in this report, you should carefully consider the risk factors described in Part I, “Item 1A. Risk
Factors” in our Annual Report on Form 10-K for the fiscal year ended December 31, 2017, and supplemented by risk factors described in Part II,
“Item 1A. Risk Factors” in our quarterly report for the quarter ended June 30, 2018 (collectively, the “Risk Factors”) which could materially affect
our business, financial condition and/or operating results. The risks described in these Risk Factors are not the only risks facing us. Additional
risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially and adversely affect our business,
financial condition and/or operating results.
                                                                             45




                                                                                                                                        App. 325
   Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 329 of 894 PageID 703
Table of Contents
Item 2. Unregistered Sales of Equity Securities and Use of Proceeds.
        On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback Program”), pursuant to
which the Company may, from time to time, purchase up to 5,000,000 shares of its Common Stock. Share repurchases may be executed through
various means, including, without limitation, open market transactions, privately negotiated transactions or otherwise. The decision as to whether
to purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general business and
market conditions and other investment considerations and factors. The Share Buyback Program does not obligate the Company to purchase any
shares and expires 24 months after authorized. The Share Buyback Program may be terminated or amended by the Company’s board of directors in
its discretion at any time. In November of 2017, the Company purchased 49,300 shares as part of the Program. We purchased an additional 225,504
shares during the third quarter of 2018 at an average share price of $4.94. As of September 30, 2018, 1,043,497 shares had been repurchased under
the Share Buyback Program. The Company records treasury stock using the cost method.
Item 3. Defaults Upon Senior Securities.
None.
Item 4. Mine Safety Disclosures.
Not applicable.
Item 5. Other Information.
None.
                                                                            46




                                                                                                                                   App. 326
      Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 330 of 894 PageID 704
Table of Contents
Item 6. Exhibits.
Exhibit No.                                                                    Description
2.1                 Business Combination Agreement, dated as of February 21, 2017, by and among Quinpario Acquisition Corp. 2, Quinpario
                    Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS
                    LLC and HandsOn Fund 4 I, LLC (3)
3.1                 Restated Certificate of Incorporation, dated July 12, 2017 (4)
3.2                 Amended and Restated Bylaws, dated July 12, 2017 (4)
4.1                 Specimen common stock Certificate (1)
4.2                 Specimen Warrant Certificate (1)
4.3                 Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Registrant (1)
4.4                 Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc. as Issuers, the Subsidiary
                    Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (4)
4.5                 First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc., as Issuers, the
                    Subsidiary Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (4)
10.1                First Amendment to First Lien Credit Agreement, dated as of July 13, 2018, by and among Exela Intermediate Holdings LLC, Exela
                    Intermediate, LLC, each Subsidiary Loan Party listed on the signature pages thereto, Royal Bank of Canada, as administrative
                    agent, and each of the lenders party thereto.
31.1                Certification of the Principal Executive Officer required by Rule 13a-14(a) and Rule 15d-14(a) under the Securities Exchange Act
                    of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002
31.2                Certification of the Principal Financial and Accounting Officer required by Rule 13a-14(a) and Rule 15d-14(a) under the Securities
                    Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002
32.1                Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
                    Sarbanes Oxley Act of 2002
32.2                Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section 1350, as adopted pursuant to
                    Section 906 of the Sarbanes Oxley Act of 2002
101.INS             XBRL Instance Document
101.SCH             XBRL Taxonomy Extension Schema
101.CAL             XBRL Taxonomy Extension Calculation Linkbase
101.DEF             XBRL Taxonomy Extension Definition Linkbase
101.LAB             XBRL Taxonomy Extension Label Linkbase
101.PRE             XBRL Taxonomy Extension Presentation Linkbase

(1)            Incorporated by reference to the Registrant’s Registration Statement on Form S-1 (SEC File No. 333-198988).
(2)            Incorporated by reference to the Registrant’s Amendment No. 1 to Registration Statement on Form S-3, filed on February 16, 2018.
(3)            Incorporated by reference to the Registrant’s Current Report on Form 8-K, filed on February 22, 2017.
(4)            Incorporated by reference to the Registrants’ Current Report on Form 8-K, filed on July 18, 2017.
(5)            Incorporated by reference to the Registrants’ Current Report on Form 8-K, filed on July 17, 2018.
                                                                    SIGNATURES
Pursuant to the requirements of the Section 13 or 15 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be
signed on its behalf by the undersigned, thereunto duly authorized on the 8th day of November, 2018.
                                                                           EXELA TECHNOLOGIES, INC.
                                                                           By: /s/ Ronald Cogburn
                                                                                 Ronald Cogburn
                                                                                 Chief Executive Officer (Principal Executive Officer)
                                                                           By: /s/ James G. Reynolds
                                                                                 James G. Reynolds
                                                                                 Chief Financial Officer (Principal Financial and Accounting Officer)
                                                                          47




                                                                                                                                      App. 327
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 331 of 894 PageID 705




                        Exhibit 7




                                                                        App. 328
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 332 of 894 PageID 706




Exela Technologies, Inc. NasdaqCM:XELA
FQ3 2018 Earnings Call Transcripts
Thursday, November 08, 2018 10:00 PM GMT
S&P Global Market Intelligence Estimates
                                                 -FQ3 2018-                                  -FQ4 2018-     -FY 2018-              -FY 2019-

                          CONSENSUS                ACTUAL               SURPRISE              CONSENSUS     CONSENSUS             CONSENSUS

 EPS Normalized               (0.02)                (0.06)                  NM                       0.02     0.00                   0.28

 Revenue (mm)                378.73                 383.03                   1.14                407.93      1590.65                1669.55
Currency: USD
Consensus as of Nov-05-2018 3:54 PM GMT




                                                                                    - EPS NORMALIZED -

                                                       CONSENSUS                               ACTUAL                SURPRISE

           FQ4 2017                                                 -                                   -                     -

           FQ1 2018                                           (0.02)                            (0.05)                     NM

           FQ2 2018                                           (0.05)                            (0.07)                     NM

           FQ3 2018                                           (0.02)                            (0.06)                     NM




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence                                                                                         App. 329
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 333 of 894 PageID 707




Table of Contents

Call Participants                                     ..................................................................................              3
Presentation                                          ..................................................................................              4
Question and Answer                                   ..................................................................................              8




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                    2
spglobal.com/marketintelligence                                                                                                            App. 330
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  334 of                                  894 PageID 708




Call Participants
EXECUTIVES

James F. Mathias
Vice President of Investor
Relations

James G. Reynolds
Chief Financial Officer

Ronald Clark Cogburn
Chief Executive Officer

ANALYSTS

Arun A. Seshadri
Crédit Suisse AG, Research
Division

Brian Lee Essex
Morgan Stanley, Research Division

Dan Dolev
Instinet, LLC, Research Division

David Lawrence Phipps
Citigroup Inc, Research Division

Drew Kootman
Cantor Fitzgerald & Co., Research
Division

Matthew Van Roswell
RBC Capital Markets, LLC,
Research Division




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 331   3
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  335 of                                  894 PageID 709



Presentation
Operator
Good afternoon, ladies and gentlemen, and welcome to the Exela Technologies Third Quarter 2018 Call.
My name is Brian. I'll be your host operator on this call. [Operator Instructions] Please note, today's event
is being recorded.

And with that, I'd like to turn the conference over to Mr. Jim Mathias, Vice President of Investor Relations.
Please go ahead, sir.
James F. Mathias
Vice President of Investor Relations
Thank you, Brian. Good afternoon, everyone, and welcome to the Exela Technologies Third Quarter 2018
Conference Call. I'm here today with Ron Cogburn, Exela's Chief Executive Officer and Jim Reynolds, our
Chief Financial Officer. Following prepared remarks made by Ron and Jim, we will take your questions.
Today's conference call is being broadcast live via webcast, which is available on the Investor Relations
page of Exela's website, www.exelatech.com. The replay of this call will be available until November 15,
2018. Information to access the replay is listed in today's press release, which is also available on the
Investor Relations page of Exela's website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking under the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are subject to known and unknown risks and uncertainties, and are
based on current expectations and assumptions. We undertake no obligation to update any statements
to reflect the events that occur after this call, and actual results could differ materially from any forward-
looking statements. For more information, please refer to the risk factors discussed in Exela's most
recently filed periodic reports on Form 10-K and Form 10-Q filed with the SEC today, along with the
associated press release and the company's other filings with the SEC. Copies are available from the SEC
or the Investor Relations page of Exela's website.

During today's call, we will refer to certain non-GAAP financial measures. Reconciliations between GAAP
and non-GAAP results we discuss on this call can be found on the Investor Relations page of our website.
As a reminder, financial results discussed on today's call reflect pro forma combined company results for
the business combination of SourceHOV Holdings and Novitex Holdings, which closed on July 12, 2017.
Please note, the presentation that accompanies this conference call and an investor fact sheet are also
accessible on the Investor Relations page of our website.

We will now begin by turning the call over to our CEO, Ron Cogburn. Ron?
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Jim. Good afternoon and thanks everyone for joining us today. Let's turn to Slide #4 and discuss
our key financial highlights. We reported strong top line results with third quarter revenue of $383 million,
an increase of 7% on a year-over-year basis. Revenue grew at a double-digit rate on a year-to-date basis,
coming in at 11%. Our revenue per FTE, a metric we closely track, has seen an 8% increase to $72,000
per FTE, up from $66,000 at the end of 2017. This growth is a direct result of our DigitalNow strategy,
converting the lower automation BPO revenue into higher automation BPO revenue. I will discuss this
transformation in more detail in the presentation and demonstrate how this strategy is positively affecting
our business mix. Our revenue per FTE metric remains one of the highest amongst our peers in the BPO
industry.

Now moving to profitability. Adjusted EBITDA increased double digits on both a quarterly and year-to-
date basis. Adjusted EBITDA increased to $69 million or 24% on a year-over-year basis. Adjusted EBITDA
increased 14% on a year-to-date basis. However, it could have been higher. Q3 was impacted by 2 main

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 332   4
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  336 of                                  894 PageID 710


factors totaling about [ $7 million ], which were lower project revenue in our LLPS segment and the exit of
a low-margin contract. Also the increased market receptiveness to our DigitalNow strategy has exceeded
all of our expectations, and therefore, we have accelerated our investments for future profitable growth.
This key strategic initiative, when coupled with other factors I've just mentioned, will have a short-term
impact on our adjusted EBITDA.

In consideration of these factors, we expect our full-year 2018 revenue to be between $1.58 billion and
$1.59 billion, with a growth of 8.5% to 9% year-over-year. And we are now forecasting our adjusted
EBITDA for the year to be between $280 million to $290 million. On a year-to-date basis, we have
invested $60 million to drive growth and integration. This amount includes $47 million of optimization
and restructuring expenses, $6.5 million spent on the acquisitions, net of cash acquired, and $6 million
year-to-date in our customer-facing organization to accelerate growth. At the end of the third quarter,
our liquidity was $124 million, including cash and cash equivalents as well as the revolver, which remains
undrawn. Additionally, we have delivered $48 million in savings year-to-date.

Also in July, we went back to the debt markets and successfully repriced our term loan. We achieved a
reduction of 100 bps in the interest rate spread on our term loan. This is an important step as we continue
to work towards lowering the cost of our debt.

So in summary, as I look at our financial results, I'm pleased to see the continued trajectory of our
growth.

Now let's turn to Slide #5 and discuss how our financial performance is driving our business and how we
measure our success from a business scorecard. We have branded our location-agnostic, high-automation
BPO services, Enterprise SaaS offerings and our BPA suite as DigitalNow. In October, we announced the
signing of a contract which expands the relationship with an existing customer, a global bank, which we
have worked with for over a decade. This contract is estimated to bring in $100 million in revenue spread
over the next 3 years and is expected to kick off in early 2019.

Our strategy to grow within our good existing customers is working. We seek to build on our successful
engagements to increase the number of statements of work and master service agreements. The results
of this strategy is a broad and sticky revenue base. We have a low customer concentration and at the end
of Q3, our Top 150 customers contributed 68% of our revenue. Now here's a couple of important facts to
note, we now have 10 customers generating over $25 million in annual revenue. This is up from 8 at the
end of Q2 and 6 at the end of 2017.

Another important highlight is that we now have 249 customers generating over $1 million in annual
revenue, which is up from 200 customers at the end of 2017. This increase is clear evidence of our land-
and-expand strategy to grow our top line. Additionally, I'm pleased to share with you that the investments
we have made in our customer-facing organization have resulted in substantial increase to our pipeline,
which is almost double from what it was last year. Consistent with our DigitalNow strategy, we are seeing
an increasing proportion of pipeline from higher automation deals and we're adding additional work
streams and revenue streams with existing customers.

Now let's move to Slide #6. Let me walk you through the Exela evolution over the past decade and how
that journey has brought us to DigitalNow. We began as a pure play BPO company with a revenue base of
approximately $150 million in 2007, and today, we have grown that revenue over 10-fold to approximately
$1.6 billion rounding from our 2018 guidance, which represents a CAGR of 22%. Our revenue growth was
a direct result of our strategy to evolve as our company and as a -- continuously to adapt to the changing
markets and customer demands. From a pure-play BPO to today, we have worked to move up the value
chain and inject technology to convert low automation BPO into a higher automation BPL through robotic
process automation and digital transformation, which we now describe as DigitalNow. DigitalNow enabled
additional streams of revenue within our existing customers. We transform our customers' operations over
time using our proprietary BPA solutions for both on-site as well as off-site. This creates the opportunity
for Exela to do more as our platform enables us to provide additional services and generate incremental
revenue and profits.


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 333   5
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  337 of                                  894 PageID 711


Now let's turn to Slide #7. Based on research, today our total addressable market is about $161 billion
as of the end of 2017, growing at a 5% CAGR increasing to $207 billion by 2022. Now Exela's growth
is across key industries and among leading companies in banking, healthcare, insurance, and others.
Among our 3,700 customers, we generate approximately $1.6 billion in annual revenue, which represents
about 1% of the total addressable market for us. We look at the market like this, with only 1% share in
a strategy of investing in the growing industries where we believe we can get the best yield, we are well
positioned. We are expecting our growth to be between 8.5% and 9% in 2018 according to our guidance
versus the 5% growth in the total addressable market. In banking and financial services for instance,
research indicates that the total addressable market will expand from $12 billion to $54 billion from 2017
to 2022.

Today, banking and financial services represents less than $400 million in annual revenue. We have ample
opportunities to capture more of this market as evidenced by our recent announcement of the incremental
contract signed with the global bank that I just mentioned. The above total addressable market data
does not include the in-house operations for the customers, which is a fertile ground for harvesting
opportunities in our opinion. This was the case with this global bank that I just mentioned. So between
the total addressable market estimates and our ability to take over in-house operations, we are really
encouraged with the opportunity for growth that is in front of us.

Before I hand the call over to Jim for a discussion of the financials, I want to close with a few thoughts.
Exela is on an exciting journey as we transform customer processes through DigitalNow. In the 9 months
through 2018, our investments in growth are yielding positive results including double-digit revenue and
adjusted EBITDA growth. We feel really good about how the business is shaping up.

And now I would like to hand the call over to Jim Reynolds, who will discuss our results, our financial
results in greater detail. Jim?
James G. Reynolds
Chief Financial Officer
Thanks, Ron. Let's start with Slide 9. Third quarter 2018 revenue was $383 million, an increase of 7%
from pro forma Q3 2017 revenue. Our third quarter EBITDA was $44 million, an increase of $144 million.
Our adjusted EBITDA for the quarter totaled $69 million, up 24% from Q3 of 2017. Our EBITDA and
adjusted EBITDA increased from last year, but it could have been higher in the quarter. Our third quarter
was impacted by 2 items; we had lower project revenue in our LLPS segment and an exit from a low-
margin contract, which will be good for us in the future. The cumulative impact to EBITDA in the quarter
for these 2 items was approximately $7 million. As we've mentioned previously, we are, and we will
continue to make investments in our customer-facing organization. We are on track this year to book-and-
bill more than 2x our initial revenue growth rate of 3% to 4%. We are also very pleased seeing how our
pipeline has transformed in size and increased in the number of high automation deals, which is consistent
with our business strategy.

Looking at the bridge from EBITDA to adjusted EBITDA. Overall, adjustments are down. Walking through
the bridge in the third quarter of 2017, we incurred $132 million in onetime charges, tied to the business
combination to create Exela. The next adjustment in our walk is the optimization and restructuring
charges. This item relates to our investments made to achieve cost savings. As part of our 2018 guidance,
we committed to deliver between $40 million to $45 million in savings. To date, we have achieved,
approximately $48 million.

In the third quarter of 2018, Exela incurred approximately $19 million in business optimization expense.
A majority of these expenses impacted cost of sales. As part of the increased concentration of higher
automation deals, we are incurring business optimization costs. We expect these costs to decline as we
implement our transformational model. The last part of the box in the walk is Other, which primarily
includes non-cash charges incurred on employee restricted stock units and the term loan debt reprice
costs incurred.

To summarize, year-over-year transaction costs have gone away and the gap between EBITDA and
adjusted EBITDA has narrowed significantly.
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 334   6
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  338 of                                  894 PageID 712


Moving to Slide 10. Our pro forma P&L. From a revenue segment perspective, ITPS revenue totaled $307
million in the quarter, up 10%. On a year-to-date basis, ITPS revenue totaled $949 million, up 14%. That
increase is largely driven by our results from DigitalNow, some inorganic growth, offset by a decline in
business with lower automation and an exit from a lower-margin contract. Healthcare revenue totaled $57
million in the quarter, up 1%. Year-to-date, healthcare revenue totaled $172 million, down 1%. We believe
that healthcare is well positioned to grow in the near term, driven by a few recent wins. LLPS revenue
totaled $19 million in the quarter, down 14%. On a year-to-date basis, LLPS revenue totaled $19 million,
down 14%. On a year-to-date basis, LLPS revenue totaled $65 million, down 2%. As we have discussed,
the results in this segment are event-driven and project-based. This segment has been impacted by the
earlier settlement of a few cases.

Looking at cost of revenues, growth profit margins were lower due to higher business optimization
expense incurred in the current quarter. We do expect the savings realization and continued
transformation and ramp of contracts will improve gross margin in future periods. Looking to SG&A, on a
year-over-year basis, excluding the impact of transaction costs, our SG&A declined due to the savings flow
through. This was offset by continued investments in our customer-facing organization as well as higher
costs associated with being a public company.

EBITDA improved by nearly $144 million compared to pro forma Q3 2017 and improved by $167 million
year-to-date. Driving much of this improvement in EBITDA was the absence of costs related to the
business combination, growth in the business and savings flow through. Our adjusted EBITDA increased
by 24% to $69 million in Q3 of 2018, compared with $56 million in Q3 2017. On a year-to-date basis, the
adjusted EBITDA increased by 14% to $208 million compared to $183 million for the comparable period.

Our net loss for the third quarter improved by $102 million on a year-over-year basis to a net loss of $29
million. Year-to-date, the net loss improved by $106 million. As a reminder, we have approximately $371
million of net operating loss carry-forwards available to offset pretax income. As of September 30, 2018,
we have paid approximately $5.3 million in global cash taxes. In addition, our CapEx continues to be at
the same levels as Q1 and Q2, around 2% of revenue.

Turning to the capital structure on Slide 11. On September 30, 2018, total liquidity was $124 million and
net debt $1.383 billion. We had cash of $45 million, excluding restricted cash per our credit agreement, an
undrawn a $100 million revolving credit facility, of which, $20.6 million was set aside for standby letters
of credit. The net debt is up from June 30 due to increased working capital uses. In the third quarter of
2018, we purchased 225,504 shares of Exela common stock for about $1.1 million. Since we launched the
buyback in Q4 of 2017, we have purchased in total 1,043,497 shares. Our buyback program remains in
effect and we will continue to be opportunistic.

On the next slide, our updated business outlook. We expect our full-year 2018 revenue to be between
$1.58 billion to $1.59 billion with a growth of 8.5% to 9% year-over-year. We are now forecasting
adjusted EBITDA for the year to be between $280 million to $290 million, representing a year-over-year
growth of 14% to 18%. This reflects the items we had discussed earlier. The higher end of our adjusted
EBITDA range includes the potential SaaS high-contribution margin deals that are expected to be delivered
by the end of the year, and may be recognized as revenue in 2018 depending on customer acceptance.

With respect to 2019, we will be dividing 2019 guidance as part of our year-end investor call. Until then,
we have some items that you should take into consideration. We have discussed that the industries we're
focused in are growing at approximately 5%. And we are growing above those rates. We are on track this
year to grow our top line by approximately 8.5% to 9% with adjusted EBITDA margins of 17.6% for the 9
months ended September 30 and 18% in the recent quarter. We have also improved our adjusted EBITDA
margin year-to-date by over 50 bps. With the investments we've made, the recent announced wins, we
feel very good with how our business is shaping up as we exit 2018. Thank you.
And with that, operator, I would like to open up the call for questions.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 335   7
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  339 of                                  894 PageID 713



Question and Answer
Operator
[Operator Instructions] Today's first question will be from Joseph Foresi with Cantor Fitzgerald.
Drew Kootman
Cantor Fitzgerald & Co., Research Division
This is Drew coming on for Joe. I was hoping you could discuss the opportunity with DigitalNow and how
you expect this to impact growth moving forward?
Ronald Clark Cogburn
Chief Executive Officer
So when you think about what we've done with our strategy to add higher automation work to lower
automation BPO, as we started the year, we talked about business process automation, So if we take
our business process automation, the digital transformation, and now, we use DigitalNow as sort of the
descriptor for all of those things, as we go out to the market, the clear indicator to us of the interest in
the market is how our pipeline has grown. So literally, from now -- from the last year until now, we have
seen the pipeline more than double with these types of opportunities. And as you recall, I've mentioned in
previous quarters, we found early acceptance in Q4 of last year with the interest in the pilots that begin
to generate. So as we've come through this year, we're beginning to see some of those pilots turn into
contracts and awards for us.
Drew Kootman
Cantor Fitzgerald & Co., Research Division
And then -- so with the lower forecast of adjusted EBITDA -- and I know you guys aren't talking about
2019, but I was wondering, if you can give any high-level -- just looking out at how you guys are viewing
adjusted EBITDA margins? And then, does anything change on the synergy time line?
James G. Reynolds
Chief Financial Officer
Yes. So with respect to 2019, I think our message, we're finishing 2018 very well. If you look at the past
year, we had initial guidance on the top line of 3% to 4%. And because of the acceptance of DigitalNow
and the opportunities, we're going to finish the year very strong between 8.5% and 9%. If you're looking
at EBITDA margins, we're looking at that, but if you look back at the past 4 quarters, our range and
adjusted EBITDA has clearly been between 18% to 19%. We finished this quarter just at 18%. Our
business, as you know, we have 90% visibility into our revenue. These are long-term contracts, other
than the LLPS segment, which is a little lumpy. So we have really good visibility into our revenue and our
contracts.
Drew Kootman
Cantor Fitzgerald & Co., Research Division
And anything changed on the synergy time line?
James G. Reynolds
Chief Financial Officer
No, I mean, if you look at the synergies, we continue to execute on them. We feel good. We have, as
I said, had $47 million-plus completed this year. We'll continue to drive those synergies through the
business. One of the things we had to discuss, we are making investments in the business to drive the
revenue growth. It definitely does cost a little more to have higher revenue growth versus the 3% to 4%.
Operator


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 336   8
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  340 of                                  894 PageID 714


Next question will be from Brian Essex with Morgan Stanley.
Brian Lee Essex
Morgan Stanley, Research Division
I guess, I'd like to

[Technical Difficulty]
Operator
Pardon me, Brian. You're out of line. I had a lot of static. Maybe you would like to dial back in, we can get
you back in. But the next question will be from Dan Dolev with Nomura.
Dan Dolev
Instinet, LLC, Research Division
So great stuff on the top line, I see you're raising the guidance. But if I look at -- if I think about EBITDA,
it looks like you're -- you said -- I think you called out about $7 million of kind of tougher EBITDA drag,
right, in the quarter. Is that correct, the $7 million for that low-budget contract?
James G. Reynolds
Chief Financial Officer
That's correct.
Dan Dolev
Instinet, LLC, Research Division
And I think you're raising at the mid -- you are lowering EBITDA by, I think with $17 million, $18 million
and you also per my estimates, you do much better on the run rate of the savings, if you get $48 million
days versus the $40 million to $45 million. So why take it down by debt margin, is it just debt or is there
something else?
James G. Reynolds
Chief Financial Officer
Yes I think within the 2 items that impacted us, those are short-term in nature, but will continue to
flow through in the fourth quarter. So that being said, we'll be able to make up some of that and we will
continue to drive through the synergies. But I think we feel good with the range of $280 million to $290
million. We also have, as I said, some higher margin SaaS contracts that hit at the end of the year and
we're expecting those all to flow through. So I think that between [ $80 million and $90 million ] we feel
good about.
Dan Dolev
Instinet, LLC, Research Division
Is there an update on the savings, you were running at a $40 million to $45 million, now you're doing $48
million year-to-date?
James G. Reynolds
Chief Financial Officer
Yes, I mean we had guidance of $40 million to $45 million, we're above that. We'll continue to have
some savings convert into Q4 and then we still have other initiatives underway that will help us in future
periods.
Operator
The next question will be from Brian Essex with Morgan Stanley.
Brian Lee Essex
Morgan Stanley, Research Division
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 337   9
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  341 of                                  894 PageID 715


I don't know if it was just addressed, but I guess on a guide up in revenue, the guide down in EBITDA
margins, could you help us -- maybe walk me through some of the puts and takes you have, what I would
assume the better margin digital business, exiting a low-margin contract. I would assume that'll give you
a lift to margins, but you're investing back in the business. Any sense for us to get a sense for in terms of
both gross margin and EBITDA margin, how one time-ish are these investments or impact items, and how
do we think about expansion from here on out?
James G. Reynolds
Chief Financial Officer
Sure. So if you take a look at the 2 items I mentioned, the LLPS and the on-site, that was a $7 million
impact. And with the LLPS, those contracts in the on-site, it's gone. So it's not going to come back into
Q4. So it has a carry-on effect. With respect to other incremental revenue, it's coming through, we have
some high-margin revenue that we're anticipating coming in, in the fourth quarter related to our SaaS
sales. It's happened historically. Through 2018, we feel good that we'll get some incremental flow through
margin, but I think that a range of $280 million to $290 million is something we feel good about as we're
exiting 2018.
Brian Lee Essex
Morgan Stanley, Research Division
And then as you reinvest back into the business, is there a level of EBITDA margins that you're committed
to maintain? In other words, will you -- can you stay at this level, at the very minimum and then see
margin expansion notwithstanding any kind of reinvestment or [ call back ]?
James G. Reynolds
Chief Financial Officer
Yes, and I think this is what I answered maybe when you dialing in. We -- if you look historically, the
business has had the margins between 17% and 19% historically on an adjusted basis. We feel really
good about those margins and that's why I referenced it towards the end of the call. As we continue to
drive the new business wins, there'll be -- depending on some of these deals, they do have some upfront
costs, so it may take a little time to work through the system and this is something we've discussed
historically with the ramp. But we feel good about the margins and where they are. We're going to
continue to deliver on the savings in addition.
Operator
[Operator Instructions] Next question will be from Matthew Roswell with RBC Capital Markets.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
First question is, if I look at your revenue guidance for the year, it seems to imply that the fourth quarter
is going to have slowing revenue growth as well. Could you walk through sort of what's driving that? And
as part of that, do you have additional low-margin contracts that you're looking at getting out of?
James G. Reynolds
Chief Financial Officer
So I think that we gave the guidance of $1.580 billion to $1.590 billion, which is up over last quarter, that
equates to $395 million to $405 million. Within our business, I think we've discussed before is, when we
acquired Enterprise Solutions, they still had some low-margin business, but as we put in our technology
and automation, we're looking to change that margin profile. This was an opportunity to get out of a
contract that has shifted on us, and it was the right thing to do. So we are a public company and we prefer
to have profitable contracts versus contracts that goes the other way.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 338   10
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  342 of                                  894 PageID 716


And then, on a bigger picture, have you noticed in the last, call it, 6 months or so any change in client
demand either for your products or sort of in the industry in general?
Ronald Clark Cogburn
Chief Executive Officer
Well, so that's the right question to ask about the demand from the customers. And so we have to
measure that in a couple of ways, but the biggest way is the growth of our pipeline. So -- and I think I
mentioned this, maybe you heard a while ago, when we started in Q4 of last year with the story around
automation and seen automation for us is going to be the, I guess location agnostic high, automation BPO
services, the Enterprise SaaS offerings and our BPA suite, which we all -- we call that now DigitalNow, we
began to find that there was an appetite in the market for this and that led to some pilot programs. So as
we came into this year, we saw our pipeline begin to build at a very accelerated rate. As we sit here today
for these types of digital services, it's literally twice what it was last year. So what we found is we went
to our existing customers, when we went to our Top 150 customers, when we went to a -- what we call
the Enterprise Solution customers, which is the old Novitex, it was well received, lots of interest, and so
that's where you begin to see like this enterprise deal that I talked about. This is a $100 million contract
spread over 3 years. It starts at the beginning of '19. We didn't have those types of opportunities before
we started, I guess, broadcasting and sharing the vision for the DigitalNow. So we're very excited about
where this is going.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
And then, I guess as part of that are you seeing clients shift money around to more of the DigitalNow
solutions or are you taking kind of a -- is it coming out of there sort of operating costs?
Ronald Clark Cogburn
Chief Executive Officer
Well, look at it -- I was looking at it a little bit differently. So typically our competition is the in-house
operations. So if you think about how they classify their own operational cost, we are approaching them
that with the novel idea that we can come on-site and take over an entire operation like we've done with
one of these large contracts, inject all of our DigitalNow technology or BPA suite, create automation, so
now it becomes from low -- what I'll call low automation BPO to higher automation. So for them, this is a
chance to offload large groups of employees that are providing a process within the company and allowing
us to transform that over time. This does take a little while to do, 24 months to 36 months from now,
we'll begin to see the full run rate of all of the automation that we're pushing through. So what you find
is, whether it's a banking and financial services and insurance company, these are folks that are really
interested in this type of operation, that's where we are finding the bigger opportunities.
Operator
Next question will be from Arun Seshadri with Credit Suisse.
Arun A. Seshadri
Crédit Suisse AG, Research Division
Just a couple from me. First, I just wanted to get a sense for the extent -- how much free cash do you
think you will generate in Q4 first. And then second, if you could sort of talk a little bit about 2019 at a
high level, it sounds like you expect to continue to grow faster than your markets are growing. Some
sense for sort of broadly EBITDA margins for 2019 versus '18?
James G. Reynolds
Chief Financial Officer
Sure. If you take a look, for the full year, when you take the range of EBITDA from $280 million to $290
million, right, we have CapEx. It's currently running up just about 2%, slightly higher. So you have CapEx
of [ $135 million ]. You've got interest expense on the debt of $135 million, debt amortization of about
$8 million. We're saying, cash taxes of $10 million, and we've done some M&A, net of cash, probably
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 339   11
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  343 of                                  894 PageID 717


$6.5 million. And then, we've spent about $47 million in Q3 on biz op. So that kind of gives you the math
without Q4 biz op and working capital changes. But as you know, we generate a lot of cash. We've, year-
to-date, made some tuck-in acquisitions. We've spent a little money on share repurchase, and we paid
down some debt. So that's -- we feel good about the amount of cash that the company is generating.
Arun A. Seshadri
Crédit Suisse AG, Research Division
And then, could you make a comment about growth and margins in '19?
James G. Reynolds
Chief Financial Officer
Yes. So I mean, I think we're going to provide more updated guidance on our year-end call. But if you
look at the statement, we kind of went through our industry. It's growing at 5%. We're growing well above
that. We said we were going to go 3% to 4%, we're finishing the year 8.5% to 9%. And these contracts
are long-term in nature. We have great renewal rates on our top line. So revenue based on what we have,
the large contract we've sold, the size of our pipeline, we feel very good about 2019 as we're exiting '18.
Operator
Next question will be from David Phipps with Citigroup.
David Lawrence Phipps
Citigroup Inc, Research Division
When we looked at the ITPS gross margin specifically, that one declined quarter-to-quarter. Were there
any special charges on from the 10-Q that were involved in that, so that the adjusted gross margin would
be different, or is it somewhat of a mix with some of the new businesses going on, or maybe think around
that?
James G. Reynolds
Chief Financial Officer
Sure. I think when we discuss some of the biz op and charges, a majority of them were in the ITPS
segment. Out of the biz op, probably, 80% runs through our cost of sales and a majority really runs
through the ITPS segment.
David Lawrence Phipps
Citigroup Inc, Research Division
And when you look at the new $100 million contract you added, it's a 3-year transaction. So it's about $8
million of revenue a quarter that were evenly spread. Is that the right way to look at it that it's kind of
evenly spread on revenue, or does it accelerate as you get into the back end of years?
James G. Reynolds
Chief Financial Officer
So with this one -- we haven't talked about it a lot. But with this one, it will be more front-end loaded, I
would say.
David Lawrence Phipps
Citigroup Inc, Research Division
And when you look out and some of the pipeline you're looking at right now, I'm sure, you've got a lot
of deals and deal sizes that you're looking at, is there -- are there anything meaningful that remains out
there to be closed over the next quarter or so?
James G. Reynolds
Chief Financial Officer


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 340   12
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  344 of                                  894 PageID 718


What I would say is, we've talked about our pipeline, how we're very pleased, how it's doubled in size and
the type. If you look at the investments we've made, that's helped us a lot. We have seen opportunities
we haven't seen historically, because we're a much larger company now. The combined company, close to
$1.6 billion, we get invited to the table more often than not. So we're very pleased with our size, the size
of the pipeline, the type of deals. And when you can get $100 million contracts, that helps a significant
amount on a go-forward basis. As Ron also mentioned on the call, we now have over 10 customers with
$25 million we're billing annually. That's up 2 customers from earlier, from the last quarter, and then, up 4
from last year. So our customers, we feel that we're getting a lot of traction in our land and expand. So we
feel good.
Operator
At this time, this will conclude today's question-and-answer session. And with that, I'd like to turn the
conference back over to Ron Cogburn for any closing remarks.
Ronald Clark Cogburn
Chief Executive Officer
Yes. Thanks, everyone. We really appreciate you participating in the call today. We really appreciate the
questions. We look forward to speaking to you and everyone on the year-end call. Thanks very much.
Operator
The conference is now concluded. We want to thank everyone for attending today's presentation. And at
this time, you may now disconnect.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 341   13
EXELACase
      TECHNOLOGIES,   INC. FQ3
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | NOV
                                               10/12/20   08, 2018
                                                        Page  345 of                                     894 PageID 719


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 342      14
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 346 of 894 PageID 720




                        Exhibit 8




                                                                        App. 343
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 347 of 894 PageID 721




Exela Technologies, Inc. NasdaqCM:XELA
FQ4 2018 Earnings Call Transcripts
Monday, March 18, 2019 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                    -FQ4 2018-                         -FQ1 2019-                        -FY 2018-                 -FY 2019-

                   CONSENSUS           ACTUAL          SURPRISE        CONSENSUS         CONSENSUS        ACTUAL     SURPRISE      CONSENSUS

 EPS (GAAP)           (0.12)            (0.56)             NM              (0.02)           (0.57)        (1.09)       NM            (0.05)

   Revenue
                      401.40           399.60            (0.45 %)         422.60           1588.22        1586.22     (0.13 %)      1677.42
    (mm)
Currency: USD
Consensus as of Mar-15-2019 11:34 AM GMT




                                                                                    - EPS (GAAP) -

                                                       CONSENSUS                               ACTUAL                 SURPRISE

           FQ1 2018                                           (0.03)                            (0.16)                      NM

           FQ2 2018                                           (0.05)                            (0.16)                      NM

           FQ3 2018                                           (0.02)                            (0.20)                      NM

           FQ4 2018                                           (0.12)                            (0.56)                      NM




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                   1
spglobal.com/marketintelligence                                                                                         App. 344
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 348 of 894 PageID 722




Table of Contents

Call Participants                                     ..................................................................................              3
Presentation                                          ..................................................................................              4
Question and Answer                                   ..................................................................................              9




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                    2
spglobal.com/marketintelligence                                                                                                            App. 345
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  349 of                                  894 PageID 723




Call Participants
EXECUTIVES

James F. Mathias
Vice President of Investor
Relations

James G. Reynolds
Chief Financial Officer

Ronald Clark Cogburn
Chief Executive Officer

ANALYSTS

Caroline Joyce

Dan Dolev
Nomura Securities Co. Ltd.,
Research Division

David Lawrence Phipps
Citigroup Inc, Research Division

Jared Levine
Cowen and Company, LLC,
Research Division

Jonathan Lee
Morgan Stanley, Research Division

Joseph Dean Foresi
Cantor Fitzgerald & Co., Research
Division

Marlane Pereiro
BofA Merrill Lynch, Research
Division

Matthew Van Roswell
RBC Capital Markets, LLC,
Research Division




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 346   3
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  350 of                                  894 PageID 724



Presentation
Operator
Good day, everyone, and welcome to the Exela Technologies Fourth Quarter 2018 Financial Results
Conference Call. [Operator Instructions] And please note that today's event is being recorded. And I would
now like to turn the conference over to Jim Mathias, Vice President of Investor Relations. Please go ahead.
James F. Mathias
Vice President of Investor Relations
Thank you, William. Good afternoon, everyone. Welcome to the Exela Technologies Fourth Quarter and
Year-end 2018 Conference Call. I'm joined here today by Ron Cogburn, Exela's Chief Executive Officer;
and Jim Reynolds, our Chief Financial Officer. Following prepared remarks made by Ron and Jim, we will
take your questions.

Today's conference call is being broadcast live via webcast, which is available on the Investor Relations
page of Exela's website, exelatech.com. A replay of this call will be available until March 25, 2019.
Information to access the replay is listed in today's press release, which is also available on the Investor
Relations page of Exela's website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking under the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are subject to known and unknown risks and uncertainties and are
based on current expectations and assumptions. We undertake no obligation to update any statements
to reflect the events that occur after this call, and actual results could differ materially from any forward-
looking statements. For more information, please refer to the risk factors discussed in Exela's most
recently filed periodic report on Form 10-K, along with the associated press release and company's other
filings with the SEC. Copies are available from the SEC or Investor Relations page of Exela's website.

During today's call, we will refer to certain non-GAAP financial measures. We believe these non-GAAP
measures provide additional information in how management views the operating performance of our
business. Reconciliations between GAAP and non-GAAP results we discuss on today's call can be found on
the Investor Relations page of our website. As a reminder, financial results discussed on today's call reflect
pro forma combined company results for the business combination of SourceHOV Holdings and Novitex
Holdings, which closed on July 12, 2017. Please note, the presentation that accompanies this conference
call and an investor fact sheet are also accessible on the Investor Relations page of our website.

We will now begin by turning the call over to our CEO, Ron Cogburn. Ron?
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Jim. Good afternoon, and thanks, everyone, for joining us today. Let's start with Slide #4 and
discuss our 2018 financial summary. We had a solid 2018 and achieved our revised guidance for both
revenue and adjusted EBITDA. Our continued investment in developing industry-specific and departmental
solutions as well as increased customer awareness are showing good results. Digital Now made the
difference. In 2018, we achieved full year revenue growth of approximately $130 million and a 9%
increase in revenue per FTE to $72,000. These investments and our increased customer awareness have
helped achieve a growth rate of 14% on our top 200 customers. With low customer concentration and a
high customer retention rate of 98%, our goal for 2019 and beyond is to replicate the success we had with
our top 200 customers. We believe the large and growing addressable market we operate in provides us
with substantial runway for growth and expansion with a focus on our existing customers. We are also
committed to sensibly pursuing growth while deleveraging our balance sheet over time.

We reported a strong top line results for the year of $1.586 billion, an increase of 8.9% on a year-over-
year basis, ahead of the industry growth rates. We recorded 15.7% growth in adjusted EBITDA to $283.8

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 347   4
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  351 of                                  894 PageID 725


million, and our continued focus on margins resulted in an increase of 110 basis points compared to 2017,
reaching a 17.9% adjusted EBITDA margin. In addition to growing our top line and adjusted EBITDA,
during the year, we executed on our savings initiatives, an important part of our ongoing strategy. During
2018, we achieved $64 million in savings, exceeding our initial goal of $40 million to $45 million. And
here's an important fact: through a combination of the top line growth and achieving savings offset by
investments we've made to drive growth and increased awareness, we successfully drove improvement
on a year-over-year basis in our adjusted EBITDA margin. In response to the strong demand for Digital
Now, we invested in converting pipeline into revenue. We see a meaningful opportunity or white space to
expand our set of solutions we're providing to our customers as we reach new customer segments during
2019.

Beyond 2019, we believe the majority of our current remaining savings will be achieved, and our
optimization and restructuring expenses will gradually decline. This result -- this will result increasingly in
the convergence of adjusted EBITDA and EBITDA.

Looking ahead to 2019 and beyond, we are well positioned to generate long-term sustainable growth.
Jim Reynolds will cover our outlook for 2019 in greater detail shortly. Additionally, we spent a lot of time
speaking with our investors during 2018. And one recurring theme, which has come up many times is the
need to reduce leverage, and we agree with that. Through a prudent use of cash and EBITDA growth, we
are working to reduce our net leverage ratio by 5% to 7% this year. Over the long term, we're working to
deleverage further and achieving leverage ratio that is more in line with our peer group.

Now let's turn to Slide #5 and look at the quarter. The fourth quarter provides the first clean quarter of
quarterly comparison of Exela on a year-over-year basis. Revenue for the fourth quarter totaled $399.6
million compared to Q4 of 2017, which was $386 million, an increase of 3% on a year-over-year basis
and a little more than 4% on a sequential basis. Adjusted EBITDA for the quarter totaled $75.3 million
compared with Q4 of '17 adjusted EBITDA of $63 million, an increase of 20% year-over-year and an
increase of 9% sequentially. Along with the growth we are generating on the top line, I was very pleased
to see an improvement in fourth quarter adjusted EBITDA margin of 260 basis points to 19% compared to
16% in Q4 2017. That is significant. The financial metrics I've just highlighted are driven by a combination
of a number of factors, including the impact that Digital Now efforts are providing as well as our focus on
geographies and investments.

I want to walk through a few of these facts that are noteworthy. Remember the global bank customer we
talked about that went live on January 1 of this year? In our ongoing discussions with this customer, they
decided it was in their best interest to increase the contact -- contract duration by 2 years, resulting now
in a 5-year contract term with a total contract value of approximately $165 million. Impressive and further
proof that our strategy is working. Additionally, we won several new deals with the Digital Now strategy in
2018, including 2 of which that were enterprise-level. Both of these engagements were for global banks
that were existing customers.

This year, we are also introducing Exela SmartOffice. SmartOffice is interconnected workplace technologies
and services that power the office of the future today. These are complementary to our existing offerings,
which helped transform the front office, energy and facilities management, logistics and fulfillment for
our customers. SmartOffice will provide on-demand services with connected devices to facilitate green
initiatives, reduce waste and ultimately enhance the employee, investor experience.

Now let's turn to Slide #6. Revenue per FTE is a metric we track very closely. We believe this metric
demonstrates our effectiveness in applying solutions, to bring automation to our engagements and lower
the variable cost. We have increased revenue per FTE overall by approximately 9% to $72,000 per FTE
and 11% on an organic basis, which is up from $66,000 at the end of 2017. Our revenue per FTE metric
is among the highest in our peer group in the BPO industry. Exela is driving growth without adding people,
which is very unique for our industry. Looking closely at our headcount, we have been adding people to
key areas, including sales, marketing, finance and other key areas throughout the organization. Where we
have been effective in lowering headcount is within the operations of Exela by leveraging our technology
strength.


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 348   5
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  352 of                                  894 PageID 726


Going forward, we see a significant opportunity to continue to grow our European footprint. We've recently
opened an office in Amsterdam and launched our EMEA business strategy team. Amsterdam is a thriving
tactile for cross-border collaboration, and our team there is driving Exela's growth, thought leadership and
go-to-market execution. This model closely follows the model -- the successful model we implemented
for Exela's U.S. business strategy team. Our Amsterdam team is well positioned to address the business
process automation needs for our multinational customers. This office opening closely followed the
opening of our innovation center in London.

Geographically speaking, the U.S. brings in the majority of our revenue. It's 85% during 2018 with 46% of
our total headcount. The rest of the world generates 15% of the revenue with 54% of the total headcount.
The effect of this revenue and headcount mixture is significant to the gross margin improvement potential
as the automation story continues to unfold.

Now let's turn to Slide #7. Our strategy to grow within our existing customers is resonating as they're
seeking solutions to drive change, realizing the benefits of digital transformation. In some cases, like the
global bank example I just mentioned, after the customer understands the breadth of our platforms and
solutions, they make the decision to outsource processes that have never been outsourced before in their
organizations. These newfound avenues of opportunity are very significant to us. Our strategic deal teams
are focused on identifying these opportunities to expand within our top customers, while partnering with
them on their digital journeys. We seek to build on our successful engagements to increase the number
of statements of work and master service agreements within these existing customers. We're discussing
with our customers our platforms and solutions that address their mission-critical challenges such as
our revenue cycle management, digital mailroom, recruit to hire, Exela robotics, enterprise information
management, business process management, workflow automation, contract management and, of course,
Exela SmartOffice, just to mention a few. We have a broad and sticky revenue base.

With low customer concentration at the end of Q4, our top 20 customers contributed 36% of our revenue.
The top 100 contributed 61% of our revenue. The top 200 contributed 73% of our revenue. We have a
great customer list with over 60% of the Fortune 100, and our ability to grow within these customers has
a measurable and very positive result. Customer retention rates remain very high at 98%. With 85% of
our revenues in America and an expanding presence in EMEA, which grew, by the way, 55% year-over-
year, we're very optimistic about our prospects for 2019.

Today, the rest of the world generates only 15% of the revenue base on 2018. Closing 2018, we had 10
customers generating $25 million in annual revenue. Now this is up from 6 at the close of 2017. And
another important highlight is we added 62 customers generating over $1 million in annual revenue
in 2018, which now totals 259 customers. Now this is up from 197 at the end of 2017. This increase
demonstrates the effectiveness of our efforts to grow within our existing customers and gain wallet shares.
Additionally, I am pleased to share with you that the investments we have made in our customer-facing
organization have resulted in substantial increase in our pipeline, effectively doubling it from last year.
Consistent with our strategy, we're seeing an increasing proportion of the pipeline from higher automation
deals, and we're adding additional work and revenue streams within the existing customers.

Now let's turn to Slide #8. Slide #8 covers the acceleration of Exela's growth and arguably is one of
the most important slides in our presentation today. This slide illustrates what's possible and probable.
Since Exela's inception less than 2 years ago, our efforts to grow were first focused with our top
customers. They were the first to hear in detail about the combined scale and the solutions that Exela
can provide. And with the investments we made in increasing customer awareness, the results have
been impressive, accelerating the top line growth. Of note and a direct result of our focus in our strategy,
our top 20 customers grew 22%, most of which is organic. This is amazing, and it's a demonstration of
the opportunity among the remaining customers. The top 200 customers grew 14%, of which 11% was
organic. And overall, Exela's consolidated growth rate was 9%, of which, 4% was organic. These results
give us confidence in 2019 to replicate our top 200 strategy throughout the other customer segments and
continue to invest in business development and increasing customer awareness.

In closing, before I hand the call over to Jim for a discussion of the financials, 2018 was a great year for
Exela Technologies highlighted by our growth and continued rollout of our Digital Now suite of solutions.

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 349   6
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  353 of                                  894 PageID 727


We significantly expanded our presence in Europe, opening a sales office and an innovation center, and
we achieved $64 million in saving initiatives. We're excited about 2019, which has gotten off to a great
start with more opportunities and greater market penetration. We are looking forward to continuing to
enable our customers on their digital journeys, and we believe Exela, with Digital Now, is well positioned
for growth going forward.

And now I would like to hand the call over to Jim Reynolds, who will discuss our financial results in greater
detail. Jim?
James G. Reynolds
Chief Financial Officer
Thanks, Ron. Before I start, I would like to let everybody know, we intend to file a Form 12b-25
notification of late filing with the U.S. Securities and Exchange Commission because we will be filing our
annual report on Form 10-K for fiscal year 2018 after today's deadline. The filing of the Form 12b-25
grants an automatic 15-day extension for the filing of our annual report. We are postponing the filing
because we experienced an unanticipated delay in completing certain requests -- requested accounting
information relating to one of our tuck-in acquisitions we completed during 2018. This business is
not material to our results. We anticipate our filing of Form 10-K prior to the expiration of the 15-day
extension period.

Based on its review of the company's disclosure and control procedures, the company's management
expects to conclude that the company's disclosure controls and procedures were not effective.
Notwithstanding such weaknesses, the company's management expects to conclude that the consolidated
financial statements to be included in the Form 10-K will present fairly, in all material respects, the
company's financial position, results of operations and cash flows for the periods to be presented in the
Form 10-K in conformity with GAAP.

Let's start with Slide 10. Fourth quarter revenue totaled $399.6 million compared to $386.3 million in
Q4 of 2017, an increase of 3.4%. Our largest segment, ITPS, which represents 81% of our quarterly
revenue, grew 7.6% on a year-over-year basis. Our Healthcare Solutions and Legal and Loss Prevention
segments declined 6.2% and 22.6%, respectively. Fourth quarter adjusted EBITDA was $75.3 million
and improved by $14.5 million or 20% from the fourth quarter of 2017. During the quarter, there were 2
noncash charges that impacted our results. First, in early 2018, we changed our go-to-market strategy
and branding as Exela. As a result of this, we had to write off all of our legacy asset trade names during
2018. This increased our amortization expense by $7.1 million in the fourth quarter and $23.7 million for
the year. Second, as part of our annual impairment test, we recorded a noncash charge of $48.1 million
related to the impairment of goodwill and intangibles in our LLPS segment due to lower operating results.

For the full year 2018, revenue totaled $1.586 billion, an increase of 8.9%, when compared to 2017 on a
pro forma basis. Revenue growth during the year was driven by our top 200 customers. We saw revenue
in this group increased over 14% during 2018, well ahead of our consolidated growth rate. This is a result
of the investments we made in the business development team, innovation centers and small tuck-in
acquisitions, along with the positive impact of Digital Now business model.

From a revenue segment perspective, ITPS revenue totaled $1.274 billion in the year, up 12.6%. The
increase in ITPS revenue is largely driven by our results from Digital Now and inorganic growth, which
was approximately 5%. Healthcare Solutions revenue for 2018 totaled $228 million, a decline of 2.4%.
The decrease was due to a decline in volumes from a single customer who lost a contract from one of its
customers, offset by a ramp-up of our new business. In addition, we believe that the recent health care
asset acquisition we announced in December will help drive growth in this segment. In our LLPS, revenue
totaled $84.6 million, a decline of 7.7% for the year. As we have discussed, the results in this segment
are event driven and project-based. The decrease is due to a lower net revenue from our legal claims
administration services and approximately $4.5 million from the sale of a few noncore consulting practices.
Gross margins were 23.7% in 2018 and impacted by higher business optimization expense incurred, which
is primarily recorded in our cost of revenue. We expect ongoing impact to gross margins as we continue
to deliver on the company's savings initiatives as well as continued digital transformation of our customer
contracts. These actions will position us to improve gross margin in future periods.
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 350   7
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  354 of                                  894 PageID 728


SG&A for 2018 totaled $184.7 million and was 11.6% of revenue. The decline in SG&A is due to no-deal
costs paid in 2018, impact from our savings flow through, and this was offset by our continued investment
in our customer-facing organization as well as higher costs associated with being a public company.

Moving to taxes. As a result of the tax laws passed in 2018, the historical benefit we received from our
ability to deduct interest on our debt was subject to limitations. This resulted in an increasing in our
income tax expense of approximately $30 million during the year. From a cash perspective, we paid about
$5.3 million in income taxes globally. At December 31, 2018, we have approximately $317 million of net
operating loss carryforwards available to offset pretax income. Our adjusted EBITDA for the year totaled
$283.8 million, an increase of 15.7% and our adjusted EBITDA margin for 2018 improved to 17.9% or 110
basis points.

Moving to Slide 11. Looking at the bridge from EBITDA to adjusted EBITDA. The first box in the bridge is
other, which includes noncash charges of $49.2 million and $122.5 million on debt extinguishment cost
and impairment of the LLPS business in 2018 and 2017. The remainder of these costs relate to employee
stock option expense and asset disposal costs.

The next adjustment in our walk is the optimization and restructuring charges. This item relates to our
investments made to achieve cost savings. During 2018, optimization and restructuring expense totaled
$68.2 million for the year and $21.2 million in the fourth quarter. The breakout of the fourth quarter
consisted of $14.2 million in headcount cost, $6.2 million in vendor-related cost and $0.8 million in
facility cost. We believe 2018 represented the high watermark in terms of optimization and restructuring
expenses. And in time, we expect these costs to gradually decline as we implement our transformational
model. The final adjustment is the transaction integration costs, which are -- were incurred to create Exela
in the third quarter of 2017.

To summarize, the gap between EBITDA and adjusted EBITDA narrowed by $142.5 million in 2018. This is
consistent with our goal to have adjusted EBITDA and EBITDA to converge over time.

Turning to the capital structure on Slide 12. On December 31, 2018, total liquidity was $116 million,
and net debt was $1.402 billion. We had cash of $44 million, excluding restricted cash per our credit
agreement, and an undrawn $100 million revolving credit facility, of which, $20.6 million was set aside for
standby letters of credit. Our buyback program remains in effect, and we will continue to be opportunistic.
Since we launched the buyback in 2017, we have purchased in total approximately 2.5 million shares.

On the next slide, our business outlook. We expect our full year 2019 revenue to be in the range of $1.66
billion to $1.7 billion, resulting in growth of 5% to 7% year-over-year on a constant currency basis. For
the first quarter of 2019, we estimate revenue to be between $405 million to $415 million. For 2019,
adjusted EBITDA for the year to be between $305 million to $335 million, representing a year-over-year
growth of between 7% to 18%. CapEx is expected to be between 2% to 2.5% of revenue. Our capital
allocation for 2019 is a priority to pay down debt. Our goal is to reduce the net leverage between 5% to
7%. This reduction will be achieved through a combination of growth in EBITDA and using cash to pay
down debt.

In closing, we had a solid 2018 and are pleased with our results.
That concludes our formal comments. Operator, let's open the queue up for questions.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 351   8
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  355 of                                  894 PageID 729



Question and Answer
Operator
[Operator Instructions] And today's first questioner will be Joseph Foresi with Cantor Fitzgerald.

And our next questioner today will be Brian Essex with Morgan Stanley.
Jonathan Lee
Morgan Stanley, Research Division
It's Jonathan on for Brian. Your fiscal '19 guidance implies deceleration of revenue growth. Can you walk
through that?
James G. Reynolds
Chief Financial Officer
So I think if you look at the revenue growth, right, we're currently guiding 5% to 7%. We feel really
good about the results from Digital Now. And of course, when you look at our revenue growth for 2018,
approximately 5% was inorganic. So when we're quoting our 2019 guidance, we're looking at organic
growth, which would be an increase from the 4% reported.
Jonathan Lee
Morgan Stanley, Research Division
Got it. And last quarter, you talked about market growth in the BPO space. Where do you fall relative to
that for fiscal '19?
Ronald Clark Cogburn
Chief Executive Officer
Well, this is Ron. We're still a really small part of that addressable market. If you remember, we're just a
little over 1%. We feel really good about the industries that we serve, the banking and financial services
and insurance and health care are our largest 2 segments. And between those 2, they have growth
between 5% and 6%. So we feel very comfortable on where we sit with those 2 industries.
Operator
And our next questioner today will be Dan Dolev with Nomura.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
Can you hear me?
Ronald Clark Cogburn
Chief Executive Officer
Yes.
James G. Reynolds
Chief Financial Officer
Yes, we can.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
I'm actually going to take the other side of this trade. So I mean, your guidance is very, very strong. I
feel like it's above our numbers for next -- for 2019, and it looks like, as you said, it's accelerating on an


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 352   9
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  356 of                                  894 PageID 730


organic basis. And also EBITDA, the EBITDA guidance seems above our numbers. Can you maybe give us
a sort of the level of confidence you have in achieving that guidance?
James G. Reynolds
Chief Financial Officer
Sure. Thanks, Dan. As we've discussed historically, we typically have about 90% visibility into the next
12 months. With respect to the revenue, if you remember, we have somewhat of a wide range, but back
in the fall, we announced the transaction with a large bank. That contract ramped up at the beginning of
the year, so we're very pleased with that. In addition, at the end of December, we closed a health care
acquisition that will also help drive the results for 2019.
Operator
Our next questioner today will be Matthew Roswell with RBC Capital Markets.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
Two questions. First, a numbers question, and I'm sorry if I missed it. Do you have the fourth quarter kind
of apples-to-apples organic growth? I know you gave it for the full year just now.
James G. Reynolds
Chief Financial Officer
I don't have that readily available, sorry.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
Okay, that's fine. Maybe we can circle back later. And then, I guess, the second question is, it looks like
you did not sign any large clients in the quarter, but I was wondering if you can talk about the possibility
and what sort of number that you're thinking about for FY '19.
Ronald Clark Cogburn
Chief Executive Officer
That's not exactly what we said, Matthew. When you think about it, we talked about 2, what we call,
enterprise deals that we signed late last year. We didn't identify the fourth quarter, we typically don't give
guidance per quarter, but those 2 enterprise deals were for global banks that were existing customers
in which we were able to kind of process the land-and-expand strategy that we've used so well. We also
talked about early this year the health care assets. So we have -- and if you'll remember, I also mentioned
our pipeline effectively has doubled in the last year for these types of engagements that are related to
Digital Now or the expansion of the digital journey for our customers. So we feel very strongly about that.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
Okay. Maybe I missed it, the number of clients with more than $25 million of annual revenue, was it 10?
Ronald Clark Cogburn
Chief Executive Officer
Yes, it's 10 growing from 6 in 2017.
Matthew Van Roswell
RBC Capital Markets, LLC, Research Division
Right. And, I guess, I had 10 as of the end of the third quarter, but obviously, the large bank contract
didn't ramp up until '19 -- till January?
Ronald Clark Cogburn

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 353   10
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  357 of                                  894 PageID 731


Chief Executive Officer
That's right.
Operator
And the next questioner today will be Joseph Foresi with Cantor Fitzgerald.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Can you hear me okay?
Ronald Clark Cogburn
Chief Executive Officer
Yes, Joe.
James G. Reynolds
Chief Financial Officer
We can now, Joe.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Maybe they didn't like my question, so they muted me. Sorry about the phone problem. Anyways, you
mentioned the pipeline doubling, but the growth rate kind of year-over-year is fairly consistent. So what
can you tell us about sort of the conversion rate? Is it an element of conservatism on the top line and
expectations for next year? Have conversion rates changed? Is there anything in the top line we should
know about?
James G. Reynolds
Chief Financial Officer
Yes. I think -- thanks for the question, Joe. I mean, we feel good about our conversion rates. I think the
size of the pipeline is strong. And just like this year, for the full year, we actually hit our revised -- upward
revised revenue guidance. So we have great visibility into the revenue and feel pretty good. I think, as
we're still a new public company, 18 months or so, and we're trying to be somewhat conservative as we
look at the potential for Digital Now, which is gaining traction in our front office. So we'd rather come out
feeling good with that 90% visibility on the top line.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Okay. And then just on the first quarter, I think you said it was $405 million to $415 million. If I run that
through the year, it sort of puts you at the bottom end of that top line guidance. How should we think
about seasonality around the numbers heading into next year?
James G. Reynolds
Chief Financial Officer
Sure. Typically, what happens from a seasonality perspective, we have a strong transaction volume that
starts to hit at the end of Q1 and into the second quarter. Third quarter tends to come down a little bit.
We're going to be a little more impacted. If you remember, now Europe makes up about 15% of our total
revenue for the year, so people do go on vacation, I guess, over there. And then for Q4, we tend to see
an uptick as people are spending budgets. And then within health care, most of the time, people have hit
their deductibles, so the transactions tend to increase along with open enrollment.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 354   11
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  358 of                                  894 PageID 732


Got it. And then on the margin guidance, I think it's $305 million to $335 million. What puts you at the top
end versus the low end on the margin side?
James G. Reynolds
Chief Financial Officer
So what gets us there is really the flow-through on our savings. That's one of the things we've been
working on since we launched the transaction. We feel good about it, so it's a combination of that. And
then the type of deals that we close and how quickly we can achieve the margin. There is still costs we
need to take out on some of these tuck-in acquisitions, and we're looking to change that margin profile as
we implement our suite of technology.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Got it. So I mean, if I extrapolate that, it sounds like the margins will sort of gradually improve throughout
the year, is that fair?
James G. Reynolds
Chief Financial Officer
We don't give quarterly guidance. But that's -- it's throughout the year as we continue to implement it.
Joseph Dean Foresi
Cantor Fitzgerald & Co., Research Division
Okay. And then last question from me, any thoughts around how we should think about this by business
line? Anything you want to point out on specific contracts? I know you've got the ITPS and the health care
legal. But maybe you could just talk a little bit about sort of your expectations for both businesses.
James G. Reynolds
Chief Financial Officer
So where I would say is, from an industry's perspective, we're really strong in banking and finance, which
is where ITPS rolls into. From a health care perspective, we feel very strong, but that's clearly just health
care payer and provider business, which we've invested in with this deal we closed in December. We
look to expand within both segments. They're strong and growing. And then within our legal, that's still
event-driven. We've invested but not as much as we've invested in our other 2 industries that we're really
focusing on.
Operator
And our next questioner today will be David Phipps with Citigroup.
David Lawrence Phipps
Citigroup Inc, Research Division
Could you talk a little bit about the acquisition that you made, the health care acquisition? Kind of give us
a size for sales maybe or what components that might exist maybe through the health care or the ITPS
businesses?
James G. Reynolds
Chief Financial Officer
So what I would tell you, it helps us round out our health care solution. We perform a fair amount from
the beginning when the claim is incurred all the way through to the coding and then delivery. So it just
helps out round out incremental volumes. It's really an exciting relationship that we have as a result of
that transaction.
Ronald Clark Cogburn
Chief Executive Officer

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 355   12
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  359 of                                  894 PageID 733


Yes. It's Ron. Let me give you a little more detail. What this does, it covers several of the services that
we already provide, the medical coding, records management, claims payment, processing, dispute
resolution. We added 250 employees globally when we did this acquisition, and it puts us squarely as a
growth trajectory for our Healthcare segment for this year. So we're very excited about this acquisition.
David Lawrence Phipps
Citigroup Inc, Research Division
And could you talk a bit about the -- some of the cash impacts of not being able to deduct the interest, do
we look forward into 2019 or -- as we had in 2018?
James G. Reynolds
Chief Financial Officer
Sure. We -- if you think about it, we still have about $317 million of net operating losses, which are
shielding us from any cash taxes. So we still anticipate, similar to this year, majority of that disallowance
to be sheltered with our NOLs. So we feel there will still be cash taxes between $7 million and $10 million.
David Lawrence Phipps
Citigroup Inc, Research Division
I know you don't give quarterly guidance. But last year, from fourth quarter to first quarter, you had a big
jump in both sales and margins. Is there anything in particular that would be different from that going
forward this year?
James G. Reynolds
Chief Financial Officer
I think all I would say is typically, towards the end of the year, in fourth quarter, there's a lot of spending
that goes on under use it or lose it budgets. So I mean that -- we typically see a benefit from that aspect.
And typically in Europe, there's a solid push.
David Lawrence Phipps
Citigroup Inc, Research Division
Okay. And then final question. You delayed the 10-K, that's pretty standard, you have that out in the next
15 days. Could you talk a little bit about the controls and procedures language that you have there?
James G. Reynolds
Chief Financial Officer
I think all I would say is under the rules, this is our first year of SOX compliance, which is highly
complicated when you put together companies through acquisitions to achieve and have enough time to
actually test all the controls that are operating. So it's kind of it's either there or it's not. We feel good in
our ability to address the control deficiencies. And I think, as I said, we feel good that, from a standard
perspective, we have no issues within our numbers.
Operator
And our next questioner today will be Marlane Pereiro with Bank of America Merrill Lynch.
Marlane Pereiro
BofA Merrill Lynch, Research Division
I just have a very quick one. When you were talking about your leverage, can you just repeat again, my
connection was a little bit out, of where you see leverage going? And could you also just indicate roughly
what the leverage target range is that you're comfortable with running the business?
James G. Reynolds
Chief Financial Officer


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 356   13
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  360 of                                  894 PageID 734


Sure. When I was talking about 2019, our capital allocation is to pay down debt this year. And our goal is
to reduce our leverage to be between 5% to 7%. It will be achieved through a combination of our growth
in EBITDA and using cash to pay down the debt. From a leverage ratio, what we like to do is get more in
line with our peers, which we've quoted historically is around 3x.
Operator
And our next questioner today will be Jared Levine with Cowen.
Jared Levine
Cowen and Company, LLC, Research Division
Are there any notable changes you've been noticing in the competitive environment? And then I just have
one follow-up question.
Ronald Clark Cogburn
Chief Executive Officer
Yes, Jared, this is Ron. At the end of the day, a lot of folks are looking to provide the services that have,
what we'll call, technology-enabled or AI or cognitive. And these are all things that we have built ourselves
and deployed through our platforms for years. When we go forward in the market now, our Digital
Now strategy is a combination of our existing technologies along with the automation that we've talked
about, whether it's business process automation or AI. And it allows us to have, I would say, a stickier
relationship or deeper relationship. And as our customers adopt this Digital Now strategy, the higher they
go the technology stack, the stronger the relationship we have with them. As an example, when you
look at our top 20 customers, the average tenure now is well over 15 years. It's only possible with the
technology that we've built and that we provide that's proprietary and the automation that we continually
roll out year after year.
Jared Levine
Cowen and Company, LLC, Research Division
And then in terms of your innovation center builds, are you seeing any successes with the sales strategy?
Ronald Clark Cogburn
Chief Executive Officer
Oh, yes. So here's the beautiful thing -- have you been to one of the innovation centers?
Jared Levine
Cowen and Company, LLC, Research Division
Yes, the New York City one.
Ronald Clark Cogburn
Chief Executive Officer
Okay, yes. So that was our first one. That was sort of the showcase. We brought customers -- many
customers through the Charles Street, New York location, through the Dallas location, through London's
Shard. And what happens, if you're a customer, and we -- typically, our customers that we talked about
that group that's over $1 million, so they're the prime target. So we're doing 1 or 2 things for them. And
maybe, their competitors -- not competitors, but other folks in the same industry, we do several things for
a larger enterprise customer, we're able to showcase for them in real time through demonstrations, the
demos, live demos, all the technology we're trying to offer to them that meet the requirements for their
particular services. When we do that in that environment, we're able to have a very active and interactive
dialogue with them about the benefits, the features and how you go-to-market with the services we
provide, say, these services are pointed toward consumers. And if it's banking or insurance, we're able to
help them in their marketing with their customers.
Operator

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 357   14
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  361 of                                  894 PageID 735


And the final questioner for today will be Arun Seshadri with Credit Suisse.
Caroline Joyce
This is Caroline Joyce on for Arun today. Just a few. First, how do you expect the GAAP EBITDA range to
be in 2019?
James G. Reynolds
Chief Financial Officer
So we haven't given out any guidance on a GAAP perspective. What I will tell you is with the range
that we've given for 2019, we still expect some business optimization costs to occur. As we transition
our existing customers and the new contracts, we'll have similar amount of noncash charges, which is
primarily related to our stock option plan and our RSUs that have been granted. So that's kind of how it
looks.
Caroline Joyce
Okay, great. And then, I guess, on that same line, could you outline at all what you expect for transaction
and integration and then optimization and restructuring expenses for 2019?
James G. Reynolds
Chief Financial Officer
We have not given guidance to that number. What I will tell you is we're still going to be incurring these as
we have continued to take on tuck-in acquisitions. There's still work to be done there. And as we roll out
our technology, we're still incurring a duplicate cost associated with this rollout.
Caroline Joyce
Okay, great. That makes sense. And then lastly, just sequentially, it seems like the gap between EBITDA
and adjusted EBITDA increased a little. Could you guys talk about that from a sequential standpoint?
James G. Reynolds
Chief Financial Officer
So I think the big thing that really impacted us during the year were some noncash charges related to
impairment and additional amortization that were recorded, that are onetime in nature, that have no cash
impact.
Operator
And this will conclude our question-and-answer session. I would now like to turn the conference back over
to the CEO, Rob Cogburn (sic) [ Ron Cogburn ], for any closing remarks.
Ronald Clark Cogburn
Chief Executive Officer
Thanks. We really appreciate everybody participating in the call today, and we really appreciate the
questions. You know you can follow up with us directly after this, and most of you do. If you haven't had
the chance to visit one of our innovation centers, please reach out to Jim Mathias, and let us know. We'd
love to host you and your team at one of these centers. It will make a meaningful impact.

Thanks for participating, and we'll see you on the next quarter's call. Thank you very much.
Operator
The conference has now concluded. Thank you all for attending today's presentation, and you may now
disconnect your lines.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 358   15
EXELACase
      TECHNOLOGIES,   INC. FQ4
          3:20-cv-00691-D      2018 EARNINGS
                           Document 28-2 Filed CALL | MAR
                                               10/12/20   18, 2019
                                                        Page  362 of                                     894 PageID 736


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 359      16
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 363 of 894 PageID 737




                        Exhibit 9




                                                                        App. 360
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                         Page 364 of 894 PageID 738
 Table of Contents



                                           UNITED STATES
                               SECURITIES AND EXCHANGE COMMISSION
                                                                WASHINGTON, D.C. 20549


                                                                   FORM 10‑K
 (Mark One)
      ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
           ACT OF 1934
                                                      For the fiscal year ended December 31, 2018
                                                                              or
       TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE
           ACT OF 1934
                                                             For the transition period from to
                                                          Commission File Number: 001‑36788


                                               EXELA TECHNOLOGIES, INC.
                                                    (Exact Name of Registrant as Specified in its Charter)

                                  Delaware                                                                   47‑1347291
                        (State of or other Jurisdiction                                                   (I.R.S. Employer
                       Incorporation or Organization)                                                    Identification No.)
                           2701 E. Grauwyler Rd.
                                  Irving, TX                                                                    75061
                    (Address of Principal Executive Offices)                                                  (Zip Code)
                                           Registrant's Telephone Number, Including Area Code: (844) 935-2832
           Securities Registered Pursuant to Section 12(b) of the Act:
                         Title of Each Class                                                 Name of Each Exchange On Which Registered
                Common Stock, Par Value $0.0001 per share                                            The Nasdaq Stock Market LLC

           Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yes ☒ No
           Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ☐ Yes ☒ No
           Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934
 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing
 requirements for the past 90 days. ☒ Yes ☐ No
           Indicate by check mark whether the Registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule
 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit such files). ☒ Yes ☐ No
           Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be
 contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or
 any amendment to this Form 10‑K. ☒
           Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting
 company. See definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b‑2 of
 the Exchange Act.
         Large accelerated filer ☐                Accelerated filer ☒                    Non-accelerated filer ☐             Smaller reporting company ☒
                                                                                                                             Emerging growth company ☐
           Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐ Yes ☒ No
             The aggregate market value of the Registrant’s voting common equity held by non-affiliates of the Registrant, computed by reference to the
 price at which such voting common equity was last sold as of June 30, 2018, was approximately $97,579,074 (based on a closing price of $4.75). As a
 result, the Registrant is an accelerated filer as of December 31, 2018. For purposes of this computation, shares of the voting common equity beneficially
 owned by each executive officer and director of the Registrant disclosed in the Registrant's Definitive Proxy Statement on Schedule 14A, filed with the
 SEC on May 9, 2018 were deemed to be owned by affiliates of the Registrant as of June 30, 2018. Such determination should not be deemed an admission
 that such executive officers and directors are, in fact, affiliates of the Registrant or affiliates as of the date of this Annual Report on Form 10-K. As of
 March 11, 2019, the Registrant had 150,142,095 shares of common stock outstanding.




           Table of Contents




                                                                                                                                                   App. 361
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                   Page 365 of 894 PageID 739
      Table of Contents



                                                   TABLE OF CONTENTS
      Part I                                                                                                        5
      Item 1. Business                                                                                              5
      Item 1A. Risk factors                                                                                       21
      Item 1B. Unresolved Staff Comments                                                                          40
      Item 2. Properties                                                                                          40
      Item 3. Legal Proceedings                                                                                   40
      Item 4. Mine Safety Disclosures                                                                             41
      Part II                                                                                                     42
      Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity
      Securities                                                                                                  42
      Item 6. Selected Financial Data                                                                             46
      Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations               47
      Item 7A. Quantitative and Qualitative Disclosure About Market Risk                                          64
      Item 8. Financial Statements and Supplementary Data                                                         65
      Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                122
      Item 9A. Controls and Procedures                                                                            122
      Item 9B. Other Information                                                                                  127
      Part III                                                                                                    127
      Item 10. Directors, Executive Officers, and Corporate Governance                                            127
      Item 11. Executive Compensation                                                                             127
      Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters     127
      Item 13. Certain Relationships and Related Transactions, and Director Independence                          128
      Item 14. Principal Accounting Fees and Services                                                             128
      Item 15. Exhibits and Financial Statement Schedules                                                         129


                                                               2

      Table of Contents




                                                                                                                    App. 362
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 366 of 894 PageID 740
      Table of Contents



                                 SPECIAL NOTE REGARDING FORWARD‑LOOKING STATEMENTS

                Certain statements included in this Annual Report on Form 10‑K (“Annual Report”) are not historical facts
      but are forward‑looking statements for purposes of the safe harbor provisions under The Private Securities Litigation
      Reform Act of 1995. Forward‑looking statements generally are accompanied by words such as “may”, “should”,
      “would”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”,
      “future”, “will”, “expect”, “outlook” or other similar words, phrases or expressions. These forward‑looking
      statements include statements regarding our industry, future events, the estimated or anticipated future results and
      benefits of the Novitex Business Combination, future opportunities for the combined company, and other statements
      that are not historical facts. These statements are based on the current expectations of Exela management and are not
      predictions of actual performance. These statements are subject to a number of risks and uncertainties regarding
      Exela’s businesses, and actual results may differ materially. The factors that may affect our results include, among
      others: the impact of political and economic conditions on the demand for our services; the impact of a data or
      security breach; the impact of competition or alternatives to our services on our business pricing and other actions
      by competitors; our ability to address technological development and change in order to keep pace with our industry
      and the industries of our customers; the impact of terrorism, natural disasters or similar events on our business; the
      effect of legislative and regulatory actions in the United States and internationally; the impact of operational failure
      due to the unavailability or failure of third‑party services on which we rely; the effect of intellectual property
      infringement; and other factors discussed in this report under the headings “Risk Factors”, “Legal Proceedings”,
      “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and otherwise identified
      or discussed in this Annual Report. You should consider these factors carefully in evaluating forward‑looking
      statements and are cautioned not to place undue reliance on such statements, which speak only as of the date of this
      report. It is impossible for us to predict new events or circumstances that may arise in the future or how they may
      affect us. We undertake no obligation to update forward‑looking statements to reflect events or circumstances
      occurring after the date of this report. We are not including the information provided on the websites referenced
      herein as part of, or incorporating such information by reference into, this Annual Report. In addition,
      forward‑looking statements provide Exela’s expectations, plans or forecasts of future events and views as of the date
      of this report. Exela anticipates that subsequent events and developments will cause Exela’s assessments to change.
      These forward‑looking statements should not be relied upon as representing Exela’s assessments as of any date
      subsequent to the date of this report.
                                                           DEFINED TERMS
                In this Annual Report, we use the terms “Company”, “we”, “us”, or “our” to refer to Exela Technologies,
      Inc. and its consolidated subsidiaries, and where applicable, our predecessors SourceHOV and Novitex prior to the
      closing of the Novitex Business Combination. “Following is a glossary of other abbreviations and acronyms that are
      found in this Annual Report.”

                    “Apollo” means Apollo Global Management, LLC, together with its subsidiaries and affiliates, as applicable
                    “BPA” means business process automation.

                    “BPO” means business process outsourcing

                    “Code” means the Internal Revenue Code of 1986, as amended.

                    “Common Stock” means the common stock of the Company, par value $0.0001.
                    “EIM” means enterprise information management,

                    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

                    “GAAP” means generally accepted accounting principles in the United States.

                    “HGM Group” means, collectively, HOVS LLC and HandsOn Fund 4 I, LLC and certain of their respective
      affiliates.


                                                                    3


      Table of Contents




                                                                                                                             App. 363
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 367 of 894 PageID 741
      Table of Contents



               “HITECH Act of 2009” means the Health Information Technology for Economic and Clinical Health Act,
      enacted under Title XIII of the American Recovery and Reinvestment Act of 2009.

              “HIPAA” means the Health Insurance Portability and Accountability Act of 1996.
              “IT” mean information technology.

              “JOBS Act” means the Jumpstart our Business Startups Act.
              “MegaCenter” means the Company’s Tier‑III document processing and outsourcing centers in Windsor,
      Connecticut, and Austin, Texas.
              “Nasdaq” means The Nasdaq Stock Market.

              “Novitex” means Novitex Holdings, Inc., a Delaware corporation.
               “Novitex Business Combination” means the transactions contemplated by the Business Combination
      Agreement, which closed on July 12, 2017 and resulted in SourceHOV and Novitex becoming our wholly‑owned
      subsidiaries and the financing transactions in connection therewith.
                “Novitex Business Combination Agreement” means that certain Business Combination Agreement, dated
      February 21, 2017, among Quinpario Merger Sub I, Inc. (“SourceHOV Merger Sub”), the Company, Quinpario Merger
      Sub II, Inc. (“Novitex Merger Sub”), SourceHOV, Novitex, HOVS LLC, HandsOn Fund 4 I, LLC and Novitex Parent,
      L.P., as amended by that certain Consent, Waiver and Amendment, dated June 15, 2017, by and among the Company,
      SourceHOV Merger Sub, Novitex Merger Sub, SourceHOV, Novitex, Novitex Parent, Ex‑Sigma LLC, HOVS LLC and
      HandsOn Fund 4 I, LLC.

               “Novitex Holdings” means Apollo Novitex Holdings, L.P., a Delaware limited partnership, which is owned
      and controlled by certain funds managed by affiliates of Apollo.
               “Novitex Parent” means Novitex Parent, L.P., a Delaware limited partnership, which is owned and controlled
      by certain funds managed by affiliates of Apollo.
              “PCIDSS” means the Payment Card Industry Data Security Standard.

            “PIPE Investment” means the sale of shares of Common Stock in the private placement transaction of
      Common Stock entered into in connection with the Novitex Business Combination.
              “Quinpario” means Quinpario Acquisition Corp. 2, a Delaware corporation.

              “SEC” means the United States Securities and Exchange Commission.

              “Securities Act” means the Securities Act of 1933, as amended.
              “SourceHOV” means SourceHOV Holdings, Inc., a Delaware corporation.
              “TCJA” means the Tax Cut and Jobs Act.

              “TPS” means transaction processing solutions.


                                                               4


      Table of Contents




                                                                                                                        App. 364
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 368 of 894 PageID 742
      Table of Contents



                                                            PART I

      ITEM 1. BUSINESS

               Exela is a business process automation leader leveraging a global footprint and proprietary technology to
      help turn the complex into the simple through user friendly software platforms and solutions that enable our
      customers’ digital transformation. We have decades of expertise earned from serving many of the world’s largest
      enterprises, including over 60% of the Fortune® 100 and in many mission critical environments across multiple
      industries, including banking, healthcare, insurance and manufacturing. For the fiscal year ended December 31, 2018,
      we generated $1.586 billion of revenue from over 4,000 customers throughout the world.




      Exela’s portals provide on-demand multi industry and departmental solutions and services alongside industry
      specific solutions.

               Our solutions and services touch multiple elements within a customer’s organization. We use a global
      delivery model and primarily host solutions in our data centers, on the cloud or directly from our customers’
      premises. Our approximately 22,000 employees as of December 31, 2018 operate from business facilities in 23
      countries, with some of our employees co-located at our customers’ facilities. Our solutions are location agnostic,
      and we believe the combination of our hybrid hosted solutions and global work force in the Americas, Europe, Asia
      and Africa offers a meaningful differentiation in the industries we serve and services we provide.


                                                               5


      Table of Contents




                                                                                                                            App. 365
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 369 of 894 PageID 743
      Table of Contents



               We will continue to further expand our solutions and services for the industries we serve, with a focus on
      connecting the front, middle and the back office. We believe this positions us as one of the few companies that can
      offer solutions and services that span from multi-industry, departmental solutions to industry specific solutions.




      Our Solutions and Services

               Our suite of offerings combines platform modules for finance and accounting services, enterprise
      information management, robotic process automation, digitial mailroom, business process management and workflow
      automation, visualization and analytics, contract management and legal management solutions, and integrated
      communication services which contribute to revenues across our organization and accounting segments and also
      complement our core industry solutions for banking, insurance, healthcare and the public sector.

      Finance and Accounting Solution (F&A)

               Exela offers a suite of finance and accounting (“F&A”) solutions addressing the payments lifecycle from
      procure to pay (“P2P”) and record-to-report (“R2R”) to order to cash (“O2C”). We use our own technology and our
      global operations to deliver these solutions.

               Our P2P services can be integrated with our digital mail room technology, which expands our ability to
      support existing data types and formats. In effect, both digital and analog items can enter this information stream.
      The process kicks off by opening of a requisition, once approved it moves to procurement to solicit bids from an
      approved supplier network. We believe that supporting our customers by making available our supplier network can
      be a key differentiator in enabling a complete P2P solution. Our P2P platform also records receipt of goods and
      invoices and performs three way matching digitally. Exceptions are processed by our employees, and once approved,
      we record the purchase in a customer’s enterprise resource planning (“ERP”) system, so it can be paid. We then use
      our system to generate and deliver a payment file in the format the bank needs so a payment can be processed. Some
      of our customers also authorize us to process the payment on their behalf.

              Our O2C solutions enable consolidation of inbound payment channels and data continuity to drive digital
      adoption and enhanced treasury management including, integrated receivables dashboards, multi-channel bill


                                                               6


      Table of Contents




                                                                                                                            App. 366
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 370 of 894 PageID 744
      Table of Contents



      presentment and payment, reconciliation, exception and dispute management, aging analytics, collections
      management and targeted engagements. The full process includes fulfillment of a customer order, raising an invoice
      according to customer contracts, accounts receivable management and collections. Our mission is to continue to
      expand our offerings such that we can act as single vendor for these services among our customer base.

               Our F&A services include spend analytics and data mining tools for financial planning and analysis to
      support reporting and audit functions, interchanges and robotics providing automation of ERP entries and regulatory
      reporting, fixed asset management and tax benefits management.

      Enterprise Information Management (EIM)

               Exela’s enterprise information management solutions ingest and organize large amounts of data across many
      data types and formats and store the information in cloud enabled proprietary platforms. We also gather
      transactional data from enterprise systems for similar hosting. The collected, extracted data is used to complete a
      process, and is then made available to our customers and their end-consumers for an agreed upon period of time. We
      derive revenue for such hosting and access.

                 Our EIM systems host billions of mission critical records for our customers and the total number of records
      is rising. An example of a large deployment of our EIM platform is to enable online records access to over 48 million
      end-customers of a group of European savings banks for deposits, statements, and car and personal loans and
      mortgages. Another example of EIM deployment is in the hosting of images of healthcare records, checks and payroll
      taxes for many years for compliance and internal information purposes.

               We often host both digital and paper records for our customers, and offer release of information services
      according to guidelines set by our customers. For example, in litigation we will release documents upon receipt of a
      valid subpoena served on our customer or when a patient switches hospitals and requests access to healthcare
      records from their previous hospital. We provide these records in the form requested, including chain of custody
      information. Increasingly, these records are accessed electronically or being delivered in line with green initiatives.

               Our platforms can be integrated with customers’ existing EIM systems, and our customers can benefit from
      being able to conduct federated searches across connected datasets, manage records in accordance with business
      needs and regulatory requirements, build live customer and employee profiles, and facilitate release of information
      and routing with control over security and permissions. We also provide business intelligence add-ons, offering
      summarization of data sets, dashboards and trend monitoring, relationship visualization, macro and micro drill-down,
      escalation triggers and notifications.

      Exela Robotic Process Automation

                Exela has been at the forefront of using robotic process automation since 2009. Our deployment model is to
      use desktop automation first, and if the usage is very high we usually migrate to server level automation. We have
      built up a large library of rules by industry and by customer. While we have been using robotic solutions as part of
      our internal processes for years, only recently have we made them available to our customers. Our domain experts
      and analysts can either use an existing bot, modify one or create new one using our design studio. Our robotic
      solutions are available as programmable robots with a rules library for a specific industry or feature, or as an
      enterprise license or on a per user per month basis.

      Digital Mailroom Solutions

                Exela is one of the leading global providers of digital mailroom solutions. Our digital mailroom solutions rely
      on proprietary technology, use our own facilities and process a significant number of transactions daily. We use
      proprietary high-speed scanners as well as support most major scanners. Our end-to-end digital mail room features
      ingestion from many sources – paper, fax, electronic, emails and other digital data. We recently added recorded voice,
      image and video ingestion channels. This solution additionally offers shipping and receiving packages with digital
      receipt, delivery and routing to our intelligent lockers.


                                                                  7


      Table of Contents




                                                                                                                                App. 367
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 371 of 894 PageID 745
      Table of Contents



                We own several classification engines that we deploy for all traffic, including unattended digital
      repositories, for example unattended email boxes to discover content and route it to the appropriate member of an
      organization. Exela offers its digital mail room for enterprise wide deployment to captive mailrooms of our customers,
      mail rooms outsourced to both Exela and others, and for business locations where there is no dedicated mail room,
      such as a front desk. Our customers can see their information across the enterprise from a single platform. Our
      solutions are available as SaaS, BpaaS or enterprise licenses and we offer to take over the entire operation or a
      transactional digital mail room.

      Business process management and workflow automation

               Exela has built extensive proprietary work flow automation platforms for business process management
      across several industries and regions. Our platforms are designed to have intuitive user interfaces with drag & drop
      configuration enabling analysts a certain amount of customization. Our platforms use our EIM engines as a default
      and are designed to integrate with popular database and enterprise systems and are offered across three user
      categories:

          ·    Enterprise class, hosted on premise. Suitable for 10,000 or more users and 10,000 or more tasks or process
               automations. Over 10,000 of our employees use this every day to perform mission critical work for our
               customers in Americas, Europe and Asia.

          ·    Interdepartmental class work flow automation is ideal to bring structure and collaboration across
               departments. Over 2,500 of our employees globally use this platform to collaborate with each other and their
               individual work management. The platform is designed to integrate with other industry leading platforms to
               create a comprehensive collaborative experience. We intend to offer this to our customers in the future.

          ·    Case-management work flow automation platform is our shrink wrap version for building custom work
               flows. One can use our library of work flows, customize them or build one from scratch for purposes of case
               management only. Customers can buy enterprise licenses of this platform, or on a SaaS basis and build their
               own work flows.

      Visualization and analytics

                Exela provides visualization and analytics capabilities within its platforms to provide actionable intelligence
      tied to collaboration and task management. Configurable dashboards enable users to quickly consolidate and
      organize disparate data sources through intuitive interfaces, avoiding IT and programming requirements. Users can
      build their own dashboards with dynamic drilldown options and alerts, link data to managers, and launch action
      items in pursuit of optimization and issue resolution. By providing analytics tied to actionable tasks, we are able to
      drive optimization to enhance profitability and connectivity. For example, users can create visualization of volume
      trends and set triggers upon statistical thresholds, sending SMS alerts to managers to adjust their downstream
      capacity planning if trends are not in line with set thresholds

                While we offer reporting and analytics on the scope of work processed through operations, we also provide
      our customers the capability to consolidate various data streams into comprehensive dashboards to enhance
      business intelligence functions of an organization, including providing real-time visibility to revenue, cost,
      profitability and cash flow as well as process monitoring, KPI tracking, and actionable alerts to name a few.

              We believe providing analytics modules complements our services and solutions, creating a superior user
      experience, and reducing the need for third party tools by centralizing business management within Exela’s platforms.
      By enabling users to share dashboards across their organization, we believe additional users will adopt Exela
      platforms and increase our penetration into the front-end applications across an enterprise.

      Contract Management System

                Exela provides a contract management system to streamline execution, organization, and data management
      of large volumes of contracts. We utilize natural language processing and machine learning to extract key terms
      within unstructured formats and complex content, providing variance analysis, summary tables, and automated
      organization.


                                                                  8


      Table of Contents




                                                                                                                                  App. 368
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 372 of 894 PageID 746
      Table of Contents



      Users can easily find important data points in contracts, and quickly analyze large volumes of language variations
      across format types. The extracted data can then be used to connect to existing systems and ERPs and serve as
      inputs to business operations, such as accounting and billing processes, financial planning and analysis, and
      regulatory reporting, enabling real-time audit and automated alerts for deviations from contract parameters. By
      automating key term extraction, our contract management system enables large volumes of contracts to be analyzed,
      and enable processes such as billing or triggered reminders for significant dates. We believe Exela’s ability to cost
      effectively provide high accuracy transactional operations with automated validations creates a competitive
      advantage against those relying on manual processes and discrete sampling.

               Exela can also provide a digital signature system to streamline collaboration, approvals and execution of
      contracts. We deploy a secure, hosted environment to request and execute signatures and exchange contracts and
      documents across individuals or groups. Our platform enables multiple signature execution with routing through
      approval hierarchies, while providing transparency to the status and tracking of comments and edits. Upon
      execution, documents are stored electronically for secure archival and retrieval.

      Legal Management Solutions

                Exela offers a suite of enterprise legal management solutions and services that streamline and automate legal
      department processes to rationalize costs and drive productivity. Solutions and services range from preventative
      remediation, identifying risk such as overcharges, discrimination, and data breaches and proactively providing
      restitution, eDiscovery, word processing and contract management using automated summarization and metadata
      extraction along with cognitive search enabled by natural language processing; and records management.

      Integrated Communications

               Exela’s comprehensive multi-channel integrated communications solutions help customers communicate
      with other businesses or customers. This suite of solutions links through many channels, for example, email, print
      and mail, SMS, web, voice, and chat. Exela solutions and service can also include design and marketing and selection
      of optimal engagement and least cost routing for mission critical communications for example, bills, statements,
      enrollments, customer support, targeted marketing, mass notifications, reprographics, and regulatory notices.

               We work with our customers as a digital migration partner to improve user experience while helping to
      reduce and even eliminate inefficient, wasteful communications. We use proprietary discovery techniques and
      analytics in addition to service specific technology to propose optimal channel and content. Our employees can also
      generate personalized messages, customized promotions, incentives, escalations, and resolutions.

               Exela Smart Office

                 During 2018, we have been engineering a group of solutions that complement our existing offerings, labeled
      Exela Smart Office‫“( ℠ە‬Smart Office”). At present, lack of technology integration hinders optimal workplace
      experience and leads to waste. The Smart Office seeks to improve employee and visitor experiences while optimizing
      facility management efficiency. Smart Office is our enterprise IoT, which helps transform the front-office, energy and
      facilities management, logistics and fulfillment for our customers, and will provide on-demand services with
      connected devices to facilitate green initiatives, reduce waste, and ultimately enhance the employee and visitor
      experience For example, our space management software uses sensors to detect facility utilization enabling optimized
      space and energy usage and provides mobile workers directions to available work space, while our Visitor
      Management System and lobby kiosk can be deployed to regulate facility access. Our Intelligent Lockers are then
      available for visitor day storage of luggage and to provide a secure chain of custody for parcels and accountable
      mail for employees using our hosted shipping and receiving tools. There is also a Digital Mailroom offering part of
      Smart Office, which segregates white mail and aggregates, classifies and routes searchable multi-media mail to the
      appropriate recipient. Smart Office will be launched for sale in 2019.


                                                                9


      Table of Contents




                                                                                                                              App. 369
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 373 of 894 PageID 747
      Table of Contents



               Recruit-to-Retire (HR)

                In late 2018, we also started moving our employees to our proprietary human capital management platform.
      This platform integrates with our existing offerings and is designed to help an enterprise and its employees manage
      the data and processes relevant to the entire employment lifecycle from recruitment to retirement. By providing
      digital management and data tracking for human capital, we enable reduction in administrative overhead and
      enhanced management of human capital productivity while improving the overall experience. We intend to begin
      commercializing this platform in 2019.

              While the above described solutions and services can be leveraged across industries, over the years we
      have developed services and solutions for specific industries. The most significant are summarized below.

               Banking and Financial Industry Solutions and Services

               Our banking and financial solutions are divided into payment, mortgage, enrollment, lending and loan
      management, governance and information management solutions and accounted for approximately 23% of 2018
      revenue. Exela’s payment operations and treasury management solutions are designed to improve digital engagement
      and transaction speed and compliance. We also provide mobile and remote deposit technologies to our banking and
      financial services customers.

                We have extensive experience and technology that we have built over decades and in use to serve many
      banks and companies to process the payments related to business to business (“B2B”) or business to consumer
      (“B2C”) transactions. We develop, use, and sell proprietary integrated receivables processing technology, providing
      our customers with a solution that easily consolidates B2B and B2C transactions across many payment channels
      into a single platform. We plan to offer this as branded and as a private label solution to our banking customers
      giving them the ability to offer advanced treasury solutions with insights from accounts receivable, customer credit
      worthiness, payment habits, soft collections and delinquent collections.

               We are one of the largest processors of payments. We handle many payment channels in addition to checks
      and credit cards including, automated clearing house (ACH), Faster Payments in UK and Ireland, Single European
      Payment Area (SEPA), Bank Giro in the Nordic countries and other payment networks. We perform these services on
      behalf of banks or their customers. We believe regulation in many geographies is opening up for non-bank payment
      processors to connect to the payment networks directly such that one can verify funds, confirm payee and
      settlement of payments and are exploring the possibility of obtaining license where required to further expand our
      payment offerings.

                Our proprietary mortgage and loan management solutions enable lenders to originate loans and service
      them. Our platforms also enable invoice discounting, factoring, payable financing and leverage automation and
      integration such that traditional lenders, alternate lenders including peer to peer lenders can provide liquidity to
      underserved borrowers. We add value by automating manual, repetitive processes to improve speed and provide
      cost efficiencies within a compliant mortgage and lending completion process.

               Our key focus is user experience, enabling faster decisions, and facilitating optimal allocation of capital and
      risk management for our customers. By using our F&A solutions and services, we believe our banking and financial
      services customers can better manage their lending book and at a low cost of ownership.

               Our banking solutions help organizations transform compliance, know your customer, anti-money
      laundering and confirmation of payee checks into a competitive advantage, including accelerated digital on-
      boarding, complex process automation, screening and monitoring and predictive analytics. Exela can provide these
      services as an end-to-end solution or as an augmentation of existing banking processes, license technology as well
      as use our employees to manage a component or an entire process.


                                                                 10

      Table of Contents




                                                                                                                                 App. 370
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 374 of 894 PageID 748
      Table of Contents



      Healthcare Industry Solutions and Services for Insurance Companies and Healthcare Providers

               Exela’s healthcare industry customers are both commercial and government sponsored healthcare plans
      including dental, primarily hospital networks and university hospital systems and large medical distribution systems
      and pharmacy networks, and accounted for approximately 21% of total revenues in 2018. We serve our customers
      using our proprietary technology and for some customers combined with their systems. .

               We bundle our core solutions and services with a suite of healthcare payer specific services such as end-to-
      end processing of complex transactions, enrollments and credentialing, claims processing, adjudication and payment
      operations. We specialize in transactions that require multiple layers of validation, supporting documentation
      processing, reconciliation, and management of exceptions.

                We host a proprietary platform that connects providers and payers for claims submissions,
      acknowledgements or denials or payments and many other interactions covering the complete lifecycle of a claim,
      which enables a more satisfactory engagement between payers and providers and contributes to improved access to
      health care and lower administrative costs. Our payer customers often encourage their contracted providers to adopt
      our digital platforms for overall reduction of claim processing cost. We also provide our healthcare provider
      customers with many services including computer assisted coding, audit and recovery of underpayments, denial and
      grievances, release of information, and electronic health records. We plan to offer our mobile and web enrollment
      solutions, appointment scheduling and locating providers with ratings, also include insurance verification, cost of
      visit estimates and visit pre-approval. We provide some of these services and features on a stand-alone basis and in
      the future we plan to offer a more integrated solution.

      Insurance Industry Solutions and Services

                Exela offers a suite of insurance industry solutions aimed at providing digital engagements and rapid
      integration of disparate systems and silos. Our insurance industry solutions accounted for approximately 16% of
      total revenues in 2018. We provide applications and services to facilitate automation and digital transformation for
      underwriting and enrollments, premium payments, claims submission, first notification of loss, fraud, waste & abuse
      monitoring and integrated communications. Our solutions are aimed at improving the customer experience by
      providing digital pathways and transparency with web portals and integrated communications, while improving the
      quality and risk management.

      Public Sector

               We provide technology and solutions, including deploying our employees, to public sector customers. Our
      public sector solutions accounted for approximately 7% of total revenues in 2018. Our mission is to help our public
      sector customers with their digital journey and meet their objectives of better serving the public. Exela solutions are
      primarily deployed across pension benefits and administration, tax return processing, payment operations, inter-
      agency information management and communications with citizens and employees of government institutions.

                Our solutions have evolved over time to include digital capabilities and are designed to reduce taxpayer
      refund waiting time, decrease the potential for tax fraud, and provide reports and data to all the departments. Exela
      also has the infrastructure in place to process payments, perform collection services, handle overflow taxpayer calls,
      provide e-filing for individual income tax, generate outbound taxpayer notification (traditional and/or electronic
      notifications), and host other developed solutions.

      Commercial, Tech, Manufacturing, and Legal Industries Solutions and Services

               For the commercial, technology, manufacturing and legal industries, we primarily provide multi-industry
      solutions described previously. For 2018, our commercial industry revenue accounted for approximately 20% of total
      revenues, our revenues from the technology and manufacturing industry accounted for approximately 8%, while our
      revenue from the legal industry accounted for approximately 6%.


                                                                 11


      Table of Contents




                                                                                                                                App. 371
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 375 of 894 PageID 749
      Table of Contents



                Historically, the majority of revenue for the above-mentioned industries was generated in the Americas,
      though we believe there is significant expansion opportunity throughout Europe and Asian markets. As we have
      made investments in our global scale, technology platforms, and business strategy, some of our multi-national
      customers have expanded our services to other geographies to leverage our international footprint. We believe our
      value proposition as a single source provider with global platforms and location agnostic operations, positions us as
      a differentiated partner to our multi-national customers.

               With the launch of Smart Office, we will be targeting technology companies in our initial go-to-market
      approach. We believe technology companies have a heavy focus on employee experience to attract top tier talent,
      and they often serve as early adopters for new offerings setting trends across other industries, and we believe will
      serve as strong references as we expand our Smart Office growth strategy.

      Overview of Revenues

               Our business consists of three reportable segments:

          ·    Information and Transaction Processing Solutions ("ITPS"). The ITPS segment is our largest segment,
               with $1,273.6 million of revenues for the fiscal year ended December 31, 2018, representing 80% of our
               revenues. We generate ITPS revenues primarily from a transaction-based pricing model for the various
               types of volumes processed, licensing and maintenance fees for technology sales, and a mix of fixed
               management fee and transactional revenue for document logistics and location services.

          ·    Healthcare Solutions ("HS"). The HS segment generated $228.0 million of revenues for the fiscal year
               ended December 31, 2018, representing 15% of our revenues. We generate HS revenues primarily from a
               transaction-based pricing model for the various types of volumes processed for healthcare payers and
               providers.

          ·    Legal & Loss Prevention Services ("LLPS"). The LLPS segment generated $84.6 million of revenues for the
               fiscal year ended December 31, 2018, representing 5% of our revenues. We generate LLPS revenues
               primarily based on time and materials pricing as well as through transactional services priced on a per item
               basis.

              Additional financial information for our three business segments is included in Note 17 within our
      consolidated financial statements.

                We provide services to our customers on a global basis. In 2018, our revenues by geography were as
      follows: $1,347.5 million in the United States (85.0% of total revenues), $211.3 million in Europe (13.2% of total
      revenues), and $27.4 million from the rest of the world (1.7% of total revenues). We present additional geographical
      financial information in Note 17 within our consolidated financial statements.

               Our revenues can be affected by various factors such as our customers' demand pattern for our services.
      These factors have historically resulted in higher revenues and profits in the fourth quarter. Backlog is not a metric
      that we use to measure our business.

      History and Development of Our Company

               Exela is a Delaware corporation that was formed through the strategic combination of SourceHOV Holdings,
      Inc. ("SourceHOV") a leading global transaction processing company, and Novitex Holding, Inc. ("Novitex"), a
      cloud-based document outsourcing company, pursuant to a business combination agreement dated February 21,
      2017. Formerly known as Quinpario Acquisition Corp. 2 ("Quinpario"), Exela was originally formed as a blank check
      company on July 15, 2014 and completed its initial public offering on January 22, 2015. In conjunction with the
      completion of the Novitex Business Combination in July 2017, Quinpario was renamed "Exela Technologies, Inc."
      Exela began trading under the ticker "XELA" on the Nasdaq Stock Market on July 13, 2017.

              The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was
      determined to be the accounting acquirer. The acquisition of Novitex was accounted for using the acquisition
      method. As


                                                                 12


      Table of Contents




                                                                                                                               App. 372
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 376 of 894 PageID 750
      Table of Contents



      a result, the financial information for 2017 presented in this Annual Report is not pro forma (unless labeled as such);
      it includes the financial information and activities for SourceHOV for the entire year ending December 31, 2017, but
      only reflects the financial information and activities of Novitex for the period following the Novitex Business
      Combination from July 13, 2017 to December 31, 2017.

               On April 10, 2018, Exela completed the acquisition of Asterion International Group, a well-established
      provider of technology driven business process outsourcing, document management and business process
      automation across Europe. The acquisition was strategic to expanding Exela’s European business.

      Key Business Strategies

               Exela business strategy is to use its Digital Now model, which aims to accelerate our customers’ digital
      transformation through deployment of our software and automation techniques, hosted within a single, cloud hosted
      platform. Our overarching goal is to provide highest value and lowest cost of ownership. We accomplish this by
      building scalable systems that are used by our employees to deliver business process automation services globally.
      The key elements of our growth strategy are described below:

          ·    Expand Penetration of Solution Stack Across Customer Base. We seek to move up what we call “the seven
               layers of technology enabled solutions and services stack,” climbing the value chain from discrete services
               to end-to-end processes through use of front-end enterprise software. We believe continued deployment of
               our single sign on portals with on-demand applications will drive expansion of our front-end software
               (B2B/B2C/SaaS) and integrated offerings.

                 o    Layer 1 - Data Aggregation - Host, gather, extract all types of structured and unstructured data,
                      digital and analog
                 o    Layer 2 - Information Management - Digital classifications, data enhancement and normalization
                      driving downstream processes improvement
                 o    Layer 3 - Workflow Automation - Digital connectivity and automated decisioning driving
                      productivity and quality
                 o    Layer 4 - Process Component - Operations partner for component(s) of larger process, handing off
                      output file for downstream execution
                 o    Layer 5 - Platform Interface Integrations - Exela platforms directly connected to customers’ core
                      systems, accessed through SSO and common interfaces
                 o    Layer 6 - Digital Now® End-to-End Process - Full cycle operations and technology for multi-channel
                      process through execution of business outcomes
                 o    Layer 7 - Front-End Software (B2B/B2C/SaaS) - Exela front end applications (branded or private
                      label) directly interfacing with end user experience



                                                                 13

      Table of Contents




                                                                                                                                App. 373
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 377 of 894 PageID 751
      Table of Contents



      See diagram of 7 layers of solutions below:




          ·    Expand relationships with existing customers. We intend to aggressively pursue cross-sell and up-sell
               opportunities within our existing customer base. With an installed base of over 4,000 customers, we believe
               we have meaningful opportunities to offer a bundled suite of services and be a "one-stop-shop" for our
               customers' information and transaction processing needs. Our sales force will continue to be organized on
               an industry basis and will be re-deployed to remove duplication, and utilize solutions and relationships to
               better serve our customers across all levels of their organizations. Our sales force will be incentivized to
               drive additional revenue opportunities across our bases while also driving higher-margin bundled solutions.
               As an example, we now offer a full suite of healthcare-focused solutions by bundling enrollments, policy
               and plan management, claims processing, audit and recovery services, payment solutions, integrated
               accounts payable and receivable, medical records management, and unified communication services for
               payers and providers.

          ·    Leverage BPA suite across on-site services. Approximately 5,000 of our employees currently work at
               customers in an on-site capacity. We believe this on-site presence is a competitive differentiator and a
               valuable asset as we pursue future growth opportunities. We aim to deploy our BPA software across these
               customer locations, and we believe that by offering our customers enhanced productivity and quality
               through our onsite employees, we will create additional opportunities to expand our footprint and wallet
               share across the organization. For example, in customers where we provide underwriting support and claims
               processing, we can enable our onsite employees to accelerate the aggregation and analysis of datasets
               while also increasing accuracy and automatically flagging deficiencies. By enhancing the productivity and
               quality of our onsite employees, we believe we will increase the demand from our customers to replicate our
               processes across the organization, bolstering our cross-sell/up-sell initiatives. By having our BPA suite
               already approved and



                                                               14


      Table of Contents




                                                                                                                          App. 374
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 378 of 894 PageID 752
      Table of Contents



               deployed within existing onsite engagements, we believe our ability to expand into new lines of business
               will be streamlined and accelerated.

          ·    Pursue new customer opportunities. We plan to continue to develop new long-term, strategic customer
               relationships, especially where we have an opportunity to deliver a wide range of our capabilities and can
               have a meaningful impact on our customers' business outcomes. For example, we plan to dedicate resources
               within the legal industry in order to pursue opportunities in e-discovery and contract management services.

          ·    Develop additional process capabilities and industry expertise. We will focus on developing additional
               process capabilities and market expertise for our core industries. We will continue to invest in technology
               and innovation that will accelerate the build-out of our portfolio of next-generation solutions, such as
               platform-based descriptive and predictive analytics services for processing flows of "Big Data" to help
               customers gain better insight into their processes and businesses. As an example, on behalf of our
               customers, we are deploying Big Data automation platforms to analyze individual consumer behavior and
               interaction patterns to identify opportunities for revenue enhancement and loss prevention, and configure
               optimal outreach campaigns to drive sales, loyalty, and profitability.

          ·    Pursue meaningful cost synergy opportunities and accelerate long-term profitability. We have identified
               significant cost synergies that may result from the closing of the Novitex Business Combination. Due to
               similar operating infrastructures between SourceHOV and Novitex, we continue to deliver and believe we
               have additional opportunities across information technology, operations, facilities, and corporate functions
               to achieve cost savings executable as we approach 2 years from the closing of the Novitex Business
               Combination.

          ·    Capitalize on our enhanced scale and operating capacity. We intend to utilize our increased global scale and
               brand recognition to strengthen our ability to bid on new opportunities. We plan to dedicate more resources
               to pursue whitespace coverage to expand our range of service offerings and pursue additional cross-selling
               opportunities. We will also look to use our increased scale and operations expertise to improve utilization of
               our assets. As an example, we have pursued a strategy of consolidating smaller regional document
               processing centers to our two Tier-III document processing and outsourcing centers in Windsor,
               Connecticut, and Austin, Texas that we call "MegaCenters," which is increasing efficiency through
               economies of scale. By driving utilization up from the current levels of the MegaCenters, we will benefit
               from high flow through margins from increased revenues with minimal incremental investment.

      Customers

               We serve over 4,000 customers across a variety of industries, including over 60% of the Fortune® 100. Our
      customers are among the leading companies in their respective industries, and many of them are recurring customers
      that have maintained long-term relationships with us and our predecessor companies.

               We have successfully leveraged our relationships with customers to offer extended value chain services,
      creating stickier customer relationships and increasing overall margins. Customers are increasingly turning to us due
      to a demonstrated ability to work on large-scale projects, past performance and record of delivery, and deep domain
      expertise accumulated from years of experience in key verticals. As a result, our stable base of customers and sticky,
      long-term relationships lead to highly predictable revenues.


                                                                15


      Table of Contents




                                                                                                                              App. 375
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 379 of 894 PageID 753
      Table of Contents



      Customer and Industry Highlights




               We maintain a strong mix of diversified customers with low customer concentration. No customer accounts
      for more than 10% of 2018 revenue. The diversity of our customer base has contributed to the stability and
      predictability of our revenue streams and cash flows. We have been able to effectively balance our customer mix and
      reduce dependency on any single customer or vertical by penetrating a diverse set of end markets.

      Research and Development

               Our ability to continue to compete successfully depends heavily upon our ability to ensure a timely flow of
      competitive products, services and technologies to the marketplace while also leveraging our domain expertise to
      demonstrate our understanding in implementing solutions across the industries we serve. Through regular and
      sustained investment, licensing of intellectual property and acquisition of third-party businesses and technology, we
      continue to develop new knowledge platforms, applications and supporting service bundles that enhance and
      expand our existing suite of services.

               Our seven layer technology model requires us to continue to harness our capabilities in each layer and the
      ultimate measure of success will be how many customers are in each layer. We believe that a greater customer
      concentration in the top layers will reflect the success of our R&D strategy. Additional financial information
      regarding our R&D expense is included in Note 2 within our consolidated financial statements.

      Intellectual Property

                We deploy a combination of internally-developed proprietary knowledge platforms, applications and
      generally available third-party licensed software as part of our scalable and flexible solutions and services. Our
      intellectual property is our competitive strength.

               Our platforms aim to enhance information management and workflow processes through automation and
      process optimization to minimize labor requirements or to improve labor performance. Our decisioning engines have


                                                                 16


      Table of Contents




                                                                                                                            App. 376
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 380 of 894 PageID 754
      Table of Contents



      been built with years of deep domain expertise, incorporating hundreds of thousands of customer and industry
      specific rules which enable the most efficient and lowest cost preparation and decisioning of transactions. Our
      business processes and implementation methodologies are confidential and proprietary and include trade secrets
      that are important to our business. We own a variety of trademarks and patents, which are registered or pending.

                We regularly enter into nondisclosure agreements with customers, business partners, employees, and
      contractors that require confidential treatment of our information to establish, maintain and enforce our intellectual
      property rights. Our licensed intellectual properties are generally governed by written agreements of varying
      durations, including some with fixed terms that are subject to renewal based on mutual agreement. Generally, each
      agreement may be further extended and we have historically been able to renew existing agreements before they
      expire. We expect these and other similar agreements to be extended so long as it is mutually advantageous to both
      parties at the time of renewal.

      Competition

               We believe that the principal competitive factors in providing our solutions include proprietary platforms,
      industry specific knowledge, quality, reliability and security of service, and price. We are differentiated competitively
      given our scale of operations, reputation as a trusted partner with deep domain expertise, innovative solutions, and
      highly integrated technology platforms that provide customers with end-to-end services addressing many aspects of
      their mission-critical operational processes. We continue to integrate best practice delivery processes into our
      service-delivery capabilities to improve its quality and service levels and to increase operational efficiencies. The
      markets in which we serve are competitive with both large and small businesses, as well as global companies:

               ·    Multi-national companies that provide data aggregation, information management and workflow
                    automation services, such as IBM, EMC, OpenText, Hyland, Iron Mountain, Canon, and Ricoh;

               ·    Consulting, discrete process and platform integration service providers such as Fiserv, Jack Henry, FIS,
                    Black Knight Financial, Optum, Broadridge Financial Solutions, Computershare, Cognizant, and
                    Accenture;

               ·    Platform and front-end software providers, such as Workday, Salesforce, Blackline and Pega;

               ·    Multi-shore BPO companies, such as Genpact, Cognizant, Exl service, Conduent, Wipro, and WNS; and

               ·    Smaller, niche service providers in specific verticals or geographic markets.

      Regulation and Compliance

                We handle, directly or indirectly through customer contracts and business associate agreements, a
      significant amount of information, including personal and health-related information, which results in our being
      subject to federal, state and local privacy laws, including the Gramm-Leach-Bliley Act, HIPAA and the HITECH Act
      of 2009. Further, we are subject to the local rules and regulations in the other countries in which we operate,
      including those relating to the handling of information. In addition, services in our LLPS segment, though not
      directly regulated, must be provided in a manner consistent with the relevant legal framework. For example, our
      bankruptcy claims administration services must be provided in accordance with the requirements and deadlines of
      the United States Bankruptcy Code and Federal Rules of Civil Procedure. In addition, some of our customers are
      subject to regulatory oversight, which may result in our being reviewed from time to time by such oversight bodies.
      Further, as a government contractor, we are subject to associated regulations and requirements.

               Other laws apply to our processing of individually identifiable information. These laws have been subject to
      frequent changes, and new legislation in this area may be enacted at any time. Changes to existing laws, introduction
      of new laws in this area, or failure to comply with existing laws that are applicable to us may subject us to, among
      other things, additional costs or changes to our business practices, liability for monetary damages, fines and/or
      criminal prosecution, unfavorable publicity, restrictions on our ability to obtain and process information and
      allegations by our


                                                                 17


      Table of Contents




                                                                                                                               App. 377
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 381 of 894 PageID 755
      Table of Contents



      customers and customers that we have not performed our contractual obligations, any of which may have a material
      adverse effect on profitability and cash flow.

      Privacy and Information Security Regulations

               The processing and transfer of personal information is required to provide certain of our services. Data
      privacy laws and regulations in the U.S. and foreign countries apply to the access, collection, transfer, use, storage,
      and destruction of personal information. In the U.S., our financial institution customers are required to comply with
      privacy regulations imposed under the Gramm-Leach-Bliley Act, in addition to other regulations. As a processor of
      personal information in our role as a provider of services to financial institutions, we are required to comply with
      privacy regulations and are bound by similar limitations on disclosure of the information received from our customers
      as apply to the financial institutions themselves. We also perform services for healthcare companies and are,
      therefore, subject to compliance with laws and regulations regarding healthcare information, including in the U.S.,
      HIPAA. We also perform credit-related services and agree to comply with payment card standards, including the
      PCIDSS. In addition, federal and state privacy and information security laws, and consumer protection laws, which
      apply to businesses that collect or process personal information, also apply to our businesses.

                Privacy laws and regulations may require notification to affected individuals, federal and state regulators,
      and consumer reporting agencies in the event of a security breach that results in unauthorized access to, or
      disclosure of, certain personal information. Privacy laws outside the U.S. may be more restrictive and may require
      different compliance requirements than U.S. laws and regulations, and may impose additional duties on us in the
      performance of our services.

                There has been increased public attention regarding the use of personal information and data transfer,
      accompanied by legislation and regulations intended to strengthen data protection, information security and
      consumer and personal privacy. The law in these areas continues to develop and the changing nature of privacy
      laws in the U.S., the European Union (“E.U”) and elsewhere could impact our processing of personal information of
      our employees and on behalf of our customers. In the E.U. the comprehensive General Data Privacy Regulation (the
      "GDPR") went into effect in May 2018. The GDPR has introduced significant privacy-related changes for companies
      operating both in and outside the EU. While we believe that we are compliant with our regulatory responsibilities,
      information security threats continue to evolve resulting in increased risk and exposure. In addition, legislation,
      regulation, litigation, court rulings, or other events could expose us to increased costs, liability, and possible damage
      to our reputation.

      Employees

               The continued success of our business is driven by our people. Our senior leadership team has extensive
      experience within the larger BPO as well as the BPA industries. As we were formed through a series of acquisitions,
      we have retained an experienced and cohesive leadership team. The combination of our employees with our
      technology is the backbone of our ability to provide holistic solutions designed to meet the rapidly evolving needs
      of our customers.

               As of December 31, 2018, we had approximately 22,000 total employees, which included approximately
      21,000 full-time and 1,000 part-time employees. We have a global workforce with a majority of our employees located
      in the United States, and the remainder located in Europe, Northern Africa, India, the Philippines, Mexico and China.
      Our employee count fluctuates from time to time based upon the timing and duration of our engagements. We
      consider our relationship with our employees to be good.

               We locate our operation centers in areas where the value proposition it offers is attractive relative to other
      local opportunities, resulting in an engaged educated multi-lingual workforce that is able to make a meaningful global
      contribution from their local marketplace. To supplement the skills available in certain markets, we offer our
      employees a focused set of training programs to increase their skills and leadership capabilities with the goal of
      creating a long-term funnel of talent to support the Company's continued growth. Additionally, our proprietary
      platforms enable rapid learning and facilitate knowledge transfer among employees, reducing training time.


                                                                 18


      Table of Contents




                                                                                                                               App. 378
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 382 of 894 PageID 756
      Table of Contents



      Available Information

                Our website address is www.exelatech.com. We are not including the information provided on our website
      as a part of, or incorporating it by reference into, this Annual Report. We make available free of charge (other than an
      investor's own internet access charges) through our website our annual reports on Form 10-K, quarterly reports on
      Form 10-Q, current reports on Form 8-K, and amendments to these reports, as soon as reasonably practicable after
      we electronically file such material with, or furnish such material to, the Securities and Exchange Commission (the
      "SEC"). In addition, we make available our code of ethics entitled "Global Code of Ethics and Business Conduct" free
      of charge through our website. We intend to post on our website all disclosures that are required by law or Nasdaq
      listing standards concerning any amendments to, or waivers from, any provision of our code of ethics.

                The public may read and copy any materials filed by us with the SEC at the SEC's Public Reference Room at
      100 F Street, NE, Room 1580, Washington, DC 20549. The public may obtain information on the operation of the
      Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an internet site that contains
      reports, proxy and information statements and other information regarding issuers that file electronically with the
      SEC at www.sec.gov. The information contained on the websites referenced in this Annual Report is not
      incorporated by reference into this filing.

      Executive Officers

               The following table sets forth information concerning our executive officers as of March 15, 2019:

      Name                                               Age                                Position
      Ronald Cogburn                                         64     Chief Executive Officer
      James (Jim) Reynolds                                   50     Chief Financial Officer
      Suresh Yannamani                                       53     President
      Mark Fairchild                                         59     President, Exela Smart Office
      Shrikant Sortur                                        46     Executive Vice President, Global Finance
      Srini Murali                                           46     President, Americas and APAC
      Vitalie Robu                                           47     President, EMEA
                Ronald Cogburn is our Chief Executive Officer and served as Chief Executive Officer of SourceHOV from
      2013 until the closing of the Novitex Business Combination. Mr. Cogburn has been part of companies that were
      predecessors to SourceHOV since 1993, bringing over 30 years of diversified experience in executive management,
      construction claims consulting, litigation support, program management project management, cost estimating,
      damages assessment and general building construction. Mr. Cogburn has also been a principal of HGM since 2003.
      Prior to his role as Chief Executive Officer of SourceHOV, Mr. Cogburn was SourceHOV's President, KPO from March
      2011 to July 2013. Prior to this role, Mr. Cogburn was the President of HOV Services, LLC from January 2005 to
      September 2007, providing executive leadership during the company's growth to its IPO on the India Stock Exchange
      in September 2006. Mr. Cogburn has a BSCE in Structural Design/Construction Management from Texas A&M
      University and is a registered Professional Engineer.

               Jim Reynolds is our Chief Financial Officer and has served in that role since the closing of the Novitex
      Business Combination. Mr. Reynolds served as Co-Chairman of SourceHOV from 2014 until the closing of the
      Novitex Business Combination in 2017. Mr. Reynolds is also the Chief Operating Officer and a Partner at HGM,
      bringing over 25 years of industry experience to the team. Prior to HGM Mr. Reynolds held numerous executive
      management or senior advisory positions at SourceHOV and its related subsidiaries and predecessor companies,
      including serving as Chief Financial Officer for HOV Services, LLC from 2007 to 2011 and Vice President and
      Corporate Controller for Lason from 2001 to 2006. Mr. Reynolds was a Senior Manager in the Business Advisory
      Services Practice at PricewaterhouseCoopers from 1990 to 2001. Mr. Reynolds is a C.P.A. and holds a B.S. in
      Accounting from Michigan State University.

               Suresh Yannamani is our President and served as President, Americas of SourceHOV from 2011 until the
      closing of the Novitex Business Combination, and has been a part of companies that were predecessors to
      SourceHOV


                                                                19

      Table of Contents




                                                                                                                             App. 379
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 383 of 894 PageID 757
      Table of Contents



      from 1997 until the closing of the Novitex Business Combination. Mr. Yannamani oversees the sales and operations
      and plays a large part in scaling the transaction processing solutions practice and enterprise solution strategy for
      healthcare, financial services and commercial industries. Mr. Yannamani was also President of HOV Services, LLC
      from 2007 to 2011, serving customers in the healthcare, financial services, insurance and commercial industries. Mr.
      Yannamani was the Executive Vice President of BPO services for Lason from 1997 to 2007 prior to its acquisition by
      HOV Services, LLC. Mr. Yannamani also served in management roles at IBM from 1995 to 1997, managing the design,
      development, and implementation of financial management information systems for the Public Sector and worked for
      Coopers & Lybrand as a consultant in public audits from 1992 to 1994. Mr. Yannamani has a bachelor's degree in
      Chemistry from the University of London and holds an MBA from Eastern Michigan University.

                Mark Fairchild is our President, Exela SmartOffice and served as President of Exela Enterprise Solutions
      from the Novitex Business Combination until January 2019 and prior to that served as President, Europe, of
      SourceHOV from the merger of BancTec and SourceHOV in 2014, having served in management roles at BancTec
      since 1985. With more than 30 years of executive experience in the financial services industry, Mr. Fairchild
      specializes in global account management, transaction processing services, software solutions and hardware
      technology products. In 2005, Mr. Fairchild was appointed Chief Technology Officer of BancTec and was responsible
      for the company's software and hardware products, manufacturing and internal IT services until 2014. Prior to this
      role, Mr. Fairchild acted as Vice President for International Operations of BancTec from 2001 to 2005 and VP of
      European Operations from 1998 to 2001. In his role as International Systems Director from 1991 to 1998, Mr. Fairchild
      led the European software teams, implementing payment platforms throughout the region. As Director of Engineering
      of BancTec from 1989 to 1991, Mr. Fairchild led the research and development team that introduced a new high-speed
      digital image processing system that formed the base of BancTec's ImageFIRST product portfolio. Mr. Fairchild
      joined BancTec as a Project Manager, a position he held from 1985 to 1986. He began his career as a software
      developer at British Aerospace, where he worked from 1981 to 1985. Mr. Fairchild graduated with honors from
      Manchester University with a bachelor's degree in aeronautical engineering and an MBA from London Business
      School.

               Shrikant Sortur is our Executive Vice President, Global Finance and served as Senior Vice President, Global
      Finance of SourceHOV from 2016 until the closing of the Novitex Business Combination. He was responsible for
      SourceHOV's finance and accounting groups and led financial operations, activities, plans and budgets. Mr. Sortur's
      career spans more than 19 years of varied experience in financial management, accounting, reporting, and lean
      operations. Mr. Sortur served in other management roles in predecessor companies to SourceHOV from 2002 until the
      closing of the Novitex Business Combination. Mr. Sortur also acted as Vice President of Finance of SoureHOV from
      June 2015 to May 2016. Mr. Sortur acted as Director of Financial Planning and Analysis, TPS from January 2014 to
      June 2015. Prior to this role, Mr. Sortur was the Director of Financial Planning and Analysis, North America
      Operations from January 2012 to December 2013. Mr. Sortur acted as Controller for HOV Global from January 2009 to
      December 2011. Mr. Sortur was a Senior Accounting Manager for HOV Services, LLC / Lason, Inc. from May 2004 to
      December 2008 and worked for the SourceHOV group as a Manager, Finance & Accounts for Lason India Ltd. from
      December 2002 to May 2014. From March 1999 to December 2002, Mr. Sortur served as General Manager, Finance at
      SRM Technologies, a business solutions and technology provider specializing in software design and development,
      systems integration, web services, enterprise mobilization, and embedded solutions development. From June 1997 to
      February 1999, Mr. Sortur served as Junior Manager, Finance and Accounting for Steel Authority of India, a large
      state-owned steel making company based in New Delhi, India. Mr. Sortur graduated from Osmania University with a
      bachelor's degree in accounting and is a Certified Public Accountant (CPA), Chartered Accountant (CA), and
      Certified Management Accountant (CMA).

               Srini Murali is our President, Americas and APAC and served as Chief Operating Officer Americas and
      APAC from the Novitex Business Combination until January 2019. He is responsible for all sales, operations and
      business strategy functions across the Americas and Asia Pacific. Prior to the Novitex Business Combination, Mr.
      Murali served as Senior Vice President, Operations for the Americas and APAC regions for SourceHOV, creating
      global operating strategies, developing client relationships, and overseeing compliance. Mr. Murali has been a part
      of predecessor companies to SourceHOV since 1993. During his tenure, Mr. Murali has held analysis, product
      development, IT, and operational roles. In 2010, Mr. Murali took on a broader scope of responsibility as SourceHOV's
      Senior Vice President of Global Operations and IT. Mr. Murali has served in executive-level leadership roles at
      companies that preceded SourceHOV since 2007, when he was appointed Vice President of IT and Technology. Prior
      to these management roles,


                                                               20


      Table of Contents




                                                                                                                          App. 380
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 384 of 894 PageID 758
      Table of Contents



      Mr. Murali served as Director of Information Technology for Lason from 2002 to 2007, and as an Application
      Development Manager for Lason from 1998 to 2002. Before joining Lason, Mr. Murali worked as a Systems Engineer
      for Vetri Systems from 1996 to 1998. Mr. Murali graduated with a bachelor's degree in mathematics and statistics from
      Loyola College, Chennai, and earned an MBA from Davenport University, Michigan.

               Vitalie Robu is our President, EMEA and served as Chief Operating Officer, EMEA from the Novitex
      Business Combination until January 2019. Mr. Robu is responsible for all sales, operations and business strategy
      functions across Europe, Middle East and Africa. Mr. Robu specializes in transaction processing services,
      technology products, and software solutions, and has over 20 years of international management experience in the
      private and public sectors. Prior to the Novitex Business Combination, he served as Senior Vice President,
      Operations for the European region of SourceHOV from 2014. From 2010 to 2014, Mr. Robu held the position of
      President and Executive Director of DataForce UK, a business process outsourcing and software provider that was
      part of SourceHOV. Prior to joining the SourceHOV group, Mr. Robu served as Manager of Investment and Insurance
      Products for Citibank EMEA in London from 2007 to 2010. Mr. Robu has degrees in International Relations from the
      National School for Political Studies, Bucharest and Physics from the State University of Moloves, and earned an
      MBA from IMD - International Institute for Management Development, Lausanne.

      ITEM 1A. RISK FACTORS

               In addition to the other information contained in this Annual Report, the following risks impact our
      business and operations. These risk factors are not exhaustive and all investors are encouraged to perform their
      own investigation with respect to our business, financial condition and prospects.

      Risks Related to our Business

      Our results of operations could be adversely affected by economic and political conditions, creating complex
      risks, many of which are beyond our control.

                Our business depends on the continued demand for our services, and, if current global economic
      conditions worsen, our business could be adversely affected by our customers’ financial condition and level of
      business activity. Along with our customers we are subject to global political, economic and market conditions,
      including inflation, interest rates, energy costs, the impact of natural disasters, military action and the threat of
      terrorism. In particular, we currently derive, and are likely to continue to derive, a significant portion of revenues from
      customers located in North America and Europe. Any future decreases in the general level of economic activity in
      this markets, such as decreases in business and consumer spending and increases in unemployment rates, could
      result in a decrease in demand for our services, thus reducing our revenue. For example, certain customers may
      decide to reduce or postpone their spending on the services we provide, and we may be forced to lower our prices.
      Other developments in response to economic events, such as consolidations, restructurings or reorganizations,
      particularly involving our customers, could also cause the demand for our services to decline, negatively affecting
      the amount of business that we are able to obtain or retain. We may not be able to predict the impact such conditions
      will have on the industries we serve and may be unable to plan effectively for or respond to such impact. In response
      to economic and market conditions, from time to time we have undertaken or may undertake initiatives to reduce our
      cost structure where appropriate, such as consolidation of resources to provide functional region‑wide support to
      our international subsidiaries in a centralized fashion. These initiatives, as well as any future workforce and facilities
      reductions we may implement, may not be sufficient to meet current and future changes in economic and market
      conditions and allow us to continue to achieve the growth rates expected. In addition, costs actually incurred in
      connection with certain restructuring actions may be higher than our estimates of such costs and/or may not lead to
      the anticipated cost savings.

                Additionally, major political events, including the planned withdrawal of the United Kingdom from the
      European Union on March 29, 2019 (“Brexit”), continue to create uncertainty on topics that are relevant to our
      operations in the United Kingdom, such as immigration laws and employment laws, trade agreements and privacy
      laws. We are currently examining the various possible impacts Brexit may have on our business and operating model
      in an effort to develop solutions to address any of the potential outcomes. In addition, it is possible that Brexit may
      adversely affect global economic conditions and financial markets, to greater extent than we have currently
      anticipated.


                                                                  21


      Table of Contents




                                                                                                                                App. 381
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 385 of 894 PageID 759
      Table of Contents



                In addition, any future disruptions or turbulence in the global credit markets may adversely affect our
      liquidity and financial condition, and the liquidity and financial condition of our customers. Such disruptions may
      limit our ability to access financing, increase the cost of financing needed to meet liquidity needs and affect the
      ability of our customers to use credit to purchase our services or to make timely payments to us, adversely affecting
      our financial condition and results of operations.

      Cybersecurity issues, vulnerabilities, and criminal activity resulting in a data or security breach could result in
      risks to our systems, networks, products, solutions and services resulting in liability or reputational damage.

                We collect and retain large volumes of internal and customer data, including personally identifiable
      information and other sensitive data both physically and electronically, for business purposes, and our various
      information technology systems enter, process, summarize and report such data. We also maintain personally
      identifiable information about our employees. Safeguarding customer, employee and our own data is a key priority for
      us, and our customers and employees have come to rely on us for the protection of their personal information.
      Augmented vulnerabilities, threats and more sophisticated and targeted cyber‑related attacks pose a risk to our
      security and the security of our customers, partners, suppliers and third‑party service providers, and to the
      confidentiality, availability and integrity of data owned by us or our customers. Despite our efforts to protect
      sensitive, confidential or personal data or information, we may be vulnerable to material security breaches, theft,
      misplaced or lost data, programming errors, employee errors and/or malfeasance that could potentially lead to the
      compromise of sensitive, confidential or personal data or information, improper use of our systems, software
      solutions or networks, unauthorized access, use, disclosure, modification or destruction of information, defective
      products, production downtimes and operational disruptions. Despite protective measures, we may not be
      successful in preventing security breaches which compromise the confidentiality and integrity of this data. While an
      attempt is made to mitigate these risks by employing a number of measures, including employee training, monitoring
      and testing, and maintenance of protective systems and contingency plans, we remain vulnerable to such threats.

                The sensitive, confidential or personal data or information that we have access to is also subject to privacy
      and security laws, regulations or customer‑imposed controls. The regulatory environment, as well as the
      requirements imposed on us by the industries we serve governing information, security and privacy laws is
      increasingly demanding. Maintaining compliance with applicable security and privacy regulations may increase our
      operating costs and/or adversely impact our ability to provide services to our customers. Furthermore, a
      compromised data system or the intentional, inadvertent or negligent release or disclosure of data could result in
      theft, loss, fraudulent or unlawful use of customer, employee or our data which could harm our reputation or result in
      remedial and other costs, fines or lawsuits. In addition, a cyber‑related attack could result in other negative
      consequences, including damage to our reputation or competitiveness, remediation or increased protection costs,
      litigation or regulatory action. Fraud, employee negligence, unauthorized access, including, without limitation,
      malfunctions, viruses and other events beyond our control, may lead to the misappropriation or unauthorized
      disclosure of sensitive or confidential information we process, store and transmit, including personal information, for
      our customers, failure to prevent or mitigate data loss or other security breaches, including breaches of our vendors’
      technology and systems, could expose us or our customers to a risk of loss or misuse of such information, adversely
      affect our operating results, result in litigation or potential liability for us and otherwise harm our business. As a
      result, we may be subject to monetary damages, regulatory enforcement actions or fines under federal legislation,
      such as, the Gramm‑Leach‑Bliley Act and HIPAA, as well as various states laws or under the GDPR in Europe.
      Similarly, regulations such as the Health Information Technology for Economic and Clinical Health Act provisions of
      the American Recovery and Reinvestment Act of 2009 expand the obligations of “covered entities” and their
      business associates, including certain mandatory breach notification requirements. In addition to any legal liability,
      data or security breaches may lead to negative publicity, reputational damage and otherwise adversely affect the
      results of our operations.

      Our industry may be adversely impacted by a negative public reaction in the U.S. and elsewhere to providing
      certain of our services from outside the U.S. and recently proposed related legislation.

               We have based our strategy of future growth on certain assumptions regarding our industry and future
      demand in the market for the provision of business process solutions in part using offshore resources. However,
      providing services from offshore locations is a politically sensitive topic in the U.S. and elsewhere, and many
      organizations and


                                                                22


      Table of Contents




                                                                                                                              App. 382
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 386 of 894 PageID 760
      Table of Contents



      public figures have publicly expressed concern about a perceived association between offshore service providers
      and the loss of jobs in their home countries. In addition, there has been limited publicity about the negative
      experience of certain companies that provide their services offshore, particularly in India. The trend of providing
      business process solutions offshore may not continue and could reverse if companies elect to develop and perform
      their business processes internally or are discouraged from transferring these services to offshore service providers.
      Any slowdown or reversal of existing industry trends could negatively affect the amount of business that we are
      able to obtain or retain.

                A variety of U.S. federal and state legislation has been proposed that, if enacted, could restrict or
      discourage U.S. companies from providing their services from outside the U.S., including recently introduced
      proposals for providing tax and other economic incentives for companies that create jobs in the U.S. by reducing
      their reliance on offshore locations. Other state bills have proposed requiring offshore service providers to disclose
      their geographic locations, requiring notice to individuals whose personal information is disclosed to non‑U.S.
      affiliates or subcontractors, requiring disclosures of companies’ foreign outsourcing practices or restricting U.S.
      private sector companies that have government contracts, grants or guaranteed loan programs from providing their
      services. Because most of our customers are located in the U.S., any expansion of existing laws or the enactment of
      new legislation that constrains our ability to provide our solutions from offshore or otherwise makes using our
      services unappealing or impractical for our customers could have a material and adverse effect on our business,
      results of operations, financial condition and cash flows.

      The HGM Group has significant influence over us and our corporate governance.

               The HGM Group beneficially owns over 50% of our Common Stock. As long as the HGM Group owns or
      controls a significant percentage of outstanding voting power, it will have the ability to strongly influence all
      corporate actions requiring stockholder approval, including the election and removal of directors and the size of our
      board of directors, any amendment of our certificate of incorporation or bylaws, or the approval of any merger or
      other significant corporate transaction, including a sale of substantially all of our assets. In addition, pursuant to the
      terms of the Director Nomination Agreement, the HGM Group (as well as Novitex Holdings) have certain nomination
      rights with respect to our board of directors and consent rights over certain of our corporate actions.

               Additionally, the HGM Group’s interests may not align with the interests of our other stockholders. The
      HGM Group is in the business of making investments in companies and may acquire and hold interests in businesses
      that compete directly or indirectly with us. The HGM Group may also pursue acquisition opportunities that may be
      complementary to our business, and, as a result, those acquisition opportunities may not be available to us. In
      addition, our certificate of incorporation provides that we renounce any interest or expectancy in the business
      opportunities of the HGM Group and that it shall not have any obligation to offer to us those opportunities unless
      presented to one of our directors or officers in his or her capacity as a director or officer of Exela.

      Certain services we provide to customers in our public sector vertical may be subject to additional restrictions or
      limitations.

                 Our engagements with entities in the public sector, including educational institutions, may be subject to
      compliance with additional legislative or regulatory requirements. Certain state and local governments and agencies
      have adopted, or may in the future adopt, legislation or rules imposing additional requirements on services provided
      to the public sector, including restrictions as to where certain services can be performed or where certain data can be
      stored, even within the U.S. Additionally, our employees who are staffed on certain public sector engagements may
      be subject to strict background checks or other certifications. These additional requirements may make it more
      difficult to staff large public sector engagements, require us to turn down new engagements, affect our ability to meet
      customer expectations, deadlines or other specifications and otherwise increase our costs or decrease our revenues.
      Further, there can be no assurances that a public sector entity will not face funding shortages or reallocate funding
      for our services to other priorities, either prior to or after we have begun to perform our services, which could impact
      whether we are fully compensated for our services and could have a material adverse effect on our business, results
      of operations, financial condition and cash flows.


                                                                  23


      Table of Contents




                                                                                                                               App. 383
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 387 of 894 PageID 761
      Table of Contents



      Certain of our contracts are subject to termination rights, audits and/or investigations, which, if exercised, could
      negatively impact our reputation and reduce our ability to compete for new contracts and have an adverse effect
      on our business, results of operations and financial condition.

                Many of our customer contracts may be terminated by our customers without cause and without any fee or
      penalty, with only limited notice. Any failure to meet a customer’s expectations, as well as factors beyond our
      control, including a customer’s financial condition, strategic priorities, or mergers and acquisitions, could result in a
      cancellation or non‑renewal of such a contract or a decrease in business provided to us and cause our actual results
      to differ from our forecasts. We may not be able to replace any customer that elects to terminate or not renew its
      contract with us, which would reduce our revenues.

                In addition, a portion of our revenues is derived from contracts with the U.S. federal and state government
      and their agencies and from contracts with foreign governments and their agencies. Government entities typically
      finance projects through appropriated funds. While these projects are often planned and executed as multi‑year
      projects, government entities usually reserve the right to change the scope of or terminate these projects for lack of
      approved funding and/or at their convenience. Changes in government or political developments, including budget
      deficits, shortfalls or uncertainties, government spending reductions (e.g., \ during a government shutdown) or other
      debt or funding constraints, such as those recently experienced in the U.S. and Europe, could result in lower
      governmental sales and in our projects being reduced in price or scope or terminated altogether, which also could
      limit our recovery of incurred costs, reimbursable expenses and profits on work completed prior to the termination.
      The public procurement environment is unpredictable and this could adversely affect our ability to perform work
      under new and existing contracts. Also, our government business is subject to the risk that one or more of our
      potential contracts or contract extensions may be diverted by the contracting agency to a small or disadvantaged or
      minority‑owned business pursuant to set‑aside programs administered by the Small Business Administration, or may
      be bundled into large multiple award contracts for very large businesses. These risks can potentially have an adverse
      effect on our revenue growth and profit margins.

                If the government finds that it inappropriately charged any costs to a contract, the costs are not
      reimbursable or, if already reimbursed, the cost must be refunded to the government. Additionally, if the government
      discovers improper or illegal activities or contractual non‑compliance (including improper billing), we may be subject
      to various civil and criminal penalties and administrative sanctions, which may include termination of contracts,
      forfeiture of profits, suspension of payments, fines and suspensions or debarment from doing business with the
      government. Any resulting penalties or sanctions could materially adversely affect our results of operations and
      financial condition. Moreover, government contracts are generally subject to audits and investigations by
      government agencies. Further, the negative publicity that could arise from any such penalties, sanctions or findings
      in such audits or investigations could have an adverse effect on our reputation in the industry and reduce our ability
      to compete for new contracts and could materially adversely affect our results of operations and financial condition.

      Our services and facilities may be impacted by terrorism, natural disasters and other disruptions, resulting in an
      adverse effect on our profitability and financial condition.

                Our ability to provide services may be impacted or disrupted as a result of natural disasters, technical
      disruptions (including power outage and telecommunications failure), man‑made events (including cyber‑attacks, war
      and terrorist attacks), and global health risks or pandemics, as well as the threat or perceived threat of any of these
      events in the U.S. or any of the locations in which we operate. A significant portion of our employees and key
      operations centers are located in India and the Philippines, with, particularly in India, limited diversification or
      redundancy. India and the Philippines are particularly susceptible to natural disasters, including typhoons, tsunamis,
      floods and earthquakes, and the Philippines is additionally susceptible to volcanic eruptions. Our operations in these
      locations, as well as certain other countries outside of the U.S., are also at greater risk of disruptions in electricity,
      other public utilities or network services due to substandard infrastructure. Although all of our operations centers
      have disaster management plans, certain disaster management facilities, particularly in India, may not be adequate to
      protect against potential disruptions due to natural or other disasters. Damage, destruction or disruptions, including
      to our MegaCenters, could make it difficult or impossible for employees to reach our business locations or otherwise
      interrupt our ability to provide our services. Sustained periods of interruption in our services could adversely affect
      our reputation and


                                                                 24


      Table of Contents




                                                                                                                                  App. 384
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 388 of 894 PageID 762
      Table of Contents



      relationships with our customers, cause us to incur substantial expenses and expose us to liability. Our insurance
      coverage may not be sufficient to cover all of our potential losses and our business, results of operation and
      financial condition could be adversely affected.

               Any disruption related to our U.S. data centers or MegaCenters due to any of the foregoing events may
      cause significant disruptions in our ability to provide our services to our customers and result in a material adverse
      effect on our reputation, results of operations and financial condition and our business, results of operations and
      financial condition could be adversely affected.

                Although we believe that our insurance coverage with respect to disruptive events is reasonable,
      significant events such as acts of war and terrorism, economic conditions, judicial decisions, legislation, natural
      disasters and large losses could materially affect our insurance obligations and future expense.

      Our executives, senior management team and other key personnel are critical to our continued success and the
      loss of such personnel, or an inability to attract, engage, retain and integrate our executives and other key
      employees could harm our business.

                Our future success substantially depends on the continued service and performance of our executives,
      senior management team, as well as other key individuals in senior leadership positions. These personnel possess
      business and technical capabilities that are difficult to replace. The loss of any of our key personnel, particularly to
      competitors, may adversely affect our ability to effectively manage our current operations or meet ongoing and
      future business challenges. Further, identifying, developing internally or hiring externally, training and retraining
      highly‑skilled managerial, technical, sales and services, finance and marketing personnel are critical to our future.
      Failure to successfully hire executives and key employees or the loss of any executives and key employees could
      have a significant impact on our operations.

      Our business, financial position, and results of operations could be harmed by adverse rating actions by credit
      rating agencies.

               If the credit ratings of our outstanding indebtedness are downgraded, or if rating agencies indicate that a
      downgrade may occur, our business, financial position, and results of operations could be adversely affected and
      perceptions of our financial strength could be damaged. A downgrade would have the effect of increasing our
      borrowing costs, and could decrease the availability of funds we are able to borrow, adversely affecting our
      business, financial position, and results of operations. In addition, a downgrade could adversely affect our
      relationships with our customers.

      Our management team has limited experience managing a public company.

                Most members of our management team have limited experience managing a publicly traded company,
      interacting with public company investors and complying with the increasingly complex laws pertaining to public
      companies. Our management team may not successfully or efficiently manage the next stages of our transition to
      being a public company subject to significant regulatory oversight and reporting obligations under the federal
      securities laws and the scrutiny of securities analysts and investors. These new obligations and constituents will
      require significant attention from our management team and could divert their attention away from the day‑to‑day
      management of our business, which could materially adversely affect our business, financial condition and operating
      results.

      The requirements of being a public company may strain our resources, divert management’s attention and affect
      our ability to attract and retain qualified board members.

                As a public company, we are subject to the reporting requirements of the Exchange Act, the listing
      requirements of the Nasdaq and other applicable securities rules and regulations. Compliance with these rules and
      regulations will increase our legal and financial compliance costs, make some activities more difficult, time‑consuming
      or costly, and increase demand on our systems and resources, particularly as we are no longer an emerging growth
      company. Among other things, the Exchange Act requires that we file annual, quarterly and current reports with
      respect to our business and operating results and maintain effective disclosure controls and procedures and internal
      control over


                                                                  25


      Table of Contents




                                                                                                                                 App. 385
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 389 of 894 PageID 763
      Table of Contents



      financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal
      control over financial reporting to meet this standard, significant resources and management oversight may be
      required. As a result, management’s attention may be diverted from other business concerns, which could harm our
      business and operating results. Although we have already hired additional employees to comply with these
      requirements, we may need to hire even more employees in the future, which will increase our costs and expenses.

               In addition, changing laws, regulations and standards relating to corporate governance and public
      disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making
      some activities more time consuming. These laws, regulations, and standards are subject to varying interpretations,
      in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as
      new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding
      compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We
      intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result
      in increased general and administrative expense and a diversion of management’s time and attention from
      revenue‑generating activities to compliance activities. If our efforts to comply with new laws, regulations and
      standards differ from the activities intended by regulatory or governing bodies, regulatory authorities may initiate
      legal proceedings against us and our business may be harmed.

               As a result of being a public company and these new rules and regulations, it is more expensive for us to
      obtain director and officer liability insurance, and in the future we may be required to accept reduced coverage or
      incur substantially higher costs to obtain coverage. These factors could also make it more difficult for us to attract
      and retain qualified members of our board of directors, particularly to serve on our audit committee and
      compensation committee, and qualified executive officers.

      If we fail to maintain an effective system of disclosure controls and internal control over financial reporting, our
      ability to produce timely and accurate financial statements or comply with applicable regulations could be
      impaired.

                As a public company, we are subject to the reporting requirements of the Securities Exchange Act of 1934,
      as amended (the "Exchange Act"), the Sarbanes-Oxley Act of 2002, as amended (the "Sarbanes-Oxley Act"), and the
      listing standards of the Nasdaq Stock Market. We expect that the requirements of these rules and regulations will
      continue to increase our legal, accounting and financial compliance costs, make some activities more difficult, time
      consuming and costly, and place significant strain on our personnel, systems and resources.

                The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and
      procedures and internal control over financial reporting. We are continuing to develop and refine our disclosure
      controls and other procedures that are designed to ensure that information required to be disclosed by us in the
      reports that we will file with the SEC is recorded, processed, summarized and reported within the time periods
      specified in SEC rules and forms, and that information required to be disclosed in reports under the Exchange Act is
      accumulated and communicated to our principal executive and financial officers. We are also continuing to improve
      our internal control over financial reporting. In order to maintain and improve the effectiveness of our disclosure
      controls and procedures and internal control over financial reporting, we have expended, and anticipate that we will
      continue to expend, significant resources, including accounting-related costs and significant management oversight.

                Our current controls and any new controls that we develop may become inadequate because of changes in
      conditions in our business. Further, weaknesses in our disclosure controls or our internal control over financial
      reporting may be discovered in the future. Any failure to develop or maintain effective controls, or any difficulties
      encountered in their implementation or improvement, could harm our operating results or cause us to fail to meet our
      reporting obligations and may result in a restatement of our financial statements for prior periods. Any failure to
      implement and maintain effective internal control over financial reporting also could adversely affect the results of
      management evaluations of our internal control over financial reporting that we are required to include in our periodic
      reports that we file with the SEC. Ineffective disclosure controls and procedures and internal control over financial
      reporting could also cause investors to lose confidence in our reported financial and other information, which would
      likely have a negative effect on the trading price of our common stock. In addition, if we are unable to continue to
      meet these requirements, we may not be able to remain listed on the Nasdaq Stock Market.


                                                                 26


      Table of Contents




                                                                                                                                App. 386
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 390 of 894 PageID 764
      Table of Contents



               Any failure to maintain effective disclosure controls and internal control over financial reporting could have
      a material and adverse effect on our business and operating results and cause a decline in the price of our common
      stock.

      Elevated levels of leverage may harm our financial condition and results of operations.

                As of December 31, 2018, we had approximately $1.3 billion of long‑term debt, excluding current maturities.
      We and our subsidiaries may incur additional indebtedness in the future. Our indebtedness could: decrease our
      ability to obtain additional financing for working capital, capital expenditures, general corporate or other purposes;
      limit our flexibility to make acquisitions; increase our cash requirements to support the payment of interest; limit our
      flexibility in planning for, or reacting to, changes in our business and our industry; and increase our vulnerability to
      adverse changes in general economic and industry conditions. Our ability to make payments of principal and interest
      on our indebtedness depends upon our future performance, which will be subject to general economic conditions
      and financial, business and other factors affecting our consolidated operations, many of which are beyond our
      control. In addition, if our outstanding senior notes are downgraded to below investment grade, we may incur
      additional interest expense. If we are unable to generate sufficient cash flow from operations in the future to service
      our debt and meet our other cash requirements, we may be required, among other things: to seek additional financing
      in the debt or equity markets; to refinance or restructure all or a portion of our indebtedness; or to reduce or delay
      planned capital or operating expenditures. Such measures might not be sufficient to enable us to service our debt
      and meet our other cash requirements. In addition, any such financing, refinancing or sale of assets might not be
      available at all or on economically favorable terms.

      If we are unable to successfully consummate acquisitions or experience delays in integrating acquisitions, it
      could have a material adverse effect on our business, financial condition and results of operations.

                One of our strategies to grow our business is to opportunistically acquire complementary businesses,
      technologies and services such as Asterion Group International in 2018. This strategy depends in large part on our
      ability to find suitable acquisitions and finance them on acceptable terms. We may require additional debt or equity
      financing for future acquisitions, and doing so will be made more difficult by our indebtedness. Raising additional
      capital for acquisitions through debt financing could result in increased interest expense and may involve
      agreements that include covenants limiting or restricting our ability to take certain actions, such as incurring
      additional debt, making capital expenditures or declaring dividends. .

               If we are unable to identify and acquire suitable acquisition candidates, we may experience slower growth.
      Further, we may face challenges in integrating any acquired business. These challenges include eliminating
      redundant operations, facilities and systems, coordinating management and personnel, retaining key employees,
      managing different corporate cultures and achieving cost reductions and cross-selling opportunities. Additionally,
      the acquisition and integration processes may disrupt our business and divert management attention and our
      resources. If we fail to successfully integrate acquired businesses, products, technologies and personnel, it could
      impair relationships with employees, clients and strategic partners, distract management attention from our core
      businesses, result in control failures and otherwise disrupt our ongoing business, any of which could have a material
      adverse effect on our business, financial condition and results of operations. We also may not be able to retain key
      management and other critical employees after an acquisition. In addition, we may be required to record future
      charges for impairment of goodwill and other intangible assets resulting from such acquisitions.

      If we are unable to attract, train and retain skilled professionals, including highly skilled technical personnel to
      satisfy customer demand and senior management to lead our business globally, our business and results of
      operations may be materially adversely affected.

                Our success is dependent, in large part, on our ability to keep our supply of skilled professionals, including
      project managers, IT engineers and senior technical personnel, in balance with customer demand around the world
      and on our ability to attract and retain senior management with the knowledge and skills to lead our business
      globally. Each year, we must hire several hundred new professionals and retrain, retain, and motivate our workforce
      across the globe. Competition for skilled labor is intense and, in some jurisdictions in which we operate, there are
      more jobs for certain professionals than qualified persons to fill these jobs. Costs associated with recruiting and
      training professionals can be significant. If we are unable to hire or deploy employees with the needed skillsets or if
      we are unable to adequately equip


                                                                 27

      Table of Contents




                                                                                                                                 App. 387
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 391 of 894 PageID 765
      Table of Contents



      our employees with the skills needed, this could materially adversely affect our business. Additionally, if we are
      unable to maintain an employee environment that is competitive and contemporary, it could have an adverse effect
      on engagement and retention, which may materially adversely affect our business. If more stringent labor laws
      become applicable to us or if a significant number of our employees unionize, our profitability may be adversely
      affected.

               Increased labor costs due to competition, increased minimum wage or employee benefits costs (including
      various federal, state and local actions to increase minimum wages), unionization activity or other factors would
      adversely impact our cost of sales and operating expenses. For example, the State of California has passed
      regulations which increased minimum wage rates from $10.50 per hour to $11.00 per hour, that became effective
      January 1, 2018, and will gradually increase to $15.00 per hour by 2022. In addition, the federal government and a
      number of other states are evaluating various proposals to increase their respective minimum wage. As minimum
      wage rates increase, we may need to increase not only the wages of our minimum wage employees but also the
      wages paid to employees at wage rates that are above minimum wage. As a result, we anticipate that our labor costs
      will continue to increase.

                We are also subject to applicable rules and regulations relating to our relationship with our employees,
      including minimum wage and break requirements, health benefits, unemployment and sales taxes, overtime, and
      working conditions and immigration status. Legislated increases in the minimum wage and increases in additional
      labor cost components, such as employee benefit costs, workers’ compensation insurance rates, compliance costs
      and fines, as well as the cost of litigation in connection with these regulations, would increase our labor costs.
      Unionizing and collective bargaining efforts have received increased attention nationwide in recent periods. While a
      small number of our employees belong to unions, should our employees become represented by unions, we would
      be obligated to bargain with those unions with respect to wages, hours, and other terms and conditions of
      employment, which is likely to increase our labor costs. Moreover, as part of the process of union organizing and
      collective bargaining, strikes and other work stoppages may occur, which would cause disruption to our business.
      Similarly, many employers nationally in similar environments have been subject to actions brought by governmental
      agencies and private individuals under wage‑hour laws on a variety of claims, such as improper classification of
      workers as exempt from overtime pay requirements and failure to pay overtime wages properly, with such actions
      sometimes brought as class actions. These actions can result in material liabilities and expenses. Should we be
      subject to employment litigation, such as actions involving wage‑hour, overtime, break, and working time, we may
      distract our management from business matters and result in increased labor costs. If costs of labor increase
      significantly, our business, results of operations, and financial condition may be adversely affected.

      We may not always offset increased costs with increased fees under long‑term contracts.

                The pricing and other terms of our customer contracts, particularly our long‑term contact center agreements,
      are based on estimates and assumptions we make at the time we enter into these contracts. These estimates reflect
      our best judgments regarding the nature of the engagement and our expected costs to provide the contracted
      services and could differ from actual results. Not all our larger long‑term contracts allow for escalation of fees as our
      cost of operations increase and those that allow for such escalations do not always allow increases at rates
      comparable to increases that we experience. If and where we cannot negotiate long‑term contract terms that provide
      for fee adjustments to reflect increases in our cost of service delivery, our business, financial conditions, and results
      of operation would be materially impacted.

      Our business process automation solutions often require long selling cycles and long implementation periods
      that may result in significant upfront expenses that may not be recovered.

                We often face long selling cycles to secure new contracts for our business process automation solutions. If
      we are successful in obtaining an engagement, the selling cycle can be followed by a long implementation period
      during which we plan our services in detail and demonstrate to the customer our ability to successfully integrate our
      solutions with the customer’s internal operations. Our customers may experience delays in obtaining internal
      approvals or delays associated with technology or system implementations which can further lengthen the selling
      cycle or implementation period, and certain engagements may also require a ramping up period after implementation
      before we can commence providing our services. Even if we succeed in developing a relationship with a potential
      customer and begin to discuss the services in detail, the potential customer may choose a competitor or decide to
      retain the work in‑house prior to the


                                                                 28


      Table of Contents




                                                                                                                              App. 388
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 392 of 894 PageID 766
      Table of Contents



      time a contract is signed. In addition, once a contract is signed, we sometimes do not begin to receive revenue until
      completion of the implementation period and our solution is fully operational. The extended lengths of our selling
      cycles and implementation periods can result in the incurrence of significant upfront expenses that may never result
      in profits or may result in profits only after a significant period of time has elapsed, which may negatively impact our
      financial performance. For example, we generally hire new employees to provide services in connection with certain
      large engagements once a new contract is signed. Accordingly, we may incur significant costs associated with these
      hires before we collect corresponding revenues. Our inability to obtain contractual commitments after a selling cycle,
      maintain contractual commitments after the implementation period or limit expenses prior to the receipt of
      corresponding revenue may have a material adverse effect on our business, results of operations and financial
      condition.

      We face significant competition from U.S.‑based and non‑U.S.‑based companies and from our customers who may
      elect to perform their business processes in‑house.

                Our industry is highly competitive, fragmented and subject to rapid change. We compete primarily against
      large multi‑national information technology companies, focused BPO companies based in offshore locations, BPO
      divisions of information technology companies located in India, other BPO and consulting providers that focus on
      the legal sector and the in‑house capabilities of our customers and potential customers. These competitors may
      include entrants from adjacent industries or entrants in geographic locations with lower costs than those in which we
      operate.

                We believe that the principal competitive factors in our markets are breadth and depth of process expertise,
      knowledge of industries served, service quality, scalability of solutions, the ability to attract, train and retain qualified
      people, compliance rigor, global delivery capabilities, outcome‑based pricing and sales and customer management
      capabilities. Some of our competitors have greater financial, marketing, technological or other resources, larger
      customer bases and more established reputations or brand awareness than we do. In addition, some of our
      competitors who do not have, or have limited, global delivery capabilities may expand their delivery centers to the
      countries in which we operate or increase our capacity in lower cost geographies, which could result in increased
      competition. Some of our competitors may also enter into strategic or commercial relationships among themselves or
      with larger, more established companies in order to benefit from increased scale and enhanced scope capabilities or
      enter into similar arrangements with potential customers. Further, we expect competition to intensify in the future as
      more companies enter our markets and customers consolidate the services they require among fewer vendors.
      Increased competition, our inability to compete successfully against competitors, pricing pressures or loss of market
      share could result in reduced operating margins, which could adversely affect our business, results of operations
      and financial condition.

      Our industry is characterized by rapid technological change and failure to compete successfully within the
      industry and address rapid technological change could adversely affect our results of operations and financial
      condition.

               The process of developing new services and solutions is inherently complex and uncertain. It requires
      accurate anticipation of customers’ changing needs and emerging technological trends. We must make long‑term
      investments and commit significant resources before knowing whether these investments will eventually result in
      services that achieve customer acceptance and generate the revenues required to provide desired returns. If we fail
      to accurately anticipate and meet our customers’ needs through the development of new technologies and service
      offerings or if our new services are not widely accepted, we could lose market share and customers to our
      competitors and that could materially adversely affect our results of operations and financial condition.

               More specifically, the business process solutions industry is characterized by rapid technological change,
      evolving industry standards and changing customer preferences. The success of our business depends, in part,
      upon our ability to develop technology and solutions that keep pace with changes in our industry and the industries
      of our customers. Although we have made, and will continue to make, significant investments in the research, design
      and development of new technology and platforms‑driven solutions, we may not be successful in addressing these
      changes on a timely basis or in marketing the changes we implement. In addition, products or technologies
      developed by others may render our services uncompetitive or obsolete. Failure to address these developments
      could have a material adverse effect on our business, results of operations and financial condition.


                                                                   29


      Table of Contents




                                                                                                                                  App. 389
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 393 of 894 PageID 767
      Table of Contents



               In addition, existing and potential customers are actively shifting their businesses away from paper‑based
      environments to electronic environments with reduced needs for physical document management and processing.
      This shift may result in decreased demand for the physical document management services we provide such that our
      business and revenues may become more reliant on technology‑based services in electronic environments, which are
      typically provided at lower prices compared to physical document management services. Though we have solutions
      for customers seeking to make these types of transitions, a significant shift by our customers away from physical
      documents to non‑paper based technologies, whether now existing or developed in the future, could adversely affect
      our business, results of operation and financial condition.

               Also, some of the large international companies in the industry have significant financial resources and
      compete with us to provide document processing services and/or business process services. We compete primarily
      on the basis of technology, performance, price, quality, reliability, brand, distribution and customer service and
      support. Our success in future performance is largely dependent upon our ability to compete successfully, to
      promptly and effectively react to changing technologies and customer expectations and to expand into additional
      market segments. To remain competitive, we must develop services and applications; periodically enhance our
      existing offerings; remain cost efficient; and attract and retain key personnel and management. If we are unable to
      compete successfully, we could lose market share and important customers to our competitors and that could
      materially adversely affect our results of operations and financial condition.

      We rely, in some cases, on third‑party hardware and software, which could cause errors or failures of our services
      and could also result in adverse effects for our business and reputation if these third‑party services fail to perform
      properly or are no longer available.

                Although we developed our platform‑driven solutions internally, we rely, in some cases, on third‑party
      hardware and software in connection with our service offerings which we either purchase or lease from third‑party
      vendors. We are generally able to select from a number of competing hardware and software applications, but the
      complexity and unique specifications of the hardware or software makes design defects and software errors difficult
      to detect. Any errors or defects in third‑party hardware or software incorporated into our service offerings, may
      result in a delay or loss of revenue, diversion of resources, damage to our reputation, the loss of the affected
      customer, loss of future business, increased service costs or potential litigation claims against us.

                Further, this hardware and software may not continue to be available on commercially reasonable terms or at
      all. Any loss of the right to use any of this hardware or software could result in delays in the provisioning of our
      services, which could negatively affect our business until equivalent technology is either developed by us or, if
      available, is identified, obtained and integrated. In addition, it is possible that our hardware vendors or the licensors
      of third‑party software could increase the prices they charge, which could have a material adverse impact on our
      results of operations. Further, changing hardware vendors or software licensors could detract from management’s
      ability to focus on the ongoing operations of our business or could cause delays in the operations of our business.

      Some of the work we do involves greater risks than other types of claims processing or document management
      engagements.

               We provide certain business process solutions for customers that, for financial, legal or other reasons, may
      present higher risks compared to other types of claims processing or document management engagements. Examples
      of higher risk engagements include, but are not limited to:

               ·    class action and other legal distributions involving significant sums of money;

               ·    economic analysis and expert testimony in high stakes legal matters; and

               ·    engagements where we receive or process sensitive data, including personal consumer or private
                    health information.



                                                                 30

      Table of Contents




                                                                                                                              App. 390
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 394 of 894 PageID 768
      Table of Contents



                While we attempt to identify higher risk engagements and customers and mitigate our exposure by taking
      certain preventive measures and, where necessary, turning down certain engagements, these efforts may be
      ineffective and an actual or alleged error or omission on our part, the part of our customer or other third parties or
      possible fraudulent activity in one or more of these higher‑risk engagements could result in the diversion of
      management resources, damage to our reputation, increased service costs or impaired market acceptance of our
      services, any of which could negatively impact our business and our financial condition.

      We encounter professional conflicts of interest.

                We encounter professional conflicts of interest, particularly in our provision of expert witness testimony in
      certain of our legal engagement services. Although we have systems and procedures to identify potential conflicts
      of interest prior to accepting a new engagement, there is no guarantee that all potential conflicts of interest will be
      identified, and undetected conflicts may result in damage to our reputation and result in professional liability, which
      may adversely impact our business and results of operations. If we are unable to accept new engagements for any
      reason, including business and legal conflicts, our professionals may become underutilized or discontented, which
      may adversely affect our future revenues and results of operations, as well as our ability to retain these
      professionals.

      New, more stringent privacy and data security regulations may have a negative impact on our business.

                Any inability to adequately address privacy and security concerns could result in expenses and liability,
      and adverse impact on us. Moreover, international privacy and data security regulations may become more complex
      and have greater consequences. For instance, as of May 25, 2018, the General Data Protection Regulation, or GDPR,
      has replaced the Data Protection Directive with respect to the collection and use of personal data of data subjects in
      the EU. The GDPR applies extra territorially and imposes several stringent requirements for controllers and
      processors of personal data, including, for example, higher standards for obtaining consent from individuals to
      process their personal data, more robust disclosures to individuals and a strengthened individual data rights regime,
      shortened timelines for data breach notifications, limitations on retention of information, increased requirements
      pertaining to health data, other special categories of personal data and pseudonymised (i.e., key-coded) data and
      additional obligations when we contract third-party processors in connection with the processing of the personal
      data. The GDPR provides that EU member states may make their own further laws and regulations limiting the
      processing of personal data, including genetic, biometric or health data, which could limit our ability to use and share
      personal data or could cause our costs could increase, and harm our business and financial condition. Failure to
      comply with the requirements of GDPR and the applicable national data protection laws of the EU Member States
      may result in fines of up to €20,000,000 or up to 4% of the total worldwide annual turnover of the preceding financial
      year, whichever is higher, and other administrative penalties. Further, as the GDPR has recently come into effect,
      enforcement priorities and interpretation of certain provisions are still unclear. Industry groups also impose
      self‑regulatory standards that bind us by their incorporation into the contracts we execute. For example, should we
      fail to be compliant with the PCIDSS we may be subject to fines and other penalties.

      Our business could be materially and adversely affected if we do not protect our intellectual property or if our
      services are found to infringe on the intellectual property of others.

                Our success depends in part on certain methodologies and practices we utilize in developing and
      implementing applications and other proprietary intellectual property rights. In order to protect such rights, we rely
      upon a combination of nondisclosure and other contractual arrangements, as well as trade secret, copyright,
      trademark and patent laws. We also generally enter into confidentiality agreements with our employees, customers
      and potential customers and limit access to and distribution of our proprietary information. There can be no
      assurance that the laws, rules, regulations and treaties in effect in the U.S., India and the other jurisdictions in which
      we operate and the contractual and other protective measures we take are adequate to protect us from
      misappropriation or unauthorized use of our intellectual property, or that such laws will not change. There can be no
      assurance that the resources invested by us to protect our intellectual property will be sufficient or that our
      intellectual property portfolio will adequately deter misappropriation or improper use of our technology, and our
      intellectual property rights may not prevent competitors from independently developing or selling products and
      services similar to or duplicative of ours. We may not be able to detect unauthorized use and take appropriate steps
      to enforce our rights, and any such steps may be costly and unsuccessful. Infringement by


                                                                  31


      Table of Contents




                                                                                                                                   App. 391
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 395 of 894 PageID 769
      Table of Contents



      others of our intellectual property, including the costs of enforcing our intellectual property rights, may have a
      material adverse effect on our business, results of operations and financial condition. We could also face competition
      in some countries where we have not invested in an intellectual property portfolio. If we are not able to protect our
      intellectual property, the value of our brand and other intangible assets may be diminished, and our business may be
      adversely affected. Further, although we believe that we are not infringing on the intellectual property rights of
      others, claims may nonetheless be successfully asserted against us in the future, and we may be the target of
      enforcement of patents by third parties, including aggressive and opportunistic enforcement claims by
      non‑practicing entities. Regardless of the merit of such claims, responding to infringement claims can be expensive
      and time‑consuming. If we are found to infringe any third‑party rights, we could be required to pay substantial
      damages or we could be enjoined from offering some of our products and services. The costs of defending any such
      claims could be significant, and any successful claim may require us to modify our services. The value of, or our
      ability to use, our intellectual property may also be negatively impacted by dependencies on third parties, such as
      our ability to obtain or renew on reasonable terms licenses that we need in the future, or our ability to secure or retain
      ownership or rights to use data in certain software analytics or services offerings. Any such circumstances may have
      a material adverse effect on our business, results of operations and financial condition.

      We generate a significant portion of our revenues from a small number of customers, and any loss of business
      from these customers could materially reduce our revenues.

               We have derived, and believe that in the foreseeable future we will continue to derive, a significant portion
      of our revenues from a small number of customers. While we have no one customer that accounts for more than 10%
      of our revenue, for each of the years ended December 31, 2018 and 2017, our ten largest customers accounted for
      approximately 30% of our revenues.

               Our ability to maintain close relationships with these and other major customers is essential to the growth
      and profitability of our business. However, the volume of work performed for a specific customer is likely to vary
      from year to year. A major customer in one year may not provide the same level of revenues for us in any subsequent
      year and there can be no assurance that any customer will extend or renew its contract with us. The business
      process solutions we provide to our customers, and the revenues and net income from those services, may decline or
      vary as the type and quantity of services we provide change over time. Furthermore, our reliance on any individual
      customer for a significant portion of our revenues may give that customer a certain degree of pricing leverage against
      us when negotiating contracts and terms of service.

                In addition, a number of factors other than our performance could cause the loss of or reduction in business
      or revenues from a customer, and these factors are not predictable. For example, a customer may decide to reduce
      spending on business process solutions from us due to a challenging economic environment or other factors, both
      internal and external, relating to our business. These factors may include corporate restructuring, pricing pressure,
      changes to our outsourcing strategy, switching to another BPO provider or returning work in‑house or other
      changes in a customer’s prospects or profitability. The loss of any of our major customers, or a significant decrease
      in the volume of work they give to us or the price at which we are able to provide our services to them, could
      materially adversely affect our revenues and thus our results of operations.

      Our revenues are highly dependent on a limited number of industries, and any decrease in demand for business
      process solutions in these industries could reduce our revenues and adversely affect the results of operations.

              A substantial portion of our revenues are derived from three specific industry‑based segments: ITPS, HS,
      and LLPS. Customers in ITPS accounted for 80.3% and 71.8% of our revenues in 2018 and 2017, respectively.
      Customers in HS accounted for 14.4% and 20.3% of our revenues in 2018 and 2017, respectively. Customers in LLPS
      accounted for 0.0% and 5.3% of our revenues in 2018 and 2017, respectively.

               Our success largely depends on continued demand for our services from customers in these segments, and
      a downturn or reversal of the demand for business process solutions in any of these segments, or the introduction of
      regulations that restrict or discourage companies from engaging our services, could materially adversely affect our
      business, financial condition and results of operations. For example, consolidation in any of these industries or


                                                                 32


      Table of Contents




                                                                                                                               App. 392
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 396 of 894 PageID 770
      Table of Contents



      combinations or mergers, particularly involving our customers, may decrease the potential number of customers for
      our services. We have been affected by the worsening of economic conditions and significant consolidation in the
      financial services industry, and continuation of this trend may negatively affect our revenues and profitability.

      Our future profitability and ability to sustain positive cash flow is uncertain.

                Our future profitability depends on, among other things, our ability to generate revenue in excess of our
      expenses. However, we have significant and continuing fixed costs relating to the maintenance of our assets and
      business, including debt service requirements, which we may not be able to reduce adequately to sustain our
      profitability if our revenue decreases. Our profitability also may be impacted by non‑cash charges such as
      stock‑based compensation charges and potential impairment of goodwill, which will negatively affect our reported
      financial results. Even if we achieve profitability on an annual basis, we may not be able to achieve profitability on a
      quarterly basis. You should not consider prior revenue growth as indicative of our future performance. In fact, in
      future quarters, we may not have any revenue growth or our revenue could decline. We may incur significant losses
      in the future for a number of reasons and risks described elsewhere herein and we may encounter unforeseen
      expenses, difficulties, complications, delays and other unknown events.

                Our ability to continue to generate positive cash flow depends on our ability to generate collections from
      sales in excess of our cash expenditures. Our ability to generate and collect on sales can be negatively affected by
      many factors, including but not limited to our inability to convince new customers to use our services or existing
      customers to renew their contracts or use additional services; the lengthening of our sales cycles and
      implementation periods; changes in our customer mix; a decision by any of our existing customers to cease or reduce
      using our services; failure of customers to pay our invoices on a timely basis or at all; a failure in the performance of
      our solutions or internal controls that adversely affects our reputation or results in loss of business; the loss of
      market share to existing or new competitors; the failure to enter or succeed in new markets; regional or global
      economic conditions or regulations affecting perceived need for or value of our services; or our inability to develop
      new offerings, expand our offerings or drive adoption of our new offerings on a timely basis and thus potentially not
      meeting evolving market needs.

               We anticipate that we will incur increased sales and marketing and general and administrative expenses as
      we continue to diversify our business into new industries and geographic markets. Our business will also require
      significant amounts of working capital to support our growth. We may not achieve collections from sales to offset
      these anticipated expenditures sufficient to maintain positive future cash flow. In addition, we may encounter
      unforeseen expenses, difficulties, complications, delays and other unknown events that cause our costs to exceed
      our expectations. An inability to generate positive cash flow may decrease our long‑term viability.

      We have a significant amount of intangible assets that could be materially impacted.

               Goodwill and other intangible assets that have indefinite useful lives are not amortized but rather are
      evaluated annually for impairment and more frequently if a triggering event occurs. The valuation of goodwill for
      impairment involves a high degree of judgment. Based on our estimates and assumptions underlying the valuation,
      impairment is determined by estimating the fair value of a reporting unit and comparing that value to the reporting
      unit’s book value. If economic events occur that cause us to revise our estimates and assumptions used in
      determining the fair value of our goodwill, such revisions could result in an impairment charge that could have a
      material adverse impact on our financial statements during the period incurred.

      We derive significant revenue and profit from commercial and government contracts awarded through
      competitive bidding processes, including renewals, which can impose substantial costs on us, and we will not
      achieve revenue and profit objectives if we fail to accurately and effectively bid on such projects.

                Many of these contracts are extremely complex and require the investment of significant resources in order
      to prepare accurate bids and proposals. Competitive bidding imposes substantial costs and presents a number of
      risks, including: (i) the substantial cost and managerial time and effort that we spend to prepare bids and proposals
      for contracts that may or may not be awarded to us; (ii) the need to estimate accurately the resources and costs that
      will be required to implement and service any contracts we are awarded, sometimes in advance of the final
      determination of


                                                                 33


      Table of Contents




                                                                                                                                 App. 393
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 397 of 894 PageID 771
      Table of Contents



      their full scope and design; (iii) the expense and delay that may arise if our competitors protest or challenge awards
      made to us pursuant to competitive bidding and the risk that such protests or challenges could result in the
      requirement to resubmit bids and in the termination, reduction or modification of the awarded contracts; and (iv) the
      opportunity cost of not bidding on and winning other contracts we might otherwise pursue. If our competitors
      protest or challenge an award made to us on a government contract, the costs to defend such an award may be
      significant and could involve subsequent litigation that could take years to resolve.

      Our profitability is dependent upon our ability to obtain adequate pricing for our services and to improve our
      cost structure.

                Our success depends on our ability to obtain adequate pricing for our services. Depending on competitive
      market factors, future prices we obtain for our services may decline from previous levels. If we are unable to obtain
      adequate pricing for our services, it could materially adversely affect our results of operations and financial
      condition. In addition, our contracts are increasingly requiring tighter timelines for implementation as well as more
      stringent service level metrics. This makes the bidding process for new contracts much more difficult and requires us
      to adequately consider these requirements in the pricing of our services.

               We regularly review our operations with a view towards reducing our cost structure, including, without
      limitation, reducing our employee base, exiting certain businesses, improving process and system efficiencies and
      outsourcing some internal functions. We, from time to time, engage in restructuring actions to reduce our cost
      structure. If we are unable to continue to maintain our cost base at or below the current level and maintain process
      and systems changes resulting from prior restructuring actions or to realize the expected cost reductions in the
      ongoing strategic transformation program, it could materially adversely affect our results of operations and financial
      condition.

                In addition, in order to meet the service requirements of our customers, which often includes 24/7 service,
      and to optimize our employee cost base, including our back‑office support, we often locate our delivery service and
      back‑office support centers in lower‑cost locations, including several developing countries. Concentrating our
      centers in these locations presents a number of operational risks, many of which are beyond our control, including
      the risks of political instability, natural disasters, safety and security risks, labor disruptions, excessive employee
      turnover and rising labor rates. Additionally, a change in the political environment in the U.S. or the adoption and
      enforcement of legislation and regulations curbing the use of such centers outside of the U.S. could materially
      adversely affect our results of operations and financial condition. These risks could impair our ability to effectively
      provide services to our customers and keep our costs aligned to our associated revenues and market requirements.

                Our ability to sustain and improve profit margins is dependent on a number of factors, including our ability
      to continue to improve the cost efficiency of our operations through such programs as robotic process automation,
      to absorb the level of pricing pressures on our services through cost improvements and to successfully complete
      information technology initiatives. If any of these factors adversely materialize or if we are unable to achieve and
      maintain productivity improvements through restructuring actions or information technology initiatives, our ability
      to offset labor cost inflation and competitive price pressures would be impaired, each of which could materially
      adversely affect our results of operations and financial condition.

      We are subject to regular customer and third‑party security reviews and failure to pass these may have an adverse
      impact on our operations.

                Many of our customer contracts require that we maintain certain physical and/or information security
      standards, and, in certain cases, we permit a customer to audit our compliance with these contractual standards. Any
      failure to meet such standards or pass such audits may have a material adverse impact on our business. Further,
      customers from time to time may require stricter physical and/or information security than they negotiated in their
      contracts, and may condition continued volumes and business on the satisfaction of such additional requirements.
      Some of these requirements may be expensive to implement or maintain, and may not be factored into our contract
      pricing. Further, on an annual basis we obtain third‑party audits of certain of our locations in accordance with
      Statement on Standards for Attestation Engagements No. 16 (SSAE 16) put forth by the Auditing Standards Board
      (ASB) of the American Institute of Certified Public Accountants (AICPA). SSAE 16 is the current standard for
      reporting on controls at service organizations, and


                                                                 34


      Table of Contents




                                                                                                                                App. 394
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 398 of 894 PageID 772
      Table of Contents



      many of our customers expect that we will perform an annual SSAE 16 audit, and report to them the results. Negative
      findings in such an audit and/or the failure to adequately remediate in a timely fashion such negative findings may
      cause customers to terminate their contracts or otherwise have a material adverse effect on our reputation, results of
      operation and financial condition.

      Failure to adhere to the regulations that govern our business could have an adverse impact on our operations.

                Our customers are often subject to regulations that may require that we comply with certain rules and
      regulations in performing services for them that would not otherwise apply to us. U.S. federal laws and regulations
      that apply to certain portions of our business include the Gramm‑Leach‑Bliley Act, HIPAA, and the HITECH Act of
      2009. We must also comply with applicable regulations relating to healthcare and other personal information that we
      processes as part of our services. Due to our global delivery model, we are also subject to the burden and expense of
      complying with the laws and regulations of various jurisdictions and changes thereto which are beyond our control.
      In addition, our contracts with some of our customers require us to remain knowledgeable about and comply with a
      number of additional relevant consumer protection laws and other regulatory requirements. Failure to perform our
      services in a manner that complies with any such requirement could result in breaches of contracts with our
      customers. Our failure to comply with any applicable laws and regulations could subject us to civil fines and criminal
      penalties.

      A significant portion of our assets and operations are located in India, the Philippines, China and Mexico, and
      we are subject to regulatory, economic and political uncertainties in those locations.

                 A significant number of our operations centers are located in India, the Philippines and China and a majority
      of our assets and our professionals are located in those locations. We intend to continue to develop and expand our
      facilities in these areas. Our financial performance may be adversely affected by general economic conditions and
      economic and fiscal policy in these countries, including changes in exchange rates and controls, interest rates and
      taxation policies, as well as social stability and political, economic or diplomatic developments affecting those
      countries in the future. These countries have experienced significant economic growth over the last several years,
      but face major challenges in sustaining that growth in the years ahead. These challenges include the need for
      substantial infrastructure development and improving access to healthcare and education. Our ability to recruit, train
      and retain qualified employees, develop and operate our operations centers, and attract and retain customers could
      be adversely affected if these countries do not successfully meet these challenges.

                In the early 1990s, India experienced significant inflation, low growth in gross domestic product and
      shortages of foreign currency reserves. The Indian government, however, has exercised and continues to exercise
      significant influence over many aspects of the Indian economy. India’s government has provided significant tax
      incentives and relaxed certain regulatory restrictions in order to encourage foreign investment in specified sectors of
      the economy, including the BPO industry. Certain of those programs that have benefited us include tax holidays,
      liberalized import and export duties and preferential rules on foreign investment and repatriation. We cannot assure
      you that liberalization policies will continue. Various factors, such as changes in the current federal government,
      could trigger significant changes in India’s economic liberalization and deregulation policies and disrupt business
      and economic conditions in India generally and our business in particular.

                The Philippines has experienced significant inflation, currency declines and shortages of foreign exchange.
      In addition, the Philippines has experienced and may continue to experience civil unrest, terrorism and political
      turmoil, resulting in temporary work stoppages and technology outages. These instabilities and any adverse
      changes in the political environment in the Philippines could increase our operational costs, increase our exposure to
      legal and business risks and make it more difficult for us to operate our business in the Philippines.

                Our business operations in China may be adversely affected by our current and future political
      environment. The Chinese government can exert substantial influence and control over the manner in which
      companies in China conduct business. Under the current government leadership, the government of China has been
      pursuing economic reform policies that encourage private economic activity and greater economic decentralization.
      There is no assurance, however, that the government of China will continue to pursue these policies, or that it will
      not significantly alter these policies from time to time without notice.


                                                                 35


      Table of Contents




                                                                                                                               App. 395
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 399 of 894 PageID 773
      Table of Contents



                Our ability to efficiently conduct our business activities in Mexico is subject to changes in government
      policy or shifts in political attitudes that are beyond our control. Government policy may change to discourage
      foreign investment, nationalization of industries may occur or other government limitations, restrictions or
      requirements not currently foreseen may be implemented. In addition, Mexico may experience political instability,
      which may result in outbreaks of civil unrest, drug‑related violence, terrorist attacks or threats or acts of war in the
      affected areas, any of which could materially and adversely affect our business, prospects, financial condition and
      results of operations.

      Introduction of tax legislation and disputes with tax authorities may have an adverse effect on our operations
      and our overall tax rate.

               Governments in countries in which we operate or provide services could enact new tax legislation that could
      have a material adverse effect on our overall effective tax rate. In addition, our ability to repatriate surplus earnings, if
      any, from our operations centers in a tax‑efficient manner is dependent upon interpretations of local laws, possible
      changes in such laws and the renegotiation of existing double tax avoidance treaties. Changes to any of these may
      adversely affect our overall tax rate, which could have a material adverse effect on our business, results of operations
      and financial condition.

                 In addition, the transfer pricing regulations of the U.S. and certain foreign jurisdictions, including India,
      require that any cross‑border transaction involving related parties be at an arm’s‑length price. Accordingly, we base
      our pricing between our foreign subsidiaries and related parties on a functional and economic analysis involving
      benchmarking against transactions among entities that are not related. However, the tax authorities have jurisdiction
      to review our transfer‑pricing policy. If they conclude the policy was not applied appropriately, we may incur
      additional tax liability, including accrued interest and penalties. As an example, we have previously received an
      adverse order from the Indian Tax Tribunal over the application of some of our transfer pricing policies. This decision
      may be overturned only by appeal to India’s Supreme Court. However, it is highly uncertain the matter would
      ultimately be decided in our favor. Based on the adverse Indian tax tribunal’s decision, advice from tax advisors, and
      the noted trend of Indian tax authorities aggressively pursuing higher transfer prices from multi‑national companies,
      we believe it is probable that we may experience future assessments of tax, penalty and interest in connection with
      our Indian transfer‑pricing policy. Accordingly, reserves have been established on our balance sheet. However, these
      reserves may not be sufficient. As we continue to expand our operations, we may be subject to similar
      liability/exposure in additional geographies/jurisdictions.

      We may suffer increases in tax expenses and face uncertain future tax liabilities due to enactment of the Tax Cuts
      and Jobs Act.

                On December 22, 2017, new U.S. federal income tax legislation was enacted (the “Tax Cuts and Jobs Act” or
      “TCJA”). The TCJA, among other things, contains significant changes to U.S. federal corporate income taxation,
      including reduction of the U.S. federal corporate income tax rate from a top marginal rate of 35% to a flat rate of 21%,
      limitation of the tax deduction for interest expense to 30% of adjusted earnings (except for certain small businesses),
      limitation of the deduction for net operating losses to 80% of current year taxable income and elimination of net
      operating loss carrybacks for net operating losses arising after December 31, 2017, immediate deductions for certain
      new investments instead of deductions for depreciation expense over time, and creating, modifying or repealing
      many business deductions and credits. Federal net operating losses arising in taxable year ending after December 31,
      2017 will be carried forward indefinitely pursuant to the TCJA.

               For 2018 and beyond, the main known impact to our operations is the TCJA’s limitations on interest expense
      deductions. We use significant leverage to finance our business and, therefore, we incur significant interest expense.
      We continue to examine the impact this tax reform legislation may have on our business. Notwithstanding the
      reduction in the corporate income tax rate, the overall impact of the TCJA is uncertain and our business and financial
      condition could be adversely affected.


                                                                   36


      Table of Contents




                                                                                                                                  App. 396
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 400 of 894 PageID 774
      Table of Contents


      Sales tax laws in the U.S. may change resulting in service providers having to collect sales taxes in states where
      the current laws do not require us to do so. This could result in substantial tax liabilities.

                Our U.S. subsidiaries collect and remit sales tax in states in which the subsidiaries have physical presence
      or in which we believe sufficient nexus exists which obligates us to collect sales tax. Other states may, from time to
      time, claim that we have state‑related activities constituting physical nexus to require such collection. Additionally,
      many other states seek to impose sales tax collection or reporting obligations on companies that sell goods to
      customers in their state, or directly to the state and its political subdivisions, regardless of physical presence. Such
      efforts by states have increased recently, as states seek to raise revenues without increasing the income tax burden
      on residents. We rely on U.S. Supreme Court decisions which hold that, without Congressional authority, a state may
      not enforce a sales tax collection obligation on a company that has no physical presence in the state. We cannot
      predict whether the nature or level of contacts we have with a particular state will be deemed enough to require us to
      collect sales tax in that state nor can we be assured that Congress or individual states will not approve legislation
      authorizing states to impose tax collection or reporting obligations on our activities. A successful assertion by one or
      more states that we should collect sales tax could result in substantial tax liabilities related to past sales and would
      result in considerable administrative burdens and costs for us.

      Restrictions on entry visas may affect our ability to compete for and provide services to customers in the U.S.,
      which could have a material adverse effect on future revenues.

               A significant number of our employees are foreign nationals, including from India, the Philippines and
      China. Certain members of our development team based in India travel to the U.S. on a regular basis to facilitate new
      project development, including the implementation of new contracts and to meet our U.S. customers. The ability of
      these employees to travel to the U.S. and other countries in which we do business depends on the ability to obtain
      the necessary visas and entry permits.

                In response to political forces, terrorist attacks, the global economic downturn, public sentiments of high
      unemployment rates in certain parts of the U.S. and other events, U.S. immigration authorities have increased the
      level of scrutiny in granting visas and applicable immigration laws may be subject to legislative change and varying
      standards of application and enforcement. We cannot predict the political or economic events that could affect
      immigration laws or any restrictive impact those events could have on obtaining or monitoring entry visas for our
      professionals.

      Investors may have difficulty effecting service of process or enforcing judgments obtained in the U.S. against our
      non‑U.S. subsidiaries.

               We have significant operating subsidiaries that are organized outside the U.S. A portion of our assets are
      located in India, the Philippines, China, Mexico, and Canada. As a result, you may be unable to effect service of
      process upon our affiliates who reside in these jurisdictions. In addition, you may be unable to enforce against these
      persons outside the jurisdiction of their residence judgments obtained in U.S. courts, including judgments predicated
      solely upon U.S. federal securities laws.

      Currency fluctuations among the Euro, British Pound, Indian rupee, the Philippine Peso, the Mexican Peso, the
      Canadian Dollar, the Chinese Yuan and the U.S. Dollar could have a material adverse effect on our results of
      operations.

                We operate internationally and as a result, are subject to risks associated with doing business globally,
      such as risks related to the differing legal, political and regulatory requirements and economic conditions of many
      jurisdictions. Risks inherent to operating internationally include changes in a country’s economic or political
      conditions, in foreign currency exchange rates, regulatory requirements and enforcement of intellectual property
      rights.

                 The functional currencies of our businesses outside of the U.S. are the local currencies. Changes in
      exchange rates between these foreign currencies and the U.S. Dollar will affect the recorded levels of our assets,
      liabilities, net sales, cost of goods sold and operating margins and could result in exchange gains or losses. The
      primary foreign currencies to which we have exposure are the European Union Euro, Swedish Krona, British Pound
      Sterling, Canadian


                                                                37


      Table of Contents




                                                                                                                              App. 397
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 401 of 894 PageID 775
      Table of Contents



      Dollar and Indian rupees. Exchange rates between these currencies and the U.S. Dollar in recent years have
      fluctuated significantly and may do so in the future. Our operating results and profitability may be affected by any
      volatility in currency exchange rates and our ability to manage effectively currency transaction and translation risks.
      To the extent the U.S. Dollar strengthens against foreign currencies, our foreign revenues and profits will be reduced
      when translated into U.S. Dollars.

                Although the vast majority of our revenues are denominated in U.S. dollars, a significant portion of our
      expenses are incurred and paid in Euros, British Pound Sterling, Swedish Krona, Indian rupees, and to a lesser extent
      in other currencies, including the Philippine Peso, the Mexican Peso, the Canadian dollar and the Chinese Yuan. We
      report our financial results in U.S. Dollars. The exchange rate between the Indian rupee and the U.S. Dollar has
      changed substantially in recent years and may fluctuate substantially in the future. Our results of operations may be
      adversely affected if such fluctuations continue, or increase, or other currencies fluctuate significantly against the
      U.S. Dollar.

                Although we do not currently take steps to hedge our foreign currency exposures, should we choose in the
      future to implement a hedging strategy, there can be no assurance that our hedging strategy will be successful or
      that the hedging markets would have sufficient liquidity or depth to allow us to implement such a hedging strategy in
      a cost‑effective manner. Further, the success of any potential hedging strategy could be impacted by any failure by
      the hedging counterparties to meet their contractual obligations.

      We are subject to laws of the United States and foreign jurisdictions relating to processing certain financial
      transactions, including payment card transactions and debit or credit card transactions, and failure to comply
      with those laws could subject us to legal actions and materially adversely affect our results of operations and
      financial condition.
                We process, support and execute financial transactions, and disburse funds, on behalf of both government
      and commercial customers, often in partnership with financial institutions. This activity includes receiving debit and
      credit card information, processing payments for and due to our customers and disbursing funds on payment or
      debit cards to payees of our customers. As a result, the transactions we process may be subject to numerous United
      States (both federal and state) and foreign jurisdiction laws and regulations, including the Electronic Fund Transfer
      Act, as amended, the Currency and Foreign Transactions Reporting Act of 1970 (commonly known as the Bank
      Secrecy Act), as amended, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (including the
      so-called Durbin Amendment), as amended, the Gramm-Leach-Bliley Act (also known as the Financial Modernization
      Act of 1999), as amended, and the Uniting and Strengthening America by Providing Appropriate Tools Required to
      Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended. Other United States (both federal
      and state) and foreign jurisdiction laws apply to our processing of certain financial transactions and related support
      services. These laws are subject to frequent changes, and new statutes and regulations in this area may be enacted
      at any time. Changes to existing laws, the introduction of new laws in this area or failure to comply with existing laws
      that are applicable to us may subject us to, among other things, additional costs or changes to our business
      practices, liability for monetary damages, fines and/or criminal prosecution, unfavorable publicity, restrictions on our
      ability to process and support financial transactions and allegations by our customers, partners and clients that we
      have not performed our contractual obligations. Any of these could materially adversely affect our results of
      operations and financial condition.

      Failure to comply with the U.S. Foreign Corrupt Practices Act, or the FCPA, economic and trade sanctions,
      regulations, and similar laws could subject us to penalties and other adverse consequences.

                We operate our business in several foreign countries with developing economies, where companies often
      engage in business practices that are prohibited by U.S. and other regulations applicable to us. We are subject to
      anti‑corruption laws and regulations, including the FCPA, the U.K. Bribery Act and other laws that prohibit the
      making or offering of improper payments to foreign government officials and political figures, including ant bribery
      provisions enforced by the Department of Justice and accounting provisions enforced by the SEC. These laws
      prohibit improper payments or offers of payments to foreign governments and their officials and political parties by
      the U.S. and other business entities for the purpose of obtaining or retaining business. We have implemented
      policies to identify and address potentially impermissible transactions under such laws and regulations; however,
      there can be no assurance that all of our and our subsidiaries’ employees, consultants, and agents, including those
      that may be based in or from


                                                                38


      Table of Contents




                                                                                                                             App. 398
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 402 of 894 PageID 776
      Table of Contents



      countries where practices that violate U.S. or other laws may be customary, will not take actions in violation of our
      policies, for which we may be ultimately responsible.

                We are also subject to certain economic and trade sanctions programs that are administered by the
      Department of Treasury’s Office of Foreign Assets Control, or OFAC, which prohibit or restrict transactions to or
      from or dealings with specified countries, their governments, and in certain circumstances, their nationals, and with
      individuals and entities that are specially‑designated nationals of those countries, narcotics traffickers, and terrorists
      or terrorist organizations. Our subsidiaries may be subject to additional foreign or local sanctions requirements in
      other relevant jurisdictions.

      Fluctuations in the costs of paper, ink, energy, by‑products and other raw materials may adversely impact the
      results of our operations.

               Purchases of paper, ink, energy and other raw materials represent a large portion of our costs. Increases in
      the costs of these inputs may increase our costs and we may not be able to pass these costs on to customers
      through higher prices. In addition, we may not be able to resell waste paper and other print‑related by‑products or
      may be adversely impacted by decreases in the prices for these by‑products. Increases in the cost of materials may
      adversely impact customers’ demand for our printing and printing‑related services.

      We may be required to take write downs or write‑offs, restructuring and impairment or other charges that could
      have a significant negative effect on our financial condition, results of operations and stock price, which could
      cause you to lose some or all of your investment.

                Although we conducted due diligence before the consummation of the Novitex Business Combination with
      respect to SourceHOV and Novitex, we cannot assure you that this diligence revealed all material issues that may be
      present in our current businesses, that it would be possible to uncover all material issues through a customary
      amount of due diligence, or that factors outside of our control will not later arise. As a result, we may be forced to
      write down or write off assets, restructure our operations, or incur impairment or other charges that could result in
      losses. Unexpected risks may arise and previously known risks may materialize in a manner not consistent with our
      risk analysis with respect to the Novitex Business Combination. Even though these charges may be non‑cash items
      and may not have an immediate impact on our liquidity, the fact that we report charges of this nature could contribute
      to negative market perceptions about us or our securities, including, without limitation, our Common Stock.

      The market for our securities remains volatile and may not continue, which would adversely affect the liquidity
      and price of our securities.

               The price of our securities, including, without limitation, our Common Stock, may continue to fluctuate
      significantly. An active trading market for our securities following the Novitex Business Combination may not further
      develop or be sustained. In addition, the price of our securities can fluctuate due to general economic conditions and
      forecasts, our general business condition and the release of our financial reports.

      If we are not able to comply with the applicable continued listing requirements or standards of Nasdaq, Nasdaq
      could delist our common stock.
               Our Common Stock is currently listed on the Nasdaq. In order to maintain that listing, we must satisfy
      minimum financial and other continued listing requirements and standards, including those regarding director
      independence and independent committee requirements, minimum stockholders' equity, minimum share price, and
      certain corporate governance requirements. There can be no assurances that we will be able to comply with the
      applicable listing standards.

               In the event that our common stock is delisted from Nasdaq and is not eligible for quotation or listing on
      another market or exchange, trading of our common stock could be conducted only in the over-the-counter market or
      on an electronic bulletin board established for unlisted securities such as the Pink Sheets or the OTC Bulletin Board.
      In such event, it could become more difficult to dispose of, or obtain accurate price quotations for, our common
      stock, and there


                                                                  39

      Table of Contents




                                                                                                                               App. 399
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 403 of 894 PageID 777
      Table of Contents



      would likely also be a reduction in our coverage by securities analysts and the news media, which could cause the
      price of our common stock to decline. Also, it may be difficult for us to raise additional capital if we are not listed on a
      major exchange.

                Such a de-listing would also likely have a negative effect on the price of our Common Stock. In the event of
      a de-listing, we may take actions to restore our compliance with Nasdaq's listing requirements, but we can provide no
      assurance that any such action taken by us would allow our Common Stock to become listed again, stabilize the
      market price or improve the liquidity of our common or prevent future non-compliance with Nasdaq's listing
      requirements.

      Changes in laws or regulations, or a failure to comply with any laws and regulations, may adversely affect our
      business, investments and results of operations.

               We are subject to laws, regulations and rules enacted by national, regional and local governments and
      Nasdaq. In particular, we are required to comply with certain SEC, Nasdaq and other legal or regulatory requirements.
      Compliance with, and monitoring of, applicable laws, regulations and rules may be difficult, time consuming and
      costly. Those laws, regulations and rules and their interpretation and application may also change from time to time
      and those changes could have a material adverse effect on our business, investments and results of operations. In
      addition, a failure to comply with applicable laws, regulations and rules, as interpreted and applied, could have a
      material adverse effect on our business and results of operations.

      ITEM 1B. UNRESOLVED STAFF COMMENTS

               None.

      ITEM 2. PROPERTIES

                 We lease and own numerous facilities worldwide with larger concentrations of space in Texas, Michigan,
      Connecticut, California, India, Mexico, the Philippines, and China. The size of our active property portfolio as of
      December 31, 2018 was approximately 4.4 million square feet (square feet) and comprised of 178 leased properties and
      7 owned properties. offices, sales offices, service locations, and production facilities. Many of our operating facilities
      are equipped with fiber connectivity and have access to other power sources. Substantially all of our operations
      facilities are leased under long‑term leases with varying expiration dates, except for the following owned locations: (i)
      three operations facilities in India with a combined building area of approximately 91,500 sq. ft., respectively, (ii) an
      operating facility in Georgiana, Alabama with an approximate building area of 20,000 sq. ft., (iii) an operating facility in
      Tallahassee, Florida consisting of four buildings with a combined building area of approximately 21,000 sq. ft., (iv) an
      operating facility in Troy, Michigan that will serve as the Company’s primary data center with an approximate
      building area of 66,000 sq. ft. (v) an operating facility in Egham, England with an approximate building area of 11,000
      sq. ft., and (vi) an innovation center in New York, NY with an approximate building area of 2,200 sq. ft. We also
      maintain an operating presence at approximately 1,100 customer sites.

             Our properties are suitable to deliver services to our customers for each of our business segments. Our
      management believes that all of our properties and facilities are well maintained.

      ITEM 3. LEGAL PROCEEDINGS

      Appraisal Demand

               On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304
      shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of
      Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No. 2017‑0673‑JRS (the
      “Appraisal Action”). The Appraisal Action arises out of the Novitex Business Combination, which gave rise to
      appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a
      determination of the fair value of their shares at the time of the Novitex Business Combination; an order that
      SourceHOV pay that value to the petitioners, together with interest at the statutory rate; and an award of costs,
      attorneys’ fees, and other expenses.


                                                                  40


      Table of Contents




                                                                                                                                 App. 400
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 404 of 894 PageID 778
      Table of Contents



               On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. §
      262(f). Discovery in the Appraisal Action is not yet complete. At this stage of the litigation, the Company is unable
      to predict the outcome of the Appraisal Action or estimate any loss or range of loss that may arise from the
      Appraisal Action. Pursuant to the terms of the Novitex Business Combination Agreement, if such appraisal rights are
      perfected, a corresponding portion of shares of our Common Stock issued to Ex‑Sigma 2 LLC, our principal
      stockholder, will be forfeited at such time as the PIPE Financing (as defined in the Consent, Waiver and Amendment
      dated June 15, 2017) is repaid. The Company intends to vigorously defend against the Appraisal Action.

      Other

               We are, from time to time, involved in other legal proceedings, inquiries, claims and disputes, which arise in
      the ordinary course of business. Although our management cannot predict the outcomes of these matters, our
      management believes these actions will not have a material, adverse effect on our financial position, results of
      operations or cash flows.

      ITEM 4. MINE SAFETY DISCLOSURES

               Not applicable


                                                                 41


      Table of Contents




                                                                                                                                App. 401
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 405 of 894 PageID 779
      Table of Contents



                                                             PART II

      ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND
               ISSUER PURCHASES OF EQUITY SECURITIES

      Market Information

               Our Common Stock is traded on the Nasdaq composite under the symbol “XELA.” Set forth below is the
      high and low sales price of our Common Stock during the periods presented.

                                                                                                         Sales Price
                                                                                                      High          Low
      Year Ended December 31, 2018
      Fourth Quarter                                                                              $      7.02   $      3.46
      Third Quarter                                                                                      7.34          4.65
      Second Quarter                                                                                     5.87          4.32
      First Quarter                                                                                      6.42          5.08
      Year Ended December 31, 2017
      Fourth Quarter                                                                              $      6.10   $      4.37
      Third Quarter (1)                                                                                 10.00          4.40
      Second Quarter                                                                                    10.03          7.66
      First Quarter                                                                                     10.15          9.93

      (1) Our Common Stock began trading on the Nasdaq under the symbol “XELA” on July 13, 2017, the day following
          the closing of the Novitex Business Combination. From March 9, 2015 until the July 12, 2017 closing of the
          Novitex Business Combination common equity of Quinpario was traded on the Nasdaq under the symbol
          “QPAC.” Unlike our Common Stock, the common equity traded under the symbol QPAC had cash redemption
          rights and other features that ceased upon the filing of a new certificate of incorporation in connection with the
          closing of the Novitex Business Combination. Information provided above includes data for QPAC for the
          period prior to July 13, 2017.

      Stockholders

               As of March 11, 2019 we had 47 record holders of our Common Stock.

      Dividends

                We have not paid any cash dividends on shares of our Common Stock. The payment of cash dividends in
      the future will be dependent upon our revenues and earnings, capital requirements, general financial condition, and
      is within the discretion of our board of directors.


                                                                42


      Table of Contents




                                                                                                                               App. 402
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 406 of 894 PageID 780
      Table of Contents



      Equity Compensation Plan Information

            The following table provides information as of December 31, 2018, with respect to the shares of our
      Common Stock that may be issued under our existing equity compensation plans.

                                                                      Number of                                 Number of
                                                                     Securities to                              Securities
                                                                                                                Remaining
                                                                  be Issued Upon       Weighted Average          Available
                                                                    Exercise of
                                                                   Outstanding         Exercise Price of    for Future Issuance
                                                                                        Outstanding
                                                                  Options, RSU,           Options,             Under Equity
                                                                  Warrants and          Warrants and           Compensation
                                                                     Rights                Rights                Plans(1)
      Plan Category
      Equity compensation plans approved by stockholders                   4,617,750               6.06              7,176,262
      Equity compensation plans not approved by
       stockholders                                                               —                  —                      —
      Total                                                                4,617,750               6.06              7,176,262

      (1) The Company currently maintains the 2018 Stock Incentive Plan, which was approved by our board of directors
          on December 19, 2017 and subsequently approved by a majority of our stockholders by written consent on
          December 20, 2017. The 2018 Stock Incentive Plan became effective on January 17, 2018 and there are 8,196,482
          shares of our Common Stock reserved for issuance under our 2018 Stock Incentive Plan.

      Sale of Unregistered Securities

               There were no unregistered sales of equity securities in 2018 that have not been previously reported in a
      Quarterly Report on Form 10‑Q or Current Report on Form 8‑K.

      Issuer Purchases of Equity Securities

                The table below sets forth information with respect to purchases made by or on behalf of us or any
      “affiliated purchaser” (as defined in Rule 10b‑18(a)(3) under the Securities Exchange Act of 1934) of shares of our
      Common Stock during the period of November 8, 2017 through the year ended December 31, 2017:

                                                                                                       Total
                                                                                                     Number     Maximum
                                                                                                    of Shares   Number of
                                                                                                    Purchased
                                                                                                        as     Shares that
                                                                                                      Part of  May Yet Be
                                                                                        Average      Publicly   Purchased
                                                                           Number        Price     Announced    Under the
                                                                          of Shares     Paid per     Plans or    Plans or
      Period                                                              Purchased      Share     Programs(1) Programs(1)
      Year Ended December 31, 2017
      Fourth Quarter                                                          49,300   $    4.97           49,300    4,950,700
      Year Ended December 31, 2018
      First Quarter                                                               —           —         49,300       4,950,700
      Second Quarter                                                         768,693        4.79       817,993       4,182,007
      Third Quarter                                                          225,504        4.94     1,043,497       3,956,503
      Fourth Quarter                                                       1,505,688        3.91     2,549,185       2,450,815
      Total                                                                2,549,185   $    4.71     2,549,185       2,450,815

      (1) On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
          Buyback Program”), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of
          its Common Stock. Share repurchases may be executed through various means, including, without limitation,
          open market transactions, privately negotiated transactions or otherwise. The decision as to whether to
          purchase any shares and the timing of purchases, if any, will be based on the price of the Company’s Common
          Stock, general business and



                                                                43


      Table of Contents




                                                                                                                                 App. 403
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 407 of 894 PageID 781
      Table of Contents



          market conditions and other investment considerations and factors. The Share Buyback Program does not
          obligate the Company to purchase any shares and expires 24 months after authorized. The Share Buyback
          Program may be terminated or amended by the Company’s board of directors in its discretion at any time. As of
          December 31, 2018, 2,549,185 shares had been repurchased under the Share Buyback Program. The Company
          records treasury stock using the cost method.

      Stock Performance Graph

               The stock performance graph and related information is not deemed to be “soliciting material” or to be
      “filed” with the Securities and Exchange Commission or subject to Regulation 14A or 14C under the Securities
      Exchange Act of 1934 or to the liabilities of Section 18 of the Securities Exchange Act of 1934 and will not be deemed
      to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of
      1934, except to the extent we specifically incorporate it by reference into such a filing.

               The graph and table set forth below compares the cumulative stockholder return from July 13, 2017 (the date
      our Common Stock began trading on Nasdaq) through December 28, 2018 for our Common Stock, the Nasdaq
      composite, and a peer group. Measurement points are the last trading day of each month and we assumed that
      dividends have been reinvested. The selected peer group for the period is comprised of four companies that we
      believe are our closest reporting issuer competitors: Cognizant Technology Solutions Corp., ExlService Holdings,
      Inc., Genpact Ltd., and WNS (Holdings). The returns of the component entities of our peer index are weighted
      according to the market capitalization of each company as of the beginning of each period for which a return is
      presented. The returns assume


                                                                44


      Table of Contents




                                                                                                                               App. 404
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 408 of 894 PageID 782
      Table of Contents



      that $100 was invested on July 13, 2017. The performance shown in the graph and table is historical and should not
      be considered indicative of future price performance.




                                                                           Exela
                                                                        Technologies,                      Peer
                                                                            Inc.             Nasdaq        Group
                 Commence Trading as XELA 7/13/2017 (1)                $           100   $       100   $       100
                 7/31/2017                                                       54.81        103.53        106.32
                 8/31/2017                                                       57.61        110.02        110.59
                 9/29/2017                                                       61.86        112.58        116.70
                 10/31/2017                                                      53.13        119.70        118.92
                 11/30/2017                                                      79.75        128.24        123.82
                 12/29/2017                                            $         43.51   $    105.75   $    102.17

      (1) From March 9, 2015 until the July 12, 2017 closing of the Novitex Business Combination common equity of
          Quinpario was traded on the Nasdaq under the symbol “QPAC.” QPAC stock had cash redemption rights and
          other features that ceased upon the filing of a new certificate of incorporation in connection with the closing of
          the Novitex Business Combination. A vast majority of the holders of QPAC stock exercised their redemption
          rights. QPAC common equity and XELA’s Common Stock are so different, we believe it would be misleading to
          present QPAC data from March 9, 2015 until the Novitex Business Combination as if it were XELA stock.



                                                                45


      Table of Contents




                                                                                                                               App. 405
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                            Page 409 of 894 PageID 783
      Table of Contents



      ITEM 6. SELECTED FINANCIAL DATA

               The following selected consolidated financial data should be read in conjunction with Item 7,
      "Management's Discussion and Analysis of Financial Condition and Results of Operations" and Item 8, "Financial
      Statements and Supplementary Data" of this Annual Report. Additionally, increases in revenue from 2014 to 2015 of
      $154.3 million, cost of revenue of $108.3 million, and a decrease in selling, general and administrative expenses of
      $11.2 million relate to the acquisition of BancTec which occurred on October 31, 2014. Due to this acquisition the
      company acquired new debt and paid down existing debt in 2014. This resulted in an increase of interest expense of
      $60.7 million in 2015 and a loss on extinguishment of debt in 2014 of $18.5 million. Finally, in 2014 the company
      impaired $154.5 million of goodwill and trade names.
                                                                                     Year Ended December 31,
      (in thousands, except share
      and per share data)                              2018                   2017                   2016                        2015                  2014
      Statements of Operations
      Information:
      Revenue                               $            1,586,222 $              1,152,324            789,926            $          805,232     $     650,918
      Cost of revenue (exclusive of
        depreciation and amortization)                   1,209,874                   829,143           519,121                       559,846           451,539
      Selling, general and
      administrative expenses                               184,651                  220,955           130,437                       120,691           131,864
      Depreciation and amortization                         145,485                   98,890            79,639                        75,408            65,227
      Impairment of goodwill and
      other intangible assets                                 48,127                  69,437                —                             —             154,454
      Related party expense                                    4,334                  33,431            10,493                         8,977             19,080
      Operating (loss) income                                 (6,249)                (99,532)           50,236                        40,310           (171,246)
      Other expense (income), net:
      Interest expense, net                                  153,095               128,489             109,414                       108,779             48,045
      Loss on extinguishment of debt                           1,067                35,512                  —                             —              18,548
      Sundry expense, net                                     (3,271)                2,295                 712                         3,247             (2,201)
      Other income, net                                       (3,030)               (1,297)                 —                             —                  —
      Net loss before income taxes                          (154,110)             (264,531)            (59,890)                      (71,716)          (235,638)
      Income tax (expense) benefit                            (8,407)               60,246              11,787                        26,812             38,003
      Net loss                                              (162,517)             (204,285)            (48,103)                      (44,904)          (197,635)
      Dividend equivalent on Series A
      Preferred Stock related to
      beneficial conversion feature                               —                  (16,375)                  —                          —                   —
      Cumulative dividends for Series A
      Preferred Stock                                         (3,655)                 (2,489)                  —                          —                   —
      Net loss attributable to
      common stockholders                                   (166,172)             (223,149)            (48,103)                      (44,904)          (197,635)
      Loss per share:
      Basic                                                    (1.09)                  (2.08)                (0.75)                     (0.70)             (3.1)
      Diluted                                                  (1.09)                  (2.08)                (0.75)                     (0.70)             (3.1)
      Weighted average number of
      shares outstanding:
      Basic                                            152,343,823           107,068,262      64,024,557                        64,024,557           64,024,557
      Diluted                                          152,343,823           107,068,262      64,024,557                        64,024,557           64,024,557
                                                                                As of December 31,
      (in thousands)                      2018                     2017                   2016                                2015                     2014
      Balance Sheet Data:
      Cash and cash equivalents $           25,615      $                 39,000        $           8,361             $        16,619            $      21,997
      Accounts receivable, net
        of allowance for
        doubtful accounts                   270,812                       229,704                138,421                      145,162                   157,853
      Working capital                       (76,821)                      (26,049)               (41,404)                      18,162                    42,583
      Total Assets                        1,639,782                     1,714,838                969,486                      960,048                 1,119,468
      Long‑term debt, net of
        current maturities                1,306,423                     1,276,094                 983,502                   975,142                     952,071
      Total liabilities                   1,820,788                     1,724,844               1,309,387                 1,251,537                   1,273,438
      Total stockholders’ deficit          (181,006)                      (10,006)               (339,901)                 (291,489)                   (153,970)



                                                                             46


      Table of Contents




                                                                                                                                                               App. 406
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 410 of 894 PageID 784
      Table of Contents



      ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF
               OPERATIONS

      Forward Looking Statements

              The following Management’s Discussion and Analysis of Financial Condition and Results of Operations
      should be read in conjunction with a review of the other Items included in this Annual Report and our December
      31, 2018 Consolidated Financial Statements included elsewhere in this report. Certain statements contained in
      this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” may be deemed to
      be forward‑looking statements. See “Special Note Regarding Forward‑Looking Statements.”

      Overview

               We are a global provider of transaction processing solutions, enterprise information management, document
      management and digital business process services. Our technology‑enabled solutions allow global organizations to
      address critical challenges resulting from the massive amounts of data obtained and created through their daily
      operations. Our solutions address the life cycle of transaction processing and enterprise information management,
      from enabling payment gateways and data exchanges across multiple systems, to matching inputs against contracts
      and handling exceptions, to ultimately depositing payments and distributing communications. We believe our
      process expertise, information technology capabilities and operational insights enable our customers’ organizations
      to more efficiently and effectively execute transactions, make decisions, drive revenue and profitability, and
      communicate critical information to their employees, customers, partners, and vendors.

      History

                We are a former blank check company that completed our initial public offering on January 22, 2015. In July
      2017, Exela Technologies, Inc. (“Exela”), formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed
      its acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”) pursuant to the
      business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In conjunction with the
      completion of the Novitex Business Combination, Quinpario was renamed Exela Technologies, Inc.

               The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was
      determined to be the accounting acquirer. Outstanding shares of SourceHOV were converted into our Common
      Stock, presented as a recapitalization, and the net assets of Quinpario were acquired at historical cost, with no
      goodwill or other intangible assets recorded. The acquisition of Novitex was treated as a business combination
      under ASC 805 and was accounted for using the acquisition method. The strategic combination of SourceHOV and
      Novitex formed Exela, which is one of the largest global providers of information processing solutions based on
      revenues.

      Basis of Presentation

                This analysis is presented on a consolidated basis. In addition, a description is provided of significant
      transactions and events that have an impact on the comparability of the results being analyzed. Due to our specific
      situation, the presented financial information for the years ended December 31, 2018 and 2017 is only partially
      comparable to the financial information for the year ended December 31, 2017 and 2016. Since SourceHOV was
      deemed the accounting acquirer in the Novitex Business Combination consummated on July 12, 2017, the presented
      financial information for the year ended December 31, 2016 reflects the financial information and activities of
      SourceHOV only. The presented financial information for the year ended December 31, 2017 includes the financial
      information and activities for SourceHOV for the period January 1, 2017 to December 31, 2017 (365 days) as well as
      the financial information and activities of Novitex for the period July 13, 2017 to December 31, 2017 (172 days). This
      lack of comparability needs to be taken into account when reading the discussion and analysis of our results of
      operations and cash flows. Furthermore, the presented financial information for the year ended December 31, 2017
      also contains other costs that are directly associated with the Novitex Business Combination, such as professional
      fees, to support the our new and complex legal, tax, statutory and reporting requirements following the Novitex
      Business Combination.


                                                                47


      Table of Contents




                                                                                                                               App. 407
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 411 of 894 PageID 785
      Table of Contents



      Our Segments

                Our three reportable segments are Information & Transaction Processing Solutions (“ITPS”), Healthcare
      Solutions (“HS”), and Legal & Loss Prevention Services (“LLPS”). These segments are comprised of significant
      strategic business units that align our TPS and EIM products and services with how we manage our business,
      approach our key markets and interact with our customers based on their respective industries.

                ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid
      businesses in information capture, processing, decisioning and distribution to customers primarily in the financial
      services, commercial, public sector and legal industries. Our major customers include 9 of the top 10 U.S. banks, 7 of
      the top 10 U.S. insurance companies, 5 of the top U.S. telecom companies, over 40 utility companies, over 30 state
      and county departments, and over 80 government entities. Our ITPS offerings enable companies to increase
      availability of working capital, reduce turnaround times for application processes, increase regulatory compliance
      and enhance consumer engagement.

               HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare
      provider and payer markets. We serve the top 5 healthcare insurance payers and over 900 healthcare providers.

               LLPS: Our LLPS segment provides a broad and active array of support services in connection with class
      action, bankruptcy labor, claims adjudication and employment and other legal matters. Our customer base consists of
      corporate counsel, government attorneys, and law firms.

      Acquisitions

                In April 2018 Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion
      Business Combination”), a well-established provider of technology driven business process outsourcing, document
      management and business process automation across Europe. The acquisition comes with minimal customer overlap
      and is strategic to expanding Exela’s European business. Through the acquisition of Asterion, we expect to leverage
      brand awareness, strengthen margins, and expand the existing Asterion sales channels.
                In July 2017, we completed the Novitex Business Combination. SourceHOV was deemed to be the
      accounting acquirer, and is a leading provider of platform‑based enterprise information management and transaction
      processing solutions primarily for the healthcare, banking and financial services, commercial, public sector and legal
      industries. Through the acquisition of SourceHOV and Novitex, we expect to realize revenue synergies, leverage
      brand awareness, strengthen margins, generate greater free cash flow, expand the existing Novitex sales channels,
      and increase utilization of the existing workforce. We anticipate opportunities for growth through the ability to
      leverage additional future services and capabilities.
                Prior to the Novitex Business Combination, SourceHOV transformed into an industry‑agnostic solution
      provider and acquired key technology through the acquisition of TransCentra, Inc. (“TransCentra”) in September
      2016, a provider of integrated outsourced billing, remittance processing and imaging software and consulting
      services. The addition of TransCentra increased SourceHOV’s footprint in the remittance transaction processing and
      presentment area, expanded its mobile banking offering and enabled significant cross‑selling and up‑selling
      opportunities.

      Revenues

               ITPS revenues are primarily generated from a transaction‑based pricing model for the various types of
      volumes processed, licensing and maintenance fees for technology sales, and a mix of fixed management fee and
      transactional revenue for document logistics and location services. HS revenues are primarily generated from a
      transaction‑based pricing model for the various types of volumes processed for healthcare payers and providers.
      LLPS revenues are primarily based on time and materials pricing as well as through transactional services priced on a
      per item basis.


                                                                48


      Table of Contents




                                                                                                                               App. 408
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 412 of 894 PageID 786
      Table of Contents



      People

               We draw on the business and technical expertise of our talented and diverse global workforce to provide
      our customers with high‑quality services. Our business leaders bring a strong diversity of experience in our industry
      and a track record of successful performance and execution.

               As of December 31, 2018, we had approximately 22,000 employees globally, with 46% located in the United
      States and the remainder located primarily in Europe, India, the Philippines, Canada, Mexico, and China.

                Costs associated with our employees represent the most significant expense for our business. We incurred
      personnel costs of $687.3 million, $532.3 million, and $373.2 million for the years ended December 31, 2018, 2017 and
      2016, respectively. The majority of our personnel costs are variable and are incurred only while we are providing our
      services.

      Facilities

                We lease and own numerous facilities worldwide with larger concentrations of space in Texas, Michigan,
      Connecticut, California, India, Mexico, the Philippines, and China. Our owned and leased facilities house general
      offices, sales offices, service locations, and production facilities.

               The size of our active property portfolio as of December 31, 2018 was approximately 4.4 million square feet at
      an annual operating cost of approximately $38.9 million and comprised of 178 leased properties and 7 owned
      properties.

                We believe that our current facilities are suitable and adequate for our current businesses. Because of the
      interrelation of our business segments, each of the segments uses substantially all of these properties at least in part.

      Key Performance Indicators

               We use a variety of operational and financial measures to assess our performance. Among the measures
      considered by our management are the following:

          ·     Revenue by segment;

          ·     EBITDA; and

          ·     Adjusted EBITDA.

      Revenue

               We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods
      across our operating segments in order to assess performance, identify potential areas for improvement, and
      determine whether segments are meeting management’s expectations.

      EBITDA and Adjusted EBITDA

                We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net
      income, plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA
      plus optimization and restructuring charges, including severance and retention expenses; transaction and integration
      costs; other non‑cash charges, including non‑cash compensation, (gain) or loss from sale or disposal of assets, and
      impairment charges; and management fees and expenses. See “—Other Financial Information (Non‑GAAP Financial
      Measures)” for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly
      comparable financial measure calculated and presented in accordance with GAAP.


                                                                 49

      Table of Contents




                                                                                                                              App. 409
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 413 of 894 PageID 787
      Table of Contents



      Results of Operations

      Year Ended December 31, 2018, Compared to Year Ended December 31, 2017

                                                                                            Year Ended December 31,
                                                                                           2018               2017
      Revenue:
        ITPS                                                                         $      1,273,647     $          827,110
        HS                                                                                    228,015                233,595
        LLPS                                                                                   84,560                 91,619
      Total revenue                                                                         1,586,222              1,152,324
      Cost of revenue (exclusive of depreciation and amortization:
        ITPS                                                                                1,007,301                620,719
        HS                                                                                    151,367                152,864
        LLPS                                                                                   51,206                  55,560
      Total cost of revenues                                                                1,209,874                829,143
      Selling, general and administrative expenses                                            184,651                220,955
      Depreciation and amortization                                                           145,485                  98,890
      Impairment of goodwill and other intangible assets                                       48,127                  69,437
      Related party expense                                                                      4,334                 33,431
      Operating loss                                                                            (6,249)               (99,532)
      Interest expense, net                                                                   153,095                128,489
      Loss on extinguishment of debt                                                             1,067                 35,512
      Sundry expense (income), net                                                              (3,271)                  2,295
      Other (income), net                                                                       (3,030)                 (1,297)
      Net loss before income taxes                                                           (154,110)              (264,531)
      Income tax (expense) benefit                                                              (8,407)                60,246
      Net loss                                                                               (162,517)              (204,285)
      Revenue

               Our revenue increased $433.9 million, or 37.7%, to $1,586.2 million for the year ended December 31, 2018
      compared to $1,152.3 million for the year ended December 31, 2017. This increase is primarily related to an increase in
      our ITPS segment revenues of $446.5 million, which was primarily attributable to the acquisition of Novitex in 2017.
      The increase was partially offset by a decrease in revenues in the HS segment and LLPS segment of $5.6 million and
      $7.1 million, respectively. Our ITPS, HS, and LLPS segments constituted 80.3%, 14.4%, and 5.3% of our total revenue,
      respectively, for the year ended December 31, 2018, compared to 71.8%, 20.3%, and 7.9%, respectively, for the year
      ended December 31, 2017. The revenue changes by reporting segment was as follows:

                ITPS—Revenues increased $446.5 million, or 54.0%, to $1,273.6 million for the year ended December 31, 2018
      compared to $827.1 million for the year ended December 31, 2017. The increase was primarily attributable to
      acquisitions in 2017 and 2018 which contributed $445.0 million of the increase. The remaining increase in revenue was
      the result of net increases in services provided to ITPS customers.

              HS—Revenues decreased $5.6 million, or 2.4%, to $228.0 million for the year ended December 31, 2018
      compared to $233.6 million for the year ended December 31, 2017. The decrease was primarily attributable to a decline
      in volume from a single customer who lost a contract from one of its customers. The decrease was partially offset by
      ramp up of new businesses

               LLPS—Revenues decreased $7.1 million, or 7.7%, to $84.6 million for the year ended December 31, 2018
      compared to $91.6 million for the year ended December 31, 2017. The decrease was primarily attributable to lower
      revenue resulting from the sale of Meridian Consulting Group, LLC of approximately $1.3 million and lower revenue
      from legal claims administration services of $5.1 million during the year ended December 31, 2018, compared to the
      year ended December 31, 2017.


                                                                50


      Table of Contents




                                                                                                                               App. 410
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 414 of 894 PageID 788
      Table of Contents


      Cost of Revenue

               Cost of revenue increased $380.7 million, or 45.9%, to $1,209.9 million for the year ended December 31, 2018
      compared to $829.1 million for year ended December 31, 2017. The increase was primarily attributable to an increase in
      the ITPS segment of $386.6 million, offset by decreases in the HS and LLPS segments of $1.5 million and $4.4 million,
      respectively. The cost of revenue decrease by operating segment was as follows:

                ITPS—Cost of revenue increased $386.6 million, or 62.3%, to $1,007.3 million for the year ended December
      31, 2018 compared to $620.7 million for year ended December 31, 2017. The increase was primarily attributable to
      acquisitions in 2018 and 2017, which contributed $387.6 million.

               HS—Cost of revenue decreased $1.5 million, or 1.0%, to $151.4 million for the year ended December 31, 2018
      compared to $152.9 million for year ended December 31, 2017. The decrease was primarily attributable to a decline in
      volume from a single customer who lost a contract from one of its customers. Cost of revenue as a percentage of
      revenue remained relatively flat at 66.4% for the year ended December 31, 2018 compared to 65.4% for the year ended
      December 31, 2017.

                LLPS—Cost of revenue decreased $4.4 million, or 7.8%, to $51.2 million for the year ended December 31,
      2018 compared to $55.6 million for year ended December 31, 2017. The decrease was primarily attributable to a
      decrease in revenues of $1.0 million as a result of the sale of Meridian Consulting Group, LLC and a decrease from
      the legal claims administration of $2.6 million.

      Selling, General and Administrative Expenses (“SG&A”)

                Selling, general, and administrative expenses decreased $36.3 million, or 16.4%, to $184.7 million for the year
      ended December 31, 2018 compared to $221.0 million for the year ended December 31, 2017. The decrease was
      primarily attributable to the 2017 expenses for professional fees related to the Novitex Business Combination, which
      contributed $60.0 million in expense for the year ended December 31, 2017. The decrease is offset by increases
      attributable to acquisitions in 2018 and 2017 which contributed $13.2 million in expense for the year ended December
      31, 2018. The decrease was additionally offset by investments in our strategy to grow revenue and increases in
      public company and compliance costs.

      Depreciation & Amortization

              Depreciation and amortization expense increased $46.6 million, or 47.1%, to $145.5 million for the year ended
      December 31, 2018 compared to $98.9 million for the year ended December 31, 2017. The increase was primarily
      attributable to accelerated amortization of trademarks and trade names resulting in higher amortization expense for
      the year ended December 31, 2018 compared to the year ended December 31, 2017.
      Impairment of Goodwill and Other Intangible Assets

                Impairment of goodwill and other intangible assets for the year ended December 31, 2018 and 2017 was $48.1
      million and $69.4 million. As a result of declining revenue and a change in our branding and marketing strategy, we
      quantitatively assessed goodwill and other intangible assets as part of our annual impairment test. This assessment
      resulted in an impairment charge of $44.4 million, including taxes, for goodwill for the LLPS reporting unit, and $3.7
      million related to our trade names intangible assets.

      Related Party Expense

               Related party expense decreased $29.1 million, or 87.0%, to $4.3 million for the year ended December 31, 2018
      compared to $33.4 million for the year ended December 31, 2017. The decrease was primarily attributable to the $23.0
      million of contract termination and advisory fees to HGM during 2017 in connection with the Novitex Business
      Combination. Additionally, the July 2017 termination of the management agreement with HGM resulted in lower
      management fees expense of $6.0M for the comparative period.


                                                                 51


      Table of Contents




                                                                                                                                  App. 411
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 415 of 894 PageID 789
      Table of Contents



      Interest Expense

               Interest expense increased $24.6 million, or 19.2%, to $153.1 million for the year ended December 31, 2018
      compared to $128.5 million for the year ended December 31, 2017. The increase was primarily attributable to the
      issuance of new debt in conjunction with the Novitex Business Combination.

      Loss on Extinguishment of Debt

               Loss on extinguishment of debt for the year ended December 31, 2018 and 2017 was $1.1 million and $35.5
      million. The decrease is directly related to the restructuring and Novitex Business Combination in 2017.

      Sundry Expense (income)

               Sundry expense increased by $5.6 million to $(3.3) million for the year ended December 31, 2018 compared to
      $2.3 million for the year ended December 31, 2017. The increase was mainly attributable to foreign currency
      transaction losses associated with exchange rate fluctuations.

      Other Income

               Other income for the year ended December 31, 2018 and 2017 was $2.9 million and $1.3 million. The interest
      rate swap was not designated as a hedge. As such, changes in the fair value of the derivative of $2.5 million are
      recorded directly in earnings.

      Income Tax (Expense) Benefit

               Income tax benefit decreased $68.7 million to $(8.4) million for the year ended December 31, 2018 compared
      to $60.2 million for the year ended December 31, 2017. The December 31, 2018 federal tax expense is primarily due to
      the impact of the TCJA.


                                                                52

      Table of Contents




                                                                                                                             App. 412
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 416 of 894 PageID 790
      Table of Contents



      Results of Operations

      Year Ended December 31, 2017, Compared to Year Ended December 31, 2016

                                                                                             Year Ended December 31,
                                                                                            2017                2016
      Revenue:
        ITPS                                                                         $         827,110      $        439,924
        HS                                                                                     233,595               247,796
        LLPS                                                                                    91,619               102,206
      Total revenue                                                                          1,152,324               789,926
      Cost of revenue (exclusive of depreciation and amortization:
        ITPS                                                                                   620,719               296,848
        HS                                                                                     152,864               158,800
        LLPS                                                                                     55,560                63,473
      Total cost of revenues                                                                   829,143               519,121
      Selling, general and administrative expenses                                             220,955               130,437
      Depreciation and amortization                                                              98,890                79,639
      Impairment of goodwill and other intangible assets                                         69,437                    —
      Related party expense                                                                      33,431                10,493
      Operating income (loss)                                                                   (99,532)               50,236
      Interest expense, net                                                                    128,489               109,414
      Loss on extinguishment of debt                                                             35,512                    —
      Sundry expense (income), net                                                                 2,295                  712
      Other (income), net                                                                         (1,297)                  —
      Net loss before income taxes                                                            (264,531)               (59,890)
      Income tax benefit                                                                         60,246                11,787
      Net loss                                                                                (204,285)               (48,103)
      Revenue

               Our revenue increased $362.4 million, or 45.9%, to $1,152.3 million for the year ended December 31, 2017
      compared to $789.9 million for the year ended December 31, 2016. This increase is primarily related to an increase in
      our ITPS segment revenues of $387.2 million, which was primarily attributable to the acquisition of TransCentra in
      2016 and Novitex in 2017. The increase was partially offset by a decrease in revenues in the HS segment and LLPS
      segment of $14.2 million and $10.6 million, respectively. Our ITPS, HS, and LLPS segments constituted 71.8%, 20.3%,
      and 7.9% of our total revenue, respectively, for the year ended December 31, 2017, compared to 55.7%, 31.4%, and
      12.9%, respectively, for the year ended December 31, 2016. The revenue changes by reporting segment was as
      follows:

                ITPS—Revenues increased $387.2 million, or 88.0%, to $827.1 million for the year ended December 31, 2017
      compared to $439.9 million for the year ended December 31, 2016. The increase was primarily attributable to the
      acquisition of Novitex, which contributed $292.1 million of the increase. Additionally, the acquisition of TransCentra
      contributed $94.1 million of the increase. The remaining increase in revenue was the result of net increases in
      services provided to ITPS customers.

               HS—Revenues decreased $14.2 million, or 5.7%, to $233.6 million for the year ended December 31, 2017
      compared to $247.8 million for the year ended December 31, 2016. The decrease was primarily attributable to a surge
      in demand from healthcare provider customers in early 2016 as a result of a change in regulatory coding requirements
      beginning in the fourth quarter of 2015, resulting in a decline in revenue of $17.9 million for the year ended December
      31, 2017 compared to the year ended December 31, 2016. We have since experienced a normalization of demand as
      healthcare provider customers have reduced outsourcing of the service. The decrease was partially offset by an
      increase in revenues of $3.7 million from the Payer business during the period.


                                                                53


      Table of Contents




                                                                                                                               App. 413
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 417 of 894 PageID 791
      Table of Contents



                LLPS—Revenues decreased $10.6 million, or 10.4%, to $91.6 million for the year ended December 31, 2017
      compared to $102.2 million for the year ended December 31, 2016. The decrease was primarily attributable to lower
      revenue resulting from the sale of Meridian Consulting Group, LLC of approximately $4.4 million, lower revenue from
      the legal claims administration services of $4.3 million, and lower revenue from labor and employment practice of $1.9
      million, during the year ended December 31, 2017, compared to the year ended December 31, 2016.

      Cost of Revenue

               Cost of revenue increased $310.0 million, or 59.7%, to $829.1 million for the year ended December 31, 2017
      compared to $519.1 million for year ended December 31, 2016. The increase was primarily attributable to an increase in
      the ITPS segment of $323.9 million, offset by decreases in the HS and LLPS segments of $5.9 million and $7.9 million,
      respectively. The cost of revenue decrease by operating segment was as follows:

                ITPS—Cost of revenue increased $323.9 million, or 109.1%, to $620.7 million for the year ended December
      31, 2017 compared to $296.8 million for year ended December 31, 2016. The increase was primarily attributable to the
      acquisition of Novitex, which contributed $248.6 million. The acquisition of TransCentra contributed approximately
      $75.4 million. The increase was partially offset by various cost savings initiatives implemented during the year ended
      December 31, 2017.

                HS—Cost of revenue decreased $5.9 million, or 3.7%, to $152.9 million for the year ended December 31, 2017
      compared to $158.8 million for year ended December 31, 2016. This was primarily attributable to normalization of
      demand for coding during the year ended December 31, 2017 after the surge we experienced in early 2016 as a result
      of the increased healthcare coding requirements, resulting in a decrease of $4.5 million, along with an associated
      decrease in revenue. Additionally, there was a decrease of $1.4 million due to various cost savings initiatives from
      the Payer business during the year ended December 31, 2017.

                LLPS—Cost of revenue decreased $7.9 million, or 12.4%, to $55.6 million for the year ended December 31,
      2017 compared to $63.5 million for year ended December 31, 2016. The decrease was primarily attributable to a
      decrease in revenues of $2.7 million as a result of the sale of Meridian Consulting Group, LLC, a decrease from the
      legal claims administration of $2.6 million, and a decrease of $2.6 million due to lower revenues from labor and
      employment practice.

      Selling, General and Administrative Expenses (“SG&A”)

                Selling, general, and administrative expenses increased $90.6 million, or 69.5%, to $221.0 million for the year
      ended December 31, 2017 compared to $130.4 million for the year ended December 31, 2016. The increase was
      primarily attributable to the expenses for professional fees related to the Novitex Business Combination, which
      contributed $60.0 million in expense for the year ended December 31, 2017. Additionally, the increase is attributable to
      acquisitions of Novitex and TransCentra, which contributed $25.2 million and $8.3 million, respectively, in expense for
      the year ended December 31, 2017. The increases were partially offset by a decrease due to cost saving initiatives we
      implemented, including reduced medical insurance expenditures and administrative personnel costs.

      Depreciation & Amortization

                Depreciation and amortization expense increased $19.3 million, or 24.2%, to $98.9 million for the year ended
      December 31, 2017 compared to $79.6 million for the year ended December 31, 2016. The increase was primarily
      attributable to higher balances of customer relationships, developed technology, and outsourced contract costs,
      resulting in higher amortization expense for the year ended December 31, 2017 compared to the year ended December
      31, 2016.

      Impairment of Goodwill and Other Intangible Assets

                Impairment of goodwill and other intangible assets for the year ended December 31, 2017 was $69.4 million.
      There was no impairment recorded in 2016. As a result of declining revenue and a change in our branding and
      marketing strategy, we quantitatively assessed goodwill and other intangible assets as part of our annual impairment
      test. This


                                                                 54

      Table of Contents




                                                                                                                              App. 414
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 418 of 894 PageID 792
      Table of Contents



      assessment resulted in an impairment charge of $30.1 million for goodwill for the LLPS reporting unit, and $39.3
      million related to our trade names intangible assets.

      Related Party Expense

               Related party expense increased $22.9 million to $33.4 million for the year ended December 31, 2017
      compared to $10.5 million for the year ended December 31, 2016. The increase was primarily attributable to contract
      termination and advising fees as a result of the Novitex Business Combination.

      Interest Expense

               Interest expense increased $19.1 million, or 17.5%, to $128.5 million for the year ended December 31, 2017
      compared to $109.4 million for the year ended December 31, 2016. The increase was primarily attributable to the
      issuance of new debt in conjunction with the Novitex Business Combination.

      Loss on Extinguishment of Debt

               Loss on extinguishment of debt for the year ended December 31, 2017 was $35.5 million relating to the
      restructuring and Novitex Business Combination. There was no loss on extinguishment in 2016.

      Sundry Expense

               Sundry expense increased by $1.6 million to $2.3 million for the year ended December 31, 2017 compared to
      $0.7 million for the year ended December 31, 2016. The increase was mainly attributable to higher foreign currency
      transaction losses associated with exchange rate fluctuations.

      Other Income

                Other income for the year ended December 31, 2017 was $1.3 million. There was no other income in 2016 as
      this item relates solely to the interest rate swap entered into in 2017. The interest rate swap was not designated as a
      hedge. As such, changes in the fair value of the derivative are recorded directly in earnings.

      Income Tax Benefit

               Income tax benefit increased $48.4 million to $60.2 million for the year ended December 31, 2017 compared to
      $11.8 million for the year ended December 31, 2016. The increase in the income tax benefit was primarily due to net
      deferred tax liabilities assumed in the acquisition of Novitex which reduced the valuation allowance.

      Other Financial Information (Non‑GAAP Financial Measures)

                We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net
      income, plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA
      plus optimization and restructuring charges, including severance and retention expenses; transaction and integration
      costs; other non‑cash charges, including non‑cash compensation, (gain) or loss from sale or disposal of assets, and
      impairment charges; and management fees and expenses.

               We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding
      the factors and trends affecting our business in addition to measures calculated under GAAP. Additionally, our credit
      agreement requires us to comply with certain EBITDA related metrics. Refer to “—Liquidity and Capital Resources—
      Indebtedness.”


                                                                 55


      Table of Contents




                                                                                                                                App. 415
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 419 of 894 PageID 793
      Table of Contents



      Note Regarding Non‑GAAP Financial Measures

                EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe
      that the presentation of these non‑GAAP financial measures will provide useful information to investors in assessing
      our financial performance and results of operations as our board of directors and management use EBITDA and
      Adjusted EBITDA to assess our financial performance, because it allows them to compare our operating performance
      on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of
      interest expense), asset base (such as depreciation and amortization) and items outside the control of our
      management team. Net loss is the GAAP measure most directly comparable to EBITDA and Adjusted EBITDA. Our
      non‑GAAP financial measures should not be considered as alternatives to the most directly comparable GAAP
      financial measure. Each of these non‑GAAP financial measures has important limitations as analytical tools because
      they exclude some but not all items that affect the most directly comparable GAAP financial measures. These
      non‑GAAP financial measures are not required to be uniformly applied, are not audited and should not be considered
      in isolation or as substitutes for results prepared in accordance with GAAP. Because EBITDA and Adjusted EBITDA
      may be defined differently by other companies in our industry, our definitions of these non‑GAAP financial measures
      may not be comparable to similarly titled measures of other companies, thereby diminishing their utility.

                The following tables present a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most
      directly comparable GAAP measure, for the years ended December 31, 2018, 2017, and 2016:

                                                                                         Year Ended December 31,
                                                                                      2018         2017          2016
      Net Loss                                                                    $ (162,517)    $ (204,285) $ (48,103)
      Taxes                                                                             8,407        (60,246)   (11,787)
      Interest expense                                                               153,095        128,489    109,414
      Depreciation and amortization                                                  145,485          98,890     79,639
      EBITDA                                                                         144,470         (37,152)  129,163
      Optimization and restructuring expenses(1)                                      68,165          42,524      7,559
      Transaction and integration costs(2)                                              4,121         88,935     18,848
      Non‑cash equity compensation(3)                                                   7,647           6,743     7,085
      Other charges including non-cash(4)                                             12,292              518       471
      Loss (gain) on sale of assets(5)                                                   (867)             40     2,274
      Loss on business disposals (6)                                                    1,363            (588)       —
      Management, board fees and expenses                                                  —            4,153     7,837
      Loss on extinguishment of debt                                                    1,067         35,512         —
      Gain on derivative instruments (7)                                               (2,540)         (1,297)       —
      Impairment of goodwill and other intangible assets                              48,127          69,437         —
      Adjusted EBITDA                                                                283,845        208,825    173,237

      (1) Adjustment represents net salary and benefits associated with positions that are part of the on-going savings
          initiatives including severance, retention bonuses, and related fees and expenses. Additionally, the adjustment
          includes charges incurred by us to terminate existing lease and vendor contracts as part of the on-going
          savings initiatives.

      (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.

      (3) Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma, LLC and
          Exela to our employees that vested during the year.

      (4) Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of
          purchase accounting and other non-cash charges. Other charges include a portion of the Company’s transition
          expenses in 2018.

      (5) Represents a loss recognized on the disposal of property, plant, and equipment and other assets.



                                                               56


      Table of Contents




                                                                                                                            App. 416
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 420 of 894 PageID 794
      Table of Contents



      (6) Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.

      (7) Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth quarter
          of 2017.

      Year Ended December 31, 2018 compared to the Year Ended December 31, 2017

      EBITDA and Adjusted EBITDA

                EBITDA was $144.5 million for the year ended December 31, 2018 compared to $(37.2) million for the year
      ended December 31, 2017. Adjusted EBITDA was $283.8 million for the year ended December 31, 2018 compared to
      $208.8 million for the year ended December 31, 2017. The increase in EBITDA was primarily due to a lower net loss
      amount for the year ended December 31, 2018 resulting from an increase in revenue, decrease in selling, general and
      administrative expenses, decrease in related party expense, and decrease in loss on extinguishment of debt compared
      to the year ended December 31, 2017. The increase in Adjusted EBITDA was primarily due to lower transaction and
      integration costs for the year ended December 31, 2018 compared to the year ended December 31, 2017, along with
      lower impairment charges incurred in 2018 compared to 2017.

      Year Ended December 31, 2017 compared to the Year Ended December 31, 2016

      EBITDA and Adjusted EBITDA

               EBITDA was $(37.2) million for the year ended December 31, 2017 compared to $129.2 million for the year
      ended December 31, 2016. Adjusted EBITDA was $208.8 million for the year ended December 31, 2017 compared to
      $173.2 million for the year ended December 31, 2016. The decrease in EBITDA was primarily due to a higher net loss
      amount for the year ended December 31, 2017 resulting from an increase in selling, general and administrative
      expenses, related party expense, and loss on extinguishment of debt compared to the year ended December 31, 2016.
      The increase in Adjusted EBITDA was primarily due higher overall gross profit for the year ended December 31, 2017
      compared to the year ended December 31, 2016, along with lower recurring expenses as part of on‑going operations.

      Liquidity and Capital Resources

      Overview

                Our primary source of liquidity is principally cash generated from operating activities supplemented as
      necessary on a short‑term basis by borrowings against our senior secured revolving credit facility. We believe our
      current level of cash and short term financing capabilities along with future cash flows from operations are sufficient
      to meet the needs of the business.

               We currently expect to spend approximately $35.0 to $40.0 million on total capital expenditures over the next
      twelve months. We believe that our operating cash flow and available borrowings under our credit facility will be
      sufficient to fund our operations for at least the next twelve months.

              On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
      secured credit facilities (the “Repricing”). The interest rates applicable to the Repricing Term Loans are 100 basis
      points lower than the interest rates applicable to the existing senior secured term loans that were incurred on July 12,
      2017 pursuant to the First Lien Credit Agreement. The Repricing Term Loans will mature on July 12, 2023, the same
      maturity date as the existing senior secured term loans.

                At December 31, 2018, cash and cash equivalents totaled $43.9 million including restricted cash, and we had
      availability of $79.4 million under our senior secured revolving credit facility.

                In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling
      $1.4 billion. Proceeds from the acquired debt were used to refinance the existing debt of SourceHOV, settle the


                                                                57


      Table of Contents




                                                                                                                                App. 417
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 421 of 894 PageID 795
      Table of Contents



      outstanding debt facilities for Novitex, and pay fees and expenses incurred in connection with the Novitex Business
      Combination. We entered into a Credit Agreement with a $350.0 million senior secured term loan, a $100.0 million
      senior secured revolving facility, and $1.0 billion in First Priority Senior Secured Notes (the “Senior Secured Notes”).
      The $100.0 million revolver remained undrawn (net of letters of credit) at the time of compilation of this report.

               On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
      Buyback Program”), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its
      Common Stock. Share repurchases may be executed through various means, including, without limitation, open
      market transactions, privately negotiated transactions or otherwise. The decision as to whether to purchase any
      shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general
      business and market conditions and other investment considerations and factors. The Share Buyback Program does
      not obligate the Company to purchase any shares and expires 24 months after authorization. The Share Buyback
      Program may be terminated or amended by the Company’s board of directors in its discretion at any time. As of
      December 31, 2018, 2,549,185 shares had been repurchased under the Share Buyback Program.

      Cash Flows

               The following table summarizes our cash flows for the periods indicated:

                                                                                            Year Ended December 31,
                                                                                         2018         2017          2016
      Cash flow from operating activities                                  $      30,457 $ 23,455 $ 72,147
      Cash flow used in investing activities                                     (66,304)    (452,374)    (31,602)
      Cash flows (used in) provided by financing activities                        (1,910)    475,727     (43,255)
      Subtotal                                                                   (37,757)      46,808      (2,710)
      Effect of exchange rates on cash                                                122         429      (2,059)
      Net increase/(decrease) in cash                                            (37,635)      47,237      (4,769)
      Analysis of Cash Flow Changes between the years ended December 31, 2018, December 31, 2017, and December
      31, 2016

               Operating Activities—Net cash provided by operating activities was $30.5 million for the year ended
      December 31, 2018, compared to $23.5 million for the year ended December 31, 2017. The increase of $7.0 million in
      cash flow from operating activities was primarily driven by the lower net loss as compared to 2017 due to an
      improved business profile as well as lower transaction costs associated with the Novitex Business combination..

                Net cash provided by operating activities was $23.5 million for the year ended December 31, 2017, compared
      to $72.1 million for the year ended December 31, 2016. The decrease of $48.6 million in cash flow from operating
      activities was primarily due to decreases in operating results, greater cash outflows from accounts payable and
      accrued liabilities due to timing of payments, and lower cash inflows from accounts receivable due to the timing of
      collections.

               Investing Activities—Net cash used in investing activities was $66.3 million for the year ended December
      31, 2018, compared to $452.4 million for the year ended December 31, 2017. The decrease of $386.1 million in cash
      used in investing activities was primarily due to a decrease in cash paid related to the Novitex Business Combination
      offset by cash spent on 2018 acquisitions.

               Net cash used in investing activities was $452.4 million for the year ended December 31, 2017, compared to
      $31.6 million for the year ended December 31, 2016. The increase of $420.8 million in cash used in investing activities
      was primarily due to cash paid in acquisition, partially offset by proceeds received from the sale of Meridian
      Consulting Group, LLC during the year ended December 31, 2017, as well as higher additions to intangible assets
      during the year ended December 31, 2016.

              Financing Activities—Net cash used in financing activities was $1.9 million for the year ended December 31,
      2018, compared to cash provided by financing activities of $475.7 million for the year ended December 31, 2017. The


                                                                 58

      Table of Contents




                                                                                                                                 App. 418
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 422 of 894 PageID 796
      Table of Contents



      decrease of $477.6 million in cash provided by financing activities was primarily due to the 2017 retirement and
      proceeds from the credit facilities and lower stock issuance proceeds and shareholder contributions in 2017 versus
      2018. The decrease was offset by lower debt extinguishment costs and principal payments on long-term obligations.

                 Net cash used in financing activities was $475.7 million for the year ended December 31, 2017, compared to
      net cash provided by financing activities of $43.3 million for the year ended December 31, 2016. The increase of
      $519.0 million in cash provided by financing activities was primarily due to proceeds from issuance of stock and cash
      received from Quinpario in the amount of $231.4 million, as well as proceeds from a new credit facility of $1,310.5
      million during the year ended December 31, 2017, which was partially offset by the retirement of the previous credit
      facilities of $1,055.7 million.

      Indebtedness

               As noted, in connection with the Novitex Business Combination on July 12, 2017, we acquired debt facilities
      and issued notes totaling $1.4 billion. Proceeds from the indebtedness were used to pay off credit facilities existing
      immediately before the Novitex Business Combination.

      Senior Credit Facilities

                 On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit
      Suisse AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit
      Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and
      subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July
      12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility
      maturing July 12, 2022, none of which is currently drawn. The Credit Agreement provides for the following interest
      rates for borrowings under the senior secured term facility and senior secured revolving facility: at the Company’s
      option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in each case
      plus an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with respect to
      LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the senior
      secured revolving facility is 7.0% with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings.
      The applicable margin for borrowings under the senior secured revolving facility is subject to step‑downs based on
      leverage ratios. The senior secured term loan is subject to amortization payments, commencing on the last day of the
      first full fiscal quarter of the Company following the closing date, of 0.6% of the aggregate principal amount for each
      of the first eight payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due
      at maturity. As of December 31, 2018 and 2017 the interest rate applicable for the first lien senior secured term loan
      was 9.378% and 9.064%.

      Senior Secured Notes

               Upon the closing of the Novitex Business Combination on July 12, 2017, the Company issued $1.0 billion in
      aggregate principal amount of 10.0% First Priority Senior Secured Notes due 2023 (the “Notes”). The Notes are
      guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year. The Company
      pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes will
      mature on July 15, 2023.

      Term Loan Repricing

               On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
      secured credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First
      Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among Exela Intermediate
      Holdings LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of
      Canada, as administrative agent, and each of the lenders party thereto, whereby the Company borrowed $343.4
      million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing senior secured
      term loans.


                                                                 59


      Table of Contents




                                                                                                                              App. 419
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 423 of 894 PageID 797
      Table of Contents



                The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a
      LIBOR rate determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to
      such borrowing, adjusted for certain additional costs, subject to a 1.00% floor, or (b) a base rate determined by
      reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted
      LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans.
      The interest rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable
      to the existing senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit
      Agreement, by and among Exela Intermediate Holdings, LLC, the Company, Royal Bank of Canada, as administrative
      agent and collateral agent, and each of the lenders party thereto. The Repricing Term Loans will mature on July 12,
      2023, the same maturity date as the existing senior secured term loans.
      Incremental Term Loan
      On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
      (the “Incremental Term Loans”) under the First Amendment. The proceeds of the Incremental Term Loans may be
      used by the Company for general corporate purposes and to pay fees and expenses in connection with the First
      Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for the Repricing
      Term Loans.
                The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans
      (collectively, the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a
      repricing event as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR
      rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in
      either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at
      any time during the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as
      applicable.

      Letters of Credit

              As of December 31, 2018 and December 31, 2017, we had outstanding irrevocable letters of credit totaling
      approximately $20.6 million and $20.9 million, respectively, under the revolving credit facility.

      Potential Future Transactions

                We may, from time to time explore and evaluate possible strategic transactions, which may include joint
      ventures, as well as business combinations or the acquisition or disposition of assets. In order to pursue certain of
      these opportunities, additional funds will likely be required. Subject to applicable contractual restrictions, to obtain
      such financing, we may seek to use cash on hand, borrowings under our revolving credit facility, or we may seek to
      raise additional debt or equity financing through private placements or through underwritten offerings. There can be
      no assurance that we will enter into additional strategic transactions or alliances, nor do we know if we will be able to
      obtain the necessary financing for transactions that require additional funds on favorable terms, if at all. In addition,
      pursuant to the Registration Rights Agreement that we entered into in connection with the closing of the Novitex
      Business Combination, certain of our stockholders have the right to demand underwritten offerings of our Common
      Stock. We are exploring, and may from time to time in the future explore, with certain of those stockholders the
      possibility of an underwritten public offering of our Common Stock held by those stockholders. There can be no
      assurance as to whether or when an offering may be commenced or completed, or as to the actual size or terms of the
      offering.

      Critical Accounting Policies and Estimates

               The preparation of financial statements requires the use of judgments and estimates. Our critical accounting
      policies are described below to provide a better understanding of how we develop our assumptions and judgments
      about future events and related estimations and how they can impact our financial statements. A critical accounting
      estimate is one that requires subjective or complex estimates and assessments, and is fundamental to our results of
      operations. We base our estimates on historical experience and on various other assumptions we believe to be
      reasonable according to the current facts and circumstances, the results of which form the basis for making
      judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. We
      believe the current assumptions, judgments


                                                                 60


      Table of Contents




                                                                                                                              App. 420
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 424 of 894 PageID 798
      Table of Contents



      and estimates used to determine amounts reflected in our consolidated financial statements are appropriate; however,
      actual results may differ under different conditions. This discussion and analysis should be read in conjunction with
      our consolidated financial statements and related notes included in this document.

                Goodwill and other intangible assets: Goodwill and other intangible assets are initially recorded at their fair
      values. Goodwill represents the excess of the purchase price of acquisitions over the fair value of the net assets
      acquired. Our goodwill at December 31, 2018 and December 31, 2017 was $708.3 million and $747.3 million,
      respectively. Goodwill and other intangible assets not subject to amortization are tested for impairment annually or
      more frequently if events or changes in circumstances indicate that the asset might be impaired. Intangible assets
      with finite useful lives are amortized either on a straight‑line basis over the asset’s estimated useful life or on a basis
      that reflects the pattern in which the economic benefits of the intangible assets are realized.

               Outsourced contract costs: In connection with services arrangements, we incur and capitalize costs to
      originate long‑term contracts. Certain initial direct costs of an arrangement are capitalized and amortized over the
      contractual service period of the arrangement to cost of services. We regularly review costs to determine
      appropriateness for deferral in accordance with the relevant accounting guidance. Key estimates and assumptions
      that we must make include projecting future cash flows in order to assess the recoverability of deferred costs. To
      assess recoverability, cash flows are projected over the remaining life and compared to the carrying amount of
      contract related assets, including the unamortized deferred cost balance. Such estimates require judgment and
      assumptions, which are based upon the professional knowledge and experience of our personnel. A significant
      change in an estimate or assumption on one or more contracts could have a material effect on our results of
      operations.

                Impairment of goodwill, long‑lived and other intangible assets: Long‑lived assets, such as property and
      equipment and finite‑lived intangible assets are evaluated for impairment whenever events or changes in
      circumstances indicate that their carrying value may not be recoverable. Recoverability is measured by a comparison
      of their carrying amount to the estimated undiscounted cash flows to be generated by those assets. If the
      undiscounted cash flows are less than the carrying amount, we record impairment losses for the excess of the
      carrying value over the estimated fair value. Fair value is determined, in part, by the estimated cash flows to be
      generated by those assets. Our cash flow estimates are based upon, among other things, historical results adjusted
      to reflect our best estimate of future market rates, and operating performance. Development of future cash flows also
      requires us to make assumptions and to apply judgment, including timing of future expected cash flows, using the
      appropriate discount rates, and determining salvage values. The estimate of fair value represents our best estimates
      of these factors, and is subject to variability. Assets are generally grouped at the lowest level of identifiable cash
      flows, which is the reporting unit level for us. Changes to our key assumptions related to future performance and
      other economic factors could adversely affect our impairment valuation.

                We test our indefinite lived intangible assets on October 1st of each year, or more frequently if events or
      changes in circumstances indicate that the assets may be impaired. When performing the impairment test, we have
      the option of performing a qualitative or quantitative assessment to determine if an impairment has occurred. A
      quantitative assessment requires comparison of fair value of the asset to its carrying value. We utilize the Income
      Approach, specifically the Relief‑from‑Royalty method, which has the basic tenet that a user of that intangible asset
      would have to make a stream of payments to the owner of the asset in return for the rights to use that asset. By
      acquiring the intangible asset, the user avoids these payments. Application of the indefinite lived intangible asset
      impairment test requires judgment, including determination of royalty rates, and projecting revenue attributable to
      the assets in order to determine fair value. On October 1, 2017, we elected to bypass the qualitative assessment and
      perform a quantitative assessment of the carrying value of our indefinite‑lived intangible assets as of our annual
      impairment testing date. As a result of this analysis, $6.3 million of impairment was recorded due to the decline in the
      valuation of trade names. Additionally, later during the fourth quarter of 2017, due to a change in our anticipated
      marketing strategy for 2018 and expected use of certain names, we performed another quantitative impairment test as
      of December 31, 2017. As a result of this analysis, $33.0 million of additional impairment was recorded due to the
      decline in the valuation of trade names. As part of the analysis, we also reconsidered the expected useful lives of
      certain indefinite‑lived trade names. We reduced the estimated useful lives of those trade names to one year, and will
      commence amortization over the remaining useful life. On October 1, 2018, we performed our annual impairment test
      and the carrying value of one trade name exceeded the calculated fair value. As such, an impairment charge of $3.7
      million was recorded as of December 31, 2018.


                                                                  61

      Table of Contents




                                                                                                                                 App. 421
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 425 of 894 PageID 799
      Table of Contents



                We conduct our annual goodwill impairment tests on October 1st of each year, or more frequently if
      indicators of impairment exist. When performing the annual impairment test, we have the option of performing a
      qualitative or quantitative assessment to determine if an impairment has occurred. If a qualitative assessment
      indicates that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, we
      would be required to perform a quantitative impairment test for goodwill. A quantitative test requires comparison of
      fair value of the reporting unit to its carrying value, including goodwill. We use a combination of the Guideline Public
      Company Method of the Market Approach and the Discounted Cash Flow Method of the Income Approach to
      determine the reporting unit fair value. For the Guideline Public Company Method, our annual impairment test utilizes
      discounted cash flow projections using weighted average cost of capital calculations based on capital structures of
      publicly traded peer companies. For the Discounted Cash Flow Method, our annual impairment test utilizes
      discounted cash flow projections using our weighted average cost of capital calculation. If the fair value of goodwill
      at the reporting unit level is less than its carrying value, an impairment loss is recorded for the amount by which a
      reporting unit’s carrying amount exceeds its fair value, limited to the total amount of goodwill allocated to that
      reporting unit. During the year ended December 31, 2018, due to a decline in revenues and operations in our LLPS
      reporting unit, we elected to bypass the qualitative assessment and perform a quantitative impairment assessment of
      the carrying value of our goodwill. As a result of the analysis, we recorded an impairment charge of $44.4 million,
      including taxes, for the LLPS reporting unit’s goodwill and trade names.

                Application of the goodwill impairment test requires judgment, including the identification of reporting
      units, allocation of assets and liabilities to reporting units, and determination of fair value. The determination of
      reporting unit fair value is sensitive to the amount of EBITDA generated by us, as well as the EBITDA multiple used
      in the calculation. Unanticipated changes, including immaterial revisions, to these assumptions could result in a
      provision for impairment in a future period. Given the nature of these evaluations and their application to specific
      assets and time frames, it is not possible to reasonably quantify the impact of changes in these assumptions.

             Revenue: We account for revenue in accordance with ASC 606. A performance obligation is a promise in a
      contract to transfer a distinct good or service to the customer, and is the unit of account in ASC 606. Revenue is
      measured as the amount of consideration we expect to receive in exchange for transferring goods or providing
      services. The contract transaction price is allocated to each distinct performance obligation and recognized as
      revenue when, or as, the performance obligation is satisfied. All of our material sources of revenue are derived from
      contracts with customers, primarily relating to the provision of business and transaction processing services within
      each of our segments. We do not have any significant extended payment terms, as payment is received shortly after
      goods are delivered or services are provided. Refer to Note 2—Basis of Presentation and Summary of Significant
      Accounting Policies for additional information regarding our revenue recognition policy.
                If a contract involves the provision of a single element, revenue is generally recognized when the product or
      service is provided and the amount earned is not contingent upon any future event. Revenue from time and materials
      arrangements is recognized as the services are performed.

      Multiple element arrangements

                We also enter into multiple element arrangements involving various combinations. The deliverables within
      these arrangements are evaluated at contract inception to determine whether they represent separate units of
      accounting, and if so, contract consideration is allocated to each deliverable based on relative selling price. With
      respect to arrangements including tangible products containing both software and non‑software components that
      function together to deliver the product’s essential functionality, the relative selling price is determined using vendor
      specific objective evidence (“VSOE”) of fair value, third‑party evidence or best estimate of selling price. For our
      multiple element arrangements that are comprised solely of software and software elements, revenue is allocated to
      the various elements based on VSOE of fair value and the residual method to allocate the arrangement consideration.
      Revenue is then recognized in accordance with the appropriate revenue recognition guidance applicable to the
      respective elements.

               If the multiple element arrangements criteria are not met, the arrangement is accounted for as one unit of
      accounting which would result in revenue being recognized on a straight‑line basis over the period of delivery or
      being deferred until the earlier of when such criteria are met or when the last element is delivered.


                                                                 62


      Table of Contents




                                                                                                                              App. 422
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 426 of 894 PageID 800
      Table of Contents



               Income Taxes: We account for income taxes by using the asset and liability method. We account for income
      taxes regarding uncertain tax positions and recognize interest and penalties related to uncertain tax positions in
      income tax benefit/ (expense) in the consolidated statements of operations.

               The Tax Cuts and Jobs Act (“TCJA”) was signed by the President of the United States and enacted into law
      on December 22, 2017. The TCJA significantly changes U.S. tax law by reducing the U.S. corporate income tax rate to
      21% from 35%, adopting a territorial tax regime, creating new taxes on certain foreign sourced earnings and imposing
      a one‑time transition tax on the undistributed earnings of certain non‑U.S. subsidiaries.

                Accounting Standards Codification Topic 740, Income Taxes (“ASC 740”) requires companies to account for
      the tax effects of changes in income tax rates and laws in the period in which legislation is enacted (December 22,
      2017). ASC 740 does not specifically address accounting and disclosure guidance in connection with the income tax
      effects of the TCJA. Consequently, on December 22, 2017, the Securities and Exchange Commission staff issued Staff
      Accounting Bulletin No. 118 (“SAB 118”), to address the application of ASC 740 in the reporting period that includes
      the date the TCJA was enacted. SAB 118 allows companies a reasonable period of time to complete the accounting
      for the income tax effects of the TCJA.

               Deferred income taxes are recognized on the tax consequences of temporary differences by applying
      enacted statutory tax rates applicable in future years to differences between the financial statement carrying amounts
      and the tax bases of existing assets and liabilities, as determined under tax laws and rates. A valuation allowance is
      provided when it is more likely than not that all or some portion of the deferred tax assets will not be realized. Due to
      numerous ownership changes, we are subject to limitations on existing net operating losses under Section 382 of the
      Internal Revenue Code (the Code). In the event we determine that we would be able to realize deferred tax assets that
      have valuation allowances established, an adjustment to the net deferred tax assets would be recognized as a
      component of income tax expense through continuing operations.

                We engage in transactions (such as acquisitions) in which the tax consequences may be subject to
      uncertainty and examination by the varying taxing authorities. Significant judgment is required by us in assessing
      and estimating the tax consequences of these transactions. While our tax returns are prepared and based on our
      interpretation of tax laws and regulations, in the normal course of business the tax returns are subject to examination
      by the various taxing authorities. Such examinations may result in future assessments of additional tax, interest and
      penalties. For purposes of our income tax provision, a tax benefit is not recognized if the tax position is not more
      likely than not to be sustained based solely on its technical merits. Considerable judgment is involved in determining
      which tax positions are more likely than not to be sustained.

               Business Combinations: We allocate the total cost of an acquisition to the underlying assets based on their
      respective estimated fair values. Determination of fair values involves significant estimates and assumptions about
      highly subjective variables, including future cash flows, discount rates, and asset lives. The estimates of the fair
      values of assets and liabilities acquired are based upon assumptions believed to be reasonable and, when
      appropriate, include assistance from independent third‑party valuation firms.

                Because we are primarily a services business, our acquisitions typically result in significant amounts of
      goodwill and other intangible assets. Fair value estimates and calculations for these acquisitions will affect the
      amount of amortization expense, or possible impairment related charges recognized in future periods. We base our
      fair value estimates on assumptions we believe are reasonable, but recognize that the assumptions are inherently
      uncertain.

      JOBS Act

                On April 5, 2012, the JOBS Act was signed into law. The JOBS Act contains provisions that, among other
      things, relax certain reporting requirements for qualifying public companies. We had previously elected to delay the
      adoption of new or revised accounting standards as an emerging growth company; however, we no longer qualify as
      an emerging growth company and will be required to comply with new or revised accounting standards using public
      company effective dates.


                                                                 63


      Table of Contents




                                                                                                                              App. 423
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 427 of 894 PageID 801
      Table of Contents



      Recently Adopted and Recently Issued Accounting Pronouncements

               See Note 2 to the consolidated financial statements.

      Internal Controls and Procedures

                As a publicly traded company, we are required to comply with the SEC’s rules implementing Section 302 and
      404 of the Sarbanes‑Oxley Act, which require management to certify financial and other information in our quarterly
      and annual reports and provide an annual management report on the effectiveness of controls over financial
      reporting. However, as we completed the Novitex Business Combination on July 12, 2017, it was not possible for us
      to conduct an assessment of the accounting acquirer’s internal control over financial reporting in the period between
      the consummation date of the reverse acquisition and the date of management’s assessment of internal control over
      financial reporting required by Item 308(a) of Regulation S‑K for the year ended December 31, 2017. For the year
      ended December 31, 2018 see item 9A. Controls and Procedures for management’s report on the effectiveness of
      internal controls.

      Off Balance Sheet Arrangements

                At December 31, 2018, we had no material off balance sheet arrangements, except for operating leases. As
      such, we are not materially exposed to any financing, liquidity, market or credit risk that could arise if we had engaged
      in such financing arrangements. Our operating leases are composed of various office and industrial buildings,
      machinery, equipment, and vehicles. As of December 31, 2018 and 2017, our total future minimum lease payments
      under non‑cancelable operating leases were $150.3 million and $129.6 million.

      ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK

      Quantitative and Qualitative Disclosure About Market Risk

      Interest Rate Risk

                At December 31, 2018, we had $1,337.8 million of debt outstanding, with a weighted average interest rate of
      9.589%. Interest is calculated under the terms of our credit agreement based on the greatest of certain specified base
      rates plus an applicable margin that varies based on certain factors. Assuming no change in the amount outstanding,
      the impact on interest expense of a 1% increase or decrease in the assumed weighted average interest rate would be
      approximately 13.3 million per year. In order to mitigate interest rate fluctuations with respect to term loan borrowings
      under the Credit Agreement, in November 2017, we entered into a three year, one‑month LIBOR interest rate swap
      contract with a notional amount of $347.8 million, which is the remaining principal balance of the term loan. The swap
      contract will swap out the floating rate interest risk related to the LIBOR with a fixed interest rate of 1.9275% and was
      effective on January 12, 2018.

                The interest rate swap, which is used to manage our exposure to interest rate movements and other
      identified risks, was not designated as a hedge. As such, changes in the fair value of the derivative are recorded
      directly in earnings and were equal to $2.5 million for the year ended December 31, 2018.

      Foreign Currency Risk

               We are exposed to foreign currency risks that arise from normal business operations. These risks include
      transaction gains and losses associated with intercompany loans with foreign subsidiaries and transactions
      denominated in currencies other than a location’s functional currency. Contracts are denominated in currencies of
      major industrial countries.

      Market Risk

             We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates.
      We do not use derivatives for trading purposes, to generate income or to engage in speculative activity.


                                                                 64

      Table of Contents




                                                                                                                              App. 424
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 428 of 894 PageID 802
      Table of Contents



      ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

                                 FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

              The following financial statements and schedules are included herein:

      Report of Independent Registered Public Accounting Firm                                                  66
      Consolidated Balance Sheets as of December 31, 2018 and 2017                                             70
      Consolidated Statements of Operations for the years ended December 31, 2018, 2017, and 2016              71
      Consolidated Statements of Comprehensive Loss for the years ended December 31, 2018, 2017, and 2016      72
      Consolidated Statements of Stockholders’ Deficit for the years ended December 31, 2018, 2017, and 2016   73
      Consolidated Statements of Cash Flows for the years ended December 31, 2018, 2017, and 2016              76
      Notes to the Consolidated Financial Statements                                                           77


                                                              65


      Table of Contents




                                                                                                                App. 425
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 429 of 894 PageID 803
      Table of Contents



                                    Report of Independent Registered Public Accounting Firm


      To the Stockholders and Board of Directors
      Exela Technologies, Inc.:

      Opinion on the Consolidated Financial Statements
      We have audited the accompanying consolidated balance sheets of Exela Technologies, Inc. and subsidiaries (the
      Company) as of December 31, 2018 and 2017, the related consolidated statements of operations, comprehensive loss,
      stockholders’ deficit, and cash flows for each of the years in the three‑year period ended December 31, 2018
      (collectively, the consolidated financial statements). In our opinion, the consolidated financial statements present
      fairly, in all material respects, the financial position of the Company as of December 31, 2018 and 2017, and the results
      of its operations and its cash flows for each of the years in the three‑year period ended December 31, 2018, in
      conformity with U.S. generally accepted accounting principles.

      We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
      States) (PCAOB), the Company’s internal control over financial reporting as of December 31, 2018, based on criteria
      established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring
      Organizations of the Treadway Commission, and our report dated March 19, 2019 expressed an adverse opinion on
      the effectiveness of the Company’s internal control over financial reporting.

      Change in Accounting Principle
      As discussed in Note 2 to the consolidated financial statements, the Company has changed its
      method of accounting for revenue recognition in 2018 due to the adoption of Accounting
      Standard Update no. 2014-09, Revenue from Contracts with Customers (ASC 606).
      Basis for Opinion
      These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is
      to express an opinion on these consolidated financial statements based on our audits. We are a public accounting
      firm registered with the PCAOB and are required to be independent with respect to the Company in accordance with
      the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
      and the PCAOB.

      We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and
      perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of
      material misstatement, whether due to error or fraud. Our audits included performing procedures to assess the risks
      of material misstatement of the consolidated financial statements, whether due to error or fraud, and performing
      procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the
      amounts and disclosures in the consolidated financial statements. Our audits also included evaluating the
      accounting principles used and significant estimates made by management, as well as evaluating the overall
      presentation of the consolidated financial statements. We believe that our audits provide a reasonable basis for our
      opinion.

                                                           /s/ KPMG LLP

      We have served as the Company’s auditor since 2013.

      Dallas, Texas
      March 19, 2019


                                                                 66


      Table of Contents




                                                                                                                              App. 426
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 430 of 894 PageID 804
      Table of Contents



                            REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
      To the Stockholders and Board of Directors
      Exela Technologies, Inc.:
      Opinion on Internal Control Over Financial Reporting
             We have audited Exela Technologies, Inc. and subsidiaries’ (the Company) internal control over financial
      reporting as of December 31, 2018, based on criteria established in Internal Control - Integrated Framework (2013)
      issued by the Committee of Sponsoring Organizations of the Treadway Commission. In our opinion, because of the
      effect of the material weaknesses, described below, on the achievement of the objectives of the control criteria, the
      Company has not maintained effective internal control over financial reporting as of December 31, 2018, based on
      criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring
      Organizations of the Treadway Commission (“COSO 2013 Framework”).
             We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board
      (United States) (PCAOB), the consolidated balance sheet of the Company as of December 31, 2018, the related
      statements of operations, comprehensive loss, stockholders’ deficit, and cash flows for the year then ended, and the
      related notes (collectively, the consolidated financial statements), and our report dated March 19, 2019 expressed an
      unqualified opinion on those consolidated financial statements.
             A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting,
      such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial
      statements will not be prevented or detected on a timely basis. The following material weaknesses have been
      identified and included in management’s assessment:
       · Ineffective control environment related to:
           · insufficient internal resources with appropriate knowledge and expertise
           · ineffective supervision of control implementation activities provided by third party contractors; and
           · ineffective policies and procedures to hold people accountable for their financial reporting and related
                internal control responsibilities and insufficient training of personnel on the COSO 2013 Framework
       · Ineffective risk assessment process related to:
           · failure to identify and evaluate risks of misstatement over certain financial reporting processes; and
           · failure to determine modifications necessary in certain financial reporting processes and related control
                activities due to changes in the application of U.S. generally accepted accounting principles and in
                connection with a business acquisition.
      · Ineffective information and communications controls over the reliability and timeliness of information available
           to financial reporting personnel.
      · Ineffective monitoring activities related to the five COSO 2013 Framework components and underlying principles
           and the timely remediation of existing control deficiencies.
      · Ineffective written policies and procedures and documentation to demonstrate the consistent and timely
           operation of the controls.
      · Ineffective general information technology controls and automated controls:
           · Ineffective complementary entity user controls and ineffective certain general information technology
                controls related to payroll, revenue and procurement transactions processed by certain service
                organizations at some or all components;
           · Ineffective general information technology controls over IT applications supporting procurement and
                leasing financial reporting processes at certain components; and


                                                                  67

      Table of Contents




                                                                                                                                App. 427
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 431 of 894 PageID 805
      Table of Contents



          ·     Ineffective automated process-level controls and manual controls that are dependent upon the information
                derived from those affected IT systems
      · Ineffective control activities related to the following consolidated accounts:
           · the completeness, existence and accuracy of the financial statement close and reporting process and
                financial statement disclosures;
           · the completeness, existence and accuracy of revenue and deferred revenue transactions, including
                customer deposits and accounts receivable;
           · the completeness, existence and accuracy of the procurement of goods and services and invoice processing
                and the completeness and accuracy and presentation of accounts payable and accrued liabilities and
                operating expenses;
           · the completeness, existence, accuracy and presentation of payroll and related expenses and accrued
                compensation and benefits;
           · the completeness, existence and accuracy of lease expense, capital lease obligations and the presentation of
                operating and capital lease disclosures; and
           · the completeness and accuracy of outsource contract cost additions in the current year.
       · Ineffective control activities related to:
           · the completeness, existence and accuracy of fixed assets additions and disposals and related depreciation
                at the Novitex component; and
           · the completeness and accuracy of restricted cash and obligation for claim payments and the presentation of
                restricted cash at the Rust component.
             The material weaknesses were considered in determining the nature, timing, and extent of audit tests applied in
      our audit of the 2018 consolidated financial statements, and this report does not affect our report on those
      consolidated financial statements.
             The Company acquired Asterion International Group during 2018, and management excluded from its
      assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2018,
      Asterion International Group’s internal control over financial reporting associated with total assets of $18 million and
      total revenues of $59.7 million included in the consolidated financial statements of the Company as of and for the
      year ended December 31, 2018. Our audit of internal control over financial reporting of the Company also excluded an
      evaluation of the internal control over financial reporting of Asterion International Group.
      Basis for Opinion
             The Company’s management is responsible for maintaining effective internal control over financial reporting
      and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying
      Management’s Report on Internal Control over Financial Reporting in Item 9A. Our responsibility is to express an
      opinion on the Company’s internal control over financial reporting based on our audit. We are a public accounting
      firm registered with the PCAOB and are required to be independent with respect to the Company in accordance with
      the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
      and the PCAOB.
             We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan
      and perform the audit to obtain reasonable assurance about whether effective internal control over financial
      reporting was maintained in all material respects. Our audit of internal control over financial reporting included
      obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness
      exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed
      risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We
      believe that our audit provides a reasonable basis for our opinion.
      Definition and Limitations of Internal Control Over Financial Reporting


                                                                68


      Table of Contents




                                                                                                                             App. 428
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 432 of 894 PageID 806
      Table of Contents



            A company’s internal control over financial reporting is a process designed to provide reasonable assurance
      regarding the reliability of financial reporting and the preparation of financial statements for external purposes in
      accordance with generally accepted accounting principles. A company’s internal control over financial reporting
      includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail,
      accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable
      assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance
      with generally accepted accounting principles, and that receipts and expenditures of the company are being made
      only in accordance with authorizations of management and directors of the company; and (3) provide reasonable
      assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s
      assets that could have a material effect on the financial statements.
            Because of its inherent limitations, internal control over financial reporting may not prevent or detect
      misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that
      controls may become inadequate because of changes in conditions, or that the degree of compliance with the
      policies or procedures may deteriorate.
                                                             /s/ KPMG LLP
      Dallas, Texas
      March 19, 2019


                                                               69


      Table of Contents




                                                                                                                          App. 429
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 433 of 894 PageID 807
      Table of Contents



                                              Exela Technologies, Inc. and Subsidiaries
                                                    Consolidated Balance Sheets
                                         For the years ended December 31, 2018 and 2017
                             (in thousands of United States dollars except share and per share amounts)
                                                                                                                    December 31,
                                                                                                                  2018        2017
      Assets
      Current assets
      Cash and cash equivalents                                                                              $      25,615    $    39,000
      Restricted cash                                                                                               18,239         42,489
      Accounts receivable, net of allowance for doubtful accounts of $4,359 and $3,725 respectively                270,812        229,704
      Inventories, net                                                                                              16,220         11,922
      Prepaid expenses and other current assets                                                                     25,015         24,596
      Total current assets                                                                                         355,901        347,711
      Property, plant and equipment, net                                                                           132,986        132,908
      Goodwill                                                                                                     708,258        747,325
      Intangible assets, net                                                                                       407,021        464,984
      Deferred income tax assets                                                                                    16,225          9,019
      Other noncurrent assets                                                                                       19,391         12,891
      Total assets                                                                                           $   1,639,782    $ 1,714,838
      Liabilities and Stockholders' Equity (Deficit)
      Liabilities
      Current liabilities
      Accounts payable                                                                                       $      99,853    $      81,263
      Related party payables                                                                                         7,735           14,445
      Income tax payable                                                                                             1,996            3,612
      Accrued liabilities                                                                                           66,008           49,383
      Accrued compensation and benefits                                                                             54,583           46,925
      Accrued interest                                                                                              49,071           55,102
      Customer deposits                                                                                             34,235           31,656
      Deferred revenue                                                                                              16,504           12,709
      Obligation for claim payment                                                                                  56,002           42,489
      Current portion of capital lease obligations                                                                  17,498           15,611
      Current portion of long-term debt                                                                             29,237           20,565
      Total current liabilities                                                                                    432,722          373,760
      Long-term debt, net of current maturities                                                                  1,306,423        1,276,094
      Capital lease obligations, net of current maturities                                                          26,738           25,958
      Pension liability                                                                                             25,269           25,496
      Deferred income tax liabilities                                                                               11,212            5,362
      Long-term income tax liability                                                                                 3,024            3,470
      Other long-term liabilities                                                                                   15,400           14,704
      Total liabilities                                                                                          1,820,788        1,724,844
      Commitment and Contingencies (Note 12)
      Stockholders' equity (deficit)
      Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 152,692,140 shares
      issued and 150,142,955 shares outstanding at December 31, 2018 and 150,578,451 shares issued and
      150,529,151 outstanding at December 31, 2017                                                                     15               15
      Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,569,233 shares issued
      and outstanding at December 31, 2018 and 6,194,233 shares issued or outstanding at December 31, 2017              1                1
      Additional paid in capital                                                                                  482,018          482,018
      Less: common stock held in treasury, at cost; 2,549,185 shares at December 31, 2018 and 49,300 shares
      at December 31, 2017                                                                                        (10,342)            (249)
      Equity-based compensation                                                                                    41,731           34,085
      Accumulated deficit                                                                                        (678,563)        (514,628)
      Accumulated other comprehensive loss:
      Foreign currency translation adjustment                                                                       (6,565)          (194)
      Unrealized pension actuarial losses, net of tax                                                               (9,301)       (11,054)
      Total accumulated other comprehensive loss                                                                   (15,866)       (11,248)
      Total stockholders’ deficit                                                                                 (181,006)       (10,006)
      Total liabilities and stockholders’ deficit                                                            $   1,639,782    $ 1,714,838
                           The accompanying notes are an integral part of these consolidated financial statements.


                                                                      70


      Table of Contents




                                                                                                                                          App. 430
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 434 of 894 PageID 808
      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                            Consolidated Statement of Operations
                                   For the years ended December 31, 2018, 2017 and 2016
                          (in thousands of United States dollars except share and per share amounts)
                                                                                       Year Ended December 31,
                                                                                2018            2017                2016
      Revenue                                                               $ 1,586,222      $ 1,152,324      $     789,926
      Cost of revenue (exclusive of depreciation and amortization)              1,209,874         829,143           519,121
      Selling, general and administrative expenses                                184,651         220,955           130,437
      Depreciation and amortization                                               145,485           98,890           79,639
      Impairment of goodwill and other intangible assets                           48,127           69,437               —
      Related party expense                                                          4,334          33,431           10,493
      Operating (loss) income                                                      (6,249)       (99,532)           50,236
      Other expense (income), net:
       Interest expense, net                                                      153,095         128,489           109,414
       Loss on extinguishment of debt                                                1,067          35,512                —
       Sundry expense (income), net                                                 (3,271)           2,295              712
       Other income, net                                                            (3,030)          (1,297)              —
      Net loss before income taxes                                              (154,110)       (264,531)           (59,890)
       Income tax (expense) benefit                                                 (8,407)         60,246            11,787
      Net loss                                                              $ (162,517) $ (204,285) $               (48,103)
       Dividend equivalent on Series A Preferred Stock related to
         beneficial conversion feature                                                  —          (16,375)              —
       Cumulative dividends for Series A Preferred Stock                            (3,655)          (2,489)             —
      Net loss attributable to common stockholders                          $ (166,172) $ (223,149) $               (48,103)
      Loss per share:
       Basic and diluted                                                    $         (1.09) $         (2.08) $        (0.75)
                          The accompanying notes are an integral part of these consolidated financial statements.


                                                               71


      Table of Contents




                                                                                                                              App. 431
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 435 of 894 PageID 809
       Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                       Consolidated Statements of Comprehensive Loss
                                    For the years ended December 31, 2018, 2017 and 2016
                                             (in thousands of United States dollars)
                                                                                     Years ended December 31,
                                                                             2018             2017               2016
       Net Loss                                                        $ (162,517) $           (204,285) $        (48,103)
       Other comprehensive income (loss), net of tax
       Foreign currency translation adjustments                                 (6,371)           3,353               (132)
       Unrealized pension actuarial gains (losses), net of tax                   1,753            1,285             (7,263)
       Total other comprehensive loss, net of tax                      $ (167,135) $           (199,647) $        (55,498)
                          The accompanying notes are an integral part of these consolidated financial statements.


                                                               72


    Table of Contents




                                                                                                                          App. 432
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                    Page 436 of 894 PageID 810
    Table of Contents



                                                   Exela Technologies, Inc. and Subsidiaries
                                              Consolidated Statements of Stockholders’ Deficit
                                                              December 31, 2016
                                  (in thousands of United States dollars except share and per share amounts)
                                                                                                  Accumulated Other
                                                                                                  Comprehensive Loss
                                                                                                            Unrealized
                                                                                                   Foreign   Pension
                                                                                                  Currency Actuarial                 Total
                            Common Stock  Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                          Paid in
                            Shares Amount Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit     Deficit
    Balances at
    January 1, 2016         64,024,557 $   6   — $     —      — $     — $ (57,395) $      20,256 $    (3,415) $   (5,076) $   (245,865) $   (291,489)
    Net loss January 1 to
    December 31, 2016               —      —   —       —      —       —         —            —           —           —         (48,103)      (48,103)
    Equity-based
    compensation                    —      —   —       —      —       —         —          7,086         —           —             —          7,086
    Foreign currency
    translation
    adjustment                      —      —   —       —      —       —         —            —         (132)         —             —            (132)
    Net realized pension
    actuarial gains, net of
    tax                             —      —   —       —      —       —         —            —           —        (7,263)          —          (7,263)
    Balances at
    December 31, 2016 64,024,557 $         6   — $     —      — $     — $ (57,395) $      27,342 $    (3,547) $ (12,339) $    (293,968) $   (339,901)
                          The accompanying notes are an integral part of these consolidated financial statements.


                                                                          73


    Table of Contents




                                                                                                                                               App. 433
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                             Page 437 of 894 PageID 811
    Table of Contents



                                                       Exela Technologies, Inc. and Subsidiaries
                                                  Consolidated Statements of Stockholders’ Deficit
                                                                  December 31, 2017
                                      (in thousands of United States dollars except share and per share amounts)
                                                                                                              Accumulated Other
                                                                                                             Comprehensive Loss
                                                                                                                        Unrealized
                                                                                                              Foreign Pension
                                                                                                              Currency Actuarial                Total
                                Common Stock          Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, AccumulatedStockholders'
                                                                                      Paid in
                                Shares       Amount   Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit    Deficit
    Balances at
    January 1, 2017            64,024,557 $      6         — $    —      — $     — $ (57,395) $      27,342 $   (3,547) $ (12,339) $   (293,968) $   (339,901)
    Net loss January 1 to
    December 31, 2017                 —         —          —      —      —       —         —            —          —          —        (204,285)     (204,285)
    Equity-based
    compensation                      —         —          —      —      —       —         —          6,743        —          —             —          6,743
    Foreign currency
    translation
    adjustment                        —         —          —      —      —       —         —            —       3,353         —             —          3,353
    Net realized pension
    actuarial gains, net of
    tax                               —         —          —      —      —       —         —            —          —       1,285            —          1,285
    Merger
    recapitalization           16,575,443        2         —      —      —       —      20,546          —          —          —             —         20,548
    Shares issued to
    acquire Novitex (refer
    to Note 3)                 30,600,000        3         —      —      —       —     244,797          —          —          —             —        244,800
    Issuance\Conversion
    of Quinpario shares        12,093,331        1         —      —      —       —      22,358          —          —          —             —         22,359
    Sale of common
    shares at July 12,
    2017                       18,757,942        3         —      —      —       —     130,860          —          —          —             —        130,863
    Issuance of Series A
    Preferred Stock                   —         — 9,194,233        1     —       —      73,553          —          —          —             —         73,554
    Shares issued for
    advisory services and
    underwriting fees           3,609,375       —          —      —      —       —      28,573          —          —          —             —         28,573
    Conversion of Series
    A Preferred Stock to
    common shares               3,667,803       — (3,000,000)     —      —       —         —            —          —          —             —             —
    Shares issued for
    HandsOn Global
    Management contract
    termination fee             1,250,000       —          —      —      —       —      10,000          —          —          —             —         10,000
    Equity issuance
    expenses                          —         —          —      —      —       —      (7,649)         —          —          —             —          (7,649)
    Adjustment for
    beneficial conversion
    feature of Series A
    Preferred Stock (refer
    to Note 2)                        —         —          —      —      —       —      16,375          —          —          —         (16,375)          —
    Treasury stock
    purchases                     (49,300)      —          —      — 49,300     (249)       —            —          —          —             —            (249)
    Balances at
    December 31, 2017         150,529,151 $     15 6,194,233       1 49,300 $ (249) $ 482,018 $      34,085 $     (194) $ (11,054) $   (514,628) $    (10,006)
                               The accompanying notes are an integral part of these consolidated financial statements.


                                                                                 74


    Table of Contents




                                                                                                                                                        App. 434
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                 Page 438 of 894 PageID 812
    Table of Contents



                                                Exela Technologies, Inc. and Subsidiaries
                                           Consolidated Statements of Stockholders’ Deficit
                                                           December 31, 2018
                               (in thousands of United States dollars except share and per share amounts)
                                                                                               Accumulated Other
                                                                                              Comprehensive Loss
                                                                                                         Unrealized
                                                                                               Foreign Pension
                                                                                               Currency Actuarial                Total
                    Common Stock       Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, AccumulatedStockholders'
                                                                       Paid in
                         Shares Amount Shares Amount Shares    Amount Capital Compensation Adjustment net of tax     Deficit    Deficit
    Balances at
    January 1,
    2018             150,529,151 $ 15 6,194,233 $   1    49,300 $    (249) $ 482,018 $   34,085 $    (194) $ (11,054) $     (514,628) $    (10,006)
    Implementation
    of ASU 2014-
    09 (Note 2)                —   —         —      —        —         —         —          —          —           —          (1,418)       (1,418)
    Net loss
    January 1 to
    December 31,
    2018                       —   —         —      —        —         —         —          —          —           —        (162,517)     (162,517)
    Equity-based
    compensation               —   —         —      —        —         —         —        6,562        —           —             —          6,562
    Foreign
    currency
    translation
    adjustment                 —   —         —      —        —         —         —          —       (6,371)        —             —          (6,371)
    Net realized
    pension
    actuarial gains,
    net of tax                 —   —         —      —        —         —         —          —          —        1,753            —          1,753
    RSU's
    exercised             126,922  —         —      —        —         —         —         256         —           —             —            256
    Stock option
    expense                    —   —         —      —        —         —         —         828         —           —             —            828
    Preferred shares
    converted to
    common              1,986,767  — (1,625,000)    —        —         —         —          —          —           —             —             —
    Shares
    repurchased        (2,499,885) —         —      — 2,499,885   (10,093)       —          —          —           —             —         (10,093)
    Balances at
    December 31,
    2018             150,142,955 $ 15 4,569,233 $   1 2,549,185 $ (10,342) $ 482,018 $   41,731 $   (6,565) $   (9,301) $   (678,563) $   (181,006)
                             The accompanying notes are an integral part of these consolidated financial statements.


                                                                       75


        Table of Contents




                                                                                                                                             App. 435
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                    Page 439 of 894 PageID 813
      Table of Contents


                                                       Exela Technologies, Inc. and Subsidiaries
                                                        Consolidated Statements of Cash Flows
                                                 For the years ended December 31, 2018, 2017 and 2016
                                            (in thousands of United States dollars unless otherwise stated)
                                                                                                                                  Years ended December 31,
                                                                                                                          2018               2017           2016
      Cash flows from operating activities
      Net loss                                                                                                        $ (162,517) $ (204,285) $ (48,103)
      Adjustments to reconcile net loss
        Depreciation and amortization                                                                                     145,485              98,890       79,639
        Fees paid in stock                                                                                                       —             23,875            —
        HGM contract termination fee paid in stock                                                                               —             10,000            —
        Original issue discount and debt issuance cost amortization                                                         10,913             12,280       13,684
        Impairment of goodwill and other intangible assets                                                                  48,127             69,437            —
        Provision for doubtful accounts                                                                                       2,767                500          756
        Deferred income tax provision (benefit)                                                                               3,352           (66,723)     (15,729)
        Share-based compensation expense                                                                                      7,647              6,743        7,086
        Foreign currency remeasurement                                                                                       (1,180)             1,382          193
        Loss on sale of assets                                                                                                2,095                399        2,245
        Fair value adjustment for interest rate swap                                                                         (2,540)            (1,297)          —
        Change in operating assets and liabilities, net of effect from acquisitions
          Accounts receivable                                                                                              (19,319)             (4,832)     20,801
          Prepaid expenses and other assets                                                                                  (2,820)             2,628        4,969
          Accounts payable and accrued liabilities                                                                            5,157            69,551 (1)     9,033 (1)
          Related party payables                                                                                             (6,710)             4,907       (2,427)
             Net cash provided by operating activities                                                                      30,457             23,455 (1) 72,147 (1)
      Cash flows from investing activities
      Purchase of property, plant and equipment                                                                            (20,072)           (14,440)       (7,926)
      Additions to internally developed software                                                                             (7,438)            (7,843)    (13,017)
      Additions to outsourcing contract costs                                                                                (7,552)          (10,992)     (14,636)
      Cash acquired in TransCentra acquisition                                                                                   —                  —         3,351
      Proceeds from sale of Assets                                                                                            3,568              4,607          626
      Cash acquired in Quinpario reverse merger                                                                                  —                  91           —
      Cash paid in acquisition, net of cash received                                                                       (34,810)         (423,797)            —
             Net cash used in investing activities                                                                         (66,304)         (452,374)      (31,602)
      Cash flows from financing activities
      Change in bank overdraft                                                                                                   —                (210)      (1,331)
      Loss on extinguishment of debt                                                                                          1,067            35,512 (2)        —
      Proceeds from issuance of stock                                                                                            —           204,417             —
      Cash received from Quinpario                                                                                               —             27,031            —
      Repurchase of Common Stock                                                                                             (7,221)              (249)          —
      Proceeds from financing obligation                                                                                    11,557               3,116        5,429
      Contribution from Shareholders                                                                                             —             20,548            —
      Proceeds from new credit facility                                                                                     30,000         1,320,500             —
      Retirement of previous credit facilities                                                                                   —        (1,055,736)            —
      Cash paid for debt issuance costs                                                                                      (1,094)          (39,837)           —
      Cash paid for equity issue costs                                                                                       (7,500)              (149)          —
      Borrowings from revolver and swing-line loan                                                                          30,000             72,600       53,700
      Repayments from revolver and swing line loan                                                                         (30,000)           (72,500)     (53,200)
      Principal payments on long-term obligations                                                                          (28,719)           (39,316)     (47,853)
             Net cash provided by (used in) financing activities                                                             (1,910)         475,727       (43,255)
      Effect of exchange rates on cash                                                                                          122                429       (2,059)
             Net increase (decrease) in cash and cash equivalents                                                          (37,635)            47,237 (1)    (4,769)(1)
      Cash and cash equivalents
      Beginning of period                                                                                                   81,489             34,252 (1) 39,021 (1)
      End of period                                                                                                   $     43,854      $      81,489 (1)$ 34,252 (1)
      Supplemental cash flow data:
      Income tax payments, net of refunds received                                                                    $       7,827     $        5,711   $ 3,771
      Interest paid                                                                                                       146,076              69,622       96,166
      Noncash investing and financing activities:
      Assets acquired through capital lease arrangements                                                                    14,920               6,973      11,925
      Leasehold improvements funded by lessor                                                                                 1,565                146        5,186
      Issuance of common stock as consideration for Novitex                                                                      —           244,800             —
      Accrued capital expenditures                                                                                            2,820              1,621          580
      Dividend equivalent on Series A Preferred Stock                                                                            —             16,375            —
      Liability assumed of Quinpario                                                                                             —               4,672           —
      (1)    Balances for these items differ from previously reported balances due to the adoption of ASU no. 2016-18, Statement of Cash Flows: Classification of
             Certain Cash Receipts and Cash Payments (Topic 230), see Note 2.
      (2)    Exela reclassified ‘Loss on extinguishment of debt’ from operating to financing activities due to the adoption of ASU no. 2016-15, Statement of Cash
             Flows: Classification of Certain Cash Receipts and Cash Payments, see Note 2.
                             The accompanying notes are an integral part of these consolidated financial statements.


                                                                                    76


      Table of Contents




                                                                                                                                                                     App. 436
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 440 of 894 PageID 814
      Table of Contents



      1. Description of the Business

      Organization

                Exela Technologies, Inc. (the “Company” or “Exela”) is a global provider of transaction processing
      solutions, enterprise information management, document management and digital business process services. The
      Company provides mission-critical information and transaction processing solutions services to clients across three
      major industry verticals: (1) Information & Transaction Processing, (2) Healthcare Solutions, and (3) Legal and Loss
      Prevention Services. The Company manages information and document driven business processes and offers
      solutions and services to fulfill specialized knowledge-based processing and consulting requirements, enabling
      clients to concentrate on their core competencies. Through its outsourcing solutions, the Company enables
      businesses to streamline their internal and external communications and workflows.

                The Company was originally incorporated in Delaware on July 15, 2014 as a special purpose acquisition
      company under the name Quinpario Acquisition Corp 2 (“Quinpario”) for the purpose of effecting a merger, capital
      stock exchange, asset acquisition, stock purchase, reorganization or similar business combination involving
      Quinpario and one or more businesses or entities. On July 12, 2017 (the “Closing”), the Company consummated its
      business combination with SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”)
      pursuant to the Business Combination Agreement and Consent, Waiver and Amendment to the Business
      Combination Agreement, dated February 21, 2017 and June 15, 2017, respectively (the “Novitex Business
      Combination”). In connection with the Closing, the Company changed its name from Quinpario Acquisition Corp 2 to
      Exela Technologies, Inc. Unless the context otherwise requires, the “Company” refers to the combined company and
      its subsidiaries following the Novitex Business Combination, “Quinpario” refers to the Company prior to the closing
      of the Novitex Business Combination, “SourceHOV” refers to SourceHOV prior to the Novitex Business Combination
      and “Novitex” refers to Novitex prior to the Novitex Business Combination. Refer to Note 3 for further discussion of
      the Novitex Business Combination.

      2. Basis of Presentation and Summary of Significant Accounting Policies

              The following is a summary of the significant accounting policies consistently applied in the preparation of
      the accompanying consolidated financial statements.

      Basis of Presentation

               The accompanying consolidated financial statements and related notes to the consolidated financial
      statements have been prepared in accordance with generally accepted accounting principles in the United States
      (“U.S. GAAP”) and in accordance with the rules and regulations of the Securities and Exchange Commission
      (“SEC”).

                 The Novitex Business Combination has been accounted for as a reverse merger in accordance with U.S.
      GAAP. For accounting purposes, SourceHOV was deemed to be the accounting acquirer, Quinpario was the legal
      acquirer, and Novitex is considered the acquired company. In conjunction with the Novitex Business Combination,
      outstanding shares of SourceHOV were converted into Common Stock of the Company, par value $0.0001 per share,
      shown as a recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill or
      other intangible assets recorded. The consolidated assets and liabilities as of December 31, 2016, and results of
      operations for the years ended December 31, 2016 and 2015 are those of SourceHOV. Quinpario’s assets and
      liabilities, which include net cash from the trust of $27.0 million and accrued fees payable of $4.8 million, and results
      of operations are consolidated with SourceHOV beginning on the Closing. The shares and corresponding capital
      amounts and earnings per share available to holders of the Company’s Common Stock, prior to the Novitex Business
      Combination, have been retroactively restated as shares reflecting the exchange ratio established in the Novitex
      Business Combination. The presented financial information for the year ended December 31, 2017 includes the
      financial information and activities for SourceHOV for the period January 1, 2017 to December 31, 2017 ( 365 days) as
      well as the financial information and activities of Novitex for the period July 13, 2017 to December 31, 2017 ( 172
      days).


                                                                 77


      Table of Contents




                                                                                                                              App. 437
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 441 of 894 PageID 815
      Table of Contents



      Principles of Consolidation

               The accompanying consolidated financial statements and related notes to the consolidated financial
      statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany
      balances and transactions have been eliminated in consolidation. In addition, the Company evaluates its
      relationships with other entities to identify whether they are variable interest entities as defined by the Financial
      Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810-10, Consolidation and
      whether the Company is the primary beneficiary. Consolidation is required if both of these criteria are met./

              The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to
      make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of
      contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and
      expenses during the reporting period.

                Estimates and judgments relied upon in preparing these consolidated financial statements include revenue
      recognition for multiple element arrangements, allowance for doubtful accounts, income taxes, depreciation,
      amortization, employee benefits, equity-based compensation, contingencies, goodwill, intangible assets, fair value of
      assets and liabilities acquired in acquisitions, and asset and liability valuations. The Company regularly assesses
      these estimates and records changes in estimates in the period in which they become known. The Company bases its
      estimates on historical experience and various other assumptions that the Company believes to be reasonable under
      the circumstances. Actual results could differ from those estimates.

      Segment Reporting

               The Company consists of the following three segments:

                1. Information & Transaction Processing Solutions (“ITPS”). ITPS provides industry-specific solutions
      for banking and financial services, including lending solutions for mortgages and auto loans, and banking solutions
      for clearing, anti-money laundering, sanctions, and interbank cross-border settlement; property and casualty
      insurance solutions for origination, enrollments, claims processing, and benefits administration communications;
      public sector solutions for income tax processing, benefits administration, and record management; multi-industry
      solutions for payment processing and reconciliation, integrated receivables and payables management, document
      logistics and location services, records management and electronic storage of data, documents; and software,
      hardware, professional services and maintenance related to information and transaction processing automation,
      among others.

               2. Healthcare Solutions (“HS”). HS offerings include revenue cycle solutions, integrated accounts payable
      and accounts receivable, and information management for both the healthcare payer and provider markets. Payer
      service offerings include claims processing, claims adjudication and auditing services, enrollment processing and
      policy management, and scheduling and prescription management. Provider service offerings include medical coding
      and insurance claim generation, underpayment audit and recovery, and medical records management.

                3. Legal and Loss Prevention Services (“LLPS”). LLPS solutions include processing of legal claims for
      class action and mass action settlement administrations, involving project management support, notification and
      outreach to claimants, collection, analysis and distribution of settlement funds. Additionally, LLPS provides data and
      analytical services in the context of litigation consulting, economic and statistical analysis, expert witness services,
      and revenue recovery services for delinquent accounts receivable.

      Cash and Cash Equivalents

               Cash and cash equivalents include cash deposited with financial institutions and liquid investments with
      original maturity dates equal to or less than three months. All bank deposits and money market accounts are
      considered cash and cash equivalents. The Company holds cash and cash equivalents at major financial institutions,
      which often exceed Federal Deposit Insurance Corporation insured limits. Historically, the Company has not
      experienced any losses due to such bank depository concentration.


                                                                 78

      Table of Contents




                                                                                                                              App. 438
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 442 of 894 PageID 816
      Table of Contents



                Certificates of deposit and fixed deposits whose original maturity is greater than three months and is one
      year or less are classified as short-term investments and certificates of deposit and fixed deposits whose maturity is
      greater than one year at the balance sheet date are classified as non-current assets in the consolidated balance
      sheets. The purchase of any certificates of deposit or fixed deposits that are classified as short-term investments or
      non-current assets appear in the investing section of the consolidated statements of cash flows.

      Restricted Cash

               As part of the Company's legal claims processing service, the Company holds cash for various settlement
      funds once the fund is in the wind down stage and claims have been paid. The cash is used to pay tax obligations
      and other liabilities of the settlement funds. The Company has recorded an offsetting liability for the settlement
      funds received, which is included in Obligation for claim payment in the consolidated balance sheets of $56.0 million
      and $42.5 million at December 31, 2018 and 2017, respectively. Of the total amount of settlement funds received, $10.6
      million and $22.9 million were not subject to legal restrictions on use as of December 31, 2018 and December 31, 2017,
      respectively.

      Accounts Receivable and Allowance for Doubtful Accounts

                Accounts receivable are carried at the original invoice amount less an estimate made for doubtful accounts.
      Revenue that has been earned but remains unbilled at the end of the period is recorded as a component of accounts
      receivable, net. The Company specifically analyzes accounts receivable and historical bad debts, customer credit-
      worthiness, current economic trends, and changes in customer payment terms and collection trends when evaluating
      the adequacy of its allowance for doubtful accounts. The Company writes off accounts receivable balances against
      the allowance for doubtful accounts, net of any amounts recorded in deferred revenue, when it becomes probable
      that the receivable will not be collected.

      Inventories

               Inventories are valued at the lower of cost and net realizable value method and include the cost of raw
      materials, labor, and purchased subassemblies. Cost is determined using the weighted average method. Net
      Inventory as of December 31, 2018 and 2017 were $16.2 million and $11.9 million, respectively.

      Property, Plant and Equipment

                Property, plant, and equipment are recorded at cost less accumulated depreciation. Depreciation is
      computed using the straight-line method (which approximates the use of the assets) over the estimated useful lives
      of the assets. When these assets are sold or otherwise disposed of, the asset and related depreciation is relieved,
      and any gain or loss is included in the consolidated statements of operations for the period of sale or disposal.
      Leasehold improvements are amortized over the lease term or the useful life of the asset, whichever is shorter. Assets
      under capital leases are amortized over the lease term unless ownership is transferred by the end of the lease or there
      is a bargain purchase option, in which case assets are amortized normally on a straight-line basis over the useful life
      that would be assigned if the assets were owned. The amortization of these capital lease assets is recorded in
      depreciation expense in the consolidated statements of operations. Repair and maintenance costs are expensed as
      incurred.

      Intangible Assets

      Customer Relationships

                Customer relationship intangible assets represent customer contracts and relationships obtained as part of
      acquired businesses. Customer relationship values are estimated by evaluating various factors including historical
      attrition rates, contractual provisions and customer growth rates, among others. The estimated average useful lives
      of customer relationships range from 4 to 16 years depending on facts and circumstances. These intangible assets
      are primarily amortized based on undiscounted cash flows. The Company evaluates the remaining useful life of
      intangible assets on an annual basis to determine whether events and circumstances warrant a revision to the
      remaining useful life.


                                                                79


      Table of Contents




                                                                                                                               App. 439
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 443 of 894 PageID 817
      Table of Contents



      Trade Names

               The Company has determined that its trade name intangible assets are indefinite-lived assets and therefore
      are not subject to amortization. The Company performed a quantitative analysis as part of the annual impairment test
      on October 1, 2018 and October 1, 2017, and recorded an impairment charge. Additionally, late in the fourth quarter of
      2017, the Company implemented a strategy to transition to a unified Exela brand beginning in 2018. As a result, the
      Company performed a quantitative analysis as of December 31, 2017, and recorded another impairment charge. The
      Company’s valuation of trade names at the reporting unit level utilizes the Relief-from-Royalty method that
      represents the present value of the future economic benefits generated by ownership of the trade names and
      approximates the amount that the Company would have to pay as a royalty to a third party to license such names.

      Trademarks

                The Company has determined that its trademark intangible assets resulting from acquisitions are definite-
      lived assets and therefore are subject to amortization. The Company has historically amortized trademarks on a
      straight-line basis over the estimated useful life, which is typically 1 year. As part of the impairment analysis
      completed as of December 31, 2017, and due to the Company's strategy to transition to a unified Exela brand
      beginning in 2018, the Company reduced the estimated useful lives of its trademarks and amortized the trademarks
      over a one year period.

      Developed Technology

                The Company has various developed technologies embedded in its technology platform. Developed
      technology is an integral asset to the Company in providing solutions to customers and is recorded as an intangible
      asset. The Company amortizes developed technology on a straight-line basis over the estimated useful life, which is
      typically 5 to 8.5 years.

      Capitalized Software Costs

                The Company capitalizes certain costs incurred to develop software products to be sold, leased or
      otherwise marketed after establishing technological feasibility in accordance with ASC section 985-20, Software—
      Costs of Software to Be Sold, Leased, or Marketed, and the Company capitalizes costs to develop or purchase
      internal-use software in accordance with ASC section 350-40, Intangibles—Goodwill and Other— Internal-Use
      Software. Significant estimates and assumptions include determining the appropriate period over which to amortize
      the capitalized costs based on estimated useful lives and estimating the marketability of the commercial software
      products and related future revenues. The Company amortizes capitalized software costs on a straight-line basis over
      the estimated useful life, which is typically 3 to 5 years.

      Outsourced Contract Costs

                Costs of outsourcing contracts, including costs incurred for bid and proposal activities, are generally
      expensed as incurred. However, certain costs incurred upon initiation of an outsourcing contract are deferred and
      expensed on a straight-line basis over the estimated contract term. These costs represent incremental external costs
      or certain specific internal costs that are directly related to the contract acquisition or transition activities and can be
      separated into two principal categories: contract commissions and transition/set-up costs. Examples of such
      capitalized costs include hourly labor and related fringe benefits and travel costs.

      Non-compete Agreements

             The Company acquired certain non-compete agreements in connection with the Novitex Business
      Combination. These were related to four Novitex executives that were terminated following the acquisition. As of
      December 31, 2018 these agreements were fully amortized.


                                                                   80


      Table of Contents




                                                                                                                                     App. 440
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 444 of 894 PageID 818
      Table of Contents



      Assembled Workforce

                The Company acquired assembled workforce in an assets purchase transaction in the fourth quarter of 2018.
      The Company recognized an intangible asset for the acquired assembled workforce and shall amortize the asset on a
      straight-line basis over the estimated useful life of 4 years.

      Impairment of Indefinite-Lived Assets

                The Company conducts its annual indefinite-lived assets impairment tests on October 1st of each year for
      its indefinite-lived trade names, or more frequently if indicators of impairment exist. When performing the impairment
      test, the Company has the option of performing a qualitative or quantitative assessment to determine if an impairment
      has occurred. A quantitative assessment requires comparison of fair value of the asset to its carrying value. The
      Company utilizes the Income Approach, specifically the Relief-from-Royalty method, which has the basic tenet that a
      user of that intangible asset would have to make a stream of payments to the owner of the asset in return for the
      rights to use that asset. Refer to Note 7- Intangible Assets and Goodwill for additional discussion of impairment of
      trade names.

      Impairment of Long-Lived Assets

                The Company reviews the recoverability of its long-lived assets, including finite-lived trade names,
      trademarks, customer relationships, developed technology, capitalized software costs, outsourced contract costs,
      acquired software, workforce, and property, plant and equipment, when events or changes in circumstances occur
      that indicate that the carrying value of the asset may not be recoverable. The assessment of possible impairment is
      based on the ability to recover the carrying value of the asset from the expected future pre-tax cash flows
      (undiscounted and without interest charges) of the related operations. If these cash flows are less than the carrying
      value of such asset, an impairment loss is recognized for the difference between estimated fair value and carrying
      value. The primary measure of fair value is based on discounted cash flows based in part on the financial results and
      the expectation of future performance.

               The Company did not record any material impairment related to its property, plant, and equipment, customer
      relationships, trademarks, developed technology, capitalized software, or outsourced contract costs for the years
      ended December 31, 2018, 2017, and 2016.

      Goodwill

               Goodwill represents the excess purchase price over tangible and intangible assets acquired less liabilities
      assumed arising from business combinations. Goodwill is generally allocated to reporting units based upon relative
      fair value (taking into consideration other factors such as synergies) when an acquired business is integrated into
      multiple reporting units. The Company's reporting units are at the operating segment level, which discrete financial
      information is prepared and regularly reviewed by management. When a business within a reporting unit is disposed
      of, goodwill is allocated to the disposed business using the relative fair value method.

                The Company conducts its annual goodwill impairment tests on October 1st of each year, or more
      frequently if indicators of impairment exist. When performing the annual impairment test, the Company has the
      option of performing a qualitative or quantitative assessment to determine if an impairment has occurred. If a
      qualitative assessment indicates that it is more likely than not that the fair value of a reporting unit is less than its
      carrying amount, the Company would be required to perform a quantitative impairment analysis for goodwill. The
      quantitative analysis requires a comparison of fair value of the reporting unit to its carrying value, including
      goodwill. If the carrying value of the reporting unit exceeds its fair value, an impairment loss is recognized in an
      amount equal to that excess, limited to the total amount of goodwill allocated to that reporting unit. The Company
      uses a combination of the Guideline Public Company Method of the Market Approach and the Discounted Cash
      Flow Method of the Income Approach to determine the reporting unit fair value. Refer to Note 7- Intangible Assets
      and Goodwill for additional discussion of impairment of goodwill.


                                                                  81

      Table of Contents




                                                                                                                                  App. 441
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 445 of 894 PageID 819
      Table of Contents



      Derivative Instruments and Hedging Activities

                As required by ASC 815—Derivatives and Hedging, the Company records all derivatives on the balance
      sheet at fair value. The accounting for changes in the fair value of derivatives depends on the intended use of the
      derivative, whether the Company has elected to designate a derivative in a hedging relationship and apply hedge
      accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.
      Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging
      instrument with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to
      the hedged risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow
      hedge. The Company may enter into derivative contracts that are intended to economically hedge certain of its risk,
      even though hedge accounting does not apply or the Company elects not to apply hedge accounting.

                The Company's objective in using interest rate derivatives is to manage its exposure to variable interest
      rates related to its term loan under the Credit Agreement. In order to accomplish this objective, in November 2017, the
      Company entered into a three year, one-month LIBOR interest rate contract with a notional amount of $347.8 million.
      The contract will mitigate the variable interest rate risk related to the LIBOR with a fixed interest rate paid semi-
      annually starting January 12, 2018.

               The following table summarizes the Company’s interest rate swap positions as of December 31, 2018:

                                                                                        December 31, 2018
                                                                                                   Weighted
                            Effective                       Maturity              (In Millions)     Average
                                                                                    Notional
                               date                           date                  Amount         Interest Rate
                             1/12/2018                     1/12/2021             $        339.1          1.9725 %
               The interest rate swap, which is used to manage the Company's exposure to interest rate movements and
      other identified risks, was not designated as a hedge. As such, the change in the fair value of the derivative is
      recorded directly in earnings and was a gain of $2.5 million and $1.3 million for the year ended December 31, 2018 and
      2017, respectively.

      Benefit Plan Accruals

                The Company has defined benefit plans in the U.K and Germany, under which participants earn a retirement
      benefit based upon a formula set forth in the plan. The Company records expense related to this plan using
      actuarially determined amounts that are calculated under the provisions of ASC 715, Compensation-Retirement
      Benefits. Key assumptions used in the actuarial valuations include the discount rate, the expected rate of return on
      plan assets and the rate of increase in future compensation levels. Refer to Note 11- Employee Benefit Plans.

      Leases

                Leases are classified as capital leases whenever the terms of the lease transfer substantially all of the risks
      and rewards of ownership to the lessee. All other leases are classified as operating leases. Assets held under a
      capital lease are initially recognized as assets of the Company at their fair value at the inception of the lease, or if
      lower, at the present value of the minimum lease payments. The corresponding liability to the lessor is included in the
      other long-term obligations in the consolidated balance sheets. Operating lease payments are initially recognized as
      an expense on a straight-line basis over the lease term, except where another systematic basis is more representative
      of the time pattern in which the economic benefits from the leased asset are consumed.

      Stock-Based Compensation

                The Company accounts for stock based compensation in accordance with ASC 718, Compensation- Stock
      Compensation. ASC 718 requires generally that all equity awards be accounted for at their “fair value.” This fair
      value is measured at the fair value of value of the awards at the grant date and recognized as compensation expense
      on a straight-line basis over the vesting period. The fair value of the awards on the grant date is determined using
      the Enterprise Value


                                                                  82


      Table of Contents




                                                                                                                               App. 442
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 446 of 894 PageID 820
      Table of Contents



      model. The expense resulting from share-based payments is recorded in general and administrative expense in the
      accompanying consolidated statements of operations. Refer to Note 14 - Stock-Based Compensation.

      Revenue Recognition

              We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to
      transfer a distinct good or service to the customer, and is the unit of account in ASC 606. Revenue is measured as the
      amount of consideration we expect to receive in exchange for transferring goods or providing services. The contract
      transaction price is allocated to each distinct performance obligation and recognized as revenue when, or as, the
      performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
      primarily relating to the provision of business and transaction processing services within each of our segments. We
      do not have any significant extended payment terms, as payment is received shortly after goods are delivered or
      services are provided.
              Nature of Services
                Our primary performance obligations are to stand ready to provide various forms of business processing
      services, consisting of a series of distinct services that are substantially the same and have the same pattern of
      transfer over time, and accordingly are combined into a single performance obligation. Our promise to our customers
      is typically to perform an unknown or unspecified quantity of tasks and the consideration received is contingent
      upon the customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total
      transaction price is variable. We allocate the variable fees to the single performance obligation charged to the distinct
      service period in which we have the contractual right to bill under the contract.
              Disaggregation of Revenues
      The following tables disaggregate revenue from contracts by geographic region and by segment for the year ended
      December 31, 2018, 2017, and 2016:
                                                                 Year Ended December 31,
                                           2018                           2017                              2016
                                ITPS         HS       LLPS       ITPS       HS     LLPS          ITPS        HS        LLPS
      United States         $1,034,941 $228,015 $84,560 $675,613 $233,595 $91,619 $304,563 $247,796 $102,206
      Europe                   211,314         —         — 136,531               —         — 131,287          —       —
      Other                     27,392         —         —       14,966          —         —     4,074        —       —
      Total                 $1,273,647 $228,015 $84,560 $827,110 $233,595 $91,619 $439,924 $247,796 $102,206
             Contract Balances
      The following table presents contract assets and contract liabilities recognized at December 31, 2018 and 2017:
                                                                                                    December       December
                                                                                                       31,            31,
                                                                                                      2018           2017
      Accounts receivable, net                                                                   $ 270,812 $ 229,704
      Deferred revenues                                                                               16,940       13,717
      Costs to obtain and fulfill a contract                                                          18,624       22,929
      Customer deposits                                                                               34,235       31,656
               Accounts receivable, net includes $39.5 million and $28.4 million as of December 31, 2018 and 2017,
      respectively, representing amounts not billed to customers. We have accrued the unbilled receivables for work
      performed in accordance with the terms of contracts with customers.
               Deferred revenues relate to payments received in advance of performance under a contract. A significant
      portion of this balance relates to maintenance contracts or other service contracts where we received payments for


                                                                 83

      Table of Contents




                                                                                                                              App. 443
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 447 of 894 PageID 821
      Table of Contents



      upfront conversions or implementation activities which do not transfer a service to the customer but rather are used
      in fulfilling the related performance obligations that transfer over time. The advance consideration received from
      customers is deferred over the contract term. We recognized revenue of $13.4 million during the year ended
      December 31, 2018 that had been deferred as of December 31, 2017.
                 Costs incurred to obtain and fulfill contracts are deferred and expensed on a straight-line basis over the
      estimated benefit period. We recognized $10.5 million of amortization for these costs in 2018 within depreciation and
      amortization expense. These costs represent incremental external costs or certain specific internal costs that are
      directly related to the contract acquisition or transition activities and can be separated into two principal categories:
      contract commissions and transition/set-up costs. Examples of such capitalized costs include hourly labor and
      related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we recognize the
      incremental costs of obtaining contracts as an expense when incurred if the amortization period would have been one
      year or less. These costs are included in Selling, general and administrative expenses. The effect of applying this
      practical expedient was not material.
                 Customer deposits consist primarily of amounts received from customers in advance for postage. The
      majority of the amounts recorded as of December 31, 2017 were used to pay for postage with the corresponding
      postage revenue being recognized during the year ended December 31, 2018.
                 Performance Obligations
                 At the inception of each contract, we assess the goods and services promised in our contracts and identify
      each distinct performance obligation. The majority of our contracts have a single performance obligation, as the
      promise to transfer the individual goods or services is not separately identifiable from other promises in the
      contracts. For the majority of our business and transaction processing service contracts, revenues are recognized as
      services are provided based on an appropriate input or output method, typically based on the related labor or
      transactional volumes.
                 Certain of our contracts have multiple performance obligations, including contracts that combine software
      implementation services with post-implementation customer support. For contracts with multiple performance
      obligations, we allocate the contract’s transaction price to each performance obligation using our best estimate of the
      standalone selling price of each distinct good or service in the contract. The primary method used to estimate
      standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of
      satisfying a performance obligation and add an appropriate margin for that distinct good or service. We also use the
      adjusted market approach whereby we estimate the price that customers in the market would be willing to pay. In
      assessing whether to allocate variable consideration to a specific part of the contract, we consider the nature of the
      variable payment and whether it relates specifically to its efforts to satisfy a specific part of the contract. Certain of
      our software implementation performance obligations are satisfied at a point in time, typically when customer
      acceptance is obtained.
                 When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable
      consideration. The nature of our contracts give rise to variable consideration, including volume discounts, contract
      penalties, and other similar items that generally decrease the transaction price. We estimate these amounts based on
      the expected amount to be provided to customers and reduce revenues recognized. We do not anticipate significant
      changes to our estimates of variable consideration.
                 We include reimbursements from customers, such as postage costs, in revenue, while the related costs are
      included in cost of revenue.
                 Transaction Price Allocated to the Remaining Performance Obligations
                 In accordance with optional exemptions available under ASC 606, we did not disclose the value of
      unsatisfied performance obligations for (1) contracts with an original expected length of one year or less, and (2)
      contracts for which variable consideration relates entirely to an unsatisfied performance obligation, which comprise
      the majority of our contracts. We have certain non-cancellable contracts where we receive a fixed monthly fee in
      exchange for a series of


                                                                 84


      Table of Contents




                                                                                                                               App. 444
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 448 of 894 PageID 822
      Table of Contents



      distinct services that are substantially the same and have the same pattern of transfer over time, with the
      corresponding remaining performance obligations as of December 31, 2018 in each of the future periods below:

                                     Estimated Remaining Fixed Consideration for Unsatisfied
                                                   Performance Obligations
      2019                                                                                                        $    40,402
      2020                                                                                                             23,310
      2021                                                                                                             13,416
      2022                                                                                                              4,780
      2023                                                                                                              1,113
      2024 and thereafter                                                                                                 771
         Total                                                                                                    $    83,792
      Research and Development

                Research and development costs are expensed as incurred. Research and development costs expensed for
      the years ended December 31, 2018, 2017, and 2016 were $2.0 million, $2.3 million, and $2.3 million, respectively.

      Advertising

               Advertising costs are expensed as incurred. Advertising expense for the years ended December 31, 2018,
      2017, and 2016, were $0.9 million, $0.7 million, and $1.1 million, respectively.

      Income Taxes

               The Company accounts for income taxes by using the asset and liability method. The Company accounts
      for income taxes regarding uncertain tax positions and recognized interest and penalties related to uncertain tax
      positions in income tax benefit/ (expense) in the consolidated statements of operations.

                Deferred income taxes are recognized on the tax consequences of temporary differences by applying
      enacted statutory tax rates applicable in future years to differences between the financial statement carrying amounts
      and the tax bases of existing assets and liabilities, as determined under tax laws and rates. A valuation allowance is
      provided when it is more likely than not that all or some portion of the deferred tax assets will not be realized. Due to
      numerous ownership changes, the Company is subject to limitations on existing net operating losses under Section
      382 of the Internal Revenue Code (the Code). Accordingly, valuation allowances have been established against a
      portion of the net operating losses to reflect estimated Section 382 limitations. The Company also considered the
      realizability of net operating losses not limited by Section 382. The Company did not consider future book income as
      a source of taxable income when assessing if a portion of the deferred tax assets are more likely than not to be
      realized. However, scheduling the reversal of existing deferred tax liabilities indicated that only a portion of the
      deferred tax assets are likely to be realized. Therefore, partial valuation allowances were established against a portion
      of the Company’s deferred tax assets. In the event the Company determines that it would be able to realize deferred
      tax assets that have valuation allowances established, an adjustment to the net deferred tax assets would be
      recognized as component of income tax expense through continuing operations.

                The Company engages in transactions (i.e. acquisitions) in which the tax consequences may be subject to
      uncertainty and examination by the varying taxing authorities. Significant judgment is required by the Company in
      assessing and estimating the tax consequences of these transactions. While the Company’s tax returns are prepared
      and based on the Company’s interpretation of tax laws and regulations, in the normal course of business the tax
      returns are subject to examination by the various taxing authorities. Such examinations may result in future
      assessments of additional tax, interest and penalties. For purposes of the Company’s income tax provision, a tax
      benefit is not recognized if the tax position is not more likely than not to be sustained based solely on its technical
      merits. Considerable judgment is involved in determining which tax positions are more likely than not to be
      sustained. Refer to Note 10 - Income Taxes for further information.


                                                                 85


      Table of Contents




                                                                                                                                App. 445
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 449 of 894 PageID 823
      Table of Contents



      Loss Contingencies

                The Company reviews the status of each significant matter, if any, and assess its potential financial
      exposure considering all available information including, but not limited to, the impact of negotiations, settlements,
      rulings, advice of legal counsel and other updated information and events pertaining to a particular matter. If the
      potential loss from any claim or legal proceeding is considered probable and the amount can be reasonably
      estimated, the Company accrues a liability for the estimated loss. Significant judgment is required in both the
      determination of probability and the determination as to whether an exposure is reasonably estimable. Because of
      uncertainties related to loss contingencies, accruals are based only on the best information available at the time. As
      additional information becomes available, the Company reassesses the potential liability related to its pending claims
      and litigation, and may revise its estimates. These revisions in the estimates of the potential liabilities could have a
      material impact on the results of operations and financial position. The Company’s liabilities exclude any estimates
      for legal costs not yet incurred associated with handling these matters.

      Operations

               A portion of the Company’s labor and operations is situated outside of the United States in India and other
      locations. The carrying value of long-lived assets that are situated outside of the United States is approximately
      $34.4 million and $26.2 million as of December 31, 2018 and 2017, respectively

      Foreign Currency Translation

                The functional currency for the Company’s production operations located in India, Philippines, China, and
      Mexico is the United States dollar. Included in other expense as “Sundry expense (income), net” in the consolidated
      statements of operations are net exchange gains of $1.2 million for the year ended December 31, 2018 and losses of
      $1.4 million, and $0.2 million for the years ended December 31, 2017 and 2016, respectively.

                The Company has determined all other international subsidiaries’ functional currency is the local currency.
      These assets and liabilities are translated at exchange rates in effect at the balance sheet date while income and
      expense amounts are translated at average exchange rates during the period. The resulting foreign currency
      translation adjustments are disclosed as a separate component of other comprehensive loss.

      Beneficial Conversion Feature

               The Company's Series A Perpetual Convertible Preferred Stock, par value $0.0001 per share (the “Series A
      Preferred Stock”) contains a beneficial conversion feature, which arises when a debt or equity security is issued with
      an embedded conversion option that is beneficial to the investor or in the money at inception because the
      conversion option has an effective strike price that is less than the market price of the underlying stock at the
      commitment date. The Company recognized the beneficial conversion feature by allocating the intrinsic value of the
      conversion option, which is the number of shares of Common Stock available upon conversion multiplied by the
      difference between the effective conversion price per share and the fair value of Common Stock per share on the
      commitment date, to additional paid-in capital, resulting in a discount on the Series A Preferred Stock. As a result of
      the occurrence of events meeting the definition of a “Fundamental Change” as defined in the Certificate of
      Designations, Preferences, Rights and Limitations of Series A Perpetual Convertible Preferred Stock of the Company
      during the period, the Company recognized the entire dividend equivalent of $16.4 million as of December 31, 2017.
      There was no dividend equivalent recognized in 2018.

      Net Loss per Share

                Earnings per share (“EPS”) is computed by dividing net loss available to holders of the Company’s Common
      Stock by the weighted average number of shares of Common Stock outstanding during the period, excluding the
      effects of any potentially dilutive securities. Diluted EPS gives effect to the potential dilution that could occur if
      securities or other contracts to issue Common Stock were exercised or converted into Common Stock, using the more
      dilutive of the two-class method or if-converted method in periods of earnings. The two class method is an earnings
      allocation method that determines earnings per share for Common Stock and participating securities. As the
      Company experienced net


                                                                 86

      Table of Contents




                                                                                                                              App. 446
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 450 of 894 PageID 824
      Table of Contents



      losses for the periods presented, the impact of participating Series A Preferred Stock was calculated based on the if-
      converted method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their effect is anti-
      dilutive.

               For the year ended December 31, 2018 shares of the Company’s Series A Convertible Preferred Stock
      (“Series A Preferred Stock”), if converted would have resulted in an additional 5,586,344 shares of common stock
      outstanding, but were not included in the computation of diluted loss per share as their effects were anti-dilutive.

               The Company has not included the effect of 35,000,000 warrants sold in the Quinpario Initial Public Offering
      (“IPO”) in the calculation of net income (loss) per share. Warrants are considered anti-dilutive and excluded when the
      exercise price exceeds the average market value of the Company’s Common Stock price during the applicable period.

               The components of basic and diluted EPS are as follows:

                                                                                            Year Ended December 31,
                                                                                     2018             2017             2016
       Net loss attributable to common stockholders (A)               $    (166,172) $     (223,149) $      (48,103)
       Weighted average common shares outstanding - basic and diluted
       (B)                                                              152,343,823     107,068,262     64,024,557
       Loss Per Share:
       Basic and diluted (A/B)                                        $        (1.09) $        (2.08) $       (0.75)
      Business Combinations

                 The Company includes the results of operations of the businesses acquired as of the respective dates of
      acquisition. The Company allocates the fair value of the purchase price of acquisitions to the assets acquired and
      liabilities assumed based on their estimated fair values. The excess of the fair value of the purchase price over the fair
      values of these identifiable assets and liabilities is recorded as goodwill.

      Fair Value Measurements

                 The Company records the fair value of assets and liabilities in accordance with ASC 820, Fair Value
      Measurement (“ASC 820”). ASC 820 defines fair value as the price received to sell an asset or paid to transfer a
      liability in an orderly transaction between market participants at the measurement date and in the principal or most
      advantageous market for that asset or liability. The fair value should be calculated based on assumptions that market
      participants would use in pricing the asset or liability, not on assumptions specific to the entity.

               In addition to defining fair value, ASC 820 expands the disclosure requirements around fair value and
      establishes a fair value hierarchy for valuation inputs. The hierarchy prioritizes the inputs into three levels based on
      the extent to which inputs used in measuring fair value are observable in the market. Each fair value measurement is
      reported in one of the three levels, which is determined by the lowest level input that is significant to the fair value
      measurement in its entirety. These levels are:

               Level 1 — quoted prices (unadjusted) in active markets for identical assets or liabilities.

                Level 2 — quoted prices for similar assets and liabilities in active markets or inputs that are observable for
      the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the
      financial instrument.

                Level 3 — unobservable inputs reflecting Management’s own assumptions about the inputs used in pricing
      the asset or liability at fair value.

               Refer to Note 13 — Fair Value Measurement for further discussion.


                                                                   87


      Table of Contents




                                                                                                                                   App. 447
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 451 of 894 PageID 825
      Table of Contents



      Concentration of Credit Risk

                Financial instruments that potentially subject the Company to concentration of credit risk consist primarily
      of cash and cash equivalents and trade receivables. The Company maintains its cash and cash equivalents and
      certain other financial instruments with highly rated financial institutions and limits the amount of credit exposure
      with any one financial institution. From time to time, the Company assesses the credit worthiness of its customers.
      Credit risk on trade receivables is minimized because of the large number of entities comprising the Company’s client
      base and their dispersion across many industries and geographic areas. The Company generally has not experienced
      any material losses related to receivables from any individual customer or groups of customers. The Company does
      not require collateral. Due to these factors, no additional credit risk beyond amounts provided for collection losses is
      believed by management to be probable in the Company’s accounts receivable, net. The Company does not have
      any significant customers that account for 10% or more of the total consolidated revenues

      Recently Adopted Accounting Pronouncements

                Effective January 1, 2018, the Company adopted Accounting Standards Update (“ASU”) no. 2014-09,
      Revenue from Contracts with Customers (ASC 606). Under ASU 2014-09, revenue is recognized based on a five-step
      model. The core principle of the model is that revenue will be recognized when the transfer of promised goods or
      services to customers is made in an amount that reflects the consideration to which the entity expects to be entitled
      in exchange for those goods or services. The Company adopted this standard using the modified retrospective
      approach applied to those contracts that were not completed as of January 1, 2018. The results for the reporting
      period beginning after January 1, 2018 are presented in accordance with the new standard, although historical
      information has not been restated and continues to be reported under the accounting standards and policies in effect
      for those periods. The adoption of ASC 606 did not have a material impact on the Company's financial position,
      results of operations and cash flows as of or for the period ended December 31, 2018, and we expect the impact of the
      adoption of the new standard will be immaterial to our results of operations on an ongoing basis. The cumulative
      effect of accounting change recognized was $1.4 million recorded as an increase to beginning balance of
      accumulated deficit, and a corresponding reduction to Accounts Receivable, net. See Note 3 for additional
      disclosure.
                Effective January 1, 2018, the Company adopted ASU no. 2016-15, (Topic 230): Statement of Cash Flows:
      Classification of Certain Cash Receipts and Cash Payments, which adds or clarifies guidance on the presentation
      and classification of eight specific types of cash receipts and cash payments in the statement of cash flows such as
      debt prepayment or extinguishment costs, settlement of contingent consideration arising from a business
      combination, insurance settlement proceeds, and distributions from certain equity method investees, with the intent
      of reducing diversity in practice. We applied the guidance retrospectively to all periods presented. Exela reclassified
      a loss on extinguishment of debt from operating activities to financing activities in the third quarter of 2017 in the
      currently presented financial statements ended December 31, 2018. The adoption had no impact on the Company's
      financial position, results of operations, and net cash flows for the period ended December 31, 2018.
                Effective January 1, 2018, the Company adopted ASU no. 2016-18, (Topic 230): Restricted Cash. Statement
      of Cash Flows: Restricted Cash. The ASU addresses diversity in practice that exists in the classification and
      presentation of changes in restricted cash and requires that a statement of cash flows explain the change during the
      period in the total of cash, cash equivalents, and amounts generally described as restricted cash or restricted cash
      equivalents. We applied the guidance retrospectively to all periods presented. As a result of adopting the ASU no.
      2016-18, restricted cash is included in the balances of restricted cash, cash and cash equivalents presented in the
      Statement of Cash Flows for the year ended December 31, 2018, 2017, and 2016. Adopting the standard increased the
      net change in cash and cash equivalents, which is reflected within operating cash flows, by $16.6 million and $3.5
      million for the year ended December 31, 2017 and 2016. Total Cash and cash equivalents for the Beginning of period
      and End of period December 31, 2017 increased $25.9 million and $42.5 million due to the inclusion of restricted cash.
      Total Cash and cash equivalents for the Beginning of period and End of period December 31, 2016 increased $22.4
      million and $25.9 million due to the inclusion of restricted cash.
                Effective October 1, 2017 the Company adopted ASU 2017-04, (Topic 350) Intangibles Goodwill and Other
      – Simplifying the Test for Goodwill Impairment. Previous guidance required an entity that has not elected the
      private company alternative for goodwill to perform a two-step test to determine the amount, if any, of goodwill
      impairment. In


                                                                 88


      Table of Contents




                                                                                                                             App. 448
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 452 of 894 PageID 826
      Table of Contents



      Step 1, an entity compares the fair value of a reporting unit with its carrying amount, including goodwill. If the
      carrying amount of the reporting unit exceeds its fair value, the entity performs Step 2 and compares the implied fair
      value of goodwill with the carrying amount of that goodwill for that reporting unit. An impairment charge equal to the
      amount by which the carrying amount of goodwill for the reporting unit exceeds the implied fair value of that
      goodwill is recorded, limited to the amount of goodwill allocated to that reporting unit. To address concerns over the
      cost and complexity of the two-step goodwill impairment test, the amendments in this Update remove the second
      step of the test. An entity will apply a one-step quantitative test and record the amount of goodwill impairment as the
      excess of a reporting unit's carrying amount over its fair value, not to exceed the total amount of goodwill allocated to
      the reporting unit. The new guidance does not amend the optional qualitative assessment of goodwill impairment.
                Effective January 1, 2018, the Company adopted ASU no. 2017-07, (Topic 715): Compensation Retirement
      Benefit; Improving the Presentation of Net Periodic Pension Cost and Net Periodic Postretirement Benefit Cost.
      The amendments to this ASU require the service cost component of net periodic benefit cost be reported in the same
      income statement line or lines as other compensation costs for employees. The other components of net periodic
      benefit cost are required to be reported separately from service costs and outside a subtotal of income from
      operations. The new standard requires retrospective application and allows a practical expedient that permits an
      employer to use the amounts disclosed in its pension plan footnote for the prior comparative periods as the
      estimation basis for applying the retrospective presentation. Adoption of the standard resulted in only the service
      cost being recorded to Cost of revenue.
      Recently Issued Accounting Pronouncements

                In February 2016, the FASB issued ASU no. 2016-02, Leases (842) This ASU increases transparency and
      comparability among organizations by recognizing lease assets and lease liabilities on the balance sheet and
      disclosing key information about leasing arrangements. Since the issuance of the original standard, the FASB has
      issued a subsequent update that provides a practical expedient for land easements (ASU 2018-01). The amendments
      in this ASU are effective for fiscal years beginning after December 15, 2018 and interim periods within those fiscal
      years and early application is permitted. The standard becomes effective for the Company January 1, 2019. The
      Company will use a modified retrospective adoption approach in the period of adoption with the effective date as its
      date of initial application on January 1, 2019, in its first reporting on adoption. We have elected the following
      practical expedients permitted under the transition guidance within the new standard.

          ·    Not to record leases with an initial term of 12 months on the balance sheet;

          ·    Not to reassess the (1) definition of a lease, (2) lease classification, and (3) initial direct costs for existing
               leases during transition.

                Upon adoption, the Company expects to record a material amount of right-of-use assets before deferred
      taxes, representing the present value of future lease payments under leases with terms of greater than twelve months.
      The Company also expects to record corresponding liabilities for the same amount. The Company does not expect to
      make any material cumulative adjustment to the opening balance of equity.

                In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments – Credit Losses (Topic 326):
      Measurement of Credit Losses on Financial Instruments, to replace the incurred loss impairment methodology under
      current U.S. GAAP with a methodology that reflects expected credit losses and requires consideration of a broader
      range of reasonable and supportable information to inform credit loss estimates. The Company will be required to use
      a forward-looking expected credit loss model for accounts receivables, loans, and other financial instruments. Credit
      losses relating to available-for-sale debt securities will also be recorded through an allowance for credit losses rather
      than as a reduction in the amortized cost basis of the securities. The standard will be effective for fiscal years
      beginning after December 15, 2019, and interim periods within those fiscal years. Adoption of the standard will be
      applied using a modified retrospective approach through a cumulative-effect adjustment to retained earnings as of
      the effective date. The Company is currently in the early stages of evaluating the impact that adopting this standard
      will have on the consolidated financial statements.


                                                                    89


      Table of Contents




                                                                                                                                    App. 449
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 453 of 894 PageID 827
      Table of Contents



                In July 2017, the FASB issued ASU 2017-11, Earnings Per Share (Topic 260), Distinguishing Liabilities from
      Equity (Topic 480) and Derivatives and Hedging (Topic 815): I. Accounting for Certain Financial Instruments with
      Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily Redeemable Financial Instruments
      of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling Interests with a Scope Exception.
      Part I of this ASU addresses the complexity of accounting for certain financial instruments with down round features.
      Down round features are features of certain equity-linked instruments (or embedded features) that result in the strike
      price being reduced on the basis of the pricing of future equity offerings. Current accounting guidance creates cost
      and complexity for entities that issue financial instruments (such as warrants and convertible instruments) with down
      round features that require fair value measurement of the entire instrument or conversion option. Part II of this ASU
      addresses the difficulty of navigating Topic 480, Distinguishing Liabilities from Equity, because of the existence of
      extensive pending content in the FASB Accounting Standards Codification. This pending content is the result of the
      indefinite deferral of accounting requirements about mandatorily redeemable financial instruments of certain
      nonpublic entities and certain mandatorily redeemable noncontrolling interests. The amendments in Part II of this
      update do not have an accounting effect. This ASU is effective for fiscal years, and interim periods within those
      years, beginning after December 15, 2018. The company is adopting this standard in the first quarter of fiscal 2019
      and is currently evaluating the impact that adopting this standard will have on the consolidated financial statements.

                In August 2017, the FASB issued ASU No. 2017-12, Derivatives and Hedging (Topic 815); Targeted
      Improvements to Accounting for Hedging Activities. The amendments in this ASU better align the risk management
      activities and financial reporting for these hedging relationships through changes to both the designation and
      measurement guidance for qualifying hedging relationships and presentation of hedge results. The guidance is
      effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years. The
      company is adopting this standard in the first quarter of fiscal 2019 and is currently evaluating the impact that
      adopting this standard will have on the consolidated financial statements.

               In February 2018, the FASB issued ASU 2018-02, Income Statement—Reporting Comprehensive Income
      (Topic 220): Reclassification of Certain Tax Effects from Accumulated Other Comprehensive Income. The
      amendments in this ASU address a narrow-scope financial reporting issue related to the tax effects that may become
      “stranded” in accumulated other comprehensive income (AOCI) as a result of the Tax Cuts and Jobs Act (TCJA). An
      entity may elect to reclassify the income tax effects of the TCJA on items within AOCI to retained earnings. The
      guidance is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years.
      The company is adopting this standard in the first quarter of fiscal 2019 and is currently evaluating the impact that
      adopting this standard will have on the consolidated financial statements.

                In June 2018, the FASB issued ASU 2018-07, Compensation—Stock Compensation (Topic 718):
      Improvements to Nonemployee Share-Based Payment Accounting to amend the accounting for share-based
      payment awards issued to nonemployees. Under the revised guidance, the accounting for awards issued to
      nonemployees will be similar to the model for employee awards, except that: the ASU allows an entity to elect on an
      award-by-award basis to use the contractual term as the expected term assumption in the option pricing model, and
      the cost of the grant is recognized in the same period(s) and in the same manner as if the grantor had paid cash. The
      guidance is effective for fiscal years beginning after December 15, 2018, and interim periods within those fiscal years.
      The company is adopting this standard in the first quarter of fiscal 2019 and is currently evaluating the impact that
      adopting this standard will have on the consolidated financial statements.

                In August 2018, the FASB issued ASU No. 2018-15, Intangibles, Goodwill, and Other - Internal Use
      Software (Subtopic 350-40): Customer's accounting for implementation costs incurred in a Cloud Computing
      Arrangement that is a service contract. The amendments in this update align the requirements for capitalizing
      implementation costs incurred in a hosting arrangement that is a service contract with the requirements for
      capitalizing implementation costs incurred to develop or obtain internal-use software (and hosting arrangements that
      include an internal-use software license). Accordingly, the amendments require an entity (customer) in a hosting
      arrangement that is a service contract to follow the guidance in Subtopic 350-40 to determine which implementation
      costs to capitalize as an asset related to the service contract and which costs to expense. The amendments also
      require the entity (customer) to expense the capitalized implementation costs of a hosting arrangement that is a
      service contract over the term of the hosting arrangement, which includes reasonably certain renewals. The guidance
      is effective for fiscal years beginning after December 15, 2019, and


                                                                 90


      Table of Contents




                                                                                                                             App. 450
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 454 of 894 PageID 828
      Table of Contents



      interim periods within those fiscal years. The company is currently in the early stages of evaluating the impact that
      adopting this standard will have on the consolidated financial statements.
      3. Business Combinations

      Novitex

               On July 12, 2017, the Company consummated its business combination with SourceHOV and Novitex
      pursuant to the Business Combination Agreement and Consent, Waiver and Amendment to the Business
      Combination Agreement, dated February 21, 2017 and June 15, 2017, respectively. In connection with the Novitex
      Business Combination, the Company acquired debt facilities and issued notes totaling $1.4 billion (refer to Note 9 –
      Long Term Debt and Credit Facilities). Proceeds from the acquired debt were used to refinance the existing debt of
      SourceHOV, settle the outstanding debt of Novitex, and pay fees and expenses incurred in connection with the
      Novitex Business Combination. Immediately following the Novitex Business Combination, there were 146,910,648
      shares of Common Stock, 9,194,233 shares of Series A Preferred Stock, and 35,000,000 warrants outstanding. Refer to
      Note 15 – Stockholders’ Equity.

                Under ASC 805, Business Combinations, SourceHOV was deemed the accounting acquirer based on the
      following predominate factors: its former owners have the largest portion of voting rights in the Company, the board
      and Management has more individuals coming from SourceHOV than either Quinpario or Novitex, SourceHOV was
      the largest entity by revenue and by assets, and the headquarters was moved to the SourceHOV headquarters
      location.

                The Company acquired 100% of the equity of Novitex pursuant to the Novitex Business Combination
      Agreement by issuing 30,600,000 shares of Common Stock of Exela to Novitex Parent, L.P., the sole stockholder of
      Novitex. Total value of equity for the transaction was $244.8 million. Additionally, as noted, the Company used
      proceeds from acquired debt to settle the outstanding debt of Novitex in the amount of $420.5 million, and pay
      transaction related costs and interest on behalf of Novitex in the amount of $10.3 million and $1.0 million,
      respectively, which was accounted for as part of consideration.

               The acquired assets and assumed liabilities of Novitex were recorded at their estimated fair values. The
      purchase price allocation for the Novitex business combination is preliminary and subject to change within the
      respective measurement period which will not extend beyond one year from the acquisition date. Measurement
      period adjustments will be recognized in the reporting period in which the adjustment amounts are determined.

                The following table summarizes the consideration paid for Novitex and the fair value of the assets acquired
      and liabilities assumed at the acquisition date on July 12, 2017. Certain estimated values for the acquisition, including
      goodwill, intangible assets, property, plant and equipment, and deferred income taxes, are not yet finalized and are
      subject to revision as additional information becomes available and more detailed analyses are completed. The
      purchase price was allocated based on information available at acquisition date. During the fourth quarter of 2017,
      the Company


                                                                 91


      Table of Contents




                                                                                                                              App. 451
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 455 of 894 PageID 829
      Table of Contents



      recorded measurement period adjustments which increased goodwill by $0.9 million, primarily related to updated
      information related to income taxes.

                   Assets acquired:
                   Cash and equivalents                                                               $      8,428
                   Accounts receivable                                                                     87,474
                   Inventory                                                                                 1,245
                   Prepaid expenses & other                                                                13,974
                   Property, plant and equipment, net                                                      60,657
                   Identifiable intangible assets, net                                                   251,060
                   Deferred charges and other assets                                                         2,723
                   Other noncurrent assets                                                                      93
                   Goodwill                                                                              406,060
                   Total identifiable assets acquired                                                 $ 831,714
                   Liabilities assumed:
                   Accounts payable                                                                       (29,444)
                   Short-term borrowings and current portion of long-term debt                            (11,335)
                   Accrued liabilities                                                                    (30,432)
                   Advanced billings and customer deposits                                                (18,926)
                   Long term debt                                                                         (15,704)
                   Deferred taxes                                                                         (46,991)
                   Other liabilities                                                                        (2,226)
                   Total liabilities assumed                                                          $ (155,058)
                   Total consideration                                                                $ 676,656
                The identifiable intangible assets include customer relationships, non-compete agreements, internally
      developed software, and a trademark. Customer relationships and non-compete agreements were valued using the
      Income Approach, specifically the Multi-Period Excess Earnings method. The trademark was valued using the
      Income Approach, specifically the Relief-from-Royalty method. Internally developed software was valued based on
      costs incurred related to Connect Platform. All of these intangibles acquired represent a Level 3 measurement as they
      are based on unobservable inputs reflecting the Company’s management’s own assumptions about the inputs used
      in pricing the asset or liability at fair value.

                                                                                       Weighted
                                                                                        Average
                                                                                       Useful Life
                                                                                       (in years)     Fair value
                 Trademark - Novitex                                                            9.5  $ 18,000
                 Customer relationships                                                        16.0    230,000
                 Internally developed software - Connect Platform                               5.0      1,710
                 Non-compete agreements                                                         1.0      1,350
                                                                                                     $ 251,060
               As of the date of the Novitex Business Combination, the weighted-average useful life of total identifiable
      intangible assets acquired in the Novitex Business Combination, excluding goodwill, is 15.4 years.

                The Company expects to realize revenue synergies, leverage, brand awareness, stronger margins, greater
      free cash flow generation, and expand the existing Novitex sales channels, and utilize the existing workforce. The
      Company also anticipates opportunities for growth through the ability to leverage additional future solutions and
      capabilities. These factors, among others, contributed to a purchase price in excess of the estimated fair value of
      Novitex’s identifiable net assets assumed, and as a result, the Company has recorded goodwill in connection with
      this acquisition. The Company engaged a third party valuation firm to aid management in its analyses of the fair
      value of the assets and liabilities. All estimates, key assumptions, and forecasts were either provided by or reviewed
      by the Company. Approximately $14.0 million of the goodwill recorded was tax deductible, which was carried over
      from the tax basis of


                                                                92


      Table of Contents




                                                                                                                               App. 452
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 456 of 894 PageID 830
      Table of Contents



      the seller. For the year ended December 31, 2018, $677.5 million of revenue and $45.4 million of net loss are included in
      consolidated revenues and net loss, respectively, for Novitex. These results are included in the ITPS segment.

      Transaction Costs

               The Company incurred approximately $60.0 million in advisory, legal, accounting and management fees in
      conjunction with the Novitex Business Combination as of December 31, 2017, excluding contract cancellation and
      advising fees to HGM of $23.0 million described in Note 16. Additionally, $7.6 million was incurred related to equity
      issuance costs and $40.9 million was incurred in debt issuance costs.

      Restructuring Charges

               In February 2017, management performed a strategic review of human resources at Novitex for the purpose
      of assessing the business need for their employment and for the purpose of quantifying the synergies resulting from
      the acquisition. As a result, in July 2017, the Company communicated the termination of certain executives and non-
      executive Novitex employees.

               The Company determined that costs associated with termination benefits should be accounted for
      separately from the acquisition, as a post-combination expense of the combined entity because the expense was
      incurred for the benefit of the combined entity. As of July 12, 2017, the Company recorded severance expense in the
      amount of $4.6 million related to the impacted executives and $0.1 million related to other terminations in the
      statement of operations. Severance expense was $0.4 million for the year ended December 31, 2018.
      Asterion
               On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion,” the
      “Asterion Business Combination”), a well-established provider of technology driven business process outsourcing,
      document management and business process automation across Europe. The purchase price was approximately
      $19.5 million. The acquisition comes with minimal customer overlap and is strategic to expanding Exela’s European
      business.
               The acquired assets and assumed liabilities of Asterion were recorded at their estimated fair values. The
      purchase price allocation for Asterion is preliminary for estimates for items such as income taxes and subject to
      change within the respective measurement period, which will not extend beyond one year from the acquisition date.
      Measurement period adjustments will be recognized in the reporting period in which the adjustment amounts are
      determined.


                                                                 93


      Table of Contents




                                                                                                                              App. 453
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 457 of 894 PageID 831
      Table of Contents



               The following table summarizes the consideration paid for Asterion and the preliminary fair value of the
      assets acquired and liabilities assumed at the acquisition date on April 10, 2018:
                  Assets Acquired:
                    Cash and cash equivalents                                                          $ 5,595
                    Accounts receivable                                                                   25,740
                    Other current assets                                                                    2,282
                    Inventories, net                                                                        1,137
                    Property, plant, and equipment, net                                                     4,747
                    Deferred income tax assets                                                              6,316
                    Other noncurrent assets                                                                   522
                    Intangible assets, net                                                                  3,525
                    Goodwill                                                                                1,493
                    Total identifiable assets acquired                                                 $ 51,357
                  Liabilities Assumed:
                    Accounts payable                                                                   $ (5,596)
                    Income tax payable                                                                          (5)
                    Accrued liabilities                                                                    (6,593)
                    Accrued compensation and benefits                                                      (7,079)
                    Deferred revenue                                                                         (880)
                    Current portion of long term debt                                                        (994)
                    Customer deposits                                                                        (462)
                    Pension liability                                                                      (7,135)
                    Other long-term liabilities                                                            (1,324)
                    Deferred income tax liabilities                                                        (1,171)
                    Capital lease obligations, net of current maturities                                     (650)
                    Total liabilities assumed                                                          $ (31,889)
                    Total Consideration                                                                $ 19,468
               The majority of identifiable intangible assets consisted of customer relationships. Customer relationships
      were valued using the Income Approach, specifically the Multi-Period Excess Earnings method. This intangible
      acquired represents a Level 3 measurement as it is based on unobservable inputs reflecting Management’s own
      assumptions about the inputs used in pricing the asset at fair value.
                                                                                       Weighted
                                                                                        Average
                                                                                     Useful Life (in    Fair
                                                                                         years)         Value
                  Customer Relationships                                                             9.5 $ 3,516
                Through the acquisition of Asterion, we expect to leverage brand awareness, strengthen margins, and
      expand the existing Asterion sales channels. These factors, among others, contributed to a purchase price in excess
      of the estimated fair value of Asterion’s identifiable net assets assumed, and as a result, the Company has recorded
      goodwill in connection with this acquisition. For the year ended December 31, 2018 Exela recognized $59.7 million in
      revenue related to Asterion in the Consolidated Statement of Operations.


                                                               94

      Table of Contents




                                                                                                                             App. 454
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 458 of 894 PageID 832
      Table of Contents



      4. Accounts Receivable

               Accounts receivable, net consist of the following:

                                                                                               December 31,
                                                                                             2018        2017
                 Billed receivables                                                   $ 226,252 $ 199,201
                 Unbilled receivables                                                     39,498         28,449
                 Other                                                                      9,421          5,779
                 Less: Allowance for doubtful accounts                                     (4,359)        (3,725)
                                                                                      $ 270,812 $ 229,704
                Unbilled receivables represent balances recognized as revenue that have not been billed to the customer.
      The Company’s allowance for doubtful accounts is based on a policy developed by historical experience and
      management judgment. Adjustments to the allowance for doubtful accounts may occur based on market conditions
      or specific client circumstances.

      5. Prepaid Expenses and Other Current Assets

               Prepaid expenses and other current assets consist of the following:

                                                                                               December 31,
                                                                                             2018        2017
                 Prepaids                                                              $      24,790       $     22,869
                 Deposits                                                                        225              1,727
                                                                                       $      25,015       $     24,596
      6. Property, Plant and Equipment, Net

              Property, plant, and equipment, which include assets recorded under capital leases, are stated at cost less
      accumulated depreciation, and amortization, and consist of the following:
                                                                                       Estimated
                                                                                         Useful
                                                                                         Lives                   December 31,
                                                                                       (in Years)              2018        2017
      Land                                                                                 N/A         $  6,888 $       7,744
      Buildings and improvements                                                           7 - 40        20,518        18,726
      Leasehold improvements                                                               3 - 12        56,589        51,257
      Vehicles                                                                             5-7              717           870
      Machinery and equipment                                                              5 - 15        62,746        62,249
      Computer equipment and software                                                      3-8          130,862       116,580
      Furniture and fixtures                                                               5 - 15         8,724         7,136
                                                                                                        287,046       264,562
      Less: Accumulated depreciation and amortization                                                  (154,060)     (131,654)
      Property, plant and equipment, net                                                            $ 132,986 $ 132,908
                Depreciation expense related to property, plant and equipment was $43.1 million, $31.7 million, and $22.8
      million for the years ended December 31, 2018, 2017, and 2016, respectively.


                                                                95


      Table of Contents




                                                                                                                                  App. 455
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 459 of 894 PageID 833
      Table of Contents



      7. Intangible Assets and Goodwill

      Intangibles

               Intangible assets are stated at cost or acquisition-date fair value less amortization and impairment and
      consists of the following:

                                                                                    December 31, 2018
                                                                         Gross
                                                                        Carrying                        Intangible
                                                                       Amount (a)     Amortization      Asset, net
                    Customer relationships                             $ 507,905      $   (190,666)   $   317,239
                    Developed technology                                  89,053           (85,967)         3,086
                    Trade names (b)                                        9,400            (3,100)         6,300
                    Outsource contract costs                              46,342           (27,719)        18,623
                    Internally developed software                         36,820            (6,278)        30,542
                    Trademarks                                            23,379           (23,370)             9
                    Non compete agreements                                 1,350            (1,350)            —
                    Assembled workforce                                    4,473                —           4,473
                    Purchased software                                    26,749                —          26,749
                    Intangibles, net                                   $ 745,471      $   (338,450)   $   407,021
                                                                                    December 31, 2017
                                                                         Gross
                                                                        Carrying                        Intangible
                                                                       Amount (a)     Amortization      Asset, net
                    Customer relationships                             $ 504,643      $   (135,962)   $   368,681
                    Developed technology                                  89,076           (77,103)        11,973
                    Trade names (c)                                       13,100                —          13,100
                    Outsource contract costs                              40,456           (17,526)        22,930
                    Internally developed software                         28,254            (2,597)        25,657
                    Trademarks                                            23,370            (1,446)        21,924
                    Non compete agreements                                 1,350              (631)           719
                    Intangibles, net                                   $ 700,249      $   (235,265)   $   464,984

      (a) Amounts include intangibles acquired in the Novitex and Asterion Business Combination. See Note 3-Business
          Combinations.

      (b) The carrying amount of trade names for 2018 is net of accumulated impairment losses of $43.1 million, of which
          $3.7 million was recognized in 2018.

      (c) The carrying amount of trade names for 2017 is net of accumulated impairment losses of $39.4 million, of which
          $39.4 million was recognized in 2017.

                In connection with the completion of the annual impairment test as of October 1, 2018, the Company
      recorded an impairment charge to goodwill and trade names of $44.4 million, including taxes, and $3.7 million. The
      impairment charges are included within Impairment of intangible assets in the consolidated statement of operations
      for the year ended December 31, 2018.

               In connection with the completion of the annual impairment test as of October 1, 2017, the Company
      recorded an impairment charge to trade names of $6.3 million. Subsequent to the 2017 annual impairment test, the
      Company implemented a one year strategy to transition to a unified Exela brand beginning in 2018. As a result, the
      Company performed a quantitative analysis of its tradenames as of December 31, 2017, and recorded an additional
      impairment charge of $33.0 million. As part of the impairment analysis completed on December 31, 2017, the Company
      reconsidered the estimated useful lives of the trademarks, and reduced the estimated useful life to one year. The fair
      value of the tradenames was determined using the Relief from Royalty Method of the Income Approach. The


                                                                96


      Table of Contents




                                                                                                                           App. 456
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 460 of 894 PageID 834
      Table of Contents



      impairment charges resulted in decreases to the carrying values of the ITPS, HS, and LLPS trade names of $23.1
      million, $9.6 million, and $6.6 million, respectively, and are included within Impairment of intangible assets in the
      consolidated statement of operations for the year ended December 31, 2017.

                Aggregate amortization expense related to intangibles was $102.3 million, $67.2 million, and $56.8 million for
      the years ended December 31, 2018, 2017, and 2016, respectively.

                 Estimated intangibles amortization expense for the next five years and thereafter consists of the following:

                                                                                                        Estimated
                                                                                                       Amortization
                                                                                                         Expense
                   2019                                                                                $     64,685
                   2020                                                                                      58,363
                   2021                                                                                      50,077
                   2022                                                                                      44,687
                   2023                                                                                      35,929
                   Thereafter                                                                               147,107
                                                                                                       $    400,848
      Goodwill

                 Goodwill by reporting segment consists of the following:

                                                                                                       Currency
                                                                                                      translation
                                                           Goodwill      Additions     Reductions     adjustments     Goodwill(a)
      ITPS                                                $ 159,394     $ 406,522 (c) $      —      $         299     $ 566,215
      HS                                                     86,786            —             —                 —         86,786
      LLPS                                                  127,111            —        (32,787)(b)            —         94,324
      Balance as of December 31, 2017                     $ 373,291     $ 406,522     $ (32,787) $            299     $ 747,325
      ITPS                                                $ 566,215     $   5,580 (d)$       —      $        (220)    $ 571,575
      HS                                                     86,786            —             —                 —         86,786
      LLPS                                                   94,324            —        (44,427)(e)            —         49,897
      Balance as of December 31, 2018                     $ 747,325     $   5,580     $ (44,427) $           (220)    $ 708,258

      (a) The carrying amount of goodwill for all periods presented is net of accumulated impairment losses of $137.9
          million.

      (b) The reduction in goodwill is due to $30.1 million for impairment recorded in the fourth quarter of 2017 and $2.7
          million for the sale of Meridian Consulting Group, LLC in the first quarter of 2017.

      (c) Addition to goodwill is primarily the result of the Novitex Business Combination (Refer to note 4), which
          resulted in $406.1 million of goodwill.

      (d) Addition to goodwill due to the Asterion Business Combination (Refer to note 4) and immaterial acquisitions in
          the third and fourth quarter of 2018.

      (e) The reduction in goodwill is due to $44.4 million, including taxes, for impairment recorded in the fourth quarter of
          2018.

               The Company recorded $406.1 million of goodwill as a result of the allocation of the purchase price between
      assets acquired and liabilities assumed in the Novitex Business Combination. Of the total amount of goodwill
      recorded, $47.0 million of goodwill is associated with net deferred tax liabilities recorded in connection with
      amortizable


                                                                  97


      Table of Contents




                                                                                                                                  App. 457
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 461 of 894 PageID 835
      Table of Contents



      intangible assets acquired in the Novitex Business Combination. For the years ended December 31, 2018 and 2017,
      due to a decline in revenues and operations for the LLPS reporting unit, the Company recorded an impairment charge
      of $44.4 million, including taxes, and $30.1 million to the reporting unit's goodwill and trade names.

      8. Accrued Liabilities and Other Long-Term Liabilities

               Accrued liabilities consist of the following:

                                                                                              December 31,
                                                                                            2018       2017
                 Accrued taxes (exclusive of income taxes)                               $ 10,606     $   9,310
                 Accrued lease exit obligations                                              1,694        2,207
                 Accrued professional and legal fees                                        30,522       16,529
                 Deferred rent                                                               1,421        1,204
                 Accrued interest                                                           49,071       55,102
                 Accrued transaction costs                                                   2,250       18,232
                 Other accruals                                                             19,515        1,901
                                                                                         $115,079     $104,485
               Other Long-term liabilities consist of the following:

                                                                                                December 31,
                                                                                               2018      2017
                 Deferred revenue                                                          $    432    $     424
                 Deferred rent                                                                8,333        7,112
                 Accrued lease exit obligations                                                 369        1,144
                 Accrued compensation expense                                                 2,173        2,776
                 Other                                                                        4,093        3,248
                                                                                           $15,400     $ 14,704
      9. Long-Term Debt and Credit Facilities

      Senior Secured Notes

               Upon the closing of the Novitex Business Combination on July 12, 2017, the Company issued $1.0 billion in
      aggregate principal amount of 10.0% First Priority Senior Secured Notes due 2023 (the “Notes”). The Notes are
      guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year. The Company
      pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes will
      mature on July 15, 2023.

      Debt Refinancing

                 Upon the closing of the Novitex Business Combination on July 12, 2017, the $1,050.7 million outstanding
      balance of SourceHOV related debt facilities and the $420.5 million outstanding balance of Novitex related debt
      facilities were paid off using proceeds from the Credit Agreement and issuance of the Notes.

                In accordance with ASC 470 – Debt – Modifications and Extinguishments, as a result of certain lenders that
      participated in SourceHOV’s debt structure prior to the refinancing and the Company’s debt structure after the
      refinancing, it was determined that a portion of the refinancing of SourceHOV’s first lien secured term loan and
      second lien secured term loan (“Original SourceHOV Term Loans”) would be accounted for as a debt modification,
      and the remaining would be accounted for as an extinguishment. The Company incurred $28.9 million in debt
      issuance costs related to the new secured term loan, of which $2.8 million was third party costs. The Company
      recorded $7.0 million of original issue discount as part of the refinancing. The Company expensed $1.1 million of
      costs related to the modified debt and capitalized the remaining $27.8 million. The Company wrote off $30.5 million of
      the unamortized issuance


                                                                 98


      Table of Contents




                                                                                                                           App. 458
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 462 of 894 PageID 836
      Table of Contents



      costs and discounts associated with the retirement of SourceHOV’s credit facilities. The Company retained
      approximately $3.3 million and $3.5 million of debt issuance costs and debt discounts, respectively, associated with
      the modified portion of the Original SourceHOV Term Loans that will be amortized over the term of the new term loan,
      which are presented on the balance sheet as a contra-debt liability. The Company incurred a $5.0 million prepayment
      penalty related to the Original SourceHOV Term Loans that was recorded as a loss on extinguishment of debt.

               The proceeds of the new debt financing were also used to pay fees and expenses incurred in connection
      with the Novitex Business Combination and for general corporate purposes.

      Senior Credit Facilities

                On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit
      Suisse AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit
      Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and
      subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July
      12, 2023 with an original issue discount (“OID”) of $7.0 million, and (ii) a $100.0 million senior secured revolving
      facility maturing July 12, 2022, none of which is currently drawn. As of December 31, 2018 and 2017 the Company had
      outstanding irrevocable letters of credit totaling $20.6 million and $20.9 million, respectively, under the senior secured
      revolving facility.

                The Credit Agreement provides for the following interest rates for borrowings under the senior secured term
      facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a
      1.0% floor in the case of term loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable
      margin for the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with respect to base
      rate borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR
      borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior
      secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject
      to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following the
      closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
      aggregate principal amount for payments thereafter, with any balance due at maturity.

      Term Loan Repricing

                On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
      secured credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to the
      First Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among the Company’s
      subsidiaries Exela Intermediate Holdings LLC, Exela Intermediate, LLC, each “Subsidiary Loan Party” listed on the
      signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party thereto,
      whereby the Company borrowed $343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance
      the Company’s existing senior secured term loans.
                In accordance with ASC 470 – Debt – Modifications and Extinguishments, as a result of certain lenders that
      participated in Exela’s debt structure prior to the Term Loan Repricing and the Company’s debt structure after the
      refinancing, it was determined that a portion of the refinancing of Exela’s senior secured credit facilities would be
      accounted for as a debt modification, and the remaining would be accounted for as an extinguishment. The company
      incurred $1.0 million in new debt issuance costs related to the refinancing, of which $1.0 million was expensed
      pursuant to modification accounting. The proportion of debt that was extinguished resulted in a write off of
      previously recognized debt issue costs of $0.1 million. Additionally, for the new lenders who exceeded the 10% test,
      less than $0.1 million was recorded as additional debt issue costs. All unamortized costs and discounts will be
      amortized over the life of the new term loan using the effective interest rate of the term loan.
                The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a
      LIBOR rate determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to
      such borrowing, adjusted for certain additional costs, subject to a 1.00% floor, or (b) a base rate determined by
      reference to


                                                                 99


      Table of Contents




                                                                                                                               App. 459
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 463 of 894 PageID 837
      Table of Contents



      the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus
      1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The interest
      rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the
      existing senior secured term loans that were incurred on July 12, 2017 pursuant to the Credit Agreement. The
      Repricing Term Loans will mature on July 12, 2023, the same maturity date as the existing senior secured term loans.
      Incremental Term Loan
                On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental
      term loans (the “Incremental Term Loans”) under the First Amendment. The proceeds of the Incremental Term Loans
      may be used by the Company for general corporate purposes and to pay fees and expenses in connection with the
      First Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for the Repricing
      Term Loans.
                The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans
      (collectively, the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a
      repricing event as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR
      rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in
      either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at
      any time during the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as
      applicable.
                Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans
      and the Incremental Term Loans are consistent with the terms, conditions and covenants that were applicable to the
      Existing Term Loans under the First Lien Credit. The Repricing and issuance of the Incremental Term Loans resulted
      in a partial debt extinguishment, for which Exela recognized $1.1 million in debt extinguishment costs in the third
      quarter of 2018.
      Long- Term Debt Outstanding

               As of December 31, 2018 and 2017, the following long-term debt instruments were outstanding:

                                                                                                       December 31,
                                                                                                    2018         2017
      Other (a)                                                                                 $     25,321            17,534
      First lien credit agreement (b)                                                               335,896           308,825
      Senior secured notes (c)                                                                      974,443           970,300
      Total debt                                                                                  1,335,660         1,296,659
      Less: Current portion of long-term debt                                                        (29,237)          (20,565)
      Long-term debt, net of current maturities                                                 $ 1,306,423     $   1,276,094

      (a) Other debt represents outstanding loan balances associated with various hardware, software purchases, and
          maintenance along with loans entered into by subsidiaries of the Company.

      (b) Net of unamortized original issue discount and debt issuance costs of $8.3 million and $24.5 million as of
          December 31, 2018 and $9.9 million and $29.1 million as of December 31, 2017.

      (c) Net of unamortized original issue discount and debt issuance costs of $18.2 million and $7.3 million as of
          December 31, 2018 and $21.2 million and $8.5 million as of December 31, 2017.



                                                               100


      Table of Contents




                                                                                                                              App. 460
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 464 of 894 PageID 838
      Table of Contents



              As of December 31, 2018, maturities of long-term debt are as follows:

                                                                                                          Maturity
                 2019                                                                                 $     29,237
                 2020                                                                                       23,156
                 2021                                                                                       22,824
                 2022                                                                                       19,084
                 2023                                                                                   1,299,700
                 Thereafter                                                                                     —
                 Total long-term debt                                                                   1,394,001
                 Less: Unamortized discount and debt issuance costs                                        (58,341)
                                                                                                      $ 1,335,660
      10. Income Taxes

               The Company provides for income taxes using an asset and liability approach, under which deferred income
      taxes are provided based upon enacted tax laws and rates applicable to periods in which the taxes become payable.

              For financial reporting purposes, income/ (loss) before income taxes includes the following components:

                                                                                Year Ended December 31,
                                                                              2018       2017        2016
                 United States                                             $ (173,506) $ (279,822) $ (71,171)
                 Foreign                                                       19,396         15,291  11,281
                                                                           $ (154,110) $ (264,531) $ (59,890)
              The provision for federal, state, and foreign income taxes consists of the following:

                                                                                  Year Ended December 31,
                                                                                2018      2017       2016
                 Federal
                  Current                                                     $ 1,308 $    (722) $               —
                  Deferred                                                      (1,998) (59,425)             (8,961)
                 State
                  Current                                                         311        1,405              830
                  Deferred                                                      2,330       (7,176)          (2,740)
                 Foreign
                  Current                                                       3,435        5,794      3,112
                  Deferred                                                      3,021         (122)    (4,028)
                 Income Tax Expense (Benefit)                                 $ 8,407    $ (60,246) $ (11,787)


                                                              101


      Table of Contents




                                                                                                                        App. 461
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 465 of 894 PageID 839
      Table of Contents



              The differences between income taxes expected by applying the U.S. federal statutory tax rate of 21% and
      the amount of income taxes provided are as follows:

                                                                                   Year Ended December 31,
                                                                                 2018       2017       2016
                   Tax at statutory rate                                        $ (32,363) $ (92,586) $ (20,962)
                    Add (deduct)
                      State income taxes                                            (6,698)      (4,219)      1,483
                      Foreign income taxes                                           1,235         (565)    (1,356)
                      Nondeductible transaction costs                                   —       27,311           —
                      Nondeductible goodwill impairment                              9,002      10,497           —
                      Permanent differences                                            940          438       4,405
                      Changes in valuation allowance                               20,248        (7,285)      6,075
                      Unremitted earnings                                            4,735           —        1,686
                      Changes in U.S tax rates                                          —        (4,784)         —
                      Deemed mandatory repatriation                                     —         7,441          —
                      GILTI Inclusion                                                2,289           —           —
                      Expiration of tax attributes                                   8,354           —           —
                      Other                                                            665        3,506      (3,118)
                   Income Tax Expense (Benefit)                                 $ 8,407 $ (60,246) $ (11,787)
                The Tax Cuts and Jobs Act (“TCJA”) was signed by the President of the United States and enacted into law
      on December 22, 2017. This overhaul of the US tax law made a number of substantial changes, including the
      reduction of the corporate tax rate from 35% to 21%, establishing a dividends received deduction for dividends paid
      by foreign subsidiaries to the US, elimination or limitation of certain deductions (interest, domestic production
      activities and executive compensation), imposing a mandatory tax on previously unrepatriated earnings accumulated
      offshore since 1986 and establishing global minimum income tax and base erosion tax provisions related to offshore
      activities and affiliated party payments.

                Accounting Standards Codification Topic 740, Income Taxes (“ASC 740”) requires companies to account for
      the tax effects of changes in income tax rates and laws in the period in which legislation is enacted (December 22,
      2017). ASC 740 does not specifically address accounting and disclosure guidance in connection with the income tax
      effects of the TCJA. Consequently, on December 22, 2017, the Securities and Exchange Commission staff issued Staff
      Accounting Bulletin No. 118 (“SAB 118”), to address the application of ASC 740 in the reporting period that includes
      the date the TCJA was enacted. SAB 118 allows companies a reasonable period of time to complete the accounting
      for the income tax effects of the TCJA. The measurement period ends when the company has obtained, prepared and
      analyzed the information necessary to finalize its accounting, but cannot extend beyond one year.

                During the year ended December 31, 2018, the Company has completed its accounting for the income tax
      effects of the TCJA in accordance with its understanding of the TCJA and the guidance available as of the balance
      sheet date. The Company measures deferred tax assets and liabilities using enacted tax rates that will apply in the
      years in which the temporary differences are expected to be recovered or paid. Accordingly, the Company’s deferred
      tax assets and liabilities were remeasured to reflect the reduction in the U.S. corporate income tax rate from 35% to
      21%, resulting in a $9.4 million provisional tax benefit to Continuing Operations for the year ended December 31,
      2017. The tax return for the year ended December 31, 2017 was completed during the SAB 118 measurement period
      and the Company determined the impact on the remeasurement of deferred tax assets and liabilities to be complete.
      The Company recognized a measurement period increase to income tax expense of $3.7 million to Continuing
      Operations related to the remeasurement of deferred tax assets and liabilities for the year ended December 31, 2018.

                The Company recognized provisional income tax expense of $9.1 million due on estimated earnings and
      profits ("E&P") subject to the deemed mandatory repatriation for the year ended December 31, 2017. However, a
      payable was not recorded as the Company's net operating loss carryforward at December 31, 2017 was utilized to
      offset the mandatory repatriation tax. On August 1, 2018, the U.S. Treasury Department released proposed
      regulations addressing the one-time transition tax on undistributed foreign earnings, which was enacted as part of
      the TCJA. On the basis of


                                                               102

      Table of Contents




                                                                                                                              App. 462
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 466 of 894 PageID 840
      Table of Contents



      revised E&P computations that were completed during the SAB 118 measurement period, the Company has
      determined the transition tax calculation to be complete. The Company recognized an additional measurement-period
      adjustment of $2.4 million transition tax which was entirely offset by the Company's net operating loss carryforwards
      at December 31, 2017.

                The TCJA subjects a US shareholder to tax on Global Intangible Low-taxed Income (“GILTI”) earned by
      certain foreign subsidiaries. The FASB Staff Q&A, Topic 740, No. 5, Accounting for GILTI, states that an entity can
      make an accounting policy election to either recognize deferred taxes for temporary basis differences expected to
      reverse as GILTI in future years or provide for the tax expense related to GILTI in the year the tax is incurred as a
      period expense only. The Company has elected the accounting policy to recognize the tax expense related to GILTI in
      the year the tax is incurred as a period expense. At December 31, 2018, the Company has provided $2.3 million for tax
      impacts of GILTI.

               Beginning in 2018, the TCJA also subjects a U.S. shareholder of a controlled foreign corporation to current
      tax on certain payments from corporations subject to US tax to related foreign persons, also referred to as base
      erosion and anti-abuse tax (BEAT). The BEAT provisions in the Tax Reform Act eliminates the deduction of certain
      base-erosion payments made to related foreign corporations, and impose a minimum tax if greater than regular tax.
      The Company has recorded $1.3 million tax expense related to BEAT for the year ended December 31, 2018.

               The components of deferred income tax liabilities and assets are as follows:

                                                                                             Year Ended December
                                                                                                     31,
                                                                                              2018        2017
                  Deferred income tax liabilities:
                  Book over tax basis of intangible and fixed assets                        $ (94,649) $ (113,844)
                  Unremitted foreign earnings                                                    (4,735)          —
                  Other, net                                                                $ (4,078) $ (2,684)
                  Total deferred income tax liabilities                                       (103,462)     (116,528)
                  Deferred income tax assets:
                  Allowance for doubtful accounts and receivable adjustments                $     1,676 $      1,401
                  Inventory                                                                       1,629        1,807
                  Accrued liabilities                                                             9,260        9,586
                  Net operating loss and tax credit carryforwards                              184,381       196,633
                  Tax deductible goodwill                                                         3,147        3,862
                  Disallowed interest deduction                                                 27,005            —
                  Other, net                                                                    16,841        15,518
                  Total deferred income tax assets                                          $ 243,939 $ 228,807
                  Valuation allowance                                                         (135,465)    (108,622)
                  Total net deferred income tax assets (liabilities)                        $ 5,012 $ 3,657
                Gross deferred tax assets are reduced by valuation allowances to the extent the Company determines it is
      not more-likely-than-not the deferred tax assets are expected to be realized. At December 31, 2018, the Company
      recognized $135.5 million of valuation allowances against gross deferred tax assets primarily related to disallowed
      interest deduction, net operating loss and tax credit carryforwards. Of this amount, approximately $76.2 million and
      $8.7 million of the total valuation allowance was related to U.S. federal and state limitations on the utilization of net
      operating loss carryforwards due to numerous changes in ownership, respectively. Approximately $21.8 million and
      $2.6 million of the total valuation allowance was related to U.S. federal and state disallowed interest deduction
      pursuant to the TCJA. The remaining $26.2 million of the valuation allowance was related to non-limited U.S. and
      non-US net operating losses and tax credits that are not expected to be realizable.

                The net change during the year in the total valuation allowance was an increase of $26.8 million primarily
      related to the reduction of net regular deferred tax liability and increase of deferred tax assets related to disallowed


                                                                 103


      Table of Contents




                                                                                                                                  App. 463
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 467 of 894 PageID 841
      Table of Contents



      interest deduction. The reduction of net deferred tax assets due to the rate revaluation decreased the amount of the
      valuation allowance by the same amount resulting in no overall net impact to the Company’s income tax provision.

                Section 382 of the Internal Revenue Code of 1986, as amended (the Code), limits the amount of U.S. tax
      attributes (net operating loss and tax credit carryforwards) following a change in ownership. The Company has
      determined that an ownership change occurred under Section 382 on April 3, 2014 and October 31, 2014 for the
      Pangea group and on October 31, 2014 for the SourceHOV Holdings group ("2014 Reorganization"). The Section 382
      limitations significantly limit the pre-acquisition Pangea net operating losses. Accordingly, upon the October 31, 2014
      change in control, most of the historic Pangea federal net operating losses were limited and a valuation allowance
      has been established against the related deferred tax asset. Following the filing of the October 31, 2014, Pangea
      federal tax returns and further Section 382 analysis, management finalized the amount of the limitation and as a result,
      approximately $3.5 million of the valuation allowance was released. Management has concluded that the U.S. tax
      attributes after Section 382 limitations were applied are more likely than not to be realized. With regard to Pangea's
      foreign subsidiaries, it was determined that most deferred tax assets are not likely to be realized and valuation
      allowances have been established. The Section 382 limit that applied to the historic SourceHOV LLC group is greater
      than the net operating losses and tax credits generated in the predecessor periods. Therefore, no additional valuation
      allowances were established relating to Section 382 limitations other than the pre-2011 Section 382 limitations that
      applied.

               Included in deferred tax assets are federal, foreign and state net operating loss carryforwards, federal
      general business credit carryforwards and state tax credit carryforwards due to expire beginning in 2019 through
      2038. As of December 31, 2018, the Company has federal and state income tax net operating loss (NOL) carryforwards
      of $680.2 million and $472.7 million, which will expire at various dates from 2019 through 2038. Such NOL
      carryforwards expire as follows:

                                                                                                      State and
                                                                                                        Local
                                                                                         Federal
                                                                                          NOL            NOL
                 2019 - 2022                                                              $ 107,956 $         29,986
                 2023 - 2027                                                                 139,102           79,111
                 2028 - 2037                                                                 433,147         363,616
                                                                                          $ 680,205 $ 472,713
                As of December 31, 2018, the Company has foreign net operating loss carryforwards of $35.8 million, $4.1
      million of which were generated by BancTec Holding N.V. and BancTec B.V., and will expire at various dates from 2021
      through 2024, and $0.8 million of which were generated by Exela Poland, and will expire in 2023, and the rest of which
      can be carried forward indefinitely.
                Since the 2014 Reorganization did not result in a new tax basis of assets and liabilities for the Company,
      some of the goodwill continues to be deductible over the remaining amortization period for tax purposes. At
      December 31, 2018, approximately $52.3 million of the Company goodwill is tax deductible, $22.8 million of which is
      carried over from the 2014 Reorganization. Additionally, the Company has tax deductible goodwill of $21.7 million in
      connection with the TransCentra acquisition, and $7.8 million in connection with the Novitex acquisition. These
      amounts was related to the tax basis carried over from the seller.
                The Company adopted the provision of accounting for uncertainty in income taxes in the Topic of the ASC
      740. ASC 740 clarifies the accounting for uncertain tax positions in the Company's financial statements and
      prescribes a recognition threshold and measurement attribute for financial statement disclosure of tax positions taken
      or expected to be taken on tax returns. The total amount of unrecognized tax benefits at December 31, 2018 is $1.5
      million, and if recognized $0.7 million would benefit the effective tax rate. Total accrued interest and penalties
      recorded on the Consolidated Balance Sheet were $2.3 million and $3.0 million at December 31, 2018 and 2017,
      respectively. The total amount of interest and penalties recognized in the Income tax expense at December 31, 2018
      was $(0.4) million. The Company does not anticipate a significant change in the amount of unrecognized tax benefits
      during 2018.


                                                                104


      Table of Contents




                                                                                                                             App. 464
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 468 of 894 PageID 842
      Table of Contents



               The following is a tabular reconciliation of the total amounts of unrecognized tax benefits:

                                                                                      Year Ended December 31,
                                                                                      2018     2017     2016
                   Unrecognized tax benefits—January 1                              $ 1,047 $ 999 $ 1,287
                    Gross increases—tax positions in prior period                       301         48          —
                    Gross decreases—tax positions in prior period                         —         —          (31)
                    Gross increases—tax positions in current period                     128         —           45
                    Settlement                                                            —         —         (103)
                    Lapse of statute of limitations                                       —         —         (199)
                   Unrecognized tax benefits—December 31                            $ 1,476 $ 1,047 $ 999
                The Company files income tax returns in the U.S. and various state and foreign jurisdictions. The statute of
      limitations for U.S. purposes is open for tax years ending on or after December 31, 2014, However, NOLs generated in
      years prior to 2014 and utilized in future periods may be subject to examination by U.S. tax authorities. State
      jurisdictions that remain subject to examination are not considered significant. The Company has significant foreign
      operations in India and Europe. The Company may be subject to examination by the India tax authorities for tax
      periods ending on or after March 31, 2012.

                During the year ended December 31, 2018, the Company completed the calculation of the amount for the
      deemed mandatory repatriation of its total post-1986 earnings and profits that were previously deferred from US
      income taxes. The deemed mandatory repatriation was based in part on the amount of untaxed earnings held in cash
      and other specified assets. Although the adoption of a territorial tax system allows for the repatriation of foreign
      earnings after December 31, 2017 without incurring U.S. corporate income tax, withholding taxes by the foreign
      jurisdictions will be applied to any dividends remitted to the U.S. At December 31, 2018, the Company has not
      changed its prior indefinite reinvestment assertion on undistributed earnings related to certain foreign subsidiaries.
      Accordingly, no deferred taxes have been provided for withholding taxes or other taxes that would result upon
      repatriation of approximately $109.7 million of undistributed earnings from these foreign subsidiaries as those
      earnings continue to be permanently reinvested. However, the Company does not indefinitely reinvest earnings in
      Canada, China, India, Mexico and Philippines. At December 31, 2017, the Company did not obtain sufficient
      information, and therefore did not provide a provisional estimate to calculate the foreign withholding taxes on the
      undistributed earnings of these jurisdictions. During the fourth quarter of 2018, the Company has completed the
      calculation and recorded $4.7 million of foreign withholding taxes on the undistributed earnings of these jurisdictions
      pursuant to SAB 118.

      11. Employee Benefit Plans

      German Pension Plan

                The Company’s subsidiary in Germany provides pension benefits to eligible retirees. Employees eligible for
      participation includes all employees who started working for the Company prior to September 30, 1987 and have
      finished a qualifying period of at least 10 years. The Company accrues the cost of these benefits over the service
      lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement
      date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.

      U.K. Pension Plan

                The Company’s subsidiary in the United Kingdom provides pension benefits to eligible retirees and eligible
      dependents. Employees eligible for participation included all full-time regular employees who were more than three
      years from retirement prior to October 2001. A retirement pension or a lump-sum payment may be paid dependent
      upon length of service at the mandatory retirement age. The Company accrues the cost of these benefits over the
      service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
      measurement date for this plan.


                                                                105

      Table of Contents




                                                                                                                             App. 465
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 469 of 894 PageID 843
      Table of Contents



               The expected rate of return assumptions for plan assets relate solely to the UK plan and are based mainly
      on historical performance achieved over a long period of time (15 to 20 years) encompassing many business and
      economic cycles. The Company assumed a weighted average expected long-term rate on plan assets of 3.87%.

      Norway Pension Plan

               The Company’s subsidiary in Norway provides pension benefits to eligible retirees and eligible dependents.
      Employees eligible for participation include all employees who were more than three years from retirement prior to
      March 2018. The Company accrues the cost of these benefits over the service lives of the covered employees based
      on an actuarial calculation. The Company uses a December 31 measurement date for this plan. The expected rate of
      return assumptions for plan assets relate solely to the Norway plan and are based mainly on historical performance
      achieved over a long period of time (10 to 20 years) encompassing many business and economic cycles. The
      Company assumed a weighted average expected long-term rate on plan assets of 4.3%.

      Asterion Pension Plan

                The Company acquired in 2018 through the Asterion Business Combination pension benefits to eligible
      retirees and eligible dependents. Employees eligible for participation included all full-time regular employees who
      were more than three years from retirement prior to July 2003. A retirement pension or a lump-sum payment may be
      paid dependent upon length of service at the mandatory retirement age. The Company accrues the cost of these
      benefits over the service lives of the covered employees based on an actuarial calculation. The Company uses a
      December 31 measurement date for this plan.


                                                               106


      Table of Contents




                                                                                                                            App. 466
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 470 of 894 PageID 844
      Table of Contents



      Funded Status

               The change in benefit obligations, the change in the fair value of the plan assets and the funded status of
      the Company’s pension plans (except for the German pension plan which is unfunded) and the amounts recognized
      in the Company’s consolidated financial statements are as follows:

                                                                                                      Year ended December,
                                                                                                       2018          2017
      Change in Benefit Obligation:
       Benefit obligation at beginning of period                                                  $     91,514     $   82,320
       Additional obligation due to acquisition                                                           5,317             —
       Service cost                                                                                          82              8
       Interest cost                                                                                      2,319          2,288
       Actuarial loss (gain)                                                                             (5,643)         1,021
       Plan amendments                                                                                    2,490             —
       Benefits paid                                                                                     (1,436)        (1,797)
       Foreign-exchange rate changes                                                                     (5,113)         7,674
       Benefit obligation at end of year                                                          $     89,530     $   91,514
      Change in Plan Assets:
       Fair value of plan assets at beginning of period                                           $     64,886     $    52,538
       Additional assets due to acquisition                                                               2,189              —
       Actual return on plan assets                                                                      (1,434)          6,579
       Employer contributions                                                                             2,477           2,297
       Benefits paid                                                                                     (1,415)         (1,782)
       Foreign-exchange rate changes                                                                     (3,734)          5,254
       Fair value of plan assets at end of year                                                         62,969          64,886
      Funded status at end of year                                                                $    (26,561)    $   (26,628)
      Net amount recognized in the Consolidated Balance Sheets:
       Accrued compensation and benefits (a)                                                      $      (1,811)   $    (1,551)
       Pension liability (b)                                                                      $    (24,750)    $   (25,077)
      Amounts recognized in accumulated other comprehensive loss, net of tax consist of:
       Net actuarial loss                                                                               (9,301)        (11,054)
      Net amount recognized in accumulated other comprehensive loss, net of tax                   $     (9,301)    $   (11,054)
      Plans with underfunded or non-funded accumulated benefit obligation:
       Aggregate projected benefit obligation                                                     $     89,530     $   91,514
       Aggregate accumulated benefit obligation                                                   $     89,530     $   91,514
       Aggregate fair value of plan assets                                                        $     62,969     $   64,886

      (a) Germany pension, represents only a portion of the accrued compensation and benefits balance presented in the
          consolidated balance sheet.

      (b) Consolidated balance of $25.3 million and $25.5 million includes UK and Asterion pension plans of $24.8 million
          and $25.1 million, for the years ended December 31, 2018 and 2017, respectively, and minimum regulatory benefit
          for a Philippines legal entity of $0.5 million. Pension balances for the Germany and Norway plans of $2.3 million
          are recorded in accrued retirement.



                                                               107


      Table of Contents




                                                                                                                                App. 467
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 471 of 894 PageID 845
      Table of Contents



      Amounts in Accumulated Other Comprehensive Loss Expected to be Recognized in Net Periodic Benefit Costs in
      2019

                The liability recorded on the Company’s consolidated balance sheets representing the net unfunded status
      of this plan is different than the cumulative expense recognized for this plan. The difference relates to losses that are
      deferred and that will be amortized into periodic benefit costs in future periods. These unamortized amounts are
      recorded in Accumulated Other Comprehensive Loss in the consolidated balance sheets.

               As of December 31, 2018, the estimated pre-tax amount that will be amortized from accumulated other
      comprehensive loss into net periodic benefit cost over the next year will be net actuarial loss of $1.9 million and prior
      service cost of $0.1 million.

      Tax Effect on Accumulated Other Comprehensive Loss

               As of December 31, 2018 and 2017, the Company recorded actuarial losses of $9.3 million and $11.1 million,
      respectively, which is net of a deferred tax benefit of $1.7 million and $2.0 million, respectively.

      Pension and Postretirement Expense

               The components of the net periodic benefit cost are as follows:

                                                                                  Year ended December 31,
                                                                               2018        2017         2016
                  Service cost                                             $        82    $         8    $        11
                  Interest cost                                                  2,351          2,288          2,667
                  Expected return on plan assets                                (1,862)        (2,392)        (2,623)
                  Amortization:
                  Amortization of prior service cost                              139           (134)          (141)
                  Amortization of net (gain) loss                                  —           2,063            891
                  Net periodic benefit cost                                $      710     $    1,833     $      805
      Valuation

                The Company uses the corridor approach and projected unit credit method in the valuation of its defined
      benefit plans for the UK, Germany, and Norway respectively. The corridor approach defers all actuarial gains and
      losses resulting from variances between actual results and economic estimates or actuarial assumptions. For defined
      benefit pension plans, these unrecognized gains and losses are amortized when the net gains and losses exceed 10%
      of the greater of the market-related value of plan assets or the projected benefit obligation at the beginning of the
      year. The amount in excess of the corridor is amortized over 15 years. Similarly, the Company used the Projected Unit
      Credit Method for the German Plan, and evaluated the assumptions used to derive the related benefit obligations
      consisting primarily of financial and demographic assumptions including commencement of employment, biometric
      decrement tables, retirement age, staff turnover. The projected unit credit method determines the present value of the
      Company’s defined benefit obligations and related service costs by taking into account each period of service as
      giving rise to an additional unit of benefit entitlement and measures each unit separately in building up the final
      obligation. Benefit is attributed to periods of service using the plan's benefit formula, unless an employee's service in
      later years will lead to a materially higher of benefit than in earlier years, in which case a straight-line basis is used.


                                                                 108


      Table of Contents




                                                                                                                                  App. 468
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 472 of 894 PageID 846
      Table of Contents



               The following tables set forth the principal actuarial assumptions used to determine benefit obligation and
      net periodic benefit costs:

                                                                                  December 31,
                                                        2018        2017   2018   2017   2018    2017           2018    2017
                                                               UK            Germany        Norway                Asterion
      Weighted-average assumptions used to
      determine benefit obligations:
       Discount rate                                     2.80 % 2.50 % 1.90 % 1.70 % 2.60 % 2.40 % 1.80 % N/A
       Rate of compensation increase                     N/A     N/A      N/A     N/A       1.75 % 1.50 % 2.50 % N/A
      Weighted-average assumptions used to
      determine net periodic benefit cost:
       Discount rate                                     2.10 % 2.70 % 1.90 % N/A % 2.60 % 2.40 % 1.80 % N/A
       Expected asset return                             3.87 % 4.34 % 3.68 % N/A % 4.30 % 4.10 % 1.80 % N/A
       Rate of compensation increase                     N/A     N/A      N/A     N/A       1.75 % 1.50 % 2.50 % N/A
               The Germany plan is an unfunded plan and therefore has no plan assets. The expected rate of return
      assumptions for plan assets relates solely to the UK plan and are based mainly on historical performance achieved
      over a long period of time (10 to 20 years) encompassing many business and economic cycles. Adjustments, upward
      and downward, may be made to those historical returns to reflect future capital market expectations; these
      expectations are typically derived from expert advice from the investment community and surveys of peer company
      assumptions.

               The Company assumed a weighted average expected long-term rate of return on plan assets for the overall
      scheme of 3.87%. The Company’s expected rate of return for equities is derived by applying an equity risk premium
      to the expected yield on the fixed-interest 15-year government gilts. The Company evaluated a number of indicators
      including prevailing market valuations and conditions, corporate earnings expectations, and the estimates of long-
      term economic growth and inflations to derive the equity risk premium. The expected return on the gilts and
      corporate bonds typically reflect market conditions at the balance sheet date, and the nature of the bond holdings.

                The discount rate assumption was developed considering the current yield on an investment grade non-gilt
      index with an adjustment to the yield to match the average duration of the index with the average duration of the
      plan’s liabilities. The index utilized reflected the market’s yield requirements for these types of investments.

                The inflation rate assumption was developed considering the difference in yields between a long-term
      government stocks index and a long-term index-linked stocks index. This difference was modified to consider the
      depression of the yield on index-linked stocks due to the shortage of supply and high demand, the premium for
      inflation above the expectation built into the yield on fixed-interest stocks and the government’s target rate for
      inflation (CPI) at 2.1%. The assumptions used are the best estimates chosen from a range of possible actuarial
      assumptions which, due to the time scale covered, may not necessarily be borne out in practice.

      Plan Assets

                The investment objective for the plan is to earn, over moving fifteen to twenty year periods, the long-term
      expected rate of return, net of investment fees and transaction costs, to satisfy the benefit obligations of the plan,
      while at the same time maintaining sufficient liquidity to pay benefit obligations and proper expenses, and meet any
      other cash needs, in the short-to medium-term.

                The Company’s investment policy related to the defined benefit plan is to continue to maintain investments
      in government gilts and highly rated bonds as a means to reduce the overall risk of assets held in the fund. No
      specific targeted allocation percentages have been set by category, but are at the direction and discretion of the plan
      trustees. During 2018 and 2017, all contributions made to the fund were in these categories.


                                                                109

      Table of Contents




                                                                                                                               App. 469
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 473 of 894 PageID 847
      Table of Contents



               The weighted average allocation of plan assets by asset category is as follows:

                                                                                              December 31,
                                                                                       2018       2017     2016
                U.S. and international equities                                      28.0 % 45.0 % 42.0 %
                UK government and corporate bonds                                    10.0      20.0       21.0
                Diversified growth fund                                              40.0      35.0       37.0
                Liability Driven Investments                                         22.0      N/A        N/A
                Total                                                               100.0 % 100.0 % 100.0 %
             The following tables set forth, by category and within the fair value hierarchy, the fair value of the
      Company’s pension assets at December 31, 2018 and 2017:

                                                                                                  December 31, 2018
                                                                                  Total           Level 1   Level 2         Level 3
      Asset Category:
      Cash                                                                    $    135        $      135   $      —     $        —
      Equity Funds:                                                                 —
       U.S.                                                                     10,654                —        10,654            —
       International                                                             7,102                —         7,102            —
      Fixed Income Securities:                                                      —
       Corporate bonds                                                           6,270                —         6,270            —
      Other investments:                                                            —
       Diversified growth fund                                                  25,677                —      25,677              —
       Liability Driven Investments                                             13,939                —      13,939              —
      Total fair value                                                        $ 63,777        $      135   $ 63,642     $        —
                                                                                                  December 31, 2017
                                                                                  Total           Level 1    Level 2        Level 3
      Asset Category:
      Cash                                                                      $     256 $     256 $        — $         —
      Equity Funds:
        U.S.                                                                       17,307        —       17,307          —
        International                                                              11,539        —       11,539          —
      Fixed Income Securities:
        UK Gilts                                                                   12,884        —       12,884          —
      Other investments:
        Diversified growth fund                                                    22,900        —       22,900          —
      Total fair value                                                          $ 64,886 $      256 $ 64,630 $           —
                The Company identified an immaterial error in the footnotes to the previously issued financial statements as
      of December 31, 2017. The previously issued financial statements incorrectly reflected investments in Equities, Fixed
      Income Securities, and Other investments as of December 31, 2017 as Level 1 assets. These amounts have been
      properly classified as Level 2 assets within the fair value hierarchy table above.

               The plan assets for the UK are categorized as follows, as applicable:

               Level 1: Any asset for which a unit price is available and used without adjustment, cash balances, etc.

             Level 2: Any asset for which the amount disclosed is based on market data, for example a fair value
      measurement based on a present value technique (where all calculation inputs are based on data).

               Level 3: Other assets. For example, any asset value with a fair value adjustment made not based on available
      indices or data.


                                                                110


      Table of Contents




                                                                                                                                      App. 470
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 474 of 894 PageID 848
      Table of Contents



      Employer Contributions

               The Company’s funding is based on governmental requirements and differs from those methods used to
      recognize pension expense. The Company made contributions of $3.1 million and $2.3 million to its pension plans
      during the years ended December 31, 2018 and 2017, respectively. The Company has fully funded the pension plans
      for 2018 based on current plan provisions. The Company expects to contribute $2.2 million to the pension plans
      during 2019, based on current plan provisions.

      Estimated Future Benefit Payments

               The estimated future pension benefit payments expected to be paid to plan participants are as follows:

                                                                                                       Estimated
                                                                                                        Benefit
                                                                                                       Payments
                Year ended December 31,
                2019                                                                                   $  2,193
                2020                                                                                      1,720
                2021                                                                                      1,736
                2022                                                                                      2,069
                2023                                                                                      1,943
                2024 - 2028                                                                              15,838
                Total                                                                                  $ 25,499
      12. Commitments and Contingencies

      Litigation

               The Company is, from time to time, involved in certain legal proceedings, inquiries, claims and disputes,
      which arise in the ordinary course of business. Although management cannot predict the outcomes of these matters,
      management does not believe these actions will have a material, adverse effect on the Company’s consolidated
      balance sheets, consolidated statements of operations or consolidated statements of cash flows.

      Appraisal Demand
                 On September 21, 2017, former stockholders of SourceHOV, who allege combined ownership of 10,304
      shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of
      Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No. 2017-0673-JRS (the
      "Appraisal Action"). The Appraisal Action arises out of the Novitex Business Combination, which gave rise to
      appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a
      determination of the fair value of their shares at the time of the Novitex Business Combination; an order that
      SourceHOV pay that value to the petitioners, together with interest at the statutory rate; and an award of costs,
      attorneys' fees, and other expenses.
                 On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. §
      262(f). Discovery in the Appraisal Action is not yet complete. Trial is currently scheduled for June 2019. At this stage
      of the litigation, the Company is unable to predict the outcome of the Appraisal Action or estimate any loss or range
      of loss that may arise from the Appraisal Action. Pursuant to the terms of the Novitex Business Combination
      Agreement, if such appraisal rights are perfected, a corresponding portion of shares of our Common Stock issued to
      Ex-Sigma 2 LLC, our principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in the
      Consent, Waiver and Amendment dated June 15, 2017) is repaid. The Company intends to vigorously defend against
      the Appraisal Action.


                                                                111


      Table of Contents




                                                                                                                             App. 471
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 475 of 894 PageID 849
      Table of Contents



      Lease Commitments

               The Company leases various office buildings, machinery, equipment, and vehicles. Future minimum lease
      payments under capital leases, included in long-term obligations, and non-cancelable operating leases at December
      31, 2018 are as follows:

                                                                                  Capital    Operating
                                                                                  Leases      Lease        Total
                2019                                                            $ 20,080 $ 38,057 $ 58,137
                2020                                                              11,851      29,346      41,197
                2021                                                                9,018     22,239      31,257
                2022                                                                4,169     16,782      20,951
                2023                                                                2,244     12,302      14,546
                Thereafter                                                          3,617     18,874      22,491
                Total minimum lease payments                                    $ 50,979 $ 137,600 $188,579
                Less: Amounts representing interest                                (6,743)
                Total net minimum lease payments                                  44,236
                Less: Current portion of obligations under capital leases        (17,498)
                Long-term portion of obligations under capital leases           $ 26,738
             Rent expense for all operating leases was $83.8 million, $60.0 million, and $36.7 million for the years ended
      December 31, 2018, 2017, and 2016, respectively.

      Contract-Related Contingencies

                 The Company has certain contingent liabilities that arise in the ordinary course of providing services to its
      customers. These contingencies are generally the result of contracts that require the Company to comply with certain
      performance measurements or the delivery of certain services by a specified deadline. The Company believes the
      liability, if any, incurred under these contract provisions will not have a material adverse effect on the Company’s
      consolidated balance sheets, consolidated statements of operations or consolidated statements of cash flows.

                 The Company has certain contingent liabilities related to prior acquisitions. The Company adjusts these
      liabilities to fair value at each reporting period. The Company had a $0.7 million liability related to HandsOn Global
      Management’s (“HGM”) acquisition of BancTec, Inc. for both December 31, 2018 and 2017, respectively. The fair
      value is determined using an earn out method based on the agreement terms. This fair value measurement represents
      a Level 3 measurement as it is based on significant inputs not observable in the market. Significant judgment is
      employed in determining the appropriateness of these assumptions.

      13. Fair Value Measurement

      Assets and Liabilities Measured at Fair Value on a Non-Recurring Basis

                The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and
      accounts payable approximated their fair value as of December 31, 2018 and December 31, 2017 due to the relative
      short maturity of these instruments. Management estimates the fair values of the secured term loan and secured
      notes at approximately 98.0% and 95.5%, respectively, of the respective principal balance outstanding as of
      December 30, 2018. The carrying value approximates the fair value for the long-term debt. The Company acquired
      $11.7 million of other long-term debt from Novitex (refer to Note 3), which primarily relates to the financing of
      equipment. Other debt represents the Company's outstanding loan balances associated with various hardware and
      software purchases along with loans entered into by subsidiaries of the Company and as such, the cost incurred
      would approximate fair value. Property and equipment, intangible assets, capital lease obligations, and goodwill are
      not required to be re-measured to fair value on a recurring basis. These assets are evaluated for impairment if certain
      triggering events occur. If such evaluation indicates that impairment exists, the respective asset is written down to its
      fair value.


                                                                 112

      Table of Contents




                                                                                                                              App. 472
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 476 of 894 PageID 850
      Table of Contents



               The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue
      of the debt, the Company’s credit rating, and the current risk-free rate. The Company’s contingent liabilities related to
      prior acquisitions are re-measured each period and represent a Level 2 measurement as it is based on using an earn
      out method based on the agreement terms.

               The Company determined the fair value of the interest rate swap using Level 2 inputs. The Company uses
      closing prices as provided by a third party institution. (Refer to Note 2 - Basis of Presentation and Summary of
      Significant Accounting Policies).

               The following table provides the carrying amounts and estimated fair values of the Company’s financial
      instruments as of December 31, 2018 and December 31, 2017:

                                                            Carrying         Fair               Fair Value Measurements
      As of December 31, 2018                               Amount           Value          Level 1      Level 2     Level 3
      Recurring and nonrecurring assets and
      liabilities:
      Acquisition contingent liability                  $         721   $         721   $        —    $          —    $       721
      Long-term debt                                        1,306,423       1,316,306            —        1,316,306            —
      Interest rate swap                                           —               —             —               —             —
      Goodwill                                                708,258         708,258            —               —        708,258
                                                            Carrying         Fair               Fair Value Measurements
      As of December 31, 2017                               Amount           Value          Level 1      Level 2     Level 3
      Recurring and nonrecurring assets and
      liabilities:
      Acquisition contingent liability                    $       721    $       721 $         — $              — $       721
      Long-term debt                                        1,276,094      1,308,478           —        1,308,478          —
      Interest rate swap                                        1,297          1,297           —            1,297          —
      Goodwill                                                747,325        747,325           —                —     747,325
                 The significant unobservable inputs used in the fair value of the Company’s acquisition contingent
      liabilities are the discount rate, growth assumptions, and revenue thresholds. Significant increases (decreases) in the
      discount rate would have resulted in a lower (higher) fair value measurement. Significant increases (decreases) in the
      forecasted financial information would have resulted in a higher (lower) fair value measurement. For all significant
      unobservable inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs would
      not necessarily result in a directionally similar change in the other based on the current level of billings.

               The following table reconciles the beginning and ending balances of net assets and liabilities classified as
      Level 3 for which a reconciliation is required:

                                                                                                   December 31,
                                                                                                  2018     2017
                  Balance as of January 1,                                                 $    721 $      721
                  Payments/Reductions                                                            —          —
                  Balance as of December 31,                                               $    721 $      721
               During 2018 and 2017, goodwill impairment charges totaling $44.4 million, including taxes, were recognized
      within our LLPS segment. See Note 7.
      14. Stock-Based Compensation

               At Closing, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding under its 2013 Long Term
      Incentive Plan (“2013 Plan”). Simultaneous with the Closing, the 2013 Plan, as well as all vested and unvested RSUs
      under the 2013 Plan, were assumed by Ex-Sigma, LLC ("Ex-Sigma"), an entity formed by the former SourceHOV equity


                                                                  113


      Table of Contents




                                                                                                                                    App. 473
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 477 of 894 PageID 851
      Table of Contents



      holders, which is also the Company's principal stockholder. In accordance with U.S. GAAP, the Company will
      continue to incur compensation expense related to the 9,880 unvested RSUs as of July 12, 2017 on a straight-line
      basis until fully vested, as the recipients of the RSUs are employees of the Company. Subject to continuous
      employment and other terms of the 2013 Plan, all remaining unvested RSU’s with initial vesting period of 3 or 4 years
      will vest in April 2019. As of December 31, 2018 there are 2,675 nonvested shares related to the 2013 Plan with a
      weighted average remaining contractual life of .33 years and a weighted average aggregate intrinsic value of $1,633.

      Exela 2018 Stock Incentive Plan

               On December 20, 2017, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan
      provides for the grant of incentive and nonqualified stock options, restricted stock, restricted stock units, stock
      appreciation rights, performance awards, and other stock-based compensation to eligible participants. Under the
      2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value per share of the
      underlying stock at the grant date. The Company determines the vesting period for each option award on the grant
      date, and the options generally expire 10 years from the grant date. The Company will be authorized to issue up to
      8,196,482 shares of Common Stock.

               A summary of the status of restricted stock units related to the 2018 Plan as of December 31, 2018 is
      presented as follows:

                                                                                       Average
                                                                       Weighted       Remaining              Aggregate
                                                                       Average        Contractual            Intrinsic
                                                          Number        Grant            Life                  Value
                                                                       Date Fair
                                                         of Shares      Value              (Years)              ($)
                  Shares granted                         1,020,220            5.86                —                 —
                  Shares forfeited                              —               —                 —                 —
                  Shares vested                           (126,923)             —                 —                 —
                  Nonvested as of December 31, 2018        893,297 $          5.86              0.76     $       5,239
      Options

                Options are granted with an exercise price not less than fair market value on the date of grant and expire no
      later than ten years after the date of grant. Options granted under the 2018 Plan generally require no less than a two
      or four year ratable vesting period. The weighted average remaining contractual life for stock options is 9.68 years.
      Stock option activity in the first twelve months of 2018 is summarized in the following table:
                                                                                                  Average
                                                                            Weighted            Remaining
                                                                            Average            Vesting Period           Aggregate
                                                                                                                      Intrinsic Value
                                                         Outstanding      Exercise Price             (Years)                ($)
      Granted                                              3,570,300    $          6.06                  —                 —
      Exercised                                                   —                  —                   —                 —
      Canceled                                                    —                  —                   —                 —
      Expired                                                     —                  —                   —                 —
      Balance at December 31, 2018                         3,570,300    $          6.06                2.92 $          9,590
                As of December 31, 2018, there was approximately $13.9 million of total unrecognized compensation expense
      related to non-vested awards for the 2013 Plan and 2018 Plan, which will be recognized over the respective service
      period. Stock-based compensation expense is recorded within Selling, general, and administrative expenses. The
      Company incurred total compensation expense of $7.6 million, $6.7 million, and $7.1 million related to the 2013 Plan
      and 2018 Plan awards for the years ended December 31, 2018, 2017, and 2016.


                                                                114


      Table of Contents




                                                                                                                                    App. 474
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 478 of 894 PageID 852
      Table of Contents



      15. Stockholders’ Equity

               The following description summarizes the material terms and provisions of the securities that the Company
      has authorized.

      Common Stock

                 The Company is authorized to issue 1,600,000,000 shares of Common Stock, par value $0.0001 per share.
      Except as otherwise required by law or as otherwise provided in any certificate of designation for any series of
      preferred stock or as provided for in the Director Nomination Agreements, the holders of Exela Common Stock
      possess all voting power for the election of Exela's directors and all other matters requiring stockholder action and
      will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of Exela
      Common Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Exela
      Common Stock will be entitled to receive such dividends and other distributions, if any, as may be declared from time
      to time by the board of directors in its discretion out of funds legally available therefore and shall share equally on a
      per share basis in such dividends and distributions. The holders of the Common Stock have no conversion,
      preemptive or other subscription rights and there are no sinking fund or redemption provisions applicable to the
      common stock. In January 2018, 1,625,000 shares of Series A Preferred Stock were converted into 1,987,767 shares of
      common stock. As of December 31, 2018, there were 152,692,140 shares of Common Stock issued and 150,142,955
      shares outstanding.

      Preferred Stock

                The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and
      other rights and preferences as may be determined from time to time by the board of directors. At December 31, 2018,
      the Company had 4,569,233 shares of Series A Preferred Stock outstanding. The par value of the Series A Preferred
      Stock is $0.0001 per share. Each share of Series A Preferred Stock will be convertible at the holder's option, at any
      time after the six month anniversary and prior to the third anniversary of the issue date, initially into 1.2226 shares of
      Exela Common Stock (assuming a conversion price of $8.80 per share and a third anniversary expected liquidation
      preference of $10.75911 per the below). Due to a Fundamental Change (as defined in the Certificate of Designations,
      Preferences, Rights and Limitations of Series A Preferred Stock) that occurred on August 1, 2017 as described in the
      beneficial conversion feature section of Note 2, holders of Series A Preferred Stock were able to convert their shares
      prior to the six month anniversary. Based on such assumed conversion rate, approximately 11,240,869 shares of Exela
      Common Stock would be issuable upon conversion of all of the shares of Series A Preferred Stock at the six month
      anniversary of the issue date. As of December 31, 2018, an additional 5,586,344 shares of Common Stock are issuable
      upon conversion of the remaining 4,569,233 shares of Series A Preferred Stock.

                Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum
      of 10% of the Liquidation Preference per share of Series A Preferred Stock, paid or accrued quarterly in arrears. From
      the issue date until the third anniversary of the issue date, the amount of all accrued but unpaid dividends on the
      Series A Preferred Stock will be added to the Liquidation Preference without any action by the Company’s board of
      directors. For the year ended December 31, 2018, this amount was $3.7 million as reflected on the Consolidated
      Statement of Operations. The cumulative accrued but unpaid dividends of the Series A Preferred Stock since their
      inception on July 12, 2017 is $6.1 million. The per share average of cumulative preferred dividends is 0.8 dollars.

                Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued
      by adding to the Liquidation Preference or paid in cash, or a combination thereof. In addition, holders of the Series A
      Preferred Stock will participate in any dividend or distribution of cash or other property paid in respect of the
      Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions that
      trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series
      A Preferred Stock had been converted into Common Stock immediately prior to the date on which such holders of the
      Common Stock became entitled to such dividend or distribution.


                                                                 115


      Table of Contents




                                                                                                                               App. 475
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 479 of 894 PageID 853
      Table of Contents



      Treasury Stock

                On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
      Buyback Program”), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its
      Common Stock. Share repurchases may be executed through various means, including, without limitation, open
      market transactions, privately negotiated transactions or otherwise. The decision as to whether to purchase any
      shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general
      business and market conditions and other investment considerations and factors. The Share Buyback Program does
      not obligate the Company to purchase any shares and expires in 24 months. The Share Buyback Program may be
      terminated or amended by the Company’s board of directors in its discretion at any time. We purchased 2,499,885
      shares in 2018 at an average share price of $4.71. As of December 31, 2018, 2,549,185 shares had been repurchased
      under the share buyback program and they are held in treasury stock. The Company records treasury stock using the
      cost method.

      Warrants

               At December 31, 2018, there were a total of 34,988,302 warrants outstanding. As part of its IPO, Quinpario
      had issued 35,000,000 units including one share of Common Stock and one warrant. The warrants are traded on the
      OTC Bulletin board as of December 31, 2018.

                Each warrant entitles the holder to purchase one-half of one share of Common Stock at a price of $5.75 per
      half share ($11.50 per whole share). Warrants may be exercised only for a whole number of shares of Common Stock.
      No fractional shares will be issued upon exercise of the warrants. Each warrant is currently exercisable and will expire
      July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier upon redemption.

                The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30
      days’ prior written notice of redemption, if, and only if, the last sales price of the shares of Common Stock equals or
      exceeds $24.00 per share for any 20 trading days within a 30 trading day period (the “30-day trading period”) ending
      three business days before the Company sends the notice of redemption, and if, and only if, there is a current
      registration statement in effect with respect to the shares of Common Stock underlying such warrants commencing
      five business days prior to the 30-day trading period and continuing each day thereafter until the date of redemption.

      16. Related-Party Transactions

      Leasing Transactions

                Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited,
      which are affiliates through common interest held by Ex-Sigma 2 LLC, our largest stockholders. The rental expense
      for these operating leases was $0.7 million, $0.7 million, and $0.6 million for the years ended December 31, 2018, 2017,
      and 2016, respectively.

      Consulting Agreements

                The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are
      related through a family relationship between certain stockholders and the president of Oakana Holdings, Inc. The
      expense recognized for these services was approximately $0.2 million and $0.1 million for the years ended December
      31, 2018 and 2017, respectively. For the year ended December 31, 2016, the Company incurred no expenses for these
      services.

               The Company receives consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly-owned
      and controlled by Vik Negi, our Executive Vice President Treasury and Business Affairs. The consulting arrangement
      was established to compensate Mr. Negi for his services to the Company prior to becoming an employee. The
      expense recognized for these services was approximately $0.1 million, $0.5 million, and $0.5 million for the years
      ended December 31, 2018, 2017 and 2016, respectively. The consulting arrangement with Shadow Pond, LLC
      terminated and Mr. Negi continues to provide services as an employee of the Company.


                                                                 116


      Table of Contents




                                                                                                                                 App. 476
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 480 of 894 PageID 854
      Table of Contents



      Relationship with HandsOn Global Management

               The Company incurred management fees to HGM, SourceHOV’s former owner, of $6.0 million for each of the
      years ended December 31, 2017 and 2016. The contract with HGM was terminated upon consummation of the Novitex
      Business Combination, and no fees were payable after July 12, 2017.

                The Company incurred reimbursable travel expenses to HGM of less than $0.1 million $0.9 million and $1.7
      million for the years ended December 31, 2018, 2017 and 2016, respectively.

                Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company
      incurs marketing fees to Rule 14, LLC, a portfolio company of HGM. Similarly, SourceHOV is party to ten master
      agreements with entities affiliated with HGM’s ventures portfolio, each of which were entered into during 2015 and
      2016. Each master agreement provides SourceHOV with free use of technology and includes a reseller arrangement
      pursuant to which SourceHOV is entitled to sell these services to third parties. Any revenue earned by SourceHOV
      in such third-party sale is shared 75%/25% with each of HGM’s venture affiliates in favor of SourceHOV. The brands
      Zuma, Athena, Peri, BancMate, Spring, Jet, Teletype, CourtQ and Rewardio are part of the HGM ventures portfolio.
      SourceHOV has the license to use and resell such brands, as described therein. We incurred fees relating to these
      agreements of $0.6 million, $0.6 million, and $0.5 million for the years ended December 31, 2018, 2017 and 2016,
      respectively.

               During 2017, the Company incurred contract cancellation and advising fees to HGM of $23.0 million, $10.0
      million of which was paid by the issuance of 1,250,000 shares of Common Stock, relating to the Novitex Business
      Combination. No such fees were incurred in 2018.

      Relationship with HOV Services, Ltd.

               HOV Services, Ltd., a former stockholder of SourceHOV who currently owns equity interest in the Company
      through Ex-Sigma, provides the Company data capture and technology services. The expense recognized for these
      services was approximately $1.6 million, $1.7 million, and $1.7 million for the years ended December 31, 2018, 2017,
      and 2016, respectively, and is included in cost of revenue in the consolidated statements of operations.

      Relationship with Apollo Global Management, LLC

                The Company provides services to and receives services from certain companies controlled by investment
      funds affiliated with Apollo Global Management, LLC (“Apollo”). Investment funds affiliated with Apollo also
      control one of our largest stockholders, Novitex Holdings, which has the right to designate two of the Company's
      directors and has certain other consent rights under the Director Nomination Agreement. For the years ended
      December 31, 2018 and 2017 there were related party revenues of $0.6 million and $0.3 million, respectively, for
      services received from an Apollo affiliated company with a common Apollo designated director. For the year ended
      December 31, 2016, the Company incurred no expenses for these services.

               On January 18, 2017, Novitex Solutions entered into a master purchase and professional services agreement
      with Caesars Enterprise Services, LLC (‘‘Caesars’’), a portion of which is owned by an affiliate of Apollo. Pursuant to
      this master purchase and professional services agreement, Novitex Solutions provides managed print services to
      Caesars, including general equipment operation, supply management, support services and technical support. We
      recognized revenue of $4.1 million and $1.2 million for year ended December 31, 2018 and 2017. For the year ended
      December 31, 2016 there were no revenues from this agreement.

               On May 5, 2017, Novitex Solutions entered into a master services agreement with ADT LLC, a portion of
      which is owned by affiliates of Apollo. Pursuant to this master services agreement, Novitex Solutions provides ADT
      LLC with mailroom and onsite mail delivery services at an ADT LLC office location and managed print services,
      including supply management, equipment maintenance and technical support services. We recognized revenue of
      $0.6 million and less than $0.1 million in our consolidated statements of operations from ADT LLC under this master


                                                                117


      Table of Contents




                                                                                                                            App. 477
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 481 of 894 PageID 855
      Table of Contents



      services agreement for the year ended December 31, 2018 and 2017. For the year ended December 31, 2016 there were
      no revenues from this agreement.

                On July 20, 2017, Novitex Solutions entered into a master services agreement with Diamond Resorts
      Centralized Services Company. Diamond Resorts Centralized Services Company is controlled by investment funds
      affiliated with Apollo. Pursuant to this master services agreement, Novitex Solutions provides commercial print and
      promotional product procurement services to Diamond Resorts Centralized Services Company, including sourcing,
      inventory management and fulfillment services. The Company recognized revenue of $5.7 million for the year ended
      December 31, 2018 and cost of revenue of $0.1 million for the year ended December 31, 2018 from Diamond Resorts
      Centralized Services Company under this master services agreement. No revenue or cost of revenue was recognized
      in 2017 or 2016 under this agreement.

                In April 2016, Novitex Solutions entered into a master services agreement with Presidio Networked
      Solutions Group, LLC ("Presidio Group"), a wholly owned subsidiary of Presidio, Inc., a portion of which is owned
      by affiliates of Apollo and with a common Apollo designated director. Pursuant to this master services agreement,
      Presidio Group provides Novitex Solutions with employees, subcontractors, and/or goods and services. For the year
      ended December 31, 2018 and 2017 there were related party expenses of $0.7 million and $0.3 million, respectively, for
      this service. For the year ended December 31, 2016 there were no expenses from this agreement.

      Payable Balances with Affiliates

               Payable balances with affiliates as of December 31, 2018 and 2017 are as follows:

                                                                                             December 31,
                                                                                          2018         2017
                                                                                         Payable     Payable
                 HOV Services, Ltd                                                   $        405   $       286
                 Rule 14                                                                      127           158
                 HGM                                                                        6,998        13,689
                 Apollo affiliated company                                                    205           312
                                                                                     $      7,735   $    14,445
      17. Segment and Geographic Area Information

               The Company’s operating segments are significant strategic business units that align its products and
      services with how it manages its business, approach the markets and interacts with its clients. The Company is
      organized into three segments: ITPS, HS, and LLPS.

               ITPS: The ITPS segment provides a wide range of solutions and services designed to aid businesses in
      information capture, processing, decisioning and distribution to customers primarily in the financial services,
      commercial, public sector and legal industries.

               HS: The HS segment operates and maintains a consulting and outsourcing business specializing in both
      the healthcare provider and payer markets.

               LLPS: The LLPS segment provides a broad and active array of legal services in connection with class
      action, bankruptcy labor, claims adjudication and employment and other legal matters.

               The chief operating decision maker reviews operating segment revenue and cost of revenue. The Company
      does not allocate Selling, general, and administrative expenses, depreciation and amortization, interest expense and
      sundry,


                                                               118


      Table of Contents




                                                                                                                             App. 478
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 482 of 894 PageID 856
      Table of Contents



      net. The Company manages assets on a total company basis, not by operating segment, and therefore asset
      information and capital expenditures by operating segments are not presented.

                                                                                      Year December 31, 2018
                                                                    ITPS               HS           LLPS                Total
      Revenue                                                      1,273,647          228,015         84,560            1,586,222
      Cost of revenue                                              1,007,301          151,367         51,206            1,209,874
      Selling, general and administrative expenses                                                                        184,651
      Depreciation and amortization                                                                                       145,485
      Impairment of goodwill and other intangible assets                                                                   48,127
      Related party expense                                                                                                  4,334
      Interest expense, net                                                                                               153,095
      Loss on extinguishment of debt                                                                                         1,067
      Sundry expense (income), net                                                                                          (3,271)
      Other income, net                                                                                                     (3,030)
      Net loss before income taxes                                                                                 $     (154,110)
                                                                                 Year ended December 31, 2017
                                                                    ITPS             HS          LLPS                   Total
      Revenue                                                       827,110           233,595         91,619            1,152,324
      Cost of revenue                                               620,719           152,864         55,560              829,143
      Selling, general and administrative expenses                                                                        220,955
      Depreciation and amortization                                                                                        98,890
      Impairment of goodwill and other intangible assets                                                                   69,437
      Related party expense                                                                                                33,431
      Interest expense, net                                                                                               128,489
      Loss on extinguishment of debt                                                                                       35,512
      Sundry expense (income), net                                                                                           2,295
      Other income, net                                                                                                     (1,297)
      Net loss before income taxes                                                                                 $     (264,531)
                                                                                         Year December 31, 2016
                                                                               ITPS         HS         LLPS               Total
      Revenue                                                              439,924      247,796    102,206      789,926
      Cost of revenue                                                      296,848      158,800     63,473     519,121
      Selling, general and administrative expenses                                                             130,437
      Depreciation and amortization                                                                              79,639
      Related party expense                                                                                       10,493
      Interest expense, net                                                                                    109,414
      Sundry expense (income), net                                                                                  712
      Net loss before income taxes                                                                           $ (59,890)
                The following table presents revenues by principal geographic area where the Company’s customers are
      located for the years ended December 31, 2018, 2017, and 2016.
                                                                                             Years ended December 31,
                                                                                          2018         2017        2016
      United States                                                                    $ 1,347,516   $ 1,000,827       $ 654,565
      Europe                                                                               211,314       136,531         131,287
      Other                                                                                 27,392        14,966           4,074
      Total Consolidated Revenue                                                       $ 1,586,222   $ 1,152,324       $ 789,926


                                                             119


      Table of Contents




                                                                                                                                   App. 479
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 483 of 894 PageID 857
      Table of Contents



      18. Selected Quarterly Financial Results (Unaudited)

                The following tables show a summary of the Company’s quarterly financial information for each of the four
      quarters of 2018 and 2017:

                                                                  Q1 2018            Q2 2018         Q3 2018         Q4 2018
      Revenue                                                $         393,167   $     410,382   $     383,030   $     399,643
      Cost of revenue (exclusive of depreciation and
      amortization)                                                    293,792         313,954         295,936         306,192
      Selling, general and administrative expenses                      45,595          46,723          44,913           47,420
      Depreciation and amortization                                     38,019          36,368          35,041           36,057
      Impairment of goodwill and other intangible assets                    —               —               —            48,127
      Related party expense                                              1,105           1,402             759            1,068
      Operating income (loss)                                           14,656          11,935           6,381          (39,221)
      Other expense (income), net:
      Interest expense, net                                         38,017          38,527          38,339          38,212
      Loss on extinguishment of debt                                     —               —            1,067              —
      Sundry expense (income), net                                      (64)         (2,325)         (2,571)          1,689
      Other income, net                                              (3,328)           (704)           (781)          1,783
      Net loss before income taxes                                 (19,969)        (23,563)        (29,673)        (80,905)
      Income tax (expense) benefit                                   (4,025)         (1,619)            733          (3,496)
      Net loss                                                     (23,994)        (25,182)        (28,940)        (84,401)
      Cumulative dividends for Series A Preferred Stock                (914)           (914)           (914)           (914)
      Net loss attributable to common stockholders           $     (24,908) $      (26,096) $      (29,854) $      (85,315)
      Weighted average outstanding common shares               152,140,117    152,259,589     151,663,670     152,343,823
      Earnings per share:
      Basic and diluted                                      $           (0.16) $        (0.17) $        (0.20) $         (0.54)


                                                                 120


      Table of Contents




                                                                                                                                 App. 480
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 484 of 894 PageID 858
      Table of Contents



                                                               Q1 2017               Q2 2017           Q3 2017           Q4 2017
      Revenue                                              $         218,260     $     209,382     $     338,393     $     386,289
      Cost of revenue (exclusive of depreciation and
      amortization)                                                  143,708           140,418           255,116           289,901
      Selling, general and administrative expenses                    35,581            34,998           102,048             48,328
      Depreciation and amortization                                   21,320            21,406             28,052            28,112
      Impairment of goodwill and other intangible assets                  —                 —                  —             69,437
      Related party expense                                            2,385             2,456             26,892             1,698
      Operating income (loss)                                         15,266            10,104            (73,715)          (51,187)
      Other expense (income), net:
      Interest expense, net                                           26,219            27,869             37,652            36,749
      Loss on extinguishment of debt                                       —                 —             35,512                 —
      Sundry expense (income), net                                      2,724              (327)              563               (665)
      Other income, net                                                    —                 —                 —              (1,297)
      Net loss before income taxes                                   (13,677)          (17,438)          (147,442)          (85,974)
      Income tax (expense) benefit                                     (2,004)           (2,074)           37,002            27,322
      Net loss                                                       (15,681)          (19,512)          (110,440)          (58,652)
      Dividend equivalent on Series A Preferred Stock
      related to beneficial conversion feature                        —              —          (16,375)             —
      Cumulative dividends for Series A Preferred Stock               —              —           (1,225)         (1,264)
      Net loss attributable to common stockholders         $     (15,681) $     (19,512) $    (128,040) $       (59,916)
      Weighted average outstanding common shares             67,827,401     69,721,078     138,895,681     150,569,877
      Earnings per share:                                                                            —
      Basic and diluted                                    $       (0.23) $       (0.28) $        (0.92) $        (0.40)
      19. Subsequent Events

           The Company performed its subsequent event procedures through March 19, 2019, the date these consolidated
      financial statements were made available for issuance.


                                                               121

      Table of Contents




                                                                                                                                     App. 481
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 485 of 894 PageID 859
      Table of Contents



      ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL
               DISCLOSURE

               None.

      ITEM 9A. CONTROLS AND PROCEDURES

      Evaluation of Disclosure Controls and Procedures
           Our management, with the participation of our Chief Executive Officer (“CEO”) and our Chief Financial Officer
      (“CFO”), evaluated the effectiveness of our disclosure controls and procedures as of December 31, 2018. The term
      “disclosure controls and procedures,” as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act
      of 1934, as amended (the “Exchange Act”), means controls and other procedures of a company that are designed to
      ensure that information required to be disclosed in the reports that it files or submits under the Exchange Act are
      recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.
      Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that
      information required to be disclosed by a company in the reports that it files or submits under the Exchange Act is
      accumulated and communicated to the company’s management, including its principal executive officer and principal
      financial officer, as appropriate to allow timely decisions regarding required disclosure. In designing and evaluating
      the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how
      well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In
      addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints
      and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures
      relative to their costs.
           Based upon that evaluation, as discussed below, our CEO and CFO have concluded that, as of the end of the
      period covered by this Annual Report, our disclosure controls and procedures were not effective because of the
      material weaknesses in internal control over financial reporting described below.
           Notwithstanding such material weaknesses in internal control over financial reporting, our management,
      including our CEO and CFO, has concluded that our consolidated financial statements present fairly, in all material
      respects, our financial position, results of our operations and our cash flows for the periods presented in this Annual
      Report, in conformity with U.S. generally accepted accounting principles.
      Management’s Report on Internal Control over Financial Reporting
           Management is responsible for establishing and maintaining adequate “internal control over financial
      reporting,” as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. Our internal control over financial
      reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the
      preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting
      principles and includes those policies and procedures that (1) pertain to the maintenance of records that, in
      reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (2)
      provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial
      statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the
      Company are being made only in accordance with authorizations of management and directors of the Company; and
      (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or
      disposition of the Company’s assets that could have a material effect on the financial statements. All internal control
      systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be
      effective can provide only reasonable assurance with respect to financial statement preparation and presentation.
      Because of its inherent limitations, a system of internal control over financial reporting may not prevent or detect
      misstatements.
           A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting,
      such that there is a reasonable possibility that a material misstatement of annual or interim financial statements will
      not be prevented or detected on a timely basis.


                                                               122


      Table of Contents




                                                                                                                            App. 482
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 486 of 894 PageID 860
      Table of Contents



           On April 10, 2018, we completed the acquisition of Asterion International Group, whose financial statements
      constitute $18 million of total assets and $59.7 million of total revenues of the consolidated financial statements as of
      and for the year ended December 31, 2018. In accordance with SEC guidance, management has elected to exclude this
      acquisition from its 2018 assessment of and report on internal control over financial reporting.
           Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2018
      using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal
      Control-Integrated Framework (2013) (the “COSO 2013 Framework”). Based on its assessment, our management,
      including our CEO and CFO, has concluded that our internal control over financial reporting was not effective as of
      December 31, 2018 due to material weaknesses in our internal control over financial reporting described below.
      Control Environment

              We had insufficient internal resources with appropriate knowledge and expertise to design and implement,
          document and operate effective financial reporting processes and internal controls and to supervise control
          implementation activities provided by third party contractors during the reporting period.

               We did not have formal policies and procedures to hold personnel accountable for their internal control
          responsibilities through performance measurement plans and goals, and our personnel did not have sufficient
          training on the COSO 2013 Framework and its implications on financial reporting and their related internal control
          roles and responsibilities.

      Risk Assessment

               We did not have an effective risk assessment process that defined clear financial reporting objectives and
          that identified and evaluated risks of misstatement due to error over certain financial reporting processes and
          developed internal controls to mitigate those risks. In addition, the Company did not determine modifications
          required to certain financial reporting processes and related control activities as a result of changes in the
          application of U.S. generally accepted accounting principles related to the planned adoption of ASC Topic 842,
          Leases, and in connection with a business acquisition.

      Information and Communication

               We did not establish sufficient controls over various information technology systems used by us to ensure
          that appropriate and accurate information was available to financial reporting personnel on a timely basis in
          order to fulfill control responsibilities.

      Monitoring Activities

               We did not design, implement and operate effective monitoring activities to ascertain whether the processes
          and internal controls related to the five COSO 2013 Framework components (and underlying principles) were
          present and functioning. We did not have a timely process to remediate existing control deficiencies.

      Control Activities

               As a consequence of the ineffective control environment, risk assessment, information and communication
          and monitoring activities components, we did not design, implement, and maintain effective control activities at
          the transaction level over certain significant accounts to mitigate the risk of material misstatement in financial
          reporting. We did not develop written policies and procedures at a sufficient level of detail or retain the required
          documentation to demonstrate the consistent and timely operation of the controls at a sufficient level of
          precision to prevent and detect potential misstatements.

               The following deficiencies in control activities were identified:


                                                                 123


      Table of Contents




                                                                                                                                 App. 483
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                    Page 487 of 894 PageID 861
      Table of Contents



          Financial Statement Close and Reporting Process

              We had ineffective design and implementation and operation of controls over the completeness, existence
          and accuracy of the financial statement close and reporting process and financial statement disclosures.

          GITCs and Automated Controls

              We did not design and maintain effective complementary entity user controls and effective general
          information technology controls (“GITCs”) for the information systems related to transactions processed by
          service organizations on our behalf. Specifically, we did not:

          ·    establish effective complementary entity user controls and effective financial and IT user access controls
               for the IT systems managed by service organizations related to payroll and certain revenue transactions
               across all components and procurement at the Novitex component to ensure appropriate segregation of
               duties and to adequately restrict user and privileged access to appropriate personnel;
          · establish program change management controls related to procurement at the Novitex component to ensure
          that all program changes were subject to appropriate approval and testing before the launch of the program
          changes into live production and post-implementation testing; and
          · assign responsibility and authority to individuals who were responsible for managing the financial
          reporting and control activities conducted by the service organizations on our behalf.
                    We did not design and maintain effective GITCs over IT applications supporting the procurement
          process at two components, BancTec Americas and Rust. We did not design effective GITCs over IT
          applications supporting the lease IT application at Novitex. Specifically, we did not design and implement and
          operate effective GITCs over these IT systems including:

          ·   establish a baseline operation of these IT systems to ensure they operated as intended in accordance with
              financial reporting and business objectives;
          · establish program change management controls to ensure that all program changes were subject to
              appropriate approval and testing before the launch of the program changes into live production and post-
              implementation testing; and
          · establish effective user access controls to ensure appropriate segregation of duties and to adequately
              restrict user and privileged access to appropriate financial and IT personnel
                   Accordingly, automated process-level controls and manual controls that are dependent upon the
          information derived from these IT systems related to payroll, revenue, procurement and leases are also
          determined to be ineffective as noted in Other Control Activities below.

      Other Control Activities

                  We had ineffective design and implementation and operation of other control activities affecting the
          following consolidated accounts or at specific components as described:

          ·   The completeness, existence and accuracy of revenue and deferred revenue transactions, including
              customer deposits and accounts receivable.
          ·   The completeness, existence and accuracy of the procurement of goods and services and invoice
              processing and the completeness and accuracy and presentation of accounts payable and accrued liabilities
              and operating expenses.
          ·   The completeness, existence, accuracy and presentation of payroll and related expenses and accrued
              compensation and benefits.
          ·   The completeness, existence and accuracy of lease expense, capital lease obligations and the presentation
              of operating and capital lease disclosures.


                                                             124


      Table of Contents




                                                                                                                         App. 484
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 488 of 894 PageID 862
      Table of Contents



          ·     The completeness, existence and accuracy of fixed assets additions and disposals and related depreciation
                at the Novitex component.
           · The completeness and accuracy of restricted cash and obligation for claim payments and the presentation
                of restricted cash at the Rust component
           · The completeness and accuracy of outsource contract cost additions in the current year
           Some of these control deficiencies resulted in immaterial misstatements to the preliminary consolidated financial
      statements that were corrected prior to the issuance of the consolidated financial statements. These control
      deficiencies create a reasonable possibility that a material misstatement to the consolidated financial statements will
      not be prevented or detected on a timely basis, and therefore we concluded that the deficiencies represent material
      weaknesses in our internal control over financial reporting and our internal control over financial reporting was not
      effective as of December 31, 2018.
           Our independent registered public accounting firm, KPMG, LLP, who audited the consolidated financial
      statements included in this annual report, has expressed an adverse report on the operating effectiveness of our
      internal control over financial reporting. KPMG LLP's report appears on page 67 of this Annual Report.
      Changes in Internal Control over Financial Reporting

      2017 Material Weakness

          We implemented internal controls over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-
      15(f) under the Exchange Act) over financial reporting during 2018 in response to no longer being classified as an
      emerging growth company and being required to report on the effectiveness of our internal controls over financial
      reporting.
          In 2017, we disclosed the following material weakness:
               We lack formal policies and procedures and related controls related to the supervision of specialists
               engaged to assist management in developing accounting conclusions with respect to a specific revenue
               contract and stock-based compensation.
          In response, we made the following changes in our internal control over financial reporting during the fiscal year
      ended December 31, 2018 to remediate this material weakness in internal control over financial reporting, specifically:
          ·   assigned roles and responsibilities and held individuals accountable for managing the relationship with the
              external specialists;

          ·   designed and implemented written policies and procedures to address our review and supervision of work
              performed by specialists on our behalf;

          ·   designed and implemented controls to address the completeness, existence and accuracy of the calculations
              and work product prepared by the specialists in specific areas related to the accounting for a specific
              revenue contract and stock-based compensation as noted in the prior year’s material weakness.
      2018 Interim Material Weaknesses

          During the quarter ended June 30, 2018, the Company identified material weaknesses in general information
      technology controls as follows:
          ·   We did not design and maintain effective GITCs related to all information technology enterprise resource
              planning systems (ERP systems) and certain supporting revenue databases used in all of our financial
              reporting. Specifically, the Company did not have effective systems development, program change
              management or logical access controls to support its IT operating systems, databases and IT applications.



                                                               125


      Table of Contents




                                                                                                                            App. 485
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 489 of 894 PageID 863
      Table of Contents



          ·   We did not design and maintain effective GITCs over electronic report writers used to extract information
              from IT systems in the analysis of financial information.

          ·   We did not design and maintain effective complementary entity user access controls for the information
              systems related to payroll and certain revenue transactions processed by service organizations across all
              components; and effective complementary entity user controls related to user access and program change
              over procurement transactions processed by service organizations at the Novitex component.
          Accordingly, all automated process level controls and manual controls that were dependent upon the
      completeness and accuracy of information derived from these IT systems were also ineffective.
          The Company completed the following remediation activities to address these material weaknesses except for
      those material weaknesses described above under section Management’s Report on Internal Control over Financial
      Reporting:
      · designed and communicated written policies and procedures over systems development process, program
      change management and logical access over the certain ERP systems, revenue databases at these components and
      over the use of report writers in financial reporting processes and controls at these components;

      ·   designed and implemented and operated effective GITCs over these IT systems including:
      o   established a baseline operation of the IT systems to ensure it operated as it was intended in accordance with
          financial reporting and business objectives;
      o   established program change management controls to ensure that all program changes were subject to
          appropriate approval and testing before the launch of the program changes into live production and post-
          implementation testing;
      o   established effective user access controls to ensure appropriate segregation of duties and to adequately restrict
          user and privileged access to appropriate financial and IT personnel;
      · established effective oversight and monitoring activities over the Company’s IT and financial reporting
      systems.
           Management concluded based on the remediation actions described above that our GITCs were designed and
      implemented effectively as of December 31, 2018 related to the ERP, revenue databases and report writers across all
      components. However, we did not have sufficient time to remediate all our material weaknesses related to IT systems.
           Except for the material weaknesses described above under Management’s Report on Internal Control over
      Financial Reporting that occurred throughout the year, and the remediation of the 2017 and 2018 Interim Material
      Weaknesses described above, there were no other changes in our internal control over financial reporting that
      occurred during the year ended December 31, 2018 that have materially affected, or are reasonably likely to materially
      affect, our internal control over financial reporting.
      Remediation Plan
           We identified and began to implement several steps, as further described below, to remediate the material
      weaknesses described in this Item 9A and to enhance our overall control environment. We are committed to ensuring
      that our internal controls over financial reporting are designed and operating effectively.
           Our remediation process includes, but is not limited to:
       · hiring additional internal and external resources to design, implement and enforce internal control
      responsibilities;

      · hiring internal resources with appropriate knowledge and expertise to operate effectively financial reporting
      processes and internal controls;


                                                               126


      Table of Contents




                                                                                                                           App. 486
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 490 of 894 PageID 864
      Table of Contents



      · holding educational sessions with relevant personnel on COSO 2013 Framework and their financial reporting
      and related internal control responsibilities;

      ·   implementing specific measures to hold individuals accountable for their internal control responsibilities;
      ·   strengthening our GITCs with improved documentation standards, technical oversight and training related to
      payroll and procurement transactions processed by service organizations; and

      · designing specific written review policies and procedures to improve controls in revenue, restricted cash,
      outsource contract costs additions, financial statement close and reporting process, and accounting for leases and
      the related disclosures.
                We are working diligently to have our enhanced review procedures and documentation standards in place
      and operating effectively.

      ITEM 9B. OTHER INFORMATION

               None.

                                                                  PART III

      ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE

              Information about our executive officers is contained in the section titled “Executive Officers” in Part I of
      this Annual Report.

               The other information required by this Item will be included in our Proxy Statement for the 2019 Annual
      General Meeting of Shareholders under the captions “Director Nominees,” “Continuing Members of the Board of
      Directors,” “Additional Information Concerning the Board of Directors of the Company,” Committees of the Board of
      Directors” and “Section 16(a) Beneficial Ownership Reporting Compliance,” which will be filed with the SEC no later
      than 120 days after the close of the fiscal year ended December 31, 2018 and is incorporated by reference in this
      Annual Report.

      ITEM 11. EXECUTIVE COMPENSATION

                The information required by this Item will be included in our Proxy Statement for the 2019 Annual General
      Meeting of Shareholders under the captions “Executive Compensation” and “Director Remuneration,” which will be
      filed with the SEC no later than 120 days after the close of the fiscal year ended December 31, 2018 and is
      incorporated by reference in this Annual Report.

      ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED
      STOCKHOLDER MATTERS

               The information required by this Item will be included in our Proxy Statement for the 2019 Annual General
      Meeting of Shareholders under the caption “Security Ownership of Certain Beneficial Owners and Management” and
      “Securities Authorized for Issuance under Equity Compensation Plans,” which will be filed with the SEC no later than
      120 days after the close of the fiscal year ended December 31, 2018 and is incorporated by reference in this Annual
      Report.


                                                                127

      Table of Contents




                                                                                                                              App. 487
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 491 of 894 PageID 865
      Table of Contents



      ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE

              The information required by this Item will be included in our Proxy Statement for the 2019 Annual General
      Meeting of Shareholders under the captions “Certain Relationships and Related Party Transactions” and “Director
      Independence,” which will be filed with the SEC no later than 120 days after the close of the fiscal year ended
      December 31, 2018 and is incorporated by reference in this Annual Report.

      ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES

                The information required by this Item will be included in our Proxy Statement for the 2019 Annual General
      Meeting of Shareholders under the caption “Independent Registered Public Accounting Firm Fees” which will be
      filed with the SEC no later than 120 days after the close of the fiscal year ended December 31, 2018 and is
      incorporated by reference in this Annual Report.


                                                               128


      Table of Contents




                                                                                                                            App. 488
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 492 of 894 PageID 866
      Table of Contents



      ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES

      a) (1) Financial Statements

      Report of Independent Registered Public Accounting Firm                                                         66
      Consolidated Balance Sheets as of December 31, 2018 and 2017                                                    70
      Consolidated Statements of Operations for the years ended December 31, 2018, 2017, and 2016                     71
      Consolidated Statements of Comprehensive Loss for the years ended December 31, 2018, 2017, and 2016             72
      Consolidated Statements of Stockholders’ Deficit for the years ended December 31, 2018, 2017, and 2016          73
      Consolidated Statements of Cash Flows for the years ended December 31, 2018, 2017, and 2016                     76
      Notes to the Consolidated Financial Statements                                                                  77
      (a)(3) Exhibits


                                                                                                                Filed or
         Exhibit                                                                                               Furnished
          No.                                              Description                                         Herewith
                 2.1 Novitex Business Combination Agreement, dated as of February 21, 2017, by and
                     among Quinpario Acquisition Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger
                     Sub II, Inc., Novitex Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P,
                     HOVS LLC and HandsOn Fund 4 I, LLC (2)
                 3.1 Restated Certificate of Incorporation, dated July 12, 2017(4)
                 3.2 Amended and Restated Bylaws, dated July 12, 2017(4)
                 3.3 Certificate of Designations, Preferences, Rights and Limitations of Series A Perpetual
                     Convertible Preferred Stock(4)
                 3.4 Waiver of Bylaws(5)
                 4.1 Specimen Common Stock Certificate(1)
                 4.2 Specimen Warrant Certificate(1)
                 4.3 Form of Warrant Agreement between Continental Stock Transfer & Trust Company
                     and the Registrant(1)
                 4.4 Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela
                     Finance Inc. as Issuers, the Subsidiary Guarantors set forth therein and Wilmington
                     Trust, National Association, as Trustee(4)
                 4.5 First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate
                     LLC and Exela Finance Inc., as Issuers, the Subsidiary Guarantors set forth therein and
                     Wilmington Trust, National Association, as Trustee(4)
                10.1 Modification Agreement, dated as of June 15, 2017(3)
                10.2 Amended & Restated Registration Rights Agreement, dated July 12, 2017, by and
                     among the Company and the Holders(4)
                10.3 Director Nomination Agreement, dated July 12, 2017, by and between the Company
                     and Apollo Novitex Holdings, L.P.(4)
                10.4 Exela Technologies, Inc. Director Nomination Agreement, dated July 12, 2017, by and
                     among the Company, the HGM Group and Ex‑Sigma 2 LLC(4)


                                                              129

      Table of Contents




                                                                                                                           App. 489
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 493 of 894 PageID 867
      Table of Contents



      (a)(3)
                                                                                                                     Filed or
          Exhibit                                                                                                   Furnished
           No.                                                  Description                                         Herewith
                    10.5 First Amendment to First Lien Credit Agreement, dated July 13, 2018, by and among
                         Exela Intermediate Holdings LLC, Exela Intermediate LLC, the Lenders Party Thereto,
                         Royal Bank of Canada, RBC Capital Markets, Credit Suisse Securities (USA) LLC,
                         Natixis, New York Branch and KKR Capital Markets LLC(6)
                    21.1 Subsidiaries of Exela Technologies Inc.                                                   Filed
                    23.1 Consent of KPMG LLP                                                                       Filed
                    31.1 Certification of the Principal Executive Officer required by Rule 13a‑14(a) and Rule      Filed
                         15d‑14(a) under the Securities Exchange Act of 1934, as amended, as adopted
                         pursuant to Section 302 of the Sarbanes Oxley Act of 2002
                    31.2 Certification of the Principal Financial and Accounting Officer required by Rule          Filed
                         13a‑14(a) and Rule 15d‑14(a) under the Securities Exchange Act of 1934, as amended,
                         as adopted pursuant to Section 302 of the Sarbanes Oxley Act of 2002
                    32.1 Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as   Furnished
                         adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
                    32.2 Certification of the Principal Financial and Accounting Officer required by 18 U.S.C.     Furnished
                         Section 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
                101.INS XBRL Instance Document                                                                     Filed
               101.SCH XBRL Taxonomy Extension Schema                                                              Filed
               101.CAL XBRL Taxonomy Extension Calculation Linkbase                                                Filed
               101.DEF XBRL Taxonomy Extension Definition Linkbase                                                 Filed
               101.LAB XBRL Taxonomy Extension Label Linkbase                                                      Filed
               101.PRE XBRL Taxonomy Extension Presentation Linkbase                                               Filed

      (1) Incorporated by reference to the Registrant’s Registration Statement on Form S‑1 (SEC File No. 333‑198988).

      (2) Incorporated by reference to the Registrant’s Current Report on Form 8‑K filed on February 22, 2017.

      (3) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on June 21, 2017.

      (4) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 18, 2017.

      (5) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on December 21, 2017.

      (6) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 17, 2018.



                                                                  130


      Table of Contents




                                                                                                                                App. 490
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 494 of 894 PageID 868
      Table of Contents



                                                         SIGNATURES

              Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the
      Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.

      Dated:                                                By: /s/ RONALD COGBURN
      March 19, 2019                                            Ronald Cogburn, Chief Executive Officer
               Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been
      signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated.

      Dated:                                               By: /s/ RONALD COGBURN
      March 19, 2019                                           Ronald Cogburn, Chief Executive Officer
                                                               (Principal Executive Officer) and Director
      Dated:                                               By: /s/ JIM REYNOLDS
      March 19, 2019                                           Jim Reynolds, Chief Financial Officer
                                                               (Principal Financial Officer and Principal Accounting
                                                               Officer) and Director
      Dated:                                               By: /s/ PAR CHADHA
      March 19, 2019                                           Par Chadha, Chairman of the Board of Directors
      Dated:                                               By: /s/ MATTHEW H. NORD
      March 19, 2019                                           Matthew H. Nord, Director
      Dated:                                               By: /s/ JOSHUA M. BLACK
      March 19, 2019                                           Joshua M. Black, Director
      Dated:                                               By: /s/ NATHANIEL J. LIPMAN
      March 19, 2019                                           Nathaniel J. Lipman, Director
      Dated:                                               By: /s/ JOHN H. REXFORD
      March 19, 2019                                           John H. Rexford, Director


                                                              131




                                                                                                                            App. 491
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 495 of 894 PageID 869




                        Exhibit 10




                                                                        App. 492
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 496 of 894 PageID 870




Exela Technologies, Inc. NasdaqCM:XELA
FQ1 2019 Earnings Call Transcripts
Thursday, May 09, 2019 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                                 -FQ1 2019-                                  -FQ2 2019-    -FY 2019-               -FY 2020-

                          CONSENSUS                ACTUAL               SURPRISE              CONSENSUS    CONSENSUS             CONSENSUS

   EPS (GAAP)                 (0.06)                (0.21)                  NM                   (0.04)      (0.12)                  0.11

 Revenue (mm)                410.07                 403.76                 (1.54 %)              430.87     1676.15                 1778.98
Currency: USD
Consensus as of May-07-2019 1:38 AM GMT




                                                                                   - EPS (GAAP) -

                                                       CONSENSUS                               ACTUAL                 SURPRISE

           FQ2 2018                                           (0.05)                            (0.16)                     NM

           FQ3 2018                                           (0.02)                            (0.20)                     NM

           FQ4 2018                                           (0.12)                            (0.56)                     NM

           FQ1 2019                                           (0.06)                            (0.21)                     NM




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence                                                                                         App. 493
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 497 of 894 PageID 871




Table of Contents

Call Participants                                     ..................................................................................              3
Presentation                                          ..................................................................................              4
Question and Answer                                   ..................................................................................              8




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                    2
spglobal.com/marketintelligence                                                                                                            App. 494
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  498 of                                  894 PageID 872




Call Participants
EXECUTIVES

James F. Mathias
Vice President of Investor
Relations

James G. Reynolds
Chief Financial Officer

Ronald Clark Cogburn
Chief Executive Officer

ANALYSTS

Brian Lee Essex
Morgan Stanley, Research Division

Dan Dolev
Nomura Securities Co. Ltd.,
Research Division

David Lawrence Phipps
Citigroup Inc, Research Division

Drew Kootman
Cantor Fitzgerald & Co., Research
Division

Todd Cranston Morgan
Jefferies LLC, Fixed Income
Research




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 495   3
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  499 of                                  894 PageID 873



Presentation
Operator
Good day and welcome to the Elexia Technologies (sic) [ Exela Technologies ] First Quarter 2019 Financial
Results Conference Call. [Operator Instructions] Please note this event is being recorded. I would now like
to turn the conference over to Jim Mathias, Vice President of Investor Relations. Please go ahead.
James F. Mathias
Vice President of Investor Relations
Thank you, Lindsay. Good afternoon, everyone, and welcome to the Exela Technologies First Quarter of
2019 Conference Call. I'm joined here today with Ron Cogburn, Exela's Chief Executive Officer; and Jim
Reynolds, our Chief Financial Officer.

Our agenda for today's call is as follows: Ron will provide an overview of our first quarter results and
update you on our strategy. Jim will then discuss our financial performance in greater detail. We will then
take your questions.

Today's conference call is being broadcast live via webcast, which is available on the Investor Relations
page of Exela's website, investors.exelatech.com. The telephonic replay of this call will be available until
May 16 of this year. Information to access the replay is listed in today's press release, which is also
available on Exela's Investor Relations website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking under the Private Securities and Litigation Reform Act of
1995. These forward-looking statements are subject to known and unknown risks and uncertainties and
are based on current expectations and assumptions. We undertake no obligation to update any statements
to reflect the events that occur after this call, and actual results could differ materially from any forward-
looking statements. For more information, please refer to the risk factors discussed in Exela's most
recently filed periodic report on Form 10-K, along with the associated press release and the company's
other filings with the SEC. Copies are available from the SEC or the Investor Relations page of Exela's
website.

During today's call, we will refer to certain non-GAAP financial measures. We believe these non-GAAP
measures provide additional information on how management views the operating performance of our
business. Reconciliations between GAAP and non-GAAP results we discuss on today's call can be found on
the Investor Relations page of our website.

During today's discussion, please refer to our press release and investor fact sheet which are accessible
on the Investor Relations page of our website, investors.exelatech.com. In combination with today's
discussion, we believe our press release and our expanded fact sheet results in a more efficient review for
our stakeholders, and as a result, we do not believe slides are necessary going forward.

We will now begin by turning the call over to our CEO, Ron Cogburn. Ron?
Ronald Clark Cogburn
Chief Executive Officer
Good afternoon and thanks, everyone, for joining us today. As Jim just mentioned, I hope by now you've
had the opportunity to review our quarterly materials available on our Investor Relations website. We are
pleased with the solid first quarter results and we are excited about the remainder of 2019. On a constant
currency basis, our revenue of $410 million grew 4% year-over-year, and adjusted EBITDA of $75 million
grew 8% year-over-year. Our first quarter adjusted EBITDA margin was 18.3%, an increase of 60 basis
points from 17.7% in Q1 of 2018. The improvement in margins validates the path that we are traveling
to transform businesses through our automation as we get the benefits of executing our remaining cost
savings initiatives.

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 496   4
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  500 of                                  894 PageID 874


Growth was backed by our growing and profitable pipeline and the continued ramp of our existing
customers. Our Digital Now strategy continues to win business by leveraging our best-in-class technology
and support services. Our goal is to continue to accelerate the digital transformation of our customers
through expanding engagements across multiple layers and to be their technology and business process
automation partner.

As we continue to grow and service our new and existing customers, we have seen an acceleration in our
initial costs associated with these wins. As a result, we have added to our employee base and have seen
an increased use of working capital. These trends should reverse in the back half of the year. Further,
we continue to exit low margin contracts where customers do not have a path going forward towards
automation. On a sequential basis, we expect revenue to be similar to Q1 and improve materially in the
third and fourth quarter. Accordingly, based on our current pipeline, we are reaffirming our 2019 outlook.

As I mentioned a moment ago, we added to our employee base due to these wins. At the end of this
quarter, our total headcount rose to 22,976 as a result of adding 929 FTEs. Our customer awareness is
rising, and our solutions are well received. This year, Exela was ranked #18 on the Everest Group of BPS
top 50 list, improving from #22 last year and from #35 the year before. With our digital solutions, we
have posted consistently strong scores for market impact, vision and capability across multiple categories
such as F&A digital augmentation suites, banking digital capabilities platforms, health care process
automation and P&C insurance services.

In executing our strategy of working to accelerate the digital transformation of our customers, we're
making significant progress on our savings initiatives that we've identified throughout the organization.
We expect to execute on a material portion of our remaining $56.4 million in identified savings during the
remainder of 2019, which is detailed in our fact sheet.

Digital transformation and execution of our initiatives will drive the future convergence of adjusted EBITDA
to EBITDA.

In early April, we launched Exela's SmartOffice. We're excited to bring the Internet of Things to the
workplace. In conversations with our customers, there is an increased demand for automation and
enhanced user experience. Utilizing our integrated technology products, SmartOffice was created to
improve the overall user experience. We believe it represents the next wave in workplace optimization.

With SmartOffice, Exela can work with customers to interconnect previously disconnected technologies
to better suit the modern office environment. The offering can transform the front office, energy and
facilities management, logistics and fulfillment and provides on-demand services with connected devices
to facilitate green initiatives and to reduce waste. The solutions included in SmartOffice are supported by a
single sign-on capability which helps visitors accelerate registration and increase visibility to workflows and
compliance.

Exela's business process automation continues to drive favorable revenue per FTE.

Now I'll take a moment and briefly cover some of the annual statistics that we discovered -- discussed
on our Q4 2018 call in March of this year. From 2017 to 2018, we increased our revenue per FTE by
11% on an organic basis to $73,000 at 9% on an actual basis to $72,000. With 2018 revenue per FTE of
$72,000 and as the composition of our workforce evolves, I believe a few longer-term trends should also
be continued -- or followed. For example, in the Americas, automation provide to processes drives higher
efficiency and throughput which enable headcount reductions. As Exela ramps enterprise contracts such as
the global bank contract I mentioned earlier this year, implementing our automation enables workers to do
more. In Europe, we see a great opportunity to continue to grow our footprint and our revenue. Looking
at the rest of the world, we have a global delivery model that is driven by automation. On a geographic
basis, the global model enables us to be location agnostic which benefits our customers and provides us
with the opportunity to drive towards an optimal cost structure.

I want to review a few customer and revenue metrics we refresh on an annual basis as well that we
believe are essential in tracking Exela's progress and execution.


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 497   5
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  501 of                                  894 PageID 875


We have a diverse revenue base with our top 20 customers representing 36% of our revenue, the top
100 represents 61% of our revenue and our top 200 customers represent 73% of our 2018 revenue. With
high customer retention, our diverse revenue base provides us with top line visibility as well as significant
opportunity to add additional statements of work to existing customers.

At the end of the first quarter, 83% of our revenue is now found in the Americas and 17% was from
Europe. As you know, in the past, we have discussed our strategy to increase wallet share within our
existing customers. At the end of 2018, we had 10 customers generating $25 million in annual revenue,
an increase from 6 at the end of 2017. We also added 62 customers generating over $1 million, reaching
a total of 259 customers. Both the increases in the $25 million and $1 million customers demonstrate the
effectiveness of our efforts to grow within our existing customers and gain wallet share.

Now here's an update. During the first quarter of 2019, we have 2 existing customers which are now
expected to generate over $25 million in additional annual contract value, and we have 5 customers,
existing customers, now expected to generate over $1 million in additional annual contract value.

These customers are in the largest and growing industries that we serve which are banking and financial
services and health care. When I look at our pipeline and the ACV we are adding, I expect these positive
trends will continue.

We are off to a great start in 2019. The team is focused on transforming pipeline into revenue and we are
working with our customers on their digital transformations.

And now I would like to hand the call over to Jim Reynolds, who will discuss our financial results in greater
detail. Jim?
James G. Reynolds
Chief Financial Officer
Thanks, Ron. First quarter revenue totaled $403.8 million compared to $393.2 million in Q1 of 2018, an
increase of 2.7%. On a constant currency basis, revenue was $409.8 million, an increase of 4.2%.

Looking at revenue by geography, our revenue mix was 83% in North America and 17% in Europe. This
compares to 90% in North America and 10% in Europe in Q1 of 2018.

Moving to our segments. Revenue for our ITPS segment was $324.6 million, an increase of 4.1% year-
over-year, driven by a ramp-up of contracts using our Digital Now model and the impact of growth
investments. Our growth in ITPS was negatively affected by exiting certain low-margin contracts and
currency headwinds of approximately $6 million on a year-over-year basis. Our Healthcare Solutions
segment grew 4.6% on a year-over-year basis, totaling $61.3 million, up from $58.6 million in the first
quarter of 2018. The quarterly results in health care were consistent with our expectations. Our legal and
loss prevention segment revenue, or legal, declined 21.2% on a year-over-year basis to $17.8 million. We
had few large projects that were active in the first half of 2018 that settled midyear and had not been able
to replace. Results in legal are events-driven and project-based and can cause our revenue to be lumpy
between quarters.

Gross margin for the first quarter was 24% compared to 25.3% in the first quarter of 2018. Gross profit
margins were lower primarily due to higher initial costs related to new revenue, including scaling of $60
million in ACV during the first quarter and lower revenue in our legal segment. We expect gross margins to
improve in the future as revenue scales to steady-state and the conversion of our savings initiatives.

SG&A for the quarter totaled $49.9 million and was 12.3% of revenue compared to 11.6% of revenue in
the first quarter of 2018. The increase in SG&A is driven by our continued investment in our customer-
facing organizations as well as higher costs associated with being a public company, including higher stock
compensation-related expenses.

Our adjusted EBITDA for the quarter totaled $74.1 million, an increase of 6.5%, and a (sic) [ our ] margin
in the first quarter was 18.3%, an increase from 17.7% in the first quarter of 2018. The improvement in


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 498   6
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  502 of                                  894 PageID 876


adjusted EBITDA margins was mainly driven by revenue growth and by continued realizations of savings
flow-through but were partially offset by investments the company made for growth.

I want to discuss in greater detail the differences between EBITDA and adjusted EBITDA. The primary
variance between the 2 are optimization and restructuring charges. This adjustment relates to investments
we have made to achieve cost savings and a majority relates to headcount. During the first quarter,
optimization and restructuring expenses totaled $25.8 million. This increased over Q1 of 2018 as we're
incurring additional upfront cost for a few large projects. We expect this trend to continue in 2019, but
decline in the year -- later quarters.

Our 10-Q and press release present our cash flows and balance sheet. Liquidity at the end of the first
quarter was $57.9 million, and total net debt was $1.459 billion. Cash flow from operations in the first
quarter decreased significantly. This was due to approximately $20 million in working capital usage
from acceleration in our initial costs related to ramp of new revenue. We have added approximately 900
employees, and as a result, payroll costs are paid biweekly with receivable collections following between
60 and 65 days. This is why we saw a drag in our AR-related growth. In addition, working capital was
negatively impacted by approximately $25 million due to the timing of interest payments. Our $50 million
interest payments are made every January and July.

CapEx for the quarter was $13 million or 3.2% of revenue. This is slightly higher primarily due to the ramp
of the new revenue I discussed earlier. We still feel comfortable with CapEx being in the 2% to 2.5% of
revenue range, unless we have similar new bid contract ramps in the remainder of the year. At March 31,
2019, our NOL balance totaled approximately $260.6 million, which is available to offset future cash taxes.
Our buyback program on stock remains in effect, but we did not purchase any additional shares in the first
quarter of 2019, although the settlement of some shares purchased in Q4 2018 took place in the 1st week
of January.

With respect to our current business outlook, we are not making any changes to our full year 2019
guidance. In Q2 of 2019, we expect revenue to be similar to Q1 and improve materially in the third and
fourth quarter based on our strong pipeline, which is in late stages.

In closing, we have a solid start to 2019. We are pleased with our results as we work to drive revenue and
EBITDA growth going forward.
That concludes our formal comments. Operator, with that, please open the queue for questions.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 499   7
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  503 of                                  894 PageID 877



Question and Answer
Operator
[Operator Instructions] Your first question today comes from Dan Dolev from Nomura.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
I've got actually 3 quick questions. I hope that's okay. Can you give us the impact of M&A, the exact
impact of M&A in the quarter?
James G. Reynolds
Chief Financial Officer
So thanks for the question. With respect to the impact of M&A, you look at our ITPS, if you exclude the
contracts, low-margin contracts we exited during the year, offset by the acquisition we did in the spring,
our organic growth rate was approximately 3%.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
Right, but that's excluding the margin, the low-margin contract, right, that you...
James G. Reynolds
Chief Financial Officer
That is correct.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
Got it. And did Asterion was at, what, like $16 million? Or less than or more than that in terms of
contribution?
James G. Reynolds
Chief Financial Officer
We didn't give out specific numbers for Asterion, but it was approximately in that range.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
Got it. And if you look at sort of the 3 segments, actually, like both ITPS and health care sort of fair to
roughly in line with our expectations. I feel like the legal segment was somewhat below we were expecting
some positive growth this quarter. So what was driving that? And when can we expect positive growth
from that segment?
Ronald Clark Cogburn
Chief Executive Officer
Yes, thanks. Within the legal state, our segment, the revenue was really project-based and lumpy. We had
some great cases in the end of -- in 2018, that finished up midyear related to notifications, and we just
haven't seen the scale. We still have a large number of cases hitting singles and doubles in revenue, but
there have not been the large cases we've seen historically. So while we're a little disappointed, we think
that given the pipeline, there's opportunity for growth of the second half of the year.
Operator
Your next question comes from Joseph Foresi with Cantor Fitzgerald.

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 500   8
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  504 of                                  894 PageID 878


Drew Kootman
Cantor Fitzgerald & Co., Research Division
This is Drew Kootman on for Joe. You guys mentioned the pipeline remains strong. I was just curious, are
you seeing an increase in the pipeline due to Digital Now? Or maybe you could just touch on how Digital
Now is sort of changing the pipeline? Or what you're seeing through that?
Ronald Clark Cogburn
Chief Executive Officer
Drew, that's the right question, and that is the conclusion. I think I've mentioned last quarter the growth
in our pipeline year-over-year is almost double what we have seen previously before all opportunities
related to Digital Now. And as we move forward, we're beginning to see a pickup in the interest in
SmartOffice. And so all of these have come together from an enterprise level with the pursuit that we've
created with our strategic dealing teams now, I think that's part of the other reason we've seen our
pipeline grow. So we're very excited to see how that plays out because we believe we have a higher
opportunity or a better opportunity for a higher conversion rate of that pipeline.
Drew Kootman
Cantor Fitzgerald & Co., Research Division
Okay. And then I saw the little slide in Exela regarding the synergies, but I was wondering, could you
update us on some of the synergies and what you expect moving forward and the timeframe around that?
James G. Reynolds
Chief Financial Officer
Yes, so within our fact sheet, we lay out the savings. They're approximately $56.4 million primarily in
head count. We -- when we look at 2019, we feel very good that a majority of these will be taken in our
results in this year and we'll have a ramp up. But we are going to be cautious because it does cost cash to
implement some of these savings. So we're going to be very prudent.
Drew Kootman
Cantor Fitzgerald & Co., Research Division
Okay. And then 1 more if I could just sneak it in on health care. Looks like health care actually had decent
growth, especially compared to last year. I was wondering if you could just touch on if you expect that
moving forward or what your thoughts are around the health care segment.
James G. Reynolds
Chief Financial Officer
Sure. With the health care, we're excited, we closed on a small health care asset at the end of the year.
It gave us a great partnership moving forward that we will continue to leverage. So we feel really positive
about where we are on a go-forward basis in health care.
Operator
Your next question comes from Brian Essex with Morgan Stanley.
Brian Lee Essex
Morgan Stanley, Research Division
I was wondering if maybe you could talk a little bit about some of the relationships with existing
customers. I know that recently you guys had, in particular, a pretty large lockbox win with a big bank.
How much new business are you able to penetrate existing customers with? And how much of that pipeline
does that account for within your visibility for the year?
Ronald Clark Cogburn
Chief Executive Officer


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 501   9
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  505 of                                  894 PageID 879


So Brian, this is Ron. I mean, that's a good question. Let me help clarify that, the conversation around
that big bank. So this is our Digital Now strategy, and so there's multiple lines of service. Certainly, there
is remittance processing involved with this. But the longer this customer has our technology platforms in
place, the more services we'll begin to roll out through that customer. So when you think about how we've
grown historically, it has been through our existing customer base, and it has to do with the ability to land
and expand. So this bank was a great customer example. They had been a customer for almost 10 years.
We did a handful of services for them. That gave us the opportunity because they trust us to be able to
go in and present a more complex and more integrated type of offering that would reach throughout their
entire organization. So as we sit here today, I think we mentioned last time, they liked it so much, they
increased the term of the contract and as well as the fund. So when we look at our pipeline, which is the
question, we see lots of opportunities like this that are similar where we've had a great relationship with
a large existing customer. They have now allowed us to come in and propose to them a more integrated
solution that uses all of the layers of our technology. We call it our 7-layer stack. If they say yes to the
seventh layer, they're going to be fully integrated with us and our technology and our services and our
solutions. So that's really sort of a foundational strategy we're using.
Brian Lee Essex
Morgan Stanley, Research Division
Okay. And then maybe just a little bit on the seasonality. And I think you pointed to a little bit of softness
in the quarter with a better looking kind of pipeline at the end of the year. But I think 3Q, I think from
prior conversations, tends to be a seasonally softer quarter. Do you think some of these volumes kind
of pushes in to the back half of the year? And I guess how do we get comfortable or how do we have
confidence in that, that's actually going to pull through?
Ronald Clark Cogburn
Chief Executive Officer
Good question. This year, we closed $116.5 million in ACV. We're ramped up $60 million by the end of Q1.
And although there's some softness we see in Q3, typically due to Europe, a lot of the revenue is more
back-end loaded, but are pretty confident in the back half of the year seeing material growth.
Brian Lee Essex
Morgan Stanley, Research Division
Okay. And then maybe just a quick one for Jim, I mean, you mentioned headcount-related drag on
working capital. I mean, how do I get a sense that -- I see it on the cash flow statement, not really
apparent on the balance sheet, how do I wrap my head around, it looks like about $15 million, I guess,
that compared -- lower compared to last year on a payables and accrued liabilities? Where does that kind
of flow through? And how do we think about that kind of reversing out in the remainder of the year?
James G. Reynolds
Chief Financial Officer
Sure. We ramped up these large projects at the beginning of this quarter towards the mid, so we did have
a fair amount of AR drag with these larger contracts. Obviously, we're paying payroll, which impacts the
overall cash balance. But this starts to reverse. Typically, our working capital comes back in the second
quarter. We do, right then, we have a little bit of a drag in the third quarter related to our bond payment,
our interest payment, and then it comes back at the back end of the year.
Operator
[Operator Instructions] The next question comes from David Phipps with Citigroup.
David Lawrence Phipps
Citigroup Inc, Research Division
So when we look at the sequential progress, will be about flat quarter-to-quarter, and how would you
expect some of the different businesses to perform? Do we expect -- is there anything big or small change

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 502   10
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  506 of                                  894 PageID 880


from the litigation side of the business? Or is it that things kind of flattening out in general over the 2 --
over the 3 sectors?
James G. Reynolds
Chief Financial Officer
So we don't give specific guidance by segment, but if you look historically, we've seen growth within our
ITPS. And then we feel really good about how we're positioned within health care this year. Within our
legal, it gets a little lumpy from quarter-to-quarter. We've kind of been ramping down slightly from a
revenue perspective. We think this is at least the baseline and hope to grow from here as the pipeline
converts within our legal group.
David Lawrence Phipps
Citigroup Inc, Research Division
Okay. And then if we look at some of the margin progression, you've made some nice margin progression
in the past 5 quarters. And would you expect to continue to make margin progression in the June quarter
even though revenues will be roughly flat?
James G. Reynolds
Chief Financial Officer
So we don't give out specific quarterly guidance, but what I would tell you is, as the saving initiatives flow
through the P&L, a majority of those run through our cost of goods sold. As we put our technology in and
take out people and headcount, you'll start to see the gross margin turn, which we expect.
David Lawrence Phipps
Citigroup Inc, Research Division
Okay. Because you added about 1,000 employees during the quarter so that would suggest that you're set
up for new business or you're going to have a little bit of extra costs. Maybe you can talk through that a
little bit because if we're flat but we have more cost to more employees, it seems like that you're going to
have little bit of margin pressure unless you have some cost savings to offset that.
James G. Reynolds
Chief Financial Officer
Yes, absolutely. We've added, like Ron said, about 929 employees which almost all in the production in the
cost area. And as we ramp these contracts, our revenue hits steady state and we put in our technology
and start to see the benefit in margin expansion. So we're well underway with respect to these contracts.
David Lawrence Phipps
Citigroup Inc, Research Division
Okay. And then finally, on the M&A outlook, how's the pipeline look for Exela right now?
James G. Reynolds
Chief Financial Officer
So as we said at the end of Q4 as part of our guidance, we're not anticipating any acquisitions. There's
always a pipeline for them, but we're really going to focus this year on deleveraging.
Operator
Your next question comes from Eric Bourassa with Jefferies.
Todd Cranston Morgan
Jefferies LLC, Fixed Income Research
This is actually Todd Morgan. Two things. Number one, people talked a little bit about the legal division,
and you've mentioned that it's lumpy. How kind of integrated is that business in with the rest of the
company? How important is it to the overall kind of growth story of the company? And are there other
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 503   11
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  507 of                                  894 PageID 881


options you might consider again as a kind of the first question. And then the second question, I was
hoping you could talk a little bit more about restructuring and optimization costs that you have here. I
mean they've been persistently high. I guess you've defined those as being the salary and benefits for
folks that are -- at this part of that optimization process, but is there any -- can you give us any kind of
understanding of what kinds of people those are, what those kinds of expenses are and how the those
might trend as we look forward?
Ronald Clark Cogburn
Chief Executive Officer
Sure. Good questions. With respect to our legal segment, we've gone and we view significant opportunity.
When we brought in Enterprise Solutions into the mix, they have a fair amount of business with legal, law
firms, et cetera, that are being included within our ITPS. So we see an opportunity to expand our legal
services with that relationship. Although it's not completely integrated from a facility location, it's still
somewhat separate. We view it as there's a significant revenue synergy or opportunity by leveraging those
relationships. In addition, what I would tell you, in addition, we've hired a new individual that's responsible
to help us drive our legal business and we're excited about having him on board.

I think the second question related to the optimization and restructuring. Optimization and restructuring
charges are primarily headcount-related charges. As we transition for a more managed analog-type
solution to a digital solution, we need time, and we have people doing non -- probably not-as-productive
services. And as you put in the technology, you start to have the ability to take out headcount. In addition,
in a lot of these clients, there's third-party technology that's being used. And part of Exela's suite and
putting in our technology, we're able to reduce the overall cost to perform that services. So if you look
at optimization, we feel good as we have some of these large projects, it will take us a little time to work
through, but we expect optimization to trend down over the quarters.
Operator
We have one last question from [ Matthew Sanchaefer ] with Matrix Financial.

Sorry, I have been advised this concludes our question-and-answer session. I would like to turn the
conference back over to Ron Cogburn for any closing remarks.
Ronald Clark Cogburn
Chief Executive Officer
Yes, thanks, everyone, for joining today. We look forward to speaking with you again over the next
quarter, and we always extend an invitation to any of the shareholders and analysts to come by and visit
with us at our technology centers, our innovation centers. They're in the New York area, Dallas, London,
Amsterdam and, of course, in Los Angeles. Thanks, everyone, and goodbye.
Operator
The conference has now concluded. Thank you for attending today's presentation. You may now
disconnect.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 504   12
EXELACase
      TECHNOLOGIES,   INC. FQ1
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | MAY
                                               10/12/20   09, 2019
                                                        Page  508 of                                     894 PageID 882


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 505      13
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 509 of 894 PageID 883




                        Exhibit 11




                                                                        App. 506
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 510 of 894 PageID 884
 Table of Contents



                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                                         WASHINGTON, D.C. 20549

                                                              FORM 10‑Q
 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                              For the quarterly period ended March 31, 2019
                                                                       Or
 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                     For the transition period from to
                                                    Commission file number: 001‑36788

                                      EXELA TECHNOLOGIES, INC.
                                             (Exact Name of Registrant as Specified in its Charter)

                               Delaware                                                       47‑1347291
                    (State of or other Jurisdiction                                         (I.R.S. Employer
                     Incorporation or Organization)                                        Identification No.)
                        2701 E. Grauwyler Rd.
                               Irving, TX                                                        75061
                   (Address of Principal Executive                                             (Zip Code)
                                 Offices)
                                  Registrant's Telephone Number, Including Area Code: (844) 935-2832
 Securities Registered Pursuant to Section 12(b) of the Act:
                       Title of Each Class                        Trading Symbol          Name of Each Exchange on Which Registered
          Common Stock, Par Value $0.0001 per share                  XELA                       The Nasdaq Stock Market LLC
 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
 Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
 and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐
 Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted
 pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the
 registrant was required to submit such files). Yes ☒ No
 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
 company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting
 company” and “emerging growth company” in Rule 12b-2 of the Exchange Act.
               Large Accelerated Filer ☐                           Accelerated Filer ☒
               Non-Accelerated Filer ☐                             Smaller Reporting Company ☒
                                                                   Emerging Growth Company ☐
 If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
 complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b‑2 of the Exchange Act). Yes ☐ No ☒
 As of May 8, 2019 the registrant had 150,142,955 shares of Common Stock outstanding.



          Table of Contents




                                                                                                                                      App. 507
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                  Page 511 of 894 PageID 885
      Table of Contents



                                                  Exela Technologies, Inc.

                                                        Form 10-Q

                                       For the quarterly period ended March 31, 2019

                                                  TABLE OF CONTENTS

                                            PART I—FINANCIAL INFORMATION
      Item 1. Financial Statements
      Condensed Consolidated Financial Statements
      Condensed Consolidated Balance Sheets as of March 31, 2019 and December 31, 2018                                 1
      Condensed Consolidated Statements of Operations for the three months ended March 31, 2019 and 2018               2
      Condensed Consolidated Statements of Comprehensive Loss for the three months ended March31, 2019 and 2018        3
      Condensed Consolidated Statements of Stockholders’ Deficit for the three months ended March 31, 2019 and 2018    4
      Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2019 and 2018               5
      Notes to the Condensed Consolidated Financial Statements                                                         6
      Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                   26
      Item 3. Quantitative and Qualitative Disclosures about Market Risk                                              35
      Item 4. Internal Controls and Procedures                                                                        36
                                             PART II — OTHER INFORMATION
      Item 1. Legal Proceedings                                                                                       36
      Item 1A. Risk Factors                                                                                           37
      Item 2. Unregistered Sales of Equity Securities and Use of Proceeds                                             37
      Item 3. Defaults Upon Senior Securities                                                                         37
      Item 4. Mine Safety Disclosures                                                                                 37
      Item 5. Other Information                                                                                       38
      Item 6. Exhibits                                                                                                38


      Table of Contents




                                                                                                                       App. 508
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 512 of 894 PageID 886
      Table of Contents



                                             Exela Technologies, Inc. and Subsidiaries
                                             Condensed Consolidated Balance Sheets
                                          As of March 31, 2019 and December 31, 2018
                            (in thousands of United States dollars except share and per share amounts)

                                                                                                        March 31,       December 31,
                                                                                                          2019              2018
      Assets
      Current assets
      Cash and cash equivalents                                                                         $      8,262    $     25,615
      Restricted cash                                                                                          4,998          18,239
      Accounts receivable, net of allowance for doubtful accounts of $5,913 and $4,359 respectively          278,064         270,812
      Inventories, net                                                                                        16,321          16,220
      Prepaid expenses and other current assets                                                               25,330          25,015
      Total current assets                                                                                   332,975         355,901
      Property, plant and equipment, net of accumulated depreciation of $163,199 and $154,060
      respectively                                                                                          129,621           132,986
      Operating lease right-of-use asset, net                                                               100,727                —
      Goodwill                                                                                              708,285           708,258
      Intangible assets, net                                                                                397,412           407,021
      Deferred income tax assets                                                                             16,202            16,225
      Other noncurrent assets                                                                                17,667            19,391
      Total assets                                                                                      $ 1,702,889     $   1,639,782
      Liabilities and Stockholders' Equity (Deficit)
      Liabilities
      Current liabilities
      Accounts payable                                                                                  $      90,924   $      99,853
      Related party payables                                                                                    6,184           7,735
      Income tax payable                                                                                        4,898           1,996
      Accrued liabilities                                                                                      63,138          66,008
      Accrued compensation and benefits                                                                        57,961          54,583
      Accrued interest                                                                                         23,928          49,071
      Customer deposits                                                                                        28,410          34,235
      Deferred revenue                                                                                         19,966          16,504
      Obligation for claim payment                                                                             46,063          56,002
      Current portion of finance lease obligations                                                             15,961          17,498
      Current portion of operating lease obligations                                                           27,368              —
      Current portion of long-term debt                                                                        32,821          29,237
      Total current liabilities                                                                               417,622         432,722
      Long-term debt, net of current maturities                                                             1,336,152       1,306,423
      Finance lease obligations, net of current portion                                                        27,231          26,738
      Pension liability                                                                                        25,514          25,269
      Deferred income tax liabilities                                                                          12,439          11,212
      Long-term income tax liability                                                                            3,158           3,024
      Operating lease right-of-use liability, net of current portion                                           78,290              —
      Other long-term liabilities                                                                               6,747          15,400
      Total liabilities                                                                                     1,907,153       1,820,788
      Commitment and Contingencies (Note 9)
      Stockholders' equity (deficit)
      Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 152,692,140
      shares issued and 150,142,955 outstanding at March 31, 2019 and December 31, 2018                           15              15
      Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,569,233 shares
      issued and outstanding at March 31, 2019 and December 31, 2018                                               1               1
      Additional paid in capital                                                                             482,018         482,018
      Less: common stock held in treasury, at cost; 2,549,185 shares at March 31, 2019 and December
      31, 2018                                                                                               (10,342)        (10,342)
      Equity-based compensation                                                                               44,529          41,731
      Accumulated deficit                                                                                   (707,787)       (678,563)
      Accumulated other comprehensive loss:
      Foreign currency translation adjustment                                                                (3,173)           (6,565)
      Unrealized pension actuarial losses, net of tax                                                        (9,525)           (9,301)
      Total accumulated other comprehensive loss                                                            (12,698)          (15,866)
      Total stockholders’ deficit                                                                          (204,264)         (181,006)
      Total liabilities and stockholders’ deficit                                                       $ 1,702,889     $   1,639,782
               The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                       1

      Table of Contents




                                                                                                                                    App. 509
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 513 of 894 PageID 887
      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                      Condensed Consolidated Statements of Operations
                                    For the Three Months Ended March 31, 2019 and 2018
                          (in thousands of United States dollars except share and per share amounts)
                                                          (Unaudited)

                                                                                           Three Months Ended March 31,
                                                                                              2019             2018
      Revenue                                                                          $      403,765      $      393,167
      Cost of revenue (exclusive of depreciation and amortization)                            306,882             293,792
      Selling, general and administrative expenses                                              49,949              45,595
      Depreciation and amortization                                                             28,020              38,019
      Related party expense                                                                          994              1,105
      Operating income                                                                          17,920              14,656
      Other expense (income), net:
        Interest expense, net                                                                   38,899              38,017
        Sundry expense (income), net                                                              2,531                  (64)
        Other income, net                                                                         1,677              (3,328)
      Net loss before income taxes                                                             (25,187)            (19,969)
      Income tax (expense) benefit                                                               (4,720)             (4,025)
      Net loss                                                                         $       (29,907) $          (23,994)
        Cumulative dividends for Series A Preferred Stock                                           (914)               (914)
      Net loss attributable to common stockholders                                     $       (30,821) $          (24,908)
      Loss per share:
        Basic and diluted                                                              $           (0.21) $            (0.16)
                The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                2


      Table of Contents




                                                                                                                           App. 510
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 514 of 894 PageID 888
          Table of Contents



                                               Exela Technologies, Inc. and Subsidiaries
                                      Condensed Consolidated Statements of Comprehensive Loss
                                        For the Three Months Ended March 31, 2019 and 2018
                              (in thousands of United States dollars except share and per share amounts)
                                                              (Unaudited)

                                                                                             Three Months Ended March 31,
                                                                                                2019             2018
          Net Loss                                                                       $        (29,907) $         (23,994)
          Other comprehensive income (loss), net of tax
          Foreign currency translation adjustments                                                  3,392               (268)
          Unrealized pension actuarial gains (losses), net of tax                                    (224)              (403)
          Total other comprehensive loss, net of tax                                     $        (26,739) $         (24,665)
                   The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                  3


 Table of Contents




                                                                                                                            App. 511
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                    Page 515 of 894 PageID 889
 Table of Contents



                                                           Exela Technologies, Inc. and Subsidiaries
                                                 Condensed Consolidated Statements of Stockholders’ Deficit
                                                    For the Three Months Ended March 31, 2019 and 2018
                                          (in thousands of United States dollars except share and per share amounts)
                                                                          (Unaudited)
                                                                                                                  Accumulated Other
                                                                                                                  Comprehensive Loss
                                                                                                                            Unrealized
                                                                                                                  Foreign    Pension
                                                                                                                  Currency Actuarial                 Total
                                  Common Stock            Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                          Paid in
                                 Shares       Amount      Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit     Deficit
 Balances at January 1,
 2018                          150,529,151    $    15   6,194,233     $       1   49,300 $ (249) $ 482,018   $    34,085 $     (194) $ (11,054) $     (514,628) $     (10,006)
 Implementation of ASU
 2014-09 (Note 2)                                                                                                                                       (1,419)        (1,419)
 Net loss January 1 to
 March 31, 2018                          —         —             —            —       —       —         —             —          —           —         (23,994)       (23,994)
 Equity-based
 compensation                            —         —             —            —       —       —         —            959         —           —             —             959
 Foreign currency
 translation adjustment                  —         —             —            —       —       —         —             —        (268)         —             —             (268)
 Net realized pension
 actuarial gains, net of tax             —         —             —            —       —       —         —             —          —         (403)           —             (403)
 Preferred shares converted
 to common                       1,986,767         —    (1,625,000)           —       —       —         —             —          —           —             —              —
 Balances at March 31,
 2018                          152,515,918    $    15   4,569,233             1   49,300 $ (249) $ 482,018   $    35,044 $     (462) $ (11,457) $ (540,041) $  (35,131)
                                                                                                                           Accumulated Other
                                                                                                                           Comprehensive Loss
                                                                                                                                     Unrealized
                                                                                                                           Foreign    Pension
                                                                                                                           Currency Actuarial                 Total
                                Common Stock            Preferred Stock            Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                                   Paid in
                                Shares       Amount     Shares   Amount           Shares Amount Capital Compensation Adjustment net of tax        Deficit     Deficit
 Balances at January 1,
 2019                        150,142,955 $        15 4,569,233 $          1 2,549,185 $(10,342) $ 482,018 $        41,731 $   (6,565) $   (9,301) $   (678,563) $    (181,006)
 Implementation of ASU
 2016-02 (Note 4)                     —           —          —            —           —          —       —            —          —           —            683            683
 Net loss January 1 to
 March 31, 2019                       —           —          —            —           —          —       —            —          —           —         (29,907)       (29,907)
 Equity-based
 compensation                         —           —          —            —           —          —       —          2,798        —           —             —           2,798
 Foreign currency
 translation adjustment               —           —          —            —           —          —       —            —        3,392         —             —           3,392
 Net realized pension
 actuarial gains, net of tax          —           —          —            —           —          —       —            —          —         (224)           —             (224)
 Balances at March 31,
 2019                        150,142,955 $        15 4,569,233 $          1 2,549,185 $(10,342) $ 482,018 $        44,529 $   (3,173) $   (9,525) $   (707,787) $    (204,264)
                           The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                                             4


   Table of Contents




                                                                                                                                                                  App. 512
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                          Page 516 of 894 PageID 890
 Table of Contents



                                                            Exela Technologies, Inc. and Subsidiaries
                                                       Condensed Consolidated Statement of Cash Flows
                                                     For the Three Months Ended March 31, 2019 and 2018
                                           (in thousands of United States dollars except share and per share amounts)
                                                                           (Unaudited)

                                                                                                                        Three Months Ended March 31,
                                                                                                                         2019                2018
 Cash flows from operating activities
 Net loss                                                                                                         $         (29,907)     $       (23,994)
 Adjustments to reconcile net loss
   Depreciation and amortization                                                                                             28,020              38,019
   Original issue discount and debt issuance cost amortization                                                                2,852                2,595
   Provision for doubtful accounts                                                                                              800                  481
   Deferred income tax provision                                                                                              1,076                  835
   Share-based compensation expense                                                                                           2,798                  959
   Foreign currency remeasurement                                                                                                35                 (323)
   Loss on sale of assets                                                                                                         9                  253
   Fair value adjustment for interest rate swap                                                                               1,677               (3,328)
   Change in operating assets and liabilities, net of effect from acquisitions
     Accounts receivable                                                                                                     (8,742)             (10,876)
     Prepaid expenses and other assets                                                                                         (632)              (5,567)
     Accounts payable and accrued liabilities                                                                               (33,574)             (18,864)
     Related party payables                                                                                                  (1,551)                (273)
        Net cash used in operating activities                                                                               (37,139)             (20,083)
 Cash flows from investing activities
 Purchase of property, plant and equipment                                                                                   (5,572)              (5,957)
 Additions to internally developed software                                                                                  (1,879)              (1,092)
 Additions to outsourcing contract costs                                                                                     (5,561)              (1,596)
 Proceeds from sale of assets                                                                                                     7                    2
        Net cash used in investing activities                                                                               (13,005)              (8,643)
 Cash flows from financing activities
 Repurchases of common stock                                                                                                  (2,872)                  —
 Proceeds from financing obligation                                                                                              566                1,863
 Cash paid for equity issue costs                                                                                                  —               (7,500)
 Net borrowings under factoring agreement                                                                                      1,118                   —
 Borrowings from revolver and swing-line loan                                                                                51,000               25,000
 Repayments from revolver and swing-line loan                                                                               (21,000)             (25,000)
 Principal payments on finance lease obligations                                                                              (5,077)              (4,803)
 Principal payments on long-term obligations                                                                                  (4,153)              (2,947)
        Net cash provided by (used in) financing activities                                                                  19,582              (13,387)
 Effect of exchange rates on cash                                                                                                 (32)                 55
        Net decrease in cash and cash equivalents                                                                           (30,594)             (42,058)
 Cash, restricted cash, and cash equivalents
 Beginning of period                                                                                                         43,854              81,489
 End of period                                                                                                    $          13,260      $       39,431
 Supplemental cash flow data:
 Income tax payments, net of refunds received                                                                     $           1,356      $        1,053
 Interest paid                                                                                                               60,573              66,192
 Noncash investing and financing activities:
 Assets acquired through right-of-use arrangements                                                                            4,097               4,432
 Accrued capital expenditures                                                                                                   809               1,101
                                                                 Note: Amounts may not foot due to rounding.

                          The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                                     5


             Table of Contents




                                                                                                                                             App. 513
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 517 of 894 PageID 891
      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                  Notes to the Condensed Consolidated Financial Statements
             (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                          (Unaudited)

      1. General

      These condensed consolidated financial statements should be read in conjunction with the notes to the
      consolidated financial statements as of and for the year ended December 31, 2018 included in the Exela Technologies,
      Inc. (the "Company," "Exela," "we," "our" or "us") annual report on Form 10-K for such period (the “2018 Form 10-
      K”).

      The accompanying condensed consolidated financial statements have been prepared using accounting principles
      generally accepted in the United States of America ("GAAP") and with the instructions to Form 10-Q and Rule 10-01
      of Securities and Exchange Commission ("SEC") Regulation S-X as they apply to interim financial information.
      Accordingly, they do not include all of the information and notes required by GAAP for complete financial
      statements. These accounting principles require us to use estimates and assumptions that impact the reported
      amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Actual
      results may differ from our estimates.

      The condensed consolidated financial statements are unaudited, but in our opinion include all adjustments
      (consisting of normal recurring adjustments) necessary for a fair statement of the results for the interim period. The
      interim financial results are not necessarily indicative of results that may be expected for any other interim period or
      the fiscal year.

      Net Loss per Share

      Earnings per share ("EPS") is computed by dividing net loss available to holders of the Company's common stock,
      par value $0.0001 per share (“Common Stock”) by the weighted average number of shares of Common Stock
      outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
      the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or
      converted into Common Stock, using the more dilutive of the two-class method or if-converted method in periods of
      earnings. The two-class method is an earnings allocation method that determines earnings per share for Common
      Stock and participating securities. As the Company experienced net losses for the periods presented, the impact of
      the Company’s Series A Convertible Preferred Stock (“Series A Preferred Stock”) was calculated based on the if-
      converted method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their effect is anti-
      dilutive.

      For the three months ended March 31, 2019 outstanding shares of the Series A Preferred Stock, if converted would
      have resulted in an additional 5,586,344 shares of Common Stock outstanding, but were not included in the
      computation of diluted loss per share as their effects were anti-dilutive.

      The Company was originally incorporated July 12, 2017 as a special purpose acquisition company under the name
      Quinpario Acquisition Corp 2 (“Quinpario”). The Company has not included the effect of 35,000,000 warrants sold in
      the Quinpario Initial Public Offering (“IPO”) in the calculation of net income (loss) per share. Warrants are considered
      anti-dilutive and excluded when the exercise price exceeds the average market value of the Company’s Common
      Stock price during the applicable period.

                                                                                            Three Months Ended March 31,
                                                                                             2019                2018
      Net loss attributable to common stockholders (A)                                $           (30,821)   $          (24,908)
      Weighted average common shares outstanding - basic and diluted (B)                     150,142,955            152,140,117
      Loss Per Share:
      Basic and diluted (A/B)                                                         $             (0.21)   $             (0.16)


                                                                  6


      Table of Contents




                                                                                                                                 App. 514
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 518 of 894 PageID 892
      Table of Contents



      2. New Accounting Pronouncements

      Recently Adopted Accounting Pronouncements

      Effective January 1, 2019, the Company adopted Accounting Standards Update (“ASU”) no. 2016-02, Leases (ASC
      842). This ASU increases transparency and comparability among organizations by recognizing lease assets and
      lease liabilities on the balance sheet and disclosing key information about leasing arrangements. The Company
      adopted this guidance effective January 1, 2019, under the modified retrospective transition method provided by
      ASU 2018-11 with the following practical expedients below:

          ·    Not to record the leases with an initial term of 12 months on the balance sheet; and

          ·    Not to reassess the (1) definition of a lease, (2) lease classification, and (3) initial direct costs for existing
               leases during transition.

      The adoption had a material impact on the Company's unaudited consolidated balance sheets, but did not have a
      material impact on the Company's unaudited consolidated income statements and unaudited consolidated statements
      of cash flows. The most significant impact was the recognition of right-of-use assets and lease liabilities for
      operating leases, while the Company's accounting for finance leases remained substantially unchanged. See Note 4
      for relevant disclosures.

      Effective January 1, 2019 the Company adopted ASU no. 2017-11, Earnings Per Share (Topic 260), Distinguishing
      Liabilities from Equity (Topic 480) and Derivatives and Hedging (Topic 815): I. Accounting for Certain Financial
      Instruments with Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily Redeemable
      Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
      Interests with a Scope Exception. Part I of this ASU addresses the complexity of accounting for certain financial
      instruments with down round features. Down round features are features of certain equity-linked instruments (or
      embedded features) that result in the strike price being reduced on the basis of the pricing of future equity offerings.
      Current accounting guidance creates cost and complexity for entities that issue financial instruments (such as
      warrants and convertible instruments) with down round features that require fair value measurement of the entire
      instrument or conversion option. Part II of this ASU addresses the difficulty of navigating Topic 480, Distinguishing
      Liabilities from Equity, because of the existence of extensive pending content in the FASB Accounting Standards
      Codification. This pending content is the result of the indefinite deferral of accounting requirements about
      mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable
      noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. The adoption
      had no impact on the Company's financial position, results of operations, and cash flows for the quarter ended
      March 31, 2019.

      Effective January 1, 2019 the Company adopted ASU no. 2017-12, Derivatives and Hedging (Topic 815); Targeted
      Improvements to Accounting for Hedging Activities. The amendments in this ASU better align the risk management
      activities and financial reporting for these hedging relationships through changes to both the designation and
      measurement guidance for qualifying hedging relationships and presentation of hedge results. The adoption had no
      impact on the Company's financial position, results of operations, and cash flows for the quarter ended March 31,
      2019.

      Effective January 1, 2019 the Company adopted ASU no. 2018-02, Income Statement—Reporting Comprehensive
      Income (Topic 220): Reclassification of Certain Tax Effects from Accumulated Other Comprehensive Income. The
      amendments in this ASU address a narrow-scope financial reporting issue related to the tax effects that may become
      “stranded” in accumulated other comprehensive income (“AOCI”) as a result of the Tax Cuts and Jobs Act
      (“TCJA”). An entity may elect to reclassify the income tax effects of the TCJA on items within AOCI to retained
      earnings. The adoption had no impact on the Company's financial position, results of operations, and cash flows for
      the quarter ended March 31, 2019.

      Effective January 1, 2019 the Company adopted ASU no. 2018-07, Compensation—Stock Compensation (Topic
      718): Improvements to Nonemployee Share-Based Payment Accounting to amend the accounting for share-based
      payment awards issued to nonemployees. Under the revised guidance, the accounting for awards issued to
      nonemployees will be similar to the model for employee awards, except the ASU allows an entity to elect on an
      award-by-award basis to use


                                                                  7


      Table of Contents




                                                                                                                                App. 515
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 519 of 894 PageID 893
      Table of Contents



      the contractual term as the expected term assumption in the option pricing model, and the cost of the grant is
      recognized in the same period(s) and in the same manner as if the grantor had paid cash. The adoption had no impact
      on the Company's financial position, results of operations, and cash flows for the quarter ended March 31, 2019.

      Recently Issued Accounting Pronouncements

      In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments – Credit Losses (Topic 326): Measurement
      of Credit Losses on Financial Instruments, to replace the incurred loss impairment methodology under current GAAP
      with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable
      and supportable information to inform credit loss estimates. The Company will be required to use a forward-looking
      expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating to
      available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a
      reduction in the amortized cost basis of the securities. The standard will be effective for fiscal years beginning after
      December 15, 2019, and interim periods within those fiscal years. Adoption of the standard will be applied using a
      modified retrospective approach through a cumulative-effect adjustment to retained earnings as of the effective date.
      The Company is currently in the early stages of evaluating the impact that adopting this standard will have on the
      consolidated financial statements.

      In August 2018, the FASB issued ASU no. 2018-13, Fair Value Measurement (Topic 820); which changes the fair
      value measurement disclosure requirements of ASC 820. The amendments in this ASU are the result of a broader
      disclosure project called FASB Concepts Statement, Conceptual Framework for Financial Reporting. The FASB used
      the guidance in the Concepts Statement to improve the effectiveness of ASC 820’s disclosure requirements. The
      objective of the disclosure requirements in this subtopic is to provide users of financial statements with information
      about assets and liabilities measured at fair value in the statement of financial position or disclosed in the notes to
      financial statements. The ASU includes but is not limited to the valuation techniques and inputs that a reporting
      entity uses to arrive at its measures of fair value, including judgments and assumptions that the entity makes, the
      uncertainty in the fair value measurements as of the reporting date, and how changes in fair value measurements
      affect an entity’s performance and cash flows. The ASU is effective for all entities for fiscal years beginning after
      December 15, 2019, including interim periods therein. Early adoption is permitted for any eliminated or modified
      disclosures upon issuance of this ASU.

      In August 2018, the FASB issued ASU no. 2018-15, Intangibles, Goodwill, and Other - Internal Use Software
      (Subtopic 350-40): Customer's accounting for implementation costs incurred in a Cloud Computing Arrangement
      that is a service contract. The amendments align the requirements for capitalizing implementation costs incurred in a
      hosting arrangement that is a service contract with the requirements for capitalizing implementation costs incurred to
      develop or obtain internal-use software (and hosting arrangements that include an internal-use software license).
      Accordingly, the amendments require an entity (customer) in a hosting arrangement that is a service contract to
      follow the guidance in Subtopic 350-40 to determine which implementation costs to capitalize as an asset related to
      the service contract and which costs to expense. The amendments also require the entity (customer) to expense the
      capitalized implementation costs of a hosting arrangement that is a service contract over the term of the hosting
      arrangement, which includes reasonably certain renewals. The guidance is effective for fiscal years beginning after
      December 15, 2019, and interim periods within those fiscal years. The Company is currently in the early stages of
      evaluating the impact that adopting this standard will have on the consolidated financial statements.
      3. Significant Accounting Policies

      The information presented below supplements the Significant Accounting Policies information presented in our 2018
      Form 10-K, including Revenue Recognition for the adoption of ASC 606, which became effective January 1, 2018. See
      our 2018 Form 10-K for a description of our significant accounting policies in effect prior to the adoption of the new
      accounting standard.


                                                                 8

      Table of Contents




                                                                                                                                App. 516
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 520 of 894 PageID 894
      Table of Contents



      Revenue Recognition

      We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to transfer
      a distinct good or service to the customer, and is the unit of account in ASC 606. Revenue is measured as the amount
      of consideration we expect to receive in exchange for transferring goods or providing services. The contract
      transaction price is allocated to each distinct performance obligation and recognized as revenue when, or as, the
      performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
      primarily related to the provision of business and transaction processing services within each of our segments. We
      do not have any significant extended payment terms, as payment is received shortly after goods are delivered or
      services are provided.

               Nature of Services

      Our primary performance obligations are to stand ready to provide various forms of business processing services,
      consisting of a series of distinct services that are substantially the same and have the same pattern of transfer over
      time, and accordingly are combined into a single performance obligation. Our promise to our customers is typically to
      perform an unknown or unspecified quantity of tasks and the consideration received is contingent upon the
      customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price is
      variable. We allocate the variable fees to the single performance obligation charged to the distinct service period in
      which we have the contractual right to bill under the contract.

               Disaggregation of Revenues

      The following tables disaggregate revenue from contracts by geographic region and by segment for the three
      months ended March 31, 2019 and March 31, 2018:

                                                             Three Months Ended March 31,
                                                      2019                                      2018
                                        ITPS           HS               LLPS        ITPS          HS        LLPS
                 United States $ 250,908          $   61,343    $       17,842   $ 269,939    $ 58,632    $ 22,598
                 Europe             66,678                —                 —       35,283          —           —
                 Other               6,994                —                 —        6,715          —           —
                 Total           $ 324,580        $   61,343    $       17,842   $ 311,937    $ 58,632    $ 22,598
               Contract Balances

      The following table presents contract assets and contract liabilities recognized at March 31, 2019 and December 31,
      2018:

                                                                                                         December
                                                                                           March 31,        31,
                                                                                            2019           2018
                  Accounts receivable, net                                           $ 278,064 $ 270,812
                  Deferred revenues                                                        20,322       16,940
                  Costs to obtain and fulfill a contract                                   21,964       18,624
                  Customer deposits                                                        28,410       34,235
      Accounts receivable, net includes $43.1 million and $39.5 million as of March 31, 2019 and December 31, 2018,
      respectively, representing amounts not billed to customers. We have accrued the unbilled receivables for work
      performed in accordance with the terms of contracts with customers.

      Deferred revenues relate to payments received in advance of performance under a contract. A significant portion of
      this balance relates to maintenance contracts or other service contracts where we received payments for upfront
      conversions or implementation activities which do not transfer a service to the customer but rather are used in
      fulfilling the related performance obligations that transfer over time. The advance consideration received from
      customers is deferred over the


                                                                    9


      Table of Contents




                                                                                                                               App. 517
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 521 of 894 PageID 895
      Table of Contents



      contract term. We recognized revenue of $6.4 million during the three months ended March 31, 2019 that had been
      deferred as of December 31, 2018.

      Costs incurred to obtain and fulfill contracts are deferred and expensed on a straight-line basis over the estimated
      benefit period. We recognized $2.2 million of amortization for these costs in the first three months of 2019 within
      depreciation and amortization expense. These costs represent incremental external costs or certain specific internal
      costs that are directly related to the contract acquisition or transition activities and can be separated into two
      principal categories: contract commissions and transition/set-up costs. Examples of such capitalized costs include
      hourly labor and related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we
      recognize the incremental costs of obtaining contracts as an expense when incurred if the amortization period would
      have been one year or less. These costs are included in Selling, general and administrative expenses. The effect of
      applying this practical expedient was not material.

      Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the
      amounts recorded as of December 31, 2018 were used to pay for postage with the corresponding postage revenue
      being recognized during the three months ended March 31, 2019.

               Performance Obligations

      At the inception of each contract, we assess the goods and services promised in our contracts and identify each
      distinct performance obligation. The majority of our contracts have a single performance obligation, as the promise
      to transfer the individual goods or services is not separately identifiable from other promises in the contracts. For the
      majority of our business and transaction processing service contracts, revenues are recognized as services are
      provided based on an appropriate input or output method, typically based on the related labor or transactional
      volumes.

      Certain of our contracts have multiple performance obligations, including contracts that combine software
      implementation services with post-implementation customer support. For contracts with multiple performance
      obligations, we allocate the contract’s transaction price to each performance obligation using our best estimate of the
      standalone selling price of each distinct good or service in the contract. The primary method used to estimate
      standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of
      satisfying a performance obligation and add an appropriate margin for that distinct good or service. We also use the
      adjusted market approach whereby we estimate the price that customers in the market would be willing to pay. In
      assessing whether to allocate variable consideration to a specific part of the contract, we consider the nature of the
      variable payment and whether it relates specifically to its efforts to satisfy a specific part of the contract. Certain of
      our software implementation performance obligations are satisfied at a point in time, typically when customer
      acceptance is obtained.

      When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable
      consideration. The nature of our contracts give rise to variable consideration, including volume discounts, contract
      penalties, and other similar items that generally decrease the transaction price. We estimate these amounts based on
      the expected amount to be provided to customers and reduce revenues recognized. We do not anticipate significant
      changes to our estimates of variable consideration.

      We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included
      in cost of revenue.

               Transaction Price Allocated to the Remaining Performance Obligations

      In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied
      performance obligations for (1) contracts with an original expected length of one year or less, and (2) contracts for
      which variable consideration relates entirely to an unsatisfied performance obligation, which comprise the majority of
      our contracts. We have certain non-cancellable contracts where we receive a fixed monthly fee in exchange for a
      series of


                                                                 10


      Table of Contents




                                                                                                                               App. 518
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 522 of 894 PageID 896
      Table of Contents



      distinct services that are substantially the same and have the same pattern of transfer over time, with the
      corresponding remaining performance obligations as of March 31, 2019 in each of the future periods below:

                                     Estimated Remaining Fixed Consideration for Unsatisfied
                                                    Performance Obligations
                  Remainder of 2019                                                                 $     29,108
                  2020                                                                                    23,170
                  2021                                                                                    14,412
                  2022                                                                                     5,389
                  2023                                                                                     1,785
                  2024 and thereafter                                                                        820
                     Total                                                                          $     74,684
      4. Leases

      The following table summarizes the impact of the changes made to the January 1, 2019 consolidated balance sheet for
      the adoption of the new accounting standard pertaining to leases. The prior periods have not been restated and have
      been reported under the accounting standard in effect for those periods.

                                                                                       Balance at    Impact of     Balance at
                                                                                       December        Lease
                                                                                          31,        Standard      January 1,
                                                                                         2018                         2019
      Total assets                                                                    $1,639,782    $ 102,651      $ 1,742,433
      Total current liabilities                                                          432,722       25,304          458,026
      Total long-term liabilities                                                      1,820,788       79,703        1,900,491
      The increase in total assets and total liabilities at March 31, 2019 from December 31, 2018 was primarily due to the
      impact from the adoption of the new accounting standard pertaining to lease arrangements. See Note 2 for additional
      information on the impact of the adoption of this standard.
      The Company determines if a contract is, or contains, a lease at contract inception. Operating leases are included in
      operating lease right-of-use ("ROU") assets, current portion of operating lease liabilities and operating lease
      liabilities, net of current portion in the Company's unaudited consolidated balance sheets. Finance leases are
      included in property and equipment, current portion of finance lease obligations and finance lease obligations, net of
      current portion in the Company's unaudited consolidated balance sheets.
      ROU assets represent the right to use an underlying asset for the lease term and lease liabilities represent the
      obligation to make lease payments arising from the lease. ROU assets and lease liabilities are recognized at the
      commencement date based on the present value of lease payments over the lease term. In addition, ROU assets
      include initial direct costs incurred by the lessee as well as any lease payments made at or before the commencement
      date, and exclude lease incentives. As most of the Company's leases do not provide an implicit rate, the Company
      uses its incremental borrowing rate based on the information available at the commencement date in determining the
      present value of lease payments. Lease terms include options to extend or terminate the lease when it is reasonably
      certain that the Company will exercise that option. Leases with a term of one year or less are generally not included in
      ROU assets and liabilities.
      Operating lease ROU assets and operating lease liabilities are recorded on the consolidated balance sheet as follows:


                                                                 11

      Table of Contents




                                                                                                                                 App. 519
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 523 of 894 PageID 897
      Table of Contents



                                                                                                                     March 31,
                                                                                                                       2019
      Balance sheet location:
      Operating Lease
       Operating lease right-of-use asset, net                                                                   $      100,727
       Current portion of operating lease obligations                                                                    27,368
       Operating lease right-of-use liability, net of current portion                                                    78,290
      Finance Lease
      Finance lease right-of-use asset, net (included in property, plant and equipment, net)                             17,351
       Current portion of finance lease obligations                                                                      15,961
       Finance lease obligations, net of current portion                                                                 27,231

      As of March 31, 2019, weighted-average remaining lease term of operating leases and finance leases was 4.83 years
      and 3.49 years, respectively. The weighted-average discount rate for operating leases and finance leases was 9.80%
      and 7.85%, respectively.
      The interest on financing lease liabilities for the three months ended March 31, 2019 was $0.8 million. The
      amortization expense on finance lease right-of-use assets for the three months ended March 31, 2019 was $3.4 million.

      The following table summarizes maturities of finance and operating lease liabilities based on lease term as of March
      31, 2019:
                                                                                                   Finance       Operating
                                                                                                   Leases         Leases
           Remainder of 2019                                                                   $        15,199   $  20,636
           2020                                                                                         12,876      25,099
           2021                                                                                         10,119      20,194
           2022                                                                                          4,529      15,763
           2023                                                                                          3,062      11,671
           2024 and thereafter                                                                           4,064      21,253
           Total lease payments                                                                         49,849     114,616
           Less: Imputed interest                                                                        6,657       8,958
           Present value of lease liabilities                                                  $        43,192   $ 105,658

      At December 31, 2018, the Company had the following future minimum payments due under non‐cancelable leases:
                                                                                                       Finance   Operating
                                                                                                       Leases     Leases
           2019                                                                                    $    20,080   $  38,057
           2020                                                                                         11,851      29,346
           2021                                                                                          9,018      22,239
           2022                                                                                          4,169      16,782
           2023                                                                                          2,244      12,302
           2024 and thereafter                                                                           3,617      18,874
           Total minimum lease payments                                                            $    50,979   $ 137,600
           Less: imputed interest                                                                        6,743
           Total net minimum lease payments                                                             44,236
           Less: Current portion of obligations under finance leases                                    17,498
           Long-term portion of obligations under finance leases                                   $    26,738
      Consolidated rental expense for all operating leases was $83.8 million for the year ended December 31, 2018.
      Consolidated rental expense for all operating leases was $15.1 million for the three months ended March 31, 2019.
      The following table summarizes the cash paid and related right-of-use operating finance or operating lease
      recognized for the three months ended March 31, 2019.



                                                                12


      Table of Contents




                                                                                                                                  App. 520
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 524 of 894 PageID 898
      Table of Contents



                                                                                                                Three Months
                                                                                                                   Ended
                                                                                                                March 31, 2019
      Cash paid for amounts included in the measurement of lease liabilities:
      Operating cash flows from finance leases                                                                                -
      Operating cash flows from operating leases                                                                          9,374
      Financing cash flows from finance leases                                                                            5,077
      Right-of-use lease assets obtained in the exchange for lease liabilities:
      Operating leases                                                                                                    2,904
      Finance leases                                                                                                      4,097
      5. Intangibles Assets and Goodwill

      Intangible Assets

      Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the
      following:

                                                                                            March 31, 2019
                                                                          Gross Carrying                            Intangible
                                                                           Amount (a)           Amortization        Asset, net
      Customer relationships                                             $     507,944      $       (203,822)   $       304,122
      Developed technology                                                      89,053               (86,651)             2,402
      Trade names (b)                                                            9,400                (3,100)             6,300
      Outsource contract costs                                                  52,378               (30,414)            21,964
      Internally developed software                                             39,000                (6,881)            32,119
      Trademarks                                                                23,378               (23,370)                 8
      Non compete agreements                                                     1,350                (1,350)                —
      Assembled workforce                                                        4,473                  (280)             4,193
      Purchased software                                                        26,749                  (446)            26,303
      Intangibles, net                                                   $     753,725      $       (356,314)   $       397,411
                                                                                           December 31, 2018
                                                                          Gross Carrying                            Intangible
                                                                           Amount (a)           Amortization        Asset, net
      Customer relationships                                             $     507,905      $       (190,666)   $       317,239
      Developed technology                                                      89,053               (85,967)             3,086
      Trade names (b)                                                            9,400                (3,100)             6,300
      Outsource contract costs                                                  46,342               (27,719)            18,623
      Internally developed software                                             36,820                (6,278)            30,542
      Trademarks                                                                23,379               (23,370)                 9
      Non compete agreements                                                     1,350                (1,350)                —
      Assembled workforce                                                        4,473                    —               4,473
      Purchased software                                                        26,749                    —              26,749
      Intangibles, net                                                   $     745,471      $       (338,450)   $       407,021

      (a) Amounts include intangible assets acquired in business combinations.
      (b) The carrying amount of trade names for 2019 and 2018 is net of accumulated impairment losses of $43.1 million,
          of which $3.7 million was recognized in 2018.



                                                                13


      Table of Contents




                                                                                                                                  App. 521
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 525 of 894 PageID 899
      Table of Contents



      Goodwill

      Goodwill by reporting segment consists of the following:

                                                                                                         Currency
                                                                                                        Translation
                                                                                                                      Goodwill
                                                    Goodwill        Additions         Reductions        Adjustments     (a)
             ITPS                                  $ 566,215    $        5,580 (c)$                 $         (220) $ 571,575
             HS                                       86,786                                                           86,786
             LLPS                                     94,324                            (44,427)(b)                    49,897
             Balance as of December 31,            $            $                $                 $                $
             2018                                    747,325             5,580          (44,427)              (220)   708,258
             ITPS                                    571,575                                                    27    571,602
             HS                                       86,786                                                           86,786
             LLPS                                     49,897                                                           49,897
             Balance as of March 31, 2019          $ 708,258    $          —     $          —       $           27 $ 708,285

      (a) The goodwill amount for all periods presented is net of accumulated impairment losses of $137.9 million.
      (b) The reduction in goodwill is due to $44.4 million, including taxes, for impairment recorded in the fourth quarter of
           2018.
      (c) Addition to goodwill due to the acquisition of Asterion International Group (“Asterion” and, “Asterion
           Business Combination”) and immaterial acquisitions in the third and fourth quarters of 2018.
      6. Long-Term Debt and Credit Facilities

      Senior Secured Notes

      On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior
      Secured Notes due 2023 with an original issue discount (“OID”) of $22.5 million (the “Notes”). The Notes are
      guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year. The Company
      pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes will
      mature on July 15, 2023.

      Senior Credit Facilities

      On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse
      AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”)
      providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and subject to the
      conditions set forth in the Credit Agreement, a (i) $350.0 million senior secured term loan maturing July 12, 2023 with
      an OID of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022, $30.0 million of
      which is currently drawn. As of March 31, 2019 and December 31, 2018, the Company had outstanding irrevocable
      letters of credit totaling approximately $21.0 million and $20.6 million, respectively, under the senior secured revolving
      facility.

      The Credit Agreement provides for the following interest rates for borrowings under the senior secured term facility
      and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor
      in the case of term loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for
      the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with respect to base rate
      borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR
      borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior
      secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject
      to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following the
      closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
      aggregate principal amount for payments thereafter, with any balance due at maturity.


                                                                    14


      Table of Contents




                                                                                                                                 App. 522
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 526 of 894 PageID 900
      Table of Contents



      Term Loan Repricing

      On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured
      credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First Lien
      Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among the Company’s subsidiaries
      Exela Intermediate Holdings LLC, Exela Intermediate, LLC, each “Subsidiary Loan Party” listed on the signature
      pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party thereto, whereby the
      Company borrowed $343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s
      existing senior secured term loans.

      In accordance with ASC 470 -- Debt -- Modifications and Extinguishments, as a result of certain lenders that
      participated in Exela's debt structure prior to the Term Loan Repricing and the Company's debt structure after the
      refinancing, it was determined that a portion of the refinancing of Exela's senior secured credit facilities would be
      accounted for as a debt modification, and the remaining would be accounted for as an extinguishment. The Company
      incurred $1.0 million in new debt issuance costs related to the refinancing, of which $1.0 million was expensed
      pursuant to modification accounting. The proportion of debt that was extinguished resulted in a write off of
      previously recognized debt issue costs of $0.1 million. Additionally, for the new lenders who exceeded the 10% test,
      less than $0.1 million was recorded as additional debt issue costs. All unamortized costs and discounts will be
      amortized over the life of the new term loan using the effective interest rate of the term loan.

      The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate
      determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to such
      borrowing, adjusted for certain additional costs, subject to a 1.00% floor, or (b) a base rate determined by reference to
      the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus
      1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The interest
      rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the
      existing senior secured term loans that were incurred on July 12, 2017 pursuant to the Credit Agreement. The
      Repricing Term Loans will mature on July 12, 2023, the same maturity date as the existing senior secured term loans.

      Incremental Term Loan

      On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
      (the “Incremental Term Loans”) under the First Amendment. The proceeds of the Incremental Term Loans may be
      used by the Company for general corporate purposes and to pay fees and expenses in connection with the First
      Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for the Repricing
      Term Loans.

      The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans (collectively, the
      “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a repricing event as
      described in the following sentence, subject to customary “breakage” costs with respect to LIBOR rate loans. Any
      refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in either case, that
      constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at any time during
      the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as applicable.

      Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans and the
      Incremental Term Loans are consistent with the terms, conditions and covenants that were applicable to the Existing
      Term Loans under the Credit Agreement. The Repricing and issuance of the Incremental Term Loans resulted in a
      partial debt extinguishment, for which Exela recognized $1.1 million in debt extinguishment costs in the third quarter
      of 2018. See Note 15, Subsequent Events, for information on an additional incremental term loan under the Credit
      Agreement that occurred after March 31, 2019.


                                                                 15


      Table of Contents




                                                                                                                               App. 523
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 527 of 894 PageID 901
      Table of Contents



      Long-Term Debt Outstanding

      As of March 31, 2019 and December 31, 2018, the following long-term debt instruments were outstanding:

                                                                                                  March 31,       December
                                                                                                                     31,
                                                                                                    2019            2018
      Other (a)                                                                                        28,334          25,321
      First lien credit agreement (b)                                                                335,104         335,896
      Senior secured notes (c)                                                                       975,535         974,443
      Revolver                                                                                         30,000              —
      Total debt                                                                                   1,368,973       1,335,660
      Less: Current portion of long-term debt                                                         (32,821)        (29,237)
      Long-term debt, net of current maturities                                                  $ 1,336,152     $ 1,306,423

      (a) Other debt represents the Company’s outstanding loan balances associated with various hardware and software
           purchases along with loans entered into by subsidiaries of the Company.
      (b) Net of unamortized original issue discount and debt issuance costs of $7.9 million and $23.3 million as of March
           31, 2019 and $8.3 million and $24.5 million as of December 31, 2018.
      (c) Net of unamortized debt discount and debt issuance costs of $17.5 million and $7.0 million as of March 31, 2019
           and $18.2 million and $7.3 million as of December 31, 2018.
      7. Income Taxes

      The Company applies an estimated annual effective tax rate (“ETR”) approach for calculating a tax provision for
      interim periods, as required under GAAP. The Company recorded an income tax expense of $4.7 million and $4.0
      million for the three months ended March 31, 2019 and 2018, respectively.

      The Company's ETR of (18.7%) for the three months ended March 31, 2019 differed from the expected U.S. statutory
      tax rate of 21.0% and was primarily impacted by permanent tax adjustments, state and local current expense, foreign
      operations, and valuation allowances, including valuation allowances on a portion of the Company’s deferred tax
      assets on U.S. disallowed interest expense carryforward’s created by the provisions of the TCJA.

      For the three months ended March 31, 2018, the Company’s ETR of (20.2%) differed from the expected U.S. statutory
      tax rate of 21.0%, and was primarily impacted by permanent tax adjustments, state and local current expense, foreign
      operations, and valuation allowances, including valuation allowances on a portion of the Company’s U.S. disallowed
      interest expense carryforward’s created by the provisions of the TCJA.

      As of March 31, 2019, there were no material changes to either the nature or the amounts of the uncertain tax
      positions previously determined for the year ended December 31, 2018. The Company's valuation allowances have
      increased by approximately $6.3 million from December 31, 2018 to March 31, 2019 due largely to effects of TCJA
      relating to interest expense.

      8. Employee Benefit Plans

      German Pension Plan

      The Company’s subsidiary in Germany provides pension benefits to certain retirees. Employees eligible for
      participation include all employees who started working for the Company prior to September 30, 1987 and have
      finished a qualifying period of at least 10 years. The Company accrues the cost of these benefits over the service
      lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement
      date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.


                                                               16


      Table of Contents




                                                                                                                             App. 524
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 528 of 894 PageID 902
      Table of Contents



      U.K. Pension Plan

      The Company’s subsidiary in the United Kingdom provides pension benefits to certain retirees and eligible
      dependents. Employees eligible for participation included all full-time regular employees who were more than three
      years from retirement prior to October 2001. A retirement pension or a lump-sum payment may be paid dependent
      upon length of service at the mandatory retirement age. The Company accrues the cost of these benefits over the
      service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
      measurement date for this plan.

      Norway Pension Plan

      The Company’s subsidiary in Norway provides pension benefits to eligible retirees and eligible dependents.
      Employees eligible for participation include all employees who were more than three years from retirement prior to
      March 2018. The Company accrues the cost of these benefits over the service lives of the covered employees based
      on an actuarial calculation. The Company uses a December 31 measurement date for this plan.

      Asterion Pension Plan

      The Company acquired certain pension benefit obligations to eligible retirees and eligible dependents in 2018
      pursuant to the Asterion Business Combination. Employees eligible for participation included all full-time regular
      employees who were more than three years from retirement prior to July 2003. A retirement pension or a lump-sum
      payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the
      cost of these benefits over the service lives of the covered employees based on an actuarial calculation. As there are
      no active employees for this plan there are no earned pension entitlements and actuarial assumptions are only
      measured when assumptions are changed.

      Tax Effect on Accumulated Other Comprehensive Loss

      As of March 31, 2019 and December 31, 2018 the Company recorded actuarial losses of $9.5 million and $9.3 million in
      accumulated other comprehensive loss on the condensed consolidated balance sheets, respectively, which is net of
      a deferred tax benefit of $2.1 million.

      Pension Expense

      The components of the net periodic benefit cost are as follows:

                                                                                            Three Months Ended March 31,
                                                                                             2019                2018
      Service cost                                                                     $              23    $                 2
      Interest cost                                                                                  605                   586
      Expected return on plan assets                                                                (626)                 (719)
      Amortization:
      Amortization of prior service cost                                                              26                    (36)
      Amortization of net (gain) loss                                                                415                   463
      Net periodic benefit cost                                                        $             443    $              296
      Upon adopting ASU no. 2017-07 as described in Note 2, the Company now records pension interest cost within
      Interest expense, net. Expected return on plan assets, amortization of prior service costs, and amortization of net
      losses are recorded within Other income, net. Service cost is recorded within Cost of revenue.

      Employer Contributions

      The Company’s funding of employer contributions is based on governmental requirements and differs from those
      methods used to recognize pension expense. The Company made contributions of $0.8 million and $0.6 million to its


                                                                 17

      Table of Contents




                                                                                                                               App. 525
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 529 of 894 PageID 903
      Table of Contents



      pension plans during the three months ended March 31, 2019 and 2018, respectively. The Company has funded the
      pension plans with the required contributions for 2019 based on current plan provisions.
      9. Commitments and Contingencies

      Appraisal Demand

      On September 21, 2017, former stockholders of SourceHOV Holdings, Inc. (“SourceHOV”), who allege combined
      ownership of 10,304 shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in
      the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No.
      2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the acquisition of SourceHOV and
      Novitex Holdings, Inc, by Quinpario in July 2017 (“Novitex Business Combination”), which gave rise to appraisal
      rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination
      of the fair value of their SourceHOV shares at the time of the Novitex Business Combination; an order that
      SourceHOV pay that value to the petitioners, together with interest at the statutory rate; and an award of costs,
      attorneys' fees, and other expenses.

      On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). Trial
      is currently scheduled for June 2019. The parties and their experts have offered competing valuations of the
      SourceHOV shares as of the date of the Novitex Business Combination. The Court may determine a fair value that is
      above or below the values indicated by the parties and their experts. At this stage of the litigation, the Company is
      unable to predict the outcome of the Appraisal Action or estimate what the Court will determine the fair value of
      SourceHOV common stock to be as of the date of the Novitex Business Combination. Pursuant to the terms of the
      Novitex Business Combination Agreement, if such appraisal rights are perfected, a corresponding portion of shares
      of our Common Stock issued to Ex-Sigma 2 LLC, our principal stockholder, will be forfeited at such time as the PIPE
      Financing (as defined in the Consent, Waiver and Amendment dated June 15, 2017) is repaid. The Company intends
      to vigorously defend against the Appraisal Action.

      10. Fair Value Measurement

      Assets and Liabilities Measured at Fair Value

      The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts
      payable approximated their fair value as of March 31, 2019 and December 31, 2018 due to the relative short maturity of
      these instruments. Management estimates the fair values of the secured term loan and secured notes at
      approximately 99.6% and 101.8% respectively, of the respective principal balance outstanding as of March 31, 2019.
      The carrying value approximates the fair value for the long-term debt. Other debt represents the Company's
      outstanding loan balances associated with various hardware and software purchases along with loans entered into
      by subsidiaries of the Company and as such, the cost incurred would approximate fair value. Property and
      equipment, intangible assets, capital lease obligations, and goodwill are not required to be re-measured to fair value
      on a recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such evaluation
      indicates that impairment exists, the respective asset is written down to its fair value.

      The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the
      debt, the Company’s credit rating, and the current risk-free rate. The Company’s contingent liabilities related to prior
      acquisitions are re-measured each period and represent a Level 2 measurement as it is based on using an earn out
      method based on the agreement terms.


                                                                  18


      Table of Contents




                                                                                                                                  App. 526
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 530 of 894 PageID 904
      Table of Contents



      The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments
      as of March 31, 2019 and December 31, 2018:

                                                           Carrying         Fair                Fair Value Measurements
      As of March 31, 2019                                 Amount          Value           Level 1       Level 2     Level 3
      Recurring and nonrecurring assets and
      liabilities:
      Acquisition contingent liability                 $         721   $         721   $        —      $          —     $       721
      Long-term debt                                       1,336,152       1,377,941            —          1,377,941             —
      Interest rate swap                                       2,160           2,160            —              2,160             —
      Goodwill                                               708,285         708,285            —                 —         708,285
                                                           Carrying         Fair                Fair Value Measurements
      As of December 31, 2018                              Amount          Value           Level 1       Level 2     Level 3
      Recurring and nonrecurring assets and
      liabilities:
      Acquisition contingent liability                  $         721 $          721 $         — $              — $      721
      Long-term debt                                       1,306,423       1,316,306           —         1,316,306        —
      Interest rate swap                                        3,836          3,836           —             3,836        —
      Goodwill                                               708,258         708,258           —                —    708,258
      The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liability are the
      discount rate, growth assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate
      would have resulted in a lower (higher) fair value measurement. Significant increases (decreases) in the forecasted
      financial information would have resulted in a higher (lower) fair value measurement. For all significant unobservable
      inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs would not
      necessarily result in a directionally similar change in the other based on the current level of billings.

      The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for
      which a reconciliation is required:

                                                                                                   March    December
                                                                                                    31,        31,
                                                                                                   2019       2018
                 Balance as of January 1,                                                      $     721    $     721
                 Payments/Reductions                                                                  —            —
                 Balance as of March 31,                                                       $     721    $     721
      11. Stock-Based Compensation

      At closing of the Novitex Business Combination, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding
      under its 2013 Long Term Incentive Plan ("2013 Plan"). Simultaneous with the closing of the Novitex Business
      Combination, the 2013 Plan, as well as all vested and unvested RSUs under the 2013 Plan, were assumed by Ex-
      Sigma, LLC (“ExSigma”), an entity formed by the former SourceHOV equity holders, which is also the Company's
      principal stockholder. In accordance with GAAP, the Company continues to incur compensation expense related to
      the 9,880 unvested RSUs as of July 12, 2017 on a straight-line basis until fully vested, as the recipients of the RSUs
      are employees of the Company. Subject to continuous employment and other terms of the 2013 Plan, all remaining
      unvested RSUs with an initial vesting period of three or four years will vest in April 2019. As of March 31, 2019 there
      are 2,675 nonvested shares related to the 2013 Plan with a weighted average remaining contractual life of .08 years
      and a weighted average aggregate intrinsic value per share of $1,633.

      Exela 2018 Stock Incentive Plan

      On January 17, 2018, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides for
      the grant of incentive and nonqualified stock options, restricted stock, restricted stock units, stock appreciation
      rights,


                                                                 19


      Table of Contents




                                                                                                                                      App. 527
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 531 of 894 PageID 905
      Table of Contents



      performance awards, and other stock-based compensation to eligible participants. Under the 2018 Plan, stock options
      are granted at a price per share not less than 100% of the fair market value per share of the underlying stock at the
      grant date. The vesting period for each option award is established on the grant date, and the options generally
      expire 10 years from the grant date. The Company is authorized to issue up to 8,323,764 shares of Common Stock
      under the 2018 Plan.

      Restricted Stock Unit Grants

      Restricted stock awards generally vest ratably over a one to two year period. Shares of restricted stock granted
      under the 2018 Plan are considered issued and outstanding at the date of grant and have the same voting rights as
      other outstanding common stock. Restricted stock units are subject to forfeiture if employment terminates prior to
      vesting and are expensed ratably over the vesting period. No awards were issued under the 2018 Plan as of March
      31, 2018.

      A summary of the status of restricted stock units related to the 2018 Plan as of March 31, 2019 is presented as
      follows:

                                                                                                Average
                                                                              Weighted         Remaining
                                                                                               Contractual
                                                            Number         Average Grant          Life            Aggregate
                                                                             Date Fair                          Intrinsic Value
                                                            of Shares         Value              (Years)              ($)
      Balance as of December 31, 2018                         893,297                5.86               0.76             5,239
      Shares granted                                                —                                     —                 —
      Shares forfeited                                         (48,000)                —                  —                 —
      Shares vested                                                 —                  —                  —                 —
      Balance as of March 31, 2019                            845,297     $          6.12               0.55    $        4,952
      Options

      Options are granted at not less than fair market value on the date of grant and expire no later than ten years after the
      date of grant. Options granted under the 2018 Plan generally require no less than a two or four year ratable vesting
      period. There was no stock option activity for the three months ended March 31, 2018. Stock option activity in the
      first three months of 2019 is summarized in the following table:

                                                                                                 Average
                                                                              Weighted         Remaining
                                                                              Average         Vesting Period      Aggregate
                                                                                                                Intrinsic Value
                                                          Outstanding      Exercise Price        (Years)              ($)
      Balance as of December 31, 2018                     3,570,300    $          6.06              2.92             9,590
      Granted                                                    —                  —                 —                 —
      Exercised                                                  —                  —                 —                 —
      Forfeited                                            (192,000)                —                 —                 —
      Expired                                                    —                  —                 —                 —
      Balance as of March 31, 2019                        3,378,300    $          6.07              2.71 $           9,074
      As of March 31, 2019, there was approximately $10.3 million of total unrecognized compensation expense related to
      non-vested awards for the 2013 Plan and 2018 Plan, which will be recognized over the respective service period.

      Stock-based compensation expense is recorded within Selling, general, and administrative expenses. The Company
      incurred total compensation expense of $1.0 million and $1.8 related to the 2013 Plan and 2018 Plan awards,
      respectively, for the three months ended March 31, 2019.


                                                                 20

      Table of Contents




                                                                                                                                 App. 528
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 532 of 894 PageID 906
      Table of Contents



      12. Stockholders’ Equity

      The following description summarizes the material terms and provisions of the securities that the Company has
      authorized.

      Common Stock

      The Company is authorized to issue 1,600,000,000 shares of Common Stock. Except as otherwise required by law or
      as otherwise provided in any certificate of designation for any series of preferred stock, the holders of Common
      Stock possess all voting power for the election of Exela's directors and all other matters requiring stockholder action
      and will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of
      Common Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Common
      Stock will be entitled to receive such dividends and other distributions, if any, as may be declared from time to time
      by the board of directors in its discretion out of funds legally available therefor and shall share equally on a per share
      basis in such dividends and distributions. The holders of the Common Stock have no conversion, preemptive or
      other subscription rights and there are no sinking fund or redemption provisions applicable to the Common Stock. In
      January 2018, 1,625,000 shares of Series A Preferred Stock were converted into 1,987,767 shares of Common Stock.
      As of March 31, 2019 and December 31, 2018, there were 152,692,140 shares of Common Stock issued and 150,142,955
      shares outstanding.

      Preferred Stock

      The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other
      rights and preferences as may be determined from time to time by the Board of Directors. At March 31, 2019 and
      December 31, 2018, the Company had 4,569,233 shares of Series A Preferred Stock outstanding. The par value of
      Series A Preferred Stock is $0.0001 per share. Each share of Series A Preferred Stock will be convertible at the holder's
      option, at any time after the six-month anniversary and prior to the third anniversary of the issue date, initially into
      1.2226 shares of Common Stock.

      Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of
      the Liquidation Preference per share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue
      date until the third anniversary of the issue date, the amount of all accrued but unpaid dividends on the Series A
      Preferred Stock will be added to the Liquidation Preference without any action by the Company’s board of directors.
      For the three months ended March 31, 2019 and 2018 this amount was $0.9 million as reflected on the Consolidated
      Statement of Operations. The cumulative accrued but unpaid dividends of the Series A Preferred Stock since their
      inception on July 12, 2017 is $7.1 million. The per share average of cumulative preferred dividends for the three
      months ended March 31, 2019 and 2018 is 0.2 dollars.

      Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by
      adding to the Liquidation Preference or paid in cash, or a combination thereof. In addition, holders of the Series A
      Preferred Stock will participate in any dividend or distribution of cash or other property paid in respect of the
      Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions that
      trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series
      A Preferred Stock had been converted into Common Stock immediately prior to the date on which such holders of the
      Common Stock became entitled to such dividend or distribution.

      Treasury Stock

      On November 8, 2017, the Company's board of directors authorized a share buyback program (the "Share Buyback
      Program"), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its Common
      Stock. Share repurchases may be executed through various means, including, without limitation, open market
      transactions, privately negotiated transactions or otherwise. The decision as to whether to purchase any shares and
      the timing of purchases, if any, will be based on the price of the Company's Common Stock, general business and
      market conditions and other investment considerations and factors. The Share Buyback Program does not obligate
      the Company to purchase any shares and expires in 24 months. The Share Buyback Program may be terminated or
      amended by the


                                                                 21


      Table of Contents




                                                                                                                               App. 529
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 533 of 894 PageID 907
      Table of Contents



      Company's board of directors in its discretion at any time. No shares were repurchased during the three months
      ended March 31, 2019 and 2018. As of March 31, 2019, 2,549,185 shares had been repurchased under the Share
      Buyback Program and are held in treasury stock. The Company records treasury stock using the cost method.

      Warrants

      At March 31, 2019 there were 34,988,302 warrants outstanding. As part of its IPO, Quinpario had issued 35,000,000
      units including one share of common stock and one warrant of which 34,988,302 have been separated from the
      original unit and 11,698 warrants remain an unseparated part of the originally issued units. The warrants are traded on
      the OTC Bulletin Board as of March 31, 2019.

      Each warrant entitles the holder to purchase one-half of one share of Common Stock at a price of $5.75 per half share
      ($11.50 per whole share). Warrants may be exercised only for a whole number of shares of Common Stock. No
      fractional shares will be issued upon exercise of the warrants. Each warrant is currently exercisable and will expire
      July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier upon redemption.

      The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior
      written notice of redemption, if, and only if, the last sales price of shares of Common Stock equals or exceeds $24.00
      per share for any 20 trading days within a 30 trading day period (the “30-day trading period”) ending three business
      days before we send the notice of redemption, and if, and only if, there is a current registration statement in effect
      with respect to the shares of Common Stock underlying such warrants commencing five business days prior to the
      30-day trading period and continuing each day thereafter until the date of redemption.
      13. Related-Party Transactions

      Leasing Transactions

      Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are
      affiliates through common interest held by Ex-Sigma 2 LLC, our largest stockholder. The rental expense for these
      operating leases was $0.1 million and $0.2 million for the three months ended March 31, 2019 and 2018, respectively.

      Consulting Agreement

      The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related
      through a family relationship between certain shareholders and the president of Oakana Holdings, Inc. The expense
      recognized for these services was $0.1 million for the three months ended March 31, 2019 and 2018.

      The Company received consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly owned and
      controlled by Vik Negi, our Executive Vice President Treasury and Business Affairs. The consulting arrangement was
      established to compensate Mr. Negi for his services to the Company prior to becoming an employee. The expense
      recognized for these services was $0.1 million for the three months ended March 31, 2018. This consulting
      arrangement with Shadow Pond, LLC terminated on April 1, 2018 and Mr. Negi continues to provide services as an
      employee of the Company. As such, there were no additional expenses for the three months ended March 31, 2019.

      Relationship with HandsOn Global Management

      Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurs
      marketing fees to Rule 14, LLC, a portfolio company of HOVS LLC and HandsOn Fund 4 I, LLC (“HGM”). Similarly,
      SourceHOV is party to ten master agreements with entities affiliated with HGM's managed funds, each of which were
      entered into during 2015 and 2016. Each master agreement provides SourceHOV with free use of technology and
      includes a reseller arrangement pursuant to which SourceHOV is entitled to sell these services to third parties. Any
      revenue earned by SourceHOV in such third-party sale is shared 75%/25% with each of HGM's venture affiliates in
      favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet, Teletype, CourtQ and Rewardio are part
      of the HGM managed funds. SourceHOV has the license to use and resell such brands, as described therein. We
      incurred


                                                                22


      Table of Contents




                                                                                                                               App. 530
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 534 of 894 PageID 908
      Table of Contents



      fees relating to these agreements of less than $0.1 million and $0.2 million for the three months ended March 31, 2019
      and 2018, respectively.

      Relationship with HOV Services, Ltd.

      HOV Services, Ltd. provides the Company data capture and technology services. HOV Services, Ltd is an indirect
      equity holder of Ex-Sigma LLC. The expense recognized for these services was $0.4 million and $0.4 million for the
      three months ended March 31, 2019 and 2018, respectively. These expenses are included in cost of revenue in the
      consolidated statements of operations.

      Relationship with Apollo Global Management, LLC

      The Company provides services to and receives services from certain Apollo Global Management, LLC (“Apollo”)
      affiliated companies. Funds managed by Apollo have the right to designate two of the Company’s directors. On
      November 18, 2014, the Company's subsidiary, Exela Enterprises Solutions, Inc. (“Solutions”), entered into a master
      services agreement with Management Holdings, an indirect wholly owned subsidiary of Apollo. Pursuant to this
      master services agreement, Solutions provides Management Holdings printer supplies and maintenance services,
      including toner maintenance, training, quarterly business review and printer procurement. We recognized revenue of
      $0.1 million and $0.1 million in our consolidated statements of operations from Apollo affiliated companies under this
      agreement for the three months ended March 31, 2019 and 2018, respectively.

      On January 18, 2017, Solutions entered into a master purchase and professional services agreement with Caesars
      Enterprise Services, LLC ("Caesars"). Caesars is controlled by investment funds affiliated with Apollo. Pursuant to
      this master purchase and professional services agreement, Solutions provides managed print services to Caesars,
      including general equipment operation, supply management, support services and technical support. We recognized
      revenue of approximately $1.1 million and $1.0 million in our consolidated statements of operations from Caesars
      under this master purchase and professional services agreement for the three months ended March 31, 2019 and
      2018, respectively.

      On May 5, 2017, Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by
      investment funds affiliated with Apollo. Pursuant to this master services agreement, Solutions provides ADT LLC
      with mailroom and onsite mail delivery services at an ADT LLC office location and managed print services, including
      supply management, equipment maintenance and technical support services. We recognized revenue of $0.3 million
      and $0.1 million in our consolidated statements of operations from ADT LLC under this master services agreement
      for the three months ended March 31, 2019 and 2018, respectively.

      On July 20, 2017, Solutions entered into a master services agreement with Diamond Resorts Centralized Services
      Company. Diamond Resorts Centralized Services Company is controlled by investment funds affiliated with Apollo.
      Pursuant to this master services agreement, Solutions provides commercial print and promotional product
      procurement services to Diamond Resorts Centralized Services Company, including sourcing, inventory management
      and fulfillment services. The Company recognized revenue of $1.7 million and $2.4 million for the three months ended
      March 31, 2019 and 2018, respectively, and cost of revenue of $0.1 million and $0.1 million for the three months ended
      March 31, 2019 and 2018 respectively, from Diamond Resorts Centralized Services Company under this master
      services agreement.

      In April 2016, Solutions entered into a master services agreement with Presidio Networked Solutions Group, LLC
      ("Presidio Group"), a wholly owned subsidiary of Presidio, Inc., a portion of which is owned by affiliates of Apollo
      and with a common Apollo designated director. Pursuant to this master services agreement, Presidio Group provides
      Solutions with employees, subcontractors, and/or goods and services. For the three months ended March 31, 2019
      and 2018 there were related party expenses of $0.2 million and $0.1 million, respectively, for this service.


                                                                23


      Table of Contents




                                                                                                                               App. 531
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 535 of 894 PageID 909
      Table of Contents



      Payable Balances with Affiliates

      Payable balances with affiliates as of March 31, 2019 and December 31, 2018 are as follows:

                                                                                           March     December
                                                                                            31,         31,
                                                                                           2019        2018
                                                                                          Payable     Payable
                 HOV Services, Ltd                                                       $   367    $      405
                 Rule 14                                                                     110           127
                 HGM                                                                       5,450         6,998
                 Apollo affiliated company                                                   241           205
                 Oakana                                                                       16            —
                                                                                         $ 6,184      $  7,735
      14. Segment and Geographic Area Information
                The Company’s operating segments are significant strategic business units that align its products and
      services with how it manages its business, approach the markets and interacts with its clients. The Company is
      organized into three segments: ITPS, HS, and LLPS.

                ITPS: The ITPS segment provides a wide range of solutions and services designed to aid businesses in
      information capture, processing, decisioning and distribution to customers primarily in the financial services,
      commercial, public sector and legal industries.

                HS: The HS segment operates and maintains a consulting and outsourcing business specializing in both
      the healthcare provider and payer markets.

                LLPS: The LLPS segment provides a broad and active array of legal services in connection with class
      action, bankruptcy labor, claims adjudication and employment and other legal matters.

                The chief operating decision maker reviews operating segment revenue and cost of revenue. The Company
      does not allocate Selling, general, and administrative expenses, depreciation and amortization, interest expense and
      sundry, net. The Company manages assets on a total company basis, not by operating segment, and therefore asset
      information and capital expenditures by operating segments are not presented.

                                                                              Three months ended March 31, 2019
                                                                    ITPS             HS           LLPS            Total
      Revenue                                                       324,580          61,343         17,842        403,765
      Cost of revenue                                               257,388          38,506         10,988        306,882
      Selling, general and administrative expenses                                                                  49,949
      Depreciation and amortization                                                                                 28,020
      Related party expense                                                                                            994
      Interest expense, net                                                                                         38,899
      Sundry expense (income), net                                                                                   2,531
      Other income, net                                                                                              1,677
      Net loss before income taxes                                                                           $     (25,187)



                                                               24


      Table of Contents




                                                                                                                          App. 532
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 536 of 894 PageID 910
      Table of Contents



                                                                                Three months ended March 31, 2018
                                                                      ITPS             HS           LLPS             Total
      Revenue                                                         311,937          58,632        22,598           393,167
      Cost of revenue                                                 245,173          34,956        13,663           293,792
      Selling, general and administrative expenses                                                                      45,595
      Depreciation and amortization                                                                                     38,019
      Related party expense                                                                                               1,105
      Interest expense, net                                                                                             38,017
      Sundry expense, net                                                                                                    (64)
      Other income, net                                                                                                  (3,328)
      Net loss before income taxes                                                                              $      (19,969)
      15. Subsequent Events

      2019 Incremental Term Loan
      On April 16, 2019, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
      (the “2019 Incremental Term Loans”) under the Second Amendment to First Lien Credit Agreement (the “Second
      Amendment”). The proceeds of the 2019 Incremental Term Loans were used to replace the cash spent for
      acquisitions, pay related fees, expenses and related borrowings and may also be used for general corporate
      purposes.
      The 2019 Incremental Term Loans will bear interest at a rate per annum that is the same as the Company’s existing
      senior secured term loans consisting of, at the Company’s option, either (a) a LIBOR rate determined by reference to
      the costs of funds for Eurodollar deposits for the interest period relevant to such borrowing, adjusted for certain
      additional costs, subject to a 1.00% floor, or (b) a base rate determined by reference to the highest of (i) the federal
      funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus 1.00%, in each case plus an
      applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The 2019 Incremental Term Loans will
      mature on July 12, 2023, the same maturity date as the Repricing Term Loans and the Incremental Term Loans.
      The Company may voluntarily repay the 2019 Incremental Term Loans at any time, without prepayment premium or
      penalty, subject to customary “breakage” costs with respect to LIBOR rate loans.
      Other than as described above, the terms, conditions and covenants applicable to the 2019 Incremental Term Loans
      are consistent with the terms, conditions and covenants that were applicable to the Repricing Term Loans and
      Incremental Term Loans under the Credit Agreement and which are described in the registrant’s Current Reports on
      Form 8-K filed with the Securities and Exchange Commission on July 18, 2017 and July 17, 2018.


                                                                 25

      Table of Contents




                                                                                                                               App. 533
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 537 of 894 PageID 911
      Table of Contents



      Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations

      You should read the following discussion and analysis together with our condensed consolidated financial
      statements and the related notes included elsewhere in this Form 10‑Q. Among other things, the condensed
      consolidated financial statements include more detailed information regarding the basis of presentation for the
      financial data than included in the following discussion. Amounts in thousands of United States dollars.

      Forward Looking Statements

      Certain statements included in this Management’s Discussion and Analysis of Financial Condition and Results of
      Operations and elsewhere in this quarterly report are not historical facts but are forward-looking statements for
      purposes of the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. Forward-
      looking statements generally are accompanied by words such as “may”, “should”, “would”, “plan”, “intend”,
      “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”,
      “expect”, “outlook” or other similar words, phrases or expressions. These forward-looking statements include
      statements regarding our industry, future events, the estimated or anticipated future results and benefits of the
      Novitex Business Combination, future opportunities for the combined company, and other statements that are not
      historical facts. These statements are based on the current expectations of Exela management and are not
      predictions of actual performance. These statements are subject to a number of risks and uncertainties regarding
      Exela’s businesses and actual results may differ materially. The factors that may affect our results include, among
      others: the impact of political and economic conditions on the demand for our services; the impact of a data or
      security breach; the impact of competition or alternatives to our services on our business pricing and other
      actions by competitors; our ability to address technological development and change in order to keep pace with
      our industry and the industries of our customers; the impact of terrorism, natural disasters or similar events on our
      business; the effect of legislative and regulatory actions in the United States and internationally; the impact of
      operational failure due to the unavailability or failure of third-party services on which we rely; the effect of
      intellectual property infringement; and other factors discussed in this quarterly report and our Annual Report on
      Form 10‑K for the year ended December 31, 2018 (our “Annual Report”) under the heading “Risk Factors” as
      supplemented by risk factors described in Part II, “Item 1A. Risk Factors” of our quarterly report for the quarter
      ended March 31, 2019 and otherwise identified or discussed in this quarterly report. You should consider these
      factors carefully in evaluating forward-looking statements and are cautioned not to place undue reliance on such
      statements, which speak only as of the date of this quarterly report. It is impossible for us to predict new events or
      circumstances that may arise in the future or how they may affect us. We undertake no obligation to update
      forward-looking statements to reflect events or circumstances occurring after the date of this quarterly report. We
      are not including the information provided on the websites referenced herein as part of, or incorporating such
      information by reference into, this quarterly report. In addition, forward-looking statements provide Exela’s
      expectations, plans or forecasts of future events and views as of the date of this quarterly report. Exela anticipates
      that subsequent events and developments will cause Exela’s assessments to change. These forward-looking
      statements should not be relied upon as representing Exela’s assessments as of any date subsequent to the date of
      this quarterly report.

      Overview

      We are a global provider of transaction processing solutions, enterprise information management, document
      management and digital business process services. Our technology-enabled solutions allow multi-national
      organizations to address critical challenges resulting from the massive amounts of data obtained and created through
      their daily global operations. Our solutions address the life cycle of transaction processing and enterprise
      information management, from enabling payment gateways and data exchanges across multiple systems, to matching
      inputs against contracts and handling exceptions, to ultimately depositing payments and distributing
      communications. We believe our process expertise, information technology capabilities and operational insights
      enable our clients’ organizations to more efficiently and effectively execute transactions, make decisions, drive
      revenue and profitability, and communicate critical information to their employees, customers, partners, and vendors.


                                                                26


      Table of Contents




                                                                                                                           App. 534
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 538 of 894 PageID 912
      Table of Contents



      History

      We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017,
      Exela Technologies, Inc. (“Exela”), formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its
      acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”) pursuant to the
      business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In conjunction with the
      completion of the Novitex Business Combination, Quinpario was renamed as Exela Technologies, Inc.

      The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to
      be the accounting acquirer. Outstanding shares of SourceHOV were converted into equity in a newly formed entity
      that acquired our common shares, presented as a recapitalization, and the net assets of Quinpario were acquired at
      historical cost, with no goodwill or other intangible assets recorded. The acquisition of Novitex was treated as a
      business combination under ASC 805 and was accounted for using the acquisition method. The strategic
      combination of SourceHOV and Novitex formed Exela, which is one of the largest global providers of information
      processing solutions based on revenues.

      Our Segments

      Our three reportable segments are Information & Transaction Processing Solutions (“ITPS”), Healthcare Solutions
      (“HS”), and Legal & Loss Prevention Services (“LLPS”). These segments are comprised of significant strategic
      business units that align our TPS and EIM products and services with how we manage our business, approach our
      key markets and interact with our customers based on their respective industries.

                ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid
      businesses in information capture, processing, decisioning and distribution to customers primarily in the financial
      services, commercial, public sector and legal industries. Our major customers include 9 of the top 10 U.S. banks, 7 of
      the top 10 U.S. insurance companies, 5 of the top U.S. telecom companies, over 40 utility companies, over 30 state
      and county departments, and over 80 government entities. Our ITPS offerings enable companies to increase
      availability of working capital, reduce turnaround times for application processes, increase regulatory compliance
      and enhance consumer engagement.

               HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare
      provider and payer markets. We serve the top 5 healthcare insurance payers and over 900 healthcare providers.

               LLPS: Our LLPS segment provides a broad and active array of support services in connection with class
      action, bankruptcy labor, claims adjudication and employment and other legal matters. Our customer base consists of
      corporate counsel, government attorneys, and law firms.

      Acquisitions

      On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion”), a well-established
      provider of technology driven business process outsourcing, document management and business process
      automation (“BPA”) across Europe. Asterion currently serves over 250 key customers in Europe from 13 operating
      locations and 30 customer sites. The purchase price was approximately $19.5 million. The acquisition comes with
      minimal customer overlap and is strategic to expand Exela’s pro forma combined European business to over $200
      million in annual revenue. This acquisition will not only enable Asterion’s customers to access Exela’s full suite of
      BPA solutions but also strategically position Exela to expand its existing revenue base through a broader portfolio of
      offerings with a larger European presence.

      Revenues

      ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes
      processed, licensing and maintenance fees for technology sales, and a mix of fixed management fee and transactional


                                                                27


      Table of Contents




                                                                                                                               App. 535
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 539 of 894 PageID 913
      Table of Contents



      revenue for document logistics and location services. HS revenues are primarily generated from a transaction-based
      pricing model for the various types of volumes processed for healthcare payers and providers. LLPS revenues are
      primarily based on time and materials pricing as well as through transactional services priced on a per item basis.

      People

      We draw on the business and technical expertise of our talented and diverse global workforce to provide our
      customers with high-quality services. Our business leaders bring a strong diversity of experience in our industry and
      a track record of successful performance and execution.

      Costs associated with our employees represent the most significant expense for our business. We incurred personnel
      costs of $178.1 million and $167.1 million for the three months ended March 31, 2019 and 2018, respectively. The
      majority of our personnel costs are variable and incurred only while we are providing our services.

      Key Performance Indicators

      We use a variety of operational and financial measures to assess our performance. Among the measures considered
      by our management are the following:

          ·    Revenue by segment;

          ·    EBITDA; and

          ·    Adjusted EBITDA

      Revenue by segment

      We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our
      operating segments in order to assess performance, identify potential areas for improvement, and determine whether
      our segments are meeting management’s expectations.
      EBITDA and Adjusted EBITDA

      We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income,
      plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus
      optimization and restructuring charges, including severance and retention expenses; transaction and integrations
      costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of assets, and
      impairment charges; and management fees and expenses. See ‘‘—Other Financial Information (Non-GAAP Financial
      Measures)’’ for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly
      comparable financial measure calculated and presented in accordance with GAAP.


                                                               28


      Table of Contents




                                                                                                                            App. 536
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 540 of 894 PageID 914
      Table of Contents



      Results of Operations

      Three Months Ended March 31, 2019 compared to Three Months Ended March 31, 2018:

                                                            Three Months Ended March 31,
                                                                2019           2018                     Change        % Change
      Revenue:
        ITPS                                                $        324,580      $   311,937       $     12,643          4.05%
        HS                                                            61,343           58,632               2,711         4.62%
        LLPS                                                          17,842           22,598              (4,756)      -21.05%
      Total revenue                                                  403,765          393,167             10,598          2.70%
      Cost of revenue (exclusive of depreciation and
      amortization):
        ITPS                                                         257,388          245,173             12,215           4.98%
        HS                                                             38,506           34,956              3,550         10.16%
        LLPS                                                           10,988           13,663             (2,675)       -19.58%
      Total cost of revenues                                         306,882          293,792             13,090           4.46%
      Selling, general and administrative expenses                     49,949           45,595              4,354          9.55%
      Depreciation and amortization                                    28,020           38,019             (9,999)       -26.30%
      Related party expense                                                994            1,105               (111)      -10.02%
      Operating income                                                 17,920           14,656              3,264         22.27%
      Interest expense, net                                            38,899           38,017                882          2.32%
      Sundry expense (income), net                                       2,531               (64)           2,595      -4054.46%
      Other (income), net                                                1,677           (3,328)            5,005       -150.38%
      Net loss before income taxes                                    (25,187)         (19,969)            (5,218)        26.13%
      Income tax (expense) benefit                                      (4,720)          (4,025)             (695)        17.27%
      Net loss                                                        (29,907)         (23,994)            (5,913)        24.64%
      Revenue

               Our ITPS, HS, and LLPS segments constituted 80.4%, 15.2%, and 4.4% of total revenue, respectively, for the
      three months ended March 31, 2019, compared to 79.3%, 15.1%, and 5.6%, respectively, for the three months ended
      March 31, 2018. The revenue changes by reporting segment were as follows:
               ITPS—The increase was primarily attributable to 2018 acquisitions, which accounted for an increase of
      $31.3 million, and ramp up of new customers. This was offset by a decline of $16.6 million related to certain
      statements of work from one customer in the Enterprise solutions business.
               HS—The increase was primarily attributable to an increase in our healthcare business due to ramp up of
      new customers and acquisitions, offset by a decline in business process outsourcing and a decline in volume from a
      single customer who lost a contract from one of its customers.
               LLPS—Revenues decreased due to a decline in legal claims administration services of $2.9 million.
      Cost of Revenue

               The cost of revenue changes by operating segment was as follows:
               ITPS—The increase corresponds with the related revenue increase related to 2018 acquisitions and the
      ramp up of new customers.
               HS—The increase was primarily driven by an increase in health services corresponding with the related
      revenue increase.


                                                                29

      Table of Contents




                                                                                                                                 App. 537
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 541 of 894 PageID 915
      Table of Contents



               LLPS—The decrease was primarily attributable to a corresponding decrease in revenue in legal claims
      administration services.
      Selling, General and Administrative Expenses

               For the three months ended March 31, 2019 SG&A was higher mainly driven by higher stock compensation
      expense related to the equity awards granted to certain employees in the second half of 2018. The increase was also
      driven by higher investments in sales and strategy teams to drive the growth of the Company.

      Depreciation & Amortization

               Amortization expenses were lower for the three months ended March 31,2019 as compared to March 31,
      2018 as a result of accelerated trade name write off during the financial year 2018. The accelerated trade name write
      off ended on December 31, 2018.

      Related Party Expenses

               Related party expenses remained materially consistent with the prior period.

      Interest Expense

                The Company pays interest on a semi-annual basis in the first and third quarters of each year as such,
      interest expense remained materially consistent with the prior period.

      Sundry Expense (Income)

               The increase was primarily attributable to foreign currency transaction losses associated with exchange rate
      fluctuations.

      Other Income

                The decrease is primarily attributable to an interest rate swap entered into in 2017. The interest rate swap
      was not designated as a hedge. As such, changes in the fair value of this derivative instrument are recorded directly
      in earnings. For the three months ended March 31, 2019 the fair value of the interest swap decreased $1.7 million and
      for the three months ended March 31, 2018 the fair value increased $3.3 million.

      Income Tax (Expense) Benefit

               We had an income tax expense of $4.7 million for the three months ended March 31, 2019 compared to an
      income tax expense of $4.0 million for the three months ended March 31, 2018. The change in the income tax expense
      was primarily attributable to our change in judgment related to the realizability of certain deferred tax assets. The
      income tax benefit for the three months ended March 31, 2019 was primarily related to the decrease of valuation
      allowance on a portion of the Company’s U.S. federal and state valuation allowance on deferred tax assets in
      connection with the acquisition of Novitex. The change in the effective tax rate for the three months ended March 31,
      2019 resulted from permanent tax adjustments and valuation allowances, including valuation allowances against
      disallowed interest expense deferred tax assets that are not more-likely-than-not to be realized.

      Other Financial Information (Non-GAAP Financial Measures)

                We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net
      income, plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA
      plus optimization and restructuring charges, including severance and retention expenses; transaction and
      integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of
      assets, and impairment charges; and management fees and expenses.


                                                                30


      Table of Contents




                                                                                                                               App. 538
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 542 of 894 PageID 916
      Table of Contents



               We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding
      the factors and trends affecting its business in addition to measures calculated under GAAP. Additionally, our credit
      agreement requires us to comply with certain EBITDA related metrics. Refer to ‘‘—Liquidity and Capital Resources—
      Credit Facility.’’

      Note Regarding Non-GAAP Financial Measures

                EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe
      that the presentation of these non-GAAP financial measures will provide useful information to investors in assessing
      our financial performance and results of operations as our board of directors and management use EBITDA and
      Adjusted EBITDA to assess our financial performance, because it allows them to compare our operating performance
      on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of
      interest expense), asset base (such as depreciation and amortization) and items outside the control of our
      management team. Net loss is the GAAP measure most directly comparable to EBITDA and Adjusted EBITDA. Our
      non-GAAP financial measures should not be considered as alternatives to the most directly comparable GAAP
      financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools because
      they exclude some but not all items that affect the most directly comparable GAAP financial measures. You should
      not consider EBITDA and Adjusted EBITDA in isolation or as substitutes for an analysis of our results as reported
      under GAAP. Because EBITDA and Adjusted EBITDA may be defined differently by other companies in our
      industry, our definitions of these non-GAAP financial measures may not be comparable to similarly titled measures of
      other companies, thereby diminishing their utility.

      Three Months ended March 31, 2019 compared to the Three Months ended March 31, 2018

                The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most
      directly comparable GAAP measure, for the three months ended March 31, 2019 and 2018:

                                                                                                  Three Months Ended March
                                                                                                             31,
                                                                                                    2019           2018
      Net Loss                                                                                $      (29,907)   $   (23,994)
      Taxes                                                                                            4,720           4,025
      Interest expense                                                                                38,899         38,017
      Depreciation and amortization                                                                   28,020         38,019
      EBITDA                                                                                          41,732         56,067
      Optimization and restructuring expenses(1)                                                      25,789         14,513
      Transaction and integration costs(2)                                                             1,008           1,057
      Non‑cash equity compensation(3)                                                                  2,798             959
      Other charges including non-cash(4)                                                                839              —
      Loss on sale of assets                                                                             219             299
      (Gain)/loss on derivative instruments(5)                                                         1,677          (3,328)
      Adjusted EBITDA                                                                                 74,062         69,567

      (1) Adjustment represents net salary and benefits associated with positions that are part of the on-going savings
          initiatives including severance, retention bonuses, and related fees and expenses. Additionally, the adjustment
          includes charges incurred by us to terminate existing lease and vendor contracts as part of the on-going
          savings initiatives.
      (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.
      (3) Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma, LLC and
          Exela to our employees that vested during the year.
      (4) Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of
          purchase accounting and other non-cash charges. Other charges include a portion of the Company’s transition
          expenses in 2019.
      (5) Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth quarter
          of 2017.


                                                               31


      Table of Contents




                                                                                                                             App. 539
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 543 of 894 PageID 917
      Table of Contents



      EBITDA and Adjusted EBITDA

              EBITDA was $41.7 million for the three months ended March 31, 2019 compared to $56.1 million for the three
      months ended March 31, 2018. Adjusted EBITDA was $74.1 million for the three months ended March 31, 2019
      compared to $69.6 million for the three months ended March 31, 2018. The decrease in EBITDA for the three months
      ended March 31, 2019 was primarily due to a higher net loss as a result of changes to sundry expense and other
      income as compared to the three months ended March 31, 2018.

      Liquidity and Capital Resources

      Overview

                Our primary source of liquidity is principally cash generated from operating activities supplemented as
      necessary on a short-term basis by borrowings against our senior secured revolving credit facility. We believe our
      current level of cash and short-term financing capabilities along with future cash flows from operations are sufficient
      to meet the needs of the business.

               We currently expect to spend approximately $40 to $45 million on total capital expenditures over the next
      twelve months. We believe that our operating cash flow and available borrowings under our credit facility will be
      sufficient to fund our operations for at least the next twelve months.

               On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
      secured credit facilities (the “Repricing Term Loans”). The interest rates applicable to the Repricing Term Loans are
      100 basis points lower than the interest rates applicable to the existing senior secured term loans that were incurred
      on July 12, 2017 pursuant to the First Lien Credit Agreement (the “Credit Agreement”). The Repricing Term Loans
      will mature on July 12, 2023, the same maturity date as the existing senior secured term loans.

                On July 13, 2018, the Company borrowed an additional $30.0 million pursuant to incremental term loans
      under the Credit Agreement. On April 16, 2019, the Company borrowed an additional $30.0 million pursuant to
      incremental term loans under the Credit Agreement. The proceeds of these incremental term loans (collectively, the
      “Incremental Term Loans”) were used to replace the cash spent for acquisitions, pay related fees, expenses and
      related borrowings and may also be used for general corporate purposes.
                The Repricing Term Loans and the Incremental Term Loans bear interest at a rate per annum consisting of,
      at the Company’s option, either (a) a LIBOR rate determined by reference to the costs of funds for Eurodollar
      deposits for the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.00%
      floor, or (b) a base rate determined by reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime
      rate and (iii) the one-month adjusted LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR
      loans and 5.50% for base rate loans. The Repricing Term Loans and the Incremental Term Loans will mature on July
      12, 2023.

              At March 31, 2019, cash and cash equivalents totaled $13.3 million and we had availability of $49.0 million
      under our senior secured revolving credit facility.


                                                                  32


      Table of Contents




                                                                                                                                  App. 540
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 544 of 894 PageID 918
      Table of Contents



      Cash Flows

      The following table summarizes our cash flows for the periods indicated:

                                                                                       Three Months Ended March
                                                                                                  31,
                                                                                         2019          2018
                  Cash flow from operating activities                         $ (37,139) $    (20,083)
                  Cash flow used in investing activities                        (13,005)        (8,643)
                  Cash flows (used in) provided by financing activities          19,582       (13,387)
                  Subtotal                                                      (30,562)      (42,113)
                  Effect of exchange rates on cash                                   (32)           55
                  Net increase/(decrease) in cash                               (30,594)      (42,058)
      Analysis of Cash Flow Changes between the Three Months Ended March 31, 2019 and March 31, 2018

               Operating Activities—The decrease of $17.1 million in cash flows from operating activities for the three
      months ended March 31, 2019 was primarily due to lower cash flows relating to the timing of payment of accounts
      payable and accrued liabilities, an increase in cost of revenues due to 2018 acquisition activity, and an increase in
      prepaid expenses and other assets. The decrease was offset by increased revenues due to 2018 acquisition activity.

               Investing Activities—The decrease of $4.4 million in cash used in investing activities was primarily due to
      additional outsourcing contract costs for the three months ended March 31, 2019.

               Financing Activities—The increase of $33.0 million in cash used in financing activities was primarily due to
      borrowings on the revolver and swing-line loan under the Credit Agreement and lower equity issuance costs offset
      by increases in principal payments on long-term obligations and a stock repurchase payment that was accrued for as
      of December 31, 2018 and paid in the first quarter of 2019.

      Indebtedness

                In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling
      $1.4 billion. Proceeds from the indebtedness were used to pay off credit facilities existing immediately before the
      Novitex Business Combination.

      Senior Credit Facilities

                On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit
      Suisse AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit
      Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and
      subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July
      12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility
      maturing July 12, 2022, $30.0 million of which is currently drawn. The Credit Agreement provides for the following
      interest rates for borrowings under the senior secured term facility and senior secured revolving facility: at the
      Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in
      each case plus an applicable margin. The initial applicable margin for the senior secured term facility is 7.5% with
      respect to LIBOR borrowings and 6.5% with respect to base rate borrowings. The initial applicable margin for the
      senior secured revolving facility is 7.0% with respect to LIBOR borrowings and 6.0% with respect to base rate
      borrowings. The applicable margin for borrowings under the senior secured revolving facility is subject to step-
      downs based on leverage ratios. The senior secured term loan is subject to amortization payments, commencing on
      the last day of the first full fiscal quarter of the Company following the closing date, of 0.6% of the aggregate
      principal amount for each of the first eight payments and 1.3% of the aggregate principal amount for payments
      thereafter, with any balance due at maturity. As of March 31, 2019 and 2018 the interest rate applicable for the first
      lien senior secured term loan was 9.29% and 10.0%.


                                                                 33


      Table of Contents




                                                                                                                              App. 541
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 545 of 894 PageID 919
      Table of Contents



      Senior Secured Notes

               Senior secured notes of $1.0 billion due July 2023 were also issued as part of the Novitex Business
      Combination. The notes bear interest at a rate of 10.0% per year. We pay interest on the notes on January 15 and July
      15 of each year, commencing on January 15, 2018. The notes are guaranteed by subsidiary guarantors pursuant to a
      supplemental indenture.

      Term Loan Repricing

               On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
      secured credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First
      Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among Exela Intermediate
      Holdings LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of
      Canada, as administrative agent, and each of the lenders party thereto, whereby the Company borrowed $343.4
      million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing senior secured
      term loans.

                The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a
      LIBOR rate determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to
      such borrowing, adjusted for certain additional costs, subject to a 1.00% floor, or (b) a base rate determined by
      reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted
      LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans.
      The interest rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable
      to the existing senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit
      Agreement, by and among Exela Intermediate Holdings, LLC, the Company, Royal Bank of Canada, as administrative
      agent and collateral agent, and each of the lenders party thereto. The Repricing Term Loans will mature on July 12,
      2023, the same maturity date as the existing senior secured term loans.

      Incremental Term Loan

               On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental
      term loans (the “2018 Incremental Term Loans”) under the First Amendment to the Credit Agreement. The proceeds
      of the 2018 Incremental Term Loans may be used by the Company for general corporate purposes and to pay fees
      and expenses in connection with the First Amendment. The interest rates applicable to the 2018 Incremental Term
      Loans are the same as those for the Repricing Term Loans.

                On April 16, 2019, the Company successfully borrowed an additional $30.0 million pursuant to incremental
      term loans (the “2019 Incremental Term Loans”, and, together with the 2018 Incremental Terms Loans, the
      “Incremental Term Loans”) under the Second Amendment to the Credit Agreement. The proceeds of the Incremental
      Term Loans were used to replace the cash spent for acquisitions, pay related fees, expenses and related borrowings
      and may also be used for general corporate purposes.
                The Incremental Term Loans bear interest at a rate per annum that is the same as the Repricing Term Loans.
      The Incremental Term Loans will mature on July 12, 2023, the same maturity date as the Repricing Term Loans.
                The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans
      (collectively, the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a
      repricing event as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR
      rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in
      either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at
      any time during the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as
      applicable.

              Other than as described above, the terms, conditions and covenants applicable to the Incremental Term
      Loans are consistent with the terms, conditions and covenants that were applicable to the Repricing Term Loans
      under the


                                                                34


      Table of Contents




                                                                                                                             App. 542
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 546 of 894 PageID 920
      Table of Contents



      Credit Agreement and which are described in the registrant’s Current Reports on Form 8-K filed with the Securities
      and Exchange Commission on July 18, 2017 and July 17, 2018.
      Letters of Credit

              As of March 31, 2019 and December 31, 2018, we had outstanding irrevocable letters of credit totaling
      approximately $21.0 million and $20.6 million, respectively, under the revolving credit facility.

      Potential Future Transactions

               We may, from time to time explore and evaluate possible strategic transactions, which may include joint
      ventures, as well as business acquisitions or the acquisition or disposition of assets. In order to pursue certain of
      these opportunities, additional funds will likely be required. There can be no assurance that we will enter into
      additional strategic transactions or alliances, nor do we know if we will be able to obtain the necessary financing for
      transactions that require additional funds on favorable terms, if at all.
      Off Balance Sheet Arrangements

               At March 31, 2019 we had no material off balance sheet arrangements, except letters of credit described
      above under Liquidity and Capital Resources. As such, we are not materially exposed to any financing, liquidity,
      market or credit risk that could arise if we had engaged in such financing arrangements.
      Item 3. Quantitative and Qualitative Disclosure About Market Risk

      Interest Rate Risk

                At March 31, 2019, we had $1,369.0 million of debt outstanding, with a weighted average interest rate of
      9.59%. Interest is calculated under the terms of our credit agreement based on the greatest of certain specified base
      rates plus an applicable margin that varies based on certain factors. Assuming no change in the amount outstanding,
      the impact on interest expense of a 1% increase or decrease in the assumed weighted average interest rate would be
      approximately $13.7 million per year. In order to mitigate interest rate fluctuations with respect to term loan
      borrowings under the Credit Agreement, in November 2017, we entered into a three year one-month LIBOR interest
      rate swap contract with a notional amount of $347.8 million, which at the time was the remaining principal balance of
      the term loan. The swap contract swaps out the floating rate interest risk related to the LIBOR with a fixed interest
      rate of 1.9275% effective January 12, 2018.

                The interest rate swap, which is used to manage our exposure to interest rate movements and other
      identified risks, was not designated as a hedge. As such, changes in the fair value of the derivative are recorded
      directly to other income as an expense of $1.7 million and income of $3.3 million for the three months ended March 31,
      2019 and 2018.

      Foreign Currency Risk

               We are exposed to foreign currency risks that arise from normal business operations. These risks include
      transaction gains and losses associated with intercompany loans with foreign subsidiaries and transactions
      denominated in currencies other than a location’s functional currency. Contracts are denominated in currencies of
      major industrial countries.

      Market Risk

             We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates.
      We do not use derivatives for trading purposes, to generate income or to engage in speculative activity.


                                                                 35


      Table of Contents




                                                                                                                                App. 543
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 547 of 894 PageID 921
      Table of Contents



      Item 4. Internal Controls and Procedures

      Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide reasonable assurance that
      material information required to be disclosed in our reports that we file or submit under the Securities Exchange Act
      of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and reported within the time periods
      specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our
      management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely
      decisions regarding required financial disclosure. In designing and evaluating the disclosure controls and
      procedures, management recognized that a control system, no matter how well designed and operated, can provide
      only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent
      limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues
      and instances of fraud, if any, with a company have been detected.

                As of the end of the period covered by this report, we carried out an evaluation, under the supervision and
      with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the
      effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a‑15 of the
      Exchange Act. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that
      our disclosure controls and procedures were not effective due to material weaknesses in internal control over
      financial reporting described in our 10-K as of December 31, 2018.

               Notwithstanding such material weaknesses in internal control over financial reporting, our management,
      including our CEO and CFO, has concluded that our consolidated financial statements present fairly, in all material
      respects, our financial position, results of our operations and our cash flows for the periods presented in this Annual
      Report, in conformity with U.S. generally accepted accounting principles.
      Remediation
               As previously described in Part II, Item 9A of our Annual Report on Form 10-K for the fiscal year ended
      December 31, 2018, we began implementing a remediation plan to address the material weaknesses mentioned above.
      The weaknesses will not be considered remediated until the applicable controls operate for a sufficient period of time
      and management has concluded, through testing, these controls are operating effectively.
      Changes in Internal Control over Financial Reporting

               There have been no changes in our internal control over financial reporting during the quarter-ended March
      31, 2019 that have materially affected, or are reasonably likely to materially affect, our internal control over financial
      reporting.

                                                 PART II OTHER INFORMATION

      Item 1. Legal Proceedings

      Appraisal Demand

                On September 21, 2017, former stockholders of SourceHOV Holdings, Inc. (“SourceHOV”), who allege
      combined ownership of 10,304 shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C.
      § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc.,
      C.A. No. 2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the acquisition of SourceHOV
      and Novitex Holdings, Inc, by Quinpario in July 2017 (“Novitex Business Combination”), which gave rise to appraisal
      rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination
      of the fair value of their SourceHOV shares at the time of the Novitex Business Combination; an order that
      SourceHOV


                                                                 36


      Table of Contents




                                                                                                                               App. 544
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 548 of 894 PageID 922
      Table of Contents



      pay that value to the petitioners, together with interest at the statutory rate; and an award of costs, attorneys' fees,
      and other expenses.

               On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. §
      262(f). Trial is currently scheduled for June 2019. The parties and their experts have offered competing valuations of
      the SourceHOV shares as of the date of the Novitex Business Combination. The Court may determine a fair value that
      is above or below the values indicated by the parties and their experts. At this stage of the litigation, the Company is
      unable to predict the outcome of the Appraisal Action or estimate what the Court will determine the fair value of
      SourceHOV common stock to be as of the date of the Novitex Business Combination. Pursuant to the terms of the
      Novitex Business Combination Agreement, if such appraisal rights are perfected, a corresponding portion of shares
      of our Common Stock issued to Ex-Sigma 2 LLC, our principal stockholder, will be forfeited at such time as the PIPE
      Financing (as defined in the Consent, Waiver and Amendment dated June 15, 2017) is repaid. The Company intends
      to vigorously defend against the Appraisal Action.

      Other

                We are, from time to time, involved in other legal proceedings, inquiries, claims and disputes, which arise in
      the ordinary course of business. Although our management cannot predict the outcomes of these matters, our
      management believes these actions will not have a material, adverse effect on our financial position, results of
      operations or cash flows.

      Item 1A. Risk Factors.

               In addition to the other information set forth in this report, you should carefully consider the risk factors
      described in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10‑K for the fiscal year ended December
      31, 2018 which could materially affect our business, financial condition and/or operating results. The risks described
      in these Risk Factors are not the only risks facing us. Additional risks and uncertainties not currently known to us or
      that we currently deem to be immaterial also may materially and adversely affect our business, financial condition
      and/or operating results.
      Item 2. Unregistered Sales of Equity Securities and Use of Proceeds.

               On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
      Buyback Program”), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its
      Common Stock. Share repurchases may be executed through various means, including, without limitation, open
      market transactions, privately negotiated transactions or otherwise. The decision as to whether to purchase any
      shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general
      business and market conditions and other investment considerations and factors. The Share Buyback Program does
      not obligate the Company to purchase any shares and expires 24 months after authorized. The Share Buyback
      Program may be terminated or amended by the Company’s board of directors in its discretion at any time. We
      purchased an additional 2,499,885 shares during 2018 at an average share price of $4.71. There were no share
      repurchases for the three months ended March 31, 2019 and 2018. As of March 31, 2019, 2,549,185 shares had been
      repurchased under the Share Buyback Program. The Company records treasury stock using the cost method.
      Item 3. Defaults Upon Senior Securities.

      None.
      Item 4. Mine Safety Disclosures.

      Not applicable.


                                                                  37


      Table of Contents




                                                                                                                                 App. 545
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 549 of 894 PageID 923
      Table of Contents



      Item 5. Other Information.

      None.
      Item 6. Exhibits.

      Exhibit No.                                                     Description
      2.1             Business Combination Agreement, dated as of February 21, 2017, by and among Quinpario
                      Acquisition Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex Holdings,
                      Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC and HandsOn Fund 4 I, LLC (3)
      3.1             Restated Certificate of Incorporation, dated July 12, 2017 (4)
      3.2             Amended and Restated Bylaws, dated July 12, 2017 (4)
      4.1             Specimen common stock Certificate (1)
      4.2             Specimen Warrant Certificate (1)
      4.3             Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Registrant
                      (1)
      4.4             Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc. as Issuers,
                      the Subsidiary Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (4)
      4.5             First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela
                      Finance Inc., as Issuers, the Subsidiary Guarantors set forth therein and Wilmington Trust, National
                      Association, as Trustee (4)
      10.1            First Amendment to First Lien Credit Agreement, dated as of July 13, 2018, by and among Exela
                      Intermediate Holdings LLC, Exela Intermediate, LLC, each Subsidiary Loan Party listed on the
                      signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party
                      thereto. (2)
      10.2            Exela Technologies Inc. 2018 Stock Incentive Plan.
      10.3            Form of Option Grant Notice and Agreement under the Exela Technologies Inc. 2018 Stock Incentive
                      Plan.
      10.4            Form of Restricted Stock Unit Grant and Agreement under the Exela Technologies Inc. 2018 Stock
                      Incentive Plan.
      10.5            Second Amendment to First Lien Credit Agreement, dated as of April, 17, 2019, by and among Exela
                      Intermediate Holdings LLC, Exela Intermediate, LLC, each Subsidiary Loan Party listed on the
                      signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party
                      thereto. (5)
      31.1            Certification of the Principal Executive Officer required by Rule 13a‑14(a) and Rule 15d‑14(a) under the
                      Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes
                      Oxley Act of 2002
      31.2            Certification of the Principal Financial and Accounting Officer required by Rule 13a‑14(a) and Rule
                      15d‑14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302
                      of the Sarbanes Oxley Act of 2002
      32.1            Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted pursuant
                      to Section 906 of the Sarbanes Oxley Act of 2002
      32.2            Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section 1350, as
                      adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
      101.INS         XBRL Instance Document
      101.SCH         XBRL Taxonomy Extension Schema
      101.CAL         XBRL Taxonomy Extension Calculation Linkbase
      101.DEF         XBRL Taxonomy Extension Definition Linkbase
      101.LAB         XBRL Taxonomy Extension Label Linkbase
      101.PRE         XBRL Taxonomy Extension Presentation Linkbase

      (1)    Incorporated by reference to the Registrant’s Registration Statement on Form S‑1 (SEC File No. 333‑198988).
      (2)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 13, 2018.
      (3)    Incorporated by reference to the Registrant’s Current Report on Form 8‑K, filed on February 22, 2017.
      (4)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 18, 2017.
      (5)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on April 17, 2019.


                                                                 38

      Table of Contents




                                                                                                                             App. 546
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 550 of 894 PageID 924
      Table of Contents



                                                         SIGNATURES

      Pursuant to the requirements of the Section 13 or 15 or 15(d) of the Securities Exchange Act of 1934, the registrant
      has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 9th day
      of May, 2019.

                                                                 EXELA TECHNOLOGIES, INC.
                                                                 By:/s/ Ronald Cogburn
                                                                    Ronald Cogburn
                                                                    Chief Executive Officer (Principal Executive Officer)
                                                                 By:/s/ James G. Reynolds
                                                                    James G. Reynolds
                                                                    Chief Financial Officer (Principal Financial and
                                                                    Accounting Officer)


                                                               39




                                                                                                                             App. 547
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 551 of 894 PageID 925




                        Exhibit 12




                                                                        App. 548
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 552 of 894 PageID 926
 Table of Contents



                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                                         WASHINGTON, D.C. 20549

                                                              FORM 10-Q
 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                               For the quarterly period ended June 30, 2019
                                                                       Or
 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                     For the transition period from to
                                                    Commission file number: 001-36788

                                      EXELA TECHNOLOGIES, INC.
                                             (Exact Name of Registrant as Specified in its Charter)

                               Delaware                                                       XX-XXXXXXX
                    (State of or other Jurisdiction                                         (I.R.S. Employer
                     Incorporation or Organization)                                        Identification No.)
                        2701 E. Grauwyler Rd.
                               Irving, TX                                                        75061
                   (Address of Principal Executive                                             (Zip Code)
                                 Offices)
                                  Registrant's Telephone Number, Including Area Code: (844) 935-2832
 Securities Registered Pursuant to Section 12(b) of the Act:
                       Title of Each Class                        Trading Symbol          Name of Each Exchange on Which Registered
          Common Stock, Par Value $0.0001 per share                  XELA                       The Nasdaq Stock Market LLC
 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
 Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
 and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐
 Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted
 pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the
 registrant was required to submit such files). Yes ☒ No
 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
 company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting
 company” and “emerging growth company” in Rule 12b-2 of the Exchange Act.
               Large Accelerated Filer ☐                           Accelerated Filer ☒
               Non-Accelerated Filer ☐                             Smaller Reporting Company ☒
                                                                   Emerging Growth Company ☐
 If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
 complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b‑2 of the Exchange Act). Yes ☐ No ☒
 As of August 5, 2019 the registrant had 150,007,085 shares of Common Stock outstanding.




                                                                                                                                      App. 549
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                  Page 553 of 894 PageID 927


      Table of Contents



                                                  Exela Technologies, Inc.

                                                        Form 10-Q

                                        For the quarterly period ended June 30, 2019

                                                  TABLE OF CONTENTS

                                           PART I—FINANCIAL INFORMATION
      Item 1. Financial Statements
      Condensed Consolidated Financial Statements
      Condensed Consolidated Balance Sheets as of June 30, 2019 and December 31, 2018                                1
      Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2019 and 2018      2
      Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2019
      and 2018                                                                                                      3
      Condensed Consolidated Statements of Stockholders’ Deficit for the six months ended June 30, 2019 and 2018    4
      Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2019 and 2018               5
      Notes to the Condensed Consolidated Financial Statements                                                      6
      Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                28
      Item 3. Quantitative and Qualitative Disclosures about Market Risk                                           40
      Item 4. Internal Controls and Procedures                                                                     41
                                             PART II — OTHER INFORMATION
      Item 1. Legal Proceedings                                                                                    422
      Item 1A. Risk Factors                                                                                         42
      Item 2. Unregistered Sales of Equity Securities and Use of Proceeds                                           43
      Item 3. Defaults Upon Senior Securities                                                                       43
      Item 4. Mine Safety Disclosures                                                                               43
      Item 5. Other Information                                                                                     43
      Item 6. Exhibits                                                                                              44




                                                                                                                     App. 550
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 554 of 894 PageID 928


      Table of Contents



                                             Exela Technologies, Inc. and Subsidiaries
                                             Condensed Consolidated Balance Sheets
                                           As of June 30, 2019 and December 31, 2018
                            (in thousands of United States dollars except share and per share amounts)

                                                                                                            June 30,    December 31,
                                                                                                              2019          2018
      Assets
      Current assets
      Cash and cash equivalents                                                                         $     18,449    $     25,615
      Restricted cash                                                                                          4,977          18,239
      Accounts receivable, net of allowance for doubtful accounts of $8,348 and $4,359, respectively         266,660         270,812
      Related party receivables                                                                                  206              —
      Inventories, net                                                                                        16,735          16,220
      Prepaid expenses and other current assets                                                               23,791          25,015
      Total current assets                                                                                   330,818         355,901
      Property, plant and equipment, net of accumulated depreciation of $167,376 and $154,060
      respectively                                                                                          125,018           132,986
      Operating lease right-of-use asset, net                                                                96,498                —
      Goodwill                                                                                              708,246           708,258
      Intangible assets, net                                                                                387,775           407,021
      Deferred income tax assets                                                                             16,181            16,225
      Other noncurrent assets                                                                                14,714            19,391
      Total assets                                                                                      $ 1,679,250     $   1,639,782
      Liabilities and Stockholders' Equity (Deficit)
      Liabilities
      Current liabilities
      Accounts payable                                                                                  $      99,089   $      99,853
      Related party payables                                                                                      238           7,735
      Income tax payable                                                                                        2,525           1,996
      Accrued liabilities                                                                                      59,487          66,008
      Accrued compensation and benefits                                                                        52,493          54,583
      Accrued interest                                                                                         48,935          49,071
      Customer deposits                                                                                        28,914          34,235
      Deferred revenue                                                                                         19,428          16,504
      Obligation for claim payment                                                                             41,496          56,002
      Current portion of finance lease liability                                                               15,897          17,498
      Current portion of operating lease liability                                                             27,444              —
      Current portion of long-term debt                                                                        38,929          29,237
      Total current liabilities                                                                               434,875         432,722
      Long-term debt, net of current maturities                                                             1,331,898       1,306,423
      Finance lease obligations, net of current portion                                                        25,772          26,738
      Pension liability                                                                                        24,866          25,269
      Deferred income tax liabilities                                                                          15,896          11,212
      Long-term income tax liability                                                                            2,842           3,024
      Operating lease liability, net of current portion                                                        74,290              —
      Other long-term liabilities                                                                               7,882          15,400
      Total liabilities                                                                                     1,918,321       1,820,788
      Commitment and Contingencies (Note 10)
      Stockholders' equity (deficit)
      Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 152,782,534
      shares issued and 150,007,085 shares outstanding at June 30, 2019 and 152,692,140 shares issued
      and 150,142,955 shares outstanding at December 31, 2018                                                     15              15
      Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,569,233 shares
      issued and outstanding at June 30, 2019 and December 31, 2018                                                1               1
      Additional paid in capital                                                                             482,018         482,018
      Less: common stock held in treasury, at cost; 2,787,147 shares at June 30, 2019 and 2,549,185
      shares December 31, 2018                                                                               (10,949)        (10,342)
      Equity-based compensation                                                                               47,190          41,731
      Accumulated deficit                                                                                   (742,616)       (678,563)
      Accumulated other comprehensive loss:
      Foreign currency translation adjustment                                                                (5,461)           (6,565)
      Unrealized pension actuarial losses, net of tax                                                        (9,269)           (9,301)
      Total accumulated other comprehensive loss                                                            (14,730)          (15,866)
      Total stockholders’ deficit                                                                          (239,071)         (181,006)
      Total liabilities and stockholders’ deficit                                                       $ 1,679,250     $   1,639,782
               The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                       1




                                                                                                                                    App. 551
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 555 of 894 PageID 929


      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                      Condensed Consolidated Statements of Operations
                                 For the Three and Six Months Ended June 30, 2019 and 2018
                          (in thousands of United States dollars except share and per share amounts)
                                                          (Unaudited)

                                                                     Three Months Ended June
                                                                               30,                Six Months Ended June 30,
                                                                        2019         2018             2019         2018
      Revenue                                                       $ 390,160 $ 410,382 $ 793,924 $ 803,549
      Cost of revenue (exclusive of depreciation and
      amortization)                                                    298,006       313,954       604,888        607,746
      Selling, general and administrative expenses                       51,564        46,723      101,512          92,318
      Depreciation and amortization                                      27,191        36,368        55,211         74,386
      Related party expense                                                1,055         1,402         2,050          2,508
      Operating income                                                   12,344        11,935        30,263         26,591
      Other expense (income), net:
        Interest expense, net                                            39,132        38,527        78,031         76,544
        Debt modification and extinguishment costs                         1,404             —         1,404             —
        Sundry expense (income), net                                      (1,493)       (2,325)        1,038         (2,389)
        Other expense (income), net                                        2,709           (704)       4,385         (4,032)
      Net loss before income taxes                                      (29,408)      (23,563)      (54,595)       (43,532)
      Income tax (expense) benefit                                        (4,738)       (1,619)       (9,459)        (5,644)
      Net loss                                                      $ (34,146) $ (25,182) $ (64,054) $ (49,176)
        Cumulative dividends for Series A Preferred Stock                    (914)         (914)      (1,828)        (1,828)
      Net loss attributable to common stockholders                  $ (35,060) $ (26,096) $ (65,882) $ (51,004)
      Loss per share:
        Basic and diluted                                           $       (0.23) $      (0.17) $      (0.44) $       (0.34)
                The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                2




                                                                                                                           App. 552
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                   Page 556 of 894 PageID 930


      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                  Condensed Consolidated Statements of Comprehensive Loss
                                 For the Three and Six Months Ended June 30, 2019 and 2018
                          (in thousands of United States dollars except share and per share amounts)
                                                          (Unaudited)

                                                                  Three Months Ended June
                                                                            30,               Six Months Ended June 30,
                                                                     2019         2018            2019         2018
      Net Loss                                                     $ (34,146) $ (25,182) $ (64,054) $ (49,176)
      Other comprehensive income (loss), net of tax
      Foreign currency translation adjustments                         (2,288)        (879)         1,104        (1,147)
      Unrealized pension actuarial gains (losses), net of tax             256          626             32           223
      Total other comprehensive loss, net of tax                   $ (36,178) $ (25,435) $ (62,918) $ (50,100)
               The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                              3




                                                                                                                      App. 553
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                             Page 557 of 894 PageID 931


 Table of Contents



                                                              Exela Technologies, Inc. and Subsidiaries
                                                    Condensed Consolidated Statements of Stockholders’ Deficit
                                                         For the Six Months Ended June 30, 2019 and 2018
                                             (in thousands of United States dollars except share and per share amounts)
                                                                             (Unaudited)
                                                                                                                   Accumulated Other
                                                                                                                   Comprehensive Loss
                                                                                                                             Unrealized
                                                                                                                   Foreign    Pension
                                                                                                                   Currency Actuarial                 Total
                                   Common Stock            Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                           Paid in
                                   Shares      Amount      Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit     Deficit
 Balances at January 1,
 2018                          150,529,151 $        15   6,194,233     $       1    49,300 $ (249) $ 482,018       $       34,085 $        (194) $ (11,054) $     (514,628) $        (10,006)
 Implementation of ASU
 2014-09 (Note 4)              —                —        —                 —       —          —         —              —              —               —                (1,419)        (1,419)
 Net loss January 1, 2018
 to March 31, 2018                       —          —             —            —        —         —          —                —              —             —          (23,994)       (23,994)
 Equity-based
 compensation                            —          —             —            —        —         —          —               959             —             —              —             959
 Foreign currency
 translation adjustment                  —          —             —            —        —         —          —                —            (268)           —              —             (268)
 Net realized pension
 actuarial gains, net of tax             —          —             —            —        —         —          —                —              —            (403)           —             (403)
 Preferred shares converted
 to common                      1,986,767           —    (1,625,000)           —        —         —          —                —              —             —              —              —
 Balances at March 31,
 2018                          152,515,918 $        15   4,569,233             1    49,300 $ (249) $ 482,018       $       35,044 $        (462) $ (11,457) $     (540,041) $        (35,131)
 Net loss April 1, 2018 to
 June 30, 2018                 —                —        —                 —       —          —         —              —              —               —               (25,182)       (25,182)
 Equity-based
 compensation                  —                —        —                 —       —          —         —                   1,936     —               —           —                   1,936
 Foreign currency
 translation adjustment        —                —        —                 —       —          —         —              —                   (879)      —           —                     (879)
 Shares repurchased                (768,693)    —        —                 —       768,693    (3,479)   —              —              —                   626     —                   (2,853)
 Balances at June 30,
 2018                          151,747,225 $        15   4,569,233             1   817,993   $ (3,728) $ 482,018   $       36,980 $
                                                                                                                               (1,341) $ (10,831) $ (565,222) $  (62,108)
                                                                                                                            Accumulated Other
                                                                                                                            Comprehensive Loss
                                                                                                                                       Unrealized
                                                                                                                            Foreign     Pension
                                                                                                                            Currency Actuarial                  Total
                                Common Stock             Preferred Stock            Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                                    Paid in
                                Shares         Amount    Shares       Amount       Shares Amount Capital Compensation Adjustment net of tax         Deficit     Deficit
 Balances at January 1,
 2019                        150,142,955 $        15 4,569,233 $            1 2,549,185 $(10,342) $ 482,018        $       41,731 $       (6,565) $   (9,301) $   (678,563) $       (181,006)
 Net loss January 1, 2019
 to March 31, 2019                    —           —           —            —           —          —          —                —              —             —          (29,907)       (29,907)
 Equity-based
 compensation                         —           —           —            —           —          —          —              2,798            —             —              —           2,798
 Foreign currency
 translation adjustment               —           —           —            —           —          —          —                —           3,392            —              —           3,392
 Net realized pension
 actuarial gains, net of tax          —           —         —              —         —            —          —                 —              —         (224)           —               (224)
 Balances at March 31, 150,142,955                15 4,569,233              1 2,549,185      (10,342)   482,018            44,529         (3,173)     (9,525)     (708,470)         (204,947)
 2019
 Net loss April 1, 2019
 to June 30, 2019                     —           —           —            —           —          —          —                —              —             —          (34,146)       (34,146)
 Equity-based
 compensation                         —           —           —            —           —          —          —              2,661            —             —              —           2,661
 Foreign currency
 translation adjustment               —           —           —            —           —          —          —                —           (2,288)          —              —           (2,288)
 Net realized pension
 actuarial gains, net of tax          —           —           —            —            —         —          —                —              —            256             —              256
 RSU's vested                    102,092          —           —            —            —         —          —                —              —             —              —               —
 Shares repurchased             (237,962)         —           —            —       237,962      (607)        —                —              —             —              —             (607)
 Balances at June 30,
 2019                        150,007,085 $        15 4,569,233 $            1 2,787,147 $(10,949) $ 482,018        $       47,190 $       (5,461) $   (9,269) $   (742,616) $       (239,071)
                           The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                                                4




                                                                                                                                                                                 App. 554
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                    Page 558 of 894 PageID 932


 Table of Contents



                                                            Exela Technologies, Inc. and Subsidiaries
                                                       Condensed Consolidated Statement of Cash Flows
                                                       For the Six Months Ended June 30, 2019 and 2018
                                           (in thousands of United States dollars except share and per share amounts)
                                                                           (Unaudited)

                                                                                                                        Six Months Ended June 30,
                                                                                                                        2019                2018
 Cash flows from operating activities
 Net loss                                                                                                          $       (64,054)    $       (49,176)
 Adjustments to reconcile net loss
   Depreciation and amortization                                                                                           55,211               74,386
   Original issue discount and debt issuance cost amortization                                                              5,749                 5,272
 Debt modification and extinguishment costs                                                                                 1,049                    —
   Provision for doubtful accounts                                                                                          3,334                 1,857
   Deferred income tax provision                                                                                            4,623                   705
   Share-based compensation expense                                                                                         5,459                 2,895
   Foreign currency remeasurement                                                                                             288                (1,156)
   Loss (gain) on sale of assets                                                                                               (10)               1,340
   Fair value adjustment for interest rate swap                                                                             4,385                (4,675)
   Change in operating assets and liabilities, net of effect from acquisitions
     Accounts receivable                                                                                                       624             (19,813)
     Prepaid expenses and other assets                                                                                       1,260               (1,603)
     Accounts payable and accrued liabilities                                                                              (14,991)             40,677
     Related party payables                                                                                                 (7,703)              (2,458)
        Net cash provided by (used) in operating activities                                                                 (4,776)             48,251
 Cash flows from investing activities
 Purchase of property, plant and equipment                                                                                  (9,072)            (10,244)
 Additions to internally developed software                                                                                 (4,007)             (2,115)
 Additions to outsourcing contract costs                                                                                   (10,440)             (3,695)
 Cash paid in acquisition, net of cash received                                                                             (5,000)             (4,145)
 Proceeds from sale of assets                                                                                                   20               1,014
        Net cash used in investing activities                                                                              (28,499)            (19,185)
 Cash flows from financing activities
 Third party debt modification and extinguishment costs                                                                         355                  —
 Repurchases of common stock                                                                                                 (3,480)             (3,479)
 Borrowings from other loans                                                                                                  1,544               2,152
 Cash paid for equity issue costs                                                                                                —               (7,500)
 Net borrowings under factoring agreement                                                                                     2,426                  —
 Proceeds from credit facility                                                                                              29,850                   —
 Net cash for debt issuance costs and debt discounts                                                                           (362)                 —
 Borrowings from revolver and swing-line loan                                                                               68,000              30,000
 Repayments from revolver and swing-line loan                                                                              (68,000)            (30,000)
 Principal payments on finance lease obligations                                                                             (9,180)             (8,404)
 Principal payments on long-term obligations                                                                                 (8,417)             (6,043)
        Net cash provided by (used in) financing activities                                                                 12,736             (23,274)
 Effect of exchange rates on cash                                                                                               111                (410)
        Net decrease in cash and cash equivalents                                                                          (20,428)               5,382
 Cash, restricted cash, and cash equivalents
 Beginning of period                                                                                                       43,854               81,489
 End of period                                                                                                     $       23,426      $        86,871
 Supplemental cash flow data:
 Income tax payments, net of refunds received                                                                      $        5,181      $         3,864
 Interest paid                                                                                                             71,240               76,353
 Noncash investing and financing activities:
 Assets acquired through right-of-use arrangements                                                                          6,778                   7,787
 Leasehold improvements funded by lessor                                                                                       —                    1,540
 Accrued capital expenditures                                                                                               1,083                   1,144


                          The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                                 5




                                                                                                                                           App. 555
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 559 of 894 PageID 933


      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                  Notes to the Condensed Consolidated Financial Statements
             (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                          (Unaudited)

      1. General

      These condensed consolidated financial statements should be read in conjunction with the notes to the
      consolidated financial statements as of and for the year ended December 31, 2018 included in the Exela Technologies,
      Inc. (the "Company," "Exela," "we," "our" or "us") annual report on Form 10-K for such period (the “2018 Form 10-
      K”).

      The accompanying condensed consolidated financial statements have been prepared using accounting principles
      generally accepted in the United States of America ("GAAP") and with the instructions to Form 10-Q and Rule 10-01
      of Securities and Exchange Commission ("SEC") Regulation S-X as they apply to interim financial information.
      Accordingly, they do not include all of the information and notes required by GAAP for complete financial
      statements. These accounting principles require us to use estimates and assumptions that impact the reported
      amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Actual
      results may differ from our estimates.

      The condensed consolidated financial statements are unaudited, but in our opinion include all adjustments
      (consisting of normal recurring adjustments) necessary for a fair statement of the results for the interim period. The
      interim financial results are not necessarily indicative of results that may be expected for any other interim period or
      the fiscal year.

      Net Loss per Share

      Earnings per share ("EPS") is computed by dividing net loss available to holders of the Company's common stock,
      par value $0.0001 per share (“Common Stock”) by the weighted average number of shares of Common Stock
      outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
      the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or
      converted into Common Stock, using the more dilutive of the two-class method or if-converted method in periods of
      earnings. The two-class method is an earnings allocation method that determines earnings per share for Common
      Stock and participating securities. As the Company experienced net losses for the periods presented, the impact of
      the Company’s Series A Convertible Preferred Stock (“Series A Preferred Stock”) was calculated based on the if-
      converted method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their effect is anti-
      dilutive.

      For the six months ended June 30, 2019 outstanding shares of the Series A Preferred Stock, if converted would have
      resulted in an additional 5,586,344 shares of Common Stock outstanding, but were not included in the computation of
      diluted loss per share as their effects were anti-dilutive.

      The Company was originally incorporated July 12, 2017 as a special purpose acquisition company under the name
      Quinpario Acquisition Corp 2 (“Quinpario”). The Company has not included the effect of 35,000,000 warrants sold in
      the Quinpario Initial Public Offering (“IPO”) in the calculation of net income (loss) per share. Warrants are considered
      anti-dilutive and excluded when the exercise price exceeds the average market value of the Company’s Common
      Stock price during the applicable period.

                                                                Three Months Ended June 30,          Six Months Ended June 30,
                                                                   2019           2018                  2019           2018
      Net loss attributable to common stockholders (A)      $          (35,060) $       (26,096) $       (65,882) $       (51,004)
      Weighted average common shares outstanding -
      basic and diluted (B)                                      150,036,927        152,259,589      150,089,648      152,186,473
      Loss Per Share:
      Basic and diluted (A/B)                               $            (0.23) $         (0.17) $         (0.44) $         (0.34)


                                                                   6




                                                                                                                                    App. 556
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 560 of 894 PageID 934


      Table of Contents



      2. New Accounting Pronouncements

      Recently Adopted Accounting Pronouncements

      Effective January 1, 2019, the Company adopted Accounting Standards Update (“ASU”) no. 2016-02, Leases (ASC
      842). This ASU increases transparency and comparability among organizations by recognizing lease assets and
      lease liabilities on the balance sheet and disclosing key information about leasing arrangements. The Company
      adopted this guidance effective January 1, 2019, under the modified retrospective transition method provided by
      ASU 2018-11 with the following practical expedients below:
          ·    Not to record the leases with an initial term of 12 months on the balance sheet; and

          ·    Not to reassess the (1) definition of a lease, (2) lease classification, and (3) initial direct costs for existing
               leases during transition.

      The adoption had a material impact on the Company's unaudited consolidated balance sheets, but did not have a
      material impact on the Company's unaudited consolidated income statements and unaudited consolidated statements
      of cash flows. The most significant impact was the recognition of right-of-use assets and lease liabilities for
      operating leases, while the Company's accounting for finance leases remained substantially unchanged. See Note 5
      for relevant disclosures.

      Effective January 1, 2019, the Company adopted ASU no. 2017-11, Earnings Per Share (Topic 260), Distinguishing
      Liabilities from Equity (Topic 480) and Derivatives and Hedging (Topic 815): I. Accounting for Certain Financial
      Instruments with Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily Redeemable
      Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
      Interests with a Scope Exception. Part I of this ASU addresses the complexity of accounting for certain financial
      instruments with down round features. Down round features are features of certain equity-linked instruments (or
      embedded features) that result in the strike price being reduced on the basis of the pricing of future equity offerings.
      Current accounting guidance creates cost and complexity for entities that issue financial instruments (such as
      warrants and convertible instruments) with down round features that require fair value measurement of the entire
      instrument or conversion option. Part II of this ASU addresses the difficulty of navigating Topic 480, Distinguishing
      Liabilities from Equity, because of the existence of extensive pending content in the FASB Accounting Standards
      Codification. This pending content is the result of the indefinite deferral of accounting requirements about
      mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable
      noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. The adoption
      had no impact on the Company's financial position, results of operations, and cash flows for the three and six months
      ended June 30, 2019.

      Effective January 1, 2019, the Company adopted ASU no. 2017-12, Derivatives and Hedging (Topic 815); Targeted
      Improvements to Accounting for Hedging Activities. The amendments in this ASU better align the risk management
      activities and financial reporting for these hedging relationships through changes to both the designation and
      measurement guidance for qualifying hedging relationships and presentation of hedge results. The adoption had no
      impact on the Company's financial position, results of operations, and cash flows for the three and six months ended
      June 30, 2019.

      Effective January 1, 2019, the Company adopted ASU no. 2018-02, Income Statement—Reporting Comprehensive
      Income (Topic 220): Reclassification of Certain Tax Effects from Accumulated Other Comprehensive Income. The
      amendments in this ASU address a narrow-scope financial reporting issue related to the tax effects that may become
      “stranded” in accumulated other comprehensive income (“AOCI”) as a result of the Tax Cuts and Jobs Act
      (“TCJA”). An entity may elect to reclassify the income tax effects of the TCJA on items within AOCI to retained
      earnings. The adoption had no impact on the Company's financial position, results of operations, and cash flows for
      the three and six months ended June 30, 2019.

      Effective January 1, 2019, the Company adopted ASU no. 2018-07, Compensation—Stock Compensation (Topic
      718): Improvements to Nonemployee Share-Based Payment Accounting to amend the accounting for share-based
      payment awards issued to nonemployees. Under the revised guidance, the accounting for awards issued to
      nonemployees will be


                                                                  7




                                                                                                                                App. 557
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 561 of 894 PageID 935


      Table of Contents



      similar to the model for employee awards, except the ASU allows an entity to elect on an award-by-award basis to
      use the contractual term as the expected term assumption in the option pricing model, and the cost of the grant is
      recognized in the same period(s) and in the same manner as if the grantor had paid cash. The adoption had no impact
      on the Company's financial position, results of operations, and cash flows for the three and six months ended June
      30, 2019.

      Recently Issued Accounting Pronouncements

      In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments – Credit Losses (Topic 326): Measurement
      of Credit Losses on Financial Instruments, to replace the incurred loss impairment methodology under current GAAP
      with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable
      and supportable information to inform credit loss estimates. The Company will be required to use a forward-looking
      expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating to
      available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a
      reduction in the amortized cost basis of the securities. The standard will be effective for fiscal years beginning after
      December 15, 2019, and interim periods within those fiscal years. Adoption of the standard will be applied using a
      modified retrospective approach through a cumulative-effect adjustment to retained earnings as of the effective date.
      The Company is currently in the early stages of evaluating the impact that adopting this standard will have on the
      consolidated financial statements.

      In August 2018, the FASB issued ASU no. 2018-13, Fair Value Measurement (Topic 820); which changes the fair
      value measurement disclosure requirements of ASC 820. The amendments in this ASU are the result of a broader
      disclosure project called FASB Concepts Statement, Conceptual Framework for Financial Reporting. The FASB used
      the guidance in the Concepts Statement to improve the effectiveness of ASC 820’s disclosure requirements. The
      objective of the disclosure requirements in this subtopic is to provide users of financial statements with information
      about assets and liabilities measured at fair value in the statement of financial position or disclosed in the notes to
      financial statements. The ASU includes but is not limited to the valuation techniques and inputs that a reporting
      entity uses to arrive at its measures of fair value, including judgments and assumptions that the entity makes, the
      uncertainty in the fair value measurements as of the reporting date, and how changes in fair value measurements
      affect an entity’s performance and cash flows. The ASU is effective for all entities for fiscal years beginning after
      December 15, 2019, including interim periods therein. Early adoption is permitted for any eliminated or modified
      disclosures upon issuance of this ASU. The Company is currently in the early stages of evaluating the impact that
      adopting this standard will have on the consolidated financial statements.

      In August 2018, the FASB issued ASU no. 2018-15, Intangibles, Goodwill, and Other - Internal Use Software
      (Subtopic 350-40): Customer's accounting for implementation costs incurred in a Cloud Computing Arrangement
      that is a service contract. The amendments align the requirements for capitalizing implementation costs incurred in a
      hosting arrangement that is a service contract with the requirements for capitalizing implementation costs incurred to
      develop or obtain internal-use software (and hosting arrangements that include an internal-use software license).
      Accordingly, the amendments require an entity (customer) in a hosting arrangement that is a service contract to
      follow the guidance in Subtopic 350-40 to determine which implementation costs to capitalize as an asset related to
      the service contract and which costs to expense. The amendments also require the entity (customer) to expense the
      capitalized implementation costs of a hosting arrangement that is a service contract over the term of the hosting
      arrangement, which includes reasonably certain renewals. The guidance is effective for fiscal years beginning after
      December 15, 2019, and interim periods within those fiscal years. The Company is currently in the early stages of
      evaluating the impact that adopting this standard will have on the consolidated financial statements.
      3. Business Combinations
      Asterion
      On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion
      Business Combination”), a well-established provider of technology driven business process outsourcing, document
      management


                                                                 8




                                                                                                                                App. 558
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 562 of 894 PageID 936


      Table of Contents



      and business process automation across Europe. The purchase price was approximately $19.5 million. The
      acquisition comes with minimal customer overlap and is strategic to expanding Exela’s European business.
      The acquired assets and assumed liabilities of Asterion were recorded at their estimated fair values. The following
      table summarizes the consideration paid for Asterion and the fair value of the assets acquired and liabilities assumed
      at the acquisition date on April 10, 2018:

      Assets Acquired:
       Cash and cash equivalents                                                                                 $    5,595
       Accounts receivable                                                                                           25,740
       Other current assets                                                                                           2,282
       Inventories, net                                                                                               1,137
       Property, plant, and equipment, net                                                                            4,747
       Deferred income tax assets                                                                                     6,316
       Other noncurrent assets                                                                                          522
       Intangible assets, net                                                                                         3,525
       Goodwill                                                                                                       1,493
       Total identifiable assets acquired                                                                        $   51,357
      Liabilities Assumed:
       Accounts payable                                                                                          $     (5,596)
       Income tax payable                                                                                                  (5)
       Accrued liabilities                                                                                             (6,593)
       Accrued compensation and benefits                                                                               (7,079)
       Deferred revenue                                                                                                  (880)
       Current portion of long term debt                                                                                 (994)
       Customer deposits                                                                                                 (462)
       Pension liability                                                                                               (7,135)
       Other long-term liabilities                                                                                     (1,324)
       Deferred income tax liabilities                                                                                 (1,171)
       Capital lease obligations, net of current maturities                                                              (650)
       Total liabilities assumed                                                                                 $   (31,889)
       Total Consideration                                                                                       $    19,468

      The majority of identifiable intangible assets consisted of customer relationships. Customer relationships were
      valued using the Income Approach, specifically the Multi-Period Excess Earnings method. This intangible acquired
      represents a Level 3 measurement as it is based on unobservable inputs reflecting management’s own assumptions
      about the inputs used in pricing the asset at fair value.
                                                                                       Weighted
                                                                                        Average
                                                                                     Useful Life (in     Fair
                                                                                         years)          Value
                  Customer Relationships                                                             9.5 $ 3,516
      Through the acquisition of Asterion, the Company expects to leverage brand awareness, strengthen margins, and
      expand the existing Asterion sales channels. These factors, among others, contributed to a purchase price in excess
      of the estimated fair value of Asterion’s identifiable net assets assumed, and as a result, the Company has recorded
      goodwill in connection with this acquisition. For the three and six months ended June 30, 2019 the Company
      recognized $17.7 million and $39.8 million in revenue related to Asterion in the Consolidated Statement of Operations.

      4. Significant Accounting Policies

      The information presented below supplements the Significant Accounting Policies information presented in our 2018
      Form 10-K, including Revenue Recognition for the adoption of ASC 606 (ASU 2014-09: Revenue from Contracts with


                                                                9




                                                                                                                              App. 559
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 563 of 894 PageID 937


      Table of Contents



      Customers), which became effective January 1, 2018. See our 2018 Form 10-K for a description of our significant
      accounting policies in effect prior to the adoption of the new accounting standard.

      Revenue Recognition

      We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to transfer
      a distinct good or service to the customer, and is the unit of account in ASC 606. Revenue is measured as the amount
      of consideration we expect to receive in exchange for transferring goods or providing services. The contract
      transaction price is allocated to each distinct performance obligation and recognized as revenue when, or as, the
      performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
      primarily related to the provision of business and transaction processing services within each of our segments. We
      do not have any significant extended payment terms, as payment is received shortly after goods are delivered or
      services are provided.

               Nature of Services

      Our primary performance obligations are to stand ready to provide various forms of business processing services,
      consisting of a series of distinct services that are substantially the same and have the same pattern of transfer over
      time, and accordingly are combined into a single performance obligation. Our promise to our customers is typically to
      perform an unknown or unspecified quantity of tasks and the consideration received is contingent upon the
      customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price is
      variable. We allocate the variable fees to the single performance obligation charged to the distinct service period in
      which we have the contractual right to bill under the contract.

               Disaggregation of Revenues

      The following tables disaggregate revenue from contracts by geographic region and by segment for the three and six
      months ended June 30, 2019 and 2018:

                                                              Three Months Ended June 30,
                                                  2019                                               2018
                                  ITPS             HS                   LLPS          ITPS             HS              LLPS
      United States        $      238,538    $       63,440   $          17,568   $   264,864    $       56,314   $     23,936
      Europe                       63,823                —                   —         58,357                —              —
      Other                         6,791                —                   —          6,911                —              —
      Total                $      309,152    $       63,440   $          17,568   $   330,132    $       56,314   $     23,936

                                                                  Six Months Ended June 30,
                                                  2019                                               2018
                                  ITPS             HS                   LLPS          ITPS             HS              LLPS
      United States        $      489,445    $     124,783    $          35,410   $   534,815    $      114,946   $     46,535
      Europe                      130,501               —                    —         93,640                —              —
      Other                        13,785               —                    —         13,613                —              —
      Total                $      633,731    $     124,783    $          35,410   $   642,068    $      114,946   $     46,535


                                                                   10




                                                                                                                                 App. 560
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 564 of 894 PageID 938


      Table of Contents



               Contract Balances

      The following table presents contract assets and contract liabilities recognized at June 30, 2019 and December 31,
      2018:

                                                                                                       December
                                                                                        June 30,          31,
                                                                                          2019           2018
                  Accounts receivable, net                                            $ 266,660 $ 270,812
                  Deferred revenues                                                         19,810       16,940
                  Costs to obtain and fulfill a contract                                    24,005       18,624
                  Customer deposits                                                         28,914       34,235
      Accounts receivable, net includes $38.8 million and $39.5 million as of June 30, 2019 and December 31, 2018,
      respectively, representing amounts not billed to customers. We have accrued the unbilled receivables for work
      performed in accordance with the terms of contracts with customers.

      Deferred revenues relate to payments received in advance of performance under a contract. A significant
      portion of this balance relates to maintenance contracts or other service contracts where we received
      payments for upfront conversions or implementation activities which do not transfer a service to the
      customer but rather are used in fulfilling the related performance obligations that transfer over time. The
      advance consideration received from customers is deferred over the contract term. We recognized
      revenue of $10.6 million during the six months ended June 30, 2019 that had been deferred as of
      December 31, 2018.
      Costs incurred to obtain and fulfill contracts are deferred and expensed on a straight-line basis over the estimated
      benefit period. We recognized $4.8 million of amortization for these costs in the first six months of 2019 within
      depreciation and amortization expense. These costs represent incremental external costs or certain specific internal
      costs that are directly related to the contract acquisition or transition activities and can be separated into two
      principal categories: contract commissions and transition/set-up costs. Examples of such capitalized costs include
      hourly labor and related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we
      recognize the incremental costs of obtaining contracts as an expense when incurred if the amortization period would
      have been one year or less. These costs are included in Selling, general and administrative expenses. The effect of
      applying this practical expedient was not material.

      Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the
      amounts recorded as of December 31, 2018 were used to pay for postage with the corresponding postage revenue
      being recognized during the six months ended June 30, 2019.

               Performance Obligations

      At the inception of each contract, we assess the goods and services promised in our contracts and identify each
      distinct performance obligation. The majority of our contracts have a single performance obligation, as the promise
      to transfer the individual goods or services is not separately identifiable from other promises in the contracts. For the
      majority of our business and transaction processing service contracts, revenues are recognized as services are
      provided based on an appropriate input or output method, typically based on the related labor or transactional
      volumes.

      Certain of our contracts have multiple performance obligations, including contracts that combine software
      implementation services with post-implementation customer support. For contracts with multiple performance
      obligations, we allocate the contract’s transaction price to each performance obligation using our best estimate of the
      standalone selling price of each distinct good or service in the contract. The primary method used to estimate
      standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of
      satisfying a performance obligation and add an appropriate margin for that distinct good or service. We also use the
      adjusted market approach whereby we estimate the price that customers in the market would be willing to pay. In
      assessing whether to allocate variable consideration to a specific part of the contract, we consider the nature of the
      variable payment and


                                                                 11




                                                                                                                              App. 561
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 565 of 894 PageID 939


      Table of Contents



      whether it relates specifically to its efforts to satisfy a specific part of the contract. Certain of our software
      implementation performance obligations are satisfied at a point in time, typically when customer acceptance is
      obtained.

      When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable
      consideration. The nature of our contracts give rise to variable consideration, including volume discounts, contract
      penalties, and other similar items that generally decrease the transaction price. We estimate these amounts based on
      the expected amount to be provided to customers and reduce revenues recognized. We do not anticipate significant
      changes to our estimates of variable consideration.

      We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included
      in cost of revenue.

               Transaction Price Allocated to the Remaining Performance Obligations

      In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied
      performance obligations for (1) contracts with an original expected length of one year or less, and (2) contracts for
      which variable consideration relates entirely to an unsatisfied performance obligation, which comprise the majority of
      our contracts. We have certain non-cancellable contracts where we receive a fixed monthly fee in exchange for a
      series of distinct services that are substantially the same and have the same pattern of transfer over time, with the
      corresponding remaining performance obligations as of June 30, 2019 in each of the future periods below:

                                      Estimated Remaining Fixed Consideration for Unsatisfied
                                                     Performance Obligations
                  Remainder of 2019                                                                   $       21,296
                  2020                                                                                        26,593
                  2021                                                                                        17,008
                  2022                                                                                         7,518
                  2023                                                                                         2,651
                  2024 and thereafter                                                                            877
                     Total                                                                            $       75,943
      5. Leases

      The following table summarizes the impact of the changes made to the January 1, 2019 consolidated balance sheet for
      the adoption of the new accounting standard pertaining to leases. The prior periods have not been restated and have
      been reported under the accounting standard in effect for those periods.

                                                                                   Balance at     Impact of    Balance at
                                                                                   December        Lease
                                                                                       31,        Standard     January 1,
                                                                                      2018                       2019
            Total assets                                                          $ 1,639,782 $     102,651 $ 1,742,433
            Total current liabilities                                                 432,722        25,304     458,026
            Total long-term liabilities                                             1,820,788        79,703 1,900,491

      The increase in total assets and total liabilities at June 30, 2019 from December 31, 2018 was primarily due to the
      impact from the adoption of the new accounting standard pertaining to lease arrangements. See Note 2 for additional
      information on the impact of the adoption of this standard.
      The Company determines if a contract is, or contains, a lease at contract inception. Operating leases are included in
      operating lease right-of-use ("ROU") assets, current portion of operating lease liabilities and operating lease
      liabilities, net of current portion in the Company's unaudited consolidated balance sheets. Finance leases are
      included in property and


                                                                 12




                                                                                                                             App. 562
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 566 of 894 PageID 940


      Table of Contents



      equipment, current portion of finance lease obligations and finance lease obligations, net of current portion in the
      Company's unaudited consolidated balance sheets.
      ROU assets represent the right to use an underlying asset for the lease term and lease liabilities represent the
      obligation to make lease payments arising from the lease. ROU assets and lease liabilities are recognized at the
      commencement date based on the present value of lease payments over the lease term. In addition, ROU assets
      include initial direct costs incurred by the lessee as well as any lease payments made at or before the commencement
      date, and exclude lease incentives. As most of the Company's leases do not provide an implicit rate, the Company
      uses its incremental borrowing rate based on the information available at the commencement date in determining the
      present value of lease payments. Lease terms include options to extend or terminate the lease when it is reasonably
      certain that the Company will exercise that option. Leases with a term of one year or less are generally not included in
      ROU assets and liabilities.
      Operating lease ROU assets and operating lease liabilities are recorded on the consolidated balance sheet as follows:
                                                                                                                   June 30,
                                                                                                                     2019
      Balance sheet location:
      Operating Lease
       Operating lease right-of-use asset, net                                                                 $      96,498
       Current portion of operating lease liability                                                                   27,444
       Operating lease liability, net of current portion                                                              74,290
      Finance Lease
      Finance lease right-of-use asset, net (included in property, plant and equipment, net)                          28,750
       Current portion of finance lease liability                                                                     15,897
       Finance lease obligations, net of current portion                                                              25,772

      As of June 30, 2019, weighted-average remaining lease term of operating leases and finance leases was 4.84 years
      and 3.13 years, respectively. The weighted-average discount rate for operating leases and finance leases was 10.19%
      and 8.43%, respectively.

      The interest on financing lease liabilities for the three and six months ended June 30, 2019 was $0.8 million and $1.6
      million, respectively. The amortization expense on finance lease right-of-use assets for the three and six months
      ended June 30, 2019 was $3.7 and $7.1 million, respectively.

      The following table summarizes maturities of finance and operating lease liabilities based on lease term as of June 30,
      2019:
                                                                                                   Finance     Operating
                                                                                                   Leases       Leases
           Remainder of 2019                                                                   $     14,306    $  13,862
           2020                                                                                      11,203       25,181
           2021                                                                                       9,043       19,459
           2022                                                                                       3,986       15,188
           2023                                                                                       2,240       11,069
           2024 and thereafter                                                                        3,557       19,878
           Total lease payments                                                                      44,335      104,637
           Less: Imputed interest                                                                     2,666        2,903
           Present value of lease liabilities                                                  $     41,669    $ 101,734


                                                                13




                                                                                                                               App. 563
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 567 of 894 PageID 941


      Table of Contents



      At December 31, 2018, the Company had the following future minimum payments due under non‐cancelable leases:
                                                                                                          Finance        Operating
                                                                                                          Leases          Leases
           2019                                                                                       $    20,080      $  38,057
           2020                                                                                            11,851         29,346
           2021                                                                                             9,018         22,239
           2022                                                                                             4,169         16,782
           2023                                                                                             2,244         12,302
           2024 and thereafter                                                                              3,617         18,874
           Total minimum lease payments                                                               $    50,979      $ 137,600
           Less: imputed interest                                                                           6,743
           Total net minimum lease payments                                                                44,236
           Less: Current portion of obligations under finance leases                                       17,498
           Long-term portion of obligations under finance leases                                      $    26,738
      Consolidated rental expense for all operating leases was $83.8 million for the year ended December 31, 2018.
      Consolidated rental expense for all operating leases was $18.5 million and $37.4 million for the three and six months
      ended June 30, 2019, respectively.
      The following table summarizes the cash paid and related right-of-use operating finance or operating lease
      recognized for the six months ended June 30, 2019.
                                                                                                   Three Months           Six Months
                                                                                                      Ended                  Ended
                                                                                                   June 30, 2019         June 30, 2019
      Cash paid for amounts included in the measurement of lease liabilities:
      Operating cash flows from finance leases                                                                   -                   -
      Operating cash flows from operating leases                                           $                 9,873 $            19,247
      Financing cash flows from finance leases                                                               4,103               9,180
      Right-of-use lease assets obtained in the exchange for lease liabilities:
      Operating leases                                                                                         211                3,115
      Finance leases                                                                                         2,682                6,778
      6. Intangibles Assets and Goodwill

      Intangible Assets

      Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the
      following:

                                                                                                   June 30, 2019
                                                                          Gross Carrying                                   Intangible
                                                                           Amount (a)              Amortization            Asset, net
      Customer relationships                                             $     508,086         $       (214,999)     $         293,087
      Developed technology                                                      89,053                  (86,809)                 2,244
      Trade names (b)                                                            9,400                   (3,100)                 6,300
      Outsource contract costs                                                  57,098                  (32,970)                24,128
      Internally developed software                                             40,984                   (8,748)                32,236
      Trademarks                                                                23,379                  (23,370)                     9
      Non compete agreements                                                     1,350                   (1,350)                    —
      Assembled workforce                                                        4,473                     (559)                 3,914
      Purchased software                                                        26,749                     (892)                25,857
      Intangibles, net                                                   $     760,572         $       (372,797)     $         387,775


                                                                14




                                                                                                                                        App. 564
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 568 of 894 PageID 942


      Table of Contents



                                                                                             December 31, 2018
                                                                                Gross
                                                                               Carrying                               Intangible
                                                                              Amount (a)       Amortization           Asset, net
      Customer relationships                                              $       507,905     $     (190,666)     $       317,239
      Developed technology                                                         89,053            (85,967)               3,086
      Trade names (b)                                                               9,400             (3,100)               6,300
      Outsource contract costs                                                     46,342            (27,719)              18,623
      Internally developed software                                                36,820             (6,278)              30,542
      Trademarks                                                                   23,379            (23,370)                   9
      Non compete agreements                                                        1,350             (1,350)                  —
      Assembled workforce                                                           4,473                 —                 4,473
      Purchased software                                                           26,749                 —                26,749
      Intangibles, net                                                    $       745,471     $     (338,450)     $       407,021

      (a) Amounts include intangible assets acquired in business combinations.
      (b) The carrying amount of trade names for 2019 and 2018 is net of accumulated impairment losses of $43.1 million,
          of which $3.7 million was recognized in 2018.

      Goodwill

      The Company’s operating segments are significant strategic business units that align its products and services with
      how it manages its business, approach the markets and interacts with its clients. The Company is organized into
      three segments: ITPS, HS, and LLPS. (See Note 15).

      Goodwill by reporting segment consists of the following:

                                                                                                         Currency
                                                                                                        Translation
                                                                                                                        Goodwill
                                                     Goodwill         Additions        Reductions       Adjustments       (a)
      ITPS                                          $ 566,215     $      5,580 (c)$                 $         (220) $ 571,575
      HS                                               86,786                                                          86,786
      LLPS                                             94,324                            (44,427)(b)                   49,897
      Balance as of December 31, 2018               $ 747,325     $      5,580     $     (44,427) $           (220) $ 708,258
      ITPS                                            571,575                                                  (12)   571,563
      HS                                               86,786                                                          86,786
      LLPS                                             49,897                                                          49,897
      Balance as of June 30, 2019                   $ 708,258     $           —    $         —      $          (12) $ 708,246

      (a) The goodwill amount for all periods presented is net of accumulated impairment losses of $137.9 million.
      (b) The reduction in goodwill is due to $44.4 million, including taxes, for impairment recorded in the fourth quarter of
           2018.
      (c) Addition to goodwill due to the acquisition of Asterion and immaterial acquisitions in the third and fourth
           quarters of 2018.
      7. Long-Term Debt and Credit Facilities

      Senior Secured Notes

      On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior
      Secured Notes due 2023 with an original issue discount (“OID”) of $22.5 million (the “Notes”). The Notes are
      guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year. The Company
      pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes will
      mature on July 15, 2023.


                                                                 15




                                                                                                                                   App. 565
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 569 of 894 PageID 943


      Table of Contents



      Senior Credit Facilities

      On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse
      AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”)
      providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and subject to the
      conditions set forth in the Credit Agreement, a (i) $350.0 million senior secured term loan maturing July 12, 2023 with
      an OID of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022. As of June 30,
      2019 and December 31, 2018, the Company had outstanding irrevocable letters of credit totaling approximately $21.0
      million and $20.6 million, respectively, under the senior secured revolving facility.

      The Credit Agreement provides for the following interest rates for borrowings under the senior secured term facility
      and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor
      in the case of term loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for
      the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with respect to base rate
      borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR
      borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior
      secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject
      to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following the
      closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
      aggregate principal amount for payments thereafter, with any balance due at maturity.

      Term Loan Repricing

      On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured
      credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First Lien
      Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among the Company’s subsidiaries
      Exela Intermediate Holdings LLC, Exela Intermediate, LLC, each “Subsidiary Loan Party” listed on the signature
      pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party thereto, whereby the
      Company borrowed $343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s
      existing senior secured term loans.

      In accordance with ASC 470 -- Debt -- Modifications and Extinguishments, as a result of certain lenders that
      participated in Exela's debt structure prior to the Repricing and Exela's debt structure after the Repricing, it was
      determined that a portion of the refinancing of Exela's senior secured credit facilities would be accounted for as a
      debt modification, and the remaining would be accounted for as an extinguishment. The Company incurred $1.0
      million in new debt issuance costs related to the refinancing, of which $1.0 million was expensed pursuant to
      modification accounting. The proportion of debt that was extinguished resulted in a write off of previously
      recognized debt issue costs of $0.1 million. Additionally, for the new lenders who exceeded the 10% test, less than
      $0.1 million was recorded as additional debt issue costs. All unamortized costs and discounts will be amortized over
      the life of the new term loan using the effective interest rate of the term loan.

      The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate
      determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to such
      borrowing, adjusted for certain additional costs, subject to a 1.00% floor, or (b) a base rate determined by reference to
      the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus
      1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans. The interest
      rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the
      existing senior secured term loans that were incurred on July 12, 2017 pursuant to the Credit Agreement. The
      Repricing Term Loans will mature on July 12, 2023, the same maturity date as the existing senior secured term loans.

      2018 Incremental Term Loans

      On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
      (the “2018 Incremental Term Loans”) under the First Amendment. The proceeds of the 2018 Incremental Term Loans


                                                                  16




                                                                                                                                   App. 566
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 570 of 894 PageID 944


      Table of Contents



      were used by the Company for general corporate purposes and to pay fees and expenses in connection with the First
      Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for the Repricing
      Term Loans.

      The Company may voluntarily repay the Repricing Term Loans and the 2018 Incremental Term Loans (collectively,
      the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a repricing event
      as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR rate loans.
      Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in either case,
      that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at any time
      during the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as
      applicable.

      Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans and the
      2018 Incremental Term Loans are consistent with the terms, conditions and covenants that were applicable to the
      existing senior secured term loans under the Credit Agreement. The Repricing and issuance of the 2018 Incremental
      Term Loans resulted in a partial debt extinguishment, for which Exela recognized $1.1 million in debt extinguishment
      costs in the third quarter of 2018.

      2019 Incremental Term Loan
      On April 16, 2019, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
      (the “2019 Incremental Term Loans”) under the Second Amendment to First Lien Credit Agreement (the “Second
      Amendment”). The proceeds of the 2019 Incremental Term Loans were used to replace the cash spent for
      acquisitions, pay related fees, expenses and related borrowings and for general corporate purposes.
      The 2019 Incremental Term Loans will bear interest at a rate per annum that is the same as the Company’s existing
      Term Loans under the senior credit facility. The 2019 Incremental Term Loans will mature on July 12, 2023, the same
      maturity date as the Term Loans.
      The Company may voluntarily repay the 2019 Incremental Term Loans at any time, without prepayment premium or
      penalty, subject to customary “breakage” costs with respect to LIBOR rate loans.
      Other than as described above, the terms, conditions and covenants applicable to the 2019 Incremental Term Loans
      are consistent with the terms, conditions and covenants that are applicable to the Repricing Term Loans and 2018
      Incremental Term Loans under the Credit Agreement and which are described in the registrant’s Current Reports on
      Form 8-K filed with the Securities and Exchange Commission on July 18, 2017 and July 17, 2018. The Repricing and
      issuance of the 2018 and 2019 Incremental Term Loans resulted in a partial debt extinguishment, for which Exela
      recognized $1.4 million in debt extinguishment costs in the second quarter of 2019.

      Long-Term Debt Outstanding

      As of June 30, 2019 and December 31, 2018, the following long-term debt instruments were outstanding:

                                                                                                    June 30,    December
                                                                                                                   31,
                                                                                                     2019         2018
      Other (a)                                                                                 $     29,144 $     25,321
      First lien credit agreement (b)                                                               365,013      335,896
      Senior secured notes (c)                                                                      976,670      974,443
      Total debt                                                                                  1,370,827    1,335,660
      Less: Current portion of long-term debt                                                        (38,929)     (29,237)
      Long-term debt, net of current maturities                                                 $ 1,331,898 $ 1,306,423

      (a) Other debt represents the Company’s outstanding loan balances associated with various hardware and software
          purchases along with loans entered into by subsidiaries of the Company.


                                                               17




                                                                                                                             App. 567
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 571 of 894 PageID 945


      Table of Contents



      (b) Net of unamortized original issue discount and debt issuance costs of $7.4 million and $21.4 million as of June
           30, 2019 and $8.3 million and $24.5 million as of December 31, 2018.
      (c) Net of unamortized debt discount and debt issuance costs of $16.7 million and $6.7 million as of June 30, 2019
           and $18.2 million and $7.3 million as of December 31, 2018.
      8. Income Taxes

      The Company applies an estimated annual effective tax rate (“ETR”) approach for calculating a tax provision for
      interim periods, as required under GAAP. The Company recorded an income tax expense of $4.7 million and $1.6
      million for the three months ended June 30, 2019 and 2018, respectively. The Company recorded an income tax
      expense of $9.5 million and $5.6 million for the six months ended June 30, 2019 and 2018, respectively.
      The Company's ETR of (16.1%) and (17.3%) for the three and six months ended June 30, 2019 differed from the
      expected U.S. statutory tax rate of 21.0% and was primarily impacted by permanent tax adjustments, state and local
      current expense, foreign operations, and valuation allowances, including valuation allowances on a portion of the
      Company’s deferred tax assets on U.S. disallowed interest expense carryforward’s created by the provisions of the
      TCJA.

      For the three and six months ended June 30, 2018, the Company’s ETR of (6.9%) and (13.0%) differed from the
      expected U.S. statutory tax rate of 21.0%, and was primarily impacted by permanent tax adjustments, state and local
      current expense, foreign operations, and valuation allowances, including valuation allowances on a portion of the
      Company’s U.S. disallowed interest expense carryforward’s created by the provisions of the TCJA.

      As of June 30, 2019, there were no material changes to either the nature or the amounts of the uncertain tax positions
      previously determined for the year ended December 31, 2018. The Company's valuation allowances have increased
      by approximately $14.7 million from December 31, 2018 to June 30, 2019 due largely to effects of TCJA relating to
      interest expense.

      9. Employee Benefit Plans

      German Pension Plan

      The Company’s subsidiary in Germany provides pension benefits to certain retirees. Employees eligible for
      participation include all employees who started working for the Company prior to September 30, 1987 and have
      finished a qualifying period of at least 10 years. The Company accrues the cost of these benefits over the service
      lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement
      date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.

      U.K. Pension Plan

      The Company’s subsidiary in the United Kingdom provides pension benefits to certain retirees and eligible
      dependents. Employees eligible for participation included all full-time regular employees who were more than three
      years from retirement prior to October 2001. A retirement pension or a lump-sum payment may be paid dependent
      upon length of service at the mandatory retirement age. The Company accrues the cost of these benefits over the
      service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
      measurement date for this plan.

      Norway Pension Plan

      The Company’s subsidiary in Norway provides pension benefits to eligible retirees and eligible dependents.
      Employees eligible for participation include all employees who were more than three years from retirement prior to
      March 2018. The Company accrues the cost of these benefits over the service lives of the covered employees based
      on an actuarial calculation. The Company uses a December 31 measurement date for this plan.


                                                                18




                                                                                                                            App. 568
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 572 of 894 PageID 946


      Table of Contents



      Asterion Pension Plan

      The Company acquired certain pension benefit obligations to eligible retirees and eligible dependents in 2018
      pursuant to the Asterion Business Combination. Employees eligible for participation included all full-time regular
      employees who were more than three years from retirement prior to July 2003. A retirement pension or a lump-sum
      payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the
      cost of these benefits over the service lives of the covered employees based on an actuarial calculation. As there are
      no active employees for this plan there are no earned pension entitlements and actuarial assumptions are only
      measured when assumptions are changed.

      Tax Effect on Accumulated Other Comprehensive Loss

      As of June 30, 2019 and December 31, 2018 the Company recorded actuarial losses of $9.3 million in accumulated
      other comprehensive loss on the condensed consolidated balance sheets, respectively, which is net of a deferred tax
      benefit of $2.1 million.

      Pension Expense

      The components of the net periodic benefit cost are as follows:

                                                                 Three Months Ended June 30,       Six Months Ended June 30,
                                                                    2019           2018               2019          2018
      Service cost                                              $         23    $         158     $        46    $         160
      Interest cost                                                      602              638           1,203            1,149
      Expected return on plan assets                                    (622)            (804)         (1,244)          (1,429)
      Amortization:
      Amortization of prior service cost                                  26               (31)            52               (63)
      Amortization of net (gain) loss                                    413              403             826              807
      Net periodic benefit cost                                 $        442    $         364     $       883    $         624
      Upon adopting ASU no. 2017-07 as described in Note 2, the Company now records pension interest cost within
      Interest expense, net. Expected return on plan assets, amortization of prior service costs, and amortization of net
      losses are recorded within Other income, net. Service cost is recorded within Cost of revenue.

      Employer Contributions

      The Company’s funding of employer contributions is based on governmental requirements and differs from those
      methods used to recognize pension expense. The Company made contributions of $1.5 million and $1.2 million to its
      pension plans during the six months ended June 30, 2019 and 2018, respectively. The Company has funded the
      pension plans with the required contributions for 2019 based on current plan provisions.
      10. Commitments and Contingencies

      Appraisal Demand

      On September 21, 2017, former stockholders of SourceHOV Holdings, Inc. (“SourceHOV”), who allege combined
      ownership of 10,304 shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in
      the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No.
      2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the acquisition of SourceHOV and
      Novitex Holdings, Inc., by Quinpario in July 2017 (“Novitex Business Combination”), which gave rise to appraisal
      rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination
      of the fair value of their SourceHOV shares at the time of the Novitex Business Combination.


                                                                 19




                                                                                                                               App. 569
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 573 of 894 PageID 947


      Table of Contents



      On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The
      Court conducted a trial in June 2019 and has scheduled post-trial argument for October 2019. The parties and their
      experts have offered competing valuations of the SourceHOV shares as of the date of the Novitex Business
      Combination. The Court may determine a fair value that is above or below the values indicated by the parties and
      their experts. At this stage of the litigation, the Company is unable to predict the outcome of the Appraisal Action or
      estimate what the Court will determine the fair value of SourceHOV common stock to be as of the date of the Novitex
      Business Combination.

      As a result of the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2 LLC, our principal
      stockholder, will be forfeited at such time as the PIPE Financing (as defined in and pursuant to the terms of the
      Consent, Waiver and Amendment, dated June 15, 2017) is repaid. The Company continues to vigorously defend the
      Appraisal Action.

      11. Fair Value Measurement

      Assets and Liabilities Measured at Fair Value

      The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts
      payable approximated their fair value as of June 30, 2019, and December 31, 2018, due to the relative short maturity of
      these instruments. Management estimates the fair values of the secured term loan and secured notes at
      approximately 84.8% and 81.0% respectively, of the respective principal balance outstanding as of June 30, 2019. The
      carrying value approximates the fair value for the long-term debt. Other debt represents the Company's outstanding
      loan balances associated with various hardware and software purchases along with loans entered into by
      subsidiaries of the Company and as such, the cost incurred would approximate fair value. Property and equipment,
      intangible assets, capital lease obligations, and goodwill are not required to be re-measured to fair value on a
      recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such evaluation
      indicates that impairment exists, the respective asset is written down to its fair value.

      The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the
      debt, the Company’s credit rating, and the current risk-free rate. The Company’s contingent liabilities related to prior
      acquisitions are re-measured each period and represent a Level 2 measurement as it is based on using an earn out
      method based on the agreement terms.

      The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments
      as of June 30, 2019, and December 31, 2018. The Company did not perform an independent valuation for the
      measurement of goodwill for the three and six months ended June 30, 2019; however, the Company has elected to
      include the amount below which is adjusted for currency translation. (See Note 6).

                                                           Carrying         Fair               Fair Value Measurements
      As of June 30, 2019                                  Amount          Value           Level 1      Level 2     Level 3
      Recurring assets and liabilities:
      Long-term debt                                   $ 1,331,898     $ 1,133,899     $       —     $ 1,133,899    $        —
      Interest rate swap liability                             549             549             —             549             —
      Goodwill                                             708,246         708,246             —              —         708,246
      Nonrecurring assets and liabilities:
      Acquisition contingent liability                 $        721    $        721    $       —     $        —     $      721


                                                                 20




                                                                                                                                  App. 570
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 574 of 894 PageID 948


      Table of Contents



                                                         Carrying          Fair             Fair Value Measurements
      As of December 31, 2018                            Amount           Value         Level 1      Level 2     Level 3
      Recurring assets and liabilities:
      Long-term debt                                    $ 1,306,423 $ 1,316,306 $               — $ 1,316,306 $           —
      Interest rate swap                                        3,836          3,836            —            3,836        —
      Goodwill                                               708,258         708,258            —               —    708,258
      Nonrecurring assets and liabilities:
      Acquisition contingent liability                  $         721 $          721 $          — $             — $      721
      The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liability are the
      discount rate, growth assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate
      would have resulted in a lower (higher) fair value measurement. Significant increases (decreases) in the forecasted
      financial information would have resulted in a higher (lower) fair value measurement. For all significant unobservable
      inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs would not
      necessarily result in a directionally similar change in the other based on the current level of billings.

      The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for
      which a reconciliation is required:

                                                                                                       December
                                                                                           June 30,       31,
                                                                                             2019        2018
                 Balance as of Beginning of Period                                       $      721   $      721
                 Payments/Reductions                                                             —            —
                 Balance as of End of Period                                             $      721   $      721
      12. Stock-Based Compensation

      At closing of the Novitex Business Combination, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding
      under its 2013 Long Term Incentive Plan ("2013 Plan"). Simultaneous with the closing of the Novitex Business
      Combination, the 2013 Plan, as well as all vested and unvested RSUs under the 2013 Plan, were assumed by Ex-Sigma
      2 LLC (“ExSigma”), an entity formed by the former SourceHOV equity holders, which is also the Company's principal
      stockholder. In accordance with GAAP, the Company continues to incur compensation expense related to the 9,880
      unvested RSUs as of July 12, 2017 on a straight-line basis until fully vested, as the recipients of the RSUs are
      employees of the Company. Subject to continuous employment and other terms of the 2013 Plan, all remaining
      unvested RSUs with an initial vesting period of three or four years vested in April 2019. As of June 30, 2019, because
      all shares vested in April 2019, there are no nonvested shares related to the 2013 Plan.

      Exela 2018 Stock Incentive Plan

      On January 17, 2018, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides for
      the grant of incentive and nonqualified stock options, restricted stock, restricted stock units, stock appreciation
      rights, performance awards, and other stock-based compensation to eligible participants. The Company is authorized
      to issue up to 8,323,764 shares of Common Stock under the 2018 Plan.

      Restricted Stock Unit Grants

      Restricted stock unit awards generally vest ratably over a one to two year period. Restricted stock units are subject
      to forfeiture if employment terminates prior to vesting and are expensed ratably over the vesting period.


                                                                21




                                                                                                                              App. 571
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 575 of 894 PageID 949


      Table of Contents



      A summary of the status of restricted stock units related to the 2018 Plan as of June 30, 2019 is presented as follows:

                                                                                               Average
                                                                              Weighted        Remaining
                                                                                              Contractual
                                                            Number        Average Grant          Life              Aggregate
                                                                            Date Fair
                                                           of Shares         Value              (Years)        Intrinsic Value
      Balance as of December 31, 2018                          893,297    $         5.86               0.76    $        5,239
      Shares granted                                           153,190                                   —                 —
      Shares forfeited                                        (110,800)               —                  —                 —
      Shares vested                                                 —                 —                  —                 —
      Balance as of June 30, 2019                              935,687    $         5.32               0.63    $        4,980
      Options

      Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value per
      share of the underlying stock at the grant date. The vesting period for each option award is established on the grant
      date, and the options generally expire 10 years from the grant date. Options granted under the 2018 Plan generally
      require no less than a two or four year ratable vesting period. There was no stock option activity for the six months
      ended June 30, 2018. Stock option activity in the first six months of 2019 is summarized in the following table:

                                                                                               Average
                                                                            Weighted         Remaining
                                                                            Average         Vesting Period       Aggregate
                                                         Outstanding      Exercise Price       (Years)         Intrinsic Value
      Balance as of December 31, 2018                      3,570,300 $            6.06              2.92 $           9,590
      Granted                                                     —                 —                 —                 —
      Exercised                                                   —                 —                 —                 —
      Forfeited                                             (508,200)               —                 —                 —
      Expired                                                     —                 —                 —                 —
      Balance as of June 30, 2019                          3,062,100 $            6.07              2.52 $           8,225
      As of June 30, 2019, there was approximately $7.2 million of total unrecognized compensation expense related to non-
      vested awards for the 2018 Plan, which will be recognized over the respective service period.

      Stock-based compensation expense is recorded within Selling, general, and administrative expenses. The Company
      incurred total compensation expense of $2.6 million and $5.5 million related to plan awards for the three and six
      months ended June 30, 2019 and $1.9 million and $2.9 million related to plan awards for the three and six months
      ended June 30, 2018.


                                                                 22




                                                                                                                                App. 572
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 576 of 894 PageID 950


      Table of Contents



      13. Stockholders’ Equity

      The following description summarizes the material terms and provisions of the securities that the Company has
      authorized.

      Common Stock

      The Company is authorized to issue 1,600,000,000 shares of Common Stock. Except as otherwise required by law or
      as otherwise provided in any certificate of designation for any series of preferred stock, the holders of Common
      Stock possess all voting power for the election of Exela's directors and all other matters requiring stockholder action
      and will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of
      Common Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Common
      Stock will be entitled to receive such dividends and other distributions, if any, as may be declared from time to time
      by the board of directors in its discretion out of funds legally available therefor and shall share equally on a per share
      basis in such dividends and distributions. The holders of the Common Stock have no conversion, preemptive or
      other subscription rights and there are no sinking fund or redemption provisions applicable to the Common Stock. In
      January 2018, 1,625,000 shares of Series A Preferred Stock were converted into 1,987,767 shares of Common Stock.
      As of June 30, 2019 and December 31, 2018, there were 152,782,534 and 152,692,140 shares of Common Stock issued,
      respectively. As of June 30, 2019 and December 31, 2018, there were 150,007,085 and 150,142,955 shares outstanding,
      respectively.

      Preferred Stock

      The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other
      rights and preferences as may be determined from time to time by the Board of Directors. At June 30, 2019 and
      December 31, 2018, the Company had 4,569,233 shares of Series A Preferred Stock outstanding. The par value of
      Series A Preferred Stock is $0.0001 per share. Each share of Series A Preferred Stock will be convertible at the holder's
      option, at any time after the six-month anniversary and prior to the third anniversary of the issue date, initially into
      1.2226 shares of Common Stock.

      Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of
      the Liquidation Preference per share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue
      date until the third anniversary of the issue date, the amount of all accrued but unpaid dividends on the Series A
      Preferred Stock will be added to the Liquidation Preference without any action by the Company’s board of directors.
      For the three months ended June 30, 2019 and 2018 this amount was $0.9 million as reflected on the Consolidated
      Statement of Operations. For the six months ended June 30, 2019 and 2018 this amount was $1.8 million as reflected
      on the Consolidated Statement of Operations. The cumulative accrued but unpaid dividends of the Series A Preferred
      Stock since their inception on July 12, 2017 is $7.9 million. The per share average of cumulative preferred dividends
      for the three and six months ended June 30, 2019 and 2018 is 0.2 dollars.

      Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by
      adding to the Liquidation Preference or paid in cash, or a combination thereof. In addition, holders of the Series A
      Preferred Stock will participate in any dividend or distribution of cash or other property paid in respect of the
      Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions that
      trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series
      A Preferred Stock had been converted into Common Stock immediately prior to the date on which such holders of the
      Common Stock became entitled to such dividend or distribution.

      Treasury Stock

      On November 8, 2017, the Company's board of directors authorized a share buyback program (the "Share Buyback
      Program"), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its Common
      Stock. Share repurchases may be executed through various means, including, without limitation, open market
      transactions, privately negotiated transactions or otherwise. The decision as to whether to purchase any shares and
      the timing of purchases, if any, will be based on the price of the Company's Common Stock, general business and
      market


                                                                 23




                                                                                                                               App. 573
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 577 of 894 PageID 951


      Table of Contents



      conditions and other investment considerations and factors. The Share Buyback Program does not obligate the
      Company to purchase any shares and expires in 24 months. The Share Buyback Program may be terminated or
      amended by the Company's board of directors in its discretion at any time. The Company purchased 237,962 shares
      during the three months ended June 30, 2019 under the Share Buyback Program at an average share price of $2.51. As
      of June 30, 2019, 2,787,147 shares had been repurchased under the Share Buyback Program and are held in treasury
      stock. The Company records treasury stock using the cost method.

      Warrants

      At June 30, 2019 there were 34,988,302 warrants outstanding. As part of its IPO, Quinpario had issued 35,000,000
      units including one share of common stock and one warrant of which 34,988,302 have been separated from the
      original unit and 11,698 warrants remain an unseparated part of the originally issued units. The warrants are traded on
      the OTC Bulletin Board as of June 30, 2019.

      Each warrant entitles the holder to purchase one-half of one share of Common Stock at a price of $5.75 per half share
      ($11.50 per whole share). Warrants may be exercised only for a whole number of shares of Common Stock. No
      fractional shares will be issued upon exercise of the warrants. Each warrant is currently exercisable and will expire
      July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier upon redemption.

      The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior
      written notice of redemption, if, and only if, the last sales price of shares of Common Stock equals or exceeds $24.00
      per share for any 20 trading days within a 30 trading day period (the “30-day trading period”) ending three business
      days before we send the notice of redemption, and if, and only if, there is a current registration statement in effect
      with respect to the shares of Common Stock underlying such warrants commencing five business days prior to the
      30-day trading period and continuing each day thereafter until the date of redemption.
      14. Related-Party Transactions

      Leasing Transactions

      Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are
      affiliates through common interest held by Ex-Sigma 2 LLC, our largest stockholder. The rental expense for these
      operating leases was $0.1 million and $0.2 million for the three months ended June 30, 2019 and 2018, respectively,
      and $0.3 million and $0.4 million for the six months ended June 30, 2019 and 2018, respectively.
      Consulting Agreement

      The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related
      through a family relationship between certain shareholders and the president of Oakana Holdings, Inc. The expense
      recognized for these services was $0.1 million for the three months ended June 30, 2019 and 2018, respectively. The
      expense recognized for these services was $0.1 million for the six months ended June 30, 2019 and 2018, respectively.

      The Company received consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly owned and
      controlled by Vik Negi, our Executive Vice President Treasury and Business Affairs. The consulting arrangement was
      established to compensate Mr. Negi for his services to the Company prior to becoming an employee. The expense
      recognized for these services was $0.1 and $0.2 million for the three and six months ended June 30, 2018, respectively.
      This consulting arrangement with Shadow Pond, LLC terminated on April 1, 2018 and Mr. Negi continues to provide
      services as an employee of the Company. As such, there were no additional expenses for the three and six months
      ended June 30, 2019.

      Relationship with HandsOn Global Management

      Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and SourceHOV, the Company incurs
      marketing fees to Rule 14, LLC, a portfolio company of HOVS LLC and HandsOn Fund 4 I, LLC (“HGM”). Similarly,


                                                                24




                                                                                                                               App. 574
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 578 of 894 PageID 952


      Table of Contents



      SourceHOV is party to ten master agreements with entities affiliated with HGM's managed funds, each of which were
      entered into during 2015 and 2016. Each master agreement provides SourceHOV with free use of technology and
      includes a reseller arrangement pursuant to which SourceHOV is entitled to sell these services to third parties. Any
      revenue earned by SourceHOV in such third-party sale is shared 75%/25% with each of HGM's venture affiliates in
      favor of SourceHOV. The brands Zuma, Athena, Peri, BancMate, Spring, Jet, Teletype, CourtQ and Rewardio are part
      of the HGM managed funds. SourceHOV has the license to use and resell such brands, as described therein. The fee
      relating to these agreements was $0.1 million and $0.2 million for the three months ended June 30, 2019 and 2018,
      respectively. The Company incurred fees relating to these agreements of $0.1 million and $0.1 million for the six
      months ended June 30, 2019 and 2018, respectively.

      Relationship with HOV Services, Ltd.

      HOV Services, Ltd. provides the Company data capture and technology services. HOV Services, Ltd is an indirect
      equity holder of Ex-Sigma 2 LLC. The expense recognized for these services was $0.4 million for the three months
      ended June 30, 2019 and 2018, respectively, and $0.8 million for the six months ended June 30, 2019 and 2018,
      respectively. These expenses are included in cost of revenue in the consolidated statements of operations.

      Relationship with Apollo Global Management, LLC

      The Company provides services to and receives services from certain Apollo Global Management, LLC (“Apollo”)
      affiliated companies. Funds managed by Apollo have the right to designate two of the Company’s directors. On
      November 18, 2014, the Company's subsidiary, Exela Enterprises Solutions, Inc. (“Solutions”), entered into a master
      services agreement with Management Holdings, an indirect wholly owned subsidiary of Apollo. Pursuant to this
      master services agreement, Solutions provides Management Holdings printer supplies and maintenance services,
      including toner maintenance, training, quarterly business review and printer procurement. The Company recognized
      revenue of $0.2 million in our consolidated statements of operations from Apollo affiliated companies under this
      agreement for the three months ended June 30, 2019 and 2018, respectively. The company recognized revenue of $0.3
      million for the six months ended June 30, 2019 and 2018, respectively, in our consolidated statements of operations
      from Apollo affiliated companies under this agreement.
      On January 18, 2017, Solutions entered into a master purchase and professional services agreement with
      Caesars Enterprise Services, LLC ("Caesars"). Caesars is controlled by investment funds affiliated with
      Apollo. Pursuant to this master purchase and professional services agreement, Solutions provides
      managed print services to Caesars, including general equipment operation, supply management, support
      services and technical support. The Company recognized revenue of approximately $1.1 million and $1.0
      million in our consolidated statements of operations from Caesars under this master purchase and
      professional services agreement for the three months ended June 30, 2019 and 2018, respectively. The
      Company recognized revenue of approximately $2.2 million and $2.0 million in our consolidated statements
      of operations from Caesars under this master purchase and professional services agreement for the
      six months ended June 30, 2019 and 2018, respectively.

      On May 5, 2017, Solutions entered into a master services agreement with ADT LLC. ADT LLC is controlled by
      investment funds affiliated with Apollo. Pursuant to this master services agreement, Solutions provides ADT LLC
      with mailroom and onsite mail delivery services at an ADT LLC office location and managed print services, including
      supply management, equipment maintenance and technical support services. The Company recognized revenue of
      $0.3 million and $0.1 million in our consolidated statements of operations from ADT LLC under this master services
      agreement for the three months ended June 30, 2019 and 2018, respectively. The Company recognized revenue of $0.6
      million and $0.2 million in our consolidated statements of operations from ADT LLC under this master services
      agreement for the six months ended June 30, 2019 and 2018, respectively.

      On July 20, 2017, Solutions entered into a master services agreement with Diamond Resorts Centralized Services
      Company. Diamond Resorts Centralized Services Company is controlled by investment funds affiliated with Apollo.
      Pursuant to this master services agreement, Solutions provides commercial print and promotional product
      procurement services to Diamond Resorts Centralized Services Company, including sourcing, inventory management
      and fulfillment services. The Company recognized revenue of $0.9 million and $1.7 million for the three months ended
      June 30, 2019


                                                               25




                                                                                                                         App. 575
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 579 of 894 PageID 953


      Table of Contents



      and 2018, respectively, from Diamond Resorts Centralized Services Company under this master services agreement.
      The Company recognized revenue of $2.6 million and $4.2 million for the six months ended June 30, 2019 and 2018,
      respectively, and cost of revenue of $0.1 million for the six months ended June 30, 2019 and 2018, respectively, from
      Diamond Resorts Centralized Services Company under this master services agreement.

      In April 2016, Solutions entered into a master services agreement with Presidio Networked Solutions Group, LLC
      ("Presidio Group"), a wholly owned subsidiary of Presidio, Inc., a portion of which is owned by affiliates of Apollo
      and with a common Apollo designated director. Pursuant to this master services agreement, Presidio Group provides
      Solutions with employees, subcontractors, and/or goods and services. For the three months ended June 30, 2019 and
      2018 there were related party expenses of $0.2 million, respectively, for this service. For the six months ended June 30,
      2019 and 2018 there were related party expenses of $0.4 million and $0.3 million, respectively, for this service.

      Payable and Receivable Balances with Affiliates

      Payable and receivable balances with affiliates as of June 30, 2019 and December 31, 2018 are as follows below. As of
      December 31, 2018 there were no related party receivables.

                                                                                        June 30,           December 31,
                                                                                          2019                 2018
                                                                                  Receivable Payable         Payable
            HOV Services, Ltd                                                     $      189 $       —     $        405
            Rule 14                                                                       —         145             127
            HGM                                                                           17         —            6,998
            Apollo affiliated company                                                     —          91             205
            Oakana                                                                        —           2              —
                                                                                 $       206 $      238$          7,735
      15. Segment and Geographic Area Information
      The Company’s operating segments are significant strategic business units that align its products and services with
      how it manages its business, approach the markets and interacts with its clients. The Company is organized into
      three segments: ITPS, HS, and LLPS.

                ITPS: The ITPS segment provides a wide range of solutions and services designed to aid businesses in
      information capture, processing, decisioning and distribution to customers primarily in the financial services,
      commercial, public sector and legal industries.

                HS: The HS segment operates and maintains a consulting and outsourcing business specializing in both
      the healthcare provider and payer markets.

                LLPS: The LLPS segment provides a broad and active array of legal services in connection with class
      action, bankruptcy labor, claims adjudication and employment and other legal matters.

      The chief operating decision maker reviews operating segment revenue and cost of revenue. The Company does not
      allocate Selling, general, and administrative expenses, depreciation and amortization, interest expense and sundry,
      net. The Company manages assets on a total company basis, not by operating segment, and therefore asset
      information and capital expenditures by operating segments are not presented.



                                                                 26




                                                                                                                              App. 576
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                    Page 580 of 894 PageID 954


      Table of Contents



                                                                           Three months ended June 30, 2019
                                                                ITPS              HS            LLPS              Total
      Revenue                                          $        309,152      $   63,440     $   17,568        $   390,160
      Cost of revenue                                            246,779          40,338         10,889           298,006
      Selling, general and administrative expenses                                                                  51,564
      Depreciation and amortization                                                                                 27,191
      Related party expense                                                                                           1,055
      Interest expense, net                                                                                         39,132
      Debt modification and extinguishment costs                                                                      1,404
      Sundry income, net                                                                                             (1,493)
      Other expense, net                                                                                              2,709
      Net loss before income taxes                                                                            $    (29,408)

                                                                           Three months ended June 30, 2018
                                                                ITPS              HS            LLPS              Total
      Revenue                                          $        330,132      $   56,314     $   23,936        $   410,382
      Cost of revenue (exclusive of depreciation and
      amortization)                                             261,131           39,260          13,563          313,954
      Selling, general and administrative expenses                                                                  46,723
      Depreciation and amortization                                                                                 36,368
      Related party expense                                                                                           1,402
      Interest expense, net                                                                                         38,527
      Sundry income, net                                                                                             (2,325)
      Other income, net                                                                                                (704)
      Net loss before income taxes                                                                            $    (23,563)

                                                                             Six months ended June 30, 2019
                                                                ITPS              HS            LLPS              Total
      Revenue                                          $        633,731      $   124,783    $     35,410      $   793,924
      Cost of revenue                                           504,168           78,844          21,876          604,888
      Selling, general and administrative expenses                                                                101,512
      Depreciation and amortization                                                                                 55,211
      Related party expense                                                                                          2,050
      Interest expense, net                                                                                         78,031
      Debt modification and extinguishment costs                                                                     1,404
      Sundry expense, net                                                                                            1,038
      Other expense, net                                                                                             4,385
      Net loss before income taxes                                                                            $    (54,595)

                                                                             Six months ended June 30, 2018
                                                                ITPS              HS            LLPS              Total
      Revenue                                          $        642,068      $    114,946   $     46,535      $   803,549
      Cost of revenue                                           506,304            74,216         27,226          607,746
      Selling, general and administrative expenses                                                                  92,318
      Depreciation and amortization                                                                                 74,386
      Related party expense                                                                                           2,508
      Interest expense, net                                                                                         76,544
      Sundry income, net                                                                                             (2,389)
      Other income, net                                                                                              (4,032)
      Net loss before income taxes                                                                            $    (43,532)


                                                           27




                                                                                                                            App. 577
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 581 of 894 PageID 955


      Table of Contents



      Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations

      You should read the following discussion and analysis together with our condensed consolidated financial
      statements and the related notes included elsewhere in this Form 10‑Q. Among other things, the condensed
      consolidated financial statements include more detailed information regarding the basis of presentation for the
      financial data than included in the following discussion. Amounts in thousands of United States dollars.

      Forward Looking Statements

      Certain statements included in this Management’s Discussion and Analysis of Financial Condition and Results of
      Operations and elsewhere in this quarterly report are not historical facts but are forward-looking statements for
      purposes of the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. Forward-
      looking statements generally are accompanied by words such as “may”, “should”, “would”, “plan”, “intend”,
      “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”,
      “expect”, “outlook” or other similar words, phrases or expressions. These forward-looking statements include
      statements regarding our industry, future events, estimated or anticipated future results and benefits, future
      opportunities for Exela, and other statements that are not historical facts. These statements are based on the
      current expectations of Exela management and are not predictions of actual performance. These statements are
      subject to a number of risks and uncertainties regarding Exela’s businesses and actual results may differ materially.
      The factors that may affect our results include, among others: the impact of political and economic conditions on
      the demand for our services; the impact of a data or security breach; the impact of competition or alternatives to
      our services on our business pricing and other actions by competitors; our ability to address technological
      development and change in order to keep pace with our industry and the industries of our customers; the impact of
      terrorism, natural disasters or similar events on our business; the effect of legislative and regulatory actions in the
      United States and internationally; the impact of operational failure due to the unavailability or failure of third-
      party services on which we rely; the effect of intellectual property infringement; and other factors discussed in this
      quarterly report and our Annual Report on Form 10‑K for the year ended December 31, 2018 (our “Annual
      Report”) under the heading “Risk Factors” as supplemented by risk factors described in Part II, “Item 1A. Risk
      Factors” of our quarterly report for the quarter ended June 30, 2019, and otherwise identified or discussed in this
      quarterly report. You should consider these factors carefully in evaluating forward-looking statements and are
      cautioned not to place undue reliance on such statements, which speak only as of the date of this quarterly report.
      It is impossible for us to predict new events or circumstances that may arise in the future or how they may affect us.
      We undertake no obligation to update forward-looking statements to reflect events or circumstances occurring
      after the date of this quarterly report. We are not including the information provided on the websites referenced
      herein as part of, or incorporating such information by reference into, this quarterly report. In addition, forward-
      looking statements provide Exela’s expectations, plans or forecasts of future events and views as of the date of this
      quarterly report. Exela anticipates that subsequent events and developments may cause Exela’s assessments to
      change. These forward-looking statements should not be relied upon as representing Exela’s assessments as of any
      date subsequent to the date of this quarterly report.

      Overview

      Exela is a business process automation (BPA) leader, leveraging a global footprint and proprietary technology to
      provide digital transformation solutions enhancing quality, productivity, and end-user experience. With decades of
      expertise operating mission-critical processes, Exela serves a growing roster of more than 4,000 customers
      throughout 50 countries, including over 60% of the Fortune 100. With foundational technologies spanning
      information management, workflow automation, and integrated communications, Exela’s software and services
      include multi-industry department solution suites addressing finance and accounting, human capital management,
      and legal management, as well as industry-specific solutions for banking, healthcare, insurance, and public sectors.
      Through cloud-enabled platforms, built on a configurable stack of automation modules, and over 22,000 employees
      operating in 23 countries, Exela rapidly deploys integrated technology and operations as an end-to-end digital
      journey partner.


                                                                28




                                                                                                                             App. 578
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 582 of 894 PageID 956


      Table of Contents



      History

      We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017,
      Exela Technologies, Inc. (“Exela”), formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its
      acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”) pursuant to the
      business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In conjunction with the
      completion of the Novitex Business Combination, Quinpario was renamed as Exela Technologies, Inc.

      The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to
      be the accounting acquirer. Outstanding shares of SourceHOV were converted into equity in a newly formed entity
      that acquired our common shares, presented as a recapitalization, and the net assets of Quinpario were acquired at
      historical cost, with no goodwill or other intangible assets recorded. The acquisition of Novitex was treated as a
      business combination under ASC 805 and was accounted for using the acquisition method. The strategic
      combination of SourceHOV and Novitex formed Exela, which is one of the largest global providers of information
      processing solutions based on revenues.

      Our Segments

      Our three reportable segments are Information & Transaction Processing Solutions (“ITPS”), Healthcare Solutions
      (“HS”), and Legal & Loss Prevention Services (“LLPS”). These segments are comprised of significant strategic
      business units that align our transaction processing solutions and enterprise information management products and
      services with how we manage our business, approach our key markets and interact with our customers based on
      their respective industries.

                ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid
      businesses in information capture, processing, decisioning and distribution to customers primarily in the financial
      services, commercial, public sector and legal industries. Our major customers include the top 10 U.S. banks, 7 of the
      top 10 U.S. insurance companies, 4 of the top 5 U.S. telecom companies, over 40 utility companies, and over 400 state
      and local government entities. Our ITPS offerings enable companies to increase availability of working capital,
      reduce turnaround times for application processes, increase regulatory compliance and enhance consumer
      engagement.

               HS: Our HS segment operates and maintains a consulting and outsourcing business specializing in both the
      healthcare provider and payer markets. We serve the top 5 healthcare insurance payers and over 900 healthcare
      providers.

               LLPS: Our LLPS segment provides a broad and active array of support services in connection with class
      action, bankruptcy, labor, claims adjudication and employment and other legal matters. Our customer base consists of
      corporate counsel, government attorneys, and law firms.

      Acquisitions

      On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion”), a well-established
      provider of technology driven business process outsourcing, document management and business process
      automation (“BPA”) across Europe. Asterion currently serves over 250 key customers in Europe from 13 operating
      locations and 30 customer sites. The purchase price was approximately $19.5 million. The acquisition comes with
      minimal customer overlap and is strategic to expand Exela’s pro forma combined European business to over $200
      million in annual revenue. This acquisition not only enables Asterion’s customers to access Exela’s full suite of BPA
      solutions but also strategically positions Exela to expand its existing revenue base through a broader portfolio of
      offerings with a larger European presence.


                                                               29




                                                                                                                              App. 579
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 583 of 894 PageID 957


      Table of Contents



      Revenues

      ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes
      processed, licensing and maintenance fees for technology sales, and a mix of fixed management fee and transactional
      revenue for document logistics and location services. HS revenues are primarily generated from a transaction-based
      pricing model for the various types of volumes processed for healthcare payers and providers. LLPS revenues are
      primarily based on time and materials pricing as well as through transactional services priced on a per item basis.

      People

      We draw on the business and technical expertise of our talented and diverse global workforce to provide our
      customers with high-quality services. Our business leaders bring a strong diversity of experience in our industry and
      a track record of successful performance and execution.

      Costs associated with our employees represent the most significant expense for our business. We incurred personnel
      costs of $181.0 million and $180.6 million for the three months ended June 30, 2019 and 2018, respectively. We
      incurred personnel costs of $359.0 million and $347.7 million for the six months ended June 30, 2019 and 2018,
      respectively. The majority of our personnel costs are variable and incurred only while we are providing our services.

      Key Performance Indicators

      We use a variety of operational and financial measures to assess our performance. Among the measures considered
      by our management are the following:

          ·    Revenue by segment;

          ·    EBITDA; and

          ·    Adjusted EBITDA

      Revenue by segment

      We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our
      operating segments in order to assess performance, identify potential areas for improvement, and determine whether
      our segments are meeting management’s expectations.
      EBITDA and Adjusted EBITDA

      We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income,
      plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus
      optimization and restructuring charges, including severance and retention expenses; transaction and integrations
      costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of assets, and
      impairment charges; and management fees and expenses. See ‘‘—Other Financial Information (Non-GAAP Financial
      Measures)’’ for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly
      comparable financial measure calculated and presented in accordance with GAAP.


                                                               30




                                                                                                                           App. 580
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 584 of 894 PageID 958


      Table of Contents



      Results of Operations

      Three Months Ended June 30, 2019 compared to Three Months Ended June 30, 2018:

                                                              Three Months Ended June 30,
                                                                 2019           2018              Change        % Change
      Revenue:
        ITPS                                                 $        309,152   $   330,132   $     (20,980)         -6.36%
        HS                                                             63,440        56,314           7,126         12.65%
        LLPS                                                           17,568        23,936          (6,368)       -26.60%
      Total revenue                                                   390,160       410,382         (20,222)         -4.93%
      Cost of revenue (exclusive of depreciation and
      amortization):
        ITPS                                                          246,779       261,131         (14,352)          -5.50%
        HS                                                              40,338        39,260           1,078           2.75%
        LLPS                                                            10,889        13,563         (2,674)        -19.72%
      Total cost of revenues                                          298,006       313,954         (15,948)          -5.08%
      Selling, general and administrative expenses                      51,564        46,723           4,841         10.36%
      Depreciation and amortization                                     27,191        36,368         (9,177)        -25.23%
      Related party expense                                               1,055         1,402           (347)       -24.75%
      Operating income                                                  12,344        11,935             409           3.43%
      Interest expense, net                                             39,132        38,527             605           1.57%
      Debt modification and extinguishment costs                          1,404            —           1,404              —
      Sundry expense (income), net                                       (1,493)       (2,325)           832        -35.78%
      Other expense (income), net                                         2,709          (704)         3,413      -484.80%
      Net loss before income taxes                                     (29,408)      (23,563)        (5,845)         24.81%
      Income tax benefit                                                 (4,738)       (1,619)        (3,119)      192.65%
      Net loss                                               $         (34,146) $    (25,182) $      (8,964)         35.60%
      Revenue

               Our ITPS, HS, and LLPS segments constituted 79.2%, 16.3%, and 4.5% of total revenue, respectively, for the
      three months ended June 30, 2019, compared to 80.4%, 13.7%, and 5.8%, respectively, for the three months ended
      June 30, 2018. The revenue changes by reporting segment were as follows:
               ITPS— The decrease was primarily attributable to a decline of $21.9 million related to certain statements of
      work from one customer in the enterprise solutions business and a decline in postage revenue. This was offset by
      2018 acquisitions and ramp up of new customers.
               HS—The increase was primarily attributable to ramp up of new customers and acquisitions.
               LLPS— Revenues are event driven and were negatively impacted by projects that generated lower revenue.
      Cost of Revenue

               The cost of revenue changes by operating segment was as follows:
               ITPS— The decrease corresponds with the related revenue decrease and continued transformation and cost
      saving initiatives.
               HS—The increase primarily corresponded with the related revenue increase.
               LLPS— The decrease was primarily attributable to a corresponding decrease in revenue in legal claims
      administration services.


                                                                 31




                                                                                                                           App. 581
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 585 of 894 PageID 959


      Table of Contents


      Selling, General and Administrative Expenses

               For the three months ended June 30, 2019, SG&A was $4.8 million higher than the three months ended June
      30, 2018, mainly driven by higher stock compensation expense related to the equity awards granted to certain
      employees in the second half of 2018. The increase was also driven by a one time customer exit cost write off of $1.9
      million during the three months ended June 30, 2019.

      Depreciation & Amortization

               Amortization expenses were $9.2 million lower for the three months ended June 30, 2019 as compared to the
      three months ended June 30, 2018, as a result of accelerated trade name write off during the financial year 2018. The
      accelerated trade name write off ended on December 31, 2018.

      Related Party Expenses

               Related party expenses remained materially consistent with the prior year period.

      Interest Expense

                The Company pays interest on a semi-annual basis in the first and third quarters of each year; as such,
      interest expense remained materially consistent with the prior year period.

      Sundry Expense (Income)

               The increase of $0.8 million over the prior year period was primarily attributable to foreign currency
      transaction losses associated with exchange rate fluctuations.

      Other Income

                The decrease of $3.4 million over the prior year period is primarily attributable to an interest rate swap
      entered into in 2017. The interest rate swap was not designated as a hedge. As such, changes in the fair value of this
      derivative instrument are recorded directly in earnings. For the three months ended June 30, 2019, the fair value of the
      interest swap decreased $2.7 million and for the three months ended June 30, 2018, the fair value increased $0.7
      million.

      Income Tax (Expense) Benefit

                We had an income tax expense of $4.7 million for the three months ended June 30, 2019, compared to an
      income tax expense of $1.6 million for the three months ended June 30, 2018. The change in the income tax expense
      was primarily attributable to our change in judgment related to the realizability of certain deferred tax assets. The
      change in the effective tax rate for the three months ended June 30, 2019, resulted from permanent tax adjustments
      and valuation allowances, including valuation allowances against disallowed interest expense deferred tax assets
      that are not more-likely-than-not to be realized.


                                                                 32




                                                                                                                              App. 582
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 586 of 894 PageID 960


      Table of Contents



      Six Months Ended June 30, 2019 compared to Six Months Ended June 30, 2018:

                                                                  Six Months Ended June 30,
                                                                     2019           2018           Change       % Change
      Revenue:
        ITPS                                                  $        633,731   $   642,068   $      (8,337)        -1.30%
        HS                                                             124,783       114,946           9,837          8.56%
        LLPS                                                            35,410        46,535         (11,125)       -23.91%
      Total revenue                                                    793,924       803,549          (9,625)        -1.20%
      Cost of revenue (exclusive of depreciation and
      amortization:
        ITPS                                                           504,168       506,304          (2,136)         -0.42%
        HS                                                               78,844        74,216          4,628           6.24%
        LLPS                                                             21,876        27,226         (5,350)       -19.65%
      Total cost of revenues                                           604,888       607,746          (2,858)         -0.47%
      Selling, general and administrative expenses                     101,512         92,318          9,194           9.96%
      Depreciation and amortization                                      55,211        74,386        (19,175)       -25.78%
      Related party expense                                                2,050         2,508          (458)       -18.26%
      Operating income                                                   30,263        26,591          3,672         13.81%
      Interest expense, net                                              78,031        76,544          1,487           1.94%
      Debt modification and extinguishment costs                           1,404            —          1,404              —
      Sundry expense (income), net                                         1,038        (2,389)        3,427       -143.45%
      Other expense (income), net                                          4,385        (4,032)        8,417       -208.75%
      Net loss before income taxes                                      (54,595)      (43,532)       (11,063)        25.41%
      Income tax benefit                                                  (9,459)       (5,644)       (3,815)        67.59%
      Net loss                                                $         (64,054) $    (49,176) $     (14,878)        30.25%

      Revenue

                Our ITPS, HS, and LLPS segments constituted 79.8%, 15.7%, and 4.5% of total revenue, respectively, for the
      six months ended June 30, 2019, compared to 79.9%, 14.3%, and 5.8%, respectively, for the six months ended June 30,
      2018. The revenue changes by reporting segment were as follows:
                ITPS— The decrease was primarily attributable to a decline of $39.4 million related to certain statements of
      work from one customer in the enterprise solutions business. The decrease was offset by an increase due to 2018
      acquisitions and ramp up of new customers.
                HS— The increase was primarily attributable to ramp up of new customers and acquisitions, offset by a
      decline in volume from a single customer who lost a contract from one of its customers.
                LLPS— Revenues decreased due to a decline in legal claims administration services of $8.6 million.
      Cost of Revenue

               The cost of revenue changes by operating segment was as follows:
               ITPS— The decrease corresponds with the related revenue decrease due to a decline in certain statements
      of work from one customer in the enterprise solutions business.
               HS— The increases primarily corresponded with the related revenue increase.
               LLPS— The decrease was primarily attributable to a corresponding decrease in revenue in legal claims
      administration services.


                                                                  33




                                                                                                                           App. 583
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 587 of 894 PageID 961


      Table of Contents



      Selling, General and Administrative Expenses

                For the six months ended June 30, 2019, SG&A was $9.2 million higher than the six months ended June 30,
      2019, mainly driven by higher stock compensation expense related to the equity awards granted to certain employees
      in the second half of 2018. The increase was also driven by higher investments in sales and strategy teams to drive
      the growth of the Company.

      Depreciation & Amortization

               Amortization expenses were $19.2 million lower for the six months ended June 30, 2019, as compared to the
      six months ended June 30, 2018, as a result of accelerated trade name write off during the financial year 2018. The
      accelerated trade name write off ended on December 31, 2018.

      Related Party Expenses

               Related party expenses remained materially consistent with the prior year period.

      Interest Expense

                The Company pays interest on a semi-annual basis in the first and third quarters of each year; as such,
      interest expense remained materially consistent with the prior year period.

      Sundry Expense (Income)

               The increase of $3.4 million over the prior year period was primarily attributable to foreign currency
      transaction losses associated with exchange rate fluctuations.

      Other Income

                The decrease of $8.4 million over the prior year period is primarily attributable to an interest rate swap
      entered into in 2017. The interest rate swap was not designated as a hedge. As such, changes in the fair value of this
      derivative instrument are recorded directly in earnings. For the six months ended June 30, 2019, the fair value of the
      interest swap decreased $4.4 million and for the six months ended June 30, 2018, the fair value increased $4.0 million.

      Income Tax (Expense) Benefit

                We had an income tax expense of $9.5 million for the six months ended June 30, 2019, compared to an income
      tax expense of $5.6 million for the six months ended June 30, 2018. The change in the income tax expense was
      primarily attributable to our change in judgment related to the realizability of certain deferred tax assets. The change
      in the effective tax rate for the six months ended June 30, 2019, resulted from permanent tax adjustments and
      valuation allowances, including valuation allowances against disallowed interest expense deferred tax assets that are
      not more-likely-than-not to be realized.

      Other Financial Information (Non-GAAP Financial Measures)

                We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net
      income, plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA
      plus optimization and restructuring charges, including severance and retention expenses; transaction and
      integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of
      assets, and impairment charges; and management fees and expenses.

               We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding
      the factors and trends affecting our business in addition to measures calculated under GAAP. Additionally, our credit


                                                                 34




                                                                                                                             App. 584
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 588 of 894 PageID 962


      Table of Contents



      agreement requires us to comply with certain EBITDA related metrics. Refer to ‘‘—Liquidity and Capital Resources—
      Credit Facility.’’

      Note Regarding Non-GAAP Financial Measures

                EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe
      that the presentation of these non-GAAP financial measures will provide useful information to investors in assessing
      our financial performance and results of operations as our board of directors and management use EBITDA and
      Adjusted EBITDA to assess our financial performance, because it allows them to compare our operating performance
      on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of
      interest expense), asset base (such as depreciation and amortization) and items outside the control of our
      management team. Net loss is the GAAP measure most directly comparable to EBITDA and Adjusted EBITDA. Our
      non-GAAP financial measures should not be considered as alternatives to the most directly comparable GAAP
      financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools because
      they exclude some but not all items that affect the most directly comparable GAAP financial measures. You should
      not consider EBITDA and Adjusted EBITDA in isolation or as substitutes for an analysis of our results as reported
      under GAAP. Because EBITDA and Adjusted EBITDA may be defined differently by other companies in our
      industry, our definitions of these non-GAAP financial measures may not be comparable to similarly titled measures of
      other companies, thereby diminishing their utility.

      Three Months ended June 30, 2019 compared to the Three Months ended June 30, 2018

                The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most
      directly comparable GAAP measure, for the three months ended June 30, 2019 and 2018. 2018 reconciliation items


                                                              35




                                                                                                                         App. 585
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 589 of 894 PageID 963


      Table of Contents



      between EBITDA and Adjusted EBITDA have been adjusted for comparability purposes in the table below. EBITDA
      and Adjusted EBITDA for the three months ended June 30, 2018 remains unchanged.

                                                                                                 Three Months Ended June
                                                                                                           30,
                                                                                                   2019          2018
      Net Loss                                                                                  $    (34,146)   $   (25,182)
      Taxes                                                                                            4,738          1,619
      Interest Expense                                                                                39,132         38,527
      Depreciation and Amortization                                                                   27,191         36,368
      EBITDA                                                                                          36,915         51,332
      Optimization and restructuring expenses (1)                                                     18,708          8,904
      Process transformation                                                                          17,562          8,904
      Customer transformation                                                                             25             —
      Mergers and acquisitions                                                                         1,121             —
      Transaction and integration costs (2)                                                            2,030            819
      Non-cash equity compensation (3)                                                                 2,661          1,936
      Other charges including non-cash (4)                                                             4,771          6,720
      Loss on sale of assets (5)                                                                         207            367
      Loss on business disposals (6)                                                                      —             720
      Debt modification and extinguishment costs                                                       1,404             —
      Gain/Loss on derivative instruments (7)                                                          2,708           (704)
      Adjusted EBITDA                                                                           $     69,404    $    70,094

          1.Adjustment represents net salary and benefits associated with positions, current vendor expenses and
            existing lease contracts that are part of the on-going savings and productivity improvement initiatives in
            process transformation, customer transformation and post-merger or acquisition integration.
         2. Represents costs incurred related to transactions for completed or contemplated transactions during the
            period.
         3. Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma 2 LLC
            and Exela to our employees that vested during the year.
         4. Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of
            purchase accounting and other non-cash charges. Other charges include severance, retention bonus,
            facility consolidation and other transition costs.
         5. Represents a loss recognized on the disposal of property, plant, and equipment and other assets.
         6. Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.
         7. Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth
            quarter of 2017.
      EBITDA and Adjusted EBITDA

               EBITDA was $36.9 million for the three months ended June 30, 2019, compared to $51.3 million for the three
      months ended June 30, 2018. Adjusted EBITDA was $69.4 million for the three months ended June 30, 2019,
      compared to $70.1 million for the three months ended June 30, 2018. The decrease in EBITDA for the three months
      ended June 30, 2019 was primarily due to a higher net loss and a decrease in depreciation and amortization as a result
      of ending the accelerated trade name write off on December 31, 2018.

      Six Months ended June 30, 2019 compared to the Six Months ended June 30, 2018

                The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most
      directly comparable GAAP measure, for the six months months ended June 30, 2019 and 2018. 2018 reconciliation


                                                                36




                                                                                                                           App. 586
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 590 of 894 PageID 964


      Table of Contents



      items between EBITDA and Adjusted EBITDA have been adjusted for comparability purposes in the table below.
      EBITDA and Adjusted EBITDA for the six months ended June 30, 2018 remains unchanged.

                                                                                                  Six Months Ended June 30,
                                                                                                     2019           2018
      Net Loss                                                                                $       (64,054)   $    (49,176)
      Taxes                                                                                             9,459            5,644
      Interest expense                                                                                 78,031          76,545
      Depreciation and amortization                                                                    55,211          74,386
      EBITDA                                                                                           78,647        107,399
      Optimization and restructuring expenses (1)                                                      42,369          18,623
      Process transformation                                                                           39,503          18,623
      Customer transformation                                                                             102               —
      Mergers and acquisitions                                                                          2,763               —
      Transaction and integration costs (2)                                                             3,038            1,876
      Non-cash equity compensation (3)                                                                  5,460            2,895
      Other charges including non-cash (4)                                                              7,737          11,514
      Loss on sale of assets (5)                                                                          426              665
      Loss on business disposals (6)                                                                       —               720
      Debt modification and extinguishment costs                                                        1,404               —
      Gain/Loss on derivative instruments (7)                                                           4,385           (4,032)
      Adjusted EBITDA                                                                         $      143,466     $   139,660

          1.Adjustment represents net salary and benefits associated with positions, current vendor expenses and
            existing lease contracts that are part of the on-going savings and productivity improvement initiatives in
            process transformation, customer transformation and post-merger or acquisition integration.
         2. Represents costs incurred related to transactions for completed or contemplated transactions during the
            period.
         3. Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma 2 LLC
            and Exela to our employees that vested during the year.
         4. Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of
            purchase accounting and other non-cash charges. Other charges include severance, retention bonus,
            facility consolidation and other transition costs.
         5. Represents a loss recognized on the disposal of property, plant, and equipment and other assets.
         6. Represents a gain recognized on the disposal of Meridian Consulting Group, LLC.
         7. Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth
            quarter of 2017.
      EBITDA and Adjusted EBITDA

               EBITDA was $78.6 million for the six months ended June 30, 2019, compared to $107.4 million for the six
      months ended June 30, 2018. Adjusted EBITDA was $143.5 million for the six months ended June 30, 2019, compared
      to $139.7 million for the six months ended June 30, 2018. The decrease in EBITDA for the six months ended June 30,
      2019, was primarily due to a higher net loss and a decrease in depreciation and amortization as a result of ending the
      accelerated trade name write off on December 31, 2018.

      Liquidity and Capital Resources

      Overview

               Our primary source of liquidity is cash generated from operating activities, supplemented as necessary on a
      short-term basis by borrowings against our senior secured revolving credit facility. We believe our current level of
      cash and short-term financing capabilities along with future cash flows from operations are sufficient to meet the
      needs of the business.


                                                                37




                                                                                                                               App. 587
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 591 of 894 PageID 965


      Table of Contents



               We currently expect to spend approximately $40 to $45 million on total capital expenditures over the next
      twelve months. We believe that our operating cash flow and available borrowings under our credit facility will be
      sufficient to fund our operations for at least the next twelve months.

               On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under our senior
      secured credit facilities (the “Repricing Term Loans”). The interest rates applicable to the Repricing Term Loans are
      100 basis points lower than the interest rates applicable to the existing senior secured term loans that were incurred
      on July 12, 2017 pursuant to the First Lien Credit Agreement (the “Credit Agreement”).

                On July 13, 2018, the Company borrowed a further $30.0 million pursuant to incremental term loans under the
      Credit Agreement. On April 16, 2019, the Company borrowed an additional $30.0 million pursuant to incremental term
      loans under the Credit Agreement. The proceeds of these incremental term loans (collectively, the “Incremental Term
      Loans”) were used to replace the cash spent for acquisitions, pay related fees, expenses and related borrowings and
      for general corporate purposes.
                The Repricing Term Loans and the Incremental Term Loans bear interest at a rate per annum consisting of,
      at the Company’s option, either (a) a LIBOR rate determined by reference to the costs of funds for Eurodollar
      deposits for the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.00%
      floor, or (b) a base rate determined by reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime
      rate and (iii) the one-month adjusted LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR
      loans and 5.50% for base rate loans. The Repricing Term Loans and the Incremental Term Loans will mature on July
      12, 2023.

              At June 30, 2019, cash and cash equivalents totaled $23.4 million and we had availability of $79.0 million
      under our senior secured revolving credit facility.

      Cash Flows

      The following table summarizes our cash flows for the periods indicated:

                                                                                         Six Months Ended June 30,
                                                                                  2019        2018     Change % Change
      Cash flow from operating activities                             $ (4,776) $ 48,251 $ (53,027)                  -109.90%
      Cash flow used in investing activities                             (28,499)   (19,185)     (9,314)               48.55%
      Cash flows (used in) provided by financing activities               12,736    (23,274)    36,010               -154.72%
      Subtotal                                                           (20,539)     5,792    (26,331)              -454.61%
      Effect of exchange rates on cash                                       111       (410)        521              -127.07%
      Net increase/(decrease) in cash                                    (20,428)     5,382    (25,810)              -479.56%
      Analysis of Cash Flow Changes between the Six Months Ended June 30, 2019 and June 30, 2018

                Operating Activities—The decrease of $53.0 million in cash flows from operating activities for the six
      months ended June 30, 2019 was primarily due to higher cash inflows in 2018 due to receipt of settlement funds for
      the legal business, changes in accounts payable and accrued liabilities, and a decrease in related party payables in
      2019. The decrease was offset by higher cash flows from accounts receivable in 2019.

               Investing Activities—The decrease of $9.3 million in cash used in investing activities was primarily due to
      additional outsourcing contract costs for the six months ended June 30, 2019 due to the ramp of new revenue. The
      increase was offset by a decrease in cash paid for acquisitions.

               Financing Activities—The increase of $36.0 million in cash provided by financing activities was primarily
      due to proceeds from the incremental term loan in April 2019 and lower equity issuance costs, offset by increases in
      principal payments on long-term obligations and a stock repurchase payment that was accrued for as of December
      31, 2018 and paid in the first quarter of 2019.


                                                                 38




                                                                                                                               App. 588
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 592 of 894 PageID 966


      Table of Contents



      Indebtedness

                In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling
      $1.4 billion. Proceeds from the indebtedness were used to pay off credit facilities existing immediately before the
      Novitex Business Combination.

      Senior Credit Facilities

                On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit
      Suisse AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit
      Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and
      subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July
      12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility
      maturing July 12, 2022. The Credit Agreement provided for the following interest rates for borrowings under the
      senior secured term facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted
      LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in each case plus an applicable margin.
      The initial applicable margin for the senior secured term facility was 7.5% with respect to LIBOR borrowings and
      6.5% with respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility was
      7.0% with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for
      borrowings under the senior secured revolving facility is subject to step-downs based on leverage ratios. The senior
      secured term loan is subject to amortization payments, commencing on the last day of the first full fiscal quarter of
      the Company following the closing date, of 0.6% of the aggregate principal amount for each of the first eight
      payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due at maturity. As
      of June 30, 2018 the interest rate applicable for the first lien senior secured term loan was 9.83%.

      Senior Secured Notes

               Senior secured notes of $1.0 billion due July 2023 were also issued as part of the Novitex Business
      Combination. The notes bear interest at a rate of 10.0% per year. We pay interest on the notes on January 15 and July
      15 of each year, commencing on January 15, 2018. The notes are guaranteed by subsidiary guarantors pursuant to a
      supplemental indenture.

      Term Loan Repricing

               On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
      secured credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First
      Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among Exela Intermediate
      Holdings LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of
      Canada, as administrative agent, and each of the lenders party thereto, whereby the Company borrowed $343.4
      million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing senior secured
      term loans.

                The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a
      LIBOR rate determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to
      such borrowing, adjusted for certain additional costs, subject to a 1.00% floor, or (b) a base rate determined by
      reference to the highest of (i) the federal funds rate plus 0.50%, (ii) the prime rate and (iii) the one-month adjusted
      LIBOR plus 1.00%, in each case plus an applicable margin of 6.50% for LIBOR loans and 5.50% for base rate loans.
      The interest rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable
      to the existing senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit
      Agreement. The Repricing Term Loans will mature on July 12, 2023, the same maturity date as the existing senior
      secured term loans. As of June 30, 2019, the interest rate applicable for the Repricing Term Loans was 8.85%.


                                                                39




                                                                                                                             App. 589
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 593 of 894 PageID 967


      Table of Contents



      Incremental Term Loans

               On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental
      term loans (the “2018 Incremental Term Loans”) under the First Amendment to the Credit Agreement. The proceeds
      of the 2018 Incremental Term Loans were used by the Company for general corporate purposes and to pay fees and
      expenses in connection with the First Amendment.

                On April 16, 2019, the Company successfully borrowed a further $30.0 million pursuant to incremental term
      loans (the “2019 Incremental Term Loans”, and, together with the 2018 Incremental Terms Loans, the “Incremental
      Term Loans”) under the Second Amendment to the Credit Agreement. The proceeds of the 2019 Incremental Term
      Loans were used to replace the cash spent for acquisitions, pay related fees, expenses and related borrowings for
      general corporate purposes.
                The Incremental Term Loans bear interest at a rate per annum that is the same as the Repricing Term Loans.
      The Incremental Term Loans will mature on July 12, 2023, the same maturity date as the Repricing Term Loans.
                The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans
      (collectively, the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a
      repricing event as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR
      rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in
      either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at
      any time during the first six months after July 13, 2018, will be accompanied by a 1.00% prepayment premium or fee,
      as applicable.

                Other than as described above, the terms, conditions and covenants applicable to the Incremental Term
      Loans are consistent with the terms, conditions and covenants that were applicable to the Repricing Term Loans
      under the Credit Agreement and which are described in the registrant’s Current Reports on Form 8-K filed with the
      Securities and Exchange Commission on July 18, 2017 and July 17, 2018.
      Letters of Credit

              As of June 30, 2019 and December 31, 2018, we had outstanding irrevocable letters of credit totaling
      approximately $21.0 million and $20.6 million, respectively, under the revolving credit facility.

      Potential Future Transactions

               We may, from time to time, explore and evaluate possible strategic transactions, which may include joint
      ventures, as well as business acquisitions or the acquisition or disposition of assets. In order to pursue certain of
      these opportunities, additional funds will likely be required. There can be no assurance that we will enter into
      additional strategic transactions or alliances, nor do we know if we will be able to obtain the necessary financing for
      transactions that require additional funds on favorable terms, if at all.
      Off Balance Sheet Arrangements

                At June 30, 2019 we had no material off balance sheet arrangements, except letters of credit described above
      under Liquidity and Capital Resources. As such, we are not materially exposed to any financing, liquidity, market or
      credit risk that could arise if we had engaged in such financing arrangements.
      Item 3. Quantitative and Qualitative Disclosure About Market Risk

      Interest Rate Risk

               At June 30, 2019, we had $1,331.9 million of debt outstanding, with a weighted average interest rate of
      9.57%. Interest is calculated under the terms of our credit agreement based on the greatest of certain specified base
      rates plus an applicable margin that varies based on certain factors. Assuming no change in the amount outstanding,
      the impact on


                                                                 40




                                                                                                                                App. 590
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 594 of 894 PageID 968


      Table of Contents



      interest expense of a 1% increase or decrease in the assumed weighted average interest rate would be approximately
      $13.3 million per year. In order to mitigate interest rate fluctuations with respect to term loan borrowings under the
      Credit Agreement, in November 2017, we entered into a three year one-month LIBOR interest rate swap contract with
      a notional amount of $347.8 million, which at the time was the remaining principal balance of the term loan. The swap
      contract swaps out the floating rate interest risk related to the LIBOR with a fixed interest rate of 1.9275% effective
      January 12, 2018.

                The interest rate swap, which is used to manage our exposure to interest rate movements and other
      identified risks, was not designated as a hedge. As such, changes in the fair value of the derivative are recorded
      directly to other income as an expense of $4.4 million and income of $4.7 million for the six months ended June 30,
      2019 and 2018, respectively.

      Foreign Currency Risk

               We are exposed to foreign currency risks that arise from normal business operations. These risks include
      transaction gains and losses associated with intercompany loans with foreign subsidiaries and transactions
      denominated in currencies other than a location’s functional currency. Contracts are denominated in currencies of
      major industrial countries.

      Market Risk

             We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates.
      We do not use derivatives for trading purposes, to generate income or to engage in speculative activity.

      Item 4. Internal Controls and Procedures

      Disclosure Controls and Procedures

               We maintain disclosure controls and procedures that are designed to provide reasonable assurance that
      material information required to be disclosed in our reports that we file or submit under the Securities Exchange Act
      of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and reported within the time periods
      specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our
      management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely
      decisions regarding required financial disclosure. In designing and evaluating the disclosure controls and
      procedures, management recognized that a control system, no matter how well designed and operated, can provide
      only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent
      limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues
      and instances of fraud, if any, with a company have been detected.

                As of the end of the period covered by this report, we carried out an evaluation, under the supervision and
      with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the
      effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a‑15 of the
      Exchange Act. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that
      our disclosure controls and procedures were not effective due to material weaknesses in internal control over
      financial reporting described in our 10-K as of December 31, 2018.

               Notwithstanding such material weaknesses in internal control over financial reporting, our management,
      including our CEO and CFO, has concluded that our consolidated financial statements present fairly, in all material
      respects, our financial position, results of our operations and our cash flows for the periods presented in this
      Quarterly Report, in conformity with U.S. generally accepted accounting principles.
      Remediation


                                                                41




                                                                                                                              App. 591
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 595 of 894 PageID 969


      Table of Contents



             As previously described in Part II, Item 9A of our Annual Report on Form 10-K for the fiscal year ended
      December 31, 2018, we began implementing a remediation plan to address the material weaknesses mentioned above.
      The weaknesses will not be considered remediated until the applicable controls operate for a sufficient period of time
      and management has concluded, through testing, that these controls are operating effectively.
      Changes in Internal Control over Financial Reporting

               There have been no changes in our internal control over financial reporting during the quarter-ended June
      30, 2019, that have materially affected, or are reasonably likely to materially affect, our internal control over financial
      reporting.

                                                  PART II OTHER INFORMATION

      Item 1. Legal Proceedings

      Appraisal Demand

                On September 21, 2017, former stockholders of SourceHOV Holdings, Inc. (“SourceHOV”), who allege
      combined ownership of 10,304 shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C.
      § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc.,
      C.A. No. 2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the acquisition of SourceHOV
      and Novitex Holdings, Inc., by Quinpario in July 2017 (“Novitex Business Combination”), which gave rise to
      appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a
      determination of the fair value of their SourceHOV shares at the time of the Novitex Business Combination.

               On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. §
      262(f). The Court conducted a trial in June 2019 and has scheduled post-trial argument for October 2019. The parties
      and their experts have offered competing valuations of the SourceHOV shares as of the date of the Novitex Business
      Combination. The Court may determine a fair value that is above or below the values indicated by the parties and
      their experts. At this stage of the litigation, the Company is unable to predict the outcome of the Appraisal Action or
      estimate what the Court will determine the fair value of SourceHOV common stock to be as of the date of the Novitex
      Business Combination.

               As a result of the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2 LLC, our
      principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in and pursuant to the terms of
      the Consent, Waiver and Amendment, dated June 15, 2017) is repaid. The Company continues to vigorously defend
      the Appraisal Action.

      Other

                We are, from time to time, involved in other legal proceedings, inquiries, claims and disputes, which arise in
      the ordinary course of business. Although our management cannot predict the outcomes of these matters, our
      management believes these actions will not have a material, adverse effect on our financial position, results of
      operations or cash flows.

      Item 1A. Risk Factors.

               In addition to the other information set forth in this report, you should carefully consider the risk factors
      described in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10‑K for the fiscal year ended December
      31, 2018, which could materially affect our business, financial condition and/or operating results. The risks described
      in these Risk Factors are not the only risks facing us. Additional risks and uncertainties not currently known to us or
      that we currently deem to be immaterial also may materially and adversely affect our business, financial condition
      and/or operating results.


                                                                   42




                                                                                                                                    App. 592
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                    Page 596 of 894 PageID 970


      Table of Contents



      Item 2. Unregistered Sales of Equity Securities and Use of Proceeds.

               On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
      Buyback Program”), pursuant to which the Company may, from time to time, purchase up to 5,000,000 shares of its
      Common Stock. Share repurchases may be executed through various means, including, without limitation, open
      market transactions, privately negotiated transactions or otherwise. The decision as to whether to purchase any
      shares and the timing of purchases, if any, will be based on the price of the Company’s Common Stock, general
      business and market conditions and other investment considerations and factors. The Share Buyback Program does
      not obligate the Company to purchase any shares and expires 24 months after authorized. The Share Buyback
      Program may be terminated or amended by the Company’s board of directors in its discretion at any time. We
      purchased an additional 2,499,885 shares during 2018 at an average share price of $4.71. Share repurchases for the
      three and six months ended June 30, 2019 were 237,962 at an average share price of $2.74. As of June 30, 2019,
      2,787,147 shares had been repurchased under the Share Buyback Program. The Company records treasury stock
      using the cost method.
      Item 3. Defaults Upon Senior Securities.

      None.
      Item 4. Mine Safety Disclosures.

      Not applicable.
      Item 5. Other Information.

      None.


                                                              43




                                                                                                                           App. 593
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 597 of 894 PageID 971


      Table of Contents



      Item 6. Exhibits.

      Exhibit No.                                                     Description
      2.1             Business Combination Agreement, dated as of February 21, 2017, by and among Quinpario
                      Acquisition Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex Holdings,
                      Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC and HandsOn Fund 4 I, LLC (3)
      3.1             Restated Certificate of Incorporation, dated July 12, 2017 (4)
      3.2             Amended and Restated Bylaws, dated July 12, 2017 (4)
      4.1             Specimen Common Stock Certificate (1)
      4.2             Specimen Warrant Certificate (1)
      4.3             Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Registrant
                      (1)
      4.4             Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc. as Issuers,
                      the Subsidiary Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (4)
      4.5             First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela
                      Finance Inc., as Issuers, the Subsidiary Guarantors set forth therein and Wilmington Trust, National
                      Association, as Trustee (4)
      10.1            First Amendment to First Lien Credit Agreement, dated as of July 13, 2018, by and among Exela
                      Intermediate Holdings LLC, Exela Intermediate, LLC, each Subsidiary Loan Party listed on the
                      signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party
                      thereto. (2)
      10.2            Exela Technologies Inc. 2018 Stock Incentive Plan.(6)
      10.3            Form of Option Grant Notice and Agreement under the Exela Technologies Inc. 2018 Stock Incentive
                      Plan. (6)
      10.4            Form of Restricted Stock Unit Grant and Agreement under the Exela Technologies Inc. 2018 Stock
                      Incentive Plan. (6)
      10.5            Second Amendment to First Lien Credit Agreement, dated as of April, 17, 2019, by and among Exela
                      Intermediate Holdings LLC, Exela Intermediate, LLC, each Subsidiary Loan Party listed on the
                      signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party
                      thereto. (5)
      31.1            Certification of the Principal Executive Officer required by Rule 13a‑14(a) and Rule 15d‑14(a) under the
                      Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes
                      Oxley Act of 2002
      31.2            Certification of the Principal Financial and Accounting Officer required by Rule 13a‑14(a) and Rule
                      15d‑14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302
                      of the Sarbanes Oxley Act of 2002
      32.1            Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted pursuant
                      to Section 906 of the Sarbanes Oxley Act of 2002
      32.2            Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section 1350, as
                      adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
      101.INS         XBRL Instance Document
      101.SCH         XBRL Taxonomy Extension Schema
      101.CAL         XBRL Taxonomy Extension Calculation Linkbase
      101.DEF         XBRL Taxonomy Extension Definition Linkbase
      101.LAB         XBRL Taxonomy Extension Label Linkbase
      101.PRE         XBRL Taxonomy Extension Presentation Linkbase

      (1)    Incorporated by reference to the Registrant’s Registration Statement on Form S‑1 (SEC File No. 333‑198988).
      (2)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 13, 2018.
      (3)    Incorporated by reference to the Registrant’s Current Report on Form 8‑K, filed on February 22, 2017.
      (4)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 18, 2017.
      (5)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on April 17, 2019.
      (6)    Incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed on May 10, 2019.


                                                                 44




                                                                                                                             App. 594
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 598 of 894 PageID 972


      Table of Contents



                                                         SIGNATURES

      Pursuant to the requirements of the Section 13 or 15 or 15(d) of the Securities Exchange Act of 1934, the registrant
      has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 8th day
      of August, 2019.

                                                                 EXELA TECHNOLOGIES, INC.
                                                                 By:/s/ Ronald Cogburn
                                                                    Ronald Cogburn
                                                                    Chief Executive Officer (Principal Executive Officer)
                                                                 By:/s/ James G. Reynolds
                                                                    James G. Reynolds
                                                                    Chief Financial Officer (Principal Financial and
                                                                    Accounting Officer)


                                                                45




                                                                                                                             App. 595
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 599 of 894 PageID 973




                                                                       App. 596
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 600 of 894 PageID 974




                        Exhibit 13




                                                                        App. 597
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 601 of 894 PageID 975




Exela Technologies, Inc. NasdaqCM:XELA
FQ2 2019 Earnings Call Transcripts
Thursday, August 08, 2019 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                                 -FQ2 2019-                                  -FQ3 2019-    -FY 2019-               -FY 2020-

                          CONSENSUS                ACTUAL               SURPRISE              CONSENSUS    CONSENSUS             CONSENSUS

   EPS (GAAP)                 (0.05)                (0.23)                  NM                   (0.01)      (0.22)                  0.18

 Revenue (mm)                404.41                 390.16                 (3.52 %)              415.95     1659.30                 1763.21
Currency: USD
Consensus as of May-29-2019 11:00 PM GMT




                                                                                   - EPS (GAAP) -

                                                       CONSENSUS                               ACTUAL                 SURPRISE

           FQ3 2018                                           (0.02)                            (0.20)                     NM

           FQ4 2018                                           (0.12)                            (0.56)                     NM

           FQ1 2019                                           (0.06)                            (0.21)                     NM

           FQ2 2019                                           (0.05)                            (0.23)                     NM




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence                                                                                         App. 598
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 602 of 894 PageID 976




Table of Contents

Call Participants                                     ..................................................................................               3
Presentation                                          ..................................................................................               4
Question and Answer                                   ..................................................................................              10




COPYRIGHT © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                     2
spglobal.com/marketintelligence                                                                                                            App. 599
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  603 of                                  894 PageID 977




Call Participants
EXECUTIVES

James F. Mathias
Vice President of Investor
Relations

James G. Reynolds
Chief Financial Officer

Ronald Clark Cogburn
Chief Executive Officer

ANALYSTS

Dan Dolev
Nomura Securities Co. Ltd.,
Research Division

Steven Paul Halper
Cantor Fitzgerald & Co., Research
Division




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 600   3
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  604 of                                  894 PageID 978



Presentation
Operator
Good afternoon, and welcome to the Exela Technologies Second Quarter 2019 Financial Results Conference
Call. [Operator Instructions] Please note, this event is being recorded.

I would like to turn the conference over now to Mr. Jim Mathias. Please go ahead, sir.
James F. Mathias
Vice President of Investor Relations
Thank you, Nancy. Good afternoon, everyone, and welcome to the Exela Technologies' Second Quarter
2019 Conference Call.

I'm joined here today by Ron Cogburn, Exela's Chief Executive Officer; and Jim Reynolds, our Chief
Financial Officer. Following prepared remarks made by Ron and Jim, we will take your questions.

Today's conference call is being broadcast live via webcast, which is available on the Investor Relations
page of Exela's website, exelatech.com. A replay of this call will be available until August 15, 2019.
Information to access the replay is listed in today's press release, which is also available on the Investor
Relations page of Exela's website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking under the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are subject to known and unknown risks and uncertainties and are
based on current expectations and assumptions. We undertake no obligation to update any statements
to reflect the events that occur after this call, and actual results could differ materially from any forward-
looking statements.

For more information, please refer to the risk factors discussed in Exela's most recently filed periodic
report on Form 10-Q, along with the associated press release and the company's other filings with the
SEC. Copies are available from the SEC or the Investor Relations page of Exela's website.

During today's call, we will refer to certain non-GAAP financial measures. We believe these non-GAAP
measures provide additional information on how management views the operating performance of our
business. Reconciliations between GAAP and non-GAAP results we discuss on today's call can be found on
the Investor Relations page of our website.

As a reminder, financial results discussed on today's call reflect pro forma combined company results
for the business combination of SourceHOV Holdings and Novitex Holdings, which closed on July 12,
2017. Please note, the presentation that accompanies this conference call and investor fact sheet are also
accessible on the Investor Relations page of our website.

I would now like to turn the call over to our CEO, Ron Cogburn. Ron?
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Jim. Good afternoon, and thanks everyone for joining us today. Let's start with Slide 4 and
discuss our Q2 2019 financial summary. We formed Exela just 2 years ago, and since that time, we have
worked on executing a significant and exciting transformation of our combined business. This journey
includes a number of notable achievements and positive data points, the results of which I will discuss in
conjunction with my review of our Q2 2019 results. Enabled by Exela's proprietary technology, our formula
for transformation starts with human capital and then the rationalization of both facilities and duplicate
vendors. The final piece of our transformation is our ability to use our proprietary technology to transition
from third-party software to our own internally developed platforms.


Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 601   4
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  605 of                                  894 PageID 979


Our revenue, excluding the postage and postage handling and low-margin contract exit, grew by 4% in
the first half of 2019. This underlines the stability in our revenue, which, combined with a robust pipeline
provides a healthy base to build upon. While we are excited about the new wins this year, some of this
revenue, or ACV, will be delivered next year.

Based on the items I've just mentioned and considering the unpredictable nature of our postage revenue,
we are updating our 2019 revenue guidance to $1.59 billion to $1.61 billion and 2019 adjusted EBITDA
guidance to $290 million to $300 million. We have strong visibility under this revenue, which, in turn, will
help us to prioritize our operations and focus on liquidity and cash generation.

Reflecting on our progress today, we have experienced many successes on our ongoing journey. I believe
we are all well positioned as we work to transform and continue to grow as a global leader in the business
process automation.

Looking specifically at the second quarter results, revenue for Q2 2019 was $390.2 million and $394.6
million on a constant currency basis. Adjusted EBITDA was $69.4 million and $69.7 million on a constant
currency basis. Our adjusted EBITDA margin increased by 70 bps on a year-over-year basis to 17.8%. Our
total liquidity improved markedly on a sequential basis by $39.4 million to reach $97.5 million at the end
of the second quarter.

This quarter, we wanted to show the impact of a couple of factors creating a drag on the growth rates of
the consolidated business. The 2 items we are highlighting are pass-through revenue related to postage
and postage handling and our continued exit from low-margin contracts. Revenue, excluding postage and
postage handling and the previously announced contract exit, was $650 million in the first half of 2019,
resulting in a 4% year-over-year growth rate. This compares to the consolidated results for the second
quarter of 2019 that show a decline of 4.9% on an as-reported basis.

As we look at our business, excluding these 2 items, this is an important part of our story as well as
a clear indication that our transformation efforts are working and it'll take another 12 to 18 months
to complete. On an adjusted EBITDA margin basis, the story is very positive. Net of postage and the
previously announced contract exit, adjusted EBITDA margins were 22%. Now this is the margin level that
has been our target since the inception of Exela in July of 2019.

Now let's turn to Slide #5 and talk about our optimization and restructuring charges. The quarter we
are discussing -- this quarter, we are discussing our optimization and restructuring, or O&R as we like to
refer it, costs in more detail to provide color on our ongoing transformation as we work to drive down the
operating cost through automation. In the second quarter, optimization and restructuring expense totaled
$18.7 million. We have provided a more detailed breakdown of the O&R charges, which can be broken
down further into the following 3 categories split by headcount, vendor and facilities.

Category #1, M&A-related charges, which essentially includes all the initiatives that are attributable to the
recently completed acquisition and include shared services consolidation and related activities. $1.1 million
worth of O&R cost in Q2 are expected to go away once those initiatives are completed.

Category #2, process transformation. These expenses remain the single largest bucket, which represents
the continuous reduction in COGS related to headcount rationalization through the deployment of our
in-house proprietary technology. As referenced, in deploying our technology and upgrading our delivery
capabilities, we transform the process through which revenue is delivered. In other words, we make it
more efficient. As a result, once this change is implemented at the industry and offering level, this is
replicated for all of our customers in that industry and offering, which enables us to reduce headcount. In
addition, with the lower headcount, we can execute our planned facility consolidations and related vendor
spend reductions. In total, $17.6 million worth of process transformation cost in Q2 are expected to be
shed through the initiatives and should be realized as cash flow through the P&L once the initiatives are
completed.

Let's look at category 3, customer transformation. Now this is the smallest category, which represents
any specific customer transformation. These are more intermittent in nature and will appear in particular
quarters once the process transformation is complete and specific customers need a transition period for

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 602   5
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  606 of                                  894 PageID 980


the work to be moved from one location to the other. We have also shown the split of the O&R by way of
COGS and SG&A. $14.2 million of O&R is attributable to COGS and $4.5 million related to SG&A to help
illustrate the pro forma impact on our gross profit dollars and operating income once all these initiatives
are realized.

Now let's turn to Slide #6, our business transformation. Many of you have asked in our prior interactions
how much transformation has been accomplished today and how much is left to achieve. This slide is an
extension of the previous slide and provides the snapshot into the progress that we have made as well as
quantifying what maybe the pro forma impact of the savings on the gross profit dollars. The slide breaks
down our business into 3 gross margin buckets and is also correlated to the transformation life cycle. We
have done this to show the level of transformation and impact on the gross margins of each.

From the left, the first 3 bars represent the business broken down by their respective gross margin profiles
as they stand today. The rightmost bar, which represents where the consolidated business stands today,
is at 28% gross margin net of postage and postage handling revenue. Once the $14.2 million of O&R
charges have been realized, the gross margin of 28% is expected to climb up another 450 bps or so to
reach levels of about 32%.

Next, let's jump to the left side of the slide starting with the first column. 45% to 50% of our business
is already around 35% gross margin levels, which is 8 points higher than the consolidated gross margin.
This represents the process transformation and operation improvements that we have made and been
executing in the last decade. The second column represents 35% to 40% of the business. Now this
business is at the lowest gross margin of the 3 and is still approximately 15% with the transformation
span just over the last couple of years. Finally, the third bar from the left represents 15% to 20% of
the revenue at approximately 30% gross margins with a span of at -- for over the last 5 years. Now our
focus is on this second bar and replicating our successful strategy to implement technology and process
transformations, which bring up the gross margins to that same 35% level for the -- as similar in the
longer-tenured businesses. This represents a tremendous opportunity to expand the gross profit dollars.
However, I want to highlight the fact that these are heavy lifting improvements that will fundamentally
transform COGS and they require an investment and time.

In summary, over 60% to 70% of our revenue is already at a 30% gross margin or higher. The company is
focused on improving the gross profit profile for the remaining business as we deploy our technology and
transform that business to capture additional profits.

Now let's turn to Slide #7. Headcount is our largest cost component of our business. And the technology
we used to provide automation to the business processes enables Exela to work towards a lower total
variable cost. Now this action, along with the growth of the business help drives -- helps us drive growth
in our revenue per FTE. Another part of our strategy is to optimize headcount geographically. We are
right shoring and as expected, we are increasing headcount in Asia by simultaneously working to lower
headcount needs in North America and in Europe.

In Asia, we are seeing the majority of headcount increase within delivery and operations. The remainder
of the growth in headcount is through the expansion of technology teams in both Asia and near-shore
European countries.

Now let's turn to Slide #8 and talk about our top 200 and customer segmentation. Let's take a moment
and look at the positive effect our strategy is having on our customer segmentation. Now as you will
recall, in 2018, our focus of the top 200 customers yielded an impressive growth rate of 12% on an
organic basis year-over-year. The remaining customers in the all-others category declined by 13%. Now
halfway through 2019, Exela has transformed the statistic of the all-other basket to one of a positive
growth year-to-date on a year-over-year basis. Now that's quite an achievement for just the first 6
months. We accomplished this turnaround through applying the same strategies that we utilized on the
top 200 to grow these customers.

We believe our focus on Digital Now resonates with the customers and is having a positive impact. We're
very encouraged by the investments and the focus on the top 200 customers and expanding it to the
rest of the business. An example of that success is a recent win with one of the largest banks in the U.S.,
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 603   6
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  607 of                                  894 PageID 981


that has validated our strategy once again. Exela was asked to help this bank accelerate their digital
transformation beginning in the mail room, with our deployment of Digital Now and our DMR solution.

Now with access to the data, we could optimize the flow of information with our workflow automation, our
payment processing, our AI and our workflow management. This bank is now taking advantage of more of
our 7-layer technology stack creating greater value for them as well as their customers.

Now let's go to Slide #9 and talk about our customer scorecard and revenue. Our strategy to grow within
our existing customers continues to gain strength. In some cases, like the new wins I've mentioned that
are ramping this year, customers have made the decision to outsource processes that had never been
considered to be outsourced before in their organization. These avenues of revenue are significant for
us. Our diversified revenue base for the first half of 2019 has remained fairly constant with 35% of the
revenue with our top 20 customers that have an average tenure now of more than 16 years. The top 100
and 200 customers represent 60% and 72%, respectively.

Our growth in Europe continues with the revenue there representing 18% now and with Americas
representing 82% on the first half of 2019 basis. Our strategy to increase our wallet share with our top
customers continues to have success with 9 customers now over $12.5 million for the first half of 2019.
And my favorite statistic and the seedbed of growth for the Exela is our customers with more than $1
million in annual revenue. Through the first half of 2019, that count has now risen to 264 customers with
over $0.5 million in revenue today. So the trend is very clear. This increase demonstrates the effectiveness
of our efforts to grow within our existing customers and to gain wallet share.

Now our strategic deal teams are focused on identifying opportunities to expand within our top customers,
while partnering with them on their digital journeys. We continue to increase the numbers of statements
of work, and master service agreements with our existing customers. Our conversation with our customer
center on our platforms and solutions that address their mission-critical challenges, such as revenue cycle
management, digital mail room, HR requirements, workflow automation and information management,
just to mention a few.

You've heard me say and we do have a great customer list with over 60% of the Fortune 100, and our
ability to grow within these customer has -- customers has measurable and positive results.

In closing and before I hand the call over to Jim Reynolds for a discussion of the financials, halfway
through 2019, Exela is effectively continuing its rollout of our Digital Now suite of solutions. After 2 full
years and now in our third year of operation, Exela will continue to transform our business and execute on
our growth and savings plans on a global basis.

We're excited about 2019, which has gotten off to a solid start and we're focused on pursuing additional
opportunities in achieving greater market penetration through automation. We're looking forward to
continuing to enable our customers on their digital journeys, and we believe Exela with Digital Now is well
positioned for growth going forward.

And now, I would like to hand the call over to Jim Reynolds, who will discuss our financial results in
greater detail. Jim?
James G. Reynolds
Chief Financial Officer
Thanks, Ron. Moving to Slide 11 and looking at our P&L. Second quarter revenue totaled $390.2 million.
On a constant currency basis, revenue was $394.6 million.

Looking at our segments. Revenue for ITPS segment was $309.2 million, a decrease of 6.3% year-over-
year from $330.1 million. This decrease was driven by the impact of the low-margin contract exit we
discussed in the third quarter of 2018, offset by growth from acquisitions and existing customers.

Our Healthcare Solutions segment grew 12.6% on a year-over-year basis, totaling $63.4 million, up from
$56.3 million in the second quarter of 2018. The quarterly results in health care were consistent with our
expectations based on our investments in this segment.

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 604   7
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  608 of                                  894 PageID 982


Our Legal and Loss Prevention segment, or legal, totaled $17.6 million in the second quarter with a year-
over-year decline of 26.4%. Results in legal are event-driven and project-based, which causes our revenue
to be lumpy between quarters.

Gross margin for the second quarter improved on a year-over-year basis by 10 bps to 23.6%. The slight
margin improvement was due primarily to continued transformation in benefits from ongoing cost-savings
initiatives.

SG&A for the quarter totaled $51.6 million, in which 13.2% of revenue compared to 11.4% in the second
quarter of 2018. The increase in SG&A was driven by our continued investment in our customer-facing
organizations, higher noncash stock compensation and onetime customer exit costs.

Our depreciation and amortization expense was down by approximately $9.2 million on a year-over-year
basis due to the fact that in prior years, we had accelerated amortization of trade names that are no
longer being used. We expect D&A to continue at this level going forward.

Operating income for the second quarter of 2019 was $12.3 million compared to operating income of
$11.9 million in the second quarter of 2018, representing an increase of 3.4%. This was driven by $9.2
million of lower amortization, offset by lower gross profit of $4.3 million and higher SG&A spend of $4.8
million for the comparable period.

Our EBITDA in the second quarter was $36.9 million and was impacted by severance charges of $1.6
million as well as noncash charges of $8.7 million.

Adjusted EBITDA for the quarter totaled $69.4 million, a decrease of 1% on a year-over-year basis.
Adjusted EBITDA margins for the second quarter were 17.8%, an improvement of 70 bps from 17.1% in
the second quarter of 2018.

On our next slide, Slide 12. I want to discuss in greater detail the differences between EBITDA and
adjusted EBITDA. The primary variance between the 2 are optimization and restructuring charges. This
quarter, we have provided an additional level of detail within optimization and restructuring expenses
breaking them down by COGS and SG&A as well as their type, which was discussed earlier.

During the second quarter of 2019, optimization and restructuring expenses totaled $18.7 million
compared to $8.9 million in the second quarter of 2018. Of the $18.7 million, $17.6 million related to
cost associated with process transformation. The remaining $1.1 million is related to M&A transformation.
Customer transformation was less than $50,000 in the second quarter. We expect the level of optimization
and restructuring expense related to process transformation to decline towards the back half of 2019 as
the automation initiatives continued to get executed and realized into the P&L. We still have a lot of work
to do as approximately 35% to 40% of our net revenue and its gross margins at approximately 15%.

To summarize, we have an attractive opportunity to transform this part of the business through the
deployment of our technology and automate our labor-intensive processes.

Another large bucket within our adjustments are noncash and other charges. This bucket includes costs
associated with cash severance and onetime debt extinguishment cost and customer exit costs.

Turning to our next slide, 13. Exela generated $10.2 million of net cash during the quarter, and we ended
the second quarter with a cash balance of $23.4 million, an increase from $13.3 million at the end of
the first quarter of 2018. Driving the increase in cash was $32.4 million in cash flows from operations.
During the quarter, we did increase our term loan and had net proceeds of $29.5 million, and we used
the proceeds to pay down the revolver. We also used $15.5 million during the quarter for investing
activities, including CapEx. We made $8.4 million in principal payments on debt, including the mandatory
amortization on the term loan.

Moving to Slide 14. Liquidity at the end of the second quarter was $97.5 million and increased $39.4
million sequentially. Our total net debt was $1.446 billion.

During the second quarter, we bought back 237,962 shares. Under our stock purchase plan, since
inception, we have now purchased a total of 2,787,147 shares.
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 605   8
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  609 of                                  894 PageID 983


Moving to Slide 15. As we discussed earlier, some of our revenue is less predictable in nature and has
little to no margin contribution. We are winning new business, but some of this ACV is only scheduled to
be delivered next year. In consideration of all these factors, we're updating our 2019 revenue guidance
to be between $1.59 billion to $1.61 billion and our 2019 adjusted EBITDA guidance to $290 million to
$300 million. This, again, represents the fact that we have higher visibility into the base business and the
unpredictable postage and postage handling business has a lower contribution.

Our CapEx is expected to be approximately 2.5% of revenue. The capital allocation policy is to still pay
down debt. We ended the second quarter with $97.5 million of liquidity, and our continued focus on
savings initiatives is expected to drive incremental cash flows. We expect our net leverage ratio to be
approximately 4x, in line with the current levels.
This concludes our formal comments. Operator, with that, please open up the line for questions.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 606   9
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  610 of                                  894 PageID 984



Question and Answer
Operator
[Operator Instructions] And the first question comes from Dan Dolev from Nomura Instinet.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
So can we talk about the guidance for a second, I think personally, you lowered the guidance, which is
realistic and fair. It does still require a ramp in growth in the second half, I think, about 100 basis points of
margin growth. Can you maybe talk to us a little bit about the level of confidence that you have that you
will achieve that in the second half? And then I have a follow-up.
James G. Reynolds
Chief Financial Officer
Yes. Thanks for your call, Dan. Our size and our quality and our pipeline has improved and continues to
improve. Our business process has driven with higher ramp times and customers are more cautious in
the fourth quarter. Based on where we are, we feel it's prudent to guide down for the year. If you look at
the incremental results, Q2 was negatively impacted due to some onetime noncash items of about $8.7
million. So when we look forward to the second half of the year, those items will not be remaining and
we'll continue to have savings flow through that will help generate incremental GAAP savings.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
Understood and I appreciate. And then my quick follow-up is on the organic growth. I know I've been
asked -- I've asked that before, but can you maybe tell us a little bit the kind of the rate of organic growth
in -- especially in ITPS? And then maybe if you can comment on that? It's very interesting to see that ex
the pass-through, the growth was better, the 4% in the first half. Maybe if you would be able to give us
sort of the trends 1Q to 2Q?
James G. Reynolds
Chief Financial Officer
Sure. With respect to our ITPS, we reported it being down by about $20 million. A good chunk of that,
approximately $12 million related to the lower margin contract that we exited. The other piece of that,
there is a chunk that flows through currency that was approximately $4.4 million for the company in total,
of which a majority is in the ITPS. And then, we did have acquisitions that helped ITPS and that revenue
was about $12 million quarter-over-quarter.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
You mean year-over-year, you mean?
James G. Reynolds
Chief Financial Officer
Year-over-year, I'm sorry. Correct.
Dan Dolev
Nomura Securities Co. Ltd., Research Division
Got it. And then just last thing on that last question that I had on the ex pass-through, the ex postage
growth, it was quite nice at 4% for the first half. Any comment on 1Q versus 2Q? Because I don't believe
you gave that statistic last quarter.
James G. Reynolds
Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 607   10
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  611 of                                  894 PageID 985


Chief Financial Officer
No, we did not. We wanted to discuss it this quarter. We thought it was important that we show what
the true margins look like. Obviously, we're being penalized by pass-through of revenue with little or no
margin. So our true margins are much higher than they are when we report.
Operator
[Operator Instructions] Our next question comes from Joseph Foresi from Cantor Fitzgerald.
Steven Paul Halper
Cantor Fitzgerald & Co., Research Division
This is Steven coming on for Joe. I just have -- you've talked about the business transformation when you
are looking at, was it 15% to 20% of the company -- sorry, 35% to 40% of your revenue trying to expand
that gross margin. Can you provide some color on what makes up that part of 35% to 40% of revenue?
Ronald Clark Cogburn
Chief Executive Officer
Yes. So -- it's Steven, right?
Steven Paul Halper
Cantor Fitzgerald & Co., Research Division
Yes.
Ronald Clark Cogburn
Chief Executive Officer
Yes. You're talking about Slide #6?
Steven Paul Halper
Cantor Fitzgerald & Co., Research Division
Yes.
Ronald Clark Cogburn
Chief Executive Officer
Yes. And so the way you look at the business, and I think from the beginning of the formation of Exela,
we talked about part of our business that was ripe for digital transformation and that's really what we've
talked about.

The former Novitex group was really made up of a couple of big buckets. You had mail room, mail room
logistics, you had print reprographics. And as we indicate here, those gross margins were lower, and I
think we've always stated that. So for us, and we look at what we had done historically for the last 10
years, our gross margins being 35%, we know that over time, we're going to be able to transform this.
We're going to be able to put automation where there is no automation. The grouping on the far, I guess,
the third bucket that has to do with more of our European footprint that we picked up about 5 years ago.
And you can see with the benefit of automation and transformation, we brought those margins up to
around 30%. So when we look at this bucket, this 35% to 40% of revenue, there is a great opportunity to
be able to transform and lift those margins to the goal of being around 35% like we have for the rest of
the business.
Steven Paul Halper
Cantor Fitzgerald & Co., Research Division
Okay. Sounds good. And I just have one more quick one. So you had stated that some projects in the
legal segment has been generating lower revenue. Can you provide some color on those?
James G. Reynolds

Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 608   11
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  612 of                                  894 PageID 986


Chief Financial Officer
Yes. If you'd look at 2018, there were a number of large notification projects that we finished up. So we
had not as many projects running through legal. We still have a good pipeline. Our business unit is well
respected. It's one of the top in the industry. So when there are large cases, we typically get our fair
share. So we're confident that, that is a strong business, but the business has shifted over the past year in
not as many large settlements.
Operator
This concludes our question-and-answer session. I would like to turn the conference back over to Mr. Ron
Cogburn, CEO, for any closing remarks.
Ronald Clark Cogburn
Chief Executive Officer
Thank you, operator. We look forward to speaking, again, next quarter, but in between now and then, if
you have the opportunity to visit one of our innovation centers where you can showcase the technology,
the automation and the processes that we work through, please reach out to Jim Mathias, our Head of
Investor Relations and let him know because we're in the city or we're on the West Coast or we're in
Europe, where we have these centers. So please avail yourselves of that because it really does help put
some color on each of the stories. Thank you, and we'll see you next quarter.
Operator
The conference is now concluded. Thank you for attending today's presentation. You may now disconnect
and enjoy the rest of your day.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                               App. 609   12
EXELACase
      TECHNOLOGIES,   INC. FQ2
          3:20-cv-00691-D      2019 EARNINGS
                           Document 28-2 Filed CALL | AUG
                                               10/12/20   08, 2019
                                                        Page  613 of                                     894 PageID 987


Copyright © 2019 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2019 S&P Global Market Intelligence.




Copyright © 2019 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 610      13
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 614 of 894 PageID 988




                        Exhibit 14




                                                                        App. 611
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 615 of 894 PageID 989
 Table of Contents



                                        UNITED STATES
                            SECURITIES AND EXCHANGE COMMISSION
                                                         WASHINGTON, D.C. 20549

                                                              FORM 10-Q
 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                             For the quarterly period ended September 30, 2019
                                                                       Or
 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                     For the transition period from to
                                                    Commission file number: 001-36788

                                      EXELA TECHNOLOGIES, INC.
                                             (Exact Name of Registrant as Specified in its Charter)

                               Delaware                                                       XX-XXXXXXX
                    (State of or other Jurisdiction                                         (I.R.S. Employer
                     Incorporation or Organization)                                        Identification No.)
                        2701 E. Grauwyler Rd.
                               Irving, TX                                                        75061
                   (Address of Principal Executive                                             (Zip Code)
                                 Offices)
                                  Registrant's Telephone Number, Including Area Code: (844) 935-2832
 Securities Registered Pursuant to Section 12(b) of the Act:
                       Title of Each Class                        Trading Symbol          Name of Each Exchange on Which Registered
          Common Stock, Par Value $0.0001 per share                  XELA                       The Nasdaq Stock Market LLC
 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities
 Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),
 and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐
 Indicate by check mark whether the registrant has submitted electronically every Interactive Data File required to be submitted
 pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the
 registrant was required to submit such files). Yes ☒ No
 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting
 company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting
 company” and “emerging growth company” in Rule 12b-2 of the Exchange Act.
               Large Accelerated Filer ☐                           Accelerated Filer ☒
               Non-Accelerated Filer ☐                             Smaller Reporting Company ☒
                                                                   Emerging Growth Company ☐
 If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
 complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b‑2 of the Exchange Act). Yes ☐ No ☒
 As of November 11, 2019 the registrant had 150,698,864 shares of Common Stock outstanding.




                                                                                                                                      App. 612
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                 Page 616 of 894 PageID 990


      Table of Contents



                                                 Exela Technologies, Inc.

                                                        Form 10-Q

                                    For the quarterly period ended September 30, 2019

                                                 TABLE OF CONTENTS

                                            PART I—FINANCIAL INFORMATION
      Item 1. Financial Statements
      Condensed Consolidated Financial Statements
      Condensed Consolidated Balance Sheets as of September 30, 2019 and December 31, 2018                           1
      Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2019 and
      2018                                                                                                           2
      Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30,
      2019 and 2018                                                                                                  3
      Condensed Consolidated Statements of Stockholders’ Deficit for the nine months ended September 30, 2019 and
      2018                                                                                                           4
      Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2019 and 2018          6
      Notes to the Condensed Consolidated Financial Statements                                                       7
      Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations                 30
      Item 3. Quantitative and Qualitative Disclosures about Market Risk                                            43
      Item 4. Internal Controls and Procedures                                                                      43
                                             PART II — OTHER INFORMATION
      Item 1. Legal Proceedings                                                                                     44
      Item 1A. Risk Factors                                                                                         45
      Item 2. Unregistered Sales of Equity Securities and Use of Proceeds                                           45
      Item 3. Defaults Upon Senior Securities                                                                       45
      Item 4. Mine Safety Disclosures                                                                               45
      Item 5. Other Information                                                                                     45
      Item 6. Exhibits                                                                                              46




                                                                                                                     App. 613
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                               Page 617 of 894 PageID 991


      Table of Contents



                                             Exela Technologies, Inc. and Subsidiaries
                                             Condensed Consolidated Balance Sheets
                                        As of September 30, 2019 and December 31, 2018
                            (in thousands of United States dollars except share and per share amounts)

                                                                                                           September
                                                                                                               30,         December 31,
                                                                                                              2019             2018
      Assets
      Current assets
      Cash and cash equivalents                                                                            $     10,312    $     25,615
      Restricted cash                                                                                             4,913          18,239
      Accounts receivable, net of allowance for doubtful accounts of $7,021 and $4,359, respectively            260,438         270,812
      Related party receivables                                                                                      42              —
      Inventories, net                                                                                           16,996          16,220
      Prepaid expenses and other current assets                                                                  22,695          25,015
      Total current assets                                                                                      315,396         355,901
      Property, plant and equipment, net of accumulated depreciation of $171,913 and $154,060,
      respectively                                                                                             119,469           132,986
      Operating lease right-of-use assets, net                                                                  93,352                —
      Goodwill                                                                                                 609,458           708,258
      Intangible assets, net                                                                                   374,445           407,021
      Deferred income tax assets                                                                                15,830            16,225
      Other noncurrent assets                                                                                   13,557            19,391
      Total assets                                                                                         $ 1,541,507     $   1,639,782
      Liabilities and Stockholders' Equity (Deficit)
      Liabilities
      Current liabilities
      Accounts payables                                                                                    $      93,815   $      99,853
      Related party payables                                                                                         274           7,735
      Income tax payable                                                                                              —            1,996
      Accrued liabilities                                                                                         60,994          66,008
      Accrued compensation and benefits                                                                           51,819          54,583
      Accrued interest                                                                                            24,602          49,071
      Customer deposits                                                                                           30,161          34,235
      Deferred revenue                                                                                            17,368          16,504
      Obligation for claim payment                                                                                43,267          56,002
      Current portion of finance lease liabilities                                                                15,172          17,498
      Current portion of operating lease liabilities                                                              26,604              —
      Current portion of long-term debts                                                                          37,237          29,237
      Total current liabilities                                                                                  401,313         432,722
      Long-term debt, net of current maturities                                                                1,367,583       1,306,423
      Finance lease liabilities, net of current portion                                                           24,159          26,738
      Pension liabilities                                                                                         26,667          25,269
      Deferred income tax liabilities                                                                             12,677          11,212
      Long-term income tax liabilities                                                                             2,892           3,024
      Operating lease liabilities, net of current portion                                                         71,661              —
      Other long-term liabilities                                                                                  7,866          15,400
      Total liabilities                                                                                        1,914,818       1,820,788
      Commitments and Contingencies (Note 10)
      Stockholders' equity (deficit)
      Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 153,486,011
      shares issued and 150,698,864 shares outstanding at September 30, 2019 and 152,692,140 shares
      issued and 150,142,955 shares outstanding at December 31, 2018                                                 15              15
      Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,419,233 shares
      issued and outstanding at September 30, 2019 and 4,569,233 shares issued and outstanding at
      December 31, 2018                                                                                               1               1
      Additional paid in capital                                                                                482,018         482,018
      Less: common stock held in treasury, at cost; 2,787,147 shares at September 30, 2019 and 2,549,185
      shares December 31, 2018                                                                                  (10,949)        (10,342)
      Equity-based compensation                                                                                  48,411          41,731
      Accumulated deficit                                                                                      (876,043)       (678,563)
      Accumulated other comprehensive loss:
      Foreign currency translation adjustment                                                                   (7,786)           (6,565)
      Unrealized pension actuarial losses, net of tax                                                           (8,978)           (9,301)
      Total accumulated other comprehensive loss                                                               (16,764)          (15,866)
      Total stockholders’ deficit                                                                             (373,311)         (181,006)
      Total liabilities and stockholders’ deficit                                                          $ 1,541,507     $   1,639,782
               The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                      1




                                                                                                                                      App. 614
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 618 of 894 PageID 992


      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                       Condensed Consolidated Statements of Operations
                              For the Three and Nine Months Ended September 30, 2019 and 2018
                          (in thousands of United States dollars except share and per share amounts)
                                                          (Unaudited)

                                                                      Three Months Ended            Nine Months Ended
                                                                        September 30,                 September 30,
                                                                      2019          2018            2019         2018
      Revenue                                                      $ 372,917 $ 383,030 $ 1,166,841 $ 1,186,579
      Cost of revenue (exclusive of depreciation and
      amortization)                                                     291,222     295,936        896,110        903,682
      Selling, general and administrative expenses                       50,372       44,913       151,884        137,231
      Depreciation and amortization                                      27,114       35,041         82,326       109,428
      Impairment of goodwill and other intangible assets                 99,682           —          99,682             —
      Related party expense                                               1,405          759          3,454          3,267
      Operating income (loss)                                           (96,878)       6,381        (66,615)       32,971
      Other expense (income), net:
        Interest expense, net                                            39,747       38,339       117,778        114,883
        Debt modification and extinguishment costs                           —         1,067          1,404          1,067
        Sundry expense (income), net                                        (10)      (2,571)         1,028        (4,961)
        Other expense (income), net                                         581         (781)         4,965        (4,813)
      Net loss before income taxes                                     (137,196)     (29,673)     (191,790)       (73,205)
      Income tax (expense) benefit                                        3,769          733         (5,689)        (4,911)
      Net loss                                                     $ (133,427) $ (28,940) $ (197,479) $ (78,116)
        Cumulative dividends for Series A Preferred Stock                  (884)        (914)        (2,712)       (2,742)
      Net loss attributable to common stockholders                 $ (134,311) $ (29,854) $ (200,191) $ (80,858)
      Loss per share:
        Basic and diluted                                          $      (0.89) $     (0.20) $       (1.33) $       (0.53)
                The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                               2




                                                                                                                         App. 615
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                   Page 619 of 894 PageID 993


      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                  Condensed Consolidated Statements of Comprehensive Loss
                              For the Three and Nine Months Ended September 30, 2019 and 2018
                          (in thousands of United States dollars except share and per share amounts)
                                                          (Unaudited)

                                                                      Three Months Ended          Nine Months Ended
                                                                        September 30,               September 30,
                                                                      2019          2018          2019         2018
      Net Loss                                                     $ (133,427) $ (28,940) $ (197,479) $ (78,116)
      Other comprehensive income (loss), net of tax
      Foreign currency translation adjustments                          (2,325)       (2,492)       (1,221)      (3,639)
      Unrealized pension actuarial gains (losses), net of tax              291           140           323          363
      Total other comprehensive loss, net of tax                   $ (135,461) $ (31,292) $ (198,377) $ (81,392)
               The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                              3




                                                                                                                      App. 616
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                Page 620 of 894 PageID 994


 Table of Contents



                                                              Exela Technologies, Inc. and Subsidiaries
                                                    Condensed Consolidated Statements of Stockholders’ Deficit
                                                      For the Nine Months Ended September 30, 2019 and 2018
                                             (in thousands of United States dollars except share and per share amounts)
                                                                             (Unaudited)
                                                                                                                       Accumulated Other
                                                                                                                       Comprehensive Loss
                                                                                                                                 Unrealized
                                                                                                                       Foreign    Pension
                                                                                                                       Currency Actuarial                 Total
                                 Common Stock           Preferred Stock        Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                               Paid in
                                 Shares       Amount    Shares     Amount     Shares Amount Capital Compensation Adjustment net of tax       Deficit     Deficit
 Balances at January 1,
 2018                          150,529,151 $      15   6,194,233 $        1    49,300 $    (249) $ 482,018 $   34,085 $    (194) $ (11,054) $    (514,628) $    (10,006)
 Implementation of ASU
 2014-09 (Note 4)                       —         —          —        —            —           —       —          —          —          —          (1,418)       (1,418)
 Net loss January 1, 2018
 to March 31, 2018                      —         —          —        —            —           —       —          —          —          —         (23,994)      (23,994)
 Equity-based
 compensation                           —         —          —        —            —           —       —         959         —          —             —            959
 Foreign currency
 translation adjustment                 —         —          —        —            —           —       —          —        (268)        —             —            (268)
 Net realized pension
 actuarial gains, net of tax            —         —          —        —            —           —       —          —          —        (403)           —            (403)
 Preferred shares converted
 to common                       1,986,767        — (1,625,000)       —            —           —       —          —          —          —             —             —
 Balances at March 31,
 2018                          152,515,918 $      15   4,569,233          1    49,300 $    (249) $ 482,018 $   35,044 $    (462) $ (11,457) $    (540,040) $    (35,130)
 Net loss April 1, 2018 to
 June 30, 2018                          —         —          —        —            —           —       —          —          —          —         (25,182)      (25,182)
 Equity-based
 compensation                           —         —          —        —            —           —       —       1,936         —          —             —           1,936
 Foreign currency
 translation adjustment                 —         —          —        —            —           —       —          —        (879)        —             —            (879)
 Net realized pension
 actuarial gains, net of tax            —         —          —        —            —          —        —          —          —         626            —             626
 Shares repurchased               (768,693)       —          —        —       768,693     (3,479)      —          —          —          —             —          (3,479)
 Balances at June 30,
 2018                          151,747,225 $      15   4,569,233          1   817,993 $ (3,728) $ 482,018 $    36,980 $   (1,341) $ (10,831) $   (565,222) $    (62,108)
 Net loss July 1, 2018 to
 September 30, 2018                     —         —          —        —            —           —       —          —          —          —         (28,940)      (28,940)
 Equity-based
 compensation                           —         —          —        —            —           —       —       1,365         —          —             —           1,365
 Foreign currency
 translation adjustment                 —         —          —        —            —           —       —          —       (2,492)       —             —          (2,492)
 Net realized pension
 actuarial gains, net of tax            —         —          —        —            —          —        —          —          —         140            —             140
 Stock options exercised           126,922        —          —        —            —          —        —         256         —          —             —             256
 Shares repurchased               (225,504)       —          —        —       225,504     (1,420)      —          —          —          —             —          (1,420)
 Balances at September
 30, 2018                      151,648,643 $      15   4,569,233          1 1,043,497 $ (5,148) $ 482,018 $    38,601 $   (3,833) $ (10,691) $   (594,162) $    (93,199)



                                                                                           4




                                                                                                                                                             App. 617
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                Page 621 of 894 PageID 995


 Table of Contents



                                                                                                                       Accumulated Other
                                                                                                                       Comprehensive Loss
                                                                                                                                 Unrealized
                                                                                                                       Foreign    Pension
                                                                                                                       Currency Actuarial                 Total
                                  Common Stock         Preferred Stock        Treasury Stock  Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                               Paid in
                                  Shares      Amount   Shares      Amount    Shares    Amount Capital Compensation Adjustment net of tax     Deficit     Deficit
 Balances at January 1,
 2019                          150,142,955 $     15 4,569,233 $          1 2,549,185 $ (10,342) $ 482,018 $   41,731 $    (6,565) $   (9,301) $   (678,563) $    (181,006)
 Net loss January 1, 2019
 to March 31, 2019                      —        —          —         —           —           —       —           —          —           —         (29,907)       (29,907)
 Equity-based
 compensation                           —        —          —         —           —           —       —        2,798         —           —             —            2,798
 Foreign currency
 translation adjustment                 —        —          —         —           —           —       —           —       3,392          —             —            3,392
 Net realized pension
 actuarial gains, net of tax            —        —         —          —         —           —          —          —           —         (224)           —            (224)
 Balances at March 31,         150,142,955       15 4,569,233          1 2,549,185     (10,342)   482,018     44,529      (3,173)     (9,525)     (708,470)      (204,947)
 2019
 Net loss April 1, 2019
 to June 30, 2019                       —        —          —         —           —           —       —           —          —           —         (34,146)       (34,146)
 Equity-based
 compensation                           —        —          —         —           —           —       —        2,661         —           —             —            2,661
 Foreign currency
 translation adjustment                 —        —          —         —           —           —       —           —       (2,288)        —             —           (2,288)
 Net realized pension
 actuarial gains, net of tax            —        —         —          —         —           —          —          —           —          256            —             256
 RSUs vested                       102,092       —         —          —         —           —          —          —           —           —             —              —
 Shares repurchased               (237,962)      —         —          —    237,962        (607)        —          —           —           —             —            (607)
 Balances at June 30,          150,007,085       15 4,569,233          1 2,787,147     (10,949)   482,018     47,190      (5,461)     (9,269)     (742,616)      (239,071)
 2019
 Net loss July 1, 2019 to
 September 30, 2019                     —        —          —         —           —           —       —           —          —           —        (133,427)      (133,427)
 Equity-based
 compensation                           —        —          —         —           —           —       —        1,444         —           —             —            1,444
 Foreign currency
 translation adjustment                 —        —          —         —           —           —       —           —       (2,325)        —             —           (2,325)
 Net realized pension
 actuarial gains, net of tax            —        —          —         —           —           —       —           —          —          291            —             291
 RSUs vested                       508,390       —          —         —           —           —       —           —          —           —             —              —
 Witholding of employee
 taxes on vested RSUs                   —        —          —         —           —           —       —         (223)        —           —             —             (223)
 Preferred shares
 converted to common               183,389       —     (150,000)      —           —           —       —           —          —           —             —              —
 Balances at September
 30, 2019                      150,698,864 $     15 4,419,233 $          1 2,787,147 $ (10,949) $ 482,018 $    48,411 $   (7,786) $   (8,978) $   (876,043) $    (373,311)
                               The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                                          5




                                                                                                                                                              App. 618
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                              Page 622 of 894 PageID 996


 Table of Contents



                                                      Exela Technologies, Inc. and Subsidiaries
                                                  Condensed Consolidated Statement of Cash Flows
                                              For the Nine Months Ended September 30, 2019 and 2018
                                     (in thousands of United States dollars except share and per share amounts)
                                                                     (Unaudited)

                                                                                                         Nine Months Ended September 30,
                                                                                                              2019             2018
      Cash flows from operating activities
      Net loss                                                                                           $     (197,479)     $   (78,116)
      Adjustments to reconcile net loss
        Depreciation and amortization                                                                              82,326        109,428
        Original issue discount and debt issuance cost amortization                                                 8,730          8,062
        Debt modification and extinguishment costs                                                                  1,049             —
        Impairment of goodwill and other intangible assets                                                         99,682             —
        Provision for doubtful accounts                                                                             4,402          2,470
        Deferred income tax provision                                                                               1,632         (3,689)
        Share-based compensation expense                                                                            6,903          4,516
        Foreign currency remeasurement                                                                               (173)        (2,040)
        Loss (gain) on sale of assets                                                                                (191)         1,835
        Fair value adjustment for interest rate swap                                                                4,965         (5,456)
        Change in operating assets and liabilities, net of effect from acquisitions
          Accounts receivable                                                                                       3,501         (6,374)
          Prepaid expenses and other assets                                                                         2,377         (5,770)
          Accounts payable and accrued liabilities                                                                (43,861)       (23,457)
          Related party payables                                                                                   (7,502)        (3,689)
            Net cash used in operating activities                                                                 (33,639)        (2,280)
      Cash flows from investing activities
      Purchase of property, plant and equipment                                                                   (10,797)       (14,077)
      Additions to internally developed software                                                                   (5,074)        (3,080)
      Additions to outsourcing contract costs                                                                     (14,304)        (5,427)
      Cash paid in acquisition, net of cash received                                                               (5,000)        (6,513)
      Proceeds from sale of assets                                                                                    360          1,095
            Net cash used in investing activities                                                                 (34,815)       (28,002)
      Cash flows from financing activities
      Third party debt modification and extinguishment costs                                                          355          1,067
      Repurchases of common stock                                                                                  (3,480)        (4,899)
      Borrowings from other loans                                                                                   1,728          3,068
      Cash paid for equity issuance costs                                                                              —          (7,500)
      Net borrowings under factoring arrangement                                                                     (494)            —
      Cash paid for withholding taxes on vested RSUs                                                                 (223)            —
      Proceeds from senior secured term loans                                                                      29,850         30,000
      Cash paid for debt issuance costs                                                                              (362)        (1,094)
      Borrowings from senior secured revolving facility                                                           130,500         30,000
      Repayments on senior secured revolving facility                                                             (91,500)       (30,000)
      Principal payments on finance lease obligations                                                             (13,598)       (12,594)
      Principal repayments on senior secured term loans and other loans                                           (12,922)        (9,053)
            Net cash provided by (used in) financing activities                                                    39,854         (1,005)
      Effect of exchange rates on cash                                                                                (29)          (554)
            Net decrease in cash and cash equivalents                                                             (28,629)       (31,842)
      Cash, restricted cash, and cash equivalents
      Beginning of period                                                                                          43,854         81,489
      End of period                                                                                      $         15,225    $    49,647
      Supplemental cash flow data:
      Income tax payments, net of refunds received                                                       $          6,981    $     5,296
      Interest paid                                                                                               131,773        136,396
      Noncash investing and financing activities:
      Assets acquired through right-of-use arrangements                                                             9,352          9,318
      Leasehold improvements funded by lessor                                                                          —           1,565
      Accrued capital expenditures                                                                                  1,083          1,994

                     The accompanying notes are an integral part of these condensed consolidated financial statements.


                                                                                      6




                                                                                                                                     App. 619
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 623 of 894 PageID 997


      Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                  Notes to the Condensed Consolidated Financial Statements
             (in thousands of United States dollars except share and per share amounts or unless otherwise noted)
                                                          (Unaudited)

      1. General

      These condensed consolidated financial statements should be read in conjunction with the notes to the
      consolidated financial statements as of and for the year ended December 31, 2018 included in the Exela Technologies,
      Inc. (the "Company," "Exela," "we," "our" or "us") annual report on Form 10-K for such period (the “2018 Form 10-
      K”).

      The accompanying condensed consolidated financial statements have been prepared using accounting principles
      generally accepted in the United States of America ("GAAP") and with the instructions to Form 10-Q and Rule 10-01
      of Securities and Exchange Commission ("SEC") Regulation S-X as they apply to interim financial information.
      Accordingly, they do not include all of the information and notes required by GAAP for complete financial
      statements. These accounting principles require us to use estimates and assumptions that impact the reported
      amounts of assets, liabilities, revenues and expenses, and the disclosure of contingent assets and liabilities. Actual
      results may differ from our estimates.

      The condensed consolidated financial statements are unaudited, but in our opinion include all adjustments
      (consisting of normal recurring adjustments) necessary for a fair statement of the results for the interim period. The
      interim financial results are not necessarily indicative of results that may be expected for any other interim period or
      the fiscal year.

      Net Loss per Share

      Earnings per share ("EPS") is computed by dividing net loss available to holders of the Company's common stock,
      par value $0.0001 per share (“Common Stock”) by the weighted average number of shares of Common Stock
      outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to
      the potential dilution that could occur if securities or other contracts to issue Common Stock were exercised or
      converted into Common Stock, using the more dilutive of the two-class method or if-converted method in periods of
      earnings. The two-class method is an earnings allocation method that determines earnings per share for Common
      Stock and participating securities. As the Company experienced net losses for the periods presented, the impact of
      the Company’s Series A Convertible Preferred Stock (“Series A Preferred Stock”) was calculated based on the if-
      converted method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their effect is anti-
      dilutive.

      For the nine months ended September 30, 2019 outstanding shares of the Series A Preferred Stock, if converted
      would have resulted in an additional 5,402,954 shares of Common Stock outstanding, but were not included in the
      computation of diluted loss per share as their effects were anti-dilutive.

      The Company was originally incorporated July 12, 2017 as a special purpose acquisition company under the name
      Quinpario Acquisition Corp 2 (“Quinpario”). The Company has not included the effect of 35,000,000 warrants sold in
      the Quinpario Initial Public Offering (“IPO”) in the calculation of net income (loss) per share. Warrants are considered
      anti-dilutive and excluded when the exercise price exceeds the average market value of the Company’s Common
      Stock price during the applicable period.

                                                                       Three Months Ended                    Nine Months Ended
                                                                          September 30,                        September 30,
                                                                       2019          2018                   2019           2018
      Net loss attributable to common stockholders (A)         $       (134,311) $         (29,854)   $      (200,191)   $       (80,858)
      Weighted average common shares outstanding -
      basic and diluted (B)                                        150,207,483         151,663,670        150,140,577        152,010,290
      Loss Per Share:
      Basic and diluted (A/B)                                  $          (0.89)   $         (0.20) $           (1.33) $           (0.53)


                                                                   7




                                                                                                                                        App. 620
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 624 of 894 PageID 998


      Table of Contents



      2. New Accounting Pronouncements

      Recently Adopted Accounting Pronouncements

      Effective January 1, 2019, the Company adopted Accounting Standards Update (“ASU”) no. 2016-02, Leases (ASC
      842). This ASU increases transparency and comparability among organizations by recognizing lease assets and
      lease liabilities on the balance sheet and disclosing key information about leasing arrangements. The Company
      adopted this guidance effective January 1, 2019, under the modified retrospective transition method provided by
      ASU 2018-11 with the following practical expedients below:

          ·    Not to record the leases with an initial term of 12 months or less on the balance sheet; and

          ·    Not to reassess the (1) definition of a lease, (2) lease classification, and (3) initial direct costs for existing
               leases during transition.

      The adoption had a material impact on the Company's unaudited consolidated balance sheets, but did not have a
      material impact on the Company's unaudited consolidated income statements and unaudited consolidated statements
      of cash flows. The most significant impact was the recognition of right-of-use assets and lease liabilities for
      operating leases, while the Company's accounting for finance leases remained substantially unchanged. See Note 5
      for relevant disclosures.
      Effective January 1, 2019, the Company adopted ASU no. 2017-11, Earnings Per Share (Topic 260), Distinguishing
      Liabilities from Equity (Topic 480) and Derivatives and Hedging (Topic 815): I. Accounting for Certain Financial
      Instruments with Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily Redeemable
      Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
      Interests with a Scope Exception. Part I of this ASU addresses the complexity of accounting for certain financial
      instruments with down round features. Down round features are features of certain equity-linked instruments (or
      embedded features) that result in the strike price being reduced on the basis of the pricing of future equity offerings.
      Current accounting guidance creates cost and complexity for entities that issue financial instruments (such as
      warrants and convertible instruments) with down round features that require fair value measurement of the entire
      instrument or conversion option. Part II of this ASU addresses the difficulty of navigating Topic 480, Distinguishing
      Liabilities from Equity, because of the existence of extensive pending content in the FASB Accounting Standards
      Codification. This pending content is the result of the indefinite deferral of accounting requirements about
      mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable
      noncontrolling interests. The amendments in Part II of this update do not have an accounting effect. The adoption
      had no impact on the Company's financial position, results of operations, and cash flows for the three and nine
      months ended September 30, 2019.
      Effective January 1, 2019, the Company adopted ASU no. 2017-12, Derivatives and Hedging (Topic 815); Targeted
      Improvements to Accounting for Hedging Activities. The amendments in this ASU better align the risk management
      activities and financial reporting for these hedging relationships through changes to both the designation and
      measurement guidance for qualifying hedging relationships and presentation of hedge results. The adoption had no
      impact on the Company's financial position, results of operations, and cash flows for the three and nine months
      ended September 30, 2019.
      Effective January 1, 2019, the Company adopted ASU no. 2018-02, Income Statement—Reporting Comprehensive
      Income (Topic 220): Reclassification of Certain Tax Effects from Accumulated Other Comprehensive Income. The
      amendments in this ASU address a narrow-scope financial reporting issue related to the tax effects that may become
      “stranded” in accumulated other comprehensive income (“AOCI”) as a result of the Tax Cuts and Jobs Act
      (“TCJA”). An entity may elect to reclassify the income tax effects of the TCJA on items within AOCI to retained
      earnings. The adoption had no impact on the Company's financial position, results of operations, and cash flows for
      the three and nine months ended September 30, 2019.
      Effective January 1, 2019, the Company adopted ASU no. 2018-07, Compensation—Stock Compensation (Topic
      718): Improvements to Nonemployee Share-Based Payment Accounting to amend the accounting for share-based
      payment awards issued to nonemployees. Under the revised guidance, the accounting for awards issued to
      nonemployees will be


                                                                  8




                                                                                                                                App. 621
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 625 of 894 PageID 999


      Table of Contents



      similar to the model for employee awards, except the ASU allows an entity to elect on an award-by-award basis to
      use the contractual term as the expected term assumption in the option pricing model, and the cost of the grant is
      recognized in the same period(s) and in the same manner as if the grantor had paid cash. The adoption had no impact
      on the Company's financial position, results of operations, and cash flows for the three and nine months ended
      September 30, 2019.
      Recently Issued Accounting Pronouncements

      In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments – Credit Losses (Topic 326): Measurement
      of Credit Losses on Financial Instruments, to replace the incurred loss impairment methodology under current GAAP
      with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable
      and supportable information to inform credit loss estimates. The Company will be required to use a forward-looking
      expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating to
      available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a
      reduction in the amortized cost basis of the securities. The standard will be effective for fiscal years beginning after
      December 15, 2019, and interim periods within those fiscal years. Adoption of the standard will be applied using a
      modified retrospective approach through a cumulative-effect adjustment to retained earnings as of the effective date.
      The Company is currently in the early stages of evaluating the impact that adopting this standard will have on the
      consolidated financial statements.

      In August 2018, the FASB issued ASU no. 2018-13, Fair Value Measurement (Topic 820); which changes the fair
      value measurement disclosure requirements of ASC 820. The amendments in this ASU are the result of a broader
      disclosure project called FASB Concepts Statement, Conceptual Framework for Financial Reporting. The FASB used
      the guidance in the Concepts Statement to improve the effectiveness of ASC 820’s disclosure requirements. The
      objective of the disclosure requirements in this subtopic is to provide users of financial statements with information
      about assets and liabilities measured at fair value in the statement of financial position or disclosed in the notes to
      financial statements. The ASU includes but is not limited to the valuation techniques and inputs that a reporting
      entity uses to arrive at its measures of fair value, including judgments and assumptions that the entity makes, the
      uncertainty in the fair value measurements as of the reporting date, and how changes in fair value measurements
      affect an entity’s performance and cash flows. The ASU is effective for all entities for fiscal years beginning after
      December 15, 2019, including interim periods therein. Early adoption is permitted for any eliminated or modified
      disclosures upon issuance of this ASU. The Company is currently in the early stages of evaluating the impact that
      adopting this standard will have on the consolidated financial statements.

      In August 2018, the FASB issued ASU no. 2018-15, Intangibles, Goodwill, and Other - Internal Use Software
      (Subtopic 350-40): Customer's accounting for implementation costs incurred in a Cloud Computing Arrangement
      that is a service contract. The amendments align the requirements for capitalizing implementation costs incurred in a
      hosting arrangement that is a service contract with the requirements for capitalizing implementation costs incurred to
      develop or obtain internal-use software (and hosting arrangements that include an internal-use software license).
      Accordingly, the amendments require an entity (customer) in a hosting arrangement that is a service contract to
      follow the guidance in Subtopic 350-40 to determine which implementation costs to capitalize as an asset related to
      the service contract and which costs to expense. The amendments also require the entity (customer) to expense the
      capitalized implementation costs of a hosting arrangement that is a service contract over the term of the hosting
      arrangement, which includes reasonably certain renewals. The guidance is effective for fiscal years beginning after
      December 15, 2019, and interim periods within those fiscal years. The Company is currently in the early stages of
      evaluating the impact that adopting this standard will have on the consolidated financial statements.
      3. Business Combinations
      Asterion
      On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion
      Business Combination”), a well-established provider of technology driven business process outsourcing, document
      management


                                                                 9




                                                                                                                                App. 622
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 626 of 894 PageID 1000


       Table of Contents



       and business process automation across Europe. The purchase price was approximately $19.5 million. The
       acquisition comes with minimal customer overlap and is strategic to expanding Exela’s European business.
       The acquired assets and assumed liabilities of Asterion were recorded at their estimated fair values. The following
       table summarizes the consideration paid for Asterion and the fair value of the assets acquired and liabilities assumed
       at the acquisition date on April 10, 2018:

       Assets Acquired:
         Cash and cash equivalents                                                                              $       5,595
         Accounts receivable                                                                                          25,740
         Other current assets                                                                                           2,282
         Inventories, net                                                                                               1,137
         Property, plant, and equipment, net                                                                            4,747
         Deferred income tax assets                                                                                     6,316
         Other noncurrent assets                                                                                          522
         Intangible assets, net                                                                                         3,525
         Goodwill                                                                                                       1,493
         Total identifiable assets acquired                                                                     $     51,357
       Liabilities Assumed:
         Accounts payable                                                                                       $      (5,596)
         Income tax payable                                                                                                (5)
         Accrued liabilities                                                                                           (6,593)
         Accrued compensation and benefits                                                                             (7,079)
         Deferred revenue                                                                                                (880)
         Current portion of long term debt                                                                               (994)
         Customer deposits                                                                                               (462)
         Pension liabilities                                                                                           (7,135)
         Other long-term liabilities                                                                                   (1,324)
         Deferred income tax liabilities                                                                               (1,171)
         Capital lease obligations, net of current maturities                                                            (650)
         Total liabilities assumed                                                                              $    (31,889)
         Total Consideration                                                                                    $     19,468
       The majority of identifiable intangible assets consisted of customer relationships. Customer relationships were
       valued using the Income Approach, specifically the Multi-Period Excess Earnings method. This intangible acquired
       represents a Level 3 measurement as it is based on unobservable inputs reflecting management’s own assumptions
       about the inputs used in pricing the asset at fair value.
                                                                                         Weighted
                                                                                          Average
                                                                                       Useful Life (in     Fair
                                                                                           years)         Value
                   Customer Relationships                                                             9.5 $ 3,516
       Through the acquisition of Asterion, the Company expects to leverage brand awareness, strengthen margins, and
       expand the existing Asterion sales channels. These factors, among others, contributed to a purchase price in excess
       of the estimated fair value of Asterion’s identifiable net assets assumed, and as a result, the Company has recorded
       goodwill in connection with this acquisition. For the three and nine months ended September 30, 2019 the Company
       recognized $17.0 million and $56.8 million in revenue related to Asterion in the Consolidated Statement of Operations.

       4. Significant Accounting Policies

       The information presented below supplements the Significant Accounting Policies information presented in our 2018
       Form 10-K, including Revenue Recognition for the adoption of ASC 606 (ASU 2014-09: Revenue from Contracts with
       Customers), which became effective January 1, 2018. See our 2018 Form 10-K for a description of our significant
       accounting policies in effect prior to the adoption of the new accounting standard.


                                                                 10




                                                                                                                             App. 623
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 627 of 894 PageID 1001


       Table of Contents



       Revenue Recognition

       We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract to transfer
       a distinct good or service to the customer, and is the unit of account in ASC 606. Revenue is measured as the amount
       of consideration we expect to receive in exchange for transferring goods or providing services. The contract
       transaction price is allocated to each distinct performance obligation and recognized as revenue when, or as, the
       performance obligation is satisfied. All of our material sources of revenue are derived from contracts with customers,
       primarily related to the provision of business and transaction processing services within each of our segments. We
       do not have any significant extended payment terms, as payment is received shortly after goods are delivered or
       services are provided.

                Nature of Services

       Our primary performance obligations are to stand ready to provide various forms of business processing services,
       consisting of a series of distinct services that are substantially the same and have the same pattern of transfer over
       time, and accordingly are combined into a single performance obligation. Our promise to our customers is typically to
       perform an unknown or unspecified quantity of tasks and the consideration received is contingent upon the
       customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price is
       variable. We allocate the variable fees to the single performance obligation charged to the distinct service period in
       which we have the contractual right to bill under the contract.

                Disaggregation of Revenues

       The following tables disaggregate revenue from contracts by geographic region and by segment for the three and
       nine months ended September 30, 2019 and 2018:

                                                             Three Months Ended September 30,
                                                   2019                                               2018
                                   ITPS             HS                  LLPS           ITPS             HS              LLPS
       United States        $      229,492 $          62,132 $           18,806   $    248,055 $          56,776 $       18,941
       Europe                       55,836                —                  —          52,602                —              —
       Other                         6,651                —                  —           6,656                —              —
       Total                $      291,979 $          62,132 $           18,806   $    307,313 $          56,776 $       18,941

                                                             Nine Months Ended September 30,
                                                   2019                                               2018
                                   ITPS             HS                  LLPS           ITPS             HS              LLPS
       United States        $      718,936   $      186,915 $            54,217   $    782,870 $         171,722 $       65,476
       Europe                      186,337               —                   —         146,242                —              —
       Other                        20,436               —                   —          20,269                —              —
       Total                $      925,709   $      186,915 $            54,217   $    949,381 $         171,722 $       65,476


                                                                   11




                                                                                                                                App. 624
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 628 of 894 PageID 1002


       Table of Contents


                Contract Balances

       The following table presents contract assets and contract liabilities recognized at September 30, 2019 and December
       31, 2018:

                                                                                            September    December
                                                                                                30,         31,
                                                                                               2019        2018
                   Accounts receivable, net                                                 $ 260,438 $ 270,812
                   Deferred revenues                                                           17,782     16,940
                   Costs to obtain and fulfill a contract                                      24,212     18,624
                   Customer deposits                                                           30,161     34,235
       Accounts receivable, net includes $37.6 million and $39.5 million as of September 30, 2019 and December 31, 2018,
       respectively, representing amounts not billed to customers. We have accrued the unbilled receivables for work
       performed in accordance with the terms of contracts with customers.

       Deferred revenues relate to payments received in advance of performance under a contract. A significant portion of
       this balance relates to maintenance contracts or other service contracts where we received payments for upfront
       conversions or implementation activities which do not transfer a service to the customer but rather are used in
       fulfilling the related performance obligations that transfer over time. The advance consideration received from
       customers is deferred over the contract term. We recognized revenue of $12.8 million during the nine months ended
       September 30, 2019 that had been deferred as of December 31, 2018.

       Costs incurred to obtain and fulfill contracts are deferred and expensed on a straight-line basis over the estimated
       benefit period. We recognized $8.4 million of amortization for these costs in the first nine months of 2019 within
       depreciation and amortization expense. These costs represent incremental external costs or certain specific internal
       costs that are directly related to the contract acquisition or transition activities and can be separated into two
       principal categories: contract commissions and transition/set-up costs. Examples of such capitalized costs include
       hourly labor and related fringe benefits and travel costs. Applying the practical expedient in ASC 340-40-25-4, we
       recognize the incremental costs of obtaining contracts as an expense when incurred if the amortization period would
       have been one year or less. These costs are included in Selling, general and administrative expenses. The effect of
       applying this practical expedient was not material.

       Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the
       amounts recorded as of December 31, 2018 were used to pay for postage with the corresponding postage revenue
       being recognized during the nine months ended September 30, 2019.

                Performance Obligations

       At the inception of each contract, we assess the goods and services promised in our contracts and identify each
       distinct performance obligation. The majority of our contracts have a single performance obligation, as the promise
       to transfer the individual goods or services is not separately identifiable from other promises in the contracts. For the
       majority of our business and transaction processing service contracts, revenues are recognized as services are
       provided based on an appropriate input or output method, typically based on the related labor or transactional
       volumes.

       Certain of our contracts have multiple performance obligations, including contracts that combine software
       implementation services with post-implementation customer support. For contracts with multiple performance
       obligations, we allocate the contract’s transaction price to each performance obligation using our best estimate of the
       standalone selling price of each distinct good or service in the contract. The primary method used to estimate
       standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of
       satisfying a performance obligation and add an appropriate margin for that distinct good or service. We also use the
       adjusted market approach whereby we estimate the price that customers in the market would be willing to pay. In
       assessing whether to


                                                                  12




                                                                                                                               App. 625
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 629 of 894 PageID 1003


       Table of Contents



       allocate variable consideration to a specific part of the contract, we consider the nature of the variable payment and
       whether it relates specifically to its efforts to satisfy a specific part of the contract. Certain of our software
       implementation performance obligations are satisfied at a point in time, typically when customer acceptance is
       obtained.

       When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable
       consideration. The nature of our contracts give rise to variable consideration, including volume discounts, contract
       penalties, and other similar items that generally decrease the transaction price. We estimate these amounts based on
       the expected amount to be provided to customers and reduce revenues recognized. We do not anticipate significant
       changes to our estimates of variable consideration.

       We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included
       in cost of revenue.

                Transaction Price Allocated to the Remaining Performance Obligations

       In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied
       performance obligations for (1) contracts with an original expected length of one year or less, and (2) contracts for
       which variable consideration relates entirely to an unsatisfied performance obligation, which comprise the majority of
       our contracts. We have certain non-cancellable contracts where we receive a fixed monthly fee in exchange for a
       series of distinct services that are substantially the same and have the same pattern of transfer over time, with the
       corresponding remaining performance obligations as of September 30, 2019 in each of the future periods below:

                                          Estimated Remaining Fixed Consideration for Unsatisfied
                                                        Performance Obligations
                   Remainder of 2019                                                                        $ 17,335
                   2020                                                                                        52,951
                   2021                                                                                        42,443
                   2022                                                                                        31,951
                   2023                                                                                        27,775
                   2024 and thereafter                                                                         54,159
                      Total                                                                                 $ 226,614
       5. Leases
       The following table summarizes the impact of the changes made to the January 1, 2019 consolidated balance sheet for
       the adoption of the new accounting standard pertaining to leases. The prior periods have not been restated and have
       been reported under the accounting standard in effect for those periods.

                                                                                    Balance at                   Balance at
                                                                                    December
                                                                                       31,           Impact of   January 1,
                                                                                                       Lease
                                                                                      2018           Standard       2019
            Total assets                                                           $1,639,782    $     102,651   $1,742,433
            Total current liabilities                                                 432,722           25,304      458,026
            Total long-term liabilities                                             1,820,788           79,703    1,900,491

       The increase in total assets and total liabilities at September 30, 2019 from December 31, 2018 was primarily due to the
       impact from the adoption of the new accounting standard pertaining to lease arrangements. See Note 2 for additional
       information on the impact of the adoption of this standard.
       The Company determines if a contract is, or contains, a lease at contract inception. Operating leases are included in
       operating lease right-of-use ("ROU") assets, current portion of operating lease liabilities and operating lease
       liabilities, net of current portion in the Company's unaudited consolidated balance sheets. Finance leases are
       included in property


                                                                    13




                                                                                                                                App. 626
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 630 of 894 PageID 1004


       Table of Contents



       and equipment, current portion of finance lease obligations and finance lease obligations, net of current portion in
       the Company's unaudited consolidated balance sheets.
       ROU assets represent the right to use an underlying asset for the lease term and lease liabilities represent the
       obligation to make lease payments arising from the lease. ROU assets and lease liabilities are recognized at the
       commencement date based on the present value of lease payments over the lease term. In addition, ROU assets
       include initial direct costs incurred by the lessee as well as any lease payments made at or before the commencement
       date, and exclude lease incentives. As most of the Company's leases do not provide an implicit rate, the Company
       uses its incremental borrowing rate based on the information available at the commencement date in determining the
       present value of lease payments. Lease terms include options to extend or terminate the lease when it is reasonably
       certain that the Company will exercise that option. Leases with a term of one year or less are generally not included in
       ROU assets and liabilities.
       Operating lease ROU assets and operating lease liabilities are recorded on the consolidated balance sheet as follows:
                                                                                                                September 30,
                                                                                                                    2019
       Balance sheet location:
       Operating Lease
        Operating lease right-of-use assets, net                                                                $      93,352
        Current portion of operating lease liabilities                                                                 26,604
        Operating lease liabilities, net of current portion                                                            71,661
       Finance Lease
       Finance lease right-of-use assets, net (included in property, plant and equipment, net)                         28,394
        Current portion of finance lease liabilities                                                                   15,172
        Finance lease liabilities, net of current portion                                                              24,159

       As of September 30, 2019, weighted-average remaining lease term of operating leases and finance leases was 4.89
       years and 3.41 years, respectively. The weighted-average discount rate for operating leases and finance leases was
       10.39% and 8.84%, respectively.

       The interest on financing lease liabilities for the three and nine months ended September 30, 2019 was $0.9 million
       and $2.5 million, respectively. The amortization expense on finance lease right-of-use assets for the three and nine
       months ended September 30, 2019 was $3.7 and $10.7 million, respectively.

       The following table summarizes maturities of finance and operating lease liabilities based on lease term as of
       September 30, 2019:
                                                                                                     Finance    Operating
                                                                                                     Leases      Leases
            Remainder of 2019                                                                    $      6,554   $     8,469
            2020                                                                                       14,931        24,803
            2021                                                                                       11,587        19,707
            2022                                                                                        5,470        15,651
            2023                                                                                        2,847        11,721
            2024 and thereafter                                                                         4,120        23,244
            Total lease payments                                                                       45,509       103,595
            Less: Imputed interest                                                                      6,178         5,380
            Present value of lease liabilities                                                   $     39,331   $    98,265


                                                                 14




                                                                                                                              App. 627
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 631 of 894 PageID 1005


       Table of Contents



       At December 31, 2018, the Company had the following future minimum payments due under non-cancelable leases:
                                                                                                     Finance         Operating
                                                                                                     Leases           Leases
            2019                                                                                 $    20,080     $      38,057
            2020                                                                                      11,851            29,346
            2021                                                                                       9,018            22,239
            2022                                                                                       4,169            16,782
            2023                                                                                       2,244            12,302
            2024 and thereafter                                                                        3,617            18,874
            Total minimum lease payments                                                         $    50,979     $     137,600
            Less: imputed interest                                                                     6,743
            Total net minimum lease payments                                                          44,236
            Less: Current portion of obligations under finance leases                                 17,498
            Long-term portion of obligations under finance leases                                $    26,738
       Consolidated rental expense for all operating leases was $83.8 million for the year ended December 31, 2018.
       Consolidated rental expense for all operating leases was $19.0 million and $56.4 million for the three and nine months
       ended September 30, 2019, respectively.
       The following table summarizes the cash paid and related right-of-use operating finance or operating lease
       recognized for the nine months ended September 30, 2019.
                                                                                                               Nine Months
                                                                                                                   Ended
                                                                                                               September 30,
                                                                                                                    2019
            Cash paid for amounts included in the measurement of lease liabilities:
            Operating cash flows from operating leases                                                    $             28,831
            Financing cash flows from finance leases                                                                    13,598
            Right-of-use lease assets obtained in the exchange for lease liabilities:
            Operating leases                                                                                             3,894
            Finance leases                                                                                               9,352

       6. Intangibles Assets and Goodwill

       Intangible Assets

       Intangible assets are stated at cost or acquisition-date fair value less accumulated amortization and consists of the
       following:

                                                                                           September 30, 2019
                                                                               Gross
                                                                              Carrying                               Intangible
                                                                             Amount (a)      Amortization            Asset, net
       Customer relationships                                            $       507,901    $     (226,123)      $        281,778
       Developed technology                                                       89,053           (86,966)                 2,087
       Trade names (b)                                                             8,400            (3,100)                 5,300
       Outsource contract costs                                                   60,514           (36,303)                24,212
       Internally developed software                                              41,971            (9,956)                32,015
       Trademarks                                                                 23,378           (23,370)                     8
       Non compete agreements                                                      1,350            (1,350)                    —
       Assembled workforce                                                         4,473              (839)                 3,634
       Purchased software                                                         26,749            (1,337)                25,412
       Intangibles, net                                                  $       763,789    $     (389,344)      $        374,445


                                                                 15




                                                                                                                                  App. 628
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 632 of 894 PageID 1006


       Table of Contents



                                                                                           December 31, 2018
                                                                              Gross
                                                                             Carrying                              Intangible
                                                                            Amount (a)       Amortization          Asset, net
       Customer relationships                                           $       507,905     $     (190,666)    $       317,239
       Developed technology                                                      89,053            (85,967)              3,086
       Trade names (c)                                                            9,400             (3,100)              6,300
       Outsource contract costs                                                  46,342            (27,719)             18,623
       Internally developed software                                             36,820             (6,278)             30,542
       Trademarks                                                                23,379            (23,370)                  9
       Non compete agreements                                                     1,350             (1,350)                 —
       Assembled workforce                                                        4,473                 —                4,473
       Purchased software                                                        26,749                 —               26,749
       Intangibles, net                                                 $       745,471     $     (338,450)    $       407,021

       (a) Amounts include intangible assets acquired in business combinations and asset acquisitions.
       (b) The carrying amount of trade names for September 30, 2019 is net of accumulated impairment losses of $44.1
           million, of which $1.0 million was recognized in the nine months ended September 30, 2019.
       (c) The carrying amount of trade names for 2018 is net of accumulated impairment losses of $43.1 million, of which
           $3.7 million was recognized in 2018.

       Goodwill and other indefinite-lived assets are tested for impairment annually or more frequently if events or changes
       in circumstances indicate that the asset might be impaired. We conduct our annual goodwill and indefinite-lived
       assets impairment tests on October 1st of each year, or more frequently if indicators of impairment exist. The
       Company utilizes the Income Approach, specifically the Relief-from-Royalty method, to determine the fair value of
       the indefinite-lived assets. The Company uses a combination of the Guideline Public Company Method of the Market
       Approach and the Discounted Cash Flow Method of the Income Approach to determine the reporting unit fair value
       for goodwill impairment.

       During the three months ended September 30, 2019, the Company made an evaluation based on factors such as
       changes in the Company’s growth rate and recent trends in the Company’s market capitalization, and concluded that
       a triggering event for an interim impairment analysis had occurred in the third quarter of 2019. As part of the
       assessment, it was determined that the increase in the discount rate applied in the valuation was required to reflect
       current market dynamics and company-specific risk. This higher discount rate, in conjunction with revised long-term
       projections, resulted in lower than previously projected long-term future cash flows for the reporting units which
       reduced the estimated fair value to below carrying value. As a result of the interim impairment assessment, the
       Company recorded an impairment charge to goodwill and trade names of $98.7 million, including taxes, and $1.0
       million, respectively. The impairment charges are included within Impairment of goodwill and other intangible assets
       in the Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2019.

       Goodwill

       The Company’s operating segments are significant strategic business units that align its products and services with
       how it manages its business, approach the markets and interacts with its clients. The Company is organized into
       three segments: ITPS, HS, and LLPS (See Note 15).

       Goodwill by reporting segment consists of the following:



                                                                  16




                                                                                                                                App. 629
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 633 of 894 PageID 1007


       Table of Contents



                                                                                                         Currency
                                                                                                        Translation
                                                                                                                       Goodwill
                                                       Goodwill         Additions       Reductions      Adjustments      (a)
       ITPS                                           $ 566,215     $      5,580 (c)$          — $            (220)   $ 571,575
       HS                                                86,786               —                —                —        86,786
       LLPS                                              94,324               —           (44,427)(b)           —        49,897
       Balance as of December 31, 2018                $ 747,325     $      5,580 $        (44,427) $          (220)   $ 708,258
       ITPS                                             571,575               —           (90,361)(d)         (118)     481,096
       HS                                                86,786               —                —                —        86,786
       LLPS                                              49,897               —            (8,321)(e)           —        41,576
       Balance as of September 30, 2019               $ 708,258     $         — $         (98,682) $          (118)   $ 609,458

       (a) The goodwill amount for all periods presented is net of accumulated impairment losses of $167.9 million.
       (b) The reduction in goodwill is due to $44.4 million, including taxes, for impairment recorded in the fourth quarter of
            2018.
       (c) Addition to goodwill due to the acquisition of Asterion and immaterial acquisitions in the third and fourth
            quarters of 2018.
       (d) The reduction in goodwill is due to $90.4 million, including taxes, for impairment recorded in the third quarter of
            2019.
       (e) The reduction in goodwill is due to $8.3 million, including taxes, for impairment recorded in the third quarter of
            2019.
       7. Long-Term Debt and Credit Facilities

       Senior Secured Notes

       On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior
       Secured Notes due 2023 with an original issue discount (“OID”) of $22.5 million (the “Notes”). The Notes are
       guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year. The Company
       pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes will
       mature on July 15, 2023.

       Senior Credit Facilities

       On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse
       AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”)
       providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and subject to the
       conditions set forth in the Credit Agreement, a (i) $350.0 million senior secured term loan maturing July 12, 2023 with
       an OID of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12, 2022. As of
       September 30, 2019 and December 31, 2018, the Company had outstanding irrevocable letters of credit totaling
       approximately $21 million and $20.6 million, respectively, under the senior secured revolving facility.

       The Credit Agreement provided for the following interest rates for borrowings under the senior secured term facility
       and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor
       in the case of term loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for
       the senior secured term facility is 7.5% with respect to LIBOR borrowings and 6.5% with respect to base rate
       borrowings. The initial applicable margin for the senior secured revolving facility is 7.0% with respect to LIBOR
       borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior
       secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject
       to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following the
       closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
       aggregate principal amount for payments thereafter, with any balance due at maturity.


                                                                  17




                                                                                                                                  App. 630
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 634 of 894 PageID 1008


       Table of Contents



       Term Loan Repricing

       On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured
       credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First Lien
       Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among the Company’s subsidiaries
       Exela Intermediate Holdings LLC, Exela Intermediate, LLC, each “Subsidiary Loan Party” listed on the signature
       pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party thereto, whereby the
       Company borrowed $343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s
       existing senior secured term loans.

       In accordance with ASC 470 -- Debt -- Modifications and Extinguishments, as a result of certain lenders that
       participated in Exela's debt structure prior to the Repricing and Exela's debt structure after the Repricing, it was
       determined that a portion of the refinancing of Exela's senior secured credit facilities would be accounted for as a
       debt modification, and the remaining would be accounted for as an extinguishment. The Company incurred $1.0
       million in new debt issuance costs related to the refinancing, of which $1.0 million was expensed pursuant to
       modification accounting. The proportion of debt that was extinguished resulted in a write off of previously
       recognized debt issue costs of $0.1 million. Additionally, for the new lenders who exceeded the 10% test, less than
       $0.1 million was recorded as additional debt issue costs. All unamortized costs and discounts will be amortized over
       the life of the new term loan using the effective interest rate of the term loan.

       The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate
       determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to such
       borrowing, adjusted for certain additional costs, subject to a 1.0% floor, or (b) a base rate determined by reference to
       the highest of (i) the federal funds rate plus 0.5%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus
       1.0%, in each case plus an applicable margin of 6.5% for LIBOR loans and 5.5% for base rate loans. The interest rates
       applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing
       senior secured term loans that were incurred on July 12, 2017 pursuant to the Credit Agreement. The Repricing Term
       Loans will mature on July 12, 2023, the same maturity date as the prior senior secured term loans.

       2018 Incremental Term Loans

       On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
       (the “2018 Incremental Term Loans”) under the First Amendment. The proceeds of the 2018 Incremental Term Loans
       were used by the Company for general corporate purposes and to pay fees and expenses in connection with the First
       Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for the Repricing
       Term Loans.

       The Company may voluntarily repay the Repricing Term Loans and the 2018 Incremental Term Loans (collectively,
       the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a repricing event
       as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR rate loans.
       Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in either case,
       that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at any time
       during the first six months after July 13, 2018 will be accompanied by a 1.00% prepayment premium or fee, as
       applicable.

       Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans and the
       2018 Incremental Term Loans are consistent with the terms, conditions and covenants that were applicable to the
       existing senior secured term loans under the Credit Agreement. The Repricing and issuance of the 2018 Incremental
       Term Loans resulted in a partial debt extinguishment, for which Exela recognized $1.1 million in debt extinguishment
       costs in the third quarter of 2018.

       2019 Incremental Term Loan
       On April 16, 2019, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
       (the “2019 Incremental Term Loans”) under the Second Amendment to First Lien Credit Agreement (the “Second


                                                                  18




                                                                                                                              App. 631
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 635 of 894 PageID 1009


       Table of Contents



       Amendment”). The proceeds of the 2019 Incremental Term Loans were used to replace the cash spent for
       acquisitions, pay related fees, expenses and related borrowings and for general corporate purposes.
       The 2019 Incremental Term Loans will bear interest at a rate per annum that is the same as the Company’s Repricing
       Term Loans under the senior credit facility. The 2019 Incremental Term Loans will mature on July 12, 2023, the same
       maturity date as the Term Loans.
       The Company may voluntarily repay the 2019 Incremental Term Loans at any time, without prepayment premium or
       penalty, subject to customary “breakage” costs with respect to LIBOR rate loans.
       Other than as described above, the terms, conditions and covenants applicable to the 2019 Incremental Term Loans
       are consistent with the terms, conditions and covenants that are applicable to the Repricing Term Loans and 2018
       Incremental Term Loans under the Credit Agreement and which are described in the registrant’s Current Reports on
       Form 8-K filed with the Securities and Exchange Commission on July 18, 2017 and July 17, 2018. The Repricing and
       issuance of the 2018 and 2019 Incremental Term Loans resulted in a partial debt extinguishment, for which Exela
       recognized $1.4 million in debt extinguishment costs in the second quarter of 2019.

       Long-Term Debt Outstanding

       As of September 30, 2019 and December 31, 2018, the following long-term debt instruments were outstanding:

                                                                                   September 30,           December 31,
                                                                                       2019                    2018
       Other (a)                                                               $             23,904    $             25,321
       First lien credit agreement (b)                                                      364,068                 335,896
       Senior secured notes (c)                                                             977,848                 974,443
       Revolver                                                                              39,000                      —
       Total debt                                                                         1,404,820               1,335,660
       Less: Current portion of long-term debt                                              (37,237)                (29,237)
       Long-term debt, net of current maturities                               $          1,367,583    $          1,306,423

       (a) Other debt represents the Company’s outstanding loan balances associated with various hardware and software
            purchases along with loans entered into by subsidiaries of the Company.
       (b) Net of unamortized original issue discount and debt issuance costs of $6.9 million and $20.1 million as of
            September 30, 2019 and $8.3 million and $24.5 million as of December 31, 2018.
       (c) Net of unamortized debt discount and debt issuance costs of $15.8 million and $6.3 million as of September 30,
            2019 and $18.2 million and $7.3 million as of December 31, 2018.
       8. Income Taxes

       The Company applies an estimated annual effective tax rate (“ETR”) approach for calculating a tax provision for
       interim periods, as required under GAAP. The Company recorded an income tax benefit of $3.8 million and $0.7 million
       for the three months ended September 30, 2019 and 2018, respectively. The Company recorded an income tax expense
       of $5.7 million and $4.9 million for the nine months ended September 30, 2019 and 2018, respectively.
       The Company's ETR of (2.7%) and (3.0%) for the three and nine months ended September 30, 2019 differed from the
       expected U.S. statutory tax rate of 21.0% and was primarily impacted by permanent tax adjustments, state and local
       current expense, foreign operations, and valuation allowances, including valuation allowances on a portion of the
       Company’s deferred tax assets on U.S. disallowed interest expense carryforward’s created by the provisions of The
       Tax Cuts and Jobs Act (“TCJA”).

       For the three and nine months ended September 30, 2018, the Company’s ETR of 2.5% and (6.7%) differed from the
       expected U.S. statutory tax rate of 21.0%, and was primarily impacted by permanent tax adjustments, state and local


                                                                19




                                                                                                                             App. 632
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 636 of 894 PageID 1010


       Table of Contents



       current expense, foreign operations, and valuation allowances, including valuation allowances on a portion of the
       Company’s U.S. disallowed interest expense carryforward’s created by the provisions of the TCJA.

       As of September 30, 2019, there were no material changes to either the nature or the amounts of the uncertain tax
       positions previously determined for the year ended December 31, 2018. The Company's valuation allowances have
       increased by approximately $28.8 million from December 31, 2018 to September 30, 2019 due largely to effects of TCJA
       relating to interest expense.

       9. Employee Benefit Plans
       German Pension Plan

       The Company’s subsidiary in Germany provides pension benefits to certain retirees. Employees eligible for
       participation include all employees who started working for the Company or its predecessors prior to September 30,
       1987 and have finished a qualifying period of at least 10 years. The Company accrues the cost of these benefits over
       the service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
       measurement date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.

       U.K. Pension Plan

       The Company’s subsidiary in the United Kingdom provides pension benefits to certain retirees and eligible
       dependents. Employees eligible for participation included all full-time regular employees who were more than three
       years from retirement prior to October 2001. A retirement pension or a lump-sum payment may be paid dependent
       upon length of service at the mandatory retirement age. The Company accrues the cost of these benefits over the
       service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
       measurement date for this plan.

       Norway Pension Plan

       The Company’s subsidiary in Norway provides pension benefits to eligible retirees and eligible dependents.
       Employees eligible for participation include all employees who were more than three years from retirement prior to
       March 2018. The Company accrues the cost of these benefits over the service lives of the covered employees based
       on an actuarial calculation. The Company uses a December 31 measurement date for this plan.

       Asterion Pension Plan

       The Company acquired certain pension benefit obligations to eligible retirees and eligible dependents in 2018
       pursuant to the Asterion Business Combination. Employees eligible for participation included all full-time regular
       employees who were more than three years from retirement prior to July 2003. A retirement pension or a lump-sum
       payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the
       cost of these benefits over the service lives of the covered employees based on an actuarial calculation. As there are
       no active employees for this plan there are no earned pension entitlements and actuarial assumptions are only
       measured when assumptions are changed.

       Tax Effect on Accumulated Other Comprehensive Loss

       As of September 30, 2019 and December 31, 2018 the Company recorded actuarial losses of $8.9 million and $9.3
       million in accumulated other comprehensive loss on the condensed consolidated balance sheets, respectively, which
       are net of a deferred tax benefit of $1.7 million.

       Pension Expense


                                                                 20




                                                                                                                              App. 633
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 637 of 894 PageID 1011


       Table of Contents



       The components of the net periodic benefit cost are as follows:

                                                                       Three Months Ended              Nine Months Ended
                                                                          September 30,                   September 30,
                                                                       2019          2018              2019          2018
       Service cost                                              $         23     $          27 $            68 $            56
       Interest cost                                                      592               569           1,777           1,686
       Expected return on plan assets                                    (612)             (701)         (1,837)         (2,076)
       Amortization:
       Amortization of prior service cost                                  25               (34)             76            (102)
       Amortization of net (gain) loss                                    406               433           1,218           1,294
       Net periodic benefit cost                                 $        434     $         294 $         1,302 $           858
       Upon adopting ASU no. 2017-07 as described in Note 2, the Company now records pension interest cost within
       Interest expense, net. Expected return on plan assets, amortization of prior service costs, and amortization of net
       losses are recorded within Other income, net. Service cost is recorded within Cost of revenue.

       Employer Contributions

       The Company’s funding of employer contributions is based on governmental requirements and differs from those
       methods used to recognize pension expense. The Company made contributions of $2.2 million and $2.3 million to its
       pension plans during the nine months ended September 30, 2019 and 2018, respectively. The Company has funded
       the pension plans with the required contributions for 2019 based on current plan provisions.
       10. Commitments and Contingencies

       Appraisal Demand

       On September 21, 2017, former stockholders of SourceHOV Holdings, Inc. (“SourceHOV”), who allege combined
       ownership of 10,304 shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C. § 262 in
       the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No.
       2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the acquisition of SourceHOV and
       Novitex Holdings, Inc., by Quinpario in July 2017 (“Novitex Business Combination”), which gave rise to appraisal
       rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a determination
       of the fair value of their SourceHOV shares at the time of the Novitex Business Combination.

       On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. § 262(f). The
       Court conducted a trial in June 2019, the parties submitted post-trial briefs in August 2019, and final arguments were
       held in October 2019. The Court’s decision remains pending, but is expected by the end of January 2020. The parties
       and their experts have offered competing valuations of the SourceHOV shares as of the date of the Novitex Business
       Combination. SourceHOV argues the value was no more than $1,633.85 per share and the petitioners argue the value
       was at least $5,079.28 per share. Interest accrues on the value of the shares from the date of the Business
       Combination, resulting in a potential range of values based on the respective proposals of approximately $19.6
       million to $61.0 million as of September 30, 2019. The Company believes the petitioners’ claims of value of the
       SourceHOV shares are without merit and will continue to defend its position vigorously.

       The Court may determine a fair value that is above or below the values indicated by the parties and their experts. At
       this stage of the litigation, the Company is unable to predict the outcome of the Appraisal Action or estimate what
       the Court will determine the fair value of SourceHOV common stock to be as of the date of the Novitex Business
       Combination. As a result of the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2 LLC,
       our principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in and pursuant to the terms
       of the Consent, Waiver and Amendment, dated June 15, 2017) is repaid.


                                                                  21




                                                                                                                                App. 634
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 638 of 894 PageID 1012


       Table of Contents



       11. Fair Value Measurement

       Assets and Liabilities Measured at Fair Value

       The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts
       payable approximated their fair value as of September 30, 2019, and December 31, 2018, due to the relative short
       maturity of these instruments. Management estimates the fair values of the secured term loan and secured notes at
       approximately 59.5% and 55.0% respectively, of the respective principal balance outstanding as of September 30,
       2019. The fair value is substantially less than the carrying value for the long-term debt. Other debt represents the
       Company's outstanding loan balances associated with various hardware and software purchases along with loans
       entered into by subsidiaries of the Company and as such, the cost incurred would approximate fair value. Property
       and equipment, intangible assets, capital lease obligations, and goodwill are not required to be re-measured to fair
       value on a recurring basis. These assets are evaluated for impairment if certain triggering events occur. If such
       evaluation indicates that impairment exists, the respective asset is written down to its fair value.

       The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the
       debt, the Company’s credit rating, and the current risk-free rate. The Company’s contingent liabilities related to prior
       acquisitions are re-measured each period and represent a Level 2 measurement as it is based on using an earn out
       method based on the agreement terms.

       The Company determined the fair value of the interest rate swap using Level 2 inputs. The Company uses closing
       prices as provided by a third party institution.

       The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments
       as of September 30, 2019, and December 31, 2018:

                                                          Carrying          Fair                Fair Value Measurements
       As of September 30, 2019                           Amount            Value          Level 1       Level 2     Level 3
       Recurring assets and liabilities:
       Long-term debt                                   $ 1,367,583     $   769,403    $        —    $   769,403    $        —
       Interest rate swap liability                           1,128           1,128             —          1,128             —
       Acquisition contingent liability                 $       721     $       721    $        —    $        —     $       721
       Nonrecurring assets and liabilities:
       Goodwill                                              609,458        609,458             —             —         609,458
                                                          Carrying          Fair                Fair Value Measurements
       As of December 31, 2018                            Amount            Value          Level 1       Level 2     Level 3
       Recurring assets and liabilities:
       Long-term debt                                     $ 1,306,423 $ 1,316,306 $              — $ 1,316,306 $           —
       Interest rate swap asset                                  3,836         3,836             —            3,836        —
       Acquisition contingent liability                   $        721 $         721 $           — $             — $      721
       Nonrecurring assets and liabilities:
       Goodwill                                               708,258        708,258             —               —    708,258
       The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liability are the
       discount rate, growth assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate
       would have resulted in a lower (higher) fair value measurement. Significant increases (decreases) in the forecasted
       financial information would have resulted in a higher (lower) fair value measurement. For all significant unobservable
       inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs would not
       necessarily result in a directionally similar change in the other based on the current level of billings.


                                                                  22




                                                                                                                                  App. 635
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 639 of 894 PageID 1013


       Table of Contents



       The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for
       which a reconciliation is required:
                                                                                           September       December
                                                                                               30,            31,
                                                                                              2019           2018
                   Balance as of Beginning of Period                                   $      721 $        721
                   Payments/Reductions                                                         —            —
                   Balance as of End of Period                                         $      721 $        721
       During the three months ended September 30, 2019, goodwill impairment charges totaling $98.7 million, including
       taxes, were recognized within our ITPS and LLPS segments (See Note 6).
       12. Stock-Based Compensation

       At closing of the Novitex Business Combination, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding
       under its 2013 Long Term Incentive Plan ("2013 Plan"). Simultaneous with the closing of the Novitex Business
       Combination, the 2013 Plan, as well as all vested and unvested RSUs under the 2013 Plan, were assumed by Ex-Sigma
       LLC (“Ex-Sigma”), an entity formed by the former SourceHOV equity holders, which is also indirectly the Company's
       principal stockholder. In accordance with GAAP, the Company continues to incur compensation expense related to
       the 9,880 unvested RSUs as of July 12, 2017 on a straight-line basis until fully vested, as the recipients of the RSUs
       are employees of the Company. Subject to continuous employment and other terms of the 2013 Plan, all remaining
       unvested RSUs with an initial vesting period of three or four years vested in April 2019. As of September 30, 2019,
       because all shares vested in April 2019, there are no nonvested shares related to the 2013 Plan.

       Exela 2018 Stock Incentive Plan

       On January 17, 2018, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides for
       the grant of incentive and nonqualified stock options, restricted stock, restricted stock units, stock appreciation
       rights, performance awards, and other stock-based compensation to eligible participants. The Company is authorized
       to issue up to 8,323,764 shares of Common Stock under the 2018 Plan.

       Restricted Stock Unit Grants

       Restricted stock unit awards generally vest ratably over a one to two year period. Restricted stock units are subject
       to forfeiture if employment terminates prior to vesting and are expensed ratably over the vesting period.

       A summary of the status of restricted stock units related to the 2018 Plan as of September 30, 2019 is presented as
       follows:

                                                                                               Average
                                                                             Weighted         Remaining
                                                                                              Contractual
                                                             Number       Average Grant          Life             Aggregate
                                                                            Date Fair
                                                            of Shares         Value              (Years)        Intrinsic Value
       Balance as of December 31, 2018                           893,297 $             5.86            0.76 $          5,239
       Shares granted                                            268,607
       Shares forfeited                                         (151,067)
       Shares vested                                            (610,482)
       Balance as of September 30, 2019                          400,355 $             2.12            1.43 $            849
       The majority of the RSUs that vested in the three months ended September 30, 2019 were net-share settled such that
       the Company withheld shares with value equivalent to the employee’s minimum statutory obligation for applicable
       income and other employment taxes, and remitted the cash to the appropriate taxing authorities. The total shares
       withheld were 194,010 shares and were based on the value of the RSUs on their respective vesting dates as
       determined by the Company’s closing stock price. Total payment for the employee’s tax obligations to taxing
       authorities were $0.2 million and is reflected as a financing activity within the Condensed Consolidated Statements of
       Cash flows.


                                                                 23




                                                                                                                               App. 636
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 640 of 894 PageID 1014


       Table of Contents



       Options

       Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value per
       share of the underlying stock at the grant date. The vesting period for each option award is established on the grant
       date, and the options generally expire 10 years from the grant date. Options granted under the 2018 Plan generally
       require no less than a two or four year ratable vesting period. Stock option activity in the first nine months of 2019 is
       summarized in the following table:

                                                                                                  Average
                                                                              Weighted          Remaining
                                                                              Average          Vesting Period      Aggregate
                                                           Outstanding      Exercise Price        (Years)        Intrinsic Value
       Balance as of December 31, 2018                      3,570,300 $            6.06               2.92 $         9,590
       Granted                                              2,050,600
       Exercised                                                   —
       Forfeited                                             (618,200)
       Expired                                                     —
       Balance as of September 30, 2019                     5,002,700 $            4.13               2.74 $         9,864
       As of September 30, 2019, there was approximately $7.5 million of total unrecognized compensation expense related
       to non-vested awards for the 2018 Plan, which will be recognized over the respective service period.

       Stock-based compensation expense is recorded within Selling, general, and administrative expenses. The Company
       incurred total compensation expense of $1.4 million and $6.9 million related to plan awards for the three and nine
       months ended September 30, 2019 and $1.6 million and $4.5 million related to plan awards for the three and nine
       months ended September 30, 2018.
       13. Stockholders’ Equity

       The following description summarizes the material terms and provisions of the securities that the Company has
       authorized.

       Common Stock

       The Company is authorized to issue 1,600,000,000 shares of Common Stock. Except as otherwise required by law or
       as otherwise provided in any certificate of designation for any series of preferred stock, the holders of Common
       Stock possess all voting power for the election of Exela's directors and all other matters requiring stockholder action
       and will at all times vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of
       Common Stock are entitled to one vote per share on matters to be voted on by stockholders. Holders of Common
       Stock will be entitled to receive such dividends and other distributions, if any, as may be declared from time to time
       by the board of directors in its discretion out of funds legally available therefor and shall share equally on a per share
       basis in such dividends and distributions. The holders of the Common Stock have no conversion, preemptive or
       other subscription rights and there are no sinking fund or redemption provisions applicable to the Common Stock. In
       August 2019, 150,000 shares of Series A Preferred Stock were converted into 183,389 shares of Common Stock. As of
       September 30, 2019 and December 31, 2018, there were 153,486,011 and 152,692,140 shares of Common Stock issued,
       respectively. As of September 30, 2019 and December 31, 2018, there were 150,698,864 and 150,142,955 shares
       outstanding, respectively.

       Preferred Stock

       The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other
       rights and preferences as may be determined from time to time by the Board of Directors. At September 30, 2019 and
       December 31, 2018, the Company had 4,419,233 shares and 4,569,233 shares of Series A Preferred Stock outstanding,
       respectively. The par value of Series A Preferred Stock is $0.0001 per share. Each share of Series A Preferred Stock
       will be convertible at the holder's option, at any time after the six-month anniversary and prior to the third
       anniversary of the issue date, initially into 1.2226 shares of Common Stock.


                                                                  24




                                                                                                                                   App. 637
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 641 of 894 PageID 1015


       Table of Contents



       Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of
       the Liquidation Preference per share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue
       date until the third anniversary of the issue date, the amount of all accrued but unpaid dividends on the Series A
       Preferred Stock will be added to the Liquidation Preference without any action by the Company’s board of directors.
       For the three months ended September 30, 2019 and 2018 this amount was $0.9 million as reflected on the
       Consolidated Statement of Operations. For the nine months ended September 30, 2019 and 2018 this amount was $2.7
       million as reflected on the Consolidated Statement of Operations. The cumulative accrued but unpaid dividends of
       the Series A Preferred Stock since their inception on July 12, 2017 is $8.9 million. The per share averages of
       cumulative preferred dividends for the three and nine months ended September 30, 2019 and 2018 are $0.2.

       Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by
       adding to the Liquidation Preference or paid in cash, or a combination thereof. In addition, holders of the Series A
       Preferred Stock will participate in any dividend or distribution of cash or other property paid in respect of the
       Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions that
       trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series
       A Preferred Stock had been converted into Common Stock immediately prior to the date on which such holders of the
       Common Stock became entitled to such dividend or distribution.

       Treasury Stock

       On November 8, 2017, the Company's board of directors authorized a share buyback program (the "Share Buyback
       Program"), pursuant to which the Company was authorized to purchase, from time to time, up to 5,000,000 shares of
       its Common Stock through various means, including, open market transactions and privately negotiated
       transactions. The decision as to whether to purchase any shares and the timing of purchases was based on the price
       of the Company's Common Stock, general business and market conditions and other investment considerations and
       factors. The Share Buyback Program did not obligate the Company to purchase any shares and has expired. The
       Company purchased 237,962 shares during the nine months ended September 30, 2019 under the Share Buyback
       Program. No shares were repurchased during the three months ended September 30, 2019. As of September 30, 2019,
       a total of 2,787,147 shares had been repurchased under the Share Buyback Program and are held in treasury stock.
       The Company records treasury stock using the cost method.

       Warrants

       At September 30, 2019 there were 34,988,302 warrants outstanding. As part of its IPO, Quinpario had issued
       35,000,000 units including one share of common stock and one warrant of which 34,988,302 have been separated from
       the original unit and 11,698 warrants remain an unseparated part of the originally issued units. The warrants are
       traded on the OTC Bulletin Board as of September 30, 2019.

       Each warrant entitles the holder to purchase one-half of one share of Common Stock at a price of $5.75 per half share
       ($11.50 per whole share). Warrants may be exercised only for a whole number of shares of Common Stock. No
       fractional shares will be issued upon exercise of the warrants. Each warrant is currently exercisable and will expire
       July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier upon redemption.

       The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior
       written notice of redemption, if, and only if, the last sales price of shares of Common Stock equals or exceeds $24.00
       per share for any 20 trading days within a 30 trading day period (the “30-day trading period”) ending three business
       days before we send the notice of redemption, and if, and only if, there is a current registration statement in effect
       with respect to the shares of Common Stock underlying such warrants commencing five business days prior to the
       30-day trading period and continuing each day thereafter until the date of redemption.


                                                                  25




                                                                                                                                App. 638
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 642 of 894 PageID 1016


       Table of Contents



       14. Related-Party Transactions

       Operating Facility Leases

       Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are
       affiliates under common control with Ex-Sigma. The rental expense for these operating leases was $0.1 million and
       $0.2 million for the three months ended September 30, 2019 and 2018, respectively, and $0.3 million and $0.5 million for
       the nine months ended September 30, 2019 and 2018, respectively.
       Consulting Agreement

       The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related
       through a family relationship between certain shareholders and the president of Oakana Holdings, Inc. The expense
       recognized for these services was $0.1 million for the three months ended September 30, 2019 and 2018, respectively.
       The expense recognized for these services was $0.1 million for the nine months ended September 30, 2019 and 2018,
       respectively.

       The Company received consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly owned and
       controlled by Vik Negi, our Executive Vice President Treasury and Business Affairs. The consulting arrangement was
       established to compensate Mr. Negi for his services to the Company prior to becoming an employee. The expense
       recognized for these services was $0.1 million for the nine months ended September 30, 2018. This consulting
       arrangement with Shadow Pond, LLC terminated on April 1, 2018 and Mr. Negi continues to provide services as an
       employee of the Company. As such, there were no additional expenses for the three months ended September 30,
       2018 and for the three and nine months ended September 30, 2019.

       Relationship with HandsOn Global Management

       Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and a subsidiary of the Company, the
       Company incurs marketing fees to Rule 14, LLC, a portfolio company of HandsOn Fund 4 I, LLC (“HGM”). Similarly,
       the Company is party to ten master agreements with entities affiliated with HGM's managed funds, each of which
       were entered into during 2015 and 2016. Each master agreement provides the Company with free use of certain
       technology and includes a reseller arrangement pursuant to which the Company is entitled to sell these services to
       third parties. Any revenue earned by the Company in such third-party sale is shared 75%/25% with each of HGM's
       venture affiliates in favor of the Company. The brands Zuma, Athena, Peri, BancMate, Spring, Jet, Teletype, CourtQ
       and Rewardio are part of the HGM managed funds. The Company has the license to use and resell such brands, as
       described therein. The fee relating to these agreements was $0.2 million for the three months ended September 30,
       2019 and 2018, respectively. The Company incurred fees relating to these agreements of $0.3 million and $0.6 million
       for the nine months ended September 30, 2019 and 2018, respectively.

       Relationship with HOV Services, Ltd.

       HOV Services, Ltd. provides the Company data capture and technology services. HOV Services, Ltd is an indirect
       equity holder of Ex-Sigma. The expense recognized for these services was $0.4 million for the three months ended
       September 30, 2019 and 2018, respectively, and $1.1 million and $1.2 million for the nine months ended September 30,
       2019 and 2018, respectively. These expenses are included in cost of revenue in the consolidated statements of
       operations.

       Relationship with Apollo Global Management, LLC

       The Company provides services to and receives services from certain Apollo Global Management, LLC (“Apollo”)
       affiliated companies. Funds managed by Apollo have the right to designate two of the Company’s directors. On
       November 18, 2014, one of the Company's subsidiaries entered into a master services agreement with an indirect
       wholly owned subsidiary of Apollo. Pursuant to this master services agreement, the Company provides printer
       supplies and maintenance services, including toner maintenance, training, quarterly business review and printer
       procurement. The


                                                                 26




                                                                                                                              App. 639
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 643 of 894 PageID 1017


       Table of Contents



       Company recognized revenue of $0.1 million in our consolidated statements of operations from Apollo affiliated
       companies under this agreement for the three months ended September 30, 2019 and 2018, respectively. The company
       recognized revenue of $0.4 million and $0.5 million for the nine months ended September 30, 2019 and 2018,
       respectively, in our consolidated statements of operations from Apollo affiliated companies under this agreement.
       On January 18, 2017, one of the Company’s subsidiaries entered into a master purchase and professional services
       agreement with Caesars Enterprise Services, LLC ("Caesars"). Caesars is controlled by investment funds affiliated
       with Apollo. Pursuant to this master purchase and professional services agreement, the Company provides managed
       print services to Caesars, including general equipment operation, supply management, support services and
       technical support. The Company recognized revenue of approximately $1.1 million in our consolidated statements of
       operations from Caesars under this master purchase and professional services agreement for the three months ended
       September, 2019 and 2018, respectively. The Company recognized revenue of approximately $3.3 million and $3.1
       million in our consolidated statements of operations from Caesars under this master purchase and professional
       services agreement for the nine months ended September 30, 2019 and 2018, respectively.
       On May 5, 2017, one of the Company’s subsidiaries entered into a master services agreement with ADT LLC. ADT
       LLC is controlled by investment funds affiliated with Apollo. Pursuant to this master services agreement, the
       Company provides ADT LLC with mailroom and onsite mail delivery services at an ADT LLC office location and
       managed print services, including supply management, equipment maintenance and technical support services. The
       Company recognized revenue of $0.3 million and $0.2 million in our consolidated statements of operations from ADT
       LLC under this master services agreement for the three months ended September 30, 2019 and 2018, respectively. The
       Company recognized revenue of $0.9 million and $0.4 million in our consolidated statements of operations from ADT
       LLC under this master services agreement for the nine months ended September 30, 2019 and 2018, respectively.
       On July 20, 2017, one of the Company’s subsidiaries entered into a master services agreement with Diamond Resorts
       Centralized Services Company. Diamond Resorts Centralized Services Company is controlled by investment funds
       affiliated with Apollo. Pursuant to this master services agreement, the Company provides commercial print and
       promotional product procurement services to Diamond Resorts Centralized Services Company, including sourcing,
       inventory management and fulfillment services. The Company recognized revenue of $1.4 million and $0.7 million for
       the three months ended September 30, 2019 and 2018, respectively, from Diamond Resorts Centralized Services
       Company under this master services agreement. The Company recognized revenue of $4.0 million and $4.9 million for
       the nine months ended September 30, 2019 and 2018, respectively, and related party expense of $0.1 million for the
       nine months ended September 30, 2019 and 2018, respectively, from Diamond Resorts Centralized Services Company
       under this master services agreement.

       In April 2016, one of the Company’s subsidiaries entered into a master services agreement with Presidio
       Networked Solutions Group, LLC ("Presidio Group"), a wholly owned subsidiary of Presidio, Inc., a
       portion of which is owned by affiliates of Apollo. Pursuant to this master services agreement, Presidio
       Group provides the Company with employees, subcontractors, and/or goods and services. For the three
       months ended September 30, 2019 and 2018 there were related party expenses of $0.4 million and $0.2
       million, respectively, for this service. For the nine months ended September 30, 2019 and 2018 there were
       related party expenses of $0.7 million and $0.5 million, respectively, for this service.
       In June 2019, one of the Company’s subsidiaries entered into a master lease agreement with Presidio Technology
       Capital, LLC ("Presidio Capital"), a wholly owned subsidiary of Presidio, Inc., a portion of which is owned by
       affiliates of Apollo. Pursuant to this master lease agreement, Presidio Capital provides the Company certain
       equipment on finance lease. The Company recorded a finance lease liability of $1.0 million for this lease. As of
       September 30, 2019 total finance lease liability of the Company included $1.0 million pertaining to this lease.


                                                                27




                                                                                                                          App. 640
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 644 of 894 PageID 1018


       Table of Contents



       Payable and Receivable Balances with Affiliates

       Payable and receivable balances with affiliates as of September 30, 2019 and December 31, 2018 are as follows below.
       As of December 31, 2018 there were no related party receivables.

                                                                                                                  December
                                                                                           September 30,             31,
                                                                                               2019                 2018
                                                                                       Receivable   Payable        Payable
            HOV Services, Ltd                                                          $        —    $     23     $         405
            Rule 14                                                                             —         198               127
            HGM                                                                                 42         —              6,998
            Apollo affiliated company                                                           —          53               205
                                                                                       $        42   $    274     $       7,735

       15. Segment and Geographic Area Information
       The Company’s operating segments are significant strategic business units that align its products and services with
       how it manages its business, approach the markets and interacts with its clients. The Company is organized into
       three segments: ITPS, HS, and LLPS.

                 ITPS: The ITPS segment provides a wide range of solutions and services designed to aid businesses in
       information capture, processing, decisioning and distribution to customers primarily in the financial services,
       commercial, public sector and legal industries.

                 HS: The HS segment operates and maintains a consulting and outsourcing business specializing in both
       the healthcare provider and payer markets.

                 LLPS: The LLPS segment provides a broad and active array of legal services in connection with class
       action, bankruptcy labor, claims adjudication and employment and other legal matters.

       The chief operating decision maker reviews operating segment revenue and cost of revenue. The Company does not
       allocate Selling, general, and administrative expenses, depreciation and amortization, interest expense and sundry,
       net. The Company manages assets on a total company basis, not by operating segment, and therefore asset
       information and capital expenditures by operating segments are not presented.

                                                                              Three months ended September 30, 2019
                                                                       ITPS            HS             LLPS          Total
       Revenue                                                $        291,979     $   62,132        $   18,806       $     372,917
       Cost of revenue                                                 239,388         40,973            10,861             291,222
       Selling, general and administrative expenses                                                                           50,372
       Depreciation and amortization                                                                                          27,114
       Impairment of goodwill and other intangible assets                                                                     99,682
       Related party expense                                                                                                   1,405
       Interest expense, net                                                                                                  39,747
       Debt modification and extinguishment costs                                                                                 —
       Sundry income, net                                                                                                        (10)
       Other expense, net                                                                                                        581
       Net loss before income taxes                                                                                   $     (137,196)




                                                                  28




                                                                                                                                    App. 641
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 645 of 894 PageID 1019


       Table of Contents



                                                                            Three months ended September 30, 2018
                                                                     ITPS            HS             LLPS          Total
       Revenue                                              $        307,313     $   56,776     $   18,941     $   383,030
       Cost of revenue                                                246,492          36,919         12,525       295,936
       Selling, general and administrative expenses                                                                  44,913
       Depreciation and amortization                                                                                 35,041
       Related party expense                                                                                            759
       Interest expense, net                                                                                         38,339
       Debt modification and extinguishment costs                                                                     1,067
       Sundry income, net                                                                                            (2,571)
       Other income, net                                                                                               (781)
       Net loss before income taxes                                                                            $    (29,673)

                                                                             Nine months ended September 30, 2019
                                                                     ITPS            HS            LLPS           Total
       Revenue                                              $         925,709    $   186,915    $    54,217    $ 1,166,841
       Cost of revenue                                                743,557        119,816         32,737        896,110
       Selling, general and administrative expenses                                                                151,884
       Depreciation and amortization                                                                                82,326
       Impairment of goodwill and other intangible assets                                                           99,682
       Related party expense                                                                                         3,454
       Interest expense, net                                                                                       117,778
       Debt modification and extinguishment costs                                                                    1,404
       Sundry expense, net                                                                                           1,028
       Other expense, net                                                                                            4,965
       Net loss before income taxes                                                                            $ (191,790)

                                                                             Nine months ended September 30, 2018
                                                                     ITPS            HS            LLPS           Total
       Revenue                                              $         949,381    $   171,722    $    65,476    $ 1,186,579
       Cost of revenue                                                752,796        111,135         39,751        903,682
       Selling, general and administrative expenses                                                                137,231
       Depreciation and amortization                                                                               109,428
       Related party expense                                                                                         3,267
       Interest expense, net                                                                                       114,883
       Debt modification and extinguishment costs                                                                    1,067
       Sundry income, net                                                                                           (4,961)
       Other income, net                                                                                            (4,813)
       Net loss before income taxes                                                                            $   (73,205)


                                                                29




                                                                                                                           App. 642
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 646 of 894 PageID 1020


       Table of Contents



       Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations

       You should read the following discussion and analysis together with our condensed consolidated financial
       statements and the related notes included elsewhere in this Form 10‑Q. Among other things, the condensed
       consolidated financial statements include more detailed information regarding the basis of presentation for the
       financial data than included in the following discussion. Amounts in thousands of United States dollars.

       Forward Looking Statements

       Certain statements included in this Management’s Discussion and Analysis of Financial Condition and Results of
       Operations and elsewhere in this quarterly report are not historical facts but are forward-looking statements for
       purposes of the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. Forward-
       looking statements generally are accompanied by words such as “may”, “should”, “would”, “plan”, “intend”,
       “anticipate”, “believe”, “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”,
       “expect”, “outlook” or other similar words, phrases or expressions. These forward-looking statements include
       statements regarding our industry, future events, estimated or anticipated future results and benefits, future
       opportunities for Exela, and other statements that are not historical facts. These statements are based on the
       current expectations of Exela management and are not predictions of actual performance. These statements are
       subject to a number of risks and uncertainties regarding Exela’s businesses and actual results may differ materially.
       The factors that may affect our results include, among others: the impact of political and economic conditions on
       the demand for our services; the impact of a data or security breach; the impact of competition or alternatives to
       our services on our business pricing and other actions by competitors; our ability to address technological
       development and change in order to keep pace with our industry and the industries of our customers; the impact of
       terrorism, natural disasters or similar events on our business; the effect of legislative and regulatory actions in the
       United States and internationally; the impact of operational failure due to the unavailability or failure of third-
       party services on which we rely; the effect of intellectual property infringement; and other factors discussed in this
       quarterly report and our Annual Report on Form 10‑K for the year ended December 31, 2018 (our “Annual
       Report”) under the heading “Risk Factors” as supplemented by risk factors described in Part II, “Item 1A. Risk
       Factors” of our quarterly report for the quarter ended September 30, 2019, and otherwise identified or discussed
       in this quarterly report. You should consider these factors carefully in evaluating forward-looking statements and
       are cautioned not to place undue reliance on such statements, which speak only as of the date of this quarterly
       report. It is impossible for us to predict new events or circumstances that may arise in the future or how they may
       affect us. We undertake no obligation to update forward-looking statements to reflect events or circumstances
       occurring after the date of this quarterly report. We are not including the information provided on the websites
       referenced herein as part of, or incorporating such information by reference into, this quarterly report. In addition,
       forward-looking statements provide Exela’s expectations, plans or forecasts of future events and views as of the
       date of this quarterly report. Exela anticipates that subsequent events and developments may cause Exela’s
       assessments to change. These forward-looking statements should not be relied upon as representing Exela’s
       assessments as of any date subsequent to the date of this quarterly report.

       Overview

       Exela is a business process automation (“BPA”) leader, leveraging a global footprint and proprietary technology to
       provide digital transformation solutions enhancing quality, productivity, and end-user experience. With decades of
       expertise operating mission-critical processes, Exela serves a growing roster of more than 4,000 customers
       throughout 50 countries, including over 60% of the Fortune 100. With foundational technologies spanning
       information management, workflow automation, and integrated communications, Exela’s software and services
       include multi-industry department solution suites addressing finance and accounting, human capital management,
       and legal management, as well as industry-specific solutions for banking, healthcare, insurance, and public sectors.
       Through cloud-enabled platforms, built on a configurable stack of automation modules, and over 22,000 employees
       operating in 23 countries, Exela rapidly deploys integrated technology and operations as an end-to-end digital
       journey partner.


                                                                 30




                                                                                                                              App. 643
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 647 of 894 PageID 1021


       Table of Contents



       History

       We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017,
       Exela Technologies, Inc. (“Exela”), formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its
       acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”) pursuant to the
       business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In conjunction with the
       completion of the Novitex Business Combination, Quinpario was renamed as Exela Technologies, Inc.

       The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to
       be the accounting acquirer. Outstanding shares of SourceHOV were converted into equity in a newly formed entity
       that acquired our common shares, presented as a recapitalization, and the net assets of Quinpario were acquired at
       historical cost, with no goodwill or other intangible assets recorded. The acquisition of Novitex was treated as a
       business combination under ASC 805 and was accounted for using the acquisition method. The strategic
       combination of SourceHOV and Novitex formed Exela, which is one of the largest global providers of information
       processing solutions based on revenues.

       Our Segments

       Our three reportable segments are Information & Transaction Processing Solutions (“ITPS”), Healthcare Solutions
       (“HS”), and Legal & Loss Prevention Services (“LLPS”). These segments are comprised of significant strategic
       business units that align our transaction processing solutions and enterprise information management products and
       services with how we manage our business, approach our key markets and interact with our customers based on
       their respective industries.

                 ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid
       businesses in information capture, processing, decisioning and distribution to customers primarily in the financial
       services, commercial, public sector and legal industries. Our major customers include the top 10 U.S. banks, 7 of the
       top 10 U.S. insurance companies, 4 of the top 5 U.S. telecom companies, over 40 utility companies, and over 400 state
       and local government entities. Our ITPS offerings enable companies to increase availability of working capital,
       reduce turnaround times for application processes, increase regulatory compliance and enhance consumer
       engagement.

                HS: Our HS segment operates and maintains a consulting and outsourcing business specializing in both the
       healthcare provider and payer markets. We serve the top 5 healthcare insurance payers and over 900 healthcare
       providers.

                LLPS: Our LLPS segment provides a broad and active array of support services in connection with class
       action, bankruptcy, labor, claims adjudication and employment and other legal matters. Our customer base consists of
       corporate counsel, government attorneys, and law firms.

       Acquisitions

       On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion”), a well-established
       provider of technology driven business process outsourcing, document management and BPA across Europe.
       Asterion currently serves over 250 key customers in Europe from 13 operating locations and 30 customer sites. The
       purchase price was approximately $19.5 million. The acquisition comes with minimal customer overlap and is strategic
       to expand Exela’s pro forma combined European business to over $200.0 million in annual revenue. This acquisition
       not only enables Asterion’s customers to access Exela’s full suite of BPA solutions but also strategically positions
       Exela to expand its existing revenue base through a broader portfolio of offerings with a larger European presence.

       Revenues

       ITPS revenues are primarily generated from a transaction-based pricing model for the various types of volumes
       processed, licensing and maintenance fees for technology sales, and a mix of fixed management fee and transactional


                                                                31




                                                                                                                            App. 644
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 648 of 894 PageID 1022


       Table of Contents



       revenue for document logistics and location services. HS revenues are primarily generated from a transaction-based
       pricing model for the various types of volumes processed for healthcare payers and providers. LLPS revenues are
       primarily based on time and materials pricing as well as through transactional services priced on a per item basis.

       People

       We draw on the business and technical expertise of our talented and diverse global workforce to provide our
       customers with high-quality services. Our business leaders bring a strong diversity of experience in our industry and
       a track record of successful performance and execution.

       Costs associated with our employees represent the most significant expense for our business. We incurred personnel
       costs of $175.6 million and $168.8 million for the three months ended September 30, 2019 and 2018, respectively. We
       incurred personnel costs of $534.7 million and $516.5 million for the nine months ended September 30, 2019 and 2018,
       respectively. The majority of our personnel costs are variable and incurred only while we are providing our services.

       Key Performance Indicators

       We use a variety of operational and financial measures to assess our performance. Among the measures considered
       by our management are the following:

           ·    Revenue by segment;

           ·    EBITDA; and

           ·    Adjusted EBITDA

       Revenue by segment

       We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our
       operating segments in order to assess performance, identify potential areas for improvement, and determine whether
       our segments are meeting management’s expectations.
       EBITDA and Adjusted EBITDA

       We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income,
       plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus
       optimization and restructuring charges, including severance and retention expenses; transaction and integrations
       costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of assets, and
       impairment charges; and management fees and expenses. See ‘‘—Other Financial Information (Non-GAAP Financial
       Measures)’’ for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss, the most directly
       comparable financial measure calculated and presented in accordance with GAAP.


                                                                32




                                                                                                                             App. 645
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 649 of 894 PageID 1023


       Table of Contents



       Results of Operations

       Three Months Ended September 30, 2019 compared to Three Months Ended September 30, 2018:

                                                                        Three Months Ended
                                                                           September 30,
                                                                        2019           2018          Change       % Change
       Revenue:
         ITPS                                                  $         291,979   $   307,313   $     (15,334)        -4.99%
         HS                                                               62,132        56,776           5,356          9.43%
         LLPS                                                             18,806        18,941            (135)        -0.71%
       Total revenue                                                     372,917       383,030         (10,113)        -2.64%
       Cost of revenue (exclusive of depreciation and
       amortization):
         ITPS                                                            239,388       246,492          (7,104)          -2.88%
         HS                                                               40,973        36,919           4,054          10.98%
         LLPS                                                             10,861        12,525          (1,664)        -13.29%
       Total cost of revenues                                            291,222       295,936          (4,714)          -1.59%
       Selling, general and administrative expenses                       50,372        44,913           5,459          12.15%
       Depreciation and amortization                                      27,114        35,041          (7,927)        -22.62%
       Impairment of goodwill and other intangible assets                 99,682            —           99,682        100.00%
       Related party expense                                               1,405           759             646          85.11%
       Operating income (loss)                                           (96,878)        6,381        (103,259)     -1618.23%
       Interest expense, net                                              39,747        38,339           1,408            3.67%
       Debt modification and extinguishment costs                             —          1,067          (1,067)      -100.00%
       Sundry expense (income), net                                          (10)       (2,571)          2,561         -99.61%
       Other expense (income), net                                           581          (781)          1,362       -174.39%
       Net loss before income taxes                                     (137,196)      (29,673)       (107,523)       362.36%
       Income tax benefit (expense)                                        3,769           733           3,036        414.19%
       Net loss                                                $        (133,427) $    (28,940) $     (104,487)       361.05%
       Revenue

                Our ITPS, HS, and LLPS segments constituted 78.3%, 16.7%, and 5.0% of total revenue, respectively, for the
       three months ended September 30, 2019, compared to 80.2%, 14.8%, and 5.0%, respectively, for the three months
       ended September 30, 2018. The revenue changes by reporting segment were as follows:
                ITPS— The decrease was primarily attributable to a decline of $15.6 million related to certain statements of
       work from one customer in the enterprise solutions business. This was partially offset by 2018 acquisitions and ramp
       up of new customers.
                HS— The increase was primarily attributable to ramp up of new customers and acquisitions.
                LLPS— Revenues remained flat for the comparable quarters.
       Cost of Revenue

                 The cost of revenue changes by operating segment was as follows:
                 ITPS— Despite the decrease in postage pass through revenue in the current year and the exit of a low
       margin contract in the prior year, cost of revenue relative to revenue has increased by 1.8% over the prior year due to
       cost inflation and other factors.
                 HS— The increase primarily corresponded with the related revenue increase.


                                                                   33




                                                                                                                              App. 646
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 650 of 894 PageID 1024


       Table of Contents



                LLPS— The decrease was primarily attributable to cost rationalization within the group.
       Selling, General and Administrative Expenses

              For the three months ended September 30, 2019, SG&A was $5.5 million higher than the three months ended
       September 30, 2018, mainly driven by higher legal and professional fees during the quarter.

       Depreciation & Amortization

                 Amortization expenses were $7.9 million lower for the three months ended September 30, 2019 as compared
       to the three months ended September 30, 2018, as a result of accelerated trade name write off during the financial year
       2018. The accelerated trade name write off ended on December 31, 2018.

       Impairment of Goodwill and Other Intangible Assets

                  Impairment of goodwill and other intangible assets for the three months ended September 30, 2019 was $99.7
       million. During the three months ended September 30, 2019, the Company made an evaluation based on factors such
       as changes in the Company’s growth rate and recent trends in the Company’s market capitalization, and concluded
       that a triggering event for an interim impairment analysis had occurred in the third quarter of 2019. As a result of the
       interim impairment assessment, the Company recorded an impairment charge to goodwill and trade names of $98.7
       million, including taxes, and $1.0 million, respectively.

       Related Party Expenses

                Related party expenses remained materially consistent with the prior year period.

       Interest Expense

                 The Company pays interest on a semi-annual basis in the first and third quarters of each year; as such,
       interest expense remained materially consistent with the prior year period.

       Sundry Expense (Income)

                The increase of $2.6 million over the prior year period was primarily attributable to foreign currency
       transaction losses associated with exchange rate fluctuations.

       Other Income

                 The decrease of $1.4 million over the prior year period is primarily attributable to an interest rate swap
       entered into in 2017. The interest rate swap was not designated as a hedge. As such, changes in the fair value of this
       derivative instrument are recorded directly in earnings. For the three months ended September 30, 2019, the fair value
       of the interest swap decreased $0.6 million and for the three months ended September 30, 2018, the fair value
       increased $0.8 million resulting in a net change of $1.4 million.

       Income Tax (Expense) Benefit

                 We had an income tax benefit of $3.8 million for the three months ended September 30, 2019, compared to an
       income tax benefit of $0.7 million for the three months ended September 30, 2018. The change in the income tax
       benefit was primarily attributable to our change in judgment related to the realizability of certain deferred tax assets.
       The change in the effective tax rate for the three months ended September 30, 2019, resulted from permanent tax
       adjustments and valuation allowances, including valuation allowances against disallowed interest expense deferred
       tax assets that are not more-likely-than-not to be realized.


                                                                  34




                                                                                                                               App. 647
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 651 of 894 PageID 1025


       Table of Contents



       Nine Months Ended September 30, 2019 compared to Nine Months Ended September 30, 2018:

                                                               Nine Months Ended September
                                                                           30,
                                                                   2019           2018                Change       % Change
       Revenue:
         ITPS                                                  $      925,709    $      949,381   $     (23,672)       -2.49%
         HS                                                           186,915           171,722          15,193         8.85%
         LLPS                                                          54,217            65,476         (11,259)      -17.20%
       Total revenue                                                1,166,841         1,186,579         (19,738)       -1.66%
       Cost of revenue (exclusive of depreciation and
       amortization:
         ITPS                                                            743,557       752,796           (9,239)         -1.23%
         HS                                                              119,816       111,135            8,681           7.81%
         LLPS                                                             32,737         39,751          (7,014)       -17.64%
       Total cost of revenues                                            896,110       903,682           (7,572)         -0.84%
       Selling, general and administrative expenses                      151,884       137,231           14,653         10.68%
       Depreciation and amortization                                      82,326       109,428          (27,102)       -24.77%
       Impairment of goodwill and other intangible assets                 99,682              —          99,682       100.00%
       Related party expense                                               3,454           3,267            187           5.72%
       Operating income (loss)                                           (66,615)        32,971         (99,586)     -302.04%
       Interest expense, net                                             117,778       114,883            2,895           2.52%
       Debt modification and extinguishment costs                          1,404           1,067            337         31.58%
       Sundry expense (income), net                                        1,028         (4,961)          5,989      -120.72%
       Other expense (income), net                                         4,965         (4,813)          9,778      -203.16%
       Net loss before income taxes                                     (191,790)      (73,205)        (118,585)      161.99%
       Income tax expense                                                 (5,689)         (4,911)          (778)        15.84%
       Net loss                                                $        (197,479) $     (78,116) $     (119,363)      152.80%

       Revenue

                 Our ITPS, HS, and LLPS segments constituted 79.3%, 16.0%, and 4.7% of total revenue, respectively, for the
       nine months ended September 30, 2019, compared to 80.0%, 14.5%, and 5.5%, respectively, for the nine months ended
       September 30, 2018. The revenue changes by reporting segment were as follows:
                 ITPS— The decrease was primarily attributable to a decline of $55.6 million related to certain statements of
       work from one customer in the enterprise solutions business. The decrease was offset by an increase due to 2018
       acquisitions and ramp up of new customers.
                 HS— The increase was primarily attributable to ramp up of new customers and acquisitions, offset by a
       decline in volume from a single customer who lost a contract from one of its customers.
                 LLPS— Revenues decreased due to a decline in legal claims administration services of $8.6 million.
       Cost of Revenue

                 The cost of revenue changes by operating segment was as follows:
                 ITPS— Despite the decrease in postage pass through revenue in the current year and the exit of a low
       margin contract in the prior year, cost of revenue relative to revenue has increased by 1.0% over the prior year due to
       cost inflation and other factors.
                 HS— The increases primarily corresponded with the related revenue increase.


                                                                   35




                                                                                                                              App. 648
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 652 of 894 PageID 1026


       Table of Contents



                LLPS— The decrease was primarily attributable to a corresponding decrease in revenue in legal claims
       administration services.
       Selling, General and Administrative Expenses

                For the nine months ended September 30, 2019, SG&A was $14.7 million higher than the nine months ended
       September 30, 2019, mainly driven by higher stock compensation expense related to the equity awards granted to
       certain employees in the second half of 2018. The increase was also driven by higher legal, professional fee and
       higher investments in sales and strategy teams to drive the growth of the Company.

       Depreciation & Amortization

                 Amortization expenses were $27.1 million lower for the nine months ended September 30, 2019, as compared
       to the nine months ended September 30, 2018, as a result of accelerated trade name write off during the financial year
       2018. The accelerated trade name write off ended on December 31, 2018.

       Impairment of Goodwill and Other Intangible Assets

       Impairment of goodwill and other intangible assets for the nine months ended September 30, 2019 was $99.7 million.
       During the three months ended September 30, 2019, the Company made an evaluation based on factors such as
       changes in the Company’s growth rate and recent trends in the Company’s market capitalization, and concluded that
       a triggering event for an interim impairment analysis had occurred in the third quarter of 2019. As a result of the
       interim impairment assessment, the Company recorded an impairment charge to goodwill and trade names of $98.7
       million, including taxes, and $1.0 million, respectively.

       Related Party Expenses

                Related party expenses remained flat as compared with the prior year period.

       Interest Expense

                 The Company pays interest on a semi-annual basis in the first and third quarters of each year; as such,
       interest expense remained materially consistent with the prior year period.

       Sundry Expense (Income)

                The increase of $6.0 million over the prior year period was primarily attributable to foreign currency
       transaction losses associated with exchange rate fluctuations.

       Other Income

                 The decrease of $9.8 million over the prior year period is primarily attributable to an interest rate swap
       entered into in 2017. The interest rate swap was not designated as a hedge. As such, changes in the fair value of this
       derivative instrument are recorded directly in earnings. For the nine months ended September 30, 2019, the fair value
       of the interest swap decreased $5.0 million and for the nine months ended September 30, 2018, the fair value
       increased $4.8 million, for a net decrease of $9.8 million.

       Income Tax (Expense) Benefit

                We had an income tax expense of $5.7 million for the nine months ended September 30, 2019, compared to an
       income tax expense of $4.9 million for the nine months ended September 30, 2018. The change in the income tax
       expense was primarily attributable to our change in judgment related to the realizability of certain deferred tax assets.
       The change in the effective tax rate for the nine months ended September 30, 2019, resulted from permanent tax


                                                                  36




                                                                                                                                App. 649
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 653 of 894 PageID 1027


       Table of Contents



       adjustments and valuation allowances, including valuation allowances against disallowed interest expense deferred
       tax assets that are not more-likely-than-not to be realized.

       Other Financial Information (Non-GAAP Financial Measures)

                 We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net
       income, plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA
       plus optimization and restructuring charges, including severance and retention expenses; transaction and
       integrations costs; other non-cash charges, including non-cash compensation, (gain) or loss from sale or disposal of
       assets, and impairment charges; and management fees and expenses.

                We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding
       the factors and trends affecting our business in addition to measures calculated under GAAP. Additionally, our credit
       agreement requires us to comply with certain EBITDA related metrics. Refer to ‘‘—Liquidity and Capital Resources—
       Credit Facility.’’

       Note Regarding Non-GAAP Financial Measures

                 EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe
       that the presentation of these non-GAAP financial measures will provide useful information to investors in assessing
       our financial performance and results of operations as our board of directors and management use EBITDA and
       Adjusted EBITDA to assess our financial performance, because it allows them to compare our operating performance
       on a consistent basis across periods by removing the effects of our capital structure (such as varying levels of
       interest expense), asset base (such as depreciation and amortization) and items outside the control of our
       management team. Net loss is the GAAP measure most directly comparable to EBITDA and Adjusted EBITDA. Our
       non-GAAP financial measures should not be considered as alternatives to the most directly comparable GAAP
       financial measure. Each of these non-GAAP financial measures has important limitations as analytical tools because
       they exclude some but not all items that affect the most directly comparable GAAP financial measures. You should
       not consider EBITDA and Adjusted EBITDA in isolation or as substitutes for an analysis of our results as reported
       under GAAP. Because EBITDA and Adjusted EBITDA may be defined differently by other companies in our
       industry, our definitions of these non-GAAP financial measures may not be comparable to similarly titled measures of
       other companies, thereby diminishing their utility.


                                                                37




                                                                                                                           App. 650
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 654 of 894 PageID 1028


       Table of Contents



       Three Months ended September 30, 2019 compared to the Three Months ended September 30, 2018

                 The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most
       directly comparable GAAP measure, for the three months ended September 30, 2019 and 2018. 2018 reconciliation
       items between EBITDA and Adjusted EBITDA have been adjusted for comparability purposes in the table below.
       EBITDA and Adjusted EBITDA for the three months ended September 30, 2018 remains unchanged.

                                                                                                    Three Months Ended
                                                                                                      September 30,
                                                                                                    2019          2018
       Net Loss                                                                                 $   (133,427)   $   (28,940)
       Taxes                                                                                          (3,769)          (733)
       Interest Expense                                                                               39,747         38,339
       Depreciation and Amortization                                                                  27,114         35,041
       EBITDA                                                                                        (70,335)        43,707
       Optimization and restructuring expenses (1)                                                    16,848         16,506
       Process transformation                                                                         15,694         15,048
       Customer transformation                                                                             1             —
       Mergers and acquisitions                                                                        1,153          1,458
       Transaction and integration costs (2)                                                           1,155            220
       Non-cash equity compensation (3)                                                                1,444          1,621
       Other charges including non-cash (4)                                                            9,193          5,788
       Loss (Gain) on sale of assets (5)                                                                 (22)           769
       Debt modification and extinguishment costs                                                         —           1,067
       (Gain)/Loss on derivative instruments (6)                                                         580           (781)
       Impairment of goodwill and other intangible assets                                             99,682             —
       Adjusted EBITDA                                                                          $     58,545    $    68,898

           1.Adjustment represents net salary and benefits associated with positions, current vendor expenses and
             existing lease contracts that are part of the on-going savings and productivity improvement initiatives in
             process transformation, customer transformation and post-merger or acquisition integration.
          2. Represents costs incurred related to transactions for completed or contemplated transactions during the
             period.
          3. Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma and
             Exela to our employees that vested during the year.
          4. Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of
             purchase accounting and other non-cash charges. Other charges include severance, retention bonus,
             facility consolidation and other transition costs.
          5. Represents a loss/(gain) recognized on the disposal of property, plant, and equipment and other assets.
          6. Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth
             quarter of 2017.
       EBITDA and Adjusted EBITDA

                EBITDA was negative $70.3 million for the three months ended September 30, 2019, compared to $43.7
       million for the three months ended September 30, 2018. The decrease in EBITDA for the three months ended
       September 30, 2019 was primarily attributable to the higher net loss and a $99.7 million impairment of goodwill and
       trade name. Adjusted EBITDA was $58.5 million for the three months ended September 30, 2019, compared to $68.9
       million for the three months ended September 30, 2018. The decrease in Adjusted EBITDA for the three months
       ended September 30, 2019 was primarily due to higher net loss. Foreign currency losses during the period impacted
       adversely as it is not part of adjustments to EBITDA or Adjusted EBITDA.

       Nine Months ended September 30, 2019 compared to the Nine Months ended September 30, 2018

                 The following table presents a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the most
       directly comparable GAAP measure, for the nine months months ended September 30, 2019 and 2018. 2018


                                                                38




                                                                                                                             App. 651
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 655 of 894 PageID 1029


       Table of Contents



       reconciliation items between EBITDA and Adjusted EBITDA have been adjusted for comparability purposes in the
       table below. EBITDA and Adjusted EBITDA for the nine months ended September 30, 2018 remains unchanged.

                                                                                              Nine Months Ended September
                                                                                                          30,
                                                                                                  2019           2018
       Net Loss                                                                               $    (197,479)   $      (78,116)
       Taxes                                                                                          5,689             4,911
       Interest expense                                                                             117,778          114,883
       Depreciation and amortization                                                                 82,326          109,428
       EBITDA                                                                                         8,314          151,106
       Optimization and restructuring expenses (1)                                                   59,217            35,128
       Process transformation                                                                        55,197            33,671
       Customer transformation                                                                          103                —
       Mergers and acquisitions                                                                       3,917             1,458
       Transaction and integration costs (2)                                                          4,193             2,097
       Non-cash equity compensation (3)                                                               6,903             4,516
       Other charges including non-cash (4)                                                          16,975            17,302
       Loss on sale of assets (5)                                                                       404             1,434
       Loss on business disposals (6)                                                                    —                720
       Debt modification and extinguishment costs                                                     1,404             1,067
       (Gain)/Loss on derivative instruments (7)                                                      4,965            (4,813)
       Impairment of goodwill and other intangible assets                                            99,682                —
       Adjusted EBITDA                                                                        $     202,057    $     208,558

           1.Adjustment represents net salary and benefits associated with positions, current vendor expenses and
             existing lease contracts that are part of the on-going savings and productivity improvement initiatives in
             process transformation, customer transformation and post-merger or acquisition integration.
          2. Represents costs incurred related to transactions for completed or contemplated transactions during the
             period.
          3. Represents the non-cash charges related to restricted stock units and options granted by Ex-Sigma and
             Exela to our employees that vested during the year.
          4. Represents fair value adjustments to deferred revenue and deferred rent accounts established as part of
             purchase accounting and other non-cash charges. Other charges include severance, retention bonus,
             facility consolidation and other transition costs.
          5. Represents a loss recognized on the disposal of property, plant, and equipment and other assets.
          6. Represents a loss recognized on the disposal of business.
          7. Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth
             quarter of 2017.
       EBITDA and Adjusted EBITDA

                EBITDA was $8.3 million for the nine months ended September 30, 2019, compared to $151.1 million for the
       nine months ended September 30, 2018. The decrease in EBITDA for the nine months ended September 30, 2019 was
       primarily attributable to the higher net loss and a $99.7 million impairment of goodwill and trade name. Adjusted
       EBITDA was $202.1 million for the nine months ended September 30, 2019, compared to $208.6 million for the nine
       months ended September 30, 2018. The decrease in Adjusted EBITDA for the nine months ended September 30, 2019,
       was primarily due to a higher net loss. Foreign currency losses during the period impacted adversely as it is not part
       of adjustments to EBITDA or Adjusted EBITDA.

       Liquidity and Capital Resources

       Overview

                Our primary source of liquidity is cash generated from operating activities, supplemented as necessary on a
       short-term basis by borrowings against our senior secured revolving credit facility. We believe our current level of
       cash


                                                                39




                                                                                                                             App. 652
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 656 of 894 PageID 1030


       Table of Contents



       and short-term financing capabilities along with future cash flows from operations are sufficient to meet the needs of
       the business.

                We currently expect to spend approximately $40.0 to $45.0 million on total capital expenditures over the next
       twelve months. We believe that our operating cash flow and available borrowings under our credit facility will be
       sufficient to fund our operations for at least the next twelve months.

                On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under our senior
       secured credit facilities (the “Repricing Term Loans”). The interest rates applicable to the Repricing Term Loans are
       100 basis points lower than the interest rates applicable to the existing senior secured term loans that were incurred
       on July 12, 2017 pursuant to the First Lien Credit Agreement (the “Credit Agreement”).

                On July 13, 2018, the Company borrowed a further $30.0 million pursuant to incremental term loans under the
       Credit Agreement. On April 16, 2019, the Company borrowed an additional $30.0 million pursuant to incremental term
       loans under the Credit Agreement. The proceeds of these incremental term loans (collectively, the “Incremental Term
       Loans”) were used to replace the cash spent for acquisitions, pay related fees, expenses and related borrowings and
       for general corporate purposes.

                  The Repricing Term Loans and the Incremental Term Loans bear interest at a rate per annum consisting of,
       at the Company’s option, either (a) a LIBOR rate determined by reference to the costs of funds for Eurodollar
       deposits for the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.0%
       floor, or (b) a base rate determined by reference to the highest of (i) the federal funds rate plus 0.5%, (ii) the prime rate
       and (iii) the one-month adjusted LIBOR plus 1.0%, in each case plus an applicable margin of 6.5% for LIBOR loans
       and 5.5% for base rate loans. The Repricing Term Loans and the Incremental Term Loans will mature on July 12, 2023.

                At September 30, 2019, cash and cash equivalents totaled $15.2 million and we had availability of $40.0
       million under our senior secured revolving credit facility.

                 The Company is pursuing a debt reduction and liquidity improvement initiative that contemplates the
       pursuit of the sale of certain non-core businesses that are not central to the Company’s long-term strategic vision.
       The disposition of those businesses would reduce indebtedness and enhance the Company’s ability to focus on its
       core businesses. The Company has retained financial advisors to assist with the sale of select assets. As part of the
       initiative, the Company is also seeking to take steps in the near term to increase its liquidity to approximately $125.0
       million to $150.0 million, which would allow it to increase its overall financial flexibility. The Company expects to use
       the net proceeds from the initiative for the repayment of debt, with a target reduction of $150.0 to $200.0 million. The
       Company has set a two-year timetable for completion of the initiative. There can be no assurance that the initiative or
       any particular element of the initiative will be consummated or will achieve its desired result.

       Cash Flows

       The following table summarizes our cash flows for the periods indicated:

                                                                                        Nine Months Ended September 30,
                                                                                     2019      2018     Change    % Change
       Cash flow from operating activities                                        $ (33,639) $ (2,280) $ (31,359)         1375.39%
       Cash flow used in investing activities                                       (34,815)   (28,002)   (6,813)            24.33%
       Cash flows (used in) provided by financing activities                         39,854     (1,005)   40,859         -4065.57%
       Subtotal                                                                     (28,600)   (31,287)    2,687              -8.59%
       Effect of exchange rates on cash                                                 (29)      (554)      525            -94.77%
       Net increase/(decrease) in cash                                              (28,629)   (31,842)    3,213            -10.09%


                                                                    40




                                                                                                                                   App. 653
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 657 of 894 PageID 1031


       Table of Contents



       Analysis of Cash Flow Changes between the Nine Months Ended September 30, 2019 and September 30, 2018

                 Operating Activities—The decrease of $31.4 million in cash flows from operating activities for the nine
       months ended September 30, 2019 was primarily due to higher cash inflows in 2018 due to receipt of settlement funds
       for the legal business, higher gross profits, changes in accounts payable and accrued liabilities, and a decrease in
       related party payables in 2019. The decrease was offset by higher cash flows from accounts receivable in 2019.

                Investing Activities—The decrease of $6.8 million in cash used in investing activities was primarily due to
       higher outsourcing contract costs of $9.0 million for the nine months ended September 30, 2019 due to the ramp of
       new revenue and $2.0 million higher cash paid for developing internal software. The increase was offset by a $3.0
       million decrease in cash paid for adding property, plant and equipment and lower cash paid for acquisitions.

                Financing Activities—The increase of $40.9 million in cash provided by financing activities was primarily
       due to draw down of $39.0 million from the senior secured revolving facility in third quarter of 2019 to fund the semi-
       annual interest payment on the senior secured notes.

       Indebtedness

                 In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling
       $1.4 billion. Proceeds from the indebtedness were used to pay off credit facilities existing immediately before the
       Novitex Business Combination.

       Senior Credit Facilities

                 On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit
       Suisse AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit
       Agreement”) providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and
       subject to the conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July
       12, 2023 with an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility
       maturing July 12, 2022. The Credit Agreement provided for the following interest rates for borrowings under the
       senior secured term facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted
       LIBOR, subject to a 1.0% floor in the case of term loans, or (2) a base rate, in each case plus an applicable margin.
       The initial applicable margin for the senior secured term facility was 7.5% with respect to LIBOR borrowings and
       6.5% with respect to base rate borrowings. The initial applicable margin for the senior secured revolving facility was
       7.0% with respect to LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for
       borrowings under the senior secured revolving facility is subject to step-downs based on leverage ratios. The senior
       secured term loan is subject to amortization payments, commencing on the last day of the first full fiscal quarter of
       the Company following the closing date, of 0.6% of the aggregate principal amount for each of the first eight
       payments and 1.3% of the aggregate principal amount for payments thereafter, with any balance due at maturity.

       Senior Secured Notes

                Senior secured notes of $1.0 billion due July 2023 were also issued as part of the Novitex Business
       Combination. The notes bear interest at a rate of 10.0% per year. We pay interest on the notes on January 15 and July
       15 of each year, commencing on January 15, 2018. The notes are guaranteed by subsidiary guarantors pursuant to a
       supplemental indenture.

       Term Loan Repricing

                On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior
       secured credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First
       Lien Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among Exela Intermediate
       Holdings LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of
       Canada, as


                                                                  41




                                                                                                                                 App. 654
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 658 of 894 PageID 1032


       Table of Contents



       administrative agent, and each of the lenders party thereto, whereby the Company borrowed $343.4 million of
       refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing senior secured term loans.

                 The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a
       LIBOR rate determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to
       such borrowing, adjusted for certain additional costs, subject to a 1.0% floor, or (b) a base rate determined by
       reference to the highest of (i) the federal funds rate plus 0.5%, (ii) the prime rate and (iii) the one-month adjusted
       LIBOR plus 1.0%, in each case plus an applicable margin of 6.5% for LIBOR loans and 5.5% for base rate loans. The
       interest rates applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to
       the existing senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit
       Agreement. The Repricing Term Loans will mature on July 12, 2023, the same maturity date as the prior senior secured
       term loans. As of September 30, 2019, the interest rate applicable for the Repricing Term Loans was 8.85%.

       Incremental Term Loans

                On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental
       term loans (the “2018 Incremental Term Loans”) under the First Amendment to the Credit Agreement. The proceeds
       of the 2018 Incremental Term Loans were used by the Company for general corporate purposes and to pay fees and
       expenses in connection with the First Amendment.

                 On April 16, 2019, the Company successfully borrowed a further $30.0 million pursuant to incremental term
       loans (the “2019 Incremental Term Loans”, and, together with the 2018 Incremental Terms Loans, the “Incremental
       Term Loans”) under the Second Amendment to the Credit Agreement. The proceeds of the 2019 Incremental Term
       Loans were used to replace the cash spent for acquisitions, pay related fees, expenses and related borrowings for
       general corporate purposes.
                 The Incremental Term Loans bear interest at a rate per annum that is the same as the Repricing Term Loans.
       The Incremental Term Loans will mature on July 12, 2023, the same maturity date as the Repricing Term Loans.
                 The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans
       (collectively, the “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a
       repricing event as described in the following sentence, subject to customary “breakage” costs with respect to LIBOR
       rate loans. Any refinancing of the Term Loans through the issuance of certain debt or any repricing amendment, in
       either case, that constitutes a “repricing event” applicable to the Term Loans resulting in a lower yield occurring at
       any time during the first six months after July 13, 2018, will be accompanied by a 1.0% prepayment premium or fee, as
       applicable.

                 Other than as described above, the terms, conditions and covenants applicable to the Incremental Term
       Loans are consistent with the terms, conditions and covenants that were applicable to the Repricing Term Loans
       under the Credit Agreement and which are described in the registrant’s Current Reports on Form 8-K filed with the
       Securities and Exchange Commission on July 18, 2017 and July 17, 2018.
       Letters of Credit

               As of September 30, 2019 and December 31, 2018, we had outstanding irrevocable letters of credit totaling
       approximately $21.0 million and $20.6 million, respectively, under the revolving credit facility.

       Potential Future Transactions

                We may, from time to time, explore and evaluate possible strategic transactions, which may include joint
       ventures, as well as business acquisitions or the acquisition or disposition of assets. In order to pursue certain of
       these opportunities, additional funds will likely be required. There can be no assurance that we will enter into
       additional strategic transactions or alliances, nor do we know if we will be able to obtain the necessary financing for
       transactions that require additional funds on favorable terms, if at all.


                                                                  42




                                                                                                                                 App. 655
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 659 of 894 PageID 1033


       Table of Contents



       Off Balance Sheet Arrangements

                At September 30, 2019 we had no material off balance sheet arrangements, except letters of credit described
       above under Liquidity and Capital Resources. As such, we are not materially exposed to any financing, liquidity,
       market or credit risk that could arise if we had engaged in such financing arrangements.
       Item 3. Quantitative and Qualitative Disclosure About Market Risk

       Interest Rate Risk

                 At September 30, 2019, we had $1,404.9 million of debt outstanding, with a weighted average interest rate of
       9.5%. Interest is calculated under the terms of our credit agreement based on the greatest of certain specified base
       rates plus an applicable margin that varies based on certain factors. Assuming no change in the amount outstanding,
       the impact on interest expense of a 1% increase or decrease in the assumed weighted average interest rate would be
       approximately $14.0 million per year. In order to mitigate interest rate fluctuations with respect to term loan
       borrowings under the Credit Agreement, in November 2017, we entered into a three year one-month LIBOR interest
       rate swap contract with a notional amount of $347.8 million, which at the time was the remaining principal balance of
       the term loan. The swap contract swaps out the floating rate interest risk related to the LIBOR with a fixed interest
       rate of 1.9275% effective January 12, 2018.

                 The interest rate swap, which is used to manage our exposure to interest rate movements and other
       identified risks, was not designated as a hedge. As such, changes in the fair value of the derivative are recorded
       directly to other income as a loss of $5.0 million and a gain of $5.5 million for the nine months ended September 30,
       2019 and 2018, respectively.

       Foreign Currency Risk

                We are exposed to foreign currency risks that arise from normal business operations. These risks include
       transaction gains and losses associated with intercompany loans with foreign subsidiaries and transactions
       denominated in currencies other than a location’s functional currency. Contracts are denominated in currencies of
       major industrial countries.

       Market Risk

              We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates.
       We do not use derivatives for trading purposes, to generate income or to engage in speculative activity.

       Item 4. Internal Controls and Procedures

       Disclosure Controls and Procedures

                We maintain disclosure controls and procedures that are designed to provide reasonable assurance that
       material information required to be disclosed in our reports that we file or submit under the Securities Exchange Act
       of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and reported within the time periods
       specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our
       management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely
       decisions regarding required financial disclosure. In designing and evaluating the disclosure controls and
       procedures, management recognized that a control system, no matter how well designed and operated, can provide
       only reasonable, not absolute, assurance that the objectives of the control system are met. Because of the inherent
       limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues
       and instances of fraud, if any, with a company have been detected.

                As of the end of the period covered by this report, we carried out an evaluation, under the supervision and
       with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the


                                                                 43




                                                                                                                               App. 656
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 660 of 894 PageID 1034


       Table of Contents



       effectiveness of the design and operation of our disclosure controls and procedures pursuant to Rule 13a‑15 of the
       Exchange Act. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that
       our disclosure controls and procedures were not effective due to material weaknesses in internal control over
       financial reporting described in our 10-K as of December 31, 2018.

                Notwithstanding such material weaknesses in internal control over financial reporting, our management,
       including our CEO and CFO, has concluded that our consolidated financial statements present fairly, in all material
       respects, our financial position, results of our operations and our cash flows for the periods presented in this
       Quarterly Report, in conformity with U.S. generally accepted accounting principles.
       Remediation
                As previously described in Part II, Item 9A of our Annual Report on Form 10-K for the fiscal year ended
       December 31, 2018, we began implementing a remediation plan to address the material weaknesses mentioned above.
       The weaknesses will not be considered remediated until the applicable controls operate for a sufficient period of time
       and management has concluded, through testing, that these controls are operating effectively.
       Changes in Internal Control over Financial Reporting

                 There have been no changes in our internal control over financial reporting during the quarter-ended
       September 30, 2019, that have materially affected, or are reasonably likely to materially affect, our internal control over
       financial reporting.

                                                  PART II OTHER INFORMATION

       Item 1. Legal Proceedings

       Appraisal Demand

                 On September 21, 2017, former stockholders of SourceHOV Holdings, Inc. (“SourceHOV”), who allege
       combined ownership of 10,304 shares of SourceHOV common stock, filed a petition for appraisal pursuant to 8 Del. C.
       § 262 in the Delaware Court of Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc.,
       C.A. No. 2017-0673-JRS (the "Appraisal Action"). The Appraisal Action arises out of the acquisition of SourceHOV
       and Novitex Holdings, Inc., by Quinpario in July 2017 (“Novitex Business Combination”), which gave rise to
       appraisal rights pursuant to 8 Del. C. § 262. In the Appraisal Action, the petitioners seek, among other things, a
       determination of the fair value of their SourceHOV shares at the time of the Novitex Business Combination.

                 On October 12, 2017, SourceHOV filed its answer to the petition and a verified list pursuant to 8 Del. C. §
       262(f). The Court conducted a trial in June 2019, the parties submitted post-trial briefs in August 2019, and final
       arguments were held in October 2019. The Court’s decision remains pending, but is expected by the end of January
       2020. The parties and their experts have offered competing valuations of the SourceHOV shares as of the date of the
       Novitex Business Combination. SourceHOV argues the value was no more than $1,633.85 per share and the
       petitioners argue the value was at least $5,079.28 per share. Interest accrues on the value of the shares from the date
       of the Business Combination, resulting in a potential range of values based on the respective proposals of
       approximately $19.6 million to $61.0 million as of September 30, 2019. The Company believes the petitioners’ claims of
       value of the SourceHOV shares are without merit and will continue to defend its position vigorously.

                The Court may determine a fair value that is above or below the values indicated by the parties and their
       experts. At this stage of the litigation, the Company is unable to predict the outcome of the Appraisal Action or
       estimate what the Court will determine the fair value of SourceHOV common stock to be as of the date of the Novitex
       Business Combination. As a result of the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-
       Sigma 2 LLC, our principal stockholder, will be forfeited at such time as the PIPE Financing (as defined in and
       pursuant to the terms of the Consent, Waiver and Amendment, dated June 15, 2017) is repaid.


                                                                   44




                                                                                                                                 App. 657
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 661 of 894 PageID 1035


       Table of Contents



       Other

                 We are, from time to time, involved in other legal proceedings, inquiries, claims and disputes, which arise in
       the ordinary course of business. Although our management cannot predict the outcomes of these matters, our
       management believes these actions will not have a material, adverse effect on our financial position, results of
       operations or cash flows.

       Item 1A. Risk Factors.

                In addition to the other information set forth in this report, you should carefully consider the risk factors
       described in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10‑K for the fiscal year ended December
       31, 2018, which could materially affect our business, financial condition and/or operating results. The risks described
       in these Risk Factors are not the only risks facing us. Additional risks and uncertainties not currently known to us or
       that we currently deem to be immaterial also may materially and adversely affect our business, financial condition
       and/or operating results.
       Item 2. Unregistered Sales of Equity Securities and Use of Proceeds.

                 On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
       Buyback Program”), pursuant to which the Company was authorized to purchase, from time to time, up to 5,000,000
       shares of its Common Stock through various means, including, open market transactions and privately negotiated
       transactions. The decision as to whether to purchase any shares and the timing of purchases were based on the
       price of the Company’s Common Stock, general business and market conditions and other investment considerations
       and factors. The Share Buyback Program did not obligate the Company to purchase any shares and has expired. We
       purchased 2,499,885 shares under the Share Buyback Program during 2018 at an average share price of $4.71. No
       shares were repurchased during the three months ended September 30, 2019. Share repurchases for the nine months
       ended September 30, 2019 were 237,962 at an average share price of $2.74. As of September 30, 2019, a total of
       2,787,147 shares had been repurchased under the Share Buyback Program. The Company records treasury stock
       using the cost method.
       Item 3. Defaults Upon Senior Securities.

       None.
       Item 4. Mine Safety Disclosures.

       Not applicable.
       Item 5. Other Information.

       None.


                                                                  45




                                                                                                                              App. 658
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 662 of 894 PageID 1036


       Table of Contents



       Item 6. Exhibits.

       Exhibit No.                                                     Description
       2.1             Business Combination Agreement, dated as of February 21, 2017, by and among Quinpario
                       Acquisition Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., Novitex Holdings,
                       Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC and HandsOn Fund 4 I, LLC (3)
       3.1             Restated Certificate of Incorporation, dated July 12, 2017 (4)
       3.2             Second Amended and Restated Bylaws, dated November 6, 2019.
       4.1             Specimen Common Stock Certificate (1)
       4.2             Specimen Warrant Certificate (1)
       4.3             Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the Registrant
                       (1)
       4.4             Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc. as Issuers,
                       the Subsidiary Guarantors set forth therein and Wilmington Trust, National Association, as Trustee (4)
       4.5             First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela
                       Finance Inc., as Issuers, the Subsidiary Guarantors set forth therein and Wilmington Trust, National
                       Association, as Trustee (4)
       10.1            First Amendment to First Lien Credit Agreement, dated as of July 13, 2018, by and among Exela
                       Intermediate Holdings LLC, Exela Intermediate, LLC, each Subsidiary Loan Party listed on the
                       signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party
                       thereto. (2)
       10.2            Exela Technologies Inc. 2018 Stock Incentive Plan.(6)
       10.3            Form of Option Grant Notice and Agreement under the Exela Technologies Inc. 2018 Stock Incentive
                       Plan. (6)
       10.4            Form of Restricted Stock Unit Grant and Agreement under the Exela Technologies Inc. 2018 Stock
                       Incentive Plan. (6)
       10.5            Second Amendment to First Lien Credit Agreement, dated as of April, 17, 2019, by and among Exela
                       Intermediate Holdings LLC, Exela Intermediate, LLC, each Subsidiary Loan Party listed on the
                       signature pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party
                       thereto. (5)
       10.6            Exela Technologies, Inc. Executive Officer Annual Bonus Plan.
       31.1            Certification of the Principal Executive Officer required by Rule 13a‑14(a) and Rule 15d‑14(a) under the
                       Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302 of the Sarbanes
                       Oxley Act of 2002
       31.2            Certification of the Principal Financial and Accounting Officer required by Rule 13a‑14(a) and Rule
                       15d‑14(a) under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302
                       of the Sarbanes Oxley Act of 2002
       32.1            Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted pursuant
                       to Section 906 of the Sarbanes Oxley Act of 2002
       32.2            Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section 1350, as
                       adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
       101.INS         XBRL Instance Document
       101.SCH         XBRL Taxonomy Extension Schema
       101.CAL         XBRL Taxonomy Extension Calculation Linkbase
       101.DEF         XBRL Taxonomy Extension Definition Linkbase
       101.LAB         XBRL Taxonomy Extension Label Linkbase
       101.PRE         XBRL Taxonomy Extension Presentation Linkbase

       (1)    Incorporated by reference to the Registrant’s Registration Statement on Form S‑1 (SEC File No. 333‑198988).
       (2)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 13, 2018.
       (3)    Incorporated by reference to the Registrant’s Current Report on Form 8‑K, filed on February 22, 2017.
       (4)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 18, 2017.
       (5)    Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on April 17, 2019.
       (6)    Incorporated by reference to the Registrant’s Quarterly Report on Form 10-Q filed on May 10, 2019.


                                                                  46




                                                                                                                              App. 659
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 663 of 894 PageID 1037


       Table of Contents



                                                          SIGNATURES

       Pursuant to the requirements of the Section 13 or 15 or 15(d) of the Securities Exchange Act of 1934, the registrant
       has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 12th day
       of November, 2019.

                                                                  EXELA TECHNOLOGIES, INC.
                                                                  By:/s/ Ronald Cogburn
                                                                     Ronald Cogburn
                                                                     Chief Executive Officer (Principal Executive Officer)
                                                                  By:/s/ James G. Reynolds
                                                                     James G. Reynolds
                                                                     Chief Financial Officer (Principal Financial and
                                                                     Accounting Officer)


                                                                47




                                                                                                                              App. 660
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 664 of 894 PageID 1038




                        Exhibit 15




                                                                        App. 661
        Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 665 of 894 PageID 1039




Exela Technologies, Inc. NasdaqCM:XELA
FQ3 2019 Earnings Call Transcripts
Tuesday, November 12, 2019 10:00 PM GMT
S&P Global Market Intelligence Estimates
                                                 -FQ3 2019-                                  -FQ4 2019-    -FY 2019-              -FY 2020-

                          CONSENSUS                ACTUAL               SURPRISE              CONSENSUS   CONSENSUS             CONSENSUS

   EPS (GAAP)                 (0.07)                (0.89)                  NM                   (0.02)     (0.51)                  0.24

 Revenue (mm)                393.95                 372.92                (5.34 %)               411.21     1599.06                1669.02
Currency: USD
Consensus as of Nov-11-2019 11:38 PM GMT




                                                                                   - EPS (GAAP) -

                                                       CONSENSUS                               ACTUAL                SURPRISE

           FQ4 2018                                           (0.12)                            (0.56)                    NM

           FQ1 2019                                           (0.06)                            (0.21)                    NM

           FQ2 2019                                           (0.05)                            (0.23)                    NM

           FQ3 2019                                           (0.07)                            (0.89)                    NM




COPYRIGHT © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                   1
spglobal.com/marketintelligence                                                                                        App. 662
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 666 of 894 PageID 1040




Table of Contents

Call Participants                                     ..................................................................................              3
Presentation                                          ..................................................................................              4
Question and Answer                                   ..................................................................................              9




COPYRIGHT © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                    2
spglobal.com/marketintelligence                                                                                                            App. 663
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 667
                                                       Page  2019of                                   894 PageID 1041




Call Participants
EXECUTIVES

James G. Reynolds
CFO & Director

Ronald Clark Cogburn
Chief Executive Officer

William Maina
Senior Vice President

ANALYSTS

Daniel Reagan
Cantor Fitzgerald

Trent Porter;Nuveen;Director




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 664   3
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 668
                                                       Page  2019of                                   894 PageID 1042



Presentation
Operator
Good day and welcome to the Exela Technologies Incorporated Third Quarter 2019 Financial Results
Conference Call. [Operator Instructions] Please note that this event is being recorded.

I would now like to turn the conference over to William Maina, Investor Relations. Please go ahead, sir.
William Maina
Senior Vice President
Thank you, Chuck. Good afternoon. Welcome, everyone, to the Exela Technologies Third Quarter 2019
Conference Call. I'm joined here by Ron Cogburn, Exela's Chief Executive Officer; and Jim Reynolds, our
Chief Financial Officer.

Following prepared remarks made by Ron and Jim, we'll take your questions. Today's conference call is
being broadcast live via webcast, which is available on our Investor Relations page of Exela's website at
exelatech.com. Replay of this call will be available until November 19, 2019. Information to access the
replay is listed in today's press release, which is now also available on the Investor Relations page of
Exela's website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking statements. Under the Private Securities Litigation Reform
Act of 1995, these forward-looking statements are subject to known and unknown risks and uncertainties
and are based on current expectations and assumptions. We undertake no obligation to update any
statements to reflect the events that occur after this call, and actual results could differ materially from
those -- from any forward-looking statements. For more information, please refer to the risk factors
discussed in Exela's most recently filed periodic report on Form 10-Q, along with the Associated Press
release and the company's other filings with the SEC. Copies are available from the SEC or Investor
Relations page of Exela's website.

During today's call, we will refer to certain non-GAAP financial measures. We believe these non-GAAP
financial measures provide additional information on how management view the operating performance
of our business. Reconciliations between GAAP and non-GAAP results we discuss on today's call can be
found on the Investor Relations page of our website. As a reminder, financial results discussed on today's
call reflect pro forma combined company results for the business combination of SourceHOV Holdings
and Novitex Holdings, which closed on July 12, 2017. Please note the presentation that accompanies this
conference call and investor fact sheet are also accessible on the Investor Relations page of our website.

I'd now like to turn the call over to Ron Cogburn, our CEO. Ron?
Ronald Clark Cogburn
Chief Executive Officer
Thanks, Will. Good afternoon, and thanks, everyone, for joining us today. As you have read in our
earnings press release, Exela has shared an important update to the strategic process that we've been
working on over the past few months. With the approval of the Board, we recently adopted a new strategic
debt reduction and liquidity improvement initiative. The goals of this initiative are simple, pay down debt,
increase liquidity and divest of noncore assets. In addition to improving our financial flexibility in the near
term, we believe this initiative will further enable Exela to focus on our core business where we are best
positioned for sustained, profitable, long-term growth, and I'll provide a little more detail in a couple of
slides.

Now let's look at Slide #4 to begin and discuss the Q3 2019 financial summary. I'm just going to call out
a couple of points here. Jim Reynolds, our CFO, will cover further details later in the presentation. Our
revenue, excluding postage and postage handling and our previously announced low-margin client exit,

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 665   4
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 669
                                                       Page  2019of                                   894 PageID 1043


grew by 2.4% in the third quarter and is up 3.2% year-to-date, details of which can be found in our fact
sheet and our earnings release.

Additionally, as part of the strategic initiative announced today, we have a goal of increasing our liquidity
to approximately $125 million to $150 million from $50.4 million as of September 30. In addition, we're
planning to repay debt with a target reduction of $150 million to $200 million through the sale of certain
noncore assets.

Now let's turn to Slide #5, and I'll give you a little more color on the initiative that I just mentioned.
As I said, the Board has adopted the debt reduction and liquidity improvement initiative. As part of the
initiative, we're taking steps to increase our liquidity through a number of financing options. This is a
message that we've heard mentioned by the market a few times. And to that end, the company has
retained an adviser and we'll provide further details as they emerge. To fund the debt reduction side of the
initiative, the company is pursuing the sale of certain noncore assets which are not central to our long-
term strategic vision. We've attained -- we have retained additional financial advisers to assist us with the
sale of those assets.

As I noted earlier, we expect to use the net proceeds of the initiative to repay and balance our debt with
a target reduction of $150 million to $200 million. We expect to announce information about the specific
transactions forming part of this overall initiative in Q4 or in Q1 of 2020. We've set a 2-year timetable for
the completion of this initiative, and we look forward to providing you updates on our plan as soon as we
have further details to announce.

Now let's turn to Slide #6. I'd like to talk about the Q3 results in more detail, beginning with our
optimization and restructuring charges, or what we call the O&R. In the third quarter, O&R charges totaled
$16.8 million. Our M&A-related O&R charges, which include all the initiatives that are attributable to the
recently completed acquisitions, were $1.2 million. We continue to expect these costs to become negligible
once these initiatives are completed.

Moving to our process transformation O&R charges. As we've discussed, process transformation is
primarily related to our cost optimization initiatives through the deployment of our in-house proprietary
technology. This creates better efficiency, reduces head count and enables us to take advantage of
planned facility consolidations and related vendor spend reductions. For the quarter, $15.7 million worth
of process transformation costs in Q3 are expected to be shed through these initiatives and should be
realized once the initiatives are completed.

Looking at the third O&R category, which is customer transformation. This expense was 0 in the third
quarter. As we've discussed in the past quarters, cost in this bucket will be more intermittent in nature
and will appear in particular quarters where there is a specific customer transformation initiative. This cost
occurs when specific customers need a transition period for the work to be ramped or onboarded or even
moved from one location to another. Similar to Q2, we've also shown the split of the O&R, but between
COGS and SG&A. $12.7 million of O&R is attributable to COGS and $4.2 million is related to SG&A to help
illustrate the pro forma impact of our gross profit dollars and operating income once all the initiatives are
realized.

Now let's turn to Slide #7, which covers our business transformation. Similar to the last quarter, we
wanted to provide you with a view into how much of our transformation has been accomplished so far and
to the -- and to quantify the expected pro forma impact of the savings on the gross profit dollars. Now
the rightmost bar, which represents for the business stands as of Q3 2019, is at 26% gross margin net
of postage, postage handling revenue and low-margin client exit. Once the $12.7 million of O&R charges
have been realized, the gross margin is expected to reach approximately 31%.

Next, let's jump back to the left side of the slide, starting with the first column. Approximately 45% to
50% of our business is operating around 35% gross margin, which is about 9 points higher than the
consolidated gross margin. The margin performance is reflective of the process transformation and
operational improvements that we have made and been executing over the last decade. The second
column represents 35% to 40% of the revenue, currently operates at approximately 18% gross margin
after 2 years under our transformation plan. And the third bar from the left represents the remaining 15%
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 666   5
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 670
                                                       Page  2019of                                   894 PageID 1044


to 20% of our revenue and generates approximately 21% gross margin after 5 years in transformation.
By continuing to execute our technology and process transformation initiatives, we believe the businesses
in the second and third column from the left have the potential to generate margins approaching 35% as
represented in the first column. This implies significant opportunity to expand our gross profit margin and
does not include any expected impact from noncore asset sales as part of our debt reduction initiative.
Now as a reminder, while we remain confident that the ongoing improvements we are making will
fundamentally transform our COGS, they require both investment and time.

Let's turn to Slide #8. Head count is our largest cost component of our business. The technology we use to
provide automation to the business processes enables Exela to work toward a lower total variable cost. We
saw total employee head count decline 3.2% sequentially in Q3, with reductions across each of our major
geographies driven primarily by our ongoing O&R initiatives.

Now let's turn to Slide #9, and let's talk about our top 200 customers and our customer segmentation.
Let's take a moment and look at the positive effect our strategy is having on our customer segmentation.
Now you'll recall back in 2018, our focus on the top 200 customers yielded an impressive growth
rate of 12% on an organic basis year-over-year. The remaining customers in that category, called All
Others, declined by 13%. Now 3 quarters of the way through 2019, Exela continues to transform the
statistic of the All Others basket into one of positive growth on a year-over-year basis. We accomplished
this turnaround through deploying the same strategies that we utilized on the top 200 to grow these
customers.

We're very encouraged by the investments and the focus of the top 200 customers and expanding to the
rest of the business. The strategy primarily is responsible for the growth year-over-year and year-to-date
of our businesses when excluding the pass-through revenue and the lower-margin client exit. The relative
contributions of revenue from the top 200 and All Other customers has stayed flat to Q2 levels at 72% and
28%, respectively, demonstrating that we are holding the All Others basket steady.

Now let's move to Slide #10, and let's talk about our customer scorecard and our revenue. Our diversified
revenue base for the first 9 months has remained fairly constant, with 35% of the revenue within our top
20 customers that has an average tenure now of more than 16 years. That's very impressive. The top
100 and 200 customers represent 60% and 72%, respectively. Americas now is represented by 82% of
revenue, and as we mentioned, Europe has grown and it now represents 18% of the revenue in the first 9
months of 2019.

Here's an important statistic. Now we have 10 customers that were $25 million or more who have annual
revenue in 2018. But year-to-date, we have 8 customers now through 9 months that is $25 million or
more. Through the first 9 months of 2019, our customer count generating over $1 million in annual
revenue has now grown to $267 million as compared to all of 2018, which was $259 million.

Now let's take a moment, and I'd like to talk about what's making a difference on our global sales, and
that is our strategic deal teams. These folks are focused on identifying the opportunities to expand within
our top customers, while partnering with them on their digital journeys. Our conversation with those
customers centers on our platforms and solutions, and it addresses their mission-critical challenges
with everything from revenue cycle management to digital mailroom, workflow automation, information
management, just to mention a few.

Now one example that we're very proud of is that recent win that you probably read about with the VA,
with our new $2 billion Veterans Intake, Conversion, and Communication Services, or what they call
the VICCS program. We're very proud of this win. You probably are curious about what we're going to
actually do for the program with our partner, GDIT. Some of the services we are already providing in
previous contracts with the VA as well. Our services with this new engagement include digital claims
intake, enterprise-wide facts consolidation and intake processing, centralized mail handling and processing
and digitization and [ NARA-compliant ] records management services and storage.

Future services could also include automated print and mail, outbound communications, further
automation of incoming and outgoing processes and data analysis and intelligent processing and service
delivery. This award promises to expand Exela's current role in assisting the veterans benefit claims
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 667   6
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 671
                                                       Page  2019of                                   894 PageID 1045


nationwide and is a consequence of many years of investment by Exela digital health care technologies
and services.

In closing, with our continued focus on our core business and our new initiative for debt reduction and
increased liquidity, we believe Exela is well positioned for sustained growth and improve shareholder
value. You'll begin to see the early results of some of our efforts in Q4, whilst the overall journey will take
up to 2 years to complete. This is a pivotal moment for us. While we have a lot of work to do over this
time period, we believe we are building the foundation for a stronger Exela for the long term.

Now I'd like to hand the call over to Jim Reynolds, our CFO, who will discuss our financial results in greater
detail. Jim?
James G. Reynolds
CFO & Director
Thanks, Ron. Moving to Slide 12 and looking at our P&L. Third quarter revenue totaled $372.9 million. On
a constant currency basis, revenue was $375.9 million.

Looking at our segments. Revenue for our ITPS segment was $292 million, a decrease of 5% year-over-
year from $307.3 million. This decrease was driven primarily by the impact of the low-margin contract
exit we had discussed in the third quarter of 2018, along with a few customer contracts that got pushed to
start later in this year.

Our Healthcare Solutions segment grew 9% on a year-over-year basis, totaling $62.1 million, up from
$56.8 million in the third quarter of 2018. The results in health care were consistent with our expectations
and driven by the health care acquisition and increased volume with existing clients.

Our Legal and Loss Prevention Segment, or legal, totaled $18.8 million in the third quarter, flat with the
prior year period. Gross margins for the third quarter declined on a year-over-year basis by 83 bps to
approximately 22%. The margin decline was due primarily to a revenue decline in wage increases, offset
by continued transformation and cost-savings initiatives. As Ron mentioned, gross margins in our business
net of pass-through and the low-margin contract exit was 26% in Q3 of 2019.

SG&A for the quarter totaled $50.4 million and was 13.5% of revenue compared to 11.7% in the third
quarter of 2018. The increase in SG&A was driven primarily by higher expenses related to onetime legal
costs and increased professional fees. This was offset partially by savings realization. Our depreciation and
amortization expense was $27.1 million, down from $35 million in the prior period. During 2018, we had
accelerated amortization of certain trade names.

During the third quarter, the company recorded a noncash impairment charge to goodwill and trade names
of $99.7 million. This review was completed during the current quarter versus the fourth quarter, as the
company concluded that a triggering event had occurred for an interim impairment analysis.

The operating loss for the third quarter of 2019 was $96.9 million compared with operating income of $6.4
million in the third quarter of 2018. This decline was primarily driven by the noncash impairment charge
we just discussed, along with lower revenue and higher SG&A expenses.

Looking at EBITDA to adjusted EBITDA. The largest adjustment was the noncash impairments charge,
which is included in #2 as an adjustment for noncash and other charges. This bucket also includes
onetime debt extinguishment costs, onetime legal costs, cash severance for employees and customer exit
costs. The adjustment for optimization and restructuring expense in the quarter totaled $16.8 million.
Approximately $15.7 million is related to the costs associated with process transformation. Adjusted
EBITDA for the quarter totaled $58.5 million, a decrease of 15.1% on a year-over-year basis. Adjusted
EBITDA margin for the third quarter was 15.7% compared with 18% in the third quarter of 2018.

Turning to our next slide, 13. Liquidity at the end of the third quarter was $50.4 million. Our total net
debt was $1.485 billion. As discussed earlier, the company is pursuing a debt reduction and liquidity
improvement plan. As a reminder, the company's debt maturities come due in July 2023, over 3.5 years
from now.

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 668   7
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 672
                                                       Page  2019of                                   894 PageID 1046


Also, during the third quarter of 2019, the company did not purchase any shares of common stock.
Cumulative shares repurchased under the company's share buyback program totaled 2,787,147 shares
since the program inception.

Moving to Slide 14. Taking into account our consolidated third quarter results, the continued unpredictable
nature of our revenue from postage, a slower ramp of certain new projects and longer-than-expected
sales cycles, we are updating our 2019 full year guidance. We now expect 2019 revenue of $1.55 billion
to $1.56 billion and adjusted EBITDA of $255 million to $265 million. We remain highly focused on our
initiatives to grow our core lines of business and to generate incremental cash flow. Our CapEx is expected
to be approximately 2.5% of revenue, and our capital allocation policy remains unchanged, and it is to pay
down debt and reduce our leverage. We expect our near-term net leverage ratio to be approximately 4x.
This concludes our formal comments. Operator, with that, please open up the line for questions.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 669   8
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 673
                                                       Page  2019of                                   894 PageID 1047



Question and Answer
Operator
[Operator Instructions] And our first question will come from Joseph Foresi of Cantor Fitzgerald.
Daniel Reagan
Cantor Fitzgerald
This is Dan Reagan on for Joe Foresi. So I just wanted to ask if you could provide a little more color on
free cash flow expectations? And in addition, I'm interested in knowing a little more about the liquidity
initiative? And how you actually plan to execute the debt paydown?
James G. Reynolds
CFO & Director
Sure. This is Jim Reynolds. Thanks for the question. If you take a look at free cash flow, this is something
we have discussed historically, which is the impact on our overall cash flows in Q1 and Q3 with respect
to the large bond payment of over $55 million. If you take a look at Q1, our liquidity at that point in time
was about $57.9 million. And if you look at Q3, we're at $50.4 million, so down slightly. What I would
also say is, we're pursuing the liquidity plan because we think it's prudent to add incremental cushion. In
talking with all of our investors and looking at the business, we feel comfortable with where our liquidity is
heading for the rest of the year, but it's the right thing to do because there's not a ton of cushion. So we
think it's well better received and discussed with the Board on the appropriate plan to move forward, and
those are the actions we've discussed at length.
Daniel Reagan
Cantor Fitzgerald
Got it. Got it. And then I just wanted to follow up with one more. Just was hoping to get some updates on
synergies that you might be seeing from SourceHoV and Novitex?
James G. Reynolds
CFO & Director
So once again, Ron discussed the OR -- O&R expenses we incurred during the quarter. Those are a direct
result of us focusing our attention on the synergies overall. If you look at the slide that presents our gross
margin, it shows the trend based on the amount of time we've held on to the asset. You see the expansion
in gross margins, which is what's driven through synergies and the cost-savings initiatives. During the
quarter, we did see a slight improvement in the assets we've held less than a few years. That's where
we're focusing to embed and put in our technology to drive those margins in excess of where we are
across the board from a company perspective.
Ronald Clark Cogburn
Chief Executive Officer
And you're talking about Slide #7, Jim, right?
James G. Reynolds
CFO & Director
That's correct. Yes.
Operator
Our next question will come from Trent Porter of Nuveen.
Trent Porter;Nuveen;Director


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 670   9
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 674
                                                       Page  2019of                                   894 PageID 1048


All right. I have a couple of easy ones, I think. The first one, you may have -- forgive me if you've
answered this on last quarter's call, but the -- I find myself scratching my head again. The postage, I
think, is 0 margin, and then the exit of the -- from the low-margin customer was expected an unknown
quantity. So can you expand a little bit on kind of the major buckets of what's driving the margin miss
versus your expectations? And then sort of tie into that, the margin decline year-over-year because I
would think that the sort of the mix impact of exiting a low-margin account, all other things being equal,
would have a positive impact on margin? And then just sort of a follow-up to that same question, can you
talk about just what's behind the slower ramp of projects in the longer sales cycle?
James G. Reynolds
CFO & Director
Sure. Thanks. This is Jim. You had multiple questions, obviously, in there. I'll try and make sure I address
them all. So let me get started. The first question is really about the postage and pass-through costs. It
is low-margin business. It's just really not predictable for us. And when that postage comes through, it
will fluctuate significantly between quarters. That's something we haven't been very good at predicting
historically, so we're working on improving that. But in one day, you can find out a month later that you're
going to have a large job that requires to be delivered, which will show a lot of incremental revenue and
no corresponding profit. So that's one aspect of the question.

With respect to the low-margin contract we exited, we made -- we discussed it at length on our Q3 call, I
think, again, in our Q4 call, that contract was a profitable contract for us. And as a result of us rebidding
the contract, they were looking for -- we presented a digital solution which would have reduced our overall
revenue but increased our margins from where they were. The customer was looking for more of an
analog solution with a digital price. So when we talk about the exit of the low-margin contract, it was
profitable. But if we were to continue with that, we would have lost money under the contract. And since
we are for profit, we did not go forward with losing money on that contract, so we walked away from that
contract. It had been with us for a period of time. And as we have contracts that have been with us longer,
we put a lot of our technology, we've increased our productivity so it comes through at a higher margin.

With respect to the comment about the customers maybe not ramping fully, we're -- these are complex
solutions. We have decent visibility into when they're going to hit based on our discussions with our ops
people. But you're relying on multiple constituents from the customer that requires sign-offs, and those
sign-offs take time. You're using your IT resources and others. So while the contracts are there, it's not
always easy to predict the exact time the contract will fully ramp. We've been ramping new contracts
throughout the year, but as a result of certain delays, some of them have not fully ramped.
Trent Porter;Nuveen;Director
I understand. I think I'm having a hard time articulating my question. So my question is more -- I get it
on the postage, it's almost -- it's very difficult to anticipate. It's going to be lumpy. But as I understand it,
if you thought you're going to have $1 million and you've got $500 million, it's 0 margin, it's passthrough.
So it's 0 margin business, so it shouldn't impact your EBITDA margin -- the EBITDA margin. It will impact
the revenue, but not the margin that you had anticipated as a management team. And then the -- in
addition, the loss of the customer or the exit from the customer business -- I understand, I'm with you on
that. It's just that, that was a known quantity to you. So the -- that said, the miss on the earnings side
is what I'm -- on the EBITDA margin side relative to your expectations is what I'm having a hard time
completely understanding. And maybe we can take it offline, but that's -- it's hard to articulate, I get it,
but...
James G. Reynolds
CFO & Director
No, no, I hear you. I think that, also, we talked about onetime cost that impacted our SG&A. During the
quarter, we had some unfavorable costs associated with legal and professional fees.
Trent Porter;Nuveen;Director
Weren't those an add back?
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 671   10
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 675
                                                       Page  2019of                                   894 PageID 1049


James G. Reynolds
CFO & Director
So those things are onetime in nature that we didn't necessarily predict.
Trent Porter;Nuveen;Director
Okay. I mean, were those not added back to EBITDA?
James G. Reynolds
CFO & Director
They were in the add backs, yes. I'm saying from a GAAP perspective.
Trent Porter;Nuveen;Director
Right. Right. And so I guess, I mean, that there is -- for example, your EBITDA guidance for the year,
it went down last quarter. And I'm not -- I hate to be a pain, it's just -- I want to make sure that I
understand. The EBITDA guidance has gone down. And so -- and the EBITDA margin is down year-over-
year. So I just want to better understand what's driving -- what was unfavorable? What is the unfavorable
variance versus your budget, specifically on the EBITDA margin side?
James G. Reynolds
CFO & Director
So I think that's another thing we discussed on the call, and maybe it was missed, is that in Q3, we
have Europe, which we have incremental cost where we're adding staff. Now 18% of our business overall
in Europe -- is in Europe. And in the month of August, a lot of that business slows down, but we don't
terminate people, obviously, we keep them on the payroll, and we have to hire incremental staff and temp
help to get work done. So there was some of that, that we were not able to predict. But I appreciate the
question and be more than happy to follow up offline.
Operator
This concludes our question-and-answer session. I would like to turn the conference back over to Ron
Cogburn for any closing remarks. Please go ahead, sir.
Ronald Clark Cogburn
Chief Executive Officer
Yes, I want to thanks everybody for attending the call today. We look forward to seeing you on our next
quarterly call. And if you do have questions, you can reach out to myself or to Jim Reynolds or to Will
Maina with ICR who handles our Investor Relations.

Thanks, everyone, for attending.
Operator
The conference has now concluded. Thank you for attending today's presentation.
You may now disconnect.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 672   11
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ3 2019 28-2
                                   EARNINGS   CALL | NOV
                                        Filed 10/12/20   12, 676
                                                       Page  2019of                                   894 PageID 1050


Copyright © 2020 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2020 S&P Global Market Intelligence.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 673      12
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 677 of 894 PageID 1051




                        Exhibit 16




                                                                        App. 674
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                          Page 678 of 894 PageID 1052
  Table of Contents



                                            UNITED STATES
                                SECURITIES AND EXCHANGE COMMISSION
                                                                  WASHINGTON, D.C. 20549


                                                                     FORM 10-K
  (Mark One)
                  ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                  EXCHANGE ACT OF 1934
                                                        For the fiscal year ended December 31, 2019
                                                                                or
                  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES
                  EXCHANGE ACT OF 1934
                                                                For the transition period from to
                                                            Commission File Number: 001‑36788


                                                EXELA TECHNOLOGIES, INC.
                                                      (Exact Name of Registrant as Specified in its Charter)

                                   Delaware                                                                   47‑1347291
                         (State of or other Jurisdiction                                                   (I.R.S. Employer
                        Incorporation or Organization)                                                    Identification No.)
                            2701 E. Grauwyler Rd.
                                   Irving, TX                                                                    75061
                     (Address of Principal Executive Offices)                                                  (Zip Code)
                                            Registrant's Telephone Number, Including Area Code: (844) 935-2832
  Securities Registered Pursuant to Section 12(b) of the Act:
                 Title of Each Class                                 Trading Symbol                  Name of Each Exchange On Which Registered
        Common Stock, Par Value $0.0001 per share                        XELA                                The Nasdaq Stock Market LLC

  Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ☐ Yes ☒ No
  Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ☐ Yes ☒ No
  Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the
  preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements
  for the past 90 days. ☐ Yes ☒ No
  Indicate by check mark whether the Registrant has submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of
  Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit such
  files). ☐ Yes ☒ No
  Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See
  definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b‑2 of the Exchange
  Act.
           Large accelerated filer ☐                 Accelerated filer ☒                 Non-accelerated filer ☐                Smaller reporting company ☒
                                                                                                                                 Emerging growth company ☐
  Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). ☐ Yes ☒ No
  The aggregate market value of the Registrant’s voting common equity held by non-affiliates of the Registrant, computed by reference to the price at
  which such voting common equity was last sold as of June 30, 2019, was approximately $92,130,068 (based on a closing price of $2.18).
  As of June 5, 2020, the Registrant had 147,511,430 shares of common stock outstanding.
                                                             ____________________________________
                                                   DOCUMENTS INCORPORATED BY REFERENCE
  The information required by Part III of this Report, to the extent not set forth herein, is incorporated herein by reference from the registrant’s definitive
  proxy statement relating to the Annual Meeting of Shareholders to be held in 2020, which definitive proxy statement shall be filed with the Securities and
  Exchange Commission no later than June 12, 2020.




                                                                                                                                                      App. 675
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                   Page 679 of 894 PageID 1053


       Table of Contents



                                                     TABLE OF CONTENTS
       Overview of Restatement                                                                                       5
       Part I                                                                                                        9
       Item 1. Business                                                                                              9
       Item 1A. Risk Factors                                                                                       25
       Item 1B. Unresolved Staff Comments                                                                          46
       Item 2. Properties                                                                                          46
       Item 3. Legal Proceedings                                                                                   47
       Item 4. Mine Safety Disclosures                                                                             47
       Part II                                                                                                     48
       Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity
       Securities                                                                                                  48
       Item 6. Selected Financial Data                                                                             49
       Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations               51
       Item 7A. Quantitative and Qualitative Disclosure About Market Risk                                          71
       Item 8. Financial Statements and Supplementary Data                                                         72
       Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure                170
       Item 9A. Controls and Procedures                                                                            170
       Item 9B. Other Information                                                                                  173
       Part III                                                                                                    173
       Item 10. Directors, Executive Officers, and Corporate Governance                                            173
       Item 11. Executive Compensation                                                                             173
       Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters     173
       Item 13. Certain Relationships and Related Transactions, and Director Independence                          173
       Item 14. Principal Accounting Fees and Services                                                             173
       Item 15. Exhibits, Financial Statement Schedules                                                            174


                                                                2




                                                                                                                     App. 676
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 680 of 894 PageID 1054


       Table of Contents



                             SPECIAL NOTE REGARDING FORWARD‑LOOKING STATEMENTS

       Certain statements included in this Annual Report on Form 10‑K (“Annual Report”) are not historical facts but are
       forward‑looking statements for purposes of the safe harbor provisions under The Private Securities Litigat

       ion Reform Act of 1995. Forward‑looking statements generally are accompanied by words such as
       “may”, “should”, “would”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”,
       “seem”, “seek”, “continue”, “future”, “will”, “expect”, “outlook” or other similar words, phrases or
       expressions. These forward‑looking statements include statements regarding our industry, future events,
       the estimated or anticipated future results and benefits of the Novitex Business Combination, future
       opportunities for the combined company, and other statements that are not historical facts. These
       statements are based on the current expectations of Exela management and are not predictions of actual
       performance. These statements are subject to a number of risks and uncertainties regarding Exela’s
       businesses, and actual results may differ materially. The factors that may affect our results include,
       among others: the impact of political and economic conditions on the demand for our services; the
       impact of the COVID-19 pandemic; the impact of a data or security breach; the impact of competition
       or alternatives to our services on our business pricing and other actions by competitors; our ability to
       address technological development and change in order to keep pace with our industry and the
       industries of our customers; the impact of terrorism, natural disasters or similar events on our business;
       the effect of legislative and regulatory actions in the United States and internationally; the impact of
       operational failure due to the unavailability or failure of third‑party services on which we rely; the effect
       of intellectual property infringement; and other factors discussed in this report under the headings “Risk
       Factors”, “Legal Proceedings”, “Management’s Discussion and Analysis of Financial Condition and
       Results of Operations” and otherwise identified or discussed in this Annual Report. You should consider
       these factors carefully in evaluating forward‑looking statements and are cautioned not to place undue
       reliance on such statements, which speak only as of the date of this report. It is impossible for us to
       predict new events or circumstances that may arise in the future or how they may affect us. We
       undertake no obligation to update forward‑looking statements to reflect events or circumstances
       occurring after the date of this report. We are not including the information provided on the websites
       referenced herein as part of, or incorporating such information by reference into, this Annual Report. In
       addition, forward‑looking statements provide Exela’s expectations, plans or forecasts of future events
       and views as of the date of this report. Exela anticipates that subsequent events and developments will
       cause Exela’s assessments to change. These forward‑looking statements should not be relied upon as
       representing Exela’s assessments as of any date subsequent to the date of this report.

                                                        DEFINED TERMS

       In this Annual Report, we use the terms “Company”, “we”, “us”, or “our” to refer to Exela Technologies, Inc. and its
       consolidated subsidiaries, and where applicable, our predecessors SourceHOV and Novitex prior to the closing of
       the Novitex Business Combination. “Following is a glossary of other abbreviations and acronyms that are found in
       this Annual Report.”

                “Appraisal Action” means the petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of
                Chancery, captioned Manichaean Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No. 2017 0673 JRS.
                “BPA” means business process automation.

       “BPO” means business process outsourcing

       “Code” means the Internal Revenue Code of 1986, as amended.
       “Common Stock” means the common stock of the Company, par value $0.0001.
                “Consent, Waiver and Amendment” means the Consent, Waiver and Amendment dated June 15, 2017, by
                and among the Company, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., SourceHOV, Novitex,
                Novitex Parent, L.P., Ex Sigma LLC, HOVS LLC and HandsOn Fund 4 I, LLC, amending the Novitex Business
                Combination Agreement.
       “EIM” means enterprise information management.

       “ERP” means enterprise resource planning system.


                                                                3




                                                                                                                              App. 677
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 681 of 894 PageID 1055




                                                                       App. 678
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 682 of 894 PageID 1056


       Table of Contents



       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

               “Ex-Sigma 2” means Ex-Sigma 2 LLC, our principal stockholder at the Closing of the Novitex Business
               Combination.

               “Ex-Sigma” means Ex-Sigma LLC, the sole equity holder of Ex-Sigma 2.
       “GAAP” means generally accepted accounting principles in the United States.

               “HGM Group” means, collectively, HOVS LLC and HandsOn Fund 4 I, LLC and certain of their respective
               affiliates.

               “HITECH Act of 2009” means the Health Information Technology for Economic and Clinical Health Act,
               enacted under Title XIII of the American Recovery and Reinvestment Act of 2009.
       “HIPAA” means the Health Insurance Portability and Accountability Act of 1996.

       “IT” mean information technology.
       “JOBS Act” means the Jumpstart our Business Startups Act.

               “Margin Loan” means the additional PIPE financing in the form of a $55.8 million loan obtained by Ex-Sigma
               2 as borrower (and secured by shares of the Company held by Ex-Sigma 2) that was used by Ex-Sigma 2 to
               purchase additional common and preferred shares from the Company to help meet the minimum cash
               requirements needed to close the Novitex Business Combination.

               “MegaCenter” means the Company’s Tier‑III document processing and outsourcing centers in Windsor,
               Connecticut, and Austin, Texas.

       “Nasdaq” means The Nasdaq Stock Market.
       “Novitex” means Novitex Holdings, Inc., a Delaware corporation.

               “Novitex Business Combination” means the transactions contemplated by the Novitex Business
               Combination Agreement, which closed on July 12, 2017 and resulted in SourceHOV and Novitex becoming
               our wholly‑owned subsidiaries and the financing transactions entered into in connection therewith.

               “Novitex Business Combination Agreement” means the Business Combination Agreement, dated February
               21, 2017, among the Company, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc., SourceHOV,
               Novitex, HOVS LLC, HandsOn Fund 4 I, LLC and Novitex Parent, L.P., as amended by the Consent, Waiver
               and Amendment.
       “PCIDSS” means the Payment Card Industry Data Security Standard.

               “Quinpario” means Quinpario Acquisition Corp. 2, a Delaware corporation, the former name of Exela
               Technologies, Inc.
       “SEC” means the United States Securities and Exchange Commission.

       “Securities Act” means the Securities Act of 1933, as amended.

       “SourceHOV” means SourceHOV Holdings, Inc., a Delaware corporation.
       “TCJA” means the Tax Cut and Jobs Act.
       “TPS” means transaction processing solutions.


                                                                4




                                                                                                                        App. 679
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 683 of 894 PageID 1057


       Table of Contents



                                                      EXPLANATORY NOTE
       Overview of Restatement

       In this Annual Report on Form 10-K, the Company:

           (a) restates its Consolidated Balance Sheets as of December 31, 2018 and the related Consolidated Statements
               of Operations, Consolidated Statements of Comprehensive Loss, Consolidated Statements of Stockholders’
               Deficit, and Consolidated Statements of Cash Flows for the fiscal years ended December 31, 2018 and 2017;
           (b) amends its Management’s Discussion and Analysis of Financial Condition and Results of Operations
               (“MD&A”) as it relates to the fiscal years ended December 31, 2018 and 2017;
           (c) restates its “Selected Financial Data” in Item 6 for fiscal years 2018 and 2017; and
           (d) restates its Unaudited Quarterly Financial Data for the first three fiscal quarters in the fiscal year ended
               December 31, 2019 and each fiscal quarter in the fiscal year ended December 31, 2018.
       Background on the Restatement
       As previously disclosed in the Company’s Current Report on Form 8-K filed with the SEC on March 17, 2020, the
       board of directors of the Company, based on the recommendation of the audit committee and in consultation with
       management, concluded that, because of errors identified in the Company’s previously issued financial statements
       for the fiscal years ended December 31, 2018 and 2017 and the first three quarters of fiscal 2019, the Company would
       restate its previously issued financial statements, including the quarterly data for fiscal years 2019 and 2018 and its
       selected financial data for the relevant periods.

       These errors were discovered during the course of preparing this Annual Report and the audit of the financial results
       for fiscal 2019. We have determined that these errors were the result of material weaknesses in internal control over
       financial reporting that are reported in management’s report on internal control over financial reporting as of
       December 31, 2019 in Part II—Item 9A – Controls and Procedures of this Annual Report.
       The restated financial statements correct the following errors:

       Appraisal Action Liability Adjustments:

           ·    $43.1 million, $40.6 million and $37.8 million understatement of accrued liabilities and total stockholders’
                deficit, as at September 30, 2019, December 31, 2018 and 2017, respectively, due to applying an incorrect
                accounting treatment for the obligation to pay the fair market value of the former stockholders’ shares under
                the Appraisal Action.
           ·    $2.4 million, $2.9 million and $1.2 million understatement of loss for the nine months ended September 30,
                2019 and for the years ended December 31, 2018 and 2017, respectively, due to the unrecorded interest
                expense accrual associated with the Company’s obligation related to the Appraisal Action. Interest should
                have been accrued in the relevant periods at the rate set by the Delaware Court of Chancery.
       Outsourced Contract Cost Adjustments:

           ·    A $5.3 million understatement of loss for the nine months ended September 30, 2019 and a $3.2 million
                overstatement of loss for the year ended December 31, 2018, due to the incorrect capitalization of employee
                training related costs during the set-up phase as costs of fulfilling contracts which should have been
                expensed under ASC 340-40. Additionally, an adjustment of $15.4 million was recorded to increase
                accumulated deficit as of January 1, 2018 to correct the previously-recorded transition adjustment for costs
                of fulfilling contracts upon the adoption of ASC 606 and ASC 340-40. These errors resulted in $17.3 million
                and $12.0 million overstatement of intangible assets, net as of September 30, 2019 and December 31, 2018,
                respectively.



                                                                  5




                                                                                                                                 App. 680
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 684 of 894 PageID 1058


       Table of Contents



       Expense Reimbursement Adjustments:
           ·   A $2.1 million understatement of loss and related party payables for the nine months ended September 30,
               2019, due to non-accrual of the obligation to reimburse Ex-Sigma 2 for the discount to the market price on
               shares sold by Ex-Sigma 2 in a secondary offering in June 2019 and required to be reimbursed pursuant to
               the terms of the Consent, Waiver and Amendment.
           ·   A $2.4 million understatement of loss and related party payables for the year ended December 31, 2018, due
               to non-accrual of the obligation to reimburse Ex-Sigma 2 for the underwriting discount and commission
               expenses of $2.1 million and an advisory fee of $0.3 million incurred by Ex-Sigma 2 in a secondary offering in
               April 2018 and required to be reimbursed pursuant to the terms of the Consent, Waiver and Amendment.
           ·   A $1.5 million overstatement of loss for the nine months ended September 30, 2019, due to an amount paid
               to Ex-Sigma 2 in July 2019 for the fees incurred in connection with the secondary offering, out of a total
               reimbursable amount of $4.5 million as discussed in the two bullet points above, was erroneously recorded
               as selling, general and administrative expenses.
           ·   $1.7 million and $5.2 million understatement of loss for the nine months ended September 30, 2019 and for
               the year ended December 31, 2018, respectively, due to the unrecorded related party expense accrual
               associated with the Company’s obligation to reimburse Ex-Sigma 2 in connection with premium payments
               made by Ex-Sigma 2 under the Margin Loan and required to be reimbursed pursuant to the terms of the
               Consent, Waiver and Amendment. This error resulted in $6.9 million and $5.2 million understatement of
               related party payables as of September 30, 2019 and December 31, 2018, respectively.

           ·   $0.5 million and $0.4 million overstatement of selling, general and administrative expenses and
               understatement of related party expense by the same amount for the nine months ended September 30, 2019
               and year ended December 31, 2018, respectively, due to incorrect classification of related party expense as
               selling, general and administrative expenses. This error had no impact on net loss.

       Revenue Recognition Adjustments:
           ·   A $4.8 million understatement of loss, for the year ended December 31, 2017, due to incorrect recognition of
               revenue of $6.4 million and related cost of revenue of $1.6 million in 2017 related to a multiple element
               arrangement that included a software license where vendor specific objective evidence (VSOE) of fair value
               was not established for the undelivered elements of the arrangement under the previous revenue
               recognition guidance in ASC 985-605. This error resulted in a $6.4 million understatement of deferred
               revenue and a $1.6 million understatement of prepaid expenses and other current assets as at December 31,
               2017.

           ·   A $1.9 million understatement of revenues and understatement of cost of revenue by the same amount for
               the nine months ended September 30, 2019, due to incorrect application of the gross vs. net presentation
               guidance under ASC 606. The Company incorrectly netted the costs of rendering service from the revenue
               under a contract with one customer. This error had no impact on net loss.

       Cash Flows Classification Adjustments:

           ·   $0.1 million and $34.5 million understatement of operating cash flows and overstatement of financing cash
               flows, for the years ended December 31, 2018 and 2017, respectively, due to the incorrect interpretation of
               ASU 2016-15 (Classification of Certain Receipts and Cash Payments) and application on a retrospective
               basis upon adoption of ASU 2016-15 in 2018.

           ·   $14.3 million, $7.5 million and $11.0 million overstatement of operating cash flows and understatement of
               investing cash flows, for the nine months ended September 30, 2019 and for the years ended December 31,
               2018 and 2017, respectively, due to misclassification of cash flows associated with outsourced contract
               costs.



                                                                6




                                                                                                                              App. 681
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 685 of 894 PageID 1059


       Table of Contents



       Other Adjustments:

           ·      In addition to the errors described above, the restated financial statements also include adjustments to
                  correct certain other immaterial errors, including previously unrecorded immaterial adjustments identified in
                  audits of prior years’ financial statements.
       Cumulatively through September 30, 2019, the restatement had the following effects on net loss (in thousands):
                                           Appraisal
                                            Action      Outsourced       Expense     Revenue
                                                         Contract                                          Tax Effect
                                           Liability       Cost       Reimbursement Recognition  Other         of     Total Increase
                                          Adjustments   Adjustments    Adjustments  Adjustment Adjustment Adjustments in Net Loss
       Year Ended December 31, 2017 $           1,187   $        — $            —    $   4,834    $        —    $      (822) $      5,199
       Year Ended December 31, 2018             2,896        (3,196)         7,628          —              15           (54)        7,289
       Nine Months Ended September
       30, 2019                                 2,457        5,330           2,304       (1,910)       (628)             —          7,553
                                    $           6,540   $    2,134    $      9,932   $    2,924 $      (613) $         (876) $     20,041
       Effects of Restatement

       The following table sets forth the effects of the restatement on affected items within our previously reported
       Consolidated Statements of Operations.
                                                                                            Nine
                                                                                           Months
                                                                                            Ended           Year Ended        Year Ended
                                                                                          September         December          December
       (in thousands, except per                                                              30,               31,               31,
       share data)                                                                           2019              2018              2017
                                                                As Originally
       Revenue                                                  Reported                 $ 1,166,841        $ 1,586,222       $ 1,152,324
                                                                Adjustments                    1,910                 —             (6,433)
                                                                As Restated              $ 1,168,751        $ 1,586,222       $ 1,145,891
                                                                As Originally
       Operating loss                                           Reported                 $    (66,615)      $    (6,249)      $  (99,532)
                                                                Adjustments                    (5,096)           (4,447)          (4,834)
                                                                As Restated              $    (71,711)      $   (10,696)      $ (104,366)
                                                                As Originally
       Net loss                                                 Reported                 $   (197,479)      $ (162,517)       $ (204,285)
                                                                Adjustments                    (7,553)          (7,289)           (5,199)
                                                                As Restated              $   (205,032)      $ (169,806)       $ (209,484)
                                                                As Originally
       Basic and diluted loss per share                         Reported                 $        (1.33)    $        (1.09)   $     (2.08)
                                                                Adjustments                       (0.10)             (0.08)         (0.10)
                                                                As Restated              $        (1.43)    $        (1.17)   $     (2.18)
       The following table sets forth the effects of the restatement on affected items within our previously reported
       Consolidated Statements of Cash Flows.
                                                                                            Nine
                                                                                           Months
                                                                                            Ended           Year Ended        Year Ended
                                                                                          September         December          December
                                                                                              30,               31,               31,
       (in thousands)                                                                        2019              2018              2017
                                                                As Originally
       Net cash provided by (used in) operating activities      Reported                 $    (33,639)      $       30,457    $    23,455
                                                                Adjustments                   (13,718)              (6,857)        28,322
                                                                As Restated              $    (47,357)      $       23,600    $    51,777
                                                                As Originally
       Net cash provided by (used in) investing activities      Reported                 $    (34,815)      $   (66,304)      $ (452,374)
                                                                Adjustments                    14,304             7,552           10,992
                                                                As Restated              $    (20,511)      $   (58,752)      $ (441,382)
                                                                As Originally
       Net cash provided by (used in) financing activities      Reported                 $       39,854     $       (1,910)       475,727
                                                                Adjustments                        (586)              (695)       (39,314)
                                                                As Restated              $       39,268     $       (2,605)   $   436,413

       The adjustments made as a result of the restatement are more fully discussed in Note 3, Restatement of Previously
       Issued Financial Statements, of the Notes to Consolidated Financial Statements included in this Annual Report. To
       further review the effects of the accounting errors identified and the restatement adjustments, see Part II—Item 6—
       Selected


                                                                      7




                                                                                                                                         App. 682
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 686 of 894 PageID 1060


       Table of Contents



       Financial Data and Part II—Item 7—Management’s Discussion and Analysis of Financial Condition and Results of
       Operations included in this Annual Report. For a description of the control deficiencies identified by management as
       a result of the investigation and our internal reviews, and management’s plan to remediate those deficiencies, see
       Part II—Item 9A—Controls and Procedures.

       Previously filed annual reports on Form 10-K and quarterly reports on Form 10-Q for the periods affected by the
       restatement have not been amended. Accordingly, investors should no longer rely upon the Company’s previously
       released financial statements for these periods and any earnings releases or other communications relating to these
       periods, and, for these periods, investors should rely solely on the financial statements and other financial data for
       the relevant periods included in this Annual Report. See Note 20, Unaudited Quarterly Financial Data, of the Notes to
       the Consolidated Financial Statements in this Annual Report for the impact of these adjustments on each of the
       quarterly periods in fiscal 2018 and for the first three quarters of fiscal 2019. Quarterly reports for fiscal 2020 will
       include restated results for the corresponding interim periods of fiscal 2019. All amounts in this Annual Report on
       Form10-K affected by the restatement adjustments reflect such amounts as restated.


                                                                  8




                                                                                                                              App. 683
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 687 of 894 PageID 1061


       Table of Contents



                                                              PART I

       ITEM 1. BUSINESS

       Exela is a business process automation leader leveraging a global footprint and proprietary technology to help turn
       the complex into the simple through user friendly software platforms and solutions that enable our customers’ digital
       transformation. We have decades of expertise earned from serving many of the world’s largest enterprises, including
       over 60% of the Fortune® 100 and in many mission critical environments across multiple industries, including
       banking, healthcare, insurance and manufacturing. For the fiscal year ended December 31, 2019, we generated $1.56
       billion of revenue from over 4,000 customers throughout the world.

       Our solutions and services touch multiple elements within a customer’s organization. We use a global delivery model
       and primarily host solutions in our data centers, on the cloud or directly from our customers’ premises. Our
       approximately 22,700 employees as of December 31, 2019 operate from business facilities in 23 countries, with some
       of our employees co-located at our customers’ facilities. Our solutions are location agnostic, and we believe the
       combination of our hybrid hosted solutions and global work force in the Americas, EMEA and Asia offers a
       meaningful differentiation in the industries we serve and services we provide.




       Exela’s portals provide on-demand mult
       i industry and departmental solutions and services alongside industry specific solutions.

                                                                 9




                                                                                                                           App. 684
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 688 of 894 PageID 1062


       Table of Contents



       We will continue to further expand our solutions and services for the industries we serve, with a focus on connecting
       the front, middle and the back office. We believe this positions us as one of the few companies that can offer
       solutions and services that span from multi-industry departmental solutions to industry specific solutions.




       Our Solutions and Services

       Our suite of offerings combines platform modules for finance and accounting services, enterprise information
       management, robotic process automation, digital mailroom, business process management and workflow automation,
       visualization and analytics, contract management and legal management solutions, and integrated communication
       services which contribute to revenues across our organization and accounting segments and also complement our
       core industry solutions for banking, insurance, healthcare and the public sector.

       Finance and Accounting Solutions (F&A)

       Exela offers a suite of finance and accounting (“F&A”) solutions addressing the payments lifecycle from procure to
       pay (“P2P”) to order to cash (“O2C”). We use our own technology and our global operations to deliver these
       solutions.

       Our P2P services can be integrated with our digital mail room technology, which expands our ability to support
       existing data types and formats. In effect, both digital and analog items can enter this information stream. The
       process kicks off by opening a requisition, once approved it moves to procurement to solicit bids from an approved
       supplier network. We believe that supporting our customers by making available our supplier network can be a key
       differentiator in enabling a complete P2P solution. Our P2P platform also records receipt of goods and invoices and
       performs three way matching digitally. Exceptions are processed by our employees, and once approved, we record
       the purchase in a customer’s ERP system, so it can be paid. We then use our system to generate and deliver a paym

       ent file in the format the bank needs so that a payment can be processed. Some of our customers also
       authorize us to process the payment on their behalf.

                                                                10




                                                                                                                             App. 685
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 689 of 894 PageID 1063


       Table of Contents




       Our O2C solutions enable consolidation of inbound payment channels and data continuity to drive digital adoption
       and enhance treasury management, including integrated receivables dashboards, multi-channel bill presentment and
       payment, reconciliation, exception and dispute management, aging analytics, collections management and targeted
       engagements. The full process includes fulfillment of a customer order, raising an invoice in accordance with
       customer contracts, accounts receivable management and collections.

       Our F&A services include spend analytics and data mining tools for financial planning and analysis to support
       reporting and audit functions, interchanges and robotics providing automation of ERP entries and regulatory
       reporting and fixed asset management.

       Enterprise Information Management (EIM)

       Exela’s enterprise information management solutions ingest and organize large amounts of data across many data
       types and formats and store the information in cloud enabled proprietary platforms. We also gather transactional
       data from enterprise systems for similar hosting. The collected, extracted data is used to complete a process, and is
       then made available to our customers and their end-consumers for an agreed upon period. We derive revenue for
       such services, hosting and access.

       Our EIM systems host billions of often mission critical records for our customers and the total number continues to
       rise. As an example of a large deployment of our EIM platform, we helped enable online records access to over 48
       million end-customers of a group of European savings banks for deposits, statements, and car and personal loans
       and mortgages. Another example of EIM deployment is in the hosting of images of healthcare records, checks and
       payroll taxes for many years for retrieval, compliance and internal information purposes.

       We often store both digital and paper records for our customers and offer release of information services according
       to guidelines set by our customers. For example, we will release documents in litigation upon receipt of a valid
       subpoena served on our customer or in the healthcare context when a patient switches hospitals and requests
       access to healthcare records from their previous hospital. We provide these records in the form requested, including
       chain of custody information. Increasingly, these records are accessed electronically or are delivered in line with
       green initiatives.


                                                                 11




                                                                                                                               App. 686
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 690 of 894 PageID 1064


       Table of Contents



       Our platforms can be integrated with customers’ existing EIM systems, and our customers can benefit from being
       able to conduct federated searches across connected datasets, manage records in accordance with their needs and
       regulatory requirements, build live customer and employee profiles, and facilitate release of information and routing
       with control over security and permissions. We also provide business intelligence add-ons, offering summarization
       of data sets, dashboards and trend monitoring, relationship visualization, macro and micro drill-downs, escalation
       triggers and notifications.

       Exela Robotic Process Automation

       Exela has been at the forefront of using robotic process automation since 2009. Our deployment model is to use
       desktop automation first, and if the usage is very high, we usually migrate to server level automation. We have built
       up a large library of rules by industry and by customer. While we have been using robotic solutions as part of our
       internal processes for years, only recently have we made them available to our customers. Our domain experts and
       analysts can either use an existing bot, modify one or create new ones using our design studio. Our robotic solutions
       are available as programmable robots with a rules library for a specific industry or feature, or as an enterprise license
       or on a per user per month basis.

       Digital Mailroom Solutions

       Exela is one of the leading global providers of digital mailroom solutions. Our digital mailroom solutions rely on
       proprietary technology, use our own or a client’s facilities and process a significant number of transactions daily. We
       use proprietary high-speed scanners as well as support most major scanners. Our end-to-end digital mail room
       features ingestion from many sources – paper, fax, electronic, emails and other digital data. We recently added
       recorded voice, image and video ingestion channels. This solution additionally offers shipping and receiving
       packages with digital receipt, delivery and routing to our intelligent lockers.

       We own several classification engines that we de

       ploy for information processing, including unattended digital repositories, for example unattended email
       boxes to identify content and route it to the appropriate member of an organization. Exela offers its
       digital mail room for enterprise wide deployment to captive mailrooms of our customers, mail rooms
       outsourced to both Exela and others, and for business locations where there is no dedicated mail room,
       such as a front desk. Our customers can see their information across the enterprise from a single
       platform. Our digital mail solutions are available as SaaS, BpaaS or enterprise licenses and we often
       handle the entire mail operation for a client.
       Business process management and workflow automation

       Exela has built extensive proprietary workflow automation platforms for business process management across several
       industries and regions. Our platforms are designed to have intuitive user interfaces with drag & drop configuration
       enabling analysts a certain amount of customization. Our platforms use our EIM engines by default, are designed to
       integrate with popular database and enterprise systems and are offered across three user categories:

           ·    Enterprise class, hosted on premises. Suitable for 10,000 or more users and 10,000 or more tasks or process
                automations. Over 10,000 of our employees use this every day to perform mission critical work for our
                customers in the Americas, EMEA and Asia.

           ·    Interdepartmental class workflow automation is ideal to bring structure and collaboration across
                departments. Over 2,500 of our employees globally use this platform to collaborate with each other and their
                individual work management. The platform is designed to integrate with other industry leading platforms to
                create a comprehensive collaborative experience. We intend to offer this to our customers in the future.

           ·    Case-management workflow automation platform available as a shrink wrap version for building custom
                workflows. One can use our library of workflows, customize them or build one from scratch for purposes of
                case management only. Customers can buy enterprise licenses of this platform, or on a SaaS basis and build
                their own workflows.



                                                                  12




                                                                                                                               App. 687
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 691 of 894 PageID 1065


       Table of Contents



       Exela provides visualization and analytics capabilities within its platforms to provide actionable intelligence tied to
       collaboration and task management. Configurable dashboards enable users to quickly consolidate and organize
       disparate data sources through intuitive interfaces. Users can also build their own dashboards with dynamic
       drilldown options and alerts, link data to managers, and launch action items in pursuit of optimization and issue
       resolution. By providing analytics tied to actionable tasks, we can help drive optimization to enhance profitability
       and connectivity. For example, users can create visualization of volume trends and set triggers upon statistical
       thresholds, sending SMS alerts to managers to adjust their downstream capacity planning, if trends are not in line
       with set thresholds.

       While we offer reporting and analytics on the scope of work processed through operations, we also provide our
       customers the capability to consolidate various data streams into comprehensive dashboards to enhance the
       business intelligence functions of an organization, including providing real-time visibility to revenue, cost,
       profitability and cash flow as well as process monitoring, KPI tracking, and actionable alerts.

       We believe providing analytics modules complement our services and solutions, creating a superior user experience,
       and reducing the need for other third-party tools by centralizing business management within Exela’s platforms. By
       enabling users to share dashboards across their organization, we believe additional users will adopt Exela platforms
       and increase our penetration into the front-end applications across an enterprise.

       Enterprise Legal Management

       Exela provides a contract management system to streamline execution, organization, and data management of large
       volumes of contracts. We utilize natural language processing and machine learning to extract key terms within
       unstructured formats and complex content, providing variance analysis, summary tables, and automated
       organization. Users can easily find important data points in contracts, and quickly analyze large volumes of language
       variations across format types. The extracted data can then be used to connect to existing systems and ERPs and
       serve as inputs to business operations, such as accounting and billing processes, financial planning and analysis,
       and regulatory reporting, enabling real-time audit and automated alerts for deviations from contract parameters. By
       automating key term extraction, our contract management system enables large volumes of contracts to be analyzed
       quickly and enables processes such as billing or automatic reminders for significant dates. We believe that Exela’s
       ability to cost effectively provide high accuracy transactional operations with automated validations creates a
       competitive advantage against those relying on manual processes and discrete sampling.

       Exela can also provide a digital signature system to streamline collaboration, approvals and execution of contracts.
       We deploy a secure, hosted environment to request and execute signatures and exchange contracts and documents
       across individuals or groups. Our platforms enable multiple signature execution with routing through approval
       hierarchies, while providing transparency to the status and tracking of comments and edits. Upon execution,
       documents are stored electronically for secure archiving and retrieval.

       Furthermore, Exela offers a suite of enterprise l

       egal management solutions and services that streamline and automate legal department processes to
       rationalize costs and drive productivity. Solutions and services range from preventative remediation,
       identifying risks such as overcharges, discrimination, and data breaches and proactively providing
       restitution, eDiscovery, word processing and contract management using automated summarization and
       metadata extraction along with cognitive search enabled by natural language processing; and records
       management.
       Integrated Communications

       Exela’s comprehensive multi-channel integrated communications solutions help customers communicate with other
       businesses or customers. This suite of solutions links through many channels, for example, email, print and mail,
       SMS, web, voice, and chat. Exela solutions and services can also include design and marketing and selection of
       optimal engagement and least cost routing for mission critical communications for example, bills, statements,
       enrollments, customer support, targeted marketing, mass notifications, reprographics, and regulatory notices.

       We also work with our customers as a digital migration partner to improve user experience while helping to reduce
       and even eliminate inefficient, wasteful communications. We use proprietary discovery techniques and analytics


                                                                  13




                                                                                                                                 App. 688
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 692 of 894 PageID 1066


       Table of Contents



       in addition to service specific technology to propose optimal channel and content. Our employees can also generate
       personalized messages, customized promotions, incentives, esc

       alations, and resolutions.
       Exela Smart Office

       In the second half of 2019, we launched a group of solutions that complement our existing offerings, labeled Exela
       Smart Office‫“( ℠ە‬Smart Office”). Smart Office seeks to improve employee and visitor experiences while optimizing
       facility management efficiency thereby contributing towards corporate sustainability standards. Smart Office is our
       enterprise IoT, which helps transform the front-office, energy and facilities management, logistics and fulfillment for
       our customers, and provides on-demand services with connected devices to facilitate green initiatives, reduce waste,
       and ultimately enhance the employee and visitor experience. For example, our space management software uses
       sensors to detect facility utilization, which enables optimized space and energy usage and provides mobile workers
       directions to available work spaces, while our Visitor Management System and lobby kiosk can be deployed to
       regulate facility access. Our Intelligent Lockers are available for visitor day storage of luggage and to provide a
       secure chain of custody for parcels and mail for employees using our hosted shipping and receiving tools. There is
       also a Digital Mailroom offering part of Smart Office, which segregates white mail and aggregates, classifies and
       routes searchable multi-media mail to the appropriate recipient.

       Recruit-to-Retire (HR)

       During 2019, we moved the majority of our employees to our proprietary human capital management platform. This
       platform integrates with our existing offerings and is designed to help an enterprise and its employees manage the
       data and processes relevant to the entire employment lifecycle from recruitment to retirement. By providing digital
       management and data tracking for human capital, we enable reduction in administrative overhead and enhanced
       management of human capital productivity while improving the overall experience. Our hum

       an capital management platform is now available for sale.

       Industry Specific Services and Solutions

       While the above described solutions and services can be leveraged across industries, over the years we have also
       developed services and solutions for specific industries which help our customers around the world better manage
       their liquidity. The most significant are summarized below.

       Banking and Financial Industry Solutions and Services

       Our banking and financial solutions consist of payment, mortgage, enrollment, lending and loan management,
       governance and information management solutions and accounted for approximately 25% of 2019 revenue. Exela’s
       payment operations and treasury management solutions are designed to improve digital engagement and transaction
       speed and compliance. We also provide mobile and remote deposit technologies to our banking and financial
       services customers.

       We are one of the largest processors of payments. We handle many payment channels in addition to
       checks and credit cards including, automated clearing house (ACH), Faster Payments in UK and
       Ireland, Single European Payment Area (SEPA), Bank Giro in the Nordics and other payment
       networks. We perform these services on behalf of banks or their customers. We believe the regulatory
       environment in many geographies is beginning to allow non-bank payment processors to connect to the
       payment networks directly such that one can verify funds, confirm payee and settlement of payments
       and are actively pursuing a PSP license in the European Union to further expand our payment offerings.

       We have extensive experience and technology that we have built over dec

       ades and that are in use to serve many banks and companies to process the payments related to both
       business to business (“B2B”) and business to consumer (“B2C”) transactions. We develop, use, and
       sell proprietary integrated receivables processing technology, providing our customers with a solution
       that consolidates B2B and B2C transactions across many payment channels into a single platform. We
       plan to offer this as a branded or as a private label solution to our banking customers giving them the


                                                                 14




                                                                                                                             App. 689
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 693 of 894 PageID 1067


       Table of Contents



       ability to offer advanced treasury solutions with insights from accounts receivable, customer credit worthiness,
       payment habits, soft collections and delinquent collections.

       We add value by automating manual, repetitive processes to improve speed and provide cost efficiencies within a
       compliant mortgage and lending completion process. Our proprietary mortgage and loan management solutions
       enable lenders to originate loans and service them with greater efficiency. Our platforms also enable invoice
       discounting, factoring, payables financing and leverage automation and integration such that traditional lenders and
       alternate lenders, including peer to peer lenders can provide liquidity to underserved borrowers.

       Our key focus is user experience, enabling faster decisions, and facilitating optimal allocation of capital and risk
       management for our customers. By using our solutions and services, we believe our banking and financial services
       customers can better manage their lending book and at a lower cost of ownership.

       Our banking solutions help organizations transform compliance, know your customer, anti-money laundering and
       confirmation of payee checks into a competitive advantage, including accelerated digital on-boarding, complex
       process automation, screening and monitoring and predictive analytics. Exela can provide these services as an end-
       to-end solution or as an augmentation of existing banking processes, as a technology license or through our
       employees to manage a component or an entire process.

       Healthcare Industry Solutions and Services for Insurance Companies and Healthcare Providers

       Exela’s healthcare industry customers include commercial and government sponsored healthcare plans, hospital
       networks and university hospital systems and large medical distribution systems and pharmacy networks, and
       accounted for approximately 23% of total revenues in 2019. We serve our customers using our proprietary
       technology and for some customers combined with their systems.

       We bundle our core solutions and services with a suite of healthcare payer specific services such as end-to-end
       processing of complex transactions, enrollments and credentialing, claims processing, adjudication and payment
       operations. We specialize in transactions that require multiple layers of validation, supporting documentation
       processing, reconciliation, and management of exceptions.

       We host a proprietary platform that connects providers and payers for claims submissions, acknowledgements or
       denials of payments and many other interactions covering the complete lifecycle of a claim, which enables a more
       satisfactory engagement between payers and providers and contributes to improved access to health care and lower
       administrative costs. Our payer customers often encourage their contracted providers to adopt our digital platforms
       for overall reduction of claim processing time and cost. We also provide our healthcare provider customers with
       many services including computer assisted coding, audit and recovery of underpayments, denial and grievances,
       release of information, and electronic health records. We plan to offer our mobile and web enrollment solutions,
       appointment scheduling and locating providers with ratings, also include insurance verification, cost of visit
       estimates and visit pre-approval. We provide some of these services and features on a stand-alone basis and in the
       future, we plan to offer a more integrated solution.

       Insurance Industry Solutions and Services

       Exela offers a suite of insurance industry solutions aimed at providing digital engagements and rapid integration of
       disparate systems and silos. Our insurance industry solutions accounted for approximately 11% of total revenues in
       2019. We provide applications and services to facilitate automation and digital transformation for underwriting and
       enrollments, premium payments, claims submission, first notification of loss, fraud, waste & abuse monitoring and
       integrated communications. Our solutions are aimed at improving the customer experience by providing digital
       pathways and transparency with web portals and integrated communications, while helping to improve quality and
       risk management.


                                                                 15




                                                                                                                              App. 690
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 694 of 894 PageID 1068


       Table of Contents



       Public Sector

       We provide technology and solutions to public sector customers. Our public sector solut

       ions accounted for approximately 8% of total revenues in 2019. Our mission is to help our public sector
       customers with their digital journey and meet their objectives of better serving the public. Exela solutions
       are primarily deployed across pension benefits and administration, tax return processing, payment
       operations, inter-agency information management and communications with citizens and employees of
       government institutions.

       Our solutions have evolved over time to include digital capabilities and are designed to reduce taxpayer refund
       waiting time, decrease the potential for tax fraud, and provide reports and data to the relevant stakeholders. Exela
       also has the infrastructure in place to process payments, perform collection services, handle overflow taxpayer calls,
       provide e-filing for individual income tax, generate outbound taxpayer notification (traditional and/or electronic
       notifications), and host other developed solutions.

       Commercial, Tech, Manufacturing, and Legal Industries Solutions and Services

       For the commercial, technology, manufacturing and legal industries, we primarily provide multi-industry solutions
       described earlier. For 2019, our commercial industry revenue accounted for approximately 21% of total revenues, our
       revenues from the technology and manufacturing industry accounted for approximately 7%, while our revenue from
       the legal industry accounted for approximately 5%.

       Historically, the majority of revenue for the above-mentioned industries was generated in the Americas, though we
       believe there is significant

       expansion opportunity throughout EMEA and the Asian markets. As we have made investments in our
       global scale, technology platforms, and business strategy, some of our multi-national customers have
       expanded our services to other geographies to leverage our international footprint. We believe our value
       proposition as a single source provider with global platforms and location agnostic operations, positions
       us as a differentiated partner to our multi-national customers.

       With the launch of Smart Office, we have been targeting technology companies in our initial go-to-market approach.
       We believe technology companies have a heavy focus on employee experience to attract top tier talent, and they
       often serve as early adopters for new offerings setting trends across other industries, and we believe they will serve
       as strong references as we expand our Smart Office growth strategy.

       Overview of Revenues

       Our business consists of three reportable segments:

           ·    Information and Transaction Processing Solutions ("ITPS"). The ITPS segment is our largest segment,
                with $1,230.7 million of revenues for the fiscal year ended December 31, 2019, representing 79.0% of our
                revenues. We generate ITPS revenues primarily from a transaction-based pricing model for the various
                types of volumes processed, licensing and maintenance fees for technology sales, and a mix of fixed
                management fee and transactional revenue for document logistics and location services.

           ·    Healthcare Solutions ("HS"). The HS segment generated $256.8 million of reven

                ues for the fiscal year ended December 31, 2019, representing 16.5% of our revenues. We
                generate HS revenues primarily from a transaction-based pricing model for the various types of
                volumes processed for healthcare payers and providers.

           ·    Legal & Loss Prevention Services ("LLPS"). The LLPS segment generated $71.3 million of revenues for the
                fiscal year ended December 31, 2019, representing 4.5% of our revenues. We generate LLPS revenues
                primarily based on time and materials pricing as well as through transactional services priced on a per item
                basis.

       Additional financial information for our three business segments is included in Note 19 within our consolidated
       financial statements.


                                                                 16




                                                                                                                                App. 691
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 695 of 894 PageID 1069


       Table of Contents



       We provide services to our customers on a global basis. In 2019, our revenues by geography were as follows:
       $1,285.6 million in the United States (82.3% of total revenues), $248.5 million in EMEA (16.0% of total revenues), and
       $27.2 million from the rest of the world (1.7% of total revenues). We present additional geographical financial
       information in Note 19 within our consolidated financial statements.

       Our revenues can be affected by various factors such as our customers' demand pattern for our services. These
       factors have historically resulted in lower revenues in the third quarter and higher revenues in the fourth quarter.
       Backlog is not a metric that we use to measure our business.

       History and Development of Our Company

       Exela is a Delaware corporation that was formed through the strategic combination of SourceHOV Holdings, Inc.
       ("SourceHOV") a leading global transaction processing company, and Novitex Holding, Inc. ("Novitex"), a cloud-
       based document outsourcing company, pursuant to a business combination agreement dated February 21, 2017.
       Formerly known as Quinpario Acquisition Corp. 2 ("Quinpario"), Exela was originally formed as a blank check
       company on July 15, 2014 and completed its initial public offering on January 22, 2015. In conjunction with the
       completion of the Novitex Business Combination in July 2017, Quinpario was renamed "Exela Technologies, Inc."
       Exela began trading under the ticker "XELA" on the Nasdaq Stock Market on July 13, 2017.

       The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to
       be the accounting acquirer. The acquisition of Novitex was accounted for using the acquisition method. As a result,
       the financial information for 2017 presented in this Annual Report is not pro forma (unless labeled as such); it
       includes the financial information and activities for SourceHOV for the entire year ending December 31, 2017, but
       only reflects the financial information and activities of Novitex for the period following the Novitex Business
       Combination from July 13, 2017 to December 31, 2017.

       On April 10, 2018, Exela completed the acquisition of Asterion International Group, a well-established provider of
       technology driven business process outsourcing, document management and business process automation across
       Europe. The acquisition was strategic to expanding Exela’s European business.

       On November 12, 2019 we announced that our Board of Directors had adopted a debt reduction and liquidity
       improvement initiative (“Initiative”). This new Initiative is part of the Company’s strategic priority to position the
       Company for long-term success and increased stockholder value.

       As part of the Initiative, on January 10, 2020, certain subsidiaries of the Company entered into a
       $160.0 million accounts receivable securitization facility with a five year term and consummated the sale
       of its tax benefits consulting group on March 16, 2020. To fund the debt reduction, the Company is
       also pursuing the sale of certain non-core assets that are not central to the Company’s long-term
       strategic vision, and any potential action with respect to these operations would be intended to allow the
       Company to better focus on its core businesses. The Company has retained financial advisors to assist
       with the sale of select assets. The Company expects to use the net proceeds from the Initiative for the
       repayment of debt, with a target reduction of $150.0 to $200.0 million. Exela has set a two-year
       timetable for completion of the Initiative. There can be no assurance that the Initiative or any particular
       element of the Initiative will be consummated or will achieve its desired result.

       Key Business Strategies

       Exela business strategy is to use its Digital NowSM model, which aims to accelerate our customers’ digital
       transformation through deployment of our software automation techniques, hosted within a single, cloud hosted
       platform. Our overarching goal is to provide highest value and lowest cost of ownership. We accomplish this by
       building scalable systems that are used by our employees to deliver business process automation services globally.
       The key elements of our growth strategy are described below:

           ·    Expand Penetration of Solution Stack Across Customer Base. We seek to move up what we call “the seven
                layers of technology enabled solutions and services stack,” climbing the value chain from discrete services
                to end-to-end processes through use of front-end enterprise software. We believe continued deployment of
                our



                                                                   17




                                                                                                                                App. 692
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 696 of 894 PageID 1070


       Table of Contents

                single sign on portals with on-demand applications will drive expansion of our front-end software
                (B2B/B2C/SaaS) and integrated offerings.

                  o    Layer 1 - Data Aggregation - Host, gather, extract all types of structured and unstructured data,
                       digital and analog
                  o    Layer 2 - Information Management - Digital classifications, data enhancement and normalization
                       driving downstream processes improvement
                  o    Layer 3 - Workflow Automation - Digital connectivity and automated decisioning driving
                       productivity and quality
                  o    Layer 4 - Process Component - Operations partner for component(s) of larger process, handing off
                       output file for downstream execution
                  o    Layer 5 - Platform Interface Integrations - Exela platforms directly connected to customers’ core
                       systems, accessed through SSO and common interfaces
                  o    Layer 6 - Digital Now End-to-End Process - Full cycle operations and technology for multi-channel
                       process through execution of business outcomes

                  o    Layer 7 - Front-End Software (B2B/B2C/SaaS) - Exela front end applications (branded or private
                       label) directly interfacing with end user e

                       xperience

       See diagram of 7 layers of solutions below:




                                                                18




                                                                                                                           App. 693
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 697 of 894 PageID 1071


       Table of Contents


          ·   Expand relationships with existing customers. We intend to continue aggressively pursuing
              cross-selling and up-selling opportunities within our existing customer base. With an existing
              base of over 4,000 customers, we believe we have meaningful opportunities to offer a bundled
              suite of services and be a "one-stop-shop" for our customers' information and transaction
              processing needs. Our sales force is organized on an industry basis and utilizes solutions and
              relationships to better serve our customers across all levels of their organizations. As an
              example, we now offer a full suite of healthcare-focused solutions by bundling enrollments,
              policy and plan management, claims processing, audit and recovery services, payment solutions,
              integrated accounts payable and receivable, medical records management, and unified
              communication services for payers and providers.
          ·   Leverage BPA suite across on-site services. Approximately 5,000 of our employees currently work at
              customers in an on-site capacity. We believe this on-site presence is a competitive differentiator and a
              valuable asset as we pursue future growth opportunities. We have been deploying our BPA software across
              these customer locations, and we believe that by offering our customers enhanced productivity and quality
              through our onsite employees, we will continue to create additional opportunities to expand our footprint
              and wallet share across their organization. For example, in customers where we provide underwriting
              support and claims processing, we can enable our onsite employees to accelerate the aggregation and
              analysis of datasets while also increasing accuracy and automatically flagging deficiencies using our
              software. By enhancing the productivity and quality of our onsite employees, we believe we will increase
              the demand from our customers to replicate our processes across their organization, bo

              lstering our cross-sell/up-sell initiatives. By having our BPA suite already approved and
              deployed within existing onsite engagements, we believe our ability to expand into new lines of
              business will be streamlined and accelerated.

          ·   Pursue new customer opportunities. We plan to continue to develop new long-term, strategic customer
              relationships, especially where we have an opportunity to deliver a wide range of our capabilities and can
              have a meaningful impact on our customers' business outcomes. For example, we plan to dedicate resources
              within the legal industry in order to pursue opportunities in e-discovery and contract management services.

          ·   Develop additional process capabilities and industry expertise. We will focus on developing additional
              process capabilities and market expertise for our core industries. We will continue to invest in technology
              and innovation that will accelerate the build-out of our portfolio of next-generation solutions, such as
              platform-based descriptive and predictive analytics services for processing flows of "Big Data" to help
              customers gain better insight into their processes and businesses. As an example, on behalf of our
              customers, we are deploying Big Data automation platforms to analyze individual consumer behavior and
              interaction patterns to identify opportunities for revenue enhancement and loss prevention, and configure
              optimal outreach campaigns to drive sales, loyalty, and profitability.

          ·   Pursue meaningful cost synergy opportunities and accelerate long-term profitability. Due to similar
              operating infrastructures between SourceHOV and Novitex, we continue to deliver and believe we have
              additional opportunities across information technology, operations, facilities, and corporate functions to
              achieve cost savings executable as we approach three years from the closing of the Novitex Business
              Combination.

          ·
              Capitalize on our enhanced scale and operating capacity. We intend to utilize our
              increased global scale and brand recognition to strengthen our ability to bid on new
              opportunities. We plan to dedicate more resources to pursue whitespace coverage to expand
              our range of service offerings and pursue additional cross-selling opportunities. We will also
              look to use our increased scale and operations expertise to improve utilization of our assets. As
              an example, we have pursued a strategy of consolidating smaller regional document processing
              centers to our two Tier-III document processing and outsourcing centers in Windsor,
              Connecticut, and Austin, Texas that we call "MegaCenters," which are increasing efficiency
              through economies of scale. By driving utilization up from the current levels of the
              MegaCenters, we will benefit from high flow through margins from increased revenues with
              minimal incremental investment.



                                                               19




                                                                                                                            App. 694
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 698 of 894 PageID 1072


       Table of Contents



       Customers

       We serve over 4,000 customers across a variety of industries, including over 60% of the Fortune® 100. Our
       customers are among the leading companies in their respective industries, and many of them are recurring customers
       that have maintained long-term relationships with us and our prede

       cessor companies.

       We have successfully leveraged our relationships with customers to offer extended value chain services, creating
       stickier customer relationships and increasing overall margins. Customers are increasingly turning to us due to a
       demonstrated ability to work on large-scale projects, past performance and record of delivery, and deep domain
       expertise accumulated from years of experience in key verticals. We believe, our stable base of customers and sticky,
       long-term relationships lead to predictable revenues.

       Industry Highlights




       We maintain a strong mix of diversified customers with low customer concentration. No customer accounts for more
       than 10% of 2019 revenue. The diversity of our customer base has contributed to the stability and predictability of
       our revenue streams and cash flows. We have been able to effectively balance our customer mix and reduce
       dependency on any single customer or vertical by penetrating a diverse set of end markets.

       Research and Development

       Our ability to continue to compete successfully depends heavily upon our ability to ensure a timely flow of
       competitive products, servic

       es and technologies to the marketplace while also leveraging our domain expertise to demonstrate our
       understanding in implementing solutions across the industries we serve. Through regular and sustained
       investment, licensing of intellectual property and acquisition of third-party businesses and technology,
       we continue to develop new knowledge platforms, applications and supporting service bundles that
       enhance and expand our existing suite of services.

       Our seven-layer technology model requires us to continue to harness our capabilities in each layer and the ultimate
       measure of success will be how many customers are in each layer. We believe that a greater customer concentration
       in the top layers will reflect the success of our R&D strategy. Additional financial information regarding our R&D
       expense is included in Note 2 within our consolidated financial statements.

       Intellectual Property

       We deploy a combination of internally developed proprietary knowledge platforms, applications and
       generally available third-party licensed software as part of our scalable and flexible solutions and
       services. We believe our intellectual property is our competitive strength.
       Our platforms aim to enhance information management and workflow processes through automation and process
       optimization to minimize labor requirements or to improve labor performance. Our decisioning engines have


                                                                20




                                                                                                                               App. 695
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 699 of 894 PageID 1073


       Table of Contents



       been built with years of deep domain expertise, incorporating hundreds of thousands of customer and industry
       specific rules which enable efficiency and lowers cost preparation and decisioning of transactions. Our business
       processes and implementation methodologies are confidential and proprietary and include trade secrets that are
       important to our business. We own a variety of trademarks and patents, which are registered or pending.

       We regularly enter into nondisclosure agreements with customers, business

       partners, employees, and contractors that require confidential treatment of our information to establish,
       maintain and enforce our intellectual property rights. Our licensed intellectual properties are generally
       governed by written agreements of varying durations, including some with fixed terms that are subject to
       renewal based on mutual agreement. Generally, each agreement may be further extended, and we have
       historically been able to renew most existing agreements before they expire. We expect these and other
       similar agreements to be extended so long as it is mutually advantageous to both parties at the time of
       renewal.
       Competition

       We believe that the principal competitive factors in providing our solutions include proprietary platforms, industry
       specific knowledge, quality, reliability and security of service, and price. We are differentiated competitively given
       our scale of operations, reputation as a trusted partner with deep domain expertise, innovative solutions, and highly
       integrated technology platforms that provide customers with end-to-end services addressing many aspects of their
       mission-critical operational processes. We continue to integrate best practice delivery processes into our service-
       delivery capabilities to improve its quality and service levels and to increase operational efficiencies. The markets in
       which we serve are competitive with both large and small businesses, as well as global companies:

                ·    Multi-national companies that provide data aggregation, information management and workflow
                     automation services, such as IBM, EMC, OpenText, Hyland, Iron Mountain, Canon, and Ricoh;

                ·    Consulting, discrete process and platform integrat

                     ion service providers such as Fiserv, Jack Henry, FIS, Black Knight Financial, Optum,
                     Broadridge Financial Solutions, Computershare, Cognizant, and Accenture;

                ·    Platform and front-end software providers, such as Workday, Salesforce, Blackline and Pega;

                ·    Multi-shore BPO companies, such as Genpact, Cognizant, Exl service, Conduent, Wipro, and WNS; and

                ·    Smaller, niche service providers in specific verticals or geographic markets.

       Regulation and Compliance

       We handle, directly or indirectly through customer contracts and business associate agreements, a significant
       amount of information, including personal and health-related information, which results in our being subject to
       federal, state and local privacy laws, including the Gramm-Leach-Bliley Act, HIPAA and the HITECH Act of 2009.
       Further, we are subject to the local rules and regulations, including those relating to the handling of information, in
       the other countries in which we operate. In addition, services in our LLPS segment, though not directly regulated,
       must be provided in a manner consistent with the relevant legal framework. For example, our bankruptcy claims
       administration services must be provided in accordance with the requirements and deadlines of the United States
       Bankruptcy Code and Federal Rules of Civil Procedure. In addition, some of our customers are subject to regulatory
       oversight, which may result in our being reviewed from time to time by such oversight bodies. Further, as a
       government contractor, we are subject to associated regulations and requirements.

       Changes to existing laws, introduction of new laws, or failure to comply with existing laws that are applicable to us
       may subject us to, among other things, additional costs or changes to our business practices, liability for monetary
       damages, fines and/or criminal prosecution, unfavorable publicity, restrictions on our ability to obtain and process


                                                                  21




                                                                                                                                  App. 696
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 700 of 894 PageID 1074


       Table of Contents



       information and allegations by our customers and customers that we have not performed our contractual
       obligations, any of which may have a material adverse effect on profitability and cash flow.
       Privacy and Information Security Regulations

       Data privacy laws and regulations in the U.S. and foreign countries apply to the access, collection, transfer, use,
       storage, and destruction of personal information in connection with our services. In the U.S., our financial institution
       customers are required to comply with privacy regulations imposed under the Gramm-Leach-Bliley Act, in addition to
       other regulations. As a processor of personal information in our role as a provider of services to financial
       institutions, we are bound by similar limitations on disclosure of the information received from our customers as
       apply to the financial institutions themselves. We also perform services for healthcare companies and are, therefore,
       subject to compliance with laws and regulations regarding healthcare information, including HIPAA in the U.S. We
       also perform credit-related services and agree to comply with payment card standards, including the PCIDSS. In
       addition, federal and state privacy and information security laws, and consumer protection laws, which apply to
       businesses that collect or process personal information, also apply to our businesses.

       Privacy laws and regulations may require notification to affected individuals, federal and state regulators, and
       consumer reporting agencies in the event of a security breach that results in unauthorized access to, or disclosure of,
       certain personal information. Privacy laws outside the U.S. may be more restrictive and may require different
       compliance requirements than U.S. laws and regulations and may impose additional duties on us in the performance
       of our services.

       There has been increased public attention regarding the use of personal information and data transfer, accompanied
       by legislation and regulations intended to strengthen data protection, information security and consumer and
       personal privacy. The law in these areas continues to develop and the changing nature of privacy laws in the U.S.,
       the European Union (“E.U”) and elsewhere could impact our processing of personal information of our employees
       and on behalf of our customers. In the E.U. the comprehensive General Data Privacy Regulation (the "GDPR") went
       into effect in May 2018. The GDPR has introduced significant privacy-related changes for companies operating both
       in and outside t

       he EU. In the U.S., California has adopted the California Consumer Privacy Act, which went into effect
       on January 1, 2020, and several states are considering adopting similar laws imposing obligations
       regarding the handling of personal information. While we believe that we are compliant with our
       regulatory responsibilities, information security threats continue to evolve resulting in increased risk and
       exposure. In addition, legislation, regulation, litigation, court rulings, or other events could expose us to
       increased costs, liability, and possible damage to our reputation.
       Employees

       The continued success of our business is driven by our people. Our senior leadership team has extensive experience
       within the larger BPO as well as the BPA industries. As we were formed through a series of acquisitions, we have
       retained an experienced and cohesive leadership team. The combination of our employees with our technology is the
       backbone of our ability to provide holistic solutions designed to meet the rapidly evolving needs of our customers.

       As of December 31, 2019, we had approximately 22,700 total employees, of which approximately 1,000 are part-time
       employees. We have a global workforce with a majority of our employees located in Americas and EMEA, and the
       remainder located in India, the Philippines and China. Our employee count fluctuates from time to time based upon
       the timing and duration of our engagements. We consider our relationship with our employees to be good.

       We locate our operation centers in areas where the value proposition it offers is attractive relative to other local
       opportunities, resulting in an engaged educated multi-lingual workforce that is able to make a meaningful global
       contribution from their local marketplace. We offer our employees a focused set of training programs to increase their
       skills and leadership capabilities with the goal of creating a long-term funnel of talent to support the Company's
       continued growth. Additionally, our proprietary platforms enable rapid learning and facilitate knowledge transfer
       among employees, reducing training time.


                                                                  22




                                                                                                                              App. 697
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 701 of 894 PageID 1075


       Table of Contents



       Executive Officers

       The following table sets forth information concerning our executive officers as of June 8, 2020:

       Name                                              Age                                Position
       Par Chadha                                            65      Executive Chairman
       Ronald Cogburn                                        64      Chief Executive Officer
       Shrikant Sortur                                       47      Chief Financial Officer
       Suresh Yannamani                                      55      President
       Mark Fairchild                                        60      President, Exela Smart Office
       Srini Murali                                          47      President, Americas and APAC
       Vitalie Robu                                          48      President, EMEA
       Par Chadha is our Executive Chairman and is the founder, Chief Executive Officer and Chief Investment Officer of
       HGM, a family office, formed in 2001, and was the principal stockholder of SourceHOV immediately prior to the
       Novitex Business Combination. Mr. Chadha also served as Chairman of SourceHOV from 2011 until the closing of the
       Novitex Business Combination and as Chairman of our Board of Directors from the closing of the Business
       Combination until March 27, 2020 when he became our Executive Chairman. Mr. Chadha brings over 40 years of
       experience in building businesses in the Americas, EMEA and Asia, including execution of mergers and acquisitions,
       integration of businesses and public offerings. Mr. Chadha is a co-founder of Rule 14, LLC, a leading big data mining
       and automation company formed in 2011, and during his career, Mr. Chadha has founded or co-founded other
       technology companies in the fields of metro optical networks, systems-on-silicon and communications. Through
       HGM, Mr. Chadha previously participated in director and executive roles in joint ventures with major financial and
       investment institutions, including Apollo Global Management, Inc., as well as other portfolio companies of HGM,
       and currently holds and manages investments in evolving financial technology, health technology and
       communications industries. Since 2005, Mr. Chadha has served as a Director of HOV Services Limited, a company
       listed on the National Stock Exchange of India, acting as its Chairman from 2009 to 2011. Mr. Chadha holds a B.S.
       degree in Electrical Engineering from Punjab Engineering College, India, and completed graduate-level coursework in
       computer science at the Illinois Institute of Technology.

       Ronald Cogburn is our Chief Executive Officer and served as Chief Executive Officer of SourceHOV from 2013 until
       the closing of the Novitex Business Combination. Mr. Cogburn also serves on our Board of Directors. Mr. Cogburn
       has been part of companies that were predecessors to SourceHOV since 1993, bringing over 30 years of diversified
       experience in executive management, construction claims consulting, litigation support, program management project
       management, cost estimating, damages assessment and general building construction. Mr. Cogburn has also been a
       principal of HGM since 2003. Prior to his role as Chief Executive Officer of SourceHOV, Mr. Cogburn was
       SourceHOV's President, KPO from March 2011 to July 2013. Prior to this role, Mr. Cogburn was the President of HOV
       Services, LLC from January 2005 to September 2007, providing executive leadership during the company's growth to
       its IPO on the India Stock Exchange in Sep

       tember 2006. Mr. Cogburn has a BSCE in Structural Design/Construction Management from Texas
       A&M University and is a registered Professional Engineer.
       Shrikant Sortur is our Chief Financial Officer and served as Executive Vice President, Global Finance from the
       Novitex Business Combination in 2017 until May 15, 2020. Mr. Sortur served as Senior Vice President, Global Finance
       of SourceHOV from 2016 until the closing of the Novitex Business Combination. He was responsible for
       SourceHOV's finance and accounting groups and led financial operations, activities, plans and budgets. Mr. Sortur's
       career spans more than 19 years of varied experience in financial management, accounting, reporting, and lean
       operations. Mr. Sortur served in other management roles in predecessor companies to SourceHOV from 2002 until the
       closing of the Novitex Business Combination. Mr. Sortur also acted as Vice President of Finance of SourceHOV from
       June 2015 to May 2016. Mr. Sortur acted as Director of Financial Planning and Analysis, TPS from January 2014 to
       June 2015. Prior to this role, Mr. Sortur was the Director of Financial Planning and Analysis, North America
       Operations from January 2012 to December 2013. Mr. Sortur acted as Controller for HOV Global from January 2009 to
       December 2011. Mr. Sortur was a Senior Accounting Manager for HOV Services, LLC / Lason, Inc. from May 2004 to
       December 2008 and worked for the SourceHOV group as a Manager, Finance & Accounts for Lason India Ltd. from
       December 2002 to May 2014. From March 1999 to December 2002, Mr. Sortur served as General Manager, Finance at
       SRM Technologies, a business


                                                                 23




                                                                                                                           App. 698
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 702 of 894 PageID 1076


       Table of Contents



       solutions and technology provider specializing in software design and development, systems integration, web
       services, enterprise mobilization, and embedded solutions development. From June 1997 to February 1999, Mr. Sortur
       served as Junior Manager, Finance and Accounting for S

       teel Authority of India, a large state-owned steel making company based in New Delhi, India. Mr. Sortur graduated
       from Osmania University with a bachelor's degree in accounting and is a Certified Public Accountant (CPA),
       Chartered Accountant (CA), and Certified Management Accountant (CMA).

       Suresh Yannamani is our President and served as President, Americas of SourceHOV from 2011 until the closing of
       the Novitex Business Combination, and has been a part of companies that were predecessors to SourceHOV from
       1997 until the closing of the Novitex Business Combination. Mr. Yannamani oversees the sales and operations and
       plays a large part in scaling the transaction processing solutions practice and enterprise solution strategy for
       healthcare, financial services and commercial industries. Mr. Yannamani was also President of HOV Services, LLC
       from 2007 to 2011, serving customers in the healthcare, financial services, insurance and commercial industries. Mr.
       Yannamani was the Executive Vice President of BPO services for Lason from 1997 to 2007 prior to its acquisition by
       HOV Services, LLC. Mr. Yannamani also served in management roles at IBM from 1995 to 1997, managing the design,
       development, and implementation of financial management information systems for the public sector and worked for
       Coopers & Lybrand as a consultant in public audits from 1992 to 1994. Mr. Yannamani has a bachelor's degree in
       Chemistry from the University of London and holds an MBA from Eastern Michigan University.

       Mark Fairchild is our President, Exela SmartOffice and served as President of Exela Enterprise Solutions from the
       Novitex Business Combination until January 2019 and prior to that served as President, Europe, of SourceHOV from
       the merger of BancTec and SourceHOV in 2014, having served in management roles at BancTec since 1985. With
       more than 30 years of executive experience in the financial services industry, Mr. Fairchild specializes in global
       account management, transaction processing services, software solutions and hardware technology products. In
       2005, Mr. Fairchild was appointed Chief Technology Officer of BancTec and was responsible for the company's
       software and hardware products, manufacturing and internal IT services until 2014. Prior to this role, Mr. Fairchild
       acted as Vice President for International Operations of BancTec from 2001 to 2005 and VP of European Operations
       from 1998 to 2001. In his role as International Systems Director from 1991 to 1998, Mr. Fairchild led the European
       software teams, implementing payment platforms throughout the region. As Director of Engineering of BancTec from
       1989 to 1991, Mr. Fairchild led the research and development team that introduced a new high-speed digital image
       processing system that formed the base of BancTec's ImageFIRST product portfolio. Mr. Fairchild joined BancTec as
       a Project Manager, a position he held from 1985 to 1986. He began his career as a software developer at British
       Aerospace, where he worked from 1981 to 1985. Mr. Fairchild graduated with honors from Manchester University
       with a bachelor's degree in aeronautical engineering and holds an MBA from London Business School.

       Srini Murali is our President, Americas and APAC and served as Chief Operating Officer Americas and APAC from
       the Novitex Business Combination until January 2019. He is responsible for all sales, operations and business
       strategy functions across the Americas and Asia Pacific. Prior to the Novitex Business Combination, Mr. Murali
       served as Senior Vice President, Operations for the Americas and APAC regions for SourceHOV, creating global
       operating strategies, developing client relationships, and overseeing compliance. Mr. Murali has been a part of
       predecessor companies to SourceHOV since 1993. During his tenure, Mr. Murali has held analysis, product
       development, IT, and operational roles. In 2010, Mr. Murali took on a broader scope of responsibility as SourceHOV's
       Senior Vice President of Global Operations and IT. Mr. Murali has served in executive-level leadership roles at
       companies that preceded SourceHOV since 2007, when he was appointed Vice President of IT and Technology. Prior
       to these management roles, Mr. Murali served as Director of Information Technology for Lason from 2002 to 2007,
       and as an Application Development Manager for Las

       on from 1998 to 2002. Before joining Lason, Mr. Murali worked as a Systems Engineer for Vetri Systems from 1996 to
       1998. Mr. Murali graduated with a bachelor's degree in mathematics and statistics from Loyola College, Chennai, and
       earned an MBA from Davenport University, Michigan.

       Vitalie Robu is our President, EMEA and served as Chief Operating Officer, EMEA from the Novitex Business
       Combination until January 2019. Mr. Robu is responsible for all sales, operations and business strategy functions
       across Europe, the Middle East and Africa. Mr. Robu specializes in transaction processing services, technology
       products, and software solutions, and has over 20 years of international management experience in the private and
       public sectors. Prior to the Novitex Business Combination, he served as Senior Vice President, Operations for the
       European region of SourceHOV from 2014. From 2010 to 2014, Mr. Robu held the position of President and Executive
       Director of


                                                                24




                                                                                                                             App. 699
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 703 of 894 PageID 1077


       Table of Contents
       DataForce UK, a business process outsourcing and software provider that was part of SourceHOV. Prior to joining
       the SourceHOV group, Mr. Robu served as Manager of Investment and Insurance Products for Citibank EMEA in
       London from 2007 to 2010. Mr. Robu has degrees in International Relations from the National School for Political
       Studies, Bucharest and Physics from the State University of Moloves, and earned an MBA from IMD - International
       Institute for Management Development, Lausanne.

       Available Information

       Our website address is www.exelatech.com. We are not including the information provided on our website as a part
       of, or incorporating it by reference into, this Annual Report. We make available free of charge (other than an
       investor's own internet access charges) through our website our annual reports on Form 10-K, quarterly reports on
       Form 10-Q, current reports on Form 8-K, and amendments to these reports, as soon as reasonably practicable after
       we electronically file such material with, or furnish such material to, the Securities a

       nd Exchange Commission (the "SEC"). Previously filed annual reports on Form 10-K and quarterly
       reports on Form 10-Q for the periods affected by the restatement have not been amended.
       Accordingly, investors should no longer rely upon the Company’s previously released financial
       statements for these periods and any earnings releases or other communications relating to these
       periods. In addition, we make available our code of ethics entitled "Global Code of Ethics and Business
       Conduct" free of charge through our website. We intend to post on our website all disclosures that are
       required by law or Nasdaq listing standards concerning any amendments to, or waivers from, any
       provision of our code of ethics.
       The SEC maintains an internet site that contains reports, proxy and information statements and other information
       regarding issuers that file electronically with the SEC at www.sec.gov. The information contained on the websites
       referenced in this Annual Report is not incorporated by reference into this filing.

       ITEM 1A. RISK FACTORS

       In addition to the other information contained in this Annual Report, the following risks impact our business and
       operations. These risk factors are not exhaustive and all investors are encouraged to perform their own
       investigation with respect to our business, financial condition and prospects.

       Ri

       sks Related to our Business
       We have substantial indebtedness and other obligations and any failure to meet our debt service obligations or
       restrictive covenants would have a material adverse effect on our business, financial condition, cash flows and
       results of operation and could cause the market value of our Common Stock to decline.

       As of December 31, 2019, we had approximately $1.4 billion of long-term debt, excluding current maturities. In the
       fourth quarter of 2019, we announced a debt reduction and liquidity improvement initiative, which is part of the
       Company’s strategic priority to position the Company to long-term success and increased stockholder value. As the
       first step of this initiative, the Company entered into a five year, $160.0 million accounts receivable securitization
       facility in January 2020, which has a lower cost of debt than the Company revolving credit facility. The Company is
       also pursuing the sale of certain non-core assets. While the Company seeks to repay and/or refinance a material
       portion of its indebtedness through this initiative, there can be no assurance that such plan will be successful in
       whole or in part and, even if the plan is successful, we will still have a substantial amount of indebtedness
       outstanding. On March 26, 2020, the Delaware Court of Chancery entered a judgment against one of our subsidiaries
       in the amount of $57,698,426 inclusive of costs and interest arising out of the Appraisal Action, which judgment will
       continue to accrue interest, until paid, at the legal rate, compounded quarterly. On May 7, 2020, we filed a motion for
       new trial in relation to share count. Following the Court’s decision on the motion for new trial, SourceHOV has the
       right to appeal the judgment. However, at present the judgment has not been stayed, and we expect the petitioners to
       seek to enforce the judgment. If we are forced to pay the judgment (or bond the judgment pend

       ing an appeal, which will likely require cash collateral), such action could have a material adverse effect
       on our liquidity and/or cause our lenders to take action adverse to us. Our indebtedness and other
       obligations could: require a substantial portion of cash flow from operations to be dedicated to servicing
       our indebtedness, thereby reducing our ability to use cash flow from operations to fund operations,
       capital expenditures, and future business opportunities; increase the risks of adverse consequences
       resulting from a breach of

                                                                 25




                                                                                                                             App. 700
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 704 of 894 PageID 1078


       Table of Contents

       any indebtedness agreement, including, for example, a failure to make required payments of principal or interest due
       to failure of our business to perform as expected; decrease our ability to obtain additional financing for working
       capital, capital expenditures, general corporate or other purposes; limit our flexibility to make acquisitions; require
       non-strategic divestitures; increase our cash requirements to support the payment of interest; limit our flexibility in
       planning for, or reacting to, changes in our business and our industry; and increase our vulnerability to adverse
       changes in general economic and industry conditions. Our ability to make payments of principal and interest on our
       indebtedness and our ability to comply with financial covenants in our various debt agreements depends upon our
       future performance, which will be subject to general economic conditions and financial, business and other factors
       affecting our consolidated operations, many of which are beyond our control. If we are unable to generate sufficient
       cash flow from operations in the future to service our debt and meet our other cash requirements, we may be
       required, among other things: to seek additional financing in the debt or equity markets; to refinance or restructure all
       or a portion of our indebtedness; to sell certain of our assets, to the extent permitted under our indebtedness
       agreements; or to reduce or delay planned capital or operating expenditures. Our ability to restructure or refinance
       our debt will depend on the capital markets and our financial condition at such time. Any refinancing of our debt
       could be at higher interest rates and may require us to comply with more onerous covenants, which could further
       restrict our business operations. In addition, any such financing, refinancing or sale of assets might not be available
       at all or on economically favorable terms. Our inability to generate sufficient cash flow to satisfy our debt service
       obligations or to refinance our obligations on commercially reasonable terms could have a material adverse effect on
       our business, financial condition, cash flows and results of operations and could cause the market value of our
       Common Stock to decline.

       Our future profitability and ability to sustain positive cash flow is uncertain.

       Our future profitability depends on, among other things, our ability to generate revenue in excess of our expenses.
       However, we have significant and continuing fixed costs relating to the maintenance of our assets and business,
       including debt service requirements, which we may not be able to reduce adequately to sustain our profitability if our
       revenue decreases. Our profitability also may be impacted by non-cash charges such as stock-based compensation
       charges and potential impairment of goodwill, which will negatively affect our reported financial results. Even if we
       achieve profitability on an annual basis, we may not be able to achieve profitability on a quarterly basis. You should
       not consider prior revenue growth as indicative of our future performance. In fact, in future quarters, we may not
       have any revenue growth or our revenue could decline. We may incur significant losses in the future for a number of
       reasons and risks described elsewhere herein and we may encounter unforeseen expenses, difficulties,
       complications, delays and other unknown events.

       Our ability to continue to generate positive cash flow depends on our ability to generate collections from sales in
       excess of our cash expenditures. Our ability to generate and collect on sales can be negatively affected by many
       factors, including but not limited to our inability to convince new customers to use our services or existing
       customers to renew their contracts or use additional services; the lengthening of our sales cycles and
       implementation periods; changes in our customer mix; a decision by any of our existing customers to cease or reduce
       using our services; failure of customers to pay our invoices on a timely basis or at all; a failure in the performance of
       our solutions or internal controls that adversely affects our reputation or results in loss of business; the loss of
       market share to existing or new competitors; the failure to enter or succeed in new markets; regional or global
       economic conditions or regulations affecting perceived need for or value of our services; or our inability to develop
       new offerings, expand our offerings or drive adoption of our new offerings on a timely basis and thus potentially not
       meeting evolving market needs.

       We anticipate that we will incur increased sales and marketing and general and administrative expenses as we
       continue to diversify our business into new industries and geographic markets. Our business will also require
       significant amounts of working capital to support our growth. We may not achieve collections from sales to offset
       these anticipated expenditures sufficient to maintain positive future cash flow. In addition, we may encounter
       unforeseen expenses, difficulties, complications, delays and other unknown events that cause our costs to exceed
       our expectations. An inability to generate positive cash flow may decre

       ase our long-term viability.
       Our results of operations could in the future be materially adversely impacted by the coronavirus pandemic
       (COVID-19).


                                                                  26




                                                                                                                               App. 701
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 705 of 894 PageID 1079


       Table of Contents



       Our results of operations could in the future be materially adversely impacted by the coronavirus pandemic (COVID-
       19). We currently have two priorities: the safety and wellbeing of our employees and their families, and continuing to
       provide services to our customers in these unprecedented times. The global spread of the coronavirus (COVID-19)
       has created significant volatility and uncertainty and economic disruption. The extent to which the coronavirus
       pandemic impacts our business, operations and financial results will depend on numerous evolving factors that we
       may not be able to accurately predict, including: the duration and scope of the pandemic; governmental, business
       and individuals’ actions that have been and continue to be taken in response to the pandemic; the impact of the
       pandemic on economic activity and actions taken in response; the effect on our customers and customer demand for
       our services and solutions; our ability to sell and provide our services and solutions, including as a result of travel
       restrictions and people working from home; the ability of our customers to pay for our services and solutions; and
       any closures of our and our customers' offices and facilities. The spread of the coronavirus has caused us to modify
       our business practices (including employee travel, employee work locations, and cancellation of physical
       participation in meetings, events and conferences), and we may take further actions as may be required by
       government authorities or that we determine are i
       n the best interests of our employees, customers and business partners.
       We provide essential services including payment processing, bills and related exceptions for the financial sector,
       healthcare industry, and state, federal and local governments, and have accordingly been permitted to continue
       operating across most of our locations in the United States and across EMEA. The majority of our employees are
       located in the Americas and EMEA, representing 62% of our total headcount. Our locations in China are operating at
       full capacity and adding more volume and headcount. Close to two thirds of our India operations, totaling 4,900
       employees, have transitioned to work from home and the remainder of volume is transitioning to work from home or
       is being routed to our other global sites, including China, Mexico and Poland. The closure of facilities, or restrictions
       inhibiting our employees’ ability to access facilities, has disrupted, and could in the future disrupt our ability to
       provide our services and solutions and result in, among other things, terminations of customer contracts and losses
       of revenue. Customers may also slow down decision making, delay planned work or seek to modify existing
       agreements. Further, key personnel could contract the coronavirus hindering their ability to perform for us. One or
       more of our physical locations could become a cluster for the coronavirus, causing a large concentration of our
       employees to be adversely impacted and causing a significant disruption to our operations. Any of these events
       could cause or contribute to the risks and uncertainties enumerated in our filings with the SEC and could materially
       adversely affect our business, financial condition, results of operations and/or stock price.

       Our results of operations could be adversely affected by economic and political conditions, creating complex
       risks, many of which are beyond our control.

       Our business depends on the continued demand for our services, and if current global economic conditions worsen,
       our business could be adversely affected by our customers’ financial condition and level of business activity. Along
       with our customers we are subject to global political, economic and market conditions, including inflation, interest
       rates, energy costs, the impact of natural disasters, disease, military action and the threat of terrorism. In particular,
       we currently derive, and are likely to continue to derive, a significant portion of revenues from customers located in
       North America and EMEA. Any future decreases in the general level of economic activity in these markets, such as
       decreases in business and consumer spending and increases in unemployment rates as have begun to be
       experienced as a result of the COVID-19 pandemic, could result in a decrease in demand for our services, thus
       reducing our revenue. For example, certain customers may decide to reduce or postpone their spending on the
       services we provide, and we may be forced to lower our prices. Other developments in response to economic events,
       such as consolidations, restructurings or reorganizations, particularly involving our customers, could also cause the
       demand for our services to decline, negatively affecting the amount of business that we are able to obtain or retain.
       We may not be able to predict the impact such conditions will have on the industries we serve and may be unable to
       plan effectively for or respond to such impact. In response to economic and market conditions, from time to time we
       have undertaken or may undertake initiatives to reduce our cost structure where appropriate, such as consolidation
       of resources to provide functional region-wide support to our international subsidiaries in a centralized fashion.
       These initiatives, as well as any future workforce and facilities reductions we may implement, may not be sufficient to
       meet current and future changes in economic and market conditions and allow us to continue to achieve the growth
       rates expected. In addition, costs actually incurred in connection with certain restructuring actions may be higher
       than our estimates of such costs and/or may not lead to the anticipated cost savings.


                                                                  27




                                                                                                                                App. 702
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 706 of 894 PageID 1080


       Table of Contents

       Additionally, major political events, including the withdrawal of the United Kingdom from the European Union on
       January 31, 2020 (“Brexit”), continue to create uncertainty on topics that are relevant to our operations in the United
       Kingdom, such as immigration laws and employment laws, trade agreements and privacy laws. While the United
       Kingdom has agreed to follow all EU rules until December 31, 2020, and their trading relationship will remain the same
       during this period, the United Kingdom and the EU are currently in negotiations on the final terms of the United
       Kingdom’s withdrawal. We are currently examining the various possible impacts Brexit may have on our business
       and operating model in an effort to develop solutions to address any of the potential outcomes. In addition, it is
       possible that Brexit may adversely affect global economic conditions and financial markets, to a greater extent than
       we have currently anticipated.

       In addition, any future disruptions or turbulence in the global credit markets may adversely affect our liquidity and
       financial condition, and the liquidity and financial condition of our customers. Such disruptions may limit our ability
       to access financing, increase the cost of financing needed to meet liquidity needs and affect the ability of our
       customers to use credit to purchase our services or to make timely payments to us, adversely affecting our financial
       condition and results of operations.
       We have recorded significant goodwill impairment charges and may be required to record additional charges to
       future earnings if our goodwill or intangible assets become impaired.

       As of December 31, 2019, our goodwill balance was $358.5 million which represented 28.0% of total consolidated
       assets. We are required under generally accepted accounting principles to review our intangible assets for
       impairment when events or changes in circumstances indicate the carrying value may not be recoverable. Goodwill is
       required to be tested for impairment at least annually. Factors that may be considered a change in circumstances
       indicating that the carrying value of our intangible assets and/or goodwill may not be recoverable include a decline
       in stock price and market capitalization, slower growth rates in our industry or our own operations, and/or other
       materially adverse events that have implications on the profitability of our business or business segments. We may
       be required to record additional charges to earnings during the period in which any impairment of our goodwill or
       other intangible assets is determined which could have a material adverse impact on our results of operations. Even
       though these charges may be non-cash items and may not have an immediate impact on our liquidity, the fact that we
       report charges of this nature could contribute to negative market perceptions about us or our securities, including,
       without limitation, our Common Stock.

       Cybersecurity issues, vulnerabilities, and criminal activity resulting in a data or security breach could result in
       risks to our systems, networks, products, solutions and services resulting in liability or reputational damage.

       We collect and retain large volumes of internal and customer data, including personally identifiable information and
       other sensitive data both physically and electronically, for business purposes, and our various information
       technology systems enter, process, summarize and report such data. We also maintain personally identifiable
       information about our employees. Safeguarding customer, employee and our own data is a key priority for us, and
       our customers and employees have come to rely on us for the protection of their personal information. Augmented
       vulnerabilities, threats and more sophisticated and targeted cyber-related attacks pose a risk to our security and the
       security of our customers, partners, suppliers and third-party service providers, and to the confidentiality, availability
       and integrity of data owned by us or our customers. Despite our efforts to protect sensitive, confidential or personal
       data or information, we may be vulnerable to material security breaches, theft, misplaced or lost data, programming
       errors, employee errors and/or malfeasance that could potentially lead to the compromise of sensitive, confidential or
       personal data or information, improper use of our systems, software solutions or networks, unauthorized access, use,
       disclosure, modification or destruction of information, d

       efective products, production downtimes and operational disruptions. Despite protective measures, we
       may not be successful in preventing security breaches which compromise the confidentiality and integrity
       of this data. While an attempt is made to mitigate these risks by employing a number of measures,
       including employee training, monitoring and testing, and maintenance of protective systems and
       contingency plans, we remain vulnerable to such threats. The risk of such threats may be heightened as
       a result of an extended period of remote work arrangements due to the COVID-19 pandemic.

                                                                  28




                                                                                                                                 App. 703
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 707 of 894 PageID 1081


       Table of Contents



       The sensitive, confidential or personal data or information that we have access to is also subject to privacy and
       security laws, regulations or customer-imposed controls. The regulatory environment, as well as the requirements
       imposed on us by the industries we serve governing information, security and privacy laws is increasingly
       demanding. Maintaining compliance with applicable security and privacy regulations may increase our operating
       costs and/or adversely impact our ability to provide services to our customers. Furthermore, a compromised data
       system or the intentional, inadvertent or negligent release or disclosure of data could result in theft, loss, fraudulent
       or unlawful use of customer, employee or our data which could harm our reputation or result in remedial and other
       costs, fines or lawsuits. In addition, a cyber-related attack could result in other negative consequences, including
       damage to our reputation or competitiveness, remediation or increased protection costs, litigation or regulatory
       action. Fraud, employee negligence, and unauthorized access, including, without limitation, malfunctions, viruses
       and other events beyond our control, may lead to the misappropriation or unauthorized disclosure of sensitive or
       confidential information we process, store and transmit, including personal information, for our customers, failure to
       prevent or mitigate data loss or other security breaches, including breaches of our vendors’ technology and systems,
       could expose us or our customers to a risk of loss or misuse of such information, adversely affect our operating
       results, result in litigation or potential liability for us and otherwise harm our business. As a result, we may be subject
       to monetary damages, regulatory enforcement actions or fines under federal legislation, such as, the Gramm-Leach-
       Bliley Act and HIPAA, as well as various states’ laws, such as the California Consumer Privacy Act (“CCPA”), which
       became effective on January 1, 2020 or under the GDPR in Europe. Similarly, regulations such as the Health
       Information Technology for Economic and Clinical Health Act provisions of the American Recovery and
       Reinvestment Act of 2009 expand the obligations of “covered entities” and their business associates, including
       certain mandatory breach notification requirements. In addition to any legal liability, data or security breaches may
       lead to negative publicity, reputational damage and otherwise adversely affect the results of our operations.

       Our industry may be adversely impacted by a negative public reaction in the U.S. and elsewhere to providing
       certain of our services from outside the U.S. and related legislation.

       We have based our strategy of future growth on certain assumptions regarding our industry and future demand in
       the market for the provision of business process solutions in part using offshore resources. However, providing
       services from offshore locations is a politically sensitive topic in the U.S. and elsewhere, and many organizations and
       public figures have publicly expressed concern about a perceived association between offshore service providers
       and the loss of jobs in their home countries. In addition, there has been some publicity about the negative experience
       of certain companies that provide their services offshore, particularly in India. The trend of providing business
       process solutions offshore may not continue and could reverse if companies elect to develop and perform their
       business processes internally or are discouraged from transferring these services to offshore service providers. Any
       slowdown or reversal of existing industry trends could negatively affect the amount of business that we are able to
       obtain or retain.

       A variety of U.S. federal and state legislation has been proposed that, if enacted, could restrict or discourage U.S.
       companies from providing their services from outside the U.S., including proposals for providing tax and other
       economic incentives for companies that create jobs in the U.S. by reducing their reliance on offshore locations. Other
       state bills have proposed requiring offshore service providers to disclose their geographic locations, requiring notice
       to individuals whose personal information is disclosed to non-U.S. affiliates or subcontractors, requiring disclosures
       of companies’ foreign outsourcing practices or restricting U.S. private sector companies that have government
       contracts, grants or guaranteed loan programs from providing their services. Because most of our customers are
       located in the U.S., any expansion of existing laws or the enactment of new legislation that constrains our ability to
       provide our solutions from offshore or otherwise makes using our services unappealing or impractical for our
       customers could have a material and adverse effect on our business, results of operations, financial condition and
       cash flows.

       The HGM Group has significant influence over us and our corporate governance.

       The HGM Group has voting control of approximately 50% of our Common Stock. As long as the HGM Group owns
       or controls a significant percentage of outstanding voting power, it will have the ability to strongly influence all
       corporate actions requiring stoc

       kholder approval, including the election and removal of directors and the size of our board of directors,
       any amendment of our certificate of incorporation or bylaws, or the approval of any merger or other
       significant corporate transaction, including a sale of substantially all of our assets. In addition, pursuant
       to the terms of

                                                                   29




                                                                                                                                 App. 704
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 708 of 894 PageID 1082


       Table of Contents



       the Director Nomination Agreement, the HGM Group has certain nomination rights with respect to our board of
       directors and consent rights over certain of our corporate actions.

       Additionally, the HGM Group’s interests may not align with the interests of our other stockholders. The HGM Group
       is in the business of making investments in companies and may acquire and hold interests in businesses that
       compete directly or indirectly with us. The HGM Group may also pursue acquisition opportunities that may be
       complementary to our business, and, as a result, those acquisition opportunities may not be available to us. In
       addition, our certificate of incorporation provides that we renounce any interest or expectancy in the business
       opportunities of the HGM Group and that it shall not have any obligation to offer to us those opportunities unless
       presented to one of our directors or officers in his or her capacity as a director or officer of Exela.

       Certain services we provide to customers in ou

       r public sector vertical may be subject to additional restrictions or limitations.

       Our engagements with entities in the public sector, may be subject to compliance with additional legislative or
       regulatory requirements. Certain state and local governments and agencies have adopted, or may in the future adopt,
       legislation or rules imposing additional requirements on services provided to the public sector, including restrictions
       as to where certain services can be performed or where certain data can be stored, even within the U.S. Additionally,
       our employees who are staffed on certain public sector engagements may be subject to strict background checks or
       other certifications. These additional requirements may make it more difficult to staff large public sector
       engagements, require us to turn down new engagements, affect our ability to meet customer expectations, deadlines
       or other specifications and otherwise increase our costs or decrease our revenues. Further, there can be no
       assurances that a public sector entity will not face funding shortages or reallocate funding for our services to other
       priorities, either prior to or after we have begun to perform our services, which could impact whether we are fully
       compensated for our services and could have a material adverse effect on our business, results of operations,
       financial condition and cash flows. In addition, the results of the 2020 U.S. presidential election could have further
       impacts on our work in the public sector if new policies or funding priorities are enacted.

       Certain of our contracts are subject to termination rights, audits and/or investigations, which, if exercised, could
       negatively impact our reputation and reduce our ability to compete for new contracts and have an adverse effect
       on our business, results of operations and financial condition.

       Many of our customer contracts may be terminated by our customers without cause and without any fee or penalty,
       with only limited notice. Any failure to meet a customer’s expectations, as well as factors beyond our control,
       including a customer’s financial condition, strategic priorities, or mergers and acquisitions, could result in a
       cancellation or non-renewal of such a contract or a decrease in business provided to us and cause our actual results
       to differ from our forecasts. We may not be able to replace any customer that elects to terminate or not renew its
       contract with us, which would reduce our revenues.

       In addition, a portion of our revenues is derived from contracts with the U.S. federal and state governments and their
       agencies and from contracts with foreign governments and their agencies. Government entities typically finance
       projects through appropriated funds. While these projects are often plan

       ned and executed as multi-year projects, government entities usually reserve the right to change the
       scope of or terminate these projects for lack of approved funding and/or at their convenience. Changes
       in government or political developments, including budget deficits, shortfalls or uncertainties,
       government spending reductions (e.g., during a government shutdown) or other debt or funding
       constraints could result in lower governmental sales and in our projects being reduced in price or scope
       or terminated altogether, which also could limit our recovery of incurred costs, reimbursable expenses
       and profits on work completed prior to the termination. The public procurement environment is
       unpredictable and this could adversely affect our ability to perform work under new and existing
       contracts. Also, our government business is subject to the risk that one or more of our potential
       contracts or contract extensions may be diverted by the contracting agency to a small or disadvantaged
       or minority-owned business pursuant to set-aside programs administered by the Small Business
       Administration, or may be bundled into large multiple award contracts for very large businesses. These
       risks can potentially have an adverse effect on our revenue growth and profit margins.

                                                                 30




                                                                                                                              App. 705
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 709 of 894 PageID 1083


       Table of Contents



       If the government finds that it inappropriately charged any costs to a contract, the costs are not reimbursable or, if
       already reimbursed, the cost must be refunded to the government. Additionally, if the government discovers
       improper or illegal activities or contractual non-compliance (including improper billing), we may be subject to various
       civil and criminal penalties and administrative sanctions, which may include termination of contracts, forfeiture of
       profits, suspension of payments, fines and suspensions or debarment from doing business with the government.
       Any resulting penalties or sanctions could materially adversely affect our results of operations and financial
       condition. Moreover, government contracts are generally subject to audits and investigations by government
       agencies. Further, the negative publicity that could arise from any such penalties, sanctions or findings in such
       audits or investigations could have an adverse effect on our reputation in the industry and reduce our ability to
       compete for new contracts and could materially adversely affect our results of operations and financial condition.

       Our services and facilities may be impacted by terrorism, natural disasters and other disruptions, resulting in an
       adverse effect on our profitability and financial condition.

       Our ability to provide services may be impacted or disrupted as a result of natural disasters, technical disruptions
       (including power outage and telecommunications failure), man-made events (including cyber-attacks, war and
       terrorist attacks), and global health risks or pandemics, including the coronavirus, as well as the threat or perceived
       threat of any of these events in the U.S. or any of the locations in which we operate. A significant portion of our
       employees and key operations centers are located in India and the Philippines, with, particularly in India, limited
       diversification or redundancy. India and the Philippines are particularly susceptible to natural disasters, including
       typhoons, tsunamis, floods and earthquakes, and the Philippines is additionally susceptible to volcanic eruptions.
       Our operations in these locations, as well as certain other countries outside of the U.S., are also at greater risk of
       disruptions in electricity, other public utilities or network services due to substandard infrastructure. Although all of
       our operations centers have disaster management plans, certain disaster management facilities, particularly in India,
       may not be adequate to protect against potential disruptions due to natural or other disasters. Damage, destruction
       or disruptions, including to our MegaCenters, could make it difficult or impossible for employees to reach our
       business locations or otherwise interrupt our ability to provide our services. Sustained periods of interruption in our
       services could adversely affect our reputation and relationships with our customers, cause us to incur substantial
       expenses and expose us to liability. Our insurance coverage may not be sufficient to cover all of our potential losses
       and our business, results of operation and financial condition could be adversely affected.

       Any disruption related to our U.S. data centers or MegaCenters due to any of the foregoing events may cause
       significant disruptions in our ability to provide our services to our customers and result in a material adverse effect
       on our reputation, results of operations and financial condition and our business, results of operations and financial
       condition could be adversely affected.

       Although we believe that our insurance coverage with respect to disruptive events is reasonable, significant events
       such as acts of war and terrorism, economic conditions, judicial decisions, legislation, natural disasters and large
       losses could materially affect our insurance obligations and future expense.

       Our executives, senior management team and other key personnel are critical to our continued success and the l

       oss of such personnel, or an inability to attract, engage, retain and integrate our executives and other
       key employees could harm our business.

       Our future success substantially depends on the continued service and performance of our executives, senior
       management team, as well as other key individuals in senior leadership positions. These personnel possess business
       and technical capabilities that are difficult to replace. The loss of any of our key personnel, particularly to
       competitors, may adversely affect our ability to effectively manage our current operations or meet ongoing and
       future business challenges. Further, identifying, developing internally or hiring externally, training and retraining
       highly-skilled managerial, technical, sales and services, finance and marketing personnel are critical to our future.
       Failure to successfully hire executives and key employees or the loss of any executives and key employees could
       have a significant impact on our operations.


                                                                  31




                                                                                                                                   App. 706
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 710 of 894 PageID 1084


       Table of Contents



       Our business, financial position, and results of operations could be harmed by adverse rating actions by credit
       rating agencies.

       If the credit ratings of our outstanding indebtedness are downgraded, or if rating agencies indicate that a downgrade
       may occur, our business, financial position, and results of operations could be adversely affected and perceptions of
       our financial strength could be damaged. A downgrade would have the effect of increasing our borrowing costs, and
       could decrease the availability of funds we are able to borrow, adversely affecting our business, financial position,
       and results of operations. In addition, a do

       wngrade could adversely affect our relationships with our customers.
       Our current failure to meet the continued listing requirements of Nasdaq could result in a delisting of our
       Common Stock.
       Our Common Stock is currently listed for trading on The Nasdaq Capital Market, and the continued listing of
       our Common Stock on The Nasdaq Capital Market is subject to our compliance with a number of listing
       standards. In November 2019, we received a notice from Nasdaq that because the closing bid price for our
       Common Stock had fallen below $1.00 per share for 30 consecutive business days, we no longer complied with
       the $1.00 minimum bid price requirement for continued listing on The Nasdaq Capital Market under Rule 5550(a)
       (2) of the Nasdaq Listing Rules. Pursuant to Nasdaq Listing Rules, as tolled for the current COVID-19
       pandemic, we have until August 10, 2020 to regain compliance with the minimum bid price requirement. To
       regain compliance, the closing bid price of the Company’s Common Stock must meet or exceed $1.00 per share
       for a minimum of 10 consecutive business days prior to August 10, 2020. In addition, in April 2020 we received
       an additional notice specifying that we are not in compliance with Nasdaq Listing Rule 5550(b)(2) because for
       30 consecutive business days our Market Value of Listed Securities (“MVLS”) was below the minimum
       requirement of $35 million. While we have since regained compliance with the MVLS requirement by having our
       MVLS close at or above $35 million for a minimum of ten consecutive business days, there can be no assurance
       that our MVLS will not again fall below $35 million for a period of 30 consecutive business days.
       If we do not regain compliance with the minimum bid price requirement by August 10, 2020, we may be eligible
       for an additional grace period. To qu
       alify, we would be required to meet the continued listing requirements for MVLS and all other initial
       listing standards for The Nasdaq Capital Market, with the exception of the minimum bid price
       requirement, and provide written notice of our intention to cure the minimum bid price deficiency during
       the second compliance period. If we meet these requirements, the Nasdaq staff will grant an additional
       180 calendar days for us to regain compliance with the minimum bid price requirement. If the Nasdaq
       staff determines that we will not be able to cure the deficiency, or if we are otherwise not eligible for
       such additional compliance period, Nasdaq will provide notice that our Common Stock will be subject
       to delisting. We would have the right to appeal a determination to delist our Common Stock, and the
       Common Stock would remain listed on The Nasdaq Capital Market until the completion of the appeal
       process. Separate from the bid price and MVLS issues, on April 2, 2020, the Company received a
       notice from Nasdaq notifying the Company that, as a result of its failure to timely file this Annual Repo
       rt, it is not in compliance with Nasdaq Listing Rule 5250(c)(1), which requires timely filing of periodic
       reports with the SEC. In the notice, Nasdaq indicated that the Company had 60 calendar days from the
       date of the notice (or until June 2, 2020) to submit a plan to regain compliance with Nasdaq’s continued
       listing requirements. The Company submitted its plan on June 1, 2020 requesting that the Nasdaq staff
       grant the Company until September 28, 2020, to regain compliance by filing this Form 10-K. If our
       Common Stock were no longer listed on The Nasdaq Capital Market, investors might only be able to
       trade on one of the over-the-counter markets. This would impair the liquidity of our Common Stock not
       only in the number of shares that could be bought and sold at a given price, which might be depressed
       by the relative illiquidity, but also through delays in the timing of transactions and reduction in media
       coverage. In addition, we could face significant material adverse consequences, including:

           ·    a limited availability of market quotations for our securities;
           ·    a limited amount of news and analyst coverage for us; and

           ·    a decreased ability to issue additional securities or obtain additional financing in the future.



                                                                   32




                                                                                                                           App. 707
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 711 of 894 PageID 1085


       Table of Contents



       We may take actions to restore our compliance with Nasdaq's listing requirements, but we can provide no assurance
       that any such action taken by us would allow our Common Stock to become listed again, stabilize the market price or
       improve the liquidity of our Common Stock or prevent future non-compliance with Nasdaq's listing requirements.

       The requirements of being a public company may strain our resources, divert management’s attention and affect
       our ability to attract and retain qualified board members.

       As a public company, we are subject to the reporting requirements of the Exchange Act, the listing requirements of
       the Nasdaq and other applicable securities rules and regulations. Compliance with these rules and regulations will
       increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly, and
       increase demand on our systems and resources, particularly as we are no longer an emerging growth company.
       Among other things, the Exchange Act requires that we file annual, quarterly and current reports with respect to our
       business and operating results and maintain effective disclosure controls and procedures and internal control over
       financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal
       control over financial reporting to meet this standard, significant resources and management oversight may be
       required. As a result, management’s attention may be diverted from other business concerns, which could harm our
       business and operating results. Although we have already hired additional employees to comply with these
       requirements, we may need to hire even more employees in the future, which will increase our costs and expenses.

       In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are
       creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities
       more time consuming. These laws, regulations, and standards are subject to varying interpretations, in many cases
       due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is
       provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance
       matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to
       invest resources to comply with evolving laws, regulations and standards, and this investment may result in
       increased general and administrative expense and a diversion of management’s time and attention from revenue-
       generating activities to compliance activities. If our efforts to comply with new laws, regulations and standards differ
       from the activities intended by regulatory or governing bodies, regulatory authorities may initiate legal proceedings
       against us and our business may be harmed.

       As a result of being a public company and these new rules and regulations, it is more expensive for us to obtain
       director and officer liability insurance, and in the future we may be required to accept reduced coverage or incur
       substantially higher costs to obtain coverage. These factors could also make it more difficult for us to attract and
       retain qualified members of our board of directors, particularly to serve on our audit committee and

       compensation committee, and qualified executive officers.
       If we fail to maintain an effective system of disclosure controls and internal control over financial reporting, our
       ability to produce timely and accurate financial statements or comply with applicable regulations could be
       impaired.

       As a public company, we are subject to the reporting requirements of the Exchange Act, the Sarbanes-Oxley Act of
       2002, as amended (the "Sarbanes-Oxley Act"), and the listing standards of the Nasdaq Stock Market. We expect that
       the requirements of these rules and regulations will continue to increase our legal, accounting and financial
       compliance costs, make some activities more difficult, time consuming and costly, and place significant strain on our
       personnel, systems and resources.

       The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures
       and internal control over financial reporting. We are continuing to develop and refine our disclosure controls and
       other procedures that are designed to ensure that information required to be disclosed by us in the reports that we
       will file with the SEC is recorded, processed, summarized and reported within the time periods specified in SEC rules
       and forms, and that information required to be disclosed in reports under the Exchange Act is accumulated and
       communicated to our principal executive and financial officers. We are also continuing to improve our internal control
       over financial reporting. In order to maintain and improve the effectiveness of our disclosure controls and
       procedures


                                                                  33




                                                                                                                                 App. 708
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 712 of 894 PageID 1086


       Table of Contents



       and internal control over financial reporting, we have expended, and anticipate that we will continue to expend,
       significant resources, including accounting-related costs and significant management oversight.

       Our current controls and any new controls that we develop may become inadequate because of changes in
       conditions in our business. Further, weaknesse

       s in our disclosure controls or our internal control over financial reporting may be discovered in the
       future. Any failure to develop or maintain effective controls, or any difficulties encountered in their
       implementation or improvement, could harm our operating results or cause us to fail to meet our
       reporting obligations and may result in a restatement of our financial statements for prior periods. Any
       failure to implement and maintain effective internal control over financial reporting also could adversely
       affect the results of management evaluations of our internal control over financial reporting that we are
       required to include in our periodic reports that we file with the SEC. Ineffective disclosure controls and
       procedures and internal control over financial reporting could also cause investors to lose confidence in
       our reported financial and other information, which would likely have a negative effect on the trading
       price of our Common Stock. In addition, if we are unable to meet these requirements, we may not be
       able to remain listed on the Nasdaq Stock Market.

       Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2019 and
       based on its assessment, our management, including our CEO and CFO, has concluded that our internal control over
       financial reporting was not effective as of December 31, 2019 due to material weaknesses in our internal control over
       financial reporting.

       Any failure to maintain effective disclosure controls and internal control over financial reporting could have a
       material and adverse effect on our business and operating results and cause a decline in the price of our Common
       Stock.

       Internal control matters are more fully discussed in Part II—Item 9A—Controls and Procedures of this Annual
       Report.

       Downgrades in our credit ratings could impact our ability to access capital and materially adversely affect our
       business, financial condition and results of operations.

       Credit rating agencies continually review their ratings for the companies that they follow, including us. Credit rating
       agencies also evaluate the industries in which we and our affiliates operate as a whole and may change their credit
       rating for us based on their overall view of such industries. Both Moody’s and Standard and Poor’s downgraded our
       ratings during 2019. There can be no assurance that any rating assigned to our currently outstanding public debt
       securities will remain in effect for any given period of time or that any such ratings will not be further lowered,
       suspended or withdrawn entirely by a rating agency if, in that rating agency’s judgment, circumstances so warrant.

       A further downgrade of our credit ratings could, among other things:

           ·    limit our ability to access capital or otherwise adversely affect the availability of other new financing on
                favorable terms, if at all;
           ·    result in more restrictive covenants in agreements governing the terms of any future indebtedness that we
                may incur;
           ·    cause us to refinance indebtedness with less favorable terms and conditions, which debt may require
                collateral and restrict, among other things, our ability to pay distributions or repurchase shares;

           ·    increase our cost of borrowing;
           ·    adversely affect the market price of our outstanding debt securities; and
           ·    impair our business, financial condition and results of operation.



                                                                  34




                                                                                                                               App. 709
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 713 of 894 PageID 1087


       Table of Contents



       If we are unable to attract, train and retain skilled professionals, including highly skilled technical personnel to
       satisfy customer demand and senior management to lead our business globally, our business and results of
       operations may be materially adversely affected.

       Our success is dependent, in large part, on our ability to keep our supply of skilled professionals, including project
       managers, IT engineers and senior technical personnel, in balance with customer demand around the world and on
       our ability to attract and retain senior management with the knowledge and skills to lead our business globally. Each
       year, we must hire several hundred new professionals and retrain, retain, and motivate our workforce across the
       globe. Competition for skilled labor is intense and, in some jurisdictions in which we operate, there are more jobs for
       certain professionals than qualified persons to fill these jobs. Costs associated with recruiting and training
       professionals can be significant. If we are unable to hire or deploy employees with the needed skillsets or if we are
       unable to adequately equip our employees with the skills needed, this could materially adversely affect our business.
       Additionally, if we are unable to maintain an employee environment that is competitive and contemporary, it could
       have an adverse effect on engagement and retention, which may materially adversely affect our business. If more
       stringent labor laws become applicable to us or if a significant number of our employees unionize, our profitability
       may be adversely affected.

       Increased labor costs due to competition, increased minimum wage or employee benefits costs (including various
       federal, state and local actions to increase minimum wages), unionization activity or other factors would adversely
       impact our cost of sales and operating expenses. For example, the State of California has passed regulations which
       increased minimum wage rates from $10.50 per hour to $15.00 per hour by 2022. In addition, the federal government
       and a number of other states are evaluating various proposals to increase their respective minimum wage. As
       minimum wage rates increase, we may need to increase not only the wages of our minimum wage employees but also
       the wages paid to employees at wage rates that are above minimum wage. As a result, we anticipate that our labor
       costs will continue to increase.

       We are also subject to applicable rules and regulations relating to our relationship with our employees, including
       minimum wage and break requirements, health benefits, unemployment and sales taxes, overtime, and working
       conditions and immigration status. Legislated increases in the minimum wage and increases in additional labor cost
       components, such as employee benefit costs, workers’ compensation insurance rates, compliance costs and fines, as
       well as the cost of litigation in connection with these regulations, would increase our labor costs. Unionizing and
       collective bargaining efforts have received increased attention nationwide in recent periods. While a small n

       umber of our employees belong to unions, should our employees become represented by unions, we
       would be obligated to bargain with those unions with respect to wages, hours, and other terms and
       conditions of employment, which is likely to increase our labor costs. Moreover, as part of the process
       of union organizing and collective bargaining, strikes and other work stoppages may occur, which would
       cause disruption to our business. Similarly, many employers nationally in similar environments have been
       subject to actions brought by governmental agencies and private individuals under wage-hour laws on a
       variety of claims, such as improper classification of workers as exempt from overtime pay requirements
       and failure to pay overtime wages properly, with such actions sometimes brought as class actions.
       These actions can result in material liabilities and expenses. Should we be subject to employment
       litigation, such as actions involving wage-hour, overtime, break, and working time, we may distract our
       management from business matters and result in increased labor costs. If costs of labor increase
       significantly, our business, results of operations, and financial condition may be adversely affected.
       We may not always offset increased costs with increased fees under long-term contracts.

       The pricing and other terms of our customer contracts, particularly our long-term contact center agreements, are
       based on estimates and assumptions we make at the time we enter into these contracts. These estimates reflect our
       best judgments regarding the nature of the engagement and our expected costs to provide the contracted services
       and could differ from actual results. Not all our larger long-term contracts allow for escalation of fees as our cost of
       operations increase and those that allow for such escalations do not always allow increases at rates comparable to
       increases that we experience. If and where we cannot negotiate long-term contract terms that provide for fee
       adjustments to reflect increases in our cost of service delivery, our business, financial conditions, and results of
       operation would be materially impacted.


                                                                   35




                                                                                                                                  App. 710
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 714 of 894 PageID 1088


       Table of Contents



       Our business process automation solutions often require long selling cycles and long implementation periods
       that may result in significant upfront expenses that may not be recovered.

       We often face long selling cycles to secure new contracts for our business process automation solutions. If we are
       successful in obtaining an engagement, the selling cycle can be followed by a long implementation period during
       which we plan our services in detail and demonstrate to the customer our ability to successfully integrate our
       solutions with the customer’s internal operations. Our customers may experience delays in obtaining internal
       approvals or delays associated with technology or system implementations which can further lengthen the selling
       cycle or implementation period, and certain engagements may also require a ramping up period after implementati

       on before we can commence providing our services. Even if we succeed in developing a relationship
       with a potential customer and begin to discuss the services in detail, the potential customer may choose
       a competitor or decide to retain the work in-house prior to the time a contract is signed. In addition,
       once a contract is signed, we sometimes do not begin to receive revenue until completion of the
       implementation period and our solution is fully operational. The extended lengths of our selling cycles
       and implementation periods can result in the incurrence of significant upfront expenses that may never
       result in profits or may result in profits only after a significant period of time has elapsed, which may
       negatively impact our financial performance. For example, we generally hire new employees to provide
       services in connection with certain large engagements once a new contract is signed. Accordingly, we
       may incur significant costs associated with these hires before we collect corresponding revenues. Our
       inability to obtain contractual commitments after a selling cycle, maintain contractual commitments after
       the implementation period or limit expenses prior to the receipt of corresponding revenue may have a
       material adverse effect on our business, results of operations and financial condition.
       We face significant competition from U.S.-based and non-U.S.-based companies and from our customers who may
       elect to perform their business processes in-house.

       Our industry is highly competitive, fragmented and subject to rapid change. We compete primarily against large
       multi-national information technology companies, focused BPO companies based in offshore locations, BPO
       divisions of information technology companies located in India, other BPO and consulting providers that focus on
       the legal sector and the in-house capabilities of our customers and potential customers. These competitors may
       include entrants from adjacent industries or entrants in geographic locations with lower costs than those in which we
       operate.

       We believe that the principal competitive factors in our markets are breadth and depth of process
       expertise, knowledge of industries served, service quality, scalability of solutions, the ability to attract,
       train and retain qualified people, compliance rigor, global delivery capabilities, outcome-based pricing
       and sales and customer management capabilities. Some of our competitors have greater financial,
       marketing, technological or other resources, larger customer bases and more established reputations or
       brand awareness than we do. In addition, some of our competitors who do not have, or have limited,
       global delivery capabilities may expand their delivery centers to the countries in which we operate or
       increase their capacity in lower cost geographies, which could result in increased competition. Some of
       our competitors may also enter into strategic or commercial relationships among themselves or with
       larger, more established companies in order to benefit from increased scale and enhanced scope
       capabilities or enter into similar arrangements with potential customers. Further, we expect competition
       to intensify in the future as more companies enter our markets and customers consolidate the services
       they require among fewer vendors. Increased competition, our inability to compete successfully against
       competitors, pricing pressures or loss of market share could result in reduced operating margins, which
       could adversely affect our business, results of operations and financial condition.
       Our industry is characterized by rapid technological change and failure to compete successfully within the
       industry and address rapid technological change could adversely affect our results of operations and financial
       condition.

       The process of developing new services and solutions is inherently complex and uncertain. It requires accurate
       anticipation of customers’ changing needs and emerging technological trends. We must make long-term investments
       and commit significant resources before knowing whether these investments will eventually result in services that
       achieve customer acceptance and generate the revenues required to pro

       vide desired returns. If we fail to accurately anticipate and meet our customers’ needs through the
       development of new technologies and service offerings or if our new services are not widely accepted,
       we could lose market share and customers to our competitors and that could materially adversely affect
       our results of operations and financial condition.


                                                                                                                            App. 711
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 715 of 894 PageID 1089
                                      36




                                                                       App. 712
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 716 of 894 PageID 1090


       Table of Contents



       More specifically, the business process solutions industry is characterized by rapid technological change, evolving
       industry standards and changing customer preferences. The success of our business depends, in part, upon our
       ability to develop technology and solutions that keep pace with changes in our industry and the industries of our
       customers. Although we have made, and will continue to make, significant investments in the research, design and
       development of new technology and platforms-driven solutions, we may not be successful in addressing these
       changes on a timely basis or in marketing the changes we implement. In addition, products or technologies
       developed by others may render our services uncompetitive or obsolete. Failure to address these developments
       could have a material adverse effect on our business, results of operations and financial condition.

       In addition, existing and potential customers are actively shifting their businesses away from paper-
       based environments to electronic environments with reduced needs for physical document management
       and processing. This shift may result in decreased demand for the physical document management
       services we provide such that our business and revenues may become more reliant on technology-
       based services in electronic environments, which are typically provided at lower prices compared to
       physical document management services. Though we have solutions for customers seeking to make
       these types of transitions, a significant shift by our customers away from physical documents to non-
       paper based technologies, whether now existing or developed in the future, could adversely affect our
       business, results of operation and financial condition.

       Also, some of the large international companies in the industry have significant financial resources and compete with
       us to provide document processing services and/or business process services. We compete primarily on the basis of
       technology, performance, price, quality, reliability, brand, distribution and customer service and support. Our success
       in future performance is largely dependent upon our ability to compete successfully, to promptly and effectively
       react to changing technologies and customer expectations and to expand into additional market segments. To remain
       competitive, we must develop services and applications; periodically enhance our existing offerings; remain cost
       efficient; and attract and retain key personnel and management. If we are unable to compete successfully, we could
       lose market share and important customers to our competitors and that could materially adversely affect our results
       of operations and financial condition.

       We rely, in some cases, on third-party hardware and software, which could cause errors or failures of our services
       and could also result in adverse effects for our business and reputation if these third-party services fail to perform
       properly or are no longer available.

       Although we developed our platform-driven solutions internally, we rely, in some cases, on third-party hardware and
       software in connection with our service offerings which we either purchase or lease from third-party vendors. We are
       generally able to select from a number of competing hardware and software applications, but the complexity and
       unique specifications of the hardware or software makes design defects and software errors difficult to detect. Any
       errors or defects in third-party hardware or software incorporated into our service offerings, may result in a delay or
       loss of revenue, diversion of resources, damage to our reputation, the loss of the affected customer, loss of future
       business, increased service costs or potential litigation claims against us.

       Further, this hardware and software may not continue to be available on commercially reasonable terms or at all. Any
       loss of the right to use any of this hardware or software could result in delays in the provisioning of our services,
       which could negatively affect our business until equivalent technology is either developed by us or, if available, is
       identified, obtained and integrated. In addition, it is possible that our hardware vendors or the licensors of third-
       party software could increase the prices they charge, which could have a material adverse impact on our results of
       operations. Further, changing hardware vendors or software licensors could detract from management’s ability to
       focus on the ongoing operations of our business or could cause delays in the operations of our business.


                                                                 37




                                                                                                                             App. 713
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 717 of 894 PageID 1091


       Table of Contents



       Some of the work we do involves greater risks than other types of claims processing or document
       management engagements.

       We provide certain business process solutions for customers that, for financial, legal or other reasons, may present
       higher risks compared to other types of claims processing or document management engagements. Examples of
       higher risk engagements include, but are not limited to:

           ·    class action and other legal distributions involving significant sums of money;

           ·    economic analysis and expert testimony in high stakes legal matters; and
           ·    engagements where we receive or process sensitive data, including personal consumer or private health
                information.


       While we attempt to identify higher risk engagements and customers and mitigate our exposure by
       taking certain preventive measures and, where necessary, turning down certain engagements, these
       efforts may be ineffective and an actual or alleged error or omission on our part, the part of our
       customer or other third parties or possible fraudulent activity in one or more of these higher-risk
       engagements could result in the diversion of management resources, damage to our reputation,
       increased service costs or impaired market acceptance of our services, any of which could negatively
       impact our business and our financial condition.
       We encounter professional conflicts of interest.

       We encounter professional conflicts of interest, particularly in our provision of expert witness testimony in certain of
       our legal engagement services. Although we have systems and procedures to identify potential conflicts of interest
       prior to accepting a new engagement, there is no guarantee that all potential conflicts of interest will be identified,
       and undetected conflicts may result in damage to our reputation and result in professional liability, which may
       adversely impact our business and results of operations. If we are unable to accept new engagements for any reason,
       including business and legal conflicts, our professionals may become underutilized or discontented, which may
       adversely affect our future revenues and results of operations, as well as our ability to retain these professionals.

       New, more stringent privacy and data security regulations may have a negative impact on our business.

       Any inability to adequately address privacy and security concerns could result in expenses and liability, and adverse
       impact on us. Moreover, international privacy and data security regulations may become more complex and have
       greater consequences. For instance, as of May 25, 2018, the General Data Protection Regulation, or GDPR, has
       replaced the Data Protection Directive with respect to the collection and use of personal data of data subjects in the
       EU. The GDPR applies extra territorially and imposes several stringent requirements for controllers and processors of
       personal data, including, for example, higher standards for obtaining consent from individuals to process their
       personal data, more robust disclosures to individuals and a strengthened individual data rights regime, shortened
       timelines for data breach notifications, limitations on retention of information, increased requirements pertaining to
       health data, other special categories of personal data and pseudonymised (i.e., key-coded) data and additional
       obligations when we contract third-party processors in connection with the processing of the personal data. The
       GDPR provides that EU member states may make their own further laws and regulations limiting the processing of
       personal data, including genetic, biometric or health data, which could limit our ability to use and share personal data
       or could cause our costs could increase, and harm our business and financial condition. Failure to comply with the
       requirements of GDPR and the applicable national data protection laws of the EU Member States may result in fines
       of up to €20,000,000 or up to 4% of the total worldwide annual turnover of the preceding financial year, whichever is
       higher, and other administrative penalties.

       Similar to the GDPR, the CCPA, which became effective January 1, 2020, grants California residents with several new
       rights relating to their pe

       rsonal information. The CCPA applies to businesses that conduct business in California and satisfies one
       of three financial conditions, including a business that has a gross revenue greater than $25 million. The
       CCPA sets forth several data protection obligations for applicable businesses, including, but not limited
       to


                                                                 38




                                                                                                                              App. 714
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 718 of 894 PageID 1092


       Table of Contents



       the obligations to inform a consumer, at or before collection, of the purpose and intended use of the collection; and
       to delete a consumer’s personal information upon request. As for penalties and fines, the CCPA establishes a private
       right of action for serious data breaches, which allows consumers the right to seek damages. The CCPA also allows
       the California Attorney General to bring actions against non-compliant businesses with fines of $2,500 per violation
       or, if intentional, up to $7,500 per violation.

       Any future failure by us to comply with the GDPR and/or CCPA could have a material adverse effect on our business,
       results of operations or financial condition. Further, as the GDPR and CCPA have recently come into effect,
       enforcement priorities and interpretation of certain provisions are still unclear. Industry groups also impose self-
       regulatory standards that bind us by their incorporation into the contracts we execute. For example, should we fail to
       be compliant with the PCIDSS we may be subject to fines and other penalties.

       Our business could be materially and adversely affected if we do not protect our intellectual property or if our
       services are found to infringe on the intellectual property of others.

       Our success depends in part on certain methodologies and practices we utilize in developing and implementing
       applications and other proprietary intellectual property rights. In order to protect such rights, we rely upon a
       combination of nondisclosure and other contractual arrangements, as well as trade secret, copyright, trademark and
       patent laws. We also generally enter into confidentiality agreements with our employees, customers and potential
       customers and limit access to and distribution of our proprietary information. There can be no assurance that the
       laws, rules, regulations and treaties in effect in the U.S., India and the other jurisdictions in which we operate and the
       contractual and other protective measures we take are adequate to protect us from misappropriation or unauthorized
       use of our intellectual property, or that such laws will not change. There can be no assurance that the resources
       invested by us to protect our intellectual property will be sufficient or that our intellectual property portfolio will
       adequately deter misappropriation or improper use of our technology, and our intellectual property rights may not
       prevent competitors from independently developing or selling products and services similar to or duplicative of ours.
       We may not be able to detect unauthorized use and take appropriate steps to enforce our rights, and any such steps
       may be costly and unsuccessful. Infringement by others of our intellectual property, including the costs of enforcing
       our intellectual property rights, may have a material adverse effect on our business, results of operations and
       financial condition. We could also face competition in some countries where we have not invested in an intellectual
       property portfolio. If we are not able to protect our intellectual property, the value of our brand and other intangible
       assets may be diminished, and our business may be adversely affected. Further, although we believe that we are not
       infringing on the intellectual property rights of others, claims may nonetheless be successfully asserted against us in
       the future, and we may be the target of enforcement of patents or other intellectual property by third parties,
       including aggressive and opportunistic enforcement claims by non-practicing entities. Regardless of the merit of
       such claims, responding to infringement claims can be expensive and time-consuming. If we are found to infringe any
       third-party rights, we could be required to pay substantial damages or we could be enjoined from offering some of
       our products and services. The costs of defending any such claims could be significant, and any successful claim
       may require us to modify our services. The value of, or our ability to use, our intellectual property may also be
       negatively impacted by dependencies on third parties, such as our ability to obtain or renew on reasonable terms
       licenses that we need in the future, or our ability to secure or retain ownership or rights to use data in certain
       software analytics or services offerings. Any such circumstances may have a material adverse effect on our
       business, results of operations and financial condition.

       We generate a significant portion of our revenues from a small number of customers, and any loss of
       business from these customers could materially reduce our revenues.

       We have derived, and believe that in the foreseeable future we will continue to derive, a significant portion of our
       revenues from a small number of customers. While we have no one customer that accounts for more than 10% of our
       revenue, for each of the years ended December 31, 2019 and 2018, our ten largest customers accounted for
       approximately 26% of our revenues.

       Our ability to maintain close relationships with these and other major customers is essential to the growth and
       profitability of our business. However, the volume of work performed for a specific customer is likely to vary from
       year to year. A major customer in one year may not provide the same level of revenues for us in any subsequent year
       and


                                                                  39




                                                                                                                                App. 715
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 719 of 894 PageID 1093


       Table of Contents



       there can be no assurance that any customer will extend or renew its contract with us. The business process
       solutions we provide to our customers, and the revenues and net income from those services, may decline or vary as
       the type and quantity of services we provide change over time. Furthermore, our reliance on any individual customer
       for a significant portion of our revenues may give that customer a certain degree of pricing leverage against us when
       negotiating contracts and terms of service.

       In addition, a number of factors other than our performance could cause the loss of or reduction in business or
       revenues from a customer, and these factors are not predictable. For example, a customer may decide to reduce
       spending on business process solutions from us due to a challenging economic environment or other factors, both
       internal and external, relating to our business. These factors may include corporate rest

       ructuring, pricing pressure, changes to our outsourcing strategy, switching to another BPO provider or
       returning work in-house or other changes in a customer’s prospects or profitability. The risk of
       customer loss may be heightened as a result of recent economic volatility due to the COVID-19
       pandemic. The loss of any of our major customers, or a significant decrease in the volume of work they
       give to us or the price at which we are able to provide our services to them, could materially adversely
       affect our revenues and thus our results of operations.
       Our revenues are highly dependent on a limited number of industries, and any decrease in demand for business
       process solutions in these industries could reduce our revenues and adversely affect the results of operations.

       A substantial portion of our revenues are derived from three specific industry‑based segments: ITPS, HS, and LLPS.
       Customers in ITPS accounted for 79.0% and 80.3% of our revenues in 2019 and 2018, respectively. Customers in HS
       accounted for 16.4% and 14.4% of our revenues in 2019 and 2018, respectively. Customers in LLPS accounted for
       4.6% and 5.3% of our revenues in 2019 and 2018, respectively.

       Our success largely depends on continued demand for our services from customers in these segments, and a
       downturn or reversal of the demand for business process solutions in any of these segments, or the introduction of
       regulations that restrict or discourage companies from engaging our services, could materially adversely affect our
       business, financial condition and results of operations. For example, consolidation in any of these industries or
       combinations or mergers, particularly involving our customers, may decrease the potential number of customers for
       our services. We have been affected by the worsening of economic conditions and significant consolidation in the
       financial services industry and continuation of this trend may negatively affect our revenues and profitability. The
       COVID-19 pandemic, may lead to further increased consolidation in the financial services industry as larger, better
       capitalized competitors will be in a stronger position to withstand prolonged periods of economic downturn and
       sustain their business through the financial volatility.

       We derive significant revenue and profit from commercial and government contracts awarded through
       competitive bidding processes, including renewals, which can impose substantial costs on us, and we will not
       achieve revenue and profit objectives if we fail to accurately and effectively bid on such projects.

       Many of these contracts are extremely complex and require the investment of significant resources in order to
       prepare accurate bids and proposals. Competitive bidding imposes substantial costs and presents a number of risks,
       including: (i) the substantial cost and managerial time and effort that we spend to prepare bids and proposals for
       contracts that may or may not be awarded to us; (ii) the need to estimate accurately the resources and costs that will
       be required to implement and service any contracts we are awarded, sometimes in advance of the final determination
       of their full scope and design; (iii) the expense and delay that may arise if our competitors protest or challenge
       awards made to us pursuant to competitive bidding and the risk that such protests or challenges could result in the
       requirement to resubmit bids and in the termination, reduction or modifica

       tion of the awarded contracts; and (iv) the opportunity cost of not bidding on and winning other
       contracts we might otherwise pursue. If our competitors protest or challenge an award made to us on a
       government contract, the costs to defend such an award may be significant and could involve
       subsequent litigation that could take years to resolve.


                                                                 40




                                                                                                                                App. 716
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 720 of 894 PageID 1094


       Table of Contents


       Our profitability is dependent upon our ability to obtain adequate pricing for our services and to improve our
       cost structure.

       Our success depends on our ability to obtain adequate pricing for our services. Depending on competitive market
       factors, future prices we obtain for our services may decline from previous levels. If

       we are unable to obtain adequate pricing for our services, it could materially adversely affect our results
       of operations and financial condition. In addition, our contracts are increasingly requiring tighter
       timelines for implementation as well as more stringent service level metrics. This makes the bidding
       process for new contracts much more difficult and requires us to adequately consider these
       requirements in the pricing of our services.

       We regularly review our operations with a view towards reducing our cost structure, including, without limitation,
       reducing our employee base, exiting certain businesses, improving process and system efficiencies and outsourcing
       some internal functions. We, from time to time, engage in restructuring actions to reduce our cost structure. If we are
       unable to continue to maintain our cost base at or below the current level and maintain process and systems changes
       resulting from prior restructuring actions or to realize the expected cost reductions in the ongoing strategic
       transformation program, it could materially adversely affect our results of operations and financial condition.

       In addition, in order to meet the service requirements of our customers, which often includes 24/7 service, and to
       optimize our employee cost base, including our back-office support, we often locate our delivery service and back-
       office support centers in lower-cost locations, including several developing countries. Concentrating our centers in
       these locations presents a number of operational risks, many of which are beyond our control, including the risks of
       political instability, natural disasters, safety and security risks, labor disruptions, excessive employee turnover and
       rising labor rates. Additionally, a change in the political environment in the U.S. or the adoption and enforcement of
       legislation and regulations curbing the use of such centers outside of the U.S. could materially adversely affect our
       results of operations and financial condition. These risks could impair our ability to effectively provide services to
       our customers and keep our costs aligned to our associated revenues and market requirements.

       Our ability to sustain and improve profit margins is dependent on a number of factors, including our ability to
       continue to improve the cost efficiency of our operations through such programs as robotic process automation, to
       absorb the level of pricing pressures on our services through cost improvements and to successfully complete
       information technology initiatives. If any of these factors adversely materialize or if we are unable to achieve and
       maintain produ

       ctivity improvements through restructuring actions or information technology initiatives, our ability to
       offset labor cost inflation and competitive price pressures would be impaired, each of which could
       materially adversely affect our results of operations and financial condition.
       We are subject to regular customer and third-party security reviews and failure to pass these may have an adverse
       impact on our operations.

       Many of our customer contracts require that we maintain certain physical and/or information security standards, and,
       in certain cases, we permit a customer to audit our compliance with these contractual standards. Any failure to meet
       such standards or pass such audits may have a material adverse impact on our business. Further, customers from
       time to time may require stricter physical and/or information security than they negotiated in their contracts, and may
       condition continued volumes and business on the satisfaction of such additional requirements. Some of these
       requirements may be expensive to implement or maintain, and may not be factored into our contract pricing. Further,
       on an annual basis we obtain third-party audits of certain of our locations in accordance with Statement on
       Standards for Attestation Engagements No. 16 (SSAE 16) put forth by the Auditing Standards Board (ASB) of the
       American Institute of Certified Public Accountants (AICPA). SSAE 16 is the current standard for reporting on
       controls at service organizations, and many of our customers expect that we will perform an annual SSAE 16 audit,
       and report to them the results. Negative findings in such an audit and/or the failure to adequately remediate in a
       timely fashion such negative findings may cause customers to terminate their contracts or otherwise have a material
       adverse effect on our reputation, results of operation and financial condition.


                                                                  41




                                                                                                                                 App. 717
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 721 of 894 PageID 1095


       Table of Contents



       Failure to adhere to the regulations that govern our business could have an adverse impact on our operations.

       Our customers are often subject to regulations that may require that we comply with certain rules and regulations in
       performing services for them that would not otherwise apply to us. U.S. fede

       ral laws and regulations that apply to certain portions of our business include the Gramm-Leach-Bliley
       Act, HIPAA, and the HITECH Act of 2009. We must also comply with applicable regulations relating
       to healthcare and other personal information that we process as part of our services. Due to our global
       delivery model, we are also subject to the burden and expense of complying with the laws and
       regulations of various jurisdictions and changes thereto which are beyond our control. In addition, our
       contracts with some of our customers require us to remain knowledgeable about and comply with a
       number of additional relevant consumer protection laws and other regulatory requirements. Failure to
       perform our services in a manner that complies with any such requirement could result in breaches of
       contracts with our customers. Our failure to comply with any applicable laws and regulations could
       subject us to civil fines and criminal penalties.
       A significant portion of our assets and operations are located in India, the Philippines, China and Mexico, and
       we are subject to regulatory, economic and political uncertainties in those locations.

       A significant number of our operations centers are located in India, the Philippines and China and a majority of our
       assets and our professionals are located in those locations. We intend to continue to develop and expand our
       facilities in these areas. Our financial performance may be adversely affected by general economic conditions and
       economic and fiscal policy in these countries, including changes in exchange rates and controls, interest rates and
       taxation policies, as well as social stability and political, economic or diplomatic developments affecting those
       countries in the future. These countries have experienced significant economic growth over the last several years,
       but face major challenges in sustaining that growth in the years ahead. These challenges include the need for
       substantial infrastructure development and improving access to healthcare and education. Our ability to recruit, train
       and retain qualified employees, develop and operate our operations centers, and attract and retain customers could
       be adversely affected if these countries do not successfully meet these challenges.

       In the early 1990s, India experienced significant inflation, low growth in gross domestic product and shortages of
       foreign currency reserves. The Indian government, however, has exercised and continues to exercise significant
       influence over many aspects of the Indian economy. India’s government has provided significant tax incentives and
       relaxed certain regulatory restrictions in order to encourage foreign inv

       estment in specified sectors of the economy, including the BPO industry. Certain of those programs that
       have benefited us include tax holidays, liberalized import and export duties and preferential rules on
       foreign investment and repatriation. We cannot assure you that liberalization policies will continue.
       Various factors, such as changes in the current federal government, could trigger significant changes in
       India’s economic liberalization and deregulation policies and disrupt business and economic conditions
       in India generally and our business in particular.

       The Philippines has experienced significant inflation, currency declines and shortages of foreign exchange. In
       addition, the Philippines has experienced and may continue to experience civil unrest, terrorism and political turmoil,
       resulting in temporary work stoppages and technology outages. These instabilities and any adverse changes in the
       political environment in the Philippines could increase our operational costs, increase our exposure to legal and
       business risks and make it more difficult for us to operate our business in the Philippines.

       Our business operations in China may be adversely affected by our current and future political environment and the

       outbreak of the coronavirus. The Chinese government can exert substantial influence and control over
       the manner in which companies in China conduct business. Under the current government leadership,
       the government of China has been pursuing economic reform policies that encourage private economic
       activity and greater economic decentralization. There is no assurance, however, that the government of
       China will continue to pursue these policies, or that it will not significantly alter these policies from time
       to time without notice.

       Our ability to efficiently conduct our business activities in Mexico is subject to changes in government policy or
       shifts in political attitudes that are beyond our control. Government policy may change to discourage foreign
       investment, nationalization of industries may occur or other government limitations, restrictions or requirements not
       currently foreseen may be implemented. In addition, Mexico may experience political instability, which may result in


                                                                  42




                                                                                                                                 App. 718
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 722 of 894 PageID 1096


       Table of Contents



       outbreaks of civil unrest, drug-related violence, terrorist attacks or threats or acts of war in the affected areas, any of
       which could materially and adversely affect our business, prospects, financial condition and results of operations.

       Introduction of tax legislation and disputes with tax authorities may have an adverse effect on our operations
       and our overall tax rate.

       Governments in countries in which we operate or provide services could enact new tax legislation that could have a
       material adverse effect on our overall effective tax rate. In addition, our ability to repatriate surplus earnings, if any,
       from our operations centers in a tax-efficient manner is dependent upon interpretations of local laws, possible
       changes in such laws and the renegotiation of existing double tax avoidance treaties. Changes to any of these may
       adversely affect our overall tax rate, which could have a material adverse effect on our business, results of operations
       and financial condition.

       In addition, the transfer pricing regulations of the U.S. and certain foreign jurisdictions, including India, require that
       any cross-border transaction involving related parties be at an arm’s-length price. Accordingly, we base our pricing
       between our foreign subsidiaries and related parties on a functional and economic analysis involving benchmarking
       against transactions among entities that are not related. However, the tax authorities have jurisdiction to review our
       transfer-pricing policy. If they conclude the policy was not applied appropriately, we may incur additional tax liability,
       including accrued interest and penalties.

       Sales tax laws in the U.S. may change resulting in service providers having to collect sales taxes in states where
       the current laws do not require us to do so. This could result in substantial tax liabilities.

       Our U.S. subsidiaries collect and remit sales tax in states in which the subsidiaries have physical presence or in
       which we believe sufficient nexus exists which obligates us to collect sales tax. Other states may, from time to time,
       claim that we have state-related activities constituting physical nexus to require such collection. Additionally, many
       other states seek to impose sales tax collection or reporting obligations on companies that sell goods to customers in
       their state, or directly to the state and its political subdivisions, regardless of physical presence. Such efforts by
       states have increased recently, as states seek to raise revenues without increasing the income tax burden on
       residents. We rely on U.S. Supreme Court decisions which hold that, without Congressional authority, a state may
       not enforce a sales tax collection obligation on a company that has no physical presence in the state. We cannot
       predict whether the nature or level of contacts we have with a particular state will be deemed enough to require us to
       collect sales tax in that state nor can we be assured that Congress or individual states will not approve legislation
       authorizing states to impose tax collection or reporting obligations on our activities. A successful assertion by one or
       more states that we should collect sales tax could result in substantial tax liabilities relate

       d to past sales and would result in considerable administrative burdens and costs for us.
       Restrictions on entry visas may affect our ability to compete for and provide services to customers in the U.S.,
       which could have a material adverse effect on future revenues.

       A significant number of our employees are foreign nationals, including from India, the Philippines and China. Certain
       members of our development team based in India travel to the U.S. on a regular basis to facilitate new project
       development, including the implementation of new contracts and to meet our U.S. customers. The ability of these
       employees to travel to the U.S. and other countries in which we do business depends on the ability to obtain the
       necessary visas and entry permits.

       In response to political forces, terrorist attacks, the global economic downturn, global disease, public sentiments of
       high unemployment rates in certain parts of the U.S. and other events, U.S. immigration authorities have increased
       the level of scrutiny in granting visas and applicable immigration laws may be subject to legislative change and
       varying standards of application and enforcement. We cannot predict the political or economic events that could
       affect immigration laws or any restrictive impact those events could have on obtaining or monitoring entry visas for
       our professionals.


                                                                   43




                                                                                                                                     App. 719
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 723 of 894 PageID 1097


       Table of Contents



       Investors may have difficulty effecting service of process or enforcing judgments obtained in the U.S. against our
       non-U.S. subsidiaries.

       We have significant operating subsidiaries that are organized outside the U.S. A portion of our assets are located in
       India, the Philippines, China, Mexico, and Canada. As a result, you may be unable to effect service of process upon
       our affiliates who reside in these jurisdictions. In additi

       on, you may be unable to enforce against these persons outside the jurisdiction of their residence
       judgments obtained in U.S. courts, including judgments predicated solely upon U.S. federal securities
       laws.
       Currency fluctuations among the Euro, British Pound, Indian rupee, the Philippine Peso, the Mexican Peso, the
       Canadian Dollar, the Chinese Yuan and the U.S. Dollar could have a material adverse effect on our results of
       operations.

       We operate internationally and as a result, are subject to risks associated with doing business globally, such as risks
       related to the differing legal, political and regulatory requirements and economic conditions of many jurisdictions.
       Risks inherent to operating internationally include changes in a country’s economic or political conditions, in foreign
       currency exchange rates, regulatory requirements and enforcement of intellectual property rights.

       The functional currencies of our businesses outside of the U.S. are the local currencies. Changes in exchange rates
       between these foreign currencies and the U.S. Dollar will affect the recorded levels of our assets, liabilities, net sales,
       cost of goods sold and operating margins and could result in exchange gains or losses. The primary foreign
       currencies to which we have exposure are the European Union Euro, Swedish Krona, British Pound Sterling,
       Canadian Dollar and Indian rupees . Exchange rates between these currencies and the U.S. Dollar in recent years
       have fluctuated significantly and may do so in the future. Our operating results and profitability may be affected by
       any volatility in currency exchange rates and our ability to manage effectively currency transaction and translation
       risks. To the extent the U.S. Dollar strengthens against foreign currencies, our foreign revenues and profits will be
       reduced when translated into U.S. Dollars.

       Although the vast majority of our revenues are denominated in U.S. dollars, a significant portion of our expenses are
       incurred and paid in Euros, British Pound Sterling, Swedish Krona, Indian rupees, and to a lesser extent in other
       currencies, including the Philippine Peso, the Mexican Peso, the Canadian dollar and the Chinese Yuan . We report
       our financial results in U.S. Dollars. The exchange rate between the Indian rupee and the U.S. Dollar has changed
       substantially in recent years and may fluctuate substantially

       in the future. Our results of operations may be adversely affected if such fluctuations continue, or
       increase, or other currencies fluctuate significantly against the U.S. Dollar.

       Although we do not currently take steps to hedge our foreign currency exposures, should we choose in the future to
       implement a hedging strategy, there can be no assurance that our hedging strategy will be successful or that the
       hedging markets would have sufficient liquidity or depth to allow us to implement such a hedging strategy in a cost-
       effective manner. Further, the success of any potential hedging strategy could be impacted by any failure by the
       hedging counterparties to meet their contractual obligations.

       We are subject to laws of the United States and foreign jurisdictions relating to processing
       certain financial transactions, including payment card transactions and debit or credit card
       transactions, and failure to comply with those laws could subject us to legal actions and
       materially adversely affect our results of operations and financial condition.
       We process, support and execute financial transactions, and disburse funds, on behalf of both government and
       commercial customers, often in partnership with financial institutions. This activity includes receiving debit and
       credit card information, processing payments for and due to our customers and disbursing funds on payment or
       debit cards to payees of our customers. As a result, the transactions we process may be subject to numerous United
       States (both federal and state) and foreign jurisdiction laws and regulations, including the Electronic Fund Transfer
       Act, as amended, the Currency and Foreign Transactions Reporting Act of 1970 (commonly known as the Bank
       Secrecy Act), as amended, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (including the
       so-called Durbin Amendment), as amended, the Gramm-Leach-Bliley Act (also known as the Financial Modernization
       Act of 1999), as amended, and the


                                                                   44




                                                                                                                                 App. 720
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 724 of 894 PageID 1098


       Table of Contents



       Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
       (USA PATRIOT ACT) Act of 2001, as amended. Other United States (both federal and state) and foreign jurisdiction
       laws apply to our processing of certain financial transactions and related support services. These laws are subject to
       frequent changes, and new statutes and regulations in this area may be enacted at any time. Changes to existing
       laws, the introduction of new laws in this area or failure to comply with existing laws that are applicable to us may
       subject us to, among other things, additional costs or changes to our business practices, liability for monetary
       damages, fines and/or criminal prosecution, unfav

       orable publicity, restrictions on our ability to process and support financial transactions and allegations
       by our customers, partners and clients that we have not performed our contractual obligations. Any of
       these could materially adversely affect our results of operations and financial condition.
       Failure to comply with the U.S. Foreign Corrupt Practices Act, or the FCPA, economic and trade sanctions,
       regulations, and similar laws could subject us to penalties and other adverse consequences.

       We operate our business in several foreign countries with developing economies and have contracts with foreign
       governments, where companies often engage in business practices that are prohibited by U.S. and other regulations
       applicable to us. We are subject to anti-corruption laws and regulations, including the FCPA, the U.K. Bribery Act
       and other laws that prohibit the making or offering of improper payments to foreign government officials and political
       figures, including anti-bribery provisions enforced by the Department of Justice and accounting provisions enforced
       by the SEC. These laws prohibit improper payments or offers of payments to foreign governments and their officials
       and political parties by the U.S. and other business entities for the purpose of obtaining or retaining business. We
       have implemented policies to identify and address potentially impermissible transactions under such laws and
       regulations; however, there can be no assurance that all of our and our subsidiaries’ employees, consultants, and
       agents, including those that may be based in or from countries where practices that violate U.S. or other laws may be
       customary, will not take actions in violation of our policies, for which we may be ultimately responsible.

       We are also subject to certain economic and trade sanctions programs that are administered by the Department of
       Treasury’s Office of Foreign Assets Control, or OFAC, which prohibit or restrict transactions to or from or dealings
       with specified countries, their governments, and in certain circumstances, their nationals, and with individuals and
       entities that are specially-designated nationals of those countries, narcotics traffickers, and terrorists or terrorist
       organizations. Our subsidiaries may be subject to additional foreign or local sanctions requirements in other relevant
       jurisdictions.

       Fluctuations in the costs of paper, ink, energy, by-products and other raw materials may adversely impact the
       results of our operations.

       Purchases of paper, ink, energy and other raw materials represent a large portion of our costs. Increases in the costs
       of these inputs may increase our costs and we may not be able to pass these costs on to customers through higher
       prices. In addition, we may not be able to resell waste paper and other print-related by-products or may be adversely
       impacted by decreases in the prices for these by-products. Increases in the cost of materials may adversely impact
       customers’ demand for our printing and printing-related services.

       The market for our securities remains volatile and may not

       continue, which would adversely affect the liquidity and price of our securities.
       The price of our securities, including, without limitation, our Common Stock, may continue to fluctuate significantly.
       An active trading market for our securities may not further develop or be sustained. In addition, the price of our
       securities can fluctuate due to general economic conditions and forecasts, our general business condition and the
       release of our financial reports.

       Changes in laws or regulations, or a failure to comply with any laws and regulations, may adversely affect our
       business, investments and results of operations.

       We are subject to laws, regulations and rules enacted by national, regional and local governments and Nasdaq. In
       particular, we are required to comply with certain SEC, Nasdaq and other legal or regulatory requirements.


                                                                 45




                                                                                                                                App. 721
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 725 of 894 PageID 1099


       Table of Contents



       Compliance with, and monitoring of, applica

       ble laws, regulations and rules may be difficult, time consuming and costly. Those laws, regulations and
       rules and their interpretation and application may also change from time to time and those changes could
       have a material adverse effect on our business, investments and results of operations. In addition, a
       failure to comply with applicable laws, regulations and rules, as interpreted and applied, could have a
       material adverse effect on our business and results of operations.
       If we are unable to successfully consummate acquisitions or experience delays in integrating acquisitions, it
       could have a material adverse effect on our business, financial condition and results of operations.

       One of our strategies to grow our business is to opportunistically acquire complementary businesses,
       technologies and services. This strategy depends in large part on our ability to find suitable acquisitions
       and finance them on acceptable terms. We may require additional debt or equity financing for future
       acquisitions, and doing so will be made more difficult by our indebtedness. Raising additional capital for
       acquisitions through debt financing could result in increased interest expense and may involve
       agreements that include covenants limiting or restricting our ability to take certain actions, such as
       incurring additional debt, making capital expenditures or declaring dividends. .

       If we are unable to identify and acquire suitable acquisition candidates, we may experience slower
       growth. Further, we may face challenges in integrating any acquired business. These challenges include
       eliminating redundant operations, facilities and systems, coordinating management and personnel,
       retaining key employees, managing different corporate cultures and achieving cost reductions and cross-
       selling opportunities. Additionally, the acquisition and integration processes may disrupt our business
       and divert management attention and our resources. If we fail to successfully integrate acquired
       businesses, products, technologies and personnel, it could impair relationships with employees, clients
       and strategic partners, distract management attention from our core businesses, result in control failures
       and otherwise disrupt our ongoing business, any of which could have a material adverse effect on our
       business, financial condition and results of operations. We also may not be able to retain key
       management and other critical employees after an acquisition. In addition, we may be required to
       record future charges for impairment of goodwill and other intangible assets resulting from such
       acquisitions.
       ITEM 1B. UNRESOLVED STAFF COMMENTS

       None.

       ITEM 2. PROPERTIES

       We lease and own numerous facilities worldwide with larger concentrations of space in Texas, Michigan,
       Connecticut, California, India, Mexico, the Philippines, and China. The size of our active property port

       folio as of December 31, 2019 was approximately 4.2 million square feet (square feet) and comprised
       of 157 leased properties and 7 owned properties including offices, sales offices, service locations, and
       production facilities. Many of our operating facilities are equipped with fiber connectivity and have
       access to other power sources. Substantially all of our operations facilities are leased under long term
       leases with varying expiration dates, except for the following owned locations: (i) three operations
       facilities in India with a combined building area of approximately 91,500 sq. ft., respectively, (ii) an
       operating facility in Georgiana, Alabama with an approximate building area of 20,000 sq. ft., (iii) an
       operating facility in Tallahassee, Florida consisting of four buildings with a combined building area of
       approximately 21,000 sq. ft., (iv) an operating facility in Troy, Michigan that will serve as the
       Company’s primary data center with an approximate building area of 66,000 sq. ft. (v) an operating
       facility in Egham, England with an approximate building area of 11,000 sq. ft., and (vi) an innovation
       center in New York, NY with an approximate building area of 2,200 sq. ft. We also maintain an
       operating presence at approximately 900 customer sites.
       Our properties are suitable to deliver services to our customers for each of our business segments. Our management
       believes that all of our properties and facilities are well maintained.




                                                                                                                            App. 722
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 726 of 894 PageID 1100
                                      46




                                                                       App. 723
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 727 of 894 PageID 1101


       Table of Contents



       ITEM 3. LEGAL PROCEEDINGS

       Appraisal Demand

       On September 21, 2017, former stockholders of SourceHOV, who owned 10,304 shares of SourceHOV common stock,
       filed an Appraisal Action. The Appraisal Action arose out of the Novitex Business Combination, and the petitioners
       sought, among other things, a determination of the fair value of their shares at the time of the Novitex Business
       Combination; an order that SourceHOV pay that value to the petitioners, together with interest at the statutory rate;
       and an award of costs, attorneys’ fees, and other expenses. During the trial the parties and their experts offered
       competing valuations of the SourceHOV shares as of the date of the Novitex Business Combination. SourceHOV
       argued the value was no more than $1,633.85 per share and the petitioners argued the value was at least $5,079.28 per
       share. On January 30, 2020, the Court issued its post-trial Memorandum Opinion in the Appraisal Action, in which it
       found that the fair value of SourceHOV as of the Closing Date was $4,591 per share, and on March 26, 2020, the
       Court issued its final order and judgment awarding the petitioners $57,698,426 inclusive of costs and interest. On
       May 7, 2020, SourceHOV filed a motion for new trial in relation to share count. Following the Court’s decision on the
       motion for new trial, SourceHOV has the right to appeal the judgment. At this time, we cannot determine whether
       such motion or an appeal would be successful. Per the Court’s opinion, the legal rate of interest, compounded
       quarterly, accrues on the per share value from the Closing Date until the date of payment to petitioners.

       As a result of the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2 have been returned
       to the Company during the first quarter of 2020.

       Class Action

       On March 23, 2020. Plaintiff, Bo Shen, filed a putative class action against the Company, Ronald Cogburn, the
       Company’s Chief Executive Officer, and James Reynolds, the Company’s former Chief Financial Officer. Plaintiff
       claims to be a current holder of 4,000 shares of Company stock, purchased on October 4, 2019 at $1.34/share. Plaintiff
       asserts two claims covering the purported class period of March 16, 2018 to March 16, 2020: (1) a violation of Section
       10(b) and Rule 10b-5 of the Exchange Act against all defendants; and (2) a violation of Section 20(a) of the Exchange
       Act against Mr. Cogburn and Mr. Reynolds. The allegations stem from the Company’s press release, dated March 16,
       2020 (announcing the postponement of the earnings call and delay in filing of this Annual Report), and press release
       and related SEC filings, dated March 17, 2020 (announcing its intent to restate its financial statements for 2017, 2018
       and interim periods through September 30, 2019). As of the date of this Annual Report,

       the Company has not been served with the complaint. At this early stage in the litigation, it is not
       practicable to render an opinion about whether an unfavorable outcome is probable or remote with
       respect to this matter; however, the Company believes it has m
       eritorious defenses and will vigorously defend them.

       Other

       We are, from time to time, involved in other legal proceedings, inquiries, claims and disputes, which arise in the
       ordinary course of business. Although our management cannot predict the outcomes of these matters, our
       management believes these actions will not have a material, adverse effect on our financial position, results of
       operations or cash flows.

       ITEM 4. MINE SAFETY DISCLOSURES

       Not applicable


                                                                  47




                                                                                                                             App. 724
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                    Page 728 of 894 PageID 1102


       Table of Contents
                                                            PART II

                   ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS
                   AND ISSUER PURCHASES OF EQUITY SECURITIES

       Market Information

       Our Common Stock is traded on the Nasdaq under the symbol “XELA.” Set forth below is the high and low sales
       price of our Common Stock during the periods presented.

                                                                                                        Sales Price
                                                                                                    High           Low
       Year Ended December 31, 2019
       Fourth Quarter                                                                           $       1.63   $        0.27
       Third Quarter                                                                                    3.20            1.09
       Second Quarter                                                                                   4.00            1.65
       First Quarter                                                                                    4.68            3.12
       Year Ended December 31, 2018
       Fourth Quarter                                                                           $       7.02   $        3.46
       Third Quarter                                                                                    7.34            4.65
       Second Quarter                                                                                   5.87            4.32
       First Quarter                                                                                    6.42            5.08

       Stockholders

       As of June 5, 2020 we had 70 record holders of our Common Stock.

       Dividends

       We have not paid any cash dividends on shares of our Common Stock. The payment of cash dividends in the future
       will be dependent upon our revenues and earnings, capital requirements, general financial condition, and is within
       the discretion of our board of directors.

       Equity Compensation Plan Information

       The following table provides information as of December 31, 2019, with respect to the shares of our Common Stock
       that may be issued under our existing equity compensation plans.


                                                                                                             Number of
                                                                                                             Securities
                                                                   Number of                                Remaining
                                                                  Securities to                              Available
                                                                 be Issued Upon     Weighted Average    for Future Issuance
                                                                   Exercise of
                                                                  Outstanding       Exercise Price of     Under Equity
                                                                                     Outstanding          Compensation
                                                               Options and RSUs         Options             Plans(1)
        Plan Category
        Equity compensation plans approved by
        stockholders                                                    5,247,005               4.14               2,339,353
        Equity compensation plans not approved by
        stockholders                                                           —                  —                       —
        Total                                                           5,247,005               4.14               2,339,353

       (1) The Company currently maintains the 2018 Stock Incentive Plan, which was approved by our board of directors
           on December 19, 2017 and subsequently approved by a majority of our stockholders by written consent on
           December 20, 2017. The 2018 Stock Incentive Plan became effective on January 17, 2018 and there were
           originally 8,323,764 shares of our Common Stock reserved for issuance under our 2018 Stock Incentive Plan.



                                                               48




                                                                                                                            App. 725
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 729 of 894 PageID 1103


       Table of Contents



       Sale of Unregistered Securities

       There were no unregistered sales of equity securities in 2019 that have not been previously reported in a Quarterly
       Report on Form 10‑Q or Current Report on Form 8‑K.

       Issuer Purchases of Equity Securities

       The table below sets forth information with respect to purchases made by or on behalf of us or any “affiliated
       purchaser” (as defined in Rule 10b‑18(a)(3) under the Securities Exchange Act of 1934) of shares of our Common
       Stock during the period of November 8, 2017 through the year ended December 31, 2019:


                                                                                           Total Number        Maximum
                                                                                             of Shares         Number of
                                                                                           Purchased as       Shares that
                                                                                              Part of         May Yet Be
                                                                             Average         Publicly          Purchased
                                                             Number           Price         Announced          Under the
                                                            of Shares        Paid per        Plans or           Plans or
       Period                                               Purchased         Share        Programs(1)        Programs(1)
       Year Ended December 31, 2017
       Fourth Quarter                                             49,300    $    4.97              49,300         4,950,700
       Year Ended December 31, 2018
       First Quarter                                                  —            —               49,300         4,950,700
       Second Quarter                                            768,693         4.86             817,993         4,182,007
       Third Quarter                                             225,504         4.96           1,043,497         3,956,503
       Fourth Quarter                                          1,505,688         3.59           2,549,185         2,450,815
       Year Ended December 31, 2019
       First Quarter                                                  —            —            2,549,185         2,450,815
       Second Quarter                                            237,962         2.51           2,787,147         2,212,853
       Third Quarter                                                  —            —            2,787,147         2,212,853
       Total                                                   2,787,147    $    3.89           2,787,147                —

       (1) On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share
           Buyback Program”), pursuant to which the Company was authorized to purchase up to 5,000,000 shares of its
           Common Stock through various means, including, open market transactions, privately negotiated transactions
           or otherwise. The Share Buyback Program has expired. As of December 31, 2019, 2,787,147 shares had been
           repurchased under the Share Buyback Program. The Company records treasury stock using the cost method.


       ITEM 6. SELECTED FINANCIAL DATA

       The selected financial data set forth below as of and for the years ended December 31, 2018 and 2017, have been
       restated to reflect adjustments to our previously issued financial statements as more fully discussed in Item 7,
       “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, in Note 3,
       “Restatement of Previously Issued Financial Statements” and in Note 20, “Unaudited Quarterly Financial Data” of
       the Consolidated Financial Statements included in Item 8 of this Annual Report. The following selected consolidated
       financial data should be read in conjunction with Item 7, "Management's Discussion and Analysis of Financial
       Condition and Results of Operations" and Item 8, "Financial Statements and Supplementary Data" of this Annual
       Report in order to fully understand factors that may affect the comparability of the financial data. The following
       selected Consolidated Balance Sheet data as of December 31, 2019 and 2018 and selected Consolidated Statements of
       Operations for the years ended December 31, 2019, 2018 and 2017 are derived from our audited financial statements
       included in Item 8 of this Annual Report. The historical results do not necessarily indicate results expected for any
       future period.



                                                                49




                                                                                                                             App. 726
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                            Page 730 of 894 PageID 1104


       Table of Contents


                                                                                       Year Ended December 31,
       (in thousands, except share and per share                                   2018          2017
       data)                                                  2019             (As Restated) (As Restated)     2016                                 2015
       Statements of Operations Information:
       Revenue                                          $     1,562,337       $     1,586,222       $       1,145,891    $        789,926     $     805,232
       Cost of revenue (exclusive of depreciation and
       amortization)                                          1,224,735             1,213,403                827,544              519,121           559,846
       Selling, general and administrative expenses
       (exclusive of depreciation and amortization)               198,864               184,908              220,955              130,437           120,691
       Depreciation and amortization                              100,903               138,077               98,890               79,639            75,408
       Impairment of goodwill and other intangible
       assets                                                   349,557                  48,127               69,437                   —                 —
       Related party expense                                      9,501                  12,403               33,431               10,493             8,977
       Operating (loss) income                                 (321,223)                (10,696)            (104,366)              50,236            40,310
       Other expense (income), net:
       Interest expense, net                                    163,449                 155,991              129,676              109,414           108,779
       Debt modification and extinguishment costs                 1,404                   1,067               35,512                   —                 —
       Sundry expense (income), net                                 969                  (3,271)               2,295                  712             3,247
       Other expense (income), net                               14,429                  (3,030)              (1,297)                  —                 —
       Net loss before income taxes                            (501,474)               (161,453)            (270,552)             (59,890)          (71,716)
       Income tax (expense) benefit                              (7,642)                 (8,353)              61,068               11,787            26,812
       Net loss                                                (509,116)               (169,806)            (209,484)             (48,103)          (44,904)
       Dividend equivalent on Series A Preferred
       Stock related to beneficial conversion feature                  —                     —                (16,375)                   —                 —
       Cumulative dividends for Series A Preferred
       Stock                                                       (3,309)               (3,655)               (2,489)                   —                 —
       Net loss attributable to common
       stockholders                                            (512,425)               (173,461)            (228,348)             (48,103)           (44,904)
       Loss per share:
       Basic                                                        (3.52)                (1.17)                (2.18)               (0.75)             (0.7)
       Diluted                                                      (3.52)                (1.17)                (2.18)               (0.75)             (0.7)
       Weighted average number of shares
       outstanding (1):
       Basic                                                145,718,936           147,773,089           104,914,382          64,024,557           64,024,557
       Diluted                                              145,718,936           147,773,089           104,914,382          64,024,557           64,024,557

       (1)   Excluding in each case the 4,570,734 shares returned to the Company in the first quarter of 2020 in connection
             with the Appraisal Action.
                                                                                                   As of December 31,
                                                                                         2018             2017
                                                                                         (As               (As
       (in thousands)                                               2019               Restated)        Restated)                 2016              2015
       Balance Sheet Data:
       Cash and cash equivalents                              $       6,198        $      36,206        $      39,000        $       8,361    $      16,619
       Accounts receivable, net of allowance for doubtful
       accounts                                                     261,400              270,812              229,704              138,421           145,162
       Working capital                                             (147,056)            (123,502)             (68,634)             (41,404)           18,162
       Total Assets                                               1,258,324            1,627,823            1,717,232              969,486           960,048
       Long‑term debt, net of current maturities                  1,398,385            1,306,423            1,276,094              983,502           975,142
       Total liabilities                                          2,001,365            1,869,082            1,769,029            1,309,387         1,251,537
       Total stockholders’ deficit                                 (743,041)            (241,259)             (51,797)            (339,901)         (291,489)
       Previously filed annual reports on Form 10-K and quarterly reports on Form 10-Q for the periods affected by the
       restatement have not been amended. Accordingly, investors should no longer rely upon the Company’s previously
       released financial statements for these periods and any earnings releases or other communications relating to these
       periods, and, for these periods, investors should rely solely on the financial statements and other financial data for
       the relevant periods included in this Annual Report.


                                                                             50




                                                                                                                                                            App. 727
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 731 of 894 PageID 1105


       Table of Contents



                  ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
                  RESULTS OF OPERATIONS

       Forward Looking Statements

       The following Management’s Discussion and Analysis of Financial Condition and Results of Operations should be
       read in conjunction with a review of the other Items included in this Annual Report and our December 31, 2019
       Consolidated Financial Statements included elsewhere in this report. Certain statements contained in this
       “Management’s Discussion and Analysis of Financial Condition and Results of Operations” may be deemed to be
       forward‑looking statements. See “Special Note Regarding Forward‑Looking Statements.”

       Overview of Restatement

       In this Annual Report on Form 10-K, the Company:
           (a) restates its Consolidated Balance Sheets as of December 31, 2018 and the related Consolidated Statements
               of Operations, Consolidated Statements of Comprehensive Loss, Consolidated Statements of Stockholders’
               Deficit, and Consolidated Statements of Cash Flows for the fiscal years ended December 31, 2018 and 2017;

           (b) restates its “Selected Financial Data” in Item 6 for fiscal years 2018 and 2017; and

           (c) restates its Unaudited Quarterly Financial Data for the first three fiscal quarters in the fiscal year ended
               December 31, 2019 and each fiscal quarter in the fiscal year ended December 31, 2018.

       The adjustments made as a result of the restatement are more fully discussed in Note 3, Restatement of Previously
       Issued Financial Statements, of the Notes to Consolidated Financial Statements included in this Annual Report. To
       further review the effects of the accounting errors identified and the restatement adjustments, see Part II—Item 6—
       Selected Financial Data in this Annual Report. For a description of the control deficiencies identified by management
       as a result of the investigation and our internal reviews, and management’s plan to remediate those deficiencies, see
       Part II—Item 9A—Controls and Procedures.

       Previously filed annual reports on Form 10-K and quarterly reports on Form 10-Q for the periods affected by the
       restatement have not been amended. Accordingly, investors should no longer rely upon the Company’s previously
       released financial statements for these periods and any earnings releases or other communications relating to these
       periods, and, for these periods, investors should rely solely on the financial statements and other financial data for
       the relevant periods included in this Annual Report. See Note 20, Unaudited Quarterly Financial Data, of the Notes
       to the Consolidated Financial Statements in this Annual Report for the impact of these adjustments on each of the
       quarterly periods in fiscal 2018 and for the first three quarters of fiscal 2019. Quarterly reports for fiscal 2020 will
       include restated results for the corresponding interim periods of fiscal 2019.

       Background on the Restatement

       As previously disclosed in the Company’s Current Report on Form 8-K filed with the SEC on March 17, 2020, the
       board of directors of the Company, based on the recommendation of the audit committee and in consultation with
       management, concluded that, because of errors identified in the Company’s previously issued financial statements
       for the fiscal years ended December 31, 2018 and 2017 and the first three quarters of fiscal 2019, the Co

       mpany would restate its previously issued financial statements, including the quarterly data for fiscal
       years 2019 and 2018 and its selected financial data for the relevant periods.

       These errors were discovered during the course of preparing this Annual Report and the audit of the
       financial results for fiscal 2019. We have determined that these errors were the result of material
       weaknesses in internal control over financial reporting that are reported in management’s report on
       internal control over financial reporting as of December 31, 2019 in Part II—Item 9A – Controls and
       Procedures of this Annual Report.

       The restated financial statements correct the following errors:


                                                                  51




                                                                                                                              App. 728
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 732 of 894 PageID 1106


       Table of Contents



       Appraisal Action Liability Adjustments:

           ·   $43.1 million, $40.6 million and $37.8 million understatement of accrued liabilities and total stockholders’
               deficit, as at September 30, 2019, December 31, 2018 and 2017, respectively, due to applying an incorrect
               accounting treatment for the obligation to pay the fair market value of the former stockholders’ shares under
               the Appraisal Action.

           ·   $2.4 million, $2.9 million and $1.2 million understatement of loss for the nine months ended September 30,
               2019 and for the years ended December 31, 2018 and 2017, respectively, due to the unrecorded interest
               expense accrual associated with the Company’s obligations related to the Appraisal Action. Interest should
               have been accrued in the relevant periods at the rate set by the Delaware Court of Chancery.

       Outsourced Contract Cost Adjustments:

           ·   A $5.3 million understatement of loss for the nine months ended September 30, 2019 and a $3.2 million
               overstatement of loss for the year ended December 31, 2018, due to the incorrect capitalization of employee
               training related costs during the set-up phase as costs of fulfilling contracts which should have been
               expensed under ASC 340-40. Additionally, an adjustment of $15.4 million was recorded to increase
               accumulated deficit as of January 1, 2018 to correct the previously-recorded transition adjustment for costs
               of fulfilling contracts upon the adoption of ASC 606 and ASC 340-40. These errors resulted in $17.3 million
               and $12.0 million overstatement of intangible assets, net as of September 30, 2019 and December 31, 2018,
               respectively.

       Expense Reimbursement Adjustments:

           ·   A $2.1 million understatement of loss and related party payables for the nine months ended September 30,
               2019, due to non-accrual of the obligation to reimburse Ex-Sigma 2 for the discount to the market price on
               shares sold by Ex-Sigma 2 in a secondary offering in June 2019 and required to be reimbursed pursuant to
               the terms of the Consent, Waiver and Amendment.

           ·   A $2.4 million understatement of loss and related party payables for the year ended December 31, 2018, due
               to non-accrual of the obligation to reimburse Ex-Sigma 2 for the underwriting discount and commission
               expenses of $2.1 million and an advisory fee of $0.3 million incurred by Ex-Sigma 2 in a secondary offering in
               April 2018 and required to be reimbursed pursuant to the terms of the Consent, Waiver and Amendment.

           ·
               A $1.5 million overstatement of loss for the nine months ended September 30, 2019, due to an
               amount paid to Ex-Sigma 2 in July 2019 for the fees incurred in connection with the secondary
               offering, out of a total reimbursable amount of $4.5 million as discussed in the two bullet points
               above, was erroneously recorded as selling, general and administrative expenses.

           ·   $1.7 million and $5.2 million understatement of loss for the nine months ended September 30, 2019 and for
               the year ended December 31, 2018, respectively, due to the unrecorded related party expense accrual
               associated with the Company’s obligation to reimburse Ex-Sigma 2 in connection with premium payments
               made by Ex-Sigma 2 under the Margin Loan and required to be reimbursed pursuant to the terms of the
               Consent, Waiver and Amendment. This error resulted in $6.9 million and $5.2 million understatement of
               related party payables as of September 30, 2019 and December 31, 2018, respectively.

           ·   $0.5 million and $0.4

               million overstatement of selling, general and administrative expenses and understatement of
               related party expense by the same amount for the nine months ended September 30, 2019 and
               year ended December 31, 2018, respectively, due to incorrect classification of related party
               expense as selling, general and administrative expenses. This error had no impact on net loss.
       Revenue Recognition Adjustments:

           ·   A $4.8 million understatement of loss, for the year ended December 31, 2017, due to incorrect recognition of
               revenue of $6.4 million and related cost of revenue of $1.6 million in 2017 related to a multiple element



                                                                52




                                                                                                                              App. 729
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 733 of 894 PageID 1107


       Table of Contents



                 arrangement that included a software license where vendor specific objective evidence (VSOE) of fair value
                 was not established for the undelivered elements of the arrangement under the previous revenue
                 recognition guidance in ASC 985-605. This error resulted in a $6.4 million understatement of deferred
                 revenue and a $1.6 million understatement of prepaid expenses and other current assets as at December 31,
                 2017.

           ·     A $1.9 million understatement of revenues and understatement of cost of revenue by the same amount for
                 the nine months ended September 30, 2019, due to incorrect application of the gross vs. net presentation
                 guidance under ASC 606. The Company incorrectly netted the costs of rendering service from the revenue
                 under a contract with one customer. This error had no impact on net loss.

       Cash Flows Classification Adjustments:
           ·     $0.1 million and $34.5 million understatement of operating cash flows and overstatement of financing cash
                 flows, for the years ended December 31, 2018 and 2017, respectively, due to the incorrect interpretation of
                 ASU 2016-15 (Classification of Certain Receipts and Cash Payments) and application on a retrospective
                 basis upon adoption of ASU 2016-15 in 2018.
           ·     $14.3 million, $7.5 million and $11.0 million overstatement of operating cash flows and understatement of
                 investing cash flows, for the nine months ended September 30, 2019 and for the years ended December 31,
                 2018 and 2017, respectively, due to misclassification of cash flows associated with outsourced contract
                 costs.

       Other Adjustments:

           ·     In addition to the errors described above, the restated financial statements also include adjustments to
                 correct certain other immaterial errors, including previously unrecorded immaterial

                 adjustments identified in audits of prior years’ financial statements.
       Overview

       We are a global provider of transaction processing solutions, enterprise information management, document
       management and digital business process services. Our technology‑enabled solutions allow global organizations to
       address critical challenges resulting from the massive amounts of data obtained and created through their daily
       operations. Our solutions address the life cycle of transaction processing and enterprise information management,
       from enabling payment gateways and data exchanges across multiple systems, to matching inputs against contracts
       and handling exceptions, to ultimately depositing payments and distributing communications. We believe our
       process expertise, information technology capabilities and operational insights enable our customers’ organizations
       to more efficiently and effectively execute transactions, make decisions, drive revenue and profitability, and
       communicate critical information to their employees, customers, partners, and vendors.

       History

       We are a former blank check company that completed our initial public offering on January 22, 2015. In July 2017,
       Exela Technologies, Inc. (“Exela”), formerly known as Quinpario Acquisition Corp. 2 (“Quinpario”), completed its
       acquisition of SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”) pursuant to the
       business combination agreement dated February 21, 2017 (“Novitex Business Combination”). In conjunction with the
       completion of the Novitex Business Combination, Quinpario was renamed Exela Technologies, Inc.

       The Novitex Business Combination was accounted for as a reverse merger for which SourceHOV was determined to
       be the accounting acquirer. Outstanding shares of SourceHOV were converted into our Common Stock, presented as
       a recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill or other
       intangible assets recorded. The acquisition of Novitex was treated as a business combination under ASC 805 and
       was accounted for using the acquisition method. The strategic combination of SourceHOV and Novitex formed Exela,
       which is one of the largest global providers of information processing solutions based on revenues.


                                                                  53




                                                                                                                               App. 730
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 734 of 894 PageID 1108


       Table of Contents



       Basis of Presentation

       This analysis is presented on a consolidated basis. In addition, a description is provided of significant transactions
       and events that have an impact on the comparability of the results being analyzed. Due to our specific situation, the
       presented financial information for the years ended December 31, 2019 and 2018 is only partially comparable to the
       financial information for the year ended December 31, 2017. Since SourceHOV was deemed the accounting acquirer in
       the Novitex Business Combination consummated on July 12, 2017, the presented financial information for the year
       ended December 31, 2017 includes the financial information and activities for SourceHOV for the period January 1,
       2017 to December 31, 2017 (365 days) as well as the financial information and activities of Novitex for the period July
       13, 2017 to December 31, 2017 (172 days). This lack of comparability needs to be taken into account when reading the
       discussion and analysis of our results of operations and cash flows. Furthermore, the presented financial information
       for the year ended December 31, 2017 also contains other costs that are directly associated with the Novitex
       Business Combination, such as professional fees, to support the our new and complex legal, tax, statutory and
       reporting requirements following the Novitex Business Combination.

       Our Segments

       Our three reportable segments are Information & Transaction Processing Solutions (“ITPS”), Healthcare Solutions
       (“HS”), and Legal & Loss Prevention Services (“LLPS”). These segments are comprised of significant strategic
       business units that align our TPS and EIM products and services with how we manage our business, approach our
       key markets and interact with our customers based on their respective industries.

       ITPS: Our largest segment, ITPS, provides a wide range of solutions and services designed to aid businesses in
       information capture, processing, decisioning and distribution to customers primarily in the financial services,
       commercial, public sector and legal industries. Our major customers include many leading banks, insurance
       companies, and utilities, as well as hundreds of federal, state and government entities. Our ITPS offerings enable
       companies to increase availability of working capital, reduce turnaround times for application processes, increase
       regulatory compliance and enhance consumer engagement.

       HS: HS operates and maintains a consulting and outsourcing business specializing in both the healthcare provider
       and payer markets. We

       serve the top healthcare insurance payers and hundreds of healthcare providers.
       LLPS: Our LLPS segment provides a broad and active array of support services in connection with class action,
       bankruptcy labor, claims adjudication and employment and other legal matters. Our customer base consists of
       corporate counsel, government attorneys, and law firms.

       Acquisitions

       In April 2018 Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion Business
       Combination”), a well-established provider of technology driven business process outsourcing, document
       management and business process automation across Europe. The acquisition comes with minimal customer overlap
       and is strategic to expandi
       ng Exela’s European business. Through the acquisition of Asterion, we expect to leverage brand
       awareness, strengthen margins, and expand the existing Asterion sales channels.
       In July 2017, we completed the Novitex Business Combination. SourceHOV was deemed to be the accounting
       acquirer, and is a leading provider of platform‑based enterprise information management and transaction processing
       solutions primarily for the healthcare, banking and financial services, commercial, public sector and legal industries.
       Through the acquisition of SourceHOV and Novitex, we expect to realize revenue synergies, leverage brand
       awareness, strengthen margins, generate greater free cash flow, expand the existing Novitex sales channels, and
       increase utilization of the existing workforce. We anticipate opportunities for growth through the ability to leverage
       additional future services and capabilities.


                                                                  54




                                                                                                                                 App. 731
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 735 of 894 PageID 1109


       Table of Contents



       Revenues

       ITPS revenues

       are primarily generated from a transaction‑based pricing model for the various types of volumes
       processed, licensing and maintenance fees for technology sales, and a mix of fixed management fee and
       transactional revenue for document logistics and location services. HS revenues are primarily generated
       from a transaction‑based pricing model for the various types of volumes processed for healthcare
       payers and providers. LLPS revenues are primarily based on time and materials pricing as well as
       through transactional services priced on a per item basis.
       People

       We draw on the business and technical expertise of our talented and diverse global workforce to provide our
       customers with high‑quality services. Our business leaders bring a strong diversity of experience in our industry and
       a track record of successful performance and execution.

       As of December 31, 2019, we had approximately 22,700 employees globally, with 62% located in Americas and EMEA,
       and the remainder located primarily in India, the Philippines and China.

       Costs associated with our employees represent the most significant expense for our business. We
       incurred personnel costs of $721.9 million, $687.3 million, and $532.3 million for the years ended
       December 31, 2019, 2018 and 2017, respectively. The majority of our personnel costs are variable
       and are incurred only while we are providing our services.
       Facilities

       We lease and o

       wn numerous facilities worldwide with larger concentrations of space in Texas, Michigan, Connecticut,
       California, India, Mexico, the Philippines, and China. Our owned and leased facilities house general
       offices, sales offices, service locations, and production facilities.

       The size of our active property portfolio as of December 31, 2019 was approximately 4.2 million square feet and
       comprised of 157 leased properties and 7 owned properties.

       We believe that our current facilities are suitable and adequate for our current businesses. Because of the
       interrelation of our business segments, each of the segments uses substantially all of these properties at least in part.

       Key Performance Indicators

       We use a variety of operational and financial measures to assess our performance. Among the measures
       considered by our management are the following:
                 Revenue by segment;
           ·

           ·     EBITDA; and

           ·     Adjusted EBITDA.

       Revenue

       We analyze our revenue by comparing actual monthly revenue to internal projections and prior periods across our
       operating segments in order to assess performance, identify potential areas for improvement, and determine whether
       segments are meeting management’s expectations.


                                                                  55




                                                                                                                               App. 732
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 736 of 894 PageID 1110


       Table of Contents



       EBITDA and Adjusted EBITDA

       We view EBITDA and Adjusted EBITDA as important indicators of performance of our consolidated
       operations. We define EBITDA as net income, plus taxes, interest expense, and depreciation and
       amortization. We define Adjusted EBITDA as EBITDA plus optimization and restructuring charges,
       including severance and retention expenses; transaction and integration costs; other non‑cash charges,
       including non‑cash compensation, (gain) or loss from sale or disposal of assets, and impairment charges;
       and management fees and expenses. See “—Other Financial Information (Non‑GAAP Financial
       Measures)” for more information and a reconciliation of EBITDA and Adjusted EBITDA to net loss,
       the most directly comparable financial measure calculated and presented in accordance with GAAP.
       Results of Operations

       Year Ended December 31, 2019, Compared to Year Ended December 31, 2018

                                                                                 Year Ended December 31,

                                                                                                               2018
                                                                                        2019               (As Restated)
       Revenue:
         ITPS                                                                    $       1,234,284     $         1,273,647
         HS                                                                                256,721                 228,015
         LLPS                                                                               71,332                  84,560
       Total revenue                                                                     1,562,337               1,586,222
       Cost of revenue (exclusive of depreciation and amortization):
         ITPS                                                                            1,001,655               1,010,320
         HS                                                                                180,045                 151,877
         LLPS                                                                               43,035                  51,206
       Total cost of revenues                                                            1,224,735               1,213,403
       Selling, general and administrative expenses (exclusive of depreciation
       and amortization)                                                                   198,864                 184,908
       Depreciation and amortization                                                       100,903                 138,077
       Impairment of goodwill and other intangible assets                                  349,557                  48,127
       Related party expense                                                                 9,501                  12,403
       Operating loss                                                                     (321,223)                (10,696)
       Interest expense, net                                                               163,449                 155,991
       Debt modification and extinguishment costs                                            1,404                   1,067
       Sundry expense (income), net                                                            969                  (3,271)
       Other expense (income), net                                                          14,429                  (3,030)
       Net loss before income taxes                                                       (501,474)               (161,453)
       Income tax expense                                                                   (7,642)                 (8,353)
       Net loss                                                                  $        (509,116)    $          (169,806)
       Revenue

       Our revenue decreased $23.9 million, or 1.5%, to $1,562.3 million for the year ended December 31, 2019 compared to
       $1,586.2 million for the year ended December 31, 2018. This decrease is primarily related to a decrease in our ITPS
       segment revenues of $39.4 million and LLPS segment revenue of $13.2 million. The decrease was partially offset by
       an increase in revenues in the HS segment by $28.7 million. Our ITPS, HS, and LLPS segments constituted 79.0%,
       16.4%, and 4.6% of our total revenue, respectively, for the year ended December 31, 2019, compared to 80.3%, 14.4%,
       and 5.3%, respectively, for the year ended December 31, 2018. The revenue changes by reporting segment were as
       follows:

       ITPS—Revenues decreased $39.4 million, or 3.1%, to $1,234.3 million for the year ended December 31, 2019 compared
       to $1,273.6 million for the year ended December 31, 2018. The decrease was primarily attributable to the low


                                                                 56




                                                                                                                             App. 733
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 737 of 894 PageID 1111


       Table of Contents



       margin contract exit in the third quarter of 2018 and adverse currency impact that was offset partially by the revenue
       from acquisitions completed in 2018.

       HS—Revenues increased $28.7 million, or 12.6%, to $256.7 million for the year ended December 31, 2019 compared to
       $228.0 million for the year ended December 31, 2018. The increase was primarily attributable to the ramp up of new
       businesses.

       LLPS—Revenues decreased $13.2 million, or 15.6%, to $71.3 million for the year ended December 31, 2019 compared
       to $84.6 million for the year ended December 31, 2018. The decrease was primarily attributable to lower revenue
       resulting from legal claims administration services of $11.3 million during the year ended December 31, 2019,
       compared to the year ended December 31, 2018.

       Cost of Revenue

       Cost of revenue increased $11.3 million, or 0.9%, to $1,224.7 million for the year ended December 31, 2019 compared to
       $1,213.4 million for year ended December 31, 2018. The increase was primarily attributable to an increase in the HS
       segment of $28.2 million that was offset by a decrease in the ITPS and LLPS segments of $8.7 million and $8.2 million
       respectively. The cost of revenue changes by operating segment was as follows:

       ITPS—Cost of revenue decreased $8.7 million, or 0.9%, to $1,001.6 million for the year ended December 31, 2019
       compared to $1,010.3 million for year ended December 31, 2018. The decrease was attributable to the corresponding
       revenue decline and flow through of savings that was offset by cost inflation. Cost of revenue as a percentage of
       revenue increased by 190 basis points from 79.3% for the year ended December 31, 2018 to 81.2% for the year ended
       December 31, 2019.

       HS—Cost of revenue was $180.0 million for the year ended December 31, 2019, up $28.2 million, or 18.5%, from $151.9
       million in for the year ended December 31, 2018. The increase was primarily attributable an increase in volumes and
       ramp up of the healthcare asset acquisition from 2018, including additions to our operational headcount for the large
       new deals. Cost of revenue as a percentage of revenue increased by 350 basis points from 66.6% for the year ended
       December 31, 2018 to 70.1% for the year ended December 31, 2019.

       LLPS—Cost of revenue decreased $8.2 million, or 16.0%, to $43.0 million for the year ended December 31, 2019
       compared to $51.2 million for year ended December 31, 2018. The decrease was primarily attributable to the lower
       costs on the legal claims administration of $5.8 million as a result of corresponding revenue decline. Cost of revenue
       as a percentage of revenue remained relatively flat from 60.6% for the year ended December 31, 2018 compared to
       60.4% for the year ended December 31, 2019.

       Selling, General and Administrative Expenses (“SG&A”)

       Selling, general, and administrative expenses increased $14.0 million, or 7.5%, to $198.9 million for the year ended
       December 31, 2019 compared to $184.9 million for the year ended December 31, 2018. The increase was primarily
       attributable to higher professional and legal expenses.

       Depreciation & Amortization

       Depreciation and amortization expense decreased $37.2 million, or 26.9%, to $100.9 million for the year ended
       December 31, 2019 compared to $138.1 million for the year ended December 31, 2018. The decrease was primarily
       attributable to accelerated amortization of trademarks and trade name write off that ended on December 31, 2018.

       Impairment of Goodwill and Other Intangible Assets
       Impairment of goodwill and other intangible assets for the years ended December 31, 2019 and 2018 was $349.6
       million and $48.1 million respectively. During the three months ended September 30, 2019, the Company made an
       evaluation based on factors such as changes in the Company’s growth rate and recent trends in the Company’s
       market


                                                                  57




                                                                                                                                App. 734
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 738 of 894 PageID 1112


       Table of Contents



       capitalization, and concluded that a triggering event for an interim impairment analysis had occurred in the third
       quarter of 2019. As a result of the interim impairment assessment, the Company recorded an impairment charge to
       goodwill and trade names of $96.2 million and $1.0 million, respectively. Due to continued depressed market
       capitalization during the three months ended December 31, 2019, another triggering event resulted in additional
       impairment charge of $252.4 million to goodwill at LLPS and ITPS reporting unit.

       Related Party Expense

       Related party expense decreased $2.9 million, or 23.4%, to $9.5 million for the year ended December 31, 2019
       compared to $12.4 million for the year ended December 31, 2018. The decrease was primarily attributable to an overall
       reduction in the expenses required to be reimbursed to Ex-Sigma 2 pursuant to the terms of the Consent, Waiver and
       Amendment.

       Interest Expense

       Interest expense increased $7.5 million, or 4.8%, to $163.4 million for the year ended December 31, 2019 compared to
       $156.0 million for the year ended December 31, 2018. The increase was primarily attributable accrued interest for the
       Appraisal Action.

       Loss on Extinguishment of Debt

       Loss on extinguishment of debt for the years ended December 31, 2019 and 2018 was $1.4 million
       and $1.1 million. The Repricing and issuance of the 2019 and 2018 Incremental Term Loans resulted in
       the partial debt extinguishment, for which Exela recognized $1.4 million and $1.1 million in debt
       extinguishment costs.
       Sundry Expense (income)

       Sundry expense increased by $4.2 million to $1.0 million for the year ended December 31, 2019 compared to $(3.3)
       million for the year ended December 31, 2018. The increase was mainly attributable to foreign currency transaction
       losses associated with exchange rate fluctuations.

       Other Income

       Other income for the years ended December 31, 2019 and 2018 was $(14.4) million and $3.0 million respectively. The
       decrease of $17.5 million over the prior year period is primarily attributable to the Appraisal Action settlement
       expenses and an interest rate swap entered into in 2017. The interest rate swap was not designated as a hedge. As
       such, changes in the fair value of this derivative instrument are recorded directly in earnings.

       Income Tax (Expense) Benefit

       Income tax expense decreased $0.7 million to $7.6 million for the year ended December 31, 2019 compared to $8.4
       million for the year ended December 31, 2018. The December 31, 2019 federal tax expense is primarily due to the
       impact of the TCJA.


                                                                 58




                                                                                                                               App. 735
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 739 of 894 PageID 1113


       Table of Contents



       Results of Operations
       Year Ended December 31, 2018, Compared to Year Ended December 31, 2017

                                                                                 Year Ended December 31,

                                                                                                         2017
                                                                                         2018
                                                                                     (As Restated)           (As Restated)
       Revenue:
         ITPS                                                                    $         1,273,647     $           820,677
         HS                                                                                  228,015                 233,595
         LLPS                                                                                 84,560                  91,619
       Total revenue                                                                       1,586,222               1,145,891
       Cost of revenue (exclusive of depreciation and amortization):
         ITPS                                                                              1,010,320                 619,694
         HS                                                                                  151,877                 152,290
         LLPS                                                                                 51,206                  55,560
       Total cost of revenues                                                              1,213,403                 827,544
       Selling, general and administrative expenses (exclusive of depreciation
       and amortization)                                                                     184,908                 220,955
       Depreciation and amortization                                                         138,077                  98,890
       Impairment of goodwill and other intangible assets                                     48,127                  69,437
       Related party expense                                                                  12,403                  33,431
       Operating loss                                                                        (10,696)               (104,366)
       Interest expense, net                                                                 155,991                 129,676
       Debt modification and extinguishment costs                                              1,067                  35,512
       Sundry expense (income), net                                                           (3,271)                  2,295
       Other income, net                                                                      (3,030)                 (1,297)
       Net loss before income taxes                                                         (161,453)               (270,552)
       Income tax benefit (expense)                                                           (8,353)                 61,068
       Net loss                                                                  $          (169,806)    $          (209,484)
       Revenue

       Our revenue increased $440.3 million, or 38.4%, to $1,586.2 million for the year ended December 31, 2018 compared to
       $1,145.9 million for the year ended December 31, 2017. This increase is primarily related to an increase in our ITPS
       segment revenues of $453.0 million, which was primarily attributable to the acquisition of Novitex in 2017. The
       increase was partially offset by a decrease in revenues in the HS segment and LLPS segment of $5.6 million and $7.2
       million, respectively. Our ITPS, HS, and LLPS segments constituted 80.3%, 14.4%, and 5.3% of our total revenue,
       respectively, for the year ended December 31, 2018, compared to 71.6%, 20.4%, and 8.0%, respectively, for the year
       ended December 31, 2017. The revenue changes by reporting segment were as follows:

       ITPS—Revenues increased $453.0 million, or 55.2%, to $1,273.6 million for the year ended December 31, 2018
       compared to $820.6 million for the year ended December 31, 2017. The increase was primarily attributable to
       acquisitions in 2017 and 2018 which contributed $445.0 million of the increase. The remaining increase in revenue was
       the result of net increases in services provided to ITPS customers.

       HS—Revenues decreased $5.6 million, or 2.4%, to $228.0 million for the year ended December 31, 2018 compared to
       $233.6 million for the year ended December 31, 2017. The decrease was primarily attributable to a decline in volume
       from a single customer who lost a contract from one of its customers. The decrease was partially offset by ramp up of
       new businesses

       LLPS—Revenues decreased $7.2 million, or 7.9%, to $84.6 million for the year ended December 31, 2018 compared to
       $91.6 million for the year ended December 31, 2017. The decrease was primarily attributable to lower revenue resulting
       from the sale of Meridian Consulting Group, LLC of approximately $1.3 million and lower revenue


                                                                 59




                                                                                                                              App. 736
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 740 of 894 PageID 1114


       Table of Contents



       from legal claims administration services of $5.1 million during the year ended December 31, 2018, compared to the
       year ended December 31, 2017.

       Cost of Revenue

       Cost of revenue increased $385.9 million, or 46.6%, to $1,213.4 million for the year ended December 31, 2018 compared
       to $827.5 million for year ended December 31, 2017. The increase was primarily attributable to an increase in the ITPS
       segment of $390.6 million, offset by decreases in the HS and LLPS segments of $0.4 million and $4.3 million,
       respectively. The cost of revenue changes by operating segment was as follows:

       ITPS—Cost of revenue increased $390.6 million, or 63.0%, to $1,010.3 million for the year ended December 31, 2018
       compared to $619.7 million for year ended December 31, 2017. The increase was primarily attributable to acquisitions
       in 2018 and 2017, which contributed $387.6 million.

       HS—Cost of revenue decreased $0.4 million, or 0.3%, to $151.9 million for the year ended December 31, 2018
       compared to $152.3 million for year ended December 31, 2017. The decrease was due to the decline in volume from a
       single customer who lost a contract from one of its customers that was offset by an increase attributable to new
       project ramp costs.

       LLPS—Cost of revenue decreased $4.3 million, or 7.8%, to $51.2 million for the year ended December 31, 2018
       compared to $55.6 million for year ended December 31, 2017. The decrease was primarily attributable to a decrease in
       revenues of $1.0 million as a result of the sale of Meridian Consulting Group, LLC and a decrease from the legal
       claims administration of $2.6 million.

       Selling, General and Administrative Expenses (“SG&A”)

       Selling, general, and administrative expenses decreased $36.0 million, or 16.3%, to $184.9 million for the year ended
       December 31, 2018 compared to $221.0 million for the year ended December 31, 2017. The decrease was primarily
       attributable to the 2017 expenses for professional fees related to the Novitex Business Combination, which
       contributed $60.0 million in expense for the year ended December 31, 2017. The decrease is offset by increases
       attributable to acquisitions in 2018 and 2017 which contributed $13.2 million in expense for the year ended December
       31, 2018. The decrease was additionally offset by investments in our strategy to grow revenue and increases in
       public company and compliance costs.

       Depreciation & Amortization

       Depreciation and amortization expense increased $39.2 million, or 39.6%, to $138.1 million for the year ended
       December 31, 2018 compared to $98.9 million for the year ended December 31, 2017. The increase was primarily
       attributable to accelerated amortization of trademarks and trade names resulting in higher amortization expense for
       the years ended December 31, 2018 compared to the year ended December 31, 2017.
       Impairment of Goodwill and Other Intangible Assets

       Impairment of goodwill and other intangible assets for the years ended December 31, 2018 and 2017 was $48.1 million
       and $69.4 million, respectively. As a result of declining revenue and a change in our branding and marketing strategy,
       we quantitatively assessed goodwill and other intangible assets as part of

       our annual impairment test. This assessment resulted in an impairment charge of $44.4 million to
       goodwill at LLPS reporting unit, and $3.7 million related to our trade names intangible assets.
       Related Party Expense

       Related party expense decreased $21.0 million, or 62.9%, to $12.4 million for the year ended December 31, 2018
       compared to $33.4 million for the year ended December 31, 2017. The decrease was primarily attributable to the $23.0
       million of contract termination and advisory fees to HGM during 2017 in connection with the Novitex Business


                                                                 60




                                                                                                                               App. 737
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 741 of 894 PageID 1115


       Table of Contents



       Combination. Additionally, the July 2017 termination of the management agreement with HGM resulted in lower
       management fees expense of $6.0M for the comparative period. The decrease was offset by an accrual of related
       party expenses of $8.1 million required to be reimbursed to Ex-Sigma 2 pursuant to the terms of the Consent, Waiver
       and Amendment.

       Interest Expense

       Interest expense increased $26.3 million, or 20.3%, to $156.0 million for the year ended December 31, 2018 compared to
       $129.7 million for the year ended December 31, 2017. The increase was primarily attributable to the issuance of new
       debt in conjunction with the Novitex Business Combination.

       Loss on Extinguishment of Debt

       Loss on extinguishment of debt for the years ended December 31, 2018 and 2017 was $1.1 million and $35.5 million,
       respectively. The decrease is directly related to the restructuring and Novitex Business Combination in 2017.

       Sundry Expense (income)

       Sundry expense increased by $5.6 million to $(3.3) million for the year ended December 31, 2018 compared to $2.3
       million for the years ended December 31, 2017. The increase was mainly attributable to foreign currency transaction
       losses associated with exchange rate fluctuations.

       Other Income
       Other income for the years ended December 31, 2018 and 2017 was $3.0 million and $1.3 million, respectively. The
       interest rate swap was not designated as a hedge. As such, changes in the fair value of the derivative of $2.5 million
       are recorded directly in earnings.

       Income Tax (Expense) Benefit

       Income tax benefit decreased $69.4 million to $(8.4) million for the year ended December 31, 2018 compared to $61.0
       million for the year ended December 31, 2017. The December 31, 2018 federal tax expense is primarily due to the
       impact of the TCJA.

       Other Financial Information (Non‑GAAP Financial Measures)

       We view EBITDA and Adjusted EBITDA as important indicators of performance. We define EBITDA as net income,
       plus taxes, interest expense, and depreciation and amortization. We define Adjusted EBITDA as EBITDA plus
       optimization and restructuring charges, including severance and retention expenses; transaction and integration
       costs; other non‑cash charges, including non‑cash compensation, (gain) or loss from sale or disposal of assets, and
       impairment charges; and management fees and expenses.

       We present EBITDA and Adjusted EBITDA because we believe they provide useful information regarding the
       factors and trends affecting our business in addition to measures calculated under GAAP. Additionally, our credit
       agreement requires us to comply with certain EBITDA related metrics. Refer to—“Liq

       uidity and Capital Resources—Indebtedness.”
       Note Regarding Non‑GAAP Financial Measures

       EBITDA and Adjusted EBITDA are not financial measures presented in accordance with GAAP. We believe that the
       presentation of these non‑GAAP financial measures will provide useful information to investors in assessing our
       financial performance and results of operations as our board of directors and management use EBITDA and
       Adjusted EBITDA to assess our financial performance, because it allows them to compare our operating performance
       on a


       61




                                                                                                                                App. 738
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 742 of 894 PageID 1116


       Table of Contents



       consistent basis across periods by removing the effects of our capital structure (such as varying levels of interest
       expense), asset base (such as depreciation and amortization) and items outside the control of our management team.
       Net loss is the

       GAAP measure most directly comparable to EBITDA and Adjusted EBITDA. Our non‑GAAP
       financial measures should not be considered as alternatives to the most directly comparable GAAP
       financial measure. Each of these non‑GAAP financial measures has important limitations as analytical
       tools because they exclude some but not all items that affect the most directly comparable GAAP
       financial measures. These non‑GAAP financial measures are not required to be uniformly applied, are
       not audited and should not be considered in isolation or as substitutes for results prepared in
       accordance with GAAP. Because EBITDA and Adjusted EBITDA may be defined differently by other
       companies in our industry, our definitions of these non‑GAAP financial measures may not be
       comparable to similarly titled measures of other companies, thereby diminishing their utility.

       The following tables present a reconciliation of EBITDA and Adjusted EBITDA to our net loss, the
       most directly comparable GAAP measure, for the years ended December 31, 2019, 2018, and 2017:


                                                                                  Year Ended December 31,

                                                                                                     2018          2017
                                                                                                     (As           (As
                                                                                      2019         Restated)     Restated)
       Net Loss                                                                   $   (509,116)   $ (169,806)   $ (209,484)
       Taxes                                                                             7,642         8,353       (61,068)
       Interest expense                                                                163,449       155,991       129,676
       Depreciation and amortization                                                   100,903       138,077        98,890
       EBITDA                                                                         (237,122)      132,615       (41,986)
       Optimization and restructuring expenses (1)                                      73,936        54,235        42,525
       Transaction and integration costs (2)                                             5,703         4,121        88,935
       Non-cash equity compensation (3)                                                  7,827         7,647         6,742
       Other charges including non-cash (4)                                             21,382        25,554           518
       Loss/(Gain) on sale of assets (5)                                                   301          (867)           40
       Loss/(Gain) on business disposals (6)                                                —          1,363          (588)
       Management, board fees and expenses                                                  —             —          4,153
       Debt modification and extinguishment costs                                        1,404         1,067        35,512
       Loss/(Gain) on derivative instruments (7)                                         4,337        (1,897)       (1,297)
       Contract costs (8)                                                               17,046         4,212            —
       Dissenting shareholders expense (relating to the Appraisal Action)               10,431            —             —
       Impairment of goodwill and other intangible assets                              349,557        48,127        69,437
       Adjusted EBITDA                                                                 254,802       276,177       203,991

       (1) Adjustment represents net salary and benefits associated with positions, current vendor expenses and existing
           lease contracts that are part of the on-going savings and productivity improvement initiatives in process
           transformation, customer transformation and post-merger or acquisition integration.

       (2) Represents costs incurred related to transactions for completed or contemplated transactions during the period.

       (3) Represents the non-cash charges related to restricted stock units and options that vested during the year at Ex-
           Sigma (the sole equity holder of Ex-Sigma 2) in the case of the SourceHOV 2013 Long Term Incentive Plan
           assumed by it in connection with the Novitex Business Combination and the Company under the 2018 Stock
           Incentive Plan.

       (4) Represents fair value adjustments to deferred revenue established as part of purchase accounting and other
           non-cash charges. Other charges include severance, retention bonus, facility consolidation and other transition
           costs.

       (5) Represents a loss/(gain) recognized on the disposal of property, plant, and equipment and other assets.

       (6) Represents a loss/(gain) recognized on the disposal of noncore-business assets.



                                                                62




                                                                                                                              App. 739
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 743 of 894 PageID 1117


       Table of Contents



       (7) Represents the impact of changes in the fair value of an interest rate swap entered into during the fourth quarter
           of 2017.

       (8) Represents costs incurred on new projects, contract start-up costs and project ramp costs.

       Liquidity and Capital Resources

       Overview

       Our primary source of liquidity is cash generated from operating activities, supplemented as necessary on a short-
       term basis by borrowings against our senior secured revolving credit facility and accounts receivable securitization
       facility. We believe our current level of cash and short-term financing capabilities along with future cash flows from
       operations are sufficient to meet the needs of the business. Under ASC Subtopic 205-40, Presentation of Financial
       Statements—Going Concern (“ASC 205-40”), the Company has the responsibility to evaluate whether conditions
       and/or events raise substantial doubt about its ability to meet its future financial obligations as they become due
       within one year after the date that the financial statements are issued. The Company believes management’s plans
       alleviate the substantial doubt about the entity’s ability to continue as a going concern for at least twelve months
       from the date that the accompanying financial statements included elsewhere in this Form 10-K were issued. Going
       concern matters are more fully discussed in Note 2, Basis of Presentation and Summary of Significant Accounting
       Policies.

       We currently expect to spend approximately $20.0 to $25.0 million on total capital expenditures over the next twelve
       months. We believe that our operating cash flow and available borrowings under our credit facility will be sufficient
       to fund our operations for at least the next twelve months.

       On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under our senior secured
       credit facilities (the “Repricing Term Loans”). The interest rates applicable to the Repricing Term Loans are 100 basis
       points lower than the interest rates applicable to the existing senior secured term loans that were incurred on July 12,
       2017 pursuant to the First Lien Credit Agreement (the “Credit Agreement”).

       On July 13, 2018, the Company borrowed a further $30.0 million pursuant to incremental term loans under the Credit
       Agreement. On April 16, 2019, the Company borrowed an additional $30.0 million pursuant to incremental term loans
       under the Credit Agreement. The proceeds of these incremental term loans (collectively, the “Incremental Term
       Loans”) were used to replace the cash spent for acquisitions, pay related fees, expenses and related borrowings and
       for general corporate purposes.

       The Repricing Term Loans and the Incremental Term Loans bear interest at a rate per annum consisting of, at the
       Company’s option, either (a) a LIBOR rate determined by reference to the costs of funds for Eurodollar deposits for
       the interest period relevant to such borrowing, adjusted for certain additional costs, subject to a 1.0% floor, or (b) a
       base rate determined by reference to the highest of (i) the federal funds rate plus 0.5%, (ii) the prime rate and (iii) the
       one-month adjusted LIBOR plus 1.0%, in each case plus an applicable margin of 6.5% for LIBOR loans and 5.5% for
       base rate loans. The Repricing Term Loans and the Incremental Term Loans will mature on July 12, 2023.

       At December 31, 2019, cash and cash equivalents totaled $14.1 million and we had availability of $14.2 million under
       our senior secured revolving credit facility.

       The Company is pursuing a debt reduction and liquidity improvement initiative that contemplates the pursuit of the
       sale of certain non-core businesses that are not central to the Company’s long-term strategic vision. The disposition
       of those businesses would reduce indebtedness and enhance the Company’s ability to focus on its core businesses.
       The Company has retained financial advisors to assist with the sale of select assets. As part of the initiative, the
       Company has taken steps to increase its liquidity and its overall financial flexibility. The Company expects to use the
       net proceeds from the initiative for the repayment of debt, with a target reduction of $150.0 to $200.0 million. The
       Company has set a two-year timetable for completion of the initiative. There can be no assurance that the initiative or
       any particular element of the initiative will be consummated or will achieve its desired result.


                                                                    63




                                                                                                                                     App. 740
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 744 of 894 PageID 1118


       Table of Contents



       On January 10, 2020 certain subsidiaries of the Company entered into a $160.0 million accounts receivable
       securitization facility with a five year term (the “A/R Facility”). The Company used the proceeds of the initial
       borrowings to repay outstanding revolving borrowings under the Company’s senior credit facility and to provide
       additional liquidity and funding for the ongoing business needs of the Company and its subsidiaries.

       On March 16, 2020, the Company and its indirect wholly owned subsidiaries Merco Holdings, LLC and SourceHOV
       Tax, LLC (“SourceHov Tax”) entered into a Membership Interest Purchase Agreement (the “TBG Purchase
       Agreement”) with Gainline Source Intermediate Holdings LLC. Pursuant to the TBG Purchase Agreement, on March
       16, 2020, Gainline Source Intermediate Holdings LLC acquired all of the outstanding membership interests of
       SourceHov Tax for a price of $40.0 million, subject to adjustment as set forth in the TBG Purchase Agreement.

       On March 26, 2020, the Delaware Court of Chancery entered a judgment against one of our subsidiaries in the
       amount of $57.7 million inclusive of costs and interest arising out of the Appraisal Action, which judgment will
       continue to accrue interest, until paid, at the legal rate, compounded quarterly. On May 7, 2020, we filed a motion for
       new trial in relation to share count. Following the Court’s decision on the motion for new trial, SourceHOV has the
       right to appeal the judgment. However, at present the judgment has not been stayed, and we expect the petitioners to
       seek to enforce the judgment. If we are forced to pay the judgment (or bond the judgment pending an appeal, which
       will likely require cash collateral), such action could have a material adverse effect on our liquidity and/or cause our
       lenders to take action adverse to us.

       On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act (CARES Act) was enacted in response
       to the COVID-19 pandemic. The CARES Act, among other things, includes provisions relating to refundable payroll
       tax credits, deferment of employer side social security payments, net operating loss carryback periods, alternative
       minimum tax credit refunds, modifications to the net interest deduction limitations and technical corrections to tax
       depreciation methods for qualified improvement property. The Company is currently evaluating the impact of the
       CARES Act, and at present expects that the refundable payroll tax credits and deferment of employer side social
       security payments provisions of the CARES Act will result in a material cash benefit to the Company. The Company
       will also defer certain payroll, social security and value added taxes in various European jurisdictions, as permitted
       under the recently enacted COVID-19 relief measures.

       On May 18, 2020, the Company amended the Credit Agreement to, among other things, extend the
       time for delivery of its audited financial statements for the year ended December 31, 2019 and its
       financial statements for the quarter ended March 31, 2020. Pursuant to the amendment, the Company
       also amended the Credit Agreement to, among other things: restrict the borrower and its subsidiaries’
       ability to designate or invest in unrestricted subsidiaries; incur certain debt; create certain liens; make
       certain investments; pay certain dividends or other distributions on account of its equity interests; make
       certain asset sales or other dispositions (or utilize the proceeds of certain asset sales to reinvest in the
       business); or enter into certain affiliate transactions pursuant to the negative covenants under the Credit
       Agreement. Further, pursuant to the amendment, the borrower under the Credit Agreement is also
       required to maintain a minimum Liquidity (as defined in the amendment) of $35.0 million. On May 21,
       2020, the Company also amended the A/R Facility to, among other things, extend the time for delivery
       of its audited financial statements for the year ended December 31, 2019 and its financial statements for
       the quarter ended March 31, 2020. In the event the Company delivers the annual and quarterly financial
       statements described above within the time frames stated within such agreements (which the Company
       believes it has now satisfied with respect to the annual financial statements, but not with respect
       quarterly financial statements), the Company will, upon delivery of such financial statements, be in
       compliance with the Credit Agreement, the indenture for its outstanding Notes and the A/R Facility with
       respect to the financial statement delivery requirements set forth therein. See those certain Current
       Reports on Form 8-K, filed by the Company on May 21, 2020 and May 22, 2020 for additional
       information on the amendments described above.

                                                                 64




                                                                                                                                App. 741
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 745 of 894 PageID 1119


       Table of Contents



       Cash Flows

       The following table summarizes our cash flows for the periods indicated:

                                                                                           Year Ended December 31,
                                                                                                    2018           2017
                                                                                    2019        (As Restated)  (As Restated)
       Cash flows (used in) provided by operating activities          $     (63,851) $      23,600 $        51,777
       Cash flows (used in) provided by investing activities                (25,182)       (58,752)       (441,382)
       Cash flows (used in) provided by financing activities                 59,139         (2,605)        436,413
       Subtotal                                                             (29,894)       (37,757)         46,808
       Effect of exchange rates on cash                                         139            122             429
       Net increase/(decrease) in cash                                      (29,755)       (37,635)         47,237
       Analysis of Cash Flow Changes between the years ended December 31, 2019, December 31, 2018, and December
       31, 2017

       Operating Activities—Net cash used by operating activities was $63.9 million for the year ended December 31, 2019,
       compared to $23.6 million cash provided for the year ended December 31, 2018. The decrease of $87.5 million in cash
       flow from operating activities was primarily driven by increase in operating loss by $49.2 million including $35.2
       million lower Gross profit and $14.0 million higher selling, general and administrative expenses in 2019 as compared to
       2018. “Gross profit” is defined as revenue less cost of revenue (exclusive of depreciation and amortization). The rest
       of the decline was driven mainly by working capital items including $13.7 million pay down of accounts payables and
       $13.6 million pay down of related party payables as compared to 2018.

       Net cash provided by operating activities was $23.6 million for the year ended December 31, 2018, compared to $47.1
       million for the year ended December 31, 2017. The decrease of $23.5 million in cash flow from operating activities was
       primarily driven by higher cash interest paid as compared to 2017 and an increase in accounts receivables due to
       higher revenue and related party payables.

       Investing Activities—Net cash used in investing activities was $25.2 million for the year ended December 31, 2019,
       compared to $58.8 million for the year ended December 31, 2018. The decrease of $33.6 million in cash used in
       investing activities was primarily due to a decrease in cash spent on acquisitions compared to previous year (in 2018
       Company made three acquisitions in Europe and acquired certain healthcare assets) as well as lower capital
       expenditures to add Property, Plant & Equipment.

       Net cash used in investing activities was $58.8 million for the year ended December 31, 2018, compared to $441.4
       million for the year ended December 31, 2017. The decrease of $382.5 million in cash used in investing activities was
       primarily due to a decrease in cash paid related to the Novitex Business Combination offset by cash spent on 2018
       acquisitions.

       Financing Activities—Net cash provided by financing activities was $59.1 million for the year ended December 31,
       2019, compared to cash used by financing activities of $2.6 million for the year ended December 31, 2018. The
       increase of approximately $62.0 million in cash provided by financing activities was primarily due to $65 million of
       revolver draw during 2019.

       Net cash used in financing activities was $2.6 million for the year ended December 31, 2018, compared to cash
       provided by financing activities of $441.1 million for the year ended December 31, 2017. The decrease of $443.7
       million in cash provided by financing activities was primarily due to the 2017 retirement of the old credit facilities and
       proceeds from the new credit facilities and proceeds from the issuance of stock in connection with the Novitex
       Business Combination versus 2018.


                                                                   65




                                                                                                                                App. 742
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 746 of 894 PageID 1120


       Table of Contents



       Indebtedness

       In connection with the Novitex Business Combination, we acquired debt facilities and issued notes totaling $1.4
       billion. Proceeds from the indebtedness were used to pay off credit facilities existing immediately before the Novitex
       Business Combination.

       Senior Credit Facilities

       On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse
       AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”)
       providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and subject to the
       conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July 12, 2023 with
       an original issue discount of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing July 12,
       2022. The Credit Agreement provided for the following interest rates for borrowings under the senior secured term
       facility and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a
       1.0% floor in the case of term loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable
       margin for the senior secured term facility was 7.5% with respect to LIBOR borrowings and 6.5% with respect to base
       rate borrowings. The initial applicable margin for the senior secured revolving facility was 7.0% with respect to
       LIBOR borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the
       senior secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is
       subject to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following
       the closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
       aggregate principal amount for payments thereafter, with any balance due at maturity.

       On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured
       credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to First Lien
       Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among Exela Intermediate Holdings
       LLC, the Company, each “Subsidiary Loan Party” listed on the signature pages thereto, Royal Bank of Canada, as
       administrative agent, and each of the lenders party thereto, whereby the Company borrowed $343.4 million of
       refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s existing senior secured term loans.
       The Repricing Term Loans bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate
       determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to such
       borrowing, adjusted for certain additional costs, subject to a 1.0% floor, or (b) a base rate determined by reference to
       the highest of (i) the federal funds rate plus 0.5%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus
       1.0%, in each case plus an applicable margin of 6.5% for LIBOR loans and 5.5% for base rate loans. The interest rates
       applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing
       senior secured term loans that were incurred on July 12, 2017 pursuant to the First Lien Credit Agreement, by and
       among Exela Intermediate Holdings, LLC, the Company, Royal Bank of Canada, as administrative agent and collateral
       agent, and each of the lenders party thereto. The Repricing Term Loans will mature on July 12, 2023, the same
       maturity date as the existing senior secured term loans. As of December 31, 2019, and 2018 the interes
       t rate applicable for the first lien senior secured term loan was 8.38% and 9.38%.
       On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
       (the “2018 Incremental Term Loans”) under the First Amendment to the Credit Agreement. The proceeds of the 2018
       Incremental Term Loans were used by the Company for general corporate purposes and to pay fees and expenses in
       connection with the First Amendment.

       On April 16, 2019, the Company successfully borrowed a further $30.0 million pursuant to incremental term loans (the
       “2019 Incremental Term Loans”, and, together with the 2018 Incremental Terms Loans, the “Incremental Term Loans”)
       under the Second Amendment to the Credit Agreement. The proceeds of the 2019 Incremental Term Loans were used
       to replace cash spent for acquisitions, pay related fees, expenses and related borrowings for general corporate
       purposes.


                                                                  66




                                                                                                                                App. 743
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 747 of 894 PageID 1121


       Table of Contents



       On May 18, 2020, the Company amended the Credit Agreement to, among other things, extend the time for delivery of
       its audited financial statements for the year ended December 31, 2019 and its financial statements for the quarter
       ended March 31, 2020. Pursuant to the amendment, the Company also agreed to amend the Credit Agreement to,
       among other things: restrict the borrower and its subsidiaries’ ability to designate or invest in unrestricted
       subsidiaries; incur certain debt; create certain liens; make certain investments; pay certain dividends or other
       distributions on account of its equity interests; make certain asset sales or other dispositions (or utilize the proceeds
       of certain asset sales to reinvest in the business); or enter into certain affiliate transactions pursuant to the negative
       covenants under the Credit Agreement. In addition, pursuant to the amendment, the borrower under the Credit
       Agreement is also required to maintain a minimum Liquidity (as defined in the amendment) of $35.0 million.

       The Incremental Term Loans bear interest at a rate per annum that is the same as the Repricing Term Loans. The
       Incremental Term Loans will mature on July 12, 2023, the same maturity date as the Repricing Term Loans.

       The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans (collectively, the
       “Term Loans”) at any time, without prepayment premium or penalty, except in connection with a repricing event as
       described in the following sentence, subject to customary “breakage” costs with respect to LIBOR rate loans.

       Other than as described above, the terms, conditions and covenants applicable to the Incremental Term Loans are
       consistent with the terms, conditions and covenants that were applicable to the Repricing Term Loans under the
       Credit Agreement. As of December 31, 2019, the Company was in compliance with all covenants required under these
       senior credit facilities.

       Letters of Credit

       As of December 31, 2019 and December 31, 2018, we had outstanding irrevocable letters of credit totaling
       approximately $20.6 million under the revolving credit facility.

       Senior Secured Notes

       Upon the closing of the Novitex Business Combination on July 12, 2017, the Company issued $1.0 billion in
       aggregate principal amount of 10.0% First Priority Senior Secured Notes due 2023 (the “Notes”). The Notes are
       guaranteed by certain subsidiaries of the Company. The Notes bear interest at a rate of 10.0% per year. The Company
       pays interest on the Notes on January 15 and July 15 of each year, commencing on January 15, 2018. The Notes are
       guaranteed by subsidiary guarantors pursuant to a supplemental indenture. The Notes will mature on July 15, 2023.
       As of December 31, 2019, the Company was in compliance with all covenants required under the Notes.

       Accounts Receivables Securitization Facility

       On January 10, 2020 certain subsidiaries of the Company entered into a $160.0 million accounts receivable
       securitization facility with a five year term. The Company used the proceeds of the initial borrowings to repay
       outstanding revolving borrowings under the Company’s senior credit facility and to provide additional liquidity and
       funding for the ongoing business needs of the Company and its subsidiaries. On May 21, 2020, the Company
       amended the A/R Facility to, among other things, extend the time for delivery of its audited financial statements for
       the year ended December 31, 2019 and its financial statements for the quarter ended March 31, 2020.

       Potential Future Transactions

       We may, from time to time explore and evaluate possible strategic transactions, which may include joint ventures, as
       well as business combinations or the acquisition or disposition of assets. In order to pursue certain of these
       opportunities, additional funds will likely be required. Subject to applicable contractual restrictions, to obtain such
       financing, we may seek to use cash on hand, borrowings under our revolving credit facilities, or we may seek to raise
       additional debt or equity financing through private placements or through underwritten offerings. There can be no
       assurance that we will enter into additional strategic transactions or alliances, nor do we know if we will be able to
       obtain the necessary financing for transactions that require additional funds on favorable terms, if at all. In addition,


                                                                  67




                                                                                                                                App. 744
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 748 of 894 PageID 1122


       Table of Contents



       pursuant to the Registration Rights Agreement that we entered into in connection with the closing of the Novitex
       Business Combination, certain of our stockholders have the right to demand underwritten offerings of our Common
       Stock. We may from time to time in the future explore, with certain of those stockholders the possibility of an
       underwritten public offering of our Common Stock held by those stockholders. There can be no assurance as to
       whether or when an offering may be commenced or completed, or as to the actual size or terms of the offering.

       Critical Accounting Policies and Estimates

       The preparation of financial statements requires the use of judgments and estimates. Our critical accounting policies
       are described below to provide a better understanding of how we develop our assumptions and judgments about
       future events and related estimations and how they can impact our financial statements. A critical accounting
       estimate is one that requires subjective or complex estimates and assessments, and is fundamental to our results of
       operations. We base our estimates on historical experience and on various other assumptions we believe to be
       reasonable according to the current facts and circumstances, the results of which form the basis for making
       judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. We
       believe the current assumptions, judgments and estimates used to determine amounts reflected in our consolidated
       financial statements are appropriate; however, actual results may differ under different conditions. This discussion
       and analysis should be read in conjunction with our consolidated financial statements and related notes included in
       this document.

       Goodwill and other intangible assets: Goodwill and other intangible assets are initially recorded at their fair values.
       Goodwill represents the excess of the purchase price of acquisitions over the fair value of the net assets acquired.
       Our goodwill at December 31, 2019 and December 31, 2018 was $358.5 million and $708.3 million, respectively.
       Goodwill and other intangible assets not subject to amortization are tested for impairment annually or more
       frequently if events or changes in circumstances indicate that the asset might be impaired. Intangible assets with
       finite useful lives are amortized either on a straight‑line basis over the asset’s estimated useful life or on a basis that
       reflects the pattern in which the economic benefits of the intangible assets are realized.

       Impairment of goodwill, long‑lived and other intangible assets: Long‑lived assets, such as property and equipment
       and finite‑lived intangible assets are evaluated for impairment whenever events or changes in circumstances indicate
       that their carrying value may not be recoverable. Recoverability is measured by a comparison of their carrying
       amount to the estimated undiscounted cash flows to be generated by those assets. If the undiscounted cash flows
       are less than the carrying amount, we record impairment losses for the excess of the carrying value over the
       estimated fair value. Fair value is determined, in part, by the estimated cash flows to be generated by those assets.
       Our cash flow estimates are based upon, among other things, historical results adjusted to reflect our best estimate
       of future market rates, and operating performance. Development of future cash flows also requires us to make
       assumptions and to apply judgment, including timing of future expected cash flows, using the appropriate discount
       rates, and determining salvage values. The estimate of fair value represents our best estimates of these factors, and
       is subject to variability. Assets are generally grouped at the lowest level of identifiable cash flows, which is the
       reporting unit level for us. Changes to our key assumptions related to future performance and other economic factors
       could adversely affect our impairment valuation.

       We conduct our annual goodwill impairment tests on October 1st of each year, or more frequently if indicators of
       impairment exist. When performing the annual impairment test, we have the option of performing a qualitative or
       quantitative assessment to determine if an impairment has occurred. If a qualitative assessment indicates that it is
       more likely than not that the fair value of a reporting unit is less than its carrying amount, we would be required to
       perform a quantitative impairment test for goodwill. A quantitative test requires comparison of fair value of the
       reporting unit to its carrying value, including goodwill. We use a combination of the Guideline Public Company
       Method of the Market Approach and the Discounted Cash Flow Method of the Income Approach to determine the
       reporting unit fair value. For the Guideline Public Company Method, our annual impairment test utilizes valuation
       multiples of publicly traded peer companies. For the Discounted Cash Flow Method, our annual impairment test
       utilizes discounted ca

       sh flow projections using market participant weighted average cost of capital calculation. If the fair value
       of goodwill at the reporting unit level is less than its carrying value, an impairment loss is recorded for
       the amount by which a reporting unit’s carrying amount exceeds its fair value, limited to the total amount
       of goodwill allocated to that reporting unit. During the third quarter of 2019, the Company concluded
       that a triggering event for an interim impairment analysis had occurred as discussed above. As part of
       the interim impairment assessment performed on September 3
       0, 2019, it was determined that

                                                                    68




                                                                                                                                     App. 745
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 749 of 894 PageID 1123


       Table of Contents



       the increase in the discount rate applied in the valuation was required to reflect current market dynamics
       and company-specific risk. This higher discount rate, in conjunction with revised long-term projections,
       resulted in lower than previously projected discounted long-term future cash flows for the reporting
       units which reduced the estimated fair value to below carrying value. As a result of the interim
       impairment assessment in the third quarter, the Company recorded an impairment charge of $87.9
       million (as restated) and $8.3 million to goodwill at ITPS and LLPS reporting units, respectively. The
       Company did not perform a separate annual impairment test as of October 1, 2019 as the impairment
       test performed during the quarter-ended September 30, 2019 was one day from the annual impairment
       test date. Additionally, later during the fourth quarter of 2019, the Company conducted its annual
       budgeting process along with an update to its long-range plan. Following the completion of that
       process, the Company made an evaluation based on factors such as changes in the Company’s growth
       rate and recent trends in the Company’s market capi
       talization, concluding that a second triggering event for an impairment analysis had occurred. As a result,
       we performed another quantitative impairment test as of December 31, 2019, resulting in an additional
       goodwill impairment charge of $229.7 million and $22.7 million to goodwill at ITPS and LLPS
       reporting units, respectively. Therefore, as a result of these two impairment assessments in the third and
       fourth quarters of 2019, a total impairment charge of $348.6 was recorded to goodwill for the year
       ended December 31, 2019.

       Application of the goodwill impairment test requires judgment, including the identification of reporting units,
       allocation of assets and liabilities to reporting units, and determination of fair value. The determination of reporting
       unit fair value is sensitive to the amount of Revenue and EBITDA generated by us, as well as the Revenue and
       EBITDA market multiples used in the calculation. Additionally, the fair value is sensitive to changes in the valuation
       assumptions such as expected income tax rate, risk-free rate, asset beta, and various risk premiums. Unanticipated
       changes, including immaterial revisions, to these assumptions could result in a provision for impairment in a future
       period. Given the nature of these evaluations and their application to specific assets and time frames, it is not
       possible to reasonably quantify the impact of changes in these assumptions.

       In the process of reconciling the fair values of the Company’s reporting units to its overall market capitalization, the
       Company used a combination of both quantitative and qualitative considerations, arriving at the implied control
       premium of 31.3%. The implied control premium was computed using the Company’s closing stock price as of
       December 31, 2019. Further reductions in our stock price could result in additional goodwill impairment charges in the
       future due to the need to reconcile to market capitalization.

       Revenue: We account for revenue in accordance with ASC 606. A performance obligation is a promise in a contract
       to transfer a distinct good or service to the customer, and is the unit of account in ASC 606. Revenue is measu
       red as the amount of consideration we expect to receive in exchange for transferring goods or providing
       services. The contract transaction price is allocated to each distinct performance obligation and
       recognized as revenue when, or as, the performance obligation is satisfied. All of our material sources of
       revenue are derived from contracts with customers, primarily relating to the provision of business and
       transaction processing services within each of our segments. We do not have any significant extended
       payment terms, as payment is received shortly after goods are delivered or services are provided. Refer
       to Note 2—Basis of Presentation and Summary of Significant Accounting Policies for additional
       information regarding our revenue recognition policy.

       Income Taxes: We account for income taxes by using the asset and liability method. We account for income taxes
       regarding uncertain tax positions and recognize interest and penalties related to uncert

       ain tax positions in income tax benefit/(expense) in the consolidated statements of operations.
       The Tax Cuts and Jobs Act (“TCJA”) was signed by the President of the United States and enacted into law on
       December 22, 2017. The TCJA significantly changes U.S. tax law by reducing the U.S. corporate income tax rate to
       21% from 35%, adopting a territorial tax regime, creating new taxes on certain foreign sourced earnings and imposing
       a one‑time transition tax on the undistributed earnings of certain non‑U.S. subsidiaries.

       Accounting Standards Codification Topic 740, Income Taxes (“ASC 740”) requires companies to account for

       the tax effects of changes in income tax rates and laws in the period in which legislation is enacted
       (December 22, 2017). ASC 740 does not specifically address accounting and disclosure guidance in
       connection with the income tax effects of the TCJA. Consequently, on December 22, 2017, the
       Securities and Exchange Commission staff issued Staff Accounting

                                                                  69


                                                                                                                                  App. 746
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 750 of 894 PageID 1124




                                                                       App. 747
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 751 of 894 PageID 1125


       Table of Contents



       Bulletin No. 118 (“SAB 118”), to address the application of ASC 740 in the reporting period that includes the date the
       TCJA was enacted. SAB 118 allows companies a reasonable period of time to complete the accounting for the income
       tax effects of the TCJA.

       Deferred income taxes are recognized on the tax consequences of temporary differences by applying enacted
       statutory tax rates applicable in future years to differences between the financial statement carrying amounts and the
       tax bases of existing assets and liabilities, as determined under tax laws and rates. A valuation allowance is provided
       when it is more likely than not that all or some portion of the deferred tax assets will not be realized. Due to numerous
       ownership changes, we are subject to limitations on existing net operating losses under Section 382 of the Internal
       Revenue Code (the “Code”). In the event we determine that we would be able to realize deferred tax assets that have
       valuation allowances established, an adjustment to the net deferred tax assets would be recognized as a component
       of income tax expense through continuing operations.

       We engage in transactions (such as acquisitions) in which the tax consequences may be subject to uncertainty and
       examination by the varying taxing authorities. Significant judgment is required by us in assessing and estimating the
       tax consequences of these transactions. While our tax returns are prepared and based on our interpretation of tax
       laws and regulations, in the normal course of business the tax returns are subject to examination by the various
       taxing authorities. Such examinations may result in future assessments of additional tax, interest and penalties. For
       purposes of our income tax provision, a tax benefit is not recognized if the tax position is not more likely than not to
       be sustained based solely on its technical merits. Considerable judgment is involved in determining which tax
       positions are more likely than not to be sustained.

       Business Combinations: We allocate the total cost of an acquisition to the underlying assets based on their
       respective estimated fair values. Determination of fair values involves significant estimates and assumptions about
       highly subjective variables, including future cash flows, discount rates, and asset lives. The estimates of the fair
       values of assets and liabilities acquired are based upon assumptions believed to be reasonable and, when
       appropriate, include assistance from independent third‑party valuation firms.

       Because we are primarily a services business, our acquisitions typically result in significant amounts of goodwill and
       other intangible assets. Fair value estimates and calculations for these acquisitions will affect the amount of
       amortization expense, or possible impairment related charges recognized in future periods. We base our fair value
       estimates on assumptions we believe are reasonable, but recognize that the assumptions are inherently uncertain.

       JOBS Act

       On April 5, 2012, the JOBS Act was signed into law. The JOBS Act contains provisions that, among other things,
       relax certain reporting requirements for qualifying public companies. We had previously elected to delay the
       adoption of new or revised accounting standards as an emerging growth company; however, we no longer qualify as
       an emerging growth company and will be required to comply with new or revised accounting standards using public
       company effective dates.

       Recently Adopted and Recently Issued Accounting Pronouncements

       See Note 2 to the consolidated financial statements.

       Internal Controls and Procedures

       As a publicly traded company, we are required to comply with the SEC’s rules implementing Section 302 and 404 of
       the Sarbanes‑Oxley Act, which require management to certify financial and other information in our quarterly and
       annual reports and provide an annual management report on the effectiveness of controls over financial reporting.
       For management’s assessment of internal control over financial reporting required by Item 308(a) of Regulation S‑K
       for the year ended December 31, 2019 see Part II—Item 9A – Controls and Procedures for management’s report on the
       effectiveness of internal controls.


                                                                  70




                                                                                                                                  App. 748
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 752 of 894 PageID 1126


       Table of Contents



       Off Balance Sheet Arrangements

       At December 31, 2019 we had no material off balance sheet arrangements, except letters of credit described above
       under Liquidity and Capital Resources. As such, we are not materially exposed to any financing, liquidity, market or
       credit risk that could arise if we had engaged in such financing arrangements.

       The HGM Group and other former SourceHOV equity holders formed Ex-Sigma and its wholly-
       owned subsidiary, Ex-Sigma 2, to hold the Exela shares to be issued to SourceHOV as merger
       consideration upon the closing of the Novitex Business Combination and to invest in Exela immediately
       prior to the closing. Ex-Sigma 2 secured additional PIPE financing in the form of a $55.8 million loan
       (the “Margin Loan”) that was used to purchase additional common and preferred shares from the
       Company to help meet the minimum cash requirements needed to close the Novitex Business
       Combination. As a result of these transactions, the Company issued 84,912,500 shares of Common
       Stock to Ex-Sigma 2 at the closing, which represented approximately 54.9% ownership in the
       Company at that time and were pledged as collateral for the Margin Loan.
       The Company determined that Ex-Sigma was a variable interest entity and that the Company had a variable interest in
       Ex-Sigma through an expense reimbursement arrangement related to the Margin Loan and contained in the Consent,
       Waiver and Amendment. The Consent, Waiver and Amendment provided among other things for the Company to
       reimburse Ex-Sigma for costs and fees related to the maintenance of the Margin Loan, other than payments of
       principal, interest and original issue discount.

       The Company was not the primary beneficiary because the Company did not have the power to direct the activities
       that most significantly impacted the economic performance of Ex-Sigma. Accordingly, the Company did not
       consolidate the financial statements of Ex-Sigma and did not have any assets or liabilities related to Ex-Sigma and the
       Company did not have an investment in Ex-Sigma. The Company reaffirmed its assessment as of June 8, 2020.

       Ex-Sigma 2 paid off the balance of the Margin Loan as of December 31, 2019, and as such the maximum exposure to
       loss as a result of the Company’s involvement with Ex-Sigma is $0. Ex-Sigma 2 distributed the shares held by it during
       the first quarter of 2020 and is no longer a shareholder of Exela. Ex-Sigma and Ex-Sigma 2 ceased to be variable
       interest entities upon the distribution that occurred on February 21, 2020.

       ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK

       Quantitative and Qualitative Disclosure About Market Risk

       Interest Rate Risk

       At December 31, 2019, we had $1,514.8 million of debt outstanding, with a weighted average interest rate of 9.5%.
       Interest is calculated under the terms of our credit agreement based on the greatest of certain specified base rates
       plus an applicable margin that varies based on certain factors. Assuming no change in the amount outstanding, the
       impact on interest expense of a 1% increase or decrease in the assumed weighted average interest rate would be
       approximately $15.1 million per year. In order to mitigate interest rate fluctuations with respect to term loan
       borrowings under the Credit Agreement, in November 2017, we entered into a three year one-month LIBOR interest
       rate swap contract with a notional amount of $347.8 million, which at the time was the remaining principal balance of
       the term loan. The swap contract swaps out the floating rate interest risk related to the LIBOR with a fixed interest
       rate of 1.9275% effective January 12, 2018.

       The interest rate swap, which is used to manage our exposure to interest rate movements and other identified risks,
       was not designated as a hedge. As such, changes in the fair value of the derivative are recorded directly to other
       expense (income), net. Other expense (income), net includes a loss of $4.3 million and a gain of $2.5 million related to
       changes in the fair value of the interest rate swap for the year ended December 31, 2019 and 2018, respectively.


                                                                  71




                                                                                                                                  App. 749
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 753 of 894 PageID 1127


       Table of Contents



       Foreign Currency Risk

       We are exposed to foreign c

       urrency risks that arise from normal business operations. These risks include transaction gains and
       losses associated with intercompany loans with foreign subsidiaries and transactions denominated in
       currencies other than a location’s functional currency. Contracts are denominated in currencies of major
       industrial countries.

       Market Risk

       We are exposed to market risks primarily from changes in interest rates and foreign currency exchange rates. We do
       not use derivatives fo

       r trading purposes, to generate income or to engage in speculative activity.
       ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

       FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA
       The following financial statements are included herein:

       Reports of Independent Registered Public Accounting Firm                                                         73
       Consolidated Balance Sheets as of December 31, 2019 and 2018                                                     76
       Consolidated Statements of Operations for the years ended December 31, 2019, 2018, and 2017                      77

       Consolidated Statements of Comprehensive Loss for the years ended December 31, 2019, 2018, and 2017              78
       Consolidated Statements of Stockholders’ Deficit for the years ended December 31, 2019, 2018, and 2017           79
       Consolidated Statements of Cash Flows for the years ended December 31, 2019, 2018, and 2017                      82

       Notes to the Consolidated Financial Statements                                                                   83


                                                                 72




                                                                                                                            App. 750
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 754 of 894 PageID 1128


       Table of Contents



                                  Report of Independent Registered Public Accounting Firm
       To the Stockholders and Board of Directors
       Exela Technologies, Inc.:

       Opinion on the Consolidated Financial Statements
       We have audited the accompanying consolidated balance sheets of Exela Technologies, Inc. and subsidiaries (the
       Company) as of December 31, 2019 and 2018, the related consolidated statements of operations, comprehensive loss,
       stockholders’ deficit, and cash flows for each of the years in the three-year period ended December 31, 2019, and the
       related notes (collectively, the consolidated financial statements). In our opinion, the consolidated financial
       statements present fairly, in all material respects, the financial position of the Company as of December 31, 2019 and
       2018, and the results of its operations and its cash flows for each of the years in the three-year period ended
       December 31, 2019, in conformity with U.S. generally accepted accounting principles.

       We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
       States) (PCAOB), the Company’s internal control over financial reporting as of December 31, 2019, based on criteria
       established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring
       Organizations of the Treadway Commission, and our report dated June 8, 2020 expressed an adverse opinion on the
       effectiveness of the Company’s internal control over financial reporting.

       Restatement of Previously Issued Financial Statements
       As discussed in Note 3 to the consolidated financial statements, the 2018 and 2017 financial statements have been
       restated to correct misstatements.

       Change in Accounting Principles
       As discussed in Notes 2 and 7 to the consolidated financial statements, the Company has changed its method of
       accounting for leases as of January 1, 2019 due to the adoption of Accounting Standards Codification Topic 842,
       Leases.

       As discussed in Note 2 to the consolidated financial statements, the Company has changed its method of
       accounting for revenue as of January 1, 2018 due to the adoption of Accounting Standards Codification Topic 606,
       Revenue from Contracts with Customers.

       Basis for Opinion
       These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is
       to express an opinion on these consolidated financial statements based on our audits. We are a public accounting
       firm registered with the PCAOB and are required to be independent with respect to the Company in accordance with
       the U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission
       and the PCAOB.

       We conducted our audits in accordance with the standards of the PCAOB. Those standards require that we plan and
       perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of
       material misstatement, whether due to error or fraud. Our audits included performing procedures to assess the risks
       of material misstatement of the consolidated financial statements, whether due to error or fraud, and performing
       procedures that respond to those risks. Such procedures included examining, on a test basis, evidence regarding the
       amounts and disclosures in the consolidated financial statements. Our audits also included evaluating the
       accounting principles used and significant estimates made by management, as well as evaluating the overall
       presentation of the consolidated financial statements. We believe that our audits provide a reasonable basis for our
       opinion.

                                                           /s/ KPMG LLP

       We have served as the Company’s auditor since 2013.

       Detroit, Michigan
       June 8, 2020


                                                                 73




                                                                                                                             App. 751
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 755 of 894 PageID 1129


       Table of Contents



                                  Report of Independent Registered Public Accounting Firm
       To the Stockholders and Board of Directors
       Exela Technologies, Inc.:

       Opinion on Internal Control Over Financial Reporting
       We have audited Exela Technologies, Inc. and subsidiaries’ (the Company) internal control over financial reporting as
       of December 31, 2019, based on criteria established in Internal Control – Integrated Framework (2013) issued by
       the Committee of Sponsoring Organizations of the Treadway Commission. In our opinion, because of the effect of the
       material weaknesses, described below, on the achievement of the objectives of the control criteria, the Company has
       not maintained effective internal control over financial reporting as of December 31, 2019, based on criteria
       established in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring
       Organizations of the Treadw

       ay Commission.

       We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United
       States) (PCAOB), the consolidated balance sheets of the Company as of December 31, 2019 and 2018, the related
       consolidated statements of operations, comprehensive loss, stockholders’ deficit, and cash flows for each of the
       years in the three-year period ended December 31, 2019, and the related notes (collectively, the consolidated financial
       statements), and our report dat

       ed June 8, 2020 expressed an unqualified opinion on those consolidated financial statements.

       A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such
       that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial
       statements will not be prevented or detected on a timely basis. The following material weaknesses have been
       identified and included in management’s assessment:

       ·   The Company did not design, implement, and operate effective process-level control activities related to order-
           to-cash (including revenue, customer deposits, accounts receivable, deferred revenue, and cost to obtain a
           contract), procure-to-pay (including operating expenses, accounts payable, and accrued liabilities), hire-to-pay
           (including compensation expense and accrued liabilities), leases (including accounting for the adoption of the
           new lease standard, right-of-use asset, and lease liability), goodwill, restricted cash, share based compensation,
           journal entries and preparation of the consolidated financial statements, and other financial reporting processes,
           as well as accounting for signifi
           cant unusual transactions.

       ·   The Company did not design, implement, and operate effective process-level control activities related to the
           approval, authorization, and disclosure of related party transactions.
       ·   The Company did not design, implement
           , and operate effective general information technology controls (GITCs) over user and privileged
           access to information technology (IT) systems at multiple components in order to adequately
           restrict access to appropriate finance and IT personnel and enforce appropriate segregation of
           duties. As a result, process-level automated control activities and manual control activities that are
           dependent upon information derived from IT systems were also ineffective.

       ·   There was not sufficient oversight and governance from the Board of Directors in the design, implementation,
           and execution of internal control over financial reporting.
       ·   The Company did not sufficiently establish structures, reporting lines, and appropriate authorities and
           responsibilities.
       ·   The Company did not sufficiently attract, develop and retain competent resources, and hold them accountable
           for their internal control responsibilities.
       ·   Financial reporting objectives were not clearly specified to enable the identification and assessment
           of risks, including complying with applicable accounting standards.
       ·   The risk assessment process failed to identify and assess risks of misstatement, including fraud risks, to ensure
           controls were designed and implemented to respond to those risks.
       ·   Changes that could impact the system of internal controls were not identified and assessed.
       ·   Relevant and quality information to support the functioning of internal controls was not consistently generated
           or used by the Company to support the operation of internal controls.


                                                                  74




                                                                                                                               App. 752
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 756 of 894 PageID 1130


       Table of Contents



       ·    Internal communication of information necessary to support the functioning of internal control was not
            sufficient.
       · Communication with external parties on matters affecting the functioning of internal control was not complete.
       · The Company did not sufficiently select, develop, and perform ongoing evaluations to determine the
            components of internal control are present and functioning.
       · The evaluation and communication of internal control deficiencies, including monitoring corrective actions, were
            not performed in a timely manner.
       The material weaknesses were considered in determining the nature, timing, and extent of audit tests applied in our
       audit of the 2019 consolidated financial statements, and this report does not affect our report on those consolidated
       financial statements.

       Basis for Opinion
       The Company’s management is responsible for maintaining effective internal control over financial reporting and for
       its assessment of the effectiveness of internal control over financial reporting, included in the accompanying
       Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express an opinion on
       the Company’s internal control over financial reporting based on our audit. We are a public accounting firm
       registered with the PCAOB and are required to be independent with respect to the Company in accordance with the
       U.S. federal securities laws and the applicable rules and regulations of the Securities and Exchange Commission and
       the PCAOB.

       We conducted our audit in accordance with the standards of the PCAOB. Those standards require that we plan and
       perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting
       was maintained in all material respects. Our audit of internal control over financial reporting included obtaining an
       understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and
       testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our
       audit also included performing such other procedures as we considered necessary in the circumstances. We believe
       that our audit provides a reasonable basis for our opinion.

       Definition and Limitations of Internal Control Over Financial Reporting
       A company’s internal control over financial reporting is a process designed to provide reasonable assurance
       regarding the reliability of financial reporting and the preparation of financial statements for external purposes in
       accordance with generally accepted accounting principles. A company’s internal control over financial reporting
       includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail,
       accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable
       assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance
       with generally accepted accounting principles, and that receipts and expenditures of the company are being made
       only in accordance with authorizations of management and directors of the company; and (3) provide reasonable
       assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s
       assets that could have a material effect on the financial statements.

       Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.
       Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may
       become inadequate because of changes in conditions, or that the degree of compliance with the policies or
       procedures may deteriorate.

                                                           /s/ KPMG LLP

       Detroit, Michigan
       June 8, 2020


                                                                 75




                                                                                                                                 App. 753
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                               Page 757 of 894 PageID 1131


       Table of Contents



                                                   Exela Technologies, Inc. and Subsidiaries
                                                         Consolidated Balance Sheets
                                              For the years ended December 31, 2019 and 2018
                                  (in thousands of United States dollars except share and per share amounts)
                                                                                                                                         December 31,
                                                                                                                                                        2018
                                                                                                                                  2019              (As Restated)
       Assets
       Current assets
       Cash and cash equivalents                                                                                              $       6,198     $          36,206
       Restricted cash                                                                                                                7,901                 7,648
       Accounts receivable, net of allowance for doubtful accounts of $4,975 and $4,359, respectively                               261,400               270,812
       Related party receivables                                                                                                        716                    —
       Inventories, net                                                                                                              19,047                16,220
       Prepaid expenses and other current assets                                                                                     23,663                24,937
       Total current assets                                                                                                         318,925               355,823
       Property, plant and equipment, net of accumulated depreciation of $176,995 and $154,060, respectively                        113,637               132,986
       Operating lease right-of-use assets, net                                                                                      93,627                    —
       Goodwill                                                                                                                     359,771               708,258
       Intangible assets, net                                                                                                       342,443               395,020
       Deferred income tax assets                                                                                                    12,032                16,345
       Other noncurrent assets                                                                                                       17,889                19,391
       Total assets                                                                                                           $   1,258,324     $       1,627,823
       Liabilities and Stockholders' Equity (Deficit)
       Liabilities
       Current liabilities
       Accounts payables                                                                                                      $      86,167     $          99,853
       Related party payables                                                                                                         1,740                15,363
       Income tax payable                                                                                                               352                 1,996
       Accrued liabilities                                                                                                          121,553               107,355
       Accrued compensation and benefits                                                                                             48,574                52,211
       Accrued interest                                                                                                              48,769                49,071
       Customer deposits                                                                                                             27,765                34,235
       Deferred revenue                                                                                                              16,282                16,504
       Obligation for claim payment                                                                                                  39,156                56,002
       Current portion of finance lease liabilities                                                                                  13,788                17,498
       Current portion of operating lease liabilities                                                                                25,345                    —
       Current portion of long-term debts                                                                                            36,490                29,237
       Total current liabilities                                                                                                    465,981               479,325
       Long-term debt, net of current maturities                                                                                  1,398,385             1,306,423
       Finance lease liabilities, net of current portion                                                                             20,272                26,738
       Pension liabilities                                                                                                           25,681                27,641
       Deferred income tax liabilities                                                                                                7,996                11,214
       Long-term income tax liabilities                                                                                               2,806                 3,024
       Operating lease liabilities, net of current portion                                                                           73,282                    —
       Other long-term liabilities                                                                                                    6,962                14,717
       Total liabilities                                                                                                          2,001,365             1,869,082
       Commitments and Contingencies (Note 14)
       Stockholders' equity (deficit)
       Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 153,638,836 shares issued and
       150,851,689 shares outstanding at December 31, 2019 and 152,692,140 shares issued and 150,142,955 shares
       outstanding at December 31, 2018 (including in each case the 4,570,734 shares returned to the Company in the first
       quarter of 2020 in connection with the Appraisal Action)                                                                           15                   15
       Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,294,233 shares issued and outstanding
       at December 31, 2019 and 4,569,233 shares issued and outstanding at December 31, 2018                                              1                     1
       Additional paid in capital                                                                                                   445,452               445,452
       Less: Common Stock held in treasury, at cost; 2,787,147 shares at December 31, 2019 and 2,549,185 shares
       December 31, 2018                                                                                                             (10,949)             (10,342)
       Equity-based compensation                                                                                                      49,336               41,731
       Accumulated deficit                                                                                                        (1,211,508)            (702,392)
       Accumulated other comprehensive loss:
       Foreign currency translation adjustment                                                                                       (7,329)               (6,423)
       Unrealized pension actuarial losses, net of tax                                                                               (8,059)               (9,301)
       Total accumulated other comprehensive loss                                                                                   (15,388)              (15,724)
       Total stockholders’ deficit                                                                                                 (743,041)             (241,259)
       Total liabilities and stockholders’ deficit                                                                            $   1,258,324     $       1,627,823
                          The accompanying notes are an integral part of these consolidated financial statements.


                                                                                  76




                                                                                                                                                                App. 754
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 758 of 894 PageID 1132


       Table of Contents



                                            Exela Technologies, Inc. and Subsidiaries
                                             Consolidated Statements of Operations
                                    For the years ended December 31, 2019, 2018 and 2017
                           (in thousands of United States dollars except share and per share amounts)

                                                                                       Years ended December 31,
                                                                                                  2018           2017
                                                                                2019          (As Restated)  (As Restated)
       Revenue                                                             $ 1,562,337      $ 1,586,222         $   1,145,891
       Cost of revenue (exclusive of depreciation and amortization)            1,224,735         1,213,403            827,544
       Selling, general and administrative expenses (exclusive of
       depreciation and amortization)                                            198,864           184,908            220,955
       Depreciation and amortization                                             100,903           138,077             98,890
       Impairment of goodwill and other intangible assets                        349,557            48,127             69,437
       Related party expense                                                        9,501           12,403             33,431
       Operating loss                                                          (321,223)          (10,696)          (104,366)
       Other expense (income), net:
         Interest expense, net                                                   163,449           155,991            129,676
         Debt modification and extinguishment costs                                 1,404             1,067            35,512
         Sundry expense (income), net                                                 969            (3,271)            2,295
         Other expense (income), net                                              14,429             (3,030)           (1,297)
       Net loss before income taxes                                            (501,474)        (161,453)           (270,552)
       Income tax (expense) benefit                                                (7,642)           (8,353)           61,068
       Net loss                                                            $ (509,116) $ (169,806)              $   (209,484)
         Dividend equivalent on Series A Preferred Stock related to
         beneficial conversion feature                                                 —                 —            (16,375)
         Cumulative dividends for Series A Preferred Stock                         (3,309)           (3,655)           (2,489)
       Net loss attributable to common stockholders                        $ (512,425) $ (173,461)              $   (228,348)
       Loss per share:
         Basic and diluted                                                 $        (3.52) $          (1.17)    $       (2.18)
                      The accompanying notes are an integral part of these consolidated financial statements.


                                                                77




                                                                                                                             App. 755
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                    Page 759 of 894 PageID 1133


       Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                       Consolidated Statements of Comprehensive Loss
                                    For the years ended December 31, 2019, 2018 and 2017
                                             (in thousands of United States dollars)

                                                                                   Years ended December 31,
                                                                                             2018             2017
                                                                            2019         (As Restated)    (As Restated)
       Net loss                                                       $     (509,116) $      (169,806) $       (209,484)
       Other comprehensive income (loss), net of tax
       Foreign currency translation adjustments                                  (906)           (6,204)           3,328
       Unrealized pension actuarial gains (losses), net of tax                  1,242             1,753            1,285
       Total other comprehensive loss, net of tax                     $     (508,780) $      (174,257) $       (204,871)
                     The accompanying notes are an integral part of these consolidated financial statements.


                                                               78




                                                                                                                          App. 756
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                  Page 760 of 894 PageID 1134


     Table of Contents



                                                 Exela Technologies, Inc. and Subsidiaries
                                            Consolidated Statements of Stockholders’ Deficit
                                                            December 31, 2017
                                (in thousands of United States dollars except share and per share amounts)
                                                                                                       Accumulated Other
                                                                                                       Comprehensive Loss
                                                                                                                 Unrealized
                                                                                                        Foreign   Pension
                                                                                                       Currency Actuarial                 Total
                           Common Stock        Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                               Paid in
                                Shares Amount  Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit     Deficit
     Balances at January
     1, 2017                  64,024,557 $  6        — $    —     — $      — $    (57,395) $   27,342 $   (3,547) $ (12,339) $   (293,968) $   (339,901)
     Net loss January 1 to
     December 31, 2017,
     as restated                      —    —         —      —     —        —           —          —          —           —       (209,484)     (209,484)
     Equity-based
     compensation                     —    —         —      —     —        —           —        6,743        —           —             —         6,743
     Foreign currency
     translation
     adjustment, as
     restated                         —    —         —      —     —        —           —          —       3,328          —             —         3,328
     Net realized pension
     actuarial gains, net of
     tax                              —    —         —      —     —        —           —          —          —        1,285            —         1,285
     Merger
     recapitalization         16,575,443    2        —      —     —        —       20,546         —          —           —             —        20,548
     Shares issued to
     acquire Novitex          30,600,000    3        —      —     —        —      244,797         —          —           —             —       244,800
     Issuance\Conversion
     of Quinpario shares      12,093,331    1        —      —     —        —       22,358         —          —           —             —        22,359
     Sale of Common
     Stock at July 12,
     2017                     18,757,942    3        —      —     —        —      130,860         —          —           —             —       130,863
     Issuance of Series A
     Preferred Stock                  —    — 9,194,233       1    —        —       73,553         —          —           —             —        73,554
     Shares issued for
     advisory services and
     underwriting fees         3,609,375   —         —      —     —        —       28,573         —          —           —             —        28,573
     Conversion of Series
     A Preferred Stock to
     Common Stock              3,667,803   — (3,000,000)    —     —        —           —          —          —           —             —            —
     Shares issued for
     HandsOn Global
     Management contract
     termination fee           1,250,000   —         —      —     —        —       10,000         —          —           —             —        10,000
     Equity issuance
     expenses                         —    —         —      —     —        —       (7,649)        —          —           —             —         (7,649)
     Adjustment for
     beneficial conversion
     feature of Series A
     Preferred Stock (refer
     to Note 2)                       —    —         —      —     —        —       16,375         —          —           —        (16,375)          —
     Accrual for appraisal
     action liability, as
     restated                         —    —         —      —     —        —      (36,566)        —          —           —             —        (36,566)
     Treasury stock
     purchases                   (49,300)  —         —      — 49,300      (249)        —          —          —           —             —           (249)
     Balances at
     December 31, 2017,
     as restated             150,529,151 $ 15 6,194,233 $    1 49,300 $   (249) $ 445,452 $    34,085 $    (219) $ (11,054) $    (519,827) $    (51,796)
                         The accompanying notes are an integral part of these consolidated financial statements.


                                                                           79




                                                                                                                                                App. 757
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                              Page 761 of 894 PageID 1135


     Table of Contents



                                                       Exela Technologies, Inc. and Subsidiaries
                                                  Consolidated Statements of Stockholders’ Deficit
                                                                  December 31, 2018
                                      (in thousands of United States dollars except share and per share amounts)
                                                                                                            Accumulated Other
                                                                                                            Comprehensive Loss
                                                                                                                      Unrealized
                                                                                                             Foreign   Pension
                                                                                                            Currency Actuarial                 Total
                       Common Stock          Preferred Stock        Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                                    Paid in
                       Shares    Amount      Shares     Amount     Shares Amount Capital Compensation Adjustment net of tax       Deficit     Deficit
     Balances at
     January 1,
     2018, as
     restated         150,529,151 $     15 6,194,233 $         1    49,300 $      (249) $ 445,452 $   34,085 $     (219) $ (11,054) $    (519,827) $    (51,796)
     Implementation
     of ASU 2014-
     09 (Note 2), as
     restated                  —        —         —        —           —           —          —          —           —           —        (12,759)      (12,759)
     Net loss
     January 1 to
     December 31,
     2018, as
     restated                  —        —         —        —           —           —          —          —           —           —       (169,806)     (169,806)
     Equity-based
     compensation              —        —         —        —           —           —          —        6,562         —           —             —          6,562
     Foreign
     currency
     translation
     adjustment                —        —         —        —           —           —          —          —       (6,204)         —             —         (6,204)
     Net realized
     pension
     actuarial gains,
     net of tax                —        —         —        —           —           —          —          —           —       1,753             —          1,753
     RSU's
     exercised            126,922       —         —        —           —           —          —         256          —           —             —           256
     Stock option
     expense                   —        —         —        —           —           —          —         828          —           —             —           828
     Preferred shares
     converted to
     common             1,986,767       — (1,625,000)      —           —           —          —          —           —           —             —            —
     Shares
     repurchased       (2,499,885)      —         —        — 2,499,885         (10,093)       —          —           —           —             —        (10,093)
     Balances at
     December 31,
     2018, as
     restated         150,142,955 $     15 4,569,233 $         1 2,549,185 $ (10,342) $ 445,452 $     41,731 $   (6,423) $   (9,301) $   (702,392) $   (241,259)
                           The accompanying notes are an integral part of these consolidated financial statements.


                                                                                     80




                                                                                                                                                          App. 758
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                     Page 762 of 894 PageID 1136


     Table of Contents



                                                   Exela Technologies, Inc. and Subsidiaries
                                              Consolidated Statements of Stockholders’ Deficit
                                                              December 31, 2019
                                  (in thousands of United States dollars except share and per share amounts)
                                                                                              Accumulated Other
                                                                                              Comprehensive Loss
                                                                                                        Unrealized
                                                                                               Foreign   Pension
                                                                                              Currency Actuarial                 Total
                        Common Stock  Preferred Stock Treasury Stock Additional Equity-Based Translation Losses, Accumulated Stockholders'
                                                                      Paid in
                        Shares Amount Shares Amount Shares Amount Capital Compensation Adjustment net of tax        Deficit     Deficit
     Balances at
     January 1,
     2019, as
     restated          150,142,955 $   15 4,569,233 $   1 2,549,185 $(10,342) $ 445,452 $   41,731 $    (6,423) $   (9,301) $   (702,392) $   (241,259)
     Net loss January
     1 to December
     31, 2019                   —      —        —       —       —        —          —          —           —           —        (509,116)     (509,116)
     Equity-based
     compensation               —      —        —       —       —        —          —        7,828         —           —              —          7,828
     Foreign currency
     translation
     adjustment                 —      —        —       —       —        —          —          —         (906)         —              —           (906)
     Net realized
     pension actuarial
     gains, net of tax          —      —        —       —       —        —          —          —           —        1,242             —          1,242
     RSUs vested           610,482     —        —       —       —        —          —          —           —           —              —             —
     Witholding of
     employee taxes
     on vested RSUs             —      —        —       —       —        —          —         (223)        —           —              —           (223)
     Shares
     repurchased          (237,962)    —        —       —   237,962     (607)       —          —           —           —              —           (607)
     Preferred shares
     converted to
     common                336,214     —   (275,000)    —       —        —          —          —           —           —              —             —
     Balances at
     December 31,
     2019              150,851,689 $   15 4,294,233 $   1 2,787,147 $(10,949) $ 445,452 $   49,336 $    (7,329) $   (8,059) $ (1,211,508) $   (743,041)
                           The accompanying notes are an integral part of these consolidated financial statements.


                                                                           81




                                                                                                                                                 App. 759
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                      Page 763 of 894 PageID 1137


       Table of Contents


                                                          Exela Technologies, Inc. and Subsidiaries
                                                           Consolidated Statements of Cash Flows
                                                    For the years ended December 31, 2019, 2018 and 2017
                                               (in thousands of United States dollars unless otherwise stated)
                                                                                                                  Years ended December 31,
                                                                                                                          2018             2017
                                                                                                           2019       (As Restated)    (As Restated)
       Cash flows from operating activities
       Net loss                                                                                        $ (509,116)     $   (169,806)   $    (209,484)
       Adjustments to reconcile net loss
         Depreciation and amortization                                                                     100,903         138,077            98,890
         Fees paid in stock                                                                                     —               —             28,573
         HGM contract termination fee paid in stock                                                             —               —             10,000
         Original issue discount and debt issuance cost amortization                                        11,777          10,913            12,280
         Debt modification and extinguishment costs                                                          1,049             103            34,459
         Impairment of goodwill and other intangible assets                                                349,557          48,127            69,437
         Provision for doubtful accounts                                                                     4,304           2,767               500
         Deferred income tax provision                                                                       1,093           3,220           (67,545)
         Share-based compensation expense                                                                    7,827           7,647             6,743
         Foreign currency remeasurement                                                                       (511)         (1,180)            1,382
         Loss (gain) on sale of assets                                                                         556           2,687               556
         Fair value adjustment for interest rate swap                                                        4,337          (2,540)           (1,297)
         Change in operating assets and liabilities, net of effect from acquisitions
           Accounts receivable                                                                                4,410         (19,319)          (4,832)
           Prepaid expenses and other assets                                                                 (4,825)         (2,820)           1,029
           Accounts payable and accrued liabilities                                                         (19,588)          8,815           77,171
           Related party payables                                                                           (14,339)            918            4,907
           Additions to outsource contract costs                                                             (1,285)         (4,009)         (10,992)
              Net cash provided by (used in) operating activities                                           (63,851)         23,600           51,777
       Cash flows from investing activities
       Purchase of property, plant and equipment                                                            (14,360)        (20,072)         (14,440)
       Additions to internally developed software                                                            (6,182)         (7,438)          (7,843)
       Cash acquired in Quinpario reverse merger                                                                 —               —                91
       Cash paid in acquisition, net of cash received                                                        (5,000)        (34,810)        (423,797)
       Proceeds from sale of assets                                                                             360           3,568            4,607
              Net cash provided by (used in) investing activities                                           (25,182)        (58,752)        (441,382)
       Cash flows from financing activities
       Change in bank overdraft                                                                                  —               —               (210)
       Proceeds from issuance of stock                                                                           —               —            204,417
       Cash received from Quinpario                                                                              —               —             22,333
       Repurchases of Common Stock                                                                           (3,480)         (7,221)             (249)
       Contribution from Shareholders                                                                            —               —             20,548
       Cash paid for equity issuance costs                                                                       —           (7,500)             (149)
       Net borrowings under factoring arrangement                                                             3,307              —                 —
       Cash paid for withholding taxes on vested RSUs                                                          (223)             —                 —
       Lease terminations                                                                                      (318)           (592)             (157)
       Retirement of previous credit facilities                                                                  —               —         (1,055,736)
       Cash paid for debt issuance costs                                                                         (7)           (130)          (38,784)
       Principal payments on finance lease obligations                                                      (20,465)        (16,068)          (11,361)
       Borrowings from senior secured revolving facility                                                    206,500          30,000            72,600
       Repayments on senior secured revolving facility                                                     (141,500)        (30,000)          (72,500)
       Proceeds from issuance of notes                                                                           —               —            977,500
       Proceeds from senior secured term loans                                                               29,850          30,000           343,000
       Borrowings from other loans                                                                           39,153          11,557             3,116
       Principal repayments on senior secured term loans and other loans                                    (53,678)        (12,651)          (27,955)
              Net cash provided by (used in) financing activities                                            59,139          (2,605)          436,413
       Effect of exchange rates on cash                                                                         139             122               429
              Net decrease in cash and cash equivalents                                                     (29,755)        (37,635)           47,237
       Cash, restricted cash, and cash equivalents
       Beginning of period                                                                                  43,854          81,489            34,252
       End of period                                                                                   $    14,099     $    43,854     $      81,489
       Supplemental cash flow data:
       Income tax payments, net of refunds received                                                    $     7,882     $     7,827     $       5,711
       Interest paid                                                                                       144,456         146,076            69,622
       Noncash investing and financing activities:
       Assets acquired through right-of-use arrangements                                                    10,732          14,920             6,973
       Leasehold improvements funded by lessor                                                                  —            1,565               146
       Issuance of Common Stock as consideration for Novitex                                                    —               —            244,800
       Accrued capital expenditures                                                                          1,402           2,820             1,621
       Dividend equivalent on Series A Preferred Stock                                                          —               —             16,375
       Liability assumed of Quinpario                                                                           —               —              4,698
                                    The accompanying notes are an integral part of these consolidated financial statements.



                                                                                       82




                                                                                                                                                         App. 760
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 764 of 894 PageID 1138


       Table of Contents



       1. Description of the Business

       Organization

       Exela Technologies, Inc. (the “Company” or “Exela”) is a global provider of transaction processing solutions,
       enterprise information management, document management and digital business process services. The Company
       provides mission-critical information and transaction processing solutions services to clients across three major
       industry verticals: (1) Information & Transaction Processing, (2) Healthcare Solutions, and (3) Legal and Loss
       Prevention Services. The Company manages information and document driven business processes and offers
       solutions and services to fulfill specialized knowledge-based processing and consulting requirements, enabling
       clients to concentrate on their core competencies. Through its outsourcing solutions, the Company enables
       businesses to streamline their internal and external communications and workflows.

       The Company was originally incorporated in Delaware on July 15, 2014 as a special purpose acquisition company
       under the name Quinpario Acquisition Corp 2 (“Quinpario”) for the purpose of effecting a merger, capital stock
       exchange, asset acquisition, stock purchase, reorganization or similar business combination involving Quinpario and
       one or more businesses or entities. On July 12, 2017 (the “Closing”), the Company consummated its business
       combination with SourceHOV Holdings, Inc. (“SourceHOV”) and Novitex Holdings, Inc. (“Novitex”) pursuant to the
       Business Combination Agreement, dated February 21, 2017, among the Company, Quinpario Merger Sub I, Inc.,
       Quinpario Merger Sub II, Inc., SourceHOV, Novitex, HOVS LLC, HandsOn Fund 4 I, LLC and Novitex Parent, L.P., as
       amended (the “Novitex Business Combination”). In connection with the Closing, the Company changed its name
       from Quinpario Acquisition Corp 2 to Exela Technologies, Inc. Unless the context otherwise requires, the “Company”
       refers to the combined company and its subsidiaries following the Novitex Business Combination, “Quinpario” refers
       to the Company prior to the closing of the Novitex Business Combination, “SourceHOV” refers to SourceHOV prior
       to the Novitex Business Combination and “Novitex” refers to Novitex prior to the Novitex Business Combination.

       2. Basis of Presentation and Summary of Significant Accounting Policies

       The following is a summary of the significant accounting policies consistently applied in the preparation of the
       accompanying consolidated financial statements.

       Basis of Presentation

       The accompanying consolidated financial statements and related notes to the consolidated financial statements have
       been prepared in accordance with generally accepted accounting principles in the United States (“U.S. GAAP”) and
       in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).

       The Novitex Business Combination has been accounted for as a reverse merger in accordance with U.S. GAAP. For
       accounting purposes, SourceHOV was deemed to be the accounting acquirer, Quinpario was the legal acquirer, and
       Novitex is considered the acquired company. In conjunction with the Novitex Business Combination, outstanding
       shares of SourceHOV were converted into the right to receive Common Stock of the Company, par value $0.0001 per
       share, shown as a recapitalization, and the net assets of Quinpario were acquired at historical cost, with no goodwill
       or other intangible assets recorded. Quinpario’s assets and liabilities, which include net cash from the trust of $27.0
       million and accrued fees payable of $4.8 million, and results of operations are consolidated with SourceHOV
       beginning on the Closing. The shares and corresponding capital amounts and earnings per share available to holders
       of the Company’s Common Stock, prior to the Novitex Business Combination, have been retroactively restated as
       shares reflecting the exchange ratio established in the Novitex Business Combination. The presented financial
       information for the year ended December 31, 2017 includes the financial information and activities for SourceHOV for
       the period January 1, 2017 to December 31, 2017 (365 days) as well as the financial information and activities of
       Novitex for the period July 13, 2017 to December 31, 2017 (172 days).


                                                                 83




                                                                                                                             App. 761
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 765 of 894 PageID 1139


       Table of Contents



       Principles of Consolidation

       The accompanying consolidated financial statements and related notes to the consolidated financial statements
       include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany balances and
       transactions have been eliminated in consolidation. In addition, the Company evaluates its relationships with other
       entities to identify whether they are variable interest entities as defined by the Financial Accounting Standards
       Board (“FASB”) Accounting Standards Codification (“ASC”) 810-10, Consolidation and whether the Company is the
       primary beneficiary. Consolidation is required if both of these criteria are met.

       The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make
       estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent
       assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses
       during the reporting period.

       Company’s variable interest in Ex-Sigma: The HGM Group and other former SourceHOV equity holders formed Ex-
       Sigma LLC (the “Ex-Sigma”) and its wholly-owned subsidiary, Ex-Sigma 2 LLC (the “Ex-Sigma 2”), to hold the Exela
       shares to be issued to SourceHOV as merger consideration upon the closing of the Novitex Business Combination
       and to invest in Exela immediately prior to the closing. Ex-Sigma 2 secured additional PIPE financing in the form of a
       $55.8 million loan (the “Margin Loan”) that was used to purchase additional common and preferred shares from the
       Company to help meet the minimum cash requirements needed to close the Novitex Business Combination. As a
       result of these transactions, the Company issued 84,912,500 shares of Common Stock to Ex-Sigma 2 at the closing,
       which represented approximately 54.9% ownership in the Company at that time and were pledged as collateral for the
       Margin Loan.

       The Company determined that Ex-Sigma was a variable interest entity and that the Company had a variable interest in
       Ex-Sigma through an expense reimbursement arrangement related to the Margin Loan and contained in the Consent,
       Waiver and Amendment dated June 15, 2017 by and among the Company, Quinpario Merger Sub I, Inc., Quinpario
       Merger Sub II, Inc., Novitex, Novitex Parent, L.P., Ex-Sigma, HOVS LLC and HandsOnFund 4 I, LLC, amending the
       Novitex Business Combination Agreement (the “Consent, Waiver and Amendment”). The Consent, Waiver and
       Amendment provided among other things for the Company to reimburse Ex-Sigma for costs and fees related to the
       maintenance of the Margin Loan, other than payments of principal, interest and original issue discount.

       The Company was not the primary beneficiary because the Company did not have the power to direct the activities
       that most significantly impacted the economic performance of Ex-Sigma. Accordingly, the Company did not
       consolidate the financial statements of Ex-Sigma and did not have any assets or liabilities related to Ex-Sigma and the
       Company did not have an investment in Ex-Sigma. The Company reaffirmed its assessment as of June 8, 2020.

       Ex-Sigma 2 paid off the balance of the Margin Loan as of December 31, 2019, and as such the maximum exposure to
       loss as a result of the Company’s involvement with Ex-Sigma is $0. Ex-Sigma 2 distributed the shares held by it during
       the first quarter of 2020 and is no longer a shareholder of Exela. Ex-Sigma and Ex-Sigma 2 ceased to be variable
       interest entities upon the distribution that occurred on February 21, 2020.

       Use of Estimates in Preparation of the Financial Statements

       Estimates and judgments relied upon in preparing these consolidated financial statements include revenue
       recognition for multiple element arrangements, allowance for doubtful accounts, income taxes, depreciation,
       amortization, employee benefits, equity-based compensation, contingencies, goodwill, intangible assets, right of use
       assets and obligation, pension obligations, pension assets, fair value of assets and liabilities acquired in
       acquisitions, and asset and liability valuations. The Company regularly assesses these estimates and records
       changes in estimates in the period in which they become known. The Company bases its estimates on historical
       experience and various other assumptions that the Company believes to be reasonable under the circumstances.
       Actual results could differ from those estimates.


                                                                 84




                                                                                                                             App. 762
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 766 of 894 PageID 1140


       Table of Contents



       Going Concern

       Under ASC Subtopic 205-40, Presentation of Financial Statements—Going Concern (“ASC 205-40”), the Company
       has the responsibility to evaluate whether conditions and/or events raise substantial doubt about its ability to meet
       its future financial obligations as they become due within one year after the date that the financial statements are
       issued. As required under ASC 205-40, management’s evaluation should initially not take into consideration the
       potential mitigating effects of management’s plans that have not been fully implemented as of the date the financial
       statements are issued. The accompanying financial statements have been prepared assuming that the Company will
       continue as a going concern.

       Substantial Doubt Raised
       In performing the first step of the evaluation, we concluded that the following conditions raised substantial doubt
       about our ability to continue as a going concern:
                · history of net losses of $509.1 million and $169.8 million for the years ended December 31, 2019 and
                    December 31, 2018, respectively, including goodwill and other intangible asset impairment of $349.6
                    million, for the year ended December 31, 2019 and $48.1 million for the year ended December 31, 2018;
                · net operating cash outflow of $63.9 million in 2019 and inflow of $23.6 million in 2018;
                · working capital deficits of $147.1 million as of December 31, 2019 and $123.5 million as of December 31,
                    2018;
                · significant cash payments for interest on our long-term debt of $144.5 million in 2019 and a similar
                    amount expected in 2020;
                · a liability incurred of $56.4 million for Appraisal Action (as described further in Note 14);
                · a requirement that the Company maintain a minimum of $40.0 million and $35.0 million in liquidity, at all
                    times, to not be considered in default of the A/R Facility and the Credit Agreement (as defined below);
                    and
                · an accumulated deficit of $1,211.5 million.
       Furthermore, under the terms of each of the First Lien Credit Agreement, dated as of July 12, 2017, as amended and
       restated as of July 13, 2018 and as further amended and restated as of April 16
       , 2019 (the “Credit Agreement”), and the Indenture and First Supplemental Indenture (collectively, the
       “Indenture”), dated July 12, 2017, the Company was required to deliver to lender the December 31,
       2019 audited financial statements by April 14, 2020, which the Company failed to do. Such failure was
       an event of default under the Credit Agreement if not cured within 30 days of receiving a notice of
       default. The Company received such notice on April 15, 2020. Additionally, under the terms of the A/R
       Facility (as described in Note 21), the Company was required to furnish to each lender the December
       31, 2019 audited financial statements by May 11, 2020, which the Company failed to do. In May
       2020, both the Credit Agreement and the A/R Facility were amended. Refer to Consideration of
       Management’s Plans section below.
       Consideration of Management’s Plans
       In performing the second step of this assessment, we are required to evaluate whether it is probable that our plans
       will be effectively implemented within one year after the financial statements are issued and whether it is probable
       those plans will alleviate the substantial doubt about our ability to continue as a going concern.
       As of June 5, 2020, the Company had $94.1 million in available cash and an additional source of liquidity of $13.4
       million from the borrowing facilities.
       The Company has undertaken the following plans to improve our available cash balances, liquidity and cash flows
       generated from operations,
       over the twelve-month period from the date the financial statements are issued, as follows:
           ·    On January 10, 2020, certain subsidiaries of the Company entered into a $160.0 million A/R Facility with a
                five-year term. The Company used the proceeds of the initial borrowings to repay outstanding revolving


                                                                 85




                                                                                                                               App. 763
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 767 of 894 PageID 1141


       Table of Contents



                borrowings under the Company’s senior credit facility and to provide additional liquidity and funding for
                the ongoing business needs of the Company and its subsidiaries. As of June 8, 2020, the Company has fully
                drawn on the remaining availability under the A/R Facility. Additionally, the A/R Facility agreement includes
                a requirement that the Company maintain a minimum of $40.0 million in liquidity, at all times, to not be
                considered in default.
           ·    On March 16, 2020, the Company and its indirect wholly owned subsidiaries, Merco Holdings, LLC and
                SourceHOV T
                ax, LLC entered into a Membership Interest Purchase Agreement with Gainline Source
                Intermediate Holdings LLC at which time Gainline Source Intermediate Holdings LLC acquired
                all of the outstanding membership interests of SourceHov Tax for $40.0 million, subject to
                adjustment as set forth in the purchase agreement of approximately $2.0 million.

           ·    On March 23, 2020, in response to the potential impact of the COVID-19 pandemic, the Company
                implemented a temporary freeze on increases to base salaries and wages unless where contractually
                mandated. Additionally, in connection with the incentive program administered by the Company for hourly,
                non-exempt employees, a new maximum was put in place to limit the amount of incentives that could be
                earned in any given two (2) week pay period. Although the Company expects these to be short-term
                actions, it expects these actions will result in a cash savings to the Company of approximately $23.4 million
                on an annual basis.
           ·    On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act (CARES Act) was enacted in
                response to the COVID-19 pandemic. The CARES Act, among other things, includes provisions relating to
                refundable payroll tax credits, deferment of employer side social security payments, net operating loss
                carryback periods, alternative minimum tax credit refunds, modifications to the net interest deduction
                limitations and technical corrections to tax depreciation methods for qualified improvement property. The
                refundable payroll tax credits and deferment of employer side social security payments provisions of the
                CARES Act will benefit Company’s liquidity by approximately $29.0 million.
           ·    On May 18, 2020, the Company amended the Credit Agreement to, among other things, extend the time for
                delivery of its audited financial statements for the year ended December 31, 2019 and its financial statements
                for the quarter ended March 31, 2020. Further, pursuant to the amendment, the borrower under the Credit
                Agreement is also required to maintain a minimum liquidity of $35.0 million. Refer to Note 11 - Long-Term
                Debt and Credit Facil
                ities for additional discussion.
           ·  On May 21, 2020, the Company also amended the A/R Facility to, among other things, extend the time for
              delivery of its audited financial statements for the year ended December 31, 2019 and its financial statements
              for the quarter ended March 31, 2020. Refer to Note 21 – Subsequent Events for additional discussion.
       Management Assessment of Ability to Continue as a Going Concern
       The Company has a history of negative trends in its f
       inancial condition and operating results as well as recent noncompliance with covenants with its
       respective lenders. However, despite these conditions, the Company believes management’s plans, as
       described fully above, will provide sufficient liquidity to meet its financial obligations and further,
       maintain levels of liquidity as specifically required under the Credit Agreement and the A/R Facility.
       Therefore, management concluded these plans alleviate the substantial doubt that was raised about our
       ability to continue as a going concern for at least twelve months from the date that the financial
       statements were issued.
       Future Plans and Considerations
       Our plans to further enhance liquidity, which were not considered for the purposes of our assessment of whether
       substantial doubt is alleviated, include the potential sale of certain non-core assets that are not central to the
       Company’s long-term strategic vision, and any potential action with respect to these operations would be intended
       to allow the Company to better focus on its core businesses. The Company has retained financial advisors to assist
       with the sale of select assets. The Company expects to use the potential net proceeds from this initiative for the
       paydown of debt.


                                                                 86




                                                                                                                             App. 764
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 768 of 894 PageID 1142


       Table of Contents



       Our plans are subject to inherent risks and uncertainties, which become significantly magnified when the effects of
       the current pandemic and related financial crisis are included in the assessment. Accordingly, there can be no
       assurance that our plans can be effectively implemented and, therefore, that the conditions can be effectively
       mitigated.

       Segment Reporting

       The Company consists of the following three segments:

       1. Information & Transaction Processing Solutions (“ITPS”). ITPS provides industry-specific solutions for banking
       and financial services, including lending solutions for mortgages and auto loans, and banking solutions for clearing,
       anti-money laundering, sanctions, and interbank cross-border settlement; property and casualty insurance solutions
       for origination, enrollments, claims processing, and benefits administration communications; public sector solutions
       for income tax processing, benefits administration, and record management; multi-industry solutions for payment
       processing and reconciliation, integrated receivables and payables management, document logistics and location
       services, records management and electronic storage of data, documents; and software, hardware, professional
       services and maintenance related to information and transaction processing automation, among others.

       2. Healthcare Solutions (“HS”). HS offerings include revenue cycle solutions, integrated accounts payable and
       accounts receivable, and information management for both the healthcare payer and provider markets. Payer service
       offerings include claims processing, claims adjudication and auditing services, enrollment processing and policy
       management, and scheduling and prescription management. Provider service offerings include medical coding and
       insurance claim generation, underpayment audit and recovery, and medical records management.

       3. Legal and Loss Prevention Services (“LLPS”). LLPS solutions include processing of legal claims for class action
       and mass action settlement administrations, involving project management support, notification and outreach to
       claimants, collection, analysis and distribution of settlement funds. Additionally, LLPS provides data and analytical
       services in the context of litigation consulting, economic and statistical analysis, expert witness services, and
       revenue recovery services for delinquent accounts receivable.

       Cash and Cash Equivalents

       Cash and cash equivalents include cash deposited with financial institutions and liquid investments with original
       maturity dates equal to or less than three months. All bank deposits and money market accounts are considered cash
       and cash equivalents. The Company holds cash and cash equivalents at major financial institutions, which often
       exceed Federal Deposit Insurance Corporation insured limits. Historically, the Company has not experienced any
       losses due to bank depository concentration.

       Certificates of deposit and fixed deposits whose original maturity is greater than three months and one year or less
       are classified as short-term investments, and certificates of deposit and fixed deposits whose maturity is greater than
       one year at the balance sheet date are classified as non-current assets in the consolidated balance sheets. The
       purchase of any certificates of deposit or fixed deposits that are classified as short-term investments or non-current
       assets appear in the investing section of the consolidated statements of cash flows.

       Restricted Cash

       As part of the Company's legal claims processing service, the Company holds cash for various settlement funds
       once the fund is in the wind down stage and claims have been paid. The cash is used to pay tax obligations and
       other liabilities of the settlement funds. The Company has recorded a liability for the settlement funds received,
       which is included in Obligation for claim payment in the consolidated balance sheets, of $39.1 million and $56.0
       million at December 31, 2019 and 2018, respectively.


                                                                 87




                                                                                                                               App. 765
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 769 of 894 PageID 1143


       Table of Contents



       Accounts Receivable and Allowance for Doubtful Accounts

       Accounts receivable are carried at the original invoice amount less an estimate made for doubtful accounts. Revenue
       that has been earned but remains unbilled at the end of the period is recorded as a component of accounts
       receivable, net. The Company specifically analyzes accounts receivable and historical bad debts, customer credit-
       worthiness, current economic trends, and changes in customer payment terms and collection trends when evaluating
       the adequacy of its allowance for doubtful accounts. The Company writes off accounts receivable balances against
       the allowance for doubtful accounts, net of any amounts recorded in deferred revenue, when it becomes probable
       that the receivable will not be collected.

       Inventories

       Inventories are valued at the lower of cost and net realizable value method and include the cost of raw materials,
       labor, and purchased subassemblies. Cost is determined using the weighted average method. Net inventories as of
       December 31, 2019 and 2018 were $19.0 million and $16.2 million, respectively.

       Property, Plant and Equipment

       Property, plant, and equipment are recorded at cost less accumulated depreciation. Depreciation is computed using
       the straight-line method (which approximates the use of the assets) over the estimated useful lives of the assets.
       When these assets are sold or otherwise disposed of, the asset and related depreciation is relieved, and any gain or
       loss is included in the consolidated statements of operations for the period of sale or disposal. Leasehold
       improvements are amortized over the lease term or the useful life of the asset, whichever is shorter. Repair and
       maintenance costs are expensed as incurred.

       Intangible Assets

       Customer Relationships

       Customer relationship intangible assets represent customer contracts and relationships obtained as part of acquired
       businesses. Customer relationship values are estimated by evaluating various factors including historical attrition
       rates, contractual provisions and customer growth rates, among others. The estimated average useful lives of
       customer relationships range from 4 to 16 years depending on facts and circumstances. These intangible assets are
       primarily amortized based on undiscounted cash flows. The Company evaluates the remaining useful life of
       intangible assets on an annual basis to determine whether events and circumstances warrant a revision to the
       remaining useful life.

       Trade Names

       The Company has determined that its trade name intangible assets are indefinite-lived assets and therefore are not
       subject to amortization. Trade names are tested for impairment as per the Company’s policy for impairment of
       indefinite-lived assets.

       Trademarks

       The Company has determined that its trademark intangible assets resulting from acquisitions are definite-lived assets
       and therefore are subject to amortization. The Company amortizes such trademarks on a straight-line basis over the
       estimated useful life, which is typically one year.

       Developed Technology

       The Company has acquired various developed technologies embedded in its technology platform. Developed
       technology is an integral asset to the Company in providing solutions to customers and is recorded as an intangible
       asset. The Company amortizes developed technology on a straight-line basis over the estimated useful life, which is
       typically 5 to 8.5 years.


                                                                88




                                                                                                                              App. 766
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 770 of 894 PageID 1144


       Table of Contents



       Capitalized Software Costs

       The Company capitalizes certain costs incurred to develop software products to be sold, leased or otherwise
       marketed after establishing technological feasibility in accordance with ASC section 985-20, Software—Costs of
       Software to Be Sold, Leased, or Marketed, and the Company capitalizes costs to develop or purchase internal-use
       software in accordance with ASC section 350-40, Intangibles—Goodwill and Other— Internal-Use Software.
       Significant estimates and assumptions include determining the appropriate period over which to amortize the
       capitalized costs based on estimated useful lives and estimating the marketability of the commercial software
       products and related future revenues. The Company amortizes capitalized software costs on a straight-line basis over
       the estimated useful life, which is typically 3 to 5 years.

       Outsourced Contract Costs

       Costs of outsourcing contracts, including costs incurred for bid and proposal activities, are generally expensed as
       incurred. However, certain costs incurred upon initiation of an outsourcing contract are deferred and expensed on a
       straight-line basis over the estimated contract term. These costs represent incremental external costs or certain
       specific internal costs that are directly related to the contract acquisition or fulfillment activities and can be separated
       into two principal categories: contract commissions and set-up/fulfillment costs. Contract fulfillment costs are
       capitalized only if they are directly attributable to a specifically anticipated future contract; represent the
       enhancement of resources that will be used in satisfying a future performance obligation (the services under the
       anticipated contract); and are expected to be recovered.

       Non-compete Agreements

       The Company acquired certain non-compete agreements in connection with the Novitex Business Combination.
       These were related to four Novitex executives that were terminated following the acquisition. As of December 31,
       2019 these agreements were fully amortized.

       Assembled Workforce

       The Company acquired an assembled workforce in an asset purchase transaction in the fourth quarter of 2018. The
       Company recognized an intangible asset for the acquired assembled workforce and amortizes the asset on a straight-
       line basis over the estimated useful life of four years.

       Impairment of Indefinite-Lived Assets

       The Company conducts its annual indefinite-lived assets impairment tests on October 1st of each year for its
       indefinite-lived assets, or more frequently if indicators of impairment exist. When performing the impairment test, the
       Company has the option of performing a qualitative or quantitative assessment to determine if an impairment has
       occurred. A quantitative assessment requires comparison of fair value of the asset to its carrying value. If carrying
       value of the indefinite-lived assets exceeds fair value, the Company recognizes an impairment loss by an amount
       which is equal to the excess of carrying value over fair value. The Company utilizes the Income Approach,
       specifically the Relief-from-Royalty method, which has the basic tenet that a user of that intangible asset would have
       to make a stream of payments to the owner of the asset in return for the rights to use that asset. Refer to Note 9-
       Intangible Assets and Goodwill for additional discussion of impairment of trade names.

       Impairment of Long-Lived Assets

       The Company reviews the recoverability of its long-lived assets, including finite-lived trade names, trademarks,
       customer relationships, developed technology, capitalized software costs, outsourced contract costs, acquired
       software, workforce, and property, plant and equipment, when events or changes in circumstances occur that
       indicate that the carrying value of the asset may not be recoverable. The assessment of possible impairment is based
       on the ability to recover the carrying value of the asset from the expected future cash flows (undiscounted and
       without interest charges) of the related operations. If these cash flows are less than the carrying value of such asset,
       an impairment loss is


                                                                   89




                                                                                                                                  App. 767
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 771 of 894 PageID 1145


       Table of Contents



       recognized for the difference between estimated fair value and carrying value. The primary measure of fair value is
       based on discounted cash flows based in part on the financial results and the expectation of future performance.

       The Company did not record any material impairment related to its property, plant, and equipment, customer
       relationships, trademarks, developed technology, capitalized software, or outsourced contract costs for the years
       ended December 31, 2019, 2018, and 2017.

       Goodwill

       Goodwill represents the excess purchase price over tangible and intangible assets acquired less liabilities assumed
       arising from business combinations. Goodwill is generally allocated to reporting units based upon relative fair value
       (taking into consideration other factors such as synergies) when an acquired business is integrated into multiple
       reporting units. The Company's reporting units are at the operating segment level, which discrete financial
       information is prepared and regularly reviewed by management. When a business within a reporting unit is disposed
       of, goodwill is allocated to the disposed business using the relative fair value method.

       The Company conducts its annual goodwill impairment tests on October 1st of each year, or more frequently if
       indicators of impairment exist. When performing the annual impairment test, the Company has the option of
       performing a qualitative or quantitative assessment to determine if an impairment has occurred. If a qualitative
       assessment indicates that it is more likely than not that the fair value of a reporting unit is less than its carrying
       amount, the Company would be required to perform a quantitative impairment analysis for goodwill. The quantitative
       analysis requires a comparison of fair value of the reporting unit to its carrying value, including goodwill. If the
       carrying value of the reporting unit exceeds its fair value, an impairment loss is recognized in an amount equal to that
       excess, limited to the total amount of goodwill allocated to that reporting unit. The Company uses a combination of
       the Guideline Public Company Method of the Market Approach and the Discounted Cash Flow Method of the
       Income Approach to determine the reporting unit fair value. Refer to Note 9- Intangible Assets and Goodwill for
       additional discussion

       of impairment of goodwill.
       Derivative Instruments and Hedging Activities

       As required by ASC 815—Derivatives and Hedging, the Company records all derivatives on the balance sheet at fair
       value. The accounting for changes in the fair value of derivatives depends on the intended use of the derivative,
       whether the Company has elected to designate a derivative in a hedging relationship and apply hedge accounting
       and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting. Hedge
       accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument
       with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged
       risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow hedge. The
       Company may enter into derivative contracts that are intended to economically hedge certain of its risk, even though
       hedge accounting does not apply or the Company elects not to apply hedge accounting.

       The Company's objective in using interest rate derivatives is to manage its exposure to variable interest rates related
       to its term loan under the Credit Agreement. In order to accomplish this objective, in November 2017, the Company
       entered into a three year, one-month LIBOR interest rate contract with a notional amount of $347.8 million. The
       contract will mitigate the variable interest rate risk related to the LIBOR with a fixed interest rate paid semi-annually
       starting January 12, 2018.

       The following table summarizes the Company’s interest rate swap positions as of December 31, 2019:


                                                                                        December 31, 2019
                                                                                                   Weighted
                             Effective                       Maturity              (In Millions)    Average
                                                                                     Notional
                               date                            date                  Amount      Interest Rate
                             1/12/2018                     1/12/2021            $        328.1            1.9275 %
       The interest rate swap, which is used to manage the Company's exposure to interest rate movements and other
       identified risks, was not designated as a hedge. As such, the change in the fair value of the derivative is recorded
       directly


                                                                  90




                                                                                                                                   App. 768
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 772 of 894 PageID 1146


       Table of Contents



       in other income (expense), net. Other income (expense), net includes a loss of $4.3 million and a gain of $2.5 million
       related to the change in fair value of the interest rate swap for the years ended December 31, 2019 and 2018,
       respectively.

       Benefit Plan Accruals

       The Company has defined benefit plans in the U.K and Germany, under which participants earn a retirement benefit
       based upon a formula set forth in the respective plans. The Company records annual amounts relating to its pension
       plans based on calculations that incorporate various actuarial and other assumptions, including discount rates,
       mortality, assumed rates of return, and compensation increases. The Company reviews its assumptions on an annual
       basis and makes modifications to the assumptions based on current rates and trends when it is appropriate to do so.

       Leases

       The Company determines if a contract is, or contains, a lease at contract inception. Operating leases are included in
       operating lease right-of-use ("ROU") assets, current portion of operating lease liabilities and operating lease
       liabilities, net of current portion in the Company's consolidated balance sheet. Finance leases are included in
       property, plant and equipment, current portion of finance lease liabilities and finance lease liabilities, net of current
       portion in the Company's consolidated balance sheet.

       ROU assets represent the right to use an underlying asset for the lease term and lease liabilities represent the
       obligation to make lease payments arising from the lease. ROU assets and lease liabilities are recognized at the
       commencement date based on the present value of lease payments over the lease term. In addition, ROU assets
       include initial direct costs incurred by the lessee as well as any lease payments made at or before the commencement
       date, and exclude lease incentives. As most of the Company's leases do not provide an implicit rate, the

       Company uses its incremental borrowing rate based on the information available at the commencement
       date in determining the present value of lease payments. We use the implicit rate when readily
       determinable. Lease terms include options to extend or terminate the lease when it is reasonably certain
       that the Company will exercise that option. Leases with a term of one year or less are not recorded on
       the balance sheet.
       Finance lease ROU assets are amortized over the lease term or the useful life of the asset, whichever is shorter. The
       amortization of finance lease ROU assets is recorded in depreciation expense in the consolidated statements of
       operations. For operating leases, we recognize expense for lease payments on a straight-line basis over the lease
       term.

       Stock-Based Compensation

       The Company accounts for all equity-classified awards under stock-based compensation plans at their “fair value.”
       This fair value is measured at the fair value of the awards at the grant date and recognized as compensation expense
       on a straight-line basis over the vesting period. The fair value of the awards on the grant date is determined using
       the stock price on the respective grand date in the case of restricted stock units and using an option pricing model in
       the case of stock options. The expense resulting from share-based payments is recorded in Selling, general and
       administrative expense in the accompanying consolidated statements of operations.

       Revenue Recognition

       We account for revenue in accordance with ASC 606, Revenue from Contracts with Customers. A performance
       obligation is a promise in a contract to transfer a distinct good or service to the customer and is the unit of account
       in ASC 606. Revenue is measured as the amount of consideration we expect to receive in exchange for transferring
       goods or providing services. The contract transaction price is allocated to each distinct performance obligation and
       recognized as revenue when, or as, the performance obligation is satisfied. All of our material sources of revenue are
       derived from contracts with customers, primarily relating to the provision of business and transaction processing
       services within each of our segments. We do not have any significant extended payment terms, as payment is
       received shortly after goods are delivered or services are provided.


                                                                   91




                                                                                                                                   App. 769
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                   Page 773 of 894 PageID 1147


       Table of Contents


       Nature of Services
       Our primary performance obligations are to stand ready to provide various forms of business processing services,
       consisting of a series of distinct services that are substantially the same and have the same pattern of transfer over
       time, and accordingly are combined into a single performance obligation. Our promise to our customers is typically to
       perform an unknown or unspecified quantity of tasks and the consideration received is contingent upon the
       customers’ use (i.e., number of transactions processed, requests fulfilled, etc.); as such, the total transaction price is
       variable. We allocate the variable fees to the single performance obligation charged to the distinct service period in
       which we have the contractual right to bill under the contract.
       Disaggregation of Revenues
       The following tables disaggregate revenue from contracts by geographic region and by segment for the years ended
       December 31, 2019, 2018, and 2017:
                                                                    Years Ended December 31,
                                                                               2018                                            2017
                                 2019                                      (As Restated)                                   (As Restated)
                 ITPS        HS        LLPS        Total        ITPS        HS        LLPS         Total      ITPS        HS        LLPS        Total
       U.S.A. $ 958,625   $256,721   $71,332   $1,286,678   $1,034,941   $228,015   $84,560    $1,347,516   $675,613   $233,595   $91,619   $1,000,827
       EMEA 248,466             —         —       248,466      211,314         —         —        211,314    130,098         —         —       130,098
       Other     27,193         —         —        27,193       27,392         —         —         27,392     14,966         —         —        14,966
       Total $1,234,284   $256,721   $71,332   $1,562,337   $1,273,647   $228,015   $84,560    $1,586,222   $820,677   $233,595   $91,619   $1,145,891
       Contract Balances
       The following table presents contract assets, contract liabilities and contract costs recognized at December 31, 2019
       and 2018:
                                                                                                                                  December
                                                                                                                                     31,
                                                                                                                December            2018
                                                                                                                   31,               (As
                                                                                                                  2019            Restated)
       Accounts receivable, net                                                                      $ 261,400 $ 270,812
       Deferred revenues                                                                                   16,621          16,940
       Customer deposits                                                                                   27,765          34,235
       Costs to obtain and fulfill a contract                                                                4,977          6,623
       Accounts receivable, net includes $34.1 million and $39.5 million as of December 31, 2019 and 2018, respectively,
       representing amounts not billed to customers. We have accrued the unbilled receivables for work performed in
       accordance with the terms of contracts with customers.
       Deferred revenues relate to payments received in advance of performance under a contract. A significant portion of
       this balance relates to maintenance contracts or other service contracts where we received payments for upfront
       conversions or implementation activities which do not transfer a service to the customer but rather are used in
       fulfilling the related performance obligations that transfer over time. The advance consideration received from
       customers is deferred over the contract term. We recognized revenue of $14.4 million during the year ended
       December 31, 2019 that had been deferred as of December 31, 2018.
       Costs incurred to obtain and fulfill contracts are deferred and presented as part of intangible assets, net and
       expensed on a straight-line basis over the estimated benefit period. We recognized $2.9 million and $3.1 million of
       amortization for these costs in 2019 and 2018, respectively, within depreciation and amortization expense. These
       costs represent incremental external costs or certain specific internal costs that are directly related to the contract
       acquisition or fulfillment and can be separated into two principal categories: contract commissions and fulfillment
       costs. Applying the practical expedient in ASC 340-40-25-4, we recognize the incremental costs of obtaining
       contracts as an expense when incurred if the amortization period would have been one year or less. These costs are
       included in Selling, general and administrative expenses. The effect of applying this practical expedient was not
       material.


                                                                         92




                                                                                                                                              App. 770
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 774 of 894 PageID 1148


       Table of Contents



       Customer deposits consist primarily of amounts received from customers in advance for postage. The majority of the
       amounts recorded as of December 31, 2018, and received throughout 2019, were used to pay for postage with the
       corresponding postage revenue being recognized during the year ended December 31, 2019.
       Performance Obligations
       At the inception of each contract, we assess the goods and services promised in our contracts and identify each
       distinct performance obligation. The majority of our contracts have a single performance obligation, as the promise
       to transfer the individual goods or services is not separately identifiable from other promises in the contracts. For the
       majority of our business and transaction processing service contracts, revenues are recognized as services are
       provided based on an appropriate input or output method, typically based on the related labor or transactional
       volumes.
       Certain of our contracts have multiple performance obligations, including contracts that combine software
       implementation services with post-implementation customer support. For contracts with multiple performance
       obligations, we allocate the contract’s transaction price to each performance obligation using our best estimate of the
       standalone selling price of each distinct good or service in the contract. The primary method used to estimate
       standalone selling price is the expected cost plus a margin approach, under which we estimate our expected costs of
       satisfying a performance obligation and add an appropriate margin for that distinct good or service. We also use the
       adjusted market approach whereby we estimate the price that customers in the market would be willing to pay. In
       assessing whether to allocate variable consideration to a specific part of the contract, we consider the nature of the
       variable payment and whether it relates specifically to its efforts to satisfy a specific part of the contract. Certain of
       our software implementation performance obligations are satisfied at a point in time, typically when customer
       acceptance is obtained.
       When evaluating the transaction price, we analyze, on a contract-by-contract basis, all applicable variable
       consideration. The nature of our contracts give rise to variable consideration, including volume discounts, contract
       penalties, and other similar items that generally decrease the transaction price. We estimate these amounts based on
       the expected amount to be provided to customers and reduce revenues recognized. We do not anticipate significant
       changes to our estimates of variable consideration.
       We include reimbursements from customers, such as postage costs, in revenue, while the related costs are included
       in cost of revenue.
       Transaction Price Allocated to the Remaining Performance Obligations
       In accordance with optional exemptions available under ASC 606, we did not disclose the value of unsatisfied
       performance obligations for (a) contracts with an original expected length of one year or less, and (b) contracts for
       which variable consideration relates entirely to an unsatisfied performance obligation, which comprise the majority of
       our contracts. We have certain non-cancellable contracts where we receive a fixed monthly fee in exchange for a
       series of distinct services that are substantially the same and have the same pattern of transfer over time, with the
       corresponding remaining performance obligations as of December 31, 2019 in each of the future periods below:

                                      Estimated Remaining Fixed Consideration for Unsatisfied
                                                    Performance Obligations
       2020                                                                                                        $     50,664
       2021                                                                                                              38,586
       2022                                                                                                              32,814
       2023                                                                                                              27,408
       2024                                                                                                              26,452
       2025 and thereafter                                                                                               27,141
          Total                                                                                                    $    203,065


                                                                  93




                                                                                                                                App. 771
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 775 of 894 PageID 1149


       Table of Contents



       Research and Development

       Research and development costs are expensed as incurred. Research and development costs expensed for the years
       ended December 31, 2019, 2018, and 2017 were $1.7 million, $2.0 million, and $2.3 million, respectively.

       Advertising

       Advertising costs are expensed as incurred. Advertising expense for the years ended December 31, 2019, 2018, and
       2017, were $1.1 million, $0.9 million, and $0.7 million, respectively.

       Income Taxes

       The Company accounts for income taxes by using the asset and liability method. The Company accounts for income
       taxes regarding uncertain tax positions and recognized interest and penalties related to uncertain tax positions in
       income tax benefit/(expense) in the consolidated statements of operations.

       Deferred income taxes are recognized on the tax consequences of temporary differences by applying enacted
       statutory tax rates applicable in future years to differences between the financial statement carrying amounts and the
       tax bases of existing assets and liabilities, as determined under tax laws and rates. A valuation allowance is provided
       when it is more likely than not that all or some portion of the deferred tax assets will not be realized. Due to numerous
       ownership changes, the Company is subject to limitations on existing net operating losses under Section 382 of the
       Internal Revenue Code (the “Code”). Accordingly, valuation allowances have been established against a portion of
       the net operating losses to reflect estimated Section 382 limitations. The Company also considered the realizability of
       net operating losses not limited by Section 382. The Company did not consider future book income as a source of
       taxable income when assessing if a portion of the deferred tax assets are more likely than not to be realized. However,
       scheduling the reversal of existing deferred tax liabilities indicated that a portion of the deferred tax assets are likely
       to be realized. Therefore, partial valuation allowances were established against a portion of the Company’s deferred
       tax assets. In the event the Company determines that it would be able to realize deferred tax assets that have
       valuation allowances established, an adjustment to the net deferred tax assets would be recognized as a component
       of income tax expense through continuing operations.

       The Company engages in transactions (i.e. acquisitions) in which the tax consequences may be subject to
       uncertainty and examination by the varying taxing authorities. Therefore, judgment is required by the Company in
       assessing and estimating the tax consequences of these transactions. While the Company’s tax returns are prepared
       and based on the Company’s interpretation of tax laws and regulations, in the normal course of business the tax
       returns are subject to examination by the various taxing authorities. Such examinations may result in future
       assessments of additional tax, interest and penalties. For purposes of the Company’s income tax provision, a tax
       benefit is not recognized if the tax position is not more likely than not to be sustained based solely on its technical
       merits. Considerable judgment is involved in determining which tax positions are more likely than not to be
       sustained. Refer to Note 12 - Income Taxes for further information.

       Loss Contingencies

       The Company reviews the status of each significant matter, if any, and assesses its potential financial exposure
       considering all available information including, but not limited to, the impact of negotiations, settlements, rulings,
       advice of legal counsel and other updated information and events pertaining to a particular matter. If the potential
       loss from any claim or legal proceeding is considered probable and the amount can be reasonably estimated, the
       Company accrues a liability for the estimated loss. Judgment is required in both the determination of probability and
       the determination as to whether an exposure is reasonably estimable. Because of uncertainties related to loss
       contingencies, accruals are based on the best information available at the time. As additional information becomes
       available, the Company reassesses the potential liability related to its pending claims and litigation, and may revise
       its estimates. These revisions in the estimates of the potential liabilities could have a material impact on the results of
       operations and financial position of the


                                                                   94




                                                                                                                                 App. 772
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 776 of 894 PageID 1150


       Table of Contents



       Company. The Company’s liabilities exclude any estimates for legal costs not yet incurred associated with handling
       these matters.

       Operations

       A portion of the Company’s labor and operations is situated outside of the United States in India and other
       locations. The carrying value of long-lived assets that are situated outside of the United States is approximately
       $33.7 million and $34.4 million as of December 31, 2019 and 2018, respectively

       Foreign Currency Translation

       The functional currency for the Company’s production operations located in India, Philippines, China, and Mexico is
       the United States dollar. Included in other expense as Sundry expense (income), net in the consolidated statements of
       operations are net exchange gains of $0.5 million and $1.2 million for the years ended December 31, 2019 and 2018,
       respectively, and a loss of $1.4 million for the year ended December 31, 2017.

       The Company has determined all other international subsidiaries’ functional currency is the local currency. These
       assets and liabilities are translated at exchange rates in effect at the balance sheet date while income and expense
       amounts are translated at average exchange rates during the period. The resulting foreign currency translation
       adjustments are disclosed as a separate component of other comprehensive loss.

       Beneficial Conversion Feature

       The Company's Series A Perpetual Convertible Preferred Stock, par value $0.0001 per share (the “Series A Preferred
       Stock”) contains a beneficial conversion feature, which arises when a debt or equity security is issued with an
       embedded conversion option that is beneficial to the investor or in the money at inception because the conversion
       option has an effective strike price that is less than the market price of the underlying stock at the commitment date.
       The Company recognized the beneficial conversion feature by allocating the intrinsic value of the conversion option,
       which is the number of shares of Common Stock available upon conversion multiplied by the difference between the
       effective conversion price per share and the fair value of Common Stock per share on the commitment date, to
       additional paid-in capital, resulting in a discount on the Series A Preferred Stock. As a result of the occurrence of
       events meeting the definition of a “Fundamental Change” as defined in the Certificate of Designations, Preferences,
       Rights and Limitations of Series A Perpetual Convertible Preferred Stock of the Company during the period, the
       Company recognized the entire dividend equivalent of $16.4 million as of December 31, 2017. There was no dividend
       equivalent recognized in 2018 and 2019.

       Net Loss per Share

       Earnings per share (“EPS”) is computed by dividing net loss available to holders of the Company’s Common Stock
       by the weighted average number of shares of Common Stock outstanding during the period, excluding the effects of
       any potentially dilutive securities. Diluted EPS gives effect to the potential dilution that could occur if securities or
       other contracts to issue Common Stock were exercised or converted into Common Stock, using the more dilutive of
       the two-class method or if-converted method in periods of earnings. The two class method is an earnings allocation
       method that determines earnings per share for Common Stock and participating securities. As the Company
       experienced net losses for the periods presented, the impact of participating Series A Preferred Stock was calculated
       based on the “if-converted” method. Diluted EPS excludes all dilutive potential of shares of Common Stock if their
       effect is anti-dilutive.

       For the year ended December 31, 2019 shares of the Company’s Series A Preferred Stock, if converted would have
       resulted in an additional 5,250,129 shares of Common Stock outstanding, but were not included in the computation of
       diluted loss per share as their effects were anti-dilutive.

       The Company has not included the effect of 35,000,000 warrants sold in the Quinpario Initial Public Offering (“IPO”)
       and the effect of the aggregate number of shares issuable pursuant to outstanding restricted stock units and


                                                                  95




                                                                                                                                   App. 773
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 777 of 894 PageID 1151


       Table of Contents



       options of 5,247,005, 4,463,597, and 4,590,520, respectively in the calculation of diluted loss per share for the years
       ended December 31, 2019, 2018 and 2017 as their effects were anti-dilutive.

       The components of basic and diluted EPS are as follows:
                                                                                          Year Ended December 31,
                                                                                                    2018              2017
                                                                                 2019           (As Restated)     (As Restated)
       Net loss attributable to common stockholders (A)                                                                (228,348)
                                                                           $      (512,425)    $      (173,461)    $
       Weighted average common shares outstanding - basic
       and diluted (B)
                                                                               145,718,936         147,773,089          104,914,382
       Loss Per Share:
       Basic and diluted (A/B)                                             $
                                                                                   (3.52) $           (1.17) $         (2.18)
       The weighted average common shares outstanding - basic and diluted, in the table above, are excluding in each case
       the 4,570,734 shares returned to the Company in the first quarter of 2020 in connection with the Appraisal Action (the
       “Appraisal Shares”).
       Business Combinations

       The Company includes the results of operations of the businesses acquired as of the respective dates of acquisition.
       The Company allocates the fair value of the purchase price of acquisitions to the assets acquired and liabilities
       assumed based on their estimated fair values. The excess of the fair value of the purchase price over the fair values
       of these identifiable assets and liabilities is recorded as goodwill.

       Fair Value Measurements

       The Company records the fair value of assets and liabilities in accordance with ASC 820, Fair Value Measurement
       (“ASC 820”). ASC 820 defines fair value as the price received to sell an asset or paid to transfer a liability in an
       orderly transaction between market participants at the measurement date and in the principal or most advantageous
       market for that asset or liability. The fair value should be calculated based on assumptions that market participants
       would use in pricing the asset or liability, not on assumptions specific to the entity.

       In addition to defining fair value, ASC 820 expands the disclosure requirements around fair value and establishes a
       fair value hierarchy for valuation inputs. The hierarchy prioritizes the inputs into three levels based on the extent to
       which inputs used in measuring fair value are observable in the market. Each fair value measurement is reported in
       one of the three levels, which is determined by the lowest level input that is significant to the fair value measurement
       in its entirety. These levels are:

       Level 1 — quoted prices (unadjusted) in active markets for identical assets or liabilities.

       Level 2 — quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset
       or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial
       instrument.

       Level 3 — unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset
       or liability at fair value.

       Refer to Note 15 — Fair Value Measurement for further discussion.


                                                                   96




                                                                                                                                    App. 774
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 778 of 894 PageID 1152


       Table of Contents



       Concentration of Credit Risk

       Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of cash
       and cash equivalents and trade receivables. The Company maintains its cash and cash equivalents and certain other
       financial instruments with highly rated financial institutions and limits the amount of credit exposure with any one
       financial institution. From time to time, the Company assesses the credit worthiness of its customers. Credit risk on
       trade receivables is minimized because of the large number of entities comprising the Company’s client base and their
       dispersion across many industries and geographic areas. The Company generally has not experienced any material
       losses related to receivables from any individual customer or groups of customers. The Company does not require
       collateral. Due to these factors, no additional credit risk beyond amounts provided for collection losses is believed
       by management to be probable in the Company’s accounts receivable, net. The Company does not have any
       significant customers that account for 10% or more of the total consolidated revenues.

       Recently Adopted Accounting Pronouncements

       Effective January 1, 2019, the Company adopted Accounting Standards Update (“ASU”) no. 2016-02, Leases (ASC
       842). This ASU increases transparency and comparability among organizations by recognizing lease assets and
       lease liabilities on the balance sheet and disclosing key information about leasing arrangements. The Company
       adopted this guidance effective January 1, 2019, under the modified retrospective transition method provided by
       ASU 2018-11 with the following practical expedients below:

           ·    Not to record leases with an initial term of 12 months or less on the balance sheet; and
           ·    Not to reassess the (1) definition of a lease, (2) lease classification, and (3) initial direct costs for existing
                leases during transition.
       The adoption had a material impact on the Company's unaudited consolidated balance sheets, but did not have a
       material impact on the Company's unaudited consolidated income statements and unaudited consolidated statements
       of cash flows. The most significant impact was the recognition of right-of-use assets and lease liabilities for
       operating leases, while the Company's accounting for finance leases remained substantially unchanged.
       Effective January 1, 2019, the Company adopted ASU no. 2017-11, Earnings Per Share (Topic 260), Distinguishing
       Liabilities from Equity (Topic 480) and Derivatives and Hedging (Topic 815): I. Accounting for Certain Financial
       Instruments with Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily Redeemable
       Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Noncontrolling
       Interests with a Scope Exception. Part I of this ASU addresses the complexity of accounting for certain financial
       instruments with down round features. Down round features are features of certain equity-linked instruments (or
       embedded features) that result in the strike price being reduced on the basis of the pricing of future equity offerings.
       Current accounting guidance creates cost and complexity for entities that issue financial instruments (such as
       warrants and convertible instruments) with down round features that require fair value measurement of the entire
       instrument or conversion option. Part II of this ASU addresses the difficulty of navigating Topic 480, Distinguishing
       Liabilities from Equity, because of the existence of extensive pending content in the FASB Accounting Standards
       Codification. This pending content is the result of the indefinite deferral of accounting requirements about
       mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable
       noncontrolling interests. The adoption had no impact on the Company's financial position, results of operations, and
       cash flows for the year ended December 31, 2019.
       Effective January 1, 2019, the Company adopted ASU no. 2017-12, Derivatives and Hedging (Topic 815); Targeted
       Improvements to Accounting for Hedging Activities. The amendments in this ASU better align the risk management
       activities and financial reporting for these hedging relationships through changes to both the designation and
       measurement guidance for qualifying hedging relationships and presentation of hedge results. The adoption had no
       impact on the Company's financial position, results of operations, and cash flows for the year ended December 31,
       2019.
       Effective January 1, 2019, the Company adopted ASU no. 2018-02, Income Statement—Reporting Comprehensive
       Income (Topic 220): Reclassification of Certain Tax Effects from Accumulated Other Comprehensive


                                                                   97




                                                                                                                                 App. 775
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 779 of 894 PageID 1153


       Table of Contents



       Income. The amendments in this ASU address a narrow-scope financial reporting issue related to the tax effects that
       may become “stranded” in accumulated other comprehensive income (“AOCI”) as a result of the Tax Cuts and Jobs
       Act (“TCJA”). An entity may elect to reclassify the income tax effects of the TCJA on items within AOCI to retained
       earnings. The adoption had no impact on the Company's financial position, results of operations, and cash flows for
       the year ended December 31, 2019.
       Effective January 1, 2019, the Company adopted ASU no. 2018-07, Compensation—Stock Compensation (Topic
       718): Improvements to Nonemployee Share-Based Payment Accounting to amend the accounting for share-based
       payment awards issued to nonemployees. Under the revised guidance, the accounting for awards issued to
       nonemployees will be similar to the model for employee awards, except the ASU allows an entity to elect on an
       award-by-award basis to use the contractual term as the expected term assumption in the option pricing model, and
       the cost of the grant is recognized in the same period(s) and in the same manner as if the grantor had paid cash. The
       adoption had no impact on the Company's financial position, results of operations, and cash flows for the year ended
       December 31, 2019.
       Effective January 1, 2018, the Company adopted Accounting Standards Update (“ASU”) no. 2014-09, Revenue from
       Contracts with Customers (ASC 606). Under ASU 2014-09, revenue is recognized based on a five-step model. The
       core principle of the model is that revenue will be recognized when the transfer of promised goods or services to
       customers is made in an amount that reflects the consideration to which the entity expects to be entitled in exchange
       for those goods or services. The Company adopted this standard using the modified retrospective approach applied
       to those contracts that were not completed as of January 1, 2018. The results for the reporting period beginning after
       January 1, 2018 are presented in accordance with the new standard, although historical information has not been
       restated and continues to be reported under the accounting standards and policies in effect for those periods. The
       adoption of ASC 606 had a material impact on the Company's financial position, results of operations and cash flows
       as of or for the period ended December 31, 2018, primarily due to the change in contract costs capitalization criteria.
       However, we expect the impact of the adoption of the new standard will be immaterial to our results of operations on
       an ongoing basis. The cumulative effect of accounting change recognized was $12.8 million recorded as an increase
       to beginning balance of accumulated deficit.
       Recently Issued Accounting Pronouncements

       In June 2016, the FASB issued ASU no. 2016-13, Financial Instruments – Credit Losses (Topic 326): Measurement
       of Credit Losses on Financial Instruments, to replace the incurred loss impairment methodology under current GAAP
       with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable
       and supportable information to inform credit loss estimates. The Company will be required to use a forward-looking
       expected credit loss model for accounts receivables, loans, and other financial instruments. Credit losses relating to
       available-for-sale debt securities will also be recorded through an allowance for credit losses rather than as a
       reduction in the amortized cost basis of the securities. The ASU is effective for the Company for fiscal years
       beginning after December 15, 2022, and interim periods within those fiscal years. Adoption of the standard will be
       applied using a modified retrospective approach through a cumulative-effect adjustment to retained earnings as of
       the effective date. The Company is currently in the early stages of evaluating the impact that adopting this standard
       will have on the consolidated financial statements.

       In August 2018, the FASB issued ASU no. 2018-13, Fair Value Measurement (Topic 820); which changes the fair
       value measurement disclosure requirements of ASC 820. The amendments in this ASU are the result of a broader
       disclosure project called FASB Concepts Statement, Conceptual Framework for Financial Reporting. The FASB used
       the guidance in the Concepts Statement to improve the effectiveness of ASC 820’s disclosure requirements. The
       objective of the disclosure requirements in this subtopic is to provide users of financial statements with information
       about assets and liabilities measured at fair value in the statement of financial position or disclosed in the notes to
       financial statements. The ASU includes but is not limited to the valuation techniques and inputs that a reporting
       entity uses to arrive at its measures of fair value, including judgments and assumptions that the entity makes, the
       uncertainty in the fair value measurements as of the reporting date, and how changes in fair value measurements
       affect an entity’s performance and cash flows. The ASU is effective for all entities for fiscal years beginning after
       December 15, 2019, including interim periods therein. Early adoption is permitted for any eliminated or modified
       disclosures upon issuance


                                                                 98




                                                                                                                                 App. 776
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 780 of 894 PageID 1154


       Table of Contents



       of this ASU. The Company is currently in the early stages of evaluating the impact that adopting this standard will
       have on the consolidated financial statements.

       In August 2018, the FASB issued ASU no. 2018-15, Intangibles, Goodwill, and Other - Internal Use Software
       (Subtopic 350-40): Customer's accounting for implementation costs incurred in a Cloud Computing Arrangement
       that is a service contract. The amendments align the requirements for capitalizing implementation costs incurred in a
       hosting arrangement that is a service contract with the requirements for capitalizing implementation costs incurred to
       develop or obtain internal-use software (and hosting arrangements that include an internal-use software license).
       Accordingly, the amendments require an entity (customer) in a hosting arrangement that is a service contract to
       follow the guidance in Subtopic 350-40 to determine which implementation costs to capitalize as an asset related to
       the service contract and which costs to expense. The amendments also require the entity (customer) to expense the
       capitalized implementation costs of a hosting arrangement that is a service contract over the term of the hosting
       arrangement, which includes reasonably certain renewals. The guidance is effective for fiscal years beginning after
       December 15, 2019, and interim periods within those fiscal years. The Company is currently in the early stages of
       evaluating the impact that adopting this standard will have on the consolidated financial statements.

       In November 2019, the FASB issued ASU no. 2019-08, Codification Improvements — Share-Based Consideration
       Payable to a Customer. This ASU clarifies the accounting for share-based payments issued as consideration
       payable to a customer in accordance with ASC 606. Under the ASU, entities apply the guidance in ASC 718 to
       measure and classify share-based payments issued to a customer that are not in exchange for a dis
       tinct good or service (i.e., share-based sales incentives). Accordingly, entities use a fair-value-based
       measure to calculate such incentives on the grant date, which is the date on which the grantor (the
       entity) and the grantee (the customer) reach a mutual understanding of the key terms and conditions of
       the share-based consideration. The result is reflected as a reduction of revenue in accordance with the
       guidance in ASC 606 on consideration payable to a customer. After initial recognition, the measurement
       and classification of the share-based sales incentives continue to be subject to ASC 718 unless (1) the
       award is subsequently modified when vested and (2) the grantee is no longer a customer. The guidance
       is effective for fiscal years beginning after December 15, 2019, and interim periods within those fiscal
       years. The Company is currently in the early stages of evaluating the impact that adopting this standard
       will have on the consolidated financial statements.

       In December 2019, the FASB issued ASU no. 2019-12, Income Taxes (Topic 740): Simplifying the Accounting for
       Income Taxes. This ASU simplifies the accounting for income taxes by eliminating some exceptions to the general
       approach in ASC 740, Income Taxes, for recognizing deferred taxes for investments, performing intraperiod allocation
       and calculating income taxes in interim periods. The ASU adds guidance to reduce complexity in certain areas,
       including recognizing deferred taxes for tax goodwill and allocating taxes to members of a consolidated group. It also
       clarifies certain aspects of the existing guidance to promote more consistent application, among other things. The
       ASU is effective for the Company for fiscal years beginning after December 15, 2020, including interim periods
       therein. Early adoption is permitted. The Company is currently in the early stages of evaluating the impact that
       adopting this standard will have on the consolidated financial statements.

       3. Restatement of Previously Issued Financial Statements

       On March 11, 2020, management in concurrence with the Audit Committee of the Board of Directors, concluded that
       our 2018 and 2017 consolidated financial statements, included in our Annual Reports on Form 10-K as of and for the
       fiscal years ended December 31, 2018 and 2017, and our unaudited consolidated financial statements as of and for
       each of the first three quarterly periods in 2019 and all quarterly periods in 2018, included in our Quarterly Reports on
       Form 10-Q for the respective periods, should no longer be relied upon due to misstatements that are described in
       greater detail below, and that we would restate such financial statements to make the necessary accounting
       corrections. Details of the restated consolidated financial statements as of and for the fiscal years ended December
       31, 2018 and 2017 are provided below. In addition, details of the restated interim financial information for each of the
       quarterly periods in fiscal 2018 and for the first three quarters of fiscal 2019, as presented in Note 20, Unaudited
       Quarterly Financial Data.


       99




                                                                                                                               App. 777
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 781 of 894 PageID 1155


       Table of Contents



       The restatements reflect adjustments to correct errors including the Company’s non-accrual of a liability related to
       dissenting shareholders arising out of the Novitex Business Combination, the under accrual of certain reimbursement
       obligations under the Consent, Waiver and Amendment, certain errors in recognition of revenues under ASC 605,
       incorrect classification of the loss on extinguishment of debt as cash flows from financing activities instead of cash
       flows from operating activities, incorrect capitalization of outsourced contracts costs and other miscellaneous
       adjustments. The nature and impact of these adjustments are described below and detailed in the tables below. Also
       see Note 20,

       Unaudited Quarterly Financial Data, for the impact of these adjustments on each of the quarterly
       periods.

       (a) Appraisal Action Liability Adjustments

       During the fourth quarter of fiscal 2019, the Company identified an error as a result of non-accrual of liability and
       interest thereon for the obligation to pay the fair market value of the shares of certain former stockholders of
       SourceHOV under the Appraisal Action. As previously reported, on September 21, 2017, former stockholders of
       SourceHOV, who owned 10,304 shares of SourceHOV common stock, filed a petition for Appraisal Action arising out
       of the Novitex Business Combination. In the Appraisal Action, the petitioners sought, among other things, a
       determination of the fair value of their shares at the time of the Novitex Business Combination; an order that
       SourceHOV pay that value to the petitioners, together with interest at the statutory rate; and an award of costs,
       attorneys’ fees, and other expenses. The parties and their experts offered competing valuations of the SourceHOV
       shares as of the date of the Novitex Business Combination. On January 30, 2020, the Court issued its post-trial
       Memorandum Opinion in the Appraisal Action, in which it found that the fair value of SourceHOV as of the Closing
       Date was $4,591 per share, and on March 26, 2020, the Court issued its final order and judgment awarding the
       petitioners $57,698,426 inclusive of costs and interest. Per the Court’s opinion, the legal rate of interest, compounded
       quarterly, accrues on the per share value from the Closing Date until the date of payment to petitioners. As a result of
       the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2, our principal stockholder at the
       Closing of the Novitex Business Combination, have been returned to the Company during the first quarter of 2020.
       Interest accrues on the value of the shares from the date of the Business Combination until the liability is paid. Until
       the third quarter of 2019, the Company had included a disclosure on the Appraisal Action as a part of the
       Commitment and Contingencies footnote in its consolidated financial statements but had not recorded a liability or
       accrued interest thereon for the obligation. After evaluating the historical accounting treatment applied to the
       Appraisal Action, the Company has determined that its historical accounting was in error and the obligation to pay
       the fair market value of the former stockholders’ shares represented an obligation as of the date the Appraisal Action
       was submitted in September 2017. The liability should have been recorded in 2017 at the estimated fair value of the
       shares tendered. This error resulted in $43.1 million, $40.6 million and $37.8 million understatement of accrued
       liabilities and commensurate understatement of total stockholders’ deficit, as at September 30, 2019, December 31,
       2018 and 2017, respectively. Further, this error resulted in $2.4 million, $2.9 million and $1.2 million understatement of
       loss for the nine months ended September 30, 2019 and for the years ended December 31, 2018 and 2017, respectively,
       due to the unrecorded interest expense accrual associated with the Company’s obligations related to the Appraisal
       Action. Interest should have been accrued in the relevant periods at the rate set by the Delaware Court of Chancery.
       The correction of this error also reduced the number of shares outstanding by 4,570,734 shares for purposes of the
       weighted average outstanding common shares computation used to calculate basic and diluted loss per share during
       the respective periods. These are the number of shares of our Common Stock issued at the Closing of the Novitex
       Business Combination to Ex-Sigma 2 in respect of the former stockholders’ shares subject to the Appraisal Action
       that were returned to the Company during the first quarter of 2020.

       (b) Outsourced Contract Cost Adjustments
       A $5.3 million understatement of loss for the nine months ended September 30, 2019 and a $3.2 million overstatement
       of loss for the year ended December 31, 2018, due to incorrect capitalization of employee training related costs during
       the set-up phase as costs of fulfilling contracts which should have been expensed under ASC 340-40. Additionally,
       an adjustment of $15.4 million was recorded to increase accumulated deficit as of January 1, 2018 to correct the
       previously-recorded transition adjustment for costs of fulfilling contracts upon the adoption of ASC 606 and ASC
       340-40. These errors resulted in $17.3 million and $12.0 million overstatement of intangible assets, net as of September
       30, 2019 and December 31, 2018, respectively.


                                                                  100




                                                                                                                                App. 778
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 782 of 894 PageID 1156


       Table of Contents



       (c) Other Misstatement Adjustments
           Expense Reimbursement Adjustments:

           During the second half of 2019, we reimbursed Ex-Sigma 2 approximately $4.5 million in total, out of that $2.1
           million of underwriting discount and commission expenses and $0.3 million of advisory fee were incurred by Ex-
           Sigma 2 in a secondary offering in April 2018 and $2.1 million of expenses related to the discount to the market
           price on shares sold by Ex-Sigma 2 in a secondary offering in June 2019 and required to be reimbursed pursuant
           to the terms of the Consent, Waiver and Amendment, amending the Novitex Business Combination Agreement,
           dated February 21, 2017. Approximately $2.4 million and $2.1 million of these expenses should have been
           recorded in the 2018 and the second quarter of 2019, respectively. This error resulted in a $2.1 million and $2.4
           million understatement of loss for the quarter ended June 30, 2019 and for the year ended December 31, 2018,
           respectively.

           Further, $1.5 million paid to Ex-Sigma 2 in July 2019 for the fees incurred in connection with the secondary
           offering, out of total reimbursement of $4.5 million in the second half of 2019 as discussed above, was
           erroneously recorded as selling, general and administrative expenses in the third quarter of 2019. This error
           resulted in a $1.5 million overstatement of loss for the third quarter of 2019.

           Additionally, the Company did not record related party expense accrual associated with the Company’s
           obligation to reimburse Ex-Sigma 2 in connection with premium payments made by Ex-Sigma 2 under the Margin
           Loan and required to be reimbursed pursuant to the terms of the Consent, Waiver and Amendment. It resulted in
           a $1.7 million and $5.2 million understatement of loss for the nine months ended September 30, 2019 and for the
           year ended December 31, 2018.
           The above errors, together, resulted in an understatement of related party payables by $5.0 million as of the
           reported interim quarters ended June 30, 2018 and September 30, 2018; an understatement of related party
           payables by $7.6 million as of the year ended December 31, 2018 and the reported interim quarter ended March
           31, 2019; and an understatement of related party payables by $11.4 million and $9.9 million as of the quarters
           ended June 30, 2019 and September 30, 2019, respectively.

           The Company incorrectly classified $0.5 million and $0.4 million of related party expense as selling, general and
           administrative expenses for the nine months ended September 30, 2019 and for the year ended December 31,
           2018, respectively. This resulted in an overstatement of selling, general and administrative expenses and
           understatement of related party expense. This error had no impact on net loss.

           Revenue Recognition Adjustments:

       A $4.8 million understatement of loss, for the year ended December 31, 2017, was due to incorrect
       recognition of revenue of $6.4 million and related cost of revenue of $1.6 million in 2017 related to a
       multiple element arrangement that included a software license where vendor specific objective evidence
       (VSOE) of fair value was not established for the undelivered elements of the arrangement under the
       previous revenue recognition guidance in ASC 985-605. This error resulted in a $6.4 million
       understatement of deferred revenue and a $1.6 million understatement of prepaid expenses and other
       current assets as at December 31, 2017. After correction of this error in the fiscal 2017 financial
       statements, the Company derecognized this deferred revenue of $6.4 million and prepaid expenses and
       other current assets of $1.6 million, resulting in net increase in the retained earnings of $4.8 million on
       adoption of ASC 606 and ASC 340-40 on January 1, 2018.

           Further, a $1.9 million understatement of revenues and understatement of cost of revenue by the same amount
           for the nine months ended September 30, 2019, were due to incorrect application of the gross vs. net
           presentation guidance under ASC 606. The Company incorrectly netted the costs of rendering service from the
           revenue under a contract with one customer. This error had no impact on net loss.

           Cash Flows Classification Adjustments:

           The Company determined that operating cash flows were understated and financing cash flows overstated in
           the statement of cash flows by $0.1 million and $34.5 million for the years ended December 31, 2018 and 2017,


                                                                101




                                                                                                                               App. 779
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 783 of 894 PageID 1157


       Table of Contents



           respectively, as a result of the incorrect interpretation of ASU 2016-15 (Classification of Certain Receipts and
           Cash Payments) and application on a retrospective basis upon adoption of ASU 2016-15 in 2018. Further, the
           Company determined that operating cash flows were overstated and investing cash flows understated in the
           statement of cash flows by $14.3 million, $7.5 million and $11.0 million for the nine months ended September 30,
           2019 and for the years ended December 31, 2018 and 2017, respectively, as a result of misclassification of cash
           flows associated with outsourced contract costs.

           Other Adjustments:

           In addition to the errors described above, the restated financial statements also include adjustments to correct
           certain other immaterial errors, including previously unrecorded immaterial adjustments identified in audits of
           prior years’ financial statements.


                                                                102




                                                                                                                              App. 780
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                   Page 784 of 894 PageID 1158


       Table of Contents



                                              Exela Technologies, Inc. and Subsidiaries
                                                    Consolidated Balance Sheets
                              (in thousands of United States dollars except share and per share amounts)
                                                                                                    As of December 31, 2018
                                                                                    As
                                                                                Previously      Restatement         As         Restatement
                                                                                 Reported       Adjustment        Restated      Reference
       Assets
       Current assets
       Cash and cash equivalents                                                $     25,615    $       10,591 $ 36,206             c
       Restricted cash                                                                18,239           (10,591)    7,648            c
       Accounts receivable, net of allowance for doubtful accounts of $4,359         270,812                —    270,812
       Inventories, net                                                               16,220                —     16,220
       Prepaid expenses and other current assets                                      25,015               (78)   24,937            c
       Total current assets                                                          355,901               (78)  355,823
       Property, plant and equipment, net of accumulated depreciation of
       $154,060                                                                     132,986                 —       132,986
       Goodwill                                                                     708,258                 —       708,258
       Intangible assets, net                                                       407,021            (12,001)     395,020         b
       Deferred income tax assets                                                    16,225                120       16,345         c
       Other noncurrent assets                                                       19,391                 —        19,391
       Total assets                                                             $ 1,639,782     $      (11,959) $ 1,627,823
       Liabilities and Stockholders' Equity (Deficit)
       Liabilities
       Current liabilities
       Accounts payables                                                        $      99,853   $           — $ 99,853
       Related party payables                                                           7,735            7,628     15,363           c
       Income tax payable                                                               1,996               —       1,996
       Accrued liabilities                                                             66,008           41,347    107,355          a, c
       Accrued compensation and benefits                                               54,583           (2,372)    52,211           c
       Accrued interest                                                                49,071               —      49,071
       Customer deposits                                                               34,235               —      34,235
       Deferred revenue                                                                16,504               —      16,504
       Obligation for claim payment                                                    56,002               —      56,002
       Current portion of finance lease liabilities                                    17,498               —      17,498
       Current portion of long-term debts                                              29,237               —      29,237
       Total current liabilities                                                      432,722           46,603    479,325
       Long-term debt, net of current maturities                                    1,306,423               —   1,306,423
       Finance lease liabilities, net of current portion                               26,738               —      26,738
       Pension liabilities                                                             25,269            2,372     27,641           c
       Deferred income tax liabilities                                                 11,212                2     11,214           c
       Long-term income tax liabilities                                                 3,024               —       3,024
       Other long-term liabilities                                                     15,400             (683)    14,717           c
       Total liabilities                                                            1,820,788           48,294  1,869,082
       Commitments and Contingencies (Note 14)
       Stockholders' equity (deficit)
       Common stock, par value of $0.0001 per share; 1,600,000,000 shares
       authorized; 152,692,140 shares issued and 150,142,955 shares
       outstanding (including the 4,570,734 shares returned to the Company in
       the first quarter of 2020 in connection with the Appraisal Action)                 15                —           15
       Preferred stock, par value of $0.0001 per share; 20,000,000 shares
       authorized; 4,569,233 shares issued and outstanding                                 1                —            1
       Additional paid in capital                                                    482,018           (36,566)    445,452
       Less: Common Stock held in treasury, at cost; 2,549,185 shares                (10,342)               —      (10,342)
       Equity-based compensation                                                      41,731                —       41,731
       Accumulated deficit                                                          (678,563)          (23,829)   (702,392)
       Accumulated other comprehensive loss:
       Foreign currency translation adjustment                                       (6,565)               142       (6,423)
       Unrealized pension actuarial losses, net of tax                               (9,301)                —        (9,301)
       Total accumulated other comprehensive loss                                   (15,866)               142      (15,724)
       Total stockholders’ deficit                                                 (181,006)           (60,253)    (241,259)
       Total liabilities and stockholders’ deficit                              $ 1,639,782 $          (11,959) $ 1,627,823



                                                                      103




                                                                                                                                          App. 781
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                Page 785 of 894 PageID 1159


       Table of Contents



       As of December 31, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $40.6
               million to accrued liabilities at December 31, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $12.0 million of
               decrease to intangible assets, net at December 31, 2018.
           (c) Other Misstatement Adjustments:
                 Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $7.6
                 million to related party payables.
                 Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
                 accounts that are not restricted resulted in an increase of $10.6 million in cash and cash equivalents and
                 decrease of $10.6 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
                 short-term resulted in a decrease of $2.4 million to Accrued compensation and benefits and an increase of
                 $2.4 million to pension liabilities. (iii) Correction of ASC 842 implementation related deferred rents decreased
                 other long-term liabilities by $0.7 million. (iv) Correction of non-accrual of legal expenses related to 2019
                 resulted in an increase of $0.7 million to accrued liabilities.
                                                Exela Technologies, Inc. and Subsidiaries
                                                 Consolidated Statements of Operations
                                    (in thousands of United States dollars except per share amounts)
                                      For the Year Ended December 31, 2018 For the Year Ended December 31, 2017
                                          As                                   As
                                      Previously Restatement               Previously Restatement                Restatement
                                                                   As                                     As
                                       Reported    Adjustment   Restated    Reported    Adjustment     Restated   Reference
       Revenue                       $ 1,586,222 $         — $ 1,586,222 $ 1,152,324 $       (6,433) $ 1,145,891      c
       Cost of revenue (exclusive
       of depreciation and
       amortization)                     1,209,874      3,529       1,213,403      829,143         (1,599)     827,544     b, c
       Selling, general and
       administrative expenses
       (exclusive of depreciation
       and amortization)                  184,651         257        184,908       220,955             —       220,955      c
       Depreciation and
       amortization                       145,485       (7,408)      138,077        98,890             —        98,890      b
       Impairment of goodwill
       and other intangible assets         48,127           —          48,127        69,437            —         69,437
       Related party expense                4,334        8,069         12,403        33,431            —         33,431     c
       Operating loss                      (6,249)      (4,447)       (10,696)      (99,532)       (4,834)     (104,366)
       Other expense
       (income), net:
       Interest expense, net              153,095       2,896        155,991       128,489         1,187       129,676      a
       Debt modification and
       extinguishment costs                 1,067           —          1,067        35,512             —        35,512
       Sundry expense (income),
       net                                  (3,271)         —          (3,271)        2,295            —          2,295
       Other expense (income),
       net                                  (3,030)         —          (3,030)       (1,297)           —         (1,297)
       Net loss before income
       taxes                              (154,110)     (7,343)     (161,453)      (264,531)       (6,021)     (270,552)
       Income tax (expense)
       benefit                           (8,407)            54      (8,353)     60,246                822      61,068
       Net loss                      $ (162,517) $      (7,289) $ (169,806) $ (204,285) $          (5,199) $ (209,484)
       Dividend equivalent on
       Series A Preferred Stock
       related to beneficial
       conversion feature                       —           —                —      (16,375)           —        (16,375)
       Cumulative dividends for
       Series A Preferred Stock             (3,655)         —          (3,655)       (2,489)           —         (2,489)    c
       Net loss attributable to
       common stockholders           $ (166,172) $      (7,289) $ (173,461) $ (223,149) $          (5,199) $ (228,348)
       Loss per share:
       Basic and diluted             $       (1.09) $    (0.08) $       (1.17) $      (2.08) $      (0.10) $      (2.18)



                                                                       104




                                                                                                                                  App. 782
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 786 of 894 PageID 1160


       Table of Contents



       For the year ended December 31, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $2.9
                million to interest expense for the year ended December 31, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $4.2 million of
                increase to cost of revenue and a decrease of $7.4 million to depreciation and amortization for the year
                ended December 31, 2018.
           (c) Other Misstatement Adjustments:
                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $8.1
                million to related party.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction of ASC 842
                implementation related deferred rents decreased cost of revenue by $0.7 million. (ii) Correction of non-
                accrual of legal expenses related to 2019 resulted in an increase of $0.3 million to selling, general and
                administrative expenses.
       For the year ended December 31, 2017
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $1.2
                million to interest expense for the year ended December 31, 2018.
           (c) Other Misstatement Adjustments:
                Revenue Recognition Adjustments: The correction of this misstatement resulted in a decrease of $6.4 million
                to revenue and a decrease of $1.6 million to cost of revenue for the year ended December 31, 2017.
                Other Adjustments - Corrections to other misstatements were as follows: (i) The correction of all
                misstatements resulted in an increase of $0.8 million to income tax expense.
                                              Exela Technologies, Inc. and Subsidiaries
                                          Consolidated Statements of Comprehensive Loss
                                                (in thousands of United States dollars)
                                        For the Year Ended December 31,          For the Year Ended December 31,
                                                      2018                                     2017
                                      As Previously Restatement                 As Previously Restatement                 Restatement
                                        Reported    Adjustment    As Restated     Reported    Adjustment    As Restated    Reference
                                                                  $
       Net loss                        $ (162,517) $ (7,289)     (169,806) $ (204,285) $ (5,199) $ (209,484)
       Other comprehensive income
       (loss), net of tax:
       Foreign currency translation
       adjustments                          (6,371)     167         (6,204)       3,353         (25)      3,328         c
       Unrealized pension actuarial
       gains (losses), net of tax            1,753       —           1,753        1,285          —        1,285
       Total other comprehensive
       loss, net of tax                $(167,135) $ (7,122) $ (174,257) $(199,647) $ (5,224) $(204,871)
       For the year ended December 31, 2018
       The $2.1 million decrease to net income was primarily driven by the misstatements in the Appraisal Action liability
       adjustments, outsourced contract adjustments, expense reimbursement adjustments and other adjustments. See
       additional


                                                                  105




                                                                                                                                       App. 783
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 787 of 894 PageID 1161


       Table of Contents



       descriptions of the net income impacts in the consolidated statement of operations for the year ended December 31,
       2018 section above.
       For the year ended December 31, 2017
       The $5.2 million decrease to net income was primarily driven by the misstatements in the Appraisal Action liability
       adjustments, revenue recognition adjustments and other adjustments. See additional descriptions of the net income
       impacts in the consolidated statement of operations for the year ended December 31, 2017 section above.


                                                               106




                                                                                                                             App. 784
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                           Page 788 of 894 PageID 1162


       Table of Contents



                                                            Exela Technologies, Inc. and Subsidiaries
                                                             Consolidated Statements of Cash Flows
                                                             (in thousands of United States dollars)
                                                                     For the Year Ended December 31, 2018              For the Year Ended December 31, 2017
                                                                         As                                               As
                                                                     Previously Restatement                            Previously Restatement                         Restatement
                                                                                                  As
                                                                      Reported     Adjustment Restated                 Reported      Adjustment     As Restated        Reference
       Cash flows from operating activities
       Net loss                                                      $ (162,517) $       (7,289)       (169,806) $ (204,285) $            (5,199)        (209,484)
       Adjustments to reconcile net loss                                                                     —                                                 —
         Depreciation and amortization                                   145,485         (7,408)        138,077      98,890                  —             98,890          b
         Fees paid in stock                                                   —              —               —       23,875               4,698            28,573          c
         HGM contract termination fee paid in stock                           —              —               —       10,000                  —             10,000
         Original issue discount and debt issuance cost
         amortization                                                     10,913            —           10,913             12,280            —             12,280
         Debt modification and extinguishment costs                           —            103             103                 —         34,459            34,459          c
         Impairment of goodwill and other intangible assets               48,127            —           48,127             69,437            —             69,437
         Provision for doubtful accounts                                   2,767            —            2,767                500            —                500
         Deferred income tax provision                                     3,352          (132)          3,220            (66,723)         (822)          (67,545)         c
         Share-based compensation expense                                  7,647            —            7,647              6,743            —              6,743
         Foreign currency remeasurement                                   (1,180)           —           (1,180)             1,382            —              1,382
         Loss (gain) on sale of assets                                     2,095           592           2,687                399           157               556          c
         Fair value adjustment for interest rate swap                     (2,540)           —           (2,540)            (1,297)           —             (1,297)
         Change in operating assets and liabilities, net of effect
         from acquisitions
           Accounts receivable                                           (19,319)            —          (19,319)          (4,832)             —            (4,832)
           Prepaid expenses and other assets                              (2,820)            —           (2,820)           2,628          (1,599)           1,029          c
           Accounts payable and accrued liabilities                        5,157          3,658           8,815           69,551           7,620           77,171          c
           Related party payables                                         (6,710)         7,628             918            4,907              —             4,907          c
           Additions to outsource contract costs                              —          (4,009)         (4,009)              —          (10,992)         (10,992)         b
              Net cash provided by (used in) operating activities         30,457         (6,857)         23,600           23,455          28,322           51,777
       Cash flows from investing activities
       Purchase of property, plant and equipment                         (20,072)            —          (20,072)         (14,440)            —            (14,440)
       Additions to internally developed software                         (7,438)            —           (7,438)          (7,843)            —             (7,843)
       Additions to outsourcing contract costs                            (7,552)         7,552              —           (10,992)        10,992                —           b
       Cash acquired in Quinpario reverse merger                              —              —               —                91             —                 91
       Cash paid in acquisition, net of cash received                    (34,810)            —          (34,810)        (423,797)            —           (423,797)
       Proceeds from sale of assets                                        3,568             —            3,568            4,607             —              4,607
              Net cash provided by (used in) investing activities        (66,304)         7,552         (58,752)        (452,374)        10,992          (441,382)
       Cash flows from financing activities
       Change in bank overdraft                                               —              —               —               (210)            —               (210)
       Loss on extinguishment of debt                                      1,067         (1,067)             —             35,512        (35,512)               —          c
       Proceeds from issuance of stock                                        —              —               —            204,417             —            204,417
       Cash received from Quinpario                                           —              —               —             27,031         (4,698)           22,333         c
       Repurchases of Common Stock                                        (7,221)            —           (7,221)             (249)            —               (249)
       Contribution from Shareholders                                         —              —               —             20,548             —             20,548
       Cash paid for equity issuance costs                                (7,500)            —           (7,500)             (149)            —               (149)
       Lease terminations                                                     —            (592)           (592)               —            (157)             (157)        c
       Retirement of previous credit facilities                               —              —               —         (1,055,736)            —         (1,055,736)
       Cash paid for debt issuance costs                                  (1,094)           964            (130)          (39,837)         1,053           (38,784)        c
       Principal payments on finance lease obligations                   (16,068)            —          (16,068)          (11,361)            —            (11,361)
       Borrowings from senior secured revolving facility                  30,000             —           30,000            72,600             —             72,600
       Repayments on senior secured revolving facility                   (30,000)            —          (30,000)          (72,500)            —            (72,500)
       Proceeds from issuance of notes                                        —              —               —            977,500             —            977,500
       Proceeds from senior secured term loans                            30,000             —           30,000           343,000             —            343,000
       Borrowings from other loans                                        11,557             —           11,557             3,116             —              3,116
       Principal repayments on senior secured term loans and
       other loans                                                       (12,651)           —           (12,651)         (27,955)             —           (27,955)
              Net cash provided by (used in) financing activities         (1,910)         (695)          (2,605)         475,727         (39,314)         436,413
       Effect of exchange rates on cash                                      122            —               122              429              —               429
              Net decrease in cash and cash equivalents                  (37,635)           —           (37,635)          47,237              —            47,237
       Cash, restricted cash, and cash equivalents
       Beginning of period                                                81,489              —      81,489               34,252              —            34,252
       End of period                                                 $    43,854    $         —    $ 43,854        $      81,489     $        —     $      81,489
       Supplemental cash flow data:
       Income tax payments, net of refunds received                  $     7,827    $         —    $     7,827     $       5,711     $        —     $       5,711
       Interest paid                                                     146,076              —        146,076            69,622              —            69,622
       Noncash investing and financing activities:
       Assets acquired through right-of-use arrangements                  14,920              —         14,920             6,973             —              6,973
       Leasehold improvements funded by lessor                             1,565              —          1,565               146             —                146
       Issuance of Common Stock as consideration for Novitex                  —               —             —            244,800             —            244,800
       Accrued capital expenditures                                        2,820              —          2,820             1,621             —              1,621
       Dividend equivalent on Series A Preferred Stock                        —               —             —             16,375             —             16,375
       Liability assumed of Quinpario                                         —               —             —              4,672             26             4,698



                                                                                        107




                                                                                                                                                                                   App. 785
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 789 of 894 PageID 1163


       Table of Contents


       For the year ended December 31, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the year ended December 31, 2018 above.
       Cash flow classification adjustment related to incorrect interpretation of ASU 2016-15 (Classification of Certain
       Receipts and Cash Payments) in 2018 resulted in a net increase to cash flows provided by operating activities of $0.1
       million, a decrease to net cash flows provided by financing activities of $0.1 million for the year ended December 31,
       2018. (Debt modification and extinguishment costs, loss on extinguishment of debt & cash paid for debt issuance
       costs)
       The misstatements in the cash flow misclassifications category related to lease terminations resulted in a decrease to
       net cash flows provided by financing activities of $0.6 million and an increase to net cash flows provided by
       operating activities of $0.6 million for the year ended December 31, 2018. (Loss on sale of assets and lease
       terminations)
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $11.4 million ($7.4 million of depreciation and amortization and $4.0 million of
       additions to outsourcing contract costs), and an increase to net cash flows provided by investing activities of $7.6
       million (Additions to outsourcing contract costs) for the year ended December 31, 2018.
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the year ended December 31, 2018.
       For the year ended December 31, 2017
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the year ended December 31, 2017 above.
       Cash flow classification adjustment related to incorrect interpretation of ASU 2016-15 (Classification of Certain
       Receipts and Cash Payments) in 2017 resulted in a net increase to cash flows provided by operating activities of
       $34.5 million, a decrease to net cash flows provided by financing activities of $34.5 million for the year ended
       December 31, 2017 (Debt modification and extinguishment costs, loss on extinguishment of debt & cash paid for debt
       issuance costs).
       The misstatements in the cash flow misclassifications category related to (a) Lease terminations resulted in a
       decrease to net cash flows provided by financing activities of $0.2 million and an increase to net cash flows provided
       by operating activities of $0.2 million (loss on sale of assets and lease terminations) and (b) Fees paid in stock to
       Quinpario resulted in an increase of $4.7 million to net cash provided by operating activities and a decrease of $4.7
       million to cash flows provided by net financing cash flow activities for the year ended December 31, 2017.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $11.0 million (Additions to outsourcing contract costs), and an increase to net
       cash flows provided by investing activities of $11.0 million (Additions to outsourcing contract costs) for the year
       ended December 31, 2017.
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the year ended December 31, 2017.
       4. Business Combinations

       Asterion
       On April 10, 2018, Exela completed the acquisition of Asterion International Group (“Asterion,” the “Asterion
       Business Combination”), a well-established provider of technology driven business process outsourcing, document


                                                                108




                                                                                                                            App. 786
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 790 of 894 PageID 1164


       Table of Contents



       management and business process automation across Europe. The purchase price was approximately $19.5 million.
       The acquisition was strategic to expanding Exela’s European business.
       The acquired assets and assumed liabilities of Asterion were recorded at their estimated fair values. The following
       table summarizes the consideration paid for Asterion and the fair value of the assets acquired and liabilities assumed
       at the acquisition date on April 10, 2018:
                   Assets Acquired:
                     Cash and cash equivalents                                                          $ 5,595
                     Accounts receivable                                                                   25,740
                     Other current assets                                                                    2,282
                     Inventories                                                                             1,137
                     Property, plant, and equipment                                                          4,747
                     Deferred income tax assets                                                              6,316
                     Other noncurrent assets                                                                   522
                     Intangible assets                                                                       3,525
                     Goodwill                                                                                1,493
                     Total identifiable assets acquired                                                 $ 51,357
                   Liabilities Assumed:
                     Accounts payable                                                                   $ (5,596)
                     Income tax payable                                                                         (5)
                     Accrued liabilities                                                                    (6,593)
                     Accrued compensation and benefits                                                      (7,079)
                     Deferred revenue                                                                         (880)
                     Current portion of long term debt                                                        (994)
                     Customer deposits                                                                        (462)
                                                                                                         (7,135)
                    Pension liabilities
                    Other long-term liabilities                                                            (1,324)
                    Deferred income tax liabilities                                                        (1,171)
                    Capital lease obligations, net of current maturities                                     (650)
                    Total liabilities assumed                                                          $ (31,889)
                    Total Consideration                                                                $ 19,468
       The majority of identifiable intangible assets consisted of customer relationships. Customer relationships were
       valued using the Income Approach, specifically the Multi-Period Excess Earnings method. This intangible acquired
       represents a Level 3 measurement as it is based on unobservable inputs reflecting Management’s own assumptions
       about the inputs used in pricing the asset at fair value.
                                                                                         Weighted
                                                                                          Average
                                                                                       Useful Life (in     Fair
                                                                                           years)         Value
                   Customer Relationships                                                           9.5 $ 3,516
       Through the acquisition of Asterion, we expect to leverage brand awareness, strengthen margins, and expand the
       existing Asterion sales channels. These factors, among others, contributed to a purchase price in excess of the
       estimated fair value of Asterion’s identifiable net assets assumed, and as a result, the Company has recorded
       goodwill in connection with this acquisition. Exela recognized $73.9 million and $59.7 million in revenue related to
       Asterion in the Consolidated Statements of Operations for the years ended December 31, 2019 and 2018, respectively.
       The pro-forma financial statements of Asterion are not considered material from an overall disclosure perspective,
       and therefore, are not included here.


                                                                109




                                                                                                                            App. 787
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 791 of 894 PageID 1165


       Table of Contents



       5. Accounts Receivable

       Accounts receivable, net consist of the following:
                                                                                                               December 31,
                                                                                                             2019        2018
       Billed receivables                                                                         $ 222,168 $ 226,252
       Unbilled receivables                                                                            34,135       39,498
       Other                                                                                           10,072        9,421
       Less: Allowance for doubtful accounts                                                           (4,975)      (4,359)
                                                                                                  $ 261,400 $ 270,812
       Unbilled receivables represent balances recognized as revenue that have not been billed to the customer. The
       Company’s allowance for doubtful accounts is based on a policy developed by historical experience and
       management judgment. Adjustments to the allowance for doubtful accounts may occur based on market conditions
       or specific client circumstances.

       6. Prepaid Expenses and Other Current Assets

       Prepaid expenses and other current assets consist of the following:

                                                                                                December 31,
                                                                                              2019        2018
                    Prepaids                                                              $    23,243       $     24,712
                    Deposits                                                                      420                225
                                                                                          $    23,663       $     24,937
       7. Leases

       The following table summarizes the impact of the changes made to the January 1, 2019 consolidated balance sheet for
       the adoption of the new accounting standard pertaining to leases. The prior per

       iods have not been restated and have been reported under the accounting standard in effect for those
       periods.

                                                                                       Balance at                          Balance at
                                                                                      December 31,          Impact of      January 1,
                                                                                        2018 (As             Lease
                                                                                       Restated)            Standard         2019
       Total assets                                                               $       1,627,823     $       104,214 $ 1,732,037
       Total current liabilities                                                                                            505,010
                                                                                            479,325              25,685
       Total long-term liabilities                                                        1,389,757              79,028   1,468,785

       The increase in total assets and total liabilities at January 1, 2019 from December 31, 2018 was due to the impact from
       the adoption of the new accounting standard pertaining to lease arrangements.


                                                                 110




                                                                                                                                    App. 788
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 792 of 894 PageID 1166


       Table of Contents



       Company’s ROU assets and lease liabilities as of December 31, 2019 are recorded on the consolidated balance sheet
       as follows:

                                                                                                                  December 31,
                                                                                                                      2019
       Balance sheet location:
       Operating Lease
        Operating lease right-of-use assets, net                                                                  $           93,627
        Current p
       ortion of operating lease liabilities
                                                                                                                     25,345
        Operating lease liabilities, net of current portion                                                          73,282
       Finance Lease
       Finance lease right-of-use assets, net (included in property, plant and equipment, net)                       30,835
        Current portion of finance lease liabilities                                                                 13,788
        Finance lease liabilities, net of current portion                                                            20,272
       As of December 31, 2019, the weighted-average remaining lease term of operating leases and finance leases was 4.8
       years and 3.2 years, respectively. The weighted-average discount rate for operating leases and finance leases was
       10.5% and 9.1%, respectively.

       The interest on financing lease liabilities for the year ended December 31, 2019 was $3.3 million. The amortization
       expense on finance lease right-of-use assets for the year ended December 31, 2019 was $15.1 million.

       The following table summarizes maturities of finance and operating lease liabilities based on lease term as of
       December 31, 2019:

                                                                                                     Finance              Operating
                                                                                                     Leases                Leases
       2020                                                                                      $      16,282        $       33,315
       2021                                                                                             10,652                26,210
       2022                                                                                              5,696                20,589
       2023                                                                                              2,941                15,348
       2024                                                                                              2,632                11,606
       2025 and thereafter                                                                               1,554                17,356
       Total lease payments                                                                             39,757               124,424
       Less: Imputed interest                                                                           (5,697)              (25,797)
       Present value of lease liabilities                                                        $      34,060        $       98,627


                                                                 111




                                                                                                                                      App. 789
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 793 of 894 PageID 1167


       Table of Contents



       At December 31, 2018, the Company had the following future minimum payments due under non-cancelable leases:
                                                                                                             Finance      Operating
                                                                                                             Leases        Leases
       2019                                                                                         $     20,080 $        38,057
       2020                                                                                               11,851          29,346
       2021                                                                                                9,018          22,239
       2022                                                                                                4,169          16,782
       2023                                                                                                2,244          12,302
       2024 and thereafter                                                                                 3,617          18,874
       Total minimum lease payments                                                                 $     50,979 $ 137,600
       Less: imputed interest                                                                             (6,743)
       Total net minimum lease payments                                                                   44,236
       Less: Current portion of obligations under finance leases                                         (17,498)
       Long-term portion of obligations under finance leases                                        $     26,738
       Consolidated rental expense for all operating leases was $77.3 million, $83.8 million, and $60.0 million for the years
       ended December 31, 2019, 2018, and 2017, respectively.

       The following table summarizes the cash paid and related right-of-use operating finance or operating lease
       recognized for the year ended December 31, 2019.
                                                                                                                         Year Ended
                                                                                                                        December 31,
                                                                                                                            2019
       Cash paid for amounts included in the measurement of lease liabilities:
       Operating cash flows from operating leases                                                                  $           50,398
       Financing cash flows from finance leases                                                                                20,860
       Right-of-use lease assets obtained in the exchange for lease liabilities:
       Operating leases                                                                                                        19,127
       Finance leases                                                                                                          10,731
       8. Property, Plant and Equipment, Net

       Property, plant, and equipment, which include assets recorded under finance leases, are stated at cost less
       accumulated depreciation, and amortization, and consist of the following:
                                                                          Estimated Useful Lives                December 31,
                                                                               (in Years)                     2019        2018
       Land                                                                          N/A                 $      6,884     $     6,888
       Buildings and improvements                                                   7 – 40                     20,288          20,518
                                                                              Shorter of life of
                                                                            improvement or lease
       Leasehold improvements                                                       term                       47,036          56,589
       Vehicles                                                                     5–7                           531             717
       Machinery and equipment                                                      5 – 15                     28,489          62,746
       Computer equipment and software                                              3–8                        92,500         130,864
       Furniture and fixtures                                                       5 – 15                      9,440           8,724
                                                                          Shorter of life of the asset
       Finance lease right-of-use assets                                        or lease term                85,464               —
                                                                                                            290,632          287,046
       Less: Accumulated depreciation and amortization                                                     (176,995)        (154,060)
       Property, plant and equipment, net                                                                $ 113,637        $ 132,986


                                                                  112




                                                                                                                                      App. 790
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 794 of 894 PageID 1168


       Table of Contents



       Depreciation expense related to property, plant and equipment was $41.4 million, $43.1 million, and $31.7 million for
       the years ended December 31, 2019, 2018, and 2017, respectively.

       9. Intangible Assets and Goodwill

       Intangibles

       Intangible assets are stated at cost or acquisition-date fair value less amortization and impairment and consist of the
       following:

                                                                                        December 31, 2019
                                                                            Gross
                                                                           Carrying                            Intangible
                                                                          Amount (a)      Amortization         Asset, net
                Customer relationships                                   $    508,074     $   (237,313)    $      270,761
                Developed technology                                           89,053          (87,109)             1,944
                Trade names (b)                                                 8,400            (3,100)            5,300
                Outsource contract costs                                       16,726           (11,749)            4,977
                Internally developed software                                  43,261          (12,129)            31,132
                Trademarks                                                     23,378          (23,370)                 8
                Non-compete agreements                                          1,350            (1,350)               —
                Assembled workforce                                             4,473            (1,118)            3,355
                Purchased software                                             26,749            (1,783)           24,966
                Intangibles, net                                         $    721,464     $   (379,021)    $      342,443
                                                                                        December 31, 2018
                                                                                          (As Restated)
                                                                            Gross
                                                                           Carrying                            Intangible
                                                                          Amount (a)      Amortization         Asset, net
                Customer relationships                                   $    507,905     $   (190,666)    $      317,239
                Developed technology                                           89,053          (85,967)             3,086
                Trade names (c)                                                 9,400           (3,100)             6,300
                Outsource contract costs                                       15,439           (8,817)             6,622
                Internally developed software                                  36,820           (6,278)            30,542
                Trademarks                                                     23,379          (23,370)                 9
                Non-compete agreements                                          1,350           (1,350)                —
                Assembled workforce                                             4,473               —               4,473
                Purchased software                                             26,749               —              26,749
                Intangibles, net                                         $    714,568     $   (319,548)    $      395,020

       (a) Amounts include intangibles acquired in business combinations and asset acquisitions.

       (b) The carrying amount of trade names for 2019 is net of accumulated impairment losses of $44.1 million, of which
           $1.0 million was recognized in 2019.

       (c) The carrying amount of trade names for 2018 is net of accumulated impairment losses of $43.1 million, of which
           $3.7 million was recognized in 2018.

       During the third quarter of 2019, the Company made an evaluation based on factors such as changes in the
       Company’s growth rate and recent trends in the Company’s market capitalization, and concluded that a triggering
       event for an interim impairment analysis had occurred. As part of the assessment, it was determined that the increase
       in the discount rate applied in the valuation was required to reflect current market dynamics and company-specific
       risk. This higher discount rate, in conjunction with revised long-term projections, resulted in lower than previously
       projected long-term future cash flows for the reporting units which reduced the estimated fair value to below carrying
       value. As a result of the interim impairment assessment in the third quarter, the Company recorded an impairment
       charge to goodwill and trade names of $96.2 million (as restated) and $1.0 million, respectively. The Company did not
       update its analysis for


                                                                 113




                                                                                                                                 App. 791
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 795 of 894 PageID 1169


       Table of Contents



       purposes of the annual impairment test as of October 1, 2019 as the measurement date of the impairment test
       performed during the quarter-ended September 30, 2019 was one day from the annual impairment test date.

       Additionally, later during the fourth quarter of 2019, the Company conducted its annual budgeting process along
       with an update to its long-range plan. Following the completion of that process, the Company made an evaluation
       based on factors such as changes in the Company’s growth rate and recent trends in the Company’s market
       capitalization, concluding that a second triggering event for an impairment analysis had occurred. Revised long-term
       projections coupled with a decline in the market capitalization, resulted in lower than previously projected long-term
       future cash flows for the reporting units which reduced the estimated fair value to below carrying value. Accordingly,
       we performed another quantitative impairment test as of December 31, 2019, resulting in an additional impairment
       charge of $252.4 million to goodwill. Therefore, as a result of these two interim impairment assessments in the third
       and fourth quarters of 2019, impairment charges totaling $348.6 million and $1.0 million were recorded to goodwill and
       trade names, respectively, for the year ended December 31, 2019. Accumulated impairment losses on goodwill were
       $560.9 million and $212.3 million as at December 31, 2019 and 2018, respectively.

       In connection with the completion of the annual impairment test as of October 1, 2018, the Company recorded
       impairment charges of $44.4 million and $3.7 million to goodwill and trade names, respectively.

       The impairment charges are included within Impairment of goodwill and other intangible assets in the consolidated
       statements of operations for both 2018 and 2019.

       Aggregate amortization expense related to intangibles was $59.3 million, $94.9 million (as restated), and $67.1 million
       (as restated) for the years ended December 31, 2019, 2018, and 2017, respectively.

       Estimated intangibles amortization expense for the next five years and thereafter consists of the following:

                                                                                                         Estimated
                                                                                                       Amortization
                                                                                                          Expense
                                                                                                       (As Restated)
                   2020                                                                                $    55,323
                   2021                                                                                     50,015
                   2022                                                                                     45,535
                   2023                                                                                     37,168
                   2024                                                                                     29,704
                   Thereafter                                                                              120,163
                                                                                                       $   337,908
       Goodwill

       Goodwill by reporting segment consists of the following:
                                                       Beginning                                                          End of
                                                        of Year                                        Currency            Year
                                                        Balance                                       Translation        Balance
                                                          (a)            Additions   Reductions       Adjustments           (a)
       ITPS                                            $ 566,215     $      5,580 (c)$       — $             (220)     $ 571,575
       HS                                                 86,786               —             —                 —          86,786
       LLPS                                               94,324               —        (44,427)(b)            —          49,897
       Total - Year 2018                               $ 747,325     $      5,580 $ (44,427) $               (220)     $ 708,258
       ITPS                                              571,575               —       (317,525)(d)            70        254,120
       HS                                                 86,786               —             —                 —          86,786
       LLPS                                               49,897               —        (31,032)(e)            —          18,865
       Total - Year 2019                               $ 708,258     $         — $ (348,557) $                 70      $ 359,771


                                                                   114




                                                                                                                                 App. 792
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 796 of 894 PageID 1170


       Table of Contents



       (a) The carrying amount of goodwill for all periods presented is net of accumulated impairment losses of $167.9
           million.

       (b) The reduction in goodwill is due to $44.4 million for impairment recorded in the fourth quarter of 2018.

       (c) Addition to goodwill due to the Asterion Business Combination (Refer to note 4) and other immaterial
           acquisitions in the third and fourth quarter of 2018.

       (d) The reduction in goodwill for the ITPS segment is due to $317.5 million for impairment recorded for the year
           ended December 31, 2019.

       (e) The reduction in goodwill for the LLPS segment is due to $31.0 million for impairment recorded for the year
           ended December 31, 2019.

       10. Accrued Liabilities and Other Long-Term Liabilities

       Accrued liabilities consist of the following:

                                                                                                   December 31,
                                                                                                            2018
                                                                                                             (As
                                                                                                 2019     Restated)
                   Accrued taxes (exclusive of income taxes)                                 $    9,608   $ 10,606
                   Accrued lease exit obligations                                                 1,127       1,694
                   Accrued professional and legal fees                                           33,421      31,220
                   Accrued appraisal action liability                                            56,412      40,649
                   Accrued rent                                                                      —        1,421
                   Accrued transaction costs                                                      2,250       2,250
                   Other accruals                                                                18,735      19,515
                                                                                             $ 121,553    $107,355
       Other Long-term liabilities consist of the following:

                                                                                         December 31,
                                                                                 2019                2018
                                                                                                (As Restated)
                   Deferred revenue                                         $          339       $              432
                   Accrued rent                                                        669                    7,650
                   Accrued lease exit obligations                                      136                      369
                   Accrued compensation expense                                      2,075                    2,173
                   Other                                                             3,743                    4,093
                                                                            $       6,962        $          14,717
       11. Long-Term Debt and Credit Facilities

       Senior Secured Notes

       On July 12, 2017, the Company issued $1.0 billion in aggregate principal amount of 10.0% First Priority Senior
       Secured Notes due 2023 (the “Notes”). The Notes are guaranteed by certain subsidiaries of the Company. The Notes
       bear interest at a rate of 10.0% per year. The Company pays interest on the Notes on January 15 and July 15 of each
       year, commencing on January 15, 2018. The Notes will mature on July 15, 2023. As of December 31, 2019, the
       Company was in compliance with all covenants required under the Notes.


                                                                 115




                                                                                                                          App. 793
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 797 of 894 PageID 1171


       Table of Contents



       Debt Refinancing

       Upon the closing of the Novitex Business Combination on July 12, 2017, the $1,050.7 million outstanding balance of
       SourceHOV related debt facilities and the $420.5 million outstanding balance of Novitex related debt facilities were
       paid off using proceeds from the Credit Agreement (as defined below) and issuance of the Notes.

       In accordance with ASC 470 – Debt – Modifications and Extinguishments, as a result of certain lenders that
       participated in SourceHOV’s debt structure prior to the refinancing and the Company’s debt structure after the
       refinancing, it was determined that a portion of the refinancing of SourceHOV’s first lien secured term loan and
       second lien secured term loan (“Original SourceHOV Term Loans”) would be accounted for as a debt modification,
       and the remaining would be accounted for as an extinguishment. The Company incurred $28.9 million in debt
       issuance costs related to the new secured term loan, of which $2.8 million was third party costs. The Company
       recorded $7.0 million of original issue discount as part of the refinancing. The Company expensed $1.1 million of
       costs related to the modified debt and capitalized the remaining $27.8 million. The Company wrote off $30.5 million of
       the unamortized issuance costs and discounts associated with the retirement of SourceHOV’s credit facilities. The
       Company retained approximately $3.3 million and $3.5 million of debt issuance costs and debt discounts,
       respectively, associated with the modified portion of the Original SourceHOV Term Loans that will be amortized over
       the term of the new term loan, which are presented on the balance sheet as a contra-debt liability. The Company
       incurred a $5.0 million prepayment penalty related to the Original SourceHOV Term Loans that was recorded as a loss
       on extinguishment of debt.

       The proceeds of the new debt financing were also used to pay fees and expenses incurred in connection with the
       Novitex Business Combination and for general corporate purposes.

       Senior Credit Facilities

       On July 12, 2017, the Company entered into a First Lien Credit Agreement with Royal Bank of Canada, Credit Suisse
       AG, Cayman Islands Branch, Natixis, New York Branch and KKR Corporate Lending LLC (the “Credit Agreement”)
       providing Exela Intermediate LLC, a wholly owned subsidiary of the Company, upon the terms and subject to the
       conditions set forth in the Credit Agreement, (i) a $350.0 million senior secured term loan maturing July 12, 2023 with
       an original issue discount (“OID”) of $7.0 million, and (ii) a $100.0 million senior secured revolving facility maturing
       July 12, 2022. As of December 31, 2019 and 2018 the Company had outstanding irrevocable letters of credit totaling
       $20.6 million under the senior secured revolving facility.

       The Credit Agreement provided for the following interest rates for borrowings under the senior secured term facility
       and senior secured revolving facility: at the Company’s option, either (1) an adjusted LIBOR, subject to a 1.0% floor
       in the case of term loans, or (2) a base rate, in each case plus an applicable margin. The initial applicable margin for
       the senior secured term facility was 7.5% with respect to LIBOR borrowings and 6.5% with respect to base rate
       borrowings. The initial applicable margin for the senior secured revolving facility was 7.0% with respect to LIBOR
       borrowings and 6.0% with respect to base rate borrowings. The applicable margin for borrowings under the senior
       secured revolving facility is subject to step-downs based on leverage ratios. The senior secured term loan is subject
       to amortization payments, commencing on the last day of the first full fiscal quarter of the Company following the
       closing date, of 0.6% of the aggregate principal amount for each of the first eight payments and 1.3% of the
       aggregate principal amount for payments thereafter, with any balance due at maturity.

       On May 18, 2020, the Company amended the Credit Agreement to, among other things, extend the time for delivery of
       its audited financial statements for the year ended December 31, 2019 and its financial statements for the quarter
       ended March 31, 2020. In the event the Company delivers the annual and quarterly financial statements described
       above within the time frames stated within such agreement (which the Company believes it has now satisfied with
       respect to the annual financial statements, but not with respect to quarterly financial statements), the Company will,
       upon delivery of such financial statements, be in compliance with the Credit Agreement, with respect to the financial
       statement delivery requirements set forth therein. Pursuant to the amendment, the Company also amended the Credit
       Agreement to, among other things: restrict the borrower and its subsidiaries’ ability to designate or invest in
       unrestricted subsidiaries; incur certain debt; create certain liens; make certain investments; pay certain dividends or
       other distributions on account of its equity interests; make certain asset sales or other dispositions (or utilize the
       proceeds of


                                                                  116




                                                                                                                                  App. 794
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 798 of 894 PageID 1172


       Table of Contents



       certain asset sales to reinvest in the business); or enter into certain affiliate transactions pursuant to the negative
       covenants under the Credit Agreement. Further, pursuant to the amendment, the borrower under the Credit
       Agreement is also required to maintain a minimum Liquidity (as defined in the amendment) of $35.0 million. As of
       December 31, 2019, the Company was in compliance with all covenants required under these senior credit facilities.

       Term Loan Repricing

       On July 13, 2018, Exela successfully repriced the $343.4 million of term loans outstanding under its senior secured
       credit facilities (the “Repricing”). The Repricing was accomplished pursuant to a First Amendment to the First Lien
       Credit Agreement (the “First Amendment”), dated as of July 13, 2018, by and among the Company’s subsidiaries
       Exela Intermediate Holdings LLC, Exela Intermediate, LLC, each “Subsidiary Loan Party” listed on the signature
       pages thereto, Royal Bank of Canada, as administrative agent, and each of the lenders party thereto, whereby the
       Company borrowed $343.4 million of refinancing term loans (the “Repricing Term Loans”) to refinance the Company’s
       existing senior secured term loans.
       In accordance with ASC 470 – Debt – Modifications and Extinguishments, as a result of certain lenders that
       participated in Exela’s debt structure prior to the Term Loan Repricing and the Company’s debt structure after the
       refinancing, it was determined that a portion of the refinancing of Exela’s senior secured credit facilities would be
       accounted for as a debt modification, and the remaining would be accounted for as an extinguishment. The company
       incurred $1.0 million in new debt issuance costs related to the refinancing, of which $1.0 million was expensed
       pursuant to modification accounting. The proportion of debt that was extinguished resulted in a write off of
       previously recognized debt issue costs of $0.1 million. Additionally, for the new lenders who exceeded the 10% test,
       less than $0.1 million was recorded as additional debt issue costs. All unamortized costs and discounts will be
       amortized over the life of the new term loan using the effective interest rate of the term loan.
       The Repricing Term Loans will bear interest at a rate per annum of, at the Company’s option, either (a) a LIBOR rate
       determined by reference to the costs of funds for Eurodollar deposits for the interest period relevant to such
       borrowing, adjusted for certain additional costs, subject to a 1.0% floor, or (b) a base rate determined by reference to
       the highest of (i) the federal funds rate plus 0.5%, (ii) the prime rate and (iii) the one-month adjusted LIBOR plus
       1.0%, in each case plus an applicable margin of 6.5% for LIBOR loans and 5.5% for base rate loans. The interest rates
       applicable to the Repricing Term Loans are 100 basis points lower than the interest rates applicable to the existing
       senior secured term loans that were incurred on July 12, 2017 pursuant to the Credit Agreement. The Repricing Term
       Loans will mature on July 12, 2023, the same maturity date as the existing senior secured term loans.
       2018 Incremental Term Loan
       On July 13, 2018, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
       (the “Incremental Term Loans”) under the First Amendment. The proceeds of the Incremental Term Loans may be
       used by the Company for general corporate purposes and to pay fees and expenses in connection with the First
       Amendment. The interest rates applicable to the Incremental Term Loans are the same as those for the Repricing
       Term Loans.
       The Company may voluntarily repay the Repricing Term Loans and the Incremental Term Loans (collectively, the
       “Term Loans”) at any time, without prepayment premium or penalty, subject to customary “breakage” costs with
       respect to LIBOR rate loans.
       Other than as described above, the terms, conditions and covenants applicable to the Repricing Term Loans and the
       Incremental Term Loans are consistent with the terms, conditions and covenants that were applicable to the Existing
       Term Loans under the First Lien Credit. The Repricing and issuance of the Incremental Term Loans resulted in a
       partial debt extinguishment, for which Exela recognized $1.1 million in debt extinguishment costs in the third quarter
       of 2018.


                                                                  117




                                                                                                                                 App. 795
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 799 of 894 PageID 1173


       Table of Contents



       2019 Incremental Term Loan
       On April 16, 2019, the Company successfully borrowed an additional $30.0 million pursuant to incremental term loans
       (the “2019 Incremental Term Loans”) under the Second Amendment to First Lien Credit Agreement (the “Second
       Amendment”). The proceeds of the 2019 Incremental Term Loans were used to replace the cash spent for
       acquisitions, pay related fees, expenses and related borrowings and for general corporate purposes.
       The 2019 Incremental Term Loans will bear interest at a rate per annum that is the same as the Company’s Repricing
       Term Loans under the senior credit facility. The 2019 Incremental Term Loans will mature on July 12, 2023, the same
       maturity date as the Term Loans. The Company may voluntarily repay the 2019 Incremental Term Loans at any time,
       without prepayment premium or penalty, subject to customary “breakage” costs with respect to LIBOR rate loans.
       Other than as described above, the terms, conditions and covenants applicable to the 2019 Incremental Term Loans
       are consistent with the terms, conditions and covenants that are applicable to the Repricing Term Loans and 2018
       Incremental Term Loans under the Credit Agreement. The Repricing and issuance of the 2018 and 2019 Incremental
       Term Loans resulted in a partial debt extinguishment, for which Exela recognized $1.4 million in debt extinguishment
       costs in the second quarter of 2019.
       Long- Term Debt Outstanding

       As of December 31, 2019 and 2018, the following long-term debt instruments were outstanding:

                                                                                                    December 31,
                                                                                             2019                    2018
       Other (a)                                                                       $         30,232                 25,321
       First lien credit agreement (b)                                                          360,583                335,896
       Senior secured notes (c)                                                                 979,060                974,443
       Revolver                                                                                  65,000                     —
       Total debt                                                                             1,434,875              1,335,660
       Less: Current portion of long-term debt                                                  (36,490)               (29,237)
       Long-term debt, net of current maturities                                       $      1,398,385      $       1,306,423

       (a) Other debt represents outstanding loan balances associated with various hardware, software purchases,
           maintenance and leasehold improvements along with loans entered into by subsidiaries of the Company.

       (b) Net of unamortized original issue discount and debt issuance costs of $6.5 million and $18.9 million as of
           December 31, 2019 and $8.3 million and $24.5 million as of December 31, 2018.

       (c) Net of unamortized origi

           nal issue discount and debt issuance costs of $14.9 million and $6.0 million as of December 31,
           2019 and $18.2 million and $7.3 million as of December 31, 2018.

       As of December 31, 2019, maturities of long-term debt are as follows:

                                                                                                         Maturity
                  2020                                                                               $      36,490
                  2021
                                                                                                            25,198
                  2022                                                                                      91,187
                  2023                                                                                   1,325,445
                  2024                                                                                       2,921
                  Thereafter                                                                                    —
                  Total long-term debt
                                                                                                         1,481,241
                  Less: Unamortized discount and debt issuance costs                                  (46,366)

                                                                                                     $ 1,434,875


                                                                118




                                                                                                                              App. 796
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 800 of 894 PageID 1174


       Table of Contents



       12. Income Taxes

       The Company provides for income taxes using an asset and liability approach, under which deferred income taxes are
       provided for based upon enacted tax laws and rates applicable to periods in which the taxes become payable.

       For financial reporting purposes, income/ (loss) before income taxes includes the following components:

                                                                                Year Ended December 31,
                                                                                         2018        2017
                                                                                         (As          (As
                                                                             2019      Restated)   Restated)
                 United States                                               $ (511,165) $ (180,245) $ (281,009)
                 Foreign                                                           9,691     18,792      10,457
                                                                             $ (501,474) $ (161,453) $ (270,552)
       The provision for federal, state, and foreign income taxes consists of the following:

                                                                                 Year Ended December 31,
                                                                                         2018        2017
                                                                                         (As          (As
                                                                              2019     Restated)  Restated)
                  Federal
                    Current                                                 $ (1,308) $      1,308 $        (722)
                    Deferred                                                  (3,879)       (2,006)      (59,425)
                  State
                    Current                                                    2,255           390         1,407
                    Deferred                                                    (807)        2,339        (7,178)
                  Foreign
                    Current                                                    5,770         3,435         5,794
                    Deferred                                                   5,611         2,887          (944)
                  Income Tax Expense (Benefit)                              $ 7,642 $        8,353 $ (61,068)
       The differences between income taxes expected by applying the U.S. federal statutory tax rate of 21% and the amount
       of income taxes provided for are as follows:

                                                                                Year Ended December 31,
                                                                                         2018        2017
                                                                                         (As          (As
                                                                             2019      Restated)  Restated)
                 Tax at statutory rate                                  $ (105,310) $ (33,905) $ (94,693)
                   Add (deduct)
                    State income taxes                                       (7,666)       (6,557)      (4,219)
                    Foreign income taxes                                      4,390         1,228          305
                    Nondeductible transaction costs                              —             —        27,311
                    Nondeductible goodwill impairment                        61,699         9,002       10,497
                    Permanent differences                                     1,275         2,542          438
                    Litigation settlement                                     3,310           608          415
                    Changes in valuation allowance                           30,064        19,433       (6,159)
                    Unremitted earnings                                       1,604         4,735           —
                    Changes in U.S tax rates                                     —             —        (4,784)
                    Deemed mandatory repatriation                                —             —         7,441
                    GILTI Inclusion                                           3,772         2,289           —
                    Expiration of tax attributes                             10,807         8,353           —
                    Other                                                     3,697           625        2,380
                 Income Tax Expense (Benefit)                           $     7,642 $       8,353 $ (61,068)
       The Tax Cuts and Jobs Act (“TCJA”) was signed by the President of the United States and enacted into law on
       December 22, 2017. This overhaul of the U.S. tax law made a number of substantial changes, including the reduction
       of


                                                               119




                                                                                                                            App. 797
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 801 of 894 PageID 1175


       Table of Contents



       the corporate tax rate from 35% to 21%, establishing a dividends received deduction for dividends paid by foreign
       subsidiaries to the U.S., elimination or limitation of certain deductions (interest, domestic production activities and
       executive compensation), imposing a mandatory tax on previously unrepatriated earnings accumulated offshore
       since 1986 and establishing global minimum income tax and base erosion tax provisions related to offshore activities
       and affiliated party payments.

       The TCJA subjects a U.S. shareholder to tax on Global Intangible Low-taxed Income (“GILTI”) earned by certain
       foreign subsidiaries. The FASB Staff Q&A, Topic 740, No. 5, Accounting for GILTI, states that an entity can make an
       accounting policy election to either recognize deferred taxes for temporary basis differences expected to reverse as
       GILTI in future years or provide for the tax expense related to GILTI in the year the tax is incurred as a period expense
       only. The Company has elected the accounting policy to recognize the tax expense related to GILTI in the year the tax
       is incurred as a period expense. At December 31 2019, the Company has included GILTI related to current-year
       operations in the amount of $18.0 million to compute the annual effective tax rate. At December 31, 2018, the
       Company had provided $2.3 million for tax impacts of GILTI.

       Beginning in 2018, the TCJA also subjects a U.S. shareholder of a controlled foreign corporation to current tax on
       certain payments from corporations subject to U.S. tax to related foreign persons, also referred to as base erosion
       and anti-abuse tax ("BEAT"). The BEAT provisions in the Tax Reform Act eliminate the deduction of certain base-
       erosion payments made to related foreign corporations and impose a minimum tax if greater than regular tax. The
       Company recorded zero tax expense related to BEAT for the year ended December 31, 2019. The Company had
       recorded $1.3 million tax expense related to BEAT for the year ended December 31, 2018.

       The components of deferred income tax liabilities and assets are as follows:

                                                                                            Year Ended December
                                                                                                    31,
                                                                                                          2018
                                                                                                           (As
                                                                                             2019       Restated)
                   Deferred income tax liabilities:
                   Book over tax basis of intangible and fixed assets                       $ (77,088) $ (94,648)
                   Unremitted foreign earnings                                                   (6,339)       (4,735)
                   Operating and finance right-of-use assets                                    (16,981)           —
                   Other, net                                                               $ (2,571) $ (4,079)
                   Total deferred income tax liabilities                                       (102,979)     (103,462)
                   Deferred income tax assets:
                   Allowance for doubtful accounts and receivable adjustments               $     1,498 $       1,676
                   Inventory                                                                        903         1,629
                   Accrued liabilities                                                           11,608         9,433
                   Net operating loss and tax credit carryforwards                              158,265       184,430
                   Tax deductible goodwill                                                        8,066         3,147
                   Disallowed interest deduction                                                 56,873        26,897
                   Operating and finance lease liabilities                                       18,127            —
                   Other, net                                                                    15,481        16,031
                   Total deferred income tax assets                                         $ 270,820 $ 243,243
                   Valuation allowance                                                         (163,806)     (134,650)
                   Total net deferred income tax assets (liabilities)                       $ 4,036 $ 5,131
       Gross deferred tax assets are reduced by valuation allowances to the extent the Company determines it is not more-
       likely-than-not that the deferred tax assets are expected to be realized. At December 31, 2019, the Company
       recognized $163.8 million of valuation allowances against gross deferred tax assets primarily related to net operating
       loss and tax credit carryforwards. Of this amount, approximately $65.4 million and $5.8 million of the total valuation
       allowance relates to U.S. federal and state limitations on the utilization of net operating loss carryforwards due to
       numerous changes in ownership. Approximately $48.9 million and $7.2 million of the total valuation allowance relates


                                                                 120




                                                                                                                                 App. 798
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 802 of 894 PageID 1176


       Table of Contents



       to U.S. federal and state disallowed interest deductions pursuant to the TCJA. The remaining $37.6 million of the
       valuation allowance relates to non-limited U.S. and non-U.S. net operating losses, capital losses, and tax credits that
       are not expected to be realizable.

       The net change during the year in the total valuation allowance was an increase of $29.2 million primarily related to
       the increase of net regular deferred tax assets and the increase of deferred tax assets related to disallowed interest
       deduction.

       Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”), limits the amount of U.S. tax attributes
       (net operating losses and tax credit carryforwards) following a change in ownership. The Company has determined
       that for the purpose of these provisions an ownership change occurred under Section 382 on April 3, 2014 and
       October 31, 2014 for BancTec, Inc. and its subsidiaries and RC4Capital, LLC and its subsidiaries (collectively, the
       “Pangea Group”) and on October 31, 2014 for the historic SourceHOV group (the "2014 Reorganization"). The
       Section 382 limitations significantly limit the pre-acquisition Pangea Group net operating losses. Accordingly, upon
       the October 31, 2014 change in control, most of the historic Pangea Group federal net operating losses were limited
       and a valuation allowance has been established against the related deferred tax assets. Following the filing of the
       October 31, 2014, Pangea Group federal tax returns and further Section 382 analysis, management finalized the
       amount of the limitation and as a result, approximately $3.5 million of the valuation allowance was released.
       Management has concluded that the U.S. tax attributes after Section 382 limitations were applied are more likely than
       not to be realized. With regard to Pangea Group's foreign subsidiaries, it was determined that most deferred tax assets
       are not likely to be realized and valuation allowances have been established. The Section 382 limit that applied to the
       historic SourceHOV group is greater than the net operating losses and tax credits generated in the predecessor
       periods. Therefore, no additional valuation allowances were established relating to Section 382 limitations other than
       the pre-2011 Section 382 limitations that applied.

       Included in deferred tax assets are federal, foreign and state net operating loss carryforwards, federal capital loss
       carryforwards, federal general business credit carryforwards and state tax credit carryforwards due to expire
       beginning in 2020 through 2039. As of December 31, 2019, the Company has federal and state income tax net
       operating loss (NOL) carryforwards of $573.8 million and $421.5 million, which will expire at various dates from 2020
       through 2039. Such NOL carryforwards expire as follows:

                                                                                                        State and
                                                                                                          Local
                                                                                             Federal
                                                                                              NOL         NOL
                   2020 – 2024                                                           $     86,371 $      60,478
                   2025 – 2029                                                                134,448        94,661
                   2030 – 2039                                                                352,972       266,348
                                                                                         $ 573,791 $ 421,487
       As of December 31, 2019, the Company has foreign net operating loss carryforwards of $37.3 million, $1.2 million of
       which were generated by Exela Poland, and will expire in 2024, and the rest of which can be carried forward
       indefinitely.
       Since the 2014 Reorganization did not result in a new tax basis of assets and liabilities for the Company, some of the
       goodwill continues to be deductible over the remaining amortization period for tax purposes. At December 31, 2019,
       approximately $41.4 million of the Company goodwill is tax deductible, $20.9 million of which is carried over from the
       2014 Reorganization. Additionally, the Company has tax deductible goodwill of $17.0 million in connection with the
       TransCentra acquisition, and $3.5 million in connection with the Novitex acquisition. These amounts were related to
       the tax basis carried over from the seller in those acquisitions.
       The Company adopted the provision of accounting for uncertainty in income taxes in ASC Topic 740. ASC 740
       clarifies the accounting for uncertain tax positions in the Company's financial statements and prescribes a
       recognition threshold and measurement attribute for financial statement disclosure of tax positions taken or expected
       to be taken on tax returns. The total amount of unrecognized tax benefits at December 31, 2019 is $6.4 million, and if
       recognized $2.8 million would benefit the effective tax rate. Total accrued interest and penalties recorded on the
       Consolidated Balance


                                                                 121




                                                                                                                                 App. 799
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 803 of 894 PageID 1177


       Table of Contents



       Sheet were $2.1 million and $2.3 million at December 31, 2019 and 2018, respectively. The total amount of interest and
       penalties recognized in the Consolidated Statement of Operations at December 31, 2019 was $(0.2) million. The
       Company does not anticipate a significant change in the amount of unrecognized tax benefits during 2018.
       The following is a tabular reconciliation of the total amounts of unrecognized tax benefits:

                                                                                    Year Ended December 31,
                                                                                            2018       2017
                                                                                             (As        (As
                                                                                  2019    Restated)  Restated)
                    Unrecognized tax benefits—January 1                          $ 1,476 $      1,047 $         999
                     Gross increases—tax positions in prior period                 1,378          301            48
                     Gross decreases—tax positions in prior period                   (10)          —             —
                     Gross increases—tax positions in current period               1,470          128            —
                     Settlement                                                       —            —             —
                     Lapse of statute of limitations                                  —            —             —
                    Unrecognized tax benefits—December 31                        $ 4,314 $      1,476 $       1,047
       The Company files income tax returns in the U.S. and various state and foreign jurisdictions. The statute of
       limitations for U.S. purposes is open for tax years ending on or after December 31, 2015, However, NOLs generated in
       years prior to 2015 and utilized in future periods may be subject to examination by U.S. tax authorities. State
       jurisdictions that remain subject to examination are not considered significant. The Company has significant foreign
       operations in India and EMEA. The Company may be subject to examination by the India tax authorities for tax
       periods ending on or after March 31, 2013.

       At December 31, 2019, the Company has not changed its prior indefinite reinvestment assertion on undistributed
       earnings related to certain foreign subsidiaries. Accordingly, no deferred taxes have been provided for withholding
       taxes or other taxes that would result upon repatriation of approximately $105.2 million of undistributed earnings from
       these foreign subsidiaries as those earnings continue to be permanently reinvested. However, the Company does not
       indefinitely reinvest earnings in Canada, China, India, Mexico and Philippines. At December 31, 2019, the Company
       recorded $6.3 million of foreign withholding taxes on the undistributed earnings of these jurisdictions, $1.6 million of
       which was recorded in the Consolidated Statements of Operations at December 31, 2019 and $4.7 million was
       recorded at December 31, 2018.

       13. Employee Benefit Plans

       German Pension Plan

       The Company’s subsidiary in Germany provides pension benefits to eligible retirees. Employees eligible for
       participation includes all employees who started working for the Company prior to September 30, 1987 and have
       finished a qualifying period of at least 10 years. The Company accrues the cost of these benefits over the service
       lives of the covered employees based on an actuarial calculation. The Company uses a December 31 measurement
       date for this plan. The German pension plan is an unfunded plan and therefore has no plan assets.

       U.K. Pension Plan

       The Company’s subsidiary in the United Kingdom provides pension benefits to eligible retirees and eligible
       dependents. Employees eligible for participation included all full-time regular employees who were more than three
       years from retirement prior to October 2001. A retirement pension or a lump-sum payment may be paid dependent
       upon length of service at the mandatory retirement age. The Company accrues the cost of these benefits over the
       service lives of the covered employees based on an actuarial calculation. The Company uses a December 31
       measurement date for this plan.


                                                                 122




                                                                                                                                App. 800
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 804 of 894 PageID 1178


       Table of Contents



       The expected rate of return assumptions for plan assets relate solely to the UK plan and are based mainly on
       historical performance achieved over a long period of time (15 to 20 years) encompassing many business and
       economic cycles. The Company assumed a weighted average expected long-term rate on plan assets of 3.87%.

       Norway Pension Plan

       The Company’s subsidiary in Norway provides pension benefits to eligible retirees and eligible dependents.
       Employees eligible for participation include all employees who were more than three years from retirement prior to
       March 2018. The Company accrues the cost of these benefits over the service lives of the covered employees based
       on an actuarial calculation. The Company uses a December 31 measurement date for this plan. The expected rate of
       return assumptions for plan assets relate solely to the Norway plan and are based mainly on historical performance
       achieved over a long period of time (10 to 20 years) encompassing many business and economic cycles. The
       Company assumed a weighted average expected long-term rate on plan assets of 3.8%.

       Asterion Pension Plan

       The Company acquired in 2018 through the Asterion Business Combination the obligation to provide pension
       benefits to eligible retirees and eligible dependents. Employees eligible for participation included all full-time regular
       employees who were more than three years from retirement prior to July 2003. A retirement pension or a lump-sum
       payment may be paid dependent upon length of service at the mandatory retirement age. The Company accrues the
       cost of these benefits over the service lives of the covered employees based on an actuarial calculation. The
       Company uses a December 31 measurement date for this plan.

       With respect to all of the plans as discussed, no new employees are registered under these plans and the employees
       who are already eligible to receive benefits under these plans are no longer employed by the Company.


                                                                   123




                                                                                                                                    App. 801
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 805 of 894 PageID 1179


       Table of Contents



       Funded Status

       The change in benefit obligations, the change in the fair value of the plan assets and the funded status of the
       Company’s pension plans (except for the German pension plan which is unfunded) and the amounts recognized in
       the Company’s consolidated financial statements are as follows:

                                                                                                        Year ended December,
                                                                                                         2019          2018
       Change in Benefit Obligation:
         Benefit obligation at beginning of period                                                    $    90,051 $ 91,875
         Additional obligation due to acquisition                                                              —            5,631
         Service cost                                                                                          80              82
         Interest cost                                                                                      2,448           2,350
         Actuarial loss (gain)                                                                              9,168          (4,356)
         Plan amendments                                                                                     (835)          1,334
         Benefits paid                                                                                     (3,082)         (1,558)
         Foreign-exchange rate changes                                                                      3,131          (5,307)
         Benefit obligation at end of year                                                            $ 100,961 $ 90,051
       Change in Plan Assets:
         Fair value of plan assets at beginning of period                                             $    62,952 $ 64,886
         Additional assets due to acquisition                                                                  —            2,184
         Actual return on plan assets                                                                      10,906          (1,432)
         Employer contributions                                                                             2,557           2,477
         Benefits paid                                                                                     (2,995)         (1,421)
         Foreign-exchange rate changes                                                                      2,455          (3,742)
         Fair value of plan assets at end of year                                                          75,875          62,952
       Funded status at end of year                                                                   $ (25,086) $ (27,099)
       Net amount recognized in the Consolidated Balance Sheets:
         Pension liability (a)                                                                        $ (25,681) $ (27,641)
       Amounts recognized in accumulated other comprehensive loss, net of tax consist of:
         Net actuarial loss                                                                                (8,059)         (9,301)
       Net amount recognized in accumulated other comprehensive loss, net of tax                      $    (8,059) $       (9,301)
       Plans with underfunded or non-funded accumulated benefit obligation:
         Aggregate projected benefit obligation                                                       $ 100,961 $ 90,050
         Aggregate accumulated benefit obligation                                                     $ 100,961 $ 90,050
         Aggregate fair value of plan assets                                                          $    75,875 $ 62,883
       (a) Consolidated balance of $25.7 million for the year ended December 31, 2019 includes pension liabilities of $20.6
            million, $2.4 million, $2.1 million and $0.1 million under U.K., Asterion, German and Norway pension plans,
            respectively, and minimum regulatory benefit for a Philippines legal entity of $0.5 million. Consolidated balance
            of $27.6 million for the year ended December 31, 2018 includes pension liabilities of $22.0 million, $2.8 million,
            $1.8 million and $0.5 million under U.K., Asterion, German and Norway pension plans, respectively, and minimum
            regulatory benefit for a Philippines legal entity of $0.5 million.

       Amounts in Accumulated Other Comprehensive Loss Expected to be Recognized in Net Periodic Benefit Costs in
       2020

       The liability recorded on the Company’s consolidated balance sheets representing the net unfunded status of this
       plan is different than the cumulative expense recognized for this plan. The difference relates to losses that are
       deferred and that will be amortized into periodic benefit costs in future periods. These unamortized amounts are
       recorded in Accumulated Other Comprehensive Loss in the consolidated balance sheets.


                                                                  124




                                                                                                                                 App. 802
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 806 of 894 PageID 1180


       Table of Contents



       As of December 31, 2019, the estimated pre-tax amount that will be amortized from accumulated other comprehensive
       loss into net periodic benefit cost over the next year will be net actuarial loss of $1.8 million and prior service cost of
       $0.1 million.

       Tax Effect on Accumulated Other Comprehensive Loss

       As of December 31, 2019 and 2018, the Company recorded actuarial losses of $8.1 million and $9.3 million,
       respectively, which is net of a deferred tax benefit of $2.0 million and $1.7 million, respectively.

       Pension and Postretirement Expense

       The components of the net periodic benefit cost are as follows:

                                                                                   Year ended December 31,
                                                                               2019          2018          2017
                   Service cost                                           $          80    $        82    $         8
                   Interest cost                                                  2,448          2,350          2,288
                   Expected return on plan assets                                (2,460)        (2,841)        (2,392)
                   Amortization:
                   Amortization of prior service cost                              (169)             9           (134)
                   Amortization of net (gain) loss                                1,768          1,755          2,063
                   Net periodic benefit cost                              $       1,667    $     1,355    $     1,833
       Valuation

       The Company uses the corridor approach and projected unit credit method in the valuation of its defined benefit
       plans for the UK, Germany, and Norway respectively. The corridor approach defers all actuarial gains and losses
       resulting from variances between actual results and economic estimates or actuarial assumptions. For defined benefit
       pension plans, these unrecognized gains and losses are amortized when the net gains and losses exceed 10% of the
       greater of the market-related value of plan assets or the projected benefit obligation at the beginning of the year. The
       amount in excess of the corridor is amortized over 15 years. Similarly, the Company used the Projected Unit Credit
       Method for the German Plan, and evaluated the assumptions used to derive the related benefit obligations consisting
       primarily of financial and demographic assumptions including commencement of employment, biometric decrement
       tables, retirement age, staff turnover. The projected unit credit method determines the present value of the
       Company’s defined benefit obligations and related service costs by taking into account each period of service as
       giving rise to an additional unit of benefit entitlement and measures each unit separately in building up the final
       obligation. Benefit is attributed to periods of service using the plan's benefit formula, unless an employee's service in
       later years will lead to a materially higher of benefit than in earlier years, in which case a straight-line basis is used.


                                                                   125




                                                                                                                                     App. 803
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 807 of 894 PageID 1181


       Table of Contents



       The following tables set forth the principal actuarial assumptions used to determine benefit obligation and net
       periodic benefit costs:

                                                           December 31,

                                                            2019        2018   2019   2018       2019   2018       2019    2018
                                                                   UK            Germany           Norway            Asterion
       Weighted-average assumptions used to
       determine benefit obligations:
        Discount rate                                         2.10 % 2.80 % 1.00 % 1.90 % 2.30 % 2.60 % 1.10 % 1.80
        Rate of compensation increase                        N/A      N/A       N/A      N/A      2.25 % 2.75 % 2.50 % 2.50
       Weighted-average assumptions used to
       determine net periodic benefit cost:
        Discount rate                                         2.80 % 2.50 % 1.00 % 1.90 % 2.30 % 2.60 % 1.10 % 1.80
        Expected asset return                                 3.87 % 4.25 % N/A % N/A % 3.80 % 4.30 % 1.10 % 1.80
        Rate of compensation increase                        N/A      N/A       N/A      N/A      2.25 % 1.75 % 2.50 % 2.50
       The Germany plan is an unfunded plan and therefore has no plan assets. The expected rate of return assumptions for
       plan assets are based mainly on historical performance achieved over a long period of time (10 to 20 years)
       encompassing many business and economic cycles. Adjustments, upward and downward, may be made to those
       historical returns to reflect future capital market expectations; these expectations are typically derived from expert
       advice from the investment community and surveys of peer company assumptions.

       The Company assumed a weighted average expected long-term rate of return on plan assets for the overall scheme of
       3.86%. The Company’s long-term expected rate of return on cash is determined by reference to UK government 10
       year bond yields at the balance sheet dates. The long-term expected return on bonds is determined by reference to
       corporate bond yields at the balance sheet date. The long-term expected rate of return on equities and diversified
       growth funds is based on the rate of return on UK long dated government bonds with an allowance for out-
       performance. The long-term expected rate of return on the liability driven investments holdings is determined by
       reference to UK government 20 year bond yields at the balance sheet date.

       The discount rate assumption was developed considering the current yield on an investment grade non-gilt index
       with an adjustment to the yield to match the average duration of the index with the average duration of the plan’s
       liabilities. The index utilized reflected the market’s yield requirements for these types of investments.

       The inflation rate assumption was developed considering the difference in yields between a long-term government
       stocks index and a long-term index-linked stocks index. This difference was modified to consider the depression of
       the yield on index-linked stocks due to the shortage of supply and high demand, the premium for inflation above the
       expectation built into the yield on fixed-interest stocks and the government’s target rate for inflation (CPI) at 1.8%.
       The assumptions used are the best estimates chosen from a range of possible actuarial assumptions which, due to
       the time scale covered, may not necessarily be borne out in practice.

       Plan Assets

       The investment objective for the plan is to earn, over moving fifteen to twenty year periods, the long-term expected
       rate of return, net of investment fees and transaction costs, to satisfy the benefit obligations of the plan, while at the
       same time maintaining sufficient liquidity to pay benefit obligations and proper expenses, and meet any other cash
       needs, in the short-to medium-term.


                                                                   126




                                                                                                                                    App. 804
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 808 of 894 PageID 1182


       Table of Contents



       The Company’s investment policy related to the defined benefit plan is to continue to maintain investments in
       government gilts and highly rated bonds as a means to reduce the overall risk of assets held in the fund. No specific
       targeted allocation percentages have been set by category, but are set at the direction and discretion of the plan
       trustees. The weighted average allocation of plan assets by asset category is as follows:

                                                                                           December 31,
                                                                                             2018         2017
                                                                                              (As          (As
                                                                             2019          Restated)    Restated)
                  U.K. and other international equities                         29.9 %         27.1 %         45.0 %
                  U.K. government and corporate bonds                           12.5           12.7           20.0
                  Diversified growth fund                                       41.3           38.9           35.0
                  Liability driven investments                                  16.3           21.3           N/A
                  Total                                                       100.0 %         100.0 %        100.0 %
       The following tables set forth, by category and within the fair value hierarchy, the fair value of the Company’s
       pension assets at December 31, 2019 and 2018:

                                                                                                  December 31, 2019
                                                                                   Total          Level 1   Level 2         Level 3
       Asset Category:
       Cash                                                                    $      837     $      837   $      —     $        —
       Equity funds:
        U.K.                                                                        13,121            —        13,121            —
        Other international                                                          8,747            —         8,747            —
       Fixed income securities:
        Corporate bonds / U.K. Gilts                                                 9,446            —         9,446            —
       Other investments:
        Diversified growth fund                                                  31,345               —      31,345              —
        Liability driven investments                                             12,379               —      12,379              —
       Total fair value                                                        $ 75,875       $      837   $ 75,038     $        —
                                                                                                  December 31, 2018
                                                                                                    (As Restated)
                                                                                   Total          Level 1    Level 2        Level 3
       Asset Category:
       Cash                                                                     $     129 $       129 $         — $     —
       Equity funds:
         U.K.                                                                      10,161          —        10,161      —
         Other international                                                        6,773          —         6,773      —
       Fixed income securities:
         Corporate bonds / UK Gilts                                                 7,987          —         7,987      —
       Other investments:
         Diversified growth fund                                                   24,488          —        24,488      —
         Liability driven investments                                              13,414          —        13,414      —
       Total fair value                                                         $ 62,952 $        129 $ 62,823 $        —
       The Company identified an immaterial error in the footnotes to the previously issued financial statements as of
       December 31, 2018. In the previously issued financial statements the investments in Equities, Fixed Income
       Securities, and Other investments denominated in British Pounds relating to U.K. Plan as of December 31, 2018, were
       converted from British Pounds to United States Dollars using incorrect exchange rates. These amounts have been
       recomputed using appropriate exchange rate and correctly disclosed within the fair value hierarchy table above. As a
       result of this correction, the weighted average allocation of plan assets by asset category for the year ended
       December 31, 2018 is also restated.


                                                                 127




                                                                                                                                      App. 805
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 809 of 894 PageID 1183


       Table of Contents



       The plan assets are categorized as follows, as applicable:

       Level 1: Any asset for which a unit price is available and used without adjustment, cash balances, etc.

       Level 2: Any asset for which the amount disclosed is based on market data, for example a fair value measurement
       based on a present value technique (where all calculation inputs are based on data).

       Level 3: Other assets. For example, any asset value with a fair value adjustment made not based on available indices
       or data.

       Employer Contributions

       The Company’s funding is based on governmental requirements and differs from those methods used to recognize
       pension expense. The Company made contributions of $2.6 million and $2.5 million to its pension plans during the
       years ended December 31, 2019 and 2018 (as restated), respectively. The Company has fully funded the pension
       plans for 2019 based on current plan provisions. The Company expects to contribute $2.7 million to the pension
       plans during 2020, based on current plan provisions.

       Estimated Future Benefit Payments

       The estimated future pension benefit payments expected to be paid to plan participants are as follows:

                                                                                                        Estimated
                                                                                                         Benefit
                                                                                                        Payments
                 Year ended December 31,
                 2020                                                                                   $  1,730
                 2021                                                                                      1,741
                 2022                                                                                      2,070
                 2023                                                                                      1,997
                 2024                                                                                      2,854
                 2025 - 2029                                                                              16,417
                 Total                                                                                  $ 26,809
       14. Commitments and Contingencies

       Litigation

       The Company is, from time to time, involved in certain legal proceedings, inquiries, claims and disputes, which arise
       in the ordinary course of business. Although management cannot predict the outcomes of these matters,
       management does not believe these actions will have a material, adverse effect on the Company’s consolidated
       balance sheets, consolidated statements of operations or consolidated statements of cash flows.

       Appraisal Demand
       On September 21, 2017, former stockholders of SourceHOV, who owned 10,304 shares of SourceHOV common stock,
       filed a petition for appraisal pursuant to 8 Del. C. § 262 in the Delaware Court of Chancery, captioned Manichaean
       Capital, LLC, et al. v. SourceHOV Holdings, Inc., C.A. No. 2017 0673 JRS (the “Appraisal Action”). The Appraisal
       Action arose out of the Novitex Business Combination, and the petitioners sought, among other things, a
       determination of the fair value of their shares at the time of the Novitex Business Combination; an order that
       SourceHOV pay that value to the petitioners, together with interest at the statutory rate; and an award of costs,
       attorneys’ fees, and other expenses. During the trial the parties and their experts offered competing valuations of the
       SourceHOV shares as of the date of the Novitex Business Combination. SourceHOV argued the value was no more
       than $1,633.85 per share and the petitioners argued the value was at least $5,079.28 per share. On January 30, 2020,
       the Court issued its


                                                                    128




                                                                                                                                 App. 806
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 810 of 894 PageID 1184


       Table of Contents



       post-trial Memorandum Opinion in the Appraisal Action, in which it found that the fair value of SourceHOV as of the
       date of the Novitex Business Combination was $4,591 per share, and on March 26, 2020, the Court issued its final
       order and judgment awarding the petitioners $57,698,426 inclusive of costs and interest.

       On May 7, 2020, SourceHOV filed a motion for new trial in relation to share count. Following the Court’s decision on
       the motion for new trial, SourceHOV has the right to appeal the judgment. At this time, we cannot determine whether
       such motion or an appeal would be successful. Per the Court’s opinion, the legal rate of interest, compounded
       quarterly, accrues on the per share value from the Closing Date until the date of payment to petitioners.

       As a result of the Appraisal Action, 4,570,734 shares of our Common Stock issued to Ex-Sigma 2 have been returned
       to the Company during the first quarter of 2020.

       As of December 31, 2019, the Company accrued a liability of $56.4 million for the Appraisal Action based on
       management’s best estimate of total payment obligation including accrued interest.

       Contract-Related Contingencies

       The Company has certain contingent obligations that arise in the ordinary course of providing services to its
       customers. These contingencies are generally the result of contracts that require the Company to comply with certain
       performance measurements or the delivery of certain services to customers by a specified deadline. The Company
       believes the adjustments to the transaction price, if any, under these contract provisions will not result in a
       significant revenue reversal or have a material adverse effect on the Company’s consolidated balance sheets,
       consolidated statements of operations or consolidated statements of cash flows.

       The Company has recorded a liability for contingent consideration related to a prior acquisition. The Company
       adjusts this liability to fair value at each reporting period.

       On February 20, 2014, the Company’s subsidiary, Pangea Acquisitions, Inc. ("Pangea") acquired BancTec, Inc.
       ("BancTec") through a merger of BancTec and a Pangea subsidiary. The merger agreement for that transaction
       provided that contingent, or "earnout," consideration would be paid to former BancTec shareholders in the event
       Pangea's controlling shareholder realizes certain returns on its post-merger Pangea stock. A liability of $0.7 million
       was recognized for the fair value of the contingent consideration on the acquisition date. The liability for the
       contingent consideration is adjusted to fair value at each reporting date. (Refer to Note 15 – Fair Value
       Measurements). The liability for the fair value of the contingent consideration was $0.7 million as of December 31,
       2019 and 2018.

       On April 13, 2018, Western Standard, LLC, in its capacity as representative of the former BancTec shareholders filed
       suit in the Delaware Court of Chancery alleging that the above described earnout was triggered by the Novitex
       Business Combination and seeks payment of approximately $8.1 million in respect of the earnout. While the
       Company moved to dismiss the complaint because the earnout was moot or had not been triggered, on July 24, 2019,
       the Company was denied its motion to dismiss. The case is scheduled for trial September 1-3, 2020 in Wilmington,
       Delaware, and discovery is ongoing.

       15. Fair Value Measurement

       Assets and Liabilities Measured at Fair Value

       The carrying amount of assets and liabilities including cash and cash equivalents, accounts receivable and accounts
       payable approximated their fair value as of December 31, 2019, and December 31, 2018, due to the relative short
       maturity of these instruments. Management estimates the fair values of the secured term loan and secured notes at
       approximately 42.5% and 41.0% respectively, of the respective principal balance outstanding as of December 31,
       2019. The fair value is substantially less than the carrying value for the long-term debt. Other debt represents the
       Company's outstanding loan balances associated with various hardware and software purchases along with loans
       entered into by subsidiaries of the Company and as such, the cost incurred would approximate fair value. Property
       and equipment, intangible assets, capital lease obligations, and goodwill are not required to be re-measured to fair
       value on a recurring


                                                                  129




                                                                                                                                App. 807
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 811 of 894 PageID 1185


       Table of Contents



       basis. These assets are evaluated for impairment if certain triggering events occur. If such evaluation indicates that
       impairment exists, the respective asset is written down to its fair value.

       The Company determined the fair value of its long-term debt using Level 2 inputs including the recent issue of the
       debt, the Company’s credit rating, and the current risk-free rate. The Company’s contingent liabilities related to prior
       acquisitions are re-measured each period and represent a Level 2 measurement as it is based on using an earn out
       method based on the agreement terms.

       The Company determined the fair value of the interest rate swap using Level 2 inputs. The Company uses closing
       prices as provided by a third party institution. (Refer to Note 2 - Basis of Presentation and Summary of Significant
       Accounting Policies).

       The following table provides the carrying amounts and estimated fair values of the Company’s financial instruments
       as of December 31, 2019 and December 31, 2018:

                                                            Carrying        Fair               Fair Value Measurements
       As of December 31, 2019                              Amount          Value          Level 1      Level 2     Level 3
       Recurring assets and liabilities:
       Long-term debt                                   $ 1,398,385     $   632,796    $         —     $ 632,796     $       —
       Interest rate swap liability                             501             501              —           501             —
                                                                        $ 721          $               $             $
       Acquisition contingent liability                 $         721                            —             —            721
       Nonrecurring assets and liabilities:
       Goodwill                                               359,771       359,771              —             —         359,771
                                                            Carrying         Fair               Fair Value Measurements
       As of December 31, 2018 (As Restated)                Amount          Value          Level 1       Level 2     Level 3
       Recurring assets and liabilities:
       Long-term debt                                    $ 1,306,423 $ 1,316,306 $              — $ 1,316,306 $            —
       Interest rate swap asset (1)                             3,836           3,836           —          3,836           —
       Acquisition contingent liability                  $        721 $           721 $         — $           — $         721
       Nonrecurring assets and liabilities:
       Goodwill                                               708,258         708,258           —             —       708,258
       (1) Due to an error in presentation of this table in the financial statement for the year ended December 31, 2018, the
            carrying amount and fair value of the interest rate swap was disclosed as zero. The table has been restated to
            include the carrying amount and fair value of the interest rate swap asset as at December 31, 2018.

       The significant unobservable inputs used in the fair value of the Company’s acquisition contingent liabilities are the
       discount rate, growth assumptions, and revenue thresholds. Significant increases (decreases) in the discount rate
       would have resulted in a lower (higher) fair value measurement. Significant increases (decreases) in the forecasted
       financial information would have resulted in a higher (lower) fair value measurement. For all significant unobservable
       inputs used in the fair value measurement of the Level 3 liabilities, a change in one of the inputs would not
       necessarily result in a directionally similar change in the other based on the current level of billings.

       The following table reconciles the beginning and ending balances of net assets and liabilities classified as Level 3 for
       which a reconciliation is required:

                                                                                            December     December
                                                                                               31,          31,
                                                                                              2019         2018
                 Balance as of January 1,                                             $       721 $          721
                 Payments/Reductions                                                            —             —
                 Balance as of December 31,                                           $       721 $          721
       During 2019 and 2018, goodwill impairment charges totaling $348.6 million and $44.4 million were recognized. See
       Note 9.


                                                                  130




                                                                                                                                  App. 808
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 812 of 894 PageID 1186


       Table of Contents



       16. Stock-Based Compensation

       At Closing, SourceHOV had 24,535 restricted stock units (“RSUs”) outstanding under its 2013 Long Term Incentive
       Plan (“2013 Plan”). Simultaneous with the Closing, the 2013 Plan, as well as all vested and unvested RSUs under the
       2013 Plan, were assumed by Ex-Sigma (the sole equityholder of Ex-Sigma 2), an entity formed by the former
       SourceHOV equity holders. In accordance with U.S. GAAP, the Company incurred compensation expenses related to
       the 9,880 unvested RSUs as of July 12, 2017 on a straight-line basis until fully vested, as the recipients of the RSUs
       were employees of the Company. All unvested RSUs under the 2013 Plan were vested by April 2019. As of December
       31, 2019, there were no outstanding obligations under the 2013 Plan.

       Exela 2018 Stock Incentive Plan

       On December 20, 2017, Exela’s 2018 Stock Incentive Plan (the “2018 Plan”) became effective. The 2018 Plan provides
       for the grant of incentive and nonqualified stock options, restricted stock, restricted stock units, stock appreciation
       rights, performance awards, and other stock-based compensation to eligible participants. The Company is authorized
       to issue up to 8,323,764 shares of Common Stock under the 2018 Plan.

       Restricted Stock Unit Grants

       Restricted stock unit awards generally vest ratably over a one to two year period. Restricted stock units are subject
       to forfeiture if employment terminates prior to vesting and are expensed ratably over the vesting period.

       A summary of the status of restricted stock units related to the 2018 Plan as of December 31, 2019 is presented as
       follows:

                                                                                       Average
                                                                        Weighted      Remaining
                                                                        Average       Contractual
                                                           Number        Grant           Life          Aggregate
                                                                        Date Fair                      Intrinsic
                                                          of Shares      Value           (Years)        Value
                   Balance as of December 31, 2018            893,297 $         5.86           0.76 $       5,239
                   Granted                                    462,617           2.49
                   Forfeited                                 (242,116)          5.41
                   Vested                                    (804,493)          5.88
                   Balance as of December 31, 2019            309,305 $         1.99           1.19 $         616
       The majority of the RSUs that vested in the third quarter of 2019 were net-share settled such that the Company
       withheld shares with value equivalent to the employee’s minimum statutory obligation for applicable income and
       other employment taxes, and remitted the cash to the appropriate taxing authorities. The total shares withheld were
       194,010 shares and were based on the value of the RSUs on their respective vesting dates as determined by the
       Company’s closing stock price. Total payment for the employee’s tax obligations to taxing authorities were $0.2
       million and is reflected as a financing activity within the Consolidated Statements of Cash flows.


                                                                131




                                                                                                                               App. 809
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 813 of 894 PageID 1187


       Table of Contents



       Options

       Under the 2018 Plan, stock options are granted at a price per share not less than 100% of the fair market value per
       share of the underlying stock at the grant date. The vesting period for each option award is established on the grant
       date, and the options generally expire 10 years from the grant date. Options granted under the 2018 Plan generally
       require no less than a two or four year ratable vesting period. Stock option activity for the year 2019 is summarized in
       the following table:


                                                                                                     Average
                                                                       Weighted       Weighted      Remaining
                                                                       Average                       Vesting
                                                                        Grant          Average        Period        Aggregate
                                                                       Date Fair       Exercise                     Intrinsic
                                                     Outstanding        Value           Price         (Years)        Value
       Outstanding Balance as of December 31,
       2018                                            3,570,300 $           2.69 $          6.06          2.92 $        9,590
       Granted                                         2,050,600             0.94
       Exercised                                              —                —
       Forfeited                                        (683,200)            2.64
       Expired                                                —                —
       Outstanding Balance as of December 31,
       2019                                            4,937,700 $           1.97 $          4.14          2.27 $        9,719
       (1) None of the outstanding options are exercisable as of December 31, 2019.
       As of December 31, 2019, there was approximately $6.2 million of total unrecognized compensation expense related to
       non-vested awards for the 2018 Plan, which will be recognized over the respective service period. Stock-based
       compensation expense is recorded within Selling, general, and administrative expenses. The Company incurred total
       compensation expense of $7.8 million, $7.6 million, and $6.7 million related to the 2013 Plan and 2018 Plan awards for
       the years ended December 31, 2019, 2018, and 2017.
       17. Stockholders’ Equity

       The following description summarizes the material terms and provisions of the securities that the Company has
       authorized.

       Common Stock

       The Company is authorized to issue 1,600,000,000 shares of Common Stock, par value $0.0001 per share. Except as
       otherwise required by law or as otherwise provided in any certificate of designation for any series of preferred stock
       or as provided for in the Director Nomination Agreements, the holders of our Common Stock possess all voting
       power for the election of our board of directors and all other matters requiring stockholder action and will at all times
       vote together as one class on all matters submitted to a vote of Exela stockholders. Holders of our Common Stock are
       entitled to one vote per share on matters to be voted on by stockholders. Holders of our Common Stock will be
       entitled to receive such dividends and other distributions, if any, as may be declared from time to time by the board
       of directors in its discretion out of funds legally available therefor and shall share equally on a per share basis in
       such dividends and distributions. The holders of the Common Stock have no conversion, preemptive or other
       subscription rights and there are no sinking fund or redemption provisions applicable to the common stock. In the
       year 2019, 275,000 shares of Series A Preferred Stock were converted into 336,214 shares of Common Stock. As of
       December 31, 2019 and December 31, 2018, there were 153,638,836 and 152,692,140 shares of Common Stock issued,
       respectively. As of December 31, 2019 and December 31, 2018, there were 150,851,689 and 150,142,955 shares
       outstanding, respectively (inclusive in each case of the 4,570,734 shares returned to the Company in the first quarter
       of 2020 in connection with the Appraisal Action).


                                                                 132




                                                                                                                                App. 810
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 814 of 894 PageID 1188


       Table of Contents



       Preferred Stock

       The Company is authorized to issue 20,000,000 shares of preferred stock with such designations, voting and other
       rights and preferences as may be determined from time to time by the board of directors. At December 31, 2019 and
       December 31, 2018, the Company had 4,294,233 shares and 4,569,233 shares of Series A Preferred Stock outstanding,
       respectively. The par value of the Series A Preferred Stock is $0.0001 per share. Each share of Series A Preferred
       Stock will be convertible at the holder's option, at any time after the six month anniversary and prior to the third
       anniversary of the issue date, initially into 1.2226 shares of Exela Common Stock (assuming a conversion price of
       $8.80 per share and a third anniversary expected liquidation preference of $10.75911 per the below). Due to a
       Fundamental Change (as defined in the Certificate of Designations, Preferences, Rights and Limitations of Series A
       Preferred Stock) that occurred on August 1, 2017 as described in the beneficial conversion feature section of Note 2,
       holders of Series A Preferred Stock were able to convert their shares prior to the six month anniversary. Based on
       such assumed conversion rate, approximately 11,240,869 shares of Exela Common Stock would be issuable upon
       conversion of all of the shares of Series A Preferred Stock at the six month anniversary of the issue date. As of
       December 31, 2019, 5,250,129 shares of Common Stock are issuable upon conversion of the remaining 4,294,233
       shares of Series A Preferred Stock.

       Holders of the Series A Preferred Stock will be entitled to receive cumulative dividends at a rate per annum of 10% of
       the Liquidation Preference per share of Series A Preferred Stock, paid or accrued quarterly in arrears. From the issue
       date until the third anniversary of the issue date, the amount of all accrued but unpaid dividends on the Series A
       Preferred Stock will be added to the Liquidation Preference without any action by the Company’s board of directors.
       For the year ended December 31, 2019, this amount was $3.3 million as reflected on the Consolidated Statement of
       Operations. The cumulative accrued but unpaid dividends of the Series A Preferred Stock since their inception on
       July 12, 2017 is $9.4 million. The per share average of cumulative preferred dividends is $2.2.

       Following the third anniversary of the issue date, dividends on the Series A Preferred Stock will be accrued by
       adding to the Liquidation Preference or paid in cash, or a combination thereof. In addition, holders of the Series A
       Preferred Stock will participate in any dividend or distribution of cash or other property paid in respect of the
       Common Stock pro rata with the holders of the Common Stock (other than certain dividends or distributions that
       trigger an adjustment to the conversion rate, as described in the Certificate of Designations), as if all shares of Series
       A Preferred Stock had been converted into Common Stock immediately prior to the date on which such holders of the
       Common Stock became entitled to such dividend or distribution.

       Treasury Stock

       On November 8, 2017, the Company’s board of directors authorized a share buyback program (the “Share Buyback
       Program”), pursuant to which the Company was entitled to purchase up to 5,000,000 shares of its Common Stock.
       The Share Buyback Program has expired. The Company purchased 237,962 shares in 2019 at an average share price
       of $2.51 under the Share Buyback Program. As of December 31, 2019, 2,787,147 shares had been repurchased under
       the Share Buyback Program and they are held in treasury stock. The Company records treasury stock using the cost
       method.

       Warrants

       At December 31, 2019, there were a total of 34,988,302 warrants outstanding. As part of its IPO, Quinpario had issued
       35,000,000 units including one share of Common Stock and one warrant of which 34,988,302 have been separated
       from the original unit and 11,698 warrants remain an unseparated part of the originally issued units which are
       included in the number of shares of common stock outstanding referred to above. The warrants are traded on the
       OTC Bulletin board as of December 31, 2019.

       Each warrant entitles the holder to purchase one-half of one share of Common Stock at a price of $5.75 per half share
       ($11.50 per whole share). Warrants may be exercised only for a whole number of shares of Common Stock. No
       fractional shares will be issued upon exercise of the warrants. Each warrant is currently exercisable and will expire
       July 12, 2022 (five years after the completion of the Novitex Business Combination), or earlier upon redemption.


                                                                  133




                                                                                                                                App. 811
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 815 of 894 PageID 1189


       Table of Contents



       The Company may call the warrants for redemption at a price of $0.01 per warrant upon a minimum of 30 days’ prior
       written notice of redemption, if, and only if, the last sales price of the shares of Common Stock equals or exceeds
       $24.00 per share for any 20 trading days within a 30 trading day period (the “30-day trading period”) ending three
       business days before the Company sends the notice of redemption, and if, and only if, there is a current registration
       statement in effect with respect to the shares of Common Stock underlying such warrants commencing five business
       days prior to the 30-day trading period and continuing each day thereafter until the date of redemption.

       18. Related-Party Transactions

       Operating Facility Leases

       Certain operating companies lease their operating facilities from HOV RE, LLC and HOV Services Limited, which are
       affiliates under common control with Ex-Sigma 2. The rental expense for these operating leases was $0.4 million, $0.7
       million, and $0.7 million for the years ended December 31, 2019, 2018, and 2017, respectively.

       Consulting Agreements

       The Company receives services from Oakana Holdings, Inc. The Company and Oakana Holdings, Inc. are related
       through a family relationship between certain shareholders and the president of Oakana Holdings, Inc. The expense
       recognized for these services was approximately $0.2 million, $0.2 million and $0.1 million for the years ended
       December 31, 2019, 2018 and 2017, respectively.

       The Company received consulting services from Shadow Pond, LLC. Shadow Pond, LLC is wholly-owned and
       controlled by Vik Negi, the Company’s Executive Vice President Treasury and Business Affairs. The consulting
       arrangement was established to compensate Mr. Negi for his services to the Company prior to becoming an
       employee. The consulting arrangement with Shadow Pond, LLC terminated and Mr. Negi continues to provide
       services as an employee of the Company. For the year ended December 31, 2019, the Company incurred no expenses
       for these services. The expense recognized for these services was approximately $0.1 million and $0.5 million for the
       years ended December 31, 2018 and 2017, respectively.

       Relationship with HandsOn Global Management

       The Company incurred management fees to HGM, SourceHOV’s former owner, of $6.0 million for the year ended
       December 31, 2017. The contract with HGM was terminated upon consummation of the Novitex Business
       Combination, and no fees were payable after July 12, 2017.

       The Company incurred reimbursable travel expenses to HGM of $0.6 million, less than $0.1 million and $0.9 million for
       the years ended December 31, 2019, 2018 and 2017, respectively.

       Pursuant to a master agreement dated January 1, 2015 between Rule 14, LLC and a subsidiary of the Company, the
       Company incurs marketing fees to Rule 14, LLC, a portfolio company of HGM. Similarly, the Company is party to ten
       master agreements with entities affiliated with HGM’s managed funds, each of which were entered into during 2015
       and 2016. Each master agreement provides the Company with use of certain technology and includes a reseller
       arrangement pursuant to which the Company is entitled to sell these services to third parties. Any revenue earned by
       the Company in such third-party sale is shared 75%/25% with each of HGM’s venture affiliates in favor of the
       Company. The brands Zuma, Athena, Peri, BancMate, Spring, Jet, Teletype, CourtQ and Rewardio are part of the
       HGM managed funds. The Company has the license to use and resell such brands, as described therein. The
       Company incurred fees relating to these agreements of $1.0 million, $0.7 million, and $0.6 million for the years ended
       December 31, 2019, 2018 and 2017, respectively.

       During 2017, the Company incurred contract cancellation and advising fees to HGM of $23.0 million, $10.0 million of
       which was paid by the issuance of 1,250,000 shares of Common Stock, relating to the Novitex Business Combination.
       No such fees were incurred in 2019 and 2018.


                                                                134




                                                                                                                               App. 812
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 816 of 894 PageID 1190


       Table of Contents



       Relationship with HOV Services, Ltd.

       HOV Services, Ltd. provides the Company data capture and technology services. The expense recognized for these
       services was approximately $1.5 million, $1.6 million, and $1.7 million for the years ended December 31, 2019, 2018,
       and 2017, respectively. These expenses are included in cost of revenue in the consolidated statements of operations.

       Relationship with Apollo Global Management, Inc.

       The Company provides services to and receives services from certain Apollo Global Management, Inc. (“Apollo”)
       affiliated companies. Funds managed by Apollo held the second largest position in our Common Stock following the
       Novitex Business Combination and had the right to designate two of the Company’s directors pursuant to a director
       nomination agreement. Apollo has announced that its affiliated funds ceased being shareholders on March 11, 2020.

       On November 18, 2014, one of the Company's subsidiaries entered into a master services agreement with an indirect
       wholly owned subsidiary of Apollo. Pursuant to this master services agreement, the Company provides printer
       supplies and maintenance services, including toner maintenance, training, quarterly business review and printer
       procurement. The Company recognized revenue of $0.6 million, $0.6 million and $0.3 million under this agreement for
       the years ended December 31, 2019, 2018 and 2017, respectively, in our consolidated statements of operations.

       On January 18, 2017, one of the Company’s subsidiaries entered into a master purchase and professional services
       agreement with Caesars Enterprise Services, LLC (‘‘Caesars’’). Caesars is controlled by investment funds affiliated
       with Apollo. Pursuant to this master purchase and professional services agreement, the Company provides managed
       print services to Caesars, including general equipment operation, supply management, support services and
       technical support. The Company recognized revenue of $4.4 million, $4.1 million and $1.2 million for years ended
       December 31, 2019, 2018 and 2017.

       On May 5, 2017, one of the Company’s subsidiaries entered into a master services agreement with ADT LLC. ADT
       LLC is controlled by investment funds affiliated with Apollo. Pursuant to this master services agreement, the
       Company provides ADT LLC with mailroom and onsite mail delivery services at an ADT LLC office location and
       managed print services, including supply management, equipment maintenance and technical support services. The
       Company recognized revenue of $1.2 million, $0.6 million and less than $0.1 million in our consolidated statements of
       operations from ADT LLC under this master services agreement for the years ended December 31, 2019, 2018 and
       2017.

       On July 20, 2017, one of the Company’s subsidiaries entered into a master services agreement with Diamond Resorts
       Centralized Services Company. Diamond Resorts Centralized Services Company is controlled by investment funds
       affiliated with Apollo. Pursuant to this master services agreement, the Company provides commercial print and
       promotional product procurement services to Diamond Resorts Centralized Services Company, including sourcing,
       inventory management and fulfillment services. The Company recognized revenue of $5.4 million and $5.7 million for
       the year ended December 31, 2019 and 2018 and cost of revenue of less than $0.1 million for each of the years ended
       December 31, 2019 and 2018 from Diamond Resorts Centralized Services Company under this master services
       agreement. No revenue or cost of revenue was recognized in 2017 under this agreement.

       In April 2016, one of the Company’s subsidiaries entered into a master services agreement with Presidio Networked
       Solutions Group, LLC ("Presidio Group"), a wholly owned subsidiary of Presidio, Inc., a portion of which is owned
       by affiliates of Apollo. Pursuant to this master services agreement, Presidio Group provides the Company with
       employees, subcontractors, and/or goods and services. For the years ended December 31, 2019, 2018 and 2017 there
       were related party expenses of $1.0 million, $0.7 million and $0.3 million, respectively, for this service.

       In June 2002, one of the Company’s subsidiaries entered into a systems purchase and license agreement with Evertec
       Group LLC (“Evertec”). Evertec is controlled by investment funds affiliated with Apollo. Pursuant to the agreement,
       the Company provided system and ongoing maintenance services as detailed in the agreement. In August,


                                                                135




                                                                                                                               App. 813
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 817 of 894 PageID 1191


       Table of Contents



       2016, another subsidiary of the Company entered into an equipment maintenance agreement with Evertec. Pursuant
       to the equipment maintenance agreement, the Company provides preventive and corrective maintenance service to
       selected equipment listed in the agreement. The Company recognized revenue of $0.3 million, $0.3 million and $0.1
       million under these agreements for the year ended December 31, 2019, 2018 and 2017, respectively, in our
       consolidated statements of operations.

       In June 2019, one of the Company’s subsidiaries entered into a master lease agreement with Presidio Technology
       Capital, LLC (“Presidio Capital”), a wholly owned subsidiary of Presidio, Inc., a portion of which is owned by
       affiliates of Apollo. Pursuant to this master lease agreement, Presidio Capital provides the Company certain
       equipment on finance lease. The Company recorded a finance lease liability of $1.0 million for this lease. As of
       December 31, 2019, total finance lease liability of the Company included $0.9 million pertaining to this lease.

       Relationship with Ex-Sigma and Ex-Sigma 2
       The Company made payments totaling $5.6 million to Ex-Sigma 2 during the fourth quarter of 2019. At the time of the
       payments, they were understood to be a reimbursement of fees and expenses relating to the Appraisal Shares under
       the terms of the Consent, Waiver and Amendment. At Ex-Sigma 2’s request such amount was remitted to pay down a
       portion of the Margin Loan on behalf of Ex-Sigma 2. Upon further review, it was determined that such expense
       reimbursement should be considered a reimbursement of the principal and interest on the Margin Loan and thus not
       subject to reimbursement under the Consent, Waiver and Amendment. These payments were not authorized or
       approved in advance by the Audit Committee.

       Separately, the Company determined it was obligated to reimburse premium payments of $6.9 million made by Ex-
       Sigma 2 on the Margin Loan under the terms of the Consent, Waiver and Amendment. Pursuant to a written
       settlement agreement entered into in June 2020, Ex-Sigma, SourceHOV and the Company agreed that the $5.6 million
       of payments made during the fourth quarter of 2019 would be accepted to fully discharge the Company’s obligation
       to reimburse Ex-Sigma 2 for the $6.9 million of premium payments. The Company recorded related party expenses of
       $1.7 million and $5.2 million during the years ended December 31, 2019 and 2018, respectively, related to the
       Company’s obligation to reimburse Ex-Sigma 2 for premium payments on the Margin Loan.

       The Company incurred reimbursable expenses to Ex-Sigma 2 of $2.1 million and $2.4 million for the years ended
       December 31, 2019 and 2018, respectively, in connection with secondary offerings of shares by Ex-Sigma 2, the
       proceeds of which were used to repay the Margin Loan. The reimbursement payments were made in the second half
       of 2019.

       The Company incurred reimbursable expenses to Ex-Sigma 2 of $0.6 million and $0.4 million for the years ended
       December 31, 2019 and 2018, respectively, in connection with legal expenses of Ex-Sigma 2.

       The premium payments, secondary offering fees and legal expenses were reimbursed pursuant to the terms of the
       Consent, Waiver and Amendment. These expenses are included in related party expense in the consolidated
       statements of operations.

       In addition, in October 2019, the Company awarded $6.3 million in bonuses to certain employees who were also
       indirect equity holders of Ex-Sigma 2 through their holdings of Ex-Sigma that had been issued upon the vesting of
       RSUs granted under the 2013 Plan. Ex-Sigma 2 pledged all of its capital stock in the Company as collateral for the
       Margin Loan. The Company remitted the net amount of $4.6 million (after withholding payroll taxes of $1.7 million)
       toward the outstanding balance on the Margin Loan in order to benefit such employees.

       The bonus amount remitted by the Company was originally determined by Ex-Sigma management based on such
       employees’ over-all equity ownership of Ex-Sigma. Following payment in full of the Margin Loan, during the first
       quarter of 2020, Ex-Sigma 2 distributed the shares of the Company’s capital stock held by it to its sole equity holder,
       Ex-Sigma, who distributed the shares to its equity holders, including the bonus recipients. These bonus payments
       were not processed or approved according to the Company’s internal control policies. In May 2020, each employee
       that received


                                                                136




                                                                                                                             App. 814
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 818 of 894 PageID 1192


       Table of Contents



       the bonus countersigned an authorization letter confirming their authorization for the Company to remit the amount
       of their net bonus to pay a portion of the Margin Loan.

       The Company recorded the $6.3 million bonus payments as compensation expense in selling, general and
       administrative expenses in the accompanying statements of operations in the fourth quarter of 2019.

       Payable and Receivable Balances with Affiliates

       Payable and receivable balances with affiliates as of December 31, 2019 and December 31, 2018 are as follows below.
       As of December 31, 2018 there were no related party receivables:

                                                                                                       December
                                                                                                          31,
                                                                                                         2018
                                                                                  December 31,            (As
                                                                                      2019             Restated)
                                                                               Receivable Payable       Payable
                  HOV Services, Ltd                                            $       601 $     —     $         405
                  Rule 14
                                                                                       —        250              127
                  HGM
                                                                                       115       —              6,998
                  Apollo affiliated company
                                                                                       —        202              205
                                                                                   —                       —
                  Oakana                                                                           1
                  Ex-Sigma 2                                                           —       1,287            7,628
                                                                               $
                                                                                       716 $ 1,740     $       15,363
       19. Segment and Geographic Area Information

       The Company’s operating segments are significant strategic business units that align its products and services with
       how it manages its business, approaches the markets and interacts with its clients. The Company is organized into
       three segments: ITPS, HS, and LLPS.

       ITPS: The ITPS segment provides a wide range of solutions and services designed to aid businesses in information
       capture, processing, decisioning and distribution to customers primarily in the financial services, commercial, public
       sector and legal industries.

       HS: The HS segment operates and maintains a consulting and outsourcing business specializing in both the
       healthcare provider and payer markets.

       LLPS: The LLPS segment provides a broad and active array of legal services in connection with class action,
       bankruptcy labor, claims adjudication and employment and other legal matters.


                                                                137




                                                                                                                                App. 815
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 819 of 894 PageID 1193


       Table of Contents



       The chief operating decision maker reviews segment profit to evaluate operating segment performance and determine
       how to allocate resources to operating segments. “Segment profit” is defined as revenue less cost of revenue
       (exclusive of depreciation and amortization). The Company does not allocate Selling, general, and administrative
       expenses, depreciation and amortization, interest expense and sundry, net. The Company manages assets on a total
       company basis, not by operating segment, and therefore asset information and capital expenditures by operating
       segments are not presented. A reconciliation of segment profit to net loss before income taxes is presented below.


                                                                               Year ended December 31, 2019
                                                                   ITPS             HS           LLPS                Total
       Revenue                                               $     1,234,284   $    256,721     $      71,332     $ 1,562,337
       Cost of revenue (exclusive of depreciation and
       amortization)                                               1,001,655        180,045            43,035       1,224,735
       Segment profit                                                232,629         76,676            28,297         337,602
       Selling, general and administrative expenses
       (exclusive of depreciation and amortization)                                                                   198,864
       Depreciation and amortization                                                                                  100,903
       Impairment of goodwill and other intangible assets                                                             349,557
       Related party expense                                                                                            9,501
       Interest expense, net                                                                                          163,449
       Debt modification and extinguishment costs                                                                       1,404
       Sundry expense, net                                                                                                969
       Other expense, net                                                                                              14,429
       Net loss before income taxes                                                                               $ (501,474)
                                                                                    Year ended December 31, 2018
                                                                                            (As Restated)
                                                                               ITPS        HS        LLPS        Total
       Revenue                                                              $ 1,273,647    $ 228,015   $ 84,560    $ 1,586,222
       Cost of revenue (exclusive of depreciation and amortization)           1,010,320      151,877     51,206      1,213,403
       Segment profit                                                           263,327       76,138     33,354        372,819
       Selling, general and administrative expenses (exclusive of
       depreciation and amortization)                                                                                  184,908
       Depreciation and amortization                                                                                   138,077
       Impairment of goodwill and other intangible assets                                                               48,127
       Related party expense                                                                                            12,403
       Interest expense, net                                                                                           155,991
       Debt modification and extinguishment costs                                                                        1,067
       Sundry income, net                                                                                               (3,271)
       Other income, net                                                                                                (3,030)
       Net loss before income taxes                                                                                $ (161,453)


                                                                 138




                                                                                                                              App. 816
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 820 of 894 PageID 1194


       Table of Contents



                                                                                   Year ended December 31, 2017
                                                                                           (As Restated)
                                                                      ITPS              HS            LLPS               Total
       Revenue                                               $     820,677    $ 233,595     $     91,619   $ 1,145,891
       Cost of revenue (exclusive of depreciation and
       amortization)                                               619,694         152,290        55,560        827,544
       Segment profit                                              200,983          81,305        36,059        318,347
       Selling, general and administrative expenses
       (exclusive of depreciation and amortization)                                                             220,955
       Depreciation and amortization                                                                              98,890
       Impairment of goodwill and other intangible assets                                                         69,437
       Related party expense                                                                                      33,431
       Interest expense, net                                                                                    129,676
       Debt modification and extinguishment costs                                                                 35,512
       Sundry expense, net                                                                                         2,295
       Other income, net                                                                                          (1,297)
       Net loss before income taxes                                                                        $ (270,552)
       The following table presents revenues by principal geographic area where the Company’s customers are located for
       the years ended December 31, 2019, 2018, and 2017.
                                                                                              Years ended December 31,
                                                                                                        2018         2017
                                                                                                        (As           (As
                                                                                           2019       Restated)   Restated)
       United States                                                                    $ 1,286,678    $ 1,347,516    $ 1,000,827
       EMEA                                                                                 248,466        211,314        130,098
       Other                                                                                 27,193         27,392         14,966
       Total Consolidated Revenue                                                       $ 1,562,337    $ 1,586,222    $ 1,145,891
       20. Unaudited Quarterly Financial Data

       The information for the first three quarters of fiscal 2019 and for all fiscal 2018 quarters has been restated to correct
       the errors described in Note 3, Restatement of Previously Issued Financial Statements.


                                                                   139




                                                                                                                                   App. 817
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 821 of 894 PageID 1195


       Table of Contents



       The following table presents the quarterly information for fiscal 2019 (dollars in thousands, except per share data):

                                                               Q1 2019             Q2 2019         Q3 2019
                                                             (As Restated)       (As Restated)   (As Restated)       Q4 2019
       Revenue:
            ITPS                                             $      325,172      $    309,840    $    292,607    $     306,665
            HS                                                       61,343            63,440          62,132           69,806
            LLPS                                                     17,842            17,569          18,806           17,115
       Total Revenue                                                404,357           390,849         373,545          393,586
       Cost of revenue:
            ITPS                                                    259,272           249,589         241,867          250,927
            HS                                                       40,341            43,353          42,717           53,634
            LLPS                                                     10,988            10,889          10,861           10,297
       Cost of revenue (exclusive of depreciation and
       amortization)                                                310,601           303,831         295,445          314,858
       Selling, general and administrative expenses
       (exclusive of depreciation and amortization)                    49,677           51,162         48,347           49,678
       Depreciation and amortization                                   26,624           24,779         25,079           24,421
       Impairment of goodwill and other intangible
       assets                                                              —                —          97,158           252,399
       Related party expense                                              998            5,331          1,430             1,742
       Operating income (loss)                                         16,457            5,746        (93,914)         (249,512)
       Other expense (income), net:
       Interest expense, net                                        39,701              39,959         40,573         43,216
       Debt modification and extinguishment costs                       —                 1,404            —              —
       Sundry expense (income), net                                  2,715               (1,311)          165           (600)
       Other income, net                                             1,493                2,527           406         10,003
       Net loss before income taxes                                (27,452)            (36,833)      (135,058)      (302,131)
       Income tax (expense) benefit                                 (4,720)             (4,738)         3,769         (1,953)
       Net loss                                                    (32,172)            (41,571)      (131,289)      (304,084)
       Cumulative dividends for Series A Preferred Stock              (914)                (914)         (884)          (597)
       Net loss attributable to common stockholders          $     (33,086)      $     (42,485) $    (132,173) $    (304,681)
       Weighted average outstanding common shares              145,572,221         145,466,193    145,636,749    146,161,353
       (Refer to Net Loss per Share discussion in Note 2)
       Earnings per share:
       Basic and diluted                                     $          (0.23)   $       (0.29) $        (0.91) $         (2.09)


                                                                 140




                                                                                                                               App. 818
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 822 of 894 PageID 1196


       Table of Contents



       The following table presents the quarterly information for fiscal 2018 (dollars in thousands, except per share data):
                                                                Q1 2018          Q2 2018          Q3 2018          Q4 2018
                                                              (As Restated)    (As Restated)    (As Restated)    (As Restated)
       Revenue:
            ITPS                                          $     311,936 $      330,131 $      307,313 $      324,267
            HS                                                   58,632         56,314         56,776         56,293
            LLPS                                                 22,599         23,937         18,941         19,083
       Total Revenue                                            393,167        410,382        383,030        399,643
       Cost of revenue:
            ITPS                                                246,042        262,066        247,021        255,191
            HS                                                   35,192         39,538         37,139         40,008
            LLPS                                                 13,663         13,563         12,525         11,455
       Cost of revenue (exclusive of depreciation and
       amortization)                                            294,897        315,167        296,685        306,654
       Selling, general and administrative expenses
       (exclusive of depreciation and amortization)              45,519         46,378         44,897         48,114
       Depreciation and amortization                             36,239         34,744         33,410         33,684
       Impairment of goodwill and other intangible assets            —              —              —          48,127
       Related party expense                                      1,181          6,783            775          3,664
       Operating income (loss)                                   15,331          7,310          7,263        (40,600)
       Other expense (income), net:
       Interest expense, net                                     38,676         39,229         39,087         38,999
       Debt modification and extinguishment costs                    —              —           1,067             —
       Sundry expense (income), net                                 229         (2,122)        (2,283)           905
       Other income, net                                         (3,621)          (907)        (1,069)         2,567
       Net loss before income taxes                             (19,953)       (28,890)       (29,539)       (83,071)
       Income tax (expense) benefit                              (4,025)        (1,619)           733         (3,442)
       Net loss                                                 (23,978)       (30,509)       (28,806)       (86,513)
       Cumulative dividends for Series A Preferred Stock           (914)          (914)          (914)          (914)
       Net loss attributable to common stockholders       $     (24,892) $     (31,423) $     (29,720) $     (87,427)
       Weighted average outstanding common shares
       (Refer to Net Loss per Share discussion in Note 2)   147,569,383    147,688,855    147,092,936    147,773,089
       Earnings per share:                                                                         —
       Basic and diluted                                  $       (0.17) $       (0.21) $       (0.20) $       (0.59)


                                                                 141




                                                                                                                               App. 819
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                  Page 823 of 894 PageID 1197


       Table of Contents



       The restated quarterly Consolidated Balance Sheets for the first three quarters of fiscal 2019 and fiscal 2018 are
       presented below:
                                             Exela Technologies, Inc. and Subsidiaries
                                                   Consolidated Balance Sheets
                             (in thousands of United States dollars except share and per share amounts)
                                                            (Unaudited)
                                                                         As of March 31, 2019                        As of March 31, 2018
                                                                As Previously Restatement                  As Previously Restatement                   Restatement
                                                                  Reported     Adjustment As Restated        Reported      Adjustment As Restated       Reference
       Assets
       Current assets
          Cash and cash equivalents                             $     8,262     $       297 $     8,559    $    26,882     $     2,128 $     29,010         c
          Restricted cash                                             4,998            (297)      4,701         12,549          (2,128)      10,421         c
          Accounts receivable, net                                  278,064              —      278,064        238,680              —       238,680
          Inventories, net                                           16,321              —       16,321         13,519              —        13,519
          Prepaid expenses and other current assets                  25,330             (78)     25,252         27,520              —        27,520         c
            Total current assets                                    332,975             (78)    332,897        319,150              —       319,150
          Property, plant and equipment, net                        129,621              —      129,621        132,870              —       132,870
          Operating lease right-of-use assets, net                  100,727              —      100,727             —               —            —
          Goodwill                                                  708,285              —      708,285        747,325              —       747,325
          Intangible assets, net                                    397,412         (13,732)    383,680        438,929         (14,678)     424,251         b
          Deferred income tax assets                                 16,202             120      16,322          9,171             796        9,967         c
          Other noncurrent assets                                    17,667              —       17,667         18,490              —        18,490
            Total assets                                        $ 1,702,889     $   (13,690) $1,689,199    $ 1,665,935     $   (13,882) $ 1,652,053
          Liabilities and Stockholders' Equity (Deficit)
       Current liabilities
          Accounts payables                                     $      90,924   $       — $ 90,924         $      77,194   $       — $    77,194
          Related party payables                                        6,184        7,628     13,812             14,172           —      14,172            c
          Income tax payable                                            4,898           —       4,898              6,967           —       6,967
          Accrued liabilities                                          63,138       41,880    105,018             31,805       38,412     70,217           a, c
          Accrued compensation and benefits                            57,961       (2,216)    55,745             49,738       (2,459)    47,279            c
          Accrued interest                                             23,928           —      23,928             23,795           —      23,795
          Customer deposits                                            28,410           —      28,410             36,542           —      36,542
          Deferred revenue                                             19,966           —      19,966             15,933           —      15,933
          Obligation for claim payment                                 46,063           —      46,063             56,554           —      56,554
          Current portion of finance lease liabilities                 15,961           —      15,961             14,785           —      14,785
          Current portion of operating lease liabilities               27,368           —      27,368                 —            —          —
          Current portion of long-term debts                           32,821           —      32,821             21,170           —      21,170
            Total current liabilities                                 417,622       47,292    464,914            348,655       35,953    384,608
          Long-term debt, net of current maturities                 1,336,152           —   1,336,152          1,277,029           —   1,277,029
          Finance lease liabilities, net of current portion            27,231           —      27,231             26,474           —      26,474
          Pension liabilities                                          25,514        2,216     27,730             26,081        2,459     28,540            c
          Deferred income tax liabilities                              12,439            2     12,441              5,478           —       5,478            c
          Long-term income tax liabilities                              3,158           —       3,158              3,470           —       3,470
          Operating lease liabilities, net of current portion          78,290           —      78,290                 —            —          —
          Other long-term liabilities                                   6,747           —       6,747             13,879           —      13,879
            Total liabilities                                       1,907,153       49,510  1,956,663          1,701,066       38,412  1,739,478
          Commitments and Contingencies
          Shareholders' equity (deficit)
          Common Stock                                                    15             —           15              15             —            15
          Preferred Stock                                                  1             —            1               1             —             1
          Additional paid-in capital                                 482,018        (36,566)    445,452         482,018        (36,566)     445,452
          Treasury stock                                             (10,342)            —      (10,342)           (249)            —          (249)
          Equity-based compensation                                   44,529             —       44,529          35,044             —        35,044
          Accumulated deficit                                       (707,787)       (26,776)   (734,563)       (540,041)       (15,703)    (555,744)
          Accumulated other comprehensive loss:
          Foreign currency translation adjustment                    (3,173)            142      (3,031)       (462)               (25)        (487)
          Unrealized pension actuarial losses, net of tax            (9,525)             —       (9,525)    (11,457)                —       (11,457)
          Total accumulated other comprehensive loss                (12,698)            142     (12,556)    (11,919)               (25)     (11,944)
            Total stockholders' equity (deficit)                   (204,264)        (63,200)   (267,464)    (35,131)           (52,294)     (87,425)
            Total liabilities and equity                        $ 1,702,889 $       (13,690) $1,689,199 $ 1,665,935 $          (13,882) $ 1,652,053
       As of March 31, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $41.5
               million to accrued liabilities at March 31, 2019.


                                                                                    142




                                                                                                                                                                  App. 820
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 824 of 894 PageID 1198


       Table of Contents



           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $13.7 million of
               decrease to intangible assets, net at March 31, 2019.
           (c) Other Misstatement Adjustments:
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $7.6
               million to related party payables.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
               accounts that are not restricted resulted in an increase of $0.3 million in cash and cash equivalents and
               decrease of $0.3 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
               short-term resulted in a decrease of $2.2 million to Accrued compensation and benefits and an increase of
               $2.2 million to pension liabilities. (iii) Correction of non-accrual of legal expenses related to 2019 resulted in
               an increase of $0.4 million to accrued liabilities.
       As of March 31, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $38.4
               million to accrued liabilities at March 31, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $14.7 million of
               decrease to intangible assets, net at March 31, 2018.
           (c) Other Misstatement Adjustments:
               Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
               accounts that are not restricted resulted in an increase of $2.1 million in cash and cash equivalents and
               decrease of $2.1 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
               short-term resulted in a decrease of $2.5 million to Accrued compensation and benefits and an increase of
               $2.5 million to pension liabilities. (iii) The correction of all misstatements resulted in an increase of $0.8
               million to deferred income tax assets.


                                                                  143




                                                                                                                                App. 821
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                 Page 825 of 894 PageID 1199


       Table of Contents



                                                     Exela Technologies, Inc. and Subsidiaries
                                                           Consolidated Balance Sheets
                                     (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
                                                                          As of June 30, 2019                        As of June 30, 2018
                                                                As Previously Restatement                  As Previously Restatement                  Restatement
                                                                  Reported     Adjustment As Restated        Reported    Adjustment As Restated        Reference
       Assets
       Current assets
          Cash and cash equivalents                             $      18,449   $       (43) $ 18,406      $    55,783     $     1,178 $ 56,961            c
          Restricted cash                                               4,977            43       5,020         31,088          (1,178)     29,910         c
          Accounts receivable, net                                    266,660            —      266,660        262,260              —      262,260
          Related party receivables                                       206            —          206             —               —           —
          Inventories, net                                             16,735            —       16,735         15,088              —       15,088
          Prepaid expenses and other current assets                    23,791           (78)     23,713         24,108              —       24,108         c
            Total current assets                                      330,818           (78)    330,740        388,327              —      388,327
          Property, plant and equipment, net                          125,018            —      125,018        135,585              —      135,585
          Operating lease right-of-use assets, net                     96,498            —       96,498             —               —           —
          Goodwill                                                    708,246            —      708,246        748,708              —      748,708
          Intangible assets, net                                      387,775       (15,771)    372,004        419,725         (14,268)    405,457         b
          Deferred income tax assets                                   16,181           120      16,301         15,280             796      16,076         c
          Other noncurrent assets                                      14,714            —       14,714         21,276              —       21,276
            Total assets                                        $   1,679,250   $   (15,729) $1,663,521    $ 1,728,901     $   (13,472) $1,715,429
          Liabilities and Stockholders' Equity (Deficit)
       Current liabilities
          Accounts payables                                     $      99,089   $       — $ 99,089         $      86,304   $       — $ 86,304
          Related party payables                                          238       11,433     11,671             11,987        5,036     17,023           c
          Income tax payable                                            2,525           —       2,525              5,385           —       5,385
          Accrued liabilities                                          59,487       42,778    102,265             40,737       39,114     79,851          a, c
          Accrued compensation and benefits                            52,493       (2,275)    50,218             50,905       (2,496)    48,409           c
          Accrued interest                                             48,935           —      48,935             48,885           —      48,885
          Customer deposits                                            28,914           —      28,914             36,997           —      36,997
          Deferred revenue                                             19,428           —      19,428             20,654           —      20,654
          Obligation for claim payment                                 41,496           —      41,496             94,233           —      94,233
          Current portion of finance lease liabilities                 15,897           —      15,897             16,568           —      16,568
          Current portion of operating lease liabilities               27,444           —      27,444                 —            —          —
          Current portion of long-term debts                           38,929           —      38,929             16,299        3,500     19,799
            Total current liabilities                                 434,875       51,936    486,811            428,954       45,154    474,108
          Long-term debt, net of current maturities                 1,331,898           —   1,331,898          1,281,697       (3,500) 1,278,197
          Finance lease liabilities, net of current portion            25,772           —      25,772             25,193           —      25,193
          Pension liabilities                                          24,866        2,275     27,141             30,471        2,496     32,967           c
          Deferred income tax liabilities                              15,896            2     15,898              5,016           —       5,016           c
          Long-term income tax liabilities                              2,842           —       2,842              3,470           —       3,470
          Operating lease liabilities, net of current portion          74,290           —      74,290                 —            —          —
          Other long-term liabilities                                   7,882           —       7,882             16,208           —      16,208
            Total liabilities                                       1,918,321       54,213  1,972,534          1,791,009       44,150  1,835,159
          Commitments and Contingencies
          Shareholders' equity (deficit)
          Common Stock                                                    15             —           15              15             —           15
          Preferred Stock                                                  1             —            1               1             —            1
          Additional paid-in capital                                 482,018        (36,566)    445,452         482,018        (36,566)    445,452
          Treasury stock                                             (10,949)            —      (10,949)         (3,728)            —       (3,728)
          Equity-based compensation                                   47,190             —       47,190          36,980             —       36,980
          Accumulated deficit                                       (742,616)       (33,518)   (776,134)       (565,222)       (21,031)   (586,253)
          Accumulated other comprehensive loss:
          Foreign currency translation adjustment                      (5,461)          142      (5,319)     (1,341)               (25)     (1,366)
          Unrealized pension actuarial losses, net of tax              (9,269)           —       (9,269)    (10,831)                —      (10,831)
          Total accumulated other comprehensive loss                  (14,730)          142     (14,588)    (12,172)               (25)    (12,197)
            Total stockholders' equity (deficit)                     (239,071)      (69,942)   (309,013)    (62,108)           (57,622)   (119,730)
            Total liabilities and equity                        $   1,679,250 $     (15,729) $1,663,521 $ 1,728,901 $          (13,472) $1,715,429
       As of June 30, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $42.3
               million to accrued liabilities at June 30, 2019.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $15.8 million of
               decrease to intangible assets, net at June 30, 2019.


                                                                                    144




                                                                                                                                                                 App. 822
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 826 of 894 PageID 1200


       Table of Contents



           (c) Other Misstatement Adjustments:
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $11.4
               million to related party payables.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
               accounts that are not restricted resulted in a decrease of $0.04 million in cash and cash equivalents and
               increase of $0.04 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
               short-term resulted in a decrease of $2.3 million to Accrued compensation and benefits and an increase of
               $2.3 million to pension liabilities. (iii) Correction of non-accrual of legal expenses related to 2019 resulted in
               an increase of $0.5 million to accrued liabilities.
       As of June 30, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $39.1
               million to accrued liabilities at June 30, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $14.3 million of
               decrease to intangible assets, net at June 30, 2018.
           (c) Other Misstatement Adjustments:
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $5.0
               million to related party payables.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
               accounts that are not restricted resulted in an increase of $1.2 million in cash and cash equivalents and
               decrease of $1.2 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
               short-term resulted in a decrease of $2.5 million to Accrued compensation and benefits and an increase of
               $2.5 million to pension liabilities. (iii) Reclassification of debt between current and long-term resulted in an
               increase of $3.5 million to current portion of long-term debts and a decrease of $3.5 million to long-term debt,
               net of current maturities. (iv)The correction of all misstatements resulted in an increase of $0.8 million to
               deferred income tax assets.


                                                                  145




                                                                                                                                App. 823
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                 Page 827 of 894 PageID 1201


       Table of Contents



                                                     Exela Technologies, Inc. and Subsidiaries
                                                           Consolidated Balance Sheets
                                     (in thousands of United States dollars except share and per share amounts)
                                                                    (Unaudited)
                                                                        As of September 30, 2019                  As of September 30, 2018
                                                                As Previously Restatement                  As Previously Restatement                  Restatement
                                                                  Reported      Adjustment As Restated       Reported     Adjustment As Restated       Reference
       Assets
        Current assets
          Cash and cash equivalents                             $      10,312   $      (954) $    9,358    $    40,692     $       514 $ 41,206            c
          Restricted cash                                               4,913           954       5,867          8,955            (514)      8,441         c
          Accounts receivable, net                                    260,438            —      260,438        253,986              —      253,986
          Related party receivables                                        42            —           42             —               —           —
          Inventories, net                                             16,996            —       16,996         16,122              —       16,122
          Prepaid expenses and other current assets                    22,695           (78)     22,617         26,933              —       26,933         c
            Total current assets                                      315,396           (78)    315,318        346,688              —      346,688
          Property, plant and equipment, net                          119,469            —      119,469        131,156              —      131,156
          Operating lease right-of-use assets, net                     93,352            —       93,352             —               —           —
          Goodwill                                                    609,458         2,524     611,982        749,762              —      749,762
          Intangible assets, net                                      374,445       (17,331)    357,114        398,280         (13,385)    384,895         b
          Deferred income tax assets                                   15,830           120      15,950         14,810             796      15,606         c
          Other noncurrent assets                                      13,557            —       13,557         21,650              —       21,650
            Total assets                                        $   1,541,507   $   (14,765) $1,526,742    $ 1,662,346     $   (12,589) $1,649,757
          Liabilities and Stockholders' Equity (Deficit)
        Current liabilities
          Accounts payables                                     $      93,815   $       — $ 93,815         $      90,673   $       — $ 90,673
          Related party payables                                          274        9,933     10,207             10,756        5,036     15,792           c
          Income tax payable                                               —            —          —               5,422           —       5,422
          Accrued liabilities                                          60,994       43,103    104,097             41,397       39,862     81,259           a
          Accrued compensation and benefits                            51,819       (2,183)    49,636             54,975       (2,511)    52,464           c
          Accrued interest                                             24,602           —      24,602             23,845           —      23,845
          Customer deposits                                            30,161           —      30,161             39,419           —      39,419
          Deferred revenue                                             17,368           —      17,368             18,084           —      18,084
          Obligation for claim payment                                 43,267           —      43,267             52,889           —      52,889
          Current portion of finance lease liabilities                 15,172           —      15,172             15,926           —      15,926
          Current portion of operating lease liabilities               26,604           —      26,604                 —            —          —
          Current portion of long-term debts                           37,237           —      37,237             20,062           —      20,062
            Total current liabilities                                 401,313       50,853    452,166            373,448       42,387    415,835
          Long-term debt, net of current maturities                 1,367,583           —   1,367,583          1,307,884           —   1,307,884
          Finance lease liabilities, net of current portion            24,159           —      24,159             22,945           —      22,945
          Pension liabilities                                          26,667        2,183     28,850             30,376        2,511     32,887           c
          Deferred income tax liabilities                              12,677            2     12,679              2,115           —       2,115           c
          Long-term income tax liabilities                              2,892           —       2,892              3,470           —       3,470
          Operating lease liabilities, net of current portion          71,661           —      71,661                 —            —          —
          Other long-term liabilities                                   7,866           —       7,866             15,307           —      15,307
            Total liabilities                                       1,914,818       53,038  1,967,856          1,755,545       44,898  1,800,443
          Commitments and Contingencies
          Shareholders' equity (deficit)
          Common Stock                                                    15             —           15              15             —           15
          Preferred Stock                                                  1             —            1               1             —            1
          Additional paid-in capital                                 482,018        (36,566)    445,452         482,018        (36,566)    445,452
          Treasury stock                                             (10,949)            —      (10,949)         (5,148)            —       (5,148)
          Equity-based compensation                                   48,411             —       48,411          38,601             —       38,601
          Accumulated deficit                                       (876,043)       (31,379)   (907,422)       (594,162)       (20,896)   (615,058)
          Accumulated other comprehensive loss:
          Foreign currency translation adjustment                      (7,786)          142      (7,644)     (3,833)               (25)     (3,858)
          Unrealized pension actuarial losses, net of tax              (8,978)           —       (8,978)    (10,691)                —      (10,691)
          Total accumulated other comprehensive loss                  (16,764)          142     (16,622)    (14,524)               (25)    (14,549)
            Total stockholders' equity (deficit)                     (373,311)      (67,803)   (441,114)    (93,199)           (57,487)   (150,686)
            Total liabilities and equity                        $   1,541,507 $     (14,765) $1,526,742 $ 1,662,346 $          (12,589) $1,649,757
       As of September 30, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $43.1
                million to accrued liabilities at September 30, 2019.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $17.3 million of
                decrease to intangible assets, net at September 30, 2019.


                                                                                    146




                                                                                                                                                                App. 824
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 828 of 894 PageID 1202


       Table of Contents



           (c) Other Misstatement Adjustments:
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $9.9
               million to related party payables.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
               accounts that are not restricted resulted in a decrease of $1.0 million in cash and cash equivalents and
               increase of $1.0 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
               short-term resulted in a decrease of $2.2 million to Accrued compensation and benefits and an increase of
               $2.2 million to pension liabilities. (iii) Correction of goodwill impairment charges resulted in an increase of
               $2.5 million to goodwill.
       As of September 30, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $39.9
                million to accrued liabilities at September 30, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $13.4 million of
                decrease to intangible assets, net at September 30, 2018.
           (c) Other Misstatement Adjustments:
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $5.0
               million to related party payables for non-accrual of expenses related to reimbursement obligations under the
               Consent, Waiver and Amendment incurred by Ex-Sigma 2 required to be reimbursed pursuant to the terms of
               the Consent, Waiver and Amendment.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Reclassification of operating
               accounts that are not restricted resulted in an increase of $0.5 million in cash and cash equivalents and
               decrease of $0.5 million to restricted cash. (ii) Reclassification of pension liabilities between long-term and
               short-term resulted in a decrease of $2.5 million to Accrued compensation and benefits and an increase of
               $2.5 million to pension liabilities. (iii) The correction of all misstatements resulted in an increase of $0.8
               million to deferred income tax assets.


                                                                147




                                                                                                                             App. 825
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 829 of 894 PageID 1203


       Table of Contents



       The restated quarterly Consolidated Statements of Operations for the first three quarters of fiscal 2019 and each of
       the quarterly periods in fiscal 2018 are presented below:
                                              Exela Technologies, Inc. and Subsidiaries
                                                Consolidated Statement of Operations
                                                (in thousands of United States dollars)
                                                              (Unaudited)
                                                                        For the Three Months Ended March 31,
                                                                                        2019
                                                                            As
                                                                        Previously Restatement                   Restatement
                                                                                                      As
                                                                         Reported     Adjustment   Restated       Reference
       Revenue                                                            $ 403,765 $             592 $ 404,357            c
       Cost of revenue (exclusive of depreciation and amortization)            306,882          3,719      310,601        b, c
       Selling, general and administrative expenses (exclusive of
       depreciation and amortization)                                           49,949           (272)      49,677         c
       Depreciation and amortization                                            28,020         (1,396)      26,624         b
       Related party expense                                                       994              4          998         c
       Operating loss                                                          17,920         (1,463)      16,457
       Other expense (income), net:
        Interest expense, net                                                   38,899            802       39,701         a
        Sundry expense (income), net                                             2,531            184        2,715         c
        Other expense (income), net                                              1,677           (184)       1,493         c
       Net loss before income taxes                                           (25,187)        (2,265)     (27,452)
        Income tax (expense) benefit                                            (4,720)            —        (4,720)
       Net loss                                                           $ (29,907) $        (2,265) $ (32,172)
        Cumulative dividends for Series A Preferred Stock                         (914)            —          (914)
       Net loss attributable to common stockholders                       $ (30,821) $        (2,265) $ (33,086)
       For the three months ended March 31, 2019
            (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.8
                 million to interest expense for the three months ended March 31, 2019.
            (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $3.1 million of
                 increase to cost of revenue and a decrease of $1.4 million to depreciation and amortization for the three
                 months ended March 31, 2019.
            (c) Other Misstatement Adjustments:
                 Revenue Recognition Adjustments: The correction of this misstatement resulted in an increase of $0.6
                 million to revenue and an increase of $0.6 million to cost of revenue for the three months ended March 31,
                 2019.
                 Other Adjustments - Corrections to other misstatements were as follows: (i) Correction of non-accrual of
                 legal expenses resulted in a decrease of $0.3 million to selling, general and administrative expenses. (ii)
                 Correction to reclassify foreign exchange transaction gain / loss resulted in an increase of $0.2 million to
                 sundry expense (income), net and a decrease of $0.2 million to other expense (loss), net.


                                                                148




                                                                                                                              App. 826
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 830 of 894 PageID 1204


       Table of Contents



                                                  Exela Technologies, Inc. and Subsidiaries
                                                   Consolidated Statements of Operations
                                                   (in thousands of United States dollars)
                                                                (Unaudited)
                                     For the Three Months Ended June 30,         For the Six Months Ended June 30,
                                                    2019                                       2019
                                        As                                          As
                                    Previously Restatement                      Previously Restatement                       Restatement
                                                                  As                                         As
                                     Reported     Adjustment   Restated          Reported    Adjustment Restated             Reference
       Revenue                      $ 390,160 $          689 $ 390,849          $ 793,924 $       1,282 $ 795,206                 c
       Cost of revenue (exclusive
       of depreciation and
       amortization)                    298,006           5,825     303,831       604,888             9,544      614,432         b, c
       Selling, general and
       administrative expenses
       (exclusive of depreciation
       and amortization)                 51,564            (402)     51,162       101,513              (674)     100,839          c
       Depreciation and
       amortization                      27,191          (2,412)     24,779         55,211            (3,808)     51,403         b, c
       Related party expense                                                                      4,280
                                          1,055           4,276        5,331        2,049                          6,329          c
       Operating loss                    12,344          (6,598)       5,746       30,263             (8,060)     22,203
       Other expense (income),
       net:
         Interest expense, net           39,132             827      39,959        78,031             1,629       79,660          a
         Debt modification and
         extinguishment costs             1,404              —         1,404        1,404                 —        1,404
         Sundry expense (income),        (1,493)
         net                                                182       (1,311)       1,038               366        1,404          c
         Other expense (income),
         net                              2,709            (182)       2,527        4,386              (366)       4,020          c
       Net loss before income
       taxes                            (29,408)         (7,425)     (36,833)      (54,596)           (9,689)    (64,285)
         Income tax (expense)            (4,738)
         benefit                                             —        (4,738)       (9,458)               —        (9,458)
       Net loss                     $   (34,146)    $    (7,425)   $ (41,571) $    (64,054)   $       (9,689)   $ (73,743)
         Cumulative dividends for
         Series A Preferred Stock          (914)             —         (914)        (1,828)               —        (1,828)
       Net loss attributable to
       common stockholders          $   (35,060)    $    (7,425)   $ (42,485) $    (65,882)   $       (9,689)   $ (75,571)
       For the three months ended June 30, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.8
                million to interest expense for the three months ended June 30, 2019.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $4.5 million of
                increase to cost of revenue and a decrease of $1.7 million to depreciation and amortization for the three
                months ended June 30, 2019.
           (c) Other Misstatement Adjustments:
                Revenue Recognition Adjustments: The correction of this misstatement resulted in an increase of $0.7
                million to revenue and an increase of $0.7 million to cost of revenue for the three months ended June 30,
                2019.
                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $4.3
                million to related party expense.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
                expenses and related party expenses to appropriate quarters resulted in a net decrease of $0.4 million to
                selling, general and administrative expenses. (ii) Correction of ASC 842 implementation related deferred
                rents resulted in an increase of $0.7 million to cost of revenue. (iii) Correction of amortization related to
                internally developed software resulted in $0.7 million of decrease to depreciation and amortization. (iv)
                Correction to reclassify foreign exchange transaction gain / loss resulted in an increase of $0.2 million to
                sundry expense (income), net and a decrease of $0.2 million to other expense (loss), net.


                                                                     149




                                                                                                                                         App. 827
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 831 of 894 PageID 1205


       Table of Contents


       For the six months ended June 30, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $1.6
                million to interest expense for the six months ended June 30, 2019.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $7.6 million of
                increase to cost of revenue and a decrease of $3.1 million to depreciation and amortization for the six
                months ended June 30, 2019.
           (c) Other Misstatement Adjustments:
                Revenue Recognition Adjustments: The correction of this misstatement resulted in an increase of $1.3
                million to revenue and an increase of $1.3 million to cost of revenue for the six months ended June 30, 2019.
                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $4.3
                million to related party expense.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction of non-accrual of
                legal expenses resulted in a net decrease of $0.7 million to selling, general and administrative expenses. (ii)
                Correction of ASC 842 implementation related deferred rents resulted in an increase of $0.7 million to cost of
                revenue. (iii) Correction of amortization related to internally developed software resulted in $0.7 million of
                decrease to depreciation and amortization. (iv) Correction to reclassify foreign exchange transaction gain /
                loss resulted in an increase of $0.4 million to sundry expense (income), net and a decrease of $0.4 million to
                other expense (loss), net.


                                                                 150




                                                                                                                              App. 828
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                           Page 832 of 894 PageID 1206


       Table of Contents



                                                Exela Technologies, Inc. and Subsidiaries
                                                 Consolidated Statements of Operations
                                                 (in thousands of United States dollars)
                                                              (Unaudited)
                              For the Three Months Ended September  For the Nine Months Ended September
                                             30, 2019                              30, 2019
                                  As                                   As
                              Previously Restatement               Previously    Restatement              Restatement
                               Reported     Adjustment As Restated Reported      Adjustment As Restated Reference
       Revenue               $ 372,917 $           628 $ 373,545 $ 1,166,841     $      1,910 $ 1,168,751      c
       Cost of revenue
       (exclusive of
       depreciation and
       amortization)             291,222            4,223        295,445     896,110         13,767       909,877    b, c
       Selling, general and
       administrative
       expenses (exclusive of
       depreciation and
       amortization)              50,372            (2,025)       48,347     151,884         (2,698)      149,186     c
       Depreciation and
       amortization               27,114            (2,035)       25,079      82,326         (5,844)       76,482    b, c
       Impairment of                            (2,524)
       goodwill and other
       intangible assets          99,682                          97,158      99,682         (2,524)       97,158
       Related party expense       1,405               25          1,430       3,454          4,305         7,759     c
       Operating loss            (96,878)           2,964        (93,914)    (66,615)        (5,096)      (71,711)
       Other expense
       (income), net:
         Interest expense,        39,747
         net                                          826         40,573     117,778          2,457       120,235     a
         Debt modification
         and extinguishment
         costs                        —                 —             —        1,404             —          1,404
         Sundry expense              (10)
         (income), net                                175           165        1,028           541          1,569     c
         Other expense
         (income), net               581             (175)          406        4,965           (541)        4,424     c
       Net loss before
       income taxes             (137,196)           2,138       (135,058)   (191,790)        (7,553)     (199,343)
         Income tax                3,769
         (expense) benefit                             —           3,769      (5,689)            —         (5,689)
       Net loss               $ (133,427)   $       2,138     $ (131,289) $ (197,479)   $    (7,553)   $ (205,032)
         Cumulative
         dividends for Series
         A Preferred Stock          (884)               —           (884)     (2,712)            —         (2,712)
       Net loss
       attributable to
       common
       stockholders           $ (134,311)   $       2,138     $ (132,173) $ (200,191)   $    (7,553)   $ (207,744)
       For the three months ended September 30, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.8
                million to interest expense for the three months ended September 30, 2019.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $3.6 million of
                increase to cost of revenue and a decrease of $2.7 million to depreciation and amortization for the three
                months ended September 30, 2019.
           (c) Other Misstatement Adjustments:
                Revenue Recognition Adjustments: The correction of this misstatement resulted in an increase of $0.6
                million to revenue and an increase of $0.6 million to cost of revenue for the three months ended September
                30, 2019.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
                expenses and related party expenses to appropriate quarters resulted in a net decrease of $2.0 million to
                selling, general and administrative expenses. (ii) Correction to reclassify goodwill impairment charges
                resulted in a decrease of $2.5 million to goodwill (iii) Correction of amortization related to internally
                developed software resulted in $0.7 million of increase to depreciation and amortization. (iv) Correction to
                reclassify foreign


                                                                     151




                                                                                                                            App. 829
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 833 of 894 PageID 1207


       Table of Contents



               exchange transaction gain / loss resulted in an increase of $0.2 million to sundry expense (income), net and a
               decrease of $0.2 million to other expense (loss), net.
       For the nine months ended September 30, 2019
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $2.5
                million to interest expense for the nine months ended September 30, 2019.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $11.2 million of
                increase to cost of revenue and a decrease of $5.8 million to depreciation and amortization for the nine
                months ended September 30, 2019.
           (c) Other Misstatement Adjustments:
               Revenue Recognition Adjustments: The correction of this misstatement resulted in an increase of $1.9
               million to revenue and an increase of $1.9 million to cost of revenue for the nine months ended September
               30, 2019.
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $4.3
               million to related party expense.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
               expenses and related party expenses to appropriate quarters resulted in a net decrease of $2.7 million to
               selling, general and administrative expenses. (ii) Correction to reclassify goodwill impairment charges
               resulted in a decrease of $2.5 million to goodwill (iii) Correction of ASC 842 implementation related deferred
               rents resulted in an increase of $0.7 million to cost of revenue. (iv) Correction to reclassify foreign exchange
               transaction gain / loss resulted in an increase of $0.5 million to sundry expense (income), net and a decrease
               of $0.5 million to other expense (loss), net.


                                                                 152




                                                                                                                              App. 830
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 834 of 894 PageID 1208


       Table of Contents



                                             Exela Technologies, Inc. and Subsidiaries
                                              Consolidated Statement of Operations
                                              (in thousands of United States dollars)
                                                           (Unaudited)
                                                                        For the Three Months Ended March 31,
                                                                                        2018
                                                                            As
                                                                        Previously Restatement                    Restatement
                                                                                                      As
                                                                         Reported     Adjustment   Restated        Reference
       Revenue                                                         $ 393,167      $        —     $ 393,167
       Cost of revenue (exclusive of depreciation and amortization)      293,792            1,105      294,897         b
       Selling, general and administrative expenses (exclusive of
       depreciation and amortization)                                       45,595            (76)      45,519         c
       Depreciation and amortization                                        38,019         (1,780)      36,239         b
       Related party expense                                                 1,105             76        1,181         c
       Operating loss                                                      14,656            675       15,331
       Other expense (income), net:
        Interest expense, net                                               38,017            659       38,676         a
        Sundry expense (income), net                                           (64)           293          229         c
        Other expense (income), net                                         (3,328)          (293)      (3,621)        c
       Net loss before income taxes
                                                                          (19,969)            16      (19,953)
        Income tax (expense) benefit                                                                  (4,025)
                                                                              (4,025)           —
       Net loss                                                          $ (23,994) $           16 $ (23,978)
        Cumulative dividends for Series A Preferred Stock                       (914)           —           (914)
       Net loss attributable to common stockholders                      $ (24,908) $           16 $ (24,892)
       For the three months ended March 31, 2018
            (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.7
                 million to interest expense for the three months ended March 31, 2018.
            (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $1.1 million of
                 increase to cost of revenue and a decrease of $1.8 million to depreciation and amortization for the three
                 months ended March 31, 2018.
            (c) Other Misstatement Adjustments:
                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $0.1
                million to related party expense.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
                expenses as related party expenses resulted in a net decrease of $0.1 million to selling, general and
                administrative expenses. (ii) Correction to reclassify foreign exchange transaction gain / loss resulted in an
                increase of $0.3 million to sundry expense (income), net and a decrease of $0.3 million to other expense
                (loss), net.


                                                                153




                                                                                                                               App. 831
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 835 of 894 PageID 1209


       Table of Contents



                                                  Exela Technologies, Inc. and Subsidiaries
                                                   Consolidated Statements of Operations
                                                   (in thousands of United States dollars)
                                                                (Unaudited)
                                     For the Three Months Ended June 30,         For the Six Months Ended June 30,
                                                    2018                                       2018
                                         As                                         As
                                     Previously Restatement                     Previously Restatement                 Restatement
                                                                  As                                         As
                                      Reported    Adjustment   Restated          Reported    Adjustment Restated        Reference
       Revenue                      $ 410,382 $           — $ 410,382           $ 803,549 $          — $ 803,549
       Cost of revenue (exclusive
       of depreciation and
       amortization)                    313,954           1,213     315,167       607,746         2,318     610,064         b
       Selling, general and
       administrative expenses
       (exclusive of depreciation
       and amortization)                 46,723            (345)     46,378        92,318          (421)     91,897         c
       Depreciation and
       amortization                      36,368          (1,624)     34,744        74,386         (3,404)    70,982         b
       Related party expense              1,402           5,381       6,783         2,507          5,457      7,964         c
       Operating loss
                                         11,935          (4,625)       7,310       26,592         (3,950)    22,642
       Other expense (income),
       net:
         Interest expense, net           38,527             702      39,229        76,544         1,361      77,905         a
         Sundry expense (income),
         net                             (2,325)            203       (2,122)       (2,389)         496      (1,893)        c
         Other expense (income),
         net                               (704)           (203)       (907)        (4,032)        (496)     (4,528)        c
       Net loss before income
       taxes                            (23,563)         (5,327)     (28,890)      (43,531)       (5,311)   (48,842)
         Income tax (expense)
         benefit                         (1,619)             —        (1,619)       (5,644)           —      (5,644)
       Net loss                     $   (25,182)    $    (5,327)   $ (30,509) $    (49,175)   $   (5,311) $ (54,486)
         Cumulative dividends for
         Series A Preferred Stock          (914)             —         (914)        (1,828)           —      (1,828)
       Net loss attributable to
       common stockholders          $   (26,096)    $    (5,327)   $ (31,423) $    (51,003)   $   (5,311) $ (56,314)
       For the three months ended June 30, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.7
                million to interest expense for the three months ended June 30, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $1.2 million of
                increase to cost of revenue and a decrease of $1.6 million to depreciation and amortization for the three
                months ended June 30, 2018.
           (c) Other Misstatement Adjustments:
                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $5.4
                million to related party expense.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
                expenses as related party expenses resulted in a net decrease of $0.3 million to selling, general and
                administrative expenses. (ii) Correction to reclassify foreign exchange transaction gain / loss resulted in an
                increase of $0.2 million to sundry expense (income), net and a decrease of $0.2 million to other expense
                (loss), net.
       For the six months ended June 30, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $1.4
                million to interest expense for the six months ended June 30, 2018.

            (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $2.3 million of
                increase to cost of revenue and a decrease of $3.4 million to depreciation and amortization for the six
                months ended June 30, 2018.



                                                                     154




                                                                                                                                    App. 832
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 836 of 894 PageID 1210


       Table of Contents



           (c) Other Misstatement Adjustments:

                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $5.5
                million to related party expense.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
                expenses as related party expenses resulted in a net decrease of $0.4 million to selling, general and
                administrative expenses. (ii) Correction to reclassify foreign exchange transaction gain / loss resulted in an
                increase of $0.5 million to sundry expense (income), net and a decrease of $0.5 million to other expense
                (loss), net.
                                              Exela Technologies, Inc. and Subsidiaries
                                               Consolidated Statements of Operations
                                               (in thousands of United States dollars)
                                                             (Unaudited)

                              For the Three Months Ended September         For the Nine Months Ended September
                                             30, 2018                                     30, 2018
                                  As                                          As
                              Previously Restatement                      Previously    Restatement                    Restatement
                                                            As
                               Reported    Adjustment     Restated         Reported      Adjustment     As Restated     Reference
       Revenue               $ 383,030 $            —   $ 383,030         $ 1,186,579    $       —      $ 1,186,579
       Cost of revenue
       (exclusive of
       depreciation and
       amortization)              295,936          749         296,685       903,682          3,067         906,749         b
       Selling, general and
       administrative
       expenses (exclusive of
       depreciation and
       amortization)               44,913           (16)        44,897       137,231           (437)        136,794         c
       Depreciation and
       amortization                35,041        (1,631)        33,410       109,428          (5,035)       104,393         b
       Related party expense          759            16            775         3,267           5,472          8,739         c
       Operating loss               6,381           882          7,263        32,971          (3,067)        29,904
       Other expense
       (income), net:
         Interest expense,
         net                       38,339          748          39,087       114,883          2,109         116,992         a
         Debt modification
         and extinguishment
         costs                      1,067            —           1,067         1,067              —           1,067
         Sundry expense
         (income), net             (2,571)         288          (2,283)        (4,961)          785          (4,176)        c
         Other expense
         (income), net               (781)        (288)         (1,069)        (4,813)         (784)         (5,597)        c
       Net loss before
       income taxes               (29,673)         134         (29,539)      (73,205)         (5,177)       (78,382)
         Income tax
         (expense) benefit            733           —              733         (4,911)            —          (4,911)
       Net loss               $   (28,940)   $     134     $   (28,806) $     (78,116)   $    (5,177)   $   (83,293)
         Cumulative
         dividends for Series
         A Preferred Stock           (914)           —            (914)        (2,742)            —          (2,742)
       Net loss
       attributable to
       common
       stockholders           $   (29,854)   $     134     $   (29,720) $    (80,858)    $    (5,177)   $   (86,035)
       For the three months ended September 30, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.7
                million to interest expense for the three months ended September 30, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $0.7 million of
                increase to cost of revenue and a decrease of $1.6 million to depreciation and amortization for the three
                months ended September 30, 2018.


                                                                   155




                                                                                                                                    App. 833
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 837 of 894 PageID 1211


       Table of Contents



           (c) Other Misstatement Adjustments:
               Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify foreign
               exchange transaction gain / loss resulted in an increase of $0.3 million to sundry expense (income), net and a
               decrease of $0.3 million to other expense (loss), net.
       For the nine months ended September 30, 2018
           (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $2.1
                million to interest expense for the nine months ended September 30, 2018.
           (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in $3.0 million of
                increase to cost of revenue and a decrease of $5.0 million to depreciation and amortization for the nine
                months ended September 30, 2018.
           (c) Other Misstatement Adjustments:
               Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $5.5
               million to related party expense.
               Other Adjustments - Corrections to other misstatements were as follows: (i) Correction to reclassify legal
               expenses as related party expenses resulted in a net decrease of $0.4 million to selling, general and
               administrative expenses. (ii) Correction to reclassify foreign exchange transaction gain / loss resulted in an
               increase of $0.8 million to sundry expense (income), net and a decrease of $0.8 million to other expense
               (loss), net.


                                                                156




                                                                                                                            App. 834
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 838 of 894 PageID 1212


       Table of Contents



                                             Exela Technologies, Inc. and Subsidiaries
                                              Consolidated Statement of Operations
                                              (in thousands of United States dollars)
                                                           (Unaudited)
                                                                        For the Three Months Ended December
                                                                                       31, 2018
                                                                           As
                                                                       Previously    Restatement            Restatement
                                                                        Reported     Adjustment As Restated  Reference
       Revenue                                                      $ 399,643        $         —      $ 399,643
       Cost of revenue (exclusive of depreciation and amortization)    306,192                462       306,654        b, c
       Selling, general and administrative expenses (exclusive of
       depreciation and amortization)                                   47,420                 694        48,114        c
       Depreciation and amortization                                    36,057              (2,373)       33,684        b
       Impairment of goodwill and other intangible assets               48,127                  —         48,127
       Related party expense                                             1,068               2,596         3,664        c
       Operating loss                                                 (39,221)             (1,379)      (40,600)
       Other expense (income), net:
        Interest expense, net                                           38,212                 787        38,999        a
        Sundry expense (income), net                                     1,689                (784)          905        c
        Other expense (income), net                                      1,783                 784         2,567        c
       Net loss before income taxes                                   (80,905)             (2,166)      (83,071)
        Income tax (expense) benefit                                    (3,496)                 54        (3,442)
       Net loss                                                      (84,401)
                                                                        $             $     (2,112) $ (86,513)
        Cumulative dividends for Series A Preferred Stock                      (914)            —            (914)
       Net loss attributable to common stockholders                     $ (85,315) $        (2,112) $ (87,427)
       For the three months ended December 31, 2018
            (a) Appraisal Action Liability Adjustments: The correction of this misstatement resulted in an increase of $0.8
                 million to interest expense for the three months ended December 31, 2018.
            (b) Outsourced Contract Cost Adjustments: The correction of this misstatement resulted in an increase of $1.2
                 million in cost of revenue and a decrease of $2.4 million to depreciation and amortization for the three
                 months ended December 31, 2018.
            (c) Other Misstatement Adjustments:
                Expense Reimbursement Adjustments: The correction of this misstatement resulted in an increase of $2.6
                million to related party expense.
                Other Adjustments - Corrections to other misstatements were as follows: (i) Correction of ASC 842
                implementation related deferred rents resulted in a decrease of $0.7 million to cost of revenue. (ii) Correction
                of non-accrual of legal expenses resulted in an increase of $0.7 million to selling, general and administrative
                expenses. (iii) Correction to reclassify foreign exchange transaction gain / loss resulted in a decrease of $0.8
                million to sundry expense (income), net and an increase of $0.8 million to other expense (loss), net.


                                                                 157




                                                                                                                               App. 835
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                            Page 839 of 894 PageID 1213


       Table of Contents



       The restated quarterly Consolidated Statements of Comprehensive Loss for the first three quarters of fiscal 2019 and
       each of the quarterly periods in fiscal 2018 are presented below:
                                               Exela Technologies, Inc. and Subsidiaries
                                           Consolidated Statement of Comprehensive Loss
                                                (in thousands of United States dollars)
                                                              (Unaudited)
                                                                                   For the Three Months Ended March 31, 2019
                                                                                   As
                                                                               Previously Restatement              Restatement
                                                                                                            As
                                                                                Reported    Adjustment   Restated    Reference
       Net loss                                                           $ (29,907) $      (2,265) $ (32,172)
       Other comprehensive income (loss), net of tax:
       Foreign currency translation adjustments                                3,392            —       3,392
       Unrealized pension actuarial gains (losses), net of tax                  (224)           —        (224)
       Total other comprehensive loss, net of tax                         $ (26,739) $     (2,265) $ (29,004)
       For the three months ended March 31, 2019
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months ended March 31, 2019 above.
                                             Exela Technologies, Inc. and Subsidiaries
                                          Consolidated Statements of Comprehensive Loss
                                               (in thousands of United States dollars)
                                                              (Unaudited)
                                       For the Three Months Ended June 30,  For the Six     Months Ended June 30,
                                                      2019                                    2019
                                           As                                  As
                                      Previously Restatement               Previously       Restatement               Restatement
                                                                    As                                      As
                                       Reported     Adjustment   Restated   Reported        Adjustment Restated        Reference
       Net loss                       $ (34,146) $      (7,425) $ (41,571) $ (64,054)       $   (9,689) $ (73,743)
       Other comprehensive
       income (loss), net of tax:
       Foreign currency translation
       adjustments                         (2,288)         —        (2,288)         1,104           —        1,104
       Unrealized pension actuarial
       gains (losses), net of tax            256           —             256          32            —           32
       Total other
       comprehensive loss, net
       of tax                         $   (36,178) $   (7,425)   $ (43,603) $     (62,918) $     (9,689) $ (72,607)
       For the three months and six months ended June 30, 2019
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months and six months ended June 30, 2019 above.


                                                                   158




                                                                                                                                   App. 836
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 840 of 894 PageID 1214


       Table of Contents



                                             Exela Technologies, Inc. and Subsidiaries
                                           Consolidated Statements of Comprehensive Loss
                                               (in thousands of United States dollars)
                                                             (Unaudited)
                             For the Three Months Ended September      For the Nine Months Ended September
                                            30, 2019                                 30, 2019
                                 As                                        As
                             Previously Restatement                    Previously Restatement                Restatement
                                                                                                     As
                              Reported      Adjustment    As Restated   Reported    Adjustment    Restated    Reference
       Net loss              $ (133,427)    $    2,138    $ (131,289) $ (197,479) $      (7,553) $ (205,032)
       Other comprehensive
       income (loss), net of
       tax:
       Foreign currency
       translation
       adjustments               (2,325)            —         (2,325)     (1,221)            —         (1,221)
       Unrealized pension
       actuarial gains
       (losses), net of tax         291             —           291          323             —           323
       Total other
       comprehensive loss,
       net of tax            $ (135,461)    $     2,138   $ (133,323) $ (198,377)   $    (7,553)   $ (205,930)
       For the three months and nine months ended September 30, 2019
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months and nine months ended September 30, 2019 above.
                                             Exela Technologies, Inc. and Subsidiaries
                                          Consolidated Statement of Comprehensive Loss
                                              (in thousands of United States dollars)
                                                            (Unaudited)
                                                                            For the Three Months Ended March 31, 2018
                                                                            As
                                                                        Previously Restatement              Restatement
                                                                                                     As
                                                                         Reported    Adjustment   Restated    Reference
       Net loss                                                          $ (23,994) $          16 $ (23,978)
       Other comprehensive income (loss), net of tax:
       Foreign currency translation adjustments                                 (268)          —         (268)
       Unrealized pension actuarial gains (losses), net of tax                  (403)          —         (403)
       Total other comprehensive loss, net of tax                        $ (24,665) $          16 $ (24,649)
       For the three months ended March 31, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months ended March 31, 2018 above.


                                                                159




                                                                                                                           App. 837
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                   Page 841 of 894 PageID 1215


       Table of Contents



                                                    Exela Technologies, Inc. and Subsidiaries
                                                  Consolidated Statements of Comprehensive Loss
                                                      (in thousands of United States dollars)
                                                                    (Unaudited)
                                        For the Three Months Ended June 30,  For the Six           Months Ended June 30,
                                                       2018                                          2018
                                            As                                  As
                                        Previously Restatement              Previously             Restatement                   Restatement
                                                                     As                                             As
                                         Reported    Adjustment Restated     Reported              Adjustment Restated            Reference
       Net loss                         $ (25,182) $     (5,327) $ (30,509) $ (49,175)             $    (5,311) $ (54,486)
       Other comprehensive
       income (loss), net of tax:
       Foreign currency translation
       adjustments                                (879)         —         (879)        (1,147)                —        (1,147)
       Unrealized pension actuarial
       gains (losses), net of tax                 626           —            626         223                  —          223
       Total other
       comprehensive loss, net
       of tax                           $    (25,435) $     (5,327) $ (30,762) $     (50,099) $         (5,311) $ (55,410)
       For the three months and six months ended June 30, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months and six months ended June 30, 2018 above.
                                             Exela Technologies, Inc. and Subsidiaries
                                          Consolidated Statements of Comprehensive Loss
                                              (in thousands of United States dollars)
                                                            (Unaudited)
                                For the Three Months Ended September        For the Nine Months Ended September
                                               30, 2018                                   30, 2018
                                    As                                          As
                                Previously Restatement                      Previously Restatement               Restatement
                                                                                                          As
                                 Reported          Adjustment   As Restated  Reported    Adjustment    Restated   Reference
       Net loss              $     (28,940)        $      134   $ (28,806) $ (78,116) $       (5,177) $ (83,293)
       Other comprehensive
       income (loss), net of
       tax:
       Foreign currency
       translation
       adjustments                     (2,492)             —         (2,492)        (3,639)               —            (3,639)
       Unrealized pension
       actuarial gains
       (losses), net of tax                 140            —           140            363                 —              363
       Total other
       comprehensive loss,
       net of tax            $        (31,292)     $      134   $   (31,158) $     (81,392)    $      (5,177)     $   (86,569)
       For the three months and nine months ended September 30, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months and nine months ended September 30, 2018 above.


                                                                       160




                                                                                                                                              App. 838
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 842 of 894 PageID 1216


       Table of Contents



                                           Exela Technologies, Inc. and Subsidiaries
                                         Consolidated Statement of Comprehensive Loss
                                             (in thousands of United States dollars)
                                                          (Unaudited)
                                                                           For the Three Months Ended December 31, 2018
                                                                             As
                                                                         Previously Restatement              Restatement
                                                                                                      As
                                                                          Reported   Adjustment    Restated   Reference
       Net loss                                                         $ (84,401) $         (2,112) $ (86,513)
       Other comprehensive income (loss), net of tax:
       Foreign currency translation adjustments                              (2,733)            167       (2,566)      c
       Unrealized pension actuarial gains (losses), net of tax                1,390              —         1,390
       Total other comprehensive loss, net of tax                       $ (85,744) $        (1,945) $ (87,689)
       For the three months ended December 31, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months ended December 31, 2018 above.
       The $0.2 million decrease to foreign currency translation adjustments is primarily the result of changes in outsourced
       contract costs for foreign subsidiaries.


                                                                161




                                                                                                                            App. 839
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                      Page 843 of 894 PageID 1217


       Table of Contents



       The restated Consolidated Statement of Cash Flows for the year-to-date periods of the first three quarters of fiscal
       2019 and fiscal 2018 are presented below (dollars in thousands):
                                            Exela Technologies, Inc. and Subsidiaries
                                              Consolidated Statements of Cash Flows
                                  (in thousands of United States dollars unless otherwise stated)
                                                            (Unaudited)
                                                                   For the Three Months Ended March 31,           For the Three Months Ended March 31,
                                                                                   2019                                           2018
                                                                      As                                             As
                                                                   Previously    Restatement                      Previously    Restatement                 Restatement
                                                                                                 As                                             As
                                                                   Reported      Adjustment    Restated           Reported      Adjustment    Restated       Reference
       Cash flows from operating activities
                                                                                                                  (23,994)

       Net loss                                                $     (29,907)   $   (2,265)    $ (32,172) $                    $       16    $ (23,978)
       Adjustments to reconcile net loss
        Depreciation and amortization                                 28,020        (1,396)        26,624            38,019        (1,780)       36,239          b
        Original issue discount and debt issuance cost
        amortization                                                   2,852              —         2,852             2,595            —           2,595
        Provision for doubtful accounts                                  800              —           800               481            —             481
        Deferred income tax provision                                  1,076              —         1,076               835            —             835
        Share-based compensation expense                               2,798              —         2,798               959            —             959
        Foreign currency remeasurement                                    35              —            35              (323)           —            (323)
        Loss (gain) on sale of assets                                      9              45           54               253            26            279         c
        Fair value adjustment for interest rate swap                   1,677              —         1,677            (3,328)           —          (3,328)
        Change in operating assets and liabilities, net effect
        from acquisitions:
           Accounts receivable                                        (8,742)           —           (8,742)         (10,875)           —         (10,875)
           Prepaid expenses and other assets                            (632)           —             (632)          (5,567)           —          (5,567)
           Accounts payable and accrued liabilities                  (33,574)          541         (33,033)         (18,864)          659        (18,205)        c
           Related party payables                                     (1,551)           —           (1,551)            (273)           —            (273)
           Additions to outsource contract costs                          —         (2,434)         (2,434)              —           (492)          (492)        b
             Net cash provided by (used in) operating
             activities                                              (37,139)       (5,509)        (42,648)         (20,082)       (1,571)       (21,653)
       Cash flows from investing activities
        Purchases of property, plant, and equipment                   (5,572)           —           (5,572)          (5,957)           —          (5,957)
        Additions to internally developed software                    (1,879)           —           (1,879)          (1,092)           —          (1,092)
        Additions to outsourcing contract costs                       (5,561)        5,561              —            (1,596)        1,596             —          b
        Proceeds from sale of assets                                       7            —                7                2            —               2
           Net cash provided by (used in) investing activities       (13,005)        5,561          (7,444)          (8,643)        1,596         (7,047)
       Cash flows from financing activities
        Repurchases of Common Stock                                   (2,872)           —           (2,872)              —             —              —
        Borrowings from other loans                                      566         6,338           6,904            1,863            —           1,863         c
        Net borrowings under factoring arrangement                     1,118            —            1,118               —             —              —
        Lease terminations                                                —            (45)            (45)              —            (26)           (26)        c
        Cash paid for equity issuance costs                               —             —               —            (7,500)           —          (7,500)
        Borrowings from senior secured revolving facility             51,000            —           51,000           25,000            —          25,000
        Repayments on senior secured revolving facility              (21,000)           —          (21,000)         (25,000)           —         (25,000)
        Principal payments on finance lease obligations               (5,077)           —           (5,077)          (4,803)           —          (4,803)
        Principal repayments on senior secured term loans and
        other loans                                                   (4,153)       (6,345)        (10,498)          (2,947)           —          (2,947)        c
           Net cash provided by (used in) financing activities        19,582           (52)         19,530          (13,387)          (26)       (13,413)
        Effect of exchange rates on cash                                 (32)           —              (32)              55            —              55
           Net increase (decrease) in cash and cash
           equivalents                                               (30,594)             —        (30,594)         (42,057)           (1)       (42,058)
        Cash, restricted cash, and cash equivalents
        Beginning of period                                           43,854              —        43,854            81,489            —         81,489
        End of period                                          $      13,260    $         —    $   13,260     $      39,432    $       (1)   $   39,431
        Supplemental cash flow data:
        Income tax payments, net of refunds received           $       1,356    $         —    $    1,356     $       1,053    $       —     $    1,053
        Interest paid                                                 60,573              —        60,573            66,192            —         66,192
        Noncash investing and financing activities:
        Assets acquired through right-of-use arrangements              4,097              —         4,097             4,432            —          4,432
        Leasehold improvements funded by lessor                           —               —            —                 —             —             —
        Accrued capital expenditures                                     809              —           809             1,101            —          1,101
       For the three months ended March 31, 2019
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months ended March 31, 2019 above.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $3.8 million ($1.4 million of depreciation and amortization and $2.4 million of
       additions to outsourcing contract costs), and an increase to net cash flows provided by investing activities of $5.6
       million (Additions to outsourcing contract costs) for the three months ended March 31, 2019.


                                                                                    162




                                                                                                                                                                         App. 840
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 844 of 894 PageID 1218


       Table of Contents



       The misstatements in the cash flow misclassifications category related to (i) Lease terminations resulted in a decrease
       to net cash flows provided by financing activities of $0.05 million and an increase to net cash flows provided by
       operating activities of $0.05 million for the year ended December 31, 2018. (Loss on sale of assets and lease
       terminations), and (ii) Grossing up of borrowing and pay downs of a working capital loan on a foreign subsidiary
       resulting in an increase of $6.3 million of borrowings from other loans and a decrease of $6.3 million of principal
       repayments on other loans, both of which were neutral and within net cash provided by financing.
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the three months ended March 31, 2019.
       For the three months ended March 31, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the three months ended March 31, 2018 above.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $2.3 million ($1.8 million of depreciation and amortization and $0.5 million of
       additions to outsourcing contract costs), and an increase to net cash flows provided by investing activities of $1.6
       million (Additions to outsourcing contract costs) for the three months ended March 31, 2018.
       The misstatements in the cash flow misclassifications category related to lease terminations resulted in a decrease to
       net cash flows provided by financing activities of $0.03 million and an increase to net cash flows provided by
       operating activities of $0.03 million for the year ended December 31, 2018 (Loss on sale of assets and lease
       terminations).
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the three months ended March 31, 2018.


                                                                163




                                                                                                                             App. 841
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                        Page 845 of 894 PageID 1219


       Table of Contents



                                                       Exela Technologies, Inc. and Subsidiaries
                                                        Consolidated Statements of Cash Flows
                                             (in thousands of United States dollars unless otherwise stated)
                                                                      (Unaudited)
                                                                      For the Six Months Ended June 30, 2019         For the Six Months Ended June 30, 2018
                                                                           As                                             As
                                                                       Previously   Restatement                       Previously   Restatement              Restatement
                                                                                                      As                                             As
                                                                       Reported     Adjustment    Restated            Reported     Adjustment    Restated    Reference
       Cash flows from operating activities
       Net loss                                                       $   (64,054)   $     (9,689)    $ (73,743) $       (49,175)   $   (5,311)   $ (54,486)
       Adjustments to reconcile net loss
        Depreciation and amortization                                     55,211           (3,808)        51,403         74,386         (3,404)       70,982     b, c
        Original issue discount and debt issuance cost
        amortization                                                       5,749               —           5,749           5,272           —            5,272
        Debt modification and extinguishment costs                         1,049               —           1,049              —            —               —
        Provision for doubtful accounts                                    3,334               —           3,334           1,857           —            1,857
        Deferred income tax provision                                      4,623               —           4,623             705           —              705
        Share-based compensation expense                                   5,459               —           5,459           2,895           —            2,895
        Foreign currency remeasurement                                       288               —             288          (1,156)          —           (1,156)
        Loss (gain) on sale of assets                                        (10)              95             85           1,340           55           1,395     c
        Fair value adjustment for interest rate swap                       4,385               —           4,385          (4,675)          —           (4,675)
        Change in operating assets and liabilities, net effect from
        acquisitions:
           Accounts receivable                                                624              —              624        (19,813)           —         (19,813)
           Prepaid expenses and other assets                                1,260              —            1,260         (1,603)           —          (1,603)
           Accounts payable and accrued liabilities                       (14,991)          2,396         (12,595)        40,677         1,361         42,038     c
           Related party payables                                          (7,703)          3,804          (3,899)        (2,458)        5,036          2,578     c
           Additions to outsource contract costs                               —           (2,860)         (2,860)            —         (1,377)        (1,377)    b
             Net cash provided by (used in) operating activities           (4,776)        (10,062)        (14,838)        48,252        (3,640)        44,612
       Cash flows from investing activities
        Purchases of property, plant, and equipment                        (9,072)             —           (9,072)       (10,244)          —          (10,244)
        Additions to internally developed software                         (4,007)             —           (4,007)        (2,115)          —           (2,115)
        Additions to outsourcing contract costs                           (10,440)         10,440              —          (3,695)       3,695              —      b
        Proceeds from sale of assets                                           20              —               20          1,014           —            1,014
        Cash paid in acquisition, net of cash received                     (5,000)             —           (5,000)        (4,145)          —           (4,145)
           Net cash provided by (used in) investing activities            (28,499)         10,440         (18,059)       (19,185)       3,695         (15,490)
       Cash flows from financing activities
        Third party debt modification and extinguishment costs                355            (355)             —              —            —               —      c
        Repurchases of Common Stock                                        (3,480)             —           (3,480)        (3,479)          —           (3,479)
        Borrowings from other loans                                         1,544          12,548          14,092          2,152           —            2,152     c
        Net borrowings under factoring arrangement                          2,426              —            2,426             —            —               —
        Proceeds from senior secured term loans                            29,850              —           29,850             —            —               —
        Lease terminations                                                     —              (95)            (95)            —           (56)            (56)    c
        Cash paid for debt issuance costs                                    (362)            355              (7)            —            —               —      c
        Cash paid for equity issuance costs                                    —               —               —          (7,500)          —           (7,500)
        Borrowings from senior secured revolving facility                  68,000              —           68,000         30,000           —           30,000
        Repayments on senior secured revolving facility                   (68,000)             —          (68,000)       (30,000)          —          (30,000)
        Principal payments on finance lease obligations                    (9,180)             —           (9,180)        (8,404)          —           (8,404)
        Principal repayments on senior secured term loans and
        other loans                                                        (8,417)        (12,831)        (21,248)        (6,043)          —           (6,043)    c
           Net cash provided by (used in) financing activities             12,736            (378)         12,358        (23,274)         (56)        (23,330)
        Effect of exchange rates on cash                                      111              —              111           (410)          —             (410)
           Net increase (decrease) in cash and cash equivalents           (20,428)             —          (20,428)         5,383           (1)          5,382
        Cash, restricted cash, and cash equivalents
        Beginning of period                                               43,854                —       43,854           81,489            —        81,489
        End of period                                                 $   23,426     $          —     $ 23,426       $   86,872     $      (1)    $ 86,871
        Supplemental cash flow data:
        Income tax payments, net of refunds received                  $    5,181     $          —     $    5,181     $    3,864     $      —      $    3,864
        Interest paid                                                     71,240               (29)       71,211         76,353            —          76,353      c
        Noncash investing and financing activities:
        Assets acquired through right-of-use arrangements                  6,778                —          6,778          7,787            —           7,787
        Leasehold improvements funded by lessor                               —                 —             —           1,540            —           1,540
        Accrued capital expenditures                                       1,083                —          1,083          1,144            —           1,144
       For the six months ended June 30, 2019
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the six months ended June 30, 2019 above.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $6.7 million ($3.8 million of depreciation and amortization and $2.9 million of
       additions to outsourcing contract costs), and an increase to net cash flows provided by investing activities of $10.4
       million (Additions to outsourcing contract costs) for the six months ended June 30, 2019.


                                                                                         164




                                                                                                                                                                        App. 842
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 846 of 894 PageID 1220


       Table of Contents



       The misstatements in the cash flow misclassifications category related to (i) Lease terminations resulted in a decrease
       to net cash flows provided by financing activities of $0.1 million and an increase to net cash flows provided by
       operating activities of $0.1 million for the year ended December 31, 2018. (Loss on sale of assets and lease
       terminations), (ii) Grossing up of borrowing and pay downs of a working capital loan on a foreign subsidiary
       resulting in an increase of $12.5 million of borrowings from other loans and a decrease of $12.8 million of principal
       repayments on other loans, both of which were neutral and within net cash provided by financing, and (iii) Cash flow
       classification adjustment related to incorrect interpretation of ASU 2016-15 (Classification of Certain Receipts and
       Cash Payments) in 2018 resulted in a line item classification change within cash flows provided by financing
       activities (Decrease of $0.4 million of Third party debt modification and extinguishment costs and an increase of $0.4
       million of cash paid for debt issuance costs).
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the six months ended June 30, 2019.
       For the six months ended June 30, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the six months ended June 30, 2018 above.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $4.8 million ($3.4 million of depreciation and amortization and $1.4 million of
       additions to outsourcing contract costs), and an increase to net cash flows provided by investing activities of $3.7
       million (Additions to outsourcing contract costs) for the six months ended June 30, 2018.
       The misstatements in the cash flow misclassifications category related to lease terminations resulted in a decrease to
       net cash flows provided by financing activities of $0.06 million and an increase to net cash flows provided by
       operating activities of $0.06 million for the six months ended June 30, 2018.
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the six months ended June 30, 2018.


                                                                165




                                                                                                                             App. 843
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                                                    Page 847 of 894 PageID 1221


       Table of Contents



                                                       Exela Technologies, Inc. and Subsidiaries
                                                        Consolidated Statements of Cash Flows
                                             (in thousands of United States dollars unless otherwise stated)
                                                                      (Unaudited)
                                                                 For the Nine Months Ended September 30,      For the Nine Months Ended September 30,
                                                                                  2019                                         2018
                                                                     As                                           As
                                                                 Previously    Restatement                    Previously    Restatement               Restatement
                                                                  Reported     Adjustment As Restated          Reported     Adjustment As Restated Reference
       Cash flows from operating activities
        Net loss                                                 $ (197,479)    $    (7,553)   $ (205,032) $      (78,116)   $   (5,177)   $   (83,293)
        Adjustments to reconcile net loss
        Depreciation and amortization                                 82,326         (5,844)        76,482        109,428        (5,035)       104,393    b
        Original issue discount and debt issuance cost
        amortization                                                   8,730             —           8,730          8,062           —            8,062
        Impairment of goodwill and other intangible assets            99,682         (2,524)        97,158             —            —               —     c
        Debt modification and extinguishment costs                     1,049             —           1,049             —           103             103
        Provision for doubtful accounts                                4,402             —           4,402          2,470           —            2,470
        Deferred income tax provision                                  1,632             —           1,632         (3,689)          —           (3,689)
        Share-based compensation expense                               6,903             —           6,903          4,516           —            4,516
        Foreign currency remeasurement                                  (173)            —            (173)        (2,040)          —           (2,040)
        Loss (gain) on sale of assets                                   (191)           314            123          1,835          213           2,048    c
        Fair value adjustment for interest rate swap                   4,965             —           4,965         (5,456)          —           (5,456)
        Change in operating assets and liabilities, net effect
        from acquisitions:
          Accounts receivable                                          3,501             —           3,501         (6,374)           —          (6,374)
          Prepaid expenses and other assets                            2,377             —           2,377         (5,770)           —          (5,770)
          Accounts payable and accrued liabilities                   (43,861)         2,715        (41,146)       (23,457)        2,109        (21,348)   c
          Related party payables                                      (7,502)         2,304         (5,198)        (3,689)        5,036          1,347    c
          Additions to outsource contract costs                           —          (3,130)        (3,130)            —         (2,360)        (2,360)   b
            Net cash provided by (used in) operating
            activities                                               (33,639)       (13,718)       (47,357)        (2,280)       (5,111)        (7,391)
        Cash flows from investing activities
        Purchases of property, plant, and equipment                  (10,797)           —          (10,797)       (14,077)          —          (14,077)
        Additions to internally developed software                    (5,074)           —           (5,074)        (3,080)          —           (3,080)
        Additions to outsourcing contract costs                      (14,304)       14,304              —          (5,427)       5,427              —     b
        Proceeds from sale of assets                                     360            —              360          1,095           —            1,095
        Cash paid in acquisition, net of cash received                (5,000)           —           (5,000)        (6,513)          —           (6,513)
          Net cash provided by (used in) investing
          activities                                                 (34,815)       14,304         (20,511)       (28,002)       5,427         (22,575)
        Cash flows from financing activities
        Third party debt modification and extinguishment
        costs                                                            355          (355)             —           1,067        (1,067)            —     c
        Repurchases of Common Stock                                   (3,480)           —           (3,480)        (4,899)           —          (4,899)
        Borrowings from other loans                                    1,728        19,802          21,530          3,068            —           3,068    c
        Net borrowings under factoring arrangement                      (494)           —             (494)            —             —              —
        Cash paid for withholding taxes on vested RSUs                  (223)           —             (223)            —             —              —
        Proceeds from senior secured term loans                       29,850            —           29,850         30,000            —          30,000
        Lease terminations                                                —           (314)           (314)            —           (213)          (213)   c
        Cash paid for debt issuance costs                               (362)          355              (7)        (1,094)          964           (130)   c
        Cash paid for equity issuance costs                               —             —               —          (7,500)           —          (7,500)
        Borrowings from senior secured revolving facility            130,500            —          130,500         30,000            —          30,000
        Repayments on senior secured revolving facility              (91,500)           —          (91,500)       (30,000)           —         (30,000)
        Principal payments on finance lease obligations              (13,598)           —          (13,598)       (12,594)           —         (12,594)
        Principal repayments on senior secured term loans
        and other loans                                              (12,922)       (20,074)       (32,996)        (9,053)          —           (9,053)   c
          Net cash provided by (used in) financing
          activities                                                  39,854          (586)         39,268         (1,005)        (316)         (1,321)
        Effect of exchange rates on cash                                 (29)           —              (29)          (555)          —             (555)
          Net increase (decrease) in cash and cash
          equivalents                                                (28,629)            —         (28,629)       (31,842)          —          (31,842)
        Cash, restricted cash, and cash equivalents
        Beginning of period                                           43,854             —          43,854         81,489           —           81,489
        End of period                                            $    15,225    $        —     $    15,225    $    49,647    $      —      $    49,647
        Supplemental cash flow data:
        Income tax payments, net of refunds received             $     6,981    $        —     $     6,981    $     5,296    $      —      $     5,296
        Interest paid                                                131,773            (29)       131,744        136,396           —          136,396    c
        Noncash investing and financing activities:
        Assets acquired through right-of-use arrangements              9,352            —            9,352          9,318           —            9,318
        Leasehold improvements funded by lessor                           —             —               —           1,565           —            1,565
        Accrued capital expenditures                                   1,083         1,305           2,388          1,994           —            1,994    c

       For the nine months ended September 30, 2019
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the nine months ended September 30, 2019 above.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $8.9 million ($5.8 million of depreciation and amortization and $3.1 million of
       additions to


                                                                                      166




                                                                                                                                                               App. 844
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 848 of 894 PageID 1222


       Table of Contents



       outsourcing contract costs), and an increase to net cash flows provided by investing activities of $14.3 million
       (Additions to outsourcing contract costs) for the nine months ended September 30, 2019.
       The misstatements in the cash flow misclassifications category related to (i) Lease terminations resulted in a decrease
       to net cash flows provided by financing activities of $0.3 million and an increase to net cash flows provided by
       operating activities of $0.3 million for the year ended December 31, 2018. (Loss on sale of assets and lease
       terminations), (ii) Grossing up of borrowing and pay downs of a working capital loan on a foreign subsidiary
       resulting in an increase of $19.8 million of borrowings from other loans and a decrease of $20.1 million of principal
       repayments on other loans, both of which were within net cash provided by financing, and (iii) Cash flow
       classification adjustment related to incorrect interpretation of ASU 2016-15 (Classification of Certain Receipts and
       Cash Payments) in 2018 resulted in a line item classification change within cash flows provided by financing
       activities (Decrease of $0.4 million of Third party debt modification and extinguishment costs and an increase of $0.4
       million of cash paid for debt issuance costs).
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the nine months ended September 30, 2019.
       For the nine months ended September 30, 2018
       Refer to descriptions of the adjustments and their impact on net loss in the Consolidated Statement of Operations
       section for the nine months ended September 30, 2018 above.
       The misstatements in the outsourcing contract cost adjustment category resulted in a decrease to net cash flows
       provided by operating activities of $7.4 million ($5.0 million of depreciation and amortization and $2.4 million of
       additions to outsourcing contract costs), and an increase to net cash flows provided by investing activities of $5.4
       million (Additions to outsourcing contract costs) for the nine months ended September 30, 2018.
       The misstatements in the cash flow misclassifications category related to (i) Lease terminations resulted in a decrease
       to net cash flows provided by financing activities of $0.2 million and an increase to net cash flows provided by
       operating activities of $0.2 million for the year ended December 31, 2018 (Loss on sale of assets and lease
       terminations), (ii) Cash flow classification adjustment related to incorrect interpretation of ASU 2016-15
       (Classification of Certain Receipts and Cash Payments) in 2018 resulted in a net increase to cash flows provided by
       operating activities of $0.1 million, a decrease to net cash flows provided by financing activities of $0.1 million for the
       year ended December 31, 2018. (Increase of $0.1 million to Debt modification and extinguishment costs, a decrease of
       $1.1 million to third party debt modification and extinguishment costs and an increase of $1.0 million to cash paid for
       debt issuance costs)
       No other misstatements impacted the classifications between net operating, net investing, or net financing cash flow
       activities for the nine months ended September 30, 2018.
       21. Subsequent Events

       The Company performed its subsequent event procedures through June 8, 2020, the date these consolidated
       financial statements were made available for issuance.
       Receivables Securitization Facility

       On January 10, 2020, certain subsidiaries of the Company entered into a $160.0 million accounts receivable
       securitization facility (the “A/R Facility”) with a five year term. In the A/R Facility, (i) Exela Receivables 1, LLC (the
       “A/R Borrower”), a wholly-owned indirect subsidiary of the Company, entered into a Loan and Security Agreement
       (the “A/R Loan Agreement”), dated as of January 10, 2020, with TPG Specialty Lending, Inc., as administrative agent
       (the “A/R Administrative Agent”), PNC Bank National Association, as LC Bank (the “LC Bank”), the lenders (each,
       an “A/R Lender” and collectively the “A/R Lenders”) and the Company, as initial servicer, pursuant to which the A/R
       Lenders will make loans (the “Loan”) to the A/R Borrower to be used to purchase certain receivables and related
       assets from its sole member, Exela Receivables Holdco, LLC (the “Parent SPE”), a wholly-owned indirect subsidiary
       of the Company,


                                                                  167




                                                                                                                                 App. 845
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 849 of 894 PageID 1223


       Table of Contents



       (ii) sixteen other indirect, wholly-owned U.S. subsidiaries of the Company (collectively, the “Originators”) sold or
       contributed and will sell or contribute to the Parent SPE certain receivables and related assets in consideration for a
       combination of cash, equity in the Parent SPE and/or letters of credit issued by the LC Bank to the Originators; and
       (iii) the Parent SPE has sold or contributed and will sell or contribute to the Borrower certain receivables and related
       assets in consideration for a combination of cash, equity in the A/R Borrower and/or letters of credit issued by the
       LC Bank to the beneficiaries elected by Parent SPE.

       The Company, the Parent SPE, the A/R Borrower and the Originators provide customary representations and
       covenants pursuant to the agreements entered into in connection with the A/R Facility. The A/R Loan Agreement
       provides for certain events of default upon the occurrence of which the A/R Administrative Agent may declare the
       A/R Facility’s termination date to have occurred and declare the outstanding Loan and all other obligations of the
       A/R Borrower to be immediately due and payable. The Company used the proceeds of the initial borrowings to repay
       outstanding revolving borrowings under the Company’s senior credit facility and to provide additional liquidity and
       funding for the ongoing business needs of the Company and its subsidiaries.

       Pursuant to the A/R Loan Agreement, each of Company, the A/R Borrower, the Parent SPE and the Originators (the
       “Exela Parties”) is prohibited from amending or modifying any Existing Secured Debt Documents (as defined in the
       A/R Loan Agreement) if such amendment or modification could: (i) by its terms cause any Exela Party to be unable to
       perform its obligations under Transaction Documents (as defined in the A/R Loan Agreement), (ii) cause any
       inaccuracy or breach of any representation, warranty, or covenant of any Exela Party, (iii) could subject any existing
       or subsequently arising Collateral to an Adverse Claim (each as defined in the A/R Loan Agreement), or (iv)
       adversely affect any rights or remedies of the Lenders, the LC Bank and the A/R Administrative Agent under the
       A/R Facility. The A/R Borrower and Parent SPE were formed in December 2019, and are consolidated into the
       Company’s financial statements even though they had no material assets or operations during the year end
       December 31, 2019. The A/R Borrower and Parent SPE are bankruptcy remote entities and as such their assets are not
       available to creditors of the Company or any of its subsidiaries. Since January 10, 2020, the parties have amended
       and waived the A/R Facility several times to address contractually, the occurrence of certain events, including
       among other things, the delay in delivery of these Financial Statements, financial statements for the quarter ended
       March 31, 2020, and the Initial Servicer’s liquidity (as defined in the A/R Facility) falling below $60.0 million.

       Sale of SourceHOV Tax, LLC

       On March 16, 2020, the Company and its indirect wholly owned subsidiaries, Merco Holdings, LLC and SourceHOV
       Tax, LLC entered into a Membership Interest Purchase Agreement with Gainline Source Intermediate Holdings LLC at
       which time Gainline Source Intermediate Holdings LLC acquired all of the outstanding membership interests of
       SourceHov Tax for $40.0 million, subject to adjustment as set forth in the purchase agreement of approximately $2.0
       million.

       Impact of COVID-19

       In December 2019, a novel strain of coronavirus was reported to have surfaced in Wuhan, China, which has and is
       continuing to spread throughout other parts of the world, including the United States. On January 30, 2020, the
       World Health Organization declared the outbreak of the coronavirus disease ("COVID-19") a “Public Health
       Emergency of International Concern,” and on March 11, 2020, the World Health Organization characterized the
       outbreak as a “pandemic”.

       The Company is dependent on its workforce to deliver its solutions and services. Developments such as social
       distancing and stay-at-home orders from various jurisdictions may impact the Company’s ability to deploy its
       workforce effectively.

       Additionally, COVID-19 has spread to most of the countries in the world and throughout the United States, creating
       a serious impact on customers, workforces, suppliers, disrupting economies and financial markets, and potentially
       leading to a world-wide economic downturn. While expected to be temporary, prolonged workforce disruptions may
       negatively impact sales in fiscal year 2020 and the Company’s overall liquidity.


                                                                  168




                                                                                                                                  App. 846
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                         Page 850 of 894 PageID 1224


       Table of Contents



       The full impact of the COVID-19 outbreak continues to evolve as of the date of this report. Management is actively
       monitoring the global situation and its impact on the Company’s financial condition, liquidity, operations, suppliers,
       industry, and workforce. Given the daily evolution of the COVID-19 outbreak and the global responses to curb its
       spread, the Company is not able to estimate adverse effects of the COVID-19 outbreak on its results of operations,
       financial condition, or liquidity for fiscal year 2020.

       Amendment to Credit Agreement

       Under the terms of each of the Credit Agreement, the Company was required to deliver to the lenders the December
       31, 2019 audited financial statements by April 14, 2020, which the Company failed to do. On May 18, 2020, the
       Company amended the Credit Agreement to, among other things, extend the time for delivery of its audited financial
       statements for the year ended December 31, 2019 and its financial statements for the quarter ended March 31, 2020.
       Pursuant to the amendment, the Company also amended the Credit Agreement to, among other things: restrict the
       borrower and its subsidiaries’ ability to designate or invest in unrestricted subsidiaries; incur certain debt; create
       certain liens; make certain investments; pay certain dividends or other distributions on account of its equity
       interests; make certain asset sales or other dispositions (or utilize the proceeds of certain asset sales to reinvest in
       the business); or enter into certain affiliate transactions pursuant to the negative covenants under the Credit
       Agreement. Further, pursuant to the amendment, the borrower under the Credit Agreement is also required to
       maintain a minimum Liquidity (as defined in the amendment) of $35.0 million. In the event the Company delivers the
       annual and quarterly financial statements described above within the time frames stated within such agreements
       (which the Company believes it has now satisfied with respect to the annual financial statements, but not with
       respect quarterly financial statements), the Company will, upon delivery of such financial statements, be in
       compliance with the Credit Agreement.


                                                                  169




                                                                                                                                  App. 847
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 851 of 894 PageID 1225


       Table of Contents



                  ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND
                  FINANCIAL DISCLOSURE

       None.

       ITEM 9A. CONTROLS AND PROCEDURES

       Evaluation of Disclosure Controls and Procedures
       Our management, with the participation of our Chief Executive Officer (“CEO”) and our Chief Financial Officer
       (“CFO”), has evaluated the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e)
       and 15d-15(e) under the Exchange Act) as of December 31, 2019. Disclosure controls and procedures include, without
       limitation, controls and procedures designed to ensure that information required to be disclosed by a company in the
       reports that it files or submits under the Exchange Act is accumulated and communicated to the company’s
       management, including its principal executive officer and principal financial officer, as appropriate to allow timely
       decisions regarding required disclosure. In designing and evaluating the disclosure controls and procedures,
       management recognizes that any controls and procedures, no matter how well designed and operated, can provide
       only reasonable assurance of achieving the desired control objectives. Based upon that evaluation, as discussed
       below, our CEO and CFO have concluded that, as of the end of the period covered by this Annual Report, our
       disclosure controls and procedures were not effective because of the material weaknesses in internal control over
       financial reporting described below.
       Notwithstanding such material weaknesses in internal control over financial reporting, our management, including
       our CEO and CFO, has concluded that our consolidated financial statements as of and for the year ended December
       31, 2019 and our restated consolidated balance sheets as of December 31, 2018 and the related consolidated
       statements of operations and consolidated statements of cash flows for the fiscal years ended December 31, 2018
       and 2017, present fairly, in all material respects, our financial position, results of our operations and our cash flows
       for the periods presented in this Annual Report, in conformity with U.S. generally accepted accounting principles.
       Management’s Report on Internal Control over Financial Reporting
       Management, under the supervision of the board of directors, is responsible for establishing and maintaining
       adequate “internal control over financial reporting,” as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange
       Act. Our internal control over financial reporting is designed to provide reasonable assurance regarding the
       reliability of financial reporting and the preparation of financial statements for external purposes in accordance with
       U.S. generally accepted accounting principles and includes those policies and procedures that (1) pertain to the
       maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the
       assets of the Company; (2) provide reasonable assurance that transactions are recorded as necessary to permit
       preparation of financial statements in accordance with generally accepted accounting principles, and that receipts
       and expenditures of the Company are being made only in accordance with authorizations of management and
       directors of the Company; and (3) provide reasonable assurance regarding prevention or timely detection of
       unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the
       financial statements. All internal control systems, no matter how well designed, have inherent limitations. Therefore,
       even those systems determined to be effective can provide only reasonable assurance with respect to financial
       statement preparation and presentation. Because of its inherent limitations, a system of internal control over financial
       reporting may not prevent or detect misstatements.
       A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such
       that there is a reasonable possibility that a material misstatement of annual or interim financial statements will not be
       prevented or detected on a timely basis.
       Management assessed the effectiveness of our internal control over financial reporting as of December 31, 2019
       using the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal
       Control-Integrated Framework (2013) (the “COSO 2013 Framework”). Based on its assessment, our management,
       including our CEO and CFO, has concluded that our internal control over financial reporting was not effective as of
       December 31, 2019 due to material weaknesses in our internal control over financial reporting described below.


                                                                 170




                                                                                                                               App. 848
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 852 of 894 PageID 1226


       Table of Contents



       The Company did not design, implement and operate effective process-level control activities related to order-to-
       cash (including revenue, customer deposits, accounts receivable, deferred revenue and cost to obtain a contract),
       procure-to-pay (including operating expenses, accounts payable, and accrued liabilities), hire-to-pay (including
       compensation expense and accrued liabilities), leases (including accounting for the adoption of the new lease
       standard, right-of-use asset and lease liability), goodwill, restricted cash, share based compensation, journal entries
       and preparation of the consolidated financial statements, and other financial reporting processes, as well as
       accounting for significant unusual transactions.
       In addition, the Company did not design, implement and operate effective process-level control activities related to
       the approval, authorization and disclosure of related party transactions.
       The Company did not design, implement, and operate effective general information technology controls (GITCs) over
       user and privileged access to information technology (IT) systems at multiple components in order to adequately
       restrict access to appropriate finance and IT personnel and enforce appropriate segregation of duties. As a result,
       process-level automated control activities and manual control activities that are dependent upon information derived
       from IT systems were also ineffective.
       These deficiencies in process-level control activities and GITCs were largely caused by an ineffective control
       environment as follows:

           ·    There was not sufficient oversight and governance from the Board of Directors in the design,
                implementation and execution of internal control over financial reporting;
           ·    The Company did not sufficiently establish structures, reporting lines and appropriate authorities and
                responsibilities; and
           ·    The Company did not sufficiently attract, develop and retain competent resources and hold them
                accountable for their internal control responsibilities.

       The deficiencies in the control environment also created deficiencies in the Company’s risk assessment process,
       information and communication and monitoring activities as follows:

           ·    Financial reporting objectives were not clearly specified to enable the identification and assessment of risks,
                including complying with applicable accounting standards;
           ·    The risk assessment process failed to identify and assess risks of misstatement, including fraud risks, to
                ensure controls were designed and implemented to respond to those risks;
           ·    Changes that could impact the system of internal controls were not identified and assessed;
           ·    Relevant and quality information to support the functioning of internal controls was not consistently
                generated or used by the Company to support the operation of internal controls;
           ·    Internal communication of information necessary to support the functioning of internal control was not
                sufficient;
           ·    Communication with external parties on matters affecting the functioning of internal control was not
                complete;
           ·    The Company did not sufficiently select, develop and perform ongoing evaluations to determine the
                components of internal control are present and functioning; and
           ·    The evaluation and communication of internal control deficiencies, including monitoring corrective actions,
                were not performed in a timely manner.

       As a result of these deficiencies, material misstatements were identified and corrected in the consolidated financial
       statements as of and for the year ended December 31, 2019, the restated consolidated financial statements as of and
       for the years ended December 31, 2018 and 2017 as further described in Note 3 to the consolidated financial
       statements and the interim financial statements for all interim periods during the years-ended December 31, 2019 and
       2018 as further described in Note 20 to the consolidated financial statements. Because there is a reasonable
       possibility that material misstatement of the consolidated financial statements will not be prevented or detected on a
       timely basis, we concluded


                                                                 171




                                                                                                                                App. 849
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 853 of 894 PageID 1227


       Table of Contents



       the deficiencies represent material weaknesses in our internal control over financial reporting and our internal control
       over financial reporting was not effective as of December 31, 2019.

       Our independent registered public accounting firm, KPMG LLP, who audited the consolidated financial statements
       included in this annual report, has expressed an adverse report on the operating effectiveness of our internal control
       over financial reporting. KPMG LLP's report appears on page 74 of this Annual Report.
       Remediation Plan

       We have identified and begun to implement several steps, as further described below, to remediate the material
       weaknesses described in this Item 9A and to enhance our overall control environment, risk assessment, control
       activities, monitoring and information and communication. We are committed to ensuring that our internal controls
       over financial reporting are designed and operating effectively.
            · Increase the oversight of the Board of Directors over the remediation plan including the design,
                 implementation and execution of internal controls.
            · Establish adequate reporting structure to ensure appropriate authority guidelines are in place and are
                 effective.
            · Further develop the detailed remediation plan, with appropriate executive sponsorship and with the
                 assistance of third-party specialists, to specifically address the material weaknesses related to the control
                 environment, risk assessment, information and communication, and monitoring activities.
            · Hire, train, and retain individuals with appropriate skills and experience, assign responsibilities and hold
                 individuals accountable for their roles related to internal control over financial reporting.
            · Design and implement controls over assigning authority and responsibility of management and others,
                 including related party transactions.
            · Design and implement a comprehensive and continuous risk assessment process to identify and assess
                 risks of material misstatement (including fraud risks) and ensure that the impacted financial reporting
                 processes and related internal controls are properly designed and in place to respond to those risks in our
                 financial reporting.
            · Enhance the design of existing control activities and implement additional process-level control activities
                 and ensure they are operating effectively.
            · Enhance the design of existing GITCs over user and privileged access to IT systems and ensure they are
                 operating effectively to support process-level automated control activities and manual control activities that
                 are dependent upon information derived from IT systems.
            · Design and implement additional information and communications controls to ensure use of and obtaining
                 relevant and quality information to allow operation of effective control activities, including internal and
                 external communication.
            · Design and implement additional monitoring controls to assess the consistent operation of controls and to
                 remediate deficiencies.
       Although we intend to complete the remediation process as promptly as possible, we cannot at this time estimate
       how long it will take to remediate these material weaknesses. In addition, we may discover additional material
       weaknesses that require additional time and resources to remediate and we may decide to take additional measures to
       address the material weaknesses or modify the remediation steps described above. Until these weaknesses are
       remediated, we plan to continue to perform additional analyses and other procedures to ensure that our consolidated
       financial statements are prepared in accordance with GAAP.
       Changes in Internal Control over Financial Reporting

       We made the following material changes in our internal control over financial reporting (as such term is defined in
       Rules 13a-15(e) and 15d-15(e) under the Exchange Act) during the quarter ended December 31, 2019 to remediate
       previously reported material weaknesses in our internal control over financial reporting:

           ·    Designed and implemented GITCs over change management and computer operations for the IT system
                used to account for leases at the Novitex component.


                                                                 172




                                                                                                                                App. 850
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                        Page 854 of 894 PageID 1228


       Table of Contents



           ·    Designed and implemented controls over service organizations used to process transactions on our behalf,
                including complementary end user controls.

       There were no other changes in our internal control over financial reporting during the quarter ended December 31,
       2019 that have materially affected, or are reasonably likely to materially affect, our internal control over financial
       reporting.

       ITEM 9B. OTHER INFORMATION

       None.

                                                               PART III

       ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE

       Information about our executive officers is contained in the section titled “Executive Officers” in Part I of this Annual
       Report.

       The other information required by this Item will be included in our Proxy Statement for the 2020 Annual General
       Meeting of Shareholders under the captions “Director Nominees,” “Continuing Members of the Board of Directors,”
       “Additional Information Concerning the Board of Directors of the Company,” Committees of the Board of Directors”
       and “Section 16(a) Beneficial Ownership Reporting Compliance,” which will be filed with the SEC no later than June
       12, 2020 and is incorporated by reference in this Annual Report.

       ITEM 11. EXECUTIVE COMPENSATION

       The information required by this Item will be included in our Proxy Statement for the 2020 Annual General Meeting of
       Shareholders under the captions “Executive Compensation” and “Director Remuneration,” which will be filed with
       the SEC no later than June 12, 2020 and is incorporated by reference in this Annual Report.

       ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED
       STOCKHOLDER MATTERS

       The information required by this Item will be included in our Proxy Statement for the 2020 Annual General Meeting of
       Shareholders under the caption “Security Ownership of Certain Beneficial Owners and Management” and “Securities
       Authorized for Issuance under Equity Compensation Plans,” which will be filed with the SEC no later than June 12,
       2020 and is incorporated by reference in this Annual Report.

       ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE

       The information required by this Item will be included in our Proxy Statement for the 2020 Annual General Meeting of
       Shareholders under the captions “Certain Relationships and Related Party Transactions” and “Director
       Independence,” which will be filed with the SEC no later than June 12, 2020 and is incorporated by reference in this
       Annual Report.

       ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES

       The information required by this Item will be included in our Proxy Statement for the 2020 Annual General Meeting of
       Shareholders under the caption “Independent Registered Public Accounting Firm Fees” which will be filed with the
       SEC no later than June 12, 2020 and is incorporated by reference in this Annual Report.


                                                                 173




                                                                                                                                App. 851
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                    Page 855 of 894 PageID 1229


       Table of Contents



       ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES

       a) (1) Financial Statements

       Report of Independent Registered Public Accounting Firm                                                         73
       Consolidated Balance Sheets as of December 31, 2019 and 2018                                                    76
       Consolidated Statements of Operations for the years ended December 31, 2019, 2018, and 2017                     77
       Consolidated Statements of Comprehensive Loss for the years ended December 31, 2019, 2018, and 2017             78
       Consolidated Statements of Stockholders’ Deficit for the years ended December 31, 2019, 2018, and 2017          79
       Consolidated Statements of Cash Flows for the years ended December 31, 2019, 2018, and 2017                     82
       Notes to the Consolidated Financial Statements                                                                  83
       (a)(3) Exhibits


                                                                                                                  Filed or
         Exhibit                                                                                                 Furnished
          No.                                              Description                                           Herewith
               2.1 Novitex Business Combination Agreement, dated as of February 21, 2017, by and among
                   Quinpario Acquisition Corp. 2, Quinpario Merger Sub I, Inc., Quinpario Merger Sub II, Inc.,
                   Novitex Holdings, Inc., SourceHOV Holdings, Inc., Novitex Parent, L.P, HOVS LLC and
                   HandsOn Fund 4 I, LLC (2)
               3.1 Restated Certificate of Incorporation, dated July 12, 2017(4)
               3.2 Second Amended and Restated Bylaws, dated November 6, 2019.(9)
               3.3 Certificate of Designations, Preferences, Rights and Limitations of Series A Perpetual
                   Convertible Preferred Stock(4)
               3.4 Waiver of Bylaws(5)
               4.1 Specimen Common Stock Certificate(1)
               4.2 Specimen Warrant Certificate(1)
               4.3 Form of Warrant Agreement between Continental Stock Transfer & Trust Company and the
                   Registrant(1)
               4.4 Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and Exela Finance Inc.
                   as Issuers, the Subsidiary Guarantors set forth therein and Wilmington Trust, National
                   Association, as Trustee(4)
               4.5 First Supplemental Indenture, dated July 12, 2017, by and among Exela Intermediate LLC and
                   Exela Finance Inc., as Issuers, the
                   Subsidiary Guarantors set forth therein and Wilmington Trust, National
                   Association, as Trustee(4)

              4.6 Description of Securities                                                                 Filed
             10.1 Modification Agreement, dated as of June 15, 2017(3)
             10.2 Amended & Restated Registration Rights Agreement, dated July 12, 2017, by and among the
                  Company and the Holders(4)
             10.3 Exela Technologies, Inc. Director Nomination Agreement, dated July 12, 2017, by and among
                  the Company, the HGM Group and Ex‑Sigma 2 LLC(4)


                                                              174




                                                                                                                         App. 852
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                          Page 856 of 894 PageID 1230


       Table of Contents



       (a)(3)
                                                                                                                        Filed or
                                                                                                                        Furnished
                                                                                                                        Herewith
         Exhibit
          No.                                                   Description
                 10.4 First Lien Credit Agreement, dated July 12, 2017, by and among Exela Intermediate Holdings
                      LLC, Exela Intermediate LLC, the Lenders Party Thereto, Royal Bank of Canada, RBC Capital
                      Markets, Credit Suisse Securities (USA) LLC, Natixis, New York Branch and KKR Capital
                      Markets LLC(4)
                 10.5 First Amendment to First Lien Credit Agreement, dated July 13, 2018, by and among Exela
                      Intermediate Holdings LLC, Exela Intermediate LLC, the Lenders Party Thereto, Royal Bank
                      of Canada, RBC Capital Markets, Credit Suisse Securities (USA) LLC, Natixis, New York
                      Branch and KKR Capital Markets LLC(6)
                 10.6
                      Second Amendment to First Lien Credit Agreement, dated as of
                      April, 16, 2019, by and among Exela Intermediate Holdings LLC, Exela
                      Intermediate, LLC, each Subsidiary Loan Party listed on the signature pages
                      thereto, Royal Bank of Canada, as administrative agent, and each of the lenders
                      party thereto.(7)

                 10.7 Exela Technologies Inc. 2018 Stock Incentive Plan.(8)
                 10.8 Form of Option Grant Notice and Agreement under the Exela Technologies Inc. 2018 Stock
                      Incentive Plan.(8)
                 10.9 Form of Restricted Stock Unit Grant and Agreement under the Exela Technologies Inc. 2018
                      Stock Incentive Plan.(8)
                10.10 Exela Technologies, Inc. Executive Officer Annual Bonus Plan.(9)
                10.11 Loan and Security Agreement, dated as of January 10, 2020, by and among Exela
                      Receivables 1, LLC, as borrower, Exela Technologies, Inc., as initial servicer, TPG Specialty
                      Lending, Inc., as administrative agent, PNC Bank, National Association, as LC Bank, and the
                      lenders from time to time party thereto.(10)
                10.12 First Tier Purchase and Sale Agreement, dated as of January 10, 2020, by and among Exela
                      Receivables Holdco, LLC, as purchaser, Exela Technologies, Inc., as initial servicer, and
                      BancTec, Inc., Deliverex, LLC, Economic Research Services, Inc., Exela Enterprise Solutions,
                      Inc., SourceHOV Healthcare, Inc., United Information Services, Inc., HOV Enterprise
                      Services, Inc., HOV Services, Inc., HOV Services, LLC, J&B Software, Inc., Novitex
                      Government Solutions, LLC, Regulus Group II LLC, Regulus Group LLC, Regulus Integrated
                      Solutions LLC, SourceCorp BPS Inc. and Sourcecorp Management, Inc., as originators.(10)
                10.13 Second Tier Purchase and Sale Agreement, dated as of January 10, 2020, by and among Exela
                      Receivables 1, LLC, Exela Receivables Holdco, LLC, and Exela Technologies, Inc.(10)
                10.14 Sub-Servicing Agreement, dated as of January 10, 2020, by and among Exela Technologies,
                      Inc., as initial servicer, and BancTec, Inc., Deliverex, LLC, Economic Research Services, Inc.,
                      Exela Enterprise Solutions, Inc., SourceHOV Healthcare, Inc., United Information Services,
                      Inc., HOV Enterprise Services, Inc., HOV Services, Inc., HOV Services, LLC, J&B Software,
                      Inc., Novitex Government Solutions, LLC, Regulus Group II LLC, Regulus Group LLC,
                      Regulus Integrated Solutions LLC, SourceCorp BPS Inc., Sourcecorp Management, Inc., as
                      sub-servicers.(10)
                10.15 Guaranty, dated as of January 10, 2010, between Exela Receivables Holdco, LLC and TPG
                      Specialty Lending, Inc.(10)
                10.16 Performance Guaranty, dated as of January 10, 2010, between Exela Technologies, Inc. and
                      TPG Specialty Lending, Inc.(10)
                10.17 Membership Interest Purchase Agreement, dated as of March 16, 2020, by and among
                      SourceHOV Tax, LLC, Merco Holdings, LLC, Exela Technologies, Inc., and Gainline Source
                      Intermediate Holdings LLC (11)


                                                                   175




                                                                                                                                App. 853
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                       Page 857 of 894 PageID 1231


       Table of Contents



                                                                                                                      Filed or
        Exhibit                                                                                                      Furnished
         No.                                                 Description                                             Herewith
            10.18 First Amendment to Loan and Security Agreement, First Tier Purchase and Sale Agreement
                   and Second Tier Purchase and Sale Agreement, dated as of March 16, 2020, by and among
                   Exela Receivables 1, LLC, Exela Technologies, Inc., Exela Receivables Holdco, LLC, the
                   Originators, the Lenders, and TPG Specialty Lending, Inc. (11)
              21.1 Subsidiaries of Exela Technologies Inc.                                                           Filed
              23.1 Consent of KPMG LLP                                                                               Filed
              31.1 Certification of the Principal Executive Officer required by Rule 13a‑14(a) and Rule 15d‑14(a)    Filed
                   under the Securities Exchange Act of 1934, as amended, as adopted pursuant to Section 302
                   of the Sarbanes Oxley Act of 2002
              31.2 Certification of the Principal Financial and Accounting Officer required by Rule 13a‑14(a)        Filed
                   and Rule 15d‑14(a) under the Securities Exchange Act of 1934, as amended, as adopted
                   pursuant to Section 302 of the Sarbanes Oxley Act of 2002
              32.1 Certification of the Principal Executive Officer required by 18 U.S.C. Section 1350, as adopted   Furnished
                   pursuant to Section 906 of the Sarbanes Oxley Act of 2002
              32.2 Certification of the Principal Financial and Accounting Officer required by 18 U.S.C. Section     Furnished
                   1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002
          101.INS XBRL Instance Document                                                                             Filed
         101.SCH XBRL Taxonomy Extension Schema                                                                      Filed
         101.CAL XBRL Taxonomy Extension Calculation Linkbase                                                        Filed
         101.DEF XBRL Taxonomy Extension Definition Linkbase                                                         Filed
                                                                                                                     Filed
       101.LAB
                  XBRL Taxonomy Extension Label Linkbase
         101.PRE XBRL Taxonomy Extension Presentation Linkbase                                                       Filed
              104 Cover Page Interactive Data File (embedded within the Inline XBRL document and included
                  in Exhibit 101)

       (1) Incorporated by reference to the Registrant’s Registration Statement on Form S‑1 (SEC File No. 333‑198988).

       (2) Incorporated by reference to the Registrant’s Current Report on Form 8‑K filed on February 22, 2017.

       (3)
             Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on June 21,
             2017.
       (4)
             Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on July 18, 2017.

       (5) Incorporated by reference to the Registrantsȁ

             9; Current Report on Form 8‑K, filed on December 21, 2017.

       (6) Incorporated by reference to the Registrants’ Current Report on Form 8̴

             9;K, filed on July 17, 2018.

       (7) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on April 17, 2019.

       (8) Incorporated by reference to the Registrants’ Quarterly Report on Form 10‑Q, filed on May 10, 2019.


       (9)   Incorporated by reference to the Registrants’ Quarterly Report on Form 10‑Q, filed on November
             12, 2019.

       (10) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on January 15, 2020.

       (11) Incorporated by reference to the Registrants’ Current Report on Form 8‑K, filed on March 17, 2020.



                                                                176




                                                                                                                             App. 854
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 858 of 894 PageID 1232


       Table of Contents



                                      177




                                                                       App. 855
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                      Page 859 of 894 PageID 1233


       Table of Contents



                                                          SIGNATURES

       Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, the
       Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.

       Dated:                                               By: /s/ RONALD COGBURN
       June 8, 2020                                              Ronald Cogburn, Chief Executive Officer
       Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, this report has been signed below
       by the following persons on behalf of the Registrant and in the capacities and on the dates indicated.

       Dated:                                               By: /s/ RONALD COGBURN
       June 8, 2020                                             Ronald Cogburn, Chief Executive Officer
                                                                (Principal Executive Officer) and Director

       Dated:                                               By: /s/ SHRIKANT SORTUR
       June 8, 2020                                             Shrikant Sortur, Chief Financial Officer
                                                                (Principal Financial Officer and Principal Accounting
                                                                Officer)
       Dated:                                               By: /s/ PAR CHADHA
       June 8, 2020                                             Par Chadha, Chairman of the Board of Directors
       Dated:                                               By: /s/ MARTIN P. AKINS
       June 8, 2020                                             Martin P. Akins, Director
       Dated:                                               By: /s/ MARC A. BEILINSON
       June 8, 2020                                             Marc A. Beilinson, Director
       Dated:                                               By: /s/ J. COLEY CLARK
       June 8, 2020                                             J. Coley Clark, Director
       Dated:                                               By: /s/ JOHN H. REXFORD
       June 8, 2020                                             John H. Rexford, Director
       Dated:                                               By: /s/ JAMES G. REYNOLDS
       June 8, 2020                                             James G. Reynolds, Director
       Dated:                                               By: /s/ WILLIAM L. TRANSIER
       June 8, 2020                                             William L. Transier, Director


                                                               178




                                                                                                                            App. 856
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 860 of 894 PageID 1234




                        Exhibit 17




                                                                        App. 857
10/12/2020                             https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_8k.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                  Page 861 of 894 PageID 1235
  8-K 1 tm2020760d2_8k.htm FORM 8-K



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                                              Washington, D.C. 20549


                                                               FORM 8-K
                                                           CURRENT REPORT
                               Pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934

                                          Date of Report (Date of earliest event reported): June 9, 2020


                                         EXELA TECHNOLOGIES, INC.
                                               (Exact name of registrant as specified in its charter)

                       Delaware                                     001-36788                                     XX-XXXXXXX
             (State or other jurisdiction of                  (Commission File Number)                         (I.R.S. Employer
             incorporation or organization)                                                                 Identification Number)

                         2701 E. Grauwyler Rd.
                                 Irving, TX                                                               75061
                   (Address of principal executive offices)                                             (Zip Code)

                                       Company’s telephone number, including area code: 1-844-935-2832

  Securities registered pursuant to Section 12(b) of the Act:

              Title of Each Class                                 Trading Symbol             Name of Each Exchange on Which Registered
     Common Stock, Par Value $0.0001 per share                        XELA                          The Nasdaq Stock Market LLC

  Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation to the registrant under
  any of the following provisions:

  ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)

  ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)

  ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))

  ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

  Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or
  Rule 12b-2 of the Securities Exchange Act of 1934.

  ¨ Emerging growth company

  ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
    complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.




                                                                                                                           App. 858
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_8k.htm                                                      1/3
10/12/2020                          https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_8k.htm
          Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 862 of 894 PageID 1236


  Item 2.02          Results of Operation and Financial Condition.

  On June 9, 2020, Exela Technologies, Inc. (the “Company”) issued a press release announcing its financial results for the fourth quarter
  and full year ended December 31, 2019. A copy of the press release is furnished herewith as Exhibit 99.1.

  The information in this Current Report on Form 8-K furnished pursuant to Item 2.02, including Exhibit 99.1, shall not be deemed to be
  “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject
  to liability under that section, and they shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as
  amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. The Company is making
  reference to non-GAAP financial information in the press release. A reconciliation of the non-GAAP financial measures to the
  comparable GAAP financial measures is contained in the attached press release.

  Item 9.01          Financial Statements and Exhibits.

  (d)     Exhibits

  Exhibit Number                                                       Exhibit Description

  99.1*                Press Release dated June 9, 2020

  * Furnished herewith


                                                                      2




                                                                                                                          App. 859
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_8k.htm                                                      2/3
10/12/2020                          https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_8k.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 863 of 894 PageID 1237


                                                               SIGNATURE

            Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on
  its behalf by the undersigned hereunto duly authorized.

  Dated: June 9, 2020

                                                                         EXELA TECHNOLOGIES, INC.

                                                                         By: /s/Shrikant Sortur
                                                                             Name: Shrikant Sortur
                                                                             Title: Chief Financial Officer


                                                                     3




                                                                                                                         App. 860
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_8k.htm                                                     3/3
10/12/2020                          https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
           Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                             Page 864 of 894 PageID 1238
  EX-99.1 2 tm2020760d2_ex99-1.htm EXHIBIT 99.1
                                                                                                                                Exhibit 99.1




              Exela Technologies, Inc. Reports Fourth Quarter and Full Year 2019 Results
          Files Form 10-K for 2019, including restated results for 2017 and 2018, and for the nine months ended September 30, 2019
                                   Achieves revised full year guidance for Revenue and Adjusted EBITDA
                                 Conference Call to Discuss Results Scheduled for June 9, 2020 at 5 PM ET

  Fourth Quarter 2019 Highlights:

      ·      Revenue of $393.6 million, a decline of 1.5% on a reported basis and 1.1%(1) on a constant currency basis from Q4 2018

      ·      Operating loss of $249.5 million, including $252.4 million of non-cash impairment charges

      ·      Net loss of $304.1 million

      ·      EBITDA(2) loss of $234.5 million

      ·      Adjusted EBITDA(3) of $53.0 million on a reported basis; $53.2 million on a constant currency basis

  Full-Year 2019 Highlights:

      ·      Revenue of $1,562.3 million, a decline of 1.5% on a reported basis and 0.5%(1) on a constant currency basis

      ·      Operating loss of $321.2 million, including $349.6 million of non-cash impairment charges recorded in the third and fourth
             quarters of 2019

      ·      Net loss of $509.1 million

      ·      EBITDA(2) loss of $237.1 million

      ·      Adjusted EBITDA(3) of $254.8 million on a reported basis; $255.9 million on a constant currency basis

      ·      Achieved expense savings during 2019 totaling $65 million

  First Half 2020 Highlights:

      ·      Progress of Debt Reduction and Liquidity Improvement Initiative:

                 o   Completed a 5-year $160.0 million accounts receivable securitization facility in January 2020

                 o   Completed the sale of non-core Tax Benefit Group business for $40.0 million in March 2020

      ·      On April 14, Marc Beilinson and William Transier, independent directors were appointed to the Company’s board of directors

      ·      On May 15, Shrikant Sortur was promoted to Chief Financial Officer

      ·      Q1 2020 Update:

                 o   Exela expects to report Q1 2020 revenue in the range of $362-$365.0 million

                 o   During Q1 2020, Exela reduced its global headcount to 22,058 FTEs or 3% since the 2019 year-end

      ·      Company adjusted its FTE capacity in Q2 to 19,056 FTEs representing 86% of its pre-COVID-19 levels of 22,058 FTEs
                                                                                                                    App. 861
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                 1/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 865 of 894 PageID 1239
  Irving, TX– June 9, 2020 – Exela Technologies, Inc. (“Exela” or the “Company”) (NASDAQ: XELA), a location-agnostic global
  business process automation (“BPA”) leader across numerous industries, announced today that it has filed its Annual Report on
  Form 10-K for the year ended December 31, 2019, including the previously announced restatement of prior period results for 2017,
  2018 and the nine months ended September 30, 2019. The Form 10-K also includes relevant quarterly financial information for the
  years ended December 31, 2018 and 2019.


                                                                     1




                                                                                                                        App. 862
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                          2/16
10/12/2020                         https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
          Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                             Page 866 of 894 PageID 1240




  “We are pleased to have achieved our revised full year 2019 guidance, including revenue above the high-end of our guidance range,”
  said Ronald Cogburn, Chief Executive Officer of Exela. “The COVID-19 pandemic has posed unprecedented challenges and disruption
  for companies and communities around the world. Our priorities since the onset of the pandemic have been the health and safety of our
  global team members and their families, and continuing to provide mission-critical services to our customers. In this regard, with our
  strategic global footprint, “right-shore” model, and 86% of our team members either enabled to work remotely or less impacted by the
  pandemic, we have delivered virtually uninterrupted service to our customers. I am incredibly proud of all our global team members for
  their continued hard work and dedication to serving our customers during this time. Notwithstanding the current economic challenges
  of COVID-19, we believe our business model remains resilient supported by our strong customer base, the mission-critical nature of
  the services we provide, our leading suite of services and solutions, and our global delivery excellence.”

  Mr. Cogburn continued, “Looking to the remainder of 2020 and beyond, we have a plan in place for improved long-term profitable
  growth and value creation. We will continue to position the Company to focus on growing our base business in core industries such as
  banking, insurance and healthcare where we provide critical billing and payment solutions. In addition, our strategic priorities include
  improving our operating income and free cash flow, increasing our liquidity, and reducing our debt. Our previously announced debt
  reduction and liquidity improvement initiative is an important component of this plan. While we still have work to do, we have made
  good progress so far in 2020 by closing a new securitized AR facility in January and the divestiture of our Tax Benefit Group business
  in March, increasing our financial flexibility.”

  COVID-19 Positioning

  In response to the COVID-19 pandemic, Exela rapidly initiated a plan to protect the health and safety of its global team members,
  while continuing to serve customers’ needs. Relevant highlights include:

      ·      Favorable employee distribution model with over 60% of the employee base located in Americas and EMEA offers Exela a
             clear differentiation and edge over competitors

      ·      Minimum volume commitments in many contracts limit the effects of volume reductions

      ·      Rapid response unit set up with an emphasis on solutions that address work-from-home environments such as the Digital
             Mailroom

      ·      Company adjusted its FTE capacity in Q2 to 19,056 FTEs representing 86% of its pre-COVID-19 levels of 22,058 FTEs

  Fourth Quarter 2019 Financial Highlights

      ·      Revenue: Revenue was $393.6 million, a decline of 1.5% from $399.6 million in the fourth quarter of 2018. Revenue for the
             Information and Transaction Processing Solutions (“ITPS”) segment was $306.7 million, a decline of 5.4% year-over-year,
             driven primarily by the previously announced low margin contract exit (“LMCE”) in the third quarter of 2018 partially offset
             by growth from existing customers and new wins. Healthcare Solutions (“HS”) revenue was $69.8 million, an increase of
             24.0% year-over-year, driven primarily by acquisition, new customer growth and increased volumes with existing customers.
             Legal and Loss Prevention Services (“LLPS”) revenue was $17.1 million, a decline of approximately $2.0 million, or 10.3%
             from the fourth quarter of 2018.


                                                                      2




                                                                                                                         App. 863
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                               3/16
10/12/2020                          https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
          Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                               Page 867 of 894 PageID 1241




             Revenue excluding the previously announced LMCE and pass through revenues from postage and postage handling with
             either zero or nominal margins (“pass through revenue”) (4) was $323.5 million in the fourth quarter of 2019, representing an
             increase of 1.5% over $318.8 million in the fourth quarter of 2018.

             82% of fourth quarter 2019 revenue was in the Americas, 16% was in Europe, and 2% was in rest of world.

      ·      Operating income / (loss): Operating loss for the fourth quarter of 2019 was $249.5 million, compared with operating loss of
             $40.6 million in the fourth quarter of 2018. The year-over-year increase in operating loss is primarily attributable to non-cash
             goodwill and trade-name impairment charges of $252.4 million recognized in the fourth quarter of 2019, compared with $48.1
             million of impairment charges in the fourth quarter of 2018, along with higher SG&A expenses partially offset by lower
             depreciation and amortization costs. The non-cash goodwill and trade-name impairment charges incurred in the fourth quarter
             of 2019 were related to the write-down of the carrying values of the ITPS and LLPS segments.

      ·      Net Loss: Net Loss for the fourth quarter of 2019 was $304.1 million, compared with a net loss of $86.5 million in the fourth
             quarter of 2018.

      ·      Adjusted EBITDA: Adjusted EBITDA for the fourth quarter of 2019 was $53.0 million, compared to Adjusted EBITDA of
             $72.7 million in the fourth quarter of 2018. Adjusted EBITDA margin for the fourth quarter of 2019 was 13.5% compared to
             Adjusted EBITDA margin of 18.2% in the fourth quarter of 2018. The decrease in fourth quarter 2019 Adjusted EBITDA was
             mainly driven by lower revenue in the ITPS segment, higher SG&A spend, and losses on derivative instruments, partially
             offset by continued realization of savings flow-through.

             Adjusted EBITDA margin, based on revenue excluding LMCE and pass through revenue, was 16.4% in the fourth quarter of
             2019, compared with 22.8% in the fourth quarter of 2018.

      ·      Capital Expenditures: Capital expenditures for the fourth quarter of 2019 were 1.2% of revenue compared to 2.6% of
             revenue in the fourth quarter of 2018.

      ·      Common Stock: As of May 1, 2020, there were 147,511,430 total shares of common stock outstanding and an additional
             3,923,385 shares of common stock reserved for issuance for our outstanding preferred shares on an as-converted basis.

      ·      Total employees as of December 31, 2019 were 22,766 as compared to 22,715 as of September 30, 2019.


                                                                       3




                                                                                                                           App. 864
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                 4/16
10/12/2020                         https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
          Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                             Page 868 of 894 PageID 1242




  Full-Year 2019 Financial Highlights

      ·      Revenue: Revenue was $1,562.3 million, a decline of 1.5% from $1,586.2 million in 2018. Revenue for the ITPS segment
             was $1,234.3 million, a decline of 3.1% year-over-year, driven primarily by the previously announced LMCE and adverse
             currency impacts, partially offset by revenue from acquisitions completed in 2018. HS revenue was $256.7 million, an
             increase of 12.6% year-over-year, driven primarily by acquisition, new customer growth and increased volume with existing
             customers. LLPS revenue was $71.3 million, representing a decline of 15.6% from 2018. Results in LLPS are event driven
             and were impacted primarily by lower revenue from legal claims administration services in 2019.

             Revenue excluding the previously announced LMCE and pass through revenue was $1,284.9 million in 2019, representing an
             increase of 2.9% over $1,248.1 million in 2018.

             Excluding the impact of LMCE and certain other customer exits, full-year 2019 revenue from top-20 customers increased
             13% year-over-year, and revenue from top-50 customers increased 11% year-over-year, reflecting the Company’s focus on
             expanding with its largest customers.

             82.3% of full-year 2019 revenue was in the Americas, 16.0% was in Europe and 1.7% was in rest of world.

      ·      Operating income / (loss): Operating loss in 2019 was $321.2 million, compared with a loss of $10.7 million in 2018. The
             year-over-year increase in operating loss was primarily driven by non-cash goodwill and trade-name impairment charges of
             $349.6 million recognized in 2019, compared with $48.1 million of non-cash impairment charges recognized in 2018, as well
             as lower revenue and higher SG&A expenses, which were partially offset by lower depreciation and amortization costs. The
             non-cash goodwill and trade-name impairment charges incurred in 2019 were related to the write-down of the carrying values
             of the ITPS and LLPS segments.

      ·      Net Loss: Net Loss for 2019 was $509.1 million, compared with a net loss of $169.8 million in 2018.

      ·      Adjusted EBITDA: Adjusted EBITDA in 2019 was $254.8 million, as compared to Adjusted EBITDA of $276.2 million in
             2018. Adjusted EBITDA margin for 2019 was 16.3% compared to Adjusted EBITDA margin of 17.4% in 2018. The decrease
             in 2019 Adjusted EBITDA was mainly driven by lower revenue in the ITPS and LLPS segments and higher SG&A spend,
             partially offset by continued realization of savings flow-through.

             Adjusted EBITDA margin, based on revenue excluding LMCE and pass through revenue, was 19.8% in 2019, compared with
             22.1% in 2018.

      ·      Capital Expenditures: Capital expenditures for 2019 were 1.3% of revenue compared to 1.7% of revenue in 2018.

  Balance Sheet: At December 31, 2019, Exela’s total net debt was $1.509 billion.


                                                                      4




                                                                                                                         App. 865
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                            5/16
10/12/2020                          https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
          Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                               Page 869 of 894 PageID 1243




  Debt Reduction and Liquidity Improvement

  On November 12, 2019, Exela announced that its Board of Directors adopted a debt reduction and liquidity improvement initiative
  (“Initiative”), with the goal of increasing the Company’s liquidity to approximately $125.0 to $150.0 million, and repaying debt with a
  target debt reduction of approximately $150.0 to $200.0 million. In accordance with this Initiative, Exela announced two transactions
  in the first quarter of 2020.

      ·      On January 15, 2020, Exela announced that it entered into a 5-year, $160.0 million accounts receivable securitization facility
             to improve liquidity. The facility is for an initial five-year term, may be extended in accordance with its terms, and is
             incremental to Exela’s existing $100.0 million revolving facility maturing in July 2022.

      ·      On March 17, 2020, Exela announced the sale of its Tax Benefit Group (“TBG”) business for $40.0 million, or approximately
             1.93x 2019 revenue. Net of closing costs and adjustments, this transaction resulted in proceeds of $38.2 million. For full year
             2019, TBG generated total revenue of $20.7 million. The Company believes it is on schedule for additional divestitures with
             expected proceeds in the range of $110.0 million to $160.0 million.

  First Quarter 2020 Update and Full Year 2020 Commentary

      ·      As previously disclosed, the Company expects to complete its financial statements for the quarter ended March 31, 2020 by
             June 24, 2020. For the first quarter of 2020, Exela expects to report revenue in the range of $362.0 - $365.0 million. Although
             Exela is working diligently to complete its financial statements for the first quarter of 2020 by June 24, 2020 no assurance can
             be given that they will be filed within such period.

      ·      The depth and duration of the economic impact from COVID-19 on Exela and its customers’ businesses remains unknown.
             Given the uncertainties surrounding COVID-19 and its impacts on visibility, Exela is delaying providing financial guidance
             for full year 2020.

  (1) – Constant currency is a non-GAAP measure. A reconciliation of constant currency is attached to this release.

  (2) – EBITDA is a non-GAAP measure. A reconciliation of EBITDA is attached to this release.

  (3) – Adjusted EBITDA is a non-GAAP measure. A reconciliation of Adjusted EBITDA is attached to this release.

  (4) – Pass through revenue is defined as postage and postage handling revenue with either zero or nominal margins. LMCE is defined
  as revenue from the low margin contract exit announced in the third quarter of 2018. A reconciliation of revenue net of pass through
  revenue and LMCE is attached to this release.

  Earnings Conference Call and Audio Webcast

  Exela will host a conference call to discuss its fourth quarter and year end 2019 financial results at 5 p.m. ET on June 9, 2020. To
  access this call, dial 833-255-2831 or +412-902-6724 (international). A replay of this conference call will be available through June 16,
  2020 at 877-344-7529 or +412-317-0088 (international). The replay passcode is 10144972. A live webcast of this conference call will
  be available on the “Investors” page of the Company’s website (www.exelatech.com). A supplemental slide presentation that
  accompanies this call and webcast can be found on the investor relations website (http://investors.exelatech.com/) and will remain
  available after the call.


                                                                       5




                                                                                                                           App. 866
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                 6/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                               Page 870 of 894 PageID 1244




  About Exela

  Exela Technologies, Inc. (“Exela”) is a business process automation (BPA) leader, leveraging a global footprint and proprietary
  technology to provide digital transformation solutions enhancing quality, productivity, and end-user experience. With decades of
  expertise operating mission-critical processes, Exela serves a growing roster of more than 4,000 customers throughout 50 countries,
  including over 60% of the Fortune® 100. With foundational technologies spanning information management, workflow automation,
  and integrated communications, Exela’s software and services include multi-industry department solution suites addressing finance and
  accounting, human capital management, and legal management, as well as industry-specific solutions for banking, healthcare,
  insurance, and public sectors. Through cloud-enabled platforms, built on a configurable stack of automation modules, and over 22,000
  employees operating in 23 countries, Exela rapidly deploys integrated technology and operations as an end-to-end digital journey
  partner.

  Find out more at www.exelatech.com

  Follow Exela on Twitter: https://twitter.com/exelatech

  Follow Exela on LinkedIn: https://www.linkedin.com/company/11174620/

  About Non-GAAP Financial Measures: This press release includes constant currency, EBITDA and Adjusted EBITDA, each of
  which is a financial measure that is not prepared in accordance with U.S. generally accepted accounting principles (“GAAP”). Exela
  believes that the presentation of these non-GAAP financial measures will provide useful information to investors in assessing our
  financial performance, results of operations and liquidity and allows investors to better understand the trends in our business and to
  better understand and compare our results. Exela’s board of directors and management use constant currency, EBITDA and Adjusted
  EBITDA to assess Exela’s financial performance, because it allows them to compare Exela’s operating performance on a consistent
  basis across periods by removing the effects of Exela’s capital structure (such as varying levels of debt and interest expense, as well as
  transaction costs resulting from the combination of Quinpario Acquisition Corp. 2, SourceHOV Holdings, Inc. and Novitex
  Holdings, Inc. on July 12, 2017 (the “Novitex Business Combination”) and capital markets-based activities). Adjusted EBITDA also
  seeks to remove the effects of integration and related costs to achieve the savings, any expected reduction in operating expenses due to
  the Novitex Business Combination, asset base (such as depreciation and amortization) and other similar non-routine items outside the
  control of our management team. Optimization and restructuring expenses and merger adjustments are primarily related to the
  implementation of strategic actions and initiatives related to the Novitex Business Combination. All of these costs are variable and
  dependent upon the nature of the actions being implemented and can vary significantly driven by business needs. Accordingly, due to
  that significant variability, we exclude these charges since we do not believe they truly reflect our past, current or future operating
  performance. The constant currency presentation excludes the impact of fluctuations in foreign currency exchange rates. We calculate
  constant currency revenue and Adjusted EBITDA on a constant currency basis by converting our current-period local currency
  financial results using the exchange rates from the corresponding prior-period and compare these adjusted amounts to our
  corresponding prior period reported results. Exela does not consider these non-GAAP measures in isolation or as an alternative to
  liquidity or financial measures determined in accordance with GAAP. A limitation of these non-GAAP financial measures is that they
  exclude significant expenses and income that are required by GAAP to be recorded in Exela’s financial statements. In addition, they are
  subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded
  or included in determining these non-GAAP financial measures and therefore the basis of presentation for these measures may not be
  comparable to similarly-titled measures used by other companies. These non-GAAP financial measures are not required to be
  uniformly applied, are not audited and should not be considered in isolation or as substitutes for results prepared in accordance with
  GAAP. Net loss is the GAAP measure most directly comparable to the non-GAAP measures presented here. For reconciliation of the
  comparable GAAP measures to these non-GAAP financial measures, see the schedules attached to this release.


                                                                      6




                                                                                                                          App. 867
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                7/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 871 of 894 PageID 1245




  Restatement: As previously disclosed in the Company’s Current Report on Form 8-K filed with the SEC on March 17, 2020, the board
  of directors of the Company, based on the recommendation of the audit committee and in consultation with management, concluded
  that, because of errors identified in the Company’s previously issued financial statements for the fiscal years ended December 31, 2018
  and 2017 and the first three quarters of fiscal 2019, the Company would restate its previously issued financial statements, including the
  quarterly data for fiscal years 2019 and 2018 and its selected financial data for the relevant periods. The adjustments made as a result
  of the restatement are more fully discussed in Note 3, Restatement of Previously Issued Financial Statements, of the Notes to
  Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K filed with the SEC on June 9, 2020.
  Previously filed annual reports on Form 10-K and quarterly reports on Form 10-Q for the periods affected by the restatement have not
  been amended. Accordingly, investors should no longer rely upon the Company’s previously released financial statements for these
  periods and any earnings releases, investor presentations or other communications relating to these periods, and, for these periods,
  investors should rely solely on the financial statements and other financial data for the relevant periods included in the above
  referenced Annual Report. All amounts in this release affected by the restatement adjustments reflect such amounts as restated.

  Forward-Looking Statements: Certain statements included in this press release are not historical facts but are forward-looking
  statements for purposes of the safe harbor provisions under The Private Securities Litigation Reform Act of 1995. Forward-looking
  statements generally are accompanied by words such as “may”, “should”, “would”, “plan”, “intend”, “anticipate”, “believe”,
  “estimate”, “predict”, “potential”, “seem”, “seek”, “continue”, “future”, “will”, “expect”, “outlook” or other similar words, phrases or
  expressions. These forward-looking statements include statements regarding our industry, future events, the estimated or anticipated
  future results and benefits of the Novitex Business Combination, future opportunities for the combined company, including potential
  divestitures and other statements that are not historical facts. These statements are based on the current expectations of Exela
  management and are not predictions of actual performance. These statements are subject to a number of risks and uncertainties,
  including without limitation those discussed under the heading “Risk Factors” in Exela’s most recently filed Annual Report on Form-
  10-K filed with the Securities and Exchange Commission. In addition, forward-looking statements provide Exela’s expectations, plans
  or forecasts of future events and views as of the date of this communication. Exela anticipates that subsequent events and developments
  will cause Exela’s assessments to change. These forward-looking statements should not be relied upon as representing Exela’s
  assessments as of any date subsequent to the date of this press release.


                                                                     7




                                                                                                                         App. 868
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                8/16
10/12/2020                          https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
          Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 872 of 894 PageID 1246




                                                 Exela Technologies, Inc. and Subsidiaries
                                                        Consolidated Balance Sheets
                                             As of December 31, 2019 and December 31, 2018
                                  (in thousands of United States dollars except share and per share amounts)

                                                                                                                  December 31,
                                                                                                                             2018
                                                                                                               2019     (As Restated)
  Assets
  Current assets
  Cash and cash equivalents                                                                               $       6,198     $          36,206
  Restricted cash                                                                                                 7,901                 7,648
  Accounts receivable, net of allowance for doubtful accounts of $4,975 and $4,359, respectively                261,400               270,812
  Related party receivables                                                                                         716                    —
  Inventories, net                                                                                               19,047                16,220
  Prepaid expenses and other current assets                                                                      23,663                24,937
  Total current assets                                                                                          318,925               355,823
  Property, plant and equipment, net of accumulated depreciation of $176,995 and $154,060,
    respectively                                                                                                 113,637           132,986
  Operating lease right-of-use assets, net                                                                        93,627                —
  Goodwill                                                                                                       359,771           708,258
  Intangible assets, net                                                                                         342,443           395,020
  Deferred income tax assets                                                                                      12,032            16,345
  Other noncurrent assets                                                                                         17,889            19,391
  Total assets                                                                                            $    1,258,324    $    1,627,823

  Liabilities and Stockholders' Equity (Deficit)
  Liabilities
  Current liabilities
  Accounts payables                                                                                       $       86,167    $       99,853
  Related party payables                                                                                           1,740            15,363
  Income tax payable                                                                                                 352             1,996
  Accrued liabilities                                                                                            121,553           107,355
  Accrued compensation and benefits                                                                               48,574            52,211
  Accrued interest                                                                                                48,769            49,071
  Customer deposits                                                                                               27,765            34,235
  Deferred revenue                                                                                                16,282            16,504
  Obligation for claim payment                                                                                    39,156            56,002
  Current portion of finance lease liabilities                                                                    13,788            17,498
  Current portion of operating lease liabilities                                                                  25,345                —
  Current portion of long-term debts                                                                              36,490            29,237
  Total current liabilities                                                                                      465,981           479,325
  Long-term debt, net of current maturities                                                                    1,398,385         1,306,423
  Finance lease liabilities, net of current portion                                                               20,272            26,738
  Pension liabilities                                                                                             25,681            27,641
  Deferred income tax liabilities                                                                                  7,996            11,214
  Long-term income tax liabilities                                                                                 2,806             3,024
  Operating lease liabilities, net of current portion                                                             73,282                —
  Other long-term liabilities                                                                                      6,962            14,717
  Total liabilities                                                                                            2,001,365         1,869,082
  Commitments and Contingencies (Note 14)
                                                                                                                           App. 869
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                   9/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 873 of 894 PageID 1247
  Stockholders' equity (deficit)
  Common stock, par value of $0.0001 per share; 1,600,000,000 shares authorized; 153,638,836
  shares issued and 150,851,689 shares outstanding at December 31, 2019 and 152,692,140 shares
  issued and 150,142,955 shares outstanding at December 31, 2018 (including in each case the
  4,570,734 shares returned to the Company in the first quarter of 2020 in connection with the
  Appraisal Action)                                                                                                 15                   15
  Preferred stock, par value of $0.0001 per share; 20,000,000 shares authorized; 4,294,233 shares
  issued and outstanding at December 31, 2019 and 4,569,233 shares issued and outstanding at
  December 31, 2018                                                                                                 1                      1
  Additional paid in capital                                                                                  445,452                445,452
  Less: common stock held in treasury, at cost; 2,787,147 shares at December 31, 2019 and 2,549,185
  shares December 31, 2018                                                                                     (10,949)           (10,342)
  Equity-based compensation                                                                                     49,336             41,731
  Accumulated deficit                                                                                       (1,211,508)          (702,392)
  Accumulated other comprehensive loss:
  Foreign currency translation adjustment                                                                       (7,329)            (6,423)
  Unrealized pension actuarial losses, net of tax                                                               (8,059)            (9,301)
  Total accumulated other comprehensive loss                                                                   (15,388)           (15,724)
  Total stockholders’ deficit                                                                                 (743,041)          (241,259)
  Total liabilities and stockholders’ deficit                                                       $        1,258,324 $        1,627,823


                                                                     8




                                                                                                                          App. 870
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                 10/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                Page 874 of 894 PageID 1248




                                           Exela Technologies, Inc. and Subsidiaries
         Consolidated Statements of Operations for the three and twelve months ended December 31, 2019, 2018 and 2017
                            (in thousands of United States dollars except share and per share amounts)

                                                                                                 Years ended December 31,
                                                                                                           2018           2017
                                                                                            2019       (As Restated) (As Restated)
  Revenue                                                                             $     1,562,337 $ 1,586,222 $ 1,145,891
  Cost of revenue (exclusive of depreciation and amortization)                              1,224,735      1,213,403       827,544
  Selling, general and administrative expenses (exclusive of depreciation and
    amortization)                                                                             198,864         184,908            220,955
  Depreciation and amortization                                                               100,903         138,077             98,890
  Impairment of goodwill and other intangible assets                                          349,557          48,127             69,437
  Related party expense                                                                         9,501          12,403             33,431
  Operating loss                                                                             (321,223)        (10,696)          (104,366)
  Other expense (income), net:
    Interest expense, net                                                                     163,449          155,991           129,676
    Debt modification and extinguishment costs                                                  1,404            1,067            35,512
    Sundry expense (income), net                                                                  969           (3,271)            2,295
    Other expense (income), net                                                                14,429           (3,030)           (1,297)
  Net loss before income taxes                                                               (501,474)        (161,453)         (270,552)
    Income tax (expense) benefit                                                               (7,642)          (8,353)           61,068
  Net loss                                                                            $      (509,116) $      (169,806) $       (209,484)
    Dividend equivalent on Series A Preferred Stock related to beneficial
       conversion feature                                                                          —                —            (16,375)
    Cumulative dividends for Series A Preferred Stock                                          (3,309)          (3,655)           (2,489)
  Net loss attributable to common stockholders                                        $      (512,425) $      (173,461) $       (228,348)
  Loss per share:
  Basic and diluted                                                                   $         (3.52) $         (1.17) $           (2.18)


                                                                     9




                                                                                                                         App. 871
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                              11/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                 Page 875 of 894 PageID 1249




                                                Exela Technologies, Inc. and Subsidiaries
                                                 Consolidated Statements of Cash Flows
                                          For the year ended December 31, 2019, 2018 and 2017
                                       (in thousands of United States dollars unless otherwise stated)

                                                                                                  Years ended December 31,
                                                                                                            2018           2017
                                                                                             2019       (As Restated) (As Restated)
  Cash flows from operating activities
  Net loss                                                                             $      (509,116) $     (169,806) $        (209,484)
  Adjustments to reconcile net loss
   Depreciation and amortization                                                              100,903         138,077                 98,890
   Fees paid in stock                                                                              —               —                  28,573
   HGM contract termination fee paid in stock                                                      —               —                  10,000
   Original issue discount and debt issuance cost amortization                                 11,777          10,913                 12,280
   Debt modification and extinguishment costs                                                   1,049             103                 34,459
   Impairment of goodwill and other intangible assets                                         349,557          48,127                 69,437
   Provision for doubtful accounts                                                              4,304           2,767                    500
   Deferred income tax provision                                                                1,093           3,220                (67,545)
   Share-based compensation expense                                                             7,827           7,647                  6,743
   Foreign currency remeasurement                                                                (511)         (1,180)                 1,382
   Loss (gain) on sale of assets                                                                  556           2,687                    556
   Fair value adjustment for interest rate swap                                                 4,337          (2,540)                (1,297)
   Change in operating assets and liabilities, net of effect from acquisitions
      Accounts receivable                                                                        4,410         (19,319)               (4,832)
      Prepaid expenses and other assets                                                         (4,825)         (2,820)                1,029
      Accounts payable and accrued liabilities                                                 (19,588)          8,815                77,171
      Related party payables                                                                   (14,339)            918                 4,907
      Additions to outsource contract costs                                                     (1,285)         (4,009)              (10,992)
         Net cash provided by (used in) operating activities                                   (63,851)         23,600                51,777

  Cash flows from investing activities
  Purchase of property, plant and equipment                                                    (14,360)        (20,072)           (14,440)
  Additions to internally developed software                                                    (6,182)         (7,438)            (7,843)
  Cash acquired in Quinpario reverse merger                                                         —               —                  91
  Cash paid in acquisition, net of cash received                                                (5,000)        (34,810)          (423,797)
  Proceeds from sale of assets                                                                     360           3,568              4,607
      Net cash provided by (used in) investing activities                                      (25,182)        (58,752)          (441,382)

  Cash flows from financing activities
  Change in bank overdraft                                                                          —               —                (210)
  Proceeds from issuance of stock                                                                   —               —             204,417
  Cash received from Quinpario                                                                      —               —              22,333
  Repurchases of common stock                                                                   (3,480)         (7,221)              (249)
  Contribution from Shareholders                                                                    —               —              20,548
  Cash paid for equity issuance costs                                                               —           (7,500)              (149)
  Net borrowings under factoring arrangement                                                     3,307              —                  —
  Cash paid for withholding taxes on vested RSUs                                                  (223)             —                  —
  Lease terminations                                                                              (318)           (592)              (157)
  Retirement of previous credit facilities                                                          —               —          (1,055,736)
  Cash paid for debt issuance costs                                                                 (7)           (130)           (38,784)
                                                                                                                          App. 872
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                 12/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case
  Principal     3:20-cv-00691-D
            payments                      Document 28-2 Filed 10/12/20
                     on finance lease obligations                                         Page(20,465)
                                                                                                876 of 894 (16,068)
                                                                                                            PageID 1250(11,361)
  Borrowings from senior secured revolving facility                                           206,500           30,000                72,600
  Repayments on senior secured revolving facility                                            (141,500)         (30,000)              (72,500)
  Proceeds from issuance of notes                                                                  —                —                977,500
  Proceeds from senior secured term loans                                                      29,850           30,000               343,000
  Borrowings from other loans                                                                  39,153           11,557                 3,116
  Principal repayments on senior secured term loans and other loans                           (53,678)         (12,651)              (27,955)
      Net cash provided by (used in) financing activities                                      59,139           (2,605)              436,413
  Effect of exchange rates on cash                                                                139              122                   429
      Net decrease in cash and cash equivalents                                               (29,755)         (37,635)               47,237
  Cash, restricted cash, and cash equivalents
  Beginning of period                                                                          43,854           81,489                34,252
  End of period                                                                       $        14,099    $      43,854     $          81,489

  Supplemental cash flow data:
  Income tax payments, net of refunds received                                        $         7,882    $      7,827      $           5,711
  Interest paid                                                                               144,456         146,076                 69,622
  Noncash investing and financing activities:
  Assets acquired through right-of-use arrangements                                            10,732           14,920                 6,973
  Leasehold improvements funded by lessor                                                          —             1,565                   146
  Issuance of common stock as consideration for Novitex                                            —                —                244,800
  Accrued capital expenditures                                                                  1,402            2,820                 1,621
  Dividend equivalent on Series A Preferred Stock                                                  —                —                 16,375
  Liability assumed of Quinpario                                                                   —                —                  4,698


                                                                      10




                                                                                                                          App. 873
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                 13/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 877 of 894 PageID 1251




                                                        Exela Technologies
             Schedule 1: Fourth Quarter and Full Year 2018 vs. Fourth Quarter and Full Year 2019 Financial Performance

                                                        Q4'19         Q4'18                         FY19         FY18
                                                                        As          Change                         As         Change
  $ in millions                                        Actual        restated        ($)            Actual      restated        ($)
  Information and Transaction Processing Solutions       306.7           324.3         (17.6)        1,234.3      1,273.6         (39.4)
  Healthcare Solutions                                    69.8            56.3          13.5           256.7        228.0          28.7
  Legal and Loss Prevention Services                      17.1            19.1          (2.0)           71.3         84.6         (13.2)
  Total Revenue                                          393.6           399.6          (6.1)        1,562.3      1,586.2         (23.9)
  % change                                                 -1.5%                                        -1.5%
  Cost of revenue (exclusive of depreciation and
     amortization)                                         314.9          306.7          8.2        1,224.7      1,213.4             11.3
  Gross profit                                              78.7           93.0        (14.3)         337.6        372.8            (35.2)
  as a % of revenue                                         20.0%          23.3%                       21.6%        23.5%
  SG&A                                                      49.7           48.1              1.6      198.9        184.9             14.0
  Depreciation and amortization                             24.4           33.7             (9.3)     100.9        138.1            (37.2)
  Impairment of goodwill and other intangible
     assets                                                252.4           48.1        204.3          349.6         48.1            301.4
  Related party expense                                      1.7            3.7         (1.9)           9.5         12.4             (2.9)
  Operating (loss) income                                 (249.5)         (40.6)      (208.9)        (321.2)       (10.7)          (310.5)
  Interest expense, net                                     43.2           39.0          4.2          163.4        156.0              7.5
  Loss on extinguishment of debt                               -              -            -            1.4          1.1              0.3
  Sundry expense (income) & Other income, net                9.4            3.5          5.9           15.4         (6.3)            21.7
  Net loss before income taxes                            (302.1)         (83.1)      (219.1)        (501.5)      (161.5)          (340.0)
  Income tax expense (benefit)                               2.0            3.4         (1.5)           7.6          8.4             (0.7)
  Net income (loss)                                       (304.1)         (86.5)      (217.6)        (509.1)      (169.8)          (339.3)
  Depreciation and amortization                             24.4           33.7         (9.3)         100.9        138.1            (37.2)
  Interest expense, net                                     43.2           39.0          4.2          163.4        156.0              7.5
  Income tax expense (benefit)                               2.0            3.4         (1.5)           7.6          8.4             (0.7)
  EBITDA                                                  (234.5)         (10.4)      (224.1)        (237.1)       132.6           (369.7)
  EBITDA Adjustments
     1 Gain / loss on derivative instruments                (0.6)          2.9          (3.5)           4.3         (1.9)            6.2
     2 Non-Cash and Other Charges                          271.9          59.0         212.9          407.9         86.4           321.6
     3 Transaction and integration costs                     1.5           2.0          (0.5)           5.7          4.8             0.9
       Sub-Total (Adj. EBITDA before O&R)                   38.3          53.6         (15.3)         180.9        221.9           (41.1)
     4 Optimization and restructuring expenses              14.7          19.1          (4.4)          73.9         54.2            19.7
         Process Transformation                             14.0          17.4          (3.4)          69.2         51.1            18.1
         Customer Transformation                               -             -             -            0.1            -             0.1
         M&A                                                 0.7           1.7          (1.0)           4.6          3.2             1.5
  Adjusted EBITDA                                           53.0          72.7         (19.6)         254.8        276.2           (21.4)
  % change                                                 -27.0%                                      -7.7%
  as a % of revenue                                         13.5%         18.2%              -5%       16.3%        17.4%              -1%


                                                                     11




                                                                                                                        App. 874
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                               14/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 878 of 894 PageID 1252




                                                          Exela Technologies
                           Schedule 2: Reconciliation of Adjusted EBITDA and constant currency revenues

  Non-GAAP constant currency revenue reconciliation

                                                                          Three months ended                  Twelve months ended
                                                                       31-Dec-19      31-Dec-18             31-Dec-19     31-Dec-18
  ($ in millions)                                                        Actual      As restated              Actual      As restated
  Revenues, as reported (GAAP)                                       $       393.6 $        399.6         $     1,562.3 $      1,586.2
  Foreign currency exchange impact (1)                                          1.8                                 15.2
  Revenues, at constant currency (Non-GAAP)                          $       395.4 $        399.6         $     1,577.5 $      1,586.2

  (1) Constant currency excludes the impact of foreign currency fluctuations and is computed by applying the average exchange rates for
  the three months
  and twelve months ended December 31, 2018, to the revenues during the corresponding period in 2019.

  Reconciliation of Adjusted EBITDA

                                                                            Three months ended                  Twelve months ended
                                                                         31-Dec-19       31-Dec-18            31-Dec-19       31-Dec-18
  ($ in millions)                                                          Actual        As restated            Actual        As restated
  Net loss (GAAP)                                                    $         (304.1) $         (86.5)   $         (509.1) $       (169.8)
  Interest expense                                                               43.2             39.0               163.4           156.0
  Taxes                                                                            2.0             3.4                 7.6              8.4
  Depreciation and amortization                                                  24.4             33.7               100.9           138.1
  EBITDA (Non-GAAP)                                                  $         (234.5) $         (10.4)   $         (237.1) $       (132.6
  Transaction and integration costs                                                1.5             2.0                 5.7              4.8
  Optimization and restructuring expenses                                        14.7             19.1                73.9             54.2
  Gain / loss on derivative instruments                                           (0.6)            2.9                 4.3             (1.9)
  Other Charges                                                                 271.9             59.0               407.9             86.4
  Adjusted EBITDA (Non-GAAP)                                         $           53.0 $           72.7    $          254.8 $         276.2
  Foreign currency exchange impact (1)                                             0.1                                 1.1                -
  Adjusted EBITDA, at constant currency (Non-GAAP)                   $           53.2 $           72.7    $          255.9 $         276.2

  (1) Constant currency excludes the impact of foreign currency fluctuations and is computed by applying the average exchange rates for
  the three months
  and nine months ended December 31, 2018, to the adjusted EBITDA during the corresponding period in 2019.


                                                                     12




                                                                                                                           App. 875
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                                15/16
10/12/2020                        https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm
         Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                              Page 879 of 894 PageID 1253




      Schedule 3: Non-GAAP Revenue reconciliation & Adjusted EBITDA margin on Revenue net of pass through & LMCE

  Non-GAAP revenue reconciliation & Adjusted EBITDA margin on revenue net of pass through & LMCE

                                                                      Three months ended                  Twelve months ended
                                                                   31-Dec-19       31-Dec-18           31-Dec-19       31-Dec-18
  ($ in millions)                                                    Actual        As restated           Actual        As restated
  Revenues, as reported (GAAP)                                   $       393.6   $        399.6      $     1,562.3   $      1,586.2
  (-) Postage & postage handling                                          70.1              77.2             275.3            310.1
  Revenue - Net of pass through (Non-GAAP)                       $       323.5   $        322.4      $     1,287.0   $      1,276.1
  (-) LMCE                                                                    -              3.6                2.1             28.0
  Revenue - Net of pass through & LMCE (Non-GAAP)                $       323.5   $        318.8      $     1,284.9   $      1,248.1
  Revenue growth %                                                          1.5%                                2.9%

  Adjusted EBITDA (Non-GAAP)                                     $         53.0    $         72.7    $         254.8    $          276.2

  Adjusted EBITDA margin                                                   16.4%             22.8%              19.8%               22.1%

  Media Contact: Kevin McLaughlin
  E: kevin.mclaughlin@icrinc.com
  T: 646-277-1234
  Investor Contact: William Maina

  E: IR@exelatech.com
  T: 646-277-1236


                                                                     13




                                                                                                                        App. 876
https://www.sec.gov/Archives/edgar/data/1620179/000110465920071080/tm2020760d2_ex99-1.htm                                              16/16
Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20   Page 880 of 894 PageID 1254




                        Exhibit 18




                                                                        App. 877
        Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                     Page 881 of 894 PageID 1255




Exela Technologies, Inc. NasdaqCM:XELA
FQ4 2019 Earnings Call Transcripts
Tuesday, June 09, 2020 9:00 PM GMT
S&P Global Market Intelligence Estimates
                                    -FQ4 2019-                         -FQ1 2020-                        -FY 2019-                  -FY 2020-

                   CONSENSUS           ACTUAL          SURPRISE        CONSENSUS         CONSENSUS        ACTUAL     SURPRISE       CONSENSUS

 EPS (GAAP)           (0.15)            (2.19)             NM              (0.05)           (1.48)        (3.52)       NM             (0.31)

   Revenue
                      388.42           393.60              1.33           394.38           1555.26        1562.34       0.46         1555.80
    (mm)
Currency: USD
Consensus as of Mar-27-2020 7:05 PM GMT




                                                                                    - EPS (GAAP) -

                                                       CONSENSUS                               ACTUAL                 SURPRISE

           FQ1 2019                                           (0.06)                            (0.21)                         NM

           FQ2 2019                                           (0.05)                            (0.23)                         NM

           FQ3 2019                                           (0.07)                            (0.89)                         NM

           FQ4 2019                                           (0.15)                            (2.19)                         NM




COPYRIGHT © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                    1
spglobal.com/marketintelligence                                                                                         App. 878
Contents
    Case 3:20-cv-00691-D Document 28-2 Filed 10/12/20                                             Page 882 of 894 PageID 1256




Table of Contents

Call Participants                                     ..................................................................................               3
Presentation                                          ..................................................................................               4
Question and Answer                                   ..................................................................................              10




COPYRIGHT © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved                                                     2
spglobal.com/marketintelligence                                                                                                            App. 879
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 883
                                                       Page  2020of                                   894 PageID 1257




Call Participants
EXECUTIVES

Ronald Clark Cogburn
CEO & Director

Shrikant Sortur
Chief Financial Officer

William Maina
Senior Vice President

ANALYSTS

Brandon Osten;Venator;CEO,
Founder

David P.
Foropoulos;Unum;Assistant VP

Howard Yim;Avenue
Capital;Associate

Jerry Wang;Carlyle;Principal

Matthew
Sandschafer;Mesirow;Senior
Vice President




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 880   3
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 884
                                                       Page  2020of                                   894 PageID 1258



Presentation
Operator
Good afternoon. And welcome to the Exela Technologies Fourth Quarter 2019 Financial Results Conference
Call. [Operator Instructions] Please note, this event is being recorded. I would now like to turn the
conference over to Will Maina. Please go ahead.
William Maina
Senior Vice President
Thanks, Grant. Good afternoon, everyone, and welcome to the Exela Technologies Fourth Quarter and
Full Year 2019 Conference Call. I'm joined here by Ron Cogburn, Exela's Chief Executive Officer; and
Shrikant Sortur, our Chief Financial Officer. Today's conference call is being broadcast live via webcast,
which is available on the Investor Relations page of Exela's website at exela.com. A replay of this call will
be available until June 16. Information to access the replay is listed in today's press release, which is also
available on the Investor Relations page of Exela's website.

During today's call, Exela will make certain statements regarding future events and financial performance
that may be characterized as forward-looking under the Private Securities Litigation Reform Act of 1995.
These forward-looking statements are subject to known and unknown risks and uncertainties and are
based on current expectations and assumptions. We undertake no obligation to update any statements
to reflect the events that occur after this call and actual results could differ materially from any forward-
looking statements. For more information, please refer to the risk factors discussed in Exela's most recent
filed public report on Form 10-K along with the associated press release and the company's other filings
with the SEC. Copies are available from the SEC or the Investor Relations page of Exela's website.

During today's call, we will refer to certain non-GAAP financial measures. We believe these non-GAAP
measures provide additional information on how management views the operating performance of the
business. Reconciliations between GAAP and non-GAAP results we discuss on today's call can be found on
the Investor Relations page of our website. Please note the presentation that accompanies this conference
call and investor fact sheet are also accessible on the IR page of our website.

I would now like to turn the call over to our CEO, Ron Cogburn. Ron?
Ronald Clark Cogburn
CEO & Director
Good afternoon, and thanks, everyone, for joining us today. Before we begin, on behalf of Exela, I would
like to say that our hearts go out to those affected by the COVID-19 pandemic. These past few months
have posed unprecedented challenges worldwide, and we're doing everything in our power to ensure the
continued safety of our global team members while delivering the level of service that our customers
have come to expect from Exela. I am incredibly proud and thankful for all of our team members rising
to this challenge and working tirelessly to ensure that we continue to serve as a trusted partner to our
customers.

I'm also pleased to announce that this morning, we filed our 10-K for 2019 with the SEC, which includes
restated and audited financials for the years ending December 31, 2017 and 2018 and restated quarterly
financials for the first 3 quarters of 2019. We continue to work to finish our March 31, 2020, Q1 reporting
and we expect to complete that process by June 24. Our goal has been to complete this entire process as
soon as possible while ensuring that our efforts were comprehensive.

We have a lot to cover today. I will begin with a brief overview of our 2019 results and some recent
highlights. I'll then turn the call over to Shrikant Sortur who will discuss our fourth quarter and full year
2019 results in more detail, including the impact of the restatement on our financials. Shrikant will
also provide some key updates for the first half of 2020 and our thoughts for the rest of the year. After
Shrikant's presentation, I'll come back and talk about our key business objectives for 2020 and beyond.

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 881   4
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 885
                                                       Page  2020of                                   894 PageID 1259


Finally, I'll close by addressing the impact of COVID-19 on our business and discuss our positioning and
response in this evolving situation.

Let's begin with Slide #6, and I'll discuss our 2019 financial summary and recent highlights. Our full
year 2019 total revenue on a constant currency basis was $1.57 billion, down 0.5% year-over-year
but exceeding the high end of our revised guidance provided in November of 2019. Full year revenue,
excluding postage and postage handling and the previously announced low-margin client exit, grew 2.9%
to $1.28 billion in 2019, details of which can be found in the fact sheet and our earnings release and
presentation.

We generated $256 million of adjusted EBITDA on a constant currency basis in 2019, meeting our prior
revised guidance range. Our adjusted EBITDA margin was 20% when excluding pass-through and low-
margin client exit revenues. In early 2020, we improved our liquidity position by executing against the
strategic initiatives we announced last November, including entering into a new accounts receivable facility
in January and completing Phase 1 of our noncore asset divestitures in March. As of May 29, we had
approximately $106 million of total global liquidity.

Finally, we strengthened our Board and our senior management team in the past couple of months. First,
we appointed Marc Beilinson and William Transier to our Board of Directors, and I believe we will benefit
from their combined experience and fresh perspective. Also, we are excited to promote Shrikant Sortur as
our new CFO. Shrikant brings tremendous financial leadership and experience and unparalleled knowledge
to our complex financial operations, having served as our Executive Vice President for Global Finance
since 2017 and as the SVP of Finance for SourceHOV for the 13 years prior to that. Shrikant is a trusted
colleague and I believe is the right choice to help take Exela forward and execute our strategies in 2020
and beyond.

With that, I'll turn the call over to Shrikant. Shrikant?
Shrikant Sortur
Chief Financial Officer
Thanks, Ron. Let me start by saying that it's a pleasure to join this conversation and help share our story
and vision. I'm excited to continue contributing to the growth of Exela in my new role as CFO. I will begin
by providing an update on the restatement of our prior-period financial results.

Before getting into the details, though, I would like to highlight 3 important facts: First, the impact of
the restatement to our reported revenue and adjusted EBITDA was not material; Second, there was
no material change in our revenue recognition principles from the restatement; Third, there were no
change in our cash accounting policies with all historical cash balances remaining unchanged except for a
reclassification between restricted and unrestricted cash.

As previously disclosed, in March, the Audit Committee in conjunction with management and the
company's auditors concluded that our financial statements for 2017, 2018 and for the first 3 quarters of
2019 could no longer be relied upon to certain misstatements. The accounting review and audit process of
our 10-K was a very thorough and time-intensive process. As a result, 2017 and 2018 along with quarters
in 2019, were affected by the restatement. To put this in perspective and as more fully explained in the
footnotes to the audited financial statements, the magnitude of adjustments to our historical numbers
during the cumulative period from Q3 of 2017 to Q3 of 2019 were, in my opinion, minimal and as follows:
a net cumulative reduction of $4.5 million or minus 0.1% to our cumulative reported revenue; an increase
of approximately $20 million or 3.6% to our reported net loss; a reduction of $12.8 million or minus 1.7%
to our reported adjusted EBITDA, a non-GAAP measure; and no impact on cash and cash equivalents. All
cash corrections were in the nature of classification adjustments, but no changes to total cash.

Now digging a little deeper. There were 5 primary issues that were corrected during the restatement
process. First, the nonaccrual of a loss contingency related to dissenting shareholders arising out of
the Novitex business combination, which we also refer to as appraisal action. The correction of this
misstatement resulted in a $43.1 million of accrued liability through the end of September 30, 2019. That
includes the fair market value of the shares and for cumulative quarterly interest.

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 882   5
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 886
                                                       Page  2020of                                   894 PageID 1260


Second, we had 2 revenue recognition related adjustments. We made a correction of $6.4 million to 2017
revenue related to a multiple element arrangement that included a software license under the previous
revenue recognition guidance in ASC 605. The correction of this error was recorded as an adjustment to
our ASC 606 implementation in 2018. We also corrected for gross versus net presentation guidance under
ASC 606 for a contract in 2019, which resulted in an increase of $1.9 million in revenue for the 9 months
ended September 30, 2019.

Third, we made corrections to expense certain contract costs that were previously capitalized under ASC
34040 for cost of fulfilling contracts. These are under the category outsourced contract costs on our
balance sheet. The correction was limited to the capitalization of employee training related costs during
the setup phase as cost of fulfilling contracts, which would have been expensed under ASC 34040. The
cumulative impact of these adjustments through September 30, 2019 was an increase of $15.4 million
to the cost of revenue, offset by a reduction of $13.3 million of amortization of expenses for a total net
impact of $2.1 million to net lots.

Fourth, we made expense reimbursement adjustments for certain related party transactions. We made
corrections to the under accrual of secondary offering expenses, premium payments and legal expenses
resulting in a cumulative total of $12.4 million charged to related party expense in our consolidated
income statements.

And fifth, cash flow classification due to the incorrect interpretation and retrospective application of ASU
2016-16 on the topic of classification of certain receipts and cash payments. In 2018, we classified the
loss on extinguishment of debt as cash flows from financing activities instead of cash flows from operating
activities, which resulted in a $0.1 million and $34.5 million understatement of operating cash flows and
overstatement of financing cash flows for the years ended December 31, 2018 and 2017, respectively.
There are no changes to cash and cash equivalents due to this misclassification.

Finally, moving forward, there will be 1 primary impact to our reported results arising from restatement.
As I just mentioned, we will no longer capitalize employee training-related costs during the setup phase
and we'll expense them in the period in which they were incurred in accordance with ASC 34040. This
change will modestly reduce our gross profit in future periods but will have a netting effect on our
adjusted EBITDA. For additional details regarding adjustments, please refer to our 2019 10-K. The
restatement and related impact is covered extensively on our explanatory notes on Note 3 for the
restatement of previously issued financial statements and Note 20 for unaudited quarterly financial data.

Now I would like to provide a review of our financial results for the fourth quarter and full year 2019.
Moving to Slide 7. I will begin with our fourth quarter 2019 results. Revenue for the fourth quarter totaled
$393.6 million. On a constant currency basis, Q4 revenue was $395.4 million, representing a decline of
1.5% year-over-year.

In looking at our segments, revenue for our ITPS segment was $306.7 million, a decrease of 5.4% year-
over-year from $324.3 million in the fourth quarter of 2018. This decrease was driven primarily by the
impact of the low-margin contract exit which we have discussed in the third quarter of 2018, partially
offset by growth from existing customers and new business wins.

Our Healthcare Solutions segment revenue totaled $69.8 million, up 24% year-over-year from $56.3
million in the fourth quarter of 2018. Our results in Healthcare Solutions were driven mainly by acquisition,
new client growth and increased volume from existing clients.

Our Legal and Loss Prevention segment revenue or LLPS, was $17.1 million in the fourth quarter
compared with $19.1 million in the fourth quarter of 2018. As a reminder, our results in LLPS are event-
driven and project-based, which causes our revenue to be lumpy between quarters.

Gross profit margin for the fourth quarter was approximately down 330 basis points year-over-year. The
gross margin decline was primarily due to our revenue decline and wage increases offset by continued
transformation and cost-saving initiatives. As part of our fourth quarter review, the company concluded
that a triggering event had occurred for an interim impairment analysis. As a result, during the quarter,


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 883   6
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 887
                                                       Page  2020of                                   894 PageID 1261


the company recorded a noncash impairment charge to goodwill of $252.4 million related to the write-
down of carrying values for our ITPS and LLPS segments.

Operating loss for the fourth quarter of 2019 was $249.5 million compared with operating loss of $40.6
million in the fourth quarter of 2018. The year-over-year increase in operating loss was primarily due to
the noncash impairment charge of $254.4 million that I just discussed versus an impairment charge of
$48.1 million in the fourth quarter of 2018, as well as our lower gross margin partially offset by lower D&A
expenses.

Turning to EBITDA and adjusted EBITDA. In the fourth quarter of 2019, we generated an EBITDA loss of
$234.5 million. Our largest adjustments to arrive at adjusted EBITDA included noncash and other charges
and optimization and restructuring expenses. We recorded noncash and other charges of $271.9 million in
the fourth quarter. This bucket includes the noncash impairment charge, costs associated with employee
cash severance, onetime cost and customer exit cost. Our adjustment for optimization and restructuring
expenses totaled $14.7 million in the fourth quarter of 2019.

Adjusted EBITDA for the quarter totaled $53 million, a decrease from $72.7 million in Q4 of 2018.
Adjusted EBITDA margin for the fourth quarter was 13.5% compared with 18.2% in the fourth quarter
of 2018. Excluding pass-through revenues and the low-margin client exit, our Q4 2019 adjusted EBITDA
margin was 16.4%.

Now turning to a summary of our financial year 2019 results. For the full year 2019, revenue totaled $1.56
billion. Our 2019 revenue in constant currency was $1.57 billion or down 0.5% year-over-year, exceeding
our prior guidance range. From a segment perspective, ITPS revenue totaled $1.23 billion in the year, a
decline of 3.1%, driven primarily by the low-margin client exits and adverse currency translation impact.
Healthcare Solutions revenue was $256.7 million, up 12.6% year-over-year, driven mainly by the same
factors impacting our Q4 health care results. Finally, our LLPS revenue totaled $71.3 million compared
to $84.6 million in 2018, primarily driven by projects that generated lower revenue in 2019 compared to
2018. Excluding pass-through revenue with nominal margin and the low-margin client exit, our fiscal 2019
revenue totaled $1.28 billion, an increase of 2.9% over 2018 comparable results.

Gross profit margin for 2019 was down approximately 190 basis points versus 2018 and impacted by top
line performance and wage increases that was offset by ongoing transformation and cost-saving initiatives.
Gross margin net of pass-through revenues and low-margin contract exit was 26.3% in 2019. SG&A
for 2019 totaled $198.9 million, up 7.6% year-over-year and represented 12.7% of revenue. Growth in
the 2019 SG&A primarily reflects higher RSUs and legal and professional fees, partly offset by savings
realization.

Depreciation and amortization expense for the year was $100.9 million, down from $138.1 million in
2018 due to the fact that in prior years, we had accelerated amortization of trade names that are no
longer being used. Operating loss was $321.2 million in 2019 compared with operating loss of $10.7
million for 2018. The change in operating loss was mainly attributable to noncash goodwill and trade name
impairment charges of $349.6 million recognized in 2019 as compared to the $48.1 million of noncash
charges recognized in 2018 as well as the lower revenue and higher SG&A offset by lower D&A costs.

EBITDA loss in 2019 was $237.1 million. Our adjusted EBITDA for the full year 2019 totaled $254.8 million
compared to $276.2 million in 2018. Adjusted EBITDA margin was 16.3% compared with 17.4% in 2018.
On a constant currency basis, the 2019 adjusted EBITDA was $256 million, in line with our prior revised
guidance. Our adjusted EBITDA margin, excluding pass-through revenue and low-margin client exit was
19.8% in 2019 compared with 22.1% in 2018.

Turning to Slide 8. As Ron covered this in the financial highlights summary, we are pleased to have
achieved our revised full year 2019 guidance for revenue and adjusted EBITDA. Our 2019 revenue of
$1.57 billion was above the high end of our guidance range.

Now turning to Slide 10. I would like to discuss some key first half 2020 highlights. As we have discussed,
one of our key priorities is the successful execution of our debt reduction and liquidity improvement
initiative, which we formally announced in November 2019. I'm pleased to say that we have made

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 884   7
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 888
                                                       Page  2020of                                   894 PageID 1262


significant progress in executing our plans so far in 2020, increasing our liquidity to $106 million at the
end of May, supported by 2 important transactions. First, in January, we completed a 5-year $160 million
accounts receivable securitization facility, improving our overall liquidity position. This facility is an addition
to our existing $100 million revolver which matures in 2022. The interest rate on the facility is LIBOR
plus 675 basis points and is relatively covenant light. Regarding the second transaction, in March, we
completed the sale of our tax benefit group, or TBG business, to Gainline Capital for $40 million. The
TBG business mainly provides tax strategy services to CPA firms and their clients and generated $20.7
million of revenue in 2019. The deal represents a 2019 revenue of approximately 1.9x. TBG was not
central to our long-term business strategy and the sale enabled us to increase our financial flexibility while
advancing our priority to focus on our core business. From the buyer's perspective, we believe we have
acquired a great asset, and we believe the TBG business will benefit going forward from being a Gainline
portfolio company. We continue to pursue additional non-core asset sales, targeting $150 million to $200
million in total proceeds from asset sales including TBG.

Moving to the first quarter of 2020. As Ron mentioned, we're working diligently to complete our March 31,
2020 10-Q, and currently expect to finish that process by June 24. On a preliminary basis, we currently
expect our Q1 total revenue to be $362 million to $365 million, representing a decline of 9.7% to 10.5%
year-over-year.

Turning to Slide 11. Our liquidity at December 31, 2019 was $31 million, and our total net debt was
approximately $1.5 billion. As I mentioned, we are pleased with the improvement we have made in our
liquidity position in 2020. Helped by our AR facility and asset sale, our total liquidity improved from $31
million at December 31, 2019, to $97 million at March 31, 2020. As of May 29, 2020, we had total liquidity
of approximately $106 million.

Before turning the call back to Ron, and as we noted in our earnings press release, given the continued
uncertainties surrounding COVID-19 and its impact on our visibility, we are delaying providing financial
guidance for full year 2020. However, I would like to provide you with some color on the key factors that
we expect to influence our results for the balance of this year. First, we currently expect the adverse
effects of COVID-19 on customer volumes and our financial results to have the most impact in the second
quarter before improving in the second half of 2020. We've cautioned, however, that a continuation of
COVID-19 outbreaks could further impact the market and our performance.

Second, our focus for 2020 and beyond is to continue to drive growth in our base business by expanding
with our existing clients, especially among our top 200 and within our BFSI and health care customer
portfolios and winning new client logos. In this light, we continue to win new business and are pleased
with our pipeline momentum in early 2020. At the same time, as part of the strategy, we are increasing
our focus in 2020 on exiting certain underperforming contracts with little or no margin contribution.

Third, we'll continue to pursue noncore asset sales at valuations that are accretive to our business. Fourth,
in response to COVID-19, we're adjusting our capacity and cost structure, including scaling back on FTEs
and certain discretionary compensation. We will also experience additional cost savings as a result of
reduced travel and the like. And finally, our capital allocation policy is to prioritize improving our liquidity
and cash flow. As mentioned, we continue to pursue an incremental $110 million to $150 million in
noncore asset sales in support of this strategy over the next 18 months.

With that, I'll turn the call back over to Ron. Ron?
Ronald Clark Cogburn
CEO & Director
Thanks, Shrikant. Let's turn to Slide #12, where I'd like to spend some time on our priorities for 2020 and
beyond. The top half of the slide covers the good progress that we've made against our debt reduction
and liquidity improvement initiative by executing on the AR facility and the noncore TBG business sale.
We are focused and committed to fully executing this initiative, and I look forward to providing you with
updates on our progress over the coming quarters. The bottom half of the slide discusses our 3 key
objectives to driving improved operating income and cash flow generation. These objectives include, first,
amid the COVID-19 disruption, we're increasing our focus on helping customers accelerate their digital
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 885   8
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 889
                                                       Page  2020of                                   894 PageID 1263


transformation with solutions that address the new normal. Necessity is one of the greatest motivations
for innovation. For example, we've seen an uptick from our customers seeking digital solutions such as our
digital mailroom offering which enables work from home, mobile or in-office employees to digitally receive
mail enabling performance of critical functions. I'm a huge fan of DMR, I use it daily.

Second, we are focused on driving growth of our core or what we call our base business. This includes
expanding with existing and new clients within our BFSI and health care industry segments where we
provide mission-critical billing and payment solutions. We believe our unique digital transformation and
intelligent automation capabilities will continue to enable Exela to win large contracts in these markets
that are long-term with high-margin potential over time.

Regarding our third objective. As part of our focus on our base business and also improving our liquidity,
we will continue to exit certain nonstrategic businesses via asset sale. As we've discussed above, our goal
is to raise an incremental $110 million to $160 million of total proceeds through this process for a total of
$150 million to $200 million, which I mentioned last quarter.

Now let's turn to Slide #14. Notwithstanding the economic impact of COVID-19 on our results, we are very
pleased with our rapid execution of initiatives that have helped to mitigate the near-term disruption of
the pandemic on our business. Shortly after the onset of the pandemic, we put in place rigorous business
continuity and employee safety plans, which enable us to maintain 96% of our business processes
deliveries to our customers. We also established a rapid response solution framework that was going
to address the needs of our customers in the context of the COVID-19 pandemic. As of last week, the
pipeline associated with that solution framework has grown by almost $70 million since mid-March.

Equally as important and fortunate for us, we have a resilient business model, which is supported by
our strong customer base, the mission-critical nature of the solutions we provide, favorable customer
contracts and our unique global delivery model, combining on-site with nearshore and offshore delivery.
For example, Exela was deemed an essential service provider in the Americas and EMEA for services,
including payment processing, bills and related exceptions for the financial sector, health care industry
and local and state and federal governments. Our employee distribution with over 60% of our employees
based in the Americas and EMEA is also proving to be a clear differentiator versus our competitors
who have struggled with the widespread lockdowns in geographies where the majority of their delivery
personnel reside. We also have minimum volume clauses in many of our contracts, which helps limit the
downside impact from macro events like COVID-19. Finally, we have a scalable and flexible business
model with elasticity between volumes and capacity. We adjusted our active FTEs by approximately 14%
in response to the volume reductions due to COVID-19. Some of the volume reductions are a result of
the increased delays in our pipeline, which is partly due to the changes in our customers' priority in this
current environment as they explore a larger transition to digital transformation, including our DMR,
payments and billing digital solutions. Our capacity will be brought back online by a combination of digital
transformation and increased FTEs to meet the increasing demand as volumes begin to recover.

Now turning to Slide #15. I want to highlight this slide because these testimonials illustrate how important
our partnership and our solutions are to our customers and how we have stepped up to help them
navigate these challenging times. I am incredibly proud of all of our global team members for their
unwavering commitment to Exela and to the customers we serve.

In closing, while there is a significant uncertainty in the world today, we are confident in our plan for
2020 and beyond. In the near term, Exela is very well positioned to deliver mission-critical services and
solutions to our clients in these uncertain times. Longer term, we have set into motion a plan that focuses
on growing our core business, improving our operating income and cash flow, increasing our liquidity
and reducing our debt. Our previously announced debt reduction and liquidity improvement initiative is a
very important component of this plan, and we are pleased with the progress thus far. I believe that we
have the right plan and team in place to deliver improved profitability, a stronger balance sheet and long-
term value creation for our stakeholders, and I look forward to sharing details of our progress in future
quarters.
Thank you for your time. And this concludes our formal conference.


Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 886   9
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 890
                                                       Page  2020of                                   894 PageID 1264



Question and Answer
Operator
[Operator Instructions] Our first question will come from David Foropoulos with Unum.
David P. Foropoulos;Unum;Assistant VP
Can you talk about, going forward, where you see your margins, your EBITDA margins playing out?
They've been on a downward trend here for a while. And I know you're facing some headwind -- demand
headwinds right now with COVID and such. But where do you see these getting back to as we move
forward? And then along with that, can you talk about maybe what your process transformation charges
could be this year, just ballpark?
Shrikant Sortur
Chief Financial Officer
Sure. Thanks for the question, David. From a margin perspective, obviously, we want to continue
executing with Q1 and Q2 as it is, as you briefly heard some of the discussions. We will continue to
see softness potentially, but we expect by the end of the year to be in the range that we have been
historically. We do not give out guidance right now. So I'll probably stick to not giving you specific
numbers, but a lot of initiatives are on to get our margins back up.

And in terms of your second question. Again, we're not guiding to where our optimization and
restructuring expenses will be. We continue to invest a lot in the business. So we expect transformational
cost -- to incur transformational costs. Again, we wouldn't want to guide anything at this point in time.
David P. Foropoulos;Unum;Assistant VP
Great. If I can have a follow-up on that. On the legal liability that was part of the restatement, $40-plus
million or so, is that anything that's imminent in terms of hitting cash flow in terms of that payment?
Shrikant Sortur
Chief Financial Officer
This -- the company does not typically comment on an ongoing litigation in a forum such as this. There are
discussions on, there are actions on that management has to take. So I would say, yes, there's potentially
an impact, but still nothing at this point in time that we can share.
Operator
Our next question will come from Brandon Osten with Venator.
Brandon Osten;Venator;CEO, Founder
Sorry, not a lot here until we see the Q1. But can you talk about your -- I mean, we talked about
deleverage. Can you talk about using some of your new found liquidity, the buyback, essentially debt in
the open market? I mean, you can spend $25 million right now to take out $100 million in debt, and that
would take out like $8 million in annual interest expenses. So can you give me a sense of your capability
to do that or your desire or interest to do that?
Shrikant Sortur
Chief Financial Officer
Brandon, thanks for the question. The way I kind of -- if you look at some of the priorities that we listed,
the key call out would be our immediate focus is to conserve liquidity and grow cash flows to buy back
debt from open market. It's not something that we have kind of discussed, it's just to conserve cash at
this point in time.
Operator
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 887   10
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 891
                                                       Page  2020of                                   894 PageID 1265


Our next question will come from Howard Yim with Avenue Capital.
Howard Yim;Avenue Capital;Associate
Hope everyone is doing well. I have 2 main questions. First is, can you provide any color on contract
renewals and any new wins? In the conversations you're having with clients, are you seeing any deferrals,
are you seeing any pushback or in terms of any dialogue with how people are thinking about their
contracts during COVID?
Shrikant Sortur
Chief Financial Officer
Sure. Howard, first of all, we are doing well. Hope the same with you. Thanks for asking. I'll put it this
way, we have not lost any contract during this phase. We do see that customers are focused on getting
their house back in order, work from home, whatnot. What I'll do say is we're seeing a lot of interest and
demand for our DMR, the digital mailroom. So that's where all of our focus has been. So while there's
a slowdown in volumes, last part of Q1 and almost all of Q2, from a sales perspective, from a pipeline
perspective, you're seeing good growth right from middle of March, actually.
Ronald Clark Cogburn
CEO & Director
This is Ron. Let me jump in there as well, Howard. I mentioned some of the uptick in the interest in some
of our solutions and services that really facilitate the work from home model. We had some of our larger
customers that we were able to help pivot toward the DMR solution. And literally overnight, they were able
to put thousands of their employees on that solution, much like Exela. We use that ourselves. And I think
you heard me mention, I'm a big fan, I use it every week. And it really does facilitate a gap and a need in
the market right now as we get back to whatever this new normal is.
Howard Yim;Avenue Capital;Associate
That's helpful and great to hear. And just to clarify on that point about DMR. Are you seeing that demand
come from new potential customers as well? Or is that primarily you're seeing that from existing
customers who are rejiggering some of their services?
Ronald Clark Cogburn
CEO & Director
Well, that's a good question, Howard. I think for the most part, we see a lot of it from our existing
customer base because, number one, we're a trusted partner with them. And number two, they are more
familiar with our solutions and services. But we have seen a few new logos, believe it or not, during this
very unusual time. So we're very encouraged about what we see going forward. And I would say, a little
bit of glimmer of light when it comes to what we think about the second half of the year.
Howard Yim;Avenue Capital;Associate
That's great. If I could squeeze 1 more question. I saw the valuation multiples for the TBG business in the
presentation, that was helpful. As you think about the additional divestitures for the remainder of the year,
are you thinking similar range of multiples or attractiveness in terms of value?
Ronald Clark Cogburn
CEO & Director
Well, we typically don't talk about the multiples. But everything we do has to be accretive for us. So as
that information becomes available, we will share it with you.
Operator
Our next question will come from Matthew Sandschafer with Mesirow.
Matthew Sandschafer;Mesirow;Senior Vice President

Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 888   11
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 892
                                                       Page  2020of                                   894 PageID 1266


I wanted to ask a couple of questions here. One is, can you tell us what the balance was on the accounts
receivable securitization facility as of June 5 or whatever the liquidity date was you provided?
Shrikant Sortur
Chief Financial Officer
Did you mean the balance? Okay, when you say balance, are you talking about the borrowing base or are
you talking about availability or?
Matthew Sandschafer;Mesirow;Senior Vice President
Yes. I believe you stated it was fully utilized as of June 8, right? How much is that -- what is full utilization
on that facility based on the borrowing base that you had as of June 8, I guess?
Shrikant Sortur
Chief Financial Officer
Right. We have not guided -- kind of disclosed what -- how much we have utilized. It's $160 million
facility. Our borrowing base is not the whole $160 million. At this point in time, we have used up all of our
borrowing base. It's -- the way it works for purchase receivables, the balance changes on a daily basis.
We have certain availability as of the date that we provided. I believe it's May 29 that we talked about the
liquidity. And because it changes, I prefer not to kind of disclose it. The other thing that I would like to say
is the ineligibles do change quite a lot. We have levers of work -- we have -- we've been working on levers
to get the borrowing base increased as well. I know I'm not answering your question. I'm side stepping it.
It's just because it's a moving number, therefore, prefer not to talk about it.
Matthew Sandschafer;Mesirow;Senior Vice President
Okay. Can you -- you mentioned in the press release, other customer -- certain other customer exits. Can
you provide some sort of sizing on the revenue loss there, revenue foregone, I guess?
Shrikant Sortur
Chief Financial Officer
In your -- again, that would tantamount to providing a guidance. We have -- we've been so busy trying to
wrap up the 10-K which, as you know, we've gone through the whole restatement process and the delays.
We would probably guide to it or provide more details on our Q1 call.
Matthew Sandschafer;Mesirow;Senior Vice President
Okay. Then last question here. I guess we'll see if I can go 0 of 3. Can you provide any kind of size on the
total cost savings related to the FTE reduction, cut in travel, anything like that so I have some idea what
the cost base might look like going forward?
Shrikant Sortur
Chief Financial Officer
Okay. Again, I love you -- sorry that I kind of -- I'm giving you cagey answers here, right. So let me
talk about it in this way because again, it tantamount to a guidance that we are still not put out there,
right? So what I would say is from a cost savings initiative, particularly the topic that I touched upon,
knowing that potentially COVID impact is there for Q2, we are adjusting our costs to make sure that our
margins are not eroded as a result of the revenue decline. Let me put it that way. And then on top of it,
we continue to execute on our savings initiative.
Operator
Our last question today will come from Jerry Wang with Carlyle.
Jerry Wang;Carlyle;Principal
My question was really around just the cost savings. If you could quantify it, it sounds like maybe would
be difficult to do so. I guess the question, so when you say that you would, I guess, decrease your
Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 889   12
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 893
                                                       Page  2020of                                   894 PageID 1267


expense base in line with your revenues, would you -- are you finding success in that, I guess? Or do you
find it difficult to do that when you're kind of rightsizing?
Shrikant Sortur
Chief Financial Officer
We are, right? We are from the perspective, be it furloughs, be it initiatives that are on. We do have a
certain aspect of variable cost element built into it. We are not 100% variable when it comes to our cost
structure. But then when there's a revenue decline, there is a variable element that also is taken care of.
Jerry Wang;Carlyle;Principal
Can you say what piece of your expense base is variable?
Shrikant Sortur
Chief Financial Officer
Mainly to do with our capacity, right? Mainly to do with our capacity and people. They're hourly based
employees, there are the furloughed employees to adjust to our revenue.
Operator
This concludes our question-and-answer session. I would like to turn the conference back over to Ron
Cogburn for any closing remarks.
Ronald Clark Cogburn
CEO & Director
Thanks, Grant. Once again, we appreciate and thank everybody for their participation today. As I
mentioned in my remarks, as soon as about June 24, you will see and hear from us again as we report on
Q1 2020. Thanks again, everyone, and we'll see you then.
Operator
The conference has now concluded. Thank you for attending today's presentation. You may now
disconnect.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                App. 890   13
EXELA TECHNOLOGIES,
    Case             INC. Document
         3:20-cv-00691-D  FQ4 2019 28-2
                                   EARNINGS   CALL | JUN
                                        Filed 10/12/20   09, 894
                                                       Page  2020of                                   894 PageID 1268


Copyright © 2020 by S&P Global Market Intelligence, a division of S&P Global Inc. All rights reserved.

These materials have been prepared solely for information purposes based upon information generally available to the public
and from sources believed to be reliable. No content (including index data, ratings, credit-related analyses and data, research,
model, software or other application or output therefrom) or any part thereof (Content) may be modified, reverse engineered,
reproduced or distributed in any form by any means, or stored in a database or retrieval system, without the prior written permission
of S&P Global Market Intelligence or its affiliates (collectively, S&P Global). The Content shall not be used for any unlawful or
unauthorized purposes. S&P Global and any third-party providers, (collectively S&P Global Parties) do not guarantee the accuracy,
completeness, timeliness or availability of the Content. S&P Global Parties are not responsible for any errors or omissions, regardless
of the cause, for the results obtained from the use of the Content. THE CONTENT IS PROVIDED ON "AS IS" BASIS. S&P GLOBAL
PARTIES DISCLAIM ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE, FREEDOM FROM BUGS, SOFTWARE ERRORS OR DEFECTS,
THAT THE CONTENT'S FUNCTIONING WILL BE UNINTERRUPTED OR THAT THE CONTENT WILL OPERATE WITH ANY SOFTWARE
OR HARDWARE CONFIGURATION. In no event shall S&P Global Parties be liable to any party for any direct, indirect, incidental,
exemplary, compensatory, punitive, special or consequential damages, costs, expenses, legal fees, or losses (including, without
limitation, lost income or lost profits and opportunity costs or losses caused by negligence) in connection with any use of the Content
even if advised of the possibility of such damages. S&P Global Market Intelligence's opinions, quotes and credit-related and other
analyses are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase,
hold, or sell any securities or to make any investment decisions, and do not address the suitability of any security. S&P Global Market
Intelligence may provide index data. Direct investment in an index is not possible. Exposure to an asset class represented by an
index is available through investable instruments based on that index. S&P Global Market Intelligence assumes no obligation to
update the Content following publication in any form or format. The Content should not be relied on and is not a substitute for the
skill, judgment and experience of the user, its management, employees, advisors and/or clients when making investment and other
business decisions. S&P Global Market Intelligence does not act as a fiduciary or an investment advisor except where registered
as such. S&P Global keeps certain activities of its divisions separate from each other in order to preserve the independence and
objectivity of their respective activities. As a result, certain divisions of S&P Global may have information that is not available to
other S&P Global divisions. S&P Global has established policies and procedures to maintain the confidentiality of certain nonpublic
information received in connection with each analytical process.

S&P Global may receive compensation for its ratings and certain analyses, normally from issuers or underwriters of securities or from
obligors. S&P Global reserves the right to disseminate its opinions and analyses. S&P Global's public ratings and analyses are made
available on its Web sites, www.standardandpoors.com (free of charge), and www.ratingsdirect.com and www.globalcreditportal.com
(subscription), and may be distributed through other means, including via S&P Global publications and third-party redistributors.
Additional information about our ratings fees is available at www.standardandpoors.com/usratingsfees.
© 2020 S&P Global Market Intelligence.




Copyright © 2020 S&P Global Market Intelligence, a division of S&P Global Inc. All Rights reserved.
spglobal.com/marketintelligence                                                                                       App. 891      14
